Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1 of 1236 Page ID
                                   #:4865




          EXHIBIT 8
          Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 2 of 1236 Page ID
                                             #:4866
     DEPARTMENT OF                                                                            EXECUTIVE OFFICES
    CITY PLANNING                  City of Los Angeles                                     200 N. SPRING STREET, ROOM 525
                                                                                            LOS ANGELES, CA 90012-4801
            -                                     C ALIFORNIA
CITY PLANNING COMMISSION
                                                                                             VINCENT P. BERTONI, AICP
    DAVID H. J. AMBROZ                                                                                 DIRECTOR
          PRESIDENT
                                                                                                   (213) 978-1271
    RENEE DAKE WILSON
        VICE-PRESIDENT                                                                          KEVIN J. KELLER, AICP
                                                                                                   EXECUTIVE OFFICER
      CAROLINE CHOE
                                                                                                   (213) 978-1272
     VAHID KHORSAND
    SAMANTHA MILLMAN
      MARC MITCHELL                                                                            LISA M. WEBBER, AICP
 VERONICA PADILLA-CAMPOS                                                                           DEPUTY DIRECTOR
     DANA M. PERLMAN                                                                               (213) 978-1274
         VACANT
                                                ERIC GARCETTI
                                                     MAYOR
       ROCKY WILES
 COMMISSION OFFICE MANAGER
      (213) 978-1300                                                                         http://planning.lacity.org




        May 14, 2018



        The Honorable City Council
        City of Los Angeles
        City Hall, Room 395
        Los Angeles, California 90012

        Dear Honorable Members:

        CONSIDERATION OF PROPOSED PROJECT AT 3568 SOUTH MOTOR AVENUE (CASE
        NO. DIR-2016-4880-DB, ENV-2016-4881-CE) FOR CEQA EXEMPTION AS A SUSTAINABLE
        COMMUNITIES PROJECT; CF 17-1394

        CASE NO.: DIR-2016-4880-DB; ENV-2016-4881-CE
        PROJECT NAME: 3568 Motor
        PROJECT APPLICANT: Hiro Kobayashi, 3568 Motor LLC
        PROJECT LOCATION/ADDRESS: 3558-3570 S. Motor Ave.; 10313 W. Tabor St.
        COMMUNITY PLANNING AREA: Palms-Mar Vista-Del Rey
        COUNCIL DISTRICT: 5

        On September 1, 2017, the Director of Planning approved Case No. DIR-2016-4880-DB for a
        mixed-use project located at 3568 Motor Avenue in the Palms – Mar Vista – Del Rey
        Community Plan. Pursuant to Los Angeles Municipal Code (LAMC) Section 12.22 A.25, the
        project was approved for Density Bonus and Affordable Housing Incentives for a 32.5 percent
        increase in the allowable Floor Area Ratio (FAR) allowing a total FAR of 1.98:1 in lieu of the
        normal maximum of 1.5:1, in consideration of providing 10 percent (or 4 dwelling units) of the
        base dwelling units restricted to Very Low Income household occupancy.

        The proposed Project involves the demolition of an existing one-story, three-unit, 6,768 square-
        foot commercial building, and the construction, operation, and maintenance of a new six-story,
        42-unit, mixed-use development containing 38 market rate units, 4 Very Low Income units, and
        1,770 square feet of ground-floor retail. The Project proposes five residential levels over one
        level of at-grade parking and commercial uses, and one level of subterranean parking, with a
        total of 54 parking spaces. The total Project size is 29,807 square feet with a height of 72 feet
        and 7 inches. Two non-protected trees will be removed. The project also involves a haul route
        for the export of 6,000 cubic yards of dirt.




                                                                                                                       1
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 3 of 1236 Page ID
                                   #:4867
The Honorable City Council
CF 17-1394
Page 2

The Director of Planning determined, based on the whole of the administrative record, the
project is exempt from the California Environmental Quality Act (CEQA) pursuant to State
CEQA Guidelines Article 19, Sections 15304 (Class 4) and 15332 (Class 32), and City CEQA
Guidelines Article III, Section 1, Class 4 Category 1, and there is no substantial evidence
demonstrating that an exception to a categorical exemption pursuant to CEQA Guidelines,
Section 15300.2 applies. Justification for the categorical exemption was made under
environmental Case No. ENV-2016-4881-CE.

On May 11, 2018, the applicant submitted a request for the City to consider whether the Project
is exempt under Public Resources Code (“PRC”) Section 21155.1 as a Sustainable
Communities Project. The Sustainable Communities Project (“SCP”) Exemption was adopted
into State Law as part of Senate Bill 375 (2008), the Sustainable Communities and Climate
Protection Act. The request and supplemental materials are enclosed herein.

To qualify for a full CEQA exemption as a Sustainable Communities project, the project must
meet the criteria indicated on the attached checklist. As explained therein, the proposed project
meets all of the following requirements set forth in Section 21155.1:

   1. The project is consistent with the general use designation, density, building intensity,
       and applicable policies in the Southern California Association of Governments’ adopted
       Sustainable Communities Strategy.
   2. The project is at least 50 percent residential use based on total building square footage.
   3. The project is at least 20 units/acre.
   4. The project is located within ½ mile of a major transit stop or high quality transit corridor
       included in SCAG’s Regional Transportation Plan.
   5. The project can be adequately served by existing utilities and the project applicant will
       pay the applicable in-lieu or development fees.
   6. The project will not impact wetlands or other wildlife habitats or impact protected
       species.
   7. The project site is not located on a list of facilities and sites compiled pursuant to Section
       65962.5 of the Government Code.
   8. The project site has been subject to a preliminary endangerment assessment to
       determine the existence of any release of hazardous substance on the site and to
       determine the potential for exposure of future occupants to significant health hazards.
   9. The project will not have a significant impact on historical resources.
   10. The project site is not subject to wildland fire hazards, high fire risk or explosion, risk of a
       public health exposure, seismic risk, or landslide or flood hazard.
   11. The project site is not located on developed open space.
   12. The project is 15 percent more efficient than Title 24 standards and designed to use 25
       percent less water than the regional average household.
   13. The project site is 8 acres or less in total area.
   14. The project is 200 residential units or less.
   15. The project will not result in any net loss in the number of affordable housing units.
   16. The project does not include any single level building exceeding 75,000 square feet.
   17. The project will incorporate any applicable mitigation measures or performance
       standards adopted in prior applicable EIRs.
   18. The project would not conflict with nearby operating industrial uses.
   19. The project site is located within 1/2 mile of a rail station included in the RTP or within
       1/4 mile of a High Quality Transit Corridor included in the RTP.
   20. The project meets the requirement that at least five percent of the housing will be
       available to very-low-income households and legal commitments are in place to ensure
       the continued availability of the affordable units for a 55-year period.
                                                                                                      2
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 4 of 1236 Page ID
                                   #:4868




                                                                           3
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 5 of 1236 Page ID
                                   #:4869
    3568 Motor Avenue (DIR-2016-4880-DB, ENV-2016-4881-CE)
    SB 375 Sustainable Communities Project Exemption
    CF 17-1394


    I. SUSTAINABLE COMMUNITIES STRATEGY
                                                                                      Yes   No
    The project is consistent with the general land use designation,                   X
    density, building intensity, and applicable policies specified for the
    project area in SCAG’s adopted Sustainable Communities Strategy.

    The Project is located at the northeastern corner of Motor Avenue and
    Tabor Street on a 14,997 square foot site (Project Site) within the Palms-
    Mar Vista-Del Rey Community Plan area. The Project Site is zoned C2-1
    with a land use designation of General Commercial. The Project includes
    the demolition of an existing one-story, three-unit commercial building and
    the construction of a six-story, mixed use commercial and residential
    building providing 42 dwelling units, including a minimum of 4 Very Low
    Income units, and 1,770 square feet of ground-floor retail, with 54
    automobile parking spaces and 44 long-term and 7 short-term bicycle
    parking spaces. The Project includes one subterranean level of parking.
    The total Project size is 29,807 square feet with a height of 72 feet 7 inches.

    The Project is consistent with the general land use designation, density, and
    building intensity in the Southern California Association of Governments’
    (SCAG) 2016 Regional Transportation Plan/Sustainable Communities
    Strategy (RTP/SCS) 1. Using data collected from local jurisdictions,
    including general plans, SCAG categorized existing land use into land use
    types, then combined the land use types into 35 place types, and then
    classified sub‐regions into one of three land use development categories:
    urban, compact, or standard. SCAG used each of these categories to
    describe the conditions that exist and/or are likely to exist within each
    specific area of the region. (2016 RTP/SCS, pp. 20‐21, available at:
    http://scagrtpscs.net/Documents/2016/final/f2016RTPSCS_02_WhereWeAr
    eToday.pdf.) It should be noted that the statutory requirement is that the
    project achieve “general” rather than absolute or perfect consistency with
    the SCAG projections.

    SCAG identified the existing land use type at the Project Site as
    “Commercial and Services,” and the existing General Plan land use as
    “General Commercial.” (SCAG Data Request Maps, Attachment A.) After
    converting this data into Scenario Planning Zone‐level place types, SCAG
    categorized the area surrounding the project as an ‘urban’ area. (See
    SCAG 2016‐2040 RTP/SCS Background Documentation, pp. 18 & 19,
    available at:
    http://scagrtpscs.net/Documents/2016/final/f2016RTPSCS_SCSBackgroun
    dDocumentation.pdf.)

    The RTP/SCS defines ‘urban’ areas as: “often found within and directly

    1
        All documents or links cited are fully incorporated herein.



                                                                                             1
                                                                                             4
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 6 of 1236 Page ID
                                   #:4870
    3568 Motor Avenue (DIR-2016-4880-DB, ENV-2016-4881-CE)
    SB 375 Sustainable Communities Project Exemption
    CF 17-1394


    adjacent to moderate and high density urban centers. Nearly all urban
    growth in these areas would be considered infill or redevelopment. The
    majority of housing is multifamily and attached single‐family (townhome),
    which tend to consume less water and energy than the larger types found in
    greater proportion in less urban locations. These areas are supported by
    high levels of regional and local transit service. They have well‐connected
    street networks, and the mix and intensity of uses result in a highly walkable
    environment. These areas offer enhanced access and connectivity for
    people who choose not to drive or do not have access to a vehicle.” (SCAG
    RTP/SCS, pp. 20‐21.) There are various urban footprint place types,
    including mixed use, residential, commercial, office, R&D, industrial, civic
    and open space. (SCAG 2016‐2040 RTP/SCS Background
    Documentation, p. 90, ‘Place Types Categorized Into Land Development
    Categories (LDCs)’; SCAG 2016‐2040 RTP/SCS, UrbanFootprint Place
    Types, pp. 1‐2, available at:
    http://scagrtpscs.net/documents/2016/supplemental/UrbanFootprint_PlaceT
    ypesSummary.pdf.) The Project is consistent with the range of place types
    within the urban land development category.

    “Urban Mixed‐Use districts are exemplified by a variety of intense uses and
    building types. Typical buildings are between 10 and 40+ stories tall, with
    offices and/or residential uses and ground‐floor retail space. Parking is
    usually structured below or above ground. Workers, residents, and visitors
    are well‐served by transit, and can walk or bicycle for many of their
    transportation needs.” The land use mix for this place type is typically
    approximately 18 percent residential, 16 percent employment, 45 percent
    mixed use, and 21 percent open space/civic. The residential mix is 100
    percent multifamily. The average total net Floor Area Ratio (FAR) is 9.0,
    floors range from 15‐100 feet, and the gross density ranges from 40‐500+
    households per acre. (SCAG 2016‐2040 RTP/SCS, UrbanFootprint Place
    Types, p. 1.)

    ‘Urban Residential’ place types “are typically found within or adjacent to
    major downtowns. They include high‐ and mid‐ rise residential towers, with
    some ground‐floor retail space. Parking [is] usually structured below or
    above ground. Residents are well served by transit, and can walk or bicycle
    for many of their daily needs.” The land use mix for this place type is
    typically approximately 64 percent residential, 4 percent employment, 12
    percent mixed use and 21 percent open space/civic. The residential mix is
    100 percent multifamily. The average total net FAR is 9.0, floors range from
    15‐100, and the gross density ranges from 75‐500+ households per acre.
    (SCAG 2016‐2040 RTP/SCS, UrbanFootprint Place Types, p. 1.)

    ‘City Mixed Use’ areas are “transit‐oriented and walkable, and contain a
    variety of uses and building types. Typical buildings are between 5 and 30
    stories tall, with ground‐floor retail space, and offices and/or residences on



                                                                                     2
                                                                                     5
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 7 of 1236 Page ID
                                   #:4871
    3568 Motor Avenue (DIR-2016-4880-DB, ENV-2016-4881-CE)
    SB 375 Sustainable Communities Project Exemption
    CF 17-1394


    the floors above. Parking is usually structured below or above ground.” The
    land use mix for this place type is typically approximately 28 percent
    residential, 17 percent employment, 35 percent mixed use and 20 percent
    open space/civic. The residential mix is 97 percent multifamily and 3
    percent townhome. The average total net FAR is 3.4, floors range from 3‐
    40, and gross density ranges from 10‐75 households per acre. (SCAG
    2016‐2040 RTP/SCS, UrbanFootprint Place Types, p. 2.)

    ‘City Residential’ place types are “dominated by mid‐ and high‐ rise
    residential towers, with some ground‐ floor retail space. Parking is usually
    structured, below or above ground. Residents are well served by transit,
    and can walk or bicycle for many of their daily needs.” The land use mix for
    this place type is typically approximately 65 percent residential, 4 percent
    employment, 11 percent mixed use, and 20 percent open space/civic. The
    residential mix is 97 percent multifamily and 3 percent townhome. The
    average total net FAR is 2.9, floors range from 5‐40, and the gross density
    ranges from 35‐75 households per acre. (SCAG 2016‐2040 RTP/SCS,
    UrbanFootprint Place Types, p. 2.)

    The Project consists of a mixed‐use residential and retail building in a
    highly urbanized part of West Los Angeles, on a site that is currently
    occupied by an one‐story retail building. Adjacent land uses are a mix of
    low‐ and mid‐rise buildings containing commercial, retail, institutional,
    educational, and residential uses. The Project is approximately 94 percent
    residential and the housing component consists of 100 percent multifamily
    units. The Project area is supported by high levels of regional and local
    transit services, and the Project will provide ground floor and subterranean
    parking. The Project will construct approximately 122 dwelling units per
    acre and the total net FAR is 1.98:1. (Los Angeles City Director’s
    Determination/Density Bonus & Affordable Housing Incentives, Letter of
    Determination, Case DIR-2016-4880-DB, September 1, 2017 (“LOD”), pp.
    1, 6.) As described below, the Project will be at least 15 percent more
    energy efficient than Title 24 standards and the building and landscaping
    are designed to achieve 25 percent less water usage than the average
    household in the region. Thus, the Project is consistent with the ‘urban’
    land use designation, as well as the associated density and building
    intensity assumptions in the RTP/SCS.

    The project is consistent with the goals in the RTP/SCS, as outlined in
    Attachment B. (Consistency with the 2016‐2040 RTP/SCS and SCAG
    Forecasted Development Types, Attachment B; DEIR, pp. 4.2‐18 through
    4.2‐ 19, 4.2‐26; SCAG 2016‐2040 RTP/SCS, available at:
    http://scagrtpscs.net/Documents/2016/final/f2016RTPSCS.pdf; SCAG
    2016‐2040 RTP/SCS Background Documentation, available at:
    http://scagrtpscs.net/Documents/2016/final/f2016RTPSCS_SCSBackgroun




                                                                                   3
                                                                                   6
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 8 of 1236 Page ID
                                   #:4872
    3568 Motor Avenue (DIR-2016-4880-DB, ENV-2016-4881-CE)
    SB 375 Sustainable Communities Project Exemption
    CF 17-1394


    dDocumentation.pdf.)

    II. TRANSIT PRIORITY PROJECT
    To be considered a Transit Priority Project (TPP) as defined by PRC section
    21155(b), the project must meet all of the following criteria.
                                                                             Yes                 No
    Based on total building square footage, the project contains at least
    50 percent residential use.                                               X

    The project will construct a mixed‐use residential and retail building with a
    total floor area of 29,807 square feet that will consist of 1,770 square feet of
    commercial uses and 42 residential units totaling approximately 28,037
    square feet. Therefore the Project contains greater than 94 percent
    residential use. (LOD, p. 6.)


                                                                                           N/A
    The project includes a minimum net density of at least 20 dwelling                      X
    units per acre.

    The Project will develop an approximately 0.344 acre site with a mixed‐use
    building that includes 42 residential units. (LOD, pp. 1, 6, 12.) The net
    housing density for the Project is greater than 122 dwelling units per acre
    (42 units/0.344 acres), which is more than the required minimum of 20 units
    per acre.

    The Project Site is located within one‐half mile of either of the
    following which have been included in the SCAG Regional                                X
    Transportation Plan:

         (a) a major transit stop that contains an existing rail station, a
             ferry terminal served by transit, or the intersection of two or
             more major bus routes with a frequency of service interval of
             15 minutes or less during peak commute periods; or
         (b) a high quality transit corridor that has fixed route bus service
             with service intervals no longer than 15 minutes during peak
             commute hours.

    The Project Site is located within one‐half mile of a major transit stop and a
    high quality transit corridor with service intervals of 15 minutes or less
    during peak commute hours. The Project is located approximately 1,800
    feet (.35 mile) from the Palms Station of the Metro Expo Line. The Palms
    Station is a major transit stop in that it is an existing fixed rail station serving
    the Expo Line light rail, which runs at a frequency of 6-12 minutes during
    the peak hours.




                                                                                                  4
                                                                                                  7
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 9 of 1236 Page ID
                                   #:4873
   3568 Motor Avenue (DIR-2016-4880-DB, ENV-2016-4881-CE)
   SB 375 Sustainable Communities Project Exemption
   CF 17-1394


   In addition, the Project is located within 1,500 feet of transit stops served by
   the Culver City Bus Line 3, and the Santa Monica Big Blue Bus Lines 17
   and Rapid 12. (LOD, p. 9.) The Project is also located within 0.5 miles from
   transit stops served by Metro Bus Lines 33 and 733; Santa Monica Big Blue
   Bus Line 5, and LADOT Commuter Express Line 431. (LOD, p. 11.)

   The City of Los Angeles has identified the project location as a Transit
   Priority Area, and SCAG has identified the project location as a high quality
   transit area and transit priority area (City of LA Dept. of City Planning,
   Transit Priority Areas, ZI No. 2452; and SCAG, High Quality Transit Areas
   (HQTA) and Transit Priority Areas (TPA) [2040 Plan], Attachment C.) The
   Metro Expo Line and the Palms Station, is included in SCAG’s 2016
   RTP/SCS. (SCAG 2016 RTP/SCS, Project List Appendix, pp. 304, 382.)

   III. SUSTAINABLE COMMUNITIES PROJECT
   To be considered a Sustainable Communities Project, the Transit Priority Project
   (TPP) must comply with all of the following environmental criteria, as defined by
   PRC section 21155.1(a).
                                                                              Yes No
   The TPP can be adequately served by existing utilities and the project
   applicant has paid, or will commit to pay, all applicable in‐lieu or        X
   development fees.

   The Project will connect to existing utility infrastructure currently provide to
   the Project Site, including water mains, sewer lines and facilities, storm
   water drainages, electrical transmission lines and natural gas lines. The
   Project Site will be adequately served by all public utilities given that the
   construction of a mixed-use development will be on a site that has been
   previously developed and is consistent with the General Plan. The Project
   Site is currently and adequately served by the City's Department of Water
   and Power, the City's Bureau of Sanitation, and the Southern California
   (SoCal) Gas Company. (LOD, p. 15.) There is existing infrastructure in
   place including all utilities, water service and wastewater conveyance
   system on the Project Site due to the fact that the site is currently improved
   and used for commercial purposes. The project, a 29,782-square foot
   mixed-use building will replace an approximately 6,768-square foot existing
   commercial building. (LOD, p. 14.)

   It is anticipated that existing water lines, sewer facilities, and storm water
   infrastructure currently serving the Project Site will meet the needs of the
   Project and no new construction of facilities will be required. (See March 22,
   2018 Letter from Department of Water and Power, Attachment D.) The
   project will not increase runoff to the existing storm drain system and, thus,
   the existing storm drain system will have sufficient capacity to carry runoff
   from the project. In the event that additional water, sewer or drainage
   infrastructure is needed, the project Applicant will pay all applicable costs



                                                                                      5
                                                                                          8
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 10 of 1236 Page ID
                                    #:4874
    3568 Motor Avenue (DIR-2016-4880-DB, ENV-2016-4881-CE)
    SB 375 Sustainable Communities Project Exemption
    CF 17-1394


    and development fees as required by the LAMC.

    The existing utilities have continuously served the neighborhood for more
    than 50 years. In addition, the California Green Code requires new
    construction to meet stringent efficiency standards for both water and
    power, such as high-efficiency toilets, dual-flush water closets, minimum
    irrigation standards, LED lighting, etc. As a result of these new building
    codes, which are required of all projects, it can be anticipated that the
    proposed project will not create any impact on existing utilities through the
    net addition of 42 dwelling units.

    Electricity service to the project will be provided by LADWP, which already
    serves the area. LADWP’s projections show that it will be capable of
    providing electricity in excess of projected demand. LADWP will be able to
    adequately serve the project with its existing and projected capacity. (See
    April 9, 2018 Letter from Department of Water and Power, Attachment E.)

    The project will be provided natural gas service by the Southern California
    Gas Company (SoCalGas), which already serves the area. Based on
    consumption and capacity projections generated by the California Public
    Utilities Commission, the project will be adequately served by SoCalGas.
    (See April 5, 2018 Letter from SoCalGas, Attachment F.)

    The Project will pay all applicable in‐lieu or development fees pursuant to
    code requirements and conditions of the project. The Project Site is located
    within the West Los Angeles Transportation Improvement and Mitigation
    Specific Plan. The West Los Angeles Transportation Improvement and
    Mitigation Specific Plan identifies trip fee requirements, which will be paid
    by the Project if applicable. (LOD, p. 11.)

    The TPP site does not contain wetlands or riparian areas, does not
    have significant value as a wildlife habitat, and implementation of the          X
    project would not harm protected species.

    The Project Site is currently fully developed with a commercial building.
    There are no wetlands present at the site, and the site does not include any
    riparian habitat or other sensitive natural communities, or any features that
    define a wetland. Therefore, the Project would not have a substantial
    adverse effect on wetlands.

    The Project Site is located within an established urbanized area that is fully
    developed with a commercial corridor characterized by low- to medium-
    density multi-family, educational and commercial uses. The Project Site was
    the location of a commercial building , and is previously disturbed and
    surrounded by development. There are no protected trees on the Project
    Site. The Project does not involve the removal of healthy, mature, scenic



                                                                                         6
                                                                                         9
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 11 of 1236 Page ID
                                    #:4875
    3568 Motor Avenue (DIR-2016-4880-DB, ENV-2016-4881-CE)
    SB 375 Sustainable Communities Project Exemption
    CF 17-1394


    trees because the trees being removed (palm) are ornamental and not
    protected trees. Therefore, the Project Site is not, and has no value as, a
    habitat for endangered, rare or threatened species, and the project will not
    have a substantial adverse effect, either directly or through habitat
    modifications, on any species protected under federal or state law. (LOD, p.
    12.)

    There are no blue‐line streams contained within the Project Site, nor is the
    Project Site located near a body of water or a river. Thus, the Project Site
    does not contain any riparian habitat or other sensitive natural communities
    identified in federal, state, local or regional plans, policies, or regulations.

    The TPP site is not located on a list of hazardous waste sites compiled
    pursuant to Government Code section 65962.25.                                      X

    As part of the Phase 1 Environmental Site Assessment for 3568 Motor
    Avenue dated July 16, 2015 (Phase 1 ESA, Attachment G), an
    Environmental Data Resources database search was conducted for the
    Project Site. The database search included a review of databases and files
    from federal, state, and local environmental agencies to identify use,
    generation, storage, treatment or disposal of hazardous materials and
    chemicals, or release incidents of such materials which may impact the
    Project Site. The Phase I ESA concluded that the Project Site is not
    included in any list of hazardous materials sites compiled pursuant to
    Government Code section 65962.5. (Phase I ESA, p. 2, 13.)

    The TPP is subject to a preliminary endangerment assessment to
    determine the existence of any hazardous substance on the site and                 X
    to determine the potential for exposure of future occupants to
    significant health hazards from the area.

    As described above, a Phase I ESA was conducted at the Project Site on
    July 16, 2015 and a Phase II ESA was conducted at the Project Site on
    September 1, 2015 The purpose of the ESAs is to identify existing or
    potential recognized environmental conditions (RECs) affecting the Project
    Site. An REC is the presence or likely presence of any hazardous
    substances or petroleum produces in, on, or at the property due to a
    release to the environment. Site reconnaissance revealed no evidence of
    underground storage tanks, clarifiers, sumps, hazardous materials, or other
    environmental concerns. No RECs were observed during the site
    reconnaissance. (Phase I ESA, p. 2.)

    The Phase I ESA found that the Project Site is not included in any federal,
    state, or local environmental agency lists that identifies the use, generation,
    storage, treatment or disposal of hazardous materials and chemicals, or
    release incidents of such materials which may impact the Project Site.



                                                                                           7
                                                                                           10
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 12 of 1236 Page ID
                                    #:4876
    3568 Motor Avenue (DIR-2016-4880-DB, ENV-2016-4881-CE)
    SB 375 Sustainable Communities Project Exemption
    CF 17-1394


    (Phase I ESA, pp. 2, 13.)

    The Phase I ESA found that the Project Site had reportedly been used as a
    dry cleaning facility from the 1950s to the 1980s. It is unknown whether dry
    cleaning was performed at the Project Site or whether the Project Site was
    used only for pick up and drop off. Based on this history, a Phase II Limited
    Soil Assessment Report (Soils Assessment, Attachment H) of the Project
    Site was prepared on September 1, 2015. The purpose of the Soil
    Assessment was to assess if the soil at the Project Site had been impacted
    by the reported historic use of the site as a dry cleaning facility. As part of
    the Soil Assessment, the following assessment activities were undertaken:
    pre-fieldwork activities, three soil borings, collection of two subslab soil gas
    samples, and analysis of all samples. (Soils Assessment, pp. 2-3.) The
    results of the assessment did not detect concentrations of the targeted
    volatile organic compounds above their respective practical quantitation
    limits. (Soils Assessment, pp. 3-4.) Thus, Soils Assessment concluded that
    the Project Site had not been impacted by the reported historic use of the
    site as a dry cleaning facility. (Soils Assessment, p. 5.)

    A comprehensive pre-demolition asbestos and lead identification survey
    report (Survey Report, Attachment I) was conducted on August 12, 2016 at
    the Project Site. The Survey Report concluded that non-friable asbestos
    materials were present at the Project Site that would be removed as part of
    the Project Site demolition. As required by law, the removal of asbestos
    must be done under controlled conditions by a licensed Cal/OSHA
    Registered asbestos abatement contractor. (Survey Report, p. 2.)

    According to the Survey Report, lead based paint was detected in the
    existing structures that will be removed as part of the Project Site
    demolition. (Survey Report, pp. 2-3.) The levels of lead based paint
    detected were below regulatory action levels. (Id.) Further, the project is
    required to comply with applicable regulatory requirements for the testing
    and removal of lead based paint in connection with project demolition.
    Therefore, potential impacts related to lead based paint in the existing
    structure are less than significant.

    The Project Site is not located in a methane zone. (ZIMAS.)

    The TPP will not have a significant impact on historical resources.
                                                                                       X
    There are no historical resources on the Project Site. A March 10, 2017
    Memorandum for the Record (MFR) prepared by Sapphos Environmental
    Inc. concluded that the Project is not located within a designated Historic
    Preservation Overlay Zone, nor does it involve a property that is designated
    as a City Historic-Cultural Monument. (MFR, Attachment J; LOD, p. 8.) It
    will not have any adverse impact on any real property that is listed in the



                                                                                           8
                                                                                           11
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 13 of 1236 Page ID
                                    #:4877
    3568 Motor Avenue (DIR-2016-4880-DB, ENV-2016-4881-CE)
    SB 375 Sustainable Communities Project Exemption
    CF 17-1394


    California Register of Historic Places. (MFR, p. 31; LOD, p. 10.) It will not
    adversely impact any extant Historic Preservation Overlay Zone or any
    property that is designated as a City Historic Cultural Monument. Therefore,
    the Project will not have a significant impact.

    The TPP is not subject to any of the following:
                                                                                      X
         (a) a wildland fire hazard;
         (b) an unusually high risk of fire or explosion from materials
             stored or used on nearby properties;
         (c) risk of a public health exposure at a level that would exceed
             federal and state standards;
         (d) seismic risk as a result of being within a designated
             earthquake fault zone or seismic hazard zone; and
         (e) landslide hazard, flood plain, flood way, or restricted zone.

    (a) The Project Site is not subject to a wildland fire hazard. The Project Site
    is located in an urbanized area and is currently developed with a one‐story
    commercial structure. The Project Site is not located within a City‐
    designated Very High Fire Hazard Severity Zone and no wildlands are
    present in the surrounding area. Therefore, the Project will not expose
    people or structures to a wildland fire hazard. (LOD, p. 8; ZIMAS.)

    (b) The Project Site is not subject to an unusually high risk of fire or
    explosion from materials stored or used on nearby properties or a risk of
    public health hazard in excess of federal or state standards. The Phase I
    Environmental Site Assessment found that the Project Site is not included in
    any federal, state, or local environmental lists that identifies the use,
    generation, storage, treatment or disposal of hazardous materials and
    chemicals, or release incidents of such materials which may impact the
    Project Site. (Phase I ESA, pp. 2, 13.)

    (c) The Project Site is not located in a Methane Zone or other risk area.
    (ZIMAS.) Therefore, the project will result in less‐than‐significant impacts
    associated with the potential for exposure to methane or explosive hazards.

    (d) The Project Site is not within a designated earthquake fault zone or
    seismic hazard zone. The Project Site is not located within a currently
    established Alquist‐Priolo Earthquake Fault Zone. Nor is the Project Site
    located within a City‐designated Fault Rupture Study Area, as identified in
    the City of Los Angeles Safety Element of the General Plan. No active
    faults are known to pass through the immediate project vicinity. The Project
    Site is located approximately 1.87 miles from the Newport-Inglewood Fault
    Zone. The Project Site is not located in a potential liquefaction zone, nor a
    landslide or tsunami zone. (ZIMAS.)




                                                                                          9
                                                                                          12
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 14 of 1236 Page ID
                                    #:4878
    3568 Motor Avenue (DIR-2016-4880-DB, ENV-2016-4881-CE)
    SB 375 Sustainable Communities Project Exemption
    CF 17-1394


    The Project will be built to the requirements of the California Building Code
    (CBC). The CBC establishes minimum standards to safeguard the public
    health, safety and general welfare through structural strength, means of
    egress from facilities, and general stability by regulating and controlling the
    design, construction, quality of materials, use and occupancy, location and
    maintenance of all buildings and structures within its jurisdiction. In addition
    to compliance with the CBC, the project is subject to the provisions of the
    Seismic Hazards Mapping Act, which requires the implementation of
    feasible design measures that would be used to address seismic hazards,
    depending on the results of the site‐specific geotechnical studies. Required
    compliance with the CBC and compliance with the provisions of the Seismic
    Hazard Mapping Act would ensure that potential impacts from strong
    seismic ground shaking would be less than significant. Therefore, the
    Project’s seismic risks would be less than significant.

    (e) The Project Site is not subject to landslide hazard. The Project Site is
    located in areas of relatively flat topography, with little likelihood of being
    subject to landslides or earthquake‐induced landslides. Additionally, the
    Project Site is not located within a state‐designated hazard zone for
    earthquake induced landslides. Therefore, the project will not expose
    people or structures to potential substantial adverse landslide effects.
    (ZIMAS.)

    The Project Site is not subject to flood plain, flood way or restricted zone
    hazards. According to the Flood Insurance Rate Map prepared by the
    Federal Emergency Management Agency, the Project Site is located in
    Zone X, a 500‐year floodplain.
    (https://msc.fema.gov/portal/search?AddressQuery=3568%20motor%20ave
    nue%2C%20los%20angeles%2C%20CA#searchresultsanchor.) The project
    does not place housing within a 100‐year floodplain that would impede or
    redirect flood flows. The subject property has a slope of less than 10
    percent and is not in a waterway, wetland, or officially designated scenic
    area. (LOD, p. 14.) Thus, the Project Site is not subject to a floodplain,
    flood way or restricted zone hazard.


    The TPP site is not located on developed open space.
                                                                                       X
    The Project replaces an existing one-story commercial building. The Project
    Site is located in a highly urbanized area that includes a mixture of low and
    mid‐rise buildings containing commercial, retail, institutional, and residential
    uses. The Project Site is located in close at the intersection of Motor
    Avenue and Tabor Street in the Palms neighborhood within the City of Los
    Angeles.

    The Project Site is substantially surrounded by urban uses in close



                                                                                           10
                                                                                           13
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 15 of 1236 Page ID
                                    #:4879
    3568 Motor Avenue (DIR-2016-4880-DB, ENV-2016-4881-CE)
    SB 375 Sustainable Communities Project Exemption
    CF 17-1394


    proximity to major arterials including Motor Avenue to the west and Palms
    Boulevard to the north. Lots adjacent to the Project Site are zoned R3-1,
    C2-1, and [Q]PF-1XL, and are developed with low- to mid-rise multi-family
    and commercial uses. Neighboring lots to the east (across the alley) are
    zoned R3-1 and developed with multi-family uses. The lot to the north
    (across the alley) is zoned [Q]PF-1XL and developed with an elementary
    school. (LOD, p. 12.) Therefore, the Project is not located on developed
    open space.

    The TPP building will be 15 percent more energy efficient than Title 24
    standards, and the TPP building and landscaping are designed to                X
    achieve 25 percent less water usage than the average household use
    in the region.

    Based on energy modeling following the Title 24 Alternative Calculation
    Method Manual Model, the project will be at least 15 percent more energy
    efficient than Title 24 2013 baseline requirements. The project will
    incorporate design features in order to ensure that the building exceeds the
    Title 24 baseline by a minimum of 15 percent. (Green Dinosaur, Energy
    and Water Efficiency Compliance for Motor Apartments at 10325 W Tabor
    Street, March 8, 2018, Attachment K.)

    The Project will be required to comply with Ordinance No. 170.978 (Water
    Management Ordinance), which imposes numerous water conservation
    measures, and with the California Green Building Standards Code, which
    contains standards designed for efficient water use. These water‐saving
    features pre‐date most existing developments in the region, so the project
    will be required, at a minimum, to include more water efficient fixtures and
    appliances than other local residences.

    According to SCAG’s 2016 RTP/SCS, average residential water use in the
    project area is 365 gallons per household per day. (SCAG, Sustaining Our
    Water Resources, available at:
    http://scagrtpscs.net/Documents/13_Station4‐
    SustainingOurWaterResources.pdf.) The Project, including the required
    water conservation features, would use approximately 2,688 gallons per
    day. The project will include 42 residential units. Therefore, the average
    household use of the project is approximately 64 gallons per day, or
    approximately 72.4 percent less than the average household use in the
    region. (Green Dinosaur, Energy and Water Efficiency Compliance for
    Motor Apartments at 10325 W Tabor Street, March 8, 2018, Attachment K.)

    To be considered a Sustainable Communities Project, the TPP must comply with
    all of the following land use criteria as defined by PRC section 21155.1(b).
                                                                               Yes No
    The TPP site is not more than 8 acres.



                                                                                       11
                                                                                       14
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 16 of 1236 Page ID
                                    #:4880
    3568 Motor Avenue (DIR-2016-4880-DB, ENV-2016-4881-CE)
    SB 375 Sustainable Communities Project Exemption
    CF 17-1394


                                                                                     X
    The Project will develop an approximately 0.344 acre site. (LOD, pp. 1, 6,
    12.) Therefore, the Project Site is less than 8 acres.

    The TPP will not contain more than 200 residential units.
                                                                                     X
    The Project will have 42 residential units. (LOD, pp. 1, 6, 12.) Therefore,
    the Project will not include more than 200 residential units.

    The TPP will not result in any net loss in the number of affordable
    housing units within the project area.                                           X

    The existing building on the Project Site does not include any residential
    uses, and the project will provide 4 affordable housing units. (LOD, pp. 1,
    2.) Thus, the Project will increase the number of affordable housing units
    within the project area and not result in any net loss.

    The TPP does not include any single level building exceeding 75,000
    square feet.                                                                     X

    The Project will develop a six-story mixed use commercial and residential
    building and does not include any single-level buildings. (LOD, p. 6.)
    Therefore, the Project does not include any single level building exceeding
    75,000 square feet.


    Applicable mitigation measures or performance standards in prior
    EIRs will be incorporated into the TPP.                                          X

    The 2016 SCAG RTP/SCS Mitigation Monitoring and Reporting Program
    (“SCAG MMRP”) does not include project level mitigation measures that are
    required of the project. The SCAG MMRP does provide a list of mitigation
    measures that SCAG determined a lead agency can and should consider,
    as applicable and feasible, where the agency has identified that a project
    has the potential for significant effects. (See SCAG Final 2016 Program
    Environmental Impact Report, Exhibit B, Mitigation Monitoring and
    Reporting Program, available at:
    http://scagrtpscs.net/Documents/2016/peir/final/2016fPEIR_ExhibitB_MMR
    P.pdf.)

    The SCAG measures are not prescriptive on the project. In addition, as
    explained in the Director’s Determination on Density Bonus & Affordable
    Housing Incentives and the Project Consistency with SCAG Mitigation
    Measures (Attachment L), the analysis for the project concluded that the
    project’s impacts would be either less than significant or there will be in no
    impact. Therefore, the measures suggested in the SCAG MMRP for those



                                                                                         12
                                                                                         15
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 17 of 1236 Page ID
                                    #:4881
    3568 Motor Avenue (DIR-2016-4880-DB, ENV-2016-4881-CE)
    SB 375 Sustainable Communities Project Exemption
    CF 17-1394


    potential impacts are not applicable to the project.

    Nonetheless, the Project is subject to the City’s Regulatory Compliance
    Measures (“RCM”) that are the same as or consistent with these mitigation
    measures. (See Director’s Determination on Density Bonus & Affordable
    Housing Incentives, pp. 13-14.) The following RCMs are applicable to the
    Project and compliance with these measures is mandatory.

    Air Quality

       •   RCM AQ-1 - Rule 401 – Visible Emissions: This rule states that a
           person shall not discharge into the atmosphere from any single
           source of emission whatsoever any air contaminant for a period or
           periods aggregating more than 3 minutes in any 1 hour which is as
           dark or darker in shade as that designated No. 1 on the Ringelmann
           Chart or of such opacity as to obscure an observer's view.

       •   RCM AQ-2 - Rule 402 – Nuisance: This rule states that a person
           shall not discharge from any source whatsoever such quantities of air
           contaminants or other material which cause injury, detriment,
           nuisance, or annoyance to any considerable number of persons or to
           the public, or which endanger the comfort, repose, health or safety of
           any such persons or the public, or which cause, or have a natural
           tendency to cause, injury or damage to business or property.

       •   RCM AQ-3 - Rule 403 – Fugitive Dust: This rule requires projects to
           prevent, reduce or mitigate fugitive dust emissions from a site. Rule
           403 restricts visible fugitive dust to the project property line, restricts
           the net PM10 emissions to less than 50 micrograms per cubic meter
           (μg/m3) and restricts the tracking out of bulk materials onto public
           roads. Additionally, projects must utilize one or more of the best
           available control measures (identified in the tables within the rule).
           Mitigation measures may include adding freeboard to haul vehicles,
           covering loose material on haul vehicles, watering, using chemical
           stabilizers and/or ceasing all activities. Finally, a contingency plan
           may be required if so determined by the USEPA.

       •   RCM AQ-4 - Rule 1113 – Architectural Coatings: This rule requires
           manufacturers, distributors, and end users of architectural and
           industrial maintenance coatings to reduce VOC emissions from the
           use of these coatings, primarily by placing limits on the VOC content
           of various coating categories.

       •   RCM AQ-5 - Rule 1146.2 – Emissions of Oxides of Nitrogen from
           Large Water Heaters and Small Boilers and Process Heaters: This
           rule requires manufacturers, distributors, retailers, refurbishers,



                                                                                         13
                                                                                         16
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 18 of 1236 Page ID
                                    #:4882
    3568 Motor Avenue (DIR-2016-4880-DB, ENV-2016-4881-CE)
    SB 375 Sustainable Communities Project Exemption
    CF 17-1394


           installers, and operators of new and existing units to reduce NOX
           emissions from natural gas-fired water heaters, boilers, and process
           heaters as defined in this rule.

       •   RCM AQ-6 - Rule 1186 – PM10 Emissions from Paved and Unpaved
           Roads, and Livestock Operations: This rule applies to owners and
           operators of paved and unpaved roads and livestock operations. The
           rule is intended to reduce PM10 emissions by requiring the cleanup
           of material deposited onto paved roads, use of certified street
           sweeping equipment, and treatment of high-use unpaved roads (see
           also Rule 403).

    Cultural Resources
       • RCM CUL-1 - If archaeological resources are discovered during
          excavation, grading, or construction activities, work shall cease in the
          area of the find until a qualified archaeologist has evaluated the find
          in accordance with federal, State, and local guidelines, including
          those set forth in California Public Resources Code Section 21083.2.
          Personnel of the proposed Project shall not collect or move any
          archaeological materials and associated materials. Construction
          activity may continue unimpeded on other portions of the Project site.
          The found deposits would be treated in accordance with federal,
          State, and local guidelines, including those set forth in California
          Public Resources Code Section 21083.2.

       •   RCM CUL-2 - If paleontological resources are discovered during
           excavation, grading, or construction, the City of Los Angeles
           Department of Building and Safety shall be notified immediately,
           and all work shall cease in the area of the find until a qualified
           paleontologist evaluates the find. Construction activity may continue
           unimpeded on other portions of the Project site. The paleontologist
           shall determine the location, the time frame, and the extent to which
           any monitoring of earthmoving activities shall be required. The found
           deposits would be treated in accordance with federal, State, and
           local guidelines, including those set forth in California Public
           Resources Code Section 21083.2.

       •   RCM CUL-3 - If human remains are encountered unexpectedly
           during construction demolition and/or grading activities, State Health
           and Safety Code Section 7050.5 requires that no further disturbance
           shall occur until the County Coroner has made the necessary
           findings as to origin and disposition pursuant to California Public
           Resources Code Section 5097.98. In the event that human remains
           are discovered during excavation activities, the following procedure
           shall be observed:




                                                                                     14
                                                                                     17
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 19 of 1236 Page ID
                                    #:4883
    3568 Motor Avenue (DIR-2016-4880-DB, ENV-2016-4881-CE)
    SB 375 Sustainable Communities Project Exemption
    CF 17-1394


                   o Stop immediately and contact the County Coroner: 1104
                     N. Mission Road, Los Angeles, CA 90033 323-343-0512
                     (8 AM to 5 PM Monday through Friday) or 323-343-0714
                     (after hours, Saturday, Sunday, and holidays)

                  o If the remains are determined to be of Native American
                    descent, the Coroner has 24 hours to notify the Native
                    American Heritage Commission (NAHC). The NAHC will
                    immediately notify the person it believes to be the most
                    likely descendent of the deceased Native American.

                  o The most likely descendent has 48 hours to make
                    recommendations to the owner, or representative, for the
                    treatment or disposition, with proper dignity, of the human
                    remains and grave goods.

                  o If the owner does not accept the descendant’s
                    recommendations, the owner or the descendent may
                    request mediation by the NAHC.

    Energy
    RCM EN-1 - The Project shall implement all applicable mandatory
    measures within the Los Angeles Green Building Code that would have the
    effect of reducing the Project’s water use. Water demand will be further
    reduced through incorporation of the following:

       •   High-efficiency toilets (maximum 1.28 gallons per flush), including
           dual-flush water closets, and high-efficiency urinals (maximum 0.5
           gallons per flush), including no-flush or waterless urinals, in all
           restrooms as appropriate.
       •   Restroom faucets with a maximum flow rate of 1.5 gallons per minute
           and self- closing design.
       •   High-efficiency Energy Star-rated dishwashers, if provided.
       •   Prohibiting the use of single-pass cooling equipment (single-pass
           cooling refers to the use of potable water to extract heat from
           process equipment, e.g. vacuum pump, ice machines, by passing the
           water through equipment and discharging the heated water to the
           sanitary wastewater system).
       •   Demand (tankless or instantaneous) water heater system sufficient
           to serve the anticipated needs of the dwellings.
       •   No more than one showerhead per shower stall, having a flow rate
           no greater than 2.0 gallons per minute.
       •   High-efficiency clothes washers (water factor of 6.0 or less), if




                                                                                  15
                                                                                  18
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 20 of 1236 Page ID
                                    #:4884
    3568 Motor Avenue (DIR-2016-4880-DB, ENV-2016-4881-CE)
    SB 375 Sustainable Communities Project Exemption
    CF 17-1394


           provided in either individual units and/or in a common laundry
           room(s).
    RCM EN-2 - The Project shall comply with Ordinance No. 170,978 (Water
    Management Ordinance), which imposes numerous water conservation
    measures in landscape, installation, and maintenance (e.g., use drip
    irrigation and soak hoses in lieu of sprinklers to lower the amount of water
    lost to evaporation and overspray, set automatic sprinkler systems to
    irrigate during the early morning or evening hours to minimize water loss
    due to evaporation, and water less in the cooler months and during the
    rainy season). Water demand will be further reduced through incorporation
    of the following:
       •   Weather-based irrigation controller with rain shutoff.
       •   Matched precipitation (flow) rates for sprinkler heads.
       •   Drip/microspray/subsurface irrigation where appropriate.
       •   Minimum irrigation system distribution uniformity of 75 percent.
       •   Proper hydro-zoning, turf minimization and use of native/drought
           tolerant plan materials.
       •   Use of landscape contouring to minimize precipitation runoff.
       •   A separate water meter (or submeter), flow sensor, and master valve
           shutoff for irrigated landscape areas totaling 5,000 square feet and
           greater.
    Geology & Soils
       •   RCM GEO-1 - The design and construction of the project shall
           conform to the California Building Code seismic standards as
           approved by the Department of Building and Safety.
       •   RCM GEO-2 - Prior to the issuance of grading or building permits,
           the Applicant shall submit a geotechnical report, prepared by a
           registered civil engineer or certified engineering geologist, to the
           Department of Building and Safety, for review and approval. The
           geotechnical report shall assess soil and geologic conditions at the
           site and include building design recommendations. The Project shall
           comply with the conditions contained in the approved geotechnical
           report and within the Department of Building and Safety's Geology
           and Soils Report Approval Letter for the proposed Project, and as it
           may be subsequently amended or modified.
    Hydrology & Water Quality
       •   RCM HYDRO-1 - Any dewatering activities during construction shall
           comply with the requirements of the Waste Discharge Requirements
           for Discharges of Groundwater from Construction and Project
           Dewatering to Surface Waters in Coastal Watersheds of Los Angeles



                                                                                   16
                                                                                   19
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 21 of 1236 Page ID
                                    #:4885
    3568 Motor Avenue (DIR-2016-4880-DB, ENV-2016-4881-CE)
    SB 375 Sustainable Communities Project Exemption
    CF 17-1394


            and Ventura Counties (Order No. R4-2008-0032, National Pollutant
            Discharge Elimination System No. CAG994004) or subsequent
            permit. This will include submission of a Notice of Intent for coverage
            under the permit to the Los Angeles Regional Water Quality Control
            Board at least 45 days prior to the start of dewatering and
            compliance with all applicable provisions in the permit, including
            water sampling, analysis, and reporting of dewatering-related
            discharges.
       •    RCM HYDRO-2 - Prior to issuance of grading permits, the Applicant
            shall submit a Low Impact Development Plan and/or Standard Urban
            Stormwater Mitigation Plan to the City's Bureau of Sanitation
            Watershed Protection Division for review and approval. The Low
            Impact Development Plan and/or Standard Urban Stormwater
            Mitigation Plan shall be prepared consistent with the requirements of
            the Development Best Management Practices Handbook.
       •    RCM HYDRO-3 - The Best Management Practices shall be designed
            to retain or treat the runoff from a storm event producing 0.75 inch of
            rainfall in a 24-hour period or the rainfall from an 85th percentile 24-
            hour runoff event, whichever is greater, in accordance with the
            Development Best Management Practices Handbook Part B
            Planning Activities. A signed certificate from a licensed civil engineer
            or licensed architect confirming that the proposed Best Management
            Practices meet this numerical threshold standard shall be provided.
    Noise
       •    RCM NOISE-1 - The Project shall comply with the City of Los
            Angeles Noise Ordinance and any subsequent ordinances, which
            prohibit the emission or creation of noise beyond certain levels at
            adjacent uses unless technically infeasible.
    Public Services
      • RCM PS-1 - Prior to plan check review, the Project Applicant shall
          consult with the City of Los Angeles Fire Department regarding the
          installation of public and/or private fire hydrants, sprinklers, access,
          and/or other fire protection features within the Project. All required
          fire protection features shall be installed to the satisfaction of the City
          of Los Angeles Fire Department.

       •    RCM PS-2 - The plans shall incorporate the design guidelines
            relative to security, semi-public and private spaces, which may
            include but not be limited to access control to building, secured
            parking facilities, walls/fences with key systems, well-illuminated
            public and semi-public space designed with a minimum of dead
            space to eliminate areas of concealment, location of toilet facilities or
            building entrances in high-foot traffic areas, and provision of security
            guard patrol throughout the Project site if needed. Please refer to



                                                                                        17
                                                                                        20
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 22 of 1236 Page ID
                                    #:4886
    3568 Motor Avenue (DIR-2016-4880-DB, ENV-2016-4881-CE)
    SB 375 Sustainable Communities Project Exemption
    CF 17-1394


           Design Out Crime Guidelines: Crime Prevention Through
           Environmental Design published by the City of Los Angeles Police
           Department's Crime Prevention Section, (213) 485-3134. These
           measures shall be approved by the City of Police Department prior to
           the issuance of building permits.
       •   RCM PS-3 - Prior to issuance of a building permit, the General
           Manager of the City of Los Angeles, Department of Building and
           Safety, or designee, shall ensure that the Applicant has paid all
           applicable school facility development fees in accordance with
           California Government Code Section 65995.

       •   RCM PS-4 - Pursuant to the Los Angeles Municipal Code, the
           Applicant shall pay the applicable Quimby fees for the construction of
           dwelling units.

    Utilities
        • RCM UTIL -1 In order to meet the diversion goals of the California
            Integrated Waste Management Act and the City of Los Angeles, the
            Applicant shall salvage and recycle construction and demolition
            materials to ensure that a minimum of 50 percent of construction-
            related solid waste that can be recycled is diverted from the waste
            stream to be landfilled. Solid waste diversion would be accomplished
            though the on-site separation of materials and/or by contracting with
            a solid waste disposal facility that can guarantee a minimum
            diversion rate of 50 percent. In compliance with the Los Angeles
            Municipal Code, the General Contractor shall utilize solid waste
            haulers, contractors, and recyclers who have obtained an Assembly
            Bill (AB) 939 Compliance Permit from the City of Los Angeles Bureau
            of Sanitation.

       •   RCM UTIL-2 - In compliance with AB341, recycling bins shall be
           provided at appropriate locations to promote recycling of paper,
           metal, glass and other recyclable material. These bins shall be
           emptied and recycled accordingly as a part of the proposed Project's
           regular solid waste disposal program. The Project Applicant shall
           only contract for waste disposal services with a company that
           recycles solid waste in compliance with AB 341.

    The TPP will not conflict with nearby operating industrial uses.
                                                                                    X
    There are no operating industrial uses within a 1,000 foot radius of the
    Project Site. The subject site is substantially surrounded by urban uses.
    Lots adjacent to the subject site are zoned R3-1, C2-1, and [Q]PF-1XL, and
    are developed with low- to mid-rise multi-family and commercial uses.
    Neighboring lots to the east (across the alley) are zoned R3-1 and
    developed with multi-family uses. The lot to the north (across the alley) is



                                                                                        18
                                                                                        21
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 23 of 1236 Page ID
                                    #:4887
    3568 Motor Avenue (DIR-2016-4880-DB, ENV-2016-4881-CE)
    SB 375 Sustainable Communities Project Exemption
    CF 17-1394


    zoned [Q]PF-1XL and developed with an elementary school. (LOD, p. 12.)
    The nearest industrially zoned property (M1) is approximately 1/3 mile to
    the north along National Boulevard, and approximately ½ mile to the south
    at Venice Blvd. and Overland. (ZIMAS.) However, these properties are
    primarily used for retail, commercial, or warehouse uses. Therefore, the
    project will not conflict with nearby operating industrial uses.

    The TPP is located within one‐half mile of a rail transit station or a
    ferry terminal included in the SCAG 2016 RTP, or within one‐quarter                 X
    mile of a high‐quality transit corridor included in the SCAG 2016 RTP.

    The Project is located approximately 1,800 feet (.35 mile) from the Palms
    Station of the Metro Expo Line. The Palms Station is a major transit stop in
    that it is an existing fixed rail station serving the Expo Line light rail, which
    runs at a frequency of 6-12 minutes during the peak hours. Accordingly the
    Project Site satisfies the criteria for transit proximity based on its location
    within ½ mile from a light rail station. It is therefore not required to
    demonstrate further proximity to intersections with bus service intervals of
    15 minutes or less.

    In addition, the Project is located within 1,500 feet of transit stops served by
    the Culver City Bus Line 3, and the Santa Monica Big Blue Bus Lines 17
    and Rapid 12. (LOD, p. 9.) The Project is also located within 0.5 miles from
    transit stops served by Metro Bus Lines 33 and 733; Santa Monica Big Blue
    Bus Line 5, and LADOT Commuter Express Line 431. (LOD, p. 11.)

    The Metro Expo Line and the Palms Station is included in the SCAG 2016
    RTP/SCS. (See, e.g., 2016 RTP/SCS Transit Appendix, pp. 52, 57, 67, and
    Project List Appendix, p. 304, 382; City of LA Dept. of City Planning, Transit
    Priority Areas, Attachment C.)

    To be considered a Sustainable Communities Project, the TPP must meet at least
    one of the following three criteria, as defined by PRC section 21155.1(c)
                                                                              Yes No
        (a) At least 20 percent of the housing will be sold to families of
             moderate income, or not less than 10 percent of the housing       X
             will be rented to families of low income, or not less than 5
             percent of the housing is rented to families of very low
             income, and the TPP developer provides sufficient legal
             commitments as outlined in PRC section 21155.1(c)(1)(B) to
             ensure the continued availability and use of the housing units
             for very low, low‐, and moderate‐income households; or

         (b) The TPP developer has paid or will pay in‐lieu fees sufficient
             to result in the development of an equivalent number of
             affordable units that would otherwise be required as outlined



                                                                                            19
                                                                                            22
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 24 of 1236 Page ID
                                    #:4888
    3568 Motor Avenue (DIR-2016-4880-DB, ENV-2016-4881-CE)
    SB 375 Sustainable Communities Project Exemption
    CF 17-1394


             in the previous question; or

         (c) The TPP provides public open space equal to or greater than
                5 acres per 1,000 residents of the project.

    The Project will provide at least 5 percent of the total 42 units (4 units
    proposed) for Very Low Income households, consistent with
    subdivision (a) above. Pursuant to Government Code Section 65915
    and LAMC Section 12.22.A.25, the Applicant must record a covenant
    against the property ensuring the continued availability of the
    affordable units for a 55-year period. Therefore, the Project meets the
    criteria under subdivision (a).




                                                                                 20
                                                                                 23
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 25 of 1236 Page ID
                                    #:4889

                                           ATTACHMENT A

                                       SCAG Data Request Maps




                                                  21
              1466392.4


                                                                           24
     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 26 of 1236 Page ID
                                         #:4890




General Plan Land Use Map


    Multi-Family Residential

    Commercial and

    Services Facilities

    Project Site




                                                                                                                              200ft

                                   Source: County of Los Angeles, Bureau of Land Management, Esri, HERE, Garmin, INCREMENT P, USGS,
                                                                                                                         EPA, USDA




                                                                                                                   25
                                  Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 27 of 1236 Page ID
                                                                      #:4891
              ForecastedRegionalDevelopmentTypes(2012) - LosAngelesCitySubregion


                                                                                                                  S an
                                                                                                               Fernando
                                                         118



                    Ventura County
                                                                                                                      5
                             23
                                                                                                                                                                            210



101


                                                                                                                              170                           B urbank
                                                                                                                                                                                                                                                                                                                   Duarte
                                                                                                                                                                                    Glendale
                                                                         Hidden                                                                                                                                                                                          S ierra                Monrovia
                                                                          Hills
                                                                                                                                                                                                                                                                         Madre
                                              Ag oura H ills
                                                                                                                                                                                                                                 P asadena
                                  Wes tlake                                                                                                                                                                                                                                                            Bradbury
                                   Villag e
                                                               101                                                                                                                                                                                                                                                                                     Glendora
                                                                     Calabasas
                                                                                                                 L os A ng eles                                                                                                                                                                                                  Az usa
                                                                                                                                                                                                                                                                              Arcadia
                                                                                                                                                                                                                                             S an Marino
                                                                                                                                                                       Los Angeles County                                                                                                              lrwindale
                                                                                                                                                                                                                          S o uth
                                                                                                  405
                                                                                                                                                                                                                        P asadena
                                                                                                                                                                                                                                                    San              Temple City
                                                                                                                                                                                                                                                   Gabriel
                                                                                                                          B everly                                                                                                                                                                                                         Co vina
                                                                                                                                                                                                                                   Alhambra                                                                B aldwin
                                                                                                                            H ills                                                                                                                                                                                                                            S an Dimas
                                                                                                                                                                                                                                                                                  El Monte                   P ark
                                                                                                                                                                                                                                                  10
                                                                                                                                                                                                                                                   Rosemead                                                                 West C ovina
                                                                                                                                                                                                                           Monterey P ark
                                                                                                                                                                                                                                                                                                                                                                            P om
                                               Malibu
                                                                                                                                                             10                                                                                                                                                  La
                                                                                                                                                                                                                                                                                                               Puente
                                                                                                                                                                                                                                                                                                                                                     Walnut
                                                                                            S anta Monic a
                                                                                                                             C ulver                                                                                                      Montebello
                                                                                                                              C ity
                                                                                                                                                                                                  Vernon                                                P ico
                                                                                                                                                                                                                          Co mmerce                                                                                   lndustry
                                                                                                                                                                                                                                                       Rivera                                                              60


                                                                                  Project
                                                                                                                                                                                                                                                                                                                                                             Diamond B ar
                                                                                                                                                                                                                                                                605
                                                                                                                                                                             110
                                                                                                                                                                                                                B ell
                                                                                                                                                                                                                            Bell
                                                                                                                                                                                                             Cudahy                                                                 W hittier                                              S an Bernardino Cou
                                                                                   Area
                                                                                                                                                                                                                          Gardens
                                                                                                                                                 lng lewood                                                                                                                                            L a H abra H eig hts
                                                                                                                                                                                                                   710
                                                                                                                                                                                                        S o uth Gate                  Downey
                                                                                                                                                                                                                                                           Santa Fe Springs

                                                                                                                                                                105
                                                                                                                                                 H awthorne                                         L y nwood
                                                                                                                          El S egundo
                                                                                                                                                                                                                                                      Norwalk
                                                                                                                                                                                                                                                                                      L a Mirada
                                                                                                                                                                  Gardena                                       P aramount
                                                                                                                          Manhattan
                                                                                                                                                                                             Co mpton                                                                         5                                                             57
                                                                                                                           B each
                                                                                                                                                                                                                                    B ellflower
                                                                                                                                                                                                                                                                       Cerritos
                                                                                                                                       Redondo
                                                                                                                                                                                                                                                           Artesia
                                                                                                                                        B each
                                                                                                                                                                                                                                    L akewood
                                                                                                                                                  Torrance
                                                                                                                                                                                   Cars on

                                                                                                                                                                                                                                L ong B eac h                                                                   Orange County
                                                                                                                                                                                                                       S ignal
                                                                                                                                                              Lomita                                                    H ill
                                                                                                                                                                                                                                                                                                                                                                55



                                                                                                                                                  Rolling                                                                                                                                                       22

                                                                                                                           Rancho Palos Verdes     H ills




                                                                                                                                                                                                                                                                                                                      0           1              4
                                                                                                                                                                                                                                                                                                                      2


                                                                                                                                                                                                                                                                                                        °
                                                                                                                                                                                                                                                                                                       405
                                                                                                                                                                                                                                                                                                                                                     Miles




             HQTA (20 12)                     California P rotected Areas Database (CPAD)                    Urban                                      Note: The forecasted land use development patterns shown are based on Transportation Analy sis Zone (TAZ) level data
                                                                                                                                                        utilized to conduct required modeling analy ses. Data at the TAZ level or at a geography smaller than the jurisdictional
                                                                                                             Compact                                    level are advisory only and non-binding, because S CAG sub-jurisdictional forecasts are not to be adopted as part of the
                                                                                                                                                        2016 RTP/S CS . The data is controlled to be within the density ranges of local general plans and/or input
                                                                                                             S tandard                                  received from local jurisdictions. F or the purpose of determining consistency for California Environmental Quality Act (CEQA)
                                                                                                                                                        streamlining, lead agencies have the sole discretion in determining a local project's consistency with the 2016 RTP/S CS .
      (Source: SCAG, 2015)

                                                                                                                                                                                                                                                                                                                                                     26
                           Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 28 of 1236 Page ID
                                                               #:4892
       ForecastedRegionalDevelopmentTypes(2040)- LosAngelesCitySubregion


                                                                                                                   S an
                                                                                                                Fernando
                                                            118



                 Ventura County
                                                                                                                       5
                            23
                                                                                                                                                                             210



 101


                                                                                                                               170                           B urbank
                                                                                                                                                                                                                                                                                                                   Duarte
                                                                                                                                                                                     Glendale
                                                                            Hidden                                                                                                                                                                                        S ierra               Monrovia
                                                                             Hills
                                                                                                                                                                                                                                                                          Madre
                                                 Ag oura H ills
                                                                                                                                                                                                                                  P asadena
                                  Wes tlake                                                                                                                                                                                                                                                            Bradbury
                                   Villag e
                                                                  101                                                                                                                                                                                                                                                                                   Glendora
                                                                        Calabasas
                                                                                                                  L os A ng eles                                                                                                                                                                                               Az usa
                                                                                                                                                                                                                                                                                Arcadia
                                                                                                                                                                                                                                              S an Marino

                                                                                                     405
                                                                                                                                                                    Los Angeles County                                     S o uth
                                                                                                                                                                                                                                                                                                       lrwindale
                                                                                                                                                                                                                         P asadena
                                                                                                                                                                                                                                                     San              Temple City
                                                                                                                                                                                                                                                                                                                                                                   S an D
                                                                                                                                                                                                                                                    Gabriel
                                                                                                                           B everly                                                                                                                                                                                                         Co vina
                                                                                                                                                                                                                                    Alhambra                                                               B aldwin
                                                                                                                             H ills
                                                                                                                                                                                                                                                                                 El Monte                    P ark
                                                                                                                                                                                                                                                    10
                                                                                                                                                                                                                                                     Rosemead                                                               West C ovina
                                                                                                                                                                                                                            Monterey P ark
                                                  Malibu                                                                                                                                                                                                                                                                                                              Po
                                                                                                                                                              10                                                                                                                                                 La
                                                                                                                                                                                                                                                                                                               Puente
                                                                                                                                                                                                                                                                                                                                                      Walnut
                                                                                               S anta Monic a
                                                                                                                              C ulver                                                                                                      Montebello
                                                                                                                               C ity
                                                                                                                                                                                                   Vernon
                                                                                                                                                                                                                           Co mmerce                                                                                  lndustry
                                                                                                                                                                                                                                                      P ico                                                                                                    Diamond


                                                                                     Project
                                                                                                                                                                                                                                                     Rivera 605
                                                                                                                                                                              110
                                                                                                                                                                                                                 B ell
                                                                                                                                                                                                              Cudahy
                                                                                                                                                                                                                             Bell
                                                                                                                                                                                                                           Gardens                                                  W hittier                                      S an Bernardino Co

                                                                                      Area
                                                                                                                                                  lng lewood                                                                                                                                           L a H abra H eig hts
                                                                                                                                                                                                                    710
                                                                                                                                                                                                         S o uth Gate                  Downey
                                                                                                                                                                                                                                                            Santa Fe S prings

                                                                                                                                                                 105
                                                                                                                                                  H awthorne                                         L y nwood
                                                                                                                       El S egundo
                                                                                                                                                                                                                                                       Norwalk
                                                                                                                                                                                                                                                                                      L a Mirada
                                                                                                                                                                   Gardena                                       P aramount
                                                                                                                           Manhattan
                                                                                                                                                                                              Co mpton                                                                       5                                                               57
                                                                                                                            B each
                                                                                                                                                                                                                                     B ellflower
                                                                                                                                                                                                                                                                        Cerritos
                                                                                                                                        Redondo
                                                                                                                                                                                                                                                            Artesia
                                                                                                                                         B each
                                                                                                                                                                                                                                     L akewood
                                                                                                                                                   Torrance
                                                                                                                                                                                    Cars on




                                                                                                                                                                                                                                    L ong B eac h
                                                                                                                                                                                                                                                                                                            Orange County
                                                                                                                                                                                                                        S ignal
                                                                                                                                                               Lomita                                                    H ill
                                                                                                                                                                                                                                                                                                                                                                55



                                                                                                                                                   Rolling                                                                                                                                                      22

                                                                                                                            Rancho Palos Verdes     H ills




                                                                                                                                                                                                                                                                                                                                        4

                                                                                                                                                                                                                                                                                                                                            Miles

                                                                                                                                                                                                                                                                                                 °     405 0          1    2



       HQTA (20 40 )                          California P rotected Areas Database (CPAD)             Urban                                       Note: The forecasted land use development patterns shown are based on Transportation Analy sis Zone (TAZ) level data
                                                                                                                                                  utilized to conduct required modeling analy ses. Data at the TAZ level or at a geography smaller than the jurisdictional
                                                                                                      Compact                                     level are advisory only and non-binding, because S CAG sub-jurisdictional forecasts are not to be adopted as part of the
                                                                                                                                                  2016 RTP/S CS . The data is controlled to be within the density ranges of local general plans and/or input
                                                                                                      S tandard                                   received from local jurisdictions. F or the purpose of determining consistency for California Environmental Quality Act (CEQA)
                                                                                                                                                  streamlining, lead agencies have the sole discretion in determining a local project's consistency with the 2016 RTP/S CS .
(Source: SCAG, 2015)

                                                                                                                                                                                                                                                                                                                                            27
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 29 of 1236 Page ID
                                    #:4893

                               ATTACHMENT B

   Consistency with the 2016‐2040 RTP/SCS and SCAG Forecasted Development
                                     Types




 1466392.4


                                                                            28
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 30 of 1236 Page ID
                                    #:4894

                   Project Consistency with the 2016-2040 RTP/SCS


 2016 RTP/SCS Goal 2: Maximize mobility and accessibility for all people and
 goods in the region.

 The Project is located at the northeastern corner of Motor Avenue and Tabor Street on
 a 14,997 square foot site (Project Site) within the Palms-Mar Vista-Del Rey Community
 Plan area. The Project Site is zoned C2-1 with a land use designation of General
 Commercial.

 The Project Site is located in a transit-rich and pedestrian accessible location with
 connectivity to many areas within the City. The Project is located in close proximity to
 multiple bus stops with high frequency transit service including Culver City Bus Line 3,
 and the Santa Monica Big Blue Bus Lines 17 and Rapid 12. The Project is also located
 within 0.5 miles from transit stops served by Metro Bus Lines 33 and 733; Santa Monica
 Big Blue Bus Line 5, and LADOT Commuter Express Line 431. The site is also in close
 proximity to the Metro Expo Line, and the Project is an approximately 9-minute walk
 from the Palms Station of the Metro Expo Line. The Palms Station is fixed rail station
 serving the Expo Line light rail, which runs at a frequency of 6-12 minutes during the
 peak hours, and connects Santa Monica to downtown Los Angeles, with numerous
 connections to regional transportation.

 The City has established Community Plans that guide the physical development of
 neighborhoods in the City by establishing the goals and policies for land use and
 provide specific, neighborhood-level detail, relevant policies, and implementation
 strategies necessary to achieve the City’s long-range overarching General Plan
 objectives.

 The Project would replace an existing one-story commercial building with a six-story
 mixed use commercial and residential building providing 42 dwelling units, including a
 minimum of 4 very low income units, and 1,770 square feet of ground-floor retail. The
 project would encourage the utilization of transit due to its close proximity to these bus
 lines, the Metro Expo Line stations, and bicycle lanes. The project also includes 51
 bicycle parking spaces, 47 for its residential uses and 4 for its commercial uses, to meet
 the City code Bicycle Parking Ordinance. The project is consistent with this goal.


 2016 RTP/SCS Goal 3: Ensure travel safety and reliability for all people and goods
 in the region.

 The Project includes pedestrian improvements that will improve travel safety and
 reliability in the Project area. Primary pedestrian access would be provided via
 sidewalks along Motor Avenue and Tabor Street. The ground floor commercial uses
 and residential lobby will facilitate a pedestrian-oriented environment with transparency
 at the street level to activate streets. The Project involves the dedication of 3 feet along


                                              1
 1466394.3


                                                                                            29
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 31 of 1236 Page ID
                                    #:4895

 Motor Avenue and 5 feet along Tabor Street to allow for wider sidewalks to facilitate
 pedestrian activity. Moreover, the Project includes automobile access via the rear alley,
 keeping Motor Avenue and Tabor Street open for pedestrian and bicyclist access only
 to enhance safety. The Project site is located in proximity to public transit opportunities,
 which provide safe and reliable travel options for people and goods, and would also
 provide long-term and short-term bicycle parking. Thus, the proposed Project would
 promote travel safety and reliability for the people in the region that travel through the
 Project area. The Project is consistent with this goal.


 2016 RTP/SCS Goal 5: Maximize the productivity of our transportation system.

 The Project would replace an existing one-story commercial building with a six-story
 mixed use commercial and residential building providing 42 dwelling units, including a
 minimum of 4 very low income units, and 1,770 square feet of ground-floor retail. The
 Project is located in a dense urban area, and would be a greater intensity than what
 currently exists on the Project site. Increased density provides a foundation for the
 implementation of other strategies, such as enhanced transit services, by facilitating the
 use of transit by more people, which in turn results in more funds for improvements and
 enhancements. Given the Project would develop residential uses within walking
 distance of existing bus lines and light rail transit stations, including rapid service and
 the Metro Expo Line Stations, and would also provide long-term and short-term bicycle
 parking, the Project will provide opportunities for residents and visitors to use public
 transit for work trips, and walk to retail businesses near the project area. Thus, the
 Project will encourage the utilization of transit as a mode of transportation to and from
 the Project area and contribute to the productivity and use of the regional transportation
 system by providing housing and jobs near transit. The Project is consistent with this
 goal.

 2016 RTP/SCS Goal 6: Protect the environment and health of our residents by
 improving air quality and encouraging active transportation (e.g., bicycling and
 walking).

 The Project will encourage the use of multi-modal transportation options. The Project
 will facilitate the use of alternative modes of transportation which will aid in reducing car
 trips and reducing impacts to air quality. Pedestrian access to the Project site would be
 provided via the enhanced sidewalks along Motor Avenue and Tabor Street, with
 vehicular driveways and access restricted to the rear alley. The Project would provide
 opportunities for residents and visitors to walk to retail businesses near the Project site.
 The Project will provide pedestrian-oriented retail, enhanced sidewalks and paving, off-
 street parking, ample bicycle parking, and planters to enhance a portion of Motor
 Avenue and Tabor Street. A total of 51 bicycle parking spaces will be provided in
 accordance with City Bicycle Parking Ordinance. Thus, the Project encourages
 walking, bicycling and riding public transit, and is consistent with this goal.




                                               2
 1466394.3


                                                                                             30
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 32 of 1236 Page ID
                                    #:4896

 2016 RTP/SCS Goal 8: Encourage land use and growth patterns that facilitate
 transit and active transportation.

 The Project would encourage the use of transit, walking, and bicycling, as the Project
 would locate residential development in an area within walking distance of existing bus
 lines and light rail transit stations, including rapid service and the Metro Expo Line
 Stations. Additionally, the Project would provide a total of 51 long-term and short-term
 bicycle parking spaces. The Project would locate high-density housing within proximity
 to public transit, as well as existing retail and amenities along Motor Avenue and the
 Palms neighborhood. The ground floor commercial uses and residential lobby will
 facilitate a pedestrian-oriented environment with transparency at the street level to
 activate streets. The Project involves the dedication of 3 feet along Motor Avenue and 5
 feet along Tabor Street to allow for wider sidewalks to facilitate pedestrian activity. The
 Project would utilize a density bonus by incorporating affordable housing units to allow
 for a total of 42 housing units at the site.

 Increased density provides a foundation for the implementation of other strategies, such
 as enhanced transit services, by facilitating the use of transit by more people, which in
 turn results in more funds for improvements and enhancements. In turn, as transit
 ridership in an area increases with density, local transit providers are justified in
 providing enhanced transit services for the area. As a result, the Project would
 encourage land use and growth patterns that facilitate transit and active transportation
 by: creating housing opportunities and choices for people at different income levels;
 creating walkable areas; providing infill development within existing communities;
 providing a variety of transportation choices; and providing opportunities for residents
 and visitors to use public transit for work trips, and walk or bike to retail businesses near
 the project site. The Project is consistent with this goal.

 2016 RTP/SCS Benefit 1: The RTP/SCS will promote the development of better
 places to live and work through measures that encourage more compact
 development in certain areas of the region, varied housing options, bicycle and
 pedestrian improvements, and efficient transportation infrastructure.

 The Project would provide multifamily housing to an existing, transit-accessible area.
 The Project would provide a variety of dwelling unit sizes, with different bedroom units
 that accommodate a range of households ranging from studios to 2-bedroom units. In
 addition, the Project is setting aside 4 residential units for very low income households.
 Furthermore, the Project would provide 51 bicycle parking spaces. The Project will
 provide pedestrian-oriented improvements such as ground floor retail, transparency,
 wider enhanced sidewalks and planters to encourage pedestrian activity.

 The Project site is located in a transit-rich and pedestrian accessible location with
 connectivity to many areas within the City. Transit opportunities in the Project area
 include various bus routes and the Metro Expo Line, providing service between
 downtown Los Angeles and downtown Santa Monica, with regional connectivity. The



                                              3
 1466394.3


                                                                                            31
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 33 of 1236 Page ID
                                    #:4897

 Project site is within walking distance to the Palms Station of the Metro Expo Line. The
 Project is consistent with achieving this benefit.



 2016 RTP/SCS Benefit 3: The RTP/SCS is expected to result in less energy and
 water consumption across the region, as well as lower transportation costs for
 households.

 The Project includes numerous energy-efficient design features, such as Energy Star
 rated appliances, high-efficiency heating, ventilation, and air conditioning (HVAC)
 equipment, and high-efficiency lighting in kitchens and bathrooms. The Project would be
 at least 15 percent more energy efficient than the applicable Title 24 standards. The
 Project would also include design, construction, maintenance, and operational features,
 including landscaping, designed to achieve over 25 percent less water usage than the
 average household in the region. The Project would reduce water usage by including
 numerous water-efficient design features, such as water efficient fixtures and drought
 tolerant landscaping and water efficient irrigation such as weather or soil-moisture
 based irrigation controllers. Based on energy modeling following the Title 24 Alternative
 Calculation Method Manual Model, the Project will be at least 15 percent more energy
 efficient than Title 24 2016 baseline requirements. The Project will incorporate design
 features in order to ensure that the building exceeds the Title 24 baseline by a minimum
 of 15 percent. The Project will be required to comply with Ordinance No. 170.978
 (Water Management Ordinance), which imposes numerous water conservation
 measures, and with the California Green Building Standards Code, which contains
 standards designed for efficient water use.

 The Project would also allow for lower transportation costs for the Project’s future
 residents by incorporating bicycle-and pedestrian-friendly elements, providing
 convenient access to bicycle lanes in the vicinity of the Project site, and being located
 within walking distance of multi-modal public transportation options including various
 bus lines and the Metro Expo Line Palms Station. The Project’s location would provide
 Project residents with affordable multi-modal transportation options. The Project is
 consistent with achieving this benefit.


 2016 RTP/SCS Benefit 4: Improved placemaking and strategic transportation
 investments will help improve air quality; improve health as people have more
 opportunities to bicycle, walk and pursue other active alternatives to driving; and
 better protect natural lands as new growth is concentrated in existing urban and
 suburban areas.

 The Project would encourage improved access and mobility by providing residential
 uses for people at different income levels within walking distance of existing bus lines,
 light rail transit stations, and nearby community amenities and retail businesses. The
 Project would also provide long-term and short-term bicycle parking which would


                                              4
 1466394.3


                                                                                             32
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 34 of 1236 Page ID
                                    #:4898

  provide Project residents and customers with more opportunities to bicycle, walk and
  pursue other active alternatives to driving. The Project’s location in an urban infill area
  would provide residents and visitors with shopping and dining options that are easily
  accessible on foot or bicycle. The Project’s design and location would help to improve
  air quality and the well-being of people as they would have greater opportunities for
  pedestrian and bicycling activity and to reduce their reliance on automobiles. The
  Project is consistent with achieving this benefit.




                                                5
  1466394.3


                                                                                            33
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 35 of 1236 Page ID
                                    #:4899

                                          ATTACHMENT C

                City of LA Dept. of City Planning, Transit Priority Areas, ZI No. 2452




    1466392.4


                                                                                         34
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 36 of 1236 Page ID
                                    #:4900


                                    CITY OF LOS ANGELES
                                DEPARTMENT OF CITY PLANNING
                                  ZONING INFORMATION FILE

                                              ZI NO. 2452

    TRANSIT PRIORITY AREAS (TPAs) / EXEMPTIONS TO AESTHETICS AND PARKING
                       WITHIN TPAs PURSUANT TO CEQA

 CITYWIDE

 Note: This Zoning Information File is for information only and does not require any
 compliance check from LADBS or DCP.

 COMMENTS:

 On September 2013, the Governor signed into law Senate Bill (SB) 743, which instituted
 changes to the California Environmental Quality Act (CEQA) when evaluating environmental
 impacts to projects located in areas served by transit. While the thrust of SB 743 addressed a
 major overhaul on how transportation impacts are evaluated under CEQA, it also limited the
 extent to which aesthetics and parking are defined as impacts under CEQA. Specifically,
 Section 21099 (d)(1) of the Public Resources Code (PRC) states that a project’s aesthetic and
 parking impacts shall not be considered a significant impact on the environment if:

        1. The project is a residential, mixed-use residential, or employment center project, and

        2. The project is located on an infill site within a transit priority area.

 Section 21099 (a) of the PRC defines the following terms:

 (1) “Employment center project” (TPAs) means a project located on property zoned for
 commercial uses with a floor area ratio of no less than 0.75 and that is located within a transit
 priority area.

 (4) “Infill site” means a lot located within an urban area that has been previously developed, or
 on a vacant site where at least 75 percent of the perimeter of the site adjoins, or is separated
 only by an improved public right-of-way from, parcels that are developed with qualified urban
 uses.

 (7) “Transit priority area” means an area within one-half mile of a major transit stop that is
 existing or planned. Section 21064.3 of the PRC defines a “major transit stop" as a site
 containing an existing rail transit station, a ferry terminal served by either a bus or rail transit
 service, or the intersection of two or more major bus routes with a frequency of service interval
 of 15 minutes or less during the morning and afternoon peak commute periods. For purposes of
 Section 21099 of the PRC, a transit priority area also includes major transit stops in the City of
 Los Angeles (city) that are scheduled to be completed within the planning horizon of the
 Southern California Association of Governments (SCAG) Regional Transportation Plan /
 Sustainable Community Strategy (RTP/SCS).

 While the Governor’s Office of Planning and Research (OPR) is still in the process of drafting
 guidance to substantially revise transportation impact methodology for infill projects, the




                                                                                                    35
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 37 of 1236 Page ID
                                    #:4901


 elimination of aesthetics and parking for infill projects went into effect January 2014. No further
 action is needed for the elimination of aesthetics and parking for infill projects, defined herein to
 take effect as part of the City’s impact evaluations pursuant to CEQA.

 INSTRUCTIONS:

 Visual resources, aesthetic character, shade and shadow, light and glare, and scenic vistas or
 any other aesthetic impact as defined in the City’s CEQA Threshold Guide shall not be
 considered an impact for infill projects within TPAs (shown in the attached map) pursuant to
 CEQA. However, this law did not limit the ability of the City to regulate, or study aesthetic
 related impacts pursuant to other land use regulations found in the Los Angeles Municipal Code
 (LAMC), or the City’s General Plan, including specific plans. For example, DCP staff would still
 need to address a project’s shade and shadow impacts if it is expressly required in a specific
 plan, Community Design Overlays (CDOs), or Historic Preservation Overlay Zones (HPOZs).
 Also note that the limitation of aesthetic impacts pursuant to Section 21099 of the PRC does not
 include impacts to historic or cultural resources. Impacts to historic or cultural resources will
 need to be evaluated pursuant to CEQA regardless of project location.

 Find attached a citywide map of TPAs in the City of Los Angeles. Department of City Planning
 (DCP) staff should use this citywide map in determining if a project is clearly within a TPA, and if
 aesthetics and parking are not to be included in a project’s impact evaluation in a negative
 declaration (ND), mitigated negative declaration (MND) or environmental impact report (EIR)
 prepared in accordance with CEQA. Eventually, TPAs will be identified in ZIMAS, however this
 map is to be referenced on an interim basis. Planners should also consult ZIMAS or Navigate
 LA if it cannot be determined from the map if a project site is within ½ mile of a major transit
 stop.

 A project shall be considered to be within a TPA if all parcels within the project have no more
 than 25 percent of their area farther than one-half mile from the major transit stop and if not
 more than 10 percent of the residential units or 100 units, whichever is less, in the project are
 farther than one-half mile from the major transit stop. Projects intersecting non-overlapping TPA
 boundaries would also need to demonstrate they are within one-half mile of a major transit stop
 based on boarding location information. The burden shall be on the project applicant to
 demonstrate their project is within a TPA for parcels along a TPA boundary.

 For further information regarding TPAs, contact Cally Hardy at (213) 978-1643.

 Further reference:

 http://opr.ca.gov/s_transitorienteddevelopmentsb743.php




                                                                                                    36
                                                                                                                                                                 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 38 of 1236 Page ID
                                                                                                                                                                                                     #:4902




                                                                                                                                                           G                                             F OOTHIL
                                                                                                                                                         AT OLD                                      G           L




                                                                                                                                                   ST
                                                                                                                                                           E                                          LE           FR
                                                                                                                                                             F
                                                                                                                                                                                                      BL NO          W
                                                                                                                                                                                                                      Y




                                                                                                                                                                EN Y
                                                                                                                                                                                    SAN                 VD AK




                                                                                                                                                                 RW
                                                                                                                                                                                            FE                S         FO
                                                                                                                                                                                                 RN
                                                                                                                                                                                                   AN                                        F




                                                                                                                                                                                                                                                   O
                                                                                                                                                                                                                                                   TH TH
                                                                                                                                                                                                     D
                                                                                                                                                                                                         O




                                                                                                                                                                                                                                             O
                                                                                                                                                                                                                                                     IL
                                                                                                                                                                                                             RD




                                                                                                                                                                                                                                                   O

                                                                                                                                                                                                                                                        L LL
                                                                                                                                                                                    G WY




                                                                                                                                                                                                                                                         FR BL
                                                                                                                                                                                     FR
                                                                                                                                                                                     OL




                                                                                                                                                                                                                                                           I

                                                                                                                                                                                                                                                            W
                                                                                                                                                                                        DE




                                                                                                                                                                                                                                                              Y D
                                                                                                                                                                                                                  !
                                                                                                                                                                                                      TA




                                                                                                                                                                                           N




                                                                                                                                                                                                                                                                V
                                                                                                                                                                                                        TE




                                                                                                                                                                                                  S
                                                                                                                                                                                            WY




                                                                                                                                                                                                                                                                                                                                                                                                                      N N GA
                                                                                                                                            RINALDI ST




                                                                                                                                                                                        O FR




                                                                                                                                                                                                                                                                                                                                                                                                                         RD
                                                                                                                        V
                                                                                                                        U
                                                                                                                        118                                                                                          ND




                                                                                                                                                                                                                                                                                                                                                                                                                    YO J U
                                                                        RONALD REAG       WY                                                                                                                                                                                                                                                                                                                   BIG T
                                                                                    A N FR                                                                                                                         A
                                                                                                                                                                                                                  R LVD




                                                                                                                                                                                                                                                                                                                                                                                                                     U
                                                                                                                                                                                                                                                                                                                                               FOOTHIL




                                                                                                                                                                                      SAN DIEG
                                                                                                                                                  SAN FERNANDO                                               S  B                                                                                                                                            L FRW                                               CAN
                                                                                                                                                   MISSION BLVD                                                    B                                                                                                                                              Y
                                                                                                            CHATSW ORTH ST                                                                                     OX T                                                                                                                              WENTWORT




                                                                                                                                                                                                                                                                                                                                                                                                               GLEASON AV
                                                                                                                                                                                                                 S                                                                                                                                                  H ST




                                                                                                                                                                                                         F
                                                                                                                 DEVON SHIRE ST




                                                                                                                                                                                                                                                                                                                                                                                   FO F R
                                                                                                                                                                                                                                                                           ST




                                                                                                                                                                                                                                                                                                                                                                                                                   MT
                                                                                                                                                                                                                      AR AV
                                                                                                                                                                                                                                                                             E




                                                                                                                                                                                                                                                                                           GL




                                                                                                                                                                                                                                                                                                                                                                                     OT WY
                                                                                                                                                                                                                                                                          RN




                                                                                                                                                                                                                        LE
                                                                                                                                                                                                                                                                      O




                                                                                                                                                                                                                                                                                                                                                                                       HI
                                                                                                                                                                                                                                                                                                                                                                VD
                                                                                                                                                                                                                                                                                                 EN
                                                   !




                                                                                                                                                                                                                           TA
                                  MARILL                                                                                                                                                                                                                             B




                                                                                                                         ZELZAH AV




                                                                                                                                                                                                                                                                                                                                                                                          LL
                                                                                                                                                                                                                                                                   S




                                                                                                                                                                                                                                                                                                   O




                                                                                                                                                                                                                                                                                                                                                              BL
                                                                                                                                               BALBOA BLVD
                                         A                                                                                                                                                                                                                     O
                                     S                                                                                                                                                                                                                                                                                                               NLAN D




                                                                                                                                                                                                                                                                                                           AK
                                       T




                                                                                                                                                                                                                                                                           SA D
                            PLUMMER                                           PLUMMER ST                                                                                                                                                                                                                                                            U
                                                                                                                                                               PLUMMER ST                                                                                                                                                                         S
                                                                                                                                                                                                                                                                                                                                                                                             V
                                                                                                                                                                                                                                                                                                                                                                                             U210




                                                                                                                                                                                                                                                                            R




                                                                                                                                                                                                                                                                                                             S
                                                                                                                                                                                                                                                                             N
                               ST




                                                                                                                                                                                                                      WO




                                                                                                                                                                                                                                                                                                                     BL
                                                                                                                                                                                                                                                                               FE




                                                                                                                                                                                                                                                                                                                       VD
                                    NORDHOFF




                                                                                                                                                                                                                                                                                  R
                                                                                                                                                                                                                         OD
                                                                                                                                                                     NORDHOFF ST




                                                                                                                                                                                                                                                                                              NA
                                                                                                                                                                                                                                                                                      ST                                                                       LA TUNA
                                        !ST
                                                                                                                                                                                                                                                                                                                               RD




                                                                                                                                                                                                                              MA




                                                                                                                                                                                                                                                                                                ND
                                                                                                                                                                                                                                                                                  N                                                                                     RD
                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                            FO                               C A N Y ON




                                                                          WINNETKA AV
                                                                                                                                                                                                                                                                              O
                                                                                                                                                                                                                                                                           LD




                                                                                                                                                                                                                                                                                                           O
                                                                                                                                                                                                                                  NA
                                                                                                                                                                                            PARTHENIA                                                                                                                     X   T
                                                                                                      !
                                                                                                                                                                                                                                                                                                                        TU S




                                                                                           TAMPA AV
                                                                                                                                                                                                                                                                     HE




                                                                                                          RESEDA BLVD
                                                                                                                                                                                               ST




                                                                                                                                                                                                                                    V
                                                           DE SOTO AV

                                                                                                                         ROSCOE BLVD




                                                                                                                                                                                                                                                           S
                                             CANYON BLVD




                                                                                                                                                                                                                                                                                         W
                                                                                                                                                                                                              NUYS BLVD




                                                                                                                                                                                                                                                                                          EB
                                                      !                                                                                                                                                           !                                                                                        !                        !
                                               TOPANGA




                                                                                                                                                                      WOODLEY AV




                                                                                                                                                                                                                 VAN




                                                                                                                                                                                                                                                                          HOLL



                                                                                                                                                                                                                                                                                                     B
                                                                                                                                                                                                                                                                                                           AV
                                                                                        SATICOY ST                                                                                                                !                                                                                                                                          5
                                                                                                                                                                                                                                                                                                                                                             U
                                                                                                                                                                                                                                                                                                                                                             V




                                                                                                                                                                                                                                                                              YWO
                                                                                                                                                             HA Y V
                                                                           SHERMAN WY




                                                                                                                                                                                                                                                                                                               LANKERSHIM BL
                                                                                                                                                                                                                                                                                      LAUREL CANYON BLVD
                                     CANOGA AV




                                                                                                                                                                                                                                                                            OD
                                                     !
                                                                                                                                                                                                                  !                                                                                        !




                                                                                                                                                                   ENHURST




                                                                                                                                                                                                                                                                                 FRWY
                                                                                                                                                                    AV
                    FALLBROOK AV




                                                     !
    PLATT AV




                                                                                                                                                                                                                  !




                                                                                                                             WHITE OAK AV




                                                                                                                                                                                                                                                                                                                                 VINELAND AV
                                                                                                                                            VICTORY




                                                                                                                                                                                                                                      WOODMAN AV
                                                                                                                                              BLVD
                                           OXNARD ST
                                                                                                                                                                                                                  !




                                                                                                                                                                                                                                                                                                                            VD
                                                                    Y                   VENTURA FRWY
                                                                   W
                      N
                      B
                        TURA
                    VE LVD
                                                      V E NT
                                                             URA F
                                                                  R
                                                                                                                                            V
                                                                                                                                            U101
                                                                                                                                                                                                                                                   BURBANK BLVD

                                                                                                                                                                                                                                                       MAGNOLIA BLVD
                                                                                                                                                                                                                                                                                                           V
                                                                                                                                                                                                                                                                                                           U
                                                                                                                                                                                                                                                                                                           170 !
                                                                                                                                                                    V E NT U
               M




                HO                                                                                                                                                                   RA B L
                UL




                        LL A                                                                                                                                                               VD
                                                                                                                                                                                                                                                                                                                                                                                                                                                               V
                                                                                                                                                                                                                                                                                                                                                                                                                                                               U134




                                                                                                                                                                                                                                                                                                                       VE RW
                                    DR                                                                                                                                                                                                                                                                                                         VENTU R A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    2
                             ND                                                                                                                                                                  !
                                                                                                                                                                                                                                                                   MOORPARK ST
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    U
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    V




                                                                                                                                                                                                                                                                                                                         NT Y
                                                                                                                                                                                                                                                                                                                                                FRWY




                                                                                                                                                                                                                                                                                                                         F
                                                                                                                                                                                                                  !




                                                                                                                                                                                                                                                                                                                           UR
                                                                                                                                                                                                                                                                                                                              A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    COLORADO                                    V
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                U 710




                                                                                                                                                                                                                                                                                                                                                                                                                                                 STAT
                                                                                                                                                                                                                                                                                                                                                      AH                                                                                                                                                              BLVD




                                                                                                                                                                                                                                                                                                                                                                                                                                                  GOLD RWY
                                                                                                                                                                                                                                                                                                                                                 B
                                                                                                                                                                                                                                                                                                                                                     LV UEN




                                                                                                                                                                                                                                                                                                                                                 C
                                                                                                                                                                                                                                                                                                                                                       D W GA




                                                                                                                                                                                                                                                                                                                                                                                                                                                      E F




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             D




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ST
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        B LV
                                                                                                                                                                                                                                                                                                                                                                                                                                                        EN




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    C KG L E




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        A
                                                                                                                                                                                                                  N BEVER LY G L EN
                                                                                                                                                                                                                                                                                                                                                                V
                                                                                                                                                                                                                                                                                                                                                                U101                                                                                                                                  E




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   E RO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               LE     RO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                  VD E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          N D WY




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     GU
                                                                                                                                                                                                                                                                                                                                                                                                                                                                BL AL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         N AVE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            54
                                                                                                                                                                                                                                                                                                                                                                                                                              BLVD                                                       E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        L FR




                                                                                                                                                                                                                                                                                                                                                                                                                                                             GLEND
                                                                                                                                                                                                                                                                                                                                                                                                                      E L I Z                                                       G
                                                                                                                                                                                                                                                                                                                                                                                                               LO S F                                                                                                            !N




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  FI
                                                                                                                                                                                                                                                                                                                                                                                        FRANKLIN
                                                                                                                                                                                                                                                                                                                                                                                           AV                                                                                                                               DE NA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           A




                                                                                                                                                                                                                                                                                                                                                                                                                          N VERMONT
                                                                                                                                                                                                                                                                                                                                                   W                                                                                                                                                                        RW Y
                                                                                                                                                                                                                                                                                                                                                        ! !                             !
                                                                                                                                                                                                                                                                                                                                                                                        !!                 !
                                                                                                                                                                                                                                                                                                                                                                                                           !       !           !!




                                                                                                                                                                                                                                                                                                                                                                                  VINE
                                                                                                                                                                                                                                                                                                                                                                                   ST




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      S
                                                                                                                                                                                                                                                                                                                                               SUNSET BLVD
                                                                                                                                                                                                                                                                                                                                                !       !                                                                       !!




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    PA
                                                                                                                                                                                                                                                                                                                                                                                        !                  !       !
                                                                                                                                                                                                                          BLV



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    F
                                                                                                                                                                                                                                                                                                                                                                                                                              AV
                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              N




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   G O TE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    GLEND A E


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ST
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             DE
                                                                                                                                                                                                                              D




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 N DR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               A
                                                                                                                                                                                                                                                                                                                                                                                                                                   !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                           L
                                                                                                                                                                                                                                                                                                                                                                                        !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      A
                                                                                                                                                                                                                                                                                                                                                                                                           !       !            !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            FR N                                                O




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            DEN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               T




                                                                                                                                                                                                                                                                                                                                                                                                                                                                      BLVD
                                                                                                                                                                                                                                                                                                                                        A I RFAX N FAIRFAX




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                W 26
                                                                                                                                                                                                                                                                                                                                                               MELROSE AV                                                                                                                     W                                       UNTI N G
                                                                                                                                                                                   DI E G




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 AV
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                        S LEN




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Y




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           AV
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        PASA
                                                                                                                                                                                                                         G




                                                                                                                                                                                                                                                                                                                                                                                        !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    E
                                                                                                                                                                                                                                                                                                                                                                                                           !      !             !
                                                                                                                                                                                                                         BE BLV D




                                                                                                                                                                                                                                                                                                                                                     AV




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                H
                                                                                                                                                                                    SA FRW




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            A
                                                                                                                                                                                                                                                                                                                                                                                                            BEVERLY                                                                                                                                       BR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                           VE
                                                                                                                                                                                     O




                                                                                                                                                                                                                                                                                                                                                             BREA AV
                                                                                                                                                                                                                            !                                                                                                                                                                                                                                  ! ! !
                                                                                                                                                                                      N




                                                                                                                                                                                                                                                                                      BURTON                                                                                                                                                                                                                                                            AM AV
                                                                                                                                                                                                                                                                                                                           !                                                                               ! BLVD




                                                                                                                                                                                                                                                                                                                                                               N LA
                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                              RL Y




                                                                                                                                                                                                                                                                                                                                                                !                       !                     ! !                                                  !
                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  L H
                                                                                                                                                                                                                                                                                        WY                                                                                  W 3RD ST




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            RD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 A
                                                                                                                                                                                                                                                                                                                                                 !                                      !!
                                                                                                                                                                                            Y




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  10




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        DALY
                                                                                                                                                                                                                                                      CA
                                                                                                                                                                                                                                                                                                                                                 !         !          ! ! !           !      ! !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  U
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  V




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ON
                                                                                                                                                                                                                                                                                                                                                                                                                                              SI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ST

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      N
                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                         !!
                                                                                                                                                                                                                                                                                                                                                                                                                                            S
                                                                                                                                                                                                                                                                                                                                                                                    ! !




                                                                                                                                                                                                                                                                                                                                                                                                                        S VERMONT
                                                                                                                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                         V                                                                                                                                                                 W                                                                              I
                                                                                                                                                                                                                                                   N                                                                                                       ! ILS!HIRE! BLVD
                                                                                                                                                                                                                  !
                                                                                                                                                                                       BL
                                                                                                                                                                                      D




                                                                                                                                                                                                                                                                                                                                                                                                                                        M
                                                                                                                                                                                                                                                      !




                                                                                                                                                                                                                                                                                                                                         AV
                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                  O                                                                                 !                                  ! ! !                                            !!!
                                                                                                                                                                                                                                                                                                                                                                                          W
                                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                M! D !
                                                                                                                                                                                                                                                                                                                                                 !                    !!
                                                                                                                                                                                                                                                                                                                                                                       !  !!  !!   ! !                            !     !
                                                                                                                                                                                                                                                                                                                                                 W
                                                                                                                                                                                                                                                                                                                                                ! OLYMPI C BL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                S UNS E T                                                                     TA LV                                                                                                                                      ! 6TH !
                                                                                                                                                                                                                  !                                                                                                        !                                                                                        !
                                                                                                                                                                                                                                                                            LVD

                                                                                                                                                                                                                                                                                                                                      SF
                                                                                                                                                                                                                                                                                                                                   !                                          ! !                                      !            !
                                                                                                                                                                                                                                                                                                                                                                              ! !! !   !!                       !!! !!




                                                                                                                                                                                                                                                                                                                                                                                                                            AV
                                                                                                                                                                              ENTE                                                          N   B                          B                 CIE NE G A BLVD                                                                               S ! ! !
                                                                                                                                                                                                                                                                                                                                                                      ! !
                                                                                                                                                                                                                                                                                                                                                              ! VD
                                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                                                                     !!! T!!
                                                                                                                                                                                                                                                                                                                                                                                                                       ! !
                                                                                                                                                                                                                                                                                                                                                                                                                         !
                                                                                                                                                                            C
                                                                                                                                                      W




                                                                                                                                                                                                                                          A
                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                          I
                                                                                                                                                                                                                                                                                                                                                                                      ! !
                                                                                                                                                                        V                                                                                                O
                                                                                                                                                                                                                                                                                                BLVD S O N


                                                                                                                                                                   S AN D                                                              S
                                                                                                                                                                                                                                                                                                                                                                                                                   !!!!!    !
                                                                                                                                                                                       RE                                                                              IC                                                                                                                                 !! !!!       !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ST AIN
                                                                                                                                                                                                                                                                                                                                                                                                !                           !
                                                                                                                                                                                                                                                                                                                                                                                                                            !
                                                                                                                                                                                                                                                                   P
                                                                                                                                                                                                                                                                                                                           !                                                                                      !    ! ! !             !!
                                                                                                                                                                      BLV            I                                                                                                                                           !                                    !                       !   !
                                                                                                                                                                                                                                                                                                                                                                          ! ! ! ! ! !!! !!!! !!!!!!!!   !        !    !        !
                                                                                                                                                                                  S H D                                        !                               W




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   M
                                                                                                                                                                                                                                                                                                                                                                                                     !          !!!!!!
                                                                                                                                                                                IL V
                                                                                                                                                                                                                                                                                                                                                                                                       !      !!!
                                                                                                                                                                                                                                                                                                 BERT




                                                                                                                                                                                                                                                                                                                                                                                                  !! !     !!!
                                                                                                                                                                                                                                                                                                                                             E
                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                           C
                                                                                                                                                                                                                                                                                                                                                                                        !               !     !
                                                                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                                                                    !                                                 !                 !
                                                                                                                                                                               W! BL                                                                                                                                                   N
                                                                                                                                                                                                                                                                                                                                                 !                                                       !
                                                                                                                                                                                                                                                                                                                                    VE
                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                N
                                                                                                                                                                                                                                                                                                                                                           !                                      !   ! !  !  !  !
                                                                                                                                                                                                                                                                                                                                                                                                    E!
                                                                                                                                                                                                                                                                                                                                                                      !   !   !  !!                !    !   !  !     !        !! !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    SANTA
                                                                                                                                                                                                                                                                                                                                                !
                                                                                             PACIFIC C




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ANA FRW Y
                                                                                                                                                                                                                                                                                                                                                                                                 !!! !!!!!!!!!!                        !
                                                                                                                                                                                                                                                                                                                                      BLV  D              !               !   !  !    !         !B!
                                                                                                                                                                                                                                                                                                                                                                                                 !     O!
                                                                                                                                                                                                                                                                                                                                                                                                       !!L!! !    !
                                                                                                                                                                                                                                                                                                                                                                                                   L!
                                                                                                                                                                                                                                                                                                                                                                      !          !
                                                                                                           OA
                                                                                                                                                                                                                                                                                                                                                                                               !      !   !   ! !
                                                                                                                                                                                                                                                                                             S LA




                                                                                                                                                                                                                                                                                                                                                                                                           Y!!!!                      !
                                                                                                                                                                                                                                                                                                                                                                                                     V
                                                                                                                                                                                                 !                                                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                                                        S RO




                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                                                                                                                                                                                     ! E4
                                                                                                                                                                                                                                            W




                                                                                                                  ST
                                                                                                                                                                                                                                                                                                                                                                                    !         !!!!!D! M
                                                                                                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                     E!6TH ST
                                                                                                                                                                                                                                                                                                                                                                 TA MONICA FRWY
                                                                                                                                                                                                                                                                                                                               !               !         !            ! ! ! !                !    !    !   !     !
                                                                                                                                                                                                                                                                                                                                                           S A N                                              P                             TH




                                                                                                                                                                                                                                                                                                                                                                                                                                    S HOOVER
                                                                                                                                                                                                                                              ES BLV




                                                                                                                        HW                                                                                                                                                                                                           SANTA
                                                                                                                                                                                                                                  !!                                                                                        ! !                                                    !            !             !IC !
                                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           60
                                                                                                                                                                                                              BLVD WAY




                                                                                                                          Y
                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                            NATIONAL
                                                                                                                                                                                                                                                                                                                                                                                            !    !!                     !
                                                                                                                                                                                                                                                                                                                                                                                                                                        S T
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           U
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           V
                                                                                                                                                                                                                                                TW




                                                                                                                                                                                                                                                        OO                                                                                  ! FRWY !
                                                                                                                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                                                                   M ONICA
                                                                                                                                                                                                                                                                                                                                                                                 !        ! !!!
                                                                                                                                                                                                                                                                                                                                                                                              !!
                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                               D
                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                    D
                                                                                                                                                                                                             !                                                                                                                                                                                !! ! !                               !




                                                                                                                                                                                                                                                                                                                                                                                                                                       ST
                                                                                                                                                                                                                                                                                                                                                                                                !
                                                                                                                                                                                                                                                                           ! BLVD !
                                                                                                                                                                                                                                                                                                                                                                      ! ! ! !                !!!!
                                                                                                                                                                                                                                                                                                                                                                                                !                                                                                                                                !
                                                                                                                                                                                            10
                                                                                                                                                                                                                  E




                                                                                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                        V
                                                                                                                                                                                        U                     !
                                                                                                                                                                                                                                                                                                                                                   W JEFFERSON BLVD
                                                                                                                                                                                                                                                                                                                                                                                        !! !
                                                                                                                                                                                                              GAT




                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                 LVD




                                                                                                                                                                                                                                            !                                                                                !                                                        !!   !!         !                          !
                                                                                                                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                           E
                                                                                                                                                                                                                                                                                      !                                                                !                                 !
                                                                                                                                                                                                                                                                        IC
                                                                                                                                                                                                                                                                                                                                       ! !                                    !            !!
                                                                                                                                                                                                                                                                                                                                                                                                                  E WA
                                                                                                                                                                                                                                                                                                                                                                                                                             !
                                                                                                                                                                                                                                                                      N                                                                ! W
                                                                                                                                                                                                                                                                                                                       IENEG A B




                                                                                                                                                                                                                                                                                                                                                                                 !                                               !
                                                                                                                                                                                                                                                                                                                                                                                         E
                                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                    VE LVD                                                                                                                                          ! S H INGT ON
                                                                                                                                                                                                                                                                                                                                                       !
                                                                                                                                                                                                                                                                                                                                                M                                  !! JE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           5
                                                                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                  AR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           V
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           U
                                                                                                                                                                                                                                                                                                                          S LA




                                                                                                                                                                                                                                                                      B                                                                                                                       FF                        BLVD
                                                                                                                                                                                                                                                                                                                                                     A AV




                                                                                                                                                                                                                                                                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                     T                                          E
                                                                                                                                                                                                                                                       !                                                                                                                      !
                                                                                                                                                                                                                                                                                                                                                                              ! ! !                      !
                                                                                                                                                                                                                                                                                                                                                                KI IN                                                                                         BL RS
                                                                                                                                                                                                                                                                                                                                                BR E LA




                                                                                                                                                                                                                                                           !                                                                                                      NG LUTHER                                                                                     VD ON
                                                                                                                                                                                                                                                                                                                                                                    !JR BLVD
                                                                                                                                                                                                                                                                                                                                                  S




                                                                                                                                                                                                                                                                                                                                                                    !                                      !      !            !                !!!!




                                                                                                                                                                                                                                                                                                                                                                                                                                            S BROADWAY
                                                                                                                                                                                                                                                                                                                                 C




                                                                                                                                                                                                                                      !                                                                                                                                                                    ! W!VERNON
                                                                                                                                                                                                                                                     VD ER




                                                                                                                                                                                                                                                                                                                                                                             !                                  AV!   !!!                                       !          !        !
                                                                                                                                                                                                                                                   BL LV




                                                                                                                                                                                                           E
                                                                                                                                                                                                                                                                                                                                                                       CRENSHAW BLV D




                                                                                                                                                                                                                                                                                                                                                                                                                                                            AVALON
                                                                                                                                                                                                         IC D




                                                                                                                                                                                                                                                                                                                                                                                                                                                             BLVD
                                                                                                                                                                                                       N
                                                                                                                                                                                                                                                    CU




                                                                                                                                                                                                    V E !LV
                                                                                                                                                                                                  N     B !
                                                                                                                                                                                                                                                                                                                                                      W SLAUSON                              W SLAUSON AV                                            E
                                                                                                                                                                                      !
                                                                                                                                                                                      !
                                                                                                                                                                                                                        MA R                                R INA                                                                                         AV    !
                                                                                                                                                                                                                                                                                                                                                                !                                      !         !             !                !!!SLAUSON
                                                                                                                                                                                                                                                                                                                                                                                                                                                   !!    ! AV!
                                                                                                                                                                                                                             IN                           A
                                                                                                                                                                                                                        E XW Y A                        M WY
                                                                                                                                                                                                                                                         FR
                                                                                                                                                                                                                                                                                                                                                                                                       !




                                                                                                                                                                                                                                                                                                                                                                                                                                                                     CENTRAL AV
                                                                                                                                                                                                                                                                                                                                                                               !                       !         !            !             !!!!!                          !
                                                                                                                                                                                                                                                                                                                                                                                             W FLORENCE AV
                                                                                                                                                                                                                            ER




                                                                                                                                                                                                                                                                                             A




                                                                                                                                                                                                                              LV D



                                                                                                                                                                                                                                                                                                                                                                                                                                                                         S
                                                                                                                                                                                                                                                                                                                                                                               !
                                                                                                                                                                                                                                                                                  S SEPULVED




                                                                                                                                                                                                                                                                                                                                                                                                       !         !            !             !!              !!             !
                                                                                                                                                                                                                                                                                       BLVD




                                                                                                                                                                                                                               LV
                                                                                                                                                                                                                  B U
                                                                                                                                                                                                                   C




                                                                                                                                                                                                                                                       !                          !
                                                                                                                                                                                                                                                                                                                            !                                                                 W MANCHESTER AV
                                                                                                                                                                                                                                                       LI BL




                                                                                                                                                                                                                                                                                                                                                                                                       !         !           !              !!!!
                                                                                                                                                                                                                                                                                                                                                                                                                                            !               !!           !
                                                                                                                                                                                                                                                             O
                                                                                                                                                                                                                                                         NC




                                                                                                                                                                                                                                                                            AIRPORT
                                                                                                                                                                                                                                                                               BLVD




                                                                                                                                                                                                                                                           V D LN                 !
                                                                                                                                                                                                                  V I S AR




                                                                                                                                                                                                                                                                                  !                                  !
                                                                                                                                                                                                                                                                                                                                                                                                                                                   E CENTURY
                                                                                                                                                                                                                      M




                                                                                                                                                                                                                                                                                                                     !
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        E
                                                                                                                                                                                                                                                                                                           !
                                                                                                                                                                                                                                                                                                                                                                                                                                                      BLVD
                                                                                                                                                                                                                       DE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  103!RD ST
                                                                                                                                                                                                                          L




                                                                                                                                                                                                                                                                                                                                                                                                                                                         PEDRO ST




                                                                                                                                                                                                                                      W IMPERIAL                                      E IMPERIAL                                                                                                                         W IMPERIAL
                                                                                                                                                                                                                                                                                                                                                                                                                                                           S SAN




                                                                                                                                                                                                                                           HWY                                           HWY !                                                                                                                            ! HWY
                                                                                                                                                                                                                                                                                                                                                                                                                              !                                !               E IMPERIAL
                                                                                                                                                                                                                                                                                              !
                                                                                                                                                                                                                                                                                              !


                                                                                                                                                                                                                                                                                                                           V
                                                                                                                                                                                                                                                                                                                           U 405
                                                                                                                                                                                                                                                                                                                                                                                                V
                                                                                                                                                                                                                                                                                                                                                                                                U 105
                                                                                                                                                                                                                                                                                                                                                                                                                          ! !!                                 !                  HWY


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        V
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        U710
                                                                                                                                                                                                                                                                                                                                                                                                                                S VERMONT AV
                                                                                                                                                                                                                                                                                                                                                                                                                     HARBOR FRWY & TRANSIT WY




      Citywide                                                                                                                                                                                                                                                                                                                                                                                                              !




Transit Priority Areas
                                                                                                                                                                                                                                                                                                                                                                                                                            !

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       91
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       U
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       V
                                                                                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                              WESTERN AV

                                                                                                                                                                                                                                                                                                                                                                                                            S NORMANDIE
                                                                                                                                                                                                                                                                                                                                                                                                                 AV




                !                  Major Stop
                                   Freeway                                                                                                                                                                                                                                                                                                                                                                      !


                                   Transit Priority Area
                                                                                                                                                                                                                                                                                                                                                                                               S WEST ERN




                                                                                                                                                                                                                                                                                                                                                                                                                          V
                                                                                                                                                                                                                                                                                                                                                                                                                          U110
                                                                                                                                                                                                                                                                                                                                                                                                  AV




                                   City Limits
                                                                                                                                                                                                                                                                                                                                                                                                                                                     E LOMITA
                                                                                                                                                                                                                                                                                                                                                                                                                                                         BLVD
                                                                                                                                                                                                                                                                                                                                                                                                           W P ACIFIC
                                                                                                                                                                                                                                                                                                                                                                                                                                                WILMINGTON




                                               ¯
                                                                                                                                                                                                                                                                                                                                                                                                           CO A ST HWY
                                                                                                                                                                                                                                                                                                                                                                                                                                                   BLVD




                                                                                                                                                                                                                                                                                                                                                                                                                                                                           E ANAHEIM ST
                                                                                                                                                                                                                                                                                                                                                                                                               G A FF
                                                                                                                                                                                                                                                                                                                                                                                                                    N
                                                                                                                                                                                                                                                                                                                                                                                                                     E Y ST




                                                                                                                                                                                                                                                                                                                                                                                                                                                                           AS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       M
                                                                                                                                                                                                                                                                                                                                                                                                                                            VINCENT TH O
                                                                                                                             Miles
                                                                                                                                                                                                                                                                                                                                                                                                                                               ! BR
                                                                                                                                                                                                                                                                                                                                                                                                                                                    DG
                                                                                                                                                                                                                                                                                                                                                                                                                                   S HARBOR




0                   2                                      4                                                                8
                                                                                                                                                                                                                                                                                                                                                                                                       W 9TH
                                                                                                                                                                                                                                                                                                                                                                                                                                   BLVD




                                                                                                                                                                                                                                                                                                                                                                                                        ST


                                                                                                                                                                                                                                                                                                                                                                                                W 25TH
                                                                                                                                                                                                                                                                                                                                                                                                    ST
                                                                                                                                                                                                                                                                                                                                                                                                                      S PACIFIC




                                                                                                                                                                                                                                                                                                                                                                                             PAS
                                                                                                                                                                                                                                                                                                                                                                                                 DL
                                                                                                                                                                                                                                                                                                                                                                                         S




                                                                                                                                                                                                                                                                                                                                                                                                                         AV




                                                                                                                                                                                                                                                                                                                                                                                                    M AR


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    3/24/2016
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     H:\sjackson\GIS1Work\Requests\PlannedTransitPriorityAreas\TPAcitywide.mxd

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    37
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 39 of 1236 Page ID
                                    #:4903

                                      ATTACHMENT D

                  March 22, 2018 Letter from Department of Water and Power




      1466392.4


                                                                             38
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 40 of 1236 Page ID
                                    #:4904




                                                                           39
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 41 of 1236 Page ID
                                    #:4905

                                     ATTACHMENT E

                  April 9, 2018 Letter from Department of Water and Power




      1466392.4


                                                                            40
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 42 of 1236 Page ID
                                    #:4906




                                                                           41
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 43 of 1236 Page ID
                                    #:4907

                                          ATTACHMENT F

                                 April 5, 2018 Letter from SoCalGas




            1466392.4


                                                                           42
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 44 of 1236 Page ID
                                    #:4908




                                                                                                April 5, 2018



  3568 Motor LLC
  2999 Overland Avenue, Suite 203
  Los Angeles CA 90064


  RE:   Will Serve Letter Request for – 3568 Motor Ave Los Angeles CA 90034


  To whom it may concern:

  Thank you for inquiring about the availability of natural gas service for your project. We are pleased to
  inform you that Southern California Gas Company (SoCalGas) has facilities in the area where the above
  named project is being proposed. The service would be in accordance with SoCalGas’ policies and
  extension rules on file with the California Public Utilities Commission (Commission) at the time
  contractual arrangements are made.
  This letter should not be considered a contractual commitment to serve the proposed project, and is only
  provided for informational purposes only. The availability of natural gas service is based upon natural
  gas supply conditions and is subject to changes in law or regulation. As a public utility, SoCalGas is
  under the jurisdiction of the Commission and certain federal regulatory agencies, and gas service will be
  provided in accordance with the rules and regulations in effect at the time service is provided. Natural
  gas service is also subject to environmental regulations, which could affect the construction of a main or
  service line extension (for example, if hazardous wastes were encountered in the process of installing the
  line). Applicable regulations will be determined once a contract with SoCalGas is executed.
  If you need assistance choosing the appropriate gas equipment for your project, or would like to discuss
  the most effective applications of energy efficiency techniques, please contact our area Service Center at
  800-427-2200.
  Thank you again for choosing clean, reliable, and safe natural gas, your best energy value.
  Sincerely,


  Jason P. Jones
  Pipeline Planning Assistant
  SoCalGas-Compton HQ




                                                                                                          43
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 45 of 1236 Page ID
                                    #:4909

                                              ATTACHMENT G

                                                Phase I ESA




                1466392.4


                                                                           44
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 46 of 1236 Page ID
                                    #:4910


                                                         Odic Environmental
                                                       Environmental Consulting & Real Estate Due Diligence
 Tel 888-ODICENV 888-634-2368                                            3255 Wilshire Blvd. Suite 1510
 Fax 213-380-0505                                                              Los Angeles, CA 90010




                                 RELIANCE LETTER
 July 16, 2015

 To:     Wells Fargo Bank (“Lender”)

         and

         U.S. Small Business Administration (“SBA”)

 Re:     Borrower Name: Arthur Munoz
         Project Address (“Property”): 3568 Motor Avenue, Los Angeles, CA 90034
         Environmental Investigation Report Number(s): 6359167ESAI

 Dear Lender and SBA:

 Hyung Kim (“Environmental Professional”) meets the definition of an Environmental Professional
 as defined by 40 C.F.R. § 312.10(b) and has performed the following “Environmental
 Investigation(s)” (check all that apply):

         ___ A Transaction Screen of the Property dated ________, 20____, conducted in
         accordance with ASTM International’s most recent standard (currently ASTM E1528-14);

         _X_ A Phase I (or an Updated Phase I) Environmental Site Assessment of the Property
         dated July 16, 2015, conducted in accordance with ASTM International’s most recent
         standard (currently ASTM E1527-13). In addition, the Environmental Professional has
         addressed the performance of the “additional inquiries” set forth at 40 C.F.R. § 312.22;

         ___ A Phase II Environmental Site Assessment of the Property dated ________, 20____,
         conducted in accordance with generally-accepted industry standards of practice and
         consisting of a scope of work that would be considered reasonable and sufficient to
         identify the presence, nature and extent of a Release as it impacts the Property.

 Reliance by SBA and Lender. Environmental Professional (and Environmental Professional’s
 firm, where applicable) understand(s) that the Property may serve as collateral for an SBA
 guaranteed loan, a condition for which is an Environmental Investigation of the Property by an
 Environmental Professional. Environmental Professional (and Environmental Professional’s firm,
 where applicable) authorize(s) Lender and SBA to use and rely upon the Environmental
 Investigation. Further, Environmental Professional (and Environmental Professional’s firm, where
 applicable) authorize(s) Lender and SBA to release a copy of the Environmental Investigation to
 the borrower for information purposes only. This letter is not an update or modification to the
 Environmental Investigation. Environmental Professional (and Environmental Professional’s firm,
 where applicable) makes no representation or warranty, express or implied, that the condition of
 the Property on the date of this letter is the same or similar to the condition of the Property
 described in the Environmental Investigation.

 Insurance Coverage. Environmental Professional (and/or Environmental Professional’s firm,
 where applicable) certifies that he or she or the firm is covered by errors and omissions liability
 insurance with a minimum coverage of $1,000,000 per claim (or occurrence) and that evidence of
 this insurance is attached. As to the Lender and SBA, Environmental Professional (and


                                                                                                              45
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 47 of 1236 Page ID
                                    #:4911




                                                           Odic Environmental
                                                         Environmental Consulting & Real Estate Due Diligence
 Tel 888-ODICENV 888-634-2368                                                3255 Wilshire Blvd. Suite 1510
 Fax 213-380-0505                                                                  Los Angeles, CA 90010


 Environmental Professional’s firm, where applicable) specifically waive(s) any dollar amount
 limitations on liability up to $1,000,000.

 Waiver of Right to Indemnification. Environmental Professional and Environmental Professional’s
 firm waive any right to indemnification from the Lender and SBA.

 Impartiality. Environmental Professional certifies that (1) to the best of his or her knowledge,
 Environmental Professional is independent of and not a representative, nor an employee or
 affiliate of seller, borrower, operating company, or any person in which seller has an ownership
 interest; and (2) the Environmental Professional has not been unduly influenced by any person
 with regard to the preparation of the Environmental Investigation or the contents thereof.

 Acknowledgment. The undersigned acknowledge(s) and agree(s) that intentionally falsifying or
 concealing any material fact with regard to the subject matter of this letter or the Environmental
 Investigations may, in addition to other penalties, result in prosecution under applicable laws
 including 18 U.S.C. § 1001.




 _______________________________________________
 Environmental Professional
 Printed Name: Hyung Kim

 (Note: The Environmental Professional must always sign this letter above. If the
 Environmental Professional is employed or retained by an Environmental Firm, then an
 authorized representative of the firm must also sign below).




 _______________________________________________
 Signature of representative of firm who is authorized to sign this letter
 Printed Name & Title: Eric Miller, President
 Name of Environmental Firm: Odic Environmental
 Enclosure: Evidence of Insurance




                                                                                                                46
         Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 48 of 1236 Page ID
                                             #:4912
                                                                                                                                                  ODICE-1              OP ID: BMG
                                                                                                                                                                 DATE (MM/DD/YYYY)
                                           CERTIFICATE OF LIABILITY INSURANCE                                                                                        03/26/2015
    THIS CERTIFICATE IS ISSUED AS A MATTER OF INFORMATION ONLY AND CONFERS NO RIGHTS UPON THE CERTIFICATE HOLDER. THIS
    CERTIFICATE DOES NOT AFFIRMATIVELY OR NEGATIVELY AMEND, EXTEND OR ALTER THE COVERAGE AFFORDED BY THE POLICIES
    BELOW. THIS CERTIFICATE OF INSURANCE DOES NOT CONSTITUTE A CONTRACT BETWEEN THE ISSUING INSURER(S), AUTHORIZED
    REPRESENTATIVE OR PRODUCER, AND THE CERTIFICATE HOLDER.
    IMPORTANT: If the certificate holder is an ADDITIONAL INSURED, the policy(ies) must be endorsed. If SUBROGATION IS WAIVED, subject to
    the terms and conditions of the policy, certain policies may require an endorsement. A statement on this certificate does not confer rights to the
    certificate holder in lieu of such endorsement(s).
                                                                                            CONTACT
PRODUCER
                                                                                            NAME        Bobbi J. McGee-Zavala
Van Oppen & Co. 2, Inc.                                                                     PHONE                                                   FAX
P.O. Box 793                                                                                (A/C, No, Ext) 800-746-0048                             (A/C, No)   303-993-4809
Teton Village, WY 83025                                                                     E-MAIL
                                                                                            ADDRESS service@vanoppenco2.com
Rick van Oppen
                                                                                                              INSURER(S) AFFORDING COVERAGE                                NAIC #

                                                                                            INSURER A   Westchester Surplus Lines                                      10172
INSURED        ODIC Environmental                                                           INSURER B   SCIF                                                           35076
               3255 Wilshire Blvd., #1510
               Los Angeles, CA 90010                                                        INSURER C   Hartford Fire Insurance Co.                                    19682
                                                                                            INSURER D

                                                                                            INSURER E
                                                                                            INSURER F
COVERAGES                                   CERTIFICATE NUMBER:                                                                  REVISION NUMBER:
    THIS IS TO CERTIFY THAT THE POLICIES OF INSURANCE LISTED BELOW HAVE BEEN ISSUED TO THE INSURED NAMED ABOVE FOR THE POLICY PERIOD
    INDICATED. NOTWITHSTANDING ANY REQUIREMENT, TERM OR CONDITION OF ANY CONTRACT OR OTHER DOCUMENT WITH RESPECT TO WHICH THIS
    CERTIFICATE MAY BE ISSUED OR MAY PERTAIN, THE INSURANCE AFFORDED BY THE POLICIES DESCRIBED HEREIN IS SUBJECT TO ALL THE TERMS,
    EXCLUSIONS AND CONDITIONS OF SUCH POLICIES. LIMITS SHOWN MAY HAVE BEEN REDUCED BY PAID CLAIMS.
INSR                                             ADDL SUBR                                          POLICY EFF   POLICY EXP
 LTR            TYPE OF INSURANCE                INSD WVD              POLICY NUMBER               (MM/DD/YYYY) (MM/DD/YYYY)                            LIMITS
A      X   COMMERCIAL GENERAL LIABILITY                                                                                           EACH OCCURRENCE                $         1,000,000
                                                                                                                                  DAMAGE TO RENTED
               CLAIMS-MADE     X   OCCUR                     G27165357 001                          10/21/2013 10/21/2015         PREMISES (Ea occurrence)       $           300,000
                                                                                                                                  MED EXP (Any one person)       $            10,000
       X CPL(Pollution))                                                                                                          PERSONAL & ADV INJURY          $         1,000,000
       GEN'L AGGREGATE L MIT APPL ES PER:                                                                                         GENERAL AGGREGATE              $         2,000,000
                      PRO-
       X POLICY       JECT          LOC                                                                                           PRODUCTS - COMP/OP AGG         $         2,000,000
           OTHER:                                                                                                                                                $
                                                                                                                                  COMBINED SINGLE LIMIT
       AUTOMOBILE LIABILITY
                                                                                                                                  (Ea accident)
                                                                                                                                                                 $         1,000,000
C          ANY AUTO                                          34UECVT5982                            10/24/2014 10/24/2015         BODILY INJURY (Per person)     $
           ALL OWNED       X    SCHEDULED                                                                                         BODILY INJURY (Per accident) $
           AUTOS                AUTOS
       X                   X    NON-OWNED                                                                                         PROPERTY DAMAGE                $
           HIRED AUTOS          AUTOS                                                                                             (Per accident)
                                                                                                                                                                 $

       X   UMBRELLA LIAB       X   OCCUR                                                                                          EACH OCCURRENCE                $         4,000,000
A          EXCESS LIAB             CLAIMS-MADE               G27165473 001                          10/21/2013 10/21/2015         AGGREGATE                      $         4,000,000
              DED     X RETENTION $       $0                                                                                     XS GL/CPL                       $         EO/AL/EL
       WORKERS COMPENSATION                                                                                                            PER             OTH-
       AND EMPLOYERS' LIABILITY                                                                                                        STATUTE         ER
                                        Y/N
B      ANY PROPRIETOR/PARTNER/EXECUTIVE                      9095492-2015                           04/01/2015 04/01/2016         E.L. EACH ACC DENT             $         1,000,000
       OFFICER/MEMBER EXCLUDED?              N/A
       (Mandatory in NH)                                                                                                          E.L. DISEASE - EA EMPLOYEE $             1,000,000
       If yes, describe under
       DESCR PTION OF OPERATIONS below                                                                                            E.L. DISEASE - POLICY LIMIT    $         1,000,000
A Professional                                               G27165357 001                          10/21/2013 10/21/2015 Ea Claim                                         1,000,000
       "Claims Made"                                         SUBJECT TO GL AGGREGATE                                      Aggregate                                        2,000,000

DESCRIPTION OF OPERATIONS / LOCATIONS / VEHICLES (ACORD 101, Additional Remarks Schedule, may be attached if more space is required)
Umbrella policy provides additional limits/coverage over primary General
Liability, Contractors Pollution Liability, Professional Liability, Auto
Liability and Employer's Liability. Program Liability Limits = $5,000,000




CERTIFICATE HOLDER                                                                          CANCELLATION

                                                                                              SHOULD ANY OF THE ABOVE DESCRIBED POLICIES BE CANCELLED BEFORE
                                                                                              THE EXPIRATION DATE THEREOF, NOTICE WILL BE DELIVERED IN
               General Info                                                                   ACCORDANCE WITH THE POLICY PROVISIONS.


                                                                                            AUTHORIZED REPRESENTATIVE




                                                                                         © 1988-2014 ACORD CORPORATION. All rights reserved.
ACORD 25 (2014/01)                                 The ACORD name and logo are registered marks of ACORD

                                                                                                                                                                       47
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 49 of 1236 Page ID
                                    #:4913




                    PHASE I ENVIRONMENTAL SITE ASSESSMENT



                                   Subject Property Address
                                     3568 Motor Avenue
                                    Los Angeles, CA 90034




                                     Odic Project Number
                                        6359167ESAI




                                         Report Date
                                          7/16/2015




                                        Prepared for
                                        Arthur Munoz

                                     3568 Motor Avenue
                                    Los Angeles, CA 90034




                                    Odic Environmental


                   Environmental Consulting and Real Estate Due Diligence
                    3255 Wilshire Blvd. Suite 1510, Los Angeles, CA 90010
                       888.634.2368, 888.ODICENV, Fax 213-380-0505




                                                                            48
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 50 of 1236 Page ID
                                    #:4914



   Odic Environmental
   Environmental Consulting and Real Estate Due Diligence


                                                                          3255 Wilshire Blvd. Suite 1510, Los Angeles, CA 90010
                                                                               888.634.2368, 888.ODICENV, Fax 213-380-0505

   
   $UWKXU0XQR]
   0RWRU$YHQXH
   /RV$QJHOHV&$
   3KRQH
   )D[

   $WWDFKHGSOHDVHILQGRXU3+$6(,(19,5210(17$/6,7($66(660(17 WKH5HSRUW IRUWKHDERYHPHQWLRQHG
   6XEMHFW3URSHUW\7KLVUHSRUWKDVEHHQSUHSDUHGE\2GLFIRUWKH&OLHQWXQGHUWKHSURIHVVLRQDOVXSHUYLVLRQRIWKHSULQFLSDO
   DQGRUVHQLRUVWDIIZKRVHVHDO V DQGVLJQDWXUHVDSSHDUKHUHRQ1HLWKHU2GLFQRUDQ\VWDIIPHPEHUDVVLJQHGWRWKLV
   LQYHVWLJDWLRQKDVDQ\LQWHUHVWRUFRQWHPSODWHGLQWHUHVWILQDQFLDORURWKHUZLVHLQWKHVXEMHFWRUVXUURXQGLQJSURSHUWLHVRULQ
   DQ\HQWLW\ZKLFKRZQVOHDVHVRURFFXSLHVWKHVXEMHFWRUVXUURXQGLQJSURSHUWLHVDQGKDVQRSHUVRQDOELDVZLWKUHVSHFWWR
   WKHSDUWLHVLQYROYHG

   7KHDVVHVVPHQWZDVFRQGXFWHGLQDPDQQHUFRQVLVWHQWZLWKWKHOHYHORIFDUHDQGVNLOORUGLQDULO\H[HUFLVHGE\PHPEHUVRIWKH
   SURIHVVLRQDQGLQDFFRUGDQFHZLWKJHQHUDOO\DFFHSWHGSUDFWLFHVRIRWKHUFRQVXOWDQWVFXUUHQWO\SUDFWLFLQJLQWKHVDPHORFDOLW\
   XQGHUVLPLODUFRQGLWLRQV1RRWKHUUHSUHVHQWDWLRQH[SUHVVHGRULPSOLHGDQGQRZDUUDQW\RUJXDUDQWHHLVLQFOXGHGRU
   LQWHQGHG7KH5HSRUWVSHDNVRQO\DVRILWVGDWHLQWKHDEVHQFHRIDVSHFLILFZULWWHQXSGDWHRIWKH5HSRUWVLJQHGDQG
   GHOLYHUHGE\2GLF

   7KHUHDUHQRLQWHQGHGRUXQLQWHQGHGWKLUGSDUW\EHQHILFLDULHVWRWKLV5HSRUWXQOHVVVSHFLILFDOO\QDPHG2GLFLVDQ
   LQGHSHQGHQWFRQWUDFWRUQRWDQHPSOR\HHRIHLWKHUWKHLVVXHURUWKHERUURZHUDQGLWVFRPSHQVDWLRQZDVQRWEDVHGRQWKH
   ILQGLQJVRUUHFRPPHQGDWLRQVPDGHLQWKH5HSRUWRURQWKHFORVLQJRIDQ\EXVLQHVVWUDQVDFWLRQ7KDQN\RXIRUWKH
   RSSRUWXQLW\WRSUHSDUHWKLV5HSRUWDQGDVVLVW\RXZLWKWKLVSURMHFW3OHDVHFDOOXVLI\RXKDYHDQ\TXHVWLRQVRULIZHPD\EH
   RIIXUWKHUDVVLVWDQFH

   %\VLJQLQJEHORZ2GLFGHFODUHVWKDWWRWKHEHVWRIRXUSURIHVVLRQDONQRZOHGJHDQGEHOLHIWKHXQGHUVLJQHGPHHWWKH
   GHILQLWLRQRIDQ(QYLURQPHQWDO3URIHVVLRQDODVGHILQHGLQRI&)5DQGKDYHWKHVSHFLILFTXDOLILFDWLRQVEDVHG
   RQHGXFDWLRQWUDLQLQJDQGH[SHULHQFHWRDVVHVVDSURSHUW\RIWKHQDWXUHKLVWRU\DQGVHWWLQJRIWKH6XEMHFW3URSHUW\2GLF
   KDVGHYHORSHGDQGSHUIRUPHGWKHDOODSSURSULDWHLQTXLULHVLQFRQIRUPDQFHZLWKWKHVWDQGDUGVDQGSUDFWLFHVVHWIRUWKLQ
   &)53DUW

   5HVSHFWIXOO\6XEPLWWHG




   +\XQJ.LP
   (QYLURQPHQWDO3URIHVVLRQDO&)5




                                                                                                                                       49
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 51 of 1236 Page ID
                                    #:4915

                                                                TABLE OF CONTENTS
 EXECUTIVE SUMMARY ..................................................................................................................................... 2G
 1.0 INTRODUCTION .......................................................................................................................................... 4G
 2.0 PROPERTY DESCRIPTION ......................................................................................................................... 10G
    2.1G Project Information ........................................................................................................................ 10G
    2.2G Property Improvements ................................................................................................................ 10G
    2.3G Property Occupants & Use ........................................................................................................... 11G
    2.4G Municipal Services & Utilities ........................................................................................................ 11G
    2.5G Physical Setting ............................................................................................................................ 11G
 3.0 PROPERTY RECONNAISSANCE ................................................................................................................. 13G
    3.1G Limiting Conditions ....................................................................................................................... 13G
    3.2G Property Reconnaissance............................................................................................................. 13G
    3.3G Detailed Description of Site Reconnaissance and Environmental Conditions ............................. 15G
    3.4G Current Uses of Adjacent Properties ............................................................................................ 15G
    3.5G Non-Scope (Non-ASTM) Considerations ..................................................................................... 15G
 4.0 PROPERTY AND VICINITY HISTORY ........................................................................................................... 21G
    4.1G Sanborn Map Company Fire Insurance Maps .............................................................................. 21G
    4.2G Historical Aerial Photographs ....................................................................................................... 22G
    4.3G Local Street Directories / Historical City Directories ..................................................................... 24G
    4.4G City/County Building Department, Zoning/Land Use, Property Tax Records, Profiles................. 25G
    4.5G Historical Topographic Maps ........................................................................................................ 27G
    4.6G Oil & Gas Maps ............................................................................................................................. 27G
    4.7G Other Historical Records............................................................................................................... 27G
 5.0 STANDARD ENVIRONMENTAL RECORDS SEARCH ...................................................................................... 29G
    5.1G Procedure ..................................................................................................................................... 29G
    5.2G Property Listing(s) ......................................................................................................................... 29G
    5.3G Surrounding Sites: Federal Agency Listings................................................................................. 31G
    5.4G Surrounding Sites: State Agency Listings .................................................................................... 32G
 6.0 USER PROVIDED INFORMATION ................................................................................................................ 35G
    6.1G User Provided Information ............................................................................................................ 35G
    6.2G Preliminary Title Report or Land Title Records............................................................................. 36G
    6.3G Interviews ...................................................................................................................................... 37G
 7.0 CONCLUSIONS ......................................................................................................................................... 38G
 8.0 RECOMMENDATIONS AND OPINIONS ......................................................................................................... 39G
 9.0 REFERENCES .......................................................................................................................................... 41G

 APPENDIX A – PROPERTY LOCATION MAP & PLOT PLAN
 APPENDIX B – PROPERTY & VICINITY PHOTOGRAPHS
 APPENDIX C – DATABASE REPORT
 APPENDIX D – HISTORICAL RECORDS SEARCH
 APPENDIX E – PUBLIC AGENCY RECORDS / OTHER RELEVANT DOCUMENTS
 APPENDIX F – QUALIFICATION OF ENVIRONMENTAL PROFESSIONAL




                                                                                                                 ODIC         Environmental



                                                                                                                                                          50
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 52 of 1236 Page ID
                                    #:4916
                                                                     Phase I Environmental Site Assessment Report
                                                                                        Project No. 6359167-ESAI
                                                                                                             -2–


                                            EXECUTIVE SUMMARY


 ODIC Environmental (hereinafter referred to as ODIC) performed a Phase I Environmental Site
 Assessment (hereinafter ESA or Report) of the subject property (hereinafter referred to as the Property) in
 conformance with the scope and limitations of ASTM Standard Practice E1527-13. Any exceptions to or
 deletions from this practice are described in the individual sections of this Report. A summary of findings
 is provided below:

  REPORT COMPONENT                                     SUMMARY OF FINDINGS
                         The Property address is 3568 Motor Avenue, Los Angeles, Los Angeles
                         County, CA 90034. It consists of a 14,977-square-foot rectangular-shaped
  Property               parcel improved with a single-story commercial building subdivided into three
  Description            units totaling 6,768 square feet. Asphalt-paved parking areas are present at the
                         north and east sides of the lot. Access to the Property is from the west via
                         Motor Avenue.
                         The Property is occupied by a three-unit commercial building. Site
                         reconnaissance revealed no evidence of underground storage tanks, clarifiers,
  Summary of
                         sumps, hazardous materials, or other environmental concerns.
  Property
  Reconnaissance
                         No RECs (Recognized Environmental Conditions) were observed during the
                         site reconnaissance.
                         The Property was vacant land in 1910. By 1924, it was improved with a
                         commercial building occupied by an office, meat & grocery, and drug store.
                         Based on a review of historical city directories, the Property was occupied by
                         Safeway Stores Incorporated in 1942, Palms Super Market from 1954 to at
  Historical Use of      least 2000, and Palms Laundry and Cleaners from 1958 to at least 1985.
  the Property and       Currently, the Property is occupied by a grocery store (Palms Super Market),
  Vicinity               coin laundry (Palms Laundry Mat), and a party supplies store (Party Supplies).

                         Regional development in the site vicinity appeared as early as 1928 with a
                         mixture of commercial and residential uses. Increased commercial and
                         residential development has occurred since that time.
  Federal, State and
                         The Property is not listed on any of the researched Federal or State agency
  Local Agency
                         databases.
  Records Search
  Potential Off-site     No reported properties within the specified search radii are identified to pose a
  Concerns               significant environmental risk to the Property.
                         Unless the Client contracted ODIC to investigate specific Non-Scope or Non-
                         CERCLA items, evaluation of Non-Scope or Non-CERCLA items, including
  Non-Scope Items
                         those addressed in Section 3.5 of this Report, is neither required nor relevant
                         for compliance with the AAI Rule or E1527-13.
  Inaccessible or Un-
                         Full access to the entire Property was provided to ODIC, and there were no
  surveyed Portions
                         notable portions of the Property excluded from the survey and field inspection.
  of the Property
                         ODIC is still in the process of conducting additional inquiry to obtain more
                         information about the historical listing of Palms Laundry and Cleaners, by
                         interviewing longtime residents in the vicinity of the Property. As stated in
  Data Gap
                         Section 5.2 of this Report, a response from public agencies such as County of
                         Los Angeles Fire Department and Sanitation District is pending as of this date,
                         which is identified as a data gap.




                                                                              ODIC      Environmental


                                                                                                              51
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 53 of 1236 Page ID
                                    #:4917
                                                                Phase I Environmental Site Assessment Report
                                                                                   Project No. 6359167-ESAI
                                                                                                        -3–

  REPORT COMPONENT                                 SUMMARY OF FINDINGS

                      REC identified:                     Yes       No
                      HREC identified                     Yes       No
                      CREC identified:                    Yes       No
                      Significant data gap identified:    Yes       No
  Conclusion
                     For detailed discussion of Recognized Environmental Conditions (RECs),
                     Historical Recognized Environmental Conditions (HRECs), and/or Controlled
                     Recognized Environmental Conditions (CRECs) in connection with the
                     Property, see Section 7.0 of this Report.
  Recommendations
                     Refer to Section 8.0 for ODIC's professional opinions and recommendations.
  and Opinions




                                                                         ODIC      Environmental


                                                                                                         52
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 54 of 1236 Page ID
                                    #:4918
                                                                        Phase I Environmental Site Assessment Report
                                                                                           Project No. 6359167-ESAI
                                                                                                                -4–

                                               1.0 INTRODUCTION


 ODIC Environmental (ODIC) performed a Phase I Environmental Site Assessment Report (hereinafter
 "ESA or Report") of the Property in conformance with the scope and limitations of the ASTM International,
 formerly known as the American Society for Testing and Materials (ASTM), Standard Practice for
 Environmental Site Assessments: Phase I Environmental Site Assessment Process, ASTM Designation
 E1527-13.

 This Report documents the methods and findings of the Phase I Environmental Site Assessment ("ESA")
 performed in general conformance with the scope and limitations of ASTM Standard Practice E1527-13
 and the Environmental Protection Agency Standards and Practices for All Appropriate Inquiries (40 CFR
 Part 312) for the Property.
 This Report has been prepared by ODIC for the Client under the professional supervision of the principal
 and/or senior staff whose seal(s) and signature(s) appear hereon. Neither ODIC, nor any staff member
 assigned to this investigation has any interest or contemplated interest, financial or otherwise, in the
 subject or surrounding properties, or in any entity which owns, leases, or occupies the subject or
 surrounding properties or which may be responsible for environmental issues identified during the course
 of this investigation, and has no personal bias with respect to the parties involved.

 PURPOSE AND OBJECTIVE
 The purpose of this practice is to define good commercial and customary practice for conducting an
 environmental site assessment of a parcel(s) of commercial real estate with respect to the range of
 contaminants within the scope of Comprehensive Environmental Response, Compensation and Liability
 Act (CERCLA) (42 U.S.C. §9601) and petroleum products. As such, this practice is intended to permit a
 User (Client, Purchaser, Lender, Owner) to satisfy one of the requirements to qualify for the innocent
 landowner, contiguous property owner, or bona fide prospective purchaser limitations on CERCLA liability
 (hereinafter, the “landowner liability protections,” or “LLPs”): that is, the practice that constitutes “all
 appropriate inquiry into the previous ownership and uses of the Property consistent with good commercial
 or customary practice” as defined at 42 U.S.C. §9601(35)(B).

 Another purpose of this ESA is to assist the Client, in its underwriting of a proposed mortgage loan on the
 Property, if this Report is prepared as a part of a pre-financing environmental due diligence, and to
 identify Recognized Environmental Conditions (RECs) in connection with the Property described in this
 Report.
 The ASTM Standard Practice E1527-13 defines a Recognized Environmental Condition (REC) as the
 presence or likely presence of any hazardous substances or petroleum products in, on, or at a property:
 (1) due to release to the environment; (2) under conditions indicative of a release to the environment; or
 (3) under conditions that pose a material threat of a future release to the environment. Conditions
 determined to be de minimis generally do not present a threat to human health or the environment and
 that generally would not be the subject of an enforcement action if brought to the attention of appropriate
 governmental agencies. Conditions determined to be de minimis conditions are not Recognized
 Environmental Conditions or Controlled Recognized Environmental Conditions. De minimis conditions are
 not Recognized Environmental Conditions.

 Controlled Recognized Environmental Condition (CREC) is a Recognized Environmental Condition
 resulting from a past release of hazardous substances or petroleum products that has been addressed to
 the satisfaction of the applicable regulatory authority (for example, as evidenced by the issuance of a no
 further action letter or equivalent, or meeting risk-based criteria established by regulatory authority), with
 hazardous substances or petroleum products allowed to remain in place subject to the implementation of
 required controls (for example, property use restrictions, activity and use limitations, institutional controls,
 or engineering controls).


                                                                                 ODIC      Environmental


                                                                                                                 53
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 55 of 1236 Page ID
                                    #:4919
                                                                    Phase I Environmental Site Assessment Report
                                                                                       Project No. 6359167-ESAI
                                                                                                            -5–

 A Historical Recognized Environmental Condition (HREC) is a past release of any hazardous substances
 or petroleum products that has occurred in connection with the Property and has been addressed to the
 satisfaction of the applicable regulatory authority or meeting unrestricted use criteria established by a
 regulatory authority, without subjecting the Property to any required controls (for example, property use
 restrictions, activity and use limitations, institutional controls, or engineering controls).

 Referenced Documents for ASTM Standard Practice E1527-13:
    x ASTM E2091 Guide for Use of Activity and Use Limitations, Including Institutional and
        Engineering Controls
    x ASTM E2600 Guide for Vapor Encroachment Screening on Property Involved in Real Estate
        Transactions
    x Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (“CERCLA” or
        “Superfund”), as amended by Superfund Amendments and Reauthorization
    x Act of 1986 (“SARA”) and Small Business Liability Relief and Brownfields Revitalization Act of
        2002 (“Brownfields Amendments”), 42 U.S.C. §§9601 et seq.
    x Emergency Planning and Community Right-To-Know Act of 1986 (“EPCRA”), 42 U.S.C. §§11001
        et seq.
    x Freedom of Information Act, 5 U.S.C. §552, as amended by Public Law No. 104-231, 110 Stat.
        3048
    x Resource Conservation and Recovery Act (also referred to as the Solid Waste Disposal Act), as
        amended (“RCRA”), 42
    x U.S.C §6901 et seq.
    x “All Appropriate Inquiries” Final Rule, 40 C.F.R. Part 312 Chapter 1 EPA, Subchapter J-
        Superfund, Emergency
    x Planning, and Community Right-To-Know Programs, 40 C.F.R Parts 300-399 National Oil and
        Hazardous Substances Pollution Contingency Plan, 40 C.F.R. Part 300
    x OSHA Hazard Communication Regulation, 29 C.F.R. §1910.1200

 SCOPE OF WORK
 This Report was prepared for the exclusive use of the Client or User of this Report. The information
 reported was obtained through sources deemed reasonably ascertainable, as defined in ASTM Standard
 Practice E1527-13; a visual site survey of areas readily observable, easily accessible or made accessible
 by the Property contact and interviews with owners, agents, occupants, or other appropriate persons
 involved with the Property. Municipal information was obtained through file reviews of reasonably
 ascertainable standard government record sources, and interviews with the authorities having jurisdiction
 over the Property. Findings, conclusions and recommendations included in the Report are based on our
 visual observations in the field, the municipal information reasonably obtained, information provided by
 the Client (or User), and/or a review of readily available and supplied documents.
 The scope of work for this ESA is in general accordance with the requirements of ASTM Standard
 Practice E 1527-13. This assessment included: 1) a property and adjacent site reconnaissance; 2)
 interviews with key personnel; 3) a review of standard historical sources; 4) a review of standard
 regulatory agency records; and 5) a review of a regulatory database report provided by a third-party
 company such as Environmental Data Resources (EDR).

 LIMITATIONS AND EXCEPTIONS
 ODIC renders no opinion as to the Property condition at un-surveyed and/or inaccessible portions of the
 Property, which are described below. ODIC relies completely on the information, whether written, graphic
 or verbal, provided by the Property contact or as shown on any documents reviewed or received from the
 Property contact, owner or agent, or municipal source, and assumes that information to be true and
 correct. The observations in this Report are valid on the date of the survey. Where access to portions of
 the Property or to structures on the Property was unavailable or limited, ODIC renders no opinion as to


                                                                             ODIC      Environmental


                                                                                                             54
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 56 of 1236 Page ID
                                    #:4920
                                                                       Phase I Environmental Site Assessment Report
                                                                                          Project No. 6359167-ESAI
                                                                                                               -6–

 the presence of petroleum products or hazardous substances in that portion of the Property or structure.
 In addition, ODIC renders no opinion as to the presence of, or indirect evidence relating to, petroleum
 products or hazardous substances where direct observation of the interior walls, floor, or ceiling of a
 structure was obstructed by objects or coverings on or over these surfaces.
 The conclusions provided by ODIC are based on the information obtained by visual survey of the
 Property, and information provided by agents representing the Property, or agents of the owner. In
 addition, ODIC has relied on certain information provided by state and other referenced parties, and on
 information contained in the files of federal, state and/or local agencies available to ODIC at the time of
 the assessment. Although there may have been some degree of overlap in the information provided by
 these various sources, ODIC did not attempt to independently verify the accuracy or completeness of all
 information reviewed or received during the course of these Environmental Services.
 CERCLA Requirements Other Than All Appropriate Inquiry (ASTM Standard Practice E1527-13 1.1.3) -
 This practice does not address whether requirements in addition to All Appropriate Inquiries have been
 met in order to qualify for the LLPs (specified in 42 U.S.C. §9607(b)(3)(a) and (b) including the continuing
 obligation not to impede the integrity and effectiveness of Activity and Use Limitations), or the duty to take
 reasonable steps to prevent releases, or the duty to comply with legally required release reporting
 obligations).
 It is acknowledged that ODIC’S judgments shall not be based on scientific or technical tests or procedures
 beyond the Scope of Services or beyond the time and budgetary constraints imposed by the Client. It is
 acknowledged further that ODIC’S conclusions shall not rest on pure science but on such considerations
 as economic feasibility and available alternatives. The Client also acknowledges that, because geologic
 and soil formations are inherently random, variable, and indeterminate in nature, the conclusions and
 opinion of this Report are not guaranteed to be a representation of actual conditions on the Property,
 which are also subject to change with time as a result of natural or man-made processes, including water
 permeation.

 In performing the Services, ODIC shall use that the degree of care and skill ordinarily exercised by
 environmental consultants or engineers performing similar services in the same or similar locality. The
 standard of care shall be determined solely at the time the Services are rendered and not according to
 standards utilized or in effect at a later date. The Services shall be rendered without any other warranty,
 expressed or implied, including, without limitation, the warranty of merchantability and the warranty of
 fitness for a particular purpose.
 It should be noted that certain conditions may not have been reasonably identifiable or ascertainable from
 the available information during the course of this Report. ODIC assumes that information obtained from
 the record review and the interviews concerning the Property is reliable. However, ODIC cannot and does
 not warrant or guarantee that the information provided by these other sources is accurate or correct.

 Some of the information provided in this Report is based upon personal interviews, and research of
 available documents, records, and maps held by the appropriate government and private agencies. This
 report is subject to the limitations of historical documentation, availability, and accuracy of the pertinent
 records, and the personal recollections of those persons contacted. This practice does not address
 requirements of any state or local laws or of any federal laws other than the all appropriate inquiry
 provisions of the LLPs. Furthermore, this report does not intend to address all of the health and safety
 concerns, if any, associated with the Property.

 The assessment was conducted in a manner consistent with the level of care and skill ordinarily exercised
 by members of the profession, and in accordance with generally accepted practices of other consultants
 currently practicing in the same locality under similar conditions. No other representation, expressed or
 implied, and no warranty or guarantee is included or intended. The Report speaks only as of its date, in
 the absence of a specific written update of the Report, signed and delivered by ODIC.
 Responses received from local, state, or federal agencies or other secondary sources of information after
 the issuance of this Report may change certain facts, findings, conclusions, or circumstances to the report.

                                                                                ODIC      Environmental


                                                                                                                 55
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 57 of 1236 Page ID
                                    #:4921
                                                                      Phase I Environmental Site Assessment Report
                                                                                         Project No. 6359167-ESAI
                                                                                                              -7–

 A change in any fact, circumstance, or industry-accepted procedure upon which this report was based
 may adversely affect the findings, conclusions, and recommendations expressed in this report. Additional
 information that becomes available after our survey and report submission concerning the Property
 should be provided to ODIC so that our conclusions may be revised and modified if necessary, at
 additional cost.

 Controlled substances are not included within the scope of this standard. Persons conducting an
 environmental site assessment as part of an EPA Brownfields Assessment and Characterization Grant
 awarded under CERCLA 42 U.S.C. §9604(k)(2)(B) must include controlled substances as defined in the
 Controlled Substances Act (21 U.S.C. §802) within the scope of the assessment investigations to the
 extent directed in the terms and conditions of the specific grant or cooperative agreement. Additionally, an
 evaluation of business environmental risk associated with a parcel of commercial real estate may
 necessitate investigation beyond those identified in this practice.

 SIGNIFICANT ASSUMPTIONS AND LIMITING CONDITIONS
 The objective of ASTM Standard Practice E1527 is to help Users qualify for one of the CERCLA
 Landowner Liability Protections (LLPs). Users should be aware that there are other federal, state, and
 local environmental laws and regulations that can impose liabilities and obligations on owners and
 operators of real property that are outside the scope of this practice. This practice does not address all
 possible environmental liabilities that a User may need to consider in the context of a commercial real
 estate transaction. Therefore, Users may desire to expand the scope of pre-purchase or pre-finance due
 diligence to assess other business environmental risks that exist beyond CERCLA liability associated with
 the Property.

 Business Environmental Risk (BER) is a risk which can have a material environmental or environmentally-
 driven impact on the business associated with the current or planned use of commercial real estate, and
 is not an issue required to be investigated under this practice. A BER may include one or more of the non-
 scope issues contained in Non-Scope Considerations. Evaluation of Non-Scope or Non-CERCLA items,
 including those addressed in this Report, is not required nor relevant for compliance with the AAI Rule or
 ASTM Standard Practice E1527-13. Inclusion of any non-scope item in a Phase I Environmental Site
 Assessment Report is entirely within the discretion of the User based on its own risk tolerance. Non-
 Scope Consideration should not be construed as requiring the inclusion of any non-scope issues in a
 Phase I report.

 Any additional services contracted for between the User and ODIC Environmental including a broader
 scope of assessment, more detailed conclusions, liability/risk evaluations, recommendation for Phase II
 testing or other assessment activities, remediation techniques, etc., are beyond the scope of ASTM
 Standard Practice E1527-13, not part of this Report, and should only be included in the Report if so
 specified in the terms of engagement between the User and ODIC. Such additional services may include
 business environmental risk issues not included within the scope of this practice (ASTM Standard
 Practice E1527-13).

 The ASTM Standard Practice E1527-13 does not encompass analytical testing to evaluate Asbestos
 Containing Materials (ACM), radon, lead-based paint (LBP), drinking water quality, lead in drinking water,
 wetlands, regulatory compliance, cultural and historical resources, industrial hygiene, health and safety,
 ecological resources, endangered species, indoor air quality, biological agents, mold, stored chemicals,
 debris, fill materials, surface water, or subsurface samples (soil and groundwater) as part of a Phase I
 ESA. Such additional information regarding non-ASTM Standard Practice E1527-13 issues may be
 provided merely for the User’s convenience, and cannot be used to bind this report as a whole to the
 compliance and conformance with ASTM Standard Practice E1527-13. No disassembly of systems or
 building components or physical or invasive testing is to be performed unless the Client specifically calls
 for such testing as an additional scope of work.



                                                                               ODIC      Environmental


                                                                                                               56
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 58 of 1236 Page ID
                                    #:4922
                                                                       Phase I Environmental Site Assessment Report
                                                                                          Project No. 6359167-ESAI
                                                                                                               -8–

 ODIC has performed this Phase I Environmental Site Assessment in conformance with the scope and
 limitations of ASTM Standard Practice E1527-13. This Report may not include all environmental
 conditions which can materially impact the Property other than those defined as RECs in ASTM Standard
 Practice E1527-13.

 ODIC is not contracted to perform Environmental Liens and Activity and Use Limitations (AULs) searches
 via title records, and such is beyond the scope of services included in this report. Information pertaining to
 deed restrictions and environmental liens, Activity/Use Limitations, title search/report was requested from
 the Report User. This information may or may not be provided to ODIC at the time of the assessment.
 See pertinent Sections of this Report for further discussion.

 Interviews with past or current owners, operators and occupants may not be reasonably ascertainable
 and can constitute a data gap. Based on information obtained from other historical sources (as discussed
 in Section 4.0), this data gap may or may not be expected to alter the findings of this assessment. See
 Section 7.0 and 8.0 for further discussion.

 Adjoining sites, neighboring sites or surrounding properties mentioned in this Report are defined only up
 to one parcel immediately next to the Property, and ODIC will only check immediately adjoining properties
 to identify historical use of the surrounding areas via historical sources or data on such adjoining
 properties, and/or walk-through visual inspection along the Property’s perimeters to identify obvious signs
 of environmental concerns.

 It is often not possible (under the “reasonably ascertainable” clause of the ASTM Standard Practice
 E1527-13) to identify every single historical business tenant or occupant of the Property. ODIC cannot be
 liable for not identifying all such past tenants or occupants of the project site.

 This Phase I Environmental Site Assessment did not necessarily comply with the ASTM Standard
 Practice E2600-10 “Standard Guide for Vapor Encroachment Screening on Property Involved in Real
 Estate Transactions. For assessment of potential “vapor encroachment conditions” (VECs) and to
 determine if a “vapor intrusion condition” (VIC) exists on-site, additional investigation beyond ASTM
 Standard Practice E1527-13 is required.

 For the purposes of ASTM Standard Practice E1527-13, “migrate” and “migration” refers to the movement
 of hazardous substances or petroleum products in any form, including, for example, solid and liquid at the
 surface or subsurface, and vapor in the subsurface. Vapor migration in the subsurface is described in
 Guide E2600; however, nothing in this practice (E1527-13) should be construed to require application of
 the Guide E2600-10 standard to achieve compliance with all appropriate inquiries.

 USER RELIANCE

 This investigation was conducted in accordance with the Client’s Environmental Site Assessment scope
 of work for the use and benefit of the Client and assignees. It is based, in part, upon documents, writings,
 and information owned, possessed, or secured by the Client. Neither this report, nor any information
 contained herein, shall be used or relied upon for any purpose by any other person or entity without the
 express written permission of the Client.
 All reports, both verbal and written, are for the sole use and benefit of the Client. Either verbally or in
 writing, third parties may come into possession of this Report or all or part of the information generated as
 a result of this work. In the absence of a written agreement with ODIC granting such rights, no third
 parties shall have rights of recourse or recovery whatsoever under any course of action against ODIC, its
 officers, employees, vendors, successors or assigns. Any such unauthorized user shall be responsible to
 protect, indemnify and hold ODIC, the Client and their respective officers, employees, vendors,
 successors and assigns harmless from any and all claims, damages, losses, liabilities, expenses
 (including reasonable attorneys’ fees) and costs attributable to such Use. Unauthorized use of this report
 shall constitute acceptance of and commitment to these responsibilities, which shall be irrevocable and

                                                                                ODIC      Environmental


                                                                                                                57
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 59 of 1236 Page ID
                                    #:4923
                                                                      Phase I Environmental Site Assessment Report
                                                                                         Project No. 6359167-ESAI
                                                                                                              -9–

 shall apply regardless of the cause of action or legal theory pled or asserted. Additional legal penalties
 may apply.

 INDEPENDENT CONTRACTOR STATUS / PROFESSIONAL RESPONSIBILITY

 In performing Services under the mutually agreed contractual agreement and verbal engagement, ODIC
 operates as, and has the status of, an independent contractor. Subject to any limitations established by
 the Client as to the degree of care and amount of time and expenses to be incurred and any other
 limitations contained in the mutually agreed contractual agreement and verbal engagement, ODIC
 performs the Services consistent with the level of care and skill ordinarily exercised by other professional
 consultants under similar circumstances at the time the Services are performed. Client hereby
 acknowledges that whenever a Project involves hazardous or toxic materials there are certain inherent
 risk factors involved (such as limitations on laboratory analytical methods, variations in subsurface
 conditions, economic loss to Client or Property owner, a potential obligation for disclosure to regulatory
 agencies, a potential for a decrease in market value of real property, and the like) that may adversely
 affect the results of the Project, even though the Services are performed with such skill and care. No
 other representation, warranty, or guarantee, express or implied, is included or intended by the mutually
 agreed contractual agreement and verbal engagement.

 QUALIFICATION STATEMENT OF ENVIRONMENTAL PROFESSIONAL

 ODIC states that this Phase I Environmental Site Assessment was performed under Environmental
 Professional (EP)’s direct supervision, that he/she has prepared and/or reviewed and approved the
 report, and that the methods and procedures utilized in the development of this report conform to
 minimum industry standards using both the ASTM International, formerly known as the American Society
 for Testing and Materials (ASTM), Standard Practice E1527-13 and the United States – Environmental
 Protection Agency Standards and Practices for All Appropriate Inquiries (40 CFR Part 312) as guidelines.
 ODIC certifies that ODIC’s Environmental Professionals and Subcontractors are properly licensed,
 qualified and/or certified to conduct Phase I Environmental Site Assessments.

 ODIC’s EP declares that, to the best of his/her professional knowledge and belief, he/she meets the
 definition of Environmental Professional as defined in 40 CFR Part 312. ODIC’s EP who prepared this
 assessment possesses the specific qualifications based upon education, training and experience to
 assess a property of the nature, history, and setting of the Property. ODIC has developed and performed
 the “All Appropriate Inquiries” in accordance with the standards and practices as defined in 40 CFR Part
 312.




                                                                               ODIC      Environmental


                                                                                                               58
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 60 of 1236 Page ID
                                    #:4924
                                                                   Phase I Environmental Site Assessment Report
                                                                                      Project No. 6359167-ESAI
                                                                                                          - 10 –

                                      2.0 PROPERTY DESCRIPTION


 2.1     PROJECT INFORMATION

                                         Project Information
  ITEM
  Project Number               6359167-ESAI
  Property Address(es)         3568 Motor Avenue, Los Angeles, Los Angeles County, CA 90034
  Historical/Alternate         3566-3570 Motor Avenue, 50-54 4th (street designation not labeled),
  Property Address(es)         7301-7307 Motor Avenue, 10313 Tabor Avenue
  Tax Assessor’s Parcel
                               4314-014-002
  Number
  Property Name                Palms Super Market / Palms Laundry Mat / Party Supplies
  Property Inspection Date     April 14, 2015
  Weather Condition            Sunny, 71 degrees Fahrenheit
  Site Visit Conducted by      Danny Lightle, Environmental Consultant
  Report Author                Mellisa Kim, Environmental Consultant
  QA/QC Environmental
                               Hyung Kim, Senior Environmental Consultant
  Professional
                               The Property is located at the northeast corner of Motor Avenue and
  Property Location
                               Tabor Street.
  General Setting              Mixed – Commercial/Residential
  Property Type                Commercial




 2.2     PROPERTY IMPROVEMENTS

                         Property Improvements & Building / Land Description
  ITEM
                               The Property consists of a 14,977-square-foot rectangular-shaped
                               parcel improved with a single-story commercial building subdivided into
                               three units totaling 6,768 square feet. Asphalt-paved parking areas are
  Property Description         present at the north and east sides of the lot. Access to the Property is
                               from the west via Motor Avenue.
                               Data Source(s) for Parcel Size: Title company property profile
                               Data Source(s) for Building Size(s): Title company property profile
  Estimated Year of            1923/1935
  Construction                 Data Source(s): Title company property profile
                               The building is a concrete and wood-framed building with a flat roof on a
                               concrete foundation. The building is divided into three commercial units
  Improvement Description      occupied by a market, laundry mat and party supplies store. Interior
                               finishes consist of tiled and concrete floors, drywall and exposed
                               concrete walls and drywall and drop-ceilings.
  Other Improvements &
  Features (including
                               The property is 100% improved
  description of unimproved
  areas)




                                                                            ODIC      Environmental


                                                                                                             59
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 61 of 1236 Page ID
                                    #:4925
                                                                    Phase I Environmental Site Assessment Report
                                                                                       Project No. 6359167-ESAI
                                                                                                           - 11 –

 2.3    PROPERTY OCCUPANTS & USE

                                        Property Occupants & Use
  ITEM
  Present Occupant(s) and       The Property is occupied by a market (Palms Super Market), coin
  Detailed Description of       laundry (Palms Laundry Mat), and a party supplies store (Party
  Business Operation(s)         Supplies).



 2.4    MUNICIPAL SERVICES & UTILITIES

                                       Municipal Services & Utilities
  ITEM
  Potable Water Supply          Los Angeles Department of Water & Power
  Source for Heating (such
                                The Gas Company
  fuel oil)
  Electrical                    Los Angeles Department of Water & Power
  Sewage Disposal System        Los Angeles Department of Water & Power
  Solid Waste Disposal          Southern California Disposal
  Any Septic System,
                                None
  Cesspool, Seepage Pits
  Private Water Well            None
  Heating/Cooling System        Roof-mounted HVAC



 2.5    PHYSICAL SETTING

 TOPOGRAPHY

 The Property's physical location was researched employing a United States Geological Survey (USGS)
 7.5 Minute Topographic Quadrangle (Quad) Map relevant to the Property. The USGS 7.5 Minute Quad
 Map has an approximate scale of 1 inch to 2,000 feet, and may show physical features with
 environmental significance such as wetlands, water bodies, roadways, mines, and buildings. The
 elevation of the Property is approximately 100 feet above mean sea level. There is a regional downslope to
 the south-southwest.

 GEOLOGY AND HYDROGEOLOGY

 Geologic information was obtained from site assessment documents prepared for 10329 Palms
 Boulevard, Los Angeles (Chevron Station #9-1339), located approximately 600 feet north of the Property:

         The site lies at an approximate elevation of 105 feet above mean sea level (MSL; U.S. Geologic
         Survey [USGS], 1966; as cited in Wayne Perry Inc. [WPI], 2005), approximately 2 miles
         northwest of Ballona Creek. The site is situated at the north end of the western-shelf part of the
         Los Angeles Basin. This area consists of a relatively thin section of middle Miocene through
         Quaternary marine and non-marine strata that rest non-conformably on crystalline basement
         (Davies et al, 1989; Norris and Web, 1990; as cited in SECOR, 2004). The site lies approximately
         3 miles south of the Santa Monica Mountains, near the southwestern edge of the Cheviot Hills,
         and approximately 5 miles east of the Santa Monica Bay. The Cheviot Hills are part of the
         northernmost topographic expression of the Newport-Inglewood zone of deformation. The
         Overland Avenue and Inglewood faults are part of this fault zone and are located approximately

                                                                             ODIC      Environmental


                                                                                                              60
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 62 of 1236 Page ID
                                    #:4926
                                                                      Phase I Environmental Site Assessment Report
                                                                                         Project No. 6359167-ESAI
                                                                                                             - 12 –

         0.2 mile west and 1.6 miles east of the site, respectively (California Department of Water
         Resources [CDWR], 1961; Bechtel Environmental, Inc. [BEI], 1995; as cited in SECOR, 2004).

         Soils beneath the site consist primarily of sand and clay mixtures, silt and sand mixtures, well-
         graded sand with and without fine gravel, and poorly graded sand. A well-graded sand layer is
         located between approximately 15 and 35 feet below ground surface (bgs) throughout the site
         (SECOR, 2004).

         The site is located within the Santa Monica Basin and the Crestal subbasin. The Crestal subbasin
         is an upthrown block bounded by the Overland fault to the west and the Inglewood fault to the
         east. The site lies near the eastern edge of the discontinuous semi-confined Ballona Aquifer.
         Where this aquifer is present, there are relatively impermeable beds within the San Pedro
         Formation. These beds extend to a depth of about 100 feet in the vicinity of the site, where they
         are underlain by the Silverado Aquifer. The Silverado Aquifer is the only commercial water source
         in this area. According to CDWR, there are no active groundwater production wells within 1 mile
         of the site (CDWR, 1961; as cited in SECOR, 2004).

         Depth to groundwater in Supply Well 2578AA, located approximately 1 mile southwest of the site
         at an elevation of 93 feet above MSL, was 85 feet bgs on May 28, 2000 (Babakhan, 2005). The
         average depth-to-water at the site, measured on January 16, 2007, was approximately 48.4 feet
         bgs. The direction of groundwater flow beneath the site is toward the east-southeast at a gradient
         of 0.031 foot per foot (ft/ft).

 Source: http://geotracker.waterboards.ca.gov/esi/uploads/geo report/7123156487/T0603737289.PDF

 While groundwater flow direction at the Property cannot be confirmed without survey measurement of
 static groundwater level at triangulated points, it is expected to flow in the direction of surface
 topographical contour, or toward the wetland or nearest water body or discharge basin (percolation
 channel).

 It is important to note that groundwater flow direction can be influenced locally and regionally by the
 presence of local wetland features, surface topography, recharge and discharge areas, horizontal and
 vertical inconsistencies in the types and location of subsurface soils, and proximity to water pumping wells.
 Depth and gradient of the water table can change seasonally in response to variation in precipitation and
 recharge, and over time, in response to urban development such as storm water controls, impervious
 surfaces, pumping wells, cleanup activities, dewatering, seawater intrusion barrier projects near the coast,
 and other factors.




                                                                               ODIC      Environmental


                                                                                                                61
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 63 of 1236 Page ID
                                    #:4927
                                                                    Phase I Environmental Site Assessment Report
                                                                                       Project No. 6359167-ESAI
                                                                                                           - 13 –

                                      3.0 PROPERTY RECONNAISSANCE


 3.1    LIMITING CONDITIONS

 The information reported herein was obtained through sources deemed reliable, a visual site survey of
 areas readily observable, easily accessible or made accessible by the Property contact, and interviews
 with owners, agents, occupants, or other appropriate persons involved with the Property.

 No disassembly of systems or building components or physical or invasive testing was performed. ODIC
 renders no opinion as to the Property condition at un-surveyed and/or inaccessible portions of the
 Property. ODIC relies completely on the information, whether written, graphic or verbal, provided by the
 Property contact or as shown on any documents reviewed or received from the Property contact, owner
 or agent, or municipal source, and assumes that information to be true and correct. The observations in
 this Report are valid on the date of the survey. Note: Typically lenders have environmental policies where
 due diligence reports are valid for one year from the report date. However, such policies and standards
 can vary from each lender or User. For CERCLA landowner liability protection, Phase I ESA reports are
 valid for 180 days, per ASTM Standard Practice E1527-13.


 3.2    PROPERTY RECONNAISSANCE

 ODIC conducted interior and exterior observations of the Property with the intent to identify releases or
 material threat of future releases of hazardous substances or petroleum products to the environment. The
 site reconnaissance table below lists items visually and/or physically observed.

                                        Property Reconnaissance
  ITEM
  Processes involving Petroleum
  Products or Hazardous               There were none observed.
  Substances
  Underground Storage Tanks
                                      There were none observed.
  (USTs)
  Aboveground Storage Tanks
                                      There were none observed.
  (ASTs)
  Fuel Islands / Dispensers, or any
                                      There were none observed.
  type of fueling system/operation
  Containers or Drums of
  Hazardous Materials and/or
  Petroleum Products related to       There were none observed.
  the Property’s
  operations/processes
  Unidentified Substance
  Containers: Other containers of
  suspect hazardous materials in
                                      There were none observed.
  drums, barrels, or other storage,
  or unlabeled/unidentified
  containers on site
  Stained or Corroded Surfaces /
                                      There were none observed.
  Stained Soil (paved or unpaved)
  Unusual areas of asphalt/cement
  patch or surface depressions
                                      There were none observed.
  including any possible boring
  locations

                                                                             ODIC      Environmental


                                                                                                              62
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 64 of 1236 Page ID
                                    #:4928
                                                                     Phase I Environmental Site Assessment Report
                                                                                        Project No. 6359167-ESAI
                                                                                                            - 14 –

                                           Property Reconnaissance
  ITEM
  Stockpiled soils, fill materials, or
                                         There were none observed.
  soil piles
  Stressed vegetation                    There were none observed.
  Any type of heavy equipment or
  machinery of environmental             There were none observed.
  concern
  Electrical or hydraulic equipment
  or machinery of environmental          There were none observed.
  concern
  Drains for machinery/equipment
                                         There were none observed.
  cleaning or flushing
  Evidence of onsite surface water
  impoundment, pits, dry wells or
  sensitive surface water features       There were none observed.
  such as lagoons, ponds, and
  other water bodies
  Drains, sumps, wastewater
  treatment units, oil/water
                                         There were none observed.
  separators, clarifiers, catch
  basins, drip pads, or sumps
  Any regulated surface-water
  discharges, illegal dumping,
  unauthorized surface runoff or         There were none observed.
  discharge to potentially impact
  water bodies
  Storm water or surface-water
  drainage system having any
  abnormal accumulation of
  petroleum or chemical run-off or       There were none observed.
  foreign materials, any unusual
  blockage of the storm-water
  control systems
  Pools of liquid such as standing
  surface water, pools or sumps
  containing liquids likely to be        There were none observed.
  hazardous substances or
  petroleum products
  Odors (strong, pungent, or
                                         There were none observed.
  noxious odors and their sources)
  Septic systems, cesspools,
                                         There were none observed.
  seepage pits
  Wells (private water wells,
  irrigation wells, injection wells,
  abandoned wells, groundwater-
  monitoring wells, dry wells, septic
                                         There were none observed.
  wells, oil wells, gas wells,
  domestic water wells, vapor
  recovery wells or other-
  monitoring wells)
  Railroad tracks or spurs               There were none observed.



                                                                              ODIC      Environmental


                                                                                                              63
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 65 of 1236 Page ID
                                    #:4929
                                                                         Phase I Environmental Site Assessment Report
                                                                                            Project No. 6359167-ESAI
                                                                                                                - 15 –

                                          Property Reconnaissance
  ITEM
  Visual evidence of improper
                                       There were none observed.
  handling/disposal of solid wastes


 3.3      DETAILED DESCRIPTION OF SITE RECONNAISSANCE AND ENVIRONMENTAL CONDITIONS

 The Property is occupied by a three-unit commercial building. Site reconnaissance revealed no evidence
 of underground storage tanks, clarifiers, sumps, hazardous materials, or other environmental concerns.

 No RECs (Recognized Environmental Conditions) were observed during the site reconnaissance.



 3.4      CURRENT USES OF ADJACENT PROPERTIES

 For the scope of this assessment, properties are defined and categorized based upon their physical proximity
 to the Property. An adjoining property is defined as any real property or properties in which the border is
 contiguous or partially contiguous with that of the Property, or that would be contiguous or partially contiguous
 with that of the Property but for a street, road, or other public thoroughfare separating them.

                                              Adjacent Properties
  ITEM
  North          The property is occupied by Palms Elementary School at 3520 Motor Avenue.
                 Immediately to the south is Tabor Avenue, followed by an apartment building at 3602
  South
                 Motor Avenue.
                 Immediately to the west is Motor Avenue, followed by a commercial building occupied by
                 99cent Discount Store, Mini Mart, and Pro video at 10401-10407 Tabor Street, a
  West
                 commercial building occupied by The Laundry Room at 10413 Tabor Street, and an
                 apartment building at 3551-3561 Motor Avenue.
  East           The property is occupied by an apartment building at 3569 Vinton Avenue.
                 Immediately to the west is Motor Avenue, followed by an apartment building at 3551-
  Northwest
                 3561 Motor Avenue.
  Northeast      The property is occupied by Palms Elementary School at 3520 Motor Avenue.
                 Immediately to the southwest are Tabor Avenue and Motor Avenue, followed by an
  Southwest
                 apartment building at 3601-3607 Motor Avenue.
                 Immediately to the southeast is Tabor Avenue, followed by an apartment building at
  Southeast
                 3609 Vinton Avenue.



 3.5      NON-SCOPE (NON-ASTM) CONSIDERATIONS

 Evaluation of Non-Scope or Non-CERCLA items, including those addressed in Section 3.4 of this Report,
 is not required nor relevant for compliance with the AAI Rule or ASTM Standard Practice E1527-13.
 Inclusion of any non-scope item in a Phase I Environmental Site Assessment Report ("Report") is entirely
 within the discretion of the User based on its own risk tolerance. Non-Scope Consideration should not be
 construed as requiring the inclusion of any non-scope issues in a Phase I report.

 Any additional services contracted for between the User and ODIC Environmental including a broader
 scope of assessment, more detailed conclusions, liability/risk evaluations, recommendation for Phase II
 testing or other assessment activities, remediation techniques, etc., are beyond the scope of Standard

                                                                                  ODIC      Environmental


                                                                                                                   64
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 66 of 1236 Page ID
                                    #:4930
                                                                         Phase I Environmental Site Assessment Report
                                                                                            Project No. 6359167-ESAI
                                                                                                                - 16 –

 Practice E1527-13, not part of this Report, and should only be included in the Report if so specified in the
 terms of engagement between the User and ODIC. Such additional services may include business
 environmental risk issues not included within the scope of this practice (ASTM Standard Practice E1527-
 13). No implication is intended as to the relative importance of inquiry into such non-scope considerations,
 and this list of non-scope considerations is not intended to be all-inclusive.

 There may be environmental issues or conditions at a Property that parties may wish to assess in
 connection with commercial real estate that are outside the scope of this practice (the non-scope
 considerations). As noted by the legal analysis in Appendix X1 of ASTM Standard Practice E1527-13,
 some substances may be present on the Property in quantities and under conditions that may lead to
 contamination of the property or of nearby properties but are not included in CERCLA’s definition of
 hazardous substances (42 U.S.C. §9601(14)) or do not otherwise present potential CERCLA liability. In
 any case, they are beyond the scope of this practice.

 Whether or not a User elects to inquire into non-scope considerations in connection with this practice or
 any other environmental site assessment, no assessment of such non-scope considerations is required
 for appropriate inquiry as defined by this practice.

                                      NON-SCOPE, NON-CERCLA ITEMS
                ITEM
  Suspect asbestos-                 Since an asbestos survey is not included in the current scope of services
  containing building materials     for Phase I ESA, ODIC did not test suspect asbestos-containing building
  (ACBM) in damaged                 materials (ACBM) at the Property. However, because improvement(s) at
  condition if the structure is     the Property was/were constructed prior to 1980, the presence of ACBM is
  built prior to 1978               possible.

                                    It is important to note that State and Federal Laws impose special
                                    requirements for handling these materials, especially in the event of
                                    remodeling or demolition that may impact these materials. Prior to any
                                    remodeling or demolition, the Property owner must have properly certified
                                    personnel test all suspect ACBM to be disturbed by the work. If ACBM are
                                    identified and are subject to disturbance, the Property owner must have
                                    properly certified personnel prepare and implement work procedures and
                                    associated Operations and Maintenance Plans, as applicable. The Property
                                    owner/occupant should assure compliance with all applicable regulations,
                                    notably AHERA, OSHA, and the General Construction Standard (as
                                    applicable).
  Suspect lead-based paint          Since a lead-based paint survey is not included in the current scope of
  (LBP) in damaged condition        services for Phase I ESA, ODIC did not test suspect lead-based paint
  if the structure is residential   (LBP) at the Property. However, because improvement(s) at the Property
  and was built prior to 1978       was/were constructed prior to 1980, the presence of LBP is possible.

                                    It is important to note that State and Federal Laws impose special
                                    requirements for handling these materials, especially in the event of
                                    remodeling or demolition that may impact these materials. Prior to any
                                    remodeling or demolition, the Property owner must have a certified/licensed
                                    LBP consultant test all suspect LBP to be disturbed by the work. If LBP are
                                    identified and are subject to disturbance, the Property owner must have
                                    properly certified personnel prepare and implement work procedures and
                                    associated Operations and Maintenance Plans, as applicable. The Property
                                    owner/occupant should assure compliance with all applicable regulations,
                                    notably OSHA, and the General Construction Standard (as applicable).




                                                                                  ODIC      Environmental


                                                                                                                   65
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 67 of 1236 Page ID
                                    #:4931
                                                                      Phase I Environmental Site Assessment Report
                                                                                         Project No. 6359167-ESAI
                                                                                                             - 17 –

                                  NON-SCOPE, NON-CERCLA ITEMS
              ITEM
  Lead in drinking water (LIW) Since a lead in drinking water survey is not included in the current scope
                               of services for Phase I Environmental Site Assessment, ODIC did not test
                               drinking water at the Property for lead content.

                                 The major source of LIW is leaching of lead from household plumbing
                                 materials or water service lines used to bring water from the main to the
                                 building. Lead can leach into drinking water through contact with the
                                 plumbing, solder, fixtures and faucets (brass), and fittings. The amount of
                                 lead in drinking water will be influenced by the type and amount of
                                 minerals in the water, how long the water stays in the pipes, the amount
                                 of wear in the pipes, the water’s acidity and its temperature.
  Radon                          Radon sampling and testing was not requested by the User/Client as part
                                 of this Phase I ESA.

                                 Radon is a naturally-occurring, odorless, invisible gas. Natural radon
                                 levels vary and are closely related to geologic formations. Radon may
                                 enter buildings through basement sumps or other openings.

                                 A review of the EPA’s Map of Radon Zones indicates that Los Angeles
                                 County falls within Zone 2, a zone of moderate radon potential. Counties
                                 located within Zone 2 have a predicted average indoor radon screening
                                 level between 2 and 4 picocuries per liter (pCi/L). A radon survey was not
                                 included in the current scope of services.

                                 Source: http://www.epa.gov/radon/zonemap.html

                                 It should be noted that site-specific radon levels vary greatly within the
                                 EPA radon zones and on-site radon measurements would need to be
                                 collected in order to determine the Property radon levels.
  Urea Formaldehyde              The sale and installation of Urea Formaldehyde Foam Insulation (UFFI)
                                 as thermal insulation began in approximately 1970, and continued until
                                 December 1980 when it was banned under the federal Hazardous
                                 Products Act. UFFI was installed in both new and existing buildings
                                 during this period. UFFI was not commonly used in industrial or
                                 commercial buildings. A UFFI survey was not included in the current
                                 scope of services for this Phase I ESA.
  Suspect PCB-oil concern
                                 A PCB survey was not included in the current scope of services for this
  with hydraulic equipment,
                                 Phase I ESA.
  ballasts, transformers, etc.




                                                                               ODIC      Environmental


                                                                                                                66
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 68 of 1236 Page ID
                                    #:4932
                                                                      Phase I Environmental Site Assessment Report
                                                                                         Project No. 6359167-ESAI
                                                                                                             - 18 –

                                   NON-SCOPE, NON-CERCLA ITEMS
               ITEM
  Wetlands, creeks, swale,       A wetland is defined as areas inundated or saturated by surface or
  pits, ponds, lagoons, or any   groundwater at a frequency and duration sufficient to support, and that
  other water bodies             under normal circumstances do support, a prevalence of vegetation
                                 typically adapted for life in saturated soil conditions. Wetlands provide a
                                 number of economically and environmentally important functions such as
                                 flood control, water quality protection, groundwater recharge, spawning
                                 areas for commercially important fish, and wildlife habitat.

                                 Wetlands are evaluated using three indicators: hydrology, hydrophytic
                                 vegetation, and hydric soils. Section 404 of the Clean Water Act requires
                                 a permit before dredged or fill material may be discharged into regulated
                                 wetlands (know as Jurisdictional Wetlands). The Army Corps of
                                 Engineers has primary responsibility for making wetlands jurisdictional
                                 determinations and issuing wetlands permits. A number of activities are
                                 authorized through the use of nationwide permits.

                                 A wetland study or survey is not included in the current scope of services
                                 for this Phase I ESA. However, based on a review of the EDR Radius
                                 Report, the site is not within a mapped National Wetland Inventory
                                 location.
  Visual evidence of mold        A microbial matter survey or sampling/analysis is not included in the
  problems from wet areas,       scope of work for this Phase I ESA.
  roof leaks, moisture around
  air conditioning or plumbing   During the site walk-through of interior areas of the subject building,
  units                          ODIC did not identify significant presence, visual or olfactory indications
                                 of microbial growth, mold or mildew odors in the areas accessible. No
                                 obvious indications of significant water damage were identified in the
                                 areas readily accessible at the time of ODIC's site walk-through.

                                 ODIC’s inspection was not intended to discover any areas which may
                                 potentially be affected by microbial growth and/or moisture intrusion.
                                 Potential areas of microbial growth and/or moisture intrusion not
                                 accessible for observation include, but are not limited to, pipe chases,
                                 heating, ventilation and air conditioning (HVAC) systems, within walls and
                                 ceilings, and other enclosed areas.

                                 ODIC's site reconnaissance as part of Phase I ESA is not designed to
                                 discover any areas affected by mold growth on the Property. Rather, it is
                                 intended to give the Client an indication if significant (based on observed
                                 areas) mold growth is present in the areas readily accessible at the time
                                 of site walk-through. Neither ODIC’s environmental professional
                                 completing this site walk-through, nor ODIC has any liability for the
                                 identification of mold-related concerns. This Phase I ESA should not be
                                 construed to include mold survey or inspection.




                                                                               ODIC      Environmental


                                                                                                                67
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 69 of 1236 Page ID
                                    #:4933
                                                                      Phase I Environmental Site Assessment Report
                                                                                         Project No. 6359167-ESAI
                                                                                                             - 19 –

                                   NON-SCOPE, NON-CERCLA ITEMS
               ITEM
  Indoor air quality unrelated   There are many sources of indoor air pollution. These include
  to releases of hazardous       combustion sources such as oil, gas, kerosene, coal, wood, tobacco
  substances or petroleum        products, asbestos-containing materials, wet or damp carpet,
  products into the              formaldehyde, certain pressed wood products, cleaning and maintenance
  environment (unusual           chemicals, and pesticides. EPA estimates that indoor levels of air
  smells, noxious odors, or      pollutants can be two to five times higher, and occasionally 100 times
  visual emissions, air          higher, than outdoor levels. In general, EPA does not regulate indoor air
  emission stacks), excluding    quality except to the extent that indoor air impacts are caused by
  impacts to indoor air          releases of hazardous substances into subsurface soil or groundwater
  from releases of hazardous     (vapor intrusion).
  substances into the
  environment                    An indoor air quality test or evaluation is not included in the scope of
                                 work for this Phase I ESA.
  Flood Zone                     The Federal Emergency Management Agency Flood Insurance Rate Map
                                 is typically used to determine if the Property is located within a flood
                                 zone. Such evaluation is not included in the scope of work for this Phase
                                 I ESA.

                                 However, based on a review of a flood zone map contained in an EDR
                                 Radius Map Report, the Property is not within a 100-year or 500-year
                                 flood zone.
  Methane Gas                    In response to concern regarding the potential for methane accumulation
                                 beneath buildings, and potential methane intrusion into buildings, some
                                 cities or regulatory oversight agencies have established methane zones
                                 and/or methane buffer zones based on the proximity to oil wells, landfills,
                                 or naturally occurring methane deposits.

                                 A methane risk assessment is not included in the scope of work for this
                                 Phase I ESA.




                                                                               ODIC      Environmental


                                                                                                                68
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 70 of 1236 Page ID
                                    #:4934
                                                                     Phase I Environmental Site Assessment Report
                                                                                        Project No. 6359167-ESAI
                                                                                                            - 20 –

                                  NON-SCOPE, NON-CERCLA ITEMS
              ITEM
  Other non-scope               No implication is intended as to the relative importance of inquiry into
  considerations discussed in   such non-scope considerations, and this list of non-scope considerations
  Appendix X1 and Appendix      is not intended to be all-inclusive. These items are not included in the
  X5 of ASTM Standard           current scope of services for Phase I ESA.
  Practice E1527-13
                                Endangered Species Act—Under the Endangered Species Act (ESA),
                                the government protects endangered and threatened plants and animals
                                (listed species) and their habitats. The presence of listed species can
                                restrict use of the Property to ensure that the proposed activities do not
                                adversely affect endangered or threatened species as well as their critical
                                habitats. This includes Biological agents, Cultural and historical
                                resources, and Ecological resources.

                                Compliance with AULs—Parties who wish to qualify for one of the LLPs
                                will need to know whether they are in compliance with AULs, including
                                land use restrictions that were relied upon in connection with a response
                                action. A determination of compliance with AULs is beyond the scope of
                                ASTM Standard Practice E1527-13.

                                Regulatory Compliance (Includes Health and Safety and Industrial
                                Hygiene)—Properties used for industrial, commercial and even
                                residential purposes are frequently subject to a panoply of environmental
                                laws and regulations that relate to many aspects of operations conducted
                                at the Property. In the context of a property transaction, noncompliance
                                with environmental laws and regulations may create a material risk of
                                financial loss for both building operators and owners of the properties.

                                Potential Effects of Noncompliance—Depending on the circumstances,
                                noncompliance with various regulatory requirements could result in
                                material costs to owners and operators of industrial, commercial or
                                residential properties, including fines or other monetary penalties,
                                injunctions or other equitable relief that slows or eliminates productivity,
                                and could result in increased transaction costs associated with defending
                                claims of noncompliance. Furthermore, even in the absence of
                                administrative or legal enforcement proceedings, the costs to bring
                                facilities into compliance with applicable regulatory requirements could be
                                material in some circumstances.




                                                                              ODIC      Environmental


                                                                                                               69
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 71 of 1236 Page ID
                                    #:4935
                                                                      Phase I Environmental Site Assessment Report
                                                                                         Project No. 6359167-ESAI
                                                                                                             - 21 –

                                     4.0 PROPERTY AND VICINITY HISTORY

 The objective of consulting historical sources is to develop a history of the previous uses of the Property
 and surrounding area, in order to help identify the likelihood of past uses having led to Recognized
 Environmental Conditions (RECs), Controlled Recognized Environmental Conditions (CRECs), or
 Historical Recognized Environmental Conditions (HRECs) in connection with the Property. ODIC
 exercises professional judgment and consider the possible releases that might have occurred at a
 Property in light of the historical uses and, in concert with other relevant information gathered as part of
 the Phase I process, use this information to assist in identifying RECs, CRECs, and/or HRECs in
 connection with the Property.

 Historical Records Search was conducted for the Property in conformance with the scope and limitations
 of ASTM Standard Practice E1527-13.


 4.1      SANBORN MAP COMPANY FIRE INSURANCE MAPS

 Sanborn Map Company maps were created for insurance underwriters from 1867 to present, and often
 contain information regarding the uses of individual structures, and the locations of fuel and/or chemical
 storage tanks that may have been on a particular property. In 1996, the entire Sanborn Map Company
 collection was acquired by Environmental Data Resources, Inc. (EDR). ODIC subcontracted with EDR to
 provide copies of Sanborn Map Company maps, if available, for the Property and vicinity.

 ODIC reviewed Sanborn Fire Insurance Maps supplied by EDR (see Appendix D). A summary of
 observations is provided below:

                                  Historical Sanborn Fire Insurance Maps
   YEAR                                               DESCRIPTION
            Property: The Property is vacant.
            Adjacent North: The property is vacant.
            Adjacent South: Immediately to the south is Villa Avenue (presently Tabor Avenue), followed
            by a property improved with a residence and associated structures.
   1910     Adjacent West: Immediately to the west is 4th, followed by a property improved with a
            residence and associated structures. A notation for a water tank is visible to the south of the
            residential building marked as a “dwelling”.
            Adjacent East: Immediately to the east is an alleyway, followed by a property improved with a
            church, residence and associated structure.
            Property: The Property is improved with a commercial building occupied by an office, meat &
            grocery, and drug store.
            Adjacent North: The property is vacant.
            Adjacent South: Immediately to the south is Tabor Avenue (labeled Villa Avenue), followed by
   1924     a property improved with a residence and garage.
            Adjacent West: Immediately to the west is Motor Avenue (formerly 4th), followed by a vacant lot
            and a property improved with a residence and shed.
            Adjacent East: Immediately to the east is an alleyway, followed by a property improved with a
            church building.
            Property: The Property remained generally unchanged from the previous Sanborn Fire
            Insurance map. Occupants of the Property were identified as a toy, meat and grocery, and
            drug store.
   1929     Adjacent North: Immediately to the north is an alleyway, followed by Palms Elementary
            School.
            Adjacent South: The property remained generally unchanged from the previous Sanborn Fire
            Insurance map.


                                                                               ODIC      Environmental


                                                                                                                70
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 72 of 1236 Page ID
                                    #:4936
                                                                   Phase I Environmental Site Assessment Report
                                                                                      Project No. 6359167-ESAI
                                                                                                          - 22 –

                                  Historical Sanborn Fire Insurance Maps
  YEAR                                              DESCRIPTION
           Adjacent West: Immediately to the west is Motor Avenue, followed by properties improved with
           two residences and three garages.
           Adjacent East: Immediately to the east is an alleyway, followed by a property improved with a
           church and “Sunday School” buildings.
           Property: An addition to the east of the building is present, and the commercial building is
           divided into three store units.
           Adjacent North: Immediately to the north is an alleyway, followed by Palms Elementary
           School.
           Adjacent South: The property remained generally unchanged from the previous Sanborn Fire
  1949
           Insurance map.
           Adjacent West: Immediately to the west is Motor Avenue, followed by properties improved with
           residential buildings and auto garages.
           Adjacent East: The property remained generally unchanged from the previous Sanborn Fire
           Insurance map.
           Property: The Property remained generally unchanged from the previous Sanborn Fire
           Insurance map.
           Adjacent North: The property remained generally unchanged from the previous Sanborn Fire
           Insurance map.
           Adjacent South: The property remained generally unchanged from the previous Sanborn Fire
  1950
           Insurance map.
           Adjacent West: The property remained generally unchanged from the previous Sanborn Fire
           Insurance map.
           Adjacent East: The property remained generally unchanged from the previous Sanborn Fire
           Insurance map.
           Property: The Property remained generally unchanged from the previous Sanborn Fire
           Insurance map.
           Adjacent North: The property remained generally unchanged from the previous Sanborn Fire
           Insurance map.
           Adjacent South: Immediately to the south is Tabor Avenue, followed by a property improved
  1970     with an apartment building.
           Adjacent West: Immediately to the west is Motor Avenue, followed by a property improved with
           a three-unit commercial building and a property improved with residential buildings and an
           auto garage.
           Adjacent East: Immediately to the east is an alleyway, followed by a property improved with a
           church building (The Palms Church Evangelical United Brethren).



 4.2     HISTORICAL AERIAL PHOTOGRAPHS

 ODIC reviewed aerial photographs supplied by the EDR Aerial Photo Decade Package (see Appendix D).
 A summary of observations is provided below:

                                      Historical Aerial Photographs
  YEAR                                             DESCRIPTION
           Property: The Property is improved with a commercial building.
           Adjacent North: The property is improved with structures associated with Palms Elementary
           School (cross-referenced with Sanborn Fire Insurance maps).
  1928
           Adjacent South: Immediately to the south is Tabor Avenue, followed by apparent residential
           buildings.
           Adjacent West: Immediately to the west is Motor Avenue, followed by residential buildings.

                                                                            ODIC      Environmental


                                                                                                             71
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 73 of 1236 Page ID
                                    #:4937
                                                                Phase I Environmental Site Assessment Report
                                                                                   Project No. 6359167-ESAI
                                                                                                       - 23 –

                                    Historical Aerial Photographs
  YEAR                                           DESCRIPTION
         Adjacent East: The property is improved with structures associated with a church (cross-
         referenced with Sanborn Fire Insurance maps).
         Property: The Property is improved with a commercial building.
         Adjacent North: The property use appears generally unchanged from the previous aerial
         photograph.
         Adjacent South: The property use appears generally unchanged from the previous aerial
  1938   photograph.
         Adjacent West: The property use appears generally unchanged from the previous aerial
         photograph.
         Adjacent East: The property use appears generally unchanged from the previous aerial
         photograph.
         Property: The Property appears generally unchanged from the previous aerial photograph.
         Adjacent North: The property use appears generally unchanged from the previous aerial
         photograph.
         Adjacent South: The property use appears generally unchanged from the previous aerial
  1947   photograph.
         Adjacent West: The property use appears generally unchanged from the previous aerial
         photograph.
         Adjacent East: The property use appears generally unchanged from the previous aerial
         photograph.
         Property: The Property appears generally unchanged from the previous aerial photograph.
         Adjacent North: The property use appears generally unchanged from the previous aerial
         photograph.
         Adjacent South: The property use appears generally unchanged from the previous aerial
  1956   photograph.
         Adjacent West: The property use appears generally unchanged from the previous aerial
         photograph.
         Adjacent East: The property use appears generally unchanged from the previous aerial
         photograph.
         Property: The Property appears generally unchanged from the previous aerial photograph.
         Adjacent North: The property use appears generally unchanged from the previous aerial
         photograph.
  1965   Adjacent South: Immediately to the south is Tabor Avenue, followed by an apartment building.
         Adjacent West: Immediately to the west is Motor Avenue, followed by a commercial building.
         Adjacent East: The property is improved with a commercial building occupied by The Palms
         Church Evangelical United Brethren (cross-referenced with Sanborn Fire Insurance maps).
         Property: The Property appears generally unchanged from the previous aerial photograph.
         Adjacent North: The property use appears generally unchanged from the previous aerial
         photograph.
         Adjacent South: The property use appears generally unchanged from the previous aerial
  1976   photograph.
         Adjacent West: The property use appears generally unchanged from the previous aerial
         photograph.
         Adjacent East: The property use appears generally unchanged from the previous aerial
         photograph.
         Property: The Property appears generally unchanged from the previous aerial photograph.
         Adjacent North: The property use appears generally unchanged from the previous aerial
  1989   photograph.
         Adjacent South: The property use appears generally unchanged from the previous aerial
         photograph.


                                                                         ODIC      Environmental


                                                                                                           72
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 74 of 1236 Page ID
                                    #:4938
                                                                  Phase I Environmental Site Assessment Report
                                                                                     Project No. 6359167-ESAI
                                                                                                         - 24 –

                                     Historical Aerial Photographs
  YEAR                                             DESCRIPTION
           Adjacent West: The property use appears generally unchanged from the previous aerial
           photograph.
           Adjacent East: The property use appears generally unchanged from the previous aerial
           photograph.
           Property: The Property appears generally unchanged from the previous aerial photograph.
           Adjacent North: The property use appears generally unchanged from the previous aerial
           photograph.
           Adjacent South: The property use appears generally unchanged from the previous aerial
  1994
           photograph.
           Adjacent West: The property use appears generally unchanged from the previous aerial
           photograph.
           Adjacent East: The property is improved with the current apartment building.
           Property: The Property appears generally unchanged from the previous aerial photograph.
           Adjacent North: The property use appears generally unchanged from the previous aerial
           photograph.
           Adjacent South: The property use appears generally unchanged from the previous aerial
  2002     photograph.
           Adjacent West: The property use appears generally unchanged from the previous aerial
           photograph.
           Adjacent East: The property use appears generally unchanged from the previous aerial
           photograph.
           Property: The Property appears generally unchanged from the previous aerial photograph.
           Adjacent North: The property use appears generally unchanged from the previous aerial
           photograph.
           Adjacent South: The property use appears generally unchanged from the previous aerial
  2005     photograph.
           Adjacent West: The property use appears generally unchanged from the previous aerial
           photograph.
           Adjacent East: The property use appears generally unchanged from the previous aerial
           photograph.



 4.3     LOCAL STREET DIRECTORIES / HISTORICAL CITY DIRECTORIES

 ODIC reviewed the Historical City Directories provided by EDR for the years 1920-2006. See Appendix D
 for full directory listings. A summary of listings is provided below:

                                      Historical City Directories
  YEAR                                               LISTING
  1942     Safeway Stores Incorporated (3568)
  1954     Palms Super Market (3568)
           Palms Super Market (3568)
  1958
           Palms Half-Hour Laundramatic (3570)
           Palms Super Mart, Palms Super Mart Meat Dept, Palms Super Market (3568)
  1962
           Palms Laundermatic & Cleaners (3570)
  1965     Palms Laundermatic & Cleaners (3570)
           Palms Super Mart Meat Dept (3568)
  1970
           Palms Laundermatic & Cleaners (3570)
  1971     Palms Super Mart (3568)


                                                                           ODIC      Environmental


                                                                                                            73
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 75 of 1236 Page ID
                                    #:4939
                                                                        Phase I Environmental Site Assessment Report
                                                                                           Project No. 6359167-ESAI
                                                                                                               - 25 –

                                       Historical City Directories
  YEAR                                                LISTING
            Palms Super Market, Ken’s Natural Grown Beef located in Palms Market (3568)
  1975
            Palms Laundry & Cleaners (3570)
  1976      Palms Super Market (3568)
            Palms Super Market (3568)
  1980
            Palms Laundry & Cleaners (3570)
  1981      Palms Super Market (3568)
            Palms Super Market (3568)
  1985
            Palms Laundry & Cleaners (3570)
  1991      Palms Super Market (3568)
  2000      Palms Super Market, Reyes Jesus (3568)

                                             Adjoining Properties
   YEAR                                                   LISTING
  1954      Clannin Thos H R (10413)
  1962      Arthurs Hair Fashions (10401)
            Arthurs Hair Fashions (10401)
  1965
            Roscoe Music Studios (10407)
            Roberts Beauty Salon (10401)
  1970
            L Shocean Park The (10407)
            Cliffs Barber Corral (10401)
  1975      Los Angeles Mexicana Delicatessen (10403)
            Palms TV Servylc Co (10407)
            Cliffs Barber Corral (10401)
  1980      Designers Studio (10403)
            Princess Fashions The (10407)
            Cliffs Barber Corral (10401)
  1985      B M2TV Sales & Service (10403)
            One Hour Tabor Cleaners (10407)
  1991      Tabor Cleaners (10407)
            Palms Elementary School (3520)
  2000      Pro Video (10403)
            Soleimani Tourage (10413)
            Palms Elementary School (3520)
  2006
            Pro Video (10403)
  Note:     All other adjoining property listings, where identified, were listed under residential occupants.



 4.4      CITY/COUNTY BUILDING DEPARTMENT, ZONING/LAND USE, PROPERTY TAX RECORDS, PROFILES

 Building Department Records:

 ODIC reviewed buildings records from the City of Los Angeles Building Department (see Appendix E). A
 summary of the building records is provided below:

                                   Building & Planning Department Records
  YEAR                                 DESCRIPTION                                     OWNER
  1937      Application to Alter, Repair, Move, or Demolish – Add 20 feet   Dr. Harvey Jackson
            at rear of store building as per plans.
  1937      Application to Alter, Repair, Move, or Demolish – Install crank Safeway Stores, Inc.


                                                                                 ODIC      Environmental


                                                                                                                  74
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 76 of 1236 Page ID
                                    #:4940
                                                                   Phase I Environmental Site Assessment Report
                                                                                      Project No. 6359167-ESAI
                                                                                                          - 26 –

                               Building & Planning Department Records
  YEAR                              DESCRIPTION                                         OWNER
         type awning to comply with city ordinance.
  1941   Application to Alter, Repair, Move, or Demolish – Recover          Safeway Stores, Inc.
         canvas awning.
  1954   Application to Alter, Repair, or Demolish and for a Certificate of Arden Farms Co.
         Occupancy – Install 3’ x 33’ metal sign flat on face of building.
  1954   Application to Alter, Repair, or Demolish and for a Certificate of Ashmuel Litwak
         Occupancy – Removed non-bearing partition; install plumbing
         and electrical work, and replace front door (laundermat).
  1959   Application to Alter, Repair, or Demolish and for a Certificate of Security-Savings and Trust
         Occupancy – Remove present old style folding doors and             Bank
         install new plate glass front.
  1964   Application to Alter, Repair, or Demolish and for a Certificate of Security 1st National Bank
         Occupancy – Install aluminum awning (market).
  1967   Application to Alter, Repair, or Demolish and for a Certificate of Security First National Bank
         Occupancy – Correct item #11 on application WLA 68243-67.
  1967   Application to Alter, Repair, or Demolish and for a Certificate of Security First National Bank
         Occupancy – Refrigerator enclosure (Application # WLA
         68243-67).
  2001   Application for Building Permit and Certificate of Occupancy –     Reves, Jesus
         Addition; storage room addition with walk-in cooler to existing
         market, convert 2 toilets into one handicap accessible, interior
         remodeling.




                                                                            ODIC      Environmental


                                                                                                            75
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 77 of 1236 Page ID
                                    #:4941
                                                                    Phase I Environmental Site Assessment Report
                                                                                       Project No. 6359167-ESAI
                                                                                                           - 27 –

 Property Profile:

 ODIC obtained Property information based on a title company property profile. See Appendix E for the
 Property Profile. A summary of the Property information is provided below:

       x   Current Property Owner(s):     Munoz Arthur
       x   Lot Size:                      14,977 square feet
       x   Building Size:                 6,768 square feet
       x   Construction Date:             1923 / 1935
       x   Site Use / Use Code:           Store Building


 4.5       HISTORICAL TOPOGRAPHIC MAPS

 Development history of the Property and surrounding area was researched using historical 7.5 Minute
 USGS Topographic Maps provided by EDR. The following is a summary of observations:

                                         Historical Topographic Maps
  YEAR                                                DESCRIPTION
             The Property is located on the northeast corner of Motor Avenue and Tabor Avenue.
   1966      Structures, if present, are not indicated on the map. The adjoining property to the north is
             identified as Palms School and the property to the east is improved with a church building.
  1972       The Property and immediate vicinity remained generally unchanged from the previous historical
             topographic map.
  1981       The Property and immediate vicinity remained generally unchanged from the previous historical
             topographic map.
  1994       The Property and immediate vicinity remained generally unchanged from the previous historical
             topographic map.
             The Property and immediate vicinity remained generally unchanged from the previous historical
   1995
             topographic map.



 4.6       OIL & GAS MAPS

 ODIC reviewed California Department of Conservation, Division of Oil, Gas & Geothermal Resources
 (DOGGR) maps for the Property and immediate vicinity via the DOGGR Online Mapping System
 (DOMS), but found no active or abandoned oil and/or gas wells on the Property or in the immediate
 vicinity.

 Source: http://maps.conservation.ca.gov/doggr/index.html#close


 4.7       OTHER HISTORICAL RECORDS

 This category includes, but is not limited to: miscellaneous maps, newspaper archives, internet sites,
 community organizations, local libraries, historical societies, current owners or occupants of neighboring
 properties, or records in the files and/or personal knowledge of the Property owner and/or occupants.

 ODIC conducted an internet search of the Property address, and identified the following business names
 in association with the Property:

       x   Palms Super Market

                                                                             ODIC      Environmental


                                                                                                              76
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 78 of 1236 Page ID
                                    #:4942
                                                               Phase I Environmental Site Assessment Report
                                                                                  Project No. 6359167-ESAI
                                                                                                      - 28 –

    x   Palms Party Supplies and Rentals
    x   Palms ½ Hr. Laundramatic and Dry Cleaners (Sam Litwak) in 1959

 Source:https://www.google.com/webhp?sourceid=chrome-instant&ion=1&espv=2&ie=UTF-
 8#q=3568+motor+avenue&start=0

 http://www.palmspartysupplies.com/

 https://books.google.com/books?id=cFgSAU1N6gwC&pg=PA102&lpg=PA102&dq=palms+cleaners+3570
 +motor&source=bl&ots=1kqYBc2cB8&sig=lhlXl1FUjltxrfu9g xd6ZvHHss&hl=en&sa=X&ei=-
 uM5VarvAse2sAX24YHIBA&ved=0CB4Q6AEwAA#v=onepage&q=palms%20cleaners%203570%20moto
 r&f=false




                                                                         ODIC     Environmental


                                                                                                        77
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 79 of 1236 Page ID
                                    #:4943
                                                                    Phase I Environmental Site Assessment Report
                                                                                       Project No. 6359167-ESAI
                                                                                                           - 29 –

                              5.0 STANDARD ENVIRONMENTAL RECORDS SEARCH


 5.1    PROCEDURE

 The most current databases sources maintained by state and federal offices were provided by
 governmental record search database suppliers, such as Environmental Data Resources (EDR). For
 definitions of database acronyms, review the database report in Appendix C and/or refer to ASTM
 Standard Practice E1527-13 Section 3.3 and 8.2.

 Database sources maintained by local offices were obtained via records requests. Databases were
 searched for properties with reported environmental listings within radii specified by ASTM Standard
 Practice E1527-13, either by using geocoding information that identified the coordinates of the properties
 in the databases or by checking the street addresses of practically reviewable non-geocoded “orphan”
 properties within the same zip code. The database report is included as an appendix to this Report. The
 database report may identify certain “orphan sites” which are those facilities that could not be mapped or
 geocoded due to inadequate address information.

 Orphan sites are unmappable sites which appear in a list form in the Radius Map Report rather than on
 the standard Radius Map. These sites are usually not identified in the Radius Map Report. ODIC cannot
 be held liable for not correctly locating these orphan sites to determine their impact to the Property.

 The ASTM Standard Practice E1527-13 Sections 3.3 and 8.2 uses terminology such as Leaking Storage
 Tank and Registered Storage Tank to refer to both Leaking Underground/Aboveground Storage
 Tanks and Underground/Aboveground Storage Tanks. For the purposes of this assessment, ODIC has
 used state-specific terminology to refer to Leaking Storage Tanks and/or other Registered Storage Tanks
 as generally defined by the state in which the Property is located.


 5.2    PROPERTY LISTING(S)


           FEDERAL AGENCY LISTINGS                               STATE AGENCY LISTINGS
         DATABASE        PROPERTY LISTED                     DATABASE         PROPERTY LISTED
                               No                     State/Tribal Equivalent       No
  NPL
                                                      NPL
                                       No             State/Tribal Equivalent       No
  De-listed NPL
                                                      CERCLIS
  CERCLIS                              No             State/Tribal SWLF             No
                                       No             State/Tribal Voluntary        No
  CERCLIS-NFRAP
                                                      Cleanup Sites
                                       No             State/Tribal Brownfield       No
  RCRA-CORRACTS
                                                      Sites
                                       No             State/Tribal Leaking          No
  RCRA-TSDF
                                                      Storage Tank
  RCRA-Generator                       No             State/Tribal SLIC             No
                                       No             State/Tribal Registered       No
  ERNS
                                                      Storage Tank
  Federal IC/EC                        No             State/Tribal IC/EC            No
  Registries                                          Registries
  Other Federal List                   No             Other State List              No




                                                                             ODIC      Environmental


                                                                                                              78
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 80 of 1236 Page ID
                                    #:4944
                                                                        Phase I Environmental Site Assessment Report
                                                                                           Project No. 6359167-ESAI
                                                                                                               - 30 –

                             LOCAL ENVIRONMENTAL AGENCY LISTINGS
                                AGENCY                         RECORDS ON FILE FOR THE
                                                                     PROPERTY
  State Environmental Agency(ies) with Local/Regional Offices
  California State Water Resources Control Board (SWRCB) -              No
  Geotracker database
  Department of Toxic Substances Control (DTSC)                         No

  County/City Environmental Agency(ies)
  County of Los Angeles Department of Public Works (CLADPW)                                   No
  County of Los Angeles Fire Department / Public Health Investigation                         No
  (PHI)
  City of Los Angeles Fire Department (CLAFD)                                                 No

  Air Quality Management District
  South Coast Air Quality Management District (SCAQMD)                                        No

  See below for a discussion of agency records, if any, for the Property.

 California Environmental Protection Agency, Department of Toxic Substances Control (DTSC):

 The Department of Toxic Substances Control (DTSC) is the State of California agency responsible for
 inspection, permitting, and enforcement of hazardous waste generators, transporters, and treatment,
 storage and disposal facilities (TSDFs) in the State of California. Additionally, the DTSC has oversight
 authority for corrective action and remediation of regulated facilities that generate, treat, or store
 hazardous wastes. the Property is not listed in EnviroStor database administered and maintained by the
 DTSC, or DTSC Hazardous Waste Tracking System database

 County of Los Angeles Fire Department / Public Health Investigation (PHI):

 ODIC requested public records pertaining to the Property from the County of Los Angeles Fire
 Department / Public Health Investigation. However, a response is pending. If information is subsequently
 received from this agency that alters the conclusions of this assessment, a report addendum will be
 provided to the Client. However based on information obtained from other reasonably ascertainable
 resources as part of this Phase I ESA, the pending response from PHI is not considered a significant data
 gap to affect our ability to determine RECs in connection with the Property.

 City of Los Angeles Fire Department (CLAFD):

 ODIC requested public records pertaining to the Property from the City of Los Angeles Fire Department,
 the local oversight agency for hazardous materials, wastes, and underground storage tanks. The CLAFD
 does not have any records of USTs or hazardous materials for the Property.




                                                                                 ODIC      Environmental


                                                                                                                  79
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 81 of 1236 Page ID
                                    #:4945
                                                                     Phase I Environmental Site Assessment Report
                                                                                        Project No. 6359167-ESAI
                                                                                                            - 31 –




 5.3    SURROUNDING SITES: FEDERAL AGENCY LISTINGS


                                     FEDERAL AGENCY LISTING(S)
          DATABASE             MINIMUM SEARCH DISTANCE (MILES)
                                                           PROPERTIES IDENTIFIED WITHIN SEARCH
                                                                                    DISTANCE
  NPL                                         1.0                                        0
  De-listed NPL                               0.5                                        0
  CERCLIS                                     0.5                                        0
  CERCLIS-NFRAP                               0.5                                        0
  RCRA-CORRACTS                               1.0                                        0
  RCRA-TSDF                                   0.5                                        0
  RCRA-Generator                        Adjoining Sites                                  2

 RCRA-Generator:

                 LISTING                                   ADDRESS                              DISTANCE
             Tabor Cleaners                            10407 Tabor Street                      0 – 1/8 SW
         Palms Elementary School                       3520 Motor Avenue                       0 – 1/8 NW

 Tabor Cleaners, 10407 Tabor Street used to be located at the southwestern adjacent parcel across Motor
 Avenue. The exact location of this business is unknown, but Wascomat Coin Wash was located at the
 southwestern end unit of this retail strip center, which is approximately 150' away from the western border
 of the Property. This former Tabor Cleaner is listed as a small quantity generator site as well as PCE-
 using drycleaners permitted in 1984 according to AQMD EMI database. However, this site is not
 assessed to represent a significant environmental concern to the Property based on the absence of
 reported releases, and horizontal distance from the Property.

 Source: http://www3.aqmd.gov/webappl/fim/prog/eqlist.aspx?fac_id=43915

 Palms Elementary School, 3520 Motor Avenue: The north adjacent site is cross-listed on the UST and
 SWEEPS UST databases. Refer to Section 5.4 for further details.




                                                                              ODIC      Environmental


                                                                                                               80
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 82 of 1236 Page ID
                                    #:4946
                                                                      Phase I Environmental Site Assessment Report
                                                                                         Project No. 6359167-ESAI
                                                                                                             - 32 –




 5.4      SURROUNDING SITES: STATE AGENCY LISTINGS

                             STATE ENVIRONMENTAL AGENCY LISTING(S)
            DATABASE           MINIMUM SEARCH DISTANCE (MILES) PROPERTIES IDENTIFIED WITHIN SEARCH
                                                                                     DISTANCE
  State/Tribal Equivalent                                                                 0
                                               1.0
  NPL
  State/Tribal Equivalent                                                                 1
                                               0.5
  CERCLIS
  State/Tribal SWLF                            0.5                                        0
  State/Tribal Leaking                                                                    8
                                               0.5
  Storage Tank
  State/Tribal Registered                                                                 1
                                          Adjoining Sites
  Storage Tank
  State/Tribal IC/EC                                                                      0
                                          Adjoining Sites
  Registries
  State/Tribal Voluntary                                                                  0
                                               0.5
  Cleanup Sites
  State/Tribal Brownfield                                                                 0
                                               0.5
  Sites
  State/Tribal SLIC (CA only)                   0.5                                       1
  Other State List                        Adjoining Sites                                 0

 State/Tribal Equivalent CERCLIS - ENVIROSTOR:

                    LISTING                                ADDRESS                               DISTANCE
       Le Lycee Francais De Los Angeles           10309 West National Boulevard                1/4 – 1/2 NW

 Le Lycee Francais De Los Angeles, 10309 West National Boulevard: ODIC researched this site via the
 DTSC’s online ENVIROSTOR database. According to the site history, the property was used for
 petroleum distribution (pumphouse, gasoline loading dock, oil storage, distribution plant) from 1927 to
 1945. In 1945, the site was partially a material storage area for lacquer, fiberboard, fiberboard storage,
 processing, and other building materials. This past vehicle maintenance use was identified as the cause
 of site contamination although the potential media affected was not specified. The site is under “inactive –
 needs evaluation” status as of 10/27/2004. This site is not assessed to pose a significant environmental
 concern based on its horizontal distance from the Property.

 State/Tribal LST (Leaking Storage Tank) – LUST (Leaking Underground Storage Tank):

 Listed below are the five nearest LUST sites to the Property. For a complete listing, refer to the EDR
 Radius Map Report in the Appendix C of this report.

                   LISTING                                  ADDRESS                              DISTANCE
              Westside Arco #2                          3479 Motor Avenue                       0 – 1/8 NW
             Chevron Station No.                      10329 Palms Boulevard                     0 – 1/8 NW
              Pipers Body Shop                        3568 Overland Avenue                     1/8 – 1/4 SW
              7-11 #13731-2173                        3450 Overland Avenue                      1/8 – 1/4 W
             LA City Fire Station                    10234 National Boulevard                   1/4 – 1/2 N

 Westside Arco #2, 3479 Motor Avenue: This closed LUST case site is located approximately 565 feet
 northwest of the Property. ODIC researched this site via the Geotracker database because of its relatively

                                                                               ODIC      Environmental


                                                                                                                81
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 83 of 1236 Page ID
                                    #:4947
                                                                     Phase I Environmental Site Assessment Report
                                                                                        Project No. 6359167-ESAI
                                                                                                            - 33 –

 close proximity to the Property. The LUST case was opened in 1999 subsequent to excavation activities,
 and included impacted groundwater as the result of a gasoline release. Based on a review of a quarterly
 groundwater investigation (fourth quarter 2009) dated January 2010, the contaminant plume associated
 with the Westside Arco site has not impacted the Property. Case closure was granted in 2010, indicating
 that identified contamination was mitigated to a degree that the applicable governing agency no longer
 believed this site posed an apparent threat to the subsurface environment of the surrounding vicinity. As
 such, this LUST site case is not assessed to pose a significant environmental concern to the Property.

 Source: http://geotracker.waterboards.ca.gov/profile report.asp?global id=T0603778436
 http://geotracker.waterboards.ca.gov/esi/uploads/geo report/6214471280/T0603778436.PDF

 The remaining LUST sites listed above are not assessed to pose a significant risk to the Property based
 on their respective horizontal distances from the Property and/or reported regulatory status of case
 closed.

 State/Tribal List – SLIC (Spills, Leaks, Investigations, and Cleanups):

                 LISTING                                     ADDRESS                            DISTANCE
     Dynasty Cleaners (also known as
                                                     9836 National Boulevard                  1/4 – 1/2 NE
       Doubletree Investment Inc)

 Dynasty Cleaners (also known as Doubletree Investment Inc), 9836 National Boulevard: ODIC
 researched this site via the Geotracker database. The SLIC case was opened in 1998 subsequent to a
 preliminary site assessment conducted for a bank for a refinancing request. The following site history was
 reported:

         The site is a 10-unit retail shopping center and Dynasty Cleaners, a retail dry-cleaning facility,
         occupies the northernmost unit in the building at the site. Dry cleaning operations have been
         conducted at the site since approximately the 1960s.

         After a preliminary site assessment, coducted for a bank for a refinicing request, found out impact
         to the site, extensive site investigations were conducted from 1998 to 2007 and indicated that the
         soil, soil vapor and groundwater were contaminated with perchloroethyelene (PCE),
         trichloroethylene (TCE) and other volatile organic compounds (VOCs) as a result of release of
         chemicals used in the dry cleaning operations.

         A soil vapor extraction (SVE) system and an air-sparge system (AS) have been operating at the
         site since February 16, 2007 and December 28, 2007, respectively to clean up the site. A
         quarterly remediation status report together with a semi-annual groundwater monitoring report is
         being submitted by the site owner.

         In April 2011, approximately 23,535 gallons of sodium permanganate solution was injected into
         the core zone of the PCE plume to enhance the groundwater remediation. Further rounds of
         injection will continue based on the outcome of the completed injection.

 The site is currently under “open – remediation” status as of 02/16/2007 for volatile organic compounds
 affecting groundwater, soil and soil vapor. Based on a review of a semi-annual groundwater investigation
 (second half 2014) dated January 2015, the contaminant plume associated with the Dynasty Cleaners
 site has not impacted the Property. As such, this SLIC site case is not assessed to pose an environmental
 concern to the Property.

 Source: http://geotracker.waterboards.ca.gov/profile report.asp?global id=SL2043D1561
 http://geotracker.waterboards.ca.gov/esi/uploads/geo report/6236716985/SL2043D1561.PDF



                                                                              ODIC      Environmental


                                                                                                               82
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 84 of 1236 Page ID
                                    #:4948
                                                                  Phase I Environmental Site Assessment Report
                                                                                     Project No. 6359167-ESAI
                                                                                                         - 34 –

 State/Tribal RST (Registered Storage Tank) – UST (Underground Storage Tank):

                LISTING                                  ADDRESS                             DISTANCE
           Los Angeles Unified                       3520 Motor Avenue                      0 – 1/8 NW

 The north adjacent site is listed on the UST and SWEEPS UST databases. This site is not assessed to
 pose an environmental concern at the present time due to the absence of reported releases at the site.




                                                                           ODIC      Environmental


                                                                                                            83
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 85 of 1236 Page ID
                                    #:4949
                                                                     Phase I Environmental Site Assessment Report
                                                                                        Project No. 6359167-ESAI
                                                                                                            - 35 –

                                      6.0 USER PROVIDED INFORMATION


 6.1    USER PROVIDED INFORMATION

 The United States Environmental Protection Agency (USEPA) All Appropriate Inquiry (AAI) and ASTM
 Standard Practice E1527-13 Phase I Standards require that the Report User conduct independent
 research and consider certain information before purchasing a property.

 The purpose of this section is to describe tasks to be performed by the User. The “All Appropriate
 Inquiries” Final Rule (40 CFR Part 312) requires that these tasks be performed by or on behalf of a party
 seeking to qualify for an landowner liability protections (LLP) to CERCLA liability. While such information
 is not required to be provided to the environmental professional, the environmental professional shall
 request that the User provide the results of these tasks as such information can assist the environmental
 professional in identifying Recognized Environmental Conditions.

 Per ASTM Standard Practice E1527-13, the “User” is defined as follows:

         User—the party seeking to use Practice E 1527-13 to complete an environmental site
         assessment of the property. A User may include, without limitation, a potential purchaser
         of property, a potential tenant of property, an owner of property, a lender, or a property
         manager.

 In order to qualify for one of the Landowner Liability Protections (LLPs) offered by the Small Business
 Liability Relief and Brownfields Revitalization Act of 2001 (the “Brownfields Amendments”), the User must
 conduct the following inquiries required by 40 CFR 312.25, 312.28, 312.29, 312.30, and 312.31. These
 inquiries must also be conducted by EPA Brownfield Assessment and Characterization grantees. The
 User should provide the following information to the environmental professional. Failure to conduct these
 inquiries could result in a determination that “all appropriate inquiries” is not complete.

                                 USER/CUSTOMER QUESTIONNAIRE
  QUESTION                                         USER/CUSTOMER TO ANSWER
  (1.) Environmental cleanup liens that are filed
  or recorded against the site (40 CFR 312.25).
  Reasonably Ascertainable Title and Judicial
  Records for Environmental Liens and Activity and
                                                   An environmental cleanup lien/AUL search is not
  Use Limitations.
                                                   required from ODIC as part of this Phase I ESA.
  Are you aware of any environmental cleanup liens
  against the Property that are filed or recorded
  under federal, tribal, state or local law?
  (2.) Activity and land use limitations (AULs)
  that are in place on the site or that have been
  filed or recorded in a registry (40 CFR 312.26).

  Reasonably Ascertainable Title and Judicial
  Records for Environmental Liens and Activity and
                                                        An environmental cleanup lien/AUL search is not
  Use Limitations.
                                                        required from ODIC as part of this Phase I ESA.
  Are you aware of any AULs, such as engineering
  controls, land use restrictions or institutional
  controls that are in place at the site and/or have
  been filed or recorded in a registry under federal,
  tribal, state or local law?

                                                                              ODIC      Environmental


                                                                                                               84
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 86 of 1236 Page ID
                                    #:4950
                                                                    Phase I Environmental Site Assessment Report
                                                                                       Project No. 6359167-ESAI
                                                                                                           - 36 –

  (3.) Specialized knowledge or experience of
  the person seeking to qualify for the LLP (40
  CFR 312.28).
  As the User of this ESA do you have any
  specialized knowledge or experience related to       The User has not informed ODIC of any
  the Property or nearby properties? For example,      specialized knowledge or experience related to
  are you involved in the same line of business as     the Property or nearby properties.
  the current or former occupants of the Property or
  an adjoining property so that you would have
  specialized knowledge of the chemicals and
  processes used by this type of business?
  (4.) Relationship of the purchase price to the
  fair market value of the Property if it were not
  contaminated (40 CFR 312.29).
  Does the purchase price being paid for this          The User has not informed ODIC of any
  Property reasonably reflect the fair market value    information pertaining to the purchase price with
  of the Property? If you conclude that there is a     respect to the fair market value of the Property.
  difference, have you considered whether the
  lower purchase price is because contamination is
  known or believed to be present at the Property?
  (5.) Commonly known or reasonably
  ascertainable information about the Property
  (40 CFR 312.30).
  Are you aware of commonly known or reasonably
  ascertainable information about the Property that
                                                       The User has not informed ODIC of any
  would help the Environmental Professional(EP) to
                                                       commonly known or reasonably ascertainable
  identify conditions indicative of releases or
                                                       information about the Property that would identify
  threatened releases? For example, as User,
                                                       conditions indicative of releases or threatened
  (a.) Do you know the past uses of the Property?
                                                       releases, other than as described in Section 6.3
  (b.) Do you know of specific chemicals that are
                                                       (Interviews), if applicable.
  present or once were present at the Property?
  (c.) Do you know of spills or other chemical
  releases that have taken place at the Property?
  (d.) Do you know of any environmental cleanups
  that have taken place at the Property?
  (6.) The degree of obviousness of the
  presence of likely presence of contamination
  at the Property, and the ability to detect the
                                                       The User has not informed ODIC of any obvious
  contamination by appropriate investigation (40
                                                       indicators that point to the presence or likely
  CFR 312.31).
                                                       presence of contamination at the Property, other
  As the User of this ESA, based on your
                                                       than as described in Section 6.3 (Interviews), if
  knowledge and experience related to the Property
                                                       applicable.
  are there any obvious indicators that point to the
  presence or likely presence of contamination at
  the Property?


 6.2    PRELIMINARY TITLE REPORT OR LAND TITLE RECORDS

 No Preliminary Title Reports, recorded Land Title Records or Historical Chain of Title was reviewed for
 this assessment. ODIC’s scope of investigation as well as contractual agreement between ODIC and the
 Client does not include obtaining and reviewing a Preliminary Title Reports, recorded Land Title Records
 or Historical Chain of Title.


                                                                             ODIC      Environmental


                                                                                                              85
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 87 of 1236 Page ID
                                    #:4951
                                                                  Phase I Environmental Site Assessment Report
                                                                                     Project No. 6359167-ESAI
                                                                                                         - 37 –

 6.3   INTERVIEWS

                                Interview with Current Property Owner
                        INTERVIEW DETAILS
  Name                  Mr. Arthur Munoz
  Business Title        N/A
  Name of Firm          N/A
  Contact Information   310-743-6405
  Property Purchase
                        February 2010
  Date
  Purpose of this              Property Sale                Refinance                       Other
  Environmental
                                                                X
  Assessment
                        Mr. Arthur Munoz, business and Property owner, was interviewed during site
                        reconnaissance. Mr. Munoz indicated that he has been associated with the
                        Property since approximately 2006 when he purchased the market at the
                        Property. He subsequently acquired the laundry mat in 2010 and the party
                        supply business in 2014. To his best knowledge, no underground storage tanks
                        or significant amounts of hazardous materials have ever been used on the site.

                        Mr. Munoz stated that longtime customers and residents in the area remember
  Summary               the Property as a market and laundry, and no drycleaners actually occupied the
                        Property. He believes that a drop-off drycleaning service may have been
                        offered by the laundry.

                        To the best of his knowledge, and according to business customers and
                        residents, the site has always been used as a market and laundry, and no
                        drycleaners used to be located within the premises. Mr. Munoz stated that he
                        was unaware of any environmental concerns associated with the Property or
                        neighboring properties either historically and/or at present time.




                                                                           ODIC      Environmental


                                                                                                            86
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 88 of 1236 Page ID
                                    #:4952
                                                                        Phase I Environmental Site Assessment Report
                                                                                           Project No. 6359167-ESAI
                                                                                                               - 38 –

                                                 7.0 CONCLUSIONS


 ODIC Environmental (ODIC) performed a Phase I Environmental Site Assessment of the Property in
 conformance with the scope and limitations of ASTM Standard Practice E1527-13. The ASTM Standard
 Practice E1527-13 defines a Recognized Environmental Condition (REC) as the presence or likely
 presence of any hazardous substances or petroleum products in, on, or at a Property: (1) due to release
 to the environment; (2) under conditions indicative of a release to the environment; or (3) under conditions
 that pose a material threat of a future release to the environment. Conditions determined to be de minimis
 generally do not present a threat to human health or the environment and that generally would not be the
 subject of an enforcement action if brought to the attention of appropriate governmental agencies.
 Conditions determined to be de minimis conditions are not Recognized Environmental Conditions.

 A Historical Recognized Environmental Condition (HREC) is a past release of any hazardous substances
 or petroleum products that has occurred in connection with the Property and has been addressed to the
 satisfaction of the applicable regulatory authority or meeting unrestricted use criteria established by a
 regulatory authority, without subjecting the Property to any required controls (for example, Property use
 restrictions, activity and use limitations, institutional controls, or engineering controls).

 A Controlled Recognized Environmental Condition (CREC) is a Recognized Environmental Condition
 resulting from a past release of hazardous substances or petroleum products that has been addressed to
 the satisfaction of the applicable regulatory authority (for example, as evidenced by the issuance of a no
 further action letter or equivalent, or meeting risk-based criteria established by regulatory authority), with
 hazardous substances or petroleum products allowed to remain in place subject to the implementation of
 required controls (for example, Property use restrictions, activity and use limitations, institutional controls,
 or engineering controls).

                                          Conclusions and Findings


  ODIC performed a Phase I Environmental Site Assessment in conformance with the scope and
  limitations of ASTM Standard Practice E1527-13 of the Property. This environmental assessment has
  revealed the following in connection with the Property:

   REC identified:                         Yes       No
   HREC identified                         Yes       No
   CREC identified:                        Yes       No
   Significant data gap identified:        Yes       No




                                                                                 ODIC      Environmental


                                                                                                                  87
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 89 of 1236 Page ID
                                    #:4953
                                                                        Phase I Environmental Site Assessment Report
                                                                                           Project No. 6359167-ESAI
                                                                                                               - 39 –

                                     8.0 RECOMMENDATIONS AND OPINIONS


 ODIC performed a Phase I Environmental Site Assessment of the Property in conformance with the
 scope and limitations of ASTM Standard Practice E1527-13.

 The Property consists of a 14,977-square-foot rectangular-shaped parcel improved with a single-story
 commercial building subdivided into three units totaling 6,768 square feet. Currently, the Property is
 occupied by a grocery store (Palms Super Market), coin laundry (Palms Laundry Mat), and a party
 supplies store (Party Supplies).

 Based on a review of historical city directories, the Property was formerly occupied by Safeway Stores
 Incorporated in 1942, Palms Super Market from 1954 to at least 2000, and Palms Laundry and Cleaners
 from 1958 to at least 1985. However, ODIC was unable to ascertain documented evidence that onsite
 dry-cleaning operation was practiced by the Palms Laundry.

 According to the SCAQMD EMI database, several businesses are listed, as shown below, under the
 business name of Palms Cleaners, but none of these facilities are located at the Property.

 79040    PALMS CLEANERS 18515 BURBANK BLVD , TARZANA, CA 91356
 100064   PALMS CLEANERS, BYUNG HEE LEE
 140406   PALMS CLEANERS, CHARLES RYU DBA 156 BONITA AVE , SAN DIMAS, CA
 141497   PALMS CLEANERS, KWANG H. LEE DBA 25910 IRIS AVE , MORENO VALLEY

 Mr. Arthur Munoz, business and Property owner, was interviewed during site reconnaissance. Mr. Munoz
 indicated that he has been associated with the Property since approximately 2006 when he purchased
 the market at the Property. He subsequently acquired the laundry mat in 2010 and the party supply
 business in 2014. To his best knowledge, no underground storage tanks or significant amounts of
 hazardous materials have ever been used on the site.

 Mr. Munoz stated that longtime customers and residents in the area remember the Property as a market
 and laundry, and no drycleaners actually occupied the Property. He believes that a drop-off drycleaning
 service may have been offered by the laundry.

 To the best of his knowledge, and according to business customers and residents, the site has always
 been used as a market and laundry, and no drycleaners used to be located within the premises.

 ODIC reviewed all available records at the City of Los Angeles building department and Fire Department
 Hazmat Unit as well as UST Division; however, no records were found indicating any historical drycleaner
 business at the Property.

 Reviewed historical building permits did not have any business permits or records as an actual PCE-using
 dry-cleaning plant facility, or plumbing/electric permits (boiler, distillation, condenser, etc.) which would be
 typically associated for a commercial drycleaners. Any drycleaners using PCE solvent is typically listed
 and identified as RCRA hazardous waste (HAZNET database) generator (PCE is federal F-coded
 hazardous waste) and SCAQMD FINDS (all drycleaners are required to be permitted by SCAQMD
 particularly after 1980). Since the Property address is not listed in any of these databases, it is highly
 likely that the Palms Laundry and Cleaners was a drop-off agency at least since 1980.

 Since drycleaners using PCE-based solvent generate waste PCE as hazardous wastes, they are listed as
 RCRA waste generators, and should also be identified under the SCAQMD database. Again, the
 Property is not listed in any environmental database provided by EDR as Haznet, RCRA Generator, or
 SCAQMD FINDS EMI. It should be however noted that Palms Laundry and Cleaners occupied the
 Property since at least 1958. Since this is during a period of little or no regulatory oversight, permitting or

                                                                                 ODIC      Environmental


                                                                                                                  88
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 90 of 1236 Page ID
                                    #:4954
                                                                      Phase I Environmental Site Assessment Report
                                                                                         Project No. 6359167-ESAI
                                                                                                             - 40 –

 compliance, there is still an unresolved concern about possible dry-cleaning operation conducted by
 Palms Laundry and Cleaners. This is identified as a potential environmental concern and significant data
 gap which affects our ability to determine RECs in connection with the Property.

 ODIC is still in the process of conducting additional inquiry to obtain more information about the historical
 listing of Palms Laundry and Cleaners, by interviewing longtime residents in the vicinity of the Property.
 As stated in Section 5.2 of this Report, a response from public agencies such as County of Los Angeles
 Fire Department and Sanitation District is pending as of this date, which is identified as a data gap.

 In the event that additional information is later found or identified to confirm actual PCE-solvent use
 related to the former Palms Laundry and Cleaners, such information should be reviewed for re-evaluation
 of the environmental risk for the Property. If Client/User of this Report desires an additional level of
 comfort in ascertaining the absence or presence of contamination with PCE and chlorinated organic
 solvent in the subsurface beneath the Property, subsurface investigation can be conducted in the areas of
 concern.

 It should be noted that, effective on October 1, 2010, US SBA started requiring mandatory Phase II
 Environmental Site Assessment for onsite dry cleaners that may have been operated for more than five
 years.

 Source: https://www.sba.gov/sites/default/files/sops/serv_sops_50105c_loan_0.pdf

 Even though it is highly likely and reasonable that the former listing of Palms Laundry and Cleaners may
 have been a drop-off agency cleaners at least since early 1980s when the AQMD required permitting of
 drycleaners, Palms Laundry and Cleaners is known to have occupied the Property since at least 1958
 which is before the period of regulatory compliance and permitting required by Clean Air Act in 1970, or
 1991 when the Air Resources Board identified Perchoroethylene (Perc) as a toxic air contaminant (TAC)
 under California's Toxic Air Contaminant Identification and Control Program (Health and Safety Code
 section 39650 et. seq.) or SCAQMD Rule 1421 Control of Perchloroethylene Emissions from Dry
 Cleaning System.

 Due to the data gap identified in this Phase I ESA, as to the former listing of Palms Laundry and Cleaners
 which is identified to have occupied the Property since 1958, Phase II Environmental Site Assessment is
 considered a prudent lending practice to comply with SBA SOP 50-10 which became effective since 2010.




                                                                               ODIC      Environmental


                                                                                                                 89
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 91 of 1236 Page ID
                                    #:4955
                                                                    Phase I Environmental Site Assessment Report
                                                                                       Project No. 6359167-ESAI
                                                                                                           - 41 –

                                             9.0 REFERENCES


 During the preparation of this Report, a number of sources were contacted, individuals were interviewed,
 and various federal, state, county or local municipal agencies were consulted. Documentation applicable
 to the Property in those departments and agencies was requested and reviewed when and where
 reasonably ascertainable, as detailed in ASTM Standard Practice E1527-13. Individuals listed without
 phone numbers were contacted in person or by e-mail. Reference sources for site-specific information,
 hydrogeologic setting, technical data, historical research data, environmental reports and other records
 used are identified throughout this Report in corresponding sections. Any additional reference sources not
 cited in each applicable section of this report, if applicable, are disclosed in this section.

     x   ASTM Standard Practice for Environmental Site Assessments: Phase I Environmental Site
         Assessment Process, ASTM Designation E1527-13
     x   Current USGS 7.5 Minute Topographic Map
     x   EDR Radius Map Report
     x   EDR Historical City Directories
     x   EDR Historical Sanborn Fire Insurance Maps
     x   EDR Historical Aerial Photographs
     x   EDR Historical Topographical Maps
     x   Historical Topographic Map Series(USGS 7.5 minute)
     x   Historical Aerial Photos: http://www.historicaerials.com/
     x   Google Earth - http://earth.google.com/
     x   United States Environmental Protection Agency, EPA Map of Radon Zones (Document EPA-402-
         R-93-071), accessed via the Internet
     x   California Water Resources Control Board Geotracker online database
         http://geotracker.waterboards.ca.gov/default.asp
     x   Department of Toxic Substances Control’s ENVIROSTOR online database
         http://www.envirostor.dtsc.ca.gov/public/
     x   Los Angeles County Office of the Assessor - http://maps.assessor.lacounty.gov/




                                                                             ODIC      Environmental


                                                                                                              90
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 92 of 1236 Page ID
                                    #:4956


                                   APPENDIX A
                         PROPERTY LOCATION MAP / PLOT PLAN




                                                             Odic   Environmental




                                                                               91
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 93 of 1236 Page ID
                                    #:4957




                                                                       N
 FIGURE 1                        Site Location Map
                                                                W              E

ODIC Environmental
                                                                       S
3255 Wilshire Blvd. #1510, Los Angeles, CA 90010                    No Scale
Tel: 213-380-0090      Fax: 213-380-0505

                                                                               92
                                                   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 94 of 1236 Page ID
                                                                                       #:4958
                                                                                                                                                                         N
      (Commercial office building)


                                                                                                                                                       W
          3545 Motor Ave.




                                                                                                                                                                             E
                                                                                                                                                             S
                                                                               3520 Motor Avenue (Palms Elementary School)
              3551-3563 Motor Ave. (Residential)




                                                                                                                parking




                                                                                     parking




                                                                                                                                                                                 Residential area
                                                    Motor Avenue




                                                                   3568
                                                                                                                     Storage addtiton




                                                                                                                                            parking
(99cent Discount Store / Mini Mart / Pro video)




                                                                          Commercial market building




                                                                                                                                                        Alleyway
   10413 Tabor Street (The Laundry Room)

         10401-10407 Tabor Street




                                                                           Laundry mat                  Party
                                                                                                       supply

                                                                   3570                            3568-B




                                                                                                   Tabor Street
  3601-3607 Motor Ave.
      (Residential)




                                                                                         3600-3602 Motor Avenue (Residential)
                                                                                                                                                                   Residential
                                                                                                                                                                     area

                                                                                                                                                                      No Scale

                                                   FIGURE 2                               Site Plot Plan                                ODIC Environmental

                                                                                                                                         3255 Wilshire Blvd. #1510
                                                                                                                                          Los Angeles, CA 90010
                    SITE ADDRESS: 3568 & 3570 Motor Avenue, Los Angeles, CA 90034                                                           Tel: 213-380-0090
                                                                                                                                            Fax: 213-380-0505


                                                                                                                                                                       93
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 95 of 1236 Page ID
                                    #:4959

                                            APPENDIX B
                                   PROPERTY & VICINITY PHOTOGRAPHS
         North facing view of the Property
                                                            East facing view of the Property
  3568-3570 Motor Avenue, Los Angeles, CA 90034




        Northeast facing view of the Property              Northeast facing view of the Property




          West facing view of the Property                Southwest facing view of the Property




                                                                           Odic    Environmental


                                                                                                   94
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 96 of 1236 Page ID
                                    #:4960

  Parking, shipping and loading area east portion of
                                                       Interior view of 3568 Palms Super Market
                    the Property




      Interior view of 3568 Palms Super Market         Interior view of 3568 Palms Super Market




      Interior view of 3568 Palms Super Market         Interior view of 3568 Palms Super Market




                                                                         Odic   Environmental


                                                                                                  95
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 97 of 1236 Page ID
                                    #:4961

     Interior view of 3568 Palms Super Market       Interior view of 3568-B Party Supplies




      Interior view of 3568-B Party Supplies          Interior view of 3570 Laundry Mat




                                                       Adjacent property to the north
        Interior view of 3570 Laundry Mat
                                                3520 Motor Avenue (Palms Elementary School)




                                                                     Odic    Environmental



                                                                                              96
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 98 of 1236 Page ID
                                    #:4962

         Adjacent property to the south                     Adjacent property to the southeast
      3601-3607 Motor Avenue (Residential)                 3600-3602 Motor Ave. (Residential)




                                                            Adjacent property to the southwest
                                                    10401-10407 Tabor Street (99cent Discount Store
   Adjacent residential are to the east-southeast
                                                    / Mini Mart / Pro video) / 10413 Tabor Street (The
                                                                      Laundry Room)




         Adjacent Residence to the west                      Adjacent Residence to the west
               3563 Motor Ave.                                   3551-3561 Motor Ave.




                                                                           Odic    Environmental



                                                                                                     97
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 99 of 1236 Page ID
                                    #:4963


                                  APPENDIX C
                           REGULATORY DATABASE REPORT




                                                        Odic   Environmental




                                                                           98
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 100 of 1236 Page ID
                                     #:4964


6359167-ESAI
3568 Motor Ave
Los Angeles, CA 90034

Inquiry Number: 4258808.2s
April 09, 2015




                                The EDR Radius Map™ Report




                                                               6 Armstrong Road, 4th floor
                                                               Shelton, CT 06484
                                                               Toll Free: 800.352.0050
                                                               www.edrnet.com




                                                                                     FORM-LBF-ASH




                                                                                    99
 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 101 of 1236 Page ID
                                      #:4965

                                                  TABLE OF CONTENTS

 SECTION                                                                                                                  PAGE

 Executive Summary                                                                                                           ES1
 Overview Map                                                                                                                2
 Detail Map                                                                                                                  3
 Map Findings Summary                                                                                                        4
 Map Findings                                                                                                                8
 Orphan Summary                                                                                                              91
 Government Records Searched/Data Currency Tracking                                                                          GR-1

 GEOCHECK ADDENDUM

 GeoCheck - Not Requested




                                             Thank you for your business.
                                         Please contact EDR at 1-800-352-0050
                                             with any questions or comments.




                                          Disclaimer - Copyright and Trademark Notice
This Report contains certain information obtained from a variety of public and other sources reasonably available to Environmental Data
Resources, Inc. It cannot be concluded from this Report that coverage information for the target and surrounding properties does not exist from
other sources. NO WARRANTY EXPRESSED OR IMPLIED, IS MADE WHATSOEVER IN CONNECTION WITH THIS REPORT. ENVIRONMENTAL
DATA RESOURCES, INC. SPECIFICALLY DISCLAIMS THE MAKING OF ANY SUCH WARRANTIES, INCLUDING WITHOUT LIMITATION,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE. ALL RISK IS ASSUMED BY THE USER. IN NO EVENT SHALL
ENVIRONMENTAL DATA RESOURCES, INC. BE LIABLE TO ANYONE, WHETHER ARISING OUT OF ERRORS OR OMISSIONS, NEGLIGENCE,
ACCIDENT OR ANY OTHER CAUSE, FOR ANY LOSS OF DAMAGE, INCLUDING, WITHOUT LIMITATION, SPECIAL, INCIDENTAL,
CONSEQUENTIAL, OR EXEMPLARY DAMAGES. ANY LIABILITY ON THE PART OF ENVIRONMENTAL DATA RESOURCES, INC. IS STRICTLY
LIMITED TO A REFUND OF THE AMOUNT PAID FOR THIS REPORT. Purchaser accepts this Report "AS IS". Any analyses, estimates, ratings,
environmental risk levels or risk codes provided in this Report are provided for illustrative purposes only, and are not intended to provide, nor
should they be interpreted as providing any facts regarding, or prediction or forecast of, any environmental risk for any property. Only a Phase I
Environmental Site Assessment performed by an environmental professional can provide information regarding the environmental risk for any
property. Additionally, the information provided in this Report is not to be construed as legal advice.
Copyright 2015 by Environmental Data Resources, Inc. All rights reserved. Reproduction in any media or format, in whole
or in part, of any report or map of Environmental Data Resources, Inc., or its affiliates, is prohibited without prior written permission.
EDR and its logos (including Sanborn and Sanborn Map) are trademarks of Environmental Data Resources, Inc. or its affiliates. All other
trademarks used herein are the property of their respective owners.

                                                                                                                       TC4258808.2s Page 1

                                                                                                                                       100
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 102 of 1236 Page ID
                                     #:4966


                                          EXECUTIVE SUMMARY



    A search of available environmental records was conducted by Environmental Data Resources, Inc (EDR).
    The report was designed to assist parties seeking to meet the search requirements of EPA’s Standards
    and Practices for All Appropriate Inquiries (40 CFR Part 312), the ASTM Standard Practice for
    Environmental Site Assessments (E 1527-13) or custom requirements developed for the evaluation of
    environmental risk associated with a parcel of real estate.

    TARGET PROPERTY INFORMATION

    ADDRESS

                3568 MOTOR AVE
                LOS ANGELES, CA 90034

    COORDINATES

                Latitude (North):               34.0251000 - 34˚ 1’ 30.36’’
                Longitude (West):               118.4075000 - 118˚ 24’ 27.00’’
                Universal Tranverse Mercator:   Zone 11
                UTM X (Meters):                 370050.8
                UTM Y (Meters):                 3765637.8
                Elevation:                      101 ft. above sea level

    USGS TOPOGRAPHIC MAP ASSOCIATED WITH TARGET PROPERTY

                Target Property Map:            34118-A4 BEVERLY HILLS, CA
                Most Recent Revision:           1999

    AERIAL PHOTOGRAPHY IN THIS REPORT

                Portions of Photo from:         20120428
                Source:                         USDA




                                                                                 TC4258808.2s EXECUTIVE SUMMARY 1

                                                                                                              101
         Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 103 of 1236 Page ID
                                              #:4967
                                                          MAPPED SITES SUMMARY


      Target Property Address:
      3568 MOTOR AVE
      LOS ANGELES, CA 90034

Click on Map ID to see full detail.

MAP                                                                                     RELATIVE     DIST (ft. & mi.)
ID  SITE NAME                         ADDRESS                DATABASE ACRONYMS          ELEVATION    DIRECTION
A1                                    10407 TABOR ST         EDR US Hist Cleaners          Lower     75, 0.014, SSW
A2     TABOR CLEANERS                 10407 TABOR ST         RCRA-SQG, FINDS, EMI          Lower     75, 0.014, SSW
3      GREEN SCENE THE#               3637 MOTOR AVE         RCRA NonGen / NLR, FINDS      Lower     362, 0.069, SSE
B4     PALMS ELEMENTARY SCH           3520 MOTOR AVE         RCRA-LQG                      Higher    380, 0.072, NNW
B5     LOS ANGELES UNIFIED            3520 MOTOR AVE         SWEEPS UST                    Higher    380, 0.072, NNW
B6     LOS ANGELES UNIFIED            3520 MOTOR AVE         UST                           Higher    380, 0.072, NNW
7                                     3551 MENTONE AVE       EDR US Hist Cleaners          Higher    437, 0.083, West
B8                                    10404 PALMS BLVD       EDR US Hist Cleaners          Higher    560, 0.106, NW
B9     WESTSIDE ARCO STATIO           3479 MOTOR AVE         CA FID UST                    Higher    642, 0.122, NNW
B10    WESTSIDE ARCO #2               3479 MOTOR AVE         LUST                          Higher    642, 0.122, NNW
B11    WESTSIDE ARCO #2               3479 MOTOR AVE         LUST                          Higher    642, 0.122, NNW
B12    WESTSIDE ARCO STATIO           3479 MOTOR AVE         UST, SWEEPS UST               Higher    642, 0.122, NNW
B13                                   3479 MOTOR AVE         EDR US Hist Auto Stat         Higher    642, 0.122, NNW
B14    WESTSIDE ARCO #2               3479 MOTOR AVE         HIST UST                      Higher    642, 0.122, NNW
C15    CHEVRON STATION #9-1           10329 PALMS BLVD       UST                           Higher    654, 0.124, NNW
C16    CHEVRON STATION NO.            10329 PALMS BLVD.      LUST, HIST UST                Higher    654, 0.124, NNW
C17    CHEVRON STATIONS               10329 PALMS BLVD       EDR US Hist Auto Stat         Higher    654, 0.124, NNW
C18    CHEVRON 91339                  10329 PALMS BLVD       RCRA NonGen / NLR, FINDS      Higher    654, 0.124, NNW
C19    ADLY Y ABDELMALAK              10329 PALMS BLVD       CA FID UST, SWEEPS UST        Higher    654, 0.124, NNW
D20    APARTMENT HOUSE                10121 TABOR ST.        RCRA-SQG                      Higher    876, 0.166, ENE
D21    APARTMENT HOUSE                10121 TABOR ST         RCRA-SQG                      Higher    876, 0.166, ENE
22                                    3703 MOTOR AVE         EDR US Hist Auto Stat         Lower     992, 0.188, SSE
E23                                   3568 OVERLAND AVE      EDR US Hist Auto Stat         Lower     1028, 0.195, WSW
E24    HUGH P PIPER                   3568 OVERLAND AVE      UST, SWEEPS UST               Lower     1028, 0.195, WSW
E25    PIPERS BODY SHOP               3568 OVERLAND AVE      RCRA-SQG, FINDS, LUST         Lower     1028, 0.195, WSW
E26    HUGH P PIPER                   3568 OVERLAND AVE      CA FID UST                    Lower     1028, 0.195, WSW
F27                                   3405 MOTOR AVE         EDR US Hist Auto Stat         Higher    1043, 0.198, NNW
F28    RICHARD D GADWA                3405 MOTOR AVE         CA FID UST, SWEEPS UST        Higher    1043, 0.198, NNW
E29                                   3547 OVERLAND AVE      EDR US Hist Auto Stat         Lower     1124, 0.213, WSW
E30                                   3549 OVERLAND AVE      EDR US Hist Auto Stat         Lower     1125, 0.213, WSW
G31    OVERLAND CLEANERS              3520 OVERLAND AVE      RCRA-SQG, FINDS               Lower     1160, 0.220, WSW
H32                                   3630 OVERLAND AVE      EDR US Hist Auto Stat         Lower     1163, 0.220, SW
H33    VINCENT & ESPERENZA            3630 OVERLAND AVE      SWEEPS UST                    Lower     1163, 0.220, SW
H34                                   3634 OVERLAND AVE      EDR US Hist Auto Stat         Lower     1176, 0.223, SW
35                                    10510 WOODBINE ST      EDR US Hist Cleaners          Higher    1183, 0.224, WNW
H36                                   3625 OVERLAND AVE      EDR US Hist Auto Stat         Lower     1210, 0.229, SSW
H37                                   3627 OVERLAND AVE      EDR US Hist Auto Stat         Lower     1214, 0.230, SSW
G38    OVERLAND CLEANERS              3500 OVERLAND AVE      DRYCLEANERS                   Lower     1219, 0.231, West
G39                                   3500 OVERLAND AVE      EDR US Hist Cleaners          Lower     1219, 0.231, West

                                                                                        4258808.2s Page 2

                                                                                                   102
          Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 104 of 1236 Page ID
                                               #:4968
                                                             MAPPED SITES SUMMARY


      Target Property Address:
      3568 MOTOR AVE
      LOS ANGELES, CA 90034

Click on Map ID to see full detail.

MAP                                                                                                                  RELATIVE     DIST (ft. & mi.)
ID  SITE NAME                         ADDRESS                   DATABASE ACRONYMS                                    ELEVATION    DIRECTION
F40                                   3375 MOTOR AVE            EDR US Hist Auto Stat                                   Higher    1249, 0.237, NNW
F41    CHEVIOT PALMS CLEANE           3371 MOTOR AVE            RCRA-SQG, FINDS, DRYCLEANERS, HAZNET                    Higher    1274, 0.241, NNW
F42                                   3371 MOTOR AVE            EDR US Hist Cleaners                                    Higher    1274, 0.241, NNW
43                                    3664 OVERLAND AVE         EDR US Hist Auto Stat                                   Lower     1298, 0.246, SSW
I44    7-11 #13731-2173               3450 OVERLAND AVE         HIST CORTESE, LUST, HIST UST                            Higher    1309, 0.248, West
I45    7-ELEVEN STORE #1373           3450 S OVERLAND AVE       CA FID UST, SWEEPS UST                                  Higher    1309, 0.248, West
J46    LA CITY FIRE STATION           10234 NATIONAL BLVD       LUST, HIST UST                                          Higher    1336, 0.253, North
J47    LA CITY FIRE STATION           10234 NATIONAL BLVD       LUST                                                    Higher    1336, 0.253, North
J48    PRICE SELF STORAGE N           10151 NATIONAL BLVD.      LUST                                                    Higher    1464, 0.277, North
49     LE LYCEE FRANCAIS DE           10309 WEST NATIONAL       SCH, LA Co. Site Mitigation, ENVIROSTOR                 Higher    1538, 0.291, NNW
K50    WINALL #18                     10646 VENICE BLVD         HIST CORTESE, LUST, SWEEPS UST, ENF                     Lower     2200, 0.417, South
K51    GOODYEAR TIRE & RUBB           10704 VENICE BLVD         LUST                                                    Lower     2313, 0.438, South
K52    GOODYEAR TIRE & RUBB           10704 VENICE BLVD         HIST CORTESE, LUST                                      Lower     2313, 0.438, South
L53    REPLANET LLC                   9860 NATIONAL BLVD        SWRCY                                                   Higher    2428, 0.460, NE
L54    DYNASTY CLEANERS               9836 NATIONAL BLVD        SLIC, DRYCLEANERS, ENF                                  Higher    2547, 0.482, NE
55     GAS SERVICE STATION            9930 NATIONAL BLVD.       Notify 65                                               Higher    3062, 0.580, NE
56     OHMEGA TECHNOLOGIES            4031 ELENDA ST            RCRA-SQG, FINDS, NPDES, LA Co. Site Mitigation,...      Lower     4452, 0.843, South




                                                                                                                     4258808.2s Page 3

                                                                                                                                103
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 105 of 1236 Page ID
                                     #:4969


                                        EXECUTIVE SUMMARY


 TARGET PROPERTY SEARCH RESULTS


 The target property was not listed in any of the databases searched by EDR.




 DATABASES WITH NO MAPPED SITES
 No mapped sites were found in EDR’s search of available ("reasonably ascertainable ") government
 records either on the target property or within the search radius around the target property for the
 following databases:


 STANDARD ENVIRONMENTAL RECORDS


 Federal NPL site list
 NPL                           National Priority List
 Proposed NPL                  Proposed National Priority List Sites
 NPL LIENS                     Federal Superfund Liens

 Federal Delisted NPL site list
 Delisted NPL                  National Priority List Deletions

 Federal CERCLIS list
 CERCLIS                       Comprehensive Environmental Response, Compensation, and Liability Information System
 FEDERAL FACILITY              Federal Facility Site Information listing

 Federal CERCLIS NFRAP site List
 CERC-NFRAP                    CERCLIS No Further Remedial Action Planned

 Federal RCRA CORRACTS facilities list
 CORRACTS                      Corrective Action Report

 Federal RCRA non-CORRACTS TSD facilities list
 RCRA-TSDF                     RCRA - Treatment, Storage and Disposal

 Federal RCRA generators list
 RCRA-CESQG                    RCRA - Conditionally Exempt Small Quantity Generator

 Federal institutional controls / engineering controls registries
 US ENG CONTROLS               Engineering Controls Sites List
 US INST CONTROL               Sites with Institutional Controls
 LUCIS                         Land Use Control Information System

 Federal ERNS list
 ERNS                          Emergency Response Notification System




                                                                               TC4258808.2s EXECUTIVE SUMMARY 4

                                                                                                                  104
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 106 of 1236 Page ID
                                     #:4970


                                           EXECUTIVE SUMMARY


    State- and tribal - equivalent NPL
    RESPONSE                      State Response Sites

    State and tribal landfill and/or solid waste disposal site lists
    SWF/LF                        Solid Waste Information System

    State and tribal leaking storage tank lists
    INDIAN LUST                   Leaking Underground Storage Tanks on Indian Land

    State and tribal registered storage tank lists
    AST                           Aboveground Petroleum Storage Tank Facilities
    INDIAN UST                    Underground Storage Tanks on Indian Land
    FEMA UST                      Underground Storage Tank Listing

    State and tribal voluntary cleanup sites
    INDIAN VCP                    Voluntary Cleanup Priority Listing
    VCP                           Voluntary Cleanup Program Properties

    ADDITIONAL ENVIRONMENTAL RECORDS


    Local Brownfield lists
    US BROWNFIELDS                A Listing of Brownfields Sites

    Local Lists of Landfill / Solid Waste Disposal Sites
    DEBRIS REGION 9               Torres Martinez Reservation Illegal Dump Site Locations
    ODI                           Open Dump Inventory
    HAULERS                       Registered Waste Tire Haulers Listing
    INDIAN ODI                    Report on the Status of Open Dumps on Indian Lands
    WMUDS/SWAT                    Waste Management Unit Database

    Local Lists of Hazardous waste / Contaminated Sites
    US CDL                        Clandestine Drug Labs
    HIST Cal-Sites                Historical Calsites Database
    SCH                           School Property Evaluation Program
    Toxic Pits                    Toxic Pits Cleanup Act Sites
    AOCONCERN                     San Gabriel Valley Areas of Concern
    CDL                           Clandestine Drug Labs
    US HIST CDL                   National Clandestine Laboratory Register

    Local Land Records
    LIENS 2                       CERCLA Lien Information
    LIENS                         Environmental Liens Listing
    DEED                          Deed Restriction Listing

    Records of Emergency Release Reports
    HMIRS                         Hazardous Materials Information Reporting System




                                                                                  TC4258808.2s EXECUTIVE SUMMARY 5

                                                                                                               105
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 107 of 1236 Page ID
                                     #:4971


                                    EXECUTIVE SUMMARY

  CHMIRS                    California Hazardous Material Incident Report System
  LDS                       Land Disposal Sites Listing
  MCS                       Military Cleanup Sites Listing
  SPILLS 90                 SPILLS 90 data from FirstSearch

  Other Ascertainable Records
  DOT OPS                   Incident and Accident Data
  DOD                       Department of Defense Sites
  FUDS                      Formerly Used Defense Sites
  CONSENT                   Superfund (CERCLA) Consent Decrees
  ROD                       Records Of Decision
  UMTRA                     Uranium Mill Tailings Sites
  US MINES                  Mines Master Index File
  TRIS                      Toxic Chemical Release Inventory System
  TSCA                      Toxic Substances Control Act
  FTTS                      FIFRA/ TSCA Tracking System - FIFRA (Federal Insecticide, Fungicide, & Rodenticide
                            Act)/TSCA (Toxic Substances Control Act)
  HIST FTTS                 FIFRA/TSCA Tracking System Administrative Case Listing
  SSTS                      Section 7 Tracking Systems
  ICIS                      Integrated Compliance Information System
  PADS                      PCB Activity Database System
  MLTS                      Material Licensing Tracking System
  RADINFO                   Radiation Information Database
  FINDS                     Facility Index System/Facility Registry System
  RAATS                     RCRA Administrative Action Tracking System
  RMP                       Risk Management Plans
  CA BOND EXP. PLAN         Bond Expenditure Plan
  UIC                       UIC Listing
  NPDES                     NPDES Permits Listing
  Cortese                   "Cortese" Hazardous Waste & Substances Sites List
  CUPA Listings             CUPA Resources List
  LA Co. Site Mitigation    Site Mitigation List
  LOS ANGELES CO. HMS       HMS: Street Number List
  WIP                       Well Investigation Program Case List
  ENF                       Enforcement Action Listing
  HAZNET                    Facility and Manifest Data
  EMI                       Emissions Inventory Data
  INDIAN RESERV             Indian Reservations
  SCRD DRYCLEANERS          State Coalition for Remediation of Drycleaners Listing
  HWT                       Registered Hazardous Waste Transporter Database
  HWP                       EnviroStor Permitted Facilities Listing
  Financial Assurance       Financial Assurance Information Listing
  WDS                       Waste Discharge System
  MWMP                      Medical Waste Management Program Listing
  PCB TRANSFORMER           PCB Transformer Registration Database
  COAL ASH EPA              Coal Combustion Residues Surface Impoundments List
  US AIRS                   Aerometric Information Retrieval System Facility Subsystem
  COAL ASH DOE              Steam-Electric Plant Operation Data
  2020 COR ACTION           2020 Corrective Action Program List
  PRP                       Potentially Responsible Parties
  LEAD SMELTERS             Lead Smelter Sites
  EPA WATCH LIST            EPA WATCH LIST
  US FIN ASSUR              Financial Assurance Information
  PROC                      Certified Processors Database




                                                                           TC4258808.2s EXECUTIVE SUMMARY 6

                                                                                                          106
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 108 of 1236 Page ID
                                     #:4972


                                          EXECUTIVE SUMMARY


 EDR HIGH RISK HISTORICAL RECORDS


 EDR Exclusive Records
 EDR MGP                         EDR Proprietary Manufactured Gas Plants

 EDR RECOVERED GOVERNMENT ARCHIVES


 Exclusive Recovered Govt. Archives
 RGA LF                          Recovered Government Archive Solid Waste Facilities List
 RGA LUST                        Recovered Government Archive Leaking Underground Storage Tank



 SURROUNDING SITES: SEARCH RESULTS
 Surrounding sites were identified in the following databases.

 Elevations have been determined from the USGS Digital Elevation Model and should be evaluated on
 a relative (not an absolute) basis. Relative elevation information between sites of close proximity
 should be field verified. Sites with an elevation equal to or higher than the target property have been
 differentiated below from sites with an elevation lower than the target property.
 Page numbers and map identification numbers refer to the EDR Radius Map report where detailed
 data on individual sites can be reviewed.

 Sites listed in bold italics are in multiple databases.

 Unmappable (orphan) sites are not considered in the foregoing analysis.
 STANDARD ENVIRONMENTAL RECORDS


 Federal RCRA generators list
 RCRA-LQG: RCRAInfo is EPA’s comprehensive information system, providing access to data supporting
 the Resource Conservation and Recovery Act (RCRA) of 1976 and the Hazardous and Solid Waste Amendments (HSWA)
 of 1984. The database includes selective information on sites which generate, transport, store, treat and/or
 dispose of hazardous waste as defined by the Resource Conservation and Recovery Act (RCRA). Large quantity
 generators (LQGs) generate over 1,000 kilograms (kg) of hazardous waste, or over 1 kg of acutely hazardous
 waste per month.

    A review of the RCRA-LQG list, as provided by EDR, and dated 12/09/2014 has revealed that there is 1
    RCRA-LQG site within approximately 0.25 miles of the target property.

   Equal/Higher Elevation
   ____________________                         Address
                                                ________                   Direction / Distance
                                                                           ___________________       Map
                                                                                                     _____ID   Page
                                                                                                               _____
   PALMS ELEMENTARY SCH                        3520 MOTOR AVE              NNW 0 - 1/8 (0.072 mi.)   B4        11




                                                                                   TC4258808.2s EXECUTIVE SUMMARY 7

                                                                                                                       107
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 109 of 1236 Page ID
                                     #:4973


                                           EXECUTIVE SUMMARY

 RCRA-SQG: RCRAInfo is EPA’s comprehensive information system, providing access to data supporting
 the Resource Conservation and Recovery Act (RCRA) of 1976 and the Hazardous and Solid Waste Amendments (HSWA)
 of 1984. The database includes selective information on sites which generate, transport, store, treat and/or
 dispose of hazardous waste as defined by the Resource Conservation and Recovery Act (RCRA). Small quantity
 generators (SQGs) generate between 100 kg and 1,000 kg of hazardous waste per month.

    A review of the RCRA-SQG list, as provided by EDR, and dated 12/09/2014 has revealed that there are 6
    RCRA-SQG sites within approximately 0.25 miles of the target property.

   Equal/Higher Elevation
   ____________________                      Address
                                             ________                  Direction / Distance
                                                                       ___________________      Map
                                                                                                _____ID     Page
                                                                                                            _____
   APARTMENT HOUSE                          10121 TABOR ST.            ENE 1/8 - 1/4 (0.166 mi.) D20        30
   APARTMENT HOUSE                          10121 TABOR ST             ENE 1/8 - 1/4 (0.166 mi.) D21        31
   CHEVIOT PALMS CLEANE                     3371 MOTOR AVE             NNW 1/8 - 1/4 (0.241 mi.) F41        50

   Lower Elevation
   ____________________                      Address
                                             ________                  Direction / Distance
                                                                       ___________________      Map ID
                                                                                                _____       Page
                                                                                                            _____
   TABOR CLEANERS                           10407 TABOR ST             SSW 0 - 1/8 (0.014 mi.)   A2         8
   PIPERS BODY SHOP                         3568 OVERLAND AVE          WSW 1/8 - 1/4 (0.195 mi.) E25        34
   OVERLAND CLEANERS                        3520 OVERLAND AVE          WSW 1/8 - 1/4 (0.220 mi.) G31        43




 State- and tribal - equivalent CERCLIS
 ENVIROSTOR: The Department of Toxic Substances Control’s (DTSC’s) Site Mitigation and Brownfields
 Reuse Program’s (SMBRP’s) EnviroStor database identifes sites that have known contamination or sites for which
 there may be reasons to investigate further. The database includes the following site types: Federal
 Superfund sites (National Priorities List (NPL)); State Response, including Military Facilities and State
 Superfund; Voluntary Cleanup; and School sites. EnviroStor provides similar information to the information
 that was available in CalSites, and provides additional site information, including, but not limited to,
 identification of formerly-contaminated properties that have been released for reuse, properties where
 environmental deed restrictions have been recorded to prevent inappropriate land uses, and risk
 characterization information that is used to assess potential impacts to public health and the environment at
 contaminated sites.

    A review of the ENVIROSTOR list, as provided by EDR, and dated 03/11/2015 has revealed that there are
    2 ENVIROSTOR sites within approximately 1 mile of the target property.

   Equal/Higher Elevation
   ____________________                      Address
                                             ________                  Direction / Distance
                                                                       ___________________      Map
                                                                                                _____ID     Page
                                                                                                            _____
   LE LYCEE FRANCAIS DE                     10309 WEST NATIONAL        NNW 1/4 - 1/2 (0.291 mi.) 49         62
     Facility Id: 19650032
     Facility Id: 60000079
     Status: Refer: 1248 Local Agency
     Status: Inactive - Needs Evaluation


   Lower Elevation
   ____________________                      Address
                                             ________                  Direction / Distance
                                                                       ___________________      Map ID
                                                                                                _____       Page
                                                                                                            _____
   OHMEGA TECHNOLOGIES                      4031 ELENDA ST             S 1/2 - 1 (0.843 mi.)    56          84
    Facility Id: 19300124
    Facility Id: 71002813
    Status: Refer: Other Agency




                                                                               TC4258808.2s EXECUTIVE SUMMARY 8

                                                                                                                    108
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 110 of 1236 Page ID
                                     #:4974


                                           EXECUTIVE SUMMARY


   State and tribal leaking storage tank lists
   LUST: The Leaking Underground Storage Tank Incident Reports contain an inventory of reported
   leaking underground storage tank incidents. The data come from the State Water Resources Control Board Leaking
   Underground Storage Tank Information System.

      A review of the LUST list, as provided by EDR, and dated 03/13/2015 has revealed that there are 11
      LUST sites within approximately 0.5 miles of the target property.

     Equal/Higher Elevation
     ____________________                        Address
                                                 ________               Direction / Distance
                                                                        ___________________       Map
                                                                                                  _____ID   Page
                                                                                                            _____
     WESTSIDE ARCO #2                        3479 MOTOR AVE             NNW 0 - 1/8 (0.122 mi.)   B10       14
      Status: Completed - Case Closed
      Global Id: T0603778436
     WESTSIDE ARCO #2                        3479 MOTOR AVE             NNW 0 - 1/8 (0.122 mi.)   B11       19
      Facility Id: 900340225
      Status: Pollution Characterization
      Global ID: T0603778436
     CHEVRON STATION NO.                     10329 PALMS BLVD.          NNW 0 - 1/8 (0.124 mi.)   C16       23
       Status: Completed - Case Closed
       Global Id: T0603737289
     7-11 #13731-2173                        3450 OVERLAND AVE          W 1/8 - 1/4 (0.248 mi.)   I44       54
       Status: Completed - Case Closed
       Facility Id: 900340152
       Status: Case Closed
       Global Id: T0603700865
       Global ID: T0603700865
     LA CITY FIRE STATION                    10234 NATIONAL BLVD        N 1/4 - 1/2 (0.253 mi.)   J46       58
       Status: Completed - Case Closed
       Global Id: T0603793037
     LA CITY FIRE STATION                    10234 NATIONAL BLVD        N 1/4 - 1/2 (0.253 mi.)   J47       60
       Facility Id: 900340216
       Status: Leak being confirmed
       Global ID: T0603793037
     PRICE SELF STORAGE N                    10151 NATIONAL BLVD.       N 1/4 - 1/2 (0.277 mi.)   J48       61
       Status: Completed - Case Closed
       Global Id: T0603738531


     Lower Elevation
     ____________________                        Address
                                                 ________               Direction / Distance
                                                                        ___________________       Map ID
                                                                                                  _____     Page
                                                                                                            _____
     PIPERS BODY SHOP                        3568 OVERLAND AVE          WSW 1/8 - 1/4 (0.195 mi.) E25       34
       Status: Completed - Case Closed
       Global Id: T0603719725
     WINALL #18                                 10646 VENICE BLVD       S 1/4 - 1/2 (0.417 mi.)   K50       65
       Status: Completed - Case Closed
       Facility Id: 902320043
       Status: Remedial action (cleanup) Underway
       Global Id: T0603701260
       Global ID: T0603701260
     GOODYEAR TIRE & RUBB                    10704 VENICE BLVD          S 1/4 - 1/2 (0.438 mi.)   K51       78
      Facility Id: R-07167
      Status: Case Closed
      Global ID: T0603704756
     GOODYEAR TIRE & RUBB                    10704 VENICE BLVD          S 1/4 - 1/2 (0.438 mi.)   K52       79
      Status: Completed - Case Closed
      Global Id: T0603704756




                                                                                TC4258808.2s EXECUTIVE SUMMARY 9

                                                                                                                 109
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 111 of 1236 Page ID
                                     #:4975


                                             EXECUTIVE SUMMARY

   SLIC: SLIC Region comes from the California Regional Water Quality Control Board.

      A review of the SLIC list, as provided by EDR, and dated 03/13/2015 has revealed that there is 1 SLIC
      site within approximately 0.5 miles of the target property.

     Equal/Higher Elevation
     ____________________                          Address
                                                   ________               Direction / Distance
                                                                          ___________________        Map
                                                                                                     _____ID   Page
                                                                                                               _____
     DYNASTY CLEANERS                            9836 NATIONAL BLVD       NE 1/4 - 1/2 (0.482 mi.)   L54       81
       Facility Status: Site Assessment
       Facility Status: Open - Remediation
       Global Id: SL2043D1561




   State and tribal registered storage tank lists
   UST: The Underground Storage Tank database contains registered USTs. USTs are regulated under
   Subtitle I of the Resource Conservation and Recovery Act (RCRA). The data come from the State Water Resources
   Control Board’s Hazardous Substance Storage Container Database.

      A review of the UST list, as provided by EDR, and dated 03/13/2015 has revealed that there are 4 UST
      sites within approximately 0.25 miles of the target property.

     Equal/Higher Elevation
     ____________________                          Address
                                                   ________               Direction / Distance
                                                                          ___________________        Map
                                                                                                     _____ID   Page
                                                                                                               _____
     LOS ANGELES UNIFIED                         3520 MOTOR AVE           NNW 0 - 1/8 (0.072 mi.)    B6        13
       Facility Id: 24093
     WESTSIDE ARCO STATIO                        3479 MOTOR AVE           NNW 0 - 1/8 (0.122 mi.)    B12       20
      Facility Id: 23965
     CHEVRON STATION #9-1                        10329 PALMS BLVD         NNW 0 - 1/8 (0.124 mi.)    C15       22
       Facility Id: 23792


     Lower Elevation
     ____________________                          Address
                                                   ________               Direction / Distance
                                                                          ___________________        Map ID
                                                                                                     _____     Page
                                                                                                               _____
     HUGH P PIPER                                3568 OVERLAND AVE        WSW 1/8 - 1/4 (0.195 mi.) E24        34
       Facility Id: 24048




   ADDITIONAL ENVIRONMENTAL RECORDS


   Local Lists of Landfill / Solid Waste Disposal Sites
   SWRCY: A listing of recycling facilities in California.

      A review of the SWRCY list, as provided by EDR, and dated 03/16/2015 has revealed that there is 1
      SWRCY site within approximately 0.5 miles of the target property.

     Equal/Higher Elevation
     ____________________                          Address
                                                   ________               Direction / Distance
                                                                          ___________________        Map
                                                                                                     _____ID   Page
                                                                                                               _____
     REPLANET LLC                                9860 NATIONAL BLVD       NE 1/4 - 1/2 (0.460 mi.)   L53       80
       Cert Id: RC161302.001




                                                                                  TC4258808.2s EXECUTIVE SUMMARY 10

                                                                                                                    110
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 112 of 1236 Page ID
                                     #:4976


                                         EXECUTIVE SUMMARY


   Local Lists of Registered Storage Tanks
   CA FID UST: The Facility Inventory Database contains active and inactive underground storage tank
   locations. The source is the State Water Resource Control Board.

     A review of the CA FID UST list, as provided by EDR, and dated 10/31/1994 has revealed that there are
     5 CA FID UST sites within approximately 0.25 miles of the target property.

     Equal/Higher Elevation
     ____________________                     Address
                                              ________                   Direction / Distance
                                                                         ___________________       Map
                                                                                                   _____ID    Page
                                                                                                              _____
     WESTSIDE ARCO STATIO                    3479 MOTOR AVE              NNW 0 - 1/8 (0.122 mi.)   B9         14
      Status: A
      Facility Id: 19055271
     ADLY Y ABDELMALAK                       10329 PALMS BLVD            NNW 0 - 1/8 (0.124 mi.)   C19        28
       Status: A
       Facility Id: 19036099
     RICHARD D GADWA                         3405 MOTOR AVE              NNW 1/8 - 1/4 (0.198 mi.) F28        41
       Status: A
       Facility Id: 19037085
     7-ELEVEN STORE #1373                    3450 S OVERLAND AVE         W 1/8 - 1/4 (0.248 mi.)   I45        57
       Status: A
       Facility Id: 19021865


     Lower Elevation
     ____________________                     Address
                                              ________                   Direction / Distance
                                                                         ___________________       Map ID
                                                                                                   _____      Page
                                                                                                              _____
     HUGH P PIPER                            3568 OVERLAND AVE           WSW 1/8 - 1/4 (0.195 mi.) E26        40
       Status: A
       Facility Id: 19022959



   HIST UST: Historical UST Registered Database.

     A review of the HIST UST list, as provided by EDR, and dated 10/15/1990 has revealed that there are 3
     HIST UST sites within approximately 0.25 miles of the target property.

     Equal/Higher Elevation
     ____________________                     Address
                                              ________                   Direction / Distance
                                                                         ___________________       Map
                                                                                                   _____ID    Page
                                                                                                              _____
     WESTSIDE ARCO #2                        3479 MOTOR AVE              NNW 0 - 1/8 (0.122 mi.)   B14        21
      Facility Id: 00000000550
     CHEVRON STATION NO.                     10329 PALMS BLVD.           NNW 0 - 1/8 (0.124 mi.)   C16        23
       Facility Id: 00000062037
     7-11 #13731-2173                        3450 OVERLAND AVE           W 1/8 - 1/4 (0.248 mi.)   I44        54
       Facility Id: 00000003791



   SWEEPS UST: Statewide Environmental Evaluation and Planning System. This underground storage tank
   listing was updated and maintained by a company contacted by the SWRCB in the early 1990’s. The listing is no
   longer updated or maintained. The local agency is the contact for more information on a site on the SWEEPS
   list.

      A review of the SWEEPS UST list, as provided by EDR, and dated 06/01/1994 has revealed that there are
      7 SWEEPS UST sites within approximately 0.25 miles of the target property.




                                                                                 TC4258808.2s EXECUTIVE SUMMARY 11

                                                                                                                   111
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 113 of 1236 Page ID
                                     #:4977


                                      EXECUTIVE SUMMARY


   Equal/Higher Elevation
   ____________________                    Address
                                           ________                  Direction / Distance
                                                                     ___________________        Map ID
                                                                                                _____     Page
                                                                                                          _____
   LOS ANGELES UNIFIED                    3520 MOTOR AVE             NNW 0 - 1/8 (0.072 mi.)    B5        13
     Status: A
     Comp Number: 8177
   WESTSIDE ARCO STATIO                   3479 MOTOR AVE             NNW 0 - 1/8 (0.122 mi.)    B12       20
    Status: A
    Tank Status: A
    Comp Number: 59
   ADLY Y ABDELMALAK                      10329 PALMS BLVD           NNW 0 - 1/8 (0.124 mi.)    C19       28
     Status: A
     Tank Status: A
     Comp Number: 3494
   RICHARD D GADWA                        3405 MOTOR AVE             NNW 1/8 - 1/4 (0.198 mi.) F28        41
     Comp Number: 4783
   7-ELEVEN STORE #1373                   3450 S OVERLAND AVE        W 1/8 - 1/4 (0.248 mi.)    I45       57
     Comp Number: 271


   Lower Elevation
   ____________________                    Address
                                           ________                  Direction / Distance
                                                                     ___________________        Map ID
                                                                                                _____     Page
                                                                                                          _____
   HUGH P PIPER                           3568 OVERLAND AVE          WSW 1/8 - 1/4 (0.195 mi.) E24        34
     Status: A
     Comp Number: 4789
   VINCENT & ESPERENZA                    3630 OVERLAND AVE          SW 1/8 - 1/4 (0.220 mi.)   H33       45
     Status: A
     Comp Number: 8055




 Other Ascertainable Records
 RCRA NonGen / NLR: RCRAInfo is EPA’s comprehensive information system, providing access to data supporting
 the Resource Conservation and Recovery Act (RCRA) of 1976 and the Hazardous and Solid Waste Amendments (HSWA)
 of 1984. The database includes selective information on sites which generate, transport, store, treat and/or
 dispose of hazardous waste as defined by the Resource Conservation and Recovery Act (RCRA). Non-Generators do
 not presently generate hazardous waste.

   A review of the RCRA NonGen / NLR list, as provided by EDR, and dated 12/09/2014 has revealed that
    there are 2 RCRA NonGen / NLR sites within approximately 0.25 miles of the target property.

   Equal/Higher Elevation
   ____________________                    Address
                                           ________                  Direction / Distance
                                                                     ___________________        Map
                                                                                                _____ID   Page
                                                                                                          _____
   CHEVRON 91339                          10329 PALMS BLVD           NNW 0 - 1/8 (0.124 mi.)    C18       26

   Lower Elevation
   ____________________                    Address
                                           ________                  Direction / Distance
                                                                     ___________________        Map ID
                                                                                                _____     Page
                                                                                                          _____
   GREEN SCENE THE#                       3637 MOTOR AVE             SSE 0 - 1/8 (0.069 mi.)    3         10




                                                                             TC4258808.2s EXECUTIVE SUMMARY 12

                                                                                                                  112
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 114 of 1236 Page ID
                                     #:4978


                                          EXECUTIVE SUMMARY

   HIST CORTESE: The sites for the list are designated by the State Water Resource Control Board [LUST],
   the Integrated Waste Board [SWF/LS], and the Department of Toxic Substances Control [CALSITES]. This
   listing is no longer updated by the state agency.

     A review of the HIST CORTESE list, as provided by EDR, and dated 04/01/2001 has revealed that there
     are 3 HIST CORTESE sites within approximately 0.5 miles of the target property.

     Equal/Higher Elevation
     ____________________                      Address
                                               ________                   Direction / Distance
                                                                          ___________________       Map
                                                                                                    _____ID   Page
                                                                                                              _____
     7-11 #13731-2173                         3450 OVERLAND AVE           W 1/8 - 1/4 (0.248 mi.)   I44       54
       Reg Id: 900340152


     Lower Elevation
     ____________________                      Address
                                               ________                   Direction / Distance
                                                                          ___________________       Map ID
                                                                                                    _____     Page
                                                                                                              _____
     WINALL #18                               10646 VENICE BLVD           S 1/4 - 1/2 (0.417 mi.)   K50       65
       Reg Id: 902320043
     GOODYEAR TIRE & RUBB                     10704 VENICE BLVD           S 1/4 - 1/2 (0.438 mi.)   K52       79
      Reg Id: R-07167



   Notify 65: Listings of all Proposition 65 incidents reported to counties by the State Water Resources
   Control Board and the Regional Water Quality Control Board. This database is no longer updated by the
   reporting agency.

      A review of the Notify 65 list, as provided by EDR, and dated 10/21/1993 has revealed that there is 1
      Notify 65 site within approximately 1 mile of the target property.

     Equal/Higher Elevation
     ____________________                      Address
                                               ________                   Direction / Distance
                                                                          ___________________       Map
                                                                                                    _____ID   Page
                                                                                                              _____
     GAS SERVICE STATION                      9930 NATIONAL BLVD.         NE 1/2 - 1 (0.580 mi.)    55        84


   DRYCLEANERS: A list of drycleaner related facilities that have EPA ID numbers. These are facilities
   with certain SIC codes: power laundries, family and commercial; garment pressing and cleaners’ agents; linen
   supply; coin-operated laundries and cleaning; drycleaning plants except rugs; carpet and upholster cleaning;
   industrial launderers; laundry and garment services.

     A review of the DRYCLEANERS list, as provided by EDR, and dated 02/18/2015 has revealed that there
     are 2 DRYCLEANERS sites within approximately 0.25 miles of the target property.

     Equal/Higher Elevation
     ____________________                      Address
                                               ________                   Direction / Distance
                                                                          ___________________       Map
                                                                                                    _____ID   Page
                                                                                                              _____
     CHEVIOT PALMS CLEANE                     3371 MOTOR AVE              NNW 1/8 - 1/4 (0.241 mi.) F41       50
       EPA Id: CAD981633233


     Lower Elevation
     ____________________                      Address
                                               ________                   Direction / Distance
                                                                          ___________________       Map ID
                                                                                                    _____     Page
                                                                                                              _____
     OVERLAND CLEANERS                        3500 OVERLAND AVE           W 1/8 - 1/4 (0.231 mi.)   G38       47
      EPA Id: CAL000310980
      EPA Id: CAL000315854
      EPA Id: CAD983598467
      EPA Id: CAL000282237




                                                                                  TC4258808.2s EXECUTIVE SUMMARY 13

                                                                                                                   113
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 115 of 1236 Page ID
                                     #:4979


                                         EXECUTIVE SUMMARY


   EDR HIGH RISK HISTORICAL RECORDS


   EDR Exclusive Records
   EDR US Hist Auto Stat: EDR has searched selected national collections of business directories and has collected
   listings of potential gas station/filling station/service station sites that were available to EDR
   researchers. EDR’s review was limited to those categories of sources that might, in EDR’s opinion, include
   gas station/filling station/service station establishments. The categories reviewed included, but were not
   limited to gas, gas station, gasoline station, filling station, auto, automobile repair, auto service station,
   service station, etc. This database falls within a category of information EDR classifies as "High Risk
   Historical Records", or HRHR. EDR’s HRHR effort presents unique and sometimes proprietary data about past
   sites and operations that typically create environmental concerns, but may not show up in current government
   records searches.

     A review of the EDR US Hist Auto Stat list, as provided by EDR, has revealed that there are 13 EDR US
     Hist Auto Stat sites within approximately 0.25 miles of the target property.

     Equal/Higher Elevation
     ____________________                      Address
                                               ________                   Direction / Distance
                                                                          ___________________         Map
                                                                                                      _____ID   Page
                                                                                                                _____
     Not reported                            3479 MOTOR AVE               NNW 0 - 1/8 (0.122 mi.)     B13       21
     CHEVRON STATIONS                        10329 PALMS BLVD             NNW 0 - 1/8 (0.124 mi.)     C17       26
     Not reported                            3405 MOTOR AVE               NNW 1/8 - 1/4 (0.198 mi.)   F27       41
     Not reported                            3375 MOTOR AVE               NNW 1/8 - 1/4 (0.237 mi.)   F40       50

     Lower Elevation
     ____________________                      Address
                                               ________                   Direction / Distance
                                                                          ___________________         Map ID
                                                                                                      _____     Page
                                                                                                                _____
     Not reported                            3703   MOTOR AVE             SSE 1/8 - 1/4 (0.188 mi.)   22        32
     Not reported                            3568   OVERLAND AVE          WSW 1/8 - 1/4 (0.195 mi.)   E23       33
     Not reported                            3547   OVERLAND AVE          WSW 1/8 - 1/4 (0.213 mi.)   E29       42
     Not reported                            3549   OVERLAND AVE          WSW 1/8 - 1/4 (0.213 mi.)   E30       43
     Not reported                            3630   OVERLAND AVE          SW 1/8 - 1/4 (0.220 mi.)    H32       45
     Not reported                            3634   OVERLAND AVE          SW 1/8 - 1/4 (0.223 mi.)    H34       46
     Not reported                            3625   OVERLAND AVE          SSW 1/8 - 1/4 (0.229 mi.)   H36       46
     Not reported                            3627   OVERLAND AVE          SSW 1/8 - 1/4 (0.230 mi.)   H37       47
     Not reported                            3664   OVERLAND AVE          SSW 1/8 - 1/4 (0.246 mi.)   43        53


   EDR US Hist Cleaners: EDR has searched selected national collections of business directories and has collected
   listings of potential dry cleaner sites that were available to EDR researchers. EDR’s review was limited to
   those categories of sources that might, in EDR’s opinion, include dry cleaning establishments. The categories
   reviewed included, but were not limited to dry cleaners, cleaners, laundry, laundromat, cleaning/laundry, wash
   & dry etc. This database falls within a category of information EDR classifies as "High Risk Historical
   Records", or HRHR. EDR’s HRHR effort presents unique and sometimes proprietary data about past sites and
   operations that typically create environmental concerns, but may not show up in current government records
   searches.

      A review of the EDR US Hist Cleaners list, as provided by EDR, has revealed that there are 6 EDR US
      Hist Cleaners sites within approximately 0.25 miles of the target property.

     Equal/Higher Elevation
     ____________________                      Address
                                               ________                   Direction / Distance
                                                                          ___________________         Map
                                                                                                      _____ID   Page
                                                                                                                _____
     Not reported                            3551 MENTONE AVE             W 0 - 1/8 (0.083 mi.)       7         13
     Not reported                            10404 PALMS BLVD             NW 0 - 1/8 (0.106 mi.)      B8        14
     Not reported                            10510 WOODBINE ST            WNW 1/8 - 1/4 (0.224 mi.)   35        46
     Not reported                            3371 MOTOR AVE               NNW 1/8 - 1/4 (0.241 mi.)   F42       52

     Lower Elevation
     ____________________                      Address
                                               ________                   Direction / Distance
                                                                          ___________________         Map ID
                                                                                                      _____     Page
                                                                                                                _____
     Not reported                            10407 TABOR ST               SSW 0 - 1/8 (0.014 mi.)     A1        8




                                                                                  TC4258808.2s EXECUTIVE SUMMARY 14

                                                                                                                     114
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 116 of 1236 Page ID
                                     #:4980


                            EXECUTIVE SUMMARY


     Lower Elevation
     ____________________      Address
                                ________           Direction / Distance
                                                   ___________________       Map ID
                                                                             _____    Page
                                                                                      _____
     Not reported              3500 OVERLAND AVE   W 1/8 - 1/4 (0.231 mi.)   G39      49




                                                           TC4258808.2s EXECUTIVE SUMMARY 15

                                                                                           115
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 117 of 1236 Page ID
                                     #:4981


                                              EXECUTIVE SUMMARY

   Due to poor or inadequate address information, the following sites were not mapped. Count: 3 records.

   Site Name
   ____________                                                                     Database(s)
                                                                                    ____________
                                                                                    CDL
                                                                                    CDL
   PENMAR GOLF COURSE                                                               SWF/LF




                                                                                            TC4258808.2s EXECUTIVE SUMMARY 16

                                                                                                                         116
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 118 of 1236 Page ID
                                     #:4982




                                                                          117
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 119 of 1236 Page ID
                                     #:4983




                                                                          118
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 120 of 1236 Page ID
                                     #:4984

                                          MAP FINDINGS SUMMARY


                               Search
                               Distance     Target                                                        Total
  Database                     (Miles)      Property   < 1/8   1/8 - 1/4   1/4 - 1/2   1/2 - 1   >1       Plotted


  STANDARD ENVIRONMENTAL RECORDS


  Federal NPL site list
  NPL                          1.000                     0        0           0           0       NR         0
  Proposed NPL                 1.000                     0        0           0           0       NR         0
  NPL LIENS                     TP                      NR       NR          NR          NR       NR         0
  Federal Delisted NPL site list
  Delisted NPL                 1.000                     0         0           0          0       NR         0
  Federal CERCLIS list
  CERCLIS                      0.500                     0         0           0         NR       NR         0
  FEDERAL FACILITY             0.500                     0         0           0         NR       NR         0
  Federal CERCLIS NFRAP site List
  CERC-NFRAP                   0.500                     0         0           0         NR       NR         0
  Federal RCRA CORRACTS facilities list
  CORRACTS                     1.000                     0         0           0          0       NR         0
  Federal RCRA non-CORRACTS TSD facilities list
  RCRA-TSDF                    0.500                     0         0           0         NR       NR         0
  Federal RCRA generators list
  RCRA-LQG                     0.250                     1         0         NR          NR       NR         1
  RCRA-SQG                     0.250                     1         5         NR          NR       NR         6
  RCRA-CESQG                   0.250                     0         0         NR          NR       NR         0
  Federal institutional controls /
  engineering controls registries
  US ENG CONTROLS              0.500                     0         0           0         NR       NR         0
  US INST CONTROL              0.500                     0         0           0         NR       NR         0
  LUCIS                        0.500                     0         0           0         NR       NR         0
  Federal ERNS list
  ERNS                          TP                      NR       NR          NR          NR       NR        0
  State- and tribal - equivalent NPL
  RESPONSE                     1.000                     0         0           0          0       NR        0
  State- and tribal - equivalent CERCLIS
  ENVIROSTOR                   1.000                     0         0           1          1       NR        2
  State and tribal landfill and/or
  solid waste disposal site lists
  SWF/LF                       0.500                     0         0           0         NR       NR        0
  State and tribal leaking storage tank lists
  LUST                         0.500                     3         2           6         NR       NR        11




                                                                                                 TC4258808.2s Page 4

                                                                                                            119
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 121 of 1236 Page ID
                                     #:4985

                                          MAP FINDINGS SUMMARY


                               Search
                               Distance      Target                                                        Total
  Database                     (Miles)       Property   < 1/8   1/8 - 1/4   1/4 - 1/2   1/2 - 1   >1       Plotted

  SLIC                         0.500                      0         0           1         NR       NR         1
  INDIAN LUST                  0.500                      0         0           0         NR       NR         0
  State and tribal registered storage tank lists
  UST                          0.250                      3         1         NR          NR       NR         4
  AST                          0.250                      0         0         NR          NR       NR         0
  INDIAN UST                   0.250                      0         0         NR          NR       NR         0
  FEMA UST                     0.250                      0         0         NR          NR       NR         0
  State and tribal voluntary cleanup sites
  INDIAN VCP                   0.500                      0         0           0         NR       NR         0
  VCP                          0.500                      0         0           0         NR       NR         0

  ADDITIONAL ENVIRONMENTAL RECORDS


  Local Brownfield lists
  US BROWNFIELDS               0.500                      0         0           0         NR       NR         0
  Local Lists of Landfill / Solid
  Waste Disposal Sites
  DEBRIS REGION 9              0.500                      0        0           0          NR       NR         0
  ODI                          0.500                      0        0           0          NR       NR         0
  SWRCY                        0.500                      0        0           1          NR       NR         1
  HAULERS                       TP                       NR       NR          NR          NR       NR         0
  INDIAN ODI                   0.500                      0        0           0          NR       NR         0
  WMUDS/SWAT                   0.500                      0        0           0          NR       NR         0
  Local Lists of Hazardous waste /
  Contaminated Sites
  US CDL                        TP                       NR       NR          NR          NR       NR         0
  HIST Cal-Sites               1.000                      0        0           0           0       NR         0
  SCH                          0.250                      0        0          NR          NR       NR         0
  Toxic Pits                   1.000                      0        0           0           0       NR         0
  AOCONCERN                    1.000                      0        0           0           0       NR         0
  CDL                           TP                       NR       NR          NR          NR       NR         0
  US HIST CDL                   TP                       NR       NR          NR          NR       NR         0
  Local Lists of Registered Storage Tanks
  CA FID UST                   0.250                      2         3         NR          NR       NR        5
  HIST UST                     0.250                      2         1         NR          NR       NR        3
  SWEEPS UST                   0.250                      3         4         NR          NR       NR        7
  Local Land Records
  LIENS 2                       TP                       NR       NR          NR          NR       NR        0
  LIENS                         TP                       NR       NR          NR          NR       NR        0
  DEED                         0.500                      0        0           0          NR       NR        0
  Records of Emergency Release Reports
  HMIRS                             TP                   NR       NR          NR          NR       NR        0
  CHMIRS                            TP                   NR       NR          NR          NR       NR        0




                                                                                                  TC4258808.2s Page 5

                                                                                                             120
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 122 of 1236 Page ID
                                     #:4986

                                      MAP FINDINGS SUMMARY


                           Search
                           Distance     Target                                                        Total
  Database                 (Miles)      Property   < 1/8   1/8 - 1/4   1/4 - 1/2   1/2 - 1   >1       Plotted

  LDS                       TP                      NR       NR          NR          NR       NR         0
  MCS                       TP                      NR       NR          NR          NR       NR         0
  SPILLS 90                 TP                      NR       NR          NR          NR       NR         0
  Other Ascertainable Records
  RCRA NonGen / NLR        0.250                     2        0          NR         NR        NR        2
  DOT OPS                   TP                      NR       NR          NR         NR        NR        0
  DOD                      1.000                     0        0           0          0        NR        0
  FUDS                     1.000                     0        0           0          0        NR        0
  CONSENT                  1.000                     0        0           0          0        NR        0
  ROD                      1.000                     0        0           0          0        NR        0
  UMTRA                    0.500                     0        0           0         NR        NR        0
  US MINES                 0.250                     0        0          NR         NR        NR        0
  TRIS                      TP                      NR       NR          NR         NR        NR        0
  TSCA                      TP                      NR       NR          NR         NR        NR        0
  FTTS                      TP                      NR       NR          NR         NR        NR        0
  HIST FTTS                 TP                      NR       NR          NR         NR        NR        0
  SSTS                      TP                      NR       NR          NR         NR        NR        0
  ICIS                      TP                      NR       NR          NR         NR        NR        0
  PADS                      TP                      NR       NR          NR         NR        NR        0
  MLTS                      TP                      NR       NR          NR         NR        NR        0
  RADINFO                   TP                      NR       NR          NR         NR        NR        0
  FINDS                     TP                      NR       NR          NR         NR        NR        0
  RAATS                     TP                      NR       NR          NR         NR        NR        0
  RMP                       TP                      NR       NR          NR         NR        NR        0
  CA BOND EXP. PLAN        1.000                     0        0           0          0        NR        0
  UIC                       TP                      NR       NR          NR         NR        NR        0
  NPDES                     TP                      NR       NR          NR         NR        NR        0
  Cortese                  0.500                     0        0           0         NR        NR        0
  HIST CORTESE             0.500                     0        1           2         NR        NR        3
  CUPA Listings            0.250                     0        0          NR         NR        NR        0
  Notify 65                1.000                     0        0           0          1        NR        1
  LA Co. Site Mitigation    TP                      NR       NR          NR         NR        NR        0
  DRYCLEANERS              0.250                     0        2          NR         NR        NR        2
  LOS ANGELES CO. HMS       TP                      NR       NR          NR         NR        NR        0
  WIP                      0.250                     0        0          NR         NR        NR        0
  ENF                       TP                      NR       NR          NR         NR        NR        0
  HAZNET                    TP                      NR       NR          NR         NR        NR        0
  EMI                       TP                      NR       NR          NR         NR        NR        0
  INDIAN RESERV            1.000                     0        0           0          0        NR        0
  SCRD DRYCLEANERS         0.500                     0        0           0         NR        NR        0
  HWT                      0.250                     0        0          NR         NR        NR        0
  HWP                      1.000                     0        0           0          0        NR        0
  Financial Assurance       TP                      NR       NR          NR         NR        NR        0
  WDS                       TP                      NR       NR          NR         NR        NR        0
  MWMP                     0.250                     0        0          NR         NR        NR        0
  PCB TRANSFORMER           TP                      NR       NR          NR         NR        NR        0
  COAL ASH EPA             0.500                     0        0           0         NR        NR        0
  US AIRS                   TP                      NR       NR          NR         NR        NR        0
  COAL ASH DOE              TP                      NR       NR          NR         NR        NR        0
  2020 COR ACTION          0.250                     0        0          NR         NR        NR        0




                                                                                             TC4258808.2s Page 6

                                                                                                        121
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 123 of 1236 Page ID
                                     #:4987

                                         MAP FINDINGS SUMMARY


                              Search
                              Distance     Target                                                        Total
  Database                    (Miles)      Property   < 1/8   1/8 - 1/4   1/4 - 1/2   1/2 - 1   >1       Plotted

  PRP                          TP                      NR       NR          NR          NR       NR         0
  LEAD SMELTERS                TP                      NR       NR          NR          NR       NR         0
  EPA WATCH LIST               TP                      NR       NR          NR          NR       NR         0
  US FIN ASSUR                 TP                      NR       NR          NR          NR       NR         0
  PROC                        0.500                     0        0           0          NR       NR         0

  EDR HIGH RISK HISTORICAL RECORDS


  EDR Exclusive Records
  EDR MGP                     1.000                     0         0          0           0       NR         0
  EDR US Hist Auto Stat       0.250                     2        11         NR          NR       NR        13
  EDR US Hist Cleaners        0.250                     3        3          NR          NR       NR        6

  EDR RECOVERED GOVERNMENT ARCHIVES


  Exclusive Recovered Govt. Archives
  RGA LF                       TP                      NR       NR          NR          NR       NR         0
  RGA LUST                     TP                      NR       NR          NR          NR       NR         0

  - Totals --                                0         22       33          11          2          0       68




  NOTES:
    TP = Target Property
    NR = Not Requested at this Search Distance
    Sites may be listed in more than one database




                                                                                                TC4258808.2s Page 7

                                                                                                           122
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 124 of 1236 Page ID
                                     #:4988
Map ID                                                    MAP FINDINGS
Direction
Distance                                                                                                              EDR ID Number
Elevation   Site                                                                                     Database(s)      EPA ID Number




A1                                                                                         EDR US Hist Cleaners       1014970553
SSW         10407 TABOR ST                                                                                             N/A
< 1/8       LOS ANGELES, CA 90034
0.014 mi.
75 ft.      Site 1 of 2 in cluster A

Relative:     EDR Historical Cleaners:
Lower           Name:                    PRO CLEANERS
                Year:                    1999
Actual:         Address:                 10407 TABOR ST
100 ft.



A2          TABOR CLEANERS                                                                            RCRA-SQG        1000340376
SSW         10407 TABOR ST                                                                               FINDS        CAD981974785
< 1/8       LOS ANGELES, CA 90034                                                                           EMI
0.014 mi.
75 ft.      Site 2 of 2 in cluster A

Relative:     RCRA-SQG:
Lower           Date form received by agency: 05/01/1987
                Facility name:                TABOR CLEANERS
Actual:         Facility address:             10407 TABOR ST
100 ft.                                       LOS ANGELES, CA 90034
                EPA ID:                       CAD981974785
                Mailing address:              TABOR ST
                                              LOS ANGELES, CA 90034
                Contact:                      ENVIRONMENTAL MANAGER
                Contact address:              10407 TABOR ST
                                              LOS ANGELES, CA 90034
                Contact country:              US
                Contact telephone:            (415) 555-1212
                Contact email:                Not reported
                EPA Region:                   09
                Classification:               Small Small Quantity Generator
                Description:                  Handler: generates more than 100 and less than 1000 kg of hazardous
                                              waste during any calendar month and accumulates less than 6000 kg of
                                              hazardous waste at any time; or generates 100 kg or less of hazardous
                                              waste during any calendar month, and accumulates more than 1000 kg of
                                              hazardous waste at any time


              Owner/Operator Summary:
                Owner/operator name:           FLOYER ENTERPRISES
                Owner/operator address:        NOT REQUIRED
                                               NOT REQUIRED, ME 99999
                   Owner/operator country:     Not reported
                   Owner/operator telephone:   (415) 555-1212
                   Legal status:               Private
                   Owner/Operator Type:        Owner
                   Owner/Op start date:        Not reported
                   Owner/Op end date:          Not reported

                   Owner/operator name:        NOT REQUIRED
                   Owner/operator address:     NOT REQUIRED
                                               NOT REQUIRED, ME 99999
                   Owner/operator country:     Not reported
                   Owner/operator telephone:   (415) 555-1212
                   Legal status:               Private
                   Owner/Operator Type:        Operator
                   Owner/Op start date:        Not reported
                   Owner/Op end date:          Not reported



                                                                                                             TC4258808.2s Page 8

                                                                                                                           123
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 125 of 1236 Page ID
                                     #:4989
Map ID                                                       MAP FINDINGS
Direction
Distance                                                                                                               EDR ID Number
Elevation   Site                                                                                         Database(s)   EPA ID Number




            TABOR CLEANERS (Continued)                                                                                 1000340376

              Handler Activities Summary:
                U.S. importer of hazardous waste:     No
                Mixed waste (haz. and radioactive):   No
                Recycler of hazardous waste:          No
                Transporter of hazardous waste:       No
                Treater, storer or disposer of HW:    No
                Underground injection activity:       No
                On-site burner exemption:             No
                Furnace exemption:                    No
                Used oil fuel burner:                 No
                Used oil processor:                   No
                User oil refiner:                     No
                Used oil fuel marketer to burner:     No
                Used oil Specification marketer:      No
                Used oil transfer facility:           No
                Used oil transporter:                 No

                   Violation Status:            No violations found
              FINDS:

                   Registry ID:                 110002761565

                   Environmental Interest/Information System
                                     RCRAInfo is a national information system that supports the Resource
                                     Conservation and Recovery Act (RCRA) program through the tracking of
                                     events and activities related to facilities that generate, transport,
                                     and treat, store, or dispose of hazardous waste. RCRAInfo allows RCRA
                                     program staff to track the notification, permit, compliance, and
                                     corrective action activities required under RCRA.



              EMI:
                Year:                                           1987
                County Code:                                    19
                Air Basin:                                      SC
                Facility ID:                                    43915
                Air District Name:                              SC
                SIC Code:                                       7216
                Air District Name:                              SOUTH COAST AQMD
                Community Health Air Pollution Info System:     Not reported
                Consolidated Emission Reporting Rule:           Not reported
                Total Organic Hydrocarbon Gases Tons/Yr:        2
                Reactive Organic Gases Tons/Yr:                 0
                Carbon Monoxide Emissions Tons/Yr:              0
                NOX - Oxides of Nitrogen Tons/Yr:               0
                SOX - Oxides of Sulphur Tons/Yr:                0
                Particulate Matter Tons/Yr:                     0
                Part. Matter 10 Micrometers & Smllr Tons/Yr:    0

                   Year:                                        1990
                   County Code:                                 19
                   Air Basin:                                   SC
                   Facility ID:                                 43915
                   Air District Name:                           SC
                   SIC Code:                                    7216
                   Air District Name:                           SOUTH COAST AQMD




                                                                                                                TC4258808.2s Page 9

                                                                                                                            124
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 126 of 1236 Page ID
                                     #:4990
Map ID                                                        MAP FINDINGS
Direction
Distance                                                                                                           EDR ID Number
Elevation   Site                                                                                     Database(s)   EPA ID Number




            TABOR CLEANERS (Continued)                                                                             1000340376
                   Community Health Air Pollution Info System:    Not reported
                   Consolidated Emission Reporting Rule:          Not reported
                   Total Organic Hydrocarbon Gases Tons/Yr:       2
                   Reactive Organic Gases Tons/Yr:                0
                   Carbon Monoxide Emissions Tons/Yr:             0
                   NOX - Oxides of Nitrogen Tons/Yr:              0
                   SOX - Oxides of Sulphur Tons/Yr:               0
                   Particulate Matter Tons/Yr:                    0
                   Part. Matter 10 Micrometers & Smllr Tons/Yr:   0




3           GREEN SCENE THE#                                                                RCRA NonGen / NLR      1000206855
SSE         3637 MOTOR AVE                                                                             FINDS       CAD064563505
< 1/8       LOS ANGELES, CA 90034
0.069 mi.
362 ft.

Relative:     RCRA NonGen / NLR:
Lower           Date form received by agency: 07/10/1980
                Facility name:                GREEN SCENE THE#
Actual:         Facility address:             3637 MOTOR AVE
97 ft.                                        LOS ANGELES, CA 90034
                EPA ID:                       CAD064563505
                Mailing address:              5842 TAMPA AV
                                              TARZANA, CA 91356
                Contact:                      ENVIRONMENTAL MANAGER
                Contact address:              3637 MOTOR AVE
                                              LOS ANGELES, CA 90034
                Contact country:              US
                Contact telephone:            (213) 705-6388
                Contact email:                Not reported
                EPA Region:                   09
                Classification:               Non-Generator
                Description:                  Handler: Non-Generators do not presently generate hazardous waste


              Owner/Operator Summary:
                Owner/operator name:             COHEN ROBERT L
                Owner/operator address:          NOT REQUIRED
                                                 NOT REQUIRED, ME 99999
                   Owner/operator country:       Not reported
                   Owner/operator telephone:     (415) 555-1212
                   Legal status:                 Private
                   Owner/Operator Type:          Owner
                   Owner/Op start date:          Not reported
                   Owner/Op end date:            Not reported

                   Owner/operator name:          NOT REQUIRED
                   Owner/operator address:       NOT REQUIRED
                                                 NOT REQUIRED, ME 99999
                   Owner/operator country:       Not reported
                   Owner/operator telephone:     (415) 555-1212
                   Legal status:                 Private
                   Owner/Operator Type:          Operator
                   Owner/Op start date:          Not reported
                   Owner/Op end date:            Not reported


              Handler Activities Summary:
                U.S. importer of hazardous waste:      No


                                                                                                            TC4258808.2s Page 10

                                                                                                                        125
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 127 of 1236 Page ID
                                     #:4991
Map ID                                                        MAP FINDINGS
Direction
Distance                                                                                                                EDR ID Number
Elevation   Site                                                                                         Database(s)    EPA ID Number




            GREEN SCENE THE# (Continued)                                                                                1000206855
                   Mixed waste (haz. and radioactive):   No
                   Recycler of hazardous waste:          No
                   Transporter of hazardous waste:       No
                   Treater, storer or disposer of HW:    No
                   Underground injection activity:       No
                   On-site burner exemption:             No
                   Furnace exemption:                    No
                   Used oil fuel burner:                 No
                   Used oil processor:                   No
                   User oil refiner:                     No
                   Used oil fuel marketer to burner:     No
                   Used oil Specification marketer:      No
                   Used oil transfer facility:           No
                   Used oil transporter:                 No

                   Violation Status:             No violations found
              FINDS:

                   Registry ID:                  110002654173

                   Environmental Interest/Information System
                                     RCRAInfo is a national information system that supports the Resource
                                     Conservation and Recovery Act (RCRA) program through the tracking of
                                     events and activities related to facilities that generate, transport,
                                     and treat, store, or dispose of hazardous waste. RCRAInfo allows RCRA
                                     program staff to track the notification, permit, compliance, and
                                     corrective action activities required under RCRA.




B4          PALMS ELEMENTARY SCHOOL                                                                          RCRA-LQG   1011861619
NNW         3520 MOTOR AVE                                                                                              CAR000195727
< 1/8       LOS ANGELES, CA 90034
0.072 mi.
380 ft.     Site 1 of 10 in cluster B

Relative:     RCRA-LQG:
Higher          Date form received by agency: 10/10/2008
                Facility name:                PALMS ELEMENTARY SCHOOL
Actual:         Facility address:             3520 MOTOR AVE
106 ft.                                       LOS ANGELES, CA 90034
                EPA ID:                       CAR000195727
                Mailing address:              333 S BEAUDRY AVE
                                              20TH FL LAUSD OEHS
                                              LOS ANGELES, CA 90017
                Contact:                      SOE AUNG
                Contact address:              333 S BEAUDRY AVE 20TH FL LAUSD OEHS
                                              LOS ANGELES, CA 90017
                Contact country:              US
                Contact telephone:            213-241-3904
                Contact email:                SOE.AUNG@LAUSD.NET
                EPA Region:                   09
                Classification:               Large Quantity Generator
                Description:                  Handler: generates 1,000 kg or more of hazardous waste during any
                                              calendar month; or generates more than 1 kg of acutely hazardous waste
                                              during any calendar month; or generates more than 100 kg of any
                                              residue or contaminated soil, waste or other debris resulting from the
                                              cleanup of a spill, into or on any land or water, of acutely hazardous



                                                                                                                 TC4258808.2s Page 11

                                                                                                                             126
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 128 of 1236 Page ID
                                     #:4992
Map ID                                                      MAP FINDINGS
Direction
Distance                                                                                                            EDR ID Number
Elevation   Site                                                                                      Database(s)   EPA ID Number




            PALMS ELEMENTARY SCHOOL (Continued)                                                                     1011861619
                                               waste during any calendar month; or generates 1 kg or less of acutely
                                               hazardous waste during any calendar month, and accumulates more than 1
                                               kg of acutely hazardous waste at any time; or generates 100 kg or less
                                               of any residue or contaminated soil, waste or other debris resulting
                                               from the cleanup of a spill, into or on any land or water, of acutely
                                               hazardous waste during any calendar month, and accumulates more than
                                               100 kg of that material at any time


              Owner/Operator Summary:
                Owner/operator name:           LOS ANGELES UNIFIED SCHOOL DIST
                Owner/operator address:        333 S BEAUDRY AVE
                                               LOS ANGELES, CA 90017
                   Owner/operator country:     US
                   Owner/operator telephone:   Not reported
                   Legal status:               District
                   Owner/Operator Type:        Owner
                   Owner/Op start date:        11/14/1989
                   Owner/Op end date:          Not reported

                   Owner/operator name:        PALMS ELEMENTARY SCHOOL
                   Owner/operator address:     Not reported
                                               Not reported
                   Owner/operator country:     Not reported
                   Owner/operator telephone:   Not reported
                   Legal status:               District
                   Owner/Operator Type:        Operator
                   Owner/Op start date:        11/14/1989
                   Owner/Op end date:          Not reported


              Handler Activities Summary:
                U.S. importer of hazardous waste:     No
                Mixed waste (haz. and radioactive):   No
                Recycler of hazardous waste:          No
                Transporter of hazardous waste:       No
                Treater, storer or disposer of HW:    No
                Underground injection activity:       No
                On-site burner exemption:             No
                Furnace exemption:                    No
                Used oil fuel burner:                 No
                Used oil processor:                   No
                User oil refiner:                     No
                Used oil fuel marketer to burner:     No
                Used oil Specification marketer:      No
                Used oil transfer facility:           No
                Used oil transporter:                 No

                   Violation Status:           No violations found




                                                                                                            TC4258808.2s Page 12

                                                                                                                         127
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 129 of 1236 Page ID
                                     #:4993
Map ID                                                   MAP FINDINGS
Direction
Distance                                                                                       EDR ID Number
Elevation   Site                                                                 Database(s)   EPA ID Number




B5          LOS ANGELES UNIFIED SCHOOL DIS                                     SWEEPS UST      S106928833
NNW         3520 MOTOR AVE                                                                      N/A
< 1/8       LOS ANGELES, CA 90034
0.072 mi.
380 ft.     Site 2 of 10 in cluster B

Relative:     SWEEPS UST:
Higher          Status:                  Active
                Comp Number:             8177
Actual:         Number:                  4
106 ft.         Board Of Equalization:   Not reported
                Referral Date:           05-20-93
                Action Date:             05-20-93
                Created Date:            05-20-93
                Owner Tank Id:           Not reported
                SWRCB Tank Id:           Not reported
                Tank Status:             Not reported
                Capacity:                Not reported
                Active Date:             Not reported
                Tank Use:                Not reported
                STG:                     Not reported
                Content:                 Not reported
                Number Of Tanks:         Not reported




B6          LOS ANGELES UNIFIED SCHOOLDIS                                               UST    U003780530
NNW         3520 MOTOR AVE                                                                      N/A
< 1/8       LOS ANGELES, CA 90034
0.072 mi.
380 ft.     Site 3 of 10 in cluster B

Relative:     UST:
Higher          Facility ID:                   24093
                Permitting Agency:             LOS ANGELES, CITY OF
Actual:         Latitude:                      34.0276747
106 ft.         Longitude:                     -118.4065867




7                                                                       EDR US Hist Cleaners   1015048571
West        3551 MENTONE AVE                                                                    N/A
< 1/8       LOS ANGELES, CA 90034
0.083 mi.
437 ft.

Relative:     EDR Historical Cleaners:
Higher          Name:                    ALWAYS READY CARPET CLEANING
                Year:                    2008
Actual:         Address:                 3551 MENTONE AVE
102 ft.




                                                                                       TC4258808.2s Page 13

                                                                                                    128
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 130 of 1236 Page ID
                                     #:4994
Map ID                                                   MAP FINDINGS
Direction
Distance                                                                                         EDR ID Number
Elevation   Site                                                                   Database(s)   EPA ID Number




B8                                                                        EDR US Hist Cleaners   1014970544
NW          10404 PALMS BLVD                                                                      N/A
< 1/8       LOS ANGELES, CA 90034
0.106 mi.
560 ft.     Site 4 of 10 in cluster B

Relative:     EDR Historical Cleaners:
Higher          Name:                     CUT TO FIT TAILORS & CLEANERS
                Year:                     2008
Actual:         Address:                  10404 PALMS BLVD
107 ft.
                   Name:                  CUT TO FIT TAILORS & CLEANERS
                   Year:                  2010
                   Address:               10404 PALMS BLVD

                   Name:                  CUT TO FIT TAILORS & CLEANERS
                   Year:                  2011
                   Address:               10404 PALMS BLVD

                   Name:                  CUT TO FIT TAILORS & CLEANERS
                   Year:                  2012
                   Address:               10404 PALMS BLVD




B9          WESTSIDE ARCO STATION #2                                               CA FID UST    S101617374
NNW         3479 MOTOR AVE                                                                        N/A
< 1/8       LOS ANGELES, CA 90034
0.122 mi.
642 ft.     Site 5 of 10 in cluster B

Relative:     CA FID UST:
Higher          Facility ID:            19055271
                Regulated By:           UTNKA
Actual:         Regulated ID:           00000550
109 ft.         Cortese Code:           Not reported
                SIC Code:               Not reported
                Facility Phone:         2138361707
                Mail To:                Not reported
                Mailing Address:        3479 MOTOR AVE
                Mailing Address 2:      Not reported
                Mailing City,St,Zip:    LOS ANGELES 900340000
                Contact:                Not reported
                Contact Phone:          Not reported
                DUNs Number:            Not reported
                NPDES Number:           Not reported
                EPA ID:                 Not reported
                Comments:               Not reported
                Status:                 Active




B10         WESTSIDE ARCO #2                                                             LUST    S103995715
NNW         3479 MOTOR AVE                                                                        N/A
< 1/8       LOS ANGELES, CA
0.122 mi.
642 ft.     Site 6 of 10 in cluster B

Relative:     LUST:
Higher          Region:                            STATE
                Global Id:                         T0603778436
Actual:         Latitude:                          34.026476
109 ft.


                                                                                         TC4258808.2s Page 14

                                                                                                      129
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 131 of 1236 Page ID
                                     #:4995
Map ID                                                           MAP FINDINGS
Direction
Distance                                                                                                        EDR ID Number
Elevation   Site                                                                                  Database(s)   EPA ID Number




            WESTSIDE ARCO #2 (Continued)                                                                        S103995715
                   Longitude:                            -118.409006
                   Case Type:                            LUST Cleanup Site
                   Status:                               Completed - Case Closed
                   Status Date:                          01/14/2010
                   Lead Agency:                          LOS ANGELES RWQCB (REGION 4)
                   Case Worker:                          Not reported
                   Local Agency:                         LOS ANGELES, CITY OF
                   RB Case Number:                       900340225
                   LOC Case Number:                      3660-7223
                   File Location:                        Regional Board
                   Potential Media Affect:               Aquifer used for drinking water supply
                   Potential Contaminants of Concern:    Gasoline
                   Site History:                         Not reported

                   Click here to access the California GeoTracker records for this facility:
              Contact:
                Global Id:                               T0603778436
                Contact Type:                            Local Agency Caseworker
                Contact Name:                            TBD
                Organization Name:                       LOS ANGELES, CITY OF
                Address:                                 200 N. MAIN ST. RM. 970
                City:                                    LOS ANGELES
                Email:                                   Not reported
                Phone Number:                            2134826528


              Status History:
                 Global Id:                              T0603778436
                 Status:                                 Open - Site Assessment
                 Status Date:                            05/16/2008

                   Global Id:                            T0603778436
                   Status:                               Completed - Case Closed
                   Status Date:                          01/14/2010

                   Global Id:                            T0603778436
                   Status:                               Open - Case Begin Date
                   Status Date:                          01/07/1999

                   Global Id:                            T0603778436
                   Status:                               Open - Site Assessment
                   Status Date:                          01/18/1999

                   Global Id:                            T0603778436
                   Status:                               Open - Site Assessment
                   Status Date:                          07/28/2003

                   Global Id:                            T0603778436
                   Status:                               Open - Site Assessment
                   Status Date:                          01/23/2004


              Regulatory Activities:
                Global Id:                               T0603778436
                Action Type:                             ENFORCEMENT
                Date:                                    01/23/2004
                Action:                                  Staff Letter




                                                                                                        TC4258808.2s Page 15

                                                                                                                     130
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 132 of 1236 Page ID
                                     #:4996
Map ID                                            MAP FINDINGS
Direction
Distance                                                                                         EDR ID Number
Elevation   Site                                                                   Database(s)   EPA ID Number




            WESTSIDE ARCO #2 (Continued)                                                         S103995715
                   Global Id:              T0603778436
                   Action Type:            Other
                   Date:                   01/07/1999
                   Action:                 Leak Discovery

                   Global Id:              T0603778436
                   Action Type:            RESPONSE
                   Date:                   04/15/2004
                   Action:                 Well Installation Report

                   Global Id:              T0603778436
                   Action Type:            RESPONSE
                   Date:                   04/15/2004
                   Action:                 Monitoring Report - Quarterly

                   Global Id:              T0603778436
                   Action Type:            RESPONSE
                   Date:                   09/30/2003
                   Action:                 Other Report / Document

                   Global Id:              T0603778436
                   Action Type:            RESPONSE
                   Date:                   07/11/2003
                   Action:                 Soil and Water Investigation Report

                   Global Id:              T0603778436
                   Action Type:            REMEDIATION
                   Date:                   01/07/1999
                   Action:                 Excavation

                   Global Id:              T0603778436
                   Action Type:            RESPONSE
                   Date:                   10/31/2003
                   Action:                 Soil and Water Investigation Workplan

                   Global Id:              T0603778436
                   Action Type:            Other
                   Date:                   01/07/1999
                   Action:                 Leak Stopped

                   Global Id:              T0603778436
                   Action Type:            RESPONSE
                   Date:                   08/11/2004
                   Action:                 Soil and Water Investigation Report

                   Global Id:              T0603778436
                   Action Type:            ENFORCEMENT
                   Date:                   03/14/2008
                   Action:                 Staff Letter

                   Global Id:              T0603778436
                   Action Type:            ENFORCEMENT
                   Date:                   05/16/2008
                   Action:                 Staff Letter

                   Global Id:              T0603778436
                   Action Type:            RESPONSE




                                                                                         TC4258808.2s Page 16

                                                                                                      131
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 133 of 1236 Page ID
                                     #:4997
Map ID                                           MAP FINDINGS
Direction
Distance                                                                                         EDR ID Number
Elevation   Site                                                                   Database(s)   EPA ID Number




            WESTSIDE ARCO #2 (Continued)                                                         S103995715
                   Date:                   01/15/2006
                   Action:                 Monitoring Report - Quarterly

                   Global Id:              T0603778436
                   Action Type:            RESPONSE
                   Date:                   07/15/2005
                   Action:                 Monitoring Report - Quarterly

                   Global Id:              T0603778436
                   Action Type:            ENFORCEMENT
                   Date:                   09/11/2003
                   Action:                 Staff Letter

                   Global Id:              T0603778436
                   Action Type:            ENFORCEMENT
                   Date:                   07/28/2003
                   Action:                 Staff Letter

                   Global Id:              T0603778436
                   Action Type:            Other
                   Date:                   01/18/1999
                   Action:                 Leak Reported

                   Global Id:              T0603778436
                   Action Type:            RESPONSE
                   Date:                   04/15/2006
                   Action:                 Monitoring Report - Quarterly

                   Global Id:              T0603778436
                   Action Type:            RESPONSE
                   Date:                   10/15/2005
                   Action:                 Monitoring Report - Quarterly

                   Global Id:              T0603778436
                   Action Type:            RESPONSE
                   Date:                   10/15/2006
                   Action:                 Monitoring Report - Quarterly

                   Global Id:              T0603778436
                   Action Type:            RESPONSE
                   Date:                   01/15/2008
                   Action:                 Monitoring Report - Quarterly

                   Global Id:              T0603778436
                   Action Type:            RESPONSE
                   Date:                   01/15/2008
                   Action:                 Soil and Water Investigation Workplan

                   Global Id:              T0603778436
                   Action Type:            RESPONSE
                   Date:                   07/15/2007
                   Action:                 Monitoring Report - Quarterly

                   Global Id:              T0603778436
                   Action Type:            RESPONSE
                   Date:                   04/15/2007
                   Action:                 Monitoring Report - Quarterly




                                                                                         TC4258808.2s Page 17

                                                                                                      132
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 134 of 1236 Page ID
                                     #:4998
Map ID                                           MAP FINDINGS
Direction
Distance                                                                                         EDR ID Number
Elevation   Site                                                                   Database(s)   EPA ID Number




            WESTSIDE ARCO #2 (Continued)                                                         S103995715
                   Global Id:              T0603778436
                   Action Type:            RESPONSE
                   Date:                   07/15/2008
                   Action:                 Monitoring Report - Quarterly

                   Global Id:              T0603778436
                   Action Type:            RESPONSE
                   Date:                   04/15/2007
                   Action:                 Monitoring Report - Quarterly

                   Global Id:              T0603778436
                   Action Type:            RESPONSE
                   Date:                   04/15/2008
                   Action:                 Other Report / Document

                   Global Id:              T0603778436
                   Action Type:            RESPONSE
                   Date:                   10/15/2008
                   Action:                 Soil and Water Investigation Report

                   Global Id:              T0603778436
                   Action Type:            RESPONSE
                   Date:                   07/15/2008
                   Action:                 Soil and Water Investigation Report

                   Global Id:              T0603778436
                   Action Type:            RESPONSE
                   Date:                   04/15/2008
                   Action:                 Monitoring Report - Quarterly

                   Global Id:              T0603778436
                   Action Type:            ENFORCEMENT
                   Date:                   06/15/2009
                   Action:                 Staff Letter

                   Global Id:              T0603778436
                   Action Type:            RESPONSE
                   Date:                   10/15/2007
                   Action:                 Monitoring Report - Quarterly

                   Global Id:              T0603778436
                   Action Type:            RESPONSE
                   Date:                   01/15/2007
                   Action:                 Monitoring Report - Quarterly

                   Global Id:              T0603778436
                   Action Type:            ENFORCEMENT
                   Date:                   01/14/2010
                   Action:                 Closure/No Further Action Letter

                   Global Id:              T0603778436
                   Action Type:            RESPONSE
                   Date:                   05/19/2009
                   Action:                 Clean Up Fund - 5-Year Review Summary

                   Global Id:              T0603778436
                   Action Type:            RESPONSE




                                                                                         TC4258808.2s Page 18

                                                                                                      133
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 135 of 1236 Page ID
                                     #:4999
Map ID                                                     MAP FINDINGS
Direction
Distance                                                                                               EDR ID Number
Elevation   Site                                                                         Database(s)   EPA ID Number




            WESTSIDE ARCO #2 (Continued)                                                               S103995715
                   Date:                             07/15/2009
                   Action:                           Monitoring Report - Semi-Annually

                   Global Id:                        T0603778436
                   Action Type:                      RESPONSE
                   Date:                             04/15/2009
                   Action:                           Monitoring Report - Quarterly




B11         WESTSIDE ARCO #2                                                                   LUST    S106176830
NNW         3479 MOTOR AVE                                                                              N/A
< 1/8       LOS ANGELES, CA
0.122 mi.
642 ft.     Site 7 of 10 in cluster B

Relative:     LUST REG 4:
Higher          Region:                     4
                Regional Board:             04
Actual:         County:                     Los Angeles
109 ft.         Facility Id:                900340225
                Status:                     Pollution Characterization
                Substance:                  Gasoline
                Substance Quantity:         Not reported
                Local Case No:              3660-7223
                Case Type:                  Soil
                Abatement Method Used at the Site:                 Not reported
                Global ID:                  T0603778436
                W Global ID:                Not reported
                Staff:                      MSH
                Local Agency:               19050
                Cross Street:               PALM
                Enforcement Type:           DLSEL
                Date Leak Discovered:       1/7/1999
                Date Leak First Reported:                          1/18/1999
                Date Leak Record Entered: Not reported
                Date Confirmation Began: 1/18/1999
                Date Leak Stopped:          1/7/1999
                Date Case Last Changed on Database:                Not reported
                Date the Case was Closed:                          Not reported
                How Leak Discovered:        Tank Closure
                How Leak Stopped:           New Tank
                Cause of Leak:              Corrosion
                Leak Source:                Piping
                Operator:                   Not reported
                Water System:               Not reported
                Well Name:                  Not reported
                Approx. Dist To Production Well (ft):              Not reported
                Source of Cleanup Funding:                         Piping
                Preliminary Site Assessment Workplan Submitted: 1/18/1999
                Preliminary Site Assessment Began:                 7/28/2003
                Pollution Characterization Began:                  1/23/2004
                Remediation Plan Submitted:                        Not reported
                Remedial Action Underway:                          Not reported
                Post Remedial Action Monitoring Began:             Not reported
                Enforcement Action Date:                           Not reported
                Historical Max MTBE Date:                          Not reported
                Hist Max MTBE Conc in Groundwater:                 Not reported
                Hist Max MTBE Conc in Soil:                        Not reported


                                                                                               TC4258808.2s Page 19

                                                                                                            134
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 136 of 1236 Page ID
                                     #:5000
Map ID                                                      MAP FINDINGS
Direction
Distance                                                                                         EDR ID Number
Elevation   Site                                                                   Database(s)   EPA ID Number




            WESTSIDE ARCO #2 (Continued)                                                         S106176830
                   Significant Interim Remedial Action Taken:      Not reported
                   GW Qualifier:               Not reported
                   Soil Qualifier:             Not reported
                   Organization:               Not reported
                   Owner Contact:              Not reported
                   Respons ble Party:          ALBERT MORITA
                   RP Address:                 3479 MOTOR AVE
                   Program:                    LUST
                   Lat/Long:                   0/0
                   Local Agency Staff:         Not reported
                   Beneficial Use:             Not reported
                   Priority:                   Not reported
                   Cleanup Fund Id:            Not reported
                   Suspended:                  Not reported
                   Assigned Name:              Not reported
                   Summary:                    Not reported




B12         WESTSIDE ARCO STATION #2                                                     UST     U003943002
NNW         3479 MOTOR AVE                                                        SWEEPS UST      N/A
< 1/8       LOS ANGELES, CA 90034
0.122 mi.
642 ft.     Site 8 of 10 in cluster B

Relative:     UST:
Higher          Facility ID:                     23965
                Permitting Agency:               LOS ANGELES, CITY OF
Actual:         Latitude:                        34.0278507
109 ft.         Longitude:                       -118.4076804


              SWEEPS UST:
                Status:                     Active
                Comp Number:                59
                Number:                     9
                Board Of Equalization:      44-010931
                Referral Date:              01-14-93
                Action Date:                03-10-94
                Created Date:               02-29-88
                Owner Tank Id:              Not reported
                SWRCB Tank Id:              19-050-000059-000001
                Tank Status:                A
                Capacity:                   6000
                Active Date:                04-20-88
                Tank Use:                   M.V. FUEL
                STG:                        P
                Content:                    REG UNLEADED
                Number Of Tanks:            3

                   Status:                  Active
                   Comp Number:             59
                   Number:                  9
                   Board Of Equalization:   44-010931
                   Referral Date:           01-14-93
                   Action Date:             03-10-94
                   Created Date:            02-29-88
                   Owner Tank Id:           Not reported
                   SWRCB Tank Id:           19-050-000059-000002
                   Tank Status:             A



                                                                                         TC4258808.2s Page 20

                                                                                                      135
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 137 of 1236 Page ID
                                     #:5001
Map ID                                                      MAP FINDINGS
Direction
Distance                                                                                              EDR ID Number
Elevation   Site                                                                       Database(s)    EPA ID Number




            WESTSIDE ARCO STATION #2 (Continued)                                                      U003943002
                   Capacity:                4000
                   Active Date:             04-20-88
                   Tank Use:                M.V. FUEL
                   STG:                     P
                   Content:                 REG UNLEADED
                   Number Of Tanks:         Not reported

                   Status:                  Active
                   Comp Number:             59
                   Number:                  9
                   Board Of Equalization:   44-010931
                   Referral Date:           01-14-93
                   Action Date:             03-10-94
                   Created Date:            02-29-88
                   Owner Tank Id:           Not reported
                   SWRCB Tank Id:           19-050-000059-000003
                   Tank Status:             A
                   Capacity:                10000
                   Active Date:             04-20-88
                   Tank Use:                M.V. FUEL
                   STG:                     P
                   Content:                 REG UNLEADED
                   Number Of Tanks:         Not reported




B13                                                                           EDR US Hist Auto Stat   1015440894
NNW         3479 MOTOR AVE                                                                             N/A
< 1/8       LOS ANGELES, CA 90034
0.122 mi.
642 ft.     Site 9 of 10 in cluster B

Relative:     EDR Historical Auto Stations:
Higher          Name:                    WESTSIDE ARCO AM PM MINI MA
                Year:                    1999
Actual:         Address:                 3479 MOTOR AVE
109 ft.
                   Name:                    WESTSIDE ARCO
                   Year:                    2010
                   Address:                 3479 MOTOR AVE




B14         WESTSIDE ARCO #2                                                              HIST UST    U001561401
NNW         3479 MOTOR AVE                                                                             N/A
< 1/8       LOS ANGELES, CA 90034
0.122 mi.
642 ft.     Site 10 of 10 in cluster B

Relative:     HIST UST:
Higher          Region:                               STATE
                Facility ID:                          00000000550
Actual:         Facility Type:                        Gas Station
109 ft.         Other Type:                           Not reported
                Contact Name:                         DENNIS WILLIS
                Telephone:                            2138361707
                Owner Name:                           ALBERT K. MORITA
                Owner Address:                        3479 MOTOR AVE
                Owner City,St,Zip:                    LOS ANGELES, CA 90034
                Total Tanks:                          0004



                                                                                              TC4258808.2s Page 21

                                                                                                           136
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 138 of 1236 Page ID
                                     #:5002
Map ID                                                       MAP FINDINGS
Direction
Distance                                                                                  EDR ID Number
Elevation   Site                                                            Database(s)   EPA ID Number




            WESTSIDE ARCO #2 (Continued)                                                  U001561401
                   Tank Num:                           001
                   Container Num:                      4
                   Year Installed:                     Not reported
                   Tank Capacity:                      00006000
                   Tank Used for:                      PRODUCT
                   Type of Fuel:                       REGULAR
                   Container Construction Thickness:   Not reported
                   Leak Detection:                     Stock Inventor

                   Tank Num:                           002
                   Container Num:                      3
                   Year Installed:                     Not reported
                   Tank Capacity:                      00004000
                   Tank Used for:                      PRODUCT
                   Type of Fuel:                       PREMIUM
                   Container Construction Thickness:   Not reported
                   Leak Detection:                     Stock Inventor

                   Tank Num:                           003
                   Container Num:                      2
                   Year Installed:                     Not reported
                   Tank Capacity:                      00010000
                   Tank Used for:                      PRODUCT
                   Type of Fuel:                       UNLEADED
                   Container Construction Thickness:   Not reported
                   Leak Detection:                     Stock Inventor

                   Tank Num:                           004
                   Container Num:                      1
                   Year Installed:                     Not reported
                   Tank Capacity:                      00000500
                   Tank Used for:                      WASTE
                   Type of Fuel:                       WASTE OIL
                   Container Construction Thickness:   Not reported
                   Leak Detection:                     None




C15         CHEVRON STATION #9-1339                                                UST    U003938943
NNW         10329 PALMS BLVD                                                               N/A
< 1/8       LOS ANGELES, CA 90034
0.124 mi.
654 ft.     Site 1 of 5 in cluster C

Relative:     UST:
Higher          Facility ID:                    23792
                Permitting Agency:              LOS ANGELES, CITY OF
Actual:         Latitude:                       34.0281929
110 ft.         Longitude:                      -118.407053




                                                                                  TC4258808.2s Page 22

                                                                                               137
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 139 of 1236 Page ID
                                     #:5003
Map ID                                                           MAP FINDINGS
Direction
Distance                                                                                                     EDR ID Number
Elevation   Site                                                                               Database(s)   EPA ID Number




C16         CHEVRON STATION NO. 9-1339                                                              LUST     U001561373
NNW         10329 PALMS BLVD.                                                                    HIST UST     N/A
< 1/8       LOS ANGELES, CA 90034
0.124 mi.
654 ft.     Site 2 of 5 in cluster C

Relative:     LUST:
Higher          Region:                                  STATE
                Global Id:                               T0603737289
Actual:         Latitude:                                34.026856
110 ft.         Longitude:                               -118.408415
                Case Type:                               LUST Cleanup Site
                Status:                                  Completed - Case Closed
                Status Date:                             05/30/2007
                Lead Agency:                             LOS ANGELES RWQCB (REGION 4)
                Case Worker:                             DPP
                Local Agency:                            LOS ANGELES, CITY OF
                RB Case Number:                          900340261
                LOC Case Number:                         Not reported
                File Location:                           Regional Board
                Potential Media Affect:                  Soil
                Potential Contaminants of Concern:       Gasoline
                Site History:                            Not reported

                   Click here to access the California GeoTracker records for this facility:
              Contact:
                Global Id:                               T0603737289
                Contact Type:                            Local Agency Caseworker
                Contact Name:                            ELOY LUNA
                Organization Name:                       LOS ANGELES, CITY OF
                Address:                                 200 North Main Street, Suite 1780
                City:                                    LOS ANGELES
                Email:                                   eloy.luna@lacity.org
                Phone Number:                            Not reported

                   Global Id:                            T0603737289
                   Contact Type:                         Regional Board Caseworker
                   Contact Name:                         DANIEL PIROTTON
                   Organization Name:                    LOS ANGELES RWQCB (REGION 4)
                   Address:                              Not reported
                   City:                                 R4 UNKNOWN
                   Email:                                dpirotton@waterboards.ca.gov
                   Phone Number:                         2135766714


              Status History:
                 Global Id:                              T0603737289
                 Status:                                 Open - Site Assessment
                 Status Date:                            06/21/2005

                   Global Id:                            T0603737289
                   Status:                               Open - Site Assessment
                   Status Date:                          04/25/2006

                   Global Id:                            T0603737289
                   Status:                               Completed - Case Closed
                   Status Date:                          05/30/2007

                   Global Id:                            T0603737289




                                                                                                     TC4258808.2s Page 23

                                                                                                                  138
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 140 of 1236 Page ID
                                     #:5004
Map ID                                               MAP FINDINGS
Direction
Distance                                                                                        EDR ID Number
Elevation   Site                                                                  Database(s)   EPA ID Number




            CHEVRON STATION NO. 9-1339 (Continued)                                              U001561373
                   Status:                   Open - Case Begin Date
                   Status Date:              06/22/2004


              Regulatory Activities:
                Global Id:                   T0603737289
                Action Type:                 Other
                Date:                        06/22/2004
                Action:                      Leak Discovery

                   Global Id:                T0603737289
                   Action Type:              ENFORCEMENT
                   Date:                     05/24/2006
                   Action:                   Staff Letter

                   Global Id:                T0603737289
                   Action Type:              REMEDIATION
                   Date:                     08/01/1994
                   Action:                   Excavation

                   Global Id:                T0603737289
                   Action Type:              ENFORCEMENT
                   Date:                     04/23/2007
                   Action:                   Site Visit / Inspection / Sampling

                   Global Id:                T0603737289
                   Action Type:              ENFORCEMENT
                   Date:                     05/30/2007
                   Action:                   Closure/No Further Action Letter

                   Global Id:                T0603737289
                   Action Type:              RESPONSE
                   Date:                     01/15/2007
                   Action:                   Monitoring Report - Quarterly

                   Global Id:                T0603737289
                   Action Type:              ENFORCEMENT
                   Date:                     04/19/2007
                   Action:                   Notification - Preclosure

                   Global Id:                T0603737289
                   Action Type:              Other
                   Date:                     06/30/2004
                   Action:                   Leak Reported

                   Global Id:                T0603737289
                   Action Type:              RESPONSE
                   Date:                     07/15/2006
                   Action:                   Other Report / Document

                   Global Id:                T0603737289
                   Action Type:              RESPONSE
                   Date:                     04/15/2007
                   Action:                   Monitoring Report - Quarterly

                   Global Id:                T0603737289
                   Action Type:              RESPONSE
                   Date:                     05/01/2007




                                                                                        TC4258808.2s Page 24

                                                                                                     139
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 141 of 1236 Page ID
                                     #:5005
Map ID                                                       MAP FINDINGS
Direction
Distance                                                                                       EDR ID Number
Elevation   Site                                                                 Database(s)   EPA ID Number




            CHEVRON STATION NO. 9-1339 (Continued)                                             U001561373
                   Action:                             Request for Closure



              HIST UST:
                Region:                                STATE
                Facility ID:                           00000062037
                Facility Type:                         Gas Station
                Other Type:                            Not reported
                Contact Name:                          ABDELMALAK,ADLY
                Telephone:                             8188391100
                Owner Name:                            CHEVRON U.S.A. INC.
                Owner Address:                         575 MARKET
                Owner City,St,Zip:                     SAN FRANCISCO, CA 94105
                Total Tanks:                           0005

                   Tank Num:                           001
                   Container Num:                      1
                   Year Installed:                     Not reported
                   Tank Capacity:                      00010000
                   Tank Used for:                      PRODUCT
                   Type of Fuel:                       Not reported
                   Container Construction Thickness:   0000250
                   Leak Detection:                     Stock Inventor

                   Tank Num:                           002
                   Container Num:                      2
                   Year Installed:                     Not reported
                   Tank Capacity:                      00010000
                   Tank Used for:                      PRODUCT
                   Type of Fuel:                       Not reported
                   Container Construction Thickness:   0000250
                   Leak Detection:                     Stock Inventor

                   Tank Num:                           003
                   Container Num:                      3
                   Year Installed:                     Not reported
                   Tank Capacity:                      00010000
                   Tank Used for:                      PRODUCT
                   Type of Fuel:                       Not reported
                   Container Construction Thickness:   0000250
                   Leak Detection:                     Stock Inventor

                   Tank Num:                           004
                   Container Num:                      4
                   Year Installed:                     Not reported
                   Tank Capacity:                      00001000
                   Tank Used for:                      WASTE
                   Type of Fuel:                       Not reported
                   Container Construction Thickness:   0000250
                   Leak Detection:                     Stock Inventor

                   Tank Num:                           005
                   Container Num:                      5
                   Year Installed:                     Not reported
                   Tank Capacity:                      00010000
                   Tank Used for:                      PRODUCT
                   Type of Fuel:                       Not reported




                                                                                       TC4258808.2s Page 25

                                                                                                    140
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 142 of 1236 Page ID
                                     #:5006
Map ID                                                       MAP FINDINGS
Direction
Distance                                                                                            EDR ID Number
Elevation   Site                                                                     Database(s)    EPA ID Number



            CHEVRON STATION NO. 9-1339 (Continued)                                                  U001561373
                   Container Construction Thickness:   0000250
                   Leak Detection:                     Stock Inventor




C17         CHEVRON STATIONS                                                EDR US Hist Auto Stat   1009121159
NNW         10329 PALMS BLVD                                                                          N/A
< 1/8       LOS ANGELES, CA 90000
0.124 mi.
654 ft.     Site 3 of 5 in cluster C

Relative:     EDR Historical Auto Stations:
Higher          Name:                    CHEVRON STATIONS
                Year:                    1999
Actual:         Type:                    Not reported
110 ft.
                   Name:                  CHEVRON STATIONS LOS ANGELES
                   Year:                  1999
                   Address:               10329 PALMS BLVD

                   Name:                  ADLYS CHEVRON
                   Year:                  2001
                   Address:               10329 PALMS BLVD

                   Name:                  ADLYS CHEVRON
                   Year:                  2002
                   Address:               10329 PALMS BLVD

                   Name:                  ADLYS CHEVRON
                   Year:                  2003
                   Address:               10329 PALMS BLVD

                   Name:                  ADLYS CHEVRON
                   Year:                  2004
                   Address:               10329 PALMS BLVD




C18         CHEVRON 91339                                                    RCRA NonGen / NLR      1000820122
NNW         10329 PALMS BLVD                                                            FINDS       CAD983661489
< 1/8       LOS ANGELES, CA 90034
0.124 mi.
654 ft.     Site 4 of 5 in cluster C

Relative:     RCRA NonGen / NLR:
Higher          Date form received by agency: 03/13/2013
                Facility name:                CHEVRON 91339
Actual:         Facility address:             10329 PALMS BLVD
110 ft.                                       LOS ANGELES, CA 90034
                EPA ID:                       CAD983661489
                Mailing address:              PO BOX 6004
                                              SAN RAMON, CA 94583
                Contact:                      KATHY NORRIS SLUSHER
                Contact address:              PO BOX 6004
                                              SAN RAMON, CA 94583
                Contact country:              US
                Contact telephone:            877-386-6044
                Contact email:                NAWTDESK@CHEVRON.COM
                EPA Region:                   09
                Classification:               Non-Generator



                                                                                            TC4258808.2s Page 26

                                                                                                         141
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 143 of 1236 Page ID
                                     #:5007
Map ID                                                      MAP FINDINGS
Direction
Distance                                                                                                            EDR ID Number
Elevation   Site                                                                                      Database(s)   EPA ID Number




            CHEVRON 91339 (Continued)                                                                               1000820122
                   Description:                Handler: Non-Generators do not presently generate hazardous waste


              Owner/Operator Summary:
                Owner/operator name:           CHEVRON USA
                Owner/operator address:        PO BOX 6004
                                               SAN RAMON, CA 94583
                   Owner/operator country:     US
                   Owner/operator telephone:   877-386-6044
                   Legal status:               Private
                   Owner/Operator Type:        Owner
                   Owner/Op start date:        09/30/2004
                   Owner/Op end date:          Not reported

                   Owner/operator name:        KATHY NORRIS SLUSHER
                   Owner/operator address:     Not reported
                                               Not reported
                   Owner/operator country:     US
                   Owner/operator telephone:   Not reported
                   Legal status:               Private
                   Owner/Operator Type:        Operator
                   Owner/Op start date:        09/30/2004
                   Owner/Op end date:          Not reported


              Handler Activities Summary:
                U.S. importer of hazardous waste:     No
                Mixed waste (haz. and radioactive):   No
                Recycler of hazardous waste:          No
                Transporter of hazardous waste:       No
                Treater, storer or disposer of HW:    No
                Underground injection activity:       No
                On-site burner exemption:             No
                Furnace exemption:                    No
                Used oil fuel burner:                 No
                Used oil processor:                   No
                User oil refiner:                     No
                Used oil fuel marketer to burner:     No
                Used oil Specification marketer:      No
                Used oil transfer facility:           No
                Used oil transporter:                 No


              Historical Generators:
                 Date form received by agency: 05/16/2002
                 Site name:                    CHEVRON STATION NO 91339
                 Classification:               Small Quantity Generator

                   . Waste code:               D001
                   . Waste name:               IGNITABLE WASTE

                   . Waste code:               D018
                   . Waste name:               BENZENE

                   Violation Status:           No violations found
              FINDS:

                   Registry ID:                110002894191




                                                                                                             TC4258808.2s Page 27

                                                                                                                         142
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 144 of 1236 Page ID
                                     #:5008
Map ID                                                       MAP FINDINGS
Direction
Distance                                                                                                               EDR ID Number
Elevation   Site                                                                                         Database(s)   EPA ID Number




            CHEVRON 91339 (Continued)                                                                                  1000820122
                   Environmental Interest/Information System
                                     RCRAInfo is a national information system that supports the Resource
                                     Conservation and Recovery Act (RCRA) program through the tracking of
                                     events and activities related to facilities that generate, transport,
                                     and treat, store, or dispose of hazardous waste. RCRAInfo allows RCRA
                                     program staff to track the notification, permit, compliance, and
                                     corrective action activities required under RCRA.




C19         ADLY Y ABDELMALAK                                                                           CA FID UST     S101586004
NNW         10329 PALMS BLVD                                                                           SWEEPS UST       N/A
< 1/8       LOS ANGELES, CA 90034
0.124 mi.
654 ft.     Site 5 of 5 in cluster C

Relative:     CA FID UST:
Higher          Facility ID:           19036099
                Regulated By:          UTNKA
Actual:         Regulated ID:          00062037
110 ft.         Cortese Code:          Not reported
                SIC Code:              Not reported
                Facility Phone:        8188391100
                Mail To:               Not reported
                Mailing Address:       575 MARKET ST
                Mailing Address 2:     Not reported
                Mailing City,St,Zip:   LOS ANGELES 900340000
                Contact:               Not reported
                Contact Phone:         Not reported
                DUNs Number:           Not reported
                NPDES Number:          Not reported
                EPA ID:                Not reported
                Comments:              Not reported
                Status:                Active


              SWEEPS UST:
                Status:                     Active
                Comp Number:                3494
                Number:                     9
                Board Of Equalization:      44-013040
                Referral Date:              08-27-92
                Action Date:                04-19-94
                Created Date:               02-29-88
                Owner Tank Id:              Not reported
                SWRCB Tank Id:              19-050-003494-000001
                Tank Status:                A
                Capacity:                   10000
                Active Date:                04-20-88
                Tank Use:                   M.V. FUEL
                STG:                        P
                Content:                    REG UNLEADED
                Number Of Tanks:            5

                   Status:                  Active
                   Comp Number:             3494
                   Number:                  9
                   Board Of Equalization:   44-013040
                   Referral Date:           08-27-92



                                                                                                               TC4258808.2s Page 28

                                                                                                                            143
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 145 of 1236 Page ID
                                     #:5009
Map ID                                                      MAP FINDINGS
Direction
Distance                                                                                 EDR ID Number
Elevation   Site                                                           Database(s)   EPA ID Number




            ADLY Y ABDELMALAK (Continued)                                                S101586004
                   Action Date:             04-19-94
                   Created Date:            02-29-88
                   Owner Tank Id:           Not reported
                   SWRCB Tank Id:           19-050-003494-000002
                   Tank Status:             A
                   Capacity:                10000
                   Active Date:             04-20-88
                   Tank Use:                M.V. FUEL
                   STG:                     P
                   Content:                 REG UNLEADED
                   Number Of Tanks:         Not reported

                   Status:                  Active
                   Comp Number:             3494
                   Number:                  9
                   Board Of Equalization:   44-013040
                   Referral Date:           08-27-92
                   Action Date:             04-19-94
                   Created Date:            02-29-88
                   Owner Tank Id:           Not reported
                   SWRCB Tank Id:           19-050-003494-000003
                   Tank Status:             A
                   Capacity:                10000
                   Active Date:             04-20-88
                   Tank Use:                M.V. FUEL
                   STG:                     P
                   Content:                 REG UNLEADED
                   Number Of Tanks:         Not reported

                   Status:                  Active
                   Comp Number:             3494
                   Number:                  9
                   Board Of Equalization:   44-013040
                   Referral Date:           08-27-92
                   Action Date:             04-19-94
                   Created Date:            02-29-88
                   Owner Tank Id:           Not reported
                   SWRCB Tank Id:           19-050-003494-000004
                   Tank Status:             A
                   Capacity:                1000
                   Active Date:             04-20-88
                   Tank Use:                OIL
                   STG:                     W
                   Content:                 WASTE OIL
                   Number Of Tanks:         Not reported

                   Status:                  Active
                   Comp Number:             3494
                   Number:                  9
                   Board Of Equalization:   44-013040
                   Referral Date:           08-27-92
                   Action Date:             04-19-94
                   Created Date:            02-29-88
                   Owner Tank Id:           Not reported
                   SWRCB Tank Id:           19-050-003494-000005
                   Tank Status:             A
                   Capacity:                10000




                                                                                 TC4258808.2s Page 29

                                                                                              144
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 146 of 1236 Page ID
                                     #:5010
Map ID                                                    MAP FINDINGS
Direction
Distance                                                                                                              EDR ID Number
Elevation   Site                                                                                     Database(s)      EPA ID Number




            ADLY Y ABDELMALAK (Continued)                                                                             S101586004
                   Active Date:          04-20-88
                   Tank Use:             M.V. FUEL
                   STG:                  P
                   Content:              DIESEL
                   Number Of Tanks:      Not reported




D20         APARTMENT HOUSE                                                                           RCRA-SQG        1008194636
ENE         10121 TABOR ST.                                                                                           CAL000234421
1/8-1/4     LOS ANGELES, CA 90034
0.166 mi.
876 ft.     Site 1 of 2 in cluster D

Relative:     RCRA-SQG:
Higher          Date form received by agency: 01/28/2004
                Facility name:                APARTMENT HOUSE
Actual:         Facility address:             10121 TABOR ST.
101 ft.                                       LOS ANGELES, CA 90034
                EPA ID:                       CAL000234421
                Mailing address:              P.O. BOX 66488
                                              LOS ANGELES, CA 90066
                Contact:                      DENNIS R MOREHEAD
                Contact address:              Not reported
                                              Not reported
                Contact country:              US
                Contact telephone:            (310) 306-2056
                Telephone ext.:               116
                Contact email:                DMOREHEAD@COVAD.NET
                EPA Region:                   09
                Classification:               Small Small Quantity Generator
                Description:                  Handler: generates more than 100 and less than 1000 kg of hazardous
                                              waste during any calendar month and accumulates less than 6000 kg of
                                              hazardous waste at any time; or generates 100 kg or less of hazardous
                                              waste during any calendar month, and accumulates more than 1000 kg of
                                              hazardous waste at any time


              Owner/Operator Summary:
                Owner/operator name:           HORLICK PROPERTIES, LIMITED
                Owner/operator address:        P. O. BOX 66488
                                               LOS ANGELES, CA 90066
                   Owner/operator country:     US
                   Owner/operator telephone:   Not reported
                   Legal status:               Private
                   Owner/Operator Type:        Owner
                   Owner/Op start date:        04/21/1994
                   Owner/Op end date:          Not reported

                   Owner/operator name:        HMH ASCIATES, INC.
                   Owner/operator address:     Not reported
                                               Not reported
                   Owner/operator country:     US
                   Owner/operator telephone:   Not reported
                   Legal status:               Private
                   Owner/Operator Type:        Operator
                   Owner/Op start date:        04/21/2000
                   Owner/Op end date:          Not reported




                                                                                                            TC4258808.2s Page 30

                                                                                                                           145
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 147 of 1236 Page ID
                                     #:5011
Map ID                                                     MAP FINDINGS
Direction
Distance                                                                                                              EDR ID Number
Elevation   Site                                                                                     Database(s)      EPA ID Number




            APARTMENT HOUSE (Continued)                                                                               1008194636

              Handler Activities Summary:
                U.S. importer of hazardous waste:     No
                Mixed waste (haz. and radioactive):   No
                Recycler of hazardous waste:          No
                Transporter of hazardous waste:       No
                Treater, storer or disposer of HW:    No
                Underground injection activity:       No
                On-site burner exemption:             No
                Furnace exemption:                    No
                Used oil fuel burner:                 No
                Used oil processor:                   No
                User oil refiner:                     No
                Used oil fuel marketer to burner:     No
                Used oil Specification marketer:      No
                Used oil transfer facility:           No
                Used oil transporter:                 No


              Historical Generators:
                 Date form received by agency: 01/28/2004
                 Site name:                    APARTMENT HOUSE
                 Classification:               Large Quantity Generator

                   . Waste code:              D008
                   . Waste name:              LEAD

                   Violation Status:          No violations found


D21         APARTMENT HOUSE                                                                           RCRA-SQG        1008194637
ENE         10121 TABOR ST                                                                                            CAL000234431
1/8-1/4     LOS ANGELES, CA 90034
0.166 mi.
876 ft.     Site 2 of 2 in cluster D

Relative:     RCRA-SQG:
Higher          Date form received by agency: 01/28/2004
                Facility name:                APARTMENT HOUSE
Actual:         Facility address:             10121 TABOR ST
101 ft.                                       LOS ANGELES, CA 90034
                EPA ID:                       CAL000234431
                Mailing address:              PO BOX 66488
                                              LOS ANGELES, CA 90066
                Contact:                      DENNIS R MOREHEAD
                Contact address:              Not reported
                                              Not reported
                Contact country:              US
                Contact telephone:            (310) 306-2056
                Telephone ext.:               116
                Contact email:                DMOREHEAD@COVAD.NET
                EPA Region:                   09
                Classification:               Small Small Quantity Generator
                Description:                  Handler: generates more than 100 and less than 1000 kg of hazardous
                                              waste during any calendar month and accumulates less than 6000 kg of
                                              hazardous waste at any time; or generates 100 kg or less of hazardous
                                              waste during any calendar month, and accumulates more than 1000 kg of
                                              hazardous waste at any time


              Owner/Operator Summary:



                                                                                                            TC4258808.2s Page 31

                                                                                                                           146
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 148 of 1236 Page ID
                                     #:5012
Map ID                                                      MAP FINDINGS
Direction
Distance                                                                                           EDR ID Number
Elevation   Site                                                                    Database(s)    EPA ID Number




            APARTMENT HOUSE (Continued)                                                            1008194637
                   Owner/operator name:        HMH ASSOCIATES, INC
                   Owner/operator address:     Not reported
                                               Not reported
                   Owner/operator country:     US
                   Owner/operator telephone:   Not reported
                   Legal status:               Private
                   Owner/Operator Type:        Operator
                   Owner/Op start date:        04/21/2000
                   Owner/Op end date:          Not reported

                   Owner/operator name:        HORLICK PROPERTIES, LTD
                   Owner/operator address:     PO BOX 66488
                                               LOS ANGELES, CA 90066
                   Owner/operator country:     US
                   Owner/operator telephone:   Not reported
                   Legal status:               Private
                   Owner/Operator Type:        Owner
                   Owner/Op start date:        04/21/1994
                   Owner/Op end date:          Not reported


              Handler Activities Summary:
                U.S. importer of hazardous waste:     No
                Mixed waste (haz. and radioactive):   No
                Recycler of hazardous waste:          No
                Transporter of hazardous waste:       No
                Treater, storer or disposer of HW:    No
                Underground injection activity:       No
                On-site burner exemption:             No
                Furnace exemption:                    No
                Used oil fuel burner:                 No
                Used oil processor:                   No
                User oil refiner:                     No
                Used oil fuel marketer to burner:     No
                Used oil Specification marketer:      No
                Used oil transfer facility:           No
                Used oil transporter:                 No


              Historical Generators:
                 Date form received by agency: 01/28/2004
                 Site name:                    APARTMENT HOUSE
                 Classification:               Large Quantity Generator

                   . Waste code:               D008
                   . Waste name:               LEAD

                   Violation Status:           No violations found


22                                                                         EDR US Hist Auto Stat   1015453736
SSE         3703 MOTOR AVE                                                                          N/A
1/8-1/4     LOS ANGELES, CA 90034
0.188 mi.
992 ft.

Relative:     EDR Historical Auto Stations:
Lower           Name:                    JIMS BODY SHOP
                Year:                    1999
Actual:         Address:                 3703 MOTOR AVE
93 ft.



                                                                                           TC4258808.2s Page 32

                                                                                                        147
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 149 of 1236 Page ID
                                     #:5013
Map ID                                               MAP FINDINGS
Direction
Distance                                                                                    EDR ID Number
Elevation   Site                                                             Database(s)    EPA ID Number




             (Continued)                                                                    1015453736
                   Name:               JIMS BODY SHOP
                   Year:               2003
                   Address:            3703 MOTOR AVE

                   Name:               JIMS BODY SHOP
                   Year:               2005
                   Address:            3703 MOTOR AVE

                   Name:               JIMS BODY SHOP
                   Year:               2006
                   Address:            3703 MOTOR AVE

                   Name:               CLASSICS AUTO BODY INC
                   Year:               2010
                   Address:            3703 MOTOR AVE

                   Name:               CLASSICS AUTO BODY INC
                   Year:               2011
                   Address:            3703 MOTOR AVE

                   Name:               CLASSICS AUTO BODY INC
                   Year:               2012
                   Address:            3703 MOTOR AVE




E23                                                                 EDR US Hist Auto Stat   1015446600
WSW         3568 OVERLAND AVE                                                                N/A
1/8-1/4     LOS ANGELES, CA 90034
0.195 mi.
1028 ft.    Site 1 of 6 in cluster E

Relative:     EDR Historical Auto Stations:
Lower           Name:                    HUGH PIPER BODY SHOP
                Year:                    1999
Actual:         Address:                 3568 OVERLAND AVE
94 ft.
                   Name:               PIPERS BODY SHOP
                   Year:               2001
                   Address:            3568 OVERLAND AVE

                   Name:               PIPERS BODY SHOP
                   Year:               2002
                   Address:            3568 OVERLAND AVE

                   Name:               PIPERS BODY SHOP
                   Year:               2003
                   Address:            3568 OVERLAND AVE

                   Name:               PIPERS BODY SHOP
                   Year:               2004
                   Address:            3568 OVERLAND AVE

                   Name:               PIPERS BODY SHOP
                   Year:               2005
                   Address:            3568 OVERLAND AVE

                   Name:               PIPERS BODY SHOP
                   Year:               2007
                   Address:            3568 OVERLAND AVE


                                                                                    TC4258808.2s Page 33

                                                                                                 148
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 150 of 1236 Page ID
                                     #:5014
Map ID                                                   MAP FINDINGS
Direction
Distance                                                                               EDR ID Number
Elevation   Site                                                         Database(s)   EPA ID Number




             (Continued)                                                               1015446600
                   Name:                 PIPERS BODY SHOP
                   Year:                 2010
                   Address:              3568 OVERLAND AVE

                   Name:                 PIPERS BODY SHOP
                   Year:                 2011
                   Address:              3568 OVERLAND AVE

                   Name:                 PIPERS BODY SHOP
                   Year:                 2012
                   Address:              3568 OVERLAND AVE




E24         HUGH P PIPER                                                       UST     U003879562
WSW         3568 OVERLAND AVE                                           SWEEPS UST      N/A
1/8-1/4     LOS ANGELES, CA 90034
0.195 mi.
1028 ft.    Site 2 of 6 in cluster E

Relative:     UST:
Lower           Facility ID:                   24048
                Permitting Agency:             LOS ANGELES, CITY OF
Actual:         Latitude:                      34.024903
94 ft.          Longitude:                     -118.408987


              SWEEPS UST:
                Status:                  Active
                Comp Number:             4789
                Number:                  2
                Board Of Equalization:   Not reported
                Referral Date:           02-25-93
                Action Date:             03-03-94
                Created Date:            02-29-88
                Owner Tank Id:           Not reported
                SWRCB Tank Id:           Not reported
                Tank Status:             Not reported
                Capacity:                Not reported
                Active Date:             Not reported
                Tank Use:                Not reported
                STG:                     Not reported
                Content:                 Not reported
                Number Of Tanks:         Not reported




E25         PIPERS BODY SHOP                                             RCRA-SQG      1000217877
WSW         3568 OVERLAND AVE                                               FINDS      CAD981640162
1/8-1/4     LOS ANGELES, CA 90034                                            LUST
0.195 mi.
1028 ft.    Site 3 of 6 in cluster E

Relative:     RCRA-SQG:
Lower           Date form received by agency: 02/11/1987
                Facility name:                PIPERS BODY SHOP
Actual:         Facility address:             3568 OVERLAND AVE
94 ft.                                        LOS ANGELES, CA 90034
                EPA ID:                       CAD981640162
                Contact:                      ENVIRONMENTAL MANAGER
                Contact address:              3568 OVERLAND AVE


                                                                               TC4258808.2s Page 34

                                                                                            149
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 151 of 1236 Page ID
                                     #:5015
Map ID                                                         MAP FINDINGS
Direction
Distance                                                                                                                EDR ID Number
Elevation   Site                                                                                       Database(s)      EPA ID Number




            PIPERS BODY SHOP (Continued)                                                                                1000217877
                                                LOS ANGELES, CA 90034
                   Contact country:             US
                   Contact telephone:           (213) 836-1740
                   Contact email:               Not reported
                   EPA Region:                  09
                   Classification:              Small Small Quantity Generator
                   Description:                 Handler: generates more than 100 and less than 1000 kg of hazardous
                                                waste during any calendar month and accumulates less than 6000 kg of
                                                hazardous waste at any time; or generates 100 kg or less of hazardous
                                                waste during any calendar month, and accumulates more than 1000 kg of
                                                hazardous waste at any time


              Owner/Operator Summary:
                Owner/operator name:            HUGH PIPER
                Owner/operator address:         NOT REQUIRED
                                                NOT REQUIRED, ME 99999
                   Owner/operator country:      Not reported
                   Owner/operator telephone:    (415) 555-1212
                   Legal status:                Private
                   Owner/Operator Type:         Owner
                   Owner/Op start date:         Not reported
                   Owner/Op end date:           Not reported

                   Owner/operator name:         NOT REQUIRED
                   Owner/operator address:      NOT REQUIRED
                                                NOT REQUIRED, ME 99999
                   Owner/operator country:      Not reported
                   Owner/operator telephone:    (415) 555-1212
                   Legal status:                Private
                   Owner/Operator Type:         Operator
                   Owner/Op start date:         Not reported
                   Owner/Op end date:           Not reported


              Handler Activities Summary:
                U.S. importer of hazardous waste:     No
                Mixed waste (haz. and radioactive):   No
                Recycler of hazardous waste:          No
                Transporter of hazardous waste:       No
                Treater, storer or disposer of HW:    No
                Underground injection activity:       No
                On-site burner exemption:             No
                Furnace exemption:                    No
                Used oil fuel burner:                 No
                Used oil processor:                   No
                User oil refiner:                     No
                Used oil fuel marketer to burner:     No
                Used oil Specification marketer:      No
                Used oil transfer facility:           No
                Used oil transporter:                 No

                   Violation Status:            No violations found
              FINDS:

                   Registry ID:                 110002735292

                   Environmental Interest/Information System




                                                                                                              TC4258808.2s Page 35

                                                                                                                             150
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 152 of 1236 Page ID
                                     #:5016
Map ID                                                           MAP FINDINGS
Direction
Distance                                                                                                                EDR ID Number
Elevation   Site                                                                                          Database(s)   EPA ID Number




            PIPERS BODY SHOP (Continued)                                                                                1000217877
                                      California Hazardous Waste Tracking System - Datamart (HWTS-DATAMART)
                                      provides California with information on hazardous waste shipments for
                                      generators, transporters, and treatment, storage, and disposal
                                      facilities.

                                      RCRAInfo is a national information system that supports the Resource
                                      Conservation and Recovery Act (RCRA) program through the tracking of
                                      events and activities related to facilities that generate, transport,
                                      and treat, store, or dispose of hazardous waste. RCRAInfo allows RCRA
                                      program staff to track the notification, permit, compliance, and
                                      corrective action activities required under RCRA.



              LUST:
                Region:                                  STATE
                Global Id:                               T0603719725
                Latitude:                                34.023676
                Longitude:                               -118.410252
                Case Type:                               LUST Cleanup Site
                Status:                                  Completed - Case Closed
                Status Date:                             08/29/2011
                Lead Agency:                             LOS ANGELES RWQCB (REGION 4)
                Case Worker:                             JH
                Local Agency:                            LOS ANGELES, CITY OF
                RB Case Number:                          900340252
                LOC Case Number:                         1958
                File Location:                           Regional Board
                Potential Media Affect:                  Aquifer used for drinking water supply
                Potential Contaminants of Concern:       Gasoline
                Site History:                            Not reported

                   Click here to access the California GeoTracker records for this facility:
              Contact:
                Global Id:                               T0603719725
                Contact Type:                            Regional Board Caseworker
                Contact Name:                            JAY HUANG
                Organization Name:                       LOS ANGELES RWQCB (REGION 4)
                Address:                                 320 WEST 4TH STREET, SUITE 200
                City:                                    LOS ANGELES
                Email:                                   jhuang@waterboards.ca.gov
                Phone Number:                            2135766711

                   Global Id:                            T0603719725
                   Contact Type:                         Local Agency Caseworker
                   Contact Name:                         ELOY LUNA
                   Organization Name:                    LOS ANGELES, CITY OF
                   Address:                              200 North Main Street, Suite 1780
                   City:                                 LOS ANGELES
                   Email:                                eloy.luna@lacity.org
                   Phone Number:                         Not reported


              Status History:
                 Global Id:                              T0603719725
                 Status:                                 Open - Site Assessment
                 Status Date:                            01/12/2005




                                                                                                                TC4258808.2s Page 36

                                                                                                                             151
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 153 of 1236 Page ID
                                     #:5017
Map ID                                           MAP FINDINGS
Direction
Distance                                                                                         EDR ID Number
Elevation   Site                                                                   Database(s)   EPA ID Number




            PIPERS BODY SHOP (Continued)                                                         1000217877
                   Global Id:              T0603719725
                   Status:                 Open - Site Assessment
                   Status Date:            12/26/2006

                   Global Id:              T0603719725
                   Status:                 Completed - Case Closed
                   Status Date:            08/29/2011

                   Global Id:              T0603719725
                   Status:                 Open - Verification Monitoring
                   Status Date:            01/21/2011

                   Global Id:              T0603719725
                   Status:                 Open - Case Begin Date
                   Status Date:            01/07/2004

                   Global Id:              T0603719725
                   Status:                 Open - Remediation
                   Status Date:            09/22/2008


              Regulatory Activities:
                Global Id:                 T0603719725
                Action Type:               RESPONSE
                Date:                      07/15/2010
                Action:                    Monitoring Report - Semi-Annually

                   Global Id:              T0603719725
                   Action Type:            Other
                   Date:                   01/07/2004
                   Action:                 Leak Discovery

                   Global Id:              T0603719725
                   Action Type:            RESPONSE
                   Date:                   07/15/2010
                   Action:                 Remedial Progress Report

                   Global Id:              T0603719725
                   Action Type:            RESPONSE
                   Date:                   09/28/2010
                   Action:                 Clean Up Fund - 5-Year Review Summary

                   Global Id:              T0603719725
                   Action Type:            RESPONSE
                   Date:                   01/15/2011
                   Action:                 Remedial Progress Report

                   Global Id:              T0603719725
                   Action Type:            ENFORCEMENT
                   Date:                   03/08/2006
                   Action:                 Staff Letter

                   Global Id:              T0603719725
                   Action Type:            ENFORCEMENT
                   Date:                   06/06/2006
                   Action:                 Staff Letter

                   Global Id:              T0603719725




                                                                                         TC4258808.2s Page 37

                                                                                                      152
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 154 of 1236 Page ID
                                     #:5018
Map ID                                           MAP FINDINGS
Direction
Distance                                                                                         EDR ID Number
Elevation   Site                                                                   Database(s)   EPA ID Number




            PIPERS BODY SHOP (Continued)                                                         1000217877
                   Action Type:            ENFORCEMENT
                   Date:                   08/29/2011
                   Action:                 Closure/No Further Action Letter

                   Global Id:              T0603719725
                   Action Type:            RESPONSE
                   Date:                   01/10/2011
                   Action:                 Soil and Water Investigation Workplan

                   Global Id:              T0603719725
                   Action Type:            RESPONSE
                   Date:                   04/01/2011
                   Action:                 Soil and Water Investigation Report

                   Global Id:              T0603719725
                   Action Type:            RESPONSE
                   Date:                   05/02/2011
                   Action:                 Request for Closure

                   Global Id:              T0603719725
                   Action Type:            REMEDIATION
                   Date:                   11/01/2009
                   Action:                 Soil Vapor Extraction (SVE)

                   Global Id:              T0603719725
                   Action Type:            ENFORCEMENT
                   Date:                   01/23/2007
                   Action:                 Staff Letter

                   Global Id:              T0603719725
                   Action Type:            ENFORCEMENT
                   Date:                   01/21/2011
                   Action:                 Staff Letter

                   Global Id:              T0603719725
                   Action Type:            RESPONSE
                   Date:                   06/16/2011
                   Action:                 Clean Up Fund - 5-Year Review Summary

                   Global Id:              T0603719725
                   Action Type:            RESPONSE
                   Date:                   01/15/2011
                   Action:                 Monitoring Report - Semi-Annually

                   Global Id:              T0603719725
                   Action Type:            ENFORCEMENT
                   Date:                   02/29/2008
                   Action:                 Staff Letter

                   Global Id:              T0603719725
                   Action Type:            RESPONSE
                   Date:                   09/01/2006
                   Action:                 Soil and Water Investigation Report

                   Global Id:              T0603719725
                   Action Type:            Other
                   Date:                   02/23/2004




                                                                                         TC4258808.2s Page 38

                                                                                                      153
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 155 of 1236 Page ID
                                     #:5019
Map ID                                           MAP FINDINGS
Direction
Distance                                                                                             EDR ID Number
Elevation   Site                                                                       Database(s)   EPA ID Number




            PIPERS BODY SHOP (Continued)                                                             1000217877
                   Action:                 Leak Reported

                   Global Id:              T0603719725
                   Action Type:            RESPONSE
                   Date:                   05/15/2006
                   Action:                 Other Report / Document

                   Global Id:              T0603719725
                   Action Type:            ENFORCEMENT
                   Date:                   09/16/2008
                   Action:                 Notice to Comply

                   Global Id:              T0603719725
                   Action Type:            RESPONSE
                   Date:                   06/01/2008
                   Action:                 CAP/RAP - Final Remediation / Design Plan

                   Global Id:              T0603719725
                   Action Type:            RESPONSE
                   Date:                   05/01/2007
                   Action:                 Soil and Water Investigation Report

                   Global Id:              T0603719725
                   Action Type:            RESPONSE
                   Date:                   04/15/2008
                   Action:                 Monitoring Report - Quarterly

                   Global Id:              T0603719725
                   Action Type:            ENFORCEMENT
                   Date:                   09/22/2008
                   Action:                 Staff Letter

                   Global Id:              T0603719725
                   Action Type:            RESPONSE
                   Date:                   06/01/2008
                   Action:                 Soil and Water Investigation Workplan

                   Global Id:              T0603719725
                   Action Type:            RESPONSE
                   Date:                   01/15/2009
                   Action:                 Remedial Progress Report

                   Global Id:              T0603719725
                   Action Type:            RESPONSE
                   Date:                   06/01/2008
                   Action:                 Soil and Water Investigation Report

                   Global Id:              T0603719725
                   Action Type:            ENFORCEMENT
                   Date:                   06/15/2009
                   Action:                 Staff Letter

                   Global Id:              T0603719725
                   Action Type:            RESPONSE
                   Date:                   10/15/2008
                   Action:                 Monitoring Report - Quarterly




                                                                                             TC4258808.2s Page 39

                                                                                                          154
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 156 of 1236 Page ID
                                     #:5020
Map ID                                                  MAP FINDINGS
Direction
Distance                                                                                            EDR ID Number
Elevation   Site                                                                      Database(s)   EPA ID Number




            PIPERS BODY SHOP (Continued)                                                            1000217877
                   Global Id:                     T0603719725
                   Action Type:                   RESPONSE
                   Date:                          07/15/2008
                   Action:                        Monitoring Report - Quarterly

                   Global Id:                     T0603719725
                   Action Type:                   RESPONSE
                   Date:                          07/28/2008
                   Action:                        Interim Remedial Action Plan

                   Global Id:                     T0603719725
                   Action Type:                   RESPONSE
                   Date:                          07/15/2009
                   Action:                        Monitoring Report - Semi-Annually

                   Global Id:                     T0603719725
                   Action Type:                   RESPONSE
                   Date:                          01/15/2010
                   Action:                        Monitoring Report - Semi-Annually

                   Global Id:                     T0603719725
                   Action Type:                   RESPONSE
                   Date:                          01/15/2010
                   Action:                        Remedial Progress Report

                   Global Id:                     T0603719725
                   Action Type:                   RESPONSE
                   Date:                          01/15/2009
                   Action:                        Monitoring Report - Quarterly

                   Global Id:                     T0603719725
                   Action Type:                   RESPONSE
                   Date:                          04/15/2010
                   Action:                        Monitoring Report - Semi-Annually




E26         HUGH P PIPER                                                              CA FID UST    S101585324
WSW         3568 OVERLAND AVE                                                                        N/A
1/8-1/4     LOS ANGELES, CA 90034
0.195 mi.
1028 ft.    Site 4 of 6 in cluster E

Relative:     CA FID UST:
Lower           Facility ID:           19022959
                Regulated By:          UTNKA
Actual:         Regulated ID:          Not reported
94 ft.          Cortese Code:          Not reported
                SIC Code:              Not reported
                Facility Phone:        2138361740
                Mail To:               Not reported
                Mailing Address:       3568 OVERLAND AVE
                Mailing Address 2:     Not reported
                Mailing City,St,Zip:   LOS ANGELES 900340000
                Contact:               Not reported
                Contact Phone:         Not reported
                DUNs Number:           Not reported
                NPDES Number:          Not reported
                EPA ID:                Not reported


                                                                                            TC4258808.2s Page 40

                                                                                                         155
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 157 of 1236 Page ID
                                     #:5021
Map ID                                                  MAP FINDINGS
Direction
Distance                                                                                               EDR ID Number
Elevation   Site                                                                        Database(s)    EPA ID Number



            HUGH P PIPER (Continued)                                                                   S101585324
                   Comments:           Not reported
                   Status:             Active




F27                                                                            EDR US Hist Auto Stat   1015436916
NNW         3405 MOTOR AVE                                                                              N/A
1/8-1/4     LOS ANGELES, CA 90034
0.198 mi.
1043 ft.    Site 1 of 5 in cluster F

Relative:     EDR Historical Auto Stations:
Higher          Name:                    GADWA RICHARD D CAPT VS AUTOMOTIVE SERVICE
                Year:                    1999
Actual:         Address:                 3405 MOTOR AVE
118 ft.
                   Name:                  CAPT VS AUTOMOTIVE SERVICE
                   Year:                  2001
                   Address:               3405 MOTOR AVE

                   Name:                  CAPT VS AUTOMOTIVE SERVICE
                   Year:                  2002
                   Address:               3405 MOTOR AVE

                   Name:                  CAPT VS AUTOMOTIVE SERVICE
                   Year:                  2003
                   Address:               3405 MOTOR AVE

                   Name:                  CAPTAIN VIS AUTOMOTIVE
                   Year:                  2004
                   Address:               3405 MOTOR AVE

                   Name:                  CAPTAIN VIS AUTOMOTIVE
                   Year:                  2005
                   Address:               3405 MOTOR AVE

                   Name:                  FIX CAR NOW INC
                   Year:                  2010
                   Address:               3405 MOTOR AVE

                   Name:                  GADWA RICHARD D CAPT VS AUTOMOTIVE
                   Year:                  2011
                   Address:               3405 MOTOR AVE

                   Name:                  FIX CAR NOW INC
                   Year:                  2012
                   Address:               3405 MOTOR AVE




F28         RICHARD D GADWA                                                             CA FID UST     S101586057
NNW         3405 MOTOR AVE                                                             SWEEPS UST       N/A
1/8-1/4     LOS ANGELES, CA 90034
0.198 mi.
1043 ft.    Site 2 of 5 in cluster F

Relative:     CA FID UST:
Higher          Facility ID:           19037085
                Regulated By:          UTNKA
Actual:         Regulated ID:          Not reported
118 ft.


                                                                                               TC4258808.2s Page 41

                                                                                                            156
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 158 of 1236 Page ID
                                     #:5022
Map ID                                                     MAP FINDINGS
Direction
Distance                                                                                          EDR ID Number
Elevation   Site                                                                   Database(s)    EPA ID Number




            RICHARD D GADWA (Continued)                                                           S101586057
                   Cortese Code:          Not reported
                   SIC Code:              Not reported
                   Facility Phone:        2130000000
                   Mail To:               Not reported
                   Mailing Address:       3405 MOTOR AVE
                   Mailing Address 2:     Not reported
                   Mailing City,St,Zip:   LOS ANGELES 900340000
                   Contact:               Not reported
                   Contact Phone:         Not reported
                   DUNs Number:           Not reported
                   NPDES Number:          Not reported
                   EPA ID:                Not reported
                   Comments:              Not reported
                   Status:                Active


              SWEEPS UST:
                Status:                     Not reported
                Comp Number:                4783
                Number:                     Not reported
                Board Of Equalization:      Not reported
                Referral Date:              Not reported
                Action Date:                Not reported
                Created Date:               Not reported
                Owner Tank Id:              Not reported
                SWRCB Tank Id:              Not reported
                Tank Status:                Not reported
                Capacity:                   Not reported
                Active Date:                Not reported
                Tank Use:                   Not reported
                STG:                        Not reported
                Content:                    Not reported
                Number Of Tanks:            Not reported



E29                                                                       EDR US Hist Auto Stat   1015445638
WSW         3547 OVERLAND AVE                                                                      N/A
1/8-1/4     LOS ANGELES, CA 90034
0.213 mi.
1124 ft.    Site 5 of 6 in cluster E

Relative:     EDR Historical Auto Stations:
Lower           Name:                    G T AUTO SERVICE
                Year:                    1999
Actual:         Address:                 3547 OVERLAND AVE
94 ft.
                   Name:                    GT AUTO SERVICE
                   Year:                    2001
                   Address:                 3547 OVERLAND AVE




                                                                                          TC4258808.2s Page 42

                                                                                                       157
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 159 of 1236 Page ID
                                     #:5023
Map ID                                                    MAP FINDINGS
Direction
Distance                                                                                                            EDR ID Number
Elevation   Site                                                                                      Database(s)   EPA ID Number




E30                                                                                        EDR US Hist Auto Stat    1015445683
WSW         3549 OVERLAND AVE                                                                                        N/A
1/8-1/4     LOS ANGELES, CA 90034
0.213 mi.
1125 ft.    Site 6 of 6 in cluster E

Relative:     EDR Historical Auto Stations:
Lower           Name:                    JAMS AUTOMOBILE
                Year:                    2005
Actual:         Address:                 3549 OVERLAND AVE
93 ft.
                   Name:               JAMS AUTOMOBILE
                   Year:               2006
                   Address:            3549 OVERLAND AVE

                   Name:               JAMS AUTOMOBILE
                   Year:               2007
                   Address:            3549 OVERLAND AVE

                   Name:               JAMS AUTOMOBILE
                   Year:               2008
                   Address:            3549 OVERLAND AVE

                   Name:               JAMS AUTOMOBILE
                   Year:               2009
                   Address:            3549 OVERLAND AVE

                   Name:               JAMS AUTOMOBILE
                   Year:               2010
                   Address:            3549 OVERLAND AVE

                   Name:               JAMS AUTOMOBILE
                   Year:               2011
                   Address:            3549 OVERLAND AVE

                   Name:               JAMS AUTOMOBILE
                   Year:               2012
                   Address:            3549 OVERLAND AVE




G31         OVERLAND CLEANERS                                                                         RCRA-SQG      1000595888
WSW         3520 OVERLAND AVE                                                                            FINDS      CAD983598467
1/8-1/4     LOS ANGELES, CA 90034
0.220 mi.
1160 ft.    Site 1 of 3 in cluster G

Relative:     RCRA-SQG:
Lower           Date form received by agency: 10/14/1998
                Facility name:                OVERLAND CLEANERS
Actual:         Facility address:             3520 OVERLAND AVE
98 ft.                                        LOS ANGELES, CA 90034
                EPA ID:                       CAD983598467
                Contact:                      BRENT BOTHER
                Contact address:              3520 OVERLAND AVE
                                              LOS ANGELES, CA 90034
                Contact country:              US
                Contact telephone:            (310) 838-5932
                Contact email:                Not reported
                EPA Region:                   09
                Classification:               Small Small Quantity Generator
                Description:                  Handler: generates more than 100 and less than 1000 kg of hazardous


                                                                                                             TC4258808.2s Page 43

                                                                                                                         158
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 160 of 1236 Page ID
                                     #:5024
Map ID                                                       MAP FINDINGS
Direction
Distance                                                                                                                EDR ID Number
Elevation   Site                                                                                         Database(s)    EPA ID Number




            OVERLAND CLEANERS (Continued)                                                                               1000595888
                                                waste during any calendar month and accumulates less than 6000 kg of
                                                hazardous waste at any time; or generates 100 kg or less of hazardous
                                                waste during any calendar month, and accumulates more than 1000 kg of
                                                hazardous waste at any time


              Owner/Operator Summary:
                Owner/operator name:            BRENT BOTHER
                Owner/operator address:         5200 OVERLAND AVE
                                                LOS ANGELES, CA 90034
                   Owner/operator country:      Not reported
                   Owner/operator telephone:    (310) 838-5932
                   Legal status:                Private
                   Owner/Operator Type:         Owner
                   Owner/Op start date:         Not reported
                   Owner/Op end date:           Not reported

                   Owner/operator name:         NOT REQUIRED
                   Owner/operator address:      NOT REQUIRED
                                                NOT REQUIRED, ME 99999
                   Owner/operator country:      Not reported
                   Owner/operator telephone:    (415) 555-1212
                   Legal status:                Private
                   Owner/Operator Type:         Operator
                   Owner/Op start date:         Not reported
                   Owner/Op end date:           Not reported


              Handler Activities Summary:
                U.S. importer of hazardous waste:     No
                Mixed waste (haz. and radioactive):   No
                Recycler of hazardous waste:          No
                Transporter of hazardous waste:       No
                Treater, storer or disposer of HW:    No
                Underground injection activity:       No
                On-site burner exemption:             No
                Furnace exemption:                    No
                Used oil fuel burner:                 No
                Used oil processor:                   No
                User oil refiner:                     No
                Used oil fuel marketer to burner:     No
                Used oil Specification marketer:      No
                Used oil transfer facility:           No
                Used oil transporter:                 No

                   Violation Status:            No violations found
              FINDS:

                   Registry ID:                 110002855606

                   Environmental Interest/Information System
                                     RCRAInfo is a national information system that supports the Resource
                                     Conservation and Recovery Act (RCRA) program through the tracking of
                                     events and activities related to facilities that generate, transport,
                                     and treat, store, or dispose of hazardous waste. RCRAInfo allows RCRA
                                     program staff to track the notification, permit, compliance, and
                                     corrective action activities required under RCRA.




                                                                                                               TC4258808.2s Page 44

                                                                                                                             159
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 161 of 1236 Page ID
                                     #:5025
Map ID                                                  MAP FINDINGS
Direction
Distance                                                                                                EDR ID Number
Elevation   Site                                                                         Database(s)    EPA ID Number




H32                                                                             EDR US Hist Auto Stat   1015450423
SW          3630 OVERLAND AVE                                                                            N/A
1/8-1/4     LOS ANGELES, CA 90034
0.220 mi.
1163 ft.    Site 1 of 5 in cluster H

Relative:     EDR Historical Auto Stations:
Lower           Name:                    PAREDES AUTO REPAIR & TOWING SERVICE
                Year:                    1999
Actual:         Address:                 3630 OVERLAND AVE
91 ft.
                   Name:                 PAREDES AUTO REPAIR
                   Year:                 2001
                   Address:              3630 OVERLAND AVE

                   Name:                 PAREDES AUTO REPAIR
                   Year:                 2002
                   Address:              3630 OVERLAND AVE

                   Name:                 PAREDES AUTO RPR & TWNG SRVC
                   Year:                 2004
                   Address:              3630 OVERLAND AVE

                   Name:                 PAREDES GERMAN MOTORS LTD
                   Year:                 2005
                   Address:              3630 OVERLAND AVE

                   Name:                 PAREDES GERMAN MOTORS LTD
                   Year:                 2007
                   Address:              3630 OVERLAND AVE

                   Name:                 PAREDES GERMAN MOTORS LTD
                   Year:                 2008
                   Address:              3630 OVERLAND AVE

                   Name:                 OVERLAND AUTO REPAIR
                   Year:                 2010
                   Address:              3630 OVERLAND AVE

                   Name:                 OVERLAND AUTO REPAIR
                   Year:                 2011
                   Address:              3630 OVERLAND AVE

                   Name:                 OVERLAND AUTO REPAIR
                   Year:                 2012
                   Address:              3630 OVERLAND AVE




H33         VINCENT & ESPERENZA GONZALEZ                                                SWEEPS UST      S106934115
SW          3630 OVERLAND AVE                                                                            N/A
1/8-1/4     LOS ANGELES, CA 90034
0.220 mi.
1163 ft.    Site 2 of 5 in cluster H

Relative:     SWEEPS UST:
Lower           Status:                  Active
                Comp Number:             8055
Actual:         Number:                  3
91 ft.          Board Of Equalization:   Not reported
                Referral Date:           02-07-94
                Action Date:             02-07-94


                                                                                                TC4258808.2s Page 45

                                                                                                             160
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 162 of 1236 Page ID
                                     #:5026
Map ID                                                  MAP FINDINGS
Direction
Distance                                                                                       EDR ID Number
Elevation   Site                                                                Database(s)    EPA ID Number




            VINCENT & ESPERENZA GONZALEZ (Continued)                                           S106934115
                   Created Date:         02-07-94
                   Owner Tank Id:        Not reported
                   SWRCB Tank Id:        Not reported
                   Tank Status:          Not reported
                   Capacity:             Not reported
                   Active Date:          Not reported
                   Tank Use:             Not reported
                   STG:                  Not reported
                   Content:              Not reported
                   Number Of Tanks:      Not reported




H34                                                                    EDR US Hist Auto Stat   1015450556
SW          3634 OVERLAND AVE                                                                   N/A
1/8-1/4     LOS ANGELES, CA 90034
0.223 mi.
1176 ft.    Site 3 of 5 in cluster H

Relative:     EDR Historical Auto Stations:
Lower           Name:                    REPAIRS UNLIMITED
                Year:                    1999
Actual:         Address:                 3634 OVERLAND AVE
91 ft.



35                                                                     EDR US Hist Cleaners    1014971307
WNW         10510 WOODBINE ST                                                                   N/A
1/8-1/4     LOS ANGELES, CA 90034
0.224 mi.
1183 ft.

Relative:     EDR Historical Cleaners:
Higher          Name:                    UNIVERSAL CARPET CLEANING
                Year:                    2002
Actual:         Address:                 10510 WOODBINE ST
115 ft.



H36                                                                    EDR US Hist Auto Stat   1015450126
SSW         3625 OVERLAND AVE                                                                   N/A
1/8-1/4     LOS ANGELES, CA 90034
0.229 mi.
1210 ft.    Site 4 of 5 in cluster H

Relative:     EDR Historical Auto Stations:
Lower           Name:                    JOHN PIECHOWSKI AUTOMOTIVE
                Year:                    2005
Actual:         Address:                 3625 OVERLAND AVE
90 ft.
                   Name:                 JOHN PIECHOWSKI AUTOMOTIVE
                   Year:                 2006
                   Address:              3625 OVERLAND AVE

                   Name:                 PIECHOWSKI JOHN AUTOMOTIVE
                   Year:                 2007
                   Address:              3625 OVERLAND AVE

                   Name:                 JOHN PIECHOWSKI AUTOMOTIVE
                   Year:                 2008
                   Address:              3625 OVERLAND AVE


                                                                                       TC4258808.2s Page 46

                                                                                                    161
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 163 of 1236 Page ID
                                     #:5027
Map ID                                                 MAP FINDINGS
Direction
Distance                                                                                                           EDR ID Number
Elevation   Site                                                                                     Database(s)   EPA ID Number




             (Continued)                                                                                           1015450126
                   Name:               JOHN PIECHOWSKI AUTOMOTIVE
                   Year:               2009
                   Address:            3625 OVERLAND AVE

                   Name:               PIECHOWSKI JOHN AUTOMOTIVE
                   Year:               2011
                   Address:            3625 OVERLAND AVE

                   Name:               PIECHOWSKI JOHN AUTOMOTIVE
                   Year:               2012
                   Address:            3625 OVERLAND AVE




H37                                                                                     EDR US Hist Auto Stat      1015450225
SSW         3627 OVERLAND AVE                                                                                       N/A
1/8-1/4     LOS ANGELES, CA 90034
0.230 mi.
1214 ft.    Site 5 of 5 in cluster H

Relative:     EDR Historical Auto Stations:
Lower           Name:                    PIECHOWSKI JOHN AUTOMOTIVE
                Year:                    1999
Actual:         Address:                 3627 OVERLAND AVE
90 ft.
                   Name:               PIECHOWSKI AUTOMOTIVE
                   Year:               2002
                   Address:            3627 OVERLAND AVE

                   Name:               JOHN PIECHOWSKI AUTOMOTIVE
                   Year:               2003
                   Address:            3627 OVERLAND AVE

                   Name:               PIECHOWSKI AUTOMOTIVE
                   Year:               2004
                   Address:            3627 OVERLAND AVE

                   Name:               JOHN PIECHOWSKI AUTOMOTIVE
                   Year:               2010
                   Address:            3627 OVERLAND AVE




G38         OVERLAND CLEANERS                                                                 DRYCLEANERS          S102810186
West        3500 OVERLAND AVE                                                                                       N/A
1/8-1/4     LOS ANGELES, CA 90034
0.231 mi.
1219 ft.    Site 2 of 3 in cluster G

Relative:     DRYCLEANERS:
Lower           EPA Id:                    CAL000310980
                NAICS Code:                81232
Actual:         NAICS Description:         Drycleaning and Laundry Services (except Coin-Operated)
100 ft.         SIC Code:                  7211
                SIC Description:           Power Laundries, Family and Commercial
                Create Date:               08/28/2006
                Facility Active:           No
                Inactive Date:             06/30/2007
                Facility Addr2:            Not reported
                Owner Name:                HASOOK KIM



                                                                                                           TC4258808.2s Page 47

                                                                                                                        162
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 164 of 1236 Page ID
                                     #:5028
Map ID                                              MAP FINDINGS
Direction
Distance                                                                                                        EDR ID Number
Elevation   Site                                                                                  Database(s)   EPA ID Number




            OVERLAND CLEANERS (Continued)                                                                       S102810186
                   Owner Address:       3500 OVERLAND AVE
                   Owner Address 2:     Not reported
                   Owner Telephone:     3108385932
                   Contact Name:        HASOOK KIM
                   Contact Address:     3500 OVERLAND AVE
                   Contact Address 2:   Not reported
                   Contact Telephone:   3108385932
                   Mailing Name:        Not reported
                   Mailing Address 1:   3500 OVERLAND AVE
                   Mailing Address 2:   Not reported
                   Mailing City:        LOS ANGELES
                   Mailing State:       CA
                   Mailing Zip:         900345564
                   Owner Fax:           Not reported
                   Region Code:         Not reported

                   EPA Id:              CAL000315854
                   NAICS Code:          81232
                   NAICS Description:   Drycleaning and Laundry Services (except Coin-Operated)
                   SIC Code:            7211
                   SIC Description:     Power Laundries, Family and Commercial
                   Create Date:         01/30/2007
                   Facility Active:     Yes
                   Inactive Date:       Not reported
                   Facility Addr2:      Not reported
                   Owner Name:          HO SOOK LEE
                   Owner Address:       3400 VINTON AVE #106
                   Owner Address 2:     Not reported
                   Owner Telephone:     3106667932
                   Contact Name:        HO SOOK LEE
                   Contact Address:     3500 OVERLAND AVE
                   Contact Address 2:   Not reported
                   Contact Telephone:   3108385932
                   Mailing Name:        Not reported
                   Mailing Address 1:   3500 OVERLAND AVE
                   Mailing Address 2:   Not reported
                   Mailing City:        LOS ANGELES
                   Mailing State:       CA
                   Mailing Zip:         900340000
                   Owner Fax:           Not reported
                   Region Code:         0000000000

                   EPA Id:              CAD983598467
                   NAICS Code:          81232
                   NAICS Description:   Drycleaning and Laundry Services (except Coin-Operated)
                   SIC Code:            7211
                   SIC Description:     Power Laundries, Family and Commercial
                   Create Date:         07/29/1991
                   Facility Active:     No
                   Inactive Date:       06/03/2004
                   Facility Addr2:      Not reported
                   Owner Name:          BRENT ROTNER
                   Owner Address:       3500 OVERLAND AVE
                   Owner Address 2:     Not reported
                   Owner Telephone:     3108385932
                   Contact Name:        BRENT ROTNER PRES
                   Contact Address:     3500 OVERLAND AV




                                                                                                        TC4258808.2s Page 48

                                                                                                                     163
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 165 of 1236 Page ID
                                     #:5029
Map ID                                                   MAP FINDINGS
Direction
Distance                                                                                                             EDR ID Number
Elevation   Site                                                                                       Database(s)   EPA ID Number




            OVERLAND CLEANERS (Continued)                                                                            S102810186
                   Contact Address 2:        Not reported
                   Contact Telephone:        3108385932
                   Mailing Name:             Not reported
                   Mailing Address 1:        3500 OVERLAND AVE
                   Mailing Address 2:        Not reported
                   Mailing City:             LOS ANGELES
                   Mailing State:            CA
                   Mailing Zip:              900340000
                   Owner Fax:                Not reported
                   Region Code:              Not reported

                   EPA Id:                   CAL000282237
                   NAICS Code:               81232
                   NAICS Description:        Drycleaning and Laundry Services (except Coin-Operated)
                   SIC Code:                 7211
                   SIC Description:          Power Laundries, Family and Commercial
                   Create Date:              05/14/2004
                   Facility Active:          No
                   Inactive Date:            06/30/2005
                   Facility Addr2:           Not reported
                   Owner Name:               EUI LEE
                   Owner Address:            3500 OVERLAND AVE
                   Owner Address 2:          Not reported
                   Owner Telephone:          3108385932
                   Contact Name:             EUI LEE
                   Contact Address:          3500 OVERLAND AVE
                   Contact Address 2:        Not reported
                   Contact Telephone:        3108385932
                   Mailing Name:             Not reported
                   Mailing Address 1:        3500 OVERLAND AVE
                   Mailing Address 2:        Not reported
                   Mailing City:             LOS ANGELES
                   Mailing State:            CA
                   Mailing Zip:              900340000
                   Owner Fax:                Not reported
                   Region Code:              Not reported




G39                                                                                       EDR US Hist Cleaners       1015047721
West        3500 OVERLAND AVE                                                                                         N/A
1/8-1/4     LOS ANGELES, CA 90034
0.231 mi.
1219 ft.    Site 3 of 3 in cluster G

Relative:     EDR Historical Cleaners:
Lower           Name:                    OVERLAND CLEANERS
                Year:                    2003
Actual:         Address:                 3500 OVERLAND AVE
100 ft.
                   Name:                 OVERLAND CLEANERS
                   Year:                 2004
                   Address:              3500 OVERLAND AVE

                   Name:                 OVERLAND CLEANERS
                   Year:                 2005
                   Address:              3500 OVERLAND AVE

                   Name:                 OVERLAND CLEANERS
                   Year:                 2010


                                                                                                             TC4258808.2s Page 49

                                                                                                                          164
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 166 of 1236 Page ID
                                     #:5030
Map ID                                                    MAP FINDINGS
Direction
Distance                                                                                                              EDR ID Number
Elevation   Site                                                                                     Database(s)      EPA ID Number




             (Continued)                                                                                              1015047721
                   Address:              3500 OVERLAND AVE

                   Name:                 OVERLAND CLEANERS
                   Year:                 2011
                   Address:              3500 OVERLAND AVE

                   Name:                 OVERLAND CLEANERS
                   Year:                 2012
                   Address:              3500 OVERLAND AVE




F40                                                                                       EDR US Hist Auto Stat       1015434807
NNW         3375 MOTOR AVE                                                                                             N/A
1/8-1/4     LOS ANGELES, CA 90034
0.237 mi.
1249 ft.    Site 3 of 5 in cluster F

Relative:     EDR Historical Auto Stations:
Higher          Name:                    MDJ AUTO INC
                Year:                    2008
Actual:         Address:                 3375 MOTOR AVE
123 ft.



F41         CHEVIOT PALMS CLEANERS                                                                  RCRA-SQG          1000433297
NNW         3371 MOTOR AVE                                                                              FINDS         CAD981633233
1/8-1/4     LOS ANGELES, CA 90034                                                                DRYCLEANERS
0.241 mi.                                                                                             HAZNET
1274 ft.    Site 4 of 5 in cluster F

Relative:     RCRA-SQG:
Higher          Date form received by agency: 12/12/1986
                Facility name:                CHEVIOT PALMS CLEANERS
Actual:         Facility address:             3371 MOTOR AVE
123 ft.                                       LOS ANGELES, CA 90034
                EPA ID:                       CAD981633233
                Contact:                      YOUNG MOON DEE
                Contact address:              3371 MOTOR AVE
                                              LOS ANGELES, CA 90034
                Contact country:              US
                Contact telephone:            (213) 839-1554
                Contact email:                Not reported
                EPA Region:                   09
                Classification:               Small Small Quantity Generator
                Description:                  Handler: generates more than 100 and less than 1000 kg of hazardous
                                              waste during any calendar month and accumulates less than 6000 kg of
                                              hazardous waste at any time; or generates 100 kg or less of hazardous
                                              waste during any calendar month, and accumulates more than 1000 kg of
                                              hazardous waste at any time


              Owner/Operator Summary:
                Owner/operator name:           YOUNG MOON DEE
                Owner/operator address:        3371 MOTOR AVE
                                               LOS ANGELES, CA 90034
                   Owner/operator country:     Not reported
                   Owner/operator telephone:   (213) 839-1554
                   Legal status:               Private
                   Owner/Operator Type:        Owner
                   Owner/Op start date:        Not reported


                                                                                                            TC4258808.2s Page 50

                                                                                                                           165
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 167 of 1236 Page ID
                                     #:5031
Map ID                                                           MAP FINDINGS
Direction
Distance                                                                                                                  EDR ID Number
Elevation   Site                                                                                            Database(s)   EPA ID Number




            CHEVIOT PALMS CLEANERS (Continued)                                                                            1000433297
                   Owner/Op end date:             Not reported

                   Owner/operator name:           NOT REQUIRED
                   Owner/operator address:        NOT REQUIRED
                                                  NOT REQUIRED, ME 99999
                   Owner/operator country:        Not reported
                   Owner/operator telephone:      (415) 555-1212
                   Legal status:                  Private
                   Owner/Operator Type:           Operator
                   Owner/Op start date:           Not reported
                   Owner/Op end date:             Not reported


              Handler Activities Summary:
                U.S. importer of hazardous waste:       No
                Mixed waste (haz. and radioactive):     No
                Recycler of hazardous waste:            No
                Transporter of hazardous waste:         No
                Treater, storer or disposer of HW:      No
                Underground injection activity:         No
                On-site burner exemption:               No
                Furnace exemption:                      No
                Used oil fuel burner:                   No
                Used oil processor:                     No
                User oil refiner:                       No
                Used oil fuel marketer to burner:       No
                Used oil Specification marketer:        No
                Used oil transfer facility:             No
                Used oil transporter:                   No

                   Violation Status:              No violations found
              FINDS:

                   Registry ID:                   110002731483

                   Environmental Interest/Information System
                                     California Hazardous Waste Tracking System - Datamart (HWTS-DATAMART)
                                     provides California with information on hazardous waste shipments for
                                     generators, transporters, and treatment, storage, and disposal
                                     facilities.

                                       RCRAInfo is a national information system that supports the Resource
                                       Conservation and Recovery Act (RCRA) program through the tracking of
                                       events and activities related to facilities that generate, transport,
                                       and treat, store, or dispose of hazardous waste. RCRAInfo allows RCRA
                                       program staff to track the notification, permit, compliance, and
                                       corrective action activities required under RCRA.



              DRYCLEANERS:
                EPA Id:                           CAD981633233
                NAICS Code:                       81232
                NAICS Description:                Drycleaning and Laundry Services (except Coin-Operated)
                SIC Code:                         7211
                SIC Description:                  Power Laundries, Family and Commercial
                Create Date:                      07/03/1987
                Facility Active:                  No




                                                                                                                  TC4258808.2s Page 51

                                                                                                                               166
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 168 of 1236 Page ID
                                     #:5032
Map ID                                                        MAP FINDINGS
Direction
Distance                                                                                                                 EDR ID Number
Elevation   Site                                                                                           Database(s)   EPA ID Number




            CHEVIOT PALMS CLEANERS (Continued)                                                                           1000433297
                   Inactive Date:                06/30/2008
                   Facility Addr2:               Not reported
                   Owner Name:                   CHONG SHIN CHOI
                   Owner Address:                3371 MOTOR AVE
                   Owner Address 2:              Not reported
                   Owner Telephone:              0000000000
                   Contact Name:                 CHONG SHIN CHOI
                   Contact Address:              3371 MOTOR AVE
                   Contact Address 2:            Not reported
                   Contact Telephone:            --
                   Mailing Name:                 Not reported
                   Mailing Address 1:            3371 MOTOR AVE
                   Mailing Address 2:            Not reported
                   Mailing City:                 LOS ANGELES
                   Mailing State:                CA
                   Mailing Zip:                  900340000
                   Owner Fax:                    Not reported
                   Region Code:                  Not reported


              HAZNET:
                envid:                  1000433297
                Year:                   1996
                GEPAID:                 CAD981633233
                Contact:                CHONG SHIN CHOI
                Telephone:              0000000000
                Mailing Name:           Not reported
                Mailing Address:        3371 MOTOR AVE
                Mailing City,St,Zip:    LOS ANGELES, CA 900340000
                Gen County:             Not reported
                TSD EPA ID:             CAD981397417
                TSD County:             Not reported
                Waste Category:         Halogenated solvents (chloroforms, methyl chloride, perchloroethylene,
                                        etc)
                   Disposal Method:     Recycler
                   Tons:                .1376
                   Facility County:     Los Angeles




F42                                                                                              EDR US Hist Cleaners    1015045767
NNW         3371 MOTOR AVE                                                                                                N/A
1/8-1/4     LOS ANGELES, CA 90034
0.241 mi.
1274 ft.    Site 5 of 5 in cluster F

Relative:     EDR Historical Cleaners:
Higher          Name:                      NORGE VILLAGE CHVT PALMS CLNR
                Year:                      2001
Actual:         Address:                   3371 MOTOR AVE
123 ft.
                   Name:                   CHEVIOT PALMS CLEANERS
                   Year:                   2001
                   Address:                3371 MOTOR AVE

                   Name:                   CHEVIOT PALMS CLEANERS
                   Year:                   2003
                   Address:                3371 MOTOR AVE

                   Name:                   CHEVIOT PALMS CLEANERS



                                                                                                                 TC4258808.2s Page 52

                                                                                                                              167
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 169 of 1236 Page ID
                                     #:5033
Map ID                                               MAP FINDINGS
Direction
Distance                                                                                    EDR ID Number
Elevation   Site                                                             Database(s)    EPA ID Number




             (Continued)                                                                    1015045767
                   Year:            2004
                   Address:         3371 MOTOR AVE

                   Name:            CHEVIOT PALMS CLEANERS
                   Year:            2005
                   Address:         3371 MOTOR AVE

                   Name:            CHEVIOT PALMS CLEANERS
                   Year:            2006
                   Address:         3371 MOTOR AVE

                   Name:            CHEVIOT PALMS CLEANERS
                   Year:            2007
                   Address:         3371 MOTOR AVE

                   Name:            CHEVIOT PALMS CLEANERS
                   Year:            2008
                   Address:         3371 MOTOR AVE

                   Name:            CHEVIOT PALMS CLEANERS
                   Year:            2010
                   Address:         3371 MOTOR AVE

                   Name:            CHEVIOTPALMS CLEANERS
                   Year:            2011
                   Address:         3371 MOTOR AVE

                   Name:            CHEVIOTPALMS CLEANERS
                   Year:            2012
                   Address:         3371 MOTOR AVE




43                                                                  EDR US Hist Auto Stat   1015451780
SSW         3664 OVERLAND AVE                                                                N/A
1/8-1/4     LOS ANGELES, CA 90034
0.246 mi.
1298 ft.

Relative:     EDR Historical Auto Stations:
Lower           Name:                    BRUNI CLAUDE AUTOMOTIVE
                Year:                    1999
Actual:         Address:                 3664 OVERLAND AVE
90 ft.
                   Name:            PIECHOWSKI AUTO CTR
                   Year:            2002
                   Address:         3664 OVERLAND AVE

                   Name:            PIECHOWSKI AUTO CTR INC
                   Year:            2003
                   Address:         3664 OVERLAND AVE

                   Name:            PIECHOWSKI AUTO CTR INC
                   Year:            2004
                   Address:         3664 OVERLAND AVE

                   Name:            PIECHOWSKI AUTO CTR INC
                   Year:            2010
                   Address:         3664 OVERLAND AVE




                                                                                    TC4258808.2s Page 53

                                                                                                 168
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 170 of 1236 Page ID
                                     #:5034
Map ID                                                           MAP FINDINGS
Direction
Distance                                                                                                        EDR ID Number
Elevation   Site                                                                                  Database(s)   EPA ID Number




I44         7-11 #13731-2173                                                                   HIST CORTESE     1000282043
West        3450 OVERLAND AVE                                                                          LUST       N/A
1/8-1/4     LOS ANGELES, CA 90034                                                                   HIST UST
0.248 mi.
1309 ft.    Site 1 of 2 in cluster I

Relative:     HIST CORTESE:
Higher          Region:                            CORTESE
                Facility County Code:              19
Actual:         Reg By:                            LTNKA
103 ft.         Reg Id:                            900340152


              LUST:
                Region:                                  STATE
                Global Id:                               T0603700865
                Latitude:                                34.025115
                Longitude:                               -118.411482
                Case Type:                               LUST Cleanup Site
                Status:                                  Completed - Case Closed
                Status Date:                             03/12/1998
                Lead Agency:                             LOS ANGELES RWQCB (REGION 4)
                Case Worker:                             Not reported
                Local Agency:                            LOS ANGELES, CITY OF
                RB Case Number:                          900340152
                LOC Case Number:                         Not reported
                File Location:                           Not reported
                Potential Media Affect:                  Soil
                Potential Contaminants of Concern:       Aviation
                Site History:                            Not reported

                   Click here to access the California GeoTracker records for this facility:
              Contact:
                Global Id:                               T0603700865
                Contact Type:                            Local Agency Caseworker
                Contact Name:                            TBD
                Organization Name:                       LOS ANGELES, CITY OF
                Address:                                 200 N. MAIN ST. RM. 970
                City:                                    LOS ANGELES
                Email:                                   Not reported
                Phone Number:                            2134826528


              Status History:
                 Global Id:                              T0603700865
                 Status:                                 Completed - Case Closed
                 Status Date:                            03/12/1998

                   Global Id:                            T0603700865
                   Status:                               Open - Case Begin Date
                   Status Date:                          06/05/1997

                   Global Id:                            T0603700865
                   Status:                               Open - Site Assessment
                   Status Date:                          06/05/1997

                   Global Id:                            T0603700865
                   Status:                               Open - Site Assessment
                   Status Date:                          10/16/1997




                                                                                                        TC4258808.2s Page 54

                                                                                                                     169
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 171 of 1236 Page ID
                                     #:5035
Map ID                                                 MAP FINDINGS
Direction
Distance                                                                                                       EDR ID Number
Elevation   Site                                                                                 Database(s)   EPA ID Number




            7-11 #13731-2173 (Continued)                                                                       1000282043

              Regulatory Activities:
                Global Id:                       T0603700865
                Action Type:                     Other
                Date:                            07/08/1997
                Action:                          Leak Reported



              LUST REG 4:
                Region:                     4
                Regional Board:             04
                County:                     Los Angeles
                Facility Id:                900340152
                Status:                     Case Closed
                Substance:                  1
                Substance Quantity:         Not reported
                Local Case No:              Not reported
                Case Type:                  Soil
                Abatement Method Used at the Site:              Not reported
                Global ID:                  T0603700865
                W Global ID:                Not reported
                Staff:                      RV
                Local Agency:               19050
                Cross Street:               PALMS BLVD
                Enforcement Type:           Not reported
                Date Leak Discovered:       Not reported
                Date Leak First Reported:                       7/8/1997
                Date Leak Record Entered: 7/8/1997
                Date Confirmation Began: Not reported
                Date Leak Stopped:          Not reported
                Date Case Last Changed on Database:             11/25/1997
                Date the Case was Closed:                       3/12/1998
                How Leak Discovered:        Not reported
                How Leak Stopped:           Not reported
                Cause of Leak:              Not reported
                Leak Source:                Not reported
                Operator:                   SOUTHLAND CORP
                Water System:               Not reported
                Well Name:                  Not reported
                Approx. Dist To Production Well (ft):           3101.2282245896077912748143043
                Source of Cleanup Funding:                      Not reported
                Preliminary Site Assessment Workplan Submitted: 6/5/1997
                Preliminary Site Assessment Began:              Not reported
                Pollution Characterization Began:               10/16/1997
                Remediation Plan Submitted:                     Not reported
                Remedial Action Underway:                       Not reported
                Post Remedial Action Monitoring Began:          Not reported
                Enforcement Action Date:                        Not reported
                Historical Max MTBE Date:                       Not reported
                Hist Max MTBE Conc in Groundwater:              Not reported
                Hist Max MTBE Conc in Soil:                     Not reported
                Significant Interim Remedial Action Taken:      Not reported
                GW Qualifier:               Not reported
                Soil Qualifier:             Not reported
                Organization:               Not reported
                Owner Contact:              Not reported
                Respons ble Party:          SOUTHLAND CORPORATION




                                                                                                       TC4258808.2s Page 55

                                                                                                                    170
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 172 of 1236 Page ID
                                     #:5036
Map ID                                                       MAP FINDINGS
Direction
Distance                                                                                                 EDR ID Number
Elevation   Site                                                                           Database(s)   EPA ID Number




            7-11 #13731-2173 (Continued)                                                                 1000282043
                   RP Address:                19033 VALLEY HIGH W D-104 KENT WA 98032
                   Program:                   LUST
                   Lat/Long:                  34.0253479 / -1
                   Local Agency Staff:        PEJ
                   Beneficial Use:            Not reported
                   Priority:                  3B2
                   Cleanup Fund Id:           Not reported
                   Suspended:                 Not reported
                   Assigned Name:             Not reported
                   Summary:                   BY JOINT AGENCY LETTER                      08/27/97 -
                                              COMMENTS & RECOMMENDATION ON WP FOR SOIL GAS SURV10/23/97 - ADDENDUM
                                              TO WP FOR SOIL GAS SURVEY         11/25/97 - REPORT OF SOIL GAS
                                              SURVEY


              HIST UST:
                Region:                                STATE
                Facility ID:                           00000003791
                Facility Type:                         Gas Station
                Other Type:                            Not reported
                Contact Name:                          HERB AND PEARL DOMENO
                Telephone:                             2133907555
                Owner Name:                            THE SOUTHLAND CORPORATION
                Owner Address:                         1240 S. STATE COLLEGE BLVD.,SU
                Owner City,St,Zip:                     ANAHEIM, CA 92806
                Total Tanks:                           0003

                   Tank Num:                           001
                   Container Num:                      01
                   Year Installed:                     1983
                   Tank Capacity:                      00010000
                   Tank Used for:                      PRODUCT
                   Type of Fuel:                       UNLEADED
                   Container Construction Thickness:   Not reported
                   Leak Detection:                     Stock Inventor, 10

                   Tank Num:                           002
                   Container Num:                      02
                   Year Installed:                     1983
                   Tank Capacity:                      00010000
                   Tank Used for:                      PRODUCT
                   Type of Fuel:                       UNLEADED
                   Container Construction Thickness:   Not reported
                   Leak Detection:                     Stock Inventor, 10

                   Tank Num:                           003
                   Container Num:                      03
                   Year Installed:                     1983
                   Tank Capacity:                      00010000
                   Tank Used for:                      PRODUCT
                   Type of Fuel:                       06
                   Container Construction Thickness:   Not reported
                   Leak Detection:                     Stock Inventor, 10




                                                                                                 TC4258808.2s Page 56

                                                                                                              171
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 173 of 1236 Page ID
                                     #:5037
Map ID                                                      MAP FINDINGS
Direction
Distance                                                                                  EDR ID Number
Elevation   Site                                                            Database(s)   EPA ID Number




I45         7-ELEVEN STORE #13731 (2143)                                    CA FID UST    S101585268
West        3450 S OVERLAND AVE                                            SWEEPS UST      N/A
1/8-1/4     LOS ANGELES, CA 90034
0.248 mi.
1309 ft.    Site 2 of 2 in cluster I

Relative:     CA FID UST:
Higher          Facility ID:           19021865
                Regulated By:          UTNKA
Actual:         Regulated ID:          00003791
103 ft.         Cortese Code:          Not reported
                SIC Code:              Not reported
                Facility Phone:        2133907555
                Mail To:               Not reported
                Mailing Address:       1240 S STATE COLLEGE BLVD
                Mailing Address 2:     Not reported
                Mailing City,St,Zip:   LOS ANGELES 900340000
                Contact:               Not reported
                Contact Phone:         Not reported
                DUNs Number:           Not reported
                NPDES Number:          Not reported
                EPA ID:                Not reported
                Comments:              Not reported
                Status:                Active


              SWEEPS UST:
                Status:                     Not reported
                Comp Number:                271
                Number:                     Not reported
                Board Of Equalization:      44-002251
                Referral Date:              Not reported
                Action Date:                Not reported
                Created Date:               Not reported
                Owner Tank Id:              Not reported
                SWRCB Tank Id:              19-050-000271-000001
                Tank Status:                Not reported
                Capacity:                   10000
                Active Date:                Not reported
                Tank Use:                   M.V. FUEL
                STG:                        PRODUCT
                Content:                    REG UNLEADED
                Number Of Tanks:            3

                   Status:                  Not reported
                   Comp Number:             271
                   Number:                  Not reported
                   Board Of Equalization:   44-002251
                   Referral Date:           Not reported
                   Action Date:             Not reported
                   Created Date:            Not reported
                   Owner Tank Id:           Not reported
                   SWRCB Tank Id:           19-050-000271-000002
                   Tank Status:             Not reported
                   Capacity:                10000
                   Active Date:             Not reported
                   Tank Use:                M.V. FUEL
                   STG:                     PRODUCT
                   Content:                 REG UNLEADED
                   Number Of Tanks:         Not reported




                                                                                  TC4258808.2s Page 57

                                                                                               172
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 174 of 1236 Page ID
                                     #:5038
Map ID                                                           MAP FINDINGS
Direction
Distance                                                                                                     EDR ID Number
Elevation   Site                                                                               Database(s)   EPA ID Number




            7-ELEVEN STORE #13731 (2143) (Continued)                                                         S101585268
                   Status:                  Not reported
                   Comp Number:             271
                   Number:                  Not reported
                   Board Of Equalization:   44-002251
                   Referral Date:           Not reported
                   Action Date:             Not reported
                   Created Date:            Not reported
                   Owner Tank Id:           Not reported
                   SWRCB Tank Id:           19-050-000271-000003
                   Tank Status:             Not reported
                   Capacity:                10000
                   Active Date:             Not reported
                   Tank Use:                M.V. FUEL
                   STG:                     PRODUCT
                   Content:                 REG UNLEADED
                   Number Of Tanks:         Not reported




J46         LA CITY FIRE STATION #43                                                                LUST     U001561382
North       10234 NATIONAL BLVD                                                                  HIST UST     N/A
1/4-1/2     LOS ANGELES, CA 90034
0.253 mi.
1336 ft.    Site 1 of 3 in cluster J

Relative:     LUST:
Higher          Region:                                  STATE
                Global Id:                               T0603793037
Actual:         Latitude:                                34.0290226
130 ft.         Longitude:                               -118.4080759
                Case Type:                               LUST Cleanup Site
                Status:                                  Completed - Case Closed
                Status Date:                             06/05/2003
                Lead Agency:                             LOS ANGELES, CITY OF
                Case Worker:                             EL
                Local Agency:                            LOS ANGELES, CITY OF
                RB Case Number:                          900340216
                LOC Case Number:                         Not reported
                File Location:                           Not reported
                Potential Media Affect:                  Soil
                Potential Contaminants of Concern:       Aviation
                Site History:                            Not reported

                   Click here to access the California GeoTracker records for this facility:
              Contact:
                Global Id:                               T0603793037
                Contact Type:                            Regional Board Caseworker
                Contact Name:                            YUE RONG
                Organization Name:                       LOS ANGELES RWQCB (REGION 4)
                Address:                                 320 W. 4TH ST., SUITE 200
                City:                                    Los Angeles
                Email:                                   yrong@waterboards.ca.gov
                Phone Number:                            Not reported

                   Global Id:                            T0603793037
                   Contact Type:                         Local Agency Caseworker
                   Contact Name:                         ELOY LUNA
                   Organization Name:                    LOS ANGELES, CITY OF
                   Address:                              200 North Main Street, Suite 1780



                                                                                                     TC4258808.2s Page 58

                                                                                                                  173
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 175 of 1236 Page ID
                                     #:5039
Map ID                                                       MAP FINDINGS
Direction
Distance                                                                                       EDR ID Number
Elevation   Site                                                                 Database(s)   EPA ID Number




            LA CITY FIRE STATION #43 (Continued)                                               U001561382
                   City:                               LOS ANGELES
                   Email:                              eloy.luna@lacity.org
                   Phone Number:                       Not reported


              Status History:
                 Global Id:                            T0603793037
                 Status:                               Completed - Case Closed
                 Status Date:                          06/05/2003

                   Global Id:                          T0603793037
                   Status:                             Open - Case Begin Date
                   Status Date:                        09/08/1999

                   Global Id:                          T0603793037
                   Status:                             Open - Site Assessment
                   Status Date:                        10/07/1999

                   Global Id:                          T0603793037
                   Status:                             Open - Site Assessment
                   Status Date:                        03/25/2002


              Regulatory Activities:
                Global Id:                             T0603793037
                Action Type:                           Other
                Date:                                  09/08/1999
                Action:                                Leak Discovery

                   Global Id:                          T0603793037
                   Action Type:                        Other
                   Date:                               10/07/1999
                   Action:                             Leak Reported



              HIST UST:
                Region:                                STATE
                Facility ID:                           00000047485
                Facility Type:                         Other
                Other Type:                            FIRE STATION
                Contact Name:                          Not reported
                Telephone:                             2134780731
                Owner Name:                            CITY OF LOS ANGELES
                Owner Address:                         200 N. MAIN ST
                Owner City,St,Zip:                     LOS ANGELES, CA 90012
                Total Tanks:                           0001

                   Tank Num:                           001
                   Container Num:                      F543-1
                   Year Installed:                     Not reported
                   Tank Capacity:                      00001000
                   Tank Used for:                      PRODUCT
                   Type of Fuel:                       DIESEL
                   Container Construction Thickness:   Not reported
                   Leak Detection:                     Stock Inventor




                                                                                       TC4258808.2s Page 59

                                                                                                    174
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 176 of 1236 Page ID
                                     #:5040
Map ID                                                 MAP FINDINGS
Direction
Distance                                                                                                        EDR ID Number
Elevation   Site                                                                                  Database(s)   EPA ID Number




J47         LA CITY FIRE STATION #43                                                                    LUST    S104773316
North       10234 NATIONAL BLVD                                                                                  N/A
1/4-1/2     LOS ANGELES, CA 90034
0.253 mi.
1336 ft.    Site 2 of 3 in cluster J

Relative:     LUST REG 4:
Higher          Region:                     4
                Regional Board:             04
Actual:         County:                     Los Angeles
130 ft.         Facility Id:                900340216
                Status:                     Leak being confirmed
                Substance:                  1
                Substance Quantity:         Not reported
                Local Case No:              Not reported
                Case Type:                  Soil
                Abatement Method Used at the Site:               Not reported
                Global ID:                  T0603793037
                W Global ID:                Not reported
                Staff:                      UNK
                Local Agency:               19050
                Cross Street:               Not reported
                Enforcement Type:           Not reported
                Date Leak Discovered:       9/8/1999
                Date Leak First Reported:                        10/7/1999
                Date Leak Record Entered: Not reported
                Date Confirmation Began: 10/7/1999
                Date Leak Stopped:          Not reported
                Date Case Last Changed on Database:              10/7/1999
                Date the Case was Closed:                        Not reported
                How Leak Discovered:        Repair Tank
                How Leak Stopped:           Not reported
                Cause of Leak:              UNK
                Leak Source:                UNK
                Operator:                   CITY OF LA FIRE DEPT
                Water System:               Not reported
                Well Name:                  Not reported
                Approx. Dist To Production Well (ft):            4743.2392085506681759064974961
                Source of Cleanup Funding:                       UNK
                Preliminary Site Assessment Workplan Submitted: Not reported
                Preliminary Site Assessment Began:               Not reported
                Pollution Characterization Began:                Not reported
                Remediation Plan Submitted:                      Not reported
                Remedial Action Underway:                        Not reported
                Post Remedial Action Monitoring Began:           Not reported
                Enforcement Action Date:                         Not reported
                Historical Max MTBE Date:                        Not reported
                Hist Max MTBE Conc in Groundwater:               Not reported
                Hist Max MTBE Conc in Soil:                      Not reported
                Significant Interim Remedial Action Taken:       Not reported
                GW Qualifier:               Not reported
                Soil Qualifier:             Not reported
                Organization:               Not reported
                Owner Contact:              Not reported
                Respons ble Party:          CITY OF LOS ANGELES
                RP Address:                 419 S. SPRING ST., 12TH FL., LOS ANGELES, CA 90013
                Program:                    LUST
                Lat/Long:                   34.029019 / -1
                Local Agency Staff:         PEJ




                                                                                                        TC4258808.2s Page 60

                                                                                                                     175
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 177 of 1236 Page ID
                                     #:5041
Map ID                                                           MAP FINDINGS
Direction
Distance                                                                                                     EDR ID Number
Elevation   Site                                                                               Database(s)   EPA ID Number




            LA CITY FIRE STATION #43 (Continued)                                                             S104773316
                   Beneficial Use:              Not reported
                   Priority:                    Not reported
                   Cleanup Fund Id:             Not reported
                   Suspended:                   Not reported
                   Assigned Name:               Not reported
                   Summary:                     Not reported




J48         PRICE SELF STORAGE NATIONAL BOULEVARD LLC                                                LUST    S106567231
North       10151 NATIONAL BLVD.                                                                              N/A
1/4-1/2     LOS ANGELES, CA 90034
0.277 mi.
1464 ft.    Site 3 of 3 in cluster J

Relative:     LUST:
Higher          Region:                                  STATE
                Global Id:                               T0603738531
Actual:         Latitude:                                34.028981
132 ft.         Longitude:                               -118.406519
                Case Type:                               LUST Cleanup Site
                Status:                                  Completed - Case Closed
                Status Date:                             12/29/2004
                Lead Agency:                             LOS ANGELES RWQCB (REGION 4)
                Case Worker:                             Not reported
                Local Agency:                            LOS ANGELES, CITY OF
                RB Case Number:                          900340234
                LOC Case Number:                         35565
                File Location:                           Not reported
                Potential Media Affect:                  Soil
                Potential Contaminants of Concern:       Heating Oil / Fuel Oil
                Site History:                            Not reported

                   Click here to access the California GeoTracker records for this facility:
              Contact:
                Global Id:                               T0603738531
                Contact Type:                            Local Agency Caseworker
                Contact Name:                            ELOY LUNA
                Organization Name:                       LOS ANGELES, CITY OF
                Address:                                 200 North Main Street, Suite 1780
                City:                                    LOS ANGELES
                Email:                                   eloy.luna@lacity.org
                Phone Number:                            Not reported


              Status History:
                 Global Id:                              T0603738531
                 Status:                                 Completed - Case Closed
                 Status Date:                            12/29/2004

                   Global Id:                            T0603738531
                   Status:                               Open - Case Begin Date
                   Status Date:                          10/07/2003

                   Global Id:                            T0603738531
                   Status:                               Open - Site Assessment
                   Status Date:                          04/05/2004


              Regulatory Activities:



                                                                                                     TC4258808.2s Page 61

                                                                                                                  176
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 178 of 1236 Page ID
                                     #:5042
Map ID                                                       MAP FINDINGS
Direction
Distance                                                                                                            EDR ID Number
Elevation   Site                                                                                     Database(s)    EPA ID Number




            PRICE SELF STORAGE NATIONAL BOULEVARD LLC (Continued)                                                   S106567231
                   Global Id:                         T0603738531
                   Action Type:                       ENFORCEMENT
                   Date:                              09/23/2004
                   Action:                            Staff Letter

                   Global Id:                         T0603738531
                   Action Type:                       ENFORCEMENT
                   Date:                              12/03/2004
                   Action:                            Site Visit / Inspection / Sampling

                   Global Id:                         T0603738531
                   Action Type:                       ENFORCEMENT
                   Date:                              12/29/2004
                   Action:                            Closure/No Further Action Letter

                   Global Id:                         T0603738531
                   Action Type:                       Other
                   Date:                              10/07/2003
                   Action:                            Leak Discovery

                   Global Id:                         T0603738531
                   Action Type:                       REMEDIATION
                   Date:                              12/01/2003
                   Action:                            Excavation

                   Global Id:                         T0603738531
                   Action Type:                       RESPONSE
                   Date:                              11/30/2004
                   Action:                            Other Report / Document

                   Global Id:                         T0603738531
                   Action Type:                       RESPONSE
                   Date:                              11/30/2004
                   Action:                            Other Report / Document

                   Global Id:                         T0603738531
                   Action Type:                       Other
                   Date:                              04/05/2004
                   Action:                            Leak Reported




49          LE LYCEE FRANCAIS DE LOS ANGELES                                                                SCH     S106091585
NNW         10309 WEST NATIONAL BOULEVARD                                                  LA Co. Site Mitigation    N/A
1/4-1/2     LOS ANGELES, CA 90034                                                                 ENVIROSTOR
0.291 mi.
1538 ft.

Relative:     SCH:
Higher
                   Facility ID:                  60000079
Actual:            Site Type:                    School Investigation
132 ft.            Site Type Detail:             School
                   Site Mgmt. Req.:              NONE SPECIFIED
                   Acres:                        .8
                   National Priorities List:     NO
                   Cleanup Oversight Agencies:   SMBRP
                   Lead Agency:                  SMBRP
                   Lead Agency Description:      DTSC - Site Cleanup Program


                                                                                                           TC4258808.2s Page 62

                                                                                                                         177
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 179 of 1236 Page ID
                                     #:5043
Map ID                                                        MAP FINDINGS
Direction
Distance                                                                                                          EDR ID Number
Elevation   Site                                                                                    Database(s)   EPA ID Number




            LE LYCEE FRANCAIS DE LOS ANGELES (Continued)                                                          S106091585
                   Project Manager:            Not reported
                   Supervisor:                 Javier Hinojosa
                   Division Branch:            Southern California Schools & Brownfields Outreach
                   Site Code:                  304481
                   Assembly:                   54
                   Senate:                     28
                   Special Program Status:     Not reported
                   Status:                     Inactive - Needs Evaluation
                   Status Date:                10/27/2004
                   Restricted Use:             NO
                   Funding:                    School District
                   Latitude:                   34.02947
                   Longitude:                  -118.4091
                   APN:                        NONE SPECIFIED
                   Past Use:                   VEHICLE MAINTENANCE
                   Potential COC:              NONE SPECIFIED
                   Confirmed COC:              NONE SPECIFIED
                   Potential Description:      NONE SPECIFIED
                   Alias Name:                 PICA & SULLIVAN ARCHITECT LTD-LELYCEE FR
                   Alias Type:                 Alternate Name
                   Alias Name:                 304481
                   Alias Type:                 Project Code (Site Code)
                   Alias Name:                 60000079
                   Alias Type:                 Envirostor ID Number
              Completed Info:
                Completed Area Name:           PROJECT WIDE
                Completed Sub Area Name:       Not reported
                Completed Document Type:       Phase 1
                Completed Date:                10/27/2004
                Comments:                      The project was dropped in November 2005.

                   Completed Area Name:        PROJECT WIDE
                   Completed Sub Area Name:    Not reported
                   Completed Document Type:    Cost Recovery Closeout Memo
                   Completed Date:             11/18/2005
                   Comments:                   CRU Memo completed

                   Future Area Name:           Not reported
                   Future Sub Area Name:       Not reported
                   Future Document Type:       Not reported
                   Future Due Date:            Not reported
                   Schedule Area Name:         Not reported
                   Schedule Sub Area Name:     Not reported
                   Schedule Document Type:     Not reported
                   Schedule Due Date:          Not reported
                   Schedule Revised Date:      Not reported


              LA Co. Site Mitigation:
                Facility ID:        Not reported
                Site ID:            SD0000139
                Jurisdiction:       County
                Case ID:            RO0000144
                Abated:             Yes
                Assigned To:        Richard Clark
                Entered Date:       01/04/2005




                                                                                                          TC4258808.2s Page 63

                                                                                                                       178
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 180 of 1236 Page ID
                                     #:5044
Map ID                                                       MAP FINDINGS
Direction
Distance                                                                                  EDR ID Number
Elevation   Site                                                            Database(s)   EPA ID Number




            LE LYCEE FRANCAIS DE LOS ANGELES (Continued)                                  S106091585

              ENVIROSTOR:
                Facility ID:              19650032
                Status:                   Refer: 1248 Local Agency
                Status Date:              01/07/2005
                Site Code:                Not reported
                Site Type:                Evaluation
                Site Type Detailed:       Evaluation
                Acres:                    Not reported
                NPL:                      NO
                Regulatory Agencies:      NONE SPECIFIED
                Lead Agency:              NONE SPECIFIED
                Program Manager:          Not reported
                Supervisor:               Referred - Not Assigned
                Division Branch:          Cleanup Cypress
                Assembly:                 54
                Senate:                   28
                Special Program:          Not reported
                Restricted Use:           NO
                Site Mgmt Req:            NONE SPECIFIED
                Funding:                  Not Applicable
                Latitude:                 34.02947
                Longitude:                -118.4091
                APN:                      NONE SPECIFIED
                Past Use:                 NONE SPECIFIED
                Potential COC:            NONE SPECIFIED
                Confirmed COC:            NONE SPECIFIED
                Potential Description:    NONE SPECIFIED
                Alias Name:                    19650032
                Alias Type:                    Envirostor ID Number
              Completed Info:
                Completed Area Name:          Not reported
                Completed Sub Area Name:      Not reported
                Completed Document Type:      Not reported
                Completed Date:               Not reported
                Comments:                     Not reported

                   Future Area Name:          Not reported
                   Future Sub Area Name:      Not reported
                   Future Document Type:      Not reported
                   Future Due Date:           Not reported
                   Schedule Area Name:        Not reported
                   Schedule Sub Area Name:    Not reported
                   Schedule Document Type:    Not reported
                   Schedule Due Date:         Not reported
                   Schedule Revised Date:     Not reported

                   Facility ID:           60000079
                   Status:                Inactive - Needs Evaluation
                   Status Date:           10/27/2004
                   Site Code:             304481
                   Site Type:             School Investigation
                   Site Type Detailed:    School
                   Acres:                 .8
                   NPL:                   NO
                   Regulatory Agencies:   SMBRP
                   Lead Agency:           SMBRP




                                                                                  TC4258808.2s Page 64

                                                                                               179
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 181 of 1236 Page ID
                                     #:5045
Map ID                                                         MAP FINDINGS
Direction
Distance                                                                                                         EDR ID Number
Elevation   Site                                                                                   Database(s)   EPA ID Number




            LE LYCEE FRANCAIS DE LOS ANGELES (Continued)                                                         S106091585
                   Program Manager:         Not reported
                   Supervisor:              Javier Hinojosa
                   Division Branch:         Southern California Schools & Brownfields Outreach
                   Assembly:                54
                   Senate:                  28
                   Special Program:         Not reported
                   Restricted Use:          NO
                   Site Mgmt Req:           NONE SPECIFIED
                   Funding:                 School District
                   Latitude:                34.02947
                   Longitude:               -118.4091
                   APN:                     NONE SPECIFIED
                   Past Use:                VEHICLE MAINTENANCE
                   Potential COC:           NONE SPECIFIED
                   Confirmed COC:           NONE SPECIFIED
                   Potential Description:   NONE SPECIFIED
                   Alias Name:                   PICA & SULLIVAN ARCHITECT LTD-LELYCEE FR
                   Alias Type:                   Alternate Name
                   Alias Name:                   304481
                   Alias Type:                   Project Code (Site Code)
                   Alias Name:                   60000079
                   Alias Type:                   Envirostor ID Number
              Completed Info:
                Completed Area Name:            PROJECT WIDE
                Completed Sub Area Name:        Not reported
                Completed Document Type:        Phase 1
                Completed Date:                 10/27/2004
                Comments:                       The project was dropped in November 2005.

                   Completed Area Name:         PROJECT WIDE
                   Completed Sub Area Name:     Not reported
                   Completed Document Type:     Cost Recovery Closeout Memo
                   Completed Date:              11/18/2005
                   Comments:                    CRU Memo completed

                   Future Area Name:            Not reported
                   Future Sub Area Name:        Not reported
                   Future Document Type:        Not reported
                   Future Due Date:             Not reported
                   Schedule Area Name:          Not reported
                   Schedule Sub Area Name:      Not reported
                   Schedule Document Type:      Not reported
                   Schedule Due Date:           Not reported
                   Schedule Revised Date:       Not reported




K50         WINALL #18                                                                           HIST CORTESE    S103066090
South       10646 VENICE BLVD                                                                            LUST     N/A
1/4-1/2     LOS ANGELES, CA 90232                                                                 SWEEPS UST
0.417 mi.                                                                                                 ENF
2200 ft.    Site 1 of 3 in cluster K

Relative:     HIST CORTESE:
Lower           Region:                         CORTESE
                Facility County Code:           19
Actual:         Reg By:                         LTNKA
84 ft.          Reg Id:                         902320043




                                                                                                         TC4258808.2s Page 65

                                                                                                                      180
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 182 of 1236 Page ID
                                     #:5046
Map ID                                                           MAP FINDINGS
Direction
Distance                                                                                                     EDR ID Number
Elevation   Site                                                                               Database(s)   EPA ID Number




            WINALL #18 (Continued)                                                                           S103066090

              LUST:
                Region:                                  STATE
                Global Id:                               T0603701260
                Latitude:                                34.018546
                Longitude:                               -118.406475
                Case Type:                               LUST Cleanup Site
                Status:                                  Completed - Case Closed
                Status Date:                             04/17/2008
                Lead Agency:                             LOS ANGELES RWQCB (REGION 4)
                Case Worker:                             JH
                Local Agency:                            LOS ANGELES, CITY OF
                RB Case Number:                          902320043
                LOC Case Number:                         Not reported
                File Location:                           Regional Board
                Potential Media Affect:                  Well used for drinking water supply
                Potential Contaminants of Concern:       Gasoline
                Site History:                            Not reported

                   Click here to access the California GeoTracker records for this facility:
              Contact:
                Global Id:                               T0603701260
                Contact Type:                            Regional Board Caseworker
                Contact Name:                            JAY HUANG
                Organization Name:                       LOS ANGELES RWQCB (REGION 4)
                Address:                                 320 WEST 4TH STREET, SUITE 200
                City:                                    LOS ANGELES
                Email:                                   jhuang@waterboards.ca.gov
                Phone Number:                            2135766711

                   Global Id:                            T0603701260
                   Contact Type:                         Local Agency Caseworker
                   Contact Name:                         ELOY LUNA
                   Organization Name:                    LOS ANGELES, CITY OF
                   Address:                              200 North Main Street, Suite 1780
                   City:                                 LOS ANGELES
                   Email:                                eloy.luna@lacity.org
                   Phone Number:                         Not reported


              Status History:
                 Global Id:                              T0603701260
                 Status:                                 Open - Site Assessment
                 Status Date:                            02/11/2008

                   Global Id:                            T0603701260
                   Status:                               Completed - Case Closed
                   Status Date:                          04/17/2008

                   Global Id:                            T0603701260
                   Status:                               Open - Case Begin Date
                   Status Date:                          04/01/1994

                   Global Id:                            T0603701260
                   Status:                               Open - Remediation
                   Status Date:                          09/28/1999

                   Global Id:                            T0603701260




                                                                                                     TC4258808.2s Page 66

                                                                                                                  181
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 183 of 1236 Page ID
                                     #:5047
Map ID                                     MAP FINDINGS
Direction
Distance                                                                    EDR ID Number
Elevation   Site                                              Database(s)   EPA ID Number




            WINALL #18 (Continued)                                          S103066090
                   Status:           Open - Remediation
                   Status Date:      01/09/2001

                   Global Id:        T0603701260
                   Status:           Open - Remediation
                   Status Date:      07/15/2002

                   Global Id:        T0603701260
                   Status:           Open - Remediation
                   Status Date:      07/17/2003

                   Global Id:        T0603701260
                   Status:           Open - Remediation
                   Status Date:      10/15/2003

                   Global Id:        T0603701260
                   Status:           Open - Remediation
                   Status Date:      01/16/2004

                   Global Id:        T0603701260
                   Status:           Open - Remediation
                   Status Date:      04/20/2004

                   Global Id:        T0603701260
                   Status:           Open - Remediation
                   Status Date:      07/14/2004

                   Global Id:        T0603701260
                   Status:           Open - Remediation
                   Status Date:      01/20/2005

                   Global Id:        T0603701260
                   Status:           Open - Remediation
                   Status Date:      06/13/2005

                   Global Id:        T0603701260
                   Status:           Open - Remediation
                   Status Date:      10/14/2005

                   Global Id:        T0603701260
                   Status:           Open - Remediation
                   Status Date:      01/18/2006

                   Global Id:        T0603701260
                   Status:           Open - Remediation
                   Status Date:      11/20/2007

                   Global Id:        T0603701260
                   Status:           Open - Site Assessment
                   Status Date:      08/30/1996

                   Global Id:        T0603701260
                   Status:           Open - Site Assessment
                   Status Date:      07/25/1997

                   Global Id:        T0603701260
                   Status:           Open - Site Assessment




                                                                    TC4258808.2s Page 67

                                                                                 182
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 184 of 1236 Page ID
                                     #:5048
Map ID                                       MAP FINDINGS
Direction
Distance                                                                             EDR ID Number
Elevation   Site                                                       Database(s)   EPA ID Number




            WINALL #18 (Continued)                                                   S103066090
                   Status Date:        09/19/1997

                   Global Id:          T0603701260
                   Status:             Open - Site Assessment
                   Status Date:        12/18/2003


              Regulatory Activities:
                Global Id:             T0603701260
                Action Type:           ENFORCEMENT
                Date:                  10/27/2003
                Action:                Staff Letter

                   Global Id:          T0603701260
                   Action Type:        RESPONSE
                   Date:               10/15/2002
                   Action:             Monitoring Report - Quarterly

                   Global Id:          T0603701260
                   Action Type:        RESPONSE
                   Date:               01/15/2003
                   Action:             Monitoring Report - Quarterly

                   Global Id:          T0603701260
                   Action Type:        RESPONSE
                   Date:               04/15/2003
                   Action:             Monitoring Report - Quarterly

                   Global Id:          T0603701260
                   Action Type:        ENFORCEMENT
                   Date:               02/04/2004
                   Action:             Staff Letter

                   Global Id:          T0603701260
                   Action Type:        Other
                   Date:               04/01/1994
                   Action:             Leak Discovery

                   Global Id:          T0603701260
                   Action Type:        RESPONSE
                   Date:               10/15/2004
                   Action:             Monitoring Report - Quarterly

                   Global Id:          T0603701260
                   Action Type:        RESPONSE
                   Date:               07/15/2004
                   Action:             Remedial Progress Report

                   Global Id:          T0603701260
                   Action Type:        RESPONSE
                   Date:               07/17/2003
                   Action:             Remedial Progress Report

                   Global Id:          T0603701260
                   Action Type:        RESPONSE
                   Date:               01/15/2004
                   Action:             Monitoring Report - Quarterly




                                                                             TC4258808.2s Page 68

                                                                                          183
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 185 of 1236 Page ID
                                     #:5049
Map ID                                      MAP FINDINGS
Direction
Distance                                                                                   EDR ID Number
Elevation   Site                                                             Database(s)   EPA ID Number




            WINALL #18 (Continued)                                                         S103066090
                   Global Id:        T0603701260
                   Action Type:      RESPONSE
                   Date:             01/15/2005
                   Action:           Monitoring Report - Quarterly

                   Global Id:        T0603701260
                   Action Type:      RESPONSE
                   Date:             01/15/2004
                   Action:           Remedial Progress Report

                   Global Id:        T0603701260
                   Action Type:      RESPONSE
                   Date:             06/01/2004
                   Action:           Soil and Water Investigation Report

                   Global Id:        T0603701260
                   Action Type:      RESPONSE
                   Date:             10/15/2003
                   Action:           Monitoring Report - Quarterly

                   Global Id:        T0603701260
                   Action Type:      REMEDIATION
                   Date:             05/01/2000
                   Action:           Soil Vapor Extraction (SVE)

                   Global Id:        T0603701260
                   Action Type:      ENFORCEMENT
                   Date:             06/14/2006
                   Action:           Site Visit / Inspection / Sampling

                   Global Id:        T0603701260
                   Action Type:      RESPONSE
                   Date:             12/15/2003
                   Action:           Soil and Water Investigation Workplan

                   Global Id:        T0603701260
                   Action Type:      RESPONSE
                   Date:             10/15/2003
                   Action:           Remedial Progress Report

                   Global Id:        T0603701260
                   Action Type:      RESPONSE
                   Date:             04/15/2004
                   Action:           Remedial Progress Report

                   Global Id:        T0603701260
                   Action Type:      ENFORCEMENT
                   Date:             04/17/2007
                   Action:           Site Visit / Inspection / Sampling

                   Global Id:        T0603701260
                   Action Type:      ENFORCEMENT
                   Date:             02/06/2007
                   Action:           Site Visit / Inspection / Sampling

                   Global Id:        T0603701260
                   Action Type:      ENFORCEMENT




                                                                                   TC4258808.2s Page 69

                                                                                                184
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 186 of 1236 Page ID
                                     #:5050
Map ID                                      MAP FINDINGS
Direction
Distance                                                                              EDR ID Number
Elevation   Site                                                        Database(s)   EPA ID Number




            WINALL #18 (Continued)                                                    S103066090
                   Date:             08/27/2007
                   Action:           Staff Letter

                   Global Id:        T0603701260
                   Action Type:      RESPONSE
                   Date:             07/15/2005
                   Action:           Remedial Progress Report

                   Global Id:        T0603701260
                   Action Type:      RESPONSE
                   Date:             04/15/2005
                   Action:           Monitoring Report - Quarterly

                   Global Id:        T0603701260
                   Action Type:      ENFORCEMENT
                   Date:             02/15/2008
                   Action:           Staff Letter

                   Global Id:        T0603701260
                   Action Type:      Other
                   Date:             04/01/1994
                   Action:           Leak Reported

                   Global Id:        T0603701260
                   Action Type:      RESPONSE
                   Date:             10/15/2005
                   Action:           Remedial Progress Report

                   Global Id:        T0603701260
                   Action Type:      RESPONSE
                   Date:             06/02/2006
                   Action:           Well Installation Report

                   Global Id:        T0603701260
                   Action Type:      RESPONSE
                   Date:             01/15/2006
                   Action:           Remedial Progress Report

                   Global Id:        T0603701260
                   Action Type:      ENFORCEMENT
                   Date:             04/17/2008
                   Action:           Closure/No Further Action Letter

                   Global Id:        T0603701260
                   Action Type:      ENFORCEMENT
                   Date:             04/01/2008
                   Action:           Notification - Preclosure

                   Global Id:        T0603701260
                   Action Type:      RESPONSE
                   Date:             04/15/2006
                   Action:           Monitoring Report - Quarterly

                   Global Id:        T0603701260
                   Action Type:      RESPONSE
                   Date:             01/15/2007
                   Action:           Monitoring Report - Quarterly




                                                                              TC4258808.2s Page 70

                                                                                           185
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 187 of 1236 Page ID
                                     #:5051
Map ID                                     MAP FINDINGS
Direction
Distance                                                                                   EDR ID Number
Elevation   Site                                                             Database(s)   EPA ID Number




            WINALL #18 (Continued)                                                         S103066090
                   Global Id:        T0603701260
                   Action Type:      RESPONSE
                   Date:             10/15/2006
                   Action:           Monitoring Report - Quarterly

                   Global Id:        T0603701260
                   Action Type:      RESPONSE
                   Date:             07/15/2006
                   Action:           Monitoring Report - Quarterly

                   Global Id:        T0603701260
                   Action Type:      RESPONSE
                   Date:             05/01/2008
                   Action:           Soil and Water Investigation Report

                   Global Id:        T0603701260
                   Action Type:      RESPONSE
                   Date:             01/15/2008
                   Action:           Monitoring Report - Quarterly

                   Global Id:        T0603701260
                   Action Type:      RESPONSE
                   Date:             02/11/2008
                   Action:           Soil and Water Investigation Workplan

                   Global Id:        T0603701260
                   Action Type:      RESPONSE
                   Date:             04/15/2007
                   Action:           Monitoring Report - Quarterly

                   Global Id:        T0603701260
                   Action Type:      RESPONSE
                   Date:             11/15/2007
                   Action:           Remedial Progress Report

                   Global Id:        T0603701260
                   Action Type:      RESPONSE
                   Date:             10/15/2007
                   Action:           Monitoring Report - Quarterly

                   Global Id:        T0603701260
                   Action Type:      RESPONSE
                   Date:             07/15/2007
                   Action:           Monitoring Report - Quarterly

                   Global Id:        T0603701260
                   Action Type:      RESPONSE
                   Date:             04/15/2008
                   Action:           Monitoring Report - Quarterly

                   Global Id:        T0603701260
                   Action Type:      ENFORCEMENT
                   Date:             04/09/2002
                   Action:           13267 Requirement

                   Global Id:        T0603701260
                   Action Type:      ENFORCEMENT




                                                                                   TC4258808.2s Page 71

                                                                                                186
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 188 of 1236 Page ID
                                     #:5052
Map ID                                                       MAP FINDINGS
Direction
Distance                                                                                                                   EDR ID Number
Elevation   Site                                                                                           Database(s)     EPA ID Number




            WINALL #18 (Continued)                                                                                         S103066090
                   Date:                              04/10/2003
                   Action:                            Staff Letter

                   Global Id:                         T0603701260
                   Action Type:                       RESPONSE
                   Date:                              08/15/2002
                   Action:                            Remedial Progress Report



              LUST REG 4:
                Region:                     4
                Regional Board:             04
                County:                     Los Angeles
                Facility Id:                902320043
                Status:                     Remedial action (cleanup) Underway
                Substance:                  Gasoline
                Substance Quantity:         Not reported
                Local Case No:              Not reported
                Case Type:                  Specific tank leak that has contaminated a specific well used for drinking water
                Abatement Method Used at the Site:                  SVE
                Global ID:                  T0603701260
                W Global ID:                Not reported
                Staff:                      JH
                Local Agency:               19050
                Cross Street:               OVERLAND AVE
                Enforcement Type:           DLSEL
                Date Leak Discovered:       4/1/1994
                Date Leak First Reported:                           4/1/1994
                Date Leak Record Entered: 9/23/1996
                Date Confirmation Began: Not reported
                Date Leak Stopped:          Not reported
                Date Case Last Changed on Database:                 7/15/2002
                Date the Case was Closed:                           Not reported
                How Leak Discovered:        Subsurface Monitoring
                How Leak Stopped:           Not reported
                Cause of Leak:              Not reported
                Leak Source:                Not reported
                Operator:                   Not reported
                Water System:               Not reported
                Well Name:                  Not reported
                Approx. Dist To Production Well (ft):               3213.9750671470017910797629607
                Source of Cleanup Funding:                          Not reported
                Preliminary Site Assessment Workplan Submitted: 8/30/1996
                Preliminary Site Assessment Began:                  7/25/1997
                Pollution Characterization Began:                   12/18/2003
                Remediation Plan Submitted:                         9/28/1999
                Remedial Action Underway:                           7/14/2004
                Post Remedial Action Monitoring Began:              Not reported
                Enforcement Action Date:                            1/9/2001
                Historical Max MTBE Date:                           9/27/2000
                Hist Max MTBE Conc in Groundwater:                  2000
                Hist Max MTBE Conc in Soil:                         67000
                Significant Interim Remedial Action Taken:          Not reported
                GW Qualifier:               Not reported
                Soil Qualifier:             Not reported
                Organization:               Not reported
                Owner Contact:              Not reported




                                                                                                                  TC4258808.2s Page 72

                                                                                                                                187
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 189 of 1236 Page ID
                                     #:5053
Map ID                                                      MAP FINDINGS
Direction
Distance                                                                                                      EDR ID Number
Elevation   Site                                                                                Database(s)   EPA ID Number




            WINALL #18 (Continued)                                                                            S103066090
                   Respons ble Party:          ALLEN GIMENEZ
                   RP Address:                 1338 E. 029TH ST.
                   Program:                    LUST
                   Lat/Long:                   34.0188182 / -1
                   Local Agency Staff:         PEJ
                   Beneficial Use:             Not reported
                   Priority:                   Not reported
                   Cleanup Fund Id:            Not reported
                   Suspended:                  Not reported
                   Assigned Name:              Not reported
                   Summary:                    CHARNOCK PRP #12 ; 7/7/00 2ND QTR GW MON RPT 2000; 8/4/00 SOIL VE
                                               REPORT; 11/15/00 3RD QTR GW MON RPT 2000; 1/25/01 4TH QTR GW MON RPT;
                                               4/15/01 1ST QTR GW MON RPT 2001


              SWEEPS UST:
                Status:                     Active
                Comp Number:                12108
                Number:                     9
                Board Of Equalization:      44-009625
                Referral Date:              06-30-89
                Action Date:                Not reported
                Created Date:               06-30-89
                Owner Tank Id:              Not reported
                SWRCB Tank Id:              19-000-012108-000001
                Tank Status:                A
                Capacity:                   Not reported
                Active Date:                06-30-89
                Tank Use:                   UNKNOWN
                STG:                        W
                Content:                    Not reported
                Number Of Tanks:            5

                   Status:                  Active
                   Comp Number:             12108
                   Number:                  9
                   Board Of Equalization:   44-009625
                   Referral Date:           06-30-89
                   Action Date:             Not reported
                   Created Date:            06-30-89
                   Owner Tank Id:           Not reported
                   SWRCB Tank Id:           19-000-012108-000002
                   Tank Status:             A
                   Capacity:                Not reported
                   Active Date:             06-30-89
                   Tank Use:                UNKNOWN
                   STG:                     W
                   Content:                 Not reported
                   Number Of Tanks:         Not reported

                   Status:                  Active
                   Comp Number:             12108
                   Number:                  9
                   Board Of Equalization:   44-009625
                   Referral Date:           06-30-89
                   Action Date:             Not reported
                   Created Date:            06-30-89
                   Owner Tank Id:           Not reported




                                                                                                      TC4258808.2s Page 73

                                                                                                                   188
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 190 of 1236 Page ID
                                     #:5054
Map ID                                                      MAP FINDINGS
Direction
Distance                                                                                            EDR ID Number
Elevation   Site                                                                      Database(s)   EPA ID Number




            WINALL #18 (Continued)                                                                  S103066090
                   SWRCB Tank Id:           19-000-012108-000003
                   Tank Status:             A
                   Capacity:                Not reported
                   Active Date:             06-30-89
                   Tank Use:                UNKNOWN
                   STG:                     W
                   Content:                 Not reported
                   Number Of Tanks:         Not reported

                   Status:                  Active
                   Comp Number:             12108
                   Number:                  9
                   Board Of Equalization:   44-009625
                   Referral Date:           06-30-89
                   Action Date:             Not reported
                   Created Date:            06-30-89
                   Owner Tank Id:           Not reported
                   SWRCB Tank Id:           19-000-012108-000004
                   Tank Status:             A
                   Capacity:                Not reported
                   Active Date:             06-30-89
                   Tank Use:                UNKNOWN
                   STG:                     W
                   Content:                 Not reported
                   Number Of Tanks:         Not reported

                   Status:                  Active
                   Comp Number:             12108
                   Number:                  9
                   Board Of Equalization:   44-009625
                   Referral Date:           06-30-89
                   Action Date:             Not reported
                   Created Date:            06-30-89
                   Owner Tank Id:           Not reported
                   SWRCB Tank Id:           19-000-012108-000005
                   Tank Status:             A
                   Capacity:                Not reported
                   Active Date:             06-30-89
                   Tank Use:                UNKNOWN
                   STG:                     W
                   Content:                 Not reported
                   Number Of Tanks:         Not reported


              ENF:
                Region:                                    4
                Facility Id:                               272736
                Agency Name:                               Winall Oil Company
                Place Type:                                Facility
                Place Subtype:                             Not reported
                Facility Type:                             Not reported
                Agency Type:                               Privately-Owned Business
                # Of Agencies:                             1
                Place Latitude:                            34.018936
                Place Longitude:                           -118.406361
                SIC Code 1:                                Not reported
                SIC Desc 1:                                Not reported
                SIC Code 2:                                Not reported




                                                                                            TC4258808.2s Page 74

                                                                                                         189
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 191 of 1236 Page ID
                                     #:5055
Map ID                                                MAP FINDINGS
Direction
Distance                                                                                  EDR ID Number
Elevation   Site                                                            Database(s)   EPA ID Number




            WINALL #18 (Continued)                                                        S103066090
                   SIC Desc 2:                        Not reported
                   SIC Code 3:                        Not reported
                   SIC Desc 3:                        Not reported
                   NAICS Code 1:                      Not reported
                   NAICS Desc 1:                      Not reported
                   NAICS Code 2:                      Not reported
                   NAICS Desc 2:                      Not reported
                   NAICS Code 3:                      Not reported
                   NAICS Desc 3:                      Not reported
                   # Of Places:                       1
                   Source Of Facility:                Reg Meas
                   Design Flow:                       Not reported
                   Threat To Water Quality:           Not reported
                   Complexity:                        Not reported
                   Pretreatment:                      Not reported
                   Facility Waste Type:               Not reported
                   Facility Waste Type 2:             Not reported
                   Facility Waste Type 3:             Not reported
                   Facility Waste Type 4:             Not reported
                   Program:                           UST
                   Program Category1:                 TANKS
                   Program Category2:                 TANKS
                   # Of Programs:                     1
                   WDID:                              902320043
                   Reg Measure Id:                    168882
                   Reg Measure Type:                  Unregulated
                   Region:                            4
                   Order #:                           Not reported
                   Npdes# CA#:                        Not reported
                   Major-Minor:                       Not reported
                   Npdes Type:                        Not reported
                   Reclamation:                       Not reported
                   Dredge Fill Fee:                   Not reported
                   301H:                              Not reported
                   Application Fee Amt Received:      Not reported
                   Status:                            Never Active
                   Status Date:                       02/20/2013
                   Effective Date:                    Not reported
                   Expiration/Review Date:            Not reported
                   Termination Date:                  Not reported
                   WDR Review - Amend:                Not reported
                   WDR Review - Revise/Renew:         Not reported
                   WDR Review - Rescind:              Not reported
                   WDR Review - No Action Required:   Not reported
                   WDR Review - Pending:              Not reported
                   WDR Review - Planned:              Not reported
                   Status Enrollee:                   N
                   Individual/General:                I
                   Fee Code:                          Not reported
                   Direction/Voice:                   Passive
                   Enforcement Id(EID):               235497
                   Region:                            4
                   Order / Resolution Number:         NOV
                   Enforcement Action Type:           Notice of Violation
                   Effective Date:                    04/12/2001
                   Adoption/Issuance Date:            Not reported
                   Achieve Date:                      Not reported




                                                                                  TC4258808.2s Page 75

                                                                                               190
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 192 of 1236 Page ID
                                     #:5056
Map ID                                                 MAP FINDINGS
Direction
Distance                                                                                                              EDR ID Number
Elevation   Site                                                                                      Database(s)     EPA ID Number




            WINALL #18 (Continued)                                                                                    S103066090
                   Termination Date:                   04/12/2001
                   ACL Issuance Date:                  Not reported
                   EPL Issuance Date:                  Not reported
                   Status:                             Historical
                   Title:                              Enforcement - 902320043
                   Description:                        Notice of Violation sent 4/12/01 for overdue technical
                                                       report.
                   Program:                            UST
                   Latest Milestone Completion Date:   Not reported
                   # Of Programs1:                     1
                   Total Assessment Amount:            $0.00
                   Initial Assessed Amount:            $0.00
                   Liability $ Amount:                 $0.00
                   Project $ Amount:                   $0.00
                   Liability $ Paid:                   $0.00
                   Project $ Completed:                $0.00
                   Total $ Paid/Completed Amount:      $0.00

                   Region:                             4
                   Facility Id:                        272736
                   Agency Name:                        Winall Oil Company
                   Place Type:                         Facility
                   Place Subtype:                      Not reported
                   Facility Type:                      Not reported
                   Agency Type:                        Privately-Owned Business
                   # Of Agencies:                      1
                   Place Latitude:                     34.018936
                   Place Longitude:                    -118.406361
                   SIC Code 1:                         Not reported
                   SIC Desc 1:                         Not reported
                   SIC Code 2:                         Not reported
                   SIC Desc 2:                         Not reported
                   SIC Code 3:                         Not reported
                   SIC Desc 3:                         Not reported
                   NAICS Code 1:                       Not reported
                   NAICS Desc 1:                       Not reported
                   NAICS Code 2:                       Not reported
                   NAICS Desc 2:                       Not reported
                   NAICS Code 3:                       Not reported
                   NAICS Desc 3:                       Not reported
                   # Of Places:                        1
                   Source Of Facility:                 Reg Meas
                   Design Flow:                        Not reported
                   Threat To Water Quality:            Not reported
                   Complexity:                         Not reported
                   Pretreatment:                       Not reported
                   Facility Waste Type:                Not reported
                   Facility Waste Type 2:              Not reported
                   Facility Waste Type 3:              Not reported
                   Facility Waste Type 4:              Not reported
                   Program:                            UST
                   Program Category1:                  TANKS
                   Program Category2:                  TANKS
                   # Of Programs:                      1
                   WDID:                               902320043
                   Reg Measure Id:                     168882
                   Reg Measure Type:                   Unregulated




                                                                                                                TC4258808.2s Page 76

                                                                                                                            191
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 193 of 1236 Page ID
                                     #:5057
Map ID                                                 MAP FINDINGS
Direction
Distance                                                                                                          EDR ID Number
Elevation   Site                                                                                   Database(s)    EPA ID Number




            WINALL #18 (Continued)                                                                                S103066090
                   Region:                             4
                   Order #:                            Not reported
                   Npdes# CA#:                         Not reported
                   Major-Minor:                        Not reported
                   Npdes Type:                         Not reported
                   Reclamation:                        Not reported
                   Dredge Fill Fee:                    Not reported
                   301H:                               Not reported
                   Application Fee Amt Received:       Not reported
                   Status:                             Never Active
                   Status Date:                        02/20/2013
                   Effective Date:                     Not reported
                   Expiration/Review Date:             Not reported
                   Termination Date:                   Not reported
                   WDR Review - Amend:                 Not reported
                   WDR Review - Revise/Renew:          Not reported
                   WDR Review - Rescind:               Not reported
                   WDR Review - No Action Required:    Not reported
                   WDR Review - Pending:               Not reported
                   WDR Review - Planned:               Not reported
                   Status Enrollee:                    N
                   Individual/General:                 I
                   Fee Code:                           Not reported
                   Direction/Voice:                    Passive
                   Enforcement Id(EID):                230266
                   Region:                             4
                   Order / Resolution Number:          UNKNOWN
                   Enforcement Action Type:            13267 Letter
                   Effective Date:                     07/07/2000
                   Adoption/Issuance Date:             Not reported
                   Achieve Date:                       Not reported
                   Termination Date:                   Not reported
                   ACL Issuance Date:                  Not reported
                   EPL Issuance Date:                  Not reported
                   Status:                             Historical
                   Title:                              Enforcement - 902320043
                   Description:                        13267 Letter sent 7/7/00 for incomplete 1Q00 groundwater
                                                       monitoring report.
                   Program:                            UST
                   Latest Milestone Completion Date:   Not reported
                   # Of Programs1:                     1
                   Total Assessment Amount:            $0.00
                   Initial Assessed Amount:            $0.00
                   Liability $ Amount:                 $0.00
                   Project $ Amount:                   $0.00
                   Liability $ Paid:                   $0.00
                   Project $ Completed:                $0.00
                   Total $ Paid/Completed Amount:      $0.00




                                                                                                          TC4258808.2s Page 77

                                                                                                                       192
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 194 of 1236 Page ID
                                     #:5058
Map ID                                                 MAP FINDINGS
Direction
Distance                                                                                                       EDR ID Number
Elevation   Site                                                                                 Database(s)   EPA ID Number




K51         GOODYEAR TIRE & RUBBER                                                                     LUST    S102061855
South       10704 VENICE BLVD                                                                                   N/A
1/4-1/2     CULVER CITY, CA 90232
0.438 mi.
2313 ft.    Site 2 of 3 in cluster K

Relative:     LUST REG 4:
Lower           Region:                     4
                Regional Board:             04
Actual:         County:                     Los Angeles
83 ft.          Facility Id:                R-07167
                Status:                     Case Closed
                Substance:                  1
                Substance Quantity:         Not reported
                Local Case No:              Not reported
                Case Type:                  Soil
                Abatement Method Used at the Site:              Not reported
                Global ID:                  T0603704756
                W Global ID:                Not reported
                Staff:                      UNK
                Local Agency:               19000
                Cross Street:               OVERLAND DR
                Enforcement Type:           Not reported
                Date Leak Discovered:       Not reported
                Date Leak First Reported:                       4/25/1996
                Date Leak Record Entered: 5/2/1996
                Date Confirmation Began: Not reported
                Date Leak Stopped:          Not reported
                Date Case Last Changed on Database:             4/25/1996
                Date the Case was Closed:                       4/25/1996
                How Leak Discovered:        Not reported
                How Leak Stopped:           Not reported
                Cause of Leak:              Not reported
                Leak Source:                Not reported
                Operator:                   Not reported
                Water System:               Not reported
                Well Name:                  Not reported
                Approx. Dist To Production Well (ft):           2970.3355857865042805753061365
                Source of Cleanup Funding:                      Not reported
                Preliminary Site Assessment Workplan Submitted: Not reported
                Preliminary Site Assessment Began:              Not reported
                Pollution Characterization Began:               Not reported
                Remediation Plan Submitted:                     Not reported
                Remedial Action Underway:                       Not reported
                Post Remedial Action Monitoring Began:          Not reported
                Enforcement Action Date:                        Not reported
                Historical Max MTBE Date:                       Not reported
                Hist Max MTBE Conc in Groundwater:              Not reported
                Hist Max MTBE Conc in Soil:                     Not reported
                Significant Interim Remedial Action Taken:      Not reported
                GW Qualifier:               Not reported
                Soil Qualifier:             Not reported
                Organization:               Not reported
                Owner Contact:              Not reported
                Respons ble Party:          GOODYEAR TIRE & RUBBER
                RP Address:                 4091 RIVERSIDE DR, SUITE 110, CHINO CA 91710-6501
                Program:                    LUST
                Lat/Long:                   34.0183912 / -1
                Local Agency Staff:         Not reported




                                                                                                       TC4258808.2s Page 78

                                                                                                                    193
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 195 of 1236 Page ID
                                     #:5059
Map ID                                                           MAP FINDINGS
Direction
Distance                                                                                                       EDR ID Number
Elevation   Site                                                                                 Database(s)   EPA ID Number




            GOODYEAR TIRE & RUBBER (Continued)                                                                 S102061855
                   Beneficial Use:              Not reported
                   Priority:                    Not reported
                   Cleanup Fund Id:             Not reported
                   Suspended:                   Not reported
                   Assigned Name:               Not reported
                   Summary:                     MTBE INVESTIGATION




K52         GOODYEAR TIRE & RUBBER                                                             HIST CORTESE    S100944479
South       10704 VENICE BLVD                                                                          LUST     N/A
1/4-1/2     CULVER CITY, CA 90232
0.438 mi.
2313 ft.    Site 3 of 3 in cluster K

Relative:     HIST CORTESE:
Lower           Region:                            CORTESE
                Facility County Code:              19
Actual:         Reg By:                            LTNKA
83 ft.          Reg Id:                            R-07167


              LUST:
                Region:                                  STATE
                Global Id:                               T0603704756
                Latitude:                                34.01822
                Longitude:                               -118.406982
                Case Type:                               LUST Cleanup Site
                Status:                                  Completed - Case Closed
                Status Date:                             04/25/1996
                Lead Agency:                             LOS ANGELES COUNTY
                Case Worker:                             JOA
                Local Agency:                            LOS ANGELES COUNTY
                RB Case Number:                          R-07167
                LOC Case Number:                         Not reported
                File Location:                           Not reported
                Potential Media Affect:                  Soil
                Potential Contaminants of Concern:       Aviation
                Site History:                            Not reported

                   Click here to access the California GeoTracker records for this facility:
              Contact:
                Global Id:                               T0603704756
                Contact Type:                            Regional Board Caseworker
                Contact Name:                            YUE RONG
                Organization Name:                       LOS ANGELES RWQCB (REGION 4)
                Address:                                 320 W. 4TH ST., SUITE 200
                City:                                    Los Angeles
                Email:                                   yrong@waterboards.ca.gov
                Phone Number:                            Not reported

                   Global Id:                            T0603704756
                   Contact Type:                         Local Agency Caseworker
                   Contact Name:                         JOHN AWUJO
                   Organization Name:                    LOS ANGELES COUNTY
                   Address:                              900 S FREMONT AVE
                   City:                                 ALHAMBRA
                   Email:                                jawujo@dpw.lacounty.gov
                   Phone Number:                         6264583507



                                                                                                       TC4258808.2s Page 79

                                                                                                                    194
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 196 of 1236 Page ID
                                     #:5060
Map ID                                                MAP FINDINGS
Direction
Distance                                                                                                    EDR ID Number
Elevation   Site                                                                              Database(s)   EPA ID Number




            GOODYEAR TIRE & RUBBER (Continued)                                                              S100944479

              Status History:
                 Global Id:                     T0603704756
                 Status:                        Open - Case Begin Date
                 Status Date:                   04/25/1996

                   Global Id:                   T0603704756
                   Status:                      Completed - Case Closed
                   Status Date:                 04/25/1996


              Regulatory Activities:
                Global Id:                      T0603704756
                Action Type:                    Other
                Date:                           04/25/1996
                Action:                         Leak Reported




L53         REPLANET LLC                                                                         SWRCY      S107138235
NE          9860 NATIONAL BLVD                                                                               N/A
1/4-1/2     CHEVIOT HILLS, CA 90034
0.460 mi.
2428 ft.    Site 1 of 2 in cluster L

Relative:     SWRCY:
Higher          Reg Id:                         161302
                Cert Id:                        RC161302.001
Actual:         Mailing Address:                800 N Haven Ave Suite 120
128 ft.         Mailing City:                   Ontario
                Mailing State:                  CA
                Mailing Zip Code:               91764
                Website:                        http://www.replanetusa.com
                Email:                          jennifer.june@replanet.com
                Phone Number:                   (951) 520-1700
                Grand Father:                   N
                Rural:                          N
                Operation Begin Date:           06/01/2012
                Aluminium:                      Y
                Glass:                          Y
                Plastic:                        Y
                Bimetal:                        Y
                Agency:                         N/A
                Monday Hours Of Operation:      CLOSED
                Tuesday Hours Of Operation:     9:00 am - 4:30 pm; Closed 1:00 pm - 1:30 pm
                Wednesday Hours Of Operation:   9:00 am - 4:30 pm; Closed 1:00 pm - 1:30 pm
                Thursday Hours Of Operation:    9:00 am - 4:30 pm; Closed 1:00 pm - 1:30 pm
                Friday Hours Of Operation:      9:00 am - 4:30 pm; Closed 1:00 pm - 1:30 pm
                Saturday Hours Of Operation:    9:00 am - 4:30 pm; Closed 1:00 pm - 1:30 pm
                Sunday Hours Of Operation:      CLOSED
                Organization ID:                151891
                Organization Name:              rePLANET LLC




                                                                                                    TC4258808.2s Page 80

                                                                                                                 195
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 197 of 1236 Page ID
                                     #:5061
Map ID                                                           MAP FINDINGS
Direction
Distance                                                                                                                   EDR ID Number
Elevation   Site                                                                                             Database(s)   EPA ID Number




L54         DYNASTY CLEANERS                                                                                   SLIC        S104404883
NE          9836 NATIONAL BLVD                                                                         DRYCLEANERS          N/A
1/4-1/2     LOS ANGELES, CA 90034                                                                              ENF
0.482 mi.
2547 ft.    Site 2 of 2 in cluster L

Relative:     SLIC:
Higher          Region:                                  STATE
                Facility Status:                         Open - Remediation
Actual:         Status Date:                             02/16/2007
131 ft.         Global Id:                               SL2043D1561
                Lead Agency:                             LOS ANGELES RWQCB (REGION 4)
                Lead Agency Case Number:                 Not reported
                Latitude:                                34.0308310842613
                Longitude:                               -118.400965478851
                Case Type:                               Cleanup Program Site
                Case Worker:                             BA
                Local Agency:                            Not reported
                RB Case Number:                          0794
                File Location:                           Regional Board
                Potential Media Affected:                Aquifer used for drinking water supply, Soil, Soil Vapor
                Potential Contaminants of Concern:       Not reported
                Site History:                            The site is a 10-unit retail shopping center and Dynasty Cleaners, a
                                                         retail dry-cleaning facility, occupies the northernmost unit in the
                                                         building at the site. Dry cleaning operations have been conducted at
                                                         the site since approximately the 1960s. After a preliminary site
                                                         assessment, coducted for a bank for a refinicing request, found out
                                                         impact to the site, extensive site investigations were conducted from
                                                         1998 to 2007 and indicated that the soil, soil vapor and groundwater
                                                         were contaminated with perchloroethyelene (PCE), trichloroethylene
                                                         (TCE) and other volatile organic compounds (VOCs) as a result of
                                                         release of chemicals used in the dry cleaning operations. A soil
                                                         vapor extraction (SVE) system and an air-sparge system (AS) have been
                                                         operating at the site since February 16, 2007 and December 28, 2007,
                                                         respectively to clean up the site. A quarterly remediation status
                                                         report together with a semi-annual groundwater monitoring report is
                                                         being submitted by the site owner. In April 2011, approximately
                                                         23,535 gallons of sodium permanganate solution was injected into the
                                                         core zone of the PCE plume to enhance the groundwater remediation.
                                                         Further rounds of injection will continue based on the outcome of the
                                                         completed injection.

                   Click here to access the California GeoTracker records for this facility:


              SLIC REG 4:
                Region:                4
                Facility Status:       Site Assessment
                SLIC:                  0794
                Substance:             VOCs
                Staff:                 SSH


              DRYCLEANERS:
                EPA Id:                            CAL000307746
                NAICS Code:                        81232
                NAICS Description:                 Drycleaning and Laundry Services (except Coin-Operated)
                SIC Code:                          7211
                SIC Description:                   Power Laundries, Family and Commercial
                Create Date:                       06/08/2006




                                                                                                                   TC4258808.2s Page 81

                                                                                                                                 196
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 198 of 1236 Page ID
                                     #:5062
Map ID                                              MAP FINDINGS
Direction
Distance                                                                                       EDR ID Number
Elevation   Site                                                                 Database(s)   EPA ID Number




            DYNASTY CLEANERS (Continued)                                                       S104404883
                   Facility Active:        Yes
                   Inactive Date:          Not reported
                   Facility Addr2:         Not reported
                   Owner Name:             JACOB RAZI
                   Owner Address:          11411 DONA TERESA DR
                   Owner Address 2:        Not reported
                   Owner Telephone:        3236504447
                   Contact Name:           JACOB RAZI
                   Contact Address:        9836 NATIONAL BLVD
                   Contact Address 2:      Not reported
                   Contact Telephone:      3108361180
                   Mailing Name:           Not reported
                   Mailing Address 1:      9836 NATIONAL BLVD
                   Mailing Address 2:      Not reported
                   Mailing City:           LOS ANGELES
                   Mailing State:          CA
                   Mailing Zip:            900342713
                   Owner Fax:              Not reported
                   Region Code:            3108888719


              ENF:
                Region:                             4
                Facility Id:                        220602
                Agency Name:                        Doubletree Investment Inc.
                Place Type:                         Facility
                Place Subtype:                      Not reported
                Facility Type:                      All other facilities
                Agency Type:                        Privately-Owned Business
                # Of Agencies:                      1
                Place Latitude:                     34.030888
                Place Longitude:                    -118.401734
                SIC Code 1:                         Not reported
                SIC Desc 1:                         Not reported
                SIC Code 2:                         Not reported
                SIC Desc 2:                         Not reported
                SIC Code 3:                         Not reported
                SIC Desc 3:                         Not reported
                NAICS Code 1:                       Not reported
                NAICS Desc 1:                       Not reported
                NAICS Code 2:                       Not reported
                NAICS Desc 2:                       Not reported
                NAICS Code 3:                       Not reported
                NAICS Desc 3:                       Not reported
                # Of Places:                        1
                Source Of Facility:                 Reg Meas
                Design Flow:                        Not reported
                Threat To Water Quality:            Not reported
                Complexity:                         Not reported
                Pretreatment:                       Not reported
                Facility Waste Type:                Not reported
                Facility Waste Type 2:              Not reported
                Facility Waste Type 3:              Not reported
                Facility Waste Type 4:              Not reported
                Program:                            SLIC
                Program Category1:                  TANKS
                Program Category2:                  TANKS
                # Of Programs:                      1




                                                                                       TC4258808.2s Page 82

                                                                                                    197
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 199 of 1236 Page ID
                                     #:5063
Map ID                                                 MAP FINDINGS
Direction
Distance                                                                                                           EDR ID Number
Elevation   Site                                                                                   Database(s)     EPA ID Number




            DYNASTY CLEANERS (Continued)                                                                           S104404883
                   WDID:                               4SLIC794
                   Reg Measure Id:                     167728
                   Reg Measure Type:                   Unregulated
                   Region:                             4
                   Order #:                            Not reported
                   Npdes# CA#:                         Not reported
                   Major-Minor:                        Not reported
                   Npdes Type:                         Not reported
                   Reclamation:                        Not reported
                   Dredge Fill Fee:                    Not reported
                   301H:                               Not reported
                   Application Fee Amt Received:       Not reported
                   Status:                             Never Active
                   Status Date:                        02/20/2013
                   Effective Date:                     Not reported
                   Expiration/Review Date:             Not reported
                   Termination Date:                   Not reported
                   WDR Review - Amend:                 Not reported
                   WDR Review - Revise/Renew:          Not reported
                   WDR Review - Rescind:               Not reported
                   WDR Review - No Action Required:    Not reported
                   WDR Review - Pending:               Not reported
                   WDR Review - Planned:               Not reported
                   Status Enrollee:                    N
                   Individual/General:                 I
                   Fee Code:                           Not reported
                   Direction/Voice:                    Passive
                   Enforcement Id(EID):                228182
                   Region:                             4
                   Order / Resolution Number:          SEL
                   Enforcement Action Type:            Staff Enforcement Letter
                   Effective Date:                     11/17/2000
                   Adoption/Issuance Date:             Not reported
                   Achieve Date:                       2/26/2001
                   Termination Date:                   11/17/2000
                   ACL Issuance Date:                  Not reported
                   EPL Issuance Date:                  Not reported
                   Status:                             Historical
                   Title:                              Enforcement - 4SLIC794
                   Description:                        Notice of Noncompliance sent 11/17/00 for 4 overdue
                                                       groundwater monitoring reports.
                   Program:                            SLIC
                   Latest Milestone Completion Date:   Not reported
                   # Of Programs1:                     1
                   Total Assessment Amount:            $0.00
                   Initial Assessed Amount:            $0.00
                   Liability $ Amount:                 $0.00
                   Project $ Amount:                   $0.00
                   Liability $ Paid:                   $0.00
                   Project $ Completed:                $0.00
                   Total $ Paid/Completed Amount:      $0.00




                                                                                                             TC4258808.2s Page 83

                                                                                                                         198
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 200 of 1236 Page ID
                                     #:5064
Map ID                                                    MAP FINDINGS
Direction
Distance                                                                                                              EDR ID Number
Elevation   Site                                                                                     Database(s)      EPA ID Number




55          GAS SERVICE STATION                                                                         Notify 65     S100178564
NE          9930 NATIONAL BLVD.                                                                                        N/A
1/2-1       LOS ANGELES, CA 90034
0.580 mi.
3062 ft.

Relative:     NOTIFY 65:
Higher          Date Reported:          Not reported
                Staff Initials:         Not reported
Actual:         Board File Number:      Not reported
129 ft.         Facility Type:          Not reported
                Discharge Date:         Not reported
                Incident Description:   90034-2721




56          OHMEGA TECHNOLOGIES INC                                                                 RCRA-SQG          1000202352
South       4031 ELENDA ST                                                                                FINDS       CAD981397391
1/2-1       CULVER CITY, CA 90232                                                                       NPDES
0.843 mi.                                                                                 LA Co. Site Mitigation
4452 ft.                                                                                LOS ANGELES CO. HMS
                                                                                                       HAZNET
Relative:                                                                                        ENVIROSTOR
Lower
                                                                                                           WDS
Actual:       RCRA-SQG:
64 ft.          Date form received by agency: 04/21/1986
                Facility name:                OHMEGA TECHNOLOGIES INC
                Facility address:             4031 ELENDA ST
                                              CULVER CITY, CA 90232
                EPA ID:                       CAD981397391
                Contact:                      ENVIRONMENTAL MANAGER
                Contact address:              4031 ELENDA ST
                                              CULVER CITY, CA 90232
                Contact country:              US
                Contact telephone:            (213) 559-4400
                Contact email:                Not reported
                EPA Region:                   09
                Classification:               Small Small Quantity Generator
                Description:                  Handler: generates more than 100 and less than 1000 kg of hazardous
                                              waste during any calendar month and accumulates less than 6000 kg of
                                              hazardous waste at any time; or generates 100 kg or less of hazardous
                                              waste during any calendar month, and accumulates more than 1000 kg of
                                              hazardous waste at any time


              Owner/Operator Summary:
                Owner/operator name:            NOT REQUIRED
                Owner/operator address:         NOT REQUIRED
                                                NOT REQUIRED, ME 99999
                   Owner/operator country:      Not reported
                   Owner/operator telephone:    (415) 555-1212
                   Legal status:                Private
                   Owner/Operator Type:         Operator
                   Owner/Op start date:         Not reported
                   Owner/Op end date:           Not reported

                   Owner/operator name:         ALAN D LEVE
                   Owner/operator address:      NOT REQUIRED
                                                NOT REQUIRED, ME 99999
                   Owner/operator country:      Not reported
                   Owner/operator telephone:    (415) 555-1212



                                                                                                            TC4258808.2s Page 84

                                                                                                                           199
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 201 of 1236 Page ID
                                     #:5065
Map ID                                                           MAP FINDINGS
Direction
Distance                                                                                                                 EDR ID Number
Elevation   Site                                                                                           Database(s)   EPA ID Number




            OHMEGA TECHNOLOGIES INC (Continued)                                                                          1000202352
                   Legal status:                  Private
                   Owner/Operator Type:           Owner
                   Owner/Op start date:           Not reported
                   Owner/Op end date:             Not reported


              Handler Activities Summary:
                U.S. importer of hazardous waste:       No
                Mixed waste (haz. and radioactive):     No
                Recycler of hazardous waste:            No
                Transporter of hazardous waste:         No
                Treater, storer or disposer of HW:      No
                Underground injection activity:         No
                On-site burner exemption:               No
                Furnace exemption:                      No
                Used oil fuel burner:                   No
                Used oil processor:                     No
                User oil refiner:                       No
                Used oil fuel marketer to burner:       No
                Used oil Specification marketer:        No
                Used oil transfer facility:             No
                Used oil transporter:                   No

                   Violation Status:              No violations found
              FINDS:

                   Registry ID:                   110002693504

                   Environmental Interest/Information System
                                     California Hazardous Waste Tracking System - Datamart (HWTS-DATAMART)
                                     provides California with information on hazardous waste shipments for
                                     generators, transporters, and treatment, storage, and disposal
                                     facilities.

                                       RCRAInfo is a national information system that supports the Resource
                                       Conservation and Recovery Act (RCRA) program through the tracking of
                                       events and activities related to facilities that generate, transport,
                                       and treat, store, or dispose of hazardous waste. RCRAInfo allows RCRA
                                       program staff to track the notification, permit, compliance, and
                                       corrective action activities required under RCRA.



              NPDES:
                Npdes Number:                                     CAS000001
                Facility Status:                                  Active
                Agency Id:                                        0
                Region:                                           4
                Regulatory Measure Id:                            189823
                Order No:                                         97-03-DWQ
                Regulatory Measure Type:                          Enrollee
                Place Id:                                         Not reported
                WDID:                                             4 19I009533
                Program Type:                                     Industrial
                Adoption Date Of Regulatory Measure:              Not reported
                Effective Date Of Regulatory Measure:             12/02/1992
                Expiration Date Of Regulatory Measure:            Not reported
                Termination Date Of Regulatory Measure:           Not reported




                                                                                                                 TC4258808.2s Page 85

                                                                                                                              200
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 202 of 1236 Page ID
                                     #:5066
Map ID                                                        MAP FINDINGS
Direction
Distance                                                                                                                    EDR ID Number
Elevation   Site                                                                                              Database(s)   EPA ID Number




            OHMEGA TECHNOLOGIES INC (Continued)                                                                             1000202352
                   Discharge Name:                              Omega Tech Inc
                   Discharge Address:                           4031 Elenda St
                   Discharge City:                              Culver City
                   Discharge State:                             California
                   Discharge Zip:                               90232


              LA Co. Site Mitigation:
                Facility ID:        FA0009754
                Site ID:            SD0010754
                Jurisdiction:       County
                Case ID:            RO0010754
                Abated:             Not reported
                Assigned To:        Not reported
                Entered Date:       05/11/2004


              LOS ANGELES CO. HMS:
                Region:          LA
                Facility Id:     006929-047481
                Facility Type:   SS6
                Facility Status: Closed
                Area:            2M
                Permit Number: CGI009533
                Permit Status:   Closed

                   Region:            LA
                   Facility Id:       006929-I07164
                   Facility Type:     I01
                   Facility Status:   Permit
                   Area:              2M
                   Permit Number:     00010641C
                   Permit Status:     Closed


              HAZNET:
                envid:                  1000202352
                Year:                   2013
                GEPAID:                 CAD981397391
                Contact:                DANIEL BRANDLER-TECH MGR
                Telephone:              3105594400
                Mailing Name:           Not reported
                Mailing Address:        4031 ELENDA ST
                Mailing City,St,Zip:    CULVER CITY, CA 902323723
                Gen County:             Los Angeles
                TSD EPA ID:             NVT330010000
                TSD County:             99
                Waste Category:         Not reported
                Disposal Method:        Landfill Or Surface Impoundment That Will Be Closed As Landfill( To
                                        Include On-Site Treatment And/Or Stabilization)
                   Tons:                0.25
                   Facility County:     Not reported

                   envid:               1000202352
                   Year:                2013
                   GEPAID:              CAD981397391
                   Contact:             DANIEL BRANDLER-TECH MGR
                   Telephone:           3105594400
                   Mailing Name:        Not reported




                                                                                                                    TC4258808.2s Page 86

                                                                                                                                 201
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 203 of 1236 Page ID
                                     #:5067
Map ID                                                          MAP FINDINGS
Direction
Distance                                                                                                                      EDR ID Number
Elevation   Site                                                                                                Database(s)   EPA ID Number




            OHMEGA TECHNOLOGIES INC (Continued)                                                                               1000202352
                   Mailing Address:       4031 ELENDA ST
                   Mailing City,St,Zip:   CULVER CITY, CA 902323723
                   Gen County:            Los Angeles
                   TSD EPA ID:            NVT330010000
                   TSD County:            99
                   Waste Category:        Not reported
                   Disposal Method:       Landfill Or Surface Impoundment That Will Be Closed As Landfill( To
                                          Include On-Site Treatment And/Or Stabilization)
                   Tons:                  0.475
                   Facility County:       Not reported

                   envid:                 1000202352
                   Year:                  2013
                   GEPAID:                CAD981397391
                   Contact:               DANIEL BRANDLER-TECH MGR
                   Telephone:             3105594400
                   Mailing Name:          Not reported
                   Mailing Address:       4031 ELENDA ST
                   Mailing City,St,Zip:   CULVER CITY, CA 902323723
                   Gen County:            Los Angeles
                   TSD EPA ID:            NVT330010000
                   TSD County:            99
                   Waste Category:        Not reported
                   Disposal Method:       Landfill Or Surface Impoundment That Will Be Closed As Landfill( To
                                          Include On-Site Treatment And/Or Stabilization)
                   Tons:                  0.4
                   Facility County:       Not reported

                   envid:                 1000202352
                   Year:                  2012
                   GEPAID:                CAD981397391
                   Contact:               DANIEL BRANDLER-TECH MGR
                   Telephone:             3105594400
                   Mailing Name:          Not reported
                   Mailing Address:       4031 ELENDA ST
                   Mailing City,St,Zip:   CULVER CITY, CA 902323723
                   Gen County:            Los Angeles
                   TSD EPA ID:            NVT330010000
                   TSD County:            99
                   Waste Category:        Not reported
                   Disposal Method:       Landfill Or Surface Impoundment That Will Be Closed As Landfill( To
                                          Include On-Site Treatment And/Or Stabilization)
                   Tons:                  0.22935
                   Facility County:       Los Angeles

                   envid:                 1000202352
                   Year:                  2012
                   GEPAID:                CAD981397391
                   Contact:               DANIEL BRANDLER-TECH MGR
                   Telephone:             3105594400
                   Mailing Name:          Not reported
                   Mailing Address:       4031 ELENDA ST
                   Mailing City,St,Zip:   CULVER CITY, CA 902323723
                   Gen County:            Los Angeles
                   TSD EPA ID:            CAD981696420
                   TSD County:            Los Angeles
                   Waste Category:        Not reported




                                                                                                                      TC4258808.2s Page 87

                                                                                                                                   202
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 204 of 1236 Page ID
                                     #:5068
Map ID                                                              MAP FINDINGS
Direction
Distance                                                                                                                     EDR ID Number
Elevation   Site                                                                                               Database(s)   EPA ID Number




            OHMEGA TECHNOLOGIES INC (Continued)                                                                              1000202352
                   Disposal Method:         Storage, Bulking, And/Or Transfer Off Site--No Treatment/Reovery
                                            (H010-H129) Or (H131-H135)
                   Tons:                    1.668
                   Facility County:         Los Angeles


                                      Click this hyperlink while viewing on your computer to access
                                      115 additional CA_HAZNET: record(s) in the EDR Site Report.
              ENVIROSTOR:
                Facility ID:                    19300124
                Status:                         Refer: Other Agency
                Status Date:                    08/31/1995
                Site Code:                      Not reported
                Site Type:                      Historical
                Site Type Detailed:             * Historical
                Acres:                          Not reported
                NPL:                            NO
                Regulatory Agencies:            NONE SPECIFIED
                Lead Agency:                    NONE SPECIFIED
                Program Manager:                Not reported
                Supervisor:                     Referred - Not Assigned
                Division Branch:                Cleanup Chatsworth
                Assembly:                       54
                Senate:                         26
                Special Program:                * Site Char & Assess Grant (CERCLA 104)
                Restricted Use:                 NO
                Site Mgmt Req:                  NONE SPECIFIED
                Funding:                        Not reported
                Latitude:                       34.01252
                Longitude:                      -118.4087
                APN:                            4208024017
                Past Use:                       NONE SPECIFIED
                Potential COC:                  * UNSPECIFIED ACID SOLUTION * UNSPECIFIED SOLVENT MIXTURES *
                                                POLYMERIC RESIN WASTE * UNSPECIFIED ORGANIC LIQUID MIXTURE
                   Confirmed COC:               NONE SPECIFIED
                   Potential Description:       NONE SPECIFIED
                   Alias Name:                        OHMEGA TECHNOLOGIES, INC
                   Alias Type:                        Alternate Name
                   Alias Name:                        4208024017
                   Alias Type:                        APN
                   Alias Name:                        19300124
                   Alias Type:                        Envirostor ID Number
              Completed Info:
                Completed Area Name:                 PROJECT WIDE
                Completed Sub Area Name:             Not reported
                Completed Document Type:             * Discovery
                Completed Date:                      01/26/1983
                Comments:                            FACILITY IDENTIFIED LA CHAM OF COMM BUS DIR 1971 PLASTIC LAMINATION

                   Future Area Name:                 Not reported
                   Future Sub Area Name:             Not reported
                   Future Document Type:             Not reported
                   Future Due Date:                  Not reported
                   Schedule Area Name:               Not reported
                   Schedule Sub Area Name:           Not reported
                   Schedule Document Type:           Not reported




                                                                                                                     TC4258808.2s Page 88

                                                                                                                                  203
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 205 of 1236 Page ID
                                     #:5069
Map ID                                                           MAP FINDINGS
Direction
Distance                                                                                                                     EDR ID Number
Elevation   Site                                                                                               Database(s)   EPA ID Number




            OHMEGA TECHNOLOGIES INC (Continued)                                                                              1000202352
                   Schedule Due Date:             Not reported
                   Schedule Revised Date:         Not reported

                   Facility ID:              71002813
                   Status:                   Refer: Other Agency
                   Status Date:              Not reported
                   Site Code:                Not reported
                   Site Type:                Tiered Permit
                   Site Type Detailed:       Tiered Permit
                   Acres:                    Not reported
                   NPL:                      NO
                   Regulatory Agencies:      NONE SPECIFIED
                   Lead Agency:              NONE SPECIFIED
                   Program Manager:          Not reported
                   Supervisor:               Not reported
                   Division Branch:          Cleanup Chatsworth
                   Assembly:                 54
                   Senate:                   26
                   Special Program:          Not reported
                   Restricted Use:           NO
                   Site Mgmt Req:            NONE SPECIFIED
                   Funding:                  Not reported
                   Latitude:                 34.01252
                   Longitude:                -118.4087
                   APN:                      NONE SPECIFIED
                   Past Use:                 NONE SPECIFIED
                   Potential COC:            NONE SPECIFIED
                   Confirmed COC:            NONE SPECIFIED
                   Potential Description:    NONE SPECIFIED
                   Alias Name:                    CAD981397391
                   Alias Type:                    EPA Identification Number
                   Alias Name:                    110002693504
                   Alias Type:                    EPA (FRS #)
                   Alias Name:                    71002813
                   Alias Type:                    Envirostor ID Number
              Completed Info:
                Completed Area Name:              Not reported
                Completed Sub Area Name:          Not reported
                Completed Document Type:          Not reported
                Completed Date:                   Not reported
                Comments:                         Not reported

                   Future Area Name:              Not reported
                   Future Sub Area Name:          Not reported
                   Future Document Type:          Not reported
                   Future Due Date:               Not reported
                   Schedule Area Name:            Not reported
                   Schedule Sub Area Name:        Not reported
                   Schedule Document Type:        Not reported
                   Schedule Due Date:             Not reported
                   Schedule Revised Date:         Not reported


              WDS:
               Facility ID:                 4 19I009533
               Facility Type:               Industrial - Facility that treats and/or disposes of liquid or
                                            semisolid wastes from any servicing, producing, manufacturing or




                                                                                                                     TC4258808.2s Page 89

                                                                                                                                  204
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 206 of 1236 Page ID
                                     #:5070
Map ID                                                       MAP FINDINGS
Direction
Distance                                                                                                                EDR ID Number
Elevation   Site                                                                                         Database(s)    EPA ID Number




            OHMEGA TECHNOLOGIES INC (Continued)                                                                         1000202352
                                         processing operation of whatever nature, including mining, gravel
                                         washing, geothermal operations, air conditioning, ship building and
                                         repairing, oil production, storage and disposal operations, water
                                         pumping.
                   Facility Status:      Active - Any facility with a continuous or seasonal discharge that is
                                         under Waste Discharge Requirements.
                   NPDES Number:         CAS000001 The 1st 2 characters designate the state. The remaining 7
                                         are assigned by the Regional Board
                   Subregion:            4
                   Facility Telephone:   3105594400
                   Facility Contact:     DANIEL BRANDLER
                   Agency Name:          OHMEGA TECHNOLOGIES INC
                   Agency Address:       4031 Elenda St
                   Agency City,St,Zip:   Culver City 902323799
                   Agency Contact:       DANIEL BRANDLER
                   Agency Telephone:     3105594400
                   Agency Type:          Private
                   SIC Code:             0
                   SIC Code 2:           Not reported
                   Primary Waste Type:   Not reported
                   Primary Waste:        Not reported
                   Waste Type2:          Not reported
                   Waste2:               Not reported
                   Primary Waste Type:   Not reported
                   Secondary Waste:      Not reported
                   Secondary Waste Type: Not reported
                   Design Flow:          0
                   Baseline Flow:        0
                   Reclamation:          Not reported
                   POTW:                 Not reported
                   Treat To Water:       Minor Threat to Water Quality. A violation of a regional board order
                                         should cause a relatively minor impairment of beneficial uses compared
                                         to a major or minor threat. Not: All nurds without a TTWQ will be
                                         considered a minor threat to water quality unless coded at a higher
                                         Level. A Zero (0) may be used to code those NURDS that are found to
                                         represent no threat to water quality.
                   Complexity:           Category C - Facilities having no waste treatment systems, such as
                                         cooling water dischargers or thosewho must comply through best
                                         management practices, facilities with passive waste treatment and
                                         disposal systems, such as septic systems with subsurface disposal, or
                                         dischargers having waste storage systems with land disposal such as
                                         dairy waste ponds.




                                                                                                                  TC4258808.2s Page 90

                                                                                                                              205
      Count: 3 records.                                 ORPHAN SUMMARY

      City                EDR ID       Site Name                         Site Address                                  Zip   Database(s)

      LOS ANGELES         S107537504                                     ALLEY WAY AT 9501 HICKORY ST                        CDL
      LOS ANGELES         S107537501                                     ALLEY BEHIND 9217 LAUREL ST                         CDL
      LOS ANGELES         S109422348   PENMAR GOLF COURSE                1233 ROSE AVE.                                      SWF/LF
                                                                                                                                                                                #:5071




206
                                                                                                                                           Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 207 of 1236 Page ID




                                                                                                TC4258808.2s Page 91
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 208 of 1236 Page ID
                                     #:5072

   GOVERNMENT RECORDS SEARCHED / DATA CURRENCY TRACKING


    To maintain currency of the following federal and state databases, EDR contacts the appropriate governmental agency
    on a monthly or quarterly basis, as required.

    Number of Days to Update: Provides confirmation that EDR is reporting records that have been updated within 90 days
    from the date the government agency made the information available to the public.

    STANDARD ENVIRONMENTAL RECORDS

    Federal NPL site list

    NPL: National Priority List
        National Priorities List (Superfund). The NPL is a subset of CERCLIS and identifies over 1,200 sites for priority
        cleanup under the Superfund Program. NPL sites may encompass relatively large areas. As such, EDR provides polygon
        coverage for over 1,000 NPL site boundaries produced by EPA’s Environmental Photographic Interpretation Center
        (EPIC) and regional EPA offices.
         Date of Government Version: 12/16/2014          Source: EPA
         Date Data Arrived at EDR: 01/08/2015            Telephone: N/A
         Date Made Active in Reports: 02/09/2015         Last EDR Contact: 04/08/2015
         Number of Days to Update: 32                    Next Scheduled EDR Contact: 07/20/2015
                                                         Data Release Frequency: Quarterly

         NPL Site Boundaries
         Sources:
         EPA’s Environmental Photographic Interpretation Center (EPIC)
         Telephone: 202-564-7333
         EPA Region 1                                    EPA Region 6
         Telephone 617-918-1143                          Telephone: 214-655-6659
         EPA Region 3                                    EPA Region 7
         Telephone 215-814-5418                          Telephone: 913-551-7247
         EPA Region 4                                    EPA Region 8
         Telephone 404-562-8033                          Telephone: 303-312-6774
         EPA Region 5                                    EPA Region 9
         Telephone 312-886-6686                          Telephone: 415-947-4246
         EPA Region 10
         Telephone 206-553-8665

    Proposed NPL: Proposed National Priority List Sites
         A site that has been proposed for listing on the National Priorities List through the issuance of a proposed rule
         in the Federal Register. EPA then accepts public comments on the site, responds to the comments, and places on
         the NPL those sites that continue to meet the requirements for listing.
         Date of Government Version: 12/16/2014          Source: EPA
         Date Data Arrived at EDR: 01/08/2015            Telephone: N/A
         Date Made Active in Reports: 02/09/2015         Last EDR Contact: 04/08/2015
         Number of Days to Update: 32                    Next Scheduled EDR Contact: 07/20/2015
                                                         Data Release Frequency: Quarterly

    NPL LIENS: Federal Superfund Liens
        Federal Superfund Liens. Under the authority granted the USEPA by CERCLA of 1980, the USEPA has the authority
        to file liens against real property in order to recover remedial action expenditures or when the property owner
        received notification of potential liability. USEPA compiles a listing of filed notices of Superfund Liens.
         Date of Government Version: 10/15/1991          Source: EPA
         Date Data Arrived at EDR: 02/02/1994            Telephone: 202-564-4267
         Date Made Active in Reports: 03/30/1994         Last EDR Contact: 08/15/2011
         Number of Days to Update: 56                    Next Scheduled EDR Contact: 11/28/2011
                                                         Data Release Frequency: No Update Planned




                                                                                                                     TC4258808.2s    Page GR-1

                                                                                                                                    207
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 209 of 1236 Page ID
                                     #:5073

   GOVERNMENT RECORDS SEARCHED / DATA CURRENCY TRACKING


    Federal Delisted NPL site list

    DELISTED NPL: National Priority List Deletions
        The National Oil and Hazardous Substances Pollution Contingency Plan (NCP) establishes the criteria that the
        EPA uses to delete sites from the NPL. In accordance with 40 CFR 300.425.(e), sites may be deleted from the
        NPL where no further response is appropriate.
         Date of Government Version: 12/16/2014        Source: EPA
         Date Data Arrived at EDR: 01/08/2015          Telephone: N/A
         Date Made Active in Reports: 02/09/2015       Last EDR Contact: 04/08/2015
         Number of Days to Update: 32                  Next Scheduled EDR Contact: 07/20/2015
                                                       Data Release Frequency: Quarterly

    Federal CERCLIS list

    CERCLIS: Comprehensive Environmental Response, Compensation, and Liability Information System
        CERCLIS contains data on potentially hazardous waste sites that have been reported to the USEPA by states, municipalities,
        private companies and private persons, pursuant to Section 103 of the Comprehensive Environmental Response, Compensation,
        and Liability Act (CERCLA). CERCLIS contains sites which are either proposed to or on the National Priorities
        List (NPL) and sites which are in the screening and assessment phase for possible inclusion on the NPL.
         Date of Government Version: 10/25/2013        Source: EPA
         Date Data Arrived at EDR: 11/11/2013          Telephone: 703-412-9810
         Date Made Active in Reports: 02/13/2014       Last EDR Contact: 04/02/2015
         Number of Days to Update: 94                  Next Scheduled EDR Contact: 06/08/2015
                                                       Data Release Frequency: Quarterly

    FEDERAL FACILITY: Federal Facility Site Information listing
        A listing of National Priority List (NPL) and Base Realignment and Closure (BRAC) sites found in the Comprehensive
        Environmental Response, Compensation and Liability Information System (CERCLIS) Database where EPA Federal Facilities
        Restoration and Reuse Office is involved in cleanup activities.
         Date of Government Version: 07/21/2014        Source: Environmental Protection Agency
         Date Data Arrived at EDR: 10/07/2014          Telephone: 703-603-8704
         Date Made Active in Reports: 10/20/2014       Last EDR Contact: 04/08/2015
         Number of Days to Update: 13                  Next Scheduled EDR Contact: 07/20/2015
                                                       Data Release Frequency: Varies

    Federal CERCLIS NFRAP site List

    CERCLIS-NFRAP: CERCLIS No Further Remedial Action Planned
        Archived sites are sites that have been removed and archived from the inventory of CERCLIS sites. Archived status
        indicates that, to the best of EPA’s knowledge, assessment at a site has been completed and that EPA has determined
        no further steps will be taken to list this site on the National Priorities List (NPL), unless information indicates
        this decision was not appropriate or other considerations require a recommendation for listing at a later time.
        This decision does not necessarily mean that there is no hazard associated with a given site; it only means that,
        based upon available information, the location is not judged to be a potential NPL site.
         Date of Government Version: 10/25/2013        Source: EPA
         Date Data Arrived at EDR: 11/11/2013          Telephone: 703-412-9810
         Date Made Active in Reports: 02/13/2014       Last EDR Contact: 04/02/2015
         Number of Days to Update: 94                  Next Scheduled EDR Contact: 06/08/2015
                                                       Data Release Frequency: Quarterly

    Federal RCRA CORRACTS facilities list

    CORRACTS: Corrective Action Report
       CORRACTS identifies hazardous waste handlers with RCRA corrective action activity.




                                                                                                                  TC4258808.2s    Page GR-2

                                                                                                                                 208
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 210 of 1236 Page ID
                                     #:5074

   GOVERNMENT RECORDS SEARCHED / DATA CURRENCY TRACKING


         Date of Government Version: 12/09/2014       Source: EPA
         Date Data Arrived at EDR: 12/29/2014         Telephone: 800-424-9346
         Date Made Active in Reports: 01/29/2015      Last EDR Contact: 03/31/2015
         Number of Days to Update: 31                 Next Scheduled EDR Contact: 07/13/2015
                                                      Data Release Frequency: Quarterly

    Federal RCRA non-CORRACTS TSD facilities list

    RCRA-TSDF: RCRA - Treatment, Storage and Disposal
        RCRAInfo is EPA’s comprehensive information system, providing access to data supporting the Resource Conservation
        and Recovery Act (RCRA) of 1976 and the Hazardous and Solid Waste Amendments (HSWA) of 1984. The database
        includes selective information on sites which generate, transport, store, treat and/or dispose of hazardous waste
        as defined by the Resource Conservation and Recovery Act (RCRA). Transporters are individuals or entities that
        move hazardous waste from the generator offsite to a facility that can recycle, treat, store, or dispose of the
        waste. TSDFs treat, store, or dispose of the waste.
         Date of Government Version: 12/09/2014       Source: Environmental Protection Agency
         Date Data Arrived at EDR: 12/29/2014         Telephone: (415) 495-8895
         Date Made Active in Reports: 01/29/2015      Last EDR Contact: 03/31/2015
         Number of Days to Update: 31                 Next Scheduled EDR Contact: 07/13/2015
                                                      Data Release Frequency: Quarterly

    Federal RCRA generators list

    RCRA-LQG: RCRA - Large Quantity Generators
        RCRAInfo is EPA’s comprehensive information system, providing access to data supporting the Resource Conservation
        and Recovery Act (RCRA) of 1976 and the Hazardous and Solid Waste Amendments (HSWA) of 1984. The database
        includes selective information on sites which generate, transport, store, treat and/or dispose of hazardous waste
        as defined by the Resource Conservation and Recovery Act (RCRA). Large quantity generators (LQGs) generate
        over 1,000 kilograms (kg) of hazardous waste, or over 1 kg of acutely hazardous waste per month.
         Date of Government Version: 12/09/2014       Source: Environmental Protection Agency
         Date Data Arrived at EDR: 12/29/2014         Telephone: (415) 495-8895
         Date Made Active in Reports: 01/29/2015      Last EDR Contact: 03/31/2015
         Number of Days to Update: 31                 Next Scheduled EDR Contact: 07/13/2015
                                                      Data Release Frequency: Quarterly

    RCRA-SQG: RCRA - Small Quantity Generators
        RCRAInfo is EPA’s comprehensive information system, providing access to data supporting the Resource Conservation
        and Recovery Act (RCRA) of 1976 and the Hazardous and Solid Waste Amendments (HSWA) of 1984. The database
        includes selective information on sites which generate, transport, store, treat and/or dispose of hazardous waste
        as defined by the Resource Conservation and Recovery Act (RCRA). Small quantity generators (SQGs) generate
        between 100 kg and 1,000 kg of hazardous waste per month.
         Date of Government Version: 12/09/2014       Source: Environmental Protection Agency
         Date Data Arrived at EDR: 12/29/2014         Telephone: (415) 495-8895
         Date Made Active in Reports: 01/29/2015      Last EDR Contact: 03/31/2015
         Number of Days to Update: 31                 Next Scheduled EDR Contact: 07/13/2015
                                                      Data Release Frequency: Quarterly

    RCRA-CESQG: RCRA - Conditionally Exempt Small Quantity Generators
        RCRAInfo is EPA’s comprehensive information system, providing access to data supporting the Resource Conservation
        and Recovery Act (RCRA) of 1976 and the Hazardous and Solid Waste Amendments (HSWA) of 1984. The database
        includes selective information on sites which generate, transport, store, treat and/or dispose of hazardous waste
        as defined by the Resource Conservation and Recovery Act (RCRA). Conditionally exempt small quantity generators
        (CESQGs) generate less than 100 kg of hazardous waste, or less than 1 kg of acutely hazardous waste per month.
         Date of Government Version: 12/09/2014       Source: Environmental Protection Agency
         Date Data Arrived at EDR: 12/29/2014         Telephone: (415) 495-8895
         Date Made Active in Reports: 01/29/2015      Last EDR Contact: 03/31/2015
         Number of Days to Update: 31                 Next Scheduled EDR Contact: 07/13/2015
                                                      Data Release Frequency: Varies




                                                                                                              TC4258808.2s    Page GR-3

                                                                                                                             209
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 211 of 1236 Page ID
                                     #:5075

   GOVERNMENT RECORDS SEARCHED / DATA CURRENCY TRACKING


    Federal institutional controls / engineering controls registries

    US ENG CONTROLS: Engineering Controls Sites List
        A listing of sites with engineering controls in place. Engineering controls include various forms of caps, building
        foundations, liners, and treatment methods to create pathway elimination for regulated substances to enter environmental
        media or effect human health.
         Date of Government Version: 09/18/2014           Source: Environmental Protection Agency
         Date Data Arrived at EDR: 09/19/2014             Telephone: 703-603-0695
         Date Made Active in Reports: 10/20/2014          Last EDR Contact: 02/26/2015
         Number of Days to Update: 31                     Next Scheduled EDR Contact: 06/15/2015
                                                          Data Release Frequency: Varies

    US INST CONTROL: Sites with Institutional Controls
         A listing of sites with institutional controls in place. Institutional controls include administrative measures,
         such as groundwater use restrictions, construction restrictions, property use restrictions, and post remediation
         care requirements intended to prevent exposure to contaminants remaining on site. Deed restrictions are generally
         required as part of the institutional controls.
         Date of Government Version: 09/18/2014           Source: Environmental Protection Agency
         Date Data Arrived at EDR: 09/19/2014             Telephone: 703-603-0695
         Date Made Active in Reports: 10/20/2014          Last EDR Contact: 02/26/2015
         Number of Days to Update: 31                     Next Scheduled EDR Contact: 06/15/2015
                                                          Data Release Frequency: Varies

    LUCIS: Land Use Control Information System
        LUCIS contains records of land use control information pertaining to the former Navy Base Realignment and Closure
        properties.
         Date of Government Version: 12/03/2014           Source: Department of the Navy
         Date Data Arrived at EDR: 12/12/2014             Telephone: 843-820-7326
         Date Made Active in Reports: 01/29/2015          Last EDR Contact: 02/16/2015
         Number of Days to Update: 48                     Next Scheduled EDR Contact: 06/01/2015
                                                          Data Release Frequency: Varies

    Federal ERNS list

    ERNS: Emergency Response Notification System
        Emergency Response Notification System. ERNS records and stores information on reported releases of oil and hazardous
        substances.
         Date of Government Version: 09/29/2014           Source: National Response Center, United States Coast Guard
         Date Data Arrived at EDR: 09/30/2014             Telephone: 202-267-2180
         Date Made Active in Reports: 11/06/2014          Last EDR Contact: 03/31/2015
         Number of Days to Update: 37                     Next Scheduled EDR Contact: 07/13/2015
                                                          Data Release Frequency: Annually

    State- and tribal - equivalent NPL

    RESPONSE: State Response Sites
        Identifies confirmed release sites where DTSC is involved in remediation, either in a lead or oversight capacity.
        These confirmed release sites are generally high-priority and high potential risk.
         Date of Government Version: 03/11/2015           Source: Department of Toxic Substances Control
         Date Data Arrived at EDR: 03/12/2015             Telephone: 916-323-3400
         Date Made Active in Reports: 03/18/2015          Last EDR Contact: 03/12/2015
         Number of Days to Update: 6                      Next Scheduled EDR Contact: 05/18/2015
                                                          Data Release Frequency: Quarterly

    State- and tribal - equivalent CERCLIS




                                                                                                                       TC4258808.2s    Page GR-4

                                                                                                                                      210
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 212 of 1236 Page ID
                                     #:5076

   GOVERNMENT RECORDS SEARCHED / DATA CURRENCY TRACKING


    ENVIROSTOR: EnviroStor Database
        The Department of Toxic Substances Control’s (DTSC’s) Site Mitigation and Brownfields Reuse Program’s (SMBRP’s)
        EnviroStor database identifes sites that have known contamination or sites for which there may be reasons to investigate
        further. The database includes the following site types: Federal Superfund sites (National Priorities List (NPL));
        State Response, including Military Facilities and State Superfund; Voluntary Cleanup; and School sites. EnviroStor
        provides similar information to the information that was available in CalSites, and provides additional site information,
        including, but not limited to, identification of formerly-contaminated properties that have been released for
        reuse, properties where environmental deed restrictions have been recorded to prevent inappropriate land uses,
        and risk characterization information that is used to assess potential impacts to public health and the environment
        at contaminated sites.
         Date of Government Version: 03/11/2015           Source: Department of Toxic Substances Control
         Date Data Arrived at EDR: 03/12/2015             Telephone: 916-323-3400
         Date Made Active in Reports: 03/18/2015          Last EDR Contact: 03/12/2015
         Number of Days to Update: 6                      Next Scheduled EDR Contact: 05/18/2015
                                                          Data Release Frequency: Quarterly

    State and tribal landfill and/or solid waste disposal site lists

    SWF/LF (SWIS): Solid Waste Information System
        Active, Closed and Inactive Landfills. SWF/LF records typically contain an inve ntory of solid waste disposal
        facilities or landfills. These may be active or i nactive facilities or open dumps that failed to meet RCRA Section
        4004 criteria for solid waste landfills or disposal sites.
         Date of Government Version: 02/16/2015           Source: Department of Resources Recycling and Recovery
         Date Data Arrived at EDR: 02/17/2015             Telephone: 916-341-6320
         Date Made Active in Reports: 03/03/2015          Last EDR Contact: 02/17/2015
         Number of Days to Update: 14                     Next Scheduled EDR Contact: 06/01/2015
                                                          Data Release Frequency: Quarterly

    State and tribal leaking storage tank lists

    LUST REG 1: Active Toxic Site Investigation
        Del Norte, Humboldt, Lake, Mendocino, Modoc, Siskiyou, Sonoma, Trinity counties. For more current information,
        please refer to the State Water Resources Control Board’s LUST database.
         Date of Government Version: 02/01/2001           Source: California Regional Water Quality Control Board North Coast (1)
         Date Data Arrived at EDR: 02/28/2001             Telephone: 707-570-3769
         Date Made Active in Reports: 03/29/2001          Last EDR Contact: 08/01/2011
         Number of Days to Update: 29                     Next Scheduled EDR Contact: 11/14/2011
                                                          Data Release Frequency: No Update Planned

    LUST REG 5: Leaking Underground Storage Tank Database
        Leaking Underground Storage Tank locations. Alameda, Alpine, Amador, Butte, Colusa, Contra Costa, Calveras, El
        Dorado, Fresno, Glenn, Kern, Kings, Lake, Lassen, Madera, Mariposa, Merced, Modoc, Napa, Nevada, Placer, Plumas,
        Sacramento, San Joaquin, Shasta, Solano, Stanislaus, Sutter, Tehama, Tulare, Tuolumne, Yolo, Yuba counties.
         Date of Government Version: 07/01/2008           Source: California Regional Water Quality Control Board Central Valley Region (5)
         Date Data Arrived at EDR: 07/22/2008             Telephone: 916-464-4834
         Date Made Active in Reports: 07/31/2008          Last EDR Contact: 07/01/2011
         Number of Days to Update: 9                      Next Scheduled EDR Contact: 10/17/2011
                                                          Data Release Frequency: No Update Planned

    LUST REG 6L: Leaking Underground Storage Tank Case Listing
        For more current information, please refer to the State Water Resources Control Board’s LUST database.
         Date of Government Version: 09/09/2003           Source: California Regional Water Quality Control Board Lahontan Region (6)
         Date Data Arrived at EDR: 09/10/2003             Telephone: 530-542-5572
         Date Made Active in Reports: 10/07/2003          Last EDR Contact: 09/12/2011
         Number of Days to Update: 27                     Next Scheduled EDR Contact: 12/26/2011
                                                          Data Release Frequency: No Update Planned




                                                                                                                         TC4258808.2s    Page GR-5

                                                                                                                                        211
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 213 of 1236 Page ID
                                     #:5077

   GOVERNMENT RECORDS SEARCHED / DATA CURRENCY TRACKING


    LUST REG 2: Fuel Leak List
        Leaking Underground Storage Tank locations. Alameda, Contra Costa, Marin, Napa, San Francisco, San Mateo, Santa
        Clara, Solano, Sonoma counties.
         Date of Government Version: 09/30/2004         Source: California Regional Water Quality Control Board San Francisco Bay Region (2)
         Date Data Arrived at EDR: 10/20/2004           Telephone: 510-622-2433
         Date Made Active in Reports: 11/19/2004        Last EDR Contact: 09/19/2011
         Number of Days to Update: 30                   Next Scheduled EDR Contact: 01/02/2012
                                                        Data Release Frequency: Quarterly

    LUST REG 3: Leaking Underground Storage Tank Database
        Leaking Underground Storage Tank locations. Monterey, San Benito, San Luis Obispo, Santa Barbara, Santa Cruz counties.
         Date of Government Version: 05/19/2003         Source: California Regional Water Quality Control Board Central Coast Region (3)
         Date Data Arrived at EDR: 05/19/2003           Telephone: 805-542-4786
         Date Made Active in Reports: 06/02/2003        Last EDR Contact: 07/18/2011
         Number of Days to Update: 14                   Next Scheduled EDR Contact: 10/31/2011
                                                        Data Release Frequency: No Update Planned

    LUST REG 4: Underground Storage Tank Leak List
        Los Angeles, Ventura counties. For more current information, please refer to the State Water Resources Control
        Board’s LUST database.
         Date of Government Version: 09/07/2004         Source: California Regional Water Quality Control Board Los Angeles Region (4)
         Date Data Arrived at EDR: 09/07/2004           Telephone: 213-576-6710
         Date Made Active in Reports: 10/12/2004        Last EDR Contact: 09/06/2011
         Number of Days to Update: 35                   Next Scheduled EDR Contact: 12/19/2011
                                                        Data Release Frequency: No Update Planned

    LUST REG 6V: Leaking Underground Storage Tank Case Listing
        Leaking Underground Storage Tank locations. Inyo, Kern, Los Angeles, Mono, San Bernardino counties.
         Date of Government Version: 06/07/2005         Source: California Regional Water Quality Control Board Victorville Branch Office (6)
         Date Data Arrived at EDR: 06/07/2005           Telephone: 760-241-7365
         Date Made Active in Reports: 06/29/2005        Last EDR Contact: 09/12/2011
         Number of Days to Update: 22                   Next Scheduled EDR Contact: 12/26/2011
                                                        Data Release Frequency: No Update Planned

    LUST REG 7: Leaking Underground Storage Tank Case Listing
        Leaking Underground Storage Tank locations. Imperial, Riverside, San Diego, Santa Barbara counties.
         Date of Government Version: 02/26/2004         Source: California Regional Water Quality Control Board Colorado River Basin Region (7)
         Date Data Arrived at EDR: 02/26/2004           Telephone: 760-776-8943
         Date Made Active in Reports: 03/24/2004        Last EDR Contact: 08/01/2011
         Number of Days to Update: 27                   Next Scheduled EDR Contact: 11/14/2011
                                                        Data Release Frequency: No Update Planned

    LUST: Geotracker’s Leaking Underground Fuel Tank Report
        Leaking Underground Storage Tank Incident Reports. LUST records contain an inventory of reported leaking underground
        storage tank incidents. Not all states maintain these records, and the information stored varies by state. For
        more information on a particular leaking underground storage tank sites, please contact the appropriate regulatory
        agency.
         Date of Government Version: 03/13/2015         Source: State Water Resources Control Board
         Date Data Arrived at EDR: 03/18/2015           Telephone: see region list
         Date Made Active in Reports: 03/24/2015        Last EDR Contact: 03/18/2015
         Number of Days to Update: 6                    Next Scheduled EDR Contact: 06/29/2015
                                                        Data Release Frequency: Quarterly




                                                                                                                    TC4258808.2s      Page GR-6

                                                                                                                                    212
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 214 of 1236 Page ID
                                     #:5078

   GOVERNMENT RECORDS SEARCHED / DATA CURRENCY TRACKING


    LUST REG 9: Leaking Underground Storage Tank Report
        Orange, Riverside, San Diego counties. For more current information, please refer to the State Water Resources
        Control Board’s LUST database.
         Date of Government Version: 03/01/2001          Source: California Regional Water Quality Control Board San Diego Region (9)
         Date Data Arrived at EDR: 04/23/2001            Telephone: 858-637-5595
         Date Made Active in Reports: 05/21/2001         Last EDR Contact: 09/26/2011
         Number of Days to Update: 28                    Next Scheduled EDR Contact: 01/09/2012
                                                         Data Release Frequency: No Update Planned

    LUST REG 8: Leaking Underground Storage Tanks
        California Regional Water Quality Control Board Santa Ana Region (8). For more current information, please refer
        to the State Water Resources Control Board’s LUST database.
         Date of Government Version: 02/14/2005          Source: California Regional Water Quality Control Board Santa Ana Region (8)
         Date Data Arrived at EDR: 02/15/2005            Telephone: 909-782-4496
         Date Made Active in Reports: 03/28/2005         Last EDR Contact: 08/15/2011
         Number of Days to Update: 41                    Next Scheduled EDR Contact: 11/28/2011
                                                         Data Release Frequency: Varies

    SLIC: Statewide SLIC Cases
         The SLIC (Spills, Leaks, Investigations and Cleanup) program is designed to protect and restore water quality
         from spills, leaks, and similar discharges.
         Date of Government Version: 03/13/2015          Source: State Water Resources Control Board
         Date Data Arrived at EDR: 03/18/2015            Telephone: 866-480-1028
         Date Made Active in Reports: 03/24/2015         Last EDR Contact: 03/18/2015
         Number of Days to Update: 6                     Next Scheduled EDR Contact: 06/29/2015
                                                         Data Release Frequency: Varies

    SLIC REG 1: Active Toxic Site Investigations
         The SLIC (Spills, Leaks, Investigations and Cleanup) program is designed to protect and restore water quality
         from spills, leaks, and similar discharges.
         Date of Government Version: 04/03/2003          Source: California Regional Water Quality Control Board, North Coast Region (1)
         Date Data Arrived at EDR: 04/07/2003            Telephone: 707-576-2220
         Date Made Active in Reports: 04/25/2003         Last EDR Contact: 08/01/2011
         Number of Days to Update: 18                    Next Scheduled EDR Contact: 11/14/2011
                                                         Data Release Frequency: No Update Planned

    SLIC REG 2: Spills, Leaks, Investigation & Cleanup Cost Recovery Listing
         The SLIC (Spills, Leaks, Investigations and Cleanup) program is designed to protect and restore water quality
         from spills, leaks, and similar discharges.
         Date of Government Version: 09/30/2004          Source: Regional Water Quality Control Board San Francisco Bay Region (2)
         Date Data Arrived at EDR: 10/20/2004            Telephone: 510-286-0457
         Date Made Active in Reports: 11/19/2004         Last EDR Contact: 09/19/2011
         Number of Days to Update: 30                    Next Scheduled EDR Contact: 01/02/2012
                                                         Data Release Frequency: Quarterly

    SLIC REG 3: Spills, Leaks, Investigation & Cleanup Cost Recovery Listing
         The SLIC (Spills, Leaks, Investigations and Cleanup) program is designed to protect and restore water quality
         from spills, leaks, and similar discharges.
         Date of Government Version: 05/18/2006          Source: California Regional Water Quality Control Board Central Coast Region (3)
         Date Data Arrived at EDR: 05/18/2006            Telephone: 805-549-3147
         Date Made Active in Reports: 06/15/2006         Last EDR Contact: 07/18/2011
         Number of Days to Update: 28                    Next Scheduled EDR Contact: 10/31/2011
                                                         Data Release Frequency: Semi-Annually




                                                                                                                     TC4258808.2s    Page GR-7

                                                                                                                                    213
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 215 of 1236 Page ID
                                     #:5079

   GOVERNMENT RECORDS SEARCHED / DATA CURRENCY TRACKING


    SLIC REG 4: Spills, Leaks, Investigation & Cleanup Cost Recovery Listing
         The SLIC (Spills, Leaks, Investigations and Cleanup) program is designed to protect and restore water quality
         from spills, leaks, and similar discharges.
         Date of Government Version: 11/17/2004          Source: Region Water Quality Control Board Los Angeles Region (4)
         Date Data Arrived at EDR: 11/18/2004            Telephone: 213-576-6600
         Date Made Active in Reports: 01/04/2005         Last EDR Contact: 07/01/2011
         Number of Days to Update: 47                    Next Scheduled EDR Contact: 10/17/2011
                                                         Data Release Frequency: Varies

    SLIC REG 5: Spills, Leaks, Investigation & Cleanup Cost Recovery Listing
         The SLIC (Spills, Leaks, Investigations and Cleanup) program is designed to protect and restore water quality
         from spills, leaks, and similar discharges.
         Date of Government Version: 04/01/2005          Source: Regional Water Quality Control Board Central Valley Region (5)
         Date Data Arrived at EDR: 04/05/2005            Telephone: 916-464-3291
         Date Made Active in Reports: 04/21/2005         Last EDR Contact: 09/12/2011
         Number of Days to Update: 16                    Next Scheduled EDR Contact: 12/26/2011
                                                         Data Release Frequency: Semi-Annually

    SLIC REG 6V: Spills, Leaks, Investigation & Cleanup Cost Recovery Listing
         The SLIC (Spills, Leaks, Investigations and Cleanup) program is designed to protect and restore water quality
         from spills, leaks, and similar discharges.
         Date of Government Version: 05/24/2005          Source: Regional Water Quality Control Board, Victorville Branch
         Date Data Arrived at EDR: 05/25/2005            Telephone: 619-241-6583
         Date Made Active in Reports: 06/16/2005         Last EDR Contact: 08/15/2011
         Number of Days to Update: 22                    Next Scheduled EDR Contact: 11/28/2011
                                                         Data Release Frequency: Semi-Annually

    SLIC REG 6L: SLIC Sites
         The SLIC (Spills, Leaks, Investigations and Cleanup) program is designed to protect and restore water quality
         from spills, leaks, and similar discharges.
         Date of Government Version: 09/07/2004          Source: California Regional Water Quality Control Board, Lahontan Region
         Date Data Arrived at EDR: 09/07/2004            Telephone: 530-542-5574
         Date Made Active in Reports: 10/12/2004         Last EDR Contact: 08/15/2011
         Number of Days to Update: 35                    Next Scheduled EDR Contact: 11/28/2011
                                                         Data Release Frequency: No Update Planned

    SLIC REG 7: SLIC List
         The SLIC (Spills, Leaks, Investigations and Cleanup) program is designed to protect and restore water quality
         from spills, leaks, and similar discharges.
         Date of Government Version: 11/24/2004          Source: California Regional Quality Control Board, Colorado River Basin Region
         Date Data Arrived at EDR: 11/29/2004            Telephone: 760-346-7491
         Date Made Active in Reports: 01/04/2005         Last EDR Contact: 08/01/2011
         Number of Days to Update: 36                    Next Scheduled EDR Contact: 11/14/2011
                                                         Data Release Frequency: No Update Planned

    SLIC REG 8: Spills, Leaks, Investigation & Cleanup Cost Recovery Listing
         The SLIC (Spills, Leaks, Investigations and Cleanup) program is designed to protect and restore water quality
         from spills, leaks, and similar discharges.
         Date of Government Version: 04/03/2008          Source: California Region Water Quality Control Board Santa Ana Region (8)
         Date Data Arrived at EDR: 04/03/2008            Telephone: 951-782-3298
         Date Made Active in Reports: 04/14/2008         Last EDR Contact: 09/12/2011
         Number of Days to Update: 11                    Next Scheduled EDR Contact: 12/26/2011
                                                         Data Release Frequency: Semi-Annually




                                                                                                                     TC4258808.2s     Page GR-8

                                                                                                                                    214
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 216 of 1236 Page ID
                                     #:5080

   GOVERNMENT RECORDS SEARCHED / DATA CURRENCY TRACKING


    SLIC REG 9: Spills, Leaks, Investigation & Cleanup Cost Recovery Listing
         The SLIC (Spills, Leaks, Investigations and Cleanup) program is designed to protect and restore water quality
         from spills, leaks, and similar discharges.
         Date of Government Version: 09/10/2007          Source: California Regional Water Quality Control Board San Diego Region (9)
         Date Data Arrived at EDR: 09/11/2007            Telephone: 858-467-2980
         Date Made Active in Reports: 09/28/2007         Last EDR Contact: 08/08/2011
         Number of Days to Update: 17                    Next Scheduled EDR Contact: 11/21/2011
                                                         Data Release Frequency: Annually

    INDIAN LUST R10: Leaking Underground Storage Tanks on Indian Land
         LUSTs on Indian land in Alaska, Idaho, Oregon and Washington.
         Date of Government Version: 02/03/2015          Source: EPA Region 10
         Date Data Arrived at EDR: 02/12/2015            Telephone: 206-553-2857
         Date Made Active in Reports: 03/13/2015         Last EDR Contact: 01/26/2015
         Number of Days to Update: 29                    Next Scheduled EDR Contact: 05/11/2015
                                                         Data Release Frequency: Quarterly

    INDIAN LUST R8: Leaking Underground Storage Tanks on Indian Land
         LUSTs on Indian land in Colorado, Montana, North Dakota, South Dakota, Utah and Wyoming.
         Date of Government Version: 01/28/2015          Source: EPA Region 8
         Date Data Arrived at EDR: 01/30/2015            Telephone: 303-312-6271
         Date Made Active in Reports: 03/13/2015         Last EDR Contact: 01/26/2015
         Number of Days to Update: 42                    Next Scheduled EDR Contact: 05/11/2015
                                                         Data Release Frequency: Quarterly

    INDIAN LUST R7: Leaking Underground Storage Tanks on Indian Land
         LUSTs on Indian land in Iowa, Kansas, and Nebraska
         Date of Government Version: 09/23/2014          Source: EPA Region 7
         Date Data Arrived at EDR: 11/25/2014            Telephone: 913-551-7003
         Date Made Active in Reports: 01/29/2015         Last EDR Contact: 01/26/2015
         Number of Days to Update: 65                    Next Scheduled EDR Contact: 05/11/2015
                                                         Data Release Frequency: Varies

    INDIAN LUST R6: Leaking Underground Storage Tanks on Indian Land
         LUSTs on Indian land in New Mexico and Oklahoma.
         Date of Government Version: 01/23/2015          Source: EPA Region 6
         Date Data Arrived at EDR: 02/10/2015            Telephone: 214-665-6597
         Date Made Active in Reports: 03/13/2015         Last EDR Contact: 01/26/2015
         Number of Days to Update: 31                    Next Scheduled EDR Contact: 05/11/2015
                                                         Data Release Frequency: Varies

    INDIAN LUST R4: Leaking Underground Storage Tanks on Indian Land
         LUSTs on Indian land in Florida, Mississippi and North Carolina.
         Date of Government Version: 09/30/2014          Source: EPA Region 4
         Date Data Arrived at EDR: 03/03/2015            Telephone: 404-562-8677
         Date Made Active in Reports: 03/13/2015         Last EDR Contact: 01/26/2015
         Number of Days to Update: 10                    Next Scheduled EDR Contact: 05/11/2015
                                                         Data Release Frequency: Semi-Annually

    INDIAN LUST R1: Leaking Underground Storage Tanks on Indian Land
         A listing of leaking underground storage tank locations on Indian Land.
         Date of Government Version: 02/01/2013          Source: EPA Region 1
         Date Data Arrived at EDR: 05/01/2013            Telephone: 617-918-1313
         Date Made Active in Reports: 11/01/2013         Last EDR Contact: 01/30/2015
         Number of Days to Update: 184                   Next Scheduled EDR Contact: 05/11/2015
                                                         Data Release Frequency: Varies




                                                                                                                     TC4258808.2s    Page GR-9

                                                                                                                                    215
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 217 of 1236 Page ID
                                     #:5081

   GOVERNMENT RECORDS SEARCHED / DATA CURRENCY TRACKING


   INDIAN LUST R5: Leaking Underground Storage Tanks on Indian Land
        Leaking underground storage tanks located on Indian Land in Michigan, Minnesota and Wisconsin.
        Date of Government Version: 01/30/2015          Source: EPA, Region 5
        Date Data Arrived at EDR: 02/05/2015            Telephone: 312-886-7439
        Date Made Active in Reports: 03/09/2015         Last EDR Contact: 01/26/2015
        Number of Days to Update: 32                    Next Scheduled EDR Contact: 05/11/2015
                                                        Data Release Frequency: Varies

   INDIAN LUST R9: Leaking Underground Storage Tanks on Indian Land
        LUSTs on Indian land in Arizona, California, New Mexico and Nevada
        Date of Government Version: 01/08/2015          Source: Environmental Protection Agency
        Date Data Arrived at EDR: 01/08/2015            Telephone: 415-972-3372
        Date Made Active in Reports: 02/09/2015         Last EDR Contact: 01/08/2015
        Number of Days to Update: 32                    Next Scheduled EDR Contact: 05/11/2015
                                                        Data Release Frequency: Quarterly

   State and tribal registered storage tank lists

   UST: Active UST Facilities
       Active UST facilities gathered from the local regulatory agencies
        Date of Government Version: 03/13/2015          Source: SWRCB
        Date Data Arrived at EDR: 03/18/2015            Telephone: 916-341-5851
        Date Made Active in Reports: 03/26/2015         Last EDR Contact: 03/18/2015
        Number of Days to Update: 8                     Next Scheduled EDR Contact: 06/29/2015
                                                        Data Release Frequency: Semi-Annually

   AST: Aboveground Petroleum Storage Tank Facilities
       A listing of aboveground storage tank petroleum storage tank locations.
        Date of Government Version: 08/01/2009          Source: California Environmental Protection Agency
        Date Data Arrived at EDR: 09/10/2009            Telephone: 916-327-5092
        Date Made Active in Reports: 10/01/2009         Last EDR Contact: 07/13/2015
        Number of Days to Update: 21                    Next Scheduled EDR Contact: 04/13/2015
                                                        Data Release Frequency: Quarterly

   INDIAN UST R5: Underground Storage Tanks on Indian Land
        The Indian Underground Storage Tank (UST) database provides information about underground storage tanks on Indian
        land in EPA Region 5 (Michigan, Minnesota and Wisconsin and Tribal Nations).
        Date of Government Version: 01/30/2015          Source: EPA Region 5
        Date Data Arrived at EDR: 02/05/2015            Telephone: 312-886-6136
        Date Made Active in Reports: 03/13/2015         Last EDR Contact: 01/26/2015
        Number of Days to Update: 36                    Next Scheduled EDR Contact: 05/11/2015
                                                        Data Release Frequency: Varies

   INDIAN UST R6: Underground Storage Tanks on Indian Land
        The Indian Underground Storage Tank (UST) database provides information about underground storage tanks on Indian
        land in EPA Region 6 (Louisiana, Arkansas, Oklahoma, New Mexico, Texas and 65 Tr bes).
        Date of Government Version: 01/23/2015          Source: EPA Region 6
        Date Data Arrived at EDR: 02/13/2015            Telephone: 214-665-7591
        Date Made Active in Reports: 03/13/2015         Last EDR Contact: 01/26/2015
        Number of Days to Update: 28                    Next Scheduled EDR Contact: 05/11/2015
                                                        Data Release Frequency: Semi-Annually

   INDIAN UST R7: Underground Storage Tanks on Indian Land
        The Indian Underground Storage Tank (UST) database provides information about underground storage tanks on Indian
        land in EPA Region 7 (Iowa, Kansas, Missouri, Nebraska, and 9 Tribal Nations).




                                                                                                              TC4258808.2s    Page GR-10

                                                                                                                             216
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 218 of 1236 Page ID
                                     #:5082

   GOVERNMENT RECORDS SEARCHED / DATA CURRENCY TRACKING


        Date of Government Version: 09/23/2014       Source: EPA Region 7
        Date Data Arrived at EDR: 11/25/2014         Telephone: 913-551-7003
        Date Made Active in Reports: 01/29/2015      Last EDR Contact: 01/26/2015
        Number of Days to Update: 65                 Next Scheduled EDR Contact: 05/11/2015
                                                     Data Release Frequency: Varies

   INDIAN UST R8: Underground Storage Tanks on Indian Land
        The Indian Underground Storage Tank (UST) database provides information about underground storage tanks on Indian
        land in EPA Region 8 (Colorado, Montana, North Dakota, South Dakota, Utah, Wyoming and 27 Tribal Nations).
        Date of Government Version: 01/29/2015       Source: EPA Region 8
        Date Data Arrived at EDR: 01/30/2015         Telephone: 303-312-6137
        Date Made Active in Reports: 03/13/2015      Last EDR Contact: 01/26/2015
        Number of Days to Update: 42                 Next Scheduled EDR Contact: 05/11/2015
                                                     Data Release Frequency: Quarterly

   INDIAN UST R1: Underground Storage Tanks on Indian Land
        The Indian Underground Storage Tank (UST) database provides information about underground storage tanks on Indian
        land in EPA Region 1 (Connecticut, Maine, Massachusetts, New Hampshire, Rhode Island, Vermont and ten Tribal
        Nations).
        Date of Government Version: 02/01/2013       Source: EPA, Region 1
        Date Data Arrived at EDR: 05/01/2013         Telephone: 617-918-1313
        Date Made Active in Reports: 01/27/2014      Last EDR Contact: 01/30/2015
        Number of Days to Update: 271                Next Scheduled EDR Contact: 05/11/2015
                                                     Data Release Frequency: Varies

   INDIAN UST R10: Underground Storage Tanks on Indian Land
        The Indian Underground Storage Tank (UST) database provides information about underground storage tanks on Indian
        land in EPA Region 10 (Alaska, Idaho, Oregon, Washington, and Tribal Nations).
        Date of Government Version: 02/03/2015       Source: EPA Region 10
        Date Data Arrived at EDR: 02/12/2015         Telephone: 206-553-2857
        Date Made Active in Reports: 03/13/2015      Last EDR Contact: 01/26/2015
        Number of Days to Update: 29                 Next Scheduled EDR Contact: 05/11/2015
                                                     Data Release Frequency: Quarterly

   INDIAN UST R9: Underground Storage Tanks on Indian Land
        The Indian Underground Storage Tank (UST) database provides information about underground storage tanks on Indian
        land in EPA Region 9 (Arizona, California, Hawaii, Nevada, the Pacific Islands, and Tribal Nations).
        Date of Government Version: 12/14/2014       Source: EPA Region 9
        Date Data Arrived at EDR: 02/13/2015         Telephone: 415-972-3368
        Date Made Active in Reports: 03/13/2015      Last EDR Contact: 01/26/2015
        Number of Days to Update: 28                 Next Scheduled EDR Contact: 05/11/2015
                                                     Data Release Frequency: Quarterly

   INDIAN UST R4: Underground Storage Tanks on Indian Land
        The Indian Underground Storage Tank (UST) database provides information about underground storage tanks on Indian
        land in EPA Region 4 (Alabama, Florida, Georgia, Kentucky, Mississippi, North Carolina, South Carolina, Tennessee
        and Tribal Nations)
        Date of Government Version: 09/30/2014       Source: EPA Region 4
        Date Data Arrived at EDR: 03/03/2015         Telephone: 404-562-9424
        Date Made Active in Reports: 03/13/2015      Last EDR Contact: 01/26/2015
        Number of Days to Update: 10                 Next Scheduled EDR Contact: 05/11/2015
                                                     Data Release Frequency: Semi-Annually

   FEMA UST: Underground Storage Tank Listing
       A listing of all FEMA owned underground storage tanks.




                                                                                                              TC4258808.2s    Page GR-11

                                                                                                                             217
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 219 of 1236 Page ID
                                     #:5083

   GOVERNMENT RECORDS SEARCHED / DATA CURRENCY TRACKING


        Date of Government Version: 01/01/2010            Source: FEMA
        Date Data Arrived at EDR: 02/16/2010              Telephone: 202-646-5797
        Date Made Active in Reports: 04/12/2010           Last EDR Contact: 01/12/2015
        Number of Days to Update: 55                      Next Scheduled EDR Contact: 04/27/2015
                                                          Data Release Frequency: Varies

   State and tribal voluntary cleanup sites

   INDIAN VCP R7: Voluntary Cleanup Priority Lisitng
        A listing of voluntary cleanup priority sites located on Indian Land located in Region 7.
        Date of Government Version: 03/20/2008            Source: EPA, Region 7
        Date Data Arrived at EDR: 04/22/2008              Telephone: 913-551-7365
        Date Made Active in Reports: 05/19/2008           Last EDR Contact: 04/20/2009
        Number of Days to Update: 27                      Next Scheduled EDR Contact: 07/20/2009
                                                          Data Release Frequency: Varies

   INDIAN VCP R1: Voluntary Cleanup Priority Listing
        A listing of voluntary cleanup priority sites located on Indian Land located in Region 1.
        Date of Government Version: 09/29/2014            Source: EPA, Region 1
        Date Data Arrived at EDR: 10/01/2014              Telephone: 617-918-1102
        Date Made Active in Reports: 11/06/2014           Last EDR Contact: 04/02/2015
        Number of Days to Update: 36                      Next Scheduled EDR Contact: 07/13/2015
                                                          Data Release Frequency: Varies

   VCP: Voluntary Cleanup Program Properties
       Contains low threat level properties with either confirmed or unconfirmed releases and the project proponents
       have request that DTSC oversee investigation and/or cleanup activities and have agreed to provide coverage for
       DTSC’s costs.
        Date of Government Version: 03/11/2015            Source: Department of Toxic Substances Control
        Date Data Arrived at EDR: 03/12/2015              Telephone: 916-323-3400
        Date Made Active in Reports: 03/18/2015           Last EDR Contact: 03/12/2015
        Number of Days to Update: 6                       Next Scheduled EDR Contact: 05/18/2015
                                                          Data Release Frequency: Quarterly
   ADDITIONAL ENVIRONMENTAL RECORDS

   Local Brownfield lists

   US BROWNFIELDS: A Listing of Brownfields Sites
       Brownfields are real property, the expansion, redevelopment, or reuse of which may be complicated by the presence
       or potential presence of a hazardous substance, pollutant, or contaminant. Cleaning up and reinvesting in these
       properties takes development pressures off of undeveloped, open land, and both improves and protects the environment.
       Assessment, Cleanup and Redevelopment Exchange System (ACRES) stores information reported by EPA Brownfields
       grant recipients on brownfields properties assessed or cleaned up with grant funding as well as information on
       Targeted Brownfields Assessments performed by EPA Regions. A listing of ACRES Brownfield sites is obtained from
       Cleanups in My Community. Cleanups in My Community provides information on Brownfields properties for which information
       is reported back to EPA, as well as areas served by Brownfields grant programs.
        Date of Government Version: 12/22/2014            Source: Environmental Protection Agency
        Date Data Arrived at EDR: 12/22/2014              Telephone: 202-566-2777
        Date Made Active in Reports: 01/29/2015           Last EDR Contact: 03/24/2015
        Number of Days to Update: 38                      Next Scheduled EDR Contact: 07/06/2015
                                                          Data Release Frequency: Semi-Annually

   Local Lists of Landfill / Solid Waste Disposal Sites




                                                                                                                 TC4258808.2s    Page GR-12

                                                                                                                                218
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 220 of 1236 Page ID
                                     #:5084

   GOVERNMENT RECORDS SEARCHED / DATA CURRENCY TRACKING


   ODI: Open Dump Inventory
        An open dump is defined as a disposal facility that does not comply with one or more of the Part 257 or Part 258
        Subtitle D Criteria.
         Date of Government Version: 06/30/1985          Source: Environmental Protection Agency
         Date Data Arrived at EDR: 08/09/2004            Telephone: 800-424-9346
         Date Made Active in Reports: 09/17/2004         Last EDR Contact: 06/09/2004
         Number of Days to Update: 39                    Next Scheduled EDR Contact: N/A
                                                         Data Release Frequency: No Update Planned

   DEBRIS REGION 9: Torres Martinez Reservation Illegal Dump Site Locations
       A listing of illegal dump sites location on the Torres Martinez Indian Reservation located in eastern Riverside
       County and northern Imperial County, California.
         Date of Government Version: 01/12/2009          Source: EPA, Region 9
         Date Data Arrived at EDR: 05/07/2009            Telephone: 415-947-4219
         Date Made Active in Reports: 09/21/2009         Last EDR Contact: 01/26/2015
         Number of Days to Update: 137                   Next Scheduled EDR Contact: 05/11/2015
                                                         Data Release Frequency: No Update Planned

   SWRCY: Recycler Database
      A listing of recycling facilities in California.
         Date of Government Version: 03/16/2015          Source: Department of Conservation
         Date Data Arrived at EDR: 03/18/2015            Telephone: 916-323-3836
         Date Made Active in Reports: 03/26/2015         Last EDR Contact: 03/18/2015
         Number of Days to Update: 8                     Next Scheduled EDR Contact: 06/29/2015
                                                         Data Release Frequency: Quarterly

   HAULERS: Registered Waste Tire Haulers Listing
       A listing of registered waste tire haulers.
         Date of Government Version: 12/01/2014          Source: Integrated Waste Management Board
         Date Data Arrived at EDR: 12/01/2014            Telephone: 916-341-6422
         Date Made Active in Reports: 01/23/2015         Last EDR Contact: 02/16/2015
         Number of Days to Update: 53                    Next Scheduled EDR Contact: 06/01/2015
                                                         Data Release Frequency: Varies

   INDIAN ODI: Report on the Status of Open Dumps on Indian Lands
        Location of open dumps on Indian land.
         Date of Government Version: 12/31/1998          Source: Environmental Protection Agency
         Date Data Arrived at EDR: 12/03/2007            Telephone: 703-308-8245
         Date Made Active in Reports: 01/24/2008         Last EDR Contact: 02/02/2015
         Number of Days to Update: 52                    Next Scheduled EDR Contact: 05/18/2015
                                                         Data Release Frequency: Varies

   WMUDS/SWAT: Waste Management Unit Database
      Waste Management Unit Database System. WMUDS is used by the State Water Resources Control Board staff and the
      Regional Water Quality Control Boards for program tracking and inventory of waste management units. WMUDS is composed
      of the following databases: Facility Information, Scheduled Inspections Information, Waste Management Unit Information,
      SWAT Program Information, SWAT Report Summary Information, SWAT Report Summary Data, Chapter 15 (formerly Subchapter
      15) Information, Chapter 15 Monitoring Parameters, TPCA Program Information, RCRA Program Information, Closure
      Information, and Interested Parties Information.
         Date of Government Version: 04/01/2000          Source: State Water Resources Control Board
         Date Data Arrived at EDR: 04/10/2000            Telephone: 916-227-4448
         Date Made Active in Reports: 05/10/2000         Last EDR Contact: 02/09/2015
         Number of Days to Update: 30                    Next Scheduled EDR Contact: 05/25/2015
                                                         Data Release Frequency: No Update Planned




                                                                                                                         TC4258808.2s    Page GR-13

                                                                                                                                        219
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 221 of 1236 Page ID
                                     #:5085

   GOVERNMENT RECORDS SEARCHED / DATA CURRENCY TRACKING


   Local Lists of Hazardous waste / Contaminated Sites

   US CDL: Clandestine Drug Labs
       A listing of clandestine drug lab locations. The U.S. Department of Justice ("the Department") provides this
       web site as a public service. It contains addresses of some locations where law enforcement agencies reported
       they found chemicals or other items that indicated the presence of either clandestine drug laboratories or dumpsites.
       In most cases, the source of the entries is not the Department, and the Department has not verified the entry
       and does not guarantee its accuracy. Members of the public must verify the accuracy of all entries by, for example,
       contacting local law enforcement and local health departments.
        Date of Government Version: 02/25/2015           Source: Drug Enforcement Administration
        Date Data Arrived at EDR: 03/10/2015             Telephone: 202-307-1000
        Date Made Active in Reports: 03/25/2015          Last EDR Contact: 03/03/2015
        Number of Days to Update: 15                     Next Scheduled EDR Contact: 06/15/2015
                                                         Data Release Frequency: Quarterly

   HIST CAL-SITES: Calsites Database
        The Calsites database contains potential or confirmed hazardous substance release properties. In 1996, California
        EPA reevaluated and significantly reduced the number of sites in the Calsites database. No longer updated by the
        state agency. It has been replaced by ENVIROSTOR.
        Date of Government Version: 08/08/2005           Source: Department of Toxic Substance Control
        Date Data Arrived at EDR: 08/03/2006             Telephone: 916-323-3400
        Date Made Active in Reports: 08/24/2006          Last EDR Contact: 02/23/2009
        Number of Days to Update: 21                     Next Scheduled EDR Contact: 05/25/2009
                                                         Data Release Frequency: No Update Planned

   SCH: School Property Evaluation Program
       This category contains proposed and existing school sites that are being evaluated by DTSC for possible hazardous
       materials contamination. In some cases, these properties may be listed in the CalSites category depending on the
       level of threat to public health and safety or the environment they pose.
        Date of Government Version: 03/11/2015           Source: Department of Toxic Substances Control
        Date Data Arrived at EDR: 03/12/2015             Telephone: 916-323-3400
        Date Made Active in Reports: 03/18/2015          Last EDR Contact: 03/12/2015
        Number of Days to Update: 6                      Next Scheduled EDR Contact: 05/18/2015
                                                         Data Release Frequency: Quarterly

   TOXIC PITS: Toxic Pits Cleanup Act Sites
       Toxic PITS Cleanup Act Sites. TOXIC PITS identifies sites suspected of containing hazardous substances where cleanup
       has not yet been completed.
        Date of Government Version: 07/01/1995           Source: State Water Resources Control Board
        Date Data Arrived at EDR: 08/30/1995             Telephone: 916-227-4364
        Date Made Active in Reports: 09/26/1995          Last EDR Contact: 01/26/2009
        Number of Days to Update: 27                     Next Scheduled EDR Contact: 04/27/2009
                                                         Data Release Frequency: No Update Planned

   CDL: Clandestine Drug Labs
       A listing of drug lab locations. Listing of a location in this database does not indicate that any illegal drug
       lab materials were or were not present there, and does not constitute a determination that the location either
       requires or does not require additional cleanup work.
        Date of Government Version: 12/31/2014           Source: Department of Toxic Substances Control
        Date Data Arrived at EDR: 03/10/2015             Telephone: 916-255-6504
        Date Made Active in Reports: 03/18/2015          Last EDR Contact: 03/09/2015
        Number of Days to Update: 8                      Next Scheduled EDR Contact: 04/27/2015
                                                         Data Release Frequency: Varies




                                                                                                                         TC4258808.2s    Page GR-14

                                                                                                                                        220
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 222 of 1236 Page ID
                                     #:5086

   GOVERNMENT RECORDS SEARCHED / DATA CURRENCY TRACKING


   US HIST CDL: National Clandestine Laboratory Register
       A listing of clandestine drug lab locations. The U.S. Department of Justice ("the Department") provides this
       web site as a public service. It contains addresses of some locations where law enforcement agencies reported
       they found chemicals or other items that indicated the presence of either clandestine drug laboratories or dumpsites.
       In most cases, the source of the entries is not the Department, and the Department has not verified the entry
       and does not guarantee its accuracy. Members of the public must verify the accuracy of all entries by, for example,
       contacting local law enforcement and local health departments.
        Date of Government Version: 02/25/2015           Source: Drug Enforcement Administration
        Date Data Arrived at EDR: 03/10/2015             Telephone: 202-307-1000
        Date Made Active in Reports: 03/25/2015          Last EDR Contact: 03/03/2015
        Number of Days to Update: 15                     Next Scheduled EDR Contact: 06/15/2015
                                                         Data Release Frequency: No Update Planned

   Local Lists of Registered Storage Tanks

   CA FID UST: Facility Inventory Database
        The Facility Inventory Database (FID) contains a historical listing of active and inactive underground storage
        tank locations from the State Water Resource Control Board. Refer to local/county source for current data.
        Date of Government Version: 10/31/1994           Source: California Environmental Protection Agency
        Date Data Arrived at EDR: 09/05/1995             Telephone: 916-341-5851
        Date Made Active in Reports: 09/29/1995          Last EDR Contact: 12/28/1998
        Number of Days to Update: 24                     Next Scheduled EDR Contact: N/A
                                                         Data Release Frequency: No Update Planned

   UST MENDOCINO: Mendocino County UST Database
       A listing of underground storage tank locations in Mendocino County.
        Date of Government Version: 09/23/2009           Source: Department of Public Health
        Date Data Arrived at EDR: 09/23/2009             Telephone: 707-463-4466
        Date Made Active in Reports: 10/01/2009          Last EDR Contact: 02/26/2015
        Number of Days to Update: 8                      Next Scheduled EDR Contact: 06/15/2015
                                                         Data Release Frequency: Annually

   HIST UST: Hazardous Substance Storage Container Database
        The Hazardous Substance Storage Container Database is a historical listing of UST sites. Refer to local/county
        source for current data.
        Date of Government Version: 10/15/1990           Source: State Water Resources Control Board
        Date Data Arrived at EDR: 01/25/1991             Telephone: 916-341-5851
        Date Made Active in Reports: 02/12/1991          Last EDR Contact: 07/26/2001
        Number of Days to Update: 18                     Next Scheduled EDR Contact: N/A
                                                         Data Release Frequency: No Update Planned

   SWEEPS UST: SWEEPS UST Listing
      Statewide Environmental Evaluation and Planning System. This underground storage tank listing was updated and
      maintained by a company contacted by the SWRCB in the early 1990’s. The listing is no longer updated or maintained.
      The local agency is the contact for more information on a site on the SWEEPS list.
        Date of Government Version: 06/01/1994           Source: State Water Resources Control Board
        Date Data Arrived at EDR: 07/07/2005             Telephone: N/A
        Date Made Active in Reports: 08/11/2005          Last EDR Contact: 06/03/2005
        Number of Days to Update: 35                     Next Scheduled EDR Contact: N/A
                                                         Data Release Frequency: No Update Planned

   Local Land Records

   LIENS 2: CERCLA Lien Information
       A Federal CERCLA (’Superfund’) lien can exist by operation of law at any site or property at which EPA has spent
       Superfund monies. These monies are spent to investigate and address releases and threatened releases of contamination.
       CERCLIS provides information as to the identity of these sites and properties.




                                                                                                                         TC4258808.2s    Page GR-15

                                                                                                                                        221
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 223 of 1236 Page ID
                                     #:5087

   GOVERNMENT RECORDS SEARCHED / DATA CURRENCY TRACKING


        Date of Government Version: 02/18/2014           Source: Environmental Protection Agency
        Date Data Arrived at EDR: 03/18/2014             Telephone: 202-564-6023
        Date Made Active in Reports: 04/24/2014          Last EDR Contact: 01/30/2015
        Number of Days to Update: 37                     Next Scheduled EDR Contact: 05/11/2015
                                                         Data Release Frequency: Varies

   LIENS: Environmental Liens Listing
       A listing of property locations with environmental liens for California where DTSC is a lien holder.
        Date of Government Version: 03/11/2015           Source: Department of Toxic Substances Control
        Date Data Arrived at EDR: 03/13/2015             Telephone: 916-323-3400
        Date Made Active in Reports: 03/24/2015          Last EDR Contact: 03/09/2015
        Number of Days to Update: 11                     Next Scheduled EDR Contact: 06/22/2015
                                                         Data Release Frequency: Varies

   DEED: Deed Restriction Listing
       Site Mitigation and Brownfields Reuse Program Facility Sites with Deed Restrictions & Hazardous Waste Management
       Program Facility Sites with Deed / Land Use Restriction. The DTSC Site Mitigation and Brownfields Reuse Program
       (SMBRP) list includes sites cleaned up under the program’s oversight and generally does not include current
       or former hazardous waste facilities that required a hazardous waste facility permit. The list represents deed
       restrictions that are active. Some sites have multiple deed restrictions. The DTSC Hazardous Waste Management
       Program (HWMP) has developed a list of current or former hazardous waste facilities that have a recorded land
       use restriction at the local county recorder’s office. The land use restrictions on this list were required by
       the DTSC HWMP as a result of the presence of hazardous substances that remain on site after the facility (or
       part of the facility) has been closed or cleaned up. The types of land use restriction include deed notice, deed
       restriction, or a land use restriction that binds current and future owners.
        Date of Government Version: 03/09/2015           Source: DTSC and SWRCB
        Date Data Arrived at EDR: 03/10/2015             Telephone: 916-323-3400
        Date Made Active in Reports: 03/18/2015          Last EDR Contact: 03/10/2015
        Number of Days to Update: 8                      Next Scheduled EDR Contact: 06/22/2015
                                                         Data Release Frequency: Semi-Annually

   Records of Emergency Release Reports

   HMIRS: Hazardous Materials Information Reporting System
       Hazardous Materials Incident Report System. HMIRS contains hazardous material spill incidents reported to DOT.
        Date of Government Version: 12/29/2014           Source: U.S. Department of Transportation
        Date Data Arrived at EDR: 12/30/2014             Telephone: 202-366-4555
        Date Made Active in Reports: 03/09/2015          Last EDR Contact: 03/31/2015
        Number of Days to Update: 69                     Next Scheduled EDR Contact: 07/13/2015
                                                         Data Release Frequency: Annually

   CHMIRS: California Hazardous Material Incident Report System
       California Hazardous Material Incident Reporting System. CHMIRS contains information on reported hazardous material
       incidents (accidental releases or spills).
        Date of Government Version: 01/21/2015           Source: Office of Emergency Services
        Date Data Arrived at EDR: 01/28/2015             Telephone: 916-845-8400
        Date Made Active in Reports: 02/26/2015          Last EDR Contact: 01/28/2015
        Number of Days to Update: 29                     Next Scheduled EDR Contact: 05/11/2015
                                                         Data Release Frequency: Varies

   LDS: Land Disposal Sites Listing
       The Land Disposal program regulates of waste discharge to land for treatment, storage and disposal in waste management
       units.
        Date of Government Version: 03/13/2015           Source: State Water Qualilty Control Board
        Date Data Arrived at EDR: 03/18/2015             Telephone: 866-480-1028
        Date Made Active in Reports: 03/24/2015          Last EDR Contact: 03/18/2015
        Number of Days to Update: 6                      Next Scheduled EDR Contact: 06/29/2015
                                                         Data Release Frequency: Quarterly




                                                                                                                TC4258808.2s     Page GR-16

                                                                                                                                222
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 224 of 1236 Page ID
                                     #:5088

   GOVERNMENT RECORDS SEARCHED / DATA CURRENCY TRACKING


   MCS: Military Cleanup Sites Listing
       The State Water Resources Control Board and nine Regional Water Quality Control Boards partner with the Department
       of Defense (DoD) through the Defense and State Memorandum of Agreement (DSMOA) to oversee the investigation
       and remediation of water quality issues at military facilities.
        Date of Government Version: 03/13/2015          Source: State Water Resources Control Board
        Date Data Arrived at EDR: 03/18/2015            Telephone: 866-480-1028
        Date Made Active in Reports: 03/24/2015         Last EDR Contact: 03/18/2015
        Number of Days to Update: 6                     Next Scheduled EDR Contact: 06/29/2015
                                                        Data Release Frequency: Quarterly

   SPILLS 90: SPILLS90 data from FirstSearch
        Spills 90 includes those spill and release records available exclusively from FirstSearch databases. Typically,
        they may include chemical, oil and/or hazardous substance spills recorded after 1990. Duplicate records that are
        already included in EDR incident and release records are not included in Spills 90.
        Date of Government Version: 06/06/2012          Source: FirstSearch
        Date Data Arrived at EDR: 01/03/2013            Telephone: N/A
        Date Made Active in Reports: 02/22/2013         Last EDR Contact: 01/03/2013
        Number of Days to Update: 50                    Next Scheduled EDR Contact: N/A
                                                        Data Release Frequency: No Update Planned

   Other Ascertainable Records

   RCRA NonGen / NLR: RCRA - Non Generators
       RCRAInfo is EPA’s comprehensive information system, providing access to data supporting the Resource Conservation
       and Recovery Act (RCRA) of 1976 and the Hazardous and Solid Waste Amendments (HSWA) of 1984. The database
       includes selective information on sites which generate, transport, store, treat and/or dispose of hazardous waste
       as defined by the Resource Conservation and Recovery Act (RCRA). Non-Generators do not presently generate hazardous
       waste.
        Date of Government Version: 12/09/2014          Source: Environmental Protection Agency
        Date Data Arrived at EDR: 12/29/2014            Telephone: (415) 495-8895
        Date Made Active in Reports: 01/29/2015         Last EDR Contact: 03/31/2015
        Number of Days to Update: 31                    Next Scheduled EDR Contact: 07/13/2015
                                                        Data Release Frequency: Varies

   DOT OPS: Incident and Accident Data
       Department of Transporation, Office of Pipeline Safety Incident and Accident data.
        Date of Government Version: 07/31/2012          Source: Department of Transporation, Office of Pipeline Safety
        Date Data Arrived at EDR: 08/07/2012            Telephone: 202-366-4595
        Date Made Active in Reports: 09/18/2012         Last EDR Contact: 02/03/2015
        Number of Days to Update: 42                    Next Scheduled EDR Contact: 05/18/2015
                                                        Data Release Frequency: Varies

   DOD: Department of Defense Sites
       This data set consists of federally owned or administered lands, administered by the Department of Defense, that
       have any area equal to or greater than 640 acres of the United States, Puerto Rico, and the U.S. Virgin Islands.
        Date of Government Version: 12/31/2005          Source: USGS
        Date Data Arrived at EDR: 11/10/2006            Telephone: 888-275-8747
        Date Made Active in Reports: 01/11/2007         Last EDR Contact: 01/15/2015
        Number of Days to Update: 62                    Next Scheduled EDR Contact: 04/27/2015
                                                        Data Release Frequency: Semi-Annually

   FUDS: Formerly Used Defense Sites
       The listing includes locations of Formerly Used Defense Sites properties where the US Army Corps of Engineers
       is actively working or will take necessary cleanup actions.




                                                                                                                    TC4258808.2s    Page GR-17

                                                                                                                                   223
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 225 of 1236 Page ID
                                     #:5089

   GOVERNMENT RECORDS SEARCHED / DATA CURRENCY TRACKING


        Date of Government Version: 06/06/2014           Source: U.S. Army Corps of Engineers
        Date Data Arrived at EDR: 09/10/2014             Telephone: 202-528-4285
        Date Made Active in Reports: 09/18/2014          Last EDR Contact: 03/13/2015
        Number of Days to Update: 8                      Next Scheduled EDR Contact: 06/22/2015
                                                         Data Release Frequency: Varies

   CONSENT: Superfund (CERCLA) Consent Decrees
      Major legal settlements that establish responsibility and standards for cleanup at NPL (Superfund) sites. Released
      periodically by United States District Courts after settlement by parties to litigation matters.
        Date of Government Version: 01/23/2015           Source: Department of Justice, Consent Decree Library
        Date Data Arrived at EDR: 02/13/2015             Telephone: Varies
        Date Made Active in Reports: 03/09/2015          Last EDR Contact: 03/30/2015
        Number of Days to Update: 24                     Next Scheduled EDR Contact: 07/13/2015
                                                         Data Release Frequency: Varies

   ROD: Records Of Decision
       Record of Decision. ROD documents mandate a permanent remedy at an NPL (Superfund) site containing technical
       and health information to aid in the cleanup.
        Date of Government Version: 11/25/2013           Source: EPA
        Date Data Arrived at EDR: 12/12/2013             Telephone: 703-416-0223
        Date Made Active in Reports: 02/24/2014          Last EDR Contact: 03/10/2015
        Number of Days to Update: 74                     Next Scheduled EDR Contact: 06/22/2015
                                                         Data Release Frequency: Annually

   UMTRA: Uranium Mill Tailings Sites
      Uranium ore was mined by private companies for federal government use in national defense programs. When the mills
      shut down, large piles of the sand-l ke material (mill tailings) remain after uranium has been extracted from
      the ore. Levels of human exposure to radioactive materials from the piles are low; however, in some cases tailings
      were used as construction materials before the potential health hazards of the tailings were recognized.
        Date of Government Version: 09/14/2010           Source: Department of Energy
        Date Data Arrived at EDR: 10/07/2011             Telephone: 505-845-0011
        Date Made Active in Reports: 03/01/2012          Last EDR Contact: 02/27/2015
        Number of Days to Update: 146                    Next Scheduled EDR Contact: 06/08/2015
                                                         Data Release Frequency: Varies

   US MINES: Mines Master Index File
       Contains all mine identification numbers issued for mines active or opened since 1971. The data also includes
       violation information.
        Date of Government Version: 12/30/2014           Source: Department of Labor, Mine Safety and Health Administration
        Date Data Arrived at EDR: 12/31/2014             Telephone: 303-231-5959
        Date Made Active in Reports: 01/29/2015          Last EDR Contact: 03/06/2015
        Number of Days to Update: 29                     Next Scheduled EDR Contact: 06/15/2015
                                                         Data Release Frequency: Semi-Annually

   TRIS: Toxic Chemical Release Inventory System
        Toxic Release Inventory System. TRIS identifies facilities which release toxic chemicals to the air, water and
        land in reportable quantities under SARA Title III Section 313.
        Date of Government Version: 12/31/2011           Source: EPA
        Date Data Arrived at EDR: 07/31/2013             Telephone: 202-566-0250
        Date Made Active in Reports: 09/13/2013          Last EDR Contact: 01/29/2015
        Number of Days to Update: 44                     Next Scheduled EDR Contact: 06/08/2015
                                                         Data Release Frequency: Annually

   TSCA: Toxic Substances Control Act
       Toxic Substances Control Act. TSCA identifies manufacturers and importers of chemical substances included on the
       TSCA Chemical Substance Inventory list. It includes data on the production volume of these substances by plant
       site.




                                                                                                                         TC4258808.2s    Page GR-18

                                                                                                                                        224
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 226 of 1236 Page ID
                                     #:5090

   GOVERNMENT RECORDS SEARCHED / DATA CURRENCY TRACKING


        Date of Government Version: 12/31/2012         Source: EPA
        Date Data Arrived at EDR: 01/15/2015           Telephone: 202-260-5521
        Date Made Active in Reports: 01/29/2015        Last EDR Contact: 03/27/2015
        Number of Days to Update: 14                   Next Scheduled EDR Contact: 07/06/2015
                                                       Data Release Frequency: Every 4 Years

   FTTS: FIFRA/ TSCA Tracking System - FIFRA (Federal Insecticide, Fungicide, & Rodenticide Act)/TSCA (Toxic Substances Control Act)
       FTTS tracks administrative cases and pesticide enforcement actions and compliance activities related to FIFRA,
       TSCA and EPCRA (Emergency Planning and Community Right-to-Know Act). To maintain currency, EDR contacts the
       Agency on a quarterly basis.
        Date of Government Version: 04/09/2009         Source: EPA/Office of Prevention, Pesticides and Toxic Substances
        Date Data Arrived at EDR: 04/16/2009           Telephone: 202-566-1667
        Date Made Active in Reports: 05/11/2009        Last EDR Contact: 02/23/2015
        Number of Days to Update: 25                   Next Scheduled EDR Contact: 06/08/2015
                                                       Data Release Frequency: Quarterly

   FTTS INSP: FIFRA/ TSCA Tracking System - FIFRA (Federal Insecticide, Fungicide, & Rodenticide Act)/TSCA (Toxic Substances Control Act)
       A listing of FIFRA/TSCA Tracking System (FTTS) inspections and enforcements.
        Date of Government Version: 04/09/2009         Source: EPA
        Date Data Arrived at EDR: 04/16/2009           Telephone: 202-566-1667
        Date Made Active in Reports: 05/11/2009        Last EDR Contact: 02/23/2015
        Number of Days to Update: 25                   Next Scheduled EDR Contact: 06/08/2015
                                                       Data Release Frequency: Quarterly

   HIST FTTS: FIFRA/TSCA Tracking System Administrative Case Listing
        A complete administrative case listing from the FIFRA/TSCA Tracking System (FTTS) for all ten EPA regions. The
        information was obtained from the National Compliance Database (NCDB). NCDB supports the implementation of FIFRA
        (Federal Insecticide, Fungicide, and Rodenticide Act) and TSCA (Toxic Substances Control Act). Some EPA regions
        are now closing out records. Because of that, and the fact that some EPA regions are not providing EPA Headquarters
        with updated records, it was decided to create a HIST FTTS database. It included records that may not be included
        in the newer FTTS database updates. This database is no longer updated.
        Date of Government Version: 10/19/2006         Source: Environmental Protection Agency
        Date Data Arrived at EDR: 03/01/2007           Telephone: 202-564-2501
        Date Made Active in Reports: 04/10/2007        Last EDR Contact: 12/17/2007
        Number of Days to Update: 40                   Next Scheduled EDR Contact: 03/17/2008
                                                       Data Release Frequency: No Update Planned

   HIST FTTS INSP: FIFRA/TSCA Tracking System Inspection & Enforcement Case Listing
        A complete inspection and enforcement case listing from the FIFRA/TSCA Tracking System (FTTS) for all ten EPA
        regions. The information was obtained from the National Compliance Database (NCDB). NCDB supports the implementation
        of FIFRA (Federal Insecticide, Fungicide, and Rodenticide Act) and TSCA (Toxic Substances Control Act). Some
        EPA regions are now closing out records. Because of that, and the fact that some EPA regions are not providing
        EPA Headquarters with updated records, it was decided to create a HIST FTTS database. It included records that
        may not be included in the newer FTTS database updates. This database is no longer updated.
        Date of Government Version: 10/19/2006         Source: Environmental Protection Agency
        Date Data Arrived at EDR: 03/01/2007           Telephone: 202-564-2501
        Date Made Active in Reports: 04/10/2007        Last EDR Contact: 12/17/2008
        Number of Days to Update: 40                   Next Scheduled EDR Contact: 03/17/2008
                                                       Data Release Frequency: No Update Planned

   SSTS: Section 7 Tracking Systems
       Section 7 of the Federal Insecticide, Fungicide and Rodenticide Act, as amended (92 Stat. 829) requires all
       registered pesticide-producing establishments to submit a report to the Environmental Protection Agency by March
       1st each year. Each establishment must report the types and amounts of pesticides, active ingredients and devices
       being produced, and those having been produced and sold or distributed in the past year.




                                                                                                                  TC4258808.2s    Page GR-19

                                                                                                                                 225
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 227 of 1236 Page ID
                                     #:5091

   GOVERNMENT RECORDS SEARCHED / DATA CURRENCY TRACKING


        Date of Government Version: 12/31/2009         Source: EPA
        Date Data Arrived at EDR: 12/10/2010           Telephone: 202-564-4203
        Date Made Active in Reports: 02/25/2011        Last EDR Contact: 01/26/2015
        Number of Days to Update: 77                   Next Scheduled EDR Contact: 05/11/2015
                                                       Data Release Frequency: Annually

   ICIS: Integrated Compliance Information System
        The Integrated Compliance Information System (ICIS) supports the information needs of the national enforcement
        and compliance program as well as the unique needs of the National Pollutant Discharge Elimination System (NPDES)
        program.
        Date of Government Version: 01/23/2015         Source: Environmental Protection Agency
        Date Data Arrived at EDR: 02/06/2015           Telephone: 202-564-5088
        Date Made Active in Reports: 03/09/2015        Last EDR Contact: 01/09/2015
        Number of Days to Update: 31                   Next Scheduled EDR Contact: 04/27/2015
                                                       Data Release Frequency: Quarterly

   PADS: PCB Activity Database System
       PCB Activity Database. PADS Identifies generators, transporters, commercial storers and/or brokers and disposers
       of PCB’s who are required to notify the EPA of such activities.
        Date of Government Version: 07/01/2014         Source: EPA
        Date Data Arrived at EDR: 10/15/2014           Telephone: 202-566-0500
        Date Made Active in Reports: 11/17/2014        Last EDR Contact: 01/16/2015
        Number of Days to Update: 33                   Next Scheduled EDR Contact: 04/27/2015
                                                       Data Release Frequency: Annually

   MLTS: Material Licensing Tracking System
       MLTS is maintained by the Nuclear Regulatory Commission and contains a list of approximately 8,100 sites which
       possess or use radioactive materials and which are subject to NRC licensing requirements. To maintain currency,
       EDR contacts the Agency on a quarterly basis.
        Date of Government Version: 12/29/2014         Source: Nuclear Regulatory Commission
        Date Data Arrived at EDR: 01/08/2015           Telephone: 301-415-7169
        Date Made Active in Reports: 01/29/2015        Last EDR Contact: 03/09/2015
        Number of Days to Update: 21                   Next Scheduled EDR Contact: 06/22/2015
                                                       Data Release Frequency: Quarterly

   RADINFO: Radiation Information Database
       The Radiation Information Database (RADINFO) contains information about facilities that are regulated by U.S.
       Environmental Protection Agency (EPA) regulations for radiation and radioactivity.
        Date of Government Version: 02/27/2015         Source: Environmental Protection Agency
        Date Data Arrived at EDR: 02/27/2015           Telephone: 202-343-9775
        Date Made Active in Reports: 03/25/2015        Last EDR Contact: 02/27/2015
        Number of Days to Update: 26                   Next Scheduled EDR Contact: 04/20/2015
                                                       Data Release Frequency: Quarterly

   FINDS: Facility Index System/Facility Registry System
       Facility Index System. FINDS contains both facility information and ’pointers’ to other sources that contain more
       detail. EDR includes the following FINDS databases in this report: PCS (Permit Compliance System), AIRS (Aerometric
       Information Retrieval System), DOCKET (Enforcement Docket used to manage and track information on civil judicial
       enforcement cases for all environmental statutes), FURS (Federal Underground Injection Control), C-DOCKET (Criminal
       Docket System used to track criminal enforcement actions for all environmental statutes), FFIS (Federal Facilities
       Information System), STATE (State Environmental Laws and Statutes), and PADS (PCB Activity Data System).
        Date of Government Version: 01/18/2015         Source: EPA
        Date Data Arrived at EDR: 02/27/2015           Telephone: (415) 947-8000
        Date Made Active in Reports: 03/25/2015        Last EDR Contact: 03/09/2015
        Number of Days to Update: 26                   Next Scheduled EDR Contact: 06/22/2015
                                                       Data Release Frequency: Quarterly




                                                                                                                  TC4258808.2s    Page GR-20

                                                                                                                                 226
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 228 of 1236 Page ID
                                     #:5092

   GOVERNMENT RECORDS SEARCHED / DATA CURRENCY TRACKING


   RAATS: RCRA Administrative Action Tracking System
       RCRA Administration Action Tracking System. RAATS contains records based on enforcement actions issued under RCRA
       pertaining to major violators and includes administrative and civil actions brought by the EPA. For administration
       actions after September 30, 1995, data entry in the RAATS database was discontinued. EPA will retain a copy of
       the database for historical records. It was necessary to terminate RAATS because a decrease in agency resources
       made it impossible to continue to update the information contained in the database.
        Date of Government Version: 04/17/1995            Source: EPA
        Date Data Arrived at EDR: 07/03/1995              Telephone: 202-564-4104
        Date Made Active in Reports: 08/07/1995           Last EDR Contact: 06/02/2008
        Number of Days to Update: 35                      Next Scheduled EDR Contact: 09/01/2008
                                                          Data Release Frequency: No Update Planned

   RMP: Risk Management Plans
       When Congress passed the Clean Air Act Amendments of 1990, it required EPA to publish regulations and guidance
       for chemical accident prevention at facilities using extremely hazardous substances. The Risk Management Program
       Rule (RMP Rule) was written to implement Section 112(r) of these amendments. The rule, which built upon existing
       industry codes and standards, requires companies of all sizes that use certain flammable and toxic substances
       to develop a Risk Management Program, which includes a(n): Hazard assessment that details the potential effects
       of an accidental release, an accident history of the last five years, and an evaluation of worst-case and alternative
       accidental releases; Prevention program that includes safety precautions and maintenance, monitoring, and employee
       training measures; and Emergency response program that spells out emergency health care, employee training measures
       and procedures for informing the public and response agencies (e.g the fire department) should an accident occur.
        Date of Government Version: 02/01/2015            Source: Environmental Protection Agency
        Date Data Arrived at EDR: 02/13/2015              Telephone: 202-564-8600
        Date Made Active in Reports: 03/25/2015           Last EDR Contact: 01/26/2015
        Number of Days to Update: 40                      Next Scheduled EDR Contact: 05/11/2015
                                                          Data Release Frequency: Varies

   BRS: Biennial Reporting System
       The Biennial Reporting System is a national system administered by the EPA that collects data on the generation
       and management of hazardous waste. BRS captures detailed data from two groups: Large Quantity Generators (LQG)
       and Treatment, Storage, and Disposal Facilities.
        Date of Government Version: 12/31/2011            Source: EPA/NTIS
        Date Data Arrived at EDR: 02/26/2013              Telephone: 800-424-9346
        Date Made Active in Reports: 04/19/2013           Last EDR Contact: 02/24/2015
        Number of Days to Update: 52                      Next Scheduled EDR Contact: 06/08/2015
                                                          Data Release Frequency: Biennially

   CA BOND EXP. PLAN: Bond Expenditure Plan
       Department of Health Services developed a site-specific expenditure plan as the basis for an appropriation of
       Hazardous Substance Cleanup Bond Act funds. It is not updated.
        Date of Government Version: 01/01/1989            Source: Department of Health Services
        Date Data Arrived at EDR: 07/27/1994              Telephone: 916-255-2118
        Date Made Active in Reports: 08/02/1994           Last EDR Contact: 05/31/1994
        Number of Days to Update: 6                       Next Scheduled EDR Contact: N/A
                                                          Data Release Frequency: No Update Planned

   UIC: UIC Listing
        A listing of wells identified as underground injection wells, in the California Oil and Gas Wells database.
        Date of Government Version: 11/19/2014            Source: Deaprtment of Conservation
        Date Data Arrived at EDR: 12/15/2014              Telephone: 916-445-2408
        Date Made Active in Reports: 01/29/2015           Last EDR Contact: 03/20/2015
        Number of Days to Update: 45                      Next Scheduled EDR Contact: 06/29/2015
                                                          Data Release Frequency: Varies




                                                                                                                      TC4258808.2s    Page GR-21

                                                                                                                                     227
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 229 of 1236 Page ID
                                     #:5093

   GOVERNMENT RECORDS SEARCHED / DATA CURRENCY TRACKING


   NPDES: NPDES Permits Listing
       A listing of NPDES permits, including stormwater.
        Date of Government Version: 03/12/2015          Source: State Water Resources Control Board
        Date Data Arrived at EDR: 03/13/2015            Telephone: 916-445-9379
        Date Made Active in Reports: 03/24/2015         Last EDR Contact: 03/13/2015
        Number of Days to Update: 11                    Next Scheduled EDR Contact: 06/01/2015
                                                        Data Release Frequency: Quarterly

   CORTESE: "Cortese" Hazardous Waste & Substances Sites List
      The sites for the list are designated by the State Water Resource Control Board (LUST), the Integrated Waste
      Board (SWF/LS), and the Department of Toxic Substances Control (Cal-Sites).
        Date of Government Version: 12/29/2014          Source: CAL EPA/Office of Emergency Information
        Date Data Arrived at EDR: 12/29/2014            Telephone: 916-323-3400
        Date Made Active in Reports: 02/03/2015         Last EDR Contact: 03/31/2015
        Number of Days to Update: 36                    Next Scheduled EDR Contact: 07/13/2015
                                                        Data Release Frequency: Quarterly

   HIST CORTESE: Hazardous Waste & Substance Site List
        The sites for the list are designated by the State Water Resource Control Board [LUST], the Integrated Waste Board
        [SWF/LS], and the Department of Toxic Substances Control [CALSITES]. This listing is no longer updated by the
        state agency.
        Date of Government Version: 04/01/2001          Source: Department of Toxic Substances Control
        Date Data Arrived at EDR: 01/22/2009            Telephone: 916-323-3400
        Date Made Active in Reports: 04/08/2009         Last EDR Contact: 01/22/2009
        Number of Days to Update: 76                    Next Scheduled EDR Contact: N/A
                                                        Data Release Frequency: No Update Planned

   NOTIFY 65: Proposition 65 Records
       Listings of all Proposition 65 incidents reported to counties by the State Water Resources Control Board and the
       Regional Water Quality Control Board. This database is no longer updated by the reporting agency.
        Date of Government Version: 10/21/1993          Source: State Water Resources Control Board
        Date Data Arrived at EDR: 11/01/1993            Telephone: 916-445-3846
        Date Made Active in Reports: 11/19/1993         Last EDR Contact: 03/23/2015
        Number of Days to Update: 18                    Next Scheduled EDR Contact: 07/06/2015
                                                        Data Release Frequency: No Update Planned

   DRYCLEANERS: Cleaner Facilities
       A list of drycleaner related facilities that have EPA ID numbers. These are facilities with certain SIC codes:
       power laundries, family and commercial; garment pressing and cleaner’s agents; linen supply; coin-operated laundries
       and cleaning; drycleaning plants, except rugs; carpet and upholster cleaning; industrial launderers; laundry and
       garment services.
        Date of Government Version: 02/18/2015          Source: Department of Toxic Substance Control
        Date Data Arrived at EDR: 02/20/2015            Telephone: 916-327-4498
        Date Made Active in Reports: 03/12/2015         Last EDR Contact: 03/09/2015
        Number of Days to Update: 20                    Next Scheduled EDR Contact: 06/22/2015
                                                        Data Release Frequency: Annually

   WIP: Well Investigation Program Case List
        Well Investigation Program case in the San Gabriel and San Fernando Valley area.
        Date of Government Version: 07/03/2009          Source: Los Angeles Water Quality Control Board
        Date Data Arrived at EDR: 07/21/2009            Telephone: 213-576-6726
        Date Made Active in Reports: 08/03/2009         Last EDR Contact: 03/30/2015
        Number of Days to Update: 13                    Next Scheduled EDR Contact: 07/13/2015
                                                        Data Release Frequency: Varies




                                                                                                                    TC4258808.2s    Page GR-22

                                                                                                                                   228
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 230 of 1236 Page ID
                                     #:5094

   GOVERNMENT RECORDS SEARCHED / DATA CURRENCY TRACKING


   ENF: Enforcement Action Listing
       A listing of Water Board Enforcement Actions. Formal is everything except Oral/Verbal Communication, Notice of
       Violation, Expedited Payment Letter, and Staff Enforcement Letter.
        Date of Government Version: 01/26/2015           Source: State Water Resoruces Control Board
        Date Data Arrived at EDR: 01/28/2015             Telephone: 916-445-9379
        Date Made Active in Reports: 02/26/2015          Last EDR Contact: 01/26/2015
        Number of Days to Update: 29                     Next Scheduled EDR Contact: 05/11/2015
                                                         Data Release Frequency: Varies

   HAZNET: Facility and Manifest Data
       Facility and Manifest Data. The data is extracted from the copies of hazardous waste manifests received each year
       by the DTSC. The annual volume of manifests is typically 700,000 - 1,000,000 annually, representing approximately
       350,000 - 500,000 shipments. Data are from the manifests submitted without correction, and therefore many contain
       some invalid values for data elements such as generator ID, TSD ID, waste category, and disposal method. This
       database begins with calendar year 1993.
        Date of Government Version: 12/31/2013           Source: California Environmental Protection Agency
        Date Data Arrived at EDR: 10/15/2014             Telephone: 916-255-1136
        Date Made Active in Reports: 11/19/2014          Last EDR Contact: 01/16/2015
        Number of Days to Update: 35                     Next Scheduled EDR Contact: 04/27/2015
                                                         Data Release Frequency: Annually

   EMI: Emissions Inventory Data
        Toxics and criteria pollutant emissions data collected by the ARB and local air pollution agencies.
        Date of Government Version: 12/31/2012           Source: California Air Resources Board
        Date Data Arrived at EDR: 03/25/2014             Telephone: 916-322-2990
        Date Made Active in Reports: 04/28/2014          Last EDR Contact: 03/27/2015
        Number of Days to Update: 34                     Next Scheduled EDR Contact: 07/06/2015
                                                         Data Release Frequency: Varies

   INDIAN RESERV: Indian Reservations
        This map layer portrays Indian administered lands of the United States that have any area equal to or greater
        than 640 acres.
        Date of Government Version: 12/31/2005           Source: USGS
        Date Data Arrived at EDR: 12/08/2006             Telephone: 202-208-3710
        Date Made Active in Reports: 01/11/2007          Last EDR Contact: 01/15/2015
        Number of Days to Update: 34                     Next Scheduled EDR Contact: 04/27/2015
                                                         Data Release Frequency: Semi-Annually

   SCRD DRYCLEANERS: State Coalition for Remediation of Drycleaners Listing
       The State Coalition for Remediation of Drycleaners was established in 1998, with support from the U.S. EPA Office
       of Superfund Remediation and Technology Innovation. It is comprised of representatives of states with established
       drycleaner remediation programs. Currently the member states are Alabama, Connecticut, Florida, Illinois, Kansas,
       Minnesota, Missouri, North Carolina, Oregon, South Carolina, Tennessee, Texas, and Wisconsin.
        Date of Government Version: 03/07/2011           Source: Environmental Protection Agency
        Date Data Arrived at EDR: 03/09/2011             Telephone: 615-532-8599
        Date Made Active in Reports: 05/02/2011          Last EDR Contact: 02/18/2015
        Number of Days to Update: 54                     Next Scheduled EDR Contact: 06/01/2015
                                                         Data Release Frequency: Varies

   FEDLAND: Federal and Indian Lands
       Federally and Indian administrated lands of the United States. Lands included are administrated by: Army Corps
       of Engineers, Bureau of Reclamation, National Wild and Scenic River, National Wildlife Refuge, Public Domain Land,
       Wilderness, Wilderness Study Area, Wildlife Management Area, Bureau of Indian Affairs, Bureau of Land Management,
       Department of Justice, Forest Service, Fish and Wildlife Service, National Park Service.




                                                                                                                    TC4258808.2s    Page GR-23

                                                                                                                                   229
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 231 of 1236 Page ID
                                     #:5095

   GOVERNMENT RECORDS SEARCHED / DATA CURRENCY TRACKING


        Date of Government Version: 12/31/2005            Source: U.S. Geological Survey
        Date Data Arrived at EDR: 02/06/2006              Telephone: 888-275-8747
        Date Made Active in Reports: 01/11/2007           Last EDR Contact: 01/15/2015
        Number of Days to Update: 339                     Next Scheduled EDR Contact: 04/27/2015
                                                          Data Release Frequency: N/A

   LEAD SMELTER 1: Lead Smelter Sites
       A listing of former lead smelter site locations.
        Date of Government Version: 11/25/2014            Source: Environmental Protection Agency
        Date Data Arrived at EDR: 11/26/2014              Telephone: 703-603-8787
        Date Made Active in Reports: 01/29/2015           Last EDR Contact: 01/05/2015
        Number of Days to Update: 64                      Next Scheduled EDR Contact: 04/20/2015
                                                          Data Release Frequency: Varies

   LEAD SMELTER 2: Lead Smelter Sites
       A list of several hundred sites in the U.S. where secondary lead smelting was done from 1931and 1964. These sites
       may pose a threat to public health through ingestion or inhalation of contaminated soil or dust
        Date of Government Version: 04/05/2001            Source: American Journal of Public Health
        Date Data Arrived at EDR: 10/27/2010              Telephone: 703-305-6451
        Date Made Active in Reports: 12/02/2010           Last EDR Contact: 12/02/2009
        Number of Days to Update: 36                      Next Scheduled EDR Contact: N/A
                                                          Data Release Frequency: No Update Planned

   2020 COR ACTION: 2020 Corrective Action Program List
        The EPA has set ambitious goals for the RCRA Corrective Action program by creating the 2020 Corrective Action
        Universe. This RCRA cleanup baseline includes facilities expected to need corrective action. The 2020 universe
        contains a wide variety of sites. Some properties are heavily contaminated while others were contaminated but
        have since been cleaned up. Still others have not been fully investigated yet, and may require little or no remediation.
        Inclusion in the 2020 Universe does not necessarily imply failure on the part of a facility to meet its RCRA obligations.
        Date of Government Version: 04/22/2013            Source: Environmental Protection Agency
        Date Data Arrived at EDR: 03/03/2015              Telephone: 703-308-4044
        Date Made Active in Reports: 03/09/2015           Last EDR Contact: 02/13/2015
        Number of Days to Update: 6                       Next Scheduled EDR Contact: 05/25/2015
                                                          Data Release Frequency: Varies

   PRP: Potentially Responsible Parties
       A listing of verified Potentially Responsible Parties
        Date of Government Version: 10/25/2013            Source: EPA
        Date Data Arrived at EDR: 10/17/2014              Telephone: 202-564-6023
        Date Made Active in Reports: 10/20/2014           Last EDR Contact: 02/13/2015
        Number of Days to Update: 3                       Next Scheduled EDR Contact: 05/25/2015
                                                          Data Release Frequency: Quarterly

   WDS: Waste Discharge System
       Sites which have been issued waste discharge requirements.
        Date of Government Version: 06/19/2007            Source: State Water Resources Control Board
        Date Data Arrived at EDR: 06/20/2007              Telephone: 916-341-5227
        Date Made Active in Reports: 06/29/2007           Last EDR Contact: 02/23/2015
        Number of Days to Update: 9                       Next Scheduled EDR Contact: 06/08/2015
                                                          Data Release Frequency: Quarterly

   HWP: EnviroStor Permitted Facilities Listing
       Detailed information on permitted hazardous waste facilities and corrective action ("cleanups") tracked in EnviroStor.




                                                                                                                        TC4258808.2s    Page GR-24

                                                                                                                                       230
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 232 of 1236 Page ID
                                     #:5096

   GOVERNMENT RECORDS SEARCHED / DATA CURRENCY TRACKING


        Date of Government Version: 02/23/2015           Source: Department of Toxic Substances Control
        Date Data Arrived at EDR: 02/24/2015             Telephone: 916-323-3400
        Date Made Active in Reports: 03/03/2015          Last EDR Contact: 02/24/2015
        Number of Days to Update: 7                      Next Scheduled EDR Contact: 06/08/2015
                                                         Data Release Frequency: Quarterly

   EPA WATCH LIST: EPA WATCH LIST
       EPA maintains a "Watch List" to facilitate dialogue between EPA, state and local environmental agencies on enforcement
       matters relating to facilities with alleged violations identified as either significant or high priority. Being
       on the Watch List does not mean that the facility has actually violated the law only that an investigation by
       EPA or a state or local environmental agency has led those organizations to allege that an unproven violation
       has in fact occurred. Being on the Watch List does not represent a higher level of concern regarding the alleged
       violations that were detected, but instead indicates cases requiring additional dialogue between EPA, state and
       local agencies - primarily because of the length of time the alleged violation has gone unaddressed or unresolved.
        Date of Government Version: 08/30/2013           Source: Environmental Protection Agency
        Date Data Arrived at EDR: 03/21/2014             Telephone: 617-520-3000
        Date Made Active in Reports: 06/17/2014          Last EDR Contact: 02/09/2015
        Number of Days to Update: 88                     Next Scheduled EDR Contact: 05/25/2015
                                                         Data Release Frequency: Quarterly

   PCB TRANSFORMER: PCB Transformer Registration Database
       The database of PCB transformer registrations that includes all PCB registration submittals.
        Date of Government Version: 02/01/2011           Source: Environmental Protection Agency
        Date Data Arrived at EDR: 10/19/2011             Telephone: 202-566-0517
        Date Made Active in Reports: 01/10/2012          Last EDR Contact: 01/30/2015
        Number of Days to Update: 83                     Next Scheduled EDR Contact: 05/11/2015
                                                         Data Release Frequency: Varies

   PROC: Certified Processors Database
      A listing of certified processors.
        Date of Government Version: 03/16/2015           Source: Department of Conservation
        Date Data Arrived at EDR: 03/18/2015             Telephone: 916-323-3836
        Date Made Active in Reports: 03/24/2015          Last EDR Contact: 03/18/2015
        Number of Days to Update: 6                      Next Scheduled EDR Contact: 06/29/2015
                                                         Data Release Frequency: Quarterly

   Financial Assurance 1: Financial Assurance Information Listing
        Financial Assurance information
        Date of Government Version: 02/02/2015           Source: Department of Toxic Substances Control
        Date Data Arrived at EDR: 02/06/2015             Telephone: 916-255-3628
        Date Made Active in Reports: 03/03/2015          Last EDR Contact: 01/26/2015
        Number of Days to Update: 25                     Next Scheduled EDR Contact: 05/11/2015
                                                         Data Release Frequency: Varies

   US AIRS (AFS): Aerometric Information Retrieval System Facility Subsystem (AFS)
        The database is a sub-system of Aerometric Information Retrieval System (AIRS). AFS contains compliance data
        on air pollution point sources regulated by the U.S. EPA and/or state and local air regulatory agencies. This
        information comes from source reports by various stationary sources of air pollution, such as electric power plants,
        steel mills, factories, and universities, and provides information about the air pollutants they produce. Action,
        air program, air program pollutant, and general level plant data. It is used to track emissions and compliance
        data from industrial plants.
        Date of Government Version: 10/16/2014           Source: EPA
        Date Data Arrived at EDR: 10/31/2014             Telephone: 202-564-2496
        Date Made Active in Reports: 11/17/2014          Last EDR Contact: 03/30/2015
        Number of Days to Update: 17                     Next Scheduled EDR Contact: 07/13/2015
                                                         Data Release Frequency: Annually




                                                                                                                      TC4258808.2s    Page GR-25

                                                                                                                                     231
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 233 of 1236 Page ID
                                     #:5097

   GOVERNMENT RECORDS SEARCHED / DATA CURRENCY TRACKING


   US AIRS MINOR: Air Facility System Data
        A listing of minor source facilities.
         Date of Government Version: 10/16/2014             Source: EPA
         Date Data Arrived at EDR: 10/31/2014               Telephone: 202-564-2496
         Date Made Active in Reports: 11/17/2014            Last EDR Contact: 03/30/2015
         Number of Days to Update: 17                       Next Scheduled EDR Contact: 07/13/2015
                                                            Data Release Frequency: Annually

   US FIN ASSUR: Financial Assurance Information
        All owners and operators of facilities that treat, store, or dispose of hazardous waste are required to provide
        proof that they will have sufficient funds to pay for the clean up, closure, and post-closure care of their facilities.
         Date of Government Version: 03/09/2015             Source: Environmental Protection Agency
         Date Data Arrived at EDR: 03/10/2015               Telephone: 202-566-1917
         Date Made Active in Reports: 03/25/2015            Last EDR Contact: 02/16/2015
         Number of Days to Update: 15                       Next Scheduled EDR Contact: 06/01/2015
                                                            Data Release Frequency: Quarterly

   COAL ASH EPA: Coal Combustion Residues Surface Impoundments List
       A listing of coal combustion residues surface impoundments with high hazard potential ratings.
         Date of Government Version: 07/01/2014             Source: Environmental Protection Agency
         Date Data Arrived at EDR: 09/10/2014               Telephone: N/A
         Date Made Active in Reports: 10/20/2014            Last EDR Contact: 03/13/2015
         Number of Days to Update: 40                       Next Scheduled EDR Contact: 06/22/2015
                                                            Data Release Frequency: Varies

   MWMP: Medical Waste Management Program Listing
      The Medical Waste Management Program (MWMP) ensures the proper handling and disposal of medical waste by permitting
      and inspecting medical waste Offsite Treatment Facilities (PDF) and Transfer Stations (PDF) throughout the
      state. MWMP also oversees all Medical Waste Transporters.
         Date of Government Version: 01/16/2015             Source: Department of Public Health
         Date Data Arrived at EDR: 03/10/2015               Telephone: 916-558-1784
         Date Made Active in Reports: 03/18/2015            Last EDR Contact: 03/10/2015
         Number of Days to Update: 8                        Next Scheduled EDR Contact: 06/22/2015
                                                            Data Release Frequency: Varies

   COAL ASH DOE: Steam-Electric Plant Operation Data
       A listing of power plants that store ash in surface ponds.
         Date of Government Version: 12/31/2005             Source: Department of Energy
         Date Data Arrived at EDR: 08/07/2009               Telephone: 202-586-8719
         Date Made Active in Reports: 10/22/2009            Last EDR Contact: 01/15/2015
         Number of Days to Update: 76                       Next Scheduled EDR Contact: 04/27/2015
                                                            Data Release Frequency: Varies

   HWT: Registered Hazardous Waste Transporter Database
       A listing of hazardous waste transporters. In California, unless specifically exempted, it is unlawful for any
       person to transport hazardous wastes unless the person holds a valid registration issued by DTSC. A hazardous
       waste transporter registration is valid for one year and is assigned a unique registration number.
         Date of Government Version: 01/12/2015             Source: Department of Toxic Substances Control
         Date Data Arrived at EDR: 01/13/2015               Telephone: 916-440-7145
         Date Made Active in Reports: 02/03/2015            Last EDR Contact: 01/13/2015
         Number of Days to Update: 21                       Next Scheduled EDR Contact: 04/27/2015
                                                            Data Release Frequency: Quarterly




                                                                                                                            TC4258808.2s    Page GR-26

                                                                                                                                           232
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 234 of 1236 Page ID
                                     #:5098

   GOVERNMENT RECORDS SEARCHED / DATA CURRENCY TRACKING


   Financial Assurance 2: Financial Assurance Information Listing
        A listing of financial assurance information for solid waste facilities. Financial assurance is intended to ensure
        that resources are available to pay for the cost of closure, post-closure care, and corrective measures if the
        owner or operator of a regulated facility is unable or unwilling to pay.
        Date of Government Version: 02/17/2015            Source: California Integrated Waste Management Board
        Date Data Arrived at EDR: 02/20/2015              Telephone: 916-341-6066
        Date Made Active in Reports: 03/03/2015           Last EDR Contact: 02/16/2015
        Number of Days to Update: 11                      Next Scheduled EDR Contact: 06/01/2015
                                                          Data Release Frequency: Varies
   EDR HIGH RISK HISTORICAL RECORDS

   EDR Exclusive Records

   EDR MGP: EDR Proprietary Manufactured Gas Plants
       The EDR Proprietary Manufactured Gas Plant Database includes records of coal gas plants (manufactured gas plants)
       compiled by EDR’s researchers. Manufactured gas sites were used in the United States from the 1800’s to 1950’s
       to produce a gas that could be distributed and used as fuel. These plants used whale oil, rosin, coal, or a mixture
       of coal, oil, and water that also produced a significant amount of waste. Many of the byproducts of the gas production,
       such as coal tar (oily waste containing volatile and non-volatile chemicals), sludges, oils and other compounds
       are potentially hazardous to human health and the environment. The byproduct from this process was frequently
       disposed of directly at the plant site and can remain or spread slowly, serving as a continuous source of soil
       and groundwater contamination.
        Date of Government Version: N/A                   Source: EDR, Inc.
        Date Data Arrived at EDR: N/A                     Telephone: N/A
        Date Made Active in Reports: N/A                  Last EDR Contact: N/A
        Number of Days to Update: N/A                     Next Scheduled EDR Contact: N/A
                                                          Data Release Frequency: No Update Planned

   EDR US Hist Auto Stat: EDR Exclusive Historic Gas Stations
       EDR has searched selected national collections of business directories and has collected listings of potential
       gas station/filling station/service station sites that were available to EDR researchers. EDR’s review was limited
       to those categories of sources that might, in EDR’s opinion, include gas station/filling station/service station
       establishments. The categories reviewed included, but were not limited to gas, gas station, gasoline station,
       filling station, auto, automobile repair, auto service station, service station, etc. This database falls within
       a category of information EDR classifies as "High Risk Historical Records", or HRHR. EDR’s HRHR effort presents
       unique and sometimes proprietary data about past sites and operations that typically create environmental concerns,
       but may not show up in current government records searches.
        Date of Government Version: N/A                   Source: EDR, Inc.
        Date Data Arrived at EDR: N/A                     Telephone: N/A
        Date Made Active in Reports: N/A                  Last EDR Contact: N/A
        Number of Days to Update: N/A                     Next Scheduled EDR Contact: N/A
                                                          Data Release Frequency: Varies

   EDR US Hist Cleaners: EDR Exclusive Historic Dry Cleaners
       EDR has searched selected national collections of business directories and has collected listings of potential
       dry cleaner sites that were available to EDR researchers. EDR’s review was limited to those categories of sources
       that might, in EDR’s opinion, include dry cleaning establishments. The categories reviewed included, but were
       not limited to dry cleaners, cleaners, laundry, laundromat, cleaning/laundry, wash & dry etc. This database falls
       within a category of information EDR classifies as "High Risk Historical Records", or HRHR. EDR’s HRHR effort
       presents unique and sometimes proprietary data about past sites and operations that typically create environmental
       concerns, but may not show up in current government records searches.
        Date of Government Version: N/A                   Source: EDR, Inc.
        Date Data Arrived at EDR: N/A                     Telephone: N/A
        Date Made Active in Reports: N/A                  Last EDR Contact: N/A
        Number of Days to Update: N/A                     Next Scheduled EDR Contact: N/A
                                                          Data Release Frequency: Varies




                                                                                                                         TC4258808.2s    Page GR-27

                                                                                                                                        233
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 235 of 1236 Page ID
                                     #:5099

   GOVERNMENT RECORDS SEARCHED / DATA CURRENCY TRACKING

   EDR RECOVERED GOVERNMENT ARCHIVES

   Exclusive Recovered Govt. Archives

   RGA LF: Recovered Government Archive Solid Waste Facilities List
       The EDR Recovered Government Archive Landfill database provides a list of landfills derived from historical databases
       and includes many records that no longer appear in current government lists. Compiled from Records formerly available
       from the Department of Resources Recycling and Recovery in California.
        Date of Government Version: N/A               Source: Department of Resources Recycling and Recovery
        Date Data Arrived at EDR: 07/01/2013          Telephone: N/A
        Date Made Active in Reports: 01/13/2014       Last EDR Contact: 06/01/2012
        Number of Days to Update: 196                 Next Scheduled EDR Contact: N/A
                                                      Data Release Frequency: Varies

   RGA LUST: Recovered Government Archive Leaking Underground Storage Tank
       The EDR Recovered Government Archive Leaking Underground Storage Tank database provides a list of LUST incidents
       derived from historical databases and includes many records that no longer appear in current government lists.
       Compiled from Records formerly available from the State Water Resources Control Board in California.
        Date of Government Version: N/A               Source: State Water Resources Control Board
        Date Data Arrived at EDR: 07/01/2013          Telephone: N/A
        Date Made Active in Reports: 12/30/2013       Last EDR Contact: 06/01/2012
        Number of Days to Update: 182                 Next Scheduled EDR Contact: N/A
                                                      Data Release Frequency: Varies
   COUNTY RECORDS


   ALAMEDA COUNTY:

   Contaminated Sites
        A listing of contaminated sites overseen by the Toxic Release Program (oil and groundwater contamination from
        chemical releases and spills) and the Leaking Underground Storage Tank Program (soil and ground water contamination
        from leaking petroleum USTs).
        Date of Government Version: 01/21/2015        Source: Alameda County Environmental Health Services
        Date Data Arrived at EDR: 01/28/2015          Telephone: 510-567-6700
        Date Made Active in Reports: 02/26/2015       Last EDR Contact: 03/30/2015
        Number of Days to Update: 29                  Next Scheduled EDR Contact: 07/13/2015
                                                      Data Release Frequency: Semi-Annually

   Underground Tanks
       Underground storage tank sites located in Alameda county.
        Date of Government Version: 01/21/2015        Source: Alameda County Environmental Health Services
        Date Data Arrived at EDR: 01/28/2015          Telephone: 510-567-6700
        Date Made Active in Reports: 02/26/2015       Last EDR Contact: 03/30/2015
        Number of Days to Update: 29                  Next Scheduled EDR Contact: 07/13/2015
                                                      Data Release Frequency: Semi-Annually


   AMADOR COUNTY:

   CUPA Facility List
       Cupa Facility List
        Date of Government Version: 03/09/2015        Source: Amador County Environmental Health
        Date Data Arrived at EDR: 03/24/2015          Telephone: 209-223-6439
        Date Made Active in Reports: 03/31/2015       Last EDR Contact: 03/23/2015
        Number of Days to Update: 7                   Next Scheduled EDR Contact: 06/22/2015
                                                      Data Release Frequency: Varies


   BUTTE COUNTY:




                                                                                                                 TC4258808.2s    Page GR-28

                                                                                                                                234
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 236 of 1236 Page ID
                                     #:5100

   GOVERNMENT RECORDS SEARCHED / DATA CURRENCY TRACKING


   CUPA Facility Listing
       Cupa facility list.
        Date of Government Version: 11/20/2014         Source: Public Health Department
        Date Data Arrived at EDR: 11/24/2014           Telephone: 530-538-7149
        Date Made Active in Reports: 01/07/2015        Last EDR Contact: 02/26/2015
        Number of Days to Update: 44                   Next Scheduled EDR Contact: 04/27/2015
                                                       Data Release Frequency: No Update Planned


   CALVERAS COUNTY:

   CUPA Facility Listing
       Cupa Facility Listing
        Date of Government Version: 03/03/2015         Source: Calveras County Environmental Health
        Date Data Arrived at EDR: 03/05/2015           Telephone: 209-754-6399
        Date Made Active in Reports: 03/10/2015        Last EDR Contact: 03/30/2015
        Number of Days to Update: 5                    Next Scheduled EDR Contact: 07/13/2015
                                                       Data Release Frequency: Quarterly


   COLUSA COUNTY:

   CUPA Facility List
       Cupa facility list.
        Date of Government Version: 06/11/2014         Source: Health & Human Services
        Date Data Arrived at EDR: 06/13/2014           Telephone: 530-458-0396
        Date Made Active in Reports: 07/07/2014        Last EDR Contact: 02/09/2015
        Number of Days to Update: 24                   Next Scheduled EDR Contact: 05/25/2015
                                                       Data Release Frequency: Varies


   CONTRA COSTA COUNTY:

   Site List
         List includes sites from the underground tank, hazardous waste generator and business plan/2185 programs.
        Date of Government Version: 02/23/2015         Source: Contra Costa Health Services Department
        Date Data Arrived at EDR: 02/25/2015           Telephone: 925-646-2286
        Date Made Active in Reports: 03/04/2015        Last EDR Contact: 02/02/2015
        Number of Days to Update: 7                    Next Scheduled EDR Contact: 05/18/2015
                                                       Data Release Frequency: Semi-Annually


   DEL NORTE COUNTY:

   CUPA Facility List
       Cupa Facility list
        Date of Government Version: 02/23/2015         Source: Del Norte County Environmental Health Division
        Date Data Arrived at EDR: 02/25/2015           Telephone: 707-465-0426
        Date Made Active in Reports: 03/03/2015        Last EDR Contact: 02/16/2015
        Number of Days to Update: 6                    Next Scheduled EDR Contact: 05/18/2015
                                                       Data Release Frequency: Varies


   EL DORADO COUNTY:




                                                                                                                 TC4258808.2s    Page GR-29

                                                                                                                                235
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 237 of 1236 Page ID
                                     #:5101

   GOVERNMENT RECORDS SEARCHED / DATA CURRENCY TRACKING


   CUPA Facility List
       CUPA facility list.
        Date of Government Version: 02/24/2015       Source: El Dorado County Environmental Management Department
        Date Data Arrived at EDR: 02/25/2015         Telephone: 530-621-6623
        Date Made Active in Reports: 03/03/2015      Last EDR Contact: 02/02/2015
        Number of Days to Update: 6                  Next Scheduled EDR Contact: 05/18/2015
                                                     Data Release Frequency: Varies


   FRESNO COUNTY:

   CUPA Resources List
       Certified Unified Program Agency. CUPA’s are respons ble for implementing a unified hazardous materials and hazardous
       waste management regulatory program. The agency provides oversight of businesses that deal with hazardous materials,
       operate underground storage tanks or aboveground storage tanks.
        Date of Government Version: 12/31/2014       Source: Dept. of Community Health
        Date Data Arrived at EDR: 01/16/2015         Telephone: 559-445-3271
        Date Made Active in Reports: 02/05/2015      Last EDR Contact: 04/06/2015
        Number of Days to Update: 20                 Next Scheduled EDR Contact: 07/20/2015
                                                     Data Release Frequency: Semi-Annually


   HUMBOLDT COUNTY:

   CUPA Facility List
       CUPA facility list.
        Date of Government Version: 03/11/2015       Source: Humboldt County Environmental Health
        Date Data Arrived at EDR: 03/13/2015         Telephone: N/A
        Date Made Active in Reports: 03/24/2015      Last EDR Contact: 02/23/2015
        Number of Days to Update: 11                 Next Scheduled EDR Contact: 06/08/2015
                                                     Data Release Frequency: Varies


   IMPERIAL COUNTY:

   CUPA Facility List
       Cupa facility list.
        Date of Government Version: 02/10/2015       Source: San Diego Border Field Office
        Date Data Arrived at EDR: 02/12/2015         Telephone: 760-339-2777
        Date Made Active in Reports: 03/03/2015      Last EDR Contact: 02/09/2015
        Number of Days to Update: 19                 Next Scheduled EDR Contact: 05/11/2015
                                                     Data Release Frequency: Varies


   INYO COUNTY:

   CUPA Facility List
       Cupa facility list.
        Date of Government Version: 09/10/2013       Source: Inyo County Environmental Health Services
        Date Data Arrived at EDR: 09/11/2013         Telephone: 760-878-0238
        Date Made Active in Reports: 10/14/2013      Last EDR Contact: 02/23/2015
        Number of Days to Update: 33                 Next Scheduled EDR Contact: 06/08/2015
                                                     Data Release Frequency: Varies


   KERN COUNTY:




                                                                                                               TC4258808.2s     Page GR-30

                                                                                                                               236
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 238 of 1236 Page ID
                                     #:5102

   GOVERNMENT RECORDS SEARCHED / DATA CURRENCY TRACKING


   Underground Storage Tank Sites & Tank Listing
       Kern County Sites and Tanks Listing.
        Date of Government Version: 07/22/2014           Source: Kern County Environment Health Services Department
        Date Data Arrived at EDR: 11/12/2014             Telephone: 661-862-8700
        Date Made Active in Reports: 12/19/2014          Last EDR Contact: 02/23/2015
        Number of Days to Update: 37                     Next Scheduled EDR Contact: 05/25/2015
                                                         Data Release Frequency: Quarterly


   KINGS COUNTY:

   CUPA Facility List
       A listing of sites included in the county’s Certified Unified Program Agency database. California’s Secretary
       for Environmental Protection established the unified hazardous materials and hazardous waste regulatory program
       as required by chapter 6.11 of the California Health and Safety Code. The Unified Program consolidates the administration,
       permits, inspections, and enforcement activities.
        Date of Government Version: 11/21/2014           Source: Kings County Department of Public Health
        Date Data Arrived at EDR: 11/25/2014             Telephone: 559-584-1411
        Date Made Active in Reports: 12/30/2014          Last EDR Contact: 03/23/2015
        Number of Days to Update: 35                     Next Scheduled EDR Contact: 06/08/2015
                                                         Data Release Frequency: Varies


   LAKE COUNTY:

   CUPA Facility List
       Cupa facility list
        Date of Government Version: 01/20/2015           Source: Lake County Environmental Health
        Date Data Arrived at EDR: 01/21/2015             Telephone: 707-263-1164
        Date Made Active in Reports: 02/05/2015          Last EDR Contact: 01/19/2015
        Number of Days to Update: 15                     Next Scheduled EDR Contact: 05/04/2015
                                                         Data Release Frequency: Varies


   LOS ANGELES COUNTY:

   San Gabriel Valley Areas of Concern
        San Gabriel Valley areas where VOC contamination is at or above the MCL as designated by region 9 EPA office.
        Date of Government Version: 03/30/2009           Source: EPA Region 9
        Date Data Arrived at EDR: 03/31/2009             Telephone: 415-972-3178
        Date Made Active in Reports: 10/23/2009          Last EDR Contact: 03/23/2015
        Number of Days to Update: 206                    Next Scheduled EDR Contact: 07/06/2015
                                                         Data Release Frequency: No Update Planned

   HMS: Street Number List
       Industrial Waste and Underground Storage Tank Sites.
        Date of Government Version: 11/24/2014           Source: Department of Public Works
        Date Data Arrived at EDR: 01/30/2015             Telephone: 626-458-3517
        Date Made Active in Reports: 03/04/2015          Last EDR Contact: 01/12/2015
        Number of Days to Update: 33                     Next Scheduled EDR Contact: 04/27/2015
                                                         Data Release Frequency: Semi-Annually

   List of Solid Waste Facilities
         Solid Waste Facilities in Los Angeles County.




                                                                                                                   TC4258808.2s      Page GR-31

                                                                                                                                    237
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 239 of 1236 Page ID
                                     #:5103

   GOVERNMENT RECORDS SEARCHED / DATA CURRENCY TRACKING


        Date of Government Version: 01/19/2015             Source: La County Department of Public Works
        Date Data Arrived at EDR: 01/20/2015               Telephone: 818-458-5185
        Date Made Active in Reports: 02/05/2015            Last EDR Contact: 01/20/2015
        Number of Days to Update: 16                       Next Scheduled EDR Contact: 05/04/2015
                                                           Data Release Frequency: Varies

   City of Los Angeles Landfills
         Landfills owned and maintained by the City of Los Angeles.
        Date of Government Version: 03/05/2009             Source: Engineering & Construction Division
        Date Data Arrived at EDR: 03/10/2009               Telephone: 213-473-7869
        Date Made Active in Reports: 04/08/2009            Last EDR Contact: 01/19/2015
        Number of Days to Update: 29                       Next Scheduled EDR Contact: 05/04/2015
                                                           Data Release Frequency: Varies

   Site Mitigation List
         Industrial sites that have had some sort of spill or complaint.
        Date of Government Version: 01/15/2015             Source: Community Health Services
        Date Data Arrived at EDR: 01/29/2015               Telephone: 323-890-7806
        Date Made Active in Reports: 03/10/2015            Last EDR Contact: 01/19/2015
        Number of Days to Update: 40                       Next Scheduled EDR Contact: 05/04/2015
                                                           Data Release Frequency: Annually

   City of El Segundo Underground Storage Tank
         Underground storage tank sites located in El Segundo city.
        Date of Government Version: 10/20/2014             Source: City of El Segundo Fire Department
        Date Data Arrived at EDR: 10/22/2014               Telephone: 310-524-2236
        Date Made Active in Reports: 12/15/2014            Last EDR Contact: 03/06/2015
        Number of Days to Update: 54                       Next Scheduled EDR Contact: 05/04/2015
                                                           Data Release Frequency: Semi-Annually

   City of Long Beach Underground Storage Tank
         Underground storage tank sites located in the city of Long Beach.
        Date of Government Version: 01/29/2015             Source: City of Long Beach Fire Department
        Date Data Arrived at EDR: 02/13/2015               Telephone: 562-570-2563
        Date Made Active in Reports: 02/26/2015            Last EDR Contact: 01/26/2015
        Number of Days to Update: 13                       Next Scheduled EDR Contact: 05/11/2015
                                                           Data Release Frequency: Annually

   City of Torrance Underground Storage Tank
         Underground storage tank sites located in the city of Torrance.
        Date of Government Version: 01/08/2015             Source: City of Torrance Fire Department
        Date Data Arrived at EDR: 01/15/2015               Telephone: 310-618-2973
        Date Made Active in Reports: 01/27/2015            Last EDR Contact: 01/12/2015
        Number of Days to Update: 12                       Next Scheduled EDR Contact: 04/27/2015
                                                           Data Release Frequency: Semi-Annually


   MADERA COUNTY:

   CUPA Facility List
       A listing of sites included in the county’s Certified Unified Program Agency database. California’s Secretary
       for Environmental Protection established the unified hazardous materials and hazardous waste regulatory program
       as required by chapter 6.11 of the California Health and Safety Code. The Unified Program consolidates the administration,
       permits, inspections, and enforcement activities.




                                                                                                                   TC4258808.2s      Page GR-32

                                                                                                                                    238
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 240 of 1236 Page ID
                                     #:5104

   GOVERNMENT RECORDS SEARCHED / DATA CURRENCY TRACKING


        Date of Government Version: 03/20/2015           Source: Madera County Environmental Health
        Date Data Arrived at EDR: 03/24/2015             Telephone: 559-675-7823
        Date Made Active in Reports: 03/31/2015          Last EDR Contact: 03/23/2015
        Number of Days to Update: 7                      Next Scheduled EDR Contact: 06/08/2015
                                                         Data Release Frequency: Varies


   MARIN COUNTY:

   Underground Storage Tank Sites
       Currently permitted USTs in Marin County.
        Date of Government Version: 10/08/2014           Source: Public Works Department Waste Management
        Date Data Arrived at EDR: 10/22/2014             Telephone: 415-499-6647
        Date Made Active in Reports: 12/15/2014          Last EDR Contact: 04/06/2015
        Number of Days to Update: 54                     Next Scheduled EDR Contact: 07/20/2015
                                                         Data Release Frequency: Semi-Annually


   MERCED COUNTY:

   CUPA Facility List
       CUPA facility list.
        Date of Government Version: 02/23/2015           Source: Merced County Environmental Health
        Date Data Arrived at EDR: 02/24/2015             Telephone: 209-381-1094
        Date Made Active in Reports: 03/03/2015          Last EDR Contact: 02/23/2015
        Number of Days to Update: 7                      Next Scheduled EDR Contact: 06/08/2015
                                                         Data Release Frequency: Varies


   MONO COUNTY:

   CUPA Facility List
       CUPA Facility List
        Date of Government Version: 02/27/2015           Source: Mono County Health Department
        Date Data Arrived at EDR: 03/06/2015             Telephone: 760-932-5580
        Date Made Active in Reports: 03/10/2015          Last EDR Contact: 02/26/2015
        Number of Days to Update: 4                      Next Scheduled EDR Contact: 06/15/2015
                                                         Data Release Frequency: Varies


   MONTEREY COUNTY:

   CUPA Facility Listing
       CUPA Program listing from the Environmental Health Division.
        Date of Government Version: 03/19/2015           Source: Monterey County Health Department
        Date Data Arrived at EDR: 03/20/2015             Telephone: 831-796-1297
        Date Made Active in Reports: 03/31/2015          Last EDR Contact: 02/23/2015
        Number of Days to Update: 11                     Next Scheduled EDR Contact: 06/08/2015
                                                         Data Release Frequency: Varies


   NAPA COUNTY:

   Sites With Reported Contamination
         A listing of leaking underground storage tank sites located in Napa county.




                                                                                                            TC4258808.2s    Page GR-33

                                                                                                                           239
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 241 of 1236 Page ID
                                     #:5105

   GOVERNMENT RECORDS SEARCHED / DATA CURRENCY TRACKING


        Date of Government Version: 12/05/2011        Source: Napa County Department of Environmental Management
        Date Data Arrived at EDR: 12/06/2011          Telephone: 707-253-4269
        Date Made Active in Reports: 02/07/2012       Last EDR Contact: 02/26/2015
        Number of Days to Update: 63                  Next Scheduled EDR Contact: 06/15/2015
                                                      Data Release Frequency: No Update Planned

   Closed and Operating Underground Storage Tank Sites
        Underground storage tank sites located in Napa county.
        Date of Government Version: 01/15/2008        Source: Napa County Department of Environmental Management
        Date Data Arrived at EDR: 01/16/2008          Telephone: 707-253-4269
        Date Made Active in Reports: 02/08/2008       Last EDR Contact: 02/26/2015
        Number of Days to Update: 23                  Next Scheduled EDR Contact: 06/15/2015
                                                      Data Release Frequency: No Update Planned


   NEVADA COUNTY:

   CUPA Facility List
       CUPA facility list.
        Date of Government Version: 02/12/2015        Source: Community Development Agency
        Date Data Arrived at EDR: 02/13/2015          Telephone: 530-265-1467
        Date Made Active in Reports: 03/03/2015       Last EDR Contact: 02/06/2015
        Number of Days to Update: 18                  Next Scheduled EDR Contact: 05/18/2015
                                                      Data Release Frequency: Varies


   ORANGE COUNTY:

   List of Industrial Site Cleanups
         Petroleum and non-petroleum spills.
        Date of Government Version: 02/01/2015        Source: Health Care Agency
        Date Data Arrived at EDR: 02/13/2015          Telephone: 714-834-3446
        Date Made Active in Reports: 03/03/2015       Last EDR Contact: 02/09/2015
        Number of Days to Update: 18                  Next Scheduled EDR Contact: 05/25/2015
                                                      Data Release Frequency: Annually

   List of Underground Storage Tank Cleanups
         Orange County Underground Storage Tank Cleanups (LUST).
        Date of Government Version: 02/03/2015        Source: Health Care Agency
        Date Data Arrived at EDR: 02/13/2015          Telephone: 714-834-3446
        Date Made Active in Reports: 03/03/2015       Last EDR Contact: 02/09/2015
        Number of Days to Update: 18                  Next Scheduled EDR Contact: 05/25/2015
                                                      Data Release Frequency: Quarterly

   List of Underground Storage Tank Facilities
         Orange County Underground Storage Tank Facilities (UST).
        Date of Government Version: 02/01/2015        Source: Health Care Agency
        Date Data Arrived at EDR: 02/13/2015          Telephone: 714-834-3446
        Date Made Active in Reports: 02/26/2015       Last EDR Contact: 02/09/2015
        Number of Days to Update: 13                  Next Scheduled EDR Contact: 05/25/2015
                                                      Data Release Frequency: Quarterly


   PLACER COUNTY:




                                                                                                           TC4258808.2s    Page GR-34

                                                                                                                          240
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 242 of 1236 Page ID
                                     #:5106

   GOVERNMENT RECORDS SEARCHED / DATA CURRENCY TRACKING


   Master List of Facilities
        List includes aboveground tanks, underground tanks and cleanup sites.
        Date of Government Version: 03/10/2015          Source: Placer County Health and Human Services
        Date Data Arrived at EDR: 03/12/2015            Telephone: 530-745-2363
        Date Made Active in Reports: 03/18/2015         Last EDR Contact: 03/09/2015
        Number of Days to Update: 6                     Next Scheduled EDR Contact: 06/22/2015
                                                        Data Release Frequency: Semi-Annually


   RIVERSIDE COUNTY:

   Listing of Underground Tank Cleanup Sites
         Riverside County Underground Storage Tank Cleanup Sites (LUST).
        Date of Government Version: 01/28/2015          Source: Department of Environmental Health
        Date Data Arrived at EDR: 01/29/2015            Telephone: 951-358-5055
        Date Made Active in Reports: 03/03/2015         Last EDR Contact: 03/23/2015
        Number of Days to Update: 33                    Next Scheduled EDR Contact: 07/06/2015
                                                        Data Release Frequency: Quarterly

   Underground Storage Tank Tank List
       Underground storage tank sites located in Riverside county.
        Date of Government Version: 01/28/2015          Source: Department of Environmental Health
        Date Data Arrived at EDR: 01/29/2015            Telephone: 951-358-5055
        Date Made Active in Reports: 02/26/2015         Last EDR Contact: 03/23/2015
        Number of Days to Update: 28                    Next Scheduled EDR Contact: 07/06/2015
                                                        Data Release Frequency: Quarterly


   SACRAMENTO COUNTY:

   Toxic Site Clean-Up List
        List of sites where unauthorized releases of potentially hazardous materials have occurred.
        Date of Government Version: 11/03/2014          Source: Sacramento County Environmental Management
        Date Data Arrived at EDR: 01/07/2015            Telephone: 916-875-8406
        Date Made Active in Reports: 02/03/2015         Last EDR Contact: 04/08/2015
        Number of Days to Update: 27                    Next Scheduled EDR Contact: 07/20/2015
                                                        Data Release Frequency: Quarterly

   Master Hazardous Materials Facility List
        Any business that has hazardous materials on site - hazardous material storage sites, underground storage tanks,
        waste generators.
        Date of Government Version: 11/03/2014          Source: Sacramento County Environmental Management
        Date Data Arrived at EDR: 01/09/2015            Telephone: 916-875-8406
        Date Made Active in Reports: 02/03/2015         Last EDR Contact: 04/08/2015
        Number of Days to Update: 25                    Next Scheduled EDR Contact: 07/20/2015
                                                        Data Release Frequency: Quarterly


   SAN BERNARDINO COUNTY:

   Hazardous Material Permits
       This listing includes underground storage tanks, medical waste handlers/generators, hazardous materials handlers,
       hazardous waste generators, and waste oil generators/handlers.




                                                                                                                  TC4258808.2s    Page GR-35

                                                                                                                                 241
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 243 of 1236 Page ID
                                     #:5107

   GOVERNMENT RECORDS SEARCHED / DATA CURRENCY TRACKING


        Date of Government Version: 03/02/2015          Source: San Bernardino County Fire Department Hazardous Materials Division
        Date Data Arrived at EDR: 03/03/2015            Telephone: 909-387-3041
        Date Made Active in Reports: 03/10/2015         Last EDR Contact: 02/09/2015
        Number of Days to Update: 7                     Next Scheduled EDR Contact: 05/25/2015
                                                        Data Release Frequency: Quarterly


   SAN DIEGO COUNTY:

   Hazardous Materials Management Division Database
       The database includes: HE58 - This report contains the business name, site address, business phone number, establishment
       ’H’ permit number, type of permit, and the business status. HE17 - In addition to providing the same information
       provided in the HE58 listing, HE17 provides inspection dates, violations received by the establishment, hazardous
       waste generated, the quantity, method of storage, treatment/disposal of waste and the hauler, and information
       on underground storage tanks. Unauthorized Release List - Includes a summary of environmental contamination cases
       in San Diego County (underground tank cases, non-tank cases, groundwater contamination, and soil contamination
       are included.)
        Date of Government Version: 09/23/2013          Source: Hazardous Materials Management Division
        Date Data Arrived at EDR: 09/24/2013            Telephone: 619-338-2268
        Date Made Active in Reports: 10/17/2013         Last EDR Contact: 03/10/2015
        Number of Days to Update: 23                    Next Scheduled EDR Contact: 06/22/2015
                                                        Data Release Frequency: Quarterly

   Solid Waste Facilities
         San Diego County Solid Waste Facilities.
        Date of Government Version: 10/31/2014          Source: Department of Health Services
        Date Data Arrived at EDR: 11/21/2014            Telephone: 619-338-2209
        Date Made Active in Reports: 12/29/2014         Last EDR Contact: 01/26/2015
        Number of Days to Update: 38                    Next Scheduled EDR Contact: 05/11/2015
                                                        Data Release Frequency: Varies

   Environmental Case Listing
        The listing contains all underground tank release cases and projects pertaining to properties contaminated with
        hazardous substances that are actively under review by the Site Assessment and Mitigation Program.
        Date of Government Version: 03/23/2010          Source: San Diego County Department of Environmental Health
        Date Data Arrived at EDR: 06/15/2010            Telephone: 619-338-2371
        Date Made Active in Reports: 07/09/2010         Last EDR Contact: 03/09/2015
        Number of Days to Update: 24                    Next Scheduled EDR Contact: 06/22/2015
                                                        Data Release Frequency: No Update Planned


   SAN FRANCISCO COUNTY:

   Local Oversite Facilities
        A listing of leaking underground storage tank sites located in San Francisco county.
        Date of Government Version: 09/19/2008          Source: Department Of Public Health San Francisco County
        Date Data Arrived at EDR: 09/19/2008            Telephone: 415-252-3920
        Date Made Active in Reports: 09/29/2008         Last EDR Contact: 02/09/2015
        Number of Days to Update: 10                    Next Scheduled EDR Contact: 05/25/2015
                                                        Data Release Frequency: Quarterly

   Underground Storage Tank Information
       Underground storage tank sites located in San Francisco county.
        Date of Government Version: 11/29/2010          Source: Department of Public Health
        Date Data Arrived at EDR: 03/10/2011            Telephone: 415-252-3920
        Date Made Active in Reports: 03/15/2011         Last EDR Contact: 02/09/2015
        Number of Days to Update: 5                     Next Scheduled EDR Contact: 05/25/2015
                                                        Data Release Frequency: Quarterly


   SAN JOAQUIN COUNTY:




                                                                                                                     TC4258808.2s    Page GR-36

                                                                                                                                    242
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 244 of 1236 Page ID
                                     #:5108

   GOVERNMENT RECORDS SEARCHED / DATA CURRENCY TRACKING


   San Joaquin Co. UST
        A listing of underground storage tank locations in San Joaquin county.
        Date of Government Version: 03/24/2015          Source: Environmental Health Department
        Date Data Arrived at EDR: 03/25/2015            Telephone: N/A
        Date Made Active in Reports: 03/31/2015         Last EDR Contact: 03/23/2015
        Number of Days to Update: 6                     Next Scheduled EDR Contact: 07/06/2015
                                                        Data Release Frequency: Semi-Annually


   SAN LUIS OBISPO COUNTY:

   CUPA Facility List
       Cupa Facility List.
        Date of Government Version: 02/23/2015          Source: San Luis Obispo County Public Health Department
        Date Data Arrived at EDR: 02/24/2015            Telephone: 805-781-5596
        Date Made Active in Reports: 03/03/2015         Last EDR Contact: 02/23/2015
        Number of Days to Update: 7                     Next Scheduled EDR Contact: 06/08/2015
                                                        Data Release Frequency: Varies


   SAN MATEO COUNTY:

   Business Inventory
        List includes Hazardous Materials Business Plan, hazardous waste generators, and underground storage tanks.
        Date of Government Version: 01/09/2015          Source: San Mateo County Environmental Health Services Division
        Date Data Arrived at EDR: 01/12/2015            Telephone: 650-363-1921
        Date Made Active in Reports: 02/03/2015         Last EDR Contact: 03/16/2015
        Number of Days to Update: 22                    Next Scheduled EDR Contact: 06/29/2015
                                                        Data Release Frequency: Annually

   Fuel Leak List
        A listing of leaking underground storage tank sites located in San Mateo county.
        Date of Government Version: 03/16/2015          Source: San Mateo County Environmental Health Services Division
        Date Data Arrived at EDR: 03/17/2015            Telephone: 650-363-1921
        Date Made Active in Reports: 03/24/2015         Last EDR Contact: 03/13/2015
        Number of Days to Update: 7                     Next Scheduled EDR Contact: 06/29/2015
                                                        Data Release Frequency: Semi-Annually


   SANTA BARBARA COUNTY:

   CUPA Facility Listing
       CUPA Program Listing from the Environmental Health Services division.
        Date of Government Version: 09/08/2011          Source: Santa Barbara County Public Health Department
        Date Data Arrived at EDR: 09/09/2011            Telephone: 805-686-8167
        Date Made Active in Reports: 10/07/2011         Last EDR Contact: 02/23/2015
        Number of Days to Update: 28                    Next Scheduled EDR Contact: 06/08/2015
                                                        Data Release Frequency: Varies


   SANTA CLARA COUNTY:

   Cupa Facility List
       Cupa facility list




                                                                                                                  TC4258808.2s    Page GR-37

                                                                                                                                 243
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 245 of 1236 Page ID
                                     #:5109

   GOVERNMENT RECORDS SEARCHED / DATA CURRENCY TRACKING


        Date of Government Version: 02/23/2015          Source: Department of Environmental Health
        Date Data Arrived at EDR: 02/25/2015            Telephone: 408-918-1973
        Date Made Active in Reports: 03/03/2015         Last EDR Contact: 02/23/2015
        Number of Days to Update: 6                     Next Scheduled EDR Contact: 06/08/2015
                                                        Data Release Frequency: Varies

   HIST LUST - Fuel Leak Site Activity Report
        A listing of open and closed leaking underground storage tanks. This listing is no longer updated by the county.
        Leaking underground storage tanks are now handled by the Department of Environmental Health.
        Date of Government Version: 03/29/2005          Source: Santa Clara Valley Water District
        Date Data Arrived at EDR: 03/30/2005            Telephone: 408-265-2600
        Date Made Active in Reports: 04/21/2005         Last EDR Contact: 03/23/2009
        Number of Days to Update: 22                    Next Scheduled EDR Contact: 06/22/2009
                                                        Data Release Frequency: No Update Planned

   LOP Listing
       A listing of leaking underground storage tanks located in Santa Clara county.
        Date of Government Version: 03/03/2014          Source: Department of Environmental Health
        Date Data Arrived at EDR: 03/05/2014            Telephone: 408-918-3417
        Date Made Active in Reports: 03/18/2014         Last EDR Contact: 02/26/2015
        Number of Days to Update: 13                    Next Scheduled EDR Contact: 06/15/2015
                                                        Data Release Frequency: Annually

   Hazardous Material Facilities
       Hazardous material facilities, including underground storage tank sites.
        Date of Government Version: 02/23/2015          Source: City of San Jose Fire Department
        Date Data Arrived at EDR: 02/24/2015            Telephone: 408-535-7694
        Date Made Active in Reports: 03/04/2015         Last EDR Contact: 02/23/2015
        Number of Days to Update: 8                     Next Scheduled EDR Contact: 05/25/2015
                                                        Data Release Frequency: Annually


   SANTA CRUZ COUNTY:

   CUPA Facility List
       CUPA facility listing.
        Date of Government Version: 11/24/2014          Source: Santa Cruz County Environmental Health
        Date Data Arrived at EDR: 11/25/2014            Telephone: 831-464-2761
        Date Made Active in Reports: 12/31/2014         Last EDR Contact: 02/23/2015
        Number of Days to Update: 36                    Next Scheduled EDR Contact: 06/08/2015
                                                        Data Release Frequency: Varies


   SHASTA COUNTY:

   CUPA Facility List
       Cupa Facility List.
        Date of Government Version: 03/11/2015          Source: Shasta County Department of Resource Management
        Date Data Arrived at EDR: 03/13/2015            Telephone: 530-225-5789
        Date Made Active in Reports: 03/24/2015         Last EDR Contact: 02/23/2015
        Number of Days to Update: 11                    Next Scheduled EDR Contact: 06/08/2015
                                                        Data Release Frequency: Varies


   SOLANO COUNTY:




                                                                                                                     TC4258808.2s    Page GR-38

                                                                                                                                    244
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 246 of 1236 Page ID
                                     #:5110

   GOVERNMENT RECORDS SEARCHED / DATA CURRENCY TRACKING


   Leaking Underground Storage Tanks
        A listing of leaking underground storage tank sites located in Solano county.
        Date of Government Version: 03/13/2015          Source: Solano County Department of Environmental Management
        Date Data Arrived at EDR: 03/19/2015            Telephone: 707-784-6770
        Date Made Active in Reports: 03/24/2015         Last EDR Contact: 03/13/2015
        Number of Days to Update: 5                     Next Scheduled EDR Contact: 06/29/2015
                                                        Data Release Frequency: Quarterly

   Underground Storage Tanks
       Underground storage tank sites located in Solano county.
        Date of Government Version: 03/13/2015          Source: Solano County Department of Environmental Management
        Date Data Arrived at EDR: 03/20/2015            Telephone: 707-784-6770
        Date Made Active in Reports: 03/31/2015         Last EDR Contact: 03/13/2015
        Number of Days to Update: 11                    Next Scheduled EDR Contact: 06/29/2015
                                                        Data Release Frequency: Quarterly


   SONOMA COUNTY:

   Cupa Facility List
       Cupa Facility list
        Date of Government Version: 01/06/2015          Source: County of Sonoma Fire & Emergency Services Department
        Date Data Arrived at EDR: 01/09/2015            Telephone: 707-565-1174
        Date Made Active in Reports: 02/05/2015         Last EDR Contact: 03/30/2015
        Number of Days to Update: 27                    Next Scheduled EDR Contact: 07/13/2015
                                                        Data Release Frequency: Varies

   Leaking Underground Storage Tank Sites
        A listing of leaking underground storage tank sites located in Sonoma county.
        Date of Government Version: 01/02/2015          Source: Department of Health Services
        Date Data Arrived at EDR: 01/06/2015            Telephone: 707-565-6565
        Date Made Active in Reports: 02/03/2015         Last EDR Contact: 03/30/2015
        Number of Days to Update: 28                    Next Scheduled EDR Contact: 07/13/2015
                                                        Data Release Frequency: Quarterly


   SUTTER COUNTY:

   Underground Storage Tanks
       Underground storage tank sites located in Sutter county.
        Date of Government Version: 03/09/2015          Source: Sutter County Department of Agriculture
        Date Data Arrived at EDR: 03/10/2015            Telephone: 530-822-7500
        Date Made Active in Reports: 03/18/2015         Last EDR Contact: 03/09/2015
        Number of Days to Update: 8                     Next Scheduled EDR Contact: 06/22/2015
                                                        Data Release Frequency: Semi-Annually


   TUOLUMNE COUNTY:

   CUPA Facility List
       Cupa facility list
        Date of Government Version: 01/30/2015          Source: Divison of Environmental Health
        Date Data Arrived at EDR: 02/03/2015            Telephone: 209-533-5633
        Date Made Active in Reports: 02/27/2015         Last EDR Contact: 01/26/2015
        Number of Days to Update: 24                    Next Scheduled EDR Contact: 05/11/2015
                                                        Data Release Frequency: Varies


   VENTURA COUNTY:




                                                                                                              TC4258808.2s    Page GR-39

                                                                                                                             245
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 247 of 1236 Page ID
                                     #:5111

   GOVERNMENT RECORDS SEARCHED / DATA CURRENCY TRACKING


   Business Plan, Hazardous Waste Producers, and Operating Underground Tanks
        The BWT list indicates by site address whether the Environmental Health Division has Business Plan (B), Waste
        Producer (W), and/or Underground Tank (T) information.
        Date of Government Version: 01/27/2015         Source: Ventura County Environmental Health Division
        Date Data Arrived at EDR: 02/19/2015           Telephone: 805-654-2813
        Date Made Active in Reports: 03/03/2015        Last EDR Contact: 02/16/2015
        Number of Days to Update: 12                   Next Scheduled EDR Contact: 06/01/2015
                                                       Data Release Frequency: Quarterly

   Inventory of Illegal Abandoned and Inactive Sites
        Ventura County Inventory of Closed, Illegal Abandoned, and Inactive Sites.
        Date of Government Version: 12/01/2011         Source: Environmental Health Division
        Date Data Arrived at EDR: 12/01/2011           Telephone: 805-654-2813
        Date Made Active in Reports: 01/19/2012        Last EDR Contact: 04/02/2015
        Number of Days to Update: 49                   Next Scheduled EDR Contact: 07/20/2015
                                                       Data Release Frequency: Annually

   Listing of Underground Tank Cleanup Sites
         Ventura County Underground Storage Tank Cleanup Sites (LUST).
        Date of Government Version: 05/29/2008         Source: Environmental Health Division
        Date Data Arrived at EDR: 06/24/2008           Telephone: 805-654-2813
        Date Made Active in Reports: 07/31/2008        Last EDR Contact: 02/16/2015
        Number of Days to Update: 37                   Next Scheduled EDR Contact: 06/01/2015
                                                       Data Release Frequency: Quarterly

   Medical Waste Program List
        To protect public health and safety and the environment from potential exposure to disease causing agents, the
        Environmental Health Division Medical Waste Program regulates the generation, handling, storage, treatment and
        disposal of medical waste throughout the County.
        Date of Government Version: 12/29/2014         Source: Ventura County Resource Management Agency
        Date Data Arrived at EDR: 01/30/2015           Telephone: 805-654-2813
        Date Made Active in Reports: 03/03/2015        Last EDR Contact: 01/26/2015
        Number of Days to Update: 32                   Next Scheduled EDR Contact: 05/11/2015
                                                       Data Release Frequency: Quarterly

   Underground Tank Closed Sites List
       Ventura County Operating Underground Storage Tank Sites (UST)/Underground Tank Closed Sites List.
        Date of Government Version: 02/27/2015         Source: Environmental Health Division
        Date Data Arrived at EDR: 03/18/2015           Telephone: 805-654-2813
        Date Made Active in Reports: 03/26/2015        Last EDR Contact: 03/18/2015
        Number of Days to Update: 8                    Next Scheduled EDR Contact: 06/29/2015
                                                       Data Release Frequency: Quarterly


   YOLO COUNTY:

   Underground Storage Tank Comprehensive Facility Report
       Underground storage tank sites located in Yolo county.
        Date of Government Version: 12/18/2014         Source: Yolo County Department of Health
        Date Data Arrived at EDR: 12/23/2014           Telephone: 530-666-8646
        Date Made Active in Reports: 01/27/2015        Last EDR Contact: 03/23/2015
        Number of Days to Update: 35                   Next Scheduled EDR Contact: 07/06/2015
                                                       Data Release Frequency: Annually


   YUBA COUNTY:




                                                                                                                 TC4258808.2s    Page GR-40

                                                                                                                                246
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 248 of 1236 Page ID
                                     #:5112

   GOVERNMENT RECORDS SEARCHED / DATA CURRENCY TRACKING


   CUPA Facility List
       CUPA facility listing for Yuba County.
        Date of Government Version: 02/17/2015          Source: Yuba County Environmental Health Department
        Date Data Arrived at EDR: 02/19/2015            Telephone: 530-749-7523
        Date Made Active in Reports: 03/03/2015         Last EDR Contact: 02/16/2015
        Number of Days to Update: 12                    Next Scheduled EDR Contact: 05/18/2015
                                                        Data Release Frequency: Varies



   OTHER DATABASE(S)

   Depending on the geographic area covered by this report, the data provided in these specialty databases may or may not be
   complete. For example, the existence of wetlands information data in a specific report does not mean that all wetlands in the
   area covered by the report are included. Moreover, the absence of any reported wetlands information does not necessarily
   mean that wetlands do not exist in the area covered by the report.

   CT MANIFEST: Hazardous Waste Manifest Data
       Facility and manifest data. Manifest is a document that lists and tracks hazardous waste from the generator through
       transporters to a tsd facility.
        Date of Government Version: 07/30/2013          Source: Department of Energy & Environmental Protection
        Date Data Arrived at EDR: 08/19/2013            Telephone: 860-424-3375
        Date Made Active in Reports: 10/03/2013         Last EDR Contact: 11/17/2014
        Number of Days to Update: 45                    Next Scheduled EDR Contact: 03/02/2015
                                                        Data Release Frequency: No Update Planned

   NJ MANIFEST: Manifest Information
       Hazardous waste manifest information.
        Date of Government Version: 12/31/2011          Source: Department of Environmental Protection
        Date Data Arrived at EDR: 07/19/2012            Telephone: N/A
        Date Made Active in Reports: 08/28/2012         Last EDR Contact: 01/12/2015
        Number of Days to Update: 40                    Next Scheduled EDR Contact: 04/27/2015
                                                        Data Release Frequency: Annually

   NY MANIFEST: Facility and Manifest Data
       Manifest is a document that lists and tracks hazardous waste from the generator through transporters to a TSD
       facility.
        Date of Government Version: 01/01/2015          Source: Department of Environmental Conservation
        Date Data Arrived at EDR: 02/04/2015            Telephone: 518-402-8651
        Date Made Active in Reports: 02/27/2015         Last EDR Contact: 02/04/2015
        Number of Days to Update: 23                    Next Scheduled EDR Contact: 05/18/2015
                                                        Data Release Frequency: Annually

   PA MANIFEST: Manifest Information
       Hazardous waste manifest information.
        Date of Government Version: 12/31/2013          Source: Department of Environmental Protection
        Date Data Arrived at EDR: 07/21/2014            Telephone: 717-783-8990
        Date Made Active in Reports: 08/25/2014         Last EDR Contact: 01/19/2015
        Number of Days to Update: 35                    Next Scheduled EDR Contact: 05/04/2015
                                                        Data Release Frequency: Annually

   RI MANIFEST: Manifest information
        Hazardous waste manifest information
        Date of Government Version: 12/31/2013          Source: Department of Environmental Management
        Date Data Arrived at EDR: 07/15/2014            Telephone: 401-222-2797
        Date Made Active in Reports: 08/13/2014         Last EDR Contact: 02/23/2015
        Number of Days to Update: 29                    Next Scheduled EDR Contact: 06/08/2015
                                                        Data Release Frequency: Annually




                                                                                                                     TC4258808.2s    Page GR-41

                                                                                                                                    247
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 249 of 1236 Page ID
                                     #:5113

   GOVERNMENT RECORDS SEARCHED / DATA CURRENCY TRACKING


   WI MANIFEST: Manifest Information
       Hazardous waste manifest information.
        Date of Government Version: 12/31/2014           Source: Department of Natural Resources
        Date Data Arrived at EDR: 03/19/2015             Telephone: N/A
        Date Made Active in Reports: 04/07/2015          Last EDR Contact: 03/13/2015
        Number of Days to Update: 19                     Next Scheduled EDR Contact: 06/29/2015
                                                         Data Release Frequency: Annually

   Oil/Gas Pipelines: This data was obtained by EDR from the USGS in 1994. It is referred to by USGS as GeoData Digital Line Graphs
   from 1:100,000-Scale Maps. It was extracted from the transportation category including some oil, but primarily
   gas pipelines.

   Sensitive Receptors: There are individuals deemed sensitive receptors due to their fragile immune systems and special sensitivity
   to environmental discharges. These sensitive receptors typically include the elderly, the sick, and children. While the location of all
   sensitive receptors cannot be determined, EDR indicates those buildings and facilities - schools, daycares, hospitals, medical centers,
   and nursing homes - where individuals who are sensitive receptors are likely to be located.

     AHA Hospitals:
        Source: American Hospital Association, Inc.
        Telephone: 312-280-5991
        The database includes a listing of hospitals based on the American Hospital Association’s annual survey of hospitals.
     Medical Centers: Provider of Services Listing
        Source: Centers for Medicare & Medicaid Services
        Telephone: 410-786-3000
        A listing of hospitals with Medicare provider number, produced by Centers of Medicare & Medicaid Services,
        a federal agency within the U.S. Department of Health and Human Services.
     Nursing Homes
        Source: National Institutes of Health
        Telephone: 301-594-6248
        Information on Medicare and Medicaid certified nursing homes in the United States.
     Public Schools
        Source: National Center for Education Statistics
        Telephone: 202-502-7300
        The National Center for Education Statistics’ primary database on elementary
        and secondary public education in the United States. It is a comprehensive, annual, national statistical
        database of all public elementary and secondary schools and school districts, which contains data that are
        comparable across all states.
     Private Schools
        Source: National Center for Education Statistics
        Telephone: 202-502-7300
        The National Center for Education Statistics’ primary database on private school locations in the United States.
     Daycare Centers: Licensed Facilities
        Source: Department of Social Services
        Telephone: 916-657-4041


   Flood Zone Data: This data, available in select counties across the country, was obtained by EDR in 2003 & 2011 from the Federal
   Emergency Management Agency (FEMA). Data depicts 100-year and 500-year flood zones as defined by FEMA.

   NWI: National Wetlands Inventory. This data, available in select counties across the country, was obtained by EDR
   in 2002, 2005 and 2010 from the U.S. Fish and Wildlife Service.


   Scanned Digital USGS 7.5’ Topographic Map (DRG)
     Source: United States Geologic Survey
     A digital raster graphic (DRG) is a scanned image of a U.S. Geological Survey topographic map. The map images
     are made by scanning published paper maps on high-resolution scanners. The raster image
     is georeferenced and fit to the Universal Transverse Mercator (UTM) projection.




                                                                                                                      TC4258808.2s      Page GR-42

                                                                                                                                      248
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 250 of 1236 Page ID
                                     #:5114

   GOVERNMENT RECORDS SEARCHED / DATA CURRENCY TRACKING


   STREET AND ADDRESS INFORMATION

   © 2010 Tele Atlas North America, Inc. All rights reserved. This material is proprietary and the subject of copyright protection
   and other intellectual property rights owned by or licensed to Tele Atlas North America, Inc. The use of this material is subject
   to the terms of a license agreement. You will be held liable for any unauthorized copying or disclosure of this material.




                                                                                                                        TC4258808.2s    Page GR-43

                                                                                                                                       249
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 251 of 1236 Page ID
                                     #:5115


                                             APPENDIX D
                                      HISTORICAL RECORD SEARCH
   (HISTORICAL SANBORN FIRE INSURANCE MAPS / AERIAL PHOTOS / TOPO MAPS / HISTORICAL CITY DIRECTORIES /
                                     OTHER HISTORICAL RECORDS)




                                                                            Odic   Environmental




                                                                                                   250
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 252 of 1236 Page ID
                                     #:5116


  6347752-ESAI
  3568 Motor Ave
  Los Angeles, CA 90034


  Inquiry Number: 2600942.3
  September 28, 2009




                                  &HUWLILHG6DQERUQ0DS5HSRUW




                                                                          251
     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 253 of 1236 Page ID
                                          #:5117

  Certified Sanborn® Map Report                                                                                                                   9/28/09


     Site Name:                                       Client Name:
     6347752-ESAI                                     ODIC Environmental
     3568 Motor Ave                                   3255 Wilshire Blvd
     Los Angeles, CA 90034                            Los Angeles, CA 90010

     EDR Inquiry # 2600942.3                          Contact: Frank Trinidad

      The complete Sanborn Library collection has been searched by EDR, and fire insurance maps covering the target
      property location provided by ODIC Environmental were identified for the years listed below. The certified Sanborn
      Library search results in this report can be authenticated by visiting www.edrnet.com/sanborn and entering the
      certification number. Only Environmental Data Resources Inc. (EDR) is authorized to grant rights for commercial
      reproduction of maps by Sanborn Library LLC, the copyright holder for the collection.


   Certified Sanborn Results:

   Site Name:                 6347752-ESAI
   Address:                   3568 Motor Ave
   City, State, Zip:          Los Angeles, CA 90034
   Cross Street:
   P.O. #                     092509
   Project:                   6347752ESAI                                                                                    Sanborn® Library search results
                                                                                                                             Certification # C64E-427E-8B39
   Certification #            C64E-427E-8B39

   Maps Provided:                                                                                          The Sanborn Library includes more than 1.2 million
                                                                                                           Sanborn fire insurance maps, which track historical
    1970                                                                                                   property usage in approximately 12,000 American
    1950                                                                                                   cities and towns. Collections searched:
    1949
    1929                                                                                                              Library of Congress
    1924                                                                                                              University Publications of America
    1910                                                                                                              EDR Private Collection



Limited Permission To Make Copies
ODIC Environmental (the client) is permitted to make up to THREE photocopies of this Sanborn Map transmittal and each fire insurance map
accompanying this report solely for the limited use of its customer. No one other than the client is authorized to make copies. Upon request made
directly to an EDR Account Executive, the client may be permitted to make a limited number of additional photocopies. This permission is
conditioned upon compliance by the client, its customer and their agents with EDR's copyright policy; a copy of which is available upon request.




                                                  Disclaimer - Copyright and Trademark notice
 This Report contains certain information obtained from a variety of public and other sources reasonably available to Environmental Data Resources, Inc. It cannot be
 concluded from this Report that coverage information for the target and surrounding properties does not exist from other sources. NO WARRANTY EXPRESSED OR
  MPLIED, IS MADE WHATSOEVER IN CONNECTION WITH THIS REPORT. ENVIRONMENTAL DATA RESOURCES, INC. SPECIFICALLY DISCLAIMS THE
 MAKING OF ANY SUCH WARRANTIES, INCLUDING WITHOUT LIMITATION, MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE. ALL
 RISK IS ASSUMED BY THE USER. IN NO EVENT SHALL ENVIRONMENTAL DATA RESOURCES, INC. BE LIABLE TO ANYONE, WHETHER ARISING OUT OF
 ERRORS OR OMISSIONS, NEGLIGENCE, ACCIDENT OR ANY OTHER CAUSE, FOR ANY LOSS OF DAMAGE, INCLUDING, WITHOUT LIMITATION, SPECIAL,
 INCIDENTAL CONSEQUENTIAL, OR EXEMPLARY DAMAGES. ANY LIABILITY ON THE PART OF ENVIRONMENTAL DATA RESOURCES, INC. IS STRICTLY
 LIMITED TO A REFUND OF THE AMOUNT PAID FOR THIS REPORT. Purchaser accepts this Report "AS IS". Any analyses, estimates, ratings, environmental risk
 levels or risk codes provided in this Report are provided for illustrative purposes only, and are not intended to provide, nor should they be interpreted as providing
 any facts regarding, or prediction or forecast of, any environmental risk for any property. Only a Phase I Environmental Site Assessment performed by an
 environmental professional can provide information regarding the environmental risk for any property. Additionally, the information provided in this Report is not to be
 construed as legal advice.

 Copyright 2009 by Environmental Data Resources, Inc. All rights reserved. Reproduction in any media or format, in whole or in part, of any report or map of
 Environmental Data Resources, Inc., or its affiliates, is prohibited without prior written permission.

 EDR and its logos (including Sanborn and Sanborn Map) are trademarks of Environmental Data Resources, Inc. or its affiliates. All other trademarks used herein are
 he property of their respective owners.




                                                                                                                                                               2600942 - 3   page 2

                                                                                                                                                                   252
     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 254 of 1236 Page ID
                                          #:5118

                Certified Sanborn® Map Report Enhancements for 2009


The accompanying Certified Sanborn Map Report reflects a number of enhancements that make it easier for you to
review these historical maps. EDR has digitally joined together the more than one million fire insurance maps from
the Sanborn Library collection so that your target property is centered, making it easier for you to review adjoining
properties. Here is a list of the new features:

· Your target property is centered on each map. You can quickly locate your target property and view adjoining
properties. Plus, adjoining properties are included more often, reducing your need to refer to additional maps.

· All maps are now displayed at a uniform scale. This makes it easier for you to view changes to the property over
time.

· We’ve increased coverage by adding thousands of new maps from 40 cities for years 1994-2007.

· A new Map Key and Sheet Thumbnails let you reference sheet numbers, year and volume of original Sanborn
Map panels used for this report.


For more information about the new enhancements to the Certified Sanborn Map Report, contact your EDR
representative at 800-352-0050.




                                                                                                             2600942 - 3   page 3

                                                                                                                253
                      Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 255 of 1236 Page ID
                                                           #:5119
                                                            1970 Certified Sanborn Map
     C64E-427E-8B39




Site Name                6347752-ESAI
Address                  3568 Motor Ave

City, ST, ZIP            Los Angeles CA 90034

Client                   ODIC Environmental
EDR Inquiry              2600942.3
Order Date               9/28/2009 4 53 03 PM
Cert fication #          C64E-427E-8B39


Copyright             1970


   This Certified Sanborn Map combines the following sheets
   (thumbnails on page 3).                                               0 Feet   150    300                          600
                                                Volume 1, Sheet 21




                                                                                               2600942 - 3   page 6


                                                                                                         254
                      Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 256 of 1236 Page ID
                                                           #:5120
                                                            1950 Certified Sanborn Map
     C64E-427E-8B39




Site Name                6347752-ESAI
Address                  3568 Motor Ave

City, ST, ZIP            Los Angeles CA 90034

Client                   ODIC Environmental
EDR Inquiry              2600942.3
Order Date               9/28/2009 4 53 03 PM
Cert fication #          C64E-427E-8B39


Copyright             1950


   This Certified Sanborn Map combines the following sheets
   (thumbnails on page 3).                                               0 Feet   150    300                          600
                                                Volume 1, Sheet 21




                                                                                               2600942 - 3   page 7


                                                                                                         255
                      Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 257 of 1236 Page ID
                                                           #:5121
                                                            1949 Certified Sanborn Map
     C64E-427E-8B39




Site Name                6347752-ESAI
Address                  3568 Motor Ave

City, ST, ZIP            Los Angeles CA 90034

Client                   ODIC Environmental
EDR Inquiry              2600942.3
Order Date               9/28/2009 4 53 03 PM
Cert fication #          C64E-427E-8B39


Copyright             1949


   This Certified Sanborn Map combines the following sheets
   (thumbnails on page 3).                                               0 Feet   150    300                          600
                                                Volume 1, Sheet 21




                                                                                               2600942 - 3   page 8


                                                                                                         256
                      Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 258 of 1236 Page ID
                                                           #:5122
                                                            1929 Certified Sanborn Map
     C64E-427E-8B39




Site Name                6347752-ESAI
Address                  3568 Motor Ave

City, ST, ZIP            Los Angeles CA 90034

Client                   ODIC Environmental
EDR Inquiry              2600942.3
Order Date               9/28/2009 4 53 03 PM
Cert fication #          C64E-427E-8B39


Copyright             1929


   This Certified Sanborn Map combines the following sheets
   (thumbnails on page 3).                                               0 Feet   150    300                          600
                                                Volume 1, Sheet 21




                                                                                               2600942 - 3   page 9


                                                                                                         257
                      Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 259 of 1236 Page ID
                                                           #:5123
                                                            1924 Certified Sanborn Map
     C64E-427E-8B39




Site Name                6347752-ESAI
Address                  3568 Motor Ave

City, ST, ZIP            Los Angeles CA 90034

Client                   ODIC Environmental
EDR Inquiry              2600942.3
Order Date               9/28/2009 4 53 03 PM
Cert fication #          C64E-427E-8B39


Copyright             1924


   This Certified Sanborn Map combines the following sheets
   (thumbnails on page 3).                                               0 Feet   150    300                           600
                                                Volume 1, Sheet 21




                                                                                               2600942 - 3   page 10


                                                                                                             258
                      Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 260 of 1236 Page ID
                                                           #:5124
                                                             1910 Certified Sanborn Map
     C64E-427E-8B39




Site Name                6347752-ESAI
Address                  3568 Motor Ave

City, ST, ZIP            Los Angeles CA 90034

Client                   ODIC Environmental
EDR Inquiry              2600942.3
Order Date               9/28/2009 4 53 03 PM
Cert fication #          C64E-427E-8B39


Copyright             1910


   This Certified Sanborn Map combines the following sheets
   (thumbnails on page 3).                                                0 Feet   150    300                           600
                                                Volume 1, Sheet 3




                                                                                                2600942 - 3   page 11


                                                                                                              259
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 261 of 1236 Page ID
                                     #:5125


  6347752-ESAI
  3568 Motor Ave
  Los Angeles, CA 90034


  Inquiry Number: 2600942.5
  September 28, 2009




                       7KH('5$HULDO3KRWR'HFDGH3DFNDJH




                                                                          260
  Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 262 of 1236 Page ID
                                       #:5126
                                     EDR Aerial Photo Decade Package

  Environmental Data Resources, Inc. (EDR) Aerial Photo Decade Package is a screening tool designed to assist
  environmental professionals in evaluating potential liability on a target property resulting from past activities. EDRs
  professional researchers provide digitally reproduced historical aerial photographs, and when available, provide one photo
  per decade.



  When delivered electronically by EDR, the aerial photo images included with this report are for ONE TIME USE
  ONLY. Further reproduction of these aerial photo images is prohibited without permission from EDR. For more
  information contact your EDR Account Executive.




                                                      Thank you for your business.
                                                  Please contact EDR at 1-800-352-0050
                                                     with any questions or comments.




                                             Disclaimer - Copyright and Trademark Notice
This Report contains certain information obtained from a variety of public and other sources reasonably available to Environmental Data Resources, Inc.
It cannot be concluded from this Report that coverage information for the target and surrounding properties does not exist from other sources. NO
WARRANTY EXPRESSED OR IMPLIED, IS MADE WHATSOEVER IN CONNECTION WITH THIS REPORT. ENVIRONMENTAL DATA
RESOURCES, INC. SPECIFICALLY DISCLAIMS THE MAKING OF ANY SUCH WARRANTIES, INCLUDING WITHOUT LIMITATION,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE. ALL RISK IS ASSUMED BY THE USER. IN NO EVENT SHALL
ENVIRONMENTAL DATA RESOURCES, INC. BE LIABLE TO ANYONE, WHETHER ARISING OUT OF ERRORS OR OMISSIONS, NEGLIGENCE,
ACCIDENT OR ANY OTHER CAUSE, FOR ANY LOSS OF DAMAGE, INCLUDING, WITHOUT LIMITATION, SPECIAL, INCIDENTAL,
CONSEQUENTIAL, OR EXEMPLARY DAMAGES. ANY LIABILITY ON THE PART OF ENVIRONMENTAL DATA RESOURCES, INC. IS STRICTLY
LIMITED TO A REFUND OF THE AMOUNT PAID FOR THIS REPORT. Purchaser accepts this Report AS IS. Any analyses, estimates, ratings,
environmental risk levels or risk codes provided in this Report are provided for illustrative purposes only, and are not intended to provide, nor should they
be interpreted as providing any facts regarding, or prediction or forecast of, any environmental risk for any property. Only a Phase I Environmental Site
Assessment performed by an environmental professional can provide information regarding the environmental risk for any property. Additionally, the
information provided in this Report is not to be construed as legal advice.

Copyright 2009 by Environmental Data Resources, Inc. All rights reserved. Reproduction in any media or format, in whole or in part, of any report or map
of Environmental Data Resources, Inc., or its affiliates, is prohibited without prior written permission.

EDR and its logos (including Sanborn and Sanborn Map) are trademarks of Environmental Data Resources, Inc. or its affiliates. All other trademarks
used herein are the property of their respective owners.



                                                                                                                                             261
 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 263 of 1236 Page ID
                                      #:5127




INQUIRY #:   2600942.5

YEAR:   1928

               = 500'

                                                                           262
 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 264 of 1236 Page ID
                                      #:5128




INQUIRY #:   2600942.5

YEAR:   1938

               = 555'

                                                                           263
 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 265 of 1236 Page ID
                                      #:5129




INQUIRY #:   2600942.5

YEAR:   1947

               = 666'

                                                                           264
 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 266 of 1236 Page ID
                                      #:5130




INQUIRY #:   2600942.5

YEAR:   1956

               = 400'

                                                                           265
 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 267 of 1236 Page ID
                                      #:5131




INQUIRY #:   2600942.5

YEAR:   1965

               = 666'

                                                                           266
 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 268 of 1236 Page ID
                                      #:5132




INQUIRY #:   2600942.5

YEAR:   1976

               = 666'

                                                                           267
 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 269 of 1236 Page ID
                                      #:5133




INQUIRY #:   2600942.5

YEAR:   1989

               = 666'

                                                                           268
 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 270 of 1236 Page ID
                                      #:5134




INQUIRY #:   2600942.5

YEAR:   1994

               = 666'

                                                                           269
 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 271 of 1236 Page ID
                                      #:5135




INQUIRY #:   2600942.5

YEAR:   2002

               = 666'

                                                                           270
   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 272 of 1236 Page ID
                                        #:5136




INQUIRY #:   2600942.5
YEAR:   2005

               = 604'

                                                                             271
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 273 of 1236 Page ID
                                     #:5137


  6347752-ESAI
  3568 Motor Ave
  Los Angeles, CA 90034


  Inquiry Number: 2600942.4
  September 28, 2009




              7KH('5+LVWRULFDO7RSRJUDSKLF0DS5HSRUW




                                                                          272
  Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 274 of 1236 Page ID
                                       #:5138
                               EDR Historical Topographic Map Report

  Environmental Data Resources, Inc.s (EDR) Historical Topographic Map Report is designed to assist professionals in
  evaluating potential liability on a target property resulting from past activities. EDRs Historical Topographic Map Report
  includes a search of a collection of public and private color historical topographic maps, dating back to the early 1900s.




                                                      Thank you for your business.
                                                  Please contact EDR at 1-800-352-0050
                                                     with any questions or comments.




                                             Disclaimer - Copyright and Trademark Notice
This Report contains certain information obtained from a variety of public and other sources reasonably available to Environmental Data Resources, Inc.
It cannot be concluded from this Report that coverage information for the target and surrounding properties does not exist from other sources. NO
WARRANTY EXPRESSED OR IMPLIED, IS MADE WHATSOEVER IN CONNECTION WITH THIS REPORT. ENVIRONMENTAL DATA
RESOURCES, INC. SPECIFICALLY DISCLAIMS THE MAKING OF ANY SUCH WARRANTIES, INCLUDING WITHOUT LIMITATION,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE. ALL RISK IS ASSUMED BY THE USER. IN NO EVENT SHALL
ENVIRONMENTAL DATA RESOURCES, INC. BE LIABLE TO ANYONE, WHETHER ARISING OUT OF ERRORS OR OMISSIONS, NEGLIGENCE,
ACCIDENT OR ANY OTHER CAUSE, FOR ANY LOSS OF DAMAGE, INCLUDING, WITHOUT LIMITATION, SPECIAL, INCIDENTAL,
CONSEQUENTIAL, OR EXEMPLARY DAMAGES. ANY LIABILITY ON THE PART OF ENVIRONMENTAL DATA RESOURCES, INC. IS STRICTLY
LIMITED TO A REFUND OF THE AMOUNT PAID FOR THIS REPORT. Purchaser accepts this Report AS IS. Any analyses, estimates, ratings,
environmental risk levels or risk codes provided in this Report are provided for illustrative purposes only, and are not intended to provide, nor should they
be interpreted as providing any facts regarding, or prediction or forecast of, any environmental risk for any property. Only a Phase I Environmental Site
Assessment performed by an environmental professional can provide information regarding the environmental risk for any property. Additionally, the
information provided in this Report is not to be construed as legal advice.

Copyright 2009 by Environmental Data Resources, Inc. All rights reserved. Reproduction in any media or format, in whole or in part, of any report or map
of Environmental Data Resources, Inc., or its affiliates, is prohibited without prior written permission.

EDR and its logos (including Sanborn and Sanborn Map) are trademarks of Environmental Data Resources, Inc. or its affiliates. All other trademarks
used herein are the property of their respective owners.



                                                                                                                                             273
    Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 275 of 1236 Page ID
                                           #:5139
                                Historical Topographic Map




     TARGET QUAD             SITE NAME: 6347752-ESAI            CLIENT:   ODIC Environmental
N    NAME:     LOS ANGELES   ADDRESS:   3568 Motor Ave          CONTACT:  Frank Trinidad
→




     MAP YEAR: 1900                     Los Angeles, CA 90034   INQUIRY#: 2600942.4
                             LAT/LONG: 34.025 / 118.407         RESEARCH DATE: 09/28/2009
     SERIES:   15
     SCALE:    1:62500


                                                                                               274
    Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 276 of 1236 Page ID
                                           #:5140
                                Historical Topographic Map




     TARGET QUAD                     SITE NAME: 6347752-ESAI            CLIENT:   ODIC Environmental
N    NAME:     SOUTHERN CA SHEET 1   ADDRESS:   3568 Motor Ave          CONTACT:  Frank Trinidad
→




     MAP YEAR: 1901                             Los Angeles, CA 90034   INQUIRY#: 2600942.4
                                     LAT/LONG: 34.025 / 118.407         RESEARCH DATE: 09/28/2009
     SERIES:   60
     SCALE:    1:250000


                                                                                              275
    Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 277 of 1236 Page ID
                                           #:5141
                                Historical Topographic Map




     TARGET QUAD              SITE NAME: 6347752-ESAI            CLIENT:   ODIC Environmental
N    NAME:     SANTA MONICA   ADDRESS:   3568 Motor Ave          CONTACT:  Frank Trinidad
→




     MAP YEAR: 1902                      Los Angeles, CA 90034   INQUIRY#: 2600942.4
                              LAT/LONG: 34.025 / 118.407         RESEARCH DATE: 09/28/2009
     SERIES:   15
     SCALE:    1:62500


                                                                                                276
    Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 278 of 1236 Page ID
                                           #:5142
                                Historical Topographic Map




     TARGET QUAD               SITE NAME: 6347752-ESAI            CLIENT:   ODIC Environmental
N    NAME:     BEVERLY HILLS   ADDRESS:   3568 Motor Ave          CONTACT:  Frank Trinidad
→




     MAP YEAR: 1934                       Los Angeles, CA 90034   INQUIRY#: 2600942.4
                               LAT/LONG: 34.025 / 118.407         RESEARCH DATE: 09/28/2009
     SERIES:   6
     SCALE:    1:24000


                                                                                                 277
    Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 279 of 1236 Page ID
                                           #:5143
                                Historical Topographic Map




     TARGET QUAD          SITE NAME: 6347752-ESAI            CLIENT:   ODIC Environmental
N    NAME:     SAWTELLE   ADDRESS:   3568 Motor Ave          CONTACT:  Frank Trinidad
→




     MAP YEAR: 1934                  Los Angeles, CA 90034   INQUIRY#: 2600942.4
                          LAT/LONG: 34.025 / 118.407         RESEARCH DATE: 09/28/2009
     SERIES:   6
     SCALE:    1:24000


                                                                                            278
    Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 280 of 1236 Page ID
                                           #:5144
                                Historical Topographic Map




     TARGET QUAD               SITE NAME: 6347752-ESAI            CLIENT:   ODIC Environmental
N    NAME:     BEVERLY HILLS   ADDRESS:   3568 Motor Ave          CONTACT:  Frank Trinidad
→




     MAP YEAR: 1966                       Los Angeles, CA 90034   INQUIRY#: 2600942.4
                               LAT/LONG: 34.025 / 118.407         RESEARCH DATE: 09/28/2009
     SERIES:   7.5
     SCALE:    1:24000


                                                                                                 279
    Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 281 of 1236 Page ID
                                           #:5145
                                Historical Topographic Map




     TARGET QUAD               SITE NAME: 6347752-ESAI            CLIENT:   ODIC Environmental
N    NAME:     BEVERLY HILLS   ADDRESS:   3568 Motor Ave          CONTACT:  Frank Trinidad
→




     MAP YEAR: 1972                       Los Angeles, CA 90034   INQUIRY#: 2600942.4
     PHOTOREVISED FROM:1966    LAT/LONG: 34.025 / 118.407         RESEARCH DATE: 09/28/2009
     SERIES:   7.5
     SCALE:    1:24000


                                                                                                 280
    Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 282 of 1236 Page ID
                                           #:5146
                                Historical Topographic Map




     TARGET QUAD               SITE NAME: 6347752-ESAI            CLIENT:   ODIC Environmental
N    NAME:     BEVERLY HILLS   ADDRESS:   3568 Motor Ave          CONTACT:  Frank Trinidad
→




     MAP YEAR: 1981                       Los Angeles, CA 90034   INQUIRY#: 2600942.4
     PHOTOREVISED FROM:1966    LAT/LONG: 34.025 / 118.407         RESEARCH DATE: 09/28/2009
     SERIES:   7.5
     SCALE:    1:24000


                                                                                                 281
    Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 283 of 1236 Page ID
                                           #:5147
                                Historical Topographic Map




     TARGET QUAD               SITE NAME: 6347752-ESAI            CLIENT:   ODIC Environmental
N    NAME:     BEVERLY HILLS   ADDRESS:   3568 Motor Ave          CONTACT:  Frank Trinidad
→




     MAP YEAR: 1994                       Los Angeles, CA 90034   INQUIRY#: 2600942.4
     REVISED FROM:1966         LAT/LONG: 34.025 / 118.407         RESEARCH DATE: 09/28/2009
     SERIES:   7.5
     SCALE:    1:24000


                                                                                                 282
    Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 284 of 1236 Page ID
                                           #:5148
                                Historical Topographic Map




     TARGET QUAD               SITE NAME: 6347752-ESAI            CLIENT:   ODIC Environmental
N    NAME:     BEVERLY HILLS   ADDRESS:   3568 Motor Ave          CONTACT:  Frank Trinidad
→




     MAP YEAR: 1995                       Los Angeles, CA 90034   INQUIRY#: 2600942.4
                               LAT/LONG: 34.025 / 118.407         RESEARCH DATE: 09/28/2009
     SERIES:   7.5
     SCALE:    1:24000


                                                                                                 283
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 285 of 1236 Page ID
                                     #:5149



(6$,
  
    

  !!"
# $  !!




                           7KH('5&LW\'LUHFWRU\$EVWUDFW




                                                             :KHHOHUV)DUPV5RDG
                                                             0LOIRUG&7
                                                             
            (
            (QYLURQPHQWDO'DWD5HVRXUFHV,QF
              YU      W  W  H R U     Q                   ZZZHGUQHWFRP




                                                                               284
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 286 of 1236 Page ID
                                     #:5150


                                               7$%/(2)&217(176


    6(&7,21

    ([HFXWLYH6XPPDU\
    )LQGLQJV




                                                  7KDQN\RXIRU\RXUEXVLQHVV
                                              % & ' &' ()*& +,,!,
                                                 - .&   '  "




                                      'LVFODLPHU&RS\ULJKWDQG7UDGHPDUN1RWLFH
  /.* $ ' &' &0 &  & 10 & &  0$'&1 .  '  &&& &&  
  (    &)& &*  ' '" '&  ''1 10  .* $  .& ' & 0 & 0  .  &  &1
   1$ $  1   2 0  .  ' "12:$55$17<(;35(66('25,03/,(',60$'(
  :+$762(9(5,1&211(&7,21:,7+7+,65(3257(19,5210(17$/'$7$5(6285&(6,1&63(&,),&$//<
  ',6&/$,067+(0$.,1*2)$1<68&+:$55$17,(6,1&/8',1*:,7+287/,0,7$7,210(5&+$17$%,/,7<
  25),71(66)25$3$57,&8/$586(25385326($//5,6.,6$6680('%<7+(86(5,112(9(176+$//
  (19,5210(17$/'$7$5(6285&(6,1&%(/,$%/(72$1<21(:+(7+(5$5,6,1*2872)(5525625
  20,66,2161(*/,*(1&($&&,'(1725$1<27+(5&$86()25$1</26625'$0$*(,1&/8',1*
  :,7+287/,0,7$7,2163(&,$/,1&,'(17$/&216(48(17,$/25(;(03/$5<'$0$*(6$1</,$%,/,7<21
  7+(3$572)(19,5210(17$/'$7$5(6285&(6,1&,6675,&7/</,0,7('72$5()81'2)7+($02817
  3$,')257+,65(3257% '.& &'' $  .* $ 3 ##3" &&   &  &      & 4
        4'1 $  1 1 .* $ & $  1 10  &  $ $ &1&   1 1 $  1  
  .1 .   $        1&$  1&0&'  & 1 $ 1'  0 '& 0&     & 40 &
  $ $ "5&%.& (    &#     $ 0  1&     &$ 0 &'&$  1 
  0 &  & 1 .      & 40 &$ $ " 11 & . 0 & $  1 1 .* $   
   '  1& &&1 ' "
  $ . !(    &)& &*  ' '"  .      1"* $ 1' & 1& 0 & -.   
  $& 0& $  &$0(    &)& &*  ' '"  &00& $ .  1- . $  -  $ " 
  ()*&1 6'1#& &1#& &$7&  &1 & 40(    &)& &*  ' '"  &00& "
    .  &1 & 4 1. &  . $ $ 0 .   $ '  - "




                                                                                                                            285
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 287 of 1236 Page ID
                                     #:5151




                    (QKDQFHPHQWVWR('5&LW\'LUHFWRU\$EVWUDFW


   -0 ! . ()* ) '    &' .&  .&' 1- .&11 &0 & &1
  0 &  "/.   .&'   -&4  ' 1 '    & '.$ '   00'  0 2 &1
  . 0 .&   0 "/.  .&'   -$   . $ 0   ' &18$ $  
  &1-$ 1$   -0 .  $ "

  &LW\'LUHFWRU\5HSRUW/.     $ &  .&'   .&          &1   . ()* ) '  
    &' 

  +"([HFXWLYH6XPPDU\/.  $  - .&(2 '  #&  .&   .  ' 
  ' 1 . $ $& & 0 .  $ "9. & && &$& ' &$&$  1 1- . . 
   $ .- . '& 0$ $    & '. 1"

  !"3DJH,PDJHV9. & &&  . &' &$&  ' & - '1 1 .  $$ 12
   .& '&  - . 0 0 &  .& &$  1 &11 &. "()*.&'$ . 
  $  '1  .  & "

  ")LQGLQJV/LVWHGE\/RFDWLRQ  .  0 .&'    .& 01& - $ 1
  &11 "/.-0'&  1'  .    1   - & &' ":1& 
  $  1 11  &'.$ $ &11  1          '. '& 1 &1 0 ' . 
   ' 0  &'.  "

  2SWLRQVIRU6HOHFWLQJ$GMRLQLQJ3URSHUWLHV(  .&  .  . &18$ $ &11  & 
   & '. 1 0 .   '.&   .&      &$ 0 &0&' -. '1' ' 
  1 '  .  '&  & '."()*; - .&'   &4   & 0    .'.&  "
  --. $&' & 1 0  . ()* ) '    &' .&  . 0-'.' 0 
  1    -.'.&11  .1   & '. 1"

  +"<RX6HOHFW$GGUHVVHVDQG('56HOHFWV$GGUHVVHV<  . 3 11  .  11 30 &   
  $ '0 . &11  -&   & '. 1"=   ' - $$   1&11  
    ' 1()*  & '.    &. 1  & '. .1"9. & && &1 &
  &$- .-1'& $ $   &1&' & &$. &1 .  ' $1
  &11  "#$  . &11   - . &$ '. '400-.'.$ $  .- . 
  &$-&  '1 "=&&  '  . &11   . 3 11  .  11 3
  0 &  &  .  0 .  "

  !"('56HOHFWV$GGUHVVHV.  . .10-& ()*;  & '.    '  . 
  &11      & '. 10    &. 1  & '. .1"

  "<RX6HOHFW$GGUHVVHV<  . .10   & '.& 1  . &11    '  
      .  "

  "+ROG&LW\'LUHFWRU\5HVHDUFK2SWLRQ0'.    '  -&18&11  
  &$& $ 1' 0 ()* ) '    &'  $  .& .&1&'.&'  4
  &   . ()* $ &1 ' "# ' 0 $ $ &11  '1   0 1
  #& &$* $ &.- . '& 0$ $ &11  > .  -()*% $ /&2
  &$* $ &.- . '& 0$ $ &11  >&1 0 1  & '.'&$$   
   .   ' - .&11 &&11 0 & "/  .'&$& $''43?1 
  ) '    & '.321 35 . 5$ 3&  .  0 . $& "5' .& 1               1
  -.& &11  -&   & '. 1  ()*5 1 # & $&   '  . ()* 
  ) '    &' &1   . &11  &1 0 $ 1' "

  @  A &'  ()* $   &  & ,!,":  0 & & &0()*;
  ! $ &1 '  .&'     ---" 1  "'B! .&'   




                                                                                                           286
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 288 of 1236 Page ID
                                     #:5152

                                       (;(&87,9(6800$5<


  '(6&5,37,21

  (    &)& &*  ' '"C6()*7 ) '    &' &'  1  1 & 
       &$ 0 & && $  && & &  $ $   0 $& &'    "
  ()*C ) '    &' '1 & & '.&1& &' 0& && ' 1 '  1& &":  &'.
  &11  . 1 '    . & 0 . ' $1''$& & 0  &       &"

  D 1 '   '1' '  0 ' &1  $. 1 '   -   - 10& && & 
  &$$ 2& 0  &      &0  .  & $&+! . .!"/. $ '$ 
  0 & & . 1 .  - '1 . &  1 &1 1 0$ $  1  0 1&1
  & . 0 & & $ $  - .!0 0 .  &  $ $ "

   & 0 . 0 &  & 1$  1 1 .  2 0 . $ "




  5(6($5&+6800$5<
  /. 0-  & '. ' - ' 1 . $ $& & 0 . $ " 3E31'& -.               
  0 & -&1  0 1 .  ' &1$  1 1 . $ "

  <HDU         6RXUFH                                 73        $GMRLQLQJ      7H[W$EVWUDFW    6RXUFH,PDJH
  !         ?& "'"                      ,         E              E                ,
  !         ?& $&                        ,         ,              ,                ,
  !         ?& F$&                       ,         ,              ,                ,
  !+         ? (#F5% ="                 ,         ,              ,                ,
  !         ?& F$&                       E         E              E                ,
  +         ?& $&                        ,         ,              ,                ,
  +         %&'0'D                            ,         ,              ,                ,
  +         %&'0'D                            ,         ,              ,                ,
  +!         % :D(9?/(% G(#               ,         ,              ,                ,
  ++         %&'0'D                           E         E              E                ,
  +         %&'0'D                            ,         E              E                ,
  +         %&'0'D                            ,         E              E                ,
  +         %&'0'D                            E         E              E                ,
  ++         %&'0'/  $.                       E         E              E                ,
  +         %&'0'/  $.                       E         E              E                ,
  +H         %&'0'/  $.                       E         E              E                ,
  +H         %&'0'/  $.                       E         E              E                ,
  +H!         *""%4F"                       ,         ,              ,                ,
  +H+         %&'0'/  $.                       E         E              E                ,
  +H         %&'0'/  $.                       E         E              E                ,
  +         %&'0'/  $.                       ,         ,              ,                ,
  +H         %&'0'/  $.                       ,         ,              ,                ,
  +         %&'0'/  $.                       ,         E              E                ,
  +         %&'0'/  $.                       ,         E              E                ,
  +         %&'0'/  $.                       ,         ,              ,                ,



                                                                            !!
                                                                                   ,             %& +
                                                                                                                 287
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 289 of 1236 Page ID
                                     #:5153

                                        (;(&87,9(6800$5<

   <HDU      6RXUFH                            73   $GMRLQLQJ      7H[W$EVWUDFW   6RXUFH,PDJH
   +      %&'0'/  $.                  ,    ,              ,               ,
   +!      %&'0'/  $.                  E    E              E               ,
   ++      *""%4F"                  ,    ,              ,               ,
   +      *""%4F"                  ,    ,              ,               ,
   +      %&'0'/  $.                  E    E              E               ,
   +H      %&'0'/  $.                  ,    ,              ,               ,
   +      *""%4F"                  ,    ,              ,               ,
   +      *""%4F"                  ,    ,              ,               ,
   +      *""%4F"                  E    E              E               ,
   +!         ) '  "          ,    ,              ,               ,
   ++      *""%4F"                  ,    ,              ,               ,
   +      %&'0'/  $.                  ,    ,              ,               ,
   +         ) '  "          ,    ,              ,               ,
   +         ) '  "          ,    ,              ,               ,
   +H         ) '  "          ,    ,              ,               ,
   +         ) '  "          ,    ,              ,               ,
   +      *""%4F"                  ,    ,              ,               ,
   +      *""%4F"                  ,    ,              ,               ,
   +!         ) '  "          E    E              E               ,
   +         ) '  "          ,    ,              ,               ,
   +         ) '  "          ,    ,              ,               ,
   +      *""%4F"                  ,    ,              ,               ,
   +H         ) '  "          ,    E              E               ,
   +      *""%4F"                  ,    ,              ,               ,
   +         ) '  "          ,    ,              ,               ,
   +         ) '  "          ,    ,              ,               ,
   +         ) '  "          ,    E              E               ,
   +!      *""%4F"                  ,    ,              ,               ,
   ++         ) '  "          ,    ,              ,               ,
   +         ) '  "          ,    ,              ,               ,
   +!         ) '  "          ,    E              E               ,
   +!         ) '  "          ,    ,              ,               ,
   +!H         ) '  "          ,    ,              ,               ,
   +!         ) '  "          ,    ,              ,               ,
   +!         ) '  "          ,    ,              ,               ,
   +!         ) '  "          ,    ,              ,               ,
   +!         ) '  "          ,    ,              ,               ,
   +!+         ) '  "          ,    ,              ,               ,
   +!         ) '  "          ,    ,              ,               ,




                                                                !!
                                                                       ,            %& !
                                                                                                288
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 290 of 1236 Page ID
                                     #:5154

                                         ),1',1*6


   7$5*(73523(57<,1)250$7,21

   $''5(66
     
       


   ),1',1*6'(7$,/
   /&  % $     & '.1 &"



    <HDU    8VHV                                6RXUFH

    !    % ##<%(* *I(/                  ?& F$&
            *(=(#J                          ?& F$&
            E/ D5*                             ?& F$&
    ++    %&#$ & 4                     %&'0'D 
            % ##<%(* *I(/                   %&'0'D 
    +    % ##<%(* *I(/                  %&'0'D 
    ++    % ##<%(* *I(/                  %&'0'/  $.
    +    % ##<%(* *I(/                  %&'0'/  $.
    +H    %&#$ & 4                     %&'0'/  $.
    +H    I(# /<* G*59D((:5 /()   %&'0'/  $.
            % # *I(/
            % ##<%(* *I(/                  %&'0'/  $.
    +H+    %&#$ &                       %&'0'/  $.
    +H    % ##<%(* */( /)(%/          %&'0'/  $.
    +!    %&#$ &                       %&'0'/  $.
            % ##<%(* */                    %&'0'/  $.
            % ##<%(* */( /)(%/          %&'0'/  $.
    +    % ##<%(* */I/                %&'0'/  $.
    +    % ##<%(* */I/                *""%4F"
    +!    # :(9 =#/5*(#5*%5* /()#         ) '  "




                                                                   !!
                                                                          ,    %& 

                                                                                    289
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 291 of 1236 Page ID
                                     #:5155

                                                ),1',1*6


 $'-2,1,1*3523(57<'(7$,/

 /. 0- 18% $    &11  -      & '. 10  . $ ") & 101& $  1 1
 0  &'.&11 "



 02725

 02725

  <HDU     8VHV                                    6RXUFH
  +H+     *&'.%& & '  ?$ &      %&'0'/  $.

 02725

  <HDU     8VHV                                    6RXUFH
  +!     %:(::(*     &'&.G &1/. &          ) '  "

 02725

  <HDU     8VHV                                    6RXUFH
  +!     #  *#&                       %&'0'/  $.

 02725

  <HDU     8VHV                                    6RXUFH
  +H+     *F(K &1                 %&'0'/  $.
           #$J&* '                  %&'0'/  $.


 02725$9(

 02725$9(

  <HDU     8VHV                                    6RXUFH
  !     % #                                   ?& "'"
           #?55                                  ?& "'"
           (((/ *=                              ?& "'"
  !     % #(((/ *=#?55                 ?& F$&

 02725$9(

  <HDU     8VHV                                    6RXUFH
  +     % ##? )(F5(<#?5%             %&'0'/  $.
  +!     % ##? )(F5(<#?5%             %&'0'/  $.
  +     % ##? )(F5(<#?5%             %&'0'/  $.
  +     % ##? )(F5(<#?5%             *""%4F"




                                                                          !!
                                                                                 ,                 %& 

                                                                                                       290
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 292 of 1236 Page ID
                                     #:5156

                                                  ),1',1*6


 02725$9(

  <HDU    8VHV                                      6RXUFH
  +    G* ? (#(                              %&'0'/  $.
  +    G* ? (#(                              *""%4F"

 02725$9(

  <HDU    8VHV                                      6RXUFH
  +!    *5D(*/#5  '4                         ) '  "

          *5D(*/#5: &44$ # '/ F#&          ) '  "
          D4

 02725$9(

  <HDU    8VHV                                      6RXUFH
  !    9 #*2&                           ?& "'"
          9(#/5I# &                             ?& "'"
          #? </D &'                           ?& "'"
          ? **#(                              ?& "'"
           *) )                                   ?& "'"

          )( %*                             ?& "'"
          G*)?/?*(/                         ?& "'"
          5</*=L                                ?& "'"

          D5)(% &                                ?& "'"
          D (=                                ?& "'"
           % */(/#                                ?& "'"
  !    G **(//*                              ?& F$&
          )5* #(.&                           ?& F$&
          5</*=L G*)?/?*(/            ?& F$&
          ?5*9/M# &                            ?& F$&
  ++    J( (#?9(/M(*                         %&'0'D 
          ?(L5/G *)(5L (#(/              %&'0'D 
          ?5#%/ 
          J & #'.-  K                           %&'0'D 
          .    G& 1  & '  ?$ &     %&'0'D 
  +    95 I? #                               %&'0'D 
          ?(L5/G *)(5L (#(/              %&'0'D 
          ?5#%/ 
           L(*=()9                                %&'0'D 
          (*   (                              %&'0'D 
  +    # 1 & &                              %&'0'/  $.
          &1J                               %&'0'/  $.
          .    G& 1  & '  ?$ &     %&'0'/  $.




                                                                           !!
                                                                                  ,    %& 

                                                                                          291
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 293 of 1236 Page ID
                                     #:5157

                                        ),1',1*6


  <HDU    8VHV                            6RXUFH
  +    G1  &                     %&'0'/  $.
  +H    D<*5#(                       %&'0'/  $.
          (//(: =                     %&'0'/  $.

          J 5D#(M D(/?                %&'0'/  $.

            %%(D <D                    %&'0'/  $.
  +    9#5*5D/?                   %&'0'/  $.
  +    J(::(*=**                   *""%4F"
  +!    J(::(*=  D  &0        ) '  "

 02725$9(

  <HDU    8VHV                            6RXUFH
  +!    ? *L(=(E ,                 %&'0'/  $.

 02725$9(

  <HDU    8VHV                            6RXUFH
  !    /* /(?                       ?& "'"

           :5*                       ?& "'"
          /5%#5)59                     ?& "'"
          /5%#5)59#5:                 ?& "'"
          /5%#5)59#                    ?& "'"
  !    95*)@<(                    ?& F$&
          /* /(?                       ?& F$&
          * /(?                        ?& F$&

          I5 I:5<) /5                ?& F$&
          D(? *&.& &.              ?& F$&
  ++    % 0      - 4          %&'0'D 

          % 0     &&K         %&'0'D 
          %(*:5*G */#(/95*I         %&'0'D 
          %(*:5*G */# G M(        %&'0'D 
  +    *5(*5<*#(*(#                %&'0'D 
  +    *                      %&'0'/  $.
  +H    G& *'.& 1                %&'0'/  $.
  +    9?/(#)(*5=I*               %&'0'/  $.
  +    9?/(#)(*5=I*               *""%4F"

 02725$9(

  <HDU    8VHV                            6RXUFH
  !    /5%#5)59#5:                 ?& "'"

          /5%#5)59#                    ?& "'"




                                                                 !!
                                                                        ,    %& 

                                                                                292
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 294 of 1236 Page ID
                                     #:5158

                                           ),1',1*6


  <HDU    8VHV                               6RXUFH
  ++     ) #(9# %                      %&'0'D 
           */(*? ()%                   %&'0'D 
           ?#I(%                          %&'0'D 

          II<D5IJJ(##                        %&'0'D 

           I? #?* M%                    %&'0'D 
          # )(*# */(*F5% #           %&'0'D 
           & *   '              %&'0'D 

          &     '.& )%                %&'0'D 
          & '.& )& 15# G((#     %&'0'D 
          H!
          &                               %&'0'D 
          &?4 %                       %&'0'D 

          =##L((!!                %&'0'D 
          DH+!                     %&'0'D 
          I44JJ                        %&'0'D 

          &4.&#. &K%                  %&'0'D 
          &     # / 5 ++     %&'0'D 
          #&1 &         F%         %&'0'D 

           1& - %                    %&'0'D 
  +        & G                     %&'0'/  $.
  +H    5L(// *=G                      %&'0'/  $.
  +      * J5#                       %&'0'/  $.

 02725$9(

  <HDU    8VHV                               6RXUFH
  !    ? 5& &                         ?& F$&
  ++    #/5 *#IG(5                       %&'0'D 
          # & 4G                       %&'0'D 
  +    #/5 *#IG(5                      %&'0'D 
  +    %0 00 J                           %&'0'/  $.

          G    G 9                       %&'0'/  $.
  +    #/((*#/?5#GJ*                   %&'0'/  $.
  +    ? */ *5D/                     *""%4F"

 02725$9(

  <HDU    8VHV                               6RXUFH
  !                          ?& "'"
  +    G  9                            %&'0'/  $.
  +H    G #(*?59 *)J                    %&'0'/  $.




                                                                 !!
                                                                        ,    %& H

                                                                                293
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 295 of 1236 Page ID
                                     #:5159

                                         ),1',1*6


  <HDU    8VHV                               6RXUFH
  +     #/*5J #                       %&'0'/  $.
  +H       2&1     .?$ 1'          ) '  "

 02725$9(

  <HDU    8VHV                               6RXUFH
  +    * ()< J*                   *""%4F"

 02725$9(

  <HDU    8VHV                               6RXUFH
  +    *I5#/(L(G                    %&'0'D 

 02725$9(

  <HDU    8VHV                               6RXUFH
  +    % **#*5D/                      %&'0'D 
  +H    :<#/(* //                       %&'0'/  $.
  +!    D(L(*=/                          %&'0'/  $.
  +    !% /*I *=L(**/,   %&'0'/  $.

 02725$9(

  <HDU    8VHV                               6RXUFH
  !    % (*)       4                 ?& "'"
          #?  *                        ?& "'"
  +      ? *LG                    %&'0'D 
  +    # & J&                          %&'0'/  $.
          : K &1                        %&'0'/  $.
  +H    I5*  *I                         %&'0'/  $.

 02725$9(

  <HDU    8VHV                               6RXUFH
  +    L #I(?<I                   %&'0'D 

 02725$9(

  <HDU    8VHV                               6RXUFH
  !    : *I #%&&                       ?& F$&
  +    # & K                           %&'0'/  $.

          # & &(                         %&'0'/  $.
          #'. &**                      %&'0'/  $.
  +    (D55L(/                    %&'0'/  $.
  +    =5<G5(//(L                    *""%4F"




                                                                    !!
                                                                           ,    %& 

                                                                                   294
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 296 of 1236 Page ID
                                     #:5160

                                               ),1',1*6


 02725$9(

  <HDU    8VHV                                   6RXUFH
  +H    ( )59#?59 *)                         %&'0'/  $.
  +    # (*55((                         %&'0'/  $.

 02725$9(

  <HDU    8VHV                                   6RXUFH
  !                              ?& "'"
  +    *  )&G                       %&'0'/  $.
  +H    ?(* )(M<%                         %&'0'/  $.

 02725$9(

  <HDU    8VHV                                   6RXUFH
  !    / D5* &(                         ?& "'"
  !    / D5* &(                         ?& F$&
  ++    / D5*5* (                         %&'0'D 

          /&  &(                         %&'0'D 
          /& * * )(*(=!HH!         %&'0'D 
          /& *L((                       %&'0'D 
  +    / D5*5* (                         %&'0'D 
  +    /&  &(                         %&'0'/  $.
  +!    D& && ' )' D% '         ) '  "
           '&  

 02725$9(

  <HDU    8VHV                                   6RXUFH
  +    % # <)*=F( (*#               %&'0'D 
  +    %&&1 F &                 %&'0'/  $.
  +H    % # <)*=F( (*#               %&'0'/  $.
  +H    % # <)(* /F( (*#          %&'0'/  $.
  +    % # <)(* /F( (*#          %&'0'/  $.
  +!    % # <)(* /F( (*#          %&'0'/  $.
  +    % #? :,?5<* <)*  /           %&'0'/  $.

 02725$9(

  <HDU    8VHV                                   6RXUFH
  !    =55?                             ?& "'"

          %(**(I&&                           ?& "'"

          5/5*5/(                        ?& "'"
          %*5%(*/=G                       ?& "'"
          #/ (*                             ?& "'"




                                                                        !!
                                                                               ,    %& 

                                                                                       295
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 297 of 1236 Page ID
                                     #:5161

                                                   ),1',1*6


  <HDU    8VHV                                       6RXUFH
  !    +#/ (* %*( /5*#                ?& F$&
          5/5*                                  ?& F$&
  ++    +#/ (* %*5%(*/=                     %&'0'D 
            G((/
          +#/ (* %*( /5*#                 %&'0'D 

          5/5*5/                             %&'0'D 
          5/5*                              %&'0'D 
  +    (/<*=!+# (#5::(#                   %&'0'D 
  +    (/<*=!+# (#5::(#                   %&'0'D 
  +    (/<*=!++#/J (#                       %&'0'D 
          )*  G((/
          ((/(**=                                %&'0'D 
          :*#/ (* %*5%(*/=                   %&'0'D 
            G((/
          5/5*5/                             %&'0'D 
          ?( * )59*(5*)#F/ %(#               %&'0'D 
  ++    (/<*=!+# (#5::(#5#              %&'0'/  $.
           G((#
  +    :    '&% $    &&   '     %&'0'/  $.
  +H    5/(##5*#//</(5:            %&'0'/  $.
          /( ?*/*G
  +    #/5(*# (#5                         %&'0'/  $.

 02725$9(

  <HDU    8VHV                                       6RXUFH
  !                                  ?& "'"
  !    5)(5(                               ?& F$&
  ++    =& # / 5                 %&'0'D 
          =& K% 1                                 %&'0'D 
  +    = (M%()*5                                %&'0'D 
  +    =&                                       %&'0'/  $.
          =& K% 1                                 %&'0'/  $.
  +H    5)(55<#                              %&'0'/  $.
  +!    :()(*5* ?                           %&'0'/  $.

 02725$9(

  <HDU    8VHV                                       6RXUFH
  +!    #/ )(**5/(                             %&'0'/  $.
  +    /9 I#                                 %&'0'/  $.




                                                                         !!
                                                                                ,    %& +

                                                                                         296
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 298 of 1236 Page ID
                                     #:5162

                                             ),1',1*6


 02725$9(

  <HDU    8VHV                                 6RXUFH
  !    )59)(* .                          ?& "'"
          ?<()                               ?& "'"
  !    ?<()                              ?& F$&
  ++    ? )                              %&'0'D 
          ?<()                               %&'0'D 
  +    J(::(*##                            %&'0'D 
  +    )& 1 &                       %&'0'/  $.
          ? )                              %&'0'/  $.
  +H    )<* *(                           %&'0'/  $.
          I5/=* %?                         %&'0'/  $.
          D<//(*95*/?J5#(%?(                %&'0'/  $.

          D<//(*95*/?G(5                      %&'0'/  $.

          % =(9 /(*J                       %&'0'/  $.
  +H    #/<DD#?(*=                       %&'0'/  $.
          % =(9 /(*J                       %&'0'/  $.

          % # % */(/#                     %&'0'/  $.
          (I<#D **=                         %&'0'/  $.
          (5///?5#J                       %&'0'/  $.
          5*((<G((                          %&'0'/  $.
  +!    (L #G & : '           ) '  "
          % 1' 

 02725$9(

  <HDU    8VHV                                 6RXUFH
  ++    #'                         %&'0'D 
          #55 /55                        %&'0'D 
          G5 & .&                           %&'0'D 
  +    (L=%?#                          %&'0'/  $.

 02725$9(

  <HDU    8VHV                                 6RXUFH
  ++    G5( */?                           %&'0'D 
  +    ( /5L=*                           %&'0'/  $.

 02725$9(

  <HDU    8VHV                                 6RXUFH
  +H    5/(##5*#//</(5: ,     %&'0'/  $.
           /( ?*/*G
  +H    */ *=*(/,                 %&'0'/  $.




                                                                      !!
                                                                             ,    %& ++

                                                                                      297
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 299 of 1236 Page ID
                                     #:5163

                                          ),1',1*6


  <HDU    8VHV                              6RXUFH
  +    D*( D( /               %&'0'/  $.

 02725$9(

  <HDU    8VHV                              6RXUFH
  !                         ?& "'"
  ++    =& K% 1                        %&'0'D 
  +    & G                      %&'0'/  $.
  +H     L5<#G                      %&'0'/  $.

 02725$9(

  <HDU    8VHV                              6RXUFH
  +    D #?? *5)*#                %&'0'/  $.

 02725$9(

  <HDU    8VHV                              6RXUFH
  +    D5(= <(                    %&'0'D 
  +    D &                     %&'0'/  $.
  +!    (L(D(* *)J                  %&'0'/  $.
  +    (L(D(* *)J                  %&'0'/  $.

 02725$9(

  <HDU    8VHV                              6RXUFH
  +    #/L(9(/I G                %&'0'/  $.

 02725$9(

  <HDU    8VHV                              6RXUFH
  !    ? / (E%*(##                    ?& F$&

          ? / (E%*(##                    ?& F$&
  ++    : &'& '     %&'0'D 
          :*# ##5< /5#     %&'0'D 
  +    *5 *(#/ <* /                   %&'0'D 
  +    *&&0                          %&'0'/  $.
          *&*  & &                    %&'0'/  $.
  +H    G#5::((#?5%                   %&'0'/  $.
  +!    95/?*D/                     %&'0'/  $.
  +    %(%J5#                         %&'0'/  $.
          %(%J5#                         %&'0'/  $.




                                                                !!
                                                                       ,    %& +!

                                                                                298
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 300 of 1236 Page ID
                                     #:5164

                                 ),1',1*6


 02725$9(

  <HDU    8VHV                      6RXUFH
  !                 ?& "'"
  !    D */?(J.             ?& F$&
  ++    #& * &              %&'0'D 
          #& #K&       %&'0'D 
  +    )                      %&'0'/  $.
          ?& '.1&               %&'0'/  $.
          ?& '.J&              %&'0'/  $.
          ?& '.                     %&'0'/  $.
  +H    )5=(J5??              %&'0'/  $.
  +H    )5=(J5??              %&'0'/  $.
  +    )5=(J5??              %&'0'/  $.
  +!     =?(                 %&'0'/  $.
  +    ((9                  *""%4F"

 02725$9(

  <HDU    8VHV                      6RXUFH
  ++    # G(*5#( *=             %&'0'D 
  +H    D5?  (M             %&'0'/  $.

 02725$9(

  <HDU    8VHV                      6RXUFH
  !    (%#/(5* J           ?& "'"
          #/*/*(G*               ?& "'"
          #55 */#/#              ?& "'"

            )*(9L)I             ?& "'"
            ##5 /(#               ?& "'"
          5*) *=               ?& "'"

          )<*I                     ?& "'"

          % //(*()                 ?& "'"
           *%(/                    ?& "'"
          )L5*(/MI=                 ?& "'"

          D *)5LD<(           ?& "'"
  !    D)?(                  ?& F$&
          5*) *=               ?& F$&

          G5)(? **=G //=       ?& F$&
           ( &  &           ?& F$&
           #5<#& &.         ?& F$&
          #?*( * *5)             ?& F$&




                                                        !!
                                                               ,      %& +

                                                                          299
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 301 of 1236 Page ID
                                     #:5165

                                            ),1',1*6


 <HDU   8VHV                                  6RXUFH
 !   #555/          &                 ?& F$&
        =                              ?& F$&
 ++   *&'./F## / 5        %&'0'D 
        !!!
        #'.  1                             %&'0'D 

        &'&#.&                          %&'0'D 
        #. &  1                           %&'0'D 
        #.     &                        %&'0'D 

        <     &: K :1              %&'0'D 
             0 1?$ . &$              %&'0'D 
             0 1$ ' #   '      %&'0'D 
        )IG $                             %&'0'D 

         G &$.'                       %&'0'D 
        I '.                              %&'0'D 
        *&'.#&                           %&'0'D 

        * J 0&                         %&'0'D 
         00H+!                      %&'0'D 
        * &+H                  %&'0'D 

        )' #$ '& . '&          %&'0'D 
          #? 5                           %&'0'D 
        <L(*# :*5M(:55)#                %&'0'D 
        )IG*5<%                             %&'0'D 
        (*/:()?=%5/?(* %#/              %&'0'D 
        *5(*5J5#(:                          %&'0'D 
        I(*#?                              %&'0'D 
        <#/5G* %?#                       %&'0'D 
        )#5</#%( /=?( #          %&'0'D 
        #?*5()(*                           %&'0'D 

        #?*( * *5)                         %&'0'D 
 +   J5?#5)5<G # @*#(     %&'0'D 
        
 +   J5?#5)5<G # ,@<5*             %&'0'D 
        (#(#%( #/
 +   *5D#5 *I                         %&'0'D 
        *5(*5J5#(:                          %&'0'D 

        #?*( * *5)                         %&'0'D 
        #5:/9 *(  G((/#(*L(           %&'0'D 
        G5? J(::                         %&'0'D 

        <*5D/##                     %&'0'D 
        <#:*((@<%(/                    %&'0'D 



                                                                 !!
                                                                        ,    %& +

                                                                                  300
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 302 of 1236 Page ID
                                     #:5166

                                                 ),1',1*6


  <HDU    8VHV                                     6RXUFH
  +    D( #?*? *)                          %&'0'D 
  ++     /5 D<#(###/               %&'0'/  $.
           /5 D<#(###/#              %&'0'/  $.
  +    (11 G                                 %&'0'/  $.

          * J 0&                             %&'0'/  $.
          *                                   %&'0'/  $.
          #. &  1                              %&'0'/  $.

           & &                              %&'0'/  $.
          & &D  '               %&'0'/  $.
          & &D  '              %&'0'/  $.
          D -/#                              %&'0'/  $.
          9 :& G& 1#     '  D&4      %&'0'/  $.
          1  $&
          1 & &')  && &            %&'0'/  $.
          %& &                            %&'0'/  $.

          # I                                   %&'0'/  $.
  +H    *F(K &1                  %&'0'/  $.
  +H    I5L (L?=L5(                        %&'0'/  $.

          5#/5 <*(                           %&'0'/  $.
          *(G(*L*G J%<D /              %&'0'/  $.
          G()GJ5?*                       %&'0'/  $.
  +H    #?5//(I*I*5D/                         %&'0'/  $.
          *GF(M(=)<#/*=#<*L=*#          %&'0'/  $.

 02725$9(

  <HDU    8VHV                                     6RXUFH
  !                                ?& "'"
  !    +B!IG5#&                         ?& F$&
  +    &'.&1                                %&'0'/  $.
  +H     ? )5                                 %&'0'/  $.
  +    (::) J                               %&'0'/  $.

 02725$9(

  <HDU    8VHV                                     6RXUFH
  +H    ?</5/#J(##                             %&'0'/  $.
  +    ?</5J(##                               %&'0'/  $.
  +!    ? /5J(##                              %&'0'/  $.




                                                                       !!
                                                                              ,    %& +

                                                                                       301
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 303 of 1236 Page ID
                                     #:5167

                                               ),1',1*6


 02725$9(

  <HDU    8VHV                                   6RXUFH
  +!    ?59 *))( *                          %&'0'/  $.
  +     (*G(5D*                           %&'0'/  $.
  +     (*G(5D*                          *""%4F"
  +H    D*55I#.&9$0 J:'          ) '  "

 02725$9(

  <HDU    8VHV                                   6RXUFH
  !    % #/=/5/%*(#FI)G       ?& F$&
          :5</ J&                          ?& F$&
          /=/5/%*(#?55                     ?& F$&
  ++    /=/5/<*#(*=#?55$&       %&'0'D 
          //   #'.
          /FJ * )(*(=+!H+     %&'0'D 
          %&//   #'.           %&'0'D 

          /=/5/<*#(*=#?55% #       %&'0'D 
          /=/5/<*#(*=#?55
          % #/=/5/<*#(*=#?55           %&'0'D 
  +    % #/=/5/<*#(*=#?55          %&'0'D 
          /=/5/<*#(*=#?55% #         %&'0'D 
          /=/5/<*#(*=#?55
  +    /=/5/<*#(*=#?55% #         %&'0'/  $.
          //   #'.
          /=# </55/L(5*(*                %&'0'/  $.
          % #/=/5/<*#(*=#?55          %&'0'/  $.
  +H    % #/=/5/<*#(*=#?55          %&'0'/  $.
  +H    % #/=/5/<*#(*=#?55          %&'0'/  $.
  +    )<,5*%<D#?(*#                      %&'0'/  $.
          % #/=/5/<*#(*=#?55          %&'0'/  $.
          /=/5/<*#(*=#?55% #         %&'0'/  $.
          /=/5/<*#(*=#?55
  +!    % #/=/5/<*#(*=#?55          %&'0'/  $.

          )<,5*%<D#?(*#                      %&'0'/  $.
          /=/5/<*#(*=#?55% #         %&'0'/  $.
          /=/5/+*#(*=#?55
  +    % #/=/5/<*#(*=#?55          %&'0'/  $.
          /=/5/<*#(*=#?55% #         %&'0'/  $.
          /=/5/<*#(*=#?55
  +    % #/=/5/<*#(*=#?55#         *""%4F"

          /=/5/<*#(*=#?55% #         *""%4F"
          /=/5/<*#(*=#?55#




                                                                        !!
                                                                               ,    %& +

                                                                                        302
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 304 of 1236 Page ID
                                     #:5168

                                             ),1',1*6


 02725$9(

  <HDU    8VHV                                 6RXUFH
  !    D(#/5(/5/* L(               ?& F$&

          D(#/5(/5/* L(               ?& F$&
          I #?* D5</@<(#                   ?& F$&
  +     (E )(*#5::<*(#                %&'0'D 
  +      2&1 00                    %&'0'/  $.
           (E )(*#G(*(                  %&'0'/  $.
          : #& &'&/  $. &     %&'0'/  $.
  +H    ? *#/=(#D= )*(                  %&'0'/  $.

           )*(#? *#/=(#                   %&'0'/  $.
  +H     )*(#? *#/=(#                   %&'0'/  $.

 02725$9(

  <HDU    8VHV                                 6RXUFH
  !    5*?)9 *(                           ?& F$&
  ++    <D()/(** (                   %&'0'D 
          *(#(*L /5#D )9/* L(
          D<*( <
          :    /  $. &     %&'0'D 
          HH++
          D )9/* L(D<*( <                %&'0'D 
          <D()/(** (                   %&'0'D 
          *(#(*L /5#D )9/* L(
          D<*( <
  +    D )9/* L(D<*( <                %&'0'D 
  +    D )9/* L(D<*( <                %&'0'D 
  +    <D()/(** ((                   %&'0'D 
          *(#(*L /5#D )9/* L(
          D<*( <
          <D<L(*#(*(#(*L /5#           %&'0'D 
          D )9/* L(D<*( <                %&'0'D 
  ++    D )9/* L(D<*( <                %&'0'/  $.
  +    :    /  $. &      %&'0'/  $.
  +H    D&1-/ &   D &                %&'0'/  $.
  +H    D )9/* L(D<*( <                %&'0'/  $.
  +H    55*(G 5*( /5*                 %&'0'/  $.

          #%(/* )= #5*%5* /5       %&'0'/  $.
          5:# )(G5
          #%(/* )= #5*%5* /5       %&'0'/  $.
          5:# )(G5




                                                                  !!
                                                                         ,    %& +H

                                                                                  303
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 305 of 1236 Page ID
                                     #:5169

                                                ),1',1*6


 02725$9(

  <HDU    8VHV                                      6RXUFH
  ++    : 5*)5*%                           %&'0'D 
          G5<),# / *? *):                  %&'0'D 
           //5*(= / 9
           / %55:#                       %&'0'D 
          D)(*D **= //=                           %&'0'D 
          D)(*D **=* 95::(#5:                  %&'0'D 

          I /M?59 *)L //5*(= / 9             %&'0'D 

          #G(*  *)%<D /                %&'0'D 
          #G(* *5 )%                     %&'0'D 
          # && 1$&''                  %&'0'D 

          # &*&1%                      %&'0'D 
          D1 D& &                              %&'0'D 
          D1 D& *&-500' 50                %&'0'D 

          G1#& &*'.& 1:       &-   %&'0'D 
          G     H                            %&'0'D 
          & &$:                      %&'0'D 

          D1 D    D5# G((#HHH        %&'0'D 
          : '' 1 $                          %&'0'D 
          I /M?59 *)L //5*(= / 9             %&'0'D 
          :& !H+                            %&'0'D 
          :. % 1' 'H+         %&'0'D 
          :4&1&      !H           %&'0'D 
  +    ?5 )(*GD(*/F5%                 %&'0'D 

          J5(#) L)#5?%                       %&'0'D 
  +    !D<#(##  G((/#(*L(            %&'0'D 
          ?5 )(*,GD(*/F5%                 %&'0'D 

          ?5 )(*L/5* %                     %&'0'D 
          % #/(* I D* ? %                     %&'0'D 
          %(* II(L %                         %&'0'D 
          J5(#) L)#5?%                       %&'0'D 
          # )(*#5(D%                       %&'0'D 
          :(* *)%                          %&'0'D 
           *):(*%                          %&'0'D 
          #%(/5*? (# 5</ =            %&'0'D 
          5*%
          GD(*/J(::*(=#%                      %&'0'D 
          G(*D(*G *(//(?55G=,                %&'0'D 
          )L#55:G(*D(*#(/:
          #/*<(:



                                                                    !!
                                                                           ,    %& +

                                                                                    304
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 306 of 1236 Page ID
                                     #:5170

                                                     ),1',1*6


  <HDU    8VHV                                         6RXUFH
  +    / *=*(/,                         %&'0'D 
          /((#(9 F5% =                   %&'0'D 
           *5:<*/<*(, %% (                   %&'0'D 
          *(/ 
          G*<=#?*#/5%?(*F5*%                     %&'0'D 

          5*5<*I(F *I 5</ =                 %&'0'D 
          5*%
  +!    9 01)& 11 0 )9F%                   ) '  "
  +    9 01)& 11 0 ) $ 9&     F        ) '  "
          %-
  +!    9 01)& 11 0 ) $ %              ) '  "
          # ' 

 02725$9(

  <HDU    8VHV                                         6RXUFH
  ++       F) & 4& &'                  %&'0'D 
           F) & 4&&                  %&'0'D 
           F) &4&&                  %&'0'D 
          /(*F)(# /I /( (                %&'0'D 
          (*F)(# /I  G((/                %&'0'D 
          5
          (*F)(# I  G((/                %&'0'D 
          5
  +    (*F)(# /I  G((/                %&'0'D 
          5
          (*F)(# /I  G((/                %&'0'D 
          5
  +    #& 4&&                            %&'0'/  $.

           F) #& 4&&                 %&'0'/  $.
          :    /  $. &               %&'0'/  $.
          (*F)(# /I*( /=5                 %&'0'/  $.
  +H    (*F)(# /I  G((/                %&'0'/  $.
          5
  +H    )(:/L(#=#/(#                           %&'0'/  $.
          D )9/* L(D<*( <                        %&'0'/  $.
  +    *(G(*L*G J%<D /                  %&'0'/  $.

          D<#D=*( /5*#                               %&'0'/  $.
  +!    D<#D=,?5::F ##5 /(##                  %&'0'/  $.
          D<#D=*( /5*#                               %&'0'/  $.
  +    D<#D=*( /5*#                               %&'0'/  $.
          D<#D=*( /5*#                               %&'0'/  $.




                                                                              !!
                                                                                     ,    %& +

                                                                                              305
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 307 of 1236 Page ID
                                     #:5171

                                         ),1',1*6


 02725$9(

  <HDU     8VHV                            6RXUFH
  +     9 #(9#D5/*G(     %&'0'/  $.

            *L)#5J5?D<#/          %&'0'/  $.
           955)9*I

 027253/

 027253/

  <HDU     8VHV                            6RXUFH
  +H     5L(// *=G                   %&'0'/  $.

 027253/

  <HDU     8VHV                            6RXUFH
  +H     ?(* )(MG< ) <%(             %&'0'/  $.

 027253/

  <HDU     8VHV                            6RXUFH
  +H     G </(//(L()(=?</       %&'0'/  $.

 027253/

  <HDU     8VHV                            6RXUFH
  +H     : D5*5* (                  %&'0'/  $.

 027253/

  <HDU     8VHV                            6RXUFH
  +H     #?9 IJ                      %&'0'/  $.
           5L(*/5/G#*                  %&'0'/  $.
           D#?5%G *=                     %&'0'/  $.

 027253/

  <HDU     8VHV                            6RXUFH
  +H     ? **5D(*/5                    %&'0'/  $.

 027253/

  <HDU     8VHV                            6RXUFH
  +H     )//(5*((##                 %&'0'/  $.

 027253/

  <HDU     8VHV                            6RXUFH
  +H     ) 5% /*I#            %&'0'/  $.
           %5/(L/(*                  %&'0'/  $.




                                                              !!
                                                                     ,    %& !

                                                                              306
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 308 of 1236 Page ID
                                     #:5172

                                         ),1',1*6


  <HDU    8VHV                             6RXUFH
  +H    %5/((5/# /(                  %&'0'/  $.
          *L *)I                        %&'0'/  $.
          #%#5J #*G(5/*         %&'0'/  $.

           J5#                         %&'0'/  $.

          #9:5*)%?=#                 %&'0'/  $.
          I*#/ I                    %&'0'/  $.
          * G(*L*G J%<D /      %&'0'/  $.

 027253/

  <HDU    8VHV                             6RXUFH
  +H    /=/5/<*#(*=#?55         %&'0'/  $.
          % #/=/5/<*#(*=#?55

 027253/

  <HDU    8VHV                             6RXUFH
  +H     *#/=(#D= )*(               %&'0'/  $.


 602725$9(

 602725$9(

  <HDU    8VHV                             6RXUFH
  +    <L(*# % #/5)           %&'0'/  $.
          <L(*# % #/5)           %&'0'/  $.


 7$%25

 7$%25

  <HDU    8VHV                             6RXUFH
  !    EEEE                             ?& F$&

 7$%25

  <HDU    8VHV                             6RXUFH
  !    %*5L)(5                        ?& F$&

 7$%25

  <HDU    8VHV                             6RXUFH
  !    EEEE                             ?& F$&

 7$%25

  <HDU    8VHV                             6RXUFH
  !    EEEE                             ?& F$&




                                                              !!
                                                                     ,    %& !+

                                                                              307
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 309 of 1236 Page ID
                                     #:5173

                                 ),1',1*6


 7$%25

  <HDU    8VHV                      6RXUFH
  !    EEEE                      ?& F$&

 7$%25

  <HDU    8VHV                      6RXUFH
  !    #5( / &          ?& F$&

 7$%25

  <HDU    8VHV                      6RXUFH
  !    ) 955)J(( 1           ?& F$&

 7$%25

  <HDU    8VHV                      6RXUFH
  !    EEEE                      ?& F$&

 7$%25

  <HDU    8VHV                      6RXUFH
  !    EEEE                      ?& F$&

 7$%25

  <HDU    8VHV                      6RXUFH
  !    EEEE                      ?& F$&

 7$%25

  <HDU    8VHV                      6RXUFH
  !    D ()& 1                 ?& F$&
          #(D #/ #.&8           ?& F$&

 7$%25

  <HDU    8VHV                      6RXUFH
  !    EEEE                      ?& F$&

 7$%25

  <HDU    8VHV                      6RXUFH
  !    :5*(#5 K)           ?& F$&

 7$%25

  <HDU    8VHV                      6RXUFH
  !    EEEE                      ?& F$&




                                                       !!
                                                              ,       %& !!

                                                                          308
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 310 of 1236 Page ID
                                     #:5174

                                             ),1',1*6


 7$%25

  <HDU    8VHV                                 6RXUFH
  !    EEEE                                 ?& F$&
          E(/5( L                         ?& F$&


 7$%2567

 7$%2567

  <HDU    8VHV                                 6RXUFH
  +H    ?(L5/% #%*(,#?55             %&'0'/  $.
  +    D<*)(*? *)*(L                  %&'0'/  $.
          (L G( </()D*(/?*(         %&'0'/  $.
          ?<*?% #
  +!    % #(L G( </()            %&'0'/  $.
          D*(/?*(?<*?
          *= J *(L% #(L G(      %&'0'/  $.
          </()D*(/?*(?<?

 7$%2567

  <HDU    8VHV                                 6RXUFH
  +    5** D *D(*#?5%,::#            %&'0'D 
          ? *5** /?(D/=#              %&'0'D 
          ::#D *D(*5**                 %&'0'D 
  +    ::#D *D(*5**                  %&'0'/  $.
  +H    ::#D *D(*5**                 %&'0'/  $.
  +H    *5D(*/#D( </=# 5                %&'0'/  $.
  +      */?<*#? *: #?5#              %&'0'/  $.
  +!      */?<*#? *: #?5#              %&'0'/  $.

 7$%2567

  <HDU    8VHV                                 6RXUFH
  !    %*5L)(5                            ?& "'"
  +    D!/L# (#F#(*L(               %&'0'D 
  +    )  # 1                      %&'0'/  $.
  +H    5# G((#(E  )(/#         %&'0'/  $.

 7$%2567

  <HDU    8VHV                                 6RXUFH
  ++    /&  &                        %&'0'D 
          / D5*( (*#                      %&'0'D 
  +    5(?5<*/ D5*( (*#              %&'0'D 
  +    % ' :&./.                 %&'0'/  $.



                                                                   !!
                                                                          ,    %& !

                                                                                   309
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 311 of 1236 Page ID
                                     #:5175

                                    ),1',1*6


  <HDU    8VHV                        6RXUFH
  +H    % #/L#(*L=5         %&'0'/  $.
  +H    #?5( % *I/?(          %&'0'/  $.
  +    *5#5(<##/<)5#        %&'0'/  $.

          *5#5(<##/<)5#        %&'0'/  $.

 7$%2567

  <HDU    8VHV                        6RXUFH
  +    *F9$#.$             %&'0'/  $.
  +H    J5 #%<#?%5/%5<**     %&'0'/  $.
  +     *5)#L *(/=            %&'0'/  $.

 7$%2567

  <HDU    8VHV                        6RXUFH
  +     /?5#?*             *""%4F"

 7$%2567

  <HDU    8VHV                        6RXUFH
  +!    ? #5*5= ?              %&'0'/  $.
  +    ? #5*5= ?              %&'0'/  $.

 7$%2567

  <HDU    8VHV                        6RXUFH
  !    9*5D(#I'.&            ?& "'"
  +H    J 5D#5J                  %&'0'/  $.
  +!    L **( **=9              %&'0'/  $.
  +    D(*(= *5=              %&'0'/  $.

          5</# *5((              %&'0'/  $.

 7$%2567

  <HDU    8VHV                        6RXUFH
  +H    % 5I=                     %&'0'/  $.
  +    *L(* * =5)              %&'0'/  $.
  +!    )5 * (*? *)/          %&'0'/  $.

 7$%2567

  <HDU    8VHV                        6RXUFH
  !                   ?& "'"
  +    &&$% 1                 %&'0'/  $.
  +H    %()*5#5 )                 %&'0'/  $.
  +    6*D=*9              %&'0'/  $.




                                                          !!
                                                                 ,    %& !

                                                                          310
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 312 of 1236 Page ID
                                     #:5176

                                      ),1',1*6


  <HDU    8VHV                          6RXUFH
  +!    I5##5::5*                 %&'0'/  $.
  +     **? *5)J                  %&'0'/  $.

 7$%2567

  <HDU    8VHV                          6RXUFH
  !    :*I? :& .                  ?& "'"
          GD(*/*                     ?& "'"
          ?  .                    ?& "'"
  ++    I '.#&1 &                %&'0'D 
          I*?# )*                 %&'0'D 
          I  1 - *L#/ H     %&'0'D 
  +    M ? *#(                    %&'0'D 
  +    G  ?                       %&'0'/  $.
  +H    D((*?                    %&'0'/  $.

 7$%2567

  <HDU    8VHV                          6RXUFH
  !     */(M&                 ?& "'"
  +!    #?(* (L *#               %&'0'/  $.
  +    J 5D#)5 )*               %&'0'/  $.

 7$%2567

  <HDU    8VHV                          6RXUFH
  !    :5* <*5M                 ?& "'"

          ) 0&                        ?& "'"
  +H    %#()*                      %&'0'/  $.
  +    =<5L(*                     %&'0'/  $.
  +    :()(=5** (              %&'0'/  $.

 7$%2567

  <HDU    8VHV                          6RXUFH
  !    / )5I)&                    ?& "'"
  +    #   &(                  %&'0'/  $.
  +H    G*5##                       %&'0'/  $.
  +    ? (%(*# )=((              %&'0'/  $.
  +!    %(::(=*</?(                %&'0'/  $.
  +    %(::(=*</?(                %&'0'/  $.




                                                            !!
                                                                   ,    %& !

                                                                            311
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 313 of 1236 Page ID
                                     #:5177

                                     ),1',1*6


 7$%2567

  <HDU    8VHV                         6RXUFH
  !                    ?& "'"
  +    5)5()                  %&'0'D 
  +H    D*?(*                    %&'0'/  $.
  +    5D*((#/(*9              %&'0'/  $.
  +!    #?<#/(* /?(*(         %&'0'/  $.
          )(=5<G *((            %&'0'/  $.
  +    %*5:// *((              %&'0'/  $.

 7$%2567

  <HDU    8VHV                         6RXUFH
  ++      )=)=                  %&'0'D 
          &&11                 %&'0'D 
          &&1G9(#/5# G((#     %&'0'D 
          &&1I                 %&'0'D 
          &&1#&HH          %&'0'D 
  +      )=)=                %&'0'D 
  +    *    & &                %&'0'/  $.
          &&11                %&'0'/  $.
  +H    (%#/(J #*                %&'0'/  $.
  +    LG(*5<#                %&'0'/  $.
  +!     G(*5<#                 %&'0'/  $.
  +    G(*5<#                 %&'0'/  $.


 9,1721$9(

 9,1721$9(

  <HDU    8VHV                         6RXUFH
  ++      5##<#                  %&'0'D 
  +H     )(*J                     %&'0'/  $.
  +    ?(*=I (E#               %&'0'/  $.
  +    ) L#                    *""%4F"

          ) L#G(5*                *""%4F"

 9,1721$9(

  <HDU    8VHV                         6RXUFH
  ++    *5) *5#                 %&'0'D 
  +    ?<G:<,G                 %&'0'D 
          :5*/(*%                     %&'0'D 




                                                           !!
                                                                  ,    %& !

                                                                           312
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 314 of 1236 Page ID
                                     #:5178

                                           ),1',1*6


  <HDU     8VHV                              6RXUFH
  +     :5*/#5(                          %&'0'D 
           #5(#?(                   %&'0'D 
            *5)J5 (                     %&'0'D 

           5/( * )                  %&'0'D 

           % ?5*(IJ5(                      %&'0'D 
  +     G& '.&                     %&'0'/  $.
           / & L                        %&'0'/  $.

           ?& &                           %&'0'/  $.
           ?& &                          %&'0'/  $.
           ?& / 1                         %&'0'/  $.
           I&-&8    : 1 '4J              %&'0'/  $.
  +H     5(                          %&'0'/  $.
  +H     # %#5 )*(                     %&'0'/  $.

           I *?  )(DI*(*G# I             %&'0'/  $.
  +     5E*I                          %&'0'/  $.
           ?((*)                       %&'0'/  $.
           D5*G@<#//5                     %&'0'/  $.

           9(DDL(L(                   %&'0'/  $.
  +!     #I GG##? *5                     %&'0'/  $.
           / =5*#                        %&'0'/  $.
  +     *? =(*% <J*                    %&'0'/  $.
  +!     ? 1 '4(  &'4D0        ) '  "

 9,1721$9(

  <HDU     8VHV                              6RXUFH
  +!     *<M*/                          %&'0'/  $.
           *<M                            %&'0'/  $.
  +     #?(**/)9G?/#*               %&'0'/  $.
  +     #?(**)9G?/#*               *""%4F"

 9,1721$9(

  <HDU     8VHV                              6RXUFH
  ++     D#?5%9                     %&'0'D 
           %*() ? #                    %&'0'D 
  +     #/<DD(:()D **=FG)         %&'0'D 
            )(*#5*5##                   %&'0'D 
  +     #.400#&0 1                  %&'0'/  $.
           G  #&1 &                  %&'0'/  $.
           /                          %&'0'/  $.




                                                                    !!
                                                                           ,    %& !H

                                                                                    313
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 315 of 1236 Page ID
                                     #:5179

                                 ),1',1*6


  <HDU    8VHV                      6RXUFH
  +    D- *             %&'0'/  $.
          =& &#. .            %&'0'/  $.
          G  '.&           %&'0'/  $.
  +H    )<G,G5*(           %&'0'/  $.

          :(I(                   %&'0'/  $.
          % //#5J(            %&'0'/  $.
          %(G)55*(#           %&'0'/  $.

          D*59?(*=               %&'0'/  $.
  +H    (#9                 %&'0'/  $.
          %(G)55*(#           %&'0'/  $.
          *(D                    %&'0'/  $.
          D*59?(*=               %&'0'/  $.
          #?((I *5(          %&'0'/  $.
  +    *5G?                  %&'0'/  $.

          59(G<=                  %&'0'/  $.
          *<D? **=               %&'0'/  $.
          #?:(/J #               %&'0'/  $.

          D (*L             %&'0'/  $.
          D* <#/(?(* J       %&'0'/  $.
          D* <#/(%(GG=          %&'0'/  $.
  +    :(/G(5)/*             %&'0'/  $.
  +    :(/G(5)*              *""%4F"

 9,1721$9(

  <HDU    8VHV                      6RXUFH
  ++    G55)9 */? (          %&'0'D 
  +    9//*5D/              %&'0'D 
          G55)9 */? (          %&'0'D 

          G*(((#?(             %&'0'D 
  +    : 2#               %&'0'/  $.
          : 2L              %&'0'/  $.

          /& 8            %&'0'/  $.
          % '   FD '4      %&'0'/  $.
  +H    %  %(/(J*H        %&'0'/  $.
          (5 D5*#           %&'0'/  $.

           //  ?? #)          %&'0'/  $.
          I(%(*                %&'0'/  $.
  +H    )5*: 5* )            %&'0'/  $.
          (5 D5*#           %&'0'/  $.



                                                       !!
                                                              ,       %& !

                                                                          314
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 316 of 1236 Page ID
                                     #:5180

                                        ),1',1*6


  <HDU    8VHV                            6RXUFH
  +H    :/M? **((                   %&'0'/  $.
          /#?#I(J                   %&'0'/  $.
  +    L9?*/(*J #               %&'0'/  $.

          /?(#9                     %&'0'/  $.

          5/*)5@< /?5=                %&'0'/  $.
          (#9                        %&'0'/  $.
          % (/5<#                    %&'0'/  $.

          (5 D5*#                 %&'0'/  $.
  +!    5*)5@< /?5=                 %&'0'/  $.
          /?(#9                    %&'0'/  $.
          )= I                       %&'0'/  $.
          )= 5* (J                 %&'0'/  $.
          :55)7) J%                 %&'0'/  $.

          59(#D=J                   %&'0'/  $.

          /?5 #L*G /?(        %&'0'/  $.
          5?( **=9                   %&'0'/  $.
          (/M(*L (*(D              %&'0'/  $.
  +      )(* <*(                   %&'0'/  $.
          ((/?5#                      %&'0'/  $.
          (:/M(*L (*(D               %&'0'/  $.

          /?(#9                    %&'0'/  $.
          D 5J #                     %&'0'/  $.
          *?5)9?5# G((#       %&'0'/  $.
  +!    *= 1 1('4 1         ) '  "

 9,1721$9(

  <HDU    8VHV                            6RXUFH
  ++    #=)(*?=                     %&'0'D 
          / *IG/5)5*5/?=*            %&'0'D 
            :/I(                        %&'0'D 
          5L #: D5                    %&'0'D 

          I G/                        %&'0'D 
          ((#<G                         %&'0'D 
  +    I#?5                    %&'0'D 
          )5 /9                       %&'0'D 

          #=)(*?=                     %&'0'D 
          5#(##                        %&'0'D 
  +    I$$)F%&&             %&'0'/  $.
          )& 9                       %&'0'/  $.



                                                                 !!
                                                                        ,    %& !

                                                                                 315
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 317 of 1236 Page ID
                                     #:5181

                                   ),1',1*6


  <HDU    8VHV                       6RXUFH
  +    #1 ?&                %&'0'/  $.
          < )&                %&'0'/  $.
             )               %&'0'/  $.

             %&              %&'0'/  $.

          @    J1 .         %&'0'/  $.
          .     .& &FJ&     %&'0'/  $.
          I&.                     %&'0'/  $.
  +H    ?( /5#                   %&'0'/  $.
          :*() # D            %&'0'/  $.
          ( *(= */J            %&'0'/  $.
           # #5J *#             %&'0'/  $.
  +H    #=)(*?=                %&'0'/  $.
          ( *(= */J            %&'0'/  $.
          (#5J                  %&'0'/  $.

          (((#/(*9 =(           %&'0'/  $.
           # #5J *#             %&'0'/  $.
  +    *5# ) L(                %&'0'/  $.

          #=)(*?=                %&'0'/  $.
          I(=9                %&'0'/  $.
          /9(*#I= (              %&'0'/  $.

          /9(*#I=J<)/?             %&'0'/  $.
          9  (#)(=             %&'0'/  $.
  +    #% /5 ( 9           %&'0'/  $.
  +    ?5%%(9                 *""%4F"

 9,1721$9(

  <HDU    8VHV                       6RXUFH
  ++    ? //(# * ?% /           %&'0'D 
          D*M*5=FJ5=(            %&'0'D 
  +    5%/5? #               %&'0'D 
          :#?(*                   %&'0'D 

          G :(F  /           %&'0'D 
            /?#5J(             %&'0'D 
          5*#(                    %&'0'D 
          <?*I/                   %&'0'D 

          D <(*? **=              %&'0'D 
  +    :'.                    %&'0'/  $.
          # D & 1               %&'0'/  $.
             '.J(             %&'0'/  $.



                                                        !!
                                                               ,      %& 

                                                                          316
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 318 of 1236 Page ID
                                     #:5182

                                  ),1',1*6


  <HDU    8VHV                      6RXUFH
  +    D& ?&                %&'0'/  $.
          50*                 %&'0'/  $.
          :  & &/           %&'0'/  $.

          : & #               %&'0'/  $.
  +H    D <(*? **=             %&'0'/  $.
          ((=5<5I               %&'0'/  $.
          ((* ( /           %&'0'/  $.

          :5 ( (#              %&'0'/  $.
          5**#/ /5*             %&'0'/  $.
  +H    5//()9?                %&'0'/  $.
          % #/(* *=               %&'0'/  $.
          D <(*? **=             %&'0'/  $.
          D*59(L                %&'0'/  $.
          :5(  (#              %&'0'/  $.
  +    55*: 5, )            %&'0'/  $.
          I595* ?           %&'0'/  $.
          5##J(*5(               %&'0'/  $.

          :5 (#               %&'0'/  $.
          %5*/(*((                %&'0'/  $.
          %5*/(*                %&'0'/  $.

          #? ()G       *5     %&'0'/  $.
          D <(*? **=             %&'0'/  $.
  +!    )(< #                %&'0'/  $.
          )5*: 5* )            %&'0'/  $.
           #(=*5#(                %&'0'/  $.
          :5(L (#              %&'0'/  $.
          #? ()G       *5     %&'0'/  $.

          J5(#L <G?*            %&'0'/  $.
          #/</ J5#                 %&'0'/  $.
          /(/J()5 )G          %&'0'/  $.
           *I#?(*=               %&'0'/  $.
  +    9*G?/6((/?G          *""%4F"

 9,1721$9(

  <HDU    8VHV                      6RXUFH
  ++    *(%5G(G9              %&'0'D 
  +    *(%5G(G9              %&'0'D 
  +    L (                 %&'0'/  $.
  +!    *(%5G((G)*           %&'0'/  $.



                                                       !!
                                                              ,       %& +

                                                                          317
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 319 of 1236 Page ID
                                     #:5183

                                 ),1',1*6


  <HDU    8VHV                      6RXUFH
  +    *(%5G((G)*           %&'0'/  $.
  +    *(%5G((G)**         *""%4F"

 9,1721$9(

  <HDU    8VHV                      6RXUFH
  ++    #/<)(*                  %&'0'D 
          D )(**5D(*/             %&'0'D 
  +    %: )(* J               %&'0'D 
  +    (# $. %            %&'0'/  $.
          %& 1?               %&'0'/  $.
          %& 1 F*         %&'0'/  $.
  +H    %& 1?               %&'0'/  $.
  +H    %5 *)?                %&'0'/  $.
          (5? *)/J<(            %&'0'/  $.
          /#<? / I((/?         %&'0'/  $.
  +H    %5)(#/?(*             %&'0'/  $.
          %*(#5// */?<*           %&'0'/  $.
          5#/ 5#L )5             %&'0'/  $.

          : < ?               %&'0'/  $.
  +    :  ? **(//(       %&'0'/  $.
          %*(#5// */?<*           %&'0'/  $.
          9(G(*? #             %&'0'/  $.

          I ??(*                %&'0'/  $.
          I*(#J5#*#              %&'0'/  $.
  +!    D*<()5 )            %&'0'/  $.

          D*<((<G(#(:          %&'0'/  $.
          #9(((=G(5               %&'0'/  $.
          G5)(J*J*             %&'0'/  $.

          9(G(*? #             %&'0'/  $.
          :  ? **(//(       %&'0'/  $.
          9  (#)(=            %&'0'/  $.

          %*(#5// */<*           %&'0'/  $.
  +    #9(((=G(5               %&'0'/  $.
          %*(#5// */?<*           %&'0'/  $.
          ,(*G*G               %&'0'/  $.

          D(#59                 %&'0'/  $.
           )9(:J( (//(         %&'0'/  $.
          9(G(*? #             %&'0'/  $.




                                                       !!
                                                              ,       %& !

                                                                          318
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 320 of 1236 Page ID
                                     #:5184

                                      ),1',1*6


 9,1721$9(

  <HDU    8VHV                          6RXUFH
  ++    #5*5I<*#9M                    %&'0'D 
          G J() *=# D)< ?5#      %&'0'D 
           G((#
  +    ((M (5                 %&'0'D 
          G () *=# D)< ?           %&'0'D 
          )(J5#(%?                   %&'0'D 
  +    (*'.& 1J                 %&'0'/  $.

          ( K& &                 %&'0'/  $.
          G& 1& # 1&.           %&'0'/  $.
            .*'.& 1/            %&'0'/  $.

          *   1(                       %&'0'/  $.
  +H    D *#?D55                  %&'0'/  $.
          ? #5)(                 %&'0'/  $.

          J((I(                  %&'0'/  $.
          5*I*5D/D                %&'0'/  $.
          ((M (5                 %&'0'/  $.

           ##5D                      %&'0'/  $.
  +H    ((M (5                 %&'0'/  $.
          G*((D(*G((             %&'0'/  $.
          ? #5)(                 %&'0'/  $.
          D *#?D55                  %&'0'/  $.
          J((I( (              %&'0'/  $.
  +    5%( )5* (               %&'0'/  $.

          ((M (5                 %&'0'/  $.
          5*G ? *5//(              %&'0'/  $.
          J((I( (              %&'0'/  $.

          D *#?D55                  %&'0'/  $.
          D5G<(D(L(*=                 %&'0'/  $.
  +!    ((M (5                 %&'0'/  $.
          D59  (                  %&'0'/  $.
          D<*I*5D/                     %&'0'/  $.
          5%( ) <)(               %&'0'/  $.
          *5I% /* D              %&'0'/  $.
          (#/(*(( 5*5# G((#     %&'0'/  $.
          (#/(*J5?*5# G((#      %&'0'/  $.
  +    )5 /L(*(/            %&'0'/  $.
          : ** *9J*#                %&'0'/  $.

          *))(L/5*                 %&'0'/  $.



                                                           !!
                                                                  ,    %& 

                                                                           319
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 321 of 1236 Page ID
                                     #:5185

                                           ),1',1*6


  <HDU    8VHV                               6RXUFH
  +    /#?5(%J((J                   %&'0'/  $.
          D*5%?=J5?J                      %&'0'/  $.
          95E(#/?(*G                    %&'0'/  $.

          (*? #JL(/,H           %&'0'/  $.

          ) 5<*G* /D                    %&'0'/  $.
  +!    ?<G?(#       .( '4        ) '  "
  +    ?<G?(#       .( '4        ) '  "
  +!    ?<G?(#       .('4                 ) '  "

 9,1721$9(

  <HDU    8VHV                               6RXUFH
  ++    D(*I*? *)D                      %&'0'D 
  +    D*? *)D                         %&'0'D 
  +    DJ 4*'.& 1D                     %&'0'/  $.
  +H    D(*I*? *)D                    %&'0'/  $.
  +H    D(*I*? *)D                    %&'0'/  $.
  +    D(*I*? **)D                   %&'0'/  $.
  +!    DJ(*I*? *)D                    %&'0'/  $.
  +    DJ(*I*? *)D                    %&'0'/  $.
  +    DJ(*I*? *)D*                   *""%4F"

 9,1721$9(

  <HDU    8VHV                               6RXUFH
  ++    ?()D *D *                        %&'0'D 
  +    ?()D *D *                        %&'0'D 
          )(#L G((                     %&'0'D 
  +    ) '4* L                        %&'0'/  $.
          ? 1D& & &                       %&'0'/  $.
  +H    ?()D *D *                        %&'0'/  $.

          ) (I /(                          %&'0'/  $.
  +H    ?()D *D *                        %&'0'/  $.
          ) (I /(                          %&'0'/  $.
  +    ) (I /(                          %&'0'/  $.
          ?()D *D *                        %&'0'/  $.
  +!    ) (I /(                          %&'0'/  $.
          ?()D *D *                        %&'0'/  $.
  +    ) (I /(*                        %&'0'/  $.
          ?()D *D * *                     %&'0'/  $.
  +    ) (I /(*                        *""%4F"




                                                                    !!
                                                                           ,    %& 

                                                                                    320
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 322 of 1236 Page ID
                                     #:5186

                                 ),1',1*6


 <HDU   8VHV                        6RXUFH
 +   ?()D *D * *              *""%4F"




                                                       !!
                                                              ,      %& 

                                                                          321
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 323 of 1236 Page ID
                                     #:5187




                                                   ),1',1*6


   7$5*(73523(57<$''5(66127/,67(',15(6($5&+6285&(
   /. 0-/&  % $ &11  -            & '. 10  . $ &1 . &11  -                
    1 .   & '. ' "


   $GGUHVV5HVHDUFKHG             $GGUHVV1RW/LVWHGLQ5HVHDUFK6RXUFH
                         !!!!+++++!+++H!++H 
                                  ++++++++H+++!++++ 
                                  ++H+++++++H++++ 
                                  +!++++!+!+!H+!+!+!+!+!++!


   $'-2,1,1*3523(57<$''5(66(6127/,67(',15(6($5&+6285&(
   /. 0- 18% $   &11  -         & '. 10  . $ &1 . &11  -                
    1  & '. ' "

   $GGUHVV5HVHDUFKHG             $GGUHVV1RW/LVWHGLQ5HVHDUFK6RXUFH
   +/ D5*#/                 !!!!+!++++!+++++ 
                                  ++++H+H!+H++H++H++++++ 
                                  ++H++++!++++++H++ 
                                  ++!++++H+++++!+++ 
                                  +!+!+!H+!+!+!+!+!++!
   ++/ D5*                    !!!!+++++!+++++++ 
                                  ++H+H+H!+H++H++H+++++! 
                                  +++++H++++!++++++H 
                                  ++++!++++H+++++! 
                                  ++++!+!+!H+!+!+!+!+!++!
   ++/ D5*#/                 !!!!+!++++!++++++ 
                                  +H+H!+H+++H++++++++H+ 
                                  +++!++++++H++++!+ 
                                  +++H+++++!++++!+!+!H 
                                  +!+!+!+!+!++!
   +/ D5*                    !!!!+++++!+++++++ 
                                  ++H+H+H!+H++H++H+++++! 
                                  +++++H++++!++++++H 
                                  ++++!++++H+++++! 
                                  ++++!+!+!H+!+!+!+!+!++!
   +/ D5*#/                 !!!+!++++!+++++++H 
                                  +H!+H++H++H+++++!++++ 
                                  +H++++!++++++H+++ 
                                  +!++++H+++++!++++! 
                                  +!+!H+!+!+!+!+!++!
   +H/ D5*                    !!!!+++++!+++++++ 
                                  ++H+H+H!+H++H++H+++++! 
                                  +++++H++++!++++++H 
                                  ++++!++++H+++++! 
                                  ++++!+!+!H+!+!+!+!+!++!
   +H/ D5*#/                 !!!!+!++++!+++++H 
                                  +H!+H+++H++++!+++++H+ 
                                  +++!++++++H++++!+ 
                                  +++H+++++!++++!+!+!H 
                                  +!+!+!+!+!++!




                                                                                                                     322
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 324 of 1236 Page ID
                                     #:5188




                                         ),1',1*6


    $GGUHVV5HVHDUFKHG    $GGUHVV1RW/LVWHGLQ5HVHDUFK6RXUFH
    +/ D5*           !!!!+++++!+++++++ 
                          ++H+H+H!+H++H++H+++++! 
                          +++++H++++!++++++H 
                          ++++!++++H+++++! 
                          ++++!+!+!H+!+!+!+!+!++!
    +/ D5*#/        !!!!+!++++!+++++ 
                          +++H+H+H!+H+++H++++!+++ 
                          ++H++++!++++++H++ 
                          ++!++++H+++++!+++ 
                          +!+!+!H+!+!+!+!+!++!
    +++/ D5*           !!!!+++++!+++++++ 
                          ++H+H+H!+H++H++H+++++! 
                          +++++H++++!++++++H 
                          ++++!++++H+++++! 
                          ++++!+!+!H+!+!+!+!+!++!
    ++/ D5*           !!!!+++++!+++++++ 
                          ++H+H+H!+H++H++H+++++! 
                          +++++H++++!++++++H 
                          ++++!++++H+++++! 
                          ++++!+!+!H+!+!+!+!+!++!
    ++/ D5*#/        !!!!+!++++!+++++ 
                          ++++H+H+H!+H++H++H++++ 
                          +!+++++H+++!++++++H 
                          ++++!++++H+++++! 
                          ++++!+!+!H+!+!+!+!+!++!
    +!/ D5*           !!!!+++++!+++++++ 
                          ++H+H+H!+H++H++H+++++! 
                          +++++H++++!++++++H 
                          ++++!++++H+++++! 
                          ++++!+!+!H+!+!+!+!+!++!
    +!/ D5*#/        !!!!+!++++!+++++ 
                          ++++H+H+H!+H++H++H++++ 
                          ++++H++++!++++++H+ 
                          +++!++++H+++++!++ 
                          ++!+!+!H+!+!+!+!+!++!
    +!!/ D5*           !!!!+++++!+++++++ 
                          ++H+H+H!+H++H++H+++++! 
                          +++++H++++!++++++H 
                          ++++!++++H+++++! 
                          ++++!+!+!H+!+!+!+!+!++!
    +!!/ D5*#/        !!!+!++++!+++++++ 
                          ++H+H!+H++H++H+++++++ 
                          +H++++!++++++H+++ 
                          +!++++H+++++!++++! 
                          +!+!H+!+!+!+!+!++!
    +!/ D5*           !!!!+++++!+++++++ 
                          ++H+H+H!+H++H++H+++++! 
                          +++++H++++!++++++H 
                          ++++!++++H+++++! 
                          ++++!+!+!H+!+!+!+!+!++!
    +!/ D5*#/        !!!!+!++++!+++++ 
                          ++++H+H+H!+H+++H++++++ 
                          ++H++++!++++++H++ 
                          ++!++++H+++++!+++ 
                          +!+!+!H+!+!+!+!+!++!




                                                                                                        323
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 325 of 1236 Page ID
                                     #:5189




                                         ),1',1*6


    $GGUHVV5HVHDUFKHG    $GGUHVV1RW/LVWHGLQ5HVHDUFK6RXUFH
    +!/ D5*           !!!!+++++!+++++++ 
                          ++H+H+H!+H++H++H+++++! 
                          +++++H++++!++++++H 
                          ++++!++++H+++++! 
                          ++++!+!+!H+!+!+!+!+!++!
    +!/ D5*#/        !!!+!++++!+++++++ 
                          +H+H!+H++H++H+++++++H+ 
                          +++!++++++H++++!+ 
                          +++H+++++!++++!+!+!H 
                          +!+!+!+!+!++!
    +!/ D5*           !!!!+++++!+++++++ 
                          ++H+H+H!+H++H++H+++++! 
                          +++++H++++!++++++H 
                          ++++!++++H+++++! 
                          ++++!+!+!H+!+!+!+!+!++!
    +!/ D5*#/        !!!+!++++!+++++H+H! 
                          +H++H++H+++++!+++++H 
                          ++++!++++++H++++! 
                          ++++H+++++!++++!+! 
                          +!H+!+!+!+!+!++!
    +!/ D5*           !!!!+++++!+++++++ 
                          ++H+H+H!+H++H++H+++++! 
                          +++++H++++!++++++H 
                          ++++!++++H+++++! 
                          ++++!+!+!H+!+!+!+!+!++!
    +!/ D5*#/        !!!+!++++!+++++++ 
                          ++H+H+H!+H++H++H++++++ 
                          ++H++++!++++++H++ 
                          ++!++++H+++++!+++ 
                          +!+!+!H+!+!+!+!+!++!
    +!/ D5*           !!!!+++++!+++++++ 
                          ++H+H+H!+H++H++H+++++! 
                          +++++H++++!++++++H 
                          ++++!++++H+++++! 
                          ++++!+!+!H+!+!+!+!+!++!
    +!/ D5*#/        !!!+!++++!+++++++ 
                          ++H+H+H!+H+++H++++!+++ 
                          +H++++!++++++H+++ 
                          +!++++H+++++!++++! 
                          +!+!H+!+!+!+!+!++!
    +/ D5*           !!!!+++++!+++++++ 
                          ++H+H+H!+H++H++H+++++! 
                          +++++H++++!++++++H 
                          ++++!++++H+++++! 
                          ++++!+!+!H+!+!+!+!+!++!
    +/ D5*#/        !!!+!++++!+++++++ 
                          +H+H+H!+H+++H+++++++H+ 
                          +++!++++++H++++!+ 
                          +++H+++++!++++!+!+!H 
                          +!+!+!+!+!++!
    +!/ D5*           !!!!+++++!+++++++ 
                          ++H+H+H!+H++H++H+++++! 
                          +++++H++++!++++++H 
                          ++++!++++H+++++! 
                          ++++!+!+!H+!+!+!+!+!++!




                                                                                                        324
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 326 of 1236 Page ID
                                     #:5190




                                         ),1',1*6


    $GGUHVV5HVHDUFKHG    $GGUHVV1RW/LVWHGLQ5HVHDUFK6RXUFH
    +!/ D5*#/        !!!+!++++!+++++++ 
                          +H+H!+H++H++H+++++++H+ 
                          +++!++++++H++++!+ 
                          +++H+++++!++++!+!+!H 
                          +!+!+!+!+!++!
    +/ D5*#/        !!!!+!++++!+++++H 
                          +H+H!+H+++H+++++++H++ 
                          ++!++++++H++++!++ 
                          ++H+++++!++++!+!+!H+! 
                          +!+!+!+!++!
    !L/5 L(       !!!!+!++++!+++++ 
                          ++H+H!+H++H++H+++++!++ 
                          ++H+++!++++++H+++ 
                          +!++++H+++++!++++! 
                          +!+!H+!+!+!+!+!++!
    !5/5* L(        !!!+++++!++++++++ 
                          +H+H+H!+H++H++H+++++!++ 
                          +++H++++!++++++H+ 
                          +++!++++H+++++!++ 
                          ++!+!+!H+!+!+!+!+!++!
    !+5/5* L(        !!!!+!++++!+++++ 
                          ++++H+H+H!+H++H++H+++++ 
                          ++H+++!++++++H+++ 
                          +!++++H+++++!++++! 
                          +!+!H+!+!+!+!+!++!
    !5/5* L(        !!!!+!++++!+++++ 
                          ++++H+H+H!+H++H++H++++ 
                          +!++++H+++!++++++H+ 
                          +++!++++H+++++!++ 
                          ++!+!+!H+!+!+!+!+!++!
    !#5/5* L(      !!!!+!++++!+++++ 
                          ++++H+H+H!+H++H++H++++! 
                          +++++H++++!++++++H 
                          ++++!++++H+++++! 
                          ++++!+!+!H+!+!+!+!+!++!
    !H5/5* L(        !!!!+!++++!+++++ 
                          ++++H+H+H!+H++H++H++++ 
                          +!+++++H++++!+++++ 
                          +H++++!++++H++++ 
                          +!++++!+!H+!+!+!+!+!++!
    +B!5/5* L(    !!!!+!++++!+++++ 
                          ++++H+H+H!+H++H++H++++ 
                          +++++H++++!++++++H 
                          ++++!++++H+++++! 
                          ++++!+!+!H+!+!+!+!+!++!
    5/5*            !!!!+!++++!+++++ 
                          ++++H+H+H!+H++H+++++! 
                          +++++H++++!++++++H 
                          ++++!++++H+++++! 
                          ++++!+!+!H+!+!+!+!+!++!
    5/5* L(        !!!+++++!+++++H+H!+H+ 
                          +H++H+++++!++++H++ 
                          +!++++++H+++++++H 
                          +++++!++++!+!+!H+!+!+! 
                          +!+!++!




                                                                                                        325
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 327 of 1236 Page ID
                                     #:5191




                                         ),1',1*6


    $GGUHVV5HVHDUFKHG    $GGUHVV1RW/LVWHGLQ5HVHDUFK6RXUFH
    5/5* L(        !!!+++++!+++++H+H!+H+ 
                          +H++H+++++!++++H++ 
                          +!++++++H++++!+++ 
                          +H+++++!++++!+!+!H+!+! 
                          +!+!+!++!
    5/5* L(        !!!+!++++!++++++H 
                          +H!+H++H++H+++++!++++H 
                          ++++!++++++H++++! 
                          ++++H+++++!++++!+! 
                          +!H+!+!+!+!+!++!
    5/5*%         !!!!+!++++!+++++ 
                          ++++H+H+H!+H+++H+++++! 
                          +++++H++++!++++++H 
                          ++++!++++H+++++! 
                          ++++!+!+!H+!+!+!+!+!++!
    +5/5* L(        !!!!+++++!+++++H+H 
                          +H!+H++H++H+++++!++++H 
                          +++!++++++H++++!+ 
                          +++H+++++!++++!+!+!H 
                          +!+!+!+!+!++!
    +B!5/5* L(    !!!!+!++++!+++++ 
                          ++++H+H+H!+H++H++H++++ 
                          +!+++++H+++!++++++H 
                          ++++!++++H+++++! 
                          ++++!+!+!H+!+!+!+!+!++!
    B5/5* L(    !!!!+!++++!++++++ 
                          ++H+H+H!+H++H++H+++++! 
                          +++++H++++!++++++H 
                          ++++!++++H+++++! 
                          ++++!+!+!H+!+!+!+!+!++!
    5/5* L(        !!!+!++++!+++++++ 
                          +H+H!+H++H++H+++++!+++ 
                          +H++++!++++++H+++ 
                          +!++++++++!++++!+! 
                          +!H+!+!+!+!+!++!
    B5/5* L(    !!!!+!++++!++++++ 
                          ++H+H!+H++H++H+++++++ 
                          +H++++!++++++H+++ 
                          +!++++H+++++!++++! 
                          +!+!H+!+!+!+!+!++!
    B5/5*%     !!!!+!++++!+++++ 
                          ++++H+H+H!+H+++H+++++! 
                          +++++H++++!++++++H 
                          ++++!++++H+++++! 
                          ++++!+!+!H+!+!+!+!+!++!
    H+B!5/5* L(    !!!!+!++++!++++++ 
                          ++H+H+H!+H++H++H+++++! 
                          +++++H++++!++++++H 
                          ++++!++++H+++++! 
                          ++++!+!+!H+!+!+!+!+!++!
    H5/5* L(        !!!+!++++!+++++++H 
                          +H!+H++H++H+++++!++++ 
                          +H++++!++++++H+++ 
                          +!++++H+++++!++++! 
                          +!+!H+!+!+!+!+!++!




                                                                                                        326
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 328 of 1236 Page ID
                                     #:5192




                                         ),1',1*6


    $GGUHVV5HVHDUFKHG    $GGUHVV1RW/LVWHGLQ5HVHDUFK6RXUFH
    +B!5/5* L(    !!!!+!++++!+++++ 
                          ++++H+H!+H++H++H+++++! 
                          ++++H++++!++++++H+ 
                          +++!++++H+++++!++ 
                          ++!+!+!H+!+!+!+!+!++!
    5/5* L(        !!!!+++++!+++++++ 
                          +H+H+H!+H++H++H+++++!++ 
                          ++H+++!++++++H+++ 
                          +!++++H+++++!++++! 
                          +!+!H+!+!+!+!+!++!
    5/5*%         !!!!+!++++!+++++ 
                          ++++H+H+H!+H+++H+++++! 
                          +++++H++++!++++++H 
                          ++++!++++H+++++! 
                          ++++!+!+!H+!+!+!+!+!++!
    +5/5* L(        !!!+!++++!+++++++ 
                          +H+H!+H++H++H+++++!+++ 
                          ++H++++!++++++H++ 
                          ++!++++H+++++!+++ 
                          +!+!+!H+!+!+!+!+!++!
    5/5* L(        !!!+++++!+++++H+H+H! 
                          +H++H++H+++++!+++++H 
                          ++++!++++++H++++ 
                          +++H+++++!++++!+!+!H 
                          +!+!+!+!+!++!
    5/5*%         !!!!+!++++!+++++ 
                          ++++H+H+H!+H+++H+++++! 
                          +++++H++++!++++++H 
                          ++++!++++H+++++! 
                          ++++!+!+!H+!+!+!+!+!++!
    H5/5* L(        !!!!+!++++!++++++ 
                          +H+H!+H+++H+++++++H++ 
                          ++!++++++H++++!++ 
                          ++H+++++!++++!+!+!H+! 
                          +!+!+!+!++!
    H+5/5*            !!!!+!++++!+++++ 
                          ++++H+H+H!+H++H++H++++ 
                          +!+++++H++++!+++++ 
                          +H+++++++H+++++! 
                          ++++!+!+!H+!+!+!+!+!++!
    5/5*            !!!!+!++++!+++++ 
                          ++++H+H+H!+H++H++H++++ 
                          +++++H++++!++++++H 
                          ++++!++++H+++++! 
                          ++++!+!+!H+!+!+!+!+!++!
    5/5* L(        !!!+++++!+H+H+H!+H+++H 
                          ++++!+++++H++++!++ 
                          ++++H++++!++++H+ 
                          ++++!++++!+!+!H+!+!+!+! 
                          +!++!
    ++B!5/5* L(    !!!!+!++++!+++++ 
                          ++++H+H+H!+H++H++H++++ 
                          ++++H++++!++++++H+ 
                          +++!++++H+++++!++ 
                          ++!+!+!H+!+!+!+!+!++!




                                                                                                        327
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 329 of 1236 Page ID
                                     #:5193




                                         ),1',1*6


    $GGUHVV5HVHDUFKHG    $GGUHVV1RW/LVWHGLQ5HVHDUFK6RXUFH
    +5/5* L(        !!!+++++!+++++H+H+H! 
                          +H+++H+++++++++H++ 
                          ++!++++++H++++!++ 
                          ++H+++++!++++!+!+!H+! 
                          +!+!+!+!++!
    !5/5* L(        !!!+++++!+++++H+H!+H+ 
                          ++H+++++!+++++H++ 
                          ++!++++++H++++++ 
                          +H+++++!++++!+!+!H+!+! 
                          +!+!+!++!
    !5/5*%         !!!!+!++++!+++++ 
                          ++++H+H+H!+H+++H+++++! 
                          +++++H++++!++++++H 
                          ++++!++++H+++++! 
                          ++++!+!+!H+!+!+!+!+!++!
    +B!5/5* L(    !!!!+!++++!+++++ 
                          ++H+H+H!+H++H++H+++++! 
                          ++++H++++!++++++H+ 
                          +++!++++H+++++!++ 
                          ++!+!+!H+!+!+!+!+!++!
    5/5* L(        !!!!+!++++!+++++ 
                          ++H+H+H!+H++H++H+++++! 
                          ++++H++++!++++++H+ 
                          +++!++++H+++++!++ 
                          ++!+!+!H+!+!+!+!+!++!
    5/5* L(        !!!!+!++++!+++++ 
                          ++++H+H!+H+++H++++!+++ 
                          ++H++++!++++++H++ 
                          ++!++++H+++++!+++ 
                          +!+!+!H+!+!+!+!+!++!
    +B!5/5* L(    !!!!+!++++!+++++ 
                          ++++H+H+H!+H++H++H++++ 
                          +!++++H++++!++++++H 
                          ++++!++++H+++++! 
                          ++++!+!+!H+!+!+!+!+!++!
    5/5* L(        !!!+!++++!++++++H 
                          +H!+H++H++H+++++!++++ 
                          +H++++!++++++H+++ 
                          +!++++H+++++!++++! 
                          +!+!H+!+!+!+!+!++!
    5/5*%         !!!!+!++++!+++++ 
                          ++++H+H+H!+H+++H+++++! 
                          +++++H++++!++++++H 
                          ++++!++++H+++++! 
                          ++++!+!+!H+!+!+!+!+!++!
    H+B!5/5* L(    !!!!+!++++!+++++ 
                          ++++H+H+H!+H++H++H++++ 
                          +!++++H++++!++++++H 
                          ++++!++++H+++++! 
                          ++++!+!+!H+!+!+!+!+!++!
    H+B!5/5*%     !!!!+!++++!+++++ 
                          ++++H+H+H!+H+++H+++++! 
                          +++++H++++!++++++H 
                          ++++!++++H+++++! 
                          ++++!+!+!H+!+!+!+!+!++!




                                                                                                        328
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 330 of 1236 Page ID
                                     #:5194




                                         ),1',1*6


    $GGUHVV5HVHDUFKHG    $GGUHVV1RW/LVWHGLQ5HVHDUFK6RXUFH
    H5/5* L(        !!!!+!++++!++++++ 
                          +H+H+H!+H++H++H+++++++ 
                          +H++++!++++++H+++ 
                          +!++++H+++++!++++! 
                          +!+!H+!+!+!+!+!++!
    5/5* L(        !!!!+++++!+++++H+H 
                          +H!+H+++H++++++++H++ 
                          ++!++++++H++++!++ 
                          ++H+++++!++++!+!+!H+! 
                          +!+!+!+!++!
    ++B!5/5* L(    !!!!+!++++!+++++ 
                          ++H+H!+H++H++H+++++!++ 
                          +++H++++!++++++H+ 
                          +++!++++H+++++!++ 
                          ++!+!+!H+!+!+!+!+!++!
    +5/5* L(        !!!+++++!++++++H+H! 
                          +H+++H++++++++H+++! 
                          ++++++H++++!++++H 
                          +++++!++++!+!+!H+!+!+! 
                          +!+!++!
    ++5/5*            !!!!+!++++!+++++ 
                          ++++H+H+H!+H++H+++++! 
                          +++++H++++!++++++H 
                          ++++!++++H+++++! 
                          ++++!+!+!H+!+!+!+!+!++!
    ++5/5* L(        !!!+++++!+H!+H+++H++ 
                          +++!+++++H++++!+++ 
                          +++H++++!++++H++ 
                          +++!++++!+!+!H+!+!+!+!+!+ 
                          +!
    ++5/5*%         !!!!+!++++!+++++ 
                          ++++H+H+H!+H+++H+++++! 
                          +++++H++++!++++++H 
                          ++++!++++H+++++! 
                          ++++!+!+!H+!+!+!+!+!++!
    +!+B!5/5* L(    !!!!+!++++!+++++ 
                          ++++H+H+H!+H+++H++++++ 
                          ++H++++!++++++H++ 
                          ++!++++H+++++!+++ 
                          +!+!+!H+!+!+!+!+!++!
    +!5/5* L(        !!!+++++!++++++++H 
                          +H!+H++H++H+++++!++++H 
                          ++++!++++++H++++! 
                          ++++H+++++!++++!+! 
                          +!H+!+!+!+!+!++!
    +5/5* L(        !!!!+!++++!+++++ 
                          ++++H+H+H!+H++H++H++++ 
                          ++++H+++!++++++H++ 
                          ++!++++++++!++++! 
                          +!+!H+!+!+!+!+!++!
    +5/5* L(        !!!!+++++!+++++H+H! 
                          +H+++H+++++++H+++!++ 
                          ++++H++++!++++H+ 
                          ++++!++++!+!+!H+!+!+!+! 
                          +!++!




                                                                                                        329
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 331 of 1236 Page ID
                                     #:5195




                                         ),1',1*6


    $GGUHVV5HVHDUFKHG    $GGUHVV1RW/LVWHGLQ5HVHDUFK6RXUFH
    +5/5*%         !!!!+!++++!+++++ 
                          ++++H+H+H!+H+++H+++++! 
                          +++++H++++!++++++H 
                          ++++!++++H+++++! 
                          ++++!+!+!H+!+!+!+!+!++!
    +5/5* L(        !!!!+++++!+++++++H 
                          +H!+H+++H+++++!+++++H 
                          ++++!++++++H++++! 
                          ++++H+++++!++++!+! 
                          +!H+!+!+!+!+!++!
    +5/5*%         !!!!+!++++!+++++ 
                          ++++H+H+H!+H+++H+++++! 
                          +++++H++++!++++++H 
                          ++++!++++H+++++! 
                          ++++!+!+!H+!+!+!+!+!++!
    +H5/5* L(        !!!!+++++!+H!+H+++H+ 
                          ++++!+++++H++++!++ 
                          ++++H++++!++++H+ 
                          ++++!++++!+!+!H+!+!+!+! 
                          +!++!
    +5/5* L(        !!!!+!++++!+++++H 
                          +H+H!+H++H++H+++++!+++ 
                          ++H++++!++++++H++ 
                          +++++H++++!++++!+!H 
                          +!+!+!+!+!++!
    !+B!5/5* L(    !!!!+!++++!+++++ 
                          ++++H+H+H!+H++H++H++++ 
                          +!++++H++++!++++++H 
                          ++++!++++H+++++! 
                          ++++!+!+!H+!+!+!+!+!++!
    !5/5* L(        !!!!+!++++!+++++H 
                          +H!+H+++H+++++++H+++ 
                          +!++++++H++++!+++ 
                          +H+++++!++++!+!+!H+!+! 
                          +!+!+!++!
    +B!L/5 L(   !!!!+!++++!+++++ 
                          ++++H+H+H!+H++H++H++++ 
                          ++++H+++!++++++H++ 
                          ++!++++H+++++!+++ 
                          +!+!+!H+!+!+!+!+!++!
    L/5 L(       !!!!+!++++!+++++H 
                          +H!+H+++H+++++++H+++ 
                          +!++++++H+++++++H 
                          +++++!++++!+!+!H+!+!+! 
                          +!+!++!
    +L/5 L(       !!!!+!++++!+++++H 
                          +H!+H+++H++++!++++H++ 
                          +!++++++H++++!+++ 
                          +H+++++!++++!+!+!H+!+! 
                          +!+!+!++!
    !L/5 L(       !!!!+!++++!+++++H 
                          +H!+H+++H+++++++H+++ 
                          +!++++++H+++++++H 
                          +++++!++++!+!+!H+!+!+! 
                          +!+!++!




                                                                                                        330
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 332 of 1236 Page ID
                                     #:5196




                                         ),1',1*6


    $GGUHVV5HVHDUFKHG    $GGUHVV1RW/LVWHGLQ5HVHDUFK6RXUFH
    L/5 L(       !!!!+!++++!+++++H 
                          +H!+H+++H++++!++++H++ 
                          +!++++++H++++!+++ 
                          +H+++++!++++!+!+!H+!+! 
                          +!+!+!++!
    L/5 L(       !!!!+!++++!+++++H 
                          +H!+H+++H++++++++H++ 
                          +!++++++H++++!+++ 
                          +H+++++!++++!+!+!H+!+! 
                          +!+!+!++!
    HL/5 L(       !!!!+!++++!+++++H 
                          +H+H!+H++H++H++++++++H 
                          +++!++++++H++++!+ 
                          +++H+++++!++++!+!+!H 
                          +!+!+!+!+!++!
    H+L/5 L(       !!!!+!++++!+++++H! 
                          +H+++H+++++++H++++! 
                          ++++++H++++!++++H 
                          +++++!++++!+!+!H+!+!+! 
                          +!+!++!
    HL/5 L(       !!!!+!++++!+++++H 
                          +H!+H+++H+++++++H+++ 
                          +!++++++H+++++++H 
                          ++++!++++!+!H+!+!+!+!+!+ 
                          +!
    HL/5 L(       !!!!+!++++!+++++H 
                          +H!+H+++H+++++++H+++! 
                          ++++++H++++!++++H 
                          +++++!++++!+!+!H+!+!+! 
                          +!+!++!
    L/5 L(       !!!!+!++++!+++++H 
                          +H!+H+++H+++++++H+++! 
                          ++++++H++++!++++H 
                          +++++!++++!+!+!H+!+!+! 
                          +!+!++!




                                                                                                        331
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 333 of 1236 Page ID
                                     #:5197


                                     APPENDIX E
                       PUBLIC AGENCY RECORDS / OTHER DOCUMENTS




                                                                 Odic   Environmental




                                                                                  332
     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 334 of 1236 Page ID
                                          #:5198




                            Property Profile                                              3568 Motor Ave, Los Angeles, CA 90034

 Property Information
                                                                                                          10588 National Blvd, Los Angeles, CA
 Owner(s):             Munoz Arthur                                             Mailing Address:
                                                                                                          90034
                                                                                                          3568 Motor Ave, Los Angeles, CA
 Owner Phone:          Unknown                                                  Property Address:
                                                                                                          90034
 Vesting Type:         N/A
 County:               Los Angeles                                              APN:                      4314-014-002
 Map Coord:            42-B6;672-F1                                             Census Tract:             269907
 Lot#:                 14                                                       Block:                    S
 Subdivision:          Palms                                                    Tract:
 Legal:                The Palms Lots 13 And Lot 14

 Property Characteristics
 Use:                  Store Building                 Year Built / Eff. :          1923 / 1935                    Sq. Ft. :              6768
 Zoning:               LAC2                           Lot Size Ac / Sq Ft:         0.3438 / 14977                 # of Units:            2
 Bedrooms:                                            Bathrooms:                                                  Fireplace:
 # Rooms:                                             Quality:                                                    Heating:
 Pool:                                                Air:                                                        Style:
 Stories:                                             Improvements:                                               Parking / #:           /
 Gross Area:           6768                           Garage Area :                                               Basement Area:

 Sale and Loan Information
 Sale / Rec Date:     01/28/2010     /   02/02/2010    *$/Sq. Ft.:            $295.51                     2nd Mtg.:              $800,000
 Sale Price:          $2,000,000                       1st Loan:              $1,000,000                  Prior Sale Amt:        $500,000
 Doc No.:             147882                           Loan Type:                                         Prior Sale Date:       11/15/1996
 Doc Type:            Deed                             Transfer Date:         02/02/2010                  Prior Doc No.:         0001893365
 Seller:              Reyes Jesus Living Trust         Lender:                Plaza Bank Na               Prior Doc Type:
*$/Sq. Ft. is a calculation of Sale Price divided by Sq. Feet.

 Tax Information
 Imp Value:            $421,196                                              Exemption Type:
 Land Value:           $1,684,787                                            Tax Year / Area:             2014 / 67
 Total Value:          $2,105,983                                            Tax Value:                   $2,105,983
 Total Tax Amt:        $26,554.98                                            Improved:                    20%


Property Profile                                3568 Motor Ave, Los Angeles, CA 90034                                                        4/8/2015
All information contained herein is subject to the Limitation of Liability for Informational Report set forth on the last page hereof.
Information compiled from various sources and is deemed reliable, but not guaranteed. ©2005-2015 First American Financial Corporation
and/or its affiliates. All rights reserved.


                                                                                                                                         333
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 335 of 1236 Page ID
                                     #:5199




                                                                          334
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 336 of 1236 Page ID
                                     #:5200




                                                                          335
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 337 of 1236 Page ID
                                     #:5201




                                                                          336
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 338 of 1236 Page ID
                                     #:5202




                                                                          337
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 339 of 1236 Page ID
                                     #:5203




                                                                          338
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 340 of 1236 Page ID
                                     #:5204




                                                                          339
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 341 of 1236 Page ID
                                     #:5205




                                                                          340
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 342 of 1236 Page ID
                                     #:5206




                                                                          341
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 343 of 1236 Page ID
                                     #:5207




                                                                          342
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 344 of 1236 Page ID
                                     #:5208




                                                                          343
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 345 of 1236 Page ID
                                     #:5209




                                                                          344
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 346 of 1236 Page ID
                                     #:5210




                                                                          345
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 347 of 1236 Page ID
                                     #:5211




                                                                          346
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 348 of 1236 Page ID
                                     #:5212




                                                                          347
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 349 of 1236 Page ID
                                     #:5213




                                                                          348
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 350 of 1236 Page ID
                                     #:5214




                                                                          349
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 351 of 1236 Page ID
                                     #:5215




                                                                          350
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 352 of 1236 Page ID
                                     #:5216




                                                                          351
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 353 of 1236 Page ID
                                     #:5217




                                                                          352
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 354 of 1236 Page ID
                                     #:5218




                                                                          353
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 355 of 1236 Page ID
                                     #:5219




                                                                          354
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 356 of 1236 Page ID
                                     #:5220




                                                                          355
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 357 of 1236 Page ID
                                     #:5221




                                                                          356
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 358 of 1236 Page ID
                                     #:5222




                                                                          357
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 359 of 1236 Page ID
                                     #:5223




                                                                          358
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 360 of 1236 Page ID
                                     #:5224




                                                                          359
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 361 of 1236 Page ID
                                     #:5225




                                                                          360
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 362 of 1236 Page ID
                                     #:5226




                                                                          361
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 363 of 1236 Page ID
                                     #:5227




                                                                          362
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 364 of 1236 Page ID
                                     #:5228

                                              ATTACHMENT H

                                             Soils Assessment




                1466392.4


                                                                          363
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 365 of 1236 Page ID
                                     #:5229




                                                                          364
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 366 of 1236 Page ID
                                     #:5230




                                                                          365
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 367 of 1236 Page ID
                                     #:5231




                                                                          366
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 368 of 1236 Page ID
                                     #:5232




                                                                          367
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 369 of 1236 Page ID
                                     #:5233




                                                                          368
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 370 of 1236 Page ID
                                     #:5234




                                                                          369
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 371 of 1236 Page ID
                                     #:5235




                                                                          370
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 372 of 1236 Page ID
                                     #:5236




                                                                          371
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 373 of 1236 Page ID
                                     #:5237




                                                                          372
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 374 of 1236 Page ID
                                     #:5238




                                                                          373
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 375 of 1236 Page ID
                                     #:5239




                                                                          374
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 376 of 1236 Page ID
                                     #:5240




                                                                          375
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 377 of 1236 Page ID
                                     #:5241




                                                                          376
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 378 of 1236 Page ID
                                     #:5242




                                                                          377
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 379 of 1236 Page ID
                                     #:5243




                                                                          378
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 380 of 1236 Page ID
                                     #:5244




                                                                          379
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 381 of 1236 Page ID
                                     #:5245




                                                                          380
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 382 of 1236 Page ID
                                     #:5246




                                                                          381
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 383 of 1236 Page ID
                                     #:5247




                                                                          382
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 384 of 1236 Page ID
                                     #:5248




                                                                          383
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 385 of 1236 Page ID
                                     #:5249




                                                                          384
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 386 of 1236 Page ID
                                     #:5250




                                                                          385
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 387 of 1236 Page ID
                                     #:5251




                                                                          386
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 388 of 1236 Page ID
                                     #:5252




                                                                          387
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 389 of 1236 Page ID
                                     #:5253




                                                                          388
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 390 of 1236 Page ID
                                     #:5254




                                                                          389
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 391 of 1236 Page ID
                                     #:5255




                                                                          390
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 392 of 1236 Page ID
                                     #:5256




                                                                          391
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 393 of 1236 Page ID
                                     #:5257




                                                                          392
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 394 of 1236 Page ID
                                     #:5258




                                                                          393
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 395 of 1236 Page ID
                                     #:5259




                                                                          394
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 396 of 1236 Page ID
                                     #:5260




                                                                          395
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 397 of 1236 Page ID
                                     #:5261




                                                                          396
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 398 of 1236 Page ID
                                     #:5262

                                              ATTACHMENT I

                                               Survey Report




                1466392.4


                                                                          397
 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 399 of 1236 Page ID
                                      #:5263

                                                                          Indoor Air Quality, Thermography, Water Intrusion



PropertyHealth, Inc.
                                                                                           Assessments, Moisture Mapping,
                                                                         Asbestos, Lead-Paint, Microbial, Clandestine Labs,
                                                                      Biological Contaminants, Consulting, Testing, Expert
                                                                      Witness, Assessments, Oversight & Post Remediation
                                                                                                    Clearance Certification
AARDVARK Property Hazard Analysis                                  3300 S. Sepulveda Blvd. Suite J23 Los Angeles, CA 90034
                                                                                 21922 Cortina Place, Chatsworth, CA 91311

                                                                                                       Phone 310-901-3102
                                                                                                         Fax 310-881-6965
                                                                                                Propertyhealth@gmail.com




   August 12, 2016                                                                        Project No. 6388


   CLIENT:


   RBM of California Inc.
   800 S. Figueroa Street #960
   Los Angeles, CA 90017
   Attn.: Mr. Koji Matsumoto

   Re:    Comprehensive pre-demolition asbestos and lead identification survey report

          3568 Motor Avenue, Los Angeles, CA 90034
          Free standing approx. 5,800 square foot wood framed single story high ceiling
          commercial building on concrete slab including:
              10313 Tabor Street 650 square foot dance studio
              3570 Motor Ave 850 sq.ft. Laundromat
              3568 Motor Ave 3,445 sq.ft. Grocery Store + 800 square feet added attached
                 newer storage structure


          SURVEY FINDINGS AND RESPONSE ACTION REQUIREMENTS
                 The asbestos and lead surface coating survey performed at this site by PropertyHealth,
                 Inc. / AARDVARK (PHI) has confirmed the following (please see the attached
                 drawings and photo file for further details):

                 Asbestos:

                        Non-friable Asbestos black mastic is present on the concrete slab under wood
                         flooring throughout dance studio (625 sq.ft.) as well as under ceramic floor tiles
                         in the bathroom (25 sq.ft.). the material is intact and enclosed by the floor
                         finishes. No immediate response action is required. Full removal of this
                         material is required prior to building demolition. Sample # 31 contains 2%
                         Chrysotile type asbestos


                                                                                                        398
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 400 of 1236 Page ID
                                     #:5264
Comprehensive Pre-Demolition Asbestos & Lead Survey Report for: 3568 Motor Avenue, Los Angeles, CA 90034
Performed on July 13, 2016
Report Date: August 12, 2016

                       Non-friable Asbestos black and gray roof patch, penetration and seam mastics
                        are present throughout the roof at various spots. Approx. 25 spots or 30 square
                        feet various scattered at base of pipes, vents, equipment, arounds drains etc. plus
                        a stretch of 73 linear feet x 6 inched = 36.5 square feet on the roof on a wall
                        separating two structures = total 66.5 square feet. The material is intact with no
                        occupant exposure risk if maintained in good condition. No immediate
                        response action is required. Full removal of this material is required prior to
                        building demolition. Sample #29 contains 5% Chrysotile asbestos

                       Three non-friable known/presumed vertical asbestos containing Transite
                        exhaust flue pipes 4” OD to 12” OD above old boiler, water heater, etc. up
                        through wall/ceiling cavities to the roof. Approx. 35 linear feet total. The
                        material is intact with no occupant exposure risk if maintained in good
                        condition. No immediate response action is required. Full removal of this
                        material is required prior to building demolition.

                       All other suspect asbestos containing material were tested/analyzed and
                        confirmed not to contain asbestos including all 4 to 6 layers of roofing cap
                        sheet, tar, felts, on field areas and parapets, all exterior stucco walls, all interior
                        wall and ceiling finishes plasters, plaster finish coats (on wood strip lather and
                        gypsum button-board lathe) , drywall, drywall joint compounds, all vinyl floor
                        tiles and black mastics on the concrete slab throughout the grocery store, all
                        ceramic floor and wall tile grouts, backings, underlayments in all three stores,
                        all acoustical ceiling panels, and all mirror mastics. No other suspect asbestos
                        containing material were observed at this site

                    Any form of disturbance, handling, removal and disposal of the asbestos must only
                    be performed under controlled conditions by a licensed and Cal/OSHA Registered
                    asbestos abatement contractor.

                Lead:

                       The following Lead Based Paint (LBP) coated surfaces and components were
                        confirmed:

                             Exterior grocery store wood door and window components – poor
                              condition – approx. 65 linear feet along the west store front plus 3 linear
                              feet on a window at the north side east end

                             Exterior laundromat original store front wood posts/columns and wood
                              soffit overhangs and trims as well as 2 upper wall windows on the south
                              side (all covered with stucco) – all intact

                             Interior laundromat ceiling level wide wood crown moldings extending
                              above the acoustical ceiling tiles – intact



PropertyHealth, Inc. AARDVARK Property Hazard Analysis                                 Page 2 of 9
                                                                                                          399
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 401 of 1236 Page ID
                                     #:5265
Comprehensive Pre-Demolition Asbestos & Lead Survey Report for: 3568 Motor Avenue, Los Angeles, CA 90034
Performed on July 13, 2016
Report Date: August 12, 2016

                             Interior grocery stores all wood columns/posts – poor condition – 8
                              posts with 4 square feet of damage each only at lower base – 32 square
                              feet

                             Interior grocery store west side perimeter wood window components –
                              poor condition – approx. 80 linear feet

                             Interior grocery store all wood ceiling and crown molding trims - intact

                             Interior grocery store northeast corner restrooms and food prep area
                              original wood doors, door frames, and window components – poor
                              condition – 4 doors/frames + 1 window frame = approx. 10 square feet
                              damaged paint surfaces

                       The following surface coatings were tested and confirmed not to be coated with
                        LBP, dangerous levels of lead for children (DLL) or contain lead glazing: all
                        ceramic floor and wall tiles in all three stores, all plaster and drywall
                        walls/ceilings, acoustical ceiling panels, the original upper wall metal square
                        window frames, sashes, mullions, as well as the painted glass, all exterior stucco
                        walls, all yellow parking bollards and metal gates, the white and blue ground
                        parking stripes, green exterior wood shed, green exterior concrete block walls,
                        exterior beige yellow and green metal corrugated panels on exterior upper walls
                        covering the metal windows, (please see all XRF test shot readings depicted in
                        the attached photo file – the first numbers on the left of the screen in front of
                        PbK and PbL rows are relevant).No other suspect lead surface coating was
                        observed.

                    A response action is required now to stabilize, remove loose/damaged paint, and
                    prime, seal, repaint all LBP in poor condition to reduce/eliminate hazards for
                    children and adults entering the premises or walking alongside the building on
                    public walkways.

                    The intact LBP components can remain and be demolished along with the rest of
                    the building structure so long as the LBP is intact (additional stabilization may be
                    required prior to demolition).

                    PHI perform the legally required representative lead waste characterization testing
                    and analysis of all LBP coated wood components at this site and confirmed through
                    Total Threshold Limit Concentration (TTLC) analysis than none leached more than
                    50 part per million (PPM) of lead and thus considered regular non-hazardous
                    construction debris for disposal purposes.

        INTRODUCTION:
        As requested, the property located at the above site was surveyed by PHI on July 13, 2016, for
        asbestos-containing materials (ACM), presumed ACM (PACM), and/or asbestos containing
        construction materials (ACCM) as well as lead surface coatings (paint, shellac, varnish, stain,

PropertyHealth, Inc. AARDVARK Property Hazard Analysis                              Page 3 of 9
                                                                                                       400
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 402 of 1236 Page ID
                                     #:5266
Comprehensive Pre-Demolition Asbestos & Lead Survey Report for: 3568 Motor Avenue, Los Angeles, CA 90034
Performed on July 13, 2016
Report Date: August 12, 2016

            lacquer, glazing, etc.), water damage and mold. The survey was performed as a prerequisite for
            pre-occupancy, planned renovation, remodeling, or demolition activities at this site. Findings
            of the survey, conclusions, recommendations, and immediate response action requirements (if
            any) are summarized below.

            This survey was conducted by the following PHI personnel: Mr. Frank Najafi, Cal/DOSH
            Certified Asbestos Consultant (CAC), No. 93-1185, Cal/DPH Certified Lead in Construction
            Inspector/Assessor, Monitor/Supervisor/Project Designer, No. 089, and ACAC Certified Mold
            Inspector and Indoor Environmentalist.

                     The survey was comprehensive without any limitation (all accessible areas)

            ASBESTOS:
                      Asbestos Definitions:

                                                             ACCM – materials containing detectable
                                quantities of asbestos, legally defined in California, as materials containing
                                percentages of asbestos greater than one-tenth of one percent (>0.1%) by
                                weight1.

                                                 ACM2. and PACM3– materials containing percentages of
                                asbestos greater than one percent (>1%) by area

                                             Friable4: material that can be easily pulverized and crushed to
                                powder by simple hand pressure; otherwise, Non-friable5.
                      The survey included visual observation for ACM, PACM, & ACCM, sampling of
                      accessible suspect asbestos containing building materials, and laboratory analysis. The
                      survey was performed in compliance with requirements of the Asbestos Hazard
                      Emergency Response Act (AHERA) 40 CFR 763, Cal/OSHA Asbestos Construction
                      Standard Title 8 CCR 1529, The South Coast Air Quality Management District
                      (SCAQMD) Rule 1403, as well as the National Emissions Standards For Hazardous Air
                      Pollutants (NESHAPS) 40 CFR 61 Subpart M.



1
    California Code of Regulations, Title 8, Section 1529.
2
    EPA 40 CFR 763; NESHAPS 40 CFR 61
3
  PACM: Presumed Asbestos Containing Material: materials which are known asbestos containing products such as Transite cement
exhaust flue pipes, shingles, paneling, or siding; or material which have a high probability of containing asbestos such as roof
patch/penetration mastics; also includes material that a property owner presumed to contain asbestos without sampling/analysis. Also
includes suspect asbestos containing material that were not tested.
4
    Friable: materials which can be crumbled, pulverized or reduced to powder by hand pressure when dry.
5
    Nonfriable: materials which if used as intended, cannot be broken, crumbled, pulverized or reduced to powder by
    hand pressure when dry; but can be made friable by mechanical means such as sanding, sandblasting, cutting,
    Scraping, improper handling and disposal, or leaching of matrix binders amongst other means.


PropertyHealth, Inc. AARDVARK Property Hazard Analysis                                                     Page 4 of 9
                                                                                                                               401
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 403 of 1236 Page ID
                                     #:5267
Comprehensive Pre-Demolition Asbestos & Lead Survey Report for: 3568 Motor Avenue, Los Angeles, CA 90034
Performed on July 13, 2016
Report Date: August 12, 2016

                Single or multi-layered physical bulk samples of suspect asbestos containing material
                within the specific scope of work areas were collected. The samples were placed in
                individual sealed containers and labeled with a unique identification number. The
                sample numbers, descriptions and locations were logged onto the field sampling data
                sheet / chain-of-custody form. All samples were then collectively delivered to

                AQ Environmental Laboratories at 1508 E. 33rd Street, Signal Hill, CA 90755, for
                analysis by Polarized Light Microscopy (PLM) in accordance with EPA Method 600/R-
                93/116. AQ NVLAP Accreditation Code: 500044-0

                The Laboratory is accredited by the National Institute of Standards and Technology's
                National Voluntary Laboratory Accreditation Program (NIST/NVLAP), participating
                in the American Industrial Hygiene Association (AIHA) Proficiency in Analytical
                Testing (PAT) Program and the AIHA/National Institute for Occupational Safety and
                Health (NIOSH) PAT Program.


        LEAD SURFACE COATINGS:

                This survey was performed in order to determine the presence, if any, of Lead Surface
                Coatings on surfaces/components that might be disturbed by planned renovation
                activities, long term property maintenance, child safety, or future demolition. For this
                survey, lead testing was performed by X-Ray Fluorescent (XRF) technology. After
                verified calibration tests, representative readings were collected from all suspect surface
                coatings (paint, varnish, stain, shellac, lacquer, glazing, and porcelain or metal
                components) within the scope of work areas at this site.

                Lead Definitions:

                       Lead Based Paint (LBP):

                        Paint or other surface coatings that contain an amount of lead equal to, or in
                        excess of one milligram per square centimeter (1.0 mg/cm2) or more than half of
                        one percent (0.5%) by weight (%wt.), 5,000 parts per million (ppm) or 5,000
                        milligrams per kilogram (mg/kg) regulated by The California Department of
                        Public Health (CDPH) Title 17, California Code of Regulations, Division 1,
                        Chapter 8: Accreditation, Certification and Work Practices for Lead-Based Paint
                        and Lead Hazards, which implements California's Health & Safety Code 105250.


                       Los Angeles County Dangerous Level of Lead-Bearing Substance (DLL):

                        Any paint, varnish, lacquer, putty, plaster, or similar coating or structural
                        material which contains lead or its compounds in excess of 0.7 mg/cm2 or 600
                        ppm, or 0.06 %wt. in Los Angeles County on any premises inhabited or

PropertyHealth, Inc. AARDVARK Property Hazard Analysis                              Page 5 of 9
                                                                                                       402
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 404 of 1236 Page ID
                                     #:5268
Comprehensive Pre-Demolition Asbestos & Lead Survey Report for: 3568 Motor Avenue, Los Angeles, CA 90034
Performed on July 13, 2016
Report Date: August 12, 2016

                        frequented by children under the age of 7 years regulated by the Los Angeles
                        County Department of Health Services, LA County Code Title 11, Health &
                        Safety, Chapter 11.28, section 11.28.010.

                Lead Waste Characterization Sampling & Analysis Requirements

                        Per regulatory requirements, lead waste characterization of all lead containing
                        surfaces/components that will be removed due to planned renovation activities
                        is required for all project sites. The tests can be performed by the contractor
                        or property owner. Bulk samples of the generated waste ideally after removal
                        should be collected and submitted to a properly accredited independent lab for
                        analysis. Up to three tests are required for each type of waste stream, i.e.
                        drywall, plaster, wood, metal, brick, ceramic, etc. (if present and applicable to
                        this project site) follows:


                       TTLC - Total Threshold Limit Concentration
                        This analysis determines the total concentration of each target analyte in a
                        sample. Samples are analyzed using published EPA methods. When any target
                        analyte exceeds the TTLC limits, the waste is classified as hazardous and its
                        waste code is determined by the compound(s) that failed TTLC. The results of
                        this analysis can be used to determine if analysis for STLC level is necessary
                        by comparing 10 times the STLC limit to the TTLC results. A factor of ten is
                        necessary to compensate for a 1:10 dilution factor that is present in one
                        analysis but not the other. If the TTLC results do not exceed 10 times the
                        STLC limit then normally no further analysis is required. TTLC analysis is
                        performed in accordance with EPA Method SW-846, 6010B/5030

                       STLC - Soluble Threshold Limit Concentration
                        This analysis determines the amount of each analyte that is soluble in the
                        "Waste Extraction Test", (W.E.T.) leachate. This W.E.T. leachate procedure is
                        used for solid samples or for samples containing > 0.5% solids. The sample is
                        tumbled in 10 times its weight of a 0.2M sodium citrate buffer for 48 hours.
                        This leachate is then analyzed to determine the soluble concentrations. The
                        STLC hazardous waste definition for lead waste in California is 5.0 mg/l per
                        CCR Title 22, Chapter 11, Article 3. STLC Extraction “WET” analysis is
                        performed in accordance with EPA Method SW-846, 6010B. TTLC and STLC
                        are used when determining the hazardous waste characterization under
                        California State regulations as outlined in Title 26 of the California Code of
                        Regulations (CCR).

                       TCLP – Toxicity Characteristic Leaching Procedure




PropertyHealth, Inc. AARDVARK Property Hazard Analysis                              Page 6 of 9
                                                                                                       403
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 405 of 1236 Page ID
                                     #:5269
Comprehensive Pre-Demolition Asbestos & Lead Survey Report for: 3568 Motor Avenue, Los Angeles, CA 90034
Performed on July 13, 2016
Report Date: August 12, 2016

                        The TCLP or Toxicity Characteristic Leaching (not Leachate) Procedure is
                        designed to determine the mobility of both organic and inorganic analytes
                        present in liquid, solid, and multiphasic wastes. This is usually used to
                        determine if a waste may meet the definition of EP Toxicity, that is, carrying a
                        hazardous waste code under RCRA (40 CFR Part 261) of D004 through
                        D052. As it is the generator's responsibility to make this determination, but
                        generators often contract outside labs to perform the TCLP test, these
                        questions and answers may be helpful to generators. For this reason and
                        sometimes in cleanup actions, businesses are often asked to perform an
                        analysis on their waste using the TCLP. The Code of Federal Regulations
                        (CFR) 40 CFR §261.24, outlines the 40 contaminants the TCLP analysis tests
                        for. If a “Solid Waste” fails the test for one or more of these compounds, the
                        waste is considered to be a characteristic hazardous waste – unless there is an
                        exemption that applies. Bear in mind, too, that a characteristic waste may still
                        also be a “listed” hazardous waste.

                How to interpret TTLC, STLC, and TCLP analysis results:

                       If TTLC is less than 50 ppm, the waste is non-hazardous and STLC/TCLP is
                        not required;
                       If TTLC is between 50 & 100 ppm, then only STLC is required;
                       If TTLC is greater than 100 ppm, then both STLC and TCLP are required.
                       If STLC is greater than 5 mg/l the waste is California restricted hazardous
                        waste.
                       If STLC is less than 5/mg/l but TTLC is greater than 1,000 ppm, then the
                        waste is Federal Resource Conservation Recovery Act (RCRA) Toxic Waste.
                       If TCLP is greater than 5 mg/l the waste is RCRA Toxic Waste.
                       If waste is to be disposed outside of California and contains >5mg/l of
                        leachable lead, then STLC is not required (but still requires transportation as
                        Hazardous Waste)


        DISCLAIMER & LIMITATIONS:
                PHI performed this survey in accordance with generally accepted standards of care
                practiced by other members of our profession in Los Angeles County, California at the
                time the work was completed. The survey was limited to the areas requested by the
                Client. Our conclusions are limited to the conditions and findings reported for the time
                the survey was completed. No warranty, expressed or implied, is made. PHI will
                assume no responsibility or liability whatsoever for any claim, loss of property value,
                damage, or injury which results from pre-existing hazardous materials being
                encountered or present on this project site, or from the discovery of such hazardous
                materials.



PropertyHealth, Inc. AARDVARK Property Hazard Analysis                              Page 7 of 9
                                                                                                       404
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 406 of 1236 Page ID
                                     #:5270
Comprehensive Pre-Demolition Asbestos & Lead Survey Report for: 3568 Motor Avenue, Los Angeles, CA 90034
Performed on July 13, 2016
Report Date: August 12, 2016

                PHI is committed to providing quality consulting services. However, asbestos and lead
                survey work is not an exact science. The possibility of field and general conditions,
                beyond PHI' control, that affect our work or that present a concern for the safety of our
                employees, our consultants, building occupants and the public at the site, and insurance
                constraints, requires that we qualify the services we provide with the following
                limitations:

                The findings of this survey, opinions rendered, recommendations and conclusions
                provided in this survey report are only valid for a period of up to one year from the date
                of this report. Reasonable effort is made by PHI' personnel to locate and sample all
                suspect materials. However, for any facility the existence of unique or concealed
                asbestos-containing materials and debris and lead containing material and debris is a
                possibility. In addition, sampling and laboratory analysis constraints typically hinder
                the investigation. PHI does not warrant, guarantee or profess to have the ability to
                locate or identify all asbestos-containing materials in a facility.



                Confined spaces, and areas determined by PHI' personnel as unsafe to access, are
                excluded from the scope of work. PHI does not employ professional cost estimators.
                Statements of probable construction cost or cost estimates prepared by PHI represent
                PHI' professional opinion of probable costs based upon current industry information.
                Actual costs may fluctuate due to several variables including, but not limited to, the
                time the work is performed, phasing, labor availability, quantity of work performed,
                product availability, specification requirements, and unforeseeable changes in the
                economy and asbestos regulations.

                PHI is not, and has no responsibility as, a generator, operator, treater, storer, transporter
                or disposer of hazardous materials or waste found or identified as a result of PHI' work.
                 PHI does not guarantee or warrant that the facility or workplace is safe, nor does PHI'
                involvement in this property relieve the Client, building owner/operator or tenant of any
                continuing responsibility for providing a safe facility or workplace.

                This report was based on those conditions observed on the day(s) the field evaluation
                was accomplished. In the event that changes in the nature of the property have
                occurred, or additional relevant information about the property is subsequently
                discovered, the findings and recommendations contained in this report may not be valid
                unless these changes and additional relevant information are reviewed and the
                conclusion of this report is modified and verified in writing.
                In as such that no destructive investigation has been performed during the survey, the
                report may not reveal concealed asbestos-containing materials. Subsequently,
                additional investigation including construction documents review and/or destructive
                investigation is recommended as a precaution to prevent accidental exposure when
                construction or demolition is planned for this facility (especially areas between
                hardwood flooring and substrates, under ceramic or porcelain tiles, multi-layered sheet
                vinyl flooring and substrates, within wall or ceiling cavities, etc.).

PropertyHealth, Inc. AARDVARK Property Hazard Analysis                               Page 8 of 9
                                                                                                        405
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 407 of 1236 Page ID
                                     #:5271
   Comprehensive Pre-Demolition Asbestos & Lead Survey Report for: 3568 Motor Avenue, Los Angeles, CA 90034
   Performed on July 13, 2016
   Report Date: August 12, 2016

   Please contact the undersigned should there be any questions.
   Thank you for the opportunity to be of service.

   ATTACHMENTS:
          Asbestos sampling data sheet and lab analysis report
          Lead waste characterization sample data sheet and lab analysis report
          Project Drawings
          Project Photo File depicting all lead XRF test shot readings




   PropertyHealth, Inc. AARDVARK Property Hazard Analysis                              Page 9 of 9
                                                                                                      406
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 408 of 1236 Page ID
                                     #:5272




  PropertyHealth, Inc. (commercial projects)
  AARDVARK Property Hazard Analysis, Co. (residential projects)

  Indoor Air Quality & Contaminant Testing in Homes & The Work
  Place: Allergens, Odors, Asbestos, Lead Surface Coatings, Mold,
  Bacteria, Illicit Drug Residue, Water Intrusion Assessment, Fire
  Residue, and more; report preparation, abatement options, solutions,
  expert testimony, regulatory compliance audits

  3300 S. Sepulveda Blvd Suite J23, Los Angeles, CA 90034
  21922 Cortina Place, Chatsworth, CA 91311
  P) 310-901-3120
  F) 310-881-6965
  frank@propertyhealthinc.com

  An EPA Certfied Lead RRP Firm
  An IICRC Certified Firm




  Frank Najafi, Principal
  ACAC Board Certified Indoor Environmentalist, No. 02185
  ACAC Board Certified Environmental Thermography Consultant, No. 1201033
  IAQA Certified Microbial Investigator, No. 161613
  California DOSH Certified Asbestos Consultant, No. 93-1185
  California DPH Certified Lead-Paint Consultant, No. 089
  EPA Certified Lead Renovator, No. R-I-18351-10-15894
  IICRC Certified in Water Damage Restoration & Applied Microbial Remediation
  IICRC Certified in Fire & Smoke Restoration; Odor Control
  IICRC Certified in Substrate/Subfloor Inspections
  IICRC Certified Mold Removal Specialist




                                                                                407
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 409 of 1236 Page ID
                                     #:5273




      Renewed Thru 2016
                                Renewed Thru 2016




                                                                          408
 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 410 of 1236 Page ID
                                      #:5274
                                                                                                                      1508 East 33rd Street
                                                                                                                      Signal Hill, CA 90755
                                                                                                                        Toll: 888-207-2022
                                                                                                                         Tel: 562-206-2770
                                                                                                                        Fax: 562-206-2773
PropertyHealth, Inc./Aardvark Bldg Haz Analysis                       Project Number
3300 S. Sepulveda Blvd. #J23                                          Project Name       3568 Motor Ave
Los Angeles CA 90034                                                  Location           LA, CA 90034
Attn.: Frank Najafi                                                   PO Number
Report Number 1625009                                                 WO Number

Date Received   07/13/2016                                            Date Sampled       07/13/2016
Date Analyzed   07/18/2016                                            Sampled By
Date Reported   07/18/2016                                            Total Samples      38
Method of Analysis   40 CFR Part 763 Appendix E to Subpart E, EPA Method 600/M4-82-020; updated method 600 R-93/116
                     Determination of Asbestos in Bulk Building Materials.

                                                           Test Report
Laboratory ID    Sample Location                         Layer No.     Non-Asbestos                        Asbestos
Sample No.       Description                             Layer %       Components                (%)       Type                 (%)

1625009-001      10313 Tabor- Interior Walls/Ceiling
071316-AB-01     Drywall Joint Compound, White,          LAYER 1                                          None Detected
                 Homogeneous                             100%    Calcium Carbonate             85%
                                                                 Binder/Filler                 15%

                Asbestos Present: No                           Total % Non-Asbestos:          100.0% Total %Asbestos: No Asbestos
                                                                                                                              Detected
1625009-002      10313 Tabor- Interior Walls/Ceiling
071316-AB-02     Drywall Joint Compound, White,          LAYER 1                                          None Detected
                 Homogeneous                             100%    Gypsum                        50%
                                                                 Calcium Carbonate             35%
                                                                 Binder/Filler                 15%

                Asbestos Present: No                           Total % Non-Asbestos:          100.0% Total %Asbestos: No Asbestos
                                                                                                                              Detected
1625009-003      10313 Tabor- Interior Walls/Ceiling
071316-AB-03     Drywall Joint Compound,                 LAYER 1 Cellulose Fiber               25%        None Detected
                 White/Brown, Homogeneous                100%    Fibrous Glass                 <1
                 Note: Sample appears to be drywall              Gypsum                        75%

                Asbestos Present: No                           Total % Non-Asbestos:          100.0% Total %Asbestos: No Asbestos
                                                                                                                              Detected
1625009-004      10313 Tabor- Bathroom
071316-AB-04     Ceramic Floor Tile Grout &              LAYER 1                                          None Detected
                 Underlayment, Gray, Homogeneous         100%    Calcium Carbonate             25%
                                                                 Quartz                        45%
                                                                 Other Non-Fibrous Material    30%

                Asbestos Present: No                           Total % Non-Asbestos:          100.0% Total %Asbestos: No Asbestos
                                                                                                                              Detected
1625009-005      10313 Tabor- Wall
071316-AB-05     Mirror Mastic, Black, Homogeneous       LAYER 1 Cellulose Fiber               5%         None Detected
                                                         100%    Bituminous Matrix/Filler      95%

                Asbestos Present: No                           Total % Non-Asbestos:          100.0% Total %Asbestos: No Asbestos
                                                                                                                              Detected
1625009-006      10313 Tabor- Floor Concrete Slab
                 under Wood Flooring
071316-AB-31     Mastic, Black, Homogeneous              LAYER 1 Cellulose Fiber               8%         Chrysotile            2%
                                                         100%    Bituminous Matrix/Filler      90%

                Asbestos Present: Yes                          Total % Non-Asbestos:          98.0% Total %Asbestos:            2.0%


                                                                                                                      PAGE:   1 of     9

                                                                                                                                409
 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 411 of 1236 Page ID
                                      #:5275
                                                                                                                      1508 East 33rd Street
                                                                                                                      Signal Hill, CA 90755
                                                                                                                        Toll: 888-207-2022
                                                                                                                         Tel: 562-206-2770
                                                                                                                        Fax: 562-206-2773
PropertyHealth, Inc./Aardvark Bldg Haz Analysis                       Project Number
3300 S. Sepulveda Blvd. #J23                                          Project Name       3568 Motor Ave
Los Angeles CA 90034                                                  Location           LA, CA 90034
Attn.: Frank Najafi                                                   PO Number
Report Number 1625009                                                 WO Number

Date Received   07/13/2016                                            Date Sampled       07/13/2016
Date Analyzed   07/18/2016                                            Sampled By
Date Reported   07/18/2016                                            Total Samples      38
Method of Analysis   40 CFR Part 763 Appendix E to Subpart E, EPA Method 600/M4-82-020; updated method 600 R-93/116
                     Determination of Asbestos in Bulk Building Materials.

                                                           Test Report
Laboratory ID    Sample Location                         Layer No.     Non-Asbestos                        Asbestos
Sample No.       Description                             Layer %       Components                (%)       Type                 (%)

1625009-007      3570 Motor- Floor
071316-AB-06     Ceramic Floor Tile Grout &              LAYER 1                                          None Detected
                 Underlayment, Gray, Homogeneous         100%    Calcium Carbonate             25%
                                                                 Quartz                        40%
                                                                 Other Non-Fibrous Material    35%

                Asbestos Present: No                           Total % Non-Asbestos:          100.0% Total %Asbestos: No Asbestos
                                                                                                                              Detected
1625009-008      3570 Motor- Select Walls
071316-AB-07     Joint Compound, White,                  LAYER 1                                          None Detected
                 Homogeneous                             100%    Calcium Carbonate             80%
                 Note: No Drywall Present                        Binder/Filler                 20%

                Asbestos Present: No                           Total % Non-Asbestos:          100.0% Total %Asbestos: No Asbestos
                                                                                                                              Detected
1625009-009      3570 Motor- Select Walls
071316-AB-08     Joint Compound, White,                  LAYER 1                                          None Detected
                 Homogeneous                             100%    Calcium Carbonate             80%
                 Note: No Drywall Present                        Binder/Filler                 20%

                Asbestos Present: No                           Total % Non-Asbestos:          100.0% Total %Asbestos: No Asbestos
                                                                                                                              Detected
1625009-010      3570 Motor- Select Walls
071316-AB-09A    Drywall, White/Brown, Non-              LAYER 1 Cellulose Fiber               40%        None Detected
                 homogeneous                             100%    Fibrous Glass                 <1
                                                                 Gypsum                        60%
                                                                 Mica                          <1

                Asbestos Present: No                           Total % Non-Asbestos:          100.0% Total %Asbestos: No Asbestos
                                                                                                                              Detected
1625009-011      3570 Motor- Select Walls
071316-AB-09B    JC, White, Homogeneous                  LAYER 1                                          None Detected
                                                         100%    Calcium Carbonate             85%
                                                                 Binder/Filler                 15%

                Asbestos Present: No                           Total % Non-Asbestos:          100.0% Total %Asbestos: No Asbestos
                                                                                                                              Detected




                                                                                                                      PAGE:   2 of    9

                                                                                                                                410
 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 412 of 1236 Page ID
                                      #:5276
                                                                                                                      1508 East 33rd Street
                                                                                                                      Signal Hill, CA 90755
                                                                                                                        Toll: 888-207-2022
                                                                                                                         Tel: 562-206-2770
                                                                                                                        Fax: 562-206-2773
PropertyHealth, Inc./Aardvark Bldg Haz Analysis                       Project Number
3300 S. Sepulveda Blvd. #J23                                          Project Name       3568 Motor Ave
Los Angeles CA 90034                                                  Location           LA, CA 90034
Attn.: Frank Najafi                                                   PO Number
Report Number 1625009                                                 WO Number

Date Received   07/13/2016                                            Date Sampled       07/13/2016
Date Analyzed   07/18/2016                                            Sampled By
Date Reported   07/18/2016                                            Total Samples      38
Method of Analysis   40 CFR Part 763 Appendix E to Subpart E, EPA Method 600/M4-82-020; updated method 600 R-93/116
                     Determination of Asbestos in Bulk Building Materials.

                                                           Test Report
Laboratory ID    Sample Location                         Layer No.     Non-Asbestos                        Asbestos
Sample No.       Description                             Layer %       Components                (%)       Type                 (%)

1625009-012      3570 Motor- Main Walls & Upper
                 Ceiling on Wood Strip Lathe
071316-AB-10     Plaster & Finish Coat,                  LAYER 1                                          None Detected
                 Green/White/Beige, Non-                 100%    Calcium Carbonate             10%
                 homogeneous                                     Gypsum                        35%
                                                                 Quartz                        40%
                                                                 Other Non-Fibrous Material    15%

                Asbestos Present: No                           Total % Non-Asbestos:          100.0% Total %Asbestos: No Asbestos
                                                                                                                              Detected
1625009-013      3570 Motor- Main Walls & Upper
                 Ceiling on Wood Strip Lathe
071316-AB-11     Plaster & Finish Coat,                  LAYER 1                                          None Detected
                 Green/White/Beige, Non-                 100%    Calcium Carbonate             10%
                 homogeneous                                     Gypsum                        35%
                                                                 Quartz                        40%
                                                                 Other Non-Fibrous Material    15%

                Asbestos Present: No                           Total % Non-Asbestos:          100.0% Total %Asbestos: No Asbestos
                                                                                                                              Detected
1625009-014      3570 Motor- Main Walls & Upper
                 Ceiling on Wood Strip Lathe
071316-AB-12     Plaster & Finish Coat,                  LAYER 1                                          None Detected
                 Green/White/Beige, Non-                 100%    Calcium Carbonate             15%
                 homogeneous                                     Gypsum                        35%
                                                                 Quartz                        40%
                                                                 Other Non-Fibrous Material    10%

                Asbestos Present: No                           Total % Non-Asbestos:          100.0% Total %Asbestos: No Asbestos
                                                                                                                              Detected
1625009-015      3570 Motor- Main Walls & Upper
                 Ceiling on Wood Strip Lathe
071316-AB-13     Plaster & Finish Coat, Green/White,     LAYER 1                                          None Detected
                 Non-homogeneous                         100%    Calcium Carbonate             25%
                                                                 Gypsum                        30%
                                                                 Quartz                        25%
                                                                 Other Non-Fibrous Material    20%

                Asbestos Present: No                           Total % Non-Asbestos:          100.0% Total %Asbestos: No Asbestos
                                                                                                                              Detected




                                                                                                                      PAGE:   3 of    9

                                                                                                                                411
 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 413 of 1236 Page ID
                                      #:5277
                                                                                                                      1508 East 33rd Street
                                                                                                                      Signal Hill, CA 90755
                                                                                                                        Toll: 888-207-2022
                                                                                                                         Tel: 562-206-2770
                                                                                                                        Fax: 562-206-2773
PropertyHealth, Inc./Aardvark Bldg Haz Analysis                        Project Number
3300 S. Sepulveda Blvd. #J23                                           Project Name         3568 Motor Ave
Los Angeles CA 90034                                                   Location             LA, CA 90034
Attn.: Frank Najafi                                                    PO Number
Report Number 1625009                                                  WO Number

Date Received   07/13/2016                                             Date Sampled         07/13/2016
Date Analyzed   07/18/2016                                             Sampled By
Date Reported   07/18/2016                                             Total Samples        38
Method of Analysis   40 CFR Part 763 Appendix E to Subpart E, EPA Method 600/M4-82-020; updated method 600 R-93/116
                     Determination of Asbestos in Bulk Building Materials.

                                                           Test Report
Laboratory ID    Sample Location                         Layer No.      Non-Asbestos                          Asbestos
Sample No.       Description                             Layer %        Components                  (%)       Type              (%)

1625009-016      3570 Motor- Main Walls & Upper
                 Ceiling on Wood Strip Lathe
071316-AB-14     Plaster & Finish Coat,                  LAYER 1                                             None Detected
                 Green/White/Beige, Non-                 100%    Calcium Carbonate                10%
                 homogeneous                                     Gypsum                           35%
                                                                 Quartz                           40%
                                                                 Other Non-Fibrous Material       15%

                Asbestos Present: No                            Total % Non-Asbestos:            100.0% Total %Asbestos: No Asbestos
                                                                                                                              Detected
1625009-017      3570 Motor- Interior Ceiling
071316-AB-15     2x4 Acoustic Ceiling Panels,            LAYER 1 Cellulose Fiber                  35%        None Detected
                 White/Beige, Non-homogeneous            100%    Mineral Wool                     25%
                                                                 Perlite                          30%
                                                                 Binder/Filler                    10%

                Asbestos Present: No                            Total % Non-Asbestos:            100.0% Total %Asbestos: No Asbestos
                                                                                                                              Detected
1625009-018      3570 Motor- Exterior Walls
071316-AB-16     Stucco, Beige, Non-homogeneous          LAYER 1 Jute Fiber                       <1%        None Detected
                                                         100%    Gypsum                           40%
                                                                 Quartz                           40%
                                                                 Other Non-Fibrous Material       20%

                Asbestos Present: No                            Total % Non-Asbestos:            100.0% Total %Asbestos: No Asbestos
                                                                                                                              Detected
1625009-019      3570 Motor- Interior Walls
071316-AB-32A    Vinyl Covebase, Gray, Homogeneous LAYER 1                                                   None Detected
                                                         100%        Vinyl Binder/ Filler         100%

                Asbestos Present: No                            Total % Non-Asbestos:            100.0% Total %Asbestos: No Asbestos
                                                                                                                              Detected
1625009-020      3570 Motor- Interior Walls
071316-AB-32B    Adhesive, Yellow, Homogeneous           LAYER 1                                             None Detected
                                                         100%    Adhesive Binders/Filler          100%

                Asbestos Present: No                            Total % Non-Asbestos:            100.0% Total %Asbestos: No Asbestos
                                                                                                                              Detected




                                                                                                                      PAGE:   4 of    9

                                                                                                                                412
 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 414 of 1236 Page ID
                                      #:5278
                                                                                                                      1508 East 33rd Street
                                                                                                                      Signal Hill, CA 90755
                                                                                                                        Toll: 888-207-2022
                                                                                                                         Tel: 562-206-2770
                                                                                                                        Fax: 562-206-2773
PropertyHealth, Inc./Aardvark Bldg Haz Analysis                       Project Number
3300 S. Sepulveda Blvd. #J23                                          Project Name         3568 Motor Ave
Los Angeles CA 90034                                                  Location             LA, CA 90034
Attn.: Frank Najafi                                                   PO Number
Report Number 1625009                                                 WO Number

Date Received   07/13/2016                                            Date Sampled         07/13/2016
Date Analyzed   07/18/2016                                            Sampled By
Date Reported   07/18/2016                                            Total Samples        38
Method of Analysis   40 CFR Part 763 Appendix E to Subpart E, EPA Method 600/M4-82-020; updated method 600 R-93/116
                     Determination of Asbestos in Bulk Building Materials.

                                                           Test Report
Laboratory ID    Sample Location                         Layer No.     Non-Asbestos                          Asbestos
Sample No.       Description                             Layer %       Components                  (%)       Type               (%)

1625009-021      3568 Motor- Exterior Walls
071316-AB-17     Stucco, Beige, Non-homogeneous          LAYER 1 Jute Fiber                      <1%        None Detected
                                                         100%    Gypsum                          40%
                                                                 Quartz                          40%
                                                                 Binder/Filler                   20%

                Asbestos Present: No                           Total % Non-Asbestos:            100.0% Total %Asbestos: No Asbestos
                                                                                                                              Detected
1625009-022      3568 Motor- Exterior Walls
071316-AB-18     Stucco, Beige, Non-homogeneous          LAYER 1 Jute Fiber                      <1%        None Detected
                                                         100%    Gypsum                          40%
                                                                 Quartz                          40%
                                                                 Binder/Filler                   20%

                Asbestos Present: No                           Total % Non-Asbestos:            100.0% Total %Asbestos: No Asbestos
                                                                                                                              Detected
1625009-023      3568 Motor- Interior Floors
071316-AB-19     12"x12" VFT/Mastic, White, Non-         LAYER 1                                            None Detected
                 homogeneous                             100%    Calcium Carbonate               60%
                 Note: No separable Mastic present.              Vinyl Binder/ Filler            40%

                Asbestos Present: No                           Total % Non-Asbestos:            100.0% Total %Asbestos: No Asbestos
                                                                                                                              Detected
1625009-024      3568 Motor- Interior Floors
071316-AB-20A    12"x12" VFT, White, Homogeneous         LAYER 1                                            None Detected
                                                         100%    Calcium Carbonate               60%
                                                                 Vinyl Binder/ Filler            40%

                Asbestos Present: No                           Total % Non-Asbestos:            100.0% Total %Asbestos: No Asbestos
                                                                                                                              Detected
1625009-025      3568 Motor- Interior Floors
071316-AB-20B    Mastic, Black, Homogeneous              LAYER 1 Cellulose Fiber                 5%         None Detected
                                                         100%    Adhesive Binders/Filler         95%

                Asbestos Present: No                           Total % Non-Asbestos:            100.0% Total %Asbestos: No Asbestos
                                                                                                                              Detected
1625009-026      3568 Motor- Interior Floors
071316-AB-21A    12"x12" VFT, White, Homogeneous         LAYER 1                                            None Detected
                                                         100%    Calcium Carbonate               65%
                                                                 Vinyl Binder/ Filler            35%

                Asbestos Present: No                           Total % Non-Asbestos:            100.0% Total %Asbestos: No Asbestos
                                                                                                                              Detected

                                                                                                                      PAGE:   5 of    9

                                                                                                                                413
 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 415 of 1236 Page ID
                                      #:5279
                                                                                                                      1508 East 33rd Street
                                                                                                                      Signal Hill, CA 90755
                                                                                                                        Toll: 888-207-2022
                                                                                                                         Tel: 562-206-2770
                                                                                                                        Fax: 562-206-2773
PropertyHealth, Inc./Aardvark Bldg Haz Analysis                        Project Number
3300 S. Sepulveda Blvd. #J23                                           Project Name        3568 Motor Ave
Los Angeles CA 90034                                                   Location            LA, CA 90034
Attn.: Frank Najafi                                                    PO Number
Report Number 1625009                                                  WO Number

Date Received   07/13/2016                                             Date Sampled        07/13/2016
Date Analyzed   07/18/2016                                             Sampled By
Date Reported   07/18/2016                                             Total Samples       38
Method of Analysis   40 CFR Part 763 Appendix E to Subpart E, EPA Method 600/M4-82-020; updated method 600 R-93/116
                     Determination of Asbestos in Bulk Building Materials.

                                                           Test Report
Laboratory ID    Sample Location                         Layer No.      Non-Asbestos                          Asbestos
Sample No.       Description                             Layer %        Components                   (%)      Type              (%)

1625009-027      3568 Motor- Interior Floors
071316-AB-21B    Mastic, Black, Homogeneous              LAYER 1                                            None Detected
                                                         100%    Adhesive Binders/Filler           100%

                Asbestos Present: No                           Total % Non-Asbestos:              100.0% Total %Asbestos: No Asbestos
                                                                                                                              Detected
1625009-028      3568 Motor- Interior Walls/Ceiling
071316-AB-22     Plaster/FC, Green/White/Beige, Non- LAYER 1                                                None Detected
                 homogeneous                         100%    Calcium Carbonate                     10%
                                                                     Gypsum                        35%
                                                                     Quartz                        40%
                                                                     Other Non-Fibrous Material    15%

                Asbestos Present: No                           Total % Non-Asbestos:              100.0% Total %Asbestos: No Asbestos
                                                                                                                              Detected
1625009-029      3568 Motor- Interior Walls/Ceiling
071316-AB-23     Plaster/FC, Green/White/Beige, Non- LAYER 1                                                None Detected
                 homogeneous                         100%    Calcium Carbonate                     10%
                                                                     Gypsum                        35%
                                                                     Quartz                        40%
                                                                     Other Non-Fibrous Material    15%

                Asbestos Present: No                           Total % Non-Asbestos:              100.0% Total %Asbestos: No Asbestos
                                                                                                                              Detected
1625009-030      3568 Motor- Interior Walls/Ceiling
071316-AB-24A    Plaster/FC, Beige, Non-                 LAYER 1                                            None Detected
                 homogeneous                             100%    Gypsum                            40%
                                                                 Quartz                            40%
                                                                 Other Non-Fibrous Material        20%

                Asbestos Present: No                           Total % Non-Asbestos:              100.0% Total %Asbestos: No Asbestos
                                                                                                                              Detected
1625009-031      3568 Motor- Interior Walls/Ceiling
071316-AB-24B    Button Board, White/Brown, Non-         LAYER 1 Cellulose Fiber                   20%      None Detected
                 homogeneous                             100%    Gypsum                            80%

                Asbestos Present: No                           Total % Non-Asbestos:              100.0% Total %Asbestos: No Asbestos
                                                                                                                              Detected




                                                                                                                      PAGE:   6 of    9

                                                                                                                                414
 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 416 of 1236 Page ID
                                      #:5280
                                                                                                                      1508 East 33rd Street
                                                                                                                      Signal Hill, CA 90755
                                                                                                                        Toll: 888-207-2022
                                                                                                                         Tel: 562-206-2770
                                                                                                                        Fax: 562-206-2773
PropertyHealth, Inc./Aardvark Bldg Haz Analysis                       Project Number
3300 S. Sepulveda Blvd. #J23                                          Project Name       3568 Motor Ave
Los Angeles CA 90034                                                  Location           LA, CA 90034
Attn.: Frank Najafi                                                   PO Number
Report Number 1625009                                                 WO Number

Date Received   07/13/2016                                            Date Sampled       07/13/2016
Date Analyzed   07/18/2016                                            Sampled By
Date Reported   07/18/2016                                            Total Samples      38
Method of Analysis   40 CFR Part 763 Appendix E to Subpart E, EPA Method 600/M4-82-020; updated method 600 R-93/116
                     Determination of Asbestos in Bulk Building Materials.

                                                           Test Report
Laboratory ID    Sample Location                         Layer No.     Non-Asbestos                        Asbestos
Sample No.       Description                             Layer %       Components                (%)       Type                 (%)

1625009-032      3568 Motor- Roof
071316-AB-25     LAYER 1                              LAYER 1 Synthetic Fiber                  20%        None Detected
                 All Layer Core Composite - Capsheet, 40%     Fibrous Glass                    5%
                 White/Black, Non-homogeneous                 Bituminous Matrix/Filler         60%

                 LAYER 2                                 LAYER 2 Fibrous Glass                 15%        None Detected
                 Felt, Black, Homogeneous                10%     Bituminous Matrix/Filler      85%

                 LAYER 3                                 LAYER 3 Fibrous Glass                 25%        None Detected
                 Layered Felt/Tar, Black, Non-           30%     Bituminous Matrix/Filler      75%
                 homogeneous

                 LAYER 4                                 LAYER 4 Cellulose Fiber               65%        None Detected
                 Felt, Black, Homogeneous                20%     Bituminous Matrix/Filler      35%

                Asbestos Present: No                           Total % Non-Asbestos:          100.0% Total %Asbestos: No Asbestos
                                                                                                                              Detected
1625009-033      3568 Motor- Roof
071316-AB-26     LAYER 1                                 LAYER 1 Synthetic Fiber               20%        None Detected
                 All Layer Core Composite - Capsheet     50%     Fibrous Glass                 5%
                 (2 Layers), White/Black, Non-                   Bituminous Matrix/Filler      60%
                 homogeneous                                     Other Non-Fibrous Material    15%

                 LAYER 2                                 LAYER 2 Fibrous Glass                 15%        None Detected
                 Felt, Black, Homogeneous                10%     Bituminous Matrix/Filler      85%

                 LAYER 3                                 LAYER 3 Fibrous Glass                 25%        None Detected
                 Layered Felt/Tar, Black, Non-           15%     Bituminous Matrix/Filler      75%
                 homogeneous

                 LAYER 4                                 LAYER 4 Fibrous Glass                 15%        None Detected
                 Composition Roofing, White/Black,       10%     Bituminous Matrix/Filler      65%
                 Homogeneous                                     Other Non-Fibrous Material    20%

                 LAYER 5                                 LAYER 5 Cellulose Fiber               65%        None Detected
                 Felt, Black, Homogeneous                15%     Bituminous Matrix/Filler      35%

                Asbestos Present: No                           Total % Non-Asbestos:          100.0% Total %Asbestos: No Asbestos
                                                                                                                              Detected




                                                                                                                      PAGE:   7 of    9

                                                                                                                                415
 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 417 of 1236 Page ID
                                      #:5281
                                                                                                                      1508 East 33rd Street
                                                                                                                      Signal Hill, CA 90755
                                                                                                                        Toll: 888-207-2022
                                                                                                                         Tel: 562-206-2770
                                                                                                                        Fax: 562-206-2773
PropertyHealth, Inc./Aardvark Bldg Haz Analysis                       Project Number
3300 S. Sepulveda Blvd. #J23                                          Project Name       3568 Motor Ave
Los Angeles CA 90034                                                  Location           LA, CA 90034
Attn.: Frank Najafi                                                   PO Number
Report Number 1625009                                                 WO Number

Date Received   07/13/2016                                            Date Sampled       07/13/2016
Date Analyzed   07/18/2016                                            Sampled By
Date Reported   07/18/2016                                            Total Samples      38
Method of Analysis   40 CFR Part 763 Appendix E to Subpart E, EPA Method 600/M4-82-020; updated method 600 R-93/116
                     Determination of Asbestos in Bulk Building Materials.

                                                           Test Report
Laboratory ID    Sample Location                         Layer No.     Non-Asbestos                        Asbestos
Sample No.       Description                             Layer %       Components                (%)       Type                 (%)

1625009-034      3568 Motor- Roof
071316-AB-27     LAYER 1                              LAYER 1 Synthetic Fiber                  20%        None Detected
                 All Layer Core Composite - Capsheet, 40%     Fibrous Glass                    5%
                 White/Black, Non-homogeneous                 Bituminous Matrix/Filler         60%

                 LAYER 2                                 LAYER 2 Fibrous Glass                 15%        None Detected
                 Felt, Black, Homogeneous                15%     Bituminous Matrix/Filler      85%

                 LAYER 3                                 LAYER 3 Fibrous Glass                 25%        None Detected
                 Layered Felt/Tar, Black, Non-           25%     Bituminous Matrix/Filler      75%
                 homogeneous

                 LAYER 4                                 LAYER 4 Cellulose Fiber               65%        None Detected
                 Felt, Black, Homogeneous                20%     Bituminous Matrix/Filler      35%

                Asbestos Present: No                           Total % Non-Asbestos:          100.0% Total %Asbestos: No Asbestos
                                                                                                                              Detected
1625009-035      3568 Motor- Wall Seam
071316-AB-28     Mastics, Black, Homogeneous             LAYER 1 Cellulose Fiber               5%         None Detected
                                                         100%    Bituminous Matrix/Filler      95%

                Asbestos Present: No                           Total % Non-Asbestos:          100.0% Total %Asbestos: No Asbestos
                                                                                                                              Detected
1625009-036      3568 Motor- Around Drains
071316-AB-29     Mastics, Black, Homogeneous             LAYER 1                                          Chrysotile            5%
                                                         100%    Bituminous Matrix/Filler      95%

                Asbestos Present: Yes                          Total % Non-Asbestos:          95.0% Total %Asbestos:            5.0%
1625009-037      3568 Motor- AC Equipment
071316-AB-30     Mastics, Black, Homogeneous             LAYER 1 Cellulose Fiber               10%        None Detected
                                                         100%    Bituminous Matrix/Filler      90%

                Asbestos Present: No                           Total % Non-Asbestos:          100.0% Total %Asbestos: No Asbestos
                                                                                                                              Detected
1625009-038      3568 Motor- Roof
071316-AB-33     Penetration Mastic, Black,              LAYER 1                                          None Detected
                 Homogeneous                             100%    Bituminous Material           100%

                Asbestos Present: No                           Total % Non-Asbestos:          100.0% Total %Asbestos: No Asbestos
                                                                                                                              Detected




                                                                                                                      PAGE:   8 of     9

                                                                                                                                416
 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 418 of 1236 Page ID
                                      #:5282
                                                                                                                                 1508 East 33rd Street
                                                                                                                                 Signal Hill, CA 90755
                                                                                                                                   Toll: 888-207-2022
                                                                                                                                    Tel: 562-206-2770
                                                                                                                                   Fax: 562-206-2773
PropertyHealth, Inc./Aardvark Bldg Haz Analysis                                Project Number
3300 S. Sepulveda Blvd. #J23                                                   Project Name         3568 Motor Ave
Los Angeles CA 90034                                                           Location             LA, CA 90034
Attn.: Frank Najafi                                                            PO Number
Report Number 1625009                                                          WO Number

Date Received      07/13/2016                                                  Date Sampled         07/13/2016
Date Analyzed      07/18/2016                                                  Sampled By
Date Reported      07/18/2016                                                  Total Samples        38
Method of Analysis       40 CFR Part 763 Appendix E to Subpart E, EPA Method 600/M4-82-020; updated method 600 R-93/116
                         Determination of Asbestos in Bulk Building Materials.

                                                                   Test Report
Laboratory ID        Sample Location                             Layer No.      Non-Asbestos                             Asbestos
Sample No.           Description                                 Layer %        Components                   (%)         Type                (%)


  Method Detection Limit: Less than one percent (<1%). Asbestos content has been determined using calibrated visual estimation (CVES). Samples
  tested were received in acceptable condition unless otherwise stated. Test report relates only to items tested. Due to PLM limitations, results on
  samples with None Detected or samples with low asbestos concentrations may not be reliable and further analysis such as TEM is recommended
  to confirm PLM results. This report shall not be reproduced except in full without the written approval of this laboratory. This report may not be
  used by the customer to claim product certification, endorsement, or approval by NIST/NVLAP or any agency of the government. Samples shall
  be disposed according to local, state and federal laws, 30 days after results are reported.




Analyst - Fred Chappelear                       Approved Signatory Cristina E. Tabatt                                   Lab Code 500044-0




                                                                                                                                 PAGE:      9 of       9

                                                                                                                                             417
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 419 of 1236 Page ID
                                     #:5283


                                                                                          \rrY$ oo4
                                                                                                                              (y r,{*
                                                                       CHAIN OF CUSTODY

Deliver to:
Bill to:
                              Lab Name:                 Itc(
                             !rypqrtyHealth, Inc. dba Aardvark              Bui lding Hazar d Analys i s
Contact:                     Frank Naiafi                                            El   EmailResultsto: propertyhealth@smail.com
Address:                     21922 Cortina Place                                     El Email Results to:
CiW g State:                 Chatsworth,           CA       I Zip I ql:t t           El Email Results to:
Phone:                        3   l0-90r-3 102                                       DO NOT MAIL OR FAX THE RESULTS!

PropertyHealth /                                               Project Name / Address:             3   9/, I /'t4DCo, 4"€
                                                                                                   !4r c,4
Aardvark Project #:
                                                                                                                  ?Oo 34
EI   Same Day     tr   3*4 hours   E   6-8 hours


                                                                           SAMPLE MATRIX


ASBESTOS ANALYSIS                                              LEAD ANALYSIS                                            MICROBIAL ANALYSIS
PCM - Air                                                      Flame Atomic Absorption                                  Air Samples
I
n
  Nrosu 74oo (A)
     ossawlrwa
                                                               M
                                                               D   Drinking Water EPA 200.9
                                                                                                                        [UolO    spore hap
                                                                                                                        Air-O-Cell
                                                                                                                                             -   total spore   -   Zefon

                                                               E   soit, swa+o-z+zo                                     [trlota & Fungi by Agar Plate count & id
                                                               I   air, Nrosu zosz                                      flBacterial Count and Gram Stain
TEM AIR                                                        E   Ctrips, SW846-7420                                   DBacterial Count and Identification
EI auEna 40 CFR, Part 763 Subpart            E
E Ntosg 7402 Issue 2                                           Waste Characterization
E    EPA   kvel   I                                            L] TTLC LEAD
                                                               E rcr.pleao                                              Wipe and Bulk Samples
PIJ-       Bulk or Dust                                        E srlc lsao                                              fl  UotO & Fungi - Direct Examination
     EPA 600/R-93/1 l6 bulk
D    epa OOOn-q3/l 16 dust wipe Qualitative
                                                                                                                        fl  Uota & Fungi - (Culture follow up to
                                                                                                                        direct examination if necessary)
I    EPA Point Count (1,000 Points)                                Air, NIOSH 7105
                                                                                                                        fl  fraota & Fungi - Culture (6ount only)
I fla    eoint Count (1,000 Points) Gravimetric Reduction          Wastewater, SW846-7421
                                                                                                                        E Bacterial Count & Gram Stain
                                                                   Soil, SW846-7421
                                                                   Drinking Watel EP A 239.2
                                                                                                                        fl  Bacterial Count & Identification
                                                                                                                            (3 most prominent types)
SOILS
E EPA 600/R-93/116 bulk                                        oTHER ANALYSIS
TEM BULK or Dust or Wipe                                                                                                I  Sewage Contamination in Buildings
E    eutk Chatfietd SOp-1988-02                                I  Indoor Fire Smoke Soot Bi-Products and particulates   (Modified Total Coliform, Fecal Coliform,
E    Microvac Dust ASTM D 5755 (structure/cm2)                 Level [V including all elemental analysis and carbon     E.Qoli, and Fecal Streptococcus)
I    Microvac Dust ASTM D 5756 (mass/crn2)                     black with pH by PLM, RLM, TEM, EDX, Electron
!    Teuwipe                                                   Microscopy by ASTM D3849, ASTM D6602 & pH -              I   Coti fo.*macteria./E-Col i
                                                               Modified ASTM D4972                                      Presence/Absence
                                                               E   tttlcit Drugs: Methamphetamine residue by LC/I4S
                                                               E   pcs's




Relinquished:

Received:

                                                                                                                                                   loo{                     I


                                                                                                                                                                      418
 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 420 of 1236 Page ID
                                      #:5284


                                                                lUzso oq
PropertyHealth,Inc. /
                                                                                       ?"k-      z r(q'
                                         Project Name /   Address: I 56
Aardvark Project #:                                                       8     fifi@ J-, ' 4_.e-_
                            SAMPLE & MATERIAL LOCA'
                                                                                      2@ 34:
                                          Q3/s aa
                                                                                                           or-1
                   oail
                                    q   rl4/oo--                                                           J_
                                                                                                           t-
                                                                           s   (")

                  @6    /         h oz,./
                                                                                 (t

                  o$ ./

                                                                                                           Cebf




                 r?/
Relinquished:                                                Date:                     Time:

Received:

Relinquished:
                                                             Date:                     Time:
                                                                                               /6{
                                                             Date:                     Time:

Received:                                                    Date:                     Time:

Relinquished:                                                Date:                     Time:

Received:                                                    Date:                     Time:




                                                                                                     419
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 421 of 1236 Page ID
                                     #:5285



                                            \VtS oo q                     0y \,(               I
PropertyHealthr lnc. /
Aardvark Project #:
                                        Project Narire / Address:
                                                                    YSb   t   fuLa    4<r A-<-
                                                                     L+
                                              397 o
                         fr.k_,4,,



                 3L         ;"   futf                                         t/loa




                                                                              ?,r     o^
Relinquished:                                               Date:

Received:                                                   Date:                      Time:
                                                                                                   /6   0r
Relinquished:                                               Date:                      Time:

Received:                                                   Date:                      Time:

Relinquished:                                               Date:                      Time:

Receivedl                                                   Date:                      Time:




                                                                                                             420
 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 422 of 1236 Page ID
                                      #:5286


                                                                 llrLs   o    oq
                                                                                           P*f 4-,{*
 PropertyHealth,Inc. /               Project Name / Address:
 Aardvark Project #:
                                                                3s6 g          /W,&. fuq-L4n%(-
 SAMPLE NUMBER           SAMPLE & MATERIAL LOCA     DtrSCRIPTION, CONDITION
,fl3i| *




Relinquished:                                                            i
                                                      -Date:   -./
Received:                                                      $!7til-ri^"'
                                                               a/r?,/r6
Relinquished:
                                                       Date:
                                                                                   ''*"    /60r
                                                       Date:                       Time:

Received:
                                                       Date:                       Time:
Relinquished:                                          Date:                       Time:

Received:
                                                       Date:                       Time:




                                                                                               421
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 423 of 1236 Page ID
                                     #:5287
Certificate of Analysis
Lead - TTLC
EPA Method 3050B/7000A




Property Health, Inc.                                                                        Report Number: 618905
Attn: Frank Najafi                                                                           Project Number:
21922 Cortina Place,
                                                                                               Project Name:
Chatsworth, CA 91311
                                                                                            Project Location: 3568 Motor Ave.
                                                                                                              Los Angeles, CA 90034
  Date Collected:       7/15/2016                                                            Collected By:
  Date Received:        7/18/2016                                                          Claim Number:
  Date Analyzed:        7/19/2016                                                             PO Number:
  Date Reported:        7/19/2016                                                       Number of Samples: 3
Lab/Client ID                 Location                             Material Description                                                Result (mg/kg)

618905-001                    Painted Wood                         Type 1                                                                    <15
071316-LWC-01

618905-002                    Painted Wood                         Type 2                                                                      12
071316-LWC-01

618905-003                    Painted Wood                         Type 3                                                                      17
071316-LWC-01




                   Alyzza Cabrera - Analyst                                                             Ian Reyes - Approved By

Reporting Limit: 20ug; Detection Limit: 6.3ug. Condition of samples as received is fair unless otherwise noted. The results reported pertain only to the
items tested. Test data are accurate to two significant figures. Data have not been corrected with instrument or process blanks. Unless otherwise noted,
the reported test results have passed necessary quality control requirements. This report was issued by a DOHS ELAP (Lab No.2540) accredited laboratory
and may not be reproduced without the expressed written consent of Patriot Environmental Laboratory Services, Inc. This report must not be used to claim
product certification, approval or endorsement by DOHS ELAP or any government agency.




                                                                                                                                               Page 1 of 1

                                                                                                                                                 422
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 424 of 1236 Page ID
                                     #:5288




                                                                          423
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 425 of 1236 Page ID
                                     #:5289
  3568 Motor Ave - Google Maps                                                                     Page 1 of 1




                         3568 Motor Ave




                                             Imagery ©2016 Google, Map data ©2016 Google   20 ft




  https://www.google.com/maps/place/3568+Motor+Ave,+Los+Angeles,+CA+90034/@34....                   8/12/2016
                                                                                                           424
   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 426 of 1236 Page ID
                                        #:5290
 Location of confirmed asbestos containing material




           asbestos roof mastic applied to wall separation seam on roof 73 linear feet and 6" wide = 36.5 square feet plus
           25 other asbestos roof patch/penetration mastics spots scattered at base of pipes, equipment, vents, around
           drains, etc.
                                                         Asbestos
                                                                                                            s




A l l dimensions are interior wall to wall


NOT T O S C A L E - P R O P E R T Y H E A L T H , I N C . / A A R D V A R K


                                                                                                                425
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 427 of 1236 Page ID
                                     #:5291

Location of confirmed asbestos containing material
                1     I !     r


                            5S_if:,. ,       ,o\-o,_l\sh'^^Lj\                              •it'4




                                                                   57             1^



                                                                                                     5^
                                                                                                      3'




                                                    Mit:       }
                                                     -fl




                        •pi-
                                  7f
                                                                                               7


                    650 square feet of asbetsos black mastic on concrete slab under wood and ceramic flooring




A l l dimensions are interior wall to wall


NOT T O S C A L E - P R O P E R T Y H E A L T H , I N C . / A A R D V A R K        plain/




                                                                                                           426
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 428 of 1236 Page ID
                                     #:5292
Location of confirmed lead-based paint (LBP) in poor condition requiring stabilization

            1    ! r                                                                                             N


                                                                    ilk:
                                                                            LBP poor condition 1 sq.ft.
                                                                            exterior wood window

LBP poor condition on interior/exterior wood door and window frame

                                                                                         2'-
                                                                                   -A
                                                                                                      ii
                                             -3-
                                                                                        C3
                                                                                                     a'




                                     Bi   X — t   -   -8-




                    ),1L
                                          S5,

LBP in poor
condition
at base of
select                                                                                         7/^

interior                      /                                               7^
columns/
posts total 6

                                                             LBP in poor condition at base of a wood
                                                             doors, 4 door frames, and a window

 A l l dimensions are interior wall to wall


 NOT T O S C A L E - P R O P E R T Y H E A L T H , INC. / A A R D V A R K


                                                                                                           427
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 429 of 1236 Page ID
                                     #:5293




                     3568- exterior east non LBP wood electrical equipment room (1).JPG




                     3568- exterior east non LBP wood electrical equipment room (2).JPG

                                                                                          428
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 430 of 1236 Page ID
                                     #:5294




                       3568- exterior non asbetsos or LBP stucco wall finishes (1).JPG




                       3568- exterior non asbetsos or LBP stucco wall finishes (2).JPG

                                                                                         429
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 431 of 1236 Page ID
                                     #:5295




                       3568- exterior non asbetsos or LBP stucco wall finishes (3).JPG




                       3568- exterior non asbetsos or LBP stucco wall finishes (4).JPG

                                                                                         430
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 432 of 1236 Page ID
                                     #:5296




                       3568- exterior non asbetsos or LBP stucco wall finishes (5).JPG




                       3568- exterior non asbetsos or LBP stucco wall finishes (6).JPG

                                                                                         431
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 433 of 1236 Page ID
                                     #:5297




                           3568- exterior non asbetsos or LBP stucco wall finishes (7).JPG




                 3568- exterior non asbetsos or LBP stucco wall finishes and both color coats (1).JPG

                                                                                                        432
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 434 of 1236 Page ID
                                     #:5298




                 3568- exterior non asbetsos or LBP stucco wall finishes and both color coats (2).JPG




                 3568- exterior non asbetsos or LBP stucco wall finishes and both color coats (3).JPG

                                                                                                        433
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 435 of 1236 Page ID
                                     #:5299




                 3568- exterior non asbetsos or LBP stucco wall finishes and both color coats (4).JPG




                         3568- exterior non asbetsos or lead stucco walls and soffits (4).JPG

                                                                                                        434
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 436 of 1236 Page ID
                                     #:5300




                      3568- exterior non asbetsos or lead stucco walls and soffits (5).JPG




                      3568- exterior non asbetsos or lead stucco walls and soffits (6).JPG

                                                                                             435
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 437 of 1236 Page ID
                                     #:5301




                          3568- exterior non asbetsos or lead stucco walls and soffits (7).JPG




                 3568- exterior non-LBP yellow metal parking poles, gate, blue parking stripes (1).JPG

                                                                                                         436
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 438 of 1236 Page ID
                                     #:5302




                 3568- exterior non-LBP yellow metal parking poles, gate, blue parking stripes (2).JPG




                 3568- exterior non-LBP yellow metal parking poles, gate, blue parking stripes (3).JPG

                                                                                                         437
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 439 of 1236 Page ID
                                     #:5303




                 3568- exterior non-LBP yellow metal parking poles, gate, blue parking stripes (4).JPG




                 3568- exterior non-LBP yellow metal parking poles, gate, blue parking stripes (5).JPG

                                                                                                         438
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 440 of 1236 Page ID
                                     #:5304




              3568- exterior north LBP coated wood window components under stucco - poor condition (1).JPG




              3568- exterior north LBP coated wood window components under stucco - poor condition (2).JPG

                                                                                                             439
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 441 of 1236 Page ID
                                     #:5305




                     3568- exterior north LBP coated wood window components under stucco - poor condition (3).JPG




                     3568- exterior north LBP coated wood window components under stucco - poor condition (4).JPG

                                                                                                                440
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 442 of 1236 Page ID
                                     #:5306




                     3568- exterior north LBP coated wood window components under stucco - poor condition (5).JPG




                                   3568- exterior north side non asbetsos or LBP stucco walls (1).JPG

                                                                                                                    441
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 443 of 1236 Page ID
                                     #:5307




                      3568- exterior north side non asbetsos or LBP stucco walls (2).JPG




                      3568- exterior north side non asbetsos or LBP stucco walls (3).JPG

                                                                                           442
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 444 of 1236 Page ID
                                     #:5308




                      3568- exterior north side non asbetsos or LBP stucco walls (4).JPG




                      3568- exterior north side non asbetsos or LBP stucco walls (5).JPG

                                                                                           443
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 445 of 1236 Page ID
                                     #:5309




                  3568- exterior parking non-LBP yellow bollards and white parking stripes (1).JPG




                  3568- exterior parking non-LBP yellow bollards and white parking stripes (2).JPG

                                                                                                     444
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 446 of 1236 Page ID
                                     #:5310




                  3568- exterior parking non-LBP yellow bollards and white parking stripes (3).JPG




                            3568- exterior south LBP wood window components (1).JPG

                                                                                                     445
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 447 of 1236 Page ID
                                     #:5311




                          3568- exterior south LBP wood window components (2).JPG




                   3568- exterior south side LBP coated original wood window components.JPG

                                                                                              446
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 448 of 1236 Page ID
                                     #:5312




                   3568- exterior south side non LBP wood and metal doors and frames (4).JPG




                   3568- exterior south side non LBP wood and metal doors and frames (5).JPG

                                                                                               447
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 449 of 1236 Page ID
                                     #:5313




                   3568- exterior south side non LBP wood and metal doors and frames (6).JPG




                   3568- exterior south side non LBP wood and metal doors and frames (7).JPG

                                                                                               448
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 450 of 1236 Page ID
                                     #:5314




                 3568- exterior west LBP coated original wood trims and door and window components poor condition (1).JPG




                 3568- exterior west LBP coated original wood trims and door and window components poor condition (2).JPG

                                                                                                                    449
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 451 of 1236 Page ID
                                     #:5315




      3568- exterior west LBP coated original wood trims and door and window components poor condition (3).JPG




      3568- exterior west LBP coated original wood trims and door and window components poor condition (4).JPG

                                                                                                                 450
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 452 of 1236 Page ID
                                     #:5316




             3568- exterior west LBP coated original wood trims and door and window components poor condition (5).JPG




             3568- exterior west LBP coated original wood trims and door and window components poor condition (6).JPG

                                                                                                                        451
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 453 of 1236 Page ID
                                     #:5317




          3568- exterior west LBP coated original wood trims and door and window components poor condition (7).JPG




          3568- exterior west LBP coated original wood trims and door and window components poor condition (8).JPG

                                                                                                                     452
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 454 of 1236 Page ID
                                     #:5318




          3568- exterior west LBP coated original wood trims and door and window components poor condition (9).JPG




          3568- exterior west LBP coated original wood trims and door and window components poor condition (10).JPG

                                                                                                                      453
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 455 of 1236 Page ID
                                     #:5319




         3568- exterior west LBP coated original wood trims and door and window components poor condition (11).JPG




         3568- exterior west LBP coated original wood trims and door and window components poor condition (12).JPG

                                                                                                                     454
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 456 of 1236 Page ID
                                     #:5320




                3568- exterior west LBP coated original wood trims and door and window components poor condition (13).JPG




                3568- exterior west LBP coated original wood trims and door and window components poor condition (14).JPG

                                                                                                                    455
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 457 of 1236 Page ID
                                     #:5321




               3568- exterior west LBP coated original wood trims and door and window components poor condition (15).JPG




                     3568- exterior west side LBP in poor condition wood trims, window and door components (1).JPG

                                                                                                                     456
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 458 of 1236 Page ID
                                     #:5322




                  3568- exterior west side LBP in poor condition wood trims, window and door components (2).JPG




                  3568- exterior west side LBP in poor condition wood trims, window and door components (3).JPG

                                                                                                                  457
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 459 of 1236 Page ID
                                     #:5323




              3568- exterior west side LBP in poor condition wood trims, window and door components (4).JPG




              3568- exterior west side LBP in poor condition wood trims, window and door components (5).JPG

                                                                                                              458
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 460 of 1236 Page ID
                                     #:5324




         3568- exterior west side LBP in poor condition wood trims, window and door components (6).JPG




         3568- exterior west side LBP in poor condition wood trims, window and door components (7).JPG

                                                                                                         459
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 461 of 1236 Page ID
                                     #:5325




                    3568- exterior west side LBP window frame in poor condition.JPG




          3568- grocery store interior rear all non-lead glazed ceramic wall and floor tiles (1).JPG

                                                                                                       460
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 462 of 1236 Page ID
                                     #:5326




                3568- grocery store interior rear all non-lead glazed ceramic wall and floor tiles (2).JPG




                3568- grocery store interior rear all non-lead glazed ceramic wall and floor tiles (3).JPG

                                                                                                             461
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 463 of 1236 Page ID
                                     #:5327




                3568- grocery store interior rear all non-lead glazed ceramic wall and floor tiles (4).JPG




                3568- grocery store interior rear all non-lead glazed ceramic wall and floor tiles (5).JPG

                                                                                                             462
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 464 of 1236 Page ID
                                     #:5328




                3568- grocery store interior rear all non-lead glazed ceramic wall and floor tiles (6).JPG




                3568- grocery store interior rear all non-lead glazed ceramic wall and floor tiles (7).JPG

                                                                                                             463
  Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 465 of 1236 Page ID
                                       #:5329




3568- grocery store LBP coated concrete and wood posts, columns, crownmoldings, upper wall wood trims, window components - poor condition (8).JPG




3568- grocery store LBP coated concrete and wood posts, columns, crownmoldings, upper wall wood trims, window components - poor condition (9).JPG

                                                                                                                                    464
   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 466 of 1236 Page ID
                                        #:5330




3568- grocery store LBP coated concrete and wood posts, columns, crownmoldings, upper wall wood trims, window components - poor condition (10).JPG




3568- grocery store LBP coated concrete and wood posts, columns, crownmoldings, upper wall wood trims, window components - poor condition (11).JPG

                                                                                                                                    465
   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 467 of 1236 Page ID
                                        #:5331




3568- grocery store LBP coated concrete and wood posts, columns, crownmoldings, upper wall wood trims, window components - poor condition (12).JPG




3568- grocery store LBP coated concrete and wood posts, columns, crownmoldings, upper wall wood trims, window components - poor condition (13).JPG

                                                                                                                                    466
       Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 468 of 1236 Page ID
                                            #:5332




3568- grocery store LBP coated concrete and wood posts, columns, crownmoldings, upper wall wood trims, window components - poor condition (14).JPG




3568- grocery store LBP coated concrete and wood posts, columns, crownmoldings, upper wall wood trims, window components - poor condition (15).JPG

                                                                                                                                        467
  Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 469 of 1236 Page ID
                                       #:5333




3568- grocery store LBP coated concrete and wood posts, columns, crownmoldings, upper wall wood trims, window components - poor condition (1).JPG




3568- grocery store LBP coated concrete and wood posts, columns, crownmoldings, upper wall wood trims, window components - poor condition (2).JPG

                                                                                                                                    468
      Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 470 of 1236 Page ID
                                           #:5334




3568- grocery store LBP coated concrete and wood posts, columns, crownmoldings, upper wall wood trims, window components - poor condition (3).JPG




3568- grocery store LBP coated concrete and wood posts, columns, crownmoldings, upper wall wood trims, window components - poor condition (4).JPG

                                                                                                                                        469
   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 471 of 1236 Page ID
                                        #:5335




3568- grocery store LBP coated concrete and wood posts, columns, crownmoldings, upper wall wood trims, window components - poor condition (5).JPG




3568- grocery store LBP coated concrete and wood posts, columns, crownmoldings, upper wall wood trims, window components - poor condition (6).JPG

                                                                                                                                     470
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 472 of 1236 Page ID
                                     #:5336




3568- grocery store LBP coated concrete and wood posts, columns, crownmoldings, upper wall wood trims, window components - poor condition (7).JPG




3568- grocery store LBP coated concrete and wood posts, columns, crownmoldings, upper wall wood trims, window components - poor condition (8).JPG

                                                                                                                                471
       Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 473 of 1236 Page ID
                                            #:5337




3568- grocery store LBP coated concrete and wood posts, columns, crownmoldings, upper wall wood trims, window components - poor condition (9).JPG




3568- grocery store LBP coated concrete and wood posts, columns, crownmoldings, upper wall wood trims, window components - poor condition (10).JPG

                                                                                                                                        472
   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 474 of 1236 Page ID
                                        #:5338




3568- grocery store LBP coated concrete and wood posts, columns, crownmoldings, upper wall wood trims, window components - poor condition (11).JPG




3568- grocery store LBP coated concrete and wood posts, columns, crownmoldings, upper wall wood trims, window components - poor condition (12).JPG

                                                                                                                                    473
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 475 of 1236 Page ID
                                     #:5339




3568- grocery store LBP coated concrete and wood posts, columns, crownmoldings, upper wall wood trims, window components - poor condition (13).JPG




                                           3568- interior grocery store all non-LBP plaster walls (1).JPG

                                                                                                                                       474
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 476 of 1236 Page ID
                                     #:5340




                       3568- interior grocery store all non-LBP plaster walls (2).JPG




                       3568- interior grocery store all non-LBP plaster walls (3).JPG

                                                                                        475
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 477 of 1236 Page ID
                                     #:5341




                           3568- interior grocery store non asbestos or LBP plaster ceiling.JPG




            3568- interior grocery store non asbetsos vinyl floor tiles and black mastic on concrete slab (1).JPG

                                                                                                                    476
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 478 of 1236 Page ID
                                     #:5342




        3568- interior grocery store non asbetsos vinyl floor tiles and black mastic on concrete slab (2).JPG




       3568- interior grocery store rear all LBP coated wood door windows frames, trims, beams, etc (1).JPG

                                                                                                                477
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 479 of 1236 Page ID
                                     #:5343




             3568- interior grocery store rear all LBP coated wood door windows frames, trims, beams, etc (2).JPG




             3568- interior grocery store rear all LBP coated wood door windows frames, trims, beams, etc (3).JPG

                                                                                                                    478
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 480 of 1236 Page ID
                                     #:5344




              3568- interior grocery store rear all LBP coated wood door windows frames, trims, beams, etc (4).JPG




              3568- interior grocery store rear all LBP coated wood door windows frames, trims, beams, etc (5).JPG

                                                                                                                     479
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 481 of 1236 Page ID
                                     #:5345




              3568- interior grocery store rear all LBP coated wood door windows frames, trims, beams, etc (6).JPG




              3568- interior grocery store rear all LBP coated wood door windows frames, trims, beams, etc (7).JPG

                                                                                                                     480
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 482 of 1236 Page ID
                                     #:5346




            3568- interior grocery store rear all LBP coated wood door windows frames, trims, beams, etc (8).JPG




            3568- interior grocery store rear all LBP coated wood door windows frames, trims, beams, etc (9).JPG

                                                                                                                   481
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 483 of 1236 Page ID
                                     #:5347




        3568- interior grocery store rear all LBP coated wood door windows frames, trims, beams, etc (10).JPG




        3568- interior grocery store rear all LBP coated wood door windows frames, trims, beams, etc (11).JPG

                                                                                                                482
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 484 of 1236 Page ID
                                     #:5348




      3568- interior grocery store rear all LBP coated wood door windows frames, trims, beams, etc (12).JPG




      3568- interior grocery store rear all LBP coated wood door windows frames, trims, beams, etc (13).JPG

                                                                                                              483
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 485 of 1236 Page ID
                                     #:5349




            3568- interior grocery store rear all LBP coated wood door windows frames, trims, beams, etc (14).JPG




            3568- interior grocery store rear all LBP coated wood door windows frames, trims, beams, etc (15).JPG

                                                                                                                    484
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 486 of 1236 Page ID
                                     #:5350




                   3568- interior grocery store rear storeage no suspect asbestos or lead (1).JPG




                   3568- interior grocery store rear storeage no suspect asbestos or lead (2).JPG

                                                                                                    485
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 487 of 1236 Page ID
                                     #:5351




                         3568- interior grocery store rear storeage no suspect asbestos or lead (3).JPG




           3568- interior grocery store refrigerator no Transite panels and non-lead glazed ceramic floor tiles (1).JPG

                                                                                                                          486
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 488 of 1236 Page ID
                                     #:5352




           3568- interior grocery store refrigerator no Transite panels and non-lead glazed ceramic floor tiles (2).JPG




           3568- interior grocery store refrigerator no Transite panels and non-lead glazed ceramic floor tiles (3).JPG

                                                                                                                          487
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 489 of 1236 Page ID
                                     #:5353




           3568- interior grocery store refrigerator no Transite panels and non-lead glazed ceramic floor tiles (4).JPG




           3568- interior grocery store refrigerator no Transite panels and non-lead glazed ceramic floor tiles (5).JPG

                                                                                                                          488
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 490 of 1236 Page ID
                                     #:5354




           3568- interior grocery store refrigerator no Transite panels and non-lead glazed ceramic floor tiles (6).JPG




                         3568- interior rear grocery store LBP coated wood trims under stucco (1).JPG

                                                                                                                          489
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 491 of 1236 Page ID
                                     #:5355




                    3568- interior rear grocery store LBP coated wood trims under stucco (2).JPG




                    3568- interior rear grocery store LBP coated wood trims under stucco (3).JPG

                                                                                                   490
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 492 of 1236 Page ID
                                     #:5356




           3568- interior rear grocery store LBP coated wood trims under stucco (4).JPG




           3568- interior rear grocery store LBP coated wood trims under stucco (5).JPG

                                                                                          491
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 493 of 1236 Page ID
                                     #:5357




                   3568- interior rear grocery store non-LBP green paint on concrete slab (1).JPG




                   3568- interior rear grocery store non-LBP green paint on concrete slab (2).JPG

                                                                                                    492
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 494 of 1236 Page ID
                                     #:5358




                   3568- interior rear grocery store non-LBP green paint on concrete slab (3).JPG




                   3568- interior rear grocery store non-LBP green paint on concrete slab (4).JPG

                                                                                                    493
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 495 of 1236 Page ID
                                     #:5359




                3568- interior rear grocery story LBP coated wood door frames in poor condition (1).JPG




                3568- interior rear grocery story LBP coated wood door frames in poor condition (2).JPG

                                                                                                          494
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 496 of 1236 Page ID
                                     #:5360




               3568- laundry ceiling plenum non asbestos or LBP original plaster walls and ceilings (1).JPG




               3568- laundry ceiling plenum non asbestos or LBP original plaster walls and ceilings (2).JPG

                                                                                                              495
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 497 of 1236 Page ID
                                     #:5361




               3568- laundry ceiling plenum non asbestos or LBP original plaster walls and ceilings (3).JPG




               3568- laundry ceiling plenum non asbestos or LBP original plaster walls and ceilings (4).JPG

                                                                                                              496
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 498 of 1236 Page ID
                                     #:5362




      3568- laundry main entry original LBP coated wood columns and soffit deck blue and green under stucco and drywall (1).JPG




      3568- laundry main entry original LBP coated wood columns and soffit deck blue and green under stucco and drywall (2).JPG

                                                                                                                              497
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 499 of 1236 Page ID
                                     #:5363




             3568- laundry main entry original LBP coated wood columns and soffit deck blue and green under stucco and drywall (3).JPG




                             3568- laundry plenum LBP original wood crown moldings and trims at ceiling level (1).JPG

                                                                                                                              498
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 500 of 1236 Page ID
                                     #:5364




               3568- laundry plenum LBP original wood crown moldings and trims at ceiling level (2).JPG




               3568- laundry plenum LBP original wood crown moldings and trims at ceiling level (3).JPG

                                                                                                          499
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 501 of 1236 Page ID
                                     #:5365




               3568- laundry plenum LBP original wood crown moldings and trims at ceiling level (4).JPG




               3568- laundry plenum LBP original wood crown moldings and trims at ceiling level (5).JPG

                                                                                                          500
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 502 of 1236 Page ID
                                     #:5366




               3568- laundry plenum LBP original wood crown moldings and trims at ceiling level (6).JPG




               3568- laundry plenum LBP original wood crown moldings and trims at ceiling level (7).JPG

                                                                                                          501
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 503 of 1236 Page ID
                                     #:5367




           3568- laundry plenum LBP original wood crown moldings and trims at ceiling level (8).JPG




           3568- laundry plenum LBP original wood crown moldings and trims at ceiling level (9).JPG

                                                                                                      502
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 504 of 1236 Page ID
                                     #:5368




                                  3568-dance studio non asbestos walls and ceilings.JPG




               3568-dance studio non LBP surface coatings floors, walls, ceilings, doors, frames. etc (1).JPG

                                                                                                                503
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 505 of 1236 Page ID
                                     #:5369




               3568-dance studio non LBP surface coatings floors, walls, ceilings, doors, frames. etc (2).JPG




               3568-dance studio non LBP surface coatings floors, walls, ceilings, doors, frames. etc (3).JPG

                                                                                                                504
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 506 of 1236 Page ID
                                     #:5370




               3568-dance studio non LBP surface coatings floors, walls, ceilings, doors, frames. etc (4).JPG




               3568-dance studio non LBP surface coatings floors, walls, ceilings, doors, frames. etc (5).JPG

                                                                                                                505
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 507 of 1236 Page ID
                                     #:5371




               3568-dance studio non LBP surface coatings floors, walls, ceilings, doors, frames. etc (6).JPG




               3568-dance studio non LBP surface coatings floors, walls, ceilings, doors, frames. etc (7).JPG

                                                                                                                506
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 508 of 1236 Page ID
                                     #:5372




               3568-dance studio non LBP surface coatings floors, walls, ceilings, doors, frames. etc (8).JPG




               3568-dance studio non LBP surface coatings floors, walls, ceilings, doors, frames. etc (9).JPG

                                                                                                                507
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 509 of 1236 Page ID
                                     #:5373




              3568-dance studio non LBP surface coatings floors, walls, ceilings, doors, frames. etc (10).JPG




              3568-dance studio non LBP surface coatings floors, walls, ceilings, doors, frames. etc (11).JPG

                                                                                                                508
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 510 of 1236 Page ID
                                     #:5374




              3568-dance studio non LBP surface coatings floors, walls, ceilings, doors, frames. etc (12).JPG




              3568-dance studio non LBP surface coatings floors, walls, ceilings, doors, frames. etc (13).JPG

                                                                                                                509
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 511 of 1236 Page ID
                                     #:5375




              3568-dance studio non LBP surface coatings floors, walls, ceilings, doors, frames. etc (14).JPG




              3568-dance studio non LBP surface coatings floors, walls, ceilings, doors, frames. etc (15).JPG

                                                                                                                510
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 512 of 1236 Page ID
                                     #:5376




              3568-dance studio non LBP surface coatings floors, walls, ceilings, doors, frames. etc (16).JPG




              3568-dance studio non LBP surface coatings floors, walls, ceilings, doors, frames. etc (17).JPG

                                                                                                                511
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 513 of 1236 Page ID
                                     #:5377




              3568-dance studio non LBP surface coatings floors, walls, ceilings, doors, frames. etc (18).JPG




              3568-dance studio non LBP surface coatings floors, walls, ceilings, doors, frames. etc (19).JPG

                                                                                                                512
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 514 of 1236 Page ID
                                     #:5378




            3568-dance studo asbestos black mastic on concrete slab under wood flooring (4).JPG




            3568-dance studo asbestos black mastic on concrete slab under wood flooring (5).JPG

                                                                                                  513
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 515 of 1236 Page ID
                                     #:5379




                3568-dance studo asbestos black mastic on concrete slab under wood flooring (6).JPG




                3568-dance studo asbestos black mastic on concrete slab under wood flooring (7).JPG

                                                                                                      514
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 516 of 1236 Page ID
                                     #:5380




                     3568-laundry non asbestos or LBP interior walls ceilings floors (1).JPG




                     3568-laundry non asbestos or LBP interior walls ceilings floors (2).JPG

                                                                                               515
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 517 of 1236 Page ID
                                     #:5381




                    3568-laundry non asbestos or LBP interior walls ceilings floors (3).JPG




                    3568-laundry non asbestos or LBP interior walls ceilings floors (4).JPG

                                                                                              516
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 518 of 1236 Page ID
                                     #:5382




                     3568-laundry non asbestos or LBP interior walls ceilings floors (5).JPG




                     3568-laundry non asbestos or LBP interior walls ceilings floors (6).JPG

                                                                                               517
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 519 of 1236 Page ID
                                     #:5383




                     3568-laundry non asbestos or LBP interior walls ceilings floors (7).JPG




                     3568-laundry non asbestos or LBP interior walls ceilings floors (8).JPG

                                                                                               518
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 520 of 1236 Page ID
                                     #:5384




                     3568-laundry non asbestos or LBP interior walls ceilings floors (9).JPG




                    3568-laundry non asbestos or LBP interior walls ceilings floors (10).JPG

                                                                                               519
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 521 of 1236 Page ID
                                     #:5385




                    3568-laundry non asbestos or LBP interior walls ceilings floors (11).JPG




                    3568-laundry non asbestos or LBP interior walls ceilings floors (12).JPG

                                                                                               520
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 522 of 1236 Page ID
                                     #:5386




                    3568-laundry non asbestos or LBP interior walls ceilings floors (13).JPG




                    3568-laundry non asbestos or LBP interior walls ceilings floors (14).JPG

                                                                                               521
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 523 of 1236 Page ID
                                     #:5387




                    3568-laundry non asbestos or LBP interior walls ceilings floors (15).JPG




                    3568-laundry non asbestos or LBP interior walls ceilings floors (16).JPG

                                                                                               522
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 524 of 1236 Page ID
                                     #:5388




                    3568-laundry non asbestos or LBP interior walls ceilings floors (17).JPG




                    3568-laundry non asbestos or LBP interior walls ceilings floors (18).JPG

                                                                                               523
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 525 of 1236 Page ID
                                     #:5389




                    3568-laundry non asbestos or LBP interior walls ceilings floors (19).JPG




                     3568-laundry non asbetsos original plaster walls and ceilings (1).JPG

                                                                                               524
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 526 of 1236 Page ID
                                     #:5390




                     3568-laundry non asbetsos original plaster walls and ceilings (2).JPG




                     3568-laundry non asbetsos original plaster walls and ceilings (3).JPG

                                                                                             525
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 527 of 1236 Page ID
                                     #:5391




                     3568-laundry non asbetsos original plaster walls and ceilings (4).JPG




                     3568-laundry non asbetsos original plaster walls and ceilings (5).JPG

                                                                                             526
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 528 of 1236 Page ID
                                     #:5392




                       3568-laundry non asbetsos original plaster walls and ceilings (6).JPG




                  3568-non asbestos multilayer roof core composite field area and parapets (1).JPG

                                                                                                     527
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 529 of 1236 Page ID
                                     #:5393




                  3568-non asbestos multilayer roof core composite field area and parapets (2).JPG




                  3568-non asbestos multilayer roof core composite field area and parapets (3).JPG

                                                                                                     528
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 530 of 1236 Page ID
                                     #:5394




                         3568-non asbestos multilayer roof core composite field area and parapets (4).JPG




                         3568-non asbestos multilayer roof core composite field area and parapets (5).JPG

                                                                                                            529
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 531 of 1236 Page ID
                                     #:5395




             3568-non asbestos multilayer roof core composite field area and parapets (6).JPG




             3568-non asbestos multilayer roof core composite field area and parapets (7).JPG

                                                                                                530
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 532 of 1236 Page ID
                                     #:5396




                  3568-non asbestos multilayer roof core composite field area and parapets (8).JPG




                  3568-non asbestos multilayer roof core composite field area and parapets (9).JPG

                                                                                                     531
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 533 of 1236 Page ID
                                     #:5397




             3568-non asbestos multilayer roof core composite field area and parapets (10).JPG




                  3568-original gray asbestos roof penetration and seam mastics (1).JPG

                                                                                                 532
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 534 of 1236 Page ID
                                     #:5398




                         3568-original gray asbestos roof penetration and seam mastics (2).JPG




                         3568-original gray asbestos roof penetration and seam mastics (3).JPG

                                                                                                 533
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 535 of 1236 Page ID
                                     #:5399




                      3568-original gray asbestos roof penetration and seam mastics (4).JPG




                      3568-original gray asbestos roof penetration and seam mastics (5).JPG

                                                                                              534
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 536 of 1236 Page ID
                                     #:5400




              3568-original gray asbestos roof penetration and seam mastics (6).JPG




              3568-original gray asbestos roof penetration and seam mastics (7).JPG

                                                                                      535
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 537 of 1236 Page ID
                                     #:5401




                       3568-original gray asbestos roof penetration and seam mastics (8).JPG




                       3568-original gray asbestos roof penetration and seam mastics (9).JPG

                                                                                               536
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 538 of 1236 Page ID
                                     #:5402




                  3568-original gray asbestos roof penetration and seam mastics (10).JPG




                  3568-original gray asbestos roof penetration and seam mastics (11).JPG

                                                                                           537
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 539 of 1236 Page ID
                                     #:5403




                  3568-original gray asbestos roof penetration and seam mastics (12).JPG




                  3568-original gray asbestos roof penetration and seam mastics (13).JPG

                                                                                           538
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 540 of 1236 Page ID
                                     #:5404




                           3568-original gray asbestos roof penetration and seam mastics (14).JPG




                           3568-original gray asbestos roof penetration and seam mastics (15).JPG

                                                                                                    539
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 541 of 1236 Page ID
                                     #:5405




                           3568-three asbestos vertical Transite cement exhaust flue pipes (1).JPG




                           3568-three asbestos vertical Transite cement exhaust flue pipes (2).JPG

                                                                                                     540
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 542 of 1236 Page ID
                                     #:5406




                     3568-three asbestos vertical Transite cement exhaust flue pipes (3).JPG




                     3568-three asbestos vertical Transite cement exhaust flue pipes (4).JPG

                                                                                               541
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 543 of 1236 Page ID
                                     #:5407




               3568-three asbestos vertical Transite cement exhaust flue pipes (5).JPG




                                                                                         542
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 544 of 1236 Page ID
                                     #:5408

                                            ATTACHMENT J

                                      Memorandum for the Record




              1466392.4


                                                                          543
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 545 of 1236 Page ID
                                     #:5409




                                                                   March 10, 2017
                                                             Job Number: 2176-001
                                                           Historical Evaluation for
                                          3568 Motor Avenue, Los Angeles, California




      MEMORANDUM FOR THE RECORD
      2.6 2176-001 M01


      TO:                    3568 Motor LLC
                             (Mr. Hiro Kobayashi)


      FROM:                  Sapphos Environmental, Inc.
                             (Ms. Carrie Chasteen)


      SUBJECT:               Historical Evaluation for 3568 Motor Avenue, Los
                             Angeles, California


      ATTACHMENTS:           1. Resume of Carrie Chasteen
                             2. DPR 523 Forms


      EXECUTIVE SUMMARY

      The property located at 3568 Motor Avenue, Los Angeles, California (APN
      4314-014-002) was evaluated by Sapphos Environmental, Inc. Ms. Carrie
      Chasteen, who conducted the evaluation, meets the Secretary of the Interior’s
      Professional Qualification Standards in the fields of History and Architectural
      History. A single 1-story commercial building was evaluated. The review was
      based on a site investigation of the property; literature review and online
      research; and an application of federal, state, and local register eligibility
      criteria. As a result of the investigation, it was determined that the property is
      not eligible for inclusion in federal, state, or local registers due to lack of
      significance and loss of integrity and therefore does not constitute a significant
      historical resource as defined in Section 15064.5(a) of the California
      Environmental Quality Act Guidelines.




                                                                                           544
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 546 of 1236 Page ID
                                     #:5410

  INTRODUCTION

  This Memorandum for the Record (MFR) documents the historical evaluation undertaken by
  Sapphos Environmental, Inc. (Ms. Carrie Chasteen) for the property located at 3568 Motor Avenue,
  Los Angeles, California (APN 4314-014-002). The subject property is located within Palms, a
  community planning area (CPA) within the City of Los Angeles. The subject property was included
  in SurveyLA and was found to be potentially significant, thus warranting further evaluation. The
  subject property was the longtime home of Palms Market and continues to operate as Palms Super
  Market. The SurveyLA findings state that the property may not meet significance thresholds for
  eligibility for the National Register of Historic Places (National Register) and the California Register
  of Historical Resources (California Register). Because site-specific research is not being conducted
  to support the SurveyLA findings, the City of Los Angeles is not formally adopting the findings of
  this survey effort. Therefore, Sapphos Environmental, Inc. (Ms. Carrie Chasteen) conducted an
  intensive survey of this property in order to evaluate it for inclusion in federal, state, or local
  historic registers under three themes: development history of Palms, commercial identity, and
  historic signage. This MFR includes a statement of the understanding of the proposed project; a
  summary of the property’s setting; the findings of a field survey; and an assessment of the
  property’s eligibility for listing in federal, state, and/or local registers. Sapphos Environmental, Inc.
  finds that the property does not possess sufficient significance and integrity to merit listing in the
  National Register or California Register, nor does it merit designation as a City of Los Angeles
  Historic-Cultural Monument (Monument or HCM).

  ELIGIBILITY CRITERIA

  Federal

  The National Historic Preservation Act of 1966, as amended, defines the criteria to be considered
  eligible for listing in the National Register:

            The quality of significance in American history, architecture, archeology, engineering, and
            culture is present in districts, sites, buildings, structures, and objects that possess integrity
            of location, design, setting, materials, workmanship, feeling, and association and

            A.      that are associated with events that have made a significant contribution to the
                    broad patterns of our history; or

            B.      that are associated with the lives of persons significant in our past; or

            C.      that embody distinctive characteristics of a type, period, or method of construction,
                    or that represent the work of a master, or that possess high artistic values, or that
                    represent a significant and distinguishable entity whose components may lack
                    individual distinction; or

            D.      that have yielded, or may be likely to yield, information important in prehistory or
                    history (36 Code of Federal Regulations [CFR] Section part 63).

  State of California

  Section 5024.1(c), Title 14 CCR, Section 4852 of the California Public Resources Code defines the
  criteria to be considered eligible for listing in the California Register:
  Historical Evaluation for 3568 Motor Avenue                                      Memorandum for the Record
  March 10, 2017                                                                   Sapphos Environmental, Inc.
  \\sapphos-data\wp\PROJECTS\2176\2176-001\MFR\MFR1_rev_20170308mc2.docx                              Page 2


                                                                                                         545
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 547 of 1236 Page ID
                                     #:5411

         A resource may be listed as an historical resource in the California Register if it meets any
         of the following [National Register] criteria:

         1.      Is associated with events that have made a significant contribution to the broad
                 patterns of California's history and cultural heritage;

         2.      Is associated with the lives of persons important in our past;

         3.      Embodies the distinctive characteristics of a type, period, region, or method of
                 construction, or represents the work of an important creative individual, or
                 possesses high artistic values; or

         4.      Has yielded, or may be likely to yield, information important in prehistory or
                 history.

  City of Los Angeles

  Historic-Cultural Monument. Section 22.171.7 of the City of Los Angeles Cultural Heritage
  Ordinance defines a Monument:

         For purposes of this article, a Historic-Cultural Monument (Monument) is any site
         (including significant trees or other plant life located on the site), building or structure of
         particular historic or cultural significance to the City of Los Angeles, including historic
         structures or sites in which the broad cultural, economic or social history of the nation,
         State or community is reflected or exemplified; or which is identified with historic
         personages or with important events in the main currents of national, State or local history;
         or which embodies the distinguishing characteristics of an architectural type specimen,
         inherently valuable for a study of a period, style or method of construction; or a notable
         work of a master builder, designer, or architect whose individual genius influenced his or
         her age.

  Historic Preservation Overlay Zone. The City has established 29 Historic Preservation Overlay
  Zones (HPOZs), or historic districts. City of Los Angeles Ordinance No. 175891 amended Section
  12.20.3 of the City’s municipal code regarding HPOZs. The purpose of the ordinance was stated
  as:

         It is hereby declared as a matter of public policy that the recognition, preservation,
         enhancement, and use of buildings, structures, Landscaping, natural features, and areas
         within the City of Los Angeles having Historic, architectural, cultural, or aesthetic
         significance are required in the interest of the health, economic prosperity, cultural
         enrichment, and general welfare of the people.

  Contributing elements are defined as any building, structure, landscape, or natural feature
  identified in a Historic Resources Survey as contributing to the historic significance of the HPOZ,
  including a building or structure which has been altered, where the nature and extent of the
  alterations are determined reversible by the Historic Resources Survey.




  Historical Evaluation for 3568 Motor Avenue                                     Memorandum for the Record
  March 10, 2017                                                                  Sapphos Environmental, Inc.
  \\sapphos-data\wp\PROJECTS\2176\2176-001\MFR\MFR1_rev_20170308mc2.docx                             Page 3


                                                                                                        546
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 548 of 1236 Page ID
                                     #:5412

  In order to be considered eligible for federal, state, and/or local registers, a property must meet one
  or more eligibility criteria and also possess integrity. Integrity is a property’s ability to convey its
  significance and is recognized as the following seven aspects: design, workmanship, materials,
  feeling, association, setting, and location.

  HISTORIC CONTEXT

  Palms

  Palms is a CPA within the City of Los Angeles, and is a neighborhood in west Los Angeles near the
  intersection of Interstates 10 and 405. The area where Palms is located was part of the Rancho La
  Ballona during the Spanish and Mexican periods. Rancho La Ballona consisted of 14,000 acres and
  was granted in 1839. The land was primarily used as a pasture for grazing cattle. The arrival of the
  railroad in 1875 signaled the arrival of Euro-American settlers, and was instrumental in the
  establishment of Santa Monica.1

  In addition to the arrival of the railroads, Los Angeles enjoyed a population boom in the 1880s.
  Palms was the first settlement established between Los Angeles (what is now downtown) and the
  city of Santa Monica.2 The village of “The Palms,” now known simply as Palms, was established on
  560 acres in 1886 by developers Joseph Curtis, E.H. Sweetser, and C.J. Harrison.3,4 The community
  drew its name from its palm-lined streets, many of which have subsequently been removed. The
  community quickly became a trading center for the neighboring farms. The Southern Pacific
  Railroad established a depot in Palms in 1887. After the establishment of trolley lines throughout
  Los Angeles, Motor Avenue was not serviced by the Pacific Electric Railway (PE) that connected the
  City and Santa Monica and is designated as a Modified Avenue II.7,8 The commercial district closest
  to Palms is located on Venice Boulevard to the south of the subject property. A post office was
  established in 1874, a school district was established in 1888, and a Chamber of Commerce was
  established in 1907. Palms experienced a real estate development boom in 1902, which resulted
  in new construction and increased population.9 In 1915, Palms was annexed by the City of Los
  Angeles, which benefitted the community by bringing water from the Los Angeles Aqueduct.10 As
  found throughout Southern California, the population boomed in Palms during the 1920s during a
  period of economic growth and also between 1940 and 1960 following the end of World War II
  and the expansion of the aerospace industry.11 The population boom resulted in the construction of
  numerous residences in Palms and throughout the City of Los Angeles. Beginning in the 1950s,
  many of the 1-story single-family residences were replaced with multifamily apartment buildings.
  Today, Palms is densely developed with apartment buildings and remains a vibrant community in
  west Los Angeles.



  1
     City of Los Angeles. Gregory Ain Mar Vista Tract HPOZ Preservation Plan. Adopted 9 December 2010.
  2
     Curtius, Mary. “In Search of Palms.” Los Angeles Times. Sunday, July 3, 1983. Westside Section, Page 1.
  3
     Lesel, Helene. “Freeway Close, Family Friendly.” Los Angeles Times. Sunday, August 7, 2005, Page K2.
  4
     Los Angeles Times. “From Farms to Apartments. Palms Losing Identity, Calm Life.” Sunday, July 24, 1966. Westside
     Section, Page 1.
  7
     Pacific Electric Railway Historical Society. 1947 “Rail and Motor Coach Lines of the Pacific Electric Railway of
     Southern California.” Available at: http://www.pacificelectric.org/wp-content/uploads/2010/02/PE-1947.pdf.
  8
     NavigateLA. Available at: http://navigatela.lacity.org/navigatela/
  9
     Los Angeles Daily Journal. “Palms 1902.” August 4, 1902, page 2.
  10
     Los Angeles Times. “City Adds to Itself Vast Rich Territory.” May 15, 1915, page I6.
  11
     Los Angeles Times. “From Farms to Apartments. Palms Losing Identity, Calm Life.” Sunday, July 24, 1966. Westside
     Section, Page 1.
  Historical Evaluation for 3568 Motor Avenue                                               Memorandum for the Record
  March 10, 2017                                                                            Sapphos Environmental, Inc.
  \\sapphos-data\wp\PROJECTS\2176\2176-001\MFR\MFR1_rev_20170308mc2.docx                                       Page 4


                                                                                                                    547
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 549 of 1236 Page ID
                                     #:5413

  Early Commercial Development

  The characterization of early commercial development in this MFR is largely adapted from the
  section with the corresponding title in the historic context statements developed for SurveyLA.12

             The growth of Los Angeles that began with the boom of the 1880s continued for the next
             several decades. The population of 50,395 in 1890 increased to 102,479 in 1900 and to
             319,198 in 1910. By 1920 it reached 576,673. The city accommodated these newcomers
             by spreading out from its historic walking-city limits, and creating new neighborhoods with
             their own commercial business districts.

             What made this spread possible was the development of an increasingly efficient streetcar
             network. Beginning in the mid-1890s the streetcar system experienced two changes that
             greatly extended its reach. The first was the perfection of an electrically-driven streetcar,
             making use of overhead wires that fed the car’s motors through the use of a top-mounted
             pole, or trolley. As these electric cars, or trolleys as they were popularly known, became
             more dependable, they replaced the earlier horse-drawn and cable cars, and gave the City
             a device that allowed for faster and cleaner mass transit.

             The second change was the consolidation of the streetcar lines into a coordinated network.
             Through a number of changes in ownership, the various routes by 1911 had become two
             complementary companies. The narrow-gauge Los Angeles Railway (LARY) extended into
             all parts of the City except for the northwest. The standard-gauge PE, primarily an
             interurban system, served the northwest part of the city via Glendale Boulevard to Echo
             Park and via Sunset to Santa Monica and Hollywood Boulevards. The LARY carried almost
             90 percent of the riders within the city limits. The PE transported the remainder.

             The growth of the streetcar network occurred rapidly. As early as 1893, new trolley lines
             extended toward the south on Central Avenue to Slauson and toward the southwest to
             Vermont and Exposition. By 1898, lines extended to the west along Seventh and Ninth
             streets to Hoover, and on First to Alvarado. By 1900 they were joined by lines extending
             west along Washington Boulevard and First Street, and south along San Pedro and Main.
             The older lines that crossed the river were extended further east, and a new line introduced
             along what is today’s Valley Road in Lincoln Heights.

             By 1914 the development of the network was basically complete. The area within 5 miles
             of downtown was covered with a web of streetcar routes. To the northeast a line provided
             service on North Figueroa Street (then Pasadena Avenue) to Highland Park. To the
             southeast the older First Avenue line was joined by a line on Cesar Chavez Avenue (then
             Brooklyn Avenue) to serve Brooklyn Heights. To the south, lines ran on Central Avenue to
             Manchester Boulevard, and on Broadway and Vermont Avenues to south of Imperial.

             On the west side, the West Adams line extended to La Brea, and the Washington, Pico, and
             Tenth Street lines to well past Crenshaw. The Third Street line reached as far as Highland.
             Important for the emergence of neighborhood commercial districts were the points where
             lines crossed. This was particularly true for the Vermont line, which extended from south of

  12
       City of Los Angeles. SurveyLA, Draft Los Angeles Citywide Historic Context Statement. Context: Commercial
       Development, 1859 – 1980 Theme: Neighborhood Commercial Development, 1880-1980. On file with City of Los
       Angeles, Office of Historic Resources.
  Historical Evaluation for 3568 Motor Avenue                                           Memorandum for the Record
  March 10, 2017                                                                        Sapphos Environmental, Inc.
  \\sapphos-data\wp\PROJECTS\2176\2176-001\MFR\MFR1_rev_20170308mc2.docx                                   Page 5


                                                                                                              548
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 550 of 1236 Page ID
                                     #:5414

         Imperial Highway to north of Melrose, and crossed all the important east-west lines of the
         LARY.

         There were, in addition, lines that served more distant sections. A LARY line extended
         north to Eagle Rock and southwest to Hyde Park and Hawthorne. The PE’s service to Santa
         Monica extended its Westgate branch into Brentwood via San Vicente Boulevard, and the
         line to Hollywood crossed the Cahuenga Pass to reach Van Nuys and the San Fernando
         Valley. The Venice Short Line provided rapid access to the beach resort via what later
         became Venice Boulevard.

         The expansion of the streetcar network led to differentiation between neighborhood and
         Downtown commerce. The streetcar increased the distance between residential districts
         and the central city, and, at the same time, made access to the central city easier. The
         result was that major retailers, such as department stores, built large-scale establishments
         Downtown to serve the specialized needs of customers, while neighborhood stores
         increasingly limited their stock to everyday requirements and were content with smaller,
         less impressive, structures.

         The neighborhood shopping districts based on trolley service took on the look of small
         towns. North Figueroa Street, then known as Pasadena Avenue, in Highland Park was
         typical. Single story storefronts and two-story business blocks, with shops below and
         professional office above, lined the streetcar route like a Midwestern Main Street.
         Interspersed among the attached storefronts and business blocks were the occasional
         freestanding institutional building that predated the coming of the train. The trolley car
         dominated the street, with only the occasional wagon to add congestion. There were, at
         the same time, a few residential areas that remained without transit. Much like the earlier
         fringes of the City, these areas had their own commercial centers, often consisting of no
         more than a crossroads market or general store. If there was more than one building, they
         typically assumed a linear pattern, similar to that found along the streetcar routes. This
         followed from the same kind of subdivision pattern of narrow business lots fronting on
         what the developer hoped would become a heavily trafficked boulevard.

         The Period of Transition, 1920-1945. Serving this population by 1920 were at least ten
         outlying commercial districts, each containing eighty or more businesses. They ranged
         from the older close-in districts such as Lincoln Heights to the newer and more distant Van
         Nuys in the San Fernando Valley. Along South Broadway alone, between 42nd and 50th
         Streets, there were approximately 180 businesses, selling dry goods, jewelry, shoes, men’s
         wear, hardware, plumbing supplies, paint and stationary.

         In addition to these major neighborhood centers there existed numerous smaller ones. The
         typical neighborhood commercial district of the 1920s contained between 40 and 60
         businesses. It continued the architectural pattern from the period before 1920, but with
         fewer multi-story blocks and more single-story storefront rows. Perhaps the most important
         change, in terms of tenants, was the growing prevalence of chains, particularly drug and
         grocery stores. During the 1920s these chains preferred renting space in storefront blocks,
         rather than construct their own iconic buildings. This would change.

         These neighborhood commercial districts were for the most part streetcar commercial
         development, products of the expansion of the trolley network in the pre-war years. By the
         end of the 1920s, however, they had begun to give way to business districts dependent
  Historical Evaluation for 3568 Motor Avenue                               Memorandum for the Record
  March 10, 2017                                                            Sapphos Environmental, Inc.
  \\sapphos-data\wp\PROJECTS\2176\2176-001\MFR\MFR1_rev_20170308mc2.docx                       Page 6


                                                                                                  549
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 551 of 1236 Page ID
                                     #:5415

         instead upon the automobile. This early arterial development at first followed the pattern
         of corridor-like lines of shops and business blocks characteristic of streetcar development.
         By the late 1920s, however, different relationships to the street, in attempting to deal with
         the automobile, had emerged.

         The automobile had become a common presence on the streets of Los Angeles as early as
         1910. But it was in the decade after the First World War of 1917 and 1918 that car
         ownership in Los Angeles became the norm. At the same time, the trolley system began to
         decline as a means of transportation. Neither the LARY nor the PE expanded its system
         significantly after 1913 and ridership per capita of both systems fell after the mid-1920s,
         once auto ownership became common.

         The increasing presence of the car after the First World War required Los Angeles to
         improve its street system. Before the war some major thoroughfares had been upgraded for
         auto use. These included arteries with streetcar service such as Central Avenue, Vermont
         Avenue, and Pico Boulevard. These routes were generally 30 to 50 feet wide and topped
         by some kind of firm surface.

         But these improvements were soon overwhelmed by the increase in car ownership. In
         1924 community leaders hired the firm of landscape architect Frederick Law Olmsted to
         prepare a survey of existing conditions and make recommendations for improvement. This
         study, entitled A Major Traffic Street Plan for Los Angeles, covered what was then the
         extent of settlement. It reached to the south as far as Hyde Park and 110th Street, to the
         west as far as the city of Beverly Hills, and to the southwest as far as Culver City.

         The plan called for the improvement of arterial streets for through traffic. These arterials
         were to be widened and, where necessary, relocated to eliminate intersections through
         which they did not directly connect. The plan realistically identified these arterials to be
         those streets that were already being heavily used for automobile traffic, and thereby made
         implementation of its recommendations more likely. The city accepted the plan and during
         the next 6 years carried out many of its recommendations.

         The improved arterials resulting from these improvements were designated as locations for
         commerce through the City’s zoning power. The first comprehensive zoning ordinance,
         drafted in 1925, accepted the common corridor or linear arrangement. Both thoroughfares
         with streetcar service, such as Santa Monica Boulevard and Vermont Avenue, and arterials
         without trolley lines, such as Beverly Boulevard, were classified “C-Zone – Commercial-
         Business Uses.” This led to an abundance of commercially-zoned land that permitted the
         spread of linear neighborhood shopping districts along streets served by the automobile
         alone.

         During much of the 1920s, the architecture of the older streetcar and the newer auto-
         dominated arterial corridors was essentially the same. The most common form of building
         for both was the storefront. It consisted of neutral commercial space to be rented. A
         storefront building provided a location for retail purposes that could change over time,
         with each tenant adapting the space to fit the needs of the merchandise through minor
         interior alterations and exterior signs.

         The neutral-space storefront building could be single- or multi-storied. Single-story
         buildings were typically called storefront blocks and consisted of rows of shops facing the
  Historical Evaluation for 3568 Motor Avenue                                Memorandum for the Record
  March 10, 2017                                                             Sapphos Environmental, Inc.
  \\sapphos-data\wp\PROJECTS\2176\2176-001\MFR\MFR1_rev_20170308mc2.docx                        Page 7


                                                                                                   550
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 552 of 1236 Page ID
                                     #:5416

         street. Each storefront contained an entrance and a show window. Multi-storied buildings
         were known as business blocks and combined storefronts on the first floor with rental
         space above. This rental space generally consisted of offices for professionals such as
         physicians, dentists, and lawyers, although it could also contain apartments or meeting
         space.

         The single-story storefront block was more common, although along some of the more
         heavily trafficked routes and at intersections the multi-story business block could be found.
         The single-story form was particularly popular along the newer arterial shopping streets
         that had no streetcar lines and depended exclusively upon the automobile. It could contain
         as few as two units, but many had around six units and a few as many as ten.

         The goal of the owner was to have a mix of tenants that would provide a steady income.
         Owners often used real estate brokers to find them. Ideally a drug or grocery store, often
         the outlet of a chain, would move in, as a means of attracting a steady flow of customers to
         make the rest of the spaces attractive. The neutral nature of the individual storefronts made
         them suitable for such a variety. Owners were willing to combine storefronts for tenants,
         such as chain grocery stores, which required larger spaces.

         Construction after the First World War was almost universally of masonry. Brick and terra
         cotta were common, and employed in a pier-and-spandrel mode, which allowed for an
         open storefront. The style could be considered a sort of commercial vernacular, with the
         pier-and-spandrel structure providing a rhythm to the line of similar-sized storefronts. On
         to this were grafted ornamental details in a variety of styles. Inevitably, however, the signs
         of the merchants overwhelmed the architecture.

         There were those buildings that, while working within the storefront and business block
         format, broke with the commercial vernacular. This was particularly the case in the newer,
         and often more prosperous, shopping districts which were dependent upon the automobile
         rather than the streetcar. More elegant forms and adventurous massing were employed.
         Early arterial commercial development along corridors such as Beverly Boulevard was in
         particular characterized by this development.

         At the same time, there were significant exceptions to the storefront and the business block
         in both streetcar- and automobile-oriented commercial corridors of the 1920s. They
         consisted of new building types created to stand out as monuments along the streetwall.

  A streetwall is a continuous line of storefronts which creates a uniform rhythm for a series of city
  blocks.

         While the linear or corridor format continued to dominate, there were two innovations.
         The first consisted of experiments, in those arterial districts which were dependent on the
         automobile, to find some way to provide parking. Storefronts and business blocks began to
         separate themselves from each other and set themselves back from the street. This was
         particularly true in newer, better-off districts, such as Pacific Palisades, which were far from
         existing neighborhood business districts and where it could safely be assumed that
         customers had easy access to cars.




  Historical Evaluation for 3568 Motor Avenue                                  Memorandum for the Record
  March 10, 2017                                                               Sapphos Environmental, Inc.
  \\sapphos-data\wp\PROJECTS\2176\2176-001\MFR\MFR1_rev_20170308mc2.docx                          Page 8


                                                                                                     551
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 553 of 1236 Page ID
                                     #:5417

         The second was the emergence of the neighborhood downtown or village. This was the
         concept of a distinct commercial district separate from nearby business corridors. In some
         cases it was a product of an area’s earlier existence as a separate city that consolidated
         with Los Angeles. In others, it was a matter of local businessmen branding what was a
         somewhat isolated linear arrangement as a distinct entity.

         A neighborhood downtown or village could also be a product of advanced planning and
         ongoing design control by a developer. There are two examples of this from the late 1920s.
         One is Leimert Park, a middle-class residential community that contained a neighborhood
         commercial district with a streetcar stop. Its neighborhood businesses, including a market
         and a theater, were arranged around a central plaza complete with fountain (Monument
         No. 620).

         The other is Westwood Village, created as a commercial center for the newly-established
         University of California, Los Angeles (UCLA) campus. It differed from Leimert Park in two
         ways. First, it was totally dependent upon the automobile. Second, it had ambitions to
         become a regional destination for the well-off, as well as to serve the day-to-day needs of
         nearby residents.

         Leimert Park and, especially, Westwood Village were both able to continue building
         commercial structures into the 1930s. But much of the rest of the City saw a dramatic
         decline in new construction during this decade as a result of the Great Depression. The
         period of the corridor-like streetcar and auto-based arterial commercial district, with its
         streetwall of attached storefronts and no provision for parking, was essentially at an end.

         What took its place, once construction resumed toward the end of the 1930s, was a new
         form. This was the detached single-purpose commercial structure joined by its own highly
         visible parking lot.

         It was the grocery store which pioneered in recasting neighborhood commerce into this
         more automobile-friendly arrangement.

         By 1940 the free-standing supermarket, with its large scale, pylon sign, and adjacent
         parking lot with a direct entrance into the store, was a familiar sight in Los Angeles. This
         was the type that other businesses came to follow. Only in maintaining its front against the
         sidewalk did it retain a traditional relationship with the street.

         The Triumph of the Automobile, 1945–1980. Widespread resumption of neighborhood
         commercial construction had to wait until the end of the Second World War in 1945. But
         the basis for it, the creation of the freeway system and the resulting opening of land for
         larger building plots, actually began before the war. The result, by the late 1940s, was the
         availability of ample space, particularly in the San Fernando Valley, to create new
         neighborhood commercial forms friendly to the automobile.




  Historical Evaluation for 3568 Motor Avenue                                Memorandum for the Record
  March 10, 2017                                                             Sapphos Environmental, Inc.
  \\sapphos-data\wp\PROJECTS\2176\2176-001\MFR\MFR1_rev_20170308mc2.docx                        Page 9


                                                                                                   552
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 554 of 1236 Page ID
                                     #:5418

         The 1930s saw a general halt to new subdivisions and street construction. Only toward the
         end of the decade did the infusion of federal funds for defense generate a resumption of
         growth. Much of this occurred, within the Los Angeles city limits, in the southwest areas
         around Westchester and the airfield that became Los Angeles International Airport (LAX).
         Arterials such as Sepulveda Boulevard were improved and acquired adjacent housing for
         defense workers. This was also the location of innovative neighborhood commercial
         construction in the immediate postwar period.

         Significant for other parts of Los Angeles was the beginning of the freeway system. The
         Automobile Club of Southern California (Auto Club) submitted a proposal for a network of
         expressways in the 1930s, and the idea was adopted by both the City and the state. By
         1942 a segment of the Hollywood Freeway (U.S. 101), passed through the Cahuenga Pass,
         and the entire Arroyo Seco Parkway (California 110) to Pasadena had been completed. The
         two decades after the war, from 1943 to 1965, saw most of the original Auto Club plan
         carried out.

         For the development of neighborhood commerce, the most important result of the freeway
         system was the opening of the San Fernando Valley. Its arterial streets, zoned “C-Zone –
         Commercial-Business Uses,” were now readily accessible. Widespread ownership of the
         passenger car and the relative scarcity of existing building stock made the San Fernando
         Valley the center for neighborhood commercial architecture in post-war Los Angeles.

         Before 1940 the San Fernando Valley was overwhelmingly agricultural. The Los Angeles
         Aqueduct arrived in 1913 and the valley was annexed to the City in 1915. Palms was also
         annexed by the City as a result of that election. But the valley was not commonly
         considered part of the metropolis. By the 1920s it had but two commercial sections. One
         was Van Nuys Boulevard, which functioned much like a railroad suburb, with business
         clustered around its PE stop. The other was Ventura Boulevard, which had been improved
         as a state highway and resembled an auto-oriented corridor of early arterial commercial
         development.

         Three patterns dominated this new development in the San Fernando Valley and, where
         space allowed, elsewhere in the city as well. All three were responses to accommodating
         the automobile. They all drew upon ideas that had been explored during the 1920s. But,
         because of the strength of tradition and existing land use patterns, as well as the collapse of
         the market for new commercial space in the early 1930s, these ideas did not have a
         chance to develop. The building boom in the years after the Second World War allowed
         these new approaches to become commonplace and supplant the older forms.

         The first pattern was to maintain the tradition of attached storefronts, working as a group to
         create a streetwall of continuous businesses, but provide parking in the rear. The shop
         fronts may have been modern in their use of current architectural forms, but fit with the
         historic pattern of both streetcar and auto-oriented arterial commercial development. At
         the same time, the rear parking was the first step toward the neighborhood shopping
         center.




  Historical Evaluation for 3568 Motor Avenue                                  Memorandum for the Record
  March 10, 2017                                                               Sapphos Environmental, Inc.
  \\sapphos-data\wp\PROJECTS\2176\2176-001\MFR\MFR1_rev_20170308mc2.docx                         Page 10


                                                                                                     553
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 555 of 1236 Page ID
                                     #:5419

         The rear parking lot was familiar by the late 1920s. Bullocks Wilshire (Monument No. 56)
         had used it with great success in 1928, and it became the norm for elite department stores
         along the Boulevard. But it required the assembly of land in arrangements not generally
         possible within the existing subdivisions laid out in the first decades of the twentieth
         century.

         The second pattern was to construct a large free-standing retail structure, specifically built
         for an individual retailer, which would maintain its traditional position along the street but
         would be set next to its own parking lot. The side parking lot was also an idea that dated
         from the late 1920s, and had its most prominent use in the supermarket of the 1930s. It
         became particularly prevalent in newer areas where space to spread was present and there
         was less of an existing storefront fabric to disrupt. The result was a rhythm of solid and void
         along the street. This rhythm became more pronounced as the scale of the buildings, and
         their adjoining parking lots, increased.

         The third innovative pattern was a rejection of the traditional relationship with the street
         entirely. Instead, the parking lot faced the street, in the pattern typical of highway
         architecture, and the commercial structure was positioned behind. It could take the form of
         a single structure built for a specific retailer, a collection of generic retail outlets built for
         rental, or more often, as the form developed, a combination of the two.

         MARKETS, 1910–1975. The markets sub-theme consists of buildings constructed to sell
         food in a residential setting. It ranges from the small neighborhood corner grocery store,
         the origins of which date from the nineteenth century, to the large-scale supermarket
         surrounded by its own parking lot, which emerged in the late 1930s and reached maturity
         as a building type by the mid-1970s.

         Until the twentieth century, retailing food was a dual system. One part consisted of the
         central market in a downtown setting. The central market occupied a large building or set
         of buildings which housed multiple stalls containing separate vendors for particular items.
         These establishments, commonly called public markets, could be either owned by the city
         or privately owned. In either case, each of the stall proprietors paid rent to the owner. The
         still extant Grand Central Market in Downtown is a good example.

         The other part of the dual system was the neighborhood grocery store. It was essentially an
         urban version of the rural general store. Here, in a relatively small space, were to be found
         packaged goods, sometime along with produce. In the age before refrigeration, meat or
         dairy products were rarely sold. These neighborhood markets were based on service by
         clerks, with most merchandise located behind the counter. Only the produce was in
         placed front of the counter for the customer to examine.

         The neighborhood grocery store was typically a small shopping space with a storeroom
         behind. It was generally in a residential area and accessible by foot. The first examples
         were detached structures, often located on the corner of two relatively heavily trafficked
         streets. Later, as neighborhoods developed, groceries were found in storefront buildings,
         occupying one or more bays of rental space. By the late 1920s, some of the larger ones
         dispensed with the front wall of the storefront and opened the interior to the sidewalk.

         An early example of a neighborhood grocery is Bob’s Market, at 1234 Bellevue Avenue in
         Echo Park (Monument No. 215). It sits one block from Sunset Boulevard, which carried the
  Historical Evaluation for 3568 Motor Avenue                                    Memorandum for the Record
  March 10, 2017                                                                 Sapphos Environmental, Inc.
  \\sapphos-data\wp\PROJECTS\2176\2176-001\MFR\MFR1_rev_20170308mc2.docx                           Page 11


                                                                                                       554
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 556 of 1236 Page ID
                                     #:5420

         PE streetcar line that continued on to Hollywood. The surrounding neighborhood is
         Angelino Heights, one of the first streetcar-based suburban communities to the northwest
         of Downtown. (Bob’s Market is a contributing feature to the Angelino Heights HPOZ.)
         Built in 1910, it is a traditional storefront structure of two bays. Of note is the Oriental-
         influenced detailing.

         During the 1920s, a number of alternatives to the neighborhood storefront grocery store
         became popular. One was a version of the central or public market. Almost always
         constructed by private investors, these enterprises consisted of single open retail space,
         much larger than the neighborhood grocery store. Like their downtown progenitors, they
         contained individual stalls rented to vendors who sold a variety of products.

         There are two resources that resemble these privately-owned neighborhood public
         markets. One, a well-known landmark from the 1930s, is Farmers Market (Monument No.
         543). A later version is the Brentwood Country Mart, on 26th Street just south of San
         Vicente. Built in 1948, it was originally 26 concessions arranged around outdoor courts
         and surrounded by a parking lot.

         A second alternative to the storefront grocery in the 1920s was the drive-in market. This
         mode of vending was similar to the neighborhood public market, with individual stalls
         rented out to sellers of different products. However, the individual stalls were arranged in a
         long, shallow building opening onto a parking lot. Each of the stalls had direct access to
         what was often an open front. The result was a structure which greatly resembled the post-
         war neighborhood shopping center. The form of the drive-in market drew from the gasoline
         super-stations of the day. As with the superstation, the drive-in could be elaborate or
         simple in its architecture. It was particularly popular in outlying areas, where space was
         available at a reasonable price. The planned community of Leimert Park included a drive-
         in. This was the Mesa Vernon Market, built in 1928 and located on the corner of Crenshaw
         Boulevard and Leimert Place. Only a fragment, the easternmost wing, remains, at 3423
         West 43rd Street (the current name for Leimert Place.)

         The end of the 1920s saw yet another variation on the neighborhood grocery store. This
         was the larger establishment that incorporated features appealing to an upscale clientele. It
         was often an elegantly designed free-standing structure located in a less built-up area, and
         included side or rear parking, previewing the later supermarket. A notable early example
         was the Chapman Park Market in the Wilshire district (Monument No. 386), dating from
         1929.

         A more monumental example was Hattem’s Shopping Center at 8021–8035 South
         Vermont Avenue. Opened in 1931, it was built by Isadore Hattem and designed by
         architect Walter Roland Hagedohm. The interior, like its exterior, was relatively opulent.
         The arrangement was a transition from the traditional public market to the open-shelf
         layout of the modern supermarket. It most resembled the ground floor of a department
         store, with a grid of rectangular island-like counters and a clerk behind each. The building
         still stands.




  Historical Evaluation for 3568 Motor Avenue                                 Memorandum for the Record
  March 10, 2017                                                              Sapphos Environmental, Inc.
  \\sapphos-data\wp\PROJECTS\2176\2176-001\MFR\MFR1_rev_20170308mc2.docx                        Page 12


                                                                                                    555
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 557 of 1236 Page ID
                                     #:5421

         Variations like the neighborhood public market, the drive-in, and the up-scale
         establishment with parking all contributed ideas that led to the supermarket. But the most
         important innovation was the shift to self-service. The concept of a space of open shelves,
         with the entrance controlled by a turnstile and the exit by an attendant at a cash register,
         first appeared around 1916. It became increasingly common during the 1920s.

         Making use of these innovations was the neighborhood grocery chain store. The typical
         approach used by the chain was to rent a number of adjacent storefront bays and combine
         them. There was no unique architectural design that differentiated the grocery from
         surrounding stores. The corporate sign was the sole identifying element. This way, if the
         location proved not to be profitable, the branch could close with little investment lost.

         Initially, the chains offered only groceries and produce. But they soon added dairy and
         meat as refrigeration became available. Most were self-service, with only the meat counter
         being staffed in the traditional manner. Many also offered a more efficient home delivery
         service, based on the increasing residential ownership of telephones, as the chain could
         support a fleet of trucks supplied from a central warehouse.

         There were two chains that were particularly active in Los Angeles during the 1920s. One
         was Young’s Market Company. It operated from a central headquarters at 1610 West
         Seventh Street (Monument No. 113). Built in 1924, this structure housed an elegant market
         on the first floor and offices above. It also operated 46 small outlets throughout the region,
         specializing in meats, coffee, and baked goods.

         The other significant chain was Ralph’s. Founded in 1873, with a store at Sixth and Spring
         Streets, the company began city-wide delivery in 1896 and opened its first branch at Pico
         and Normandie in 1911. It had eight more by the mid-twenties. Most of these early
         branches were in rented storefronts. In 1928 it began self-service and eliminated home
         delivery. By the late 1920s Ralphs was building structures of its own, often of large scale
         and in ornate historic dress. An example is its Westwood store, now the
         Bratskeller/Egyptian Theater (Monument No. 360.) It was constructed in 1929 and
         designed to fit into the architectural requirements of Westwood.

         The large grocery store, based on self-service and constructed by the chain for its own use,
         led to the development of the supermarket of the mid-1930s. Two consumer products
         aided this evolution. One was the increasingly widespread ownership of electrically-
         powered home refrigerators, which allowed customers to purchase more items during a
         single visit. In 1926 there were 205,000 households nationwide with refrigerators. By 1930
         this had increased to 1,996,000.18.

         The other innovation was widespread ownership of automobiles. This provided a
         convenient means of transporting the larger number of items purchased. But it also meant
         that parking was required. The drive-ins tried to serve the car-borne customer, and elite
         outlets such as the Chapman Park Market and Hattem’s Shopping Center had lots. But it
         required the pause in construction during the first half of the 1930s to bring about the
         transition to a more economically feasible form.




  Historical Evaluation for 3568 Motor Avenue                                 Memorandum for the Record
  March 10, 2017                                                              Sapphos Environmental, Inc.
  \\sapphos-data\wp\PROJECTS\2176\2176-001\MFR\MFR1_rev_20170308mc2.docx                        Page 13


                                                                                                    556
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 558 of 1236 Page ID
                                     #:5422

         The term supermarket had become common by the mid-1930s. It was generally
         understood to refer to a large-scale enterprise, generally but not always a chain, which sold
         all types of food items: groceries, produce, dairy, and meats. It was self-service. Most
         important, it provided adequate parking.

         Architecturally, the supermarket of the late 1930s was more traditional than the drive-in.
         Its front was directly on the sidewalk, in the form typical of storefronts. The parking lot was
         to the side or in the rear. What differentiated it from its 1920s predecessors was its greater
         scale. It was closer to the public markets than to the neighborhood chain grocery of the
         1920s. As such it was more typically found in outlying areas where large plots of land were
         available.

         Ralph’s was a pioneer in supermarket design. The company began constructing
         supermarkets in 1935. It worked with architect Stiles Clements to create an iconic new
         look. The style chosen was the Streamline Moderne. Particularly notable was the
         incorporation of the pylon sign at the corner. The front, and perhaps a portion of the side
         facing the parking lot, featured expanses of glass that took the place of the open front that
         some neighborhood groceries featured.

         Other chains in Los Angeles followed the pattern set by Ralph’s. Young’s called its
         supermarkets Thriftymart to differentiate them from its older stores. Safeway was slower to
         move toward the supermarket, but by 1937 was constructing a chain of somewhat smaller
         outlets, all with a standardized design, and all with a side parking lot. Von’s followed a
         similar pattern, with a standard design much like that of Ralph’s.

         By the end of the 1930s the supermarket, characterized by self-service, a wide range of
         items, and an adjacent parking lot, had become the standard form that would last, with
         relatively minor changes, up through the present day. Technological improvements such as
         fluorescent lighting and air conditioning joined the architectural changes to complete the
         form. A final element contributing to its success was the invention of the four-wheeled
         shopping cart in 1937.

         Intact examples of 1930s supermarkets are rare. A resource that contains many of the
         architectural features is building that once housed the Garden Basket Number 2, built in
         1935. It is located at 1231 South Pacific Avenue in San Pedro. Significant are the pylon
         sign, the relatively large glass front, and the detailing that is actually more Art Deco than
         Streamlined Moderne.

         In the postwar period, the supermarket gave up its Streamline Moderne dress for a more
         functional Mid-Century Modern look. The essential box that contained the store fit well
         with rectangular forms of expressed structure. Extensive use of plate glass became even
         more common. An early example the postwar supermarket is the M&M Market, from 1950.
         It is located at 12905 Moorpark Street in Studio City. It retains the pre-war site layout of a
         side parking lot.




  Historical Evaluation for 3568 Motor Avenue                                  Memorandum for the Record
  March 10, 2017                                                               Sapphos Environmental, Inc.
  \\sapphos-data\wp\PROJECTS\2176\2176-001\MFR\MFR1_rev_20170308mc2.docx                         Page 14


                                                                                                     557
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 559 of 1236 Page ID
                                     #:5423

              The most important change in the postwar period was the incorporation of the
              supermarket into the neighborhood shopping center. By 1955 a bit over half, 53 percent,
              of supermarkets were part of these centers. The supermarkets in centers were generally
              more restrained in their design than the stand-alone outlets. Shopping centers with
              supermarkets from the 1950s and early 1960s are illustrated in the Postwar Neighborhood
              Shopping Center sub-theme.

              Stores not in shopping centers became larger and retreated from the sidewalk. Side parking
              gave way to large lots placed in front. Detached signs along the street took the place of the
              attached pylon sign. Given the distance from the road, some buildings experimented with
              more exuberant Googie-like forms as a means of calling attention to themselves. One
              example is the Von’s (formerly Safeway) at 17380 Sunset Boulevard in Pacific Palisades. It
              was patterned after a prototype developed by the noted Bay Area architectural firm of
              Wurster, Bernardi & Emmons. Built in 1968, it features a dramatic free-form roof. Another,
              from 1972, is a Hughes Market, now a Ralph’s. It is located at 12842 Ventura Boulevard in
              Studio City. It was designed by Lester Paley, and features a projecting slab roof that bends
              down to the ground on each end, framing a full-height wall of glass.

              There was by the mid-1960s a reaction against flamboyant design. In 1969 the Progressive
              Grocer Magazine published a set of guidelines and examples to be followed. The goal was
              “blending the store’s design with the community, reflecting the area’s heritage.” This was
              to be done through the use of non-industrial materials, such as stone and wood shingles, to
              give the store “a more earthy and more permanent look.” The result would be a “very
              necessary homelike touch” that would provide a “more friendly and inviting appearance.”
              Also recommended was patterning the architecture after the traditions of the region, with
              Spanish-style tile roofs for the entrance canopies of stores in southern California.

              In general, the supermarkets of the 1970s became more subdued. Solid walls replaced
              glass as energy became a concern. Roofs become simpler. As markets became larger it was
              more difficult to achieve clear spans using gables and arched trusses. Low-sloped roofs
              with interior columns and exterior parapets became the norm. The building was often
              reduced to a simple box with a canopied entrance and a large corporate logo attached to
              the front façade. The 1970s also saw two alternatives to the traditional supermarket
              emerge. One was the “warehouse supermarket.” This was the logical outgrowth of the
              trends that led to the development of the supermarket in the 1930s. It consisted of even
              larger outlets, with lower prices, from which all architectural flourishes were eliminated.
              The other was the emergence of the chain convenience store. It ranged from 1,000 to
              4,000 square feet in size and provided parking for 5 to 15 cars. As supermarkets became
              larger and fewer, companies such as 7-11 filled a market niche that had previously been
              the province of the neighborhood grocery store. Like its predecessor, the convenience store
              limited itself to packaged goods, along with dairy and other items such as soft drinks in a
              cooler.

  Commercial Identity

  The characterization of commercial identity in this MFR is largely adapted from the section with
  the corresponding title in the historic context statements developed for SurveyLA.13

  13
       City of Los Angeles, Office of Historic Resources. 6 February 2017. “Survey LA Historic Context Statement.
       Commercial Development, 1850 – 1980.” Available at: http://preservation.lacity.org/historic-context
  Historical Evaluation for 3568 Motor Avenue                                                   Memorandum for the Record
  March 10, 2017                                                                                Sapphos Environmental, Inc.
  \\sapphos-data\wp\PROJECTS\2176\2176-001\MFR\MFR1_rev_20170308mc2.docx                                          Page 15


                                                                                                                      558
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 560 of 1236 Page ID
                                     #:5424



             Los Angeles has a wide range of long-term businesses that have served residents, visitors,
             and tourists for decades. Properties identified as significant within this theme relate to the
             particular goods and services provided by a business and the role a business played in
             local commerce. Examples in Los Angeles range from small mom-and-pop neighborhood
             businesses, to companies that became regional in importance, to national franchises.
             While many are well-known legacy businesses coveted by neighborhood locals, others are
             far reaching in reputation, serving as popular tourist destinations and icons of Los Angeles
             culture. Still others reflect associations with corporate identities and prototypes.

             Property types evaluated for SurveyLA under this theme include food service, retails stores,
             and service-related businesses. Identified examples include restaurants, bakeries, bars and
             taverns, mortuaries, nurseries, dry cleaners, hardware stores, and neighborhood markets. A
             large percentage of the businesses recorded under the commercial identity theme are food-
             related. Examples of designated Monuments include the nation’s first See’s Candy Shop
             and Kitchen in Koreatown (HCM No. 959), the original Der Wienerschnitzel near Watson
             Junction (HCM No. 1046), and the Munch Box hamburger stand in Chatsworth (HCM No.
             750). Other recorded examples of long-term Los Angeles businesses include Pink’s Hot
             Dogs and Musso and Frank Grill in Hollywood, Cole’s Restaurant in downtown Los
             Angeles, Tam O’Shanter in Atwater Village, Pann’s Coffee Shop near Inglewood, The Bear
             Pit Bar-B-Q in Newhall, and The Apple Pan in Palms.

             Particularly noteworthy are long-term businesses owned and operated by individuals and
             families from a variety of ethnic/cultural backgrounds. These businesses evidence the
             overall history and development of an area as well as patterns of settlement, movement,
             and changing demographics.

  Historic Signage

  The characterization of historic signage in this MFR is largely adapted from the section with the
  corresponding title in the historic context statements developed for SurveyLA14

             The initial role of commercial signs may have been to mark a site for way-finding purposes
             and to identify or advertise a business. Signs also served to endow buildings and the
             businesses advertised with qualities beyond the mere use value of the goods or services
             sold within. Today, commercial signs as well as those found on public institutions (schools,
             government buildings, and even churches) serve all of those purposes and more.
             Sometimes, signs and signage constitute the most dominant, unifying, or symbolically
             expressive features of a building or arrangement of built and natural forms. Stylized design
             elements—from typography to projecting or standalone signs—can transform buildings into
             stage sets or tableaux that reenact the myths, personae, and regional associations of an
             historical epoch, while a façade can front as a screen or scrim upon which to project an
             imagined place identity. Most of all, commercial signs are among the most populist means
             of expressing the lived experiences of one of the most important eras in Los Angeles—and
             American—history: the age of the automobile and mass consumption.

  14
       City of Los Angeles, Office of Historic Resources. 6 February 2017. “SurveyLA Historic Context Statement. Commercial
       Development/Commercial Signs.” Available at: http://preservation.lacity.org/sites/default/files/CommercialSigns_1906-
       1980_0.pdf
  Historical Evaluation for 3568 Motor Avenue                                                  Memorandum for the Record
  March 10, 2017                                                                               Sapphos Environmental, Inc.
  \\sapphos-data\wp\PROJECTS\2176\2176-001\MFR\MFR1_rev_20170308mc2.docx                                         Page 16


                                                                                                                       559
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 561 of 1236 Page ID
                                     #:5425

         The rapid development of Los Angeles in the era of the streetcar, the first decades of the
         automobile, and the post–World War II decades of development coincide with the largest
         growth of advertising, mass media (including entertainment and recreation), and consumer
         culture in the United States. In a period of less than 50 years, the field of advertising grew
         exponentially, professionalized, became seen as integral to business, and sought status as
         art. This was especially true of outdoor advertising, which had always been oriented to
         mobility of all sorts (literal and metaphorical) and to consumption. By as early as the first
         decades of the twentieth century, nowhere was better known for its bombast and ballyhoo
         in the arena of commercial, automobile-oriented advertising, and consumer culture than
         Los Angeles. The booster promotional spirit and speculative drive that developed the city
         at the start of the twentieth century thus became physically incarnate in architectural forms
         of advertising unique to or having originated in Los Angeles.

         Neon Signs, 1920s–1940s. In 1923, car dealer Earle C. Anthony flipped a switch and
         turned on America’s first display of the uniquely patented Claude Neon. It was a show—
         and traffic—stopper. Located near the corner of 7th and Flower streets, 30-foot orange-red
         letters spelled out “Packard,” outlined in brilliant blue. Los Angeles was soon the epicenter
         of the production and consumption of neon with local companies challenging the Claude
         Neon patent and monopoly to distribute neon nationwide. By 1928, the trade journal
         Signs of the Times claimed that California was home to the largest number and variety of
         neon signs. The colors and production methods were varied: bent, vacuum glass tubes
         might be clear, colored, or coated and contain a mixture of gases (for commercial signs,
         usually argon and neon) to produce piercing colors—from the orange-red and mercury blue
         most commonly found to greens and yellows—when connected through electrodes at each
         end to high-voltage electrical power.

         By the late 1930s, fluorescent-coated tubing exposed to ultraviolet rays created a glow that
         enabled the addition of another range of possible colors, though it was not widely used
         until after the war (when it joined other forms of illumination before displacing neon,
         which required greater training and skill to employ).

         Neon was frequently used in tandem with incandescent bulbs, both of which might outline
         letters and images painted on the steel suitcases that had been holding signs since the turn
         of the century. While incandescent bulbs offered “points of light,” neon provided
         penetrating color and illumination (five times that of a bulb) at low operating costs. Soon
         neon was used solo, either over flat painted fascia letters, contained within metal cutout
         channel letters, freely mounted to create motion, or attached to rooftop scaffolding as
         freestanding letters backed in reflective metal or presented billboard style.

         The phenomenon of neon was a spectacle unto itself on which advertisers could capitalize.
         It was a sign of modernity, too; and by the late 1920s and 1930s, it was employed as an
         architectural element, outlining the zigzags of Art Deco, Streamline Moderne, or fascia of
         newly modernized store facades. Movie theaters built in previous decades added neon
         bedecked marquee and vertical blade signs and by the 1930s planned for it as an integral
         part of both design and modernization schemes. At the same time, however, a depressed
         economy often meant that by the late 1930s, broken glass tubing or bulbs were not
         replaced and the lights went dark. Then, in 1942, wartime materials restrictions on metals
         (including the copper used for wiring) reduced the production of neon signs while fears of
         enemy attack led to formal prohibitions: nighttime blackouts. In some cases, signs were
         extinguished for not just the duration of the war but for decades as they fell into disrepair
  Historical Evaluation for 3568 Motor Avenue                                 Memorandum for the Record
  March 10, 2017                                                              Sapphos Environmental, Inc.
  \\sapphos-data\wp\PROJECTS\2176\2176-001\MFR\MFR1_rev_20170308mc2.docx                        Page 17


                                                                                                    560
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 562 of 1236 Page ID
                                     #:5426

          and were not turned on again. By the time of the blackouts, however, Los Angeles had
          become renowned for its sign districts. Perhaps its huge scale was intended as redemption
          for the smaller storefront neon that, by the 1940s, was a commonplace announcement for
          liquor stores, bars, and dance halls throughout the city (not to mention dry cleaners,
          markets, and eateries).

          The year that concludes the period considered by SurveyLA, 1980, makes sense in the
          context of signs and signage. Many in the outdoor advertising industry use that as a
          benchmark for the end of an era, when signs that used to be hand-designed gave way to
          computer generated and mass-reproducible vinyl, plastic, and metal cutouts. Yet it was
          also at this moment that Los Angeles became home to the highest concentration of artists
          and designers dedicated to revitalizing a lost art that had been refined for the purposes of
          commercial communication: neon.

  3568 Motor Avenue

  The original address for the property was 7303-05-07 Motor Avenue, and it appears to have been
  assigned its current address by 1929. The building was located in the southern portion of the lot
  and measures 6,768 square feet15 (Figure 1, Original Footprint). As originally constructed, the
  building housed an office, a merchandise and grocery store, and a drugstore.16




  15
     Los Angeles County Assessor, Property Assessment Information System. Available at:
     http://maps.assessor.lacounty.gov/GVH_2_2/Index.html?configBase=http://maps.assessor.lacounty.gov/Geocortex/Esse
     ntials/REST/sites/PAIS/viewers/PAIS_hv/virtualdirectory/Resources/Config/Default
  16
     Sanborn Fire Insurance, 1924, Culver City, Page 21; 1929, Culver City, Page 21.
  Historical Evaluation for 3568 Motor Avenue                                            Memorandum for the Record
  March 10, 2017                                                                         Sapphos Environmental, Inc.
  \\sapphos-data\wp\PROJECTS\2176\2176-001\MFR\MFR1_rev_20170308mc2.docx                                   Page 18


                                                                                                                 561
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 563 of 1236 Page ID
                                     #:5427




                                       Figure 1. Original Footprint
                    SOURCE: Sanborn Fire Insurance Company, 1924, Culver City, Page 21

  A permit was issued on July 24, 1923, to construct a 60-foot by 75-foot 1-story building on a
  vacant lot to house three stores. The original owner was Harry Lee Cohen, and no information
  pertaining to Cohen was available. The architect and contractor was Frank F. Rasche.17 Rasche was
  active in Los Angeles in 1920s, and was noted as the architect of stores in Hollywood, such as the
  one at Santa Monica Boulevard and St. Andrew’s Place shown in Figure 2, Rendering of Rasche’s
  Store in Hollywood. No additional information pertaining to Rasche was available, and none of his
  body of work was identified in An Architectural Guidebook to Los Angeles.18




  17
       City of Los Angeles, Building Permit No. 33121, issued on July 24, 1923.
  18
       Gehbard, David and Robert Winter. 2003. An Architectural Guidebook to Los Angeles. Revised Edition. Gibbs Smith:
       Salt Lake City, Utah.
  Historical Evaluation for 3568 Motor Avenue                                               Memorandum for the Record
  March 10, 2017                                                                            Sapphos Environmental, Inc.
  \\sapphos-data\wp\PROJECTS\2176\2176-001\MFR\MFR1_rev_20170308mc2.docx                                      Page 19


                                                                                                                    562
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 564 of 1236 Page ID
                                     #:5428




                               Figure 2. Rendering of Rasche’s Store in Hollywood
                                       SOURCE: Los Angeles Times, 1921

  In 1931, the property was sold to Dr. Harvey Jackson. It was noted that the 1-story brick business
  block was slated to be enlarged and remodeled.19 A permit was issued on October 20, 1937, to
  Jackson for a 20-foot addition on the rear of the building (Figure 3, Modified Footprint).20 No
  additional information regarding Jackson was available.




                                      Figure 3. Modified Footprint
                SOURCE: Sanborn Fire Insurance Company, 1929–1950, Culver City, Page 21



  19
       Los Angeles Times. “Leases and Sale Deals Announced.” March 29, 1931, page D3.
  20
       City of Los Angeles, Alteration Permit No. 34611, Issued October 20, 1937.
  Historical Evaluation for 3568 Motor Avenue                                           Memorandum for the Record
  March 10, 2017                                                                        Sapphos Environmental, Inc.
  \\sapphos-data\wp\PROJECTS\2176\2176-001\MFR\MFR1_rev_20170308mc2.docx                                  Page 20


                                                                                                              563
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 565 of 1236 Page ID
                                     #:5429

  In 1937, a permit was issued to Safeway Stores, Inc. for the installation of a crank-type awning to
  comply with a City of Los Angeles ordinance.21 A permit was issued to Safeway Stores in 1953 for
  the installation of a roller-type awning.22 Also in 1953, a permit was issued to Security Saving and
  Trust Bank for removal of the existing “old-style” folding doors and to install new plate glass
  storefronts.23 In 1954, a permit was issued to Arden Farms Company for the installation of a metal
  sign that was flat mounted on the face of the building, which did not require electrical work.24 In
  1964, a permit was issued to Security First National Bank for the installation of an aluminum
  awning.25 In 1991, a permit was issued to Metropolitan Outdoor Advertising for an off-site pole
  sign.26 In 1992, a permit was issued to ACME Neon for the installation of a non-illuminated plex-
  face sign.27 Lastly, in 2001, a permit was issued to Jesus Reves for the construction of a rear
  addition.28

  Based upon a review of the Los Angeles County Assessor’s parcel data, the property changed
  ownership several times between 1921 and 2017 (Table 1, Assessor Data).

                                                   TABLE 1
                                               ASSESSOR DATA

       Map Book No.        Page No.           Date                                Name
           230                12           1921–1926       Cora Boyd Guerrant
           230                10           1927–1930       Jonas Sax
                                             1930          W.J. Hollingsworth and Harvey Jackson
                                           1930–1933       Harvey Jackson
           230                15           1933–1940       Harvey Jackson
           230                16           1941–1945       Security Trust and Savings Bank of San Diego
           230                16           1948–1952       Security Trust and Savings Bank of San Diego
           230                16           1953–1957       Security Trust and Savings Bank of San Diego
           230                16           1958–1958       Security Trust and Savings Bank of San Diego

  The remainder of the historic Assessor records was not available; however, the current owner of
  the property is 3568 Motor LLC.

  Cora Boyd Guerrant was a native of Virginia, did not work outside of the home, and no additional
  information was available pertaining to her.29 No information was found pertaining to W.J.
  Hollingsworth. Security Trust and Savings Bank of San Diego is a regional bank that is not noted for
  a significant role in the development of the City or County of Los Angeles or Southern California as
  evidenced by the lack of press coverage available in the historic Los Angeles Times.




  21
     City of Los Angeles, Alteration Permit No. 41516, Issued on December 29, 1937.
  22
     City of Los Angeles, Building Permit and Certificate of Occupancy, Issued April 22, 1953.
  23
     City of Los Angeles, Alteration Permit No. 7335, Issued November 27, 1953.
  24
     City of Los Angeles, Building Permit No. LA90272, Issued on June 21, 1954.
  25
     City of Los Angeles, Building Permit No. 36538, Issued July 24, 1964.
  26
     City of Los Angeles, Building Permit No. 75303, Issued on May 15, 1991.
  27
     City of Los Angeles, Building Permit No. 88504, Issued on March 9, 1992.
  28
     City of Los Angeles, Permit No. 94635, Issued on July 17, 2001.
  29
     Year: 1920; Census Place: Los Angeles Assembly District 62, Los Angeles, California; Roll: T625_105; Page: 3B;
  Enumeration District: 136; Image: 986

  Historical Evaluation for 3568 Motor Avenue                                          Memorandum for the Record
  March 10, 2017                                                                       Sapphos Environmental, Inc.
  \\sapphos-data\wp\PROJECTS\2176\2176-001\MFR\MFR1_rev_20170308mc2.docx                                 Page 21


                                                                                                              564
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 566 of 1236 Page ID
                                     #:5430

  FIELD SURVEY FINDINGS

  Sapphos Environmental, Inc. Historic Resources staff (Ms. Carrie Chasteen and Ms. Alexandra
  Madsen) conducted an intensive-level field survey of 3568 Motor Avenue and its setting on
  February 1, 2017. Ms. Chasteen is an architectural historian who meets the Secretary of the
  Interior’s Professional Qualification Standards in the fields of History and Architectural History
  (Attachment A, Resume of Carrie Chasteen).

  Research was also conducted in the building permits on file at the City of Los Angeles Department
  of Building and Safety, County of Los Angeles Assessor records, and the Los Angeles Public Library.
  Additional research was conducted in online resources including newspapers, Sanborn fire
  insurance maps, and city directories.

  DESCRIPTION

  The 1-story vernacular building is irregular in plan due to rear alterations. The flat roof, with
  parapet wall, is clad in composition roll. The parapet is accented with projecting piers that are
  articulated with crests and egg and dart molding (Figure 4, Parapet Detail).




                                     Figure 4. Parapet Detail
                             SOURCE: Sapphos Environmental, Inc., 2017

  The exterior walls are clad in textured stucco, which is an alteration based upon a notice published
  in the Los Angeles Times in 1931.

  Primary (Southerly) Façade

  The primary façade is asymmetrical and consists of two bays. The wall that divides the bays is
  accented with an unadorned pier at the parapet. The storefront windows are modern aluminum
  fixed-pane window units with stucco clad spandrel panels. Likewise, the doors have been replaced
  with modern aluminum storefront doors. The transom windows were infilled at an unknown date,
  and it is not known if the panes are extant (Figure 5, Primary Façade, 3568 Motor Avenue). A
  faded metal blade sign, with neon accents that read “Palms Market,” is mounted on the roof at the

  Historical Evaluation for 3568 Motor Avenue                                Memorandum for the Record
  March 10, 2017                                                             Sapphos Environmental, Inc.
  \\sapphos-data\wp\PROJECTS\2176\2176-001\MFR\MFR1_rev_20170308mc2.docx                       Page 22


                                                                                                   565
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 567 of 1236 Page ID
                                     #:5431

  southwesterly corner of the primary façade (Figure 6, Detail of Blade Sign, 3546 Motor Avenue).
  Other signage is flush-mounted and plastic.




                            Figure 5. Primary Façade, 3568 Motor Avenue
                             SOURCE: Sapphos Environmental, Inc., 2017




                          Figure 6. Detail of Blade Sign, 3546 Motor Avenue
                             SOURCE: Sapphos Environmental, Inc., 2017

  The interior of the Palms Market consists of an open floor plan with simple columns with
  unadorned capitols that support a pair of sistered beams that provide seismic reinforcement. The
  interior finishes appear to be modern (Figure 7, Interior of Palms Market, 3568 Motor Avenue).




  Historical Evaluation for 3568 Motor Avenue                              Memorandum for the Record
  March 10, 2017                                                           Sapphos Environmental, Inc.
  \\sapphos-data\wp\PROJECTS\2176\2176-001\MFR\MFR1_rev_20170308mc2.docx                     Page 23


                                                                                                 566
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 568 of 1236 Page ID
                                     #:5432




                        Figure 7. Interior of Palms Market, 3568 Motor Avenue
                             SOURCE: Sapphos Environmental, Inc., 2017

  The interior of the laundromat has been substantially altered, and no historic fabric remains (Figure
  8, Laundromat Interior, 3568 Motor Avenue).




                          Figure 8: Laundromat Interior, 3568 Motor Avenue
                             SOURCE: Sapphos Environmental, Inc., 2017

  Secondary (Easterly) Façade

  The secondary (easterly) façade consists of three bays: the laundromat that is visible on the primary
  façade, a central bay, and the third storefront. The central bay consist of two pedestrians doors, one
  of which is accented with a fixed-pane transom window. Fenestration consists of one fixed-pane
  window and one infilled window opening. The third storefront is characterized by modern
  aluminum storefront windows and doors and a modern canvas awning (Figure 9, Secondary

  Historical Evaluation for 3568 Motor Avenue                                  Memorandum for the Record
  March 10, 2017                                                               Sapphos Environmental, Inc.
  \\sapphos-data\wp\PROJECTS\2176\2176-001\MFR\MFR1_rev_20170308mc2.docx                         Page 24


                                                                                                     567
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 569 of 1236 Page ID
                                     #:5433

  [Easterly] Façade, 3568 Motor Avenue). The third store was closed at the time of the site visit, and
  interior photographs were not available.




                      Figure 9: Secondary (Easterly) Façade, 3568 Motor Avenue
                             SOURCE: Sapphos Environmental, Inc., 2017

  Secondary (Westerly) Façade

  The secondary (westerly) façade is simple with no fenestration, although the metal frame of an
  awning is mounted on the wall. The opening of the awning sheltered was infilled at an unknown
  date. Signage consists of two murals and a flush-mounted plastic sign (Figure 10, Secondary
  [Westerly] Façade, 3568 Motor Avenue).




                     Figure 10. Secondary (Westerly) Façade, 3568 Motor Avenue
                             SOURCE: Sapphos Environmental, Inc., 2017


  Historical Evaluation for 3568 Motor Avenue                                Memorandum for the Record
  March 10, 2017                                                             Sapphos Environmental, Inc.
  \\sapphos-data\wp\PROJECTS\2176\2176-001\MFR\MFR1_rev_20170308mc2.docx                       Page 25


                                                                                                   568
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 570 of 1236 Page ID
                                     #:5434

  Tertiary (Northerly) Façade

  The tertiary (northerly) façade consists of a simple stucco clad wall pierced with vents and a large
  rear addition that was constructed in 2001. Concrete-mounted stanchions protect the wall from the
  paved surface parking lots (Figure 11, Tertiary [Northerly Façade], 3568 Motor Avenue).




                      Figure 11. Tertiary (Northerly Façade), 3568 Motor Avenue
                             SOURCE: Sapphos Environmental, Inc., 2017


  Setting

  The building is generally surrounded by paved surface parking lots, modern sidewalks, and
  secondary streets. The commercial building is located at the intersection of Motor Avenue and
  Tabor Street. According to a review of the Sanborn fire insurance maps, the building was originally
  neighbored to the northwest by a school, to the northeast by a church, and the remainder of the
  area was populated with detached single-family residences. Currently, neighboring property types
  include multifamily apartment buildings, 1-story commercial buildings, and a single-family
  residence (Figure 12, Facing South from 3568 Motor Avenue; Figure 13, Facing North from 3568
  Motor Avenue).




  Historical Evaluation for 3568 Motor Avenue                                Memorandum for the Record
  March 10, 2017                                                             Sapphos Environmental, Inc.
  \\sapphos-data\wp\PROJECTS\2176\2176-001\MFR\MFR1_rev_20170308mc2.docx                       Page 26


                                                                                                   569
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 571 of 1236 Page ID
                                     #:5435




                          Figure 12. Facing South from 3568 Motor Avenue
                             SOURCE: Sapphos Environmental, Inc., 2017




                          Figure 13. Facing North from 3568 Motor Avenue
                             SOURCE: Sapphos Environmental, Inc., 2017

  EVALUATION

  SurveyLA defined neighborhood commercial resources are those which contained purveyors of
  goods and services that satisfied the everyday needs of nearby residents. Convenience of location
  was more important than range or quality of the goods or services offered. Resources evaluated
  under the neighborhood market sub-theme are examples of stores selling food items.

  Resources related to neighborhood markets are significant as representative examples of
  commercial development, rare property surviving examples, or association with a significant
  merchant. Some examples may also be significant in the area of architecture. They illustrate the

  Historical Evaluation for 3568 Motor Avenue                              Memorandum for the Record
  March 10, 2017                                                           Sapphos Environmental, Inc.
  \\sapphos-data\wp\PROJECTS\2176\2176-001\MFR\MFR1_rev_20170308mc2.docx                     Page 27


                                                                                                 570
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 572 of 1236 Page ID
                                     #:5436

  evolution of the neighborhood market as a building type, from its origins as small storefront
  grocery shop to the modern supermarket set back from the street behind its parking lot.
  Commercially they illustrate how retailing of food items within a neighborhood setting evolved
  from small-scale businesses specializing in non-perishable goods, through the innovations of self-
  service and the addition of perishable items possible with technological innovations such as
  refrigeration, to the modern supermarket with its multiple types of goods offered. They also
  illustrate how changes in transportation technology and neighborhood residential patterns altered
  neighborhood commercial life, as the streetcar was replaced by the automobile as the dominant
  means of transport and the idea of one-stop shopping for a larger quantity of goods was made
  possible.30

  SurveyLA established the following criteria considerations for evaluating neighborhood markets:

            Period of Significance: 1910–1975
            Period of Significance Justification: 1910 is the date of the earliest known market in Los
             Angeles. By 1975 the supermarket had reached a mature form.
            Geographic Location: Citywide, within the current boundaries of Los Angeles.
            Areas of Significance: Commerce, Architecture
            Criteria: National Register: A/C California Register: 1/3 Local: 1/3
            Associated Property Type: Commercial-Retail – Neighborhood Market
                                          Commercial-Retail – Supermarket
            Property Type Description: Neighborhood Market: A commercial type vending food items,
             typically small in scale and oriented toward pedestrian patronage from surrounding
             residential development.
            Property Type Significance: Property types illustrate how neighborhood markets and
             supermarkets evolved as a means of providing convenient retail food outlets based on
             means of transport, first by foot and then by automobile. Buildings also provide examples
             of architectural styles and layouts of the day.
            Eligibility Standards:
                 o Constructed between 1910–1975
                 o For neighborhood markets, features pedestrian orientation
                 o For supermarkets, features automobile orientation, including parking
                 o Contains architectural features that reflect trends in neighborhood commercial
                      design
            Character Defining/Associative Features:
                 o Retains most of the essential character defining features form the period of
                      significance
                 o Of a style or mixture of styles typical of the 1910–1975 period
                 o May also be significant under themes within the Architecture and Engineering
                      context (particularly supermarkets)
                 o May reflect prototype or corporate designs associated with particular supermarket
                      chains
                 o May be associated with noted architects/designers
                 o Features site plans that locate the primary entrance off the sidewalk for
                      neighborhood markets and off a parking lot for supermarkets
                 o Associated with activities typical of neighborhood economic and social life

  30
       City of Los Angeles. SurveyLA, Draft Los Angeles Citywide Historic Context Statement. Context: Commercial
       Development, 1859 – 1980 Theme: Neighborhood Commercial Development, 1880-1980. On file with City of Los
       Angeles, Office of Historic Resources.
  Historical Evaluation for 3568 Motor Avenue                                           Memorandum for the Record
  March 10, 2017                                                                        Sapphos Environmental, Inc.
  \\sapphos-data\wp\PROJECTS\2176\2176-001\MFR\MFR1_rev_20170308mc2.docx                                  Page 28


                                                                                                              571
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 573 of 1236 Page ID
                                     #:5437

            Integrity Considerations
                 o Should retain integrity of Design, Materials, Location, Feeling, and Association
                 o Should retain overall integrity in massing; original massing should not be obscured
                      by additions or demolished sections
                 o Should maintain if possible original relationship to the street and to neighboring
                      structures
                 o Architectural integrity should be intact, retaining original massing, significant
                      features, and identifying details
                 o Some original materials may have been altered, removed, or replaced, particularly
                      in very early examples which are now rare
                 o If use has changed, adaption to new use should allow for maintenance of as much
                      of the original design and site layout as possible31

  Monument and HPOZ Evaluation

  Although constructed during the period of significance established for commercial buildings by
  SurveyLA, this property is not the founding commercial enterprise in Palms. This property is not the
  long-term location of a business that made a significant contribution to the commercial history of
  Los Angeles. The property is not known to be associated with racial or cultural groups, and has
  been owned by private individuals and corporate entities as demonstrated above. Additionally, the
  building has been substantially altered and does not retain most of the essential physical features
  from the period of significance (1923, the year the building was constructed). Therefore, 3568
  Motor Avenue is not associated with broad cultural, economic, or social history of the nation, state,
  or community; is not identified with historic personages; nor is the property associated with
  important events in the main currents of national, state, or local history. Therefore, 3568 Motor
  Avenue is not eligible for designation as a Monument.

  Additionally, it is not known when the blade sign was installed on the building; nor is the original
  location of the sign known. The sign is in poor condition, and is a low-style and common example
  of a neon-lit blade sign. Because no historically significant businesses are associated with the
  building, the blade sign does not possess a significant association. Therefore, the sign is not eligible
  for designation as a Monument.

  The original owner of the property was Harry Lee Cohen, about whom very little is known. Persons
  who made identified and documented specific contributions to history are not known to be
  associated with this property. Therefore, the property does not appear eligible for designation as a
  Monument.

  The building is a low-style example of a vernacular commercial building that has been substantially
  altered over the course of time. The building was designed and constructed by Frank Rasche, who
  is not noted as a master architect or builder at this time. The building does not embody the
  distinguishing characteristics of an architectural type specimen; is not inherently valuable for a
  study of a period, style, or method of construction; nor is it a notable work of a master builder,
  designer, or architect whose individual genius influenced his or her age. Therefore, the building is
  not eligible for designation as a Monument.



  31
       City of Los Angeles. SurveyLA, Draft Los Angeles Citywide Historic Context Statement. Context: Commercial
       Development, 1859 – 1980 Theme: Neighborhood Commercial Development, 1880-1980. On file with City of Los
       Angeles, Office of Historic Resources.
  Historical Evaluation for 3568 Motor Avenue                                           Memorandum for the Record
  March 10, 2017                                                                        Sapphos Environmental, Inc.
  \\sapphos-data\wp\PROJECTS\2176\2176-001\MFR\MFR1_rev_20170308mc2.docx                                  Page 29


                                                                                                              572
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 574 of 1236 Page ID
                                     #:5438

  SurveyLA Criterion Considerations for Neighborhood Markets

  3568 Motor Avenue’s period of significance is 1923, the year it was built, is within the period of
  significance established for neighborhood markets by SurveyLA (1910–1975). The building located
  at this address meets the definition of this associated property type: a commercial type vending
  food items, typically small in scale and oriented toward pedestrian patronage from surrounding
  residential developments. A review of Sanborn fire insurance maps indicates 3568 Motor Avenue
  is a rare example of a property type that illustrates how neighborhood markets and supermarkets
  evolved as a means of providing convenient retail food outlets based on a means of transport,
  notably foot and automobile traffic in this case. The property meets the eligibility standards
  because it was constructed during the period of significance and features a pedestrian orientation.
  The property does not meet the eligibility standard regarding possessing features that reflect trends
  in neighborhood commercial design due to significant alterations. As a result of substantial
  alterations, the building does not retain character-defining features from the period of significance
  (1923). The property is not a prototype or corporate design associated with particular supermarket
  chains because it was originally constructed for a private owner. It was not until circa 1937 that the
  property had an association with Safeway Stores, Inc. The building was designed and constructed
  by Frank Rasche, who is not noted as a master architect or builder at this time. The site plan orients
  egress to the stores from the public sidewalk. Additionally, the building has functioned as a
  neighborhood market since 1923 and is associated with activities typical of neighborhood
  economic social life; that being a place to make a quick stop to pick up an item.

  The building has been substantially altered with the addition of stucco and removal of the
  storefronts and the likely removal of the transom windows. Additionally, the interior of the building
  has been remodeled over the course of time. Therefore, the building does not retain integrity of
  design, materials, feeling, and association. The building has not been moved, and does retain
  integrity of location.

  A rear addition which spans the northeasterly façade of the building was constructed in 1937.
  While this addition was constructed after the period of significance, it is greater than 50 years of
  age, and as such does not detract from the integrity of the building. A second rear addition was
  constructed in 2001; however, this addition is small in scale in comparison to the overall massing
  of the building. Therefore, the building generally retains its original massing. The building is in its
  original location on the parcel and additional in-fill construction has not occurred; therefore, the
  building retains its original relationship to the street and neighboring buildings. It should be noted
  that the majority of the historic detached single-family residences in this neighborhood have been
  replaced with apartments and other commercial buildings and the neighborhood itself does not
  retain integrity from the period of significance.

  The building has been substantially altered over the course of time and its architectural integrity is
  not intact as demonstrated above. It is noted that very early examples may have been altered;
  however, due to substantial alterations, the building does not convey a sense of being an early
  neighborhood market. Therefore, the building is not eligible for designation as a Monument and
  would not contribute to a potential HPOZ.

  California Register and National Register Evaluation

  A specific event marking an important moment in history is not known to have occurred here; nor
  is the property known to be associated with a pattern of events or trends that made a significant
  contribution to the development of the nation, state, or community. Palms was established in

  Historical Evaluation for 3568 Motor Avenue                                   Memorandum for the Record
  March 10, 2017                                                                Sapphos Environmental, Inc.
  \\sapphos-data\wp\PROJECTS\2176\2176-001\MFR\MFR1_rev_20170308mc2.docx                          Page 30


                                                                                                      573
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 575 of 1236 Page ID
                                     #:5439

 1886, and this property was developed 37 later. Additionally, the PE trolley system was largely
 completed by 1914, and did not travel on Motor Avenue, which is not a designated arterial
 roadway. The construction of 3568 Motor Avenue merely reflects a real estate boom and land
 speculation that occurred throughout Southern California during the 1920s that resulted in the
 construction of numerous buildings throughout the City. Therefore, the property does not appear
 eligible for listing in the National Register or the California Register under Criterion A/1,
 respectively.

 The original owner of the property was Harry Lee Cohen, about whom very little is known. Persons
 who made identified and documented specific contributions to history are not known to be
 associated with this property. Therefore, the property does not appear eligible for listing in the
 National Register and the California Register under Criterion B/2, respectively.

 The building is a low-style example of a vernacular commercial building that has been substantially
 altered over the course of time. The building was designed and constructed by Frank Rasche, who
 is not noted as a master architect or builder at this time. The building does not embody the
 distinguishing characteristics of an architectural type specimen; is not inherently valuable for a
 study of a period, style, or method of construction; nor is it a notable work of a master builder,
 designer, or architect whose individual genius influenced his or her age. Therefore, the building is
 not eligible for listing in the National Register or the California Register under Criterion C/3,
 respectively.

 The building was constructed using common materials and methods and does not possess the
 potential to yield important information in regard to history or prehistory. Therefore, the property is
 not eligible for listing in the National Register and the California Register under Criterion D/4,
 respectively.

 The building has been substantially altered through the addition of textured stucco, modern
 aluminum storefront windows and doors, rear additions, and reconfiguration of the interior spaces.
 Additionally, the setting of the building has been altered through the construction of more recent
 commercial buildings and multi-family apartment buildings. Therefore, the building does not retain
 integrity of design, materials, workmanship, feeling, association, and setting. However, the
 building has not been moved and does retain integrity of location. Overall, the building does not
 retain sufficient integrity to merit listing in the National Register or California Register.

 CONCLUSION

 The subject property does not appear eligible for listing in the National Register and the California
 Register or eligible for designation as a Monument because it does not possess historical or
 architectural significance or sufficient integrity to merit designation in these registers. Therefore, the
 property is not a historical resource for the purposes of the California Environmental Quality Act
 (CEQA).

 Should there be any questions regarding the information contained in this MFR, please contact
 Ms. Carrie Chasteen at (626) 683-3547, extension 102.




 Historical Evaluation for 3568 Motor Avenue                                     Memorandum for the Record
 March 10, 2017                                                                  Sapphos Environmental, Inc.
 \\sapphos-data\wp\PROJECTS\2176\2176-001\MFR\MFR1_rev_20170308mc2.docx                            Page 31


                                                                                                       574
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 576 of 1236 Page ID
                                     #:5440




                                               ATTACHMENT A
                                   RESUME OF CARRIE CHASTEEN


                                                                          575
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 577 of 1236 Page ID
                                     #:5441




   Carrie E. Chasteen, M.S.
   Senior Historic Resource          Carrie Chasteen has more than 15 years of experience in the field of
       Specialist                    cultural resource management and the built environment, including
                                     project management, agency coordination, archival research, managing
   Master of Science, (Historic      large surveys, preparation of historic context statements, preparation of
       Preservation), School of the  Environmental Impact Statement / Environmental Impact Report (EIS/EIR)
       Art Institute of Chicago,     sections, peer review, and regulatory compliance. She meets and
       Chicago, Illinois, 2001       exceeds the Secretary of the Interior’s professional qualification standards
   Bachelor of Arts (History and     in the fields of History and Architectural History.
       Political Science), University
       of South Florida, Tampa,
                                      Ms. Chasteen has served as Principal Investigator / Principal Architectural
       Florida, 1997
                                     Historian on projects in Kern, San Bernardino, Riverside, Ventura, Los
                                     Angeles, Orange, Imperial, and San Diego counties in Southern
      Cultural resource
                                     California. She has extensive experience with the California Office of
       management and legal
       compliance                    Historic Preservation, the California Department of Transportation
      History of California         (Caltrans), Orange County Transportation Authority (OCTA), and various
                                     other state, county, and local government agencies.
      Identification and
       evaluation of the built
       environment                   Carrie Chasteen served as Principal Architectural Historian for the
      Archival documentation        Interstate 10 (I-10) Corridor Project. The proposed I-10 Corridor Project
      Historic preservation         consists of adding lane(s) and providing improvements along all or a
       consultation                  portion of the existing 33-mile stretch of I-10 from approximately 2 miles
                                     west of the Los Angeles / San Bernardino county line in the City of
   Years of Experience: 15           Pomona to Ford Street in the City of Redlands. For this project, Ms.
                                     Chasteen prepared a Historic Property Survey Report (HPSR), Historical
      Certified Oregon              Resources Evaluation Report (HRER) with an extensive historic context
       Transportation Investment     statement, and a Finding of No Adverse Effect with Non-Standard
       Act (OTIA) III CS3            Conditions (FNAE). As part of the FNAE, she conducted agency
       Technical Lead                consultation with the Cities of Redlands, Upland, and Ontario, and with
      Historic Preservation         other interested parties including regional historical societies. Additional
       Commissioner, City of         experience includes serving as the historic consultant for the design team
       Pasadena                      for the renovation of the Shangri La Hotel, Santa Monica, California,
      Phi Alpha Theta               which won a historic preservation award from the Santa Monica
      Architectural History         Conservancy. For the Shangri La Hotel project, Ms. Chasteen
      Cultural History              documented and ranked the character-defining features of the building
                                     and structures on the property; reviewed plans for consistency with the
                                     Secretary of the Interior’s Standards for the Treatment of Historic
                                     Properties; assisted with developing creative solutions to meet the
                                     objectives of updating the hotel amenities while maintaining the historic
                                     character of the building; assisted with the entitlement process including
                                     presentations before the Planning Commission; and prepared Historic
                                     American Building Survey (HABS)-like documentation of the linoleum
                                     flooring which was set in unique patterns per room throughout the entire
                                     building. Ms. Chasteen has also prepared HABS / Historic American
                                     Engineering Record (HABS / HAER) documentation for the former
                                     Caltrans District 7 headquarters building and the Space Flight Operations
                                     Facility, commonly referred to as Mission Control, a National Historic
                                     Monument, at the Jet Propulsion Laboratory (JPL) in Pasadena.

                                     Carrie Chasteen is a member of the Society of Architectural Historians,
                                     National Trust for Historic Preservation, California Preservation
                                     Foundation, and Pasadena Heritage. Ms. Chasteen is also a Historic
                                     Preservation Commissioner for the City of Pasadena.


   C:\Users\Cchasteen\Desktop\Resumes\_Cchasteen_26January.Doc
                                                                                                             576
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 578 of 1236 Page ID
                                     #:5442




                                                      ATTACHMENT B
                                                      DPR 523 FORMS


                                                                          577
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 579 of 1236 Page ID
                                     #:5443
  State of California  The Resources Agency                          Primary #
  DEPARTMENT OF PARKS AND RECREATION                                  HRI #
  PRIMARY RECORD                                                      Trinomial
                                                                      NRHP Status Code:
                                      Other Listings
                                      Review Code                     Reviewer                              Date

  Page 1 of 8                                     *Resource Name or # (Assigned by recorder): 3568 Motor Avenue
  P1. Other Identifier: Palms Super Market
  *P2. Location: ☐ Not for Publication ☒ Unrestricted
        *a. County: Los Angeles and (P2b and P2c or P2d. Attach a Location Map as necessary.)
        *b. USGS 7.5' Quad: Beverly Hills                         Date: 1995 T2S; R15W;            of       of Sec 1; SB
        B.M.
        c. Address: 3568 Motor Avenue                             City: Los Angeles                    Zip: 90034
        d. UTM (Give more than one for large and/or linear resources)        Zone:       ,        mE/          mN
        e. Other Locational Data: (e.g., parcel #, directions to resource, elevation, etc., as appropriate): APN: 4314-
        014-002

  *P3a. Description (Describe resource and its major elements. Include design, materials, condition, alterations, size,
       setting, and boundaries):

  The 1-story vernacular building is irregular in plan due to rear alterations. The flat
  roof, with parapet wall, is clad in composition roll. The parapet is accented with
  projecting piers that are articulated with crests and egg and dart molding. The exterior
  walls are clad in textured stucco, which is an alteration based upon a notice published
  in the Los Angeles Times in 1931.

  (See Continuation Sheet page 4)

  *P3b. Resource Attributes (List attributes and codes): HP6 1-3 Story Commercial Building
  *P4. Resources Present: ☒Building ☐Structure ☐Object ☐Site ☐District ☐Element of District ☐Other
  (Isolates, etc.)
  P5a. Photo or Drawing (Photo required for buildings,
                                                                      P5b. Description of Photo (view, date,
  structures, and objects.)
                                                                      accession #): Facing north; 2/1/2017;
                                                                      Photo No. L1120847.jpg

                                                                      *P6. Date Constructed/Age and Source:
                                                                      ☒Historic ☐Prehistoric ☐Both

                                                                      *P7. Owner and Address:
                                                                      3568 Motor LLC
                                                                      2999 Overland Avenue #203
                                                                      Los Angeles CA 90064

                                                                      *P8. Recorded by (Name, affiliation, and
                                                                      address): Carrie Chasteen
                                                                      Sapphos Environmental, Inc.
                                                                      430 N. Halstead Street
                                                                      Pasadena, CA 91107

                                                                       *P9. Date Recorded: February 10, 2017

                                                                       *P10. Survey Type (Describe):
                                                                       Intensive
                                                                       CEQA Compliance
                                                                       P – Project Review

  *P11. Report Citation (Cite survey report and other sources, or enter "none"): Sapphos Environmental, Inc.
  2017. Historical Evaluation for 3568 Motor Avenue, Los Angeles, California.

  Attachments: ☐ NONE ☒ Location Map ☐ Sketch Map ☒ Continuation Sheet ☒ Building, Structure, and Object Record
  ☐ Archaeological Record ☐ District Record ☐ Linear Feature Record ☐ Milling Station Record ☐ Rock Art Record
  ☐ Artifact Record ☐ Photograph Record ☐ Other (List):




  DPR 523A (9/2013)                                                                             *Required information
                                                                                                                     578
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 580 of 1236 Page ID
                                     #:5444
  State of California  The Resources Agency                                  Primary #
  DEPARTMENT OF PARKS AND RECREATION                                          HRI #
  BUILDING, STRUCTURE, AND OBJECT RECORD
  *Resource Name or # (Assigned by recorder):                                                                *NRHP Status Code: 6Z
  Page 2 of 8

  B1. Historic Name: Palms Market
  B2. Common Name: Palms Super Market
  B3. Original Use: Commercial                                               B4. Present Use: Commercial
  *B5. Architectural Style: Vernacular
  *B6. Construction History: (Construction date, alterations, and date of alterations)
  A permit was issued on July 24, 1923, to construct a 60-foot by 75-foot one-story
  building on a vacant lot to house three stores. A permit was issued on October 20,
  1937, to Jackson for a 20-foot addition on the rear of the building. In 1937, a permit
  was issued to Safeway Stores, Inc. for the installation of a crank-type awning to
  comply with a City of Los Angeles ordinance. A permit was issued to Safeway Stores in
  1953 for the installation of a roller-type awning. Also in 1953, a permit was issued
  to Security Saving and Trust Bank for removal of the existing “old-style” folding
  doors and to install new plate glass storefronts. In 1954, a permit was issued to
  Arden Farms Company for the installation of a metal sign that was flat mounted on the
  face of the building, which did not require electrical work. In 1964, a permit was
  issued to Security First National Bank for the installation of an aluminum awning. In
  1991, a permit was issued to Metropolitan Outdoor Advertising for an off-site pole
  sign. In 1992, a permit was issued to ACME Neon for the installation of a non-
  illuminated plex-face sign. Lastly, in 2001, a permit was issued to Jesus Reves for
  the construction of a rear addition.

  *B7. Moved? ☒ No ☐ Yes ☐ Unknown                    Date: N/A                      Original Location: N/A
  *B8. Related Features: N/A
   B9a. Architect: Frank Rasche                                                      b. Builder: Frank Rasche
  *B10. Significance: Theme: Palms Development/Commercial Identity                                Area: Palms/Los Angeles
        Period of Significance: N/A Property Type: 1-story commercial building Applicable Criteria: N/A
        (Discuss importance in terms of historical or architectural context as defined by theme, period, and geographic scope. Also
        address integrity.)

  (See Continuation Sheet page 4)

  B11. Additional Resource Attributes (List attributes and codes): N/A

  *B12. References: (See Continuation Sheet Page 8)

  *B13. Remarks: N/A

  *B14. Evaluator:
  Carrie Chasteen
  Sapphos Environmental, Inc.
  430 N. Halstead Street
  Pasadena, CA 91107

  *Date of Evaluation: February 10, 2017




                                                         (Sketch Map with north arrow required.)




   (This space reserved for official comments.)




                                                                                  N




  DPR 523B (9/2013)                                                                                           *Required information

                                                                                                                                  579
 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 581 of 1236 Page ID
                                      #:5445
State of California  Natural Resources Agency                           Primary #
DEPARTMENT OF PARKS AND RECREATION                                       HRI#
LOCATION MAP                                                             Trinomial
Page 3 of 8                                  *Resource Name or # (Assigned by recorder): 3568 Motor Avenue
*Map Name: Beverly Hills                  *Scale: 1:24,000                                *Date of map: 1995




DPR 523J (Rev. 1/1995)(Word 9/2013)                                                  * Required information
                                                                                                               580
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 582 of 1236 Page ID
                                     #:5446
  State of California  Natural Resources Agency                          Primary #
  DEPARTMENT OF PARKS AND RECREATION                                      HRI #
  CONTINUATION SHEET                                                      Trinomial

  Page 4 of 8                                *Resource Name or # (Assigned by recorder): 3568 Motor Avenue

  *P3a. Description

  (Continued from Primary Record page 1)

  Primary (Southerly) Façade

  The primary façade is asymmetrical and consists of two bays. The wall that divides the
  bays is accented with an unadorned pier at the parapet. The storefront windows are
  modern aluminum fixed-pane window units with stucco clad spandrel panels. Likewise, the
  doors have been replaced with modern aluminum storefront doors. The transom windows were
  infilled at an unknown date, and it is not known if the panes are extant. A faded metal
  blade sign, with neon accents that read “Palms Market,” is mounted on the roof at the
  southwesterly corner of the primary façade. Other signage is flush-mounted and plastic.

  The interior of the Palms Market consists of an open floor plan with simple columns
  with unadorned capitols that support a pair of sistered beams that provide seismic
  reinforcement. The interior finishes appear to be modern. The interior of the
  laundromat has been substantially altered, and no historic fabric remains.

  Secondary (Easterly) Façade

  The secondary (easterly) façade consists of three bays: the laundromat that is visible
  on the primary façade, a central bay, and the third storefront. The central bay
  consist of two pedestrians doors, one of which is accented with a fixed-pane transom
  window. Fenestration consists of one fixed-pane window and one infilled window
  opening. The third storefront is characterized by modern aluminum storefront windows
  and doors and a modern canvas awning. The third store was closed at the time of the
  site visit, and interior photographs were not available.

  Secondary (Westerly) Façade

  The secondary (westerly) façade is simple with no fenestration, although the metal
  frame of an awning is mounted on the wall. The opening of the awning sheltered was
  infilled at an unknown date. Signage consists of two murals and a flush-mounted
  plastic sign.

  Tertiary (Northerly) Façade

  The tertiary (northerly) façade consists of a simple stucco clad wall pierced with
  vents and a large rear addition that was constructed in 2001. Concrete-mounted
  stanchions protect the wall from the paved surface parking lots.

  *B10. Significance:

  (Continued from Building, Structure, and Object Record page 2)

  A specific event marking an important moment in history is not known to have occurred
  here; nor is the property known to be associated with a pattern of events or trends
  that made a significant contribution to the development of the nation, state, or
  community. The construction of 3568 Motor Avenue merely reflects a real estate boom
  and land speculation that occurred throughout Southern California during the 1920s
  that resulted in the construction of numerous buildings throughout the City.
  Therefore, the property does not appear eligible for listing in the National Register
  or the California Register under Criterion A/1, respectively.

  (See Continuation Sheet page 5)




  DPR 523L (9/2013)                                                                    *Required information

                                                                                                        581
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 583 of 1236 Page ID
                                     #:5447
  State of California  Natural Resources Agency                                  Primary #
  DEPARTMENT OF PARKS AND RECREATION                                              HRI #
  CONTINUATION SHEET                                                              Trinomial

  Page 5 of 8         *Resource Name or # (Assigned by recorder): 3568 Motor Avenue

  *B10. Significance:(Continued from Continuation Sheet page 4)

  Monument and HPOZ Evaluation

  Although constructed during the period of significance established for
  commercial buildings by SurveyLA, this property is not the founding
  commercial enterprise in Palms. This property is not the long-term
  location of a business that made a significant contribution to the
  commercial history of Los Angeles. The property is not known to be
  associated with racial or cultural groups, and has been owned by
  private individuals and corporate entities as demonstrated above.
  Additionally, the building has been substantially altered and does not
  retain most of the essential physical features from the period of
  significance (1923, the year the building was constructed). Therefore,
  3568 Motor Avenue is not associated with broad cultural, economic, or
  social history of the nation, state, or community; is not identified
  with historic personages; nor is the property associated with
  important events in the main currents of national, state, or local
  history. Therefore, 3568 Motor Avenue is not eligible for designation
  as a Monument.

  Additionally, it is not known when the blade sign was installed on the
  building; nor is the original location of the sign known. The sign is
  in poor condition, and is a low-style and common example of a neon-lit
  blade sign. Because no historically significant businesses are
  associated with the building, the blade sign does not possess a
  significant association. Therefore, the sign is not eligible for
  designation as a Monument.

  The original owner of the property was Harry Lee Cohen, about whom
  very little is known. Persons who made identified and documented
  specific contributions to history are not known to be associated with
  this property. Therefore, the property does not appear eligible for
  designation as a Monument.

  The building is a low-style example of a vernacular commercial
  building that has been substantially altered over the course of time.
  The building was designed and constructed by Frank Rasche, who is not
  noted as a master architect or builder at this time. The building does
  not embody the distinguishing characteristics of an architectural type
  specimen; is not inherently valuable for a study of a period, style,
  or method of construction; nor is it a notable work of a master
  builder, designer, or architect whose individual genius influenced his
  or her age. Therefore, the building is not eligible for designation as
  a Monument.

  (See Continuation Sheet page 6)




  DPR 523L (9/2013)                                                                           *Required information

                                                                                                               582
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 584 of 1236 Page ID
                                     #:5448
  State of California  Natural Resources Agency                                  Primary #
  DEPARTMENT OF PARKS AND RECREATION                                              HRI #
  CONTINUATION SHEET                                                              Trinomial

  Page 6 of 8         *Resource Name or # (Assigned by recorder): 3568 Motor Avenue

  *B10. Significance:(Continued from Continuation Sheet page 5)


  SurveyLA Criterion Considerations for Neighborhood Markets

  3568 Motor Avenue’s period of significance is 1923, the year it was
  built, is within the period of significance established for
  neighborhood markets by SurveyLA (1910–1975). The building located at
  this address meets the definition of this associated property type: a
  commercial type vending food items, typically small in scale and
  oriented toward pedestrian patronage from surrounding residential
  developments. A review of Sanborn fire insurance maps indicates 3568
  Motor Avenue is a rare example of a property type that illustrates how
  neighborhood markets and supermarkets evolved as a means of providing
  convenient retail food outlets based on a means of transport, notably
  foot and automobile traffic in this case. The property meets the
  eligibility standards because it was constructed during the period of
  significance and features a pedestrian orientation. The property does
  not meet the eligibility standard regarding possessing features that
  reflect trends in neighborhood commercial design due to significant
  alterations. As a result of substantial alterations, the building does
  not retain character-defining features from the period of significance
  (1923). The property is not a prototype or corporate design associated
  with   particular  supermarket   chains  because  it   was  originally
  constructed for a private owner. It was not until circa 1937 that the
  property had an association with Safeway Stores, Inc. The building was
  designed and constructed by Frank Rasche, who is not noted as a master
  architect or builder at this time. The site plan orients egress to the
  stores from the public sidewalk. Additionally, the building has
  functioned as a neighborhood market since 1923 and is associated with
  activities typical of neighborhood economic social life; that being a
  place to make a quick stop to pick up an item.

  The building has been substantially altered with the addition of
  stucco and removal of the storefronts and the likely removal of the
  transom windows. Additionally, the interior of the building has been
  remodeled over the course of time. Therefore, the building does not
  retain integrity of design, materials, feeling, and association. The
  building has not been moved, and does retain integrity of location.

  A rear addition which spans the northeasterly façade of the building
  was constructed in 1937. While this addition was constructed after the
  period of significance, it is greater than 50 years of age, and as
  such does not detract from the integrity of the building. A second
  rear addition was constructed in 2001; however, this addition is small
  in scale in comparison to the overall massing of the building.
  Therefore, the building generally retains its original massing. (See
  Continuation Sheet page 7)




  DPR 523L (9/2013)                                                                           *Required information

                                                                                                               583
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 585 of 1236 Page ID
                                     #:5449
  State of California  Natural Resources Agency                                  Primary #
  DEPARTMENT OF PARKS AND RECREATION                                              HRI #
  CONTINUATION SHEET                                                              Trinomial

  Page 7 of 8         *Resource Name or # (Assigned by recorder): 3568 Motor Avenue

  *B10. Significance:(Continued from Continuation Sheet page 6)


  The building is in its original location on the parcel and additional
  in-fill construction has not occurred; therefore, the building retains
  its original relationship to the street and neighboring buildings. It
  should be noted that the majority of the historic detached single-
  family residences in this neighborhood have been replaced with
  apartments and other commercial buildings and the neighborhood itself
  does not retain integrity from the period of significance.

  The building has been substantially altered over the course of time
  and its architectural integrity is not intact as demonstrated above.
  It is noted that very early examples may have been altered; however,
  due to substantial alterations, the building does not convey a sense
  of being an early neighborhood market. Therefore, the building is not
  eligible for designation as a Monument and would not contribute to a
  potential HPOZ.

  California Register and National Register Evaluation

  A specific event marking an important moment in history is not known
  to have occurred here; nor is the property known to be associated with
  a pattern of events or trends that made a significant contribution to
  the development of the nation, state, or community. Palms was
  established in 1886, and this property was developed 37 later.
  Additionally, the PE trolley system was largely completed by 1914, and
  did not travel on Motor Avenue, which is not a designated arterial
  roadway. The construction of 3568 Motor Avenue merely reflects a real
  estate boom and land speculation that occurred throughout Southern
  California during the 1920s that resulted in the construction of
  numerous buildings throughout the City. Therefore, the property does
  not appear eligible for listing in the National Register or the
  California Register under Criterion A/1, respectively.

  The original owner of the property was Harry Lee Cohen, about whom
  very little is known. Persons who made identified and documented
  specific contributions to history are not known to be associated with
  this property. Therefore, the property does not appear eligible for
  listing in the National Register and the California Register under
  Criterion B/2, respectively.

  The building is a low-style example of a vernacular commercial
  building that has been substantially altered over the course of time.
  The building was designed and constructed by Frank Rasche, who is not
  noted as a master architect or builder at this time. (See Continuation
  Sheet page 8)




  DPR 523L (9/2013)                                                                           *Required information

                                                                                                               584
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 586 of 1236 Page ID
                                     #:5450
  State of California  Natural Resources Agency                                  Primary #
  DEPARTMENT OF PARKS AND RECREATION                                              HRI #
  CONTINUATION SHEET                                                              Trinomial

  Page 8 of 8         *Resource Name or # (Assigned by recorder): 3568 Motor Avenue

  *B10. Significance:(Continued from Continuation Sheet page 7)


  The building does not embody the distinguishing characteristics of an
  architectural type specimen; is not inherently valuable for a study of
  a period, style, or method of construction; nor is it a notable work
  of a master builder, designer, or architect whose individual genius
  influenced his or her age. Therefore, the building is not eligible for
  listing in the National Register or the California Register under
  Criterion C/3, respectively.

  The building was constructed using common materials and methods and
  does not possess the potential to yield important information in
  regard to history or prehistory. Therefore, the property is
  noteligible for listing in the National Register and the California
  Register under Criterion D/4, respectively.

  The building has been substantially altered through the addition of
  textured stucco, modern aluminum storefront windows and doors, rear
  additions, and reconfiguration of the interior spaces. Additionally,
  the setting of the building has been altered through the construction
  of more recent commercial buildings and multi-family apartment
  buildings. Therefore, the building does not retain integrity of
  design, materials, workmanship, feeling, association, and setting.
  However, the building has not been moved and does retain integrity of
  location. Overall, the building does not retain sufficient integrity
  to merit listing in the National Register or California Register.
  *B12. References:

  (Continued from Building, Structure, and Object Record page 2)

  City of Los Angeles, Alteration Permit No. 34611, Issued October 20, 1937.

  City of Los Angeles, Alteration Permit No. 41516, Issued on December 29, 1937.

  City of Los Angeles, Alteration Permit No. 7335, Issued November 27, 1953.

  City of Los Angeles, Building Permit and Certificate of Occupancy, Issued April 22,
         1953.

  City of Los Angeles, Building Permit No. 33121, issued on July 24, 1923.

  City of Los Angeles, Building Permit No. 36538, Issued July 24, 1964.

  City of Los Angeles, Building Permit No. 75303, Issued on May 15, 1991.

  City of Los Angeles, Building Permit No. 88504, Issued on March 9, 1992.

  City of Los Angeles, Building Permit No. LA90272, Issued on June 21, 1954.

  City of Los Angeles, Permit No. 94635, Issued on July 17, 2001.

  Sanborn Fire Insurance Company, 1929–1950, Culver City, Page 21




  DPR 523L (9/2013)                                                                           *Required information

                                                                                                               585
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 587 of 1236 Page ID
                                     #:5451

                               ATTACHMENT K

  Green Dinosaur, Energy and Water Efficiency Compliance for Motor Apartments
                     at 10325 W Tabor Street, March 8, 2018




 1466392.4


                                                                           586
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 588 of 1236 Page ID
                                     #:5452




   To:       Elisa Paster

   From:     Jason Lorcher, Emily Greenstreet

   Date:     March 16, 2018

   Subject: CEQA Exemption (8) Energy and Water Efficiency Compliance:
            Motor Apartments 10325 W Tabor Street, Los Angeles, 90034

   The purpose of this memo is to describe how Motor Apartments meets the 21155.1 CEQA exemption for transit priority
   project subsection (a) (8) requirement for energy and water efficiency. Motor Apartments is a 6-story project with a total of
   42 residential units and 1,800 square feet of ground floor retail.

   The Subsection (a) (8) requirement:

           The buildings in the transit priority project are 15 percent more energy efficient than required by Chapter 6 of Title
           24 of the California Code of Regulations and the buildings and landscaping are designed to achieve 25 percent less
           water usage than the average household use in the region.

   The energy and water efficiency compliance strategies are described in the following report.
   This project complies with both requirements, as follows:

           • Energy Performance: 15.3% better than 2013 Title 24, Part 6
           • Water Use Reduction Calculation: 72.4% below the SCAG baseline




   Sincerely,



   Jason J. Lorcher, PE, CEA
   Principal, CEO
   CEA Number: NR16-15-20004




                                                                                                                              587
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 589 of 1236 Page ID
                                     #:5453


   Motor Apartments          Energy and Water Efficiency Compliance Report                       March 16, 2018




                                                         ENERGY SIMULATION REPORT


                                                                                  MOTOR APARTMENTS
                                                                                       10325 W Tabor Street
                                                                                       Los Angeles, CA 90034



                                                                                             March 16, 2018




                                                                                                prepared for

                                                                                             3568 Motor LLC
                                                                             2999 Overland Avenue Suite 203
                                                                                       Los Angeles, CA 90064




                                                                                                 prepared by

                                                                                         Green Dinosaur, Inc
                                                                             8695 Washington Blvd I Suite 205
                                                                                       Culver City, CA 90232




   Green Dinosaur, Inc.                                                                              Page 1 of 8




                                                                                                          588
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 590 of 1236 Page ID
                                     #:5454


   Motor Apartments                       Energy and Water Efficiency Compliance Report   March 16, 2018




   TABLE OF CONTENTS
   TABLE OF CONTENTS

   1. EXECUTIVE SUMMARY
        1.1. PROJECT DESCRIPTION
        1.2. PROJECT ENERGY TARGETS
        1.3. ENERGY SIMULATION PROCESS

   2. ENERGY EFFICIENCY
        2.1. ENERGY EFFICIENCY MEASURES
        2.2. HVAC EQUIPMENT SIZING AND SELECTION
        2.3. ENERGY EFFICIENCY UPDATES REQUIRED
        2.4. ENERGY SAVINGS SUMMARY

   3. WATER EFFICIENCY
        3.1. WATER EFFICIENCY MEASURES
        3.2. WATER SAVINGS SUMMARY

   APPENDIX A: TITLE 24-2013 COMPLIANCE REPORT

   APPENDIX B: WATER USE CALCULATION TABLE




   Green Dinosaur, Inc.                                                                       Page 2 of 8




                                                                                                   589
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 591 of 1236 Page ID
                                     #:5455


   Motor Apartments                             Energy and Water Efficiency Compliance Report                         March 16, 2018




   1. EXECUTIVE SUMMARY


        1.1. PROJECT DESCRIPTION
   The project consists of a new, forty-two (42) unit multi-family complex located at 10325 W Tabor Street in Los Angeles,
   California. The project includes one-bedroom units and amenities arranged throughout the second through sixth floors over
   a ground floor with parking and retail space over two (2) levels of subterranean garage. The project is generally described in
   the architectural bid set drawing package provided to the Consultant by the Client on February 2, 2017 as prepared by D.E.
   Architects and dated November 15, 2017. The report sets forth the energy and water performance requirements for the
   project and the simulation process utilized, the simulation results, systems, and equipment modeled to achieve the
   simulation results. The systems and equipment modeled have been selected to meet the minimum energy requirements
   committed under the project’s entitlement requirements and related programs and codes.


        1.2. PROJECT TARGETS
   The project has identified the following energy targets to ensure compliance with funding and code requirements:

        ●    21155.1 CEQA exemption for transit priority project subsection​: The buildings in the transit priority project are ​15
             percent more energy efficiency than required by Chapter 6 of the Title 24 of the California Code of Regulations and
             the buildings and landscaping are designed to achieve ​25 percent less water usage than the average household in
             the region.


        1.3. ENERGY SIMULATION PROCESS
   The EnergyPro v6.8 (EP6) software platform was selected for demonstrating energy performance under the 2013 Building
   Energy Efficiency Standards (2013 Title 24, Part 6). The EP6 software links directly to the CBECC-Com and EnergyPlus
   simulation engines for compliance runs and is approved by the California Energy Commission (CEC) for use under the 2013
   Building Energy Efficiency Standards. The building geometry was modeled within EP6 based on the approved architectural
   bid set drawing package provided to the Consultant by the Client on February 2, 2017 as prepared by D.E. Architects and
   dated November 15, 2017. The energy model was developed under the Performance Method. Internal loads and schedules
   were specified in the model as dictated by the simulation protocol.




   Green Dinosaur, Inc.                                                                                                   Page 3 of 8




                                                                                                                               590
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 592 of 1236 Page ID
                                     #:5456


   Motor Apartments                                Energy and Water Efficiency Compliance Report                      March 16, 2018




   2. ENERGY EFFICIENCY


        2.1. ENERGY EFFICIENCY MEASURES
   The preliminary energy model for the building was developed basing our initial assumptions on the referenced project
   drawings and specifications and Prescriptive criteria outlined in 2013 Title 24, Part 6 Building Energy Efficiency Standards
   for high-rise residential buildings, when not defined. This prescriptive baseline is what the energy performance of the
   project will be ultimately compared against when we look at the percentage of time dependent value (TDV) energy savings
   over the Standard. The “Proposed Target” systems were used to generate the initial energy simulation results (Section 1.7).

   Building Envelope
                ● External Wall (Wood framed) [U-factor]: ​0.069 (2x6, 16” O.C. R-19 cavity ins.)
                ● External Wall (Wood framed) [U-factor]: ​0.072 (2x6, 16” O.C. R-19 cavity ins.)
                ● External Wall (Wood framed) [U-factor]: ​0.073 (2x6, 16” O.C. R-19 cavity ins.)
                ● External Wall (Concrete) [U-factor]: ​0.500 (140 lb/ft3 - 8in.)
                ● External Wall (Concrete) [U-factor]: ​0.424 (140 lb/ft3 - 8in.)
                ● External Wall (Concrete) [U-factor]: ​0.465 (140 lb/ft3 - 8in.)
                ● External Wall (Metal framed) [U-factor]: ​0.085 (2x6, 16” O.C. R-19 cavity ins., R-6 CI)
                ● Roof (Wood framed rafter) [U-factor]: ​0.034 (2x12 16” O.C. R-30 cavity ins.)
                ● Roof (Wood framed rafter) [aged reflectance / aged emittance]: ​0.71 / 0.84 (must be CRRC Certified Cool
                    Roofing)
                ● Floor / Soffits (Wood Framed): ​0.046 (2x6 16” O.C. R-19 cavity ins.)

   Envelope - Glazing
                ● Window to Wall Ratio (WWR) [%]: ​14.5%
                ● Fixed Window (NFRC) [U-factor / SHGC / Vis Trans]: ​0.29 / 0.23 / 0.50
                ● Operable Window (NFRC) [U-factor / SHGC / Vis Trans]: ​0.29 / 0.23 / 0.50
                ● Curtainwall or Storefront (NFRC) [U-factor / SHGC / Vis Trans]: ​0.50 / 0.27 / 0.60
                ● Glazed Doors (NFRC) [U-factor / SHGC / Vis Trans]: ​0.40 / 0.30 / 0.50

   Lighting
                   ●      High-efficacy, LED lamp types for common areas: ​Electrical Engineer has selected lower lighting power
                          density fixtures that results in a 6.9% savings.

   HVAC - Space Heating and Cooling
               ● High-efficiency 15 SEER split system heat pumps for heating, ventilating, and air-conditioning (HVAC):
                   Split system heat pumps have one outdoor unit connected to one indoor fan coil units (FCU). Seasonal
                   energy efficiency ratio (SEER) represents the “average” efficiency of HVAC equipment. By increasing this
                   value over typical code-minimum efficiencies, the equipment provides the same amount of heating and
                   cooling while using less electricity to operate it. Providing individual systems for each apartment allows
                   the system to be powered from the tenant’s electric meter, which tends to encourage more responsible
                   use and lower energy consumption.

   Domestic Water Heating
              ● Individual hot water systems: ​Gas tankless water heaters have a 85% thermal efficiency and are being
                  installed for each residential unit.
   Green Dinosaur, Inc.                                                                                                   Page 4 of 8




                                                                                                                               591
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 593 of 1236 Page ID
                                     #:5457


   Motor Apartments                                 Energy and Water Efficiency Compliance Report                                   March 16, 2018



                   ●      High-efficiency water fixtures: ​Using water-efficient fixtures (as described in Appendix B) inherently uses
                          less hot water, which reduces the amount of water being heater and overall energy consumption.


        2.2. HVAC EQUIPMENT SIZING AND SELECTION

   The residential heating and cooling loads were analyzed per apartment unit and the HVAC systems were assigned based on
   assignments in the architectural bid set drawing package.

                                              Table 1 - HVAC System selection and assignment

                                                                           Cooling                        Heating                     Fan
                          Indoor                             Net        Sensible                      Net                    Supply           Fan
         Space                       Outdoor Heat Pump
                          Fan coil                         capacity     capacity     SEER    EER    Capacity        HSPF       air          power
                                                           (kBtuh)      (kBtuh)                     (kBtuh)                   (cfm)          (HP)

    One bedroom           20HXX          25HCE418            17.8        12.46       15.0    15.0     17.6          8.4       600            0.1

    Lobby                 37HXX          25HCE436            36.0        25.2        15.0    12.0     34.8          8.5      1200           0.32

    NOTE:
    All corridors all buildings are mechanically ventilated, and not directly conditioned.
    All Carrier/ First Co. unit combinations are AHRI certified. Performance data retrieved from AHRI product rating certificate.
    Occupancy density for all spaces were assumed to be equal to what is prescribed by code unless otherwise mentioned.


        2.3. ENERGY EFFICIENCY UPDATES REQUIRED
   The bullet points below are the updates that are required to be made to the model to achieve the compliance total.

                   ●      Update and Improve HVAC split system heat pumps performance to achieve SEER=15 & HSPF=8.5 or
                          greater for all residential units as well as units serving lobby and fitness room.
                   ●      Update and Improve window performance for residential units of U-factor=0.29 and SHGC=0.23 for all
                          residential windows and NFRC certificates.
                   ●      Update and improve storefront window performance for retail and lobby and other areas with storefront
                          to U-factor=0.50 and SHGC=0.27 with CMA NFRC certificates.
                   ●      Update Metal framed wall assemblies will need a minimum R-6 continuous insulation on exterior to be at
                          U-factor=0.105 or less which is a Mandatory Measure in section 120.7 of Energy Code.


        2.4. ENERGY SAVINGS SUMMARY
   Once the energy simulation models were completed based on the Architectural Bid Set drawings, a comparative analysis
   was done to determine the energy and water performance relative to the Project Energy Targets above.

   The performance of the current proposed design energy model (in kBtu/ sq.ft TDV) anticipates using 15% less energy than
   then Title 24-2013 energy code requirements for the building. Refer to the Appendix A: Building Energy Analysis Report
   below to see additional details about the result by each energy end-use.




   Green Dinosaur, Inc.                                                                                                                 Page 5 of 8




                                                                                                                                             592
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 594 of 1236 Page ID
                                     #:5458


   Motor Apartments                            Energy and Water Efficiency Compliance Report                        March 16, 2018




   3. WATER EFFICIENCY


        3.1. WATER EFFICIENCY MEASURES
   The water calculation table was developed based on the Architectural Bid Set drawings. It was compared against the
   average regional water use in Gallons Per Capita Per Day of 131 gallons as stated in the Metropolitan Water District ​Water
   Tomorrow Annual Report to the California State Legislature, Covering Fiscal Year 2016/2017 ​(pt. 2). This baseline is
   multiplied by 2.15, the City of Los Angeles’s estimated residential occupancy per unit for the Palms-Mar Vista-Del Rey
   community Planning to determine the average daily water use per residential unit, which is 311.8 gallons per unit per day.

   preliminary energy model for the building was developed basing our initial assumptions on the referenced project drawings
   and specifications and Prescriptive criteria outlined in Title 24, Part 6 of the 2013 Building Energy Efficiency Standards for
   high-rise residential buildings, when not defined. This prescriptive baseline is what the energy performance of the project
   will be ultimately compared against when we look at the percentage of time dependent value (TDV) energy savings over the
   Standard. The “Proposed Target” systems were used to generate the initial energy simulation results (Section 1.7).

   The projected water fixture rates reflect the fixture flow rates specified in the plumbing schedule. Other elements are
   calculated using accepted industry practice. The fixture flow rates are as follows:

        ●    Showerheads: ​1.75 GPM (gallons per minute)
        ●    Lavatory faucets: ​1.5 GPM
        ●    Kitchen faucets: ​1.8 GPM
        ●    Tank water closets (toilets): ​1.28 GPF (gallons per flush)
        ●    Clothes washers: ​Energy Star certified, 5.1 WF (water factor)
        ●    Dishwashers: ​Energy Star certified, 4 GPC (gallons per cycle)


        3.2. WATER SAVINGS SUMMARY
   Once the water table calculations were completed based on the Architectural Bid Set drawings, a comparative analysis was
   done to determine the water consumption relative to the regional average household water use. The savings of the current
   proposed water calculations (in gallons) anticipates using 77.8% less water than then regional average household water
   use. Refer to the Appendix B: Water Use Calculation Table.




   Green Dinosaur, Inc.                                                                                                 Page 6 of 8




                                                                                                                             593
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 595 of 1236 Page ID
                                     #:5459


   Motor Apartments                 Energy and Water Efficiency Compliance Report   March 16, 2018




   APPENDIX A: TITLE 24-2013 COMPLIANCE REPORT




   FULL REPORT ON FOLLOWING PAGES




   Green Dinosaur, Inc.                                                                 Page 7 of 8




                                                                                             594
   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 596 of 1236 Page ID
                                        #:5460
                                   BUILDING ENERGY ANALYSIS REPORT




                                                              PROJECT:
                                             Motor Apartments
                                   10325 W Tabor Street & 3570 S Motor Ave.
                                           Los Angeles, CA 90034


                                                        Project Designer:
                                                     DE Architects AIA
                                                  1535 6th Street Suite 101
                                                  Santa Monica, CA 90401
                                                       310.451.7917


                                                     Report Prepared by:

                                                  Green Dinosaur, Inc.
                                             8695 W Washington Blvd. #205
                                                 Culver City, CA 90232
                                                     213.455.3311




                                                            Job Number:
                                                                  18010

                                                                   Date:
                                                               2/22/2018

The EnergyPro computer program has been used to perform the calculations summarized in this compliance report. This program has approval and is
  authorized by the California Energy Commission for use with both the Residential and Nonresidential 2013 Building Energy Efficiency Standards.

                                      This program developed by EnergySoft, LLC – www.energysoft.com.

EnergyPro 6. by EnergySoft       User Number: 7402                                                ID: 18010

                                                                                                                                 595
    Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 597 of 1236 Page ID
                                         #:5461
                              TABLE OF CONTENTS



       Cover Page                                                                          1
       Table of Contents                                                                   2
       Form PRF-01-E Certificate of Compliance                                             3
       HVAC System Heating and Cooling Loads Summary                                      36
       Form ECON-1 Energy Use and Cost Summary                                            63




EnergyPro 6. by EnergySoft           Job Number: ID: 18010          User Number: 7402

                                                                                        596
                            Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 598 of 1236 Page ID
                                                                 #:5462
Project Name:               Motor Apartments                                                           NRCC-PRF-01-E              Page 1 of 33
Project Address:            10325 W Tabor Street & 3570 S Motor Ave. Los Angeles 90034                 Calculation Date/Time:     17:20, Thu, Feb 22, 2018
                                                                                                                                  2018_0222 Motor Apartments_T24 2013_Improved
Compliance Scope:           NewComplete                                                                Input File Name:
                                                                                                                                  HVAC_Lighting_Recommendations_EP6.cibdx
A. PROJECT GENERAL INFORMATION
  1.    Project Location (city)                       Los Angeles                                 8.   Standards Version                               Compliance2015
  2.    CA Zip Code                                   90034                                       9.   Compliance Software (version)                   EnergyPro 6.8
  3.    Climate Zone                                  8                                          10. Building Orientation (deg)                        (E) 135 deg
  4.    Total Conditioned Floor Area in Scope         29,052   ft2                               11. Permitted Scope of Work                           NewComplete
  5.    Total Unconditioned Floor Area                25,831   ft2                               12. Building Type(s)                                  High-Rise Residential
  6.    Total # of Stories (Habitable Above Grade)    6                                          13    Gas Type                                        NaturalGas
  7.    Total # of dwelling units                     42


B. COMPLIANCE RESULTS FOR PERFORMANCE COMPONENTS (Annual TDV Energy Use, kBtu/ft 2-yr)                                                                                          § 140.1

                                                                                   BUILDING COMPLIES
          1. Energy Component                   2. Standard Design (TDV)            3. Proposed Design (TDV)              4. Compliance Margin (TDV)            5. Percent Better than Standard
Space Heating                                                                9.0                                 5.7                                     3.3                                36.7%
Space Cooling                                                               25.5                                24.3                                     1.2                                 4.7%
Indoor Fans                                                                 13.3                                 7.6                                     5.7                                42.9%
Heat Rejection                                                               2.2                                  --                                     2.2                                      --
Pumps & Misc.                                                                6.0                                  --                                     6.0                                      --
Domestic Hot Water                                                          29.0                                30.8                                    -1.8                                -6.2%
Indoor Lighting                                                             42.1                                39.2                                     2.9                                 6.9%
COMPLIANCE TOTAL                                                           127.1                               107.6                                   19.5                                 15.3%
Receptacle                                                                  40.1                                40.1                                     0.0                                 0.0%
Process                                                                       --                                  --                                      --                                      --
Other Ltg                                                                    9.0                                 9.0                                     0.0                                 0.0%
TOTAL                                                                      176.2                               156.7                                   19.5                                 11.1%




CA Building Energy Efficiency Standards- 2013 Nonresidential Compliance                    Report Version: NRCC-PRF-01-E-07072017-3995           Report Generated at: 2018-02-22 17:31:27
                                                                                                                                                                                      597
                         Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 599 of 1236 Page ID
                                                              #:5463
Project Name:             Motor Apartments                                                                 NRCC-PRF-01-E              Page 2 of 33
Project Address:          10325 W Tabor Street & 3570 S Motor Ave. Los Angeles 90034                       Calculation Date/Time:     17:20, Thu, Feb 22, 2018
                                                                                                                                      2018_0222 Motor Apartments_T24 2013_Improved
Compliance Scope:         NewComplete                                                                      Input File Name:
                                                                                                                                      HVAC_Lighting_Recommendations_EP6.cibdx
C. PRIORITY PLAN CHECK/ INSPECTION ITEMS (in order of highest to lowest TDV energy savings)
    1st    Pumps & Misc.: Check mechanical                                                           Compliance Margin By Energy Component (from Table B column 4)
   2nd     Indoor Fans: Check envelope and mechanical                                           Pumps & Misc.
    3rd    Space Heating: Check envelope and mechanical                                             Indoor Fans
    4th    Indoor Lighting: Check lighting                                                      Space Heating
                                                                                                Indoor Lighting
    5th    Heat Rejection: Check envelope and mechanical
                                                                                                Heat Rejection
    6th    Space Cooling: Check envelope and mechanical                                          Space Cooling
                                                                                             Domestic Hot Water
    7th    Domestic Hot Water: Check mechanical
                                                                                                                                             Penalty              Energy Credit


D. EXCEPTIONAL CONDITIONS
The aged solar reflectance and aged thermal emittance must be listed in the Cool Roof Rating Council database of certified products. For projects where initial reflectance is used, the initial
reflectance must be listed, and the aged reflectance is calculated by the software program and used in the compliance model.
This project includes Domestic Hot Water in the analysis. Please verify that Domestic Hot Water is included in the design for the permitted scope of work.


E. HERS VERIFICATION
This Section Does Not Apply


F. ADDITIONAL REMARKS
None
                    Provided




CA Building Energy Efficiency Standards- 2013 Nonresidential Compliance                       Report Version: NRCC-PRF-01-E-07072017-3995            Report Generated at: 2018-02-22 17:31:27
                                                                                                                                                                                            598
                         Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 600 of 1236 Page ID
                                                              #:5464
Project Name:             Motor Apartments                                                                NRCC-PRF-01-E            Page 3 of 33
Project Address:          10325 W Tabor Street & 3570 S Motor Ave. Los Angeles 90034                      Calculation Date/Time:   17:20, Thu, Feb 22, 2018
                                                                                                                                   2018_0222 Motor Apartments_T24 2013_Improved
Compliance Scope:         NewComplete                                                                     Input File Name:
                                                                                                                                   HVAC_Lighting_Recommendations_EP6.cibdx
G. COMPLIANCE PATH & CERTIFICATE OF COMPLIANCE SUMMARY
                                        Identify which building components use the performance or prescriptive path for compliance. “NA”= not in project
                                      For components that utilize the performance path, indicate the sheet number that includes mandatory notes on plans.
                                                                                                                                                                 Location of Mandatory Notes on
Building Component                             Compliance Path        Compliance Forms (required for submittal)
                                                                                                                                                                 Plans
                                                    Performance       NRCC-PRF-ENV-DETAILS (section of the NRCC-PRF-01-E)
Envelope                                            Prescriptive      NRCC-ENV-01 / 02 / 03 / 04 / 05 / 06-E
                                                    NA
                                                    Performance       NRCC-PRF-MCH-DETAILS (section of the NRCC-PRF-01-E)
Mechanical                                          Prescriptive      NRCC-MCH-01 / 02 / 03 / 04 / 05 / 06 / 07-E
                                                    NA
                                                    Performance       NRCC-PRF-PLB-DETAILS (section of the NRCC-PRF-01-E)
Domestic Hot Water                                  Prescriptive      NRCC-PLB-01-E
                                                    NA
                                                    Performance       NRCC-PRF-LTI-DETAILS (section of the NRCC-PRF-01-E)
Lighting (Indoor Conditioned)                       Prescriptive      NRCC-LTI-01 / 02 / 03 / 04 / 05-E
                                                    NA
                                                    Performance       S2 (section of the NRCC-PRF-01-E)
Covered Process:
                                                    Prescriptive      NRCC-PRC-01/ 03-E
Commercial Kitchens
                                                    NA
                                                    Performance       S3 (section of the NRCC-PRF-01-E)
Covered Process:
                                                    Prescriptive      NRCC-PRC-01/ 04-E
Computer Rooms
                                                    NA
                                                    Performance       S4 (section of the NRCC-PRF-01-E)
Covered Process:
                                                    Prescriptive      NRCC-PRC-01/ 09-E
Laboratory Exhaust
                                                    NA




CA Building Energy Efficiency Standards- 2013 Nonresidential Compliance                    Report Version: NRCC-PRF-01-E-07072017-3995            Report Generated at: 2018-02-22 17:31:27
                                                                                                                                                                                       599
                         Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 601 of 1236 Page ID
                                                              #:5465
Project Name:             Motor Apartments                                                              NRCC-PRF-01-E             Page 4 of 33
Project Address:          10325 W Tabor Street & 3570 S Motor Ave. Los Angeles 90034                    Calculation Date/Time:    17:20, Thu, Feb 22, 2018
                                                                                                                                  2018_0222 Motor Apartments_T24 2013_Improved
Compliance Scope:         NewComplete                                                                   Input File Name:
                                                                                                                                  HVAC_Lighting_Recommendations_EP6.cibdx
G. COMPLIANCE PATH & CERTIFICATE OF COMPLIANCE SUMMARY
 The following building components are only eligible for prescriptive compliance. Indicate which are   The following building components may have mandatory requirements per Part 6. Indicate
                                     relevant to the project.                                                                     which are relevant to the project.
    Yes         NA      Prescriptive Requirement      Compliance Forms                                  Yes        NA            Mandatory Requirement                  Compliance Forms
                                                                                                                                  Commissioning: §120.8
                        Lighting (Indoor
                                                      NRCC-LTI-01 / 02 / 03 / 04 / 05-E                                              Simple Systems             NRCC-CXR-01 / 02 / 03 / 05-E
                        Unconditioned) §140.6
                                                                                                                                    Complex Systems             NRCC-CXR-01 / 02 / 04 / 05-E
                        Lighting (Outdoor) §140.7     NRCC-LTO-01 / 02 / 03-E                                                       Electrical: §130.5          NRCC-ELC-01-E
                        Lighting (Sign) §140.8        NRCC-LTS-01-E                                                                Solar Ready: §110.10         NRCC-SRA-01 / 02-E
                                                                                                                                 Covered Process: §120.6        NRCC-PRC-01-E
                                                                                                                                     Parking Garage             NRCC-PRC-02-E
                        Solar Thermal Water                                                                                      Commercial Refrigeration       NRCC-PRC-05-E
                                                      NRCC-STH-01-E
                        Heating: §140.5                                                                                          Warehouse Refrigeration        NRCC-PRC-06/07/08-E
                                                                                                                                     Compressed Air             NRCC-PRC-10-E
                                                                                                                                     Process Boilers            NRCC-PRC-11-E




CA Building Energy Efficiency Standards- 2013 Nonresidential Compliance                      Report Version: NRCC-PRF-01-E-07072017-3995         Report Generated at: 2018-02-22 17:31:27
                                                                                                                                                                                      600
                         Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 602 of 1236 Page ID
                                                              #:5466
Project Name:             Motor Apartments                                                               NRCC-PRF-01-E            Page 5 of 33
Project Address:          10325 W Tabor Street & 3570 S Motor Ave. Los Angeles 90034                     Calculation Date/Time:   17:20, Thu, Feb 22, 2018
                                                                                                                                  2018_0222 Motor Apartments_T24 2013_Improved
Compliance Scope:         NewComplete                                                                    Input File Name:
                                                                                                                                  HVAC_Lighting_Recommendations_EP6.cibdx
H. CERTIFICATE OF INSTALLATION, CERTIFICATE OF ACCEPTANCE & CERTIFICATE OF VERIFICATION SUMMARY (NRCI/NRCA/NRCV) –
Documentation Author to indicate which Certificates must be submitted for the features to be recognized for compliance
                                                                                                                                                                            Confirmed
(Retain copies and verify forms are completed and signed to post in field for Field Inspector to verify).
See Tables G. and H. in MCH and LTI Details Sections for Acceptance Tests and forms by equipment.
Building Component              Compliance Forms (required for submittal)                                                                                               Pass            Fail
                                   NRCI-ENV-01-E - For all buildings
Envelope
                                    NRCA-ENV-02-F- NFRC label verification for fenestration
                                   NRCI-MCH-01-E - For all buildings with Mechanical Systems
                                    NRCA-MCH-02-A- Outdoor Air
                                    NRCA-MCH-03-A – Constant Volume Single Zone HVAC
                                    NRCA-MCH-04-H- Air Distribution Duct Leakage
                                    NRCA-MCH-05-A- Air Economizer Controls
                                    NRCA-MCH-06-A- Demand Control Ventilation
                                    NRCA-MCH-07-A – Supply Fan Variable Flow Controls
                                    NRCA-MCH-08-A- Valve Leakage Test
                                    NRCA-MCH-09-A – Supply Water Temp Reset Controls
Mechanical                          NRCA-MCH-10-A- Hydronic System Variable Flow Controls
                                    NRCA-MCH-11-A – Auto Demand Shed Controls
                                    NRCA-MCH-12-A- Packaged Direct Expansion Units
                                    NRCA-MCH-13-A- Air Handling Units and Zone Terminal Units
                                    NRCA-MCH-14-A- Distributed Energy Storage
                                    NRCA-MCH-15-A – Thermal Energy Storage
                                    NRCA-MCH-16-A- Supply Air Temp Reset Controls
                                    NRCA-MCH-17-A – Condensate Water Temp Reset Controls
                                    NRCA-MCH-18-A- Energy Management Controls Systems
                                    NRCV-MCH-04-H- Duct Leakage Test




CA Building Energy Efficiency Standards- 2013 Nonresidential Compliance                       Report Version: NRCC-PRF-01-E-07072017-3995        Report Generated at: 2018-02-22 17:31:27
                                                                                                                                                                                      601
                         Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 603 of 1236 Page ID
                                                              #:5467
Project Name:             Motor Apartments                                                                NRCC-PRF-01-E                Page 6 of 33
Project Address:          10325 W Tabor Street & 3570 S Motor Ave. Los Angeles 90034                      Calculation Date/Time:       17:20, Thu, Feb 22, 2018
                                                                                                                                       2018_0222 Motor Apartments_T24 2013_Improved
Compliance Scope:         NewComplete                                                                     Input File Name:
                                                                                                                                       HVAC_Lighting_Recommendations_EP6.cibdx
H. CERTIFICATE OF INSTALLATION, CERTIFICATE OF ACCEPTANCE & CERTIFICATE OF VERIFICATION SUMMARY (NRCI/NRCA/NRCV) –
Documentation Author to indicate which Certificates must be submitted for the features to be recognized for compliance
                                                                                                                                                                                 Confirmed
(Retain copies and verify forms are completed and signed to post in field for Field Inspector to verify).
See Tables G. and H. in MCH and LTI Details Sections for Acceptance Tests and forms by equipment.
Building Component              Compliance Forms (required for submittal)                                                                                                    Pass            Fail
                                   NRCI-PLB-01-E - For all buildings with Plumbing Systems
                                    NRCI-PLB-02-E - required on central systems in high‐rise residential, hotel/motel application.
                                    NRCI-PLB-03-E - Single dwelling unit systems in high‐rise residential, hotel/motel application.
                                    NRCI-PLB-21-E - HERS verified central systems in high‐rise residential, hotel/motel application.
Plumbing
                                    NRCI-PLB-22-E - HERS verified single dwelling unit systems in high‐rise residential, hotel/motel application.
                                    NRCV-PLB-21-H- HERS verified central systems in high‐rise residential, hotel/motel application.
                                    NRCV-PLB-22-H - HERS verified single dwelling unit systems in high‐rise residential, hotel/motel application.
                                    NRCI-STH-01-E - Any solar water heating
                                   NRCI-LTI-01-E - For all buildings
                                    NRCI-LTI-02-E - Lighting control system, or for an Energy Management Control System (EMCS)
                                   NRCI-LTI-03-E - Line-voltage track lighting integral current limiter, or for a supplementary overcurrent protection panel used to
                                energize only line-voltage track lighting
                                    NRCI-LTI-04-E - Two interlocked systems serving an auditorium, a convention center, a conference room, or a theater
Indoor Lighting
                                    NRCI-LTI-05-E - Lighting Control Credit Power Adjustment Factor (PAF)
                                    NRCI-LTI-06-E - Additional wattage installed in a video conferencing studio
                                    NRCA-LTI-02-A - Occupancy sensors and automatic time switch controls.
                                    NRCA-LTI-03-A - Automatic daylighting controls
                                    NRCA-LTI-04-A - Demand responsive lighting controls
                                   NRCI-LTO-01-E – Outdoor Lighting
Outdoor Lighting                    NRCI-LTO-02-E- EMCS Lighting Control System
                                    NRCA-LTO-02-A - Outdoor Lighting Control
Sign Lighting                      NRCI-LTS-01-E – Sign Lighting
Electrical                         NRCI-ELC-01-E - Electrical Power Distribution
Photovoltaic                       NRCI-SPV-01-E Photovoltaic Systems



CA Building Energy Efficiency Standards- 2013 Nonresidential Compliance                      Report Version: NRCC-PRF-01-E-07072017-3995              Report Generated at: 2018-02-22 17:31:27
                                                                                                                                                                                           602
                           Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 604 of 1236 Page ID
                                                                #:5468
Project Name:               Motor Apartments                                                                 NRCC-PRF-01-E              Page 7 of 33
Project Address:            10325 W Tabor Street & 3570 S Motor Ave. Los Angeles 90034                       Calculation Date/Time:     17:20, Thu, Feb 22, 2018
                                                                                                                                        2018_0222 Motor Apartments_T24 2013_Improved
Compliance Scope:           NewComplete                                                                      Input File Name:
                                                                                                                                        HVAC_Lighting_Recommendations_EP6.cibdx
H. CERTIFICATE OF INSTALLATION, CERTIFICATE OF ACCEPTANCE & CERTIFICATE OF VERIFICATION SUMMARY (NRCI/NRCA/NRCV) –
Documentation Author to indicate which Certificates must be submitted for the features to be recognized for compliance
                                                                                                                                                                                   Confirmed
(Retain copies and verify forms are completed and signed to post in field for Field Inspector to verify).
See Tables G. and H. in MCH and LTI Details Sections for Acceptance Tests and forms by equipment.
Building Component                Compliance Forms (required for submittal)                                                                                                    Pass              Fail
                                     NRCI-PRC-01-E Refrigerated Warehouse
                                      NRCA-PRC-01-F- Compressed Air Systems
                                      NRCA-PRC-02-F- Kitchen Exhaust
                                      NRCA-PRC-03-F- Garage Exhaust
Covered Process                       NRCA-PRC-04-F- Refrigerated Warehouse- Evaporator Fan Motor Controls
                                      NRCA-PRC-05-F- Refrigerated Warehouse- Evaporative Condenser Controls
                                      NRCA-PRC-06-F- Refrigerated Warehouse- Air Cooled Condenser Controls
                                      NRCA-PRC-07F- Refrigerated Warehouse- Variable Speed Compressor
                                      NRCA-PRC-08-F- Electrical Resistance Underslab Heating System


I. ENVELOPE GENERAL INFORMATION (See NRCC-PRF-ENV-DETAILS for more information)
   1.       Total Conditioned Floor Area              29,052 ft2                             5.         Number of Floors Above Grade                6                                     Confirmed
   2.       Total Unconditioned Floor Area            25,831 ft2                             6.         Number of Floors Below Grade                0
   3.       Addition Conditioned Floor Area           0 ft2




                                                                                                                                                                                         Pass


                                                                                                                                                                                                        Fail
   4.       Addition Unconditioned Floor Area         0 ft2

7. Opaque Surfaces & Orientation                                       8. Total Gross Surface Area                9. Total Fenestration Area                 10. Window to Wall Ratio
North Wall                                                                                          2                                           2                              10.7%
                                                                                         7,798 ft                                      837 ft
East Wall                                                                               12,211    ft2                              2,089   ft2                                 17.1%
South Wall                                                                               6,826    ft2                              1,537   ft2                                 22.5%
West Wall                                                                               12,394    ft2                              1,218   ft2                                 09.8%
                                              Total                                     39,229    ft2                              5,681   ft2                                 14.5%
Roof                                                                                                2                                           2                              00.0%
                                                                                         4,400 ft                                        0 ft




CA Building Energy Efficiency Standards- 2013 Nonresidential Compliance                      Report Version: NRCC-PRF-01-E-07072017-3995                Report Generated at: 2018-02-22 17:31:27
                                                                                                                                                                                                603
                                   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 605 of 1236 Page ID
                                                                        #:5469
 Project Name:                        Motor Apartments                                                                                    NRCC-PRF-01-E                       Page 8 of 33
 Project Address:                     10325 W Tabor Street & 3570 S Motor Ave. Los Angeles 90034                                          Calculation Date/Time:              17:20, Thu, Feb 22, 2018
                                                                                                                                                                              2018_0222 Motor Apartments_T24 2013_Improved
 Compliance Scope:                    NewComplete                                                                                         Input File Name:
                                                                                                                                                                              HVAC_Lighting_Recommendations_EP6.cibdx
 J. FENESTRATION ASSEMBLY SUMMARY                                                                                                                                                                                         § 110.6                Confirmed
                       1.                                              2.                                       3.                                  4.                            5.              6.           7.            8.         9.




                                                                                                                                                                                                                                                 Pass

                                                                                                                                                                                                                                                          Fail
                                                                                                                                                                                                                                       Status2
   Fenestration Assembly Name /                                                                                                                                                              Overall       Overall        Overall
                                                            Fenestration Type                       Certification Method1                Assembly Method                       Area ft2
             Tag or I.D.                                                                                                                                                                     U-factor       SHGC            VT
              Storefront Fixed                             VerticalFenestration                           NFRCRated                             SiteBuilt                        452             0.50        0.27          0.60         N
            Window Operable                                VerticalFenestration                           NFRCRated                             SiteBuilt                       2629             0.29        0.23          0.50         N
               Window Fixed                                VerticalFenestration                           NFRCRated                             SiteBuilt                        92              0.29        0.23          0.50         N
           Storefront Operable                             VerticalFenestration                           NFRCRated                             SiteBuilt                        773             0.40        0.30          0.50         N
           Double Metal Clear                              VerticalFenestration                     DefaultPerformance                          SiteBuilt                        30              0.66        0.63          0.67         N
1 Newly installed fenestration shall have a certified NFRC Label Certificate or use the CEC default tables found in Table 110.6-A and Table 110.6-B. Center of Glass (COG) values are for the glass-only, determined by the manufacturer, and are shown for ease
of verification. Site-built fenestration values are calculated per Nonresidential Appendix NA6 and are used in the analysis.
2 Status: N - New, A – Altered, E – Existing



 Taking compliance credit for fenestration shading devices? (if "Yes", see NRCC-PRF-ENV-DETAILS for more information)                                                                                                                             No


 K. OPAQUE SURFACE ASSEMBLY SUMMARY                                                                                                                                                                      § 120.7/ § 140.3                        Confirmed
                                 1.                                                            2.                                   3.                   4.               5.                 6.                      7.                 8.




                                                                                                                                                                                                                                                 Pass

                                                                                                                                                                                                                                                          Fail
                                                                                                                                                                                                                                       Status1
                                                                                                                                                   Framing             Cavity          Continuous        U-Factor / F-Factor
                         Surface Name                                                   Surface Type                           Area (ft2)
                                                                                                                                                     Type             R-Value           R-Value              / C-Factor
               W20h 8 Concrete Wall w/G9                                                ExteriorWall                              2209                NA                  0                  NA             U-Factor: 0.500             N
                 W20f 12 Concrete Wall15                                                InteriorWall                              3160                NA                  0                  NA             U-Factor: 0.376             N
                      Concrete Raised19                                                 ExteriorFloor                            14704                NA                  0                  NA             U-Factor: 0.258             N
               W13 Single Sided Stucco R23                                              ExteriorWall                              401               Wood                 19                  NA             U-Factor: 0.075             N
                  W20c 8 Concrete Wall25                                                InteriorWall                              5183                NA                  0                  NA             U-Factor: 0.348             N
               W06 Stucco Exterior R-1937                                               ExteriorWall                             11859              Wood                 19                  NA             U-Factor: 0.068             N
              W02 Gyp 2HR Interior R-1340                                               InteriorWall                              3649              Wood                 19                  NA             U-Factor: 0.061             N
               W12 Stucco Exterior R-1951                                               ExteriorWall                              1680              Wood                 19                  NA             U-Factor: 0.069             N
                 W20c 8 Concrete Wall251                                                ExteriorWall                              4422                NA                  0                  NA             U-Factor: 0.424             N
                 W20c 8 Concrete Wall252                                            UndergroundWall                               4069                NA                  0                  NA             C-Factor: 0.662             N
                      Slab On Grade126                                              UndergroundFloor                             13048                NA                  0                  NA             F-Factor: 0.730             N
                 W17 Metal Stud Wall154                                                 ExteriorWall                              1765              Metal                19                  6              U-Factor: 0.085             N
                W20f 12 Concrete Wall151                                                ExteriorWall                              101                 NA                  0                  NA             U-Factor: 0.465             N


CA Building Energy Efficiency Standards- 2013 Nonresidential Compliance                                                    Report Version: NRCC-PRF-01-E-07072017-3995                       Report Generated at: 2018-02-22 17:31:27
                                                                                                                                                                                                                                                 604
                                   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 606 of 1236 Page ID
                                                                        #:5470
 Project Name:                        Motor Apartments                                                                         NRCC-PRF-01-E               Page 9 of 33
 Project Address:                     10325 W Tabor Street & 3570 S Motor Ave. Los Angeles 90034                               Calculation Date/Time:      17:20, Thu, Feb 22, 2018
                                                                                                                                                           2018_0222 Motor Apartments_T24 2013_Improved
 Compliance Scope:                    NewComplete                                                                              Input File Name:
                                                                                                                                                           HVAC_Lighting_Recommendations_EP6.cibdx
 K. OPAQUE SURFACE ASSEMBLY SUMMARY                                                                                                                                                 § 120.7/ § 140.3                        Confirmed
                                 1.                                                  2.                                  3.             4.               5.               6.                    7.               8.




                                                                                                                                                                                                                            Pass

                                                                                                                                                                                                                                    Fail
                                                                                                                                                                                                                Status1
                                                                                                                                      Framing           Cavity     Continuous        U-Factor / F-Factor
                         Surface Name                                          Surface Type                           Area (ft2)
                                                                                                                                        Type           R-Value      R-Value              / C-Factor
                W03 Party Wall 1HR Interi178                                   InteriorWall                             8619          Wood               13               NA              U-Factor: 0.091        N
                W07 Stucco Exterior R-19184                                    ExteriorWall                             5345          Wood               19               NA              U-Factor: 0.069        N
                W05 1-Hour Exterior R-19191                                    ExteriorWall                             5657          Wood               19               NA              U-Factor: 0.072        N
                R-19 Floor No Crawlspace196                                    InteriorFloor                           14270          Wood               19               NA              U-Factor: 0.048        N
                W09 1-Hour Exterior R-19217                                    ExteriorWall                             194           Wood               19               NA              U-Factor: 0.072        N
                       Exterior R-19267                                        ExteriorWall                             382           Wood               19               NA              U-Factor: 0.073        N
                         R-30 Roof371                                               Roof                                4400          Wood               30               NA              U-Factor: 0.034        N
                 R-19 Floor Crawlspace373                                      InteriorFloor                            689           Wood               19               NA              U-Factor: 0.046        N
1 Status: N - New, A – Altered, E – Existing



 L. ROOFING PRODUCT SUMMARY                                                                                                                                                                                 § 140.3         Confirmed
                                  1.                                    2.                       3.                     4.                        5.                    6.                            7.




                                                                                                                                                                                                                            Pass

                                                                                                                                                                                                                                    Fail
                                                                  Product Density          Aged Solar              Thermal                                         Cool Roof                 Roofing Product
                          Product Type                                                                                                          SRI
                                                                      (lb/ft2)             Reflectance            Emittance                                         Credit                     Description
                          R-30 Roof371                               5.41167                    0.71                  0.84               Not Provided                   Yes              CRRC Prod. ID: R-30 Roof


 M. HVAC SYSTEM SUMMARY (see NRCC-PRF-MCH-DETAILS for more information)                                                                                                                     § 110.1 / § 110.2
                                                                                            1                                                                                                                               Confirmed
                                                                  Dry System Equipment (Fan & Economizer info included below in Table N)
           1.                          2.                  3.            4.           5.                    6.                 7.               8.                      9.                           10.          11.
                                                                                                                                                                                              Acceptance
                                                     System Type




                                                                                                                                                                                                                             Pass
                                                                                Total Heating                             Supp Heat     Total Cooling




                                                                                                                                                                                                                                    Fail
                                                                                                                                                                                                                  Status5
                                                                                                        Supp Heat                                                  Efficiency                   Testing
    Equip Name                   Equip Type          (Simple 2 or       Qty        Output                                  Output          Output
                                                                                                       Source (Y/N)                                                                         Required? (Y/N)
                                                      Complex 3)                  (kBtu/h)                                 (kBtuh)        (kBtu/h)                                                    4
                                                                                                                                                              Cooling          Heating
                                                                                                                                                          SEER-15.0 /
     Lobby_01              SZHP (Split1Phase)            Simple          1            35                   No                  0                35                            HSPF-8.5               Yes            N
                                                                                                                                                           EER-12.0
                                                                                                                                                          SEER-15.0 /
      Retail_01            SZHP (Split1Phase)            Simple          3            35                   No                  0                35                            HSPF-8.5               Yes            N
                                                                                                                                                           EER-12.0




CA Building Energy Efficiency Standards- 2013 Nonresidential Compliance                                          Report Version: NRCC-PRF-01-E-07072017-3995              Report Generated at: 2018-02-22 17:31:27
                                                                                                                                                                                                                            605
                         Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 607 of 1236 Page ID
                                                              #:5471
Project Name:             Motor Apartments                                                             NRCC-PRF-01-E             Page 10 of 33
Project Address:          10325 W Tabor Street & 3570 S Motor Ave. Los Angeles 90034                   Calculation Date/Time:    17:20, Thu, Feb 22, 2018
                                                                                                                                 2018_0222 Motor Apartments_T24 2013_Improved
Compliance Scope:         NewComplete                                                                  Input File Name:
                                                                                                                                 HVAC_Lighting_Recommendations_EP6.cibdx
M. HVAC SYSTEM SUMMARY (see NRCC-PRF-MCH-DETAILS for more information)                                                                                         § 110.1 / § 110.2
                                                      Dry System Equipment 1 (Fan & Economizer info included below in Table N)                                                               Confirmed
        1.                  2.                  3.           4.           5.           6.              7.              8.                      9.                    10.           11.
                                                                                                                                                                 Acceptance
                                          System Type




                                                                                                                                                                                             Pass
                                                                  Total Heating                    Supp Heat     Total Cooling




                                                                                                                                                                                                    Fail
                                                                                                                                                                                   Status5
                                                                                   Supp Heat                                            Efficiency                 Testing
  Equip Name           Equip Type         (Simple 2 or      Qty      Output                         Output          Output
                                                                                  Source (Y/N)                                                                 Required? (Y/N)
                                           Complex 3)               (kBtu/h)                        (kBtuh)        (kBtu/h)                                           4
                                                                                                                                  Cooling           Heating
       FC                                                                                                                        SEER-15.0 /
                    SZHP (Split1Phase)       Simple          1            29           No              0               27                           HSPF-8.4         Yes            N
 2.5_Fitness_02                                                                                                                   EER-12.9
   FC 1.5_Unit                                                                                                                   SEER-15.0 /
                    SZHP (Split1Phase)       Simple          1            18           No              0               17                           HSPF-8.4         Yes            N
     B_201                                                                                                                        EER-12.7
   FC 1.5_Unit                                                                                                                   SEER-15.0 /
                    SZHP (Split1Phase)       Simple          1            18           No              0               17                           HSPF-8.4         Yes            N
     B1_202                                                                                                                       EER-12.7
   FC 1.5_Unit                                                                                                                   SEER-15.0 /
                    SZHP (Split1Phase)       Simple          1            18           No              0               17                           HSPF-8.4         Yes            N
     D_203                                                                                                                        EER-12.7
   FC 1.5_Unit                                                                                                                   SEER-15.0 /
                    SZHP (Split1Phase)       Simple          1            18           No              0               17                           HSPF-8.4         Yes            N
     C_204                                                                                                                        EER-12.7
   FC 1.5_Unit                                                                                                                   SEER-15.0 /
                    SZHP (Split1Phase)       Simple          1            18           No              0               17                           HSPF-8.4         Yes            N
     A_205                                                                                                                        EER-12.7
  FC 1.5_Unit A                                                                                                                  SEER-15.0 /
                    SZHP (Split1Phase)       Simple          1            18           No              0               17                           HSPF-8.4         Yes            N
   (REV)_206                                                                                                                      EER-12.7
   FC 1.5_Unit                                                                                                                   SEER-15.0 /
                    SZHP (Split1Phase)       Simple          1            18           No              0               17                           HSPF-8.4         Yes            N
     A_207                                                                                                                        EER-12.7
   FC 1.5_Unit                                                                                                                   SEER-15.0 /
                    SZHP (Split1Phase)       Simple          1            18           No              0               17                           HSPF-8.4         Yes            N
     A_208                                                                                                                        EER-12.7
   FC 1.5_Unit                                                                                                                   SEER-15.0 /
                    SZHP (Split1Phase)       Simple          3            18           No              0               17                           HSPF-8.4         Yes            N
   B_301-501                                                                                                                      EER-12.7
   FC 1.5_Unit                                                                                                                   SEER-15.0 /
                    SZHP (Split1Phase)       Simple          3            18           No              0               17                           HSPF-8.4         Yes            N
   B1_302-502                                                                                                                     EER-12.7
   FC 1.5_Unit                                                                                                                   SEER-15.0 /
                    SZHP (Split1Phase)       Simple          3            18           No              0               17                           HSPF-8.4         Yes            N
   D1_303-503                                                                                                                     EER-12.7
   FC 1.5_Unit                                                                                                                   SEER-15.0 /
                    SZHP (Split1Phase)       Simple          3            18           No              0               17                           HSPF-8.4         Yes            N
   D_304-504                                                                                                                      EER-12.7
   FC 1.5_Unit                                                                                                                   SEER-15.0 /
                    SZHP (Split1Phase)       Simple          3            18           No              0               17                           HSPF-8.4         Yes            N
   C_305-505                                                                                                                      EER-12.7


CA Building Energy Efficiency Standards- 2013 Nonresidential Compliance                     Report Version: NRCC-PRF-01-E-07072017-3995         Report Generated at: 2018-02-22 17:31:27
                                                                                                                                                                                             606
                                   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 608 of 1236 Page ID
                                                                        #:5472
 Project Name:                      Motor Apartments                                                                        NRCC-PRF-01-E            Page 11 of 33
 Project Address:                   10325 W Tabor Street & 3570 S Motor Ave. Los Angeles 90034                              Calculation Date/Time:   17:20, Thu, Feb 22, 2018
                                                                                                                                                     2018_0222 Motor Apartments_T24 2013_Improved
 Compliance Scope:                  NewComplete                                                                             Input File Name:
                                                                                                                                                     HVAC_Lighting_Recommendations_EP6.cibdx
 M. HVAC SYSTEM SUMMARY (see NRCC-PRF-MCH-DETAILS for more information)                                                                                                            § 110.1 / § 110.2
                                                                     Dry System Equipment 1 (Fan & Economizer info included below in Table N)                                                                    Confirmed
            1.                         2.                      3.                4.         5.              6.              7.              8.                     9.                    10.           11.
                                                                                                                                                                                     Acceptance
                                                        System Type




                                                                                                                                                                                                                 Pass
                                                                                       Total Heating                    Supp Heat    Total Cooling




                                                                                                                                                                                                                        Fail
                                                                                                                                                                                                       Status5
                                                                                                        Supp Heat                                           Efficiency                 Testing
      Equip Name                 Equip Type             (Simple 2 or             Qty      Output                         Output         Output
                                                                                                       Source (Y/N)                                                                Required? (Y/N)
                                                         Complex 3)                      (kBtu/h)                        (kBtuh)       (kBtu/h)                                           4
                                                                                                                                                      Cooling           Heating
      FC 1.5_Unit                                                                                                                                    SEER-15.0 /
                           SZHP (Split1Phase)               Simple               3          18             No               0               17                          HSPF-8.4         Yes            N
      A_306-506                                                                                                                                       EER-12.7
     FC 1.5_Unit A                                                                                                                                   SEER-15.0 /
                           SZHP (Split1Phase)               Simple               3          18             No               0               17                          HSPF-8.4         Yes            N
      (REV)_307-5                                                                                                                                     EER-12.7
      FC 1.5_Unit                                                                                                                                    SEER-15.0 /
                           SZHP (Split1Phase)               Simple               3          18             No               0               17                          HSPF-8.4         Yes            N
      A_308-508                                                                                                                                       EER-12.7
      FC 1.5_Unit                                                                                                                                    SEER-15.0 /
                           SZHP (Split1Phase)               Simple               3          18             No               0               17                          HSPF-8.4         Yes            N
      A_309-509                                                                                                                                       EER-12.7
      FC 1.5_Unit                                                                                                                                    SEER-15.0 /
                           SZHP (Split1Phase)               Simple               1          18             No               0               17                          HSPF-8.4         Yes            N
        B_601                                                                                                                                         EER-12.7
      FC 1.5_Unit                                                                                                                                    SEER-15.0 /
                           SZHP (Split1Phase)               Simple               1          18             No               0               17                          HSPF-8.4         Yes            N
        B1_602                                                                                                                                        EER-12.7
      FC 1.5_Unit                                                                                                                                    SEER-15.0 /
                           SZHP (Split1Phase)               Simple               1          18             No               0               17                          HSPF-8.4         Yes            N
        D1_603                                                                                                                                        EER-12.7
      FC 1.5_Unit                                                                                                                                    SEER-15.0 /
                           SZHP (Split1Phase)               Simple               1          18             No               0               17                          HSPF-8.4         Yes            N
        D_604                                                                                                                                         EER-12.7
      FC 1.5_Unit                                                                                                                                    SEER-15.0 /
                           SZHP (Split1Phase)               Simple               1          18             No               0               17                          HSPF-8.4         Yes            N
        C_605                                                                                                                                         EER-12.7
      FC 1.5_Unit                                                                                                                                    SEER-15.0 /
                           SZHP (Split1Phase)               Simple               1          18             No               0               17                          HSPF-8.4         Yes            N
        A_606                                                                                                                                         EER-12.7
      FC 1.5_Unit                                                                                                                                    SEER-15.0 /
                           SZHP (Split1Phase)               Simple               1          18             No               0               17                          HSPF-8.4         Yes            N
        A_607                                                                                                                                         EER-12.7

1 Dry System Equipment includes furnaces, air handling units, heat pumps, etc.
2
    Simple Systems must complete NRCC-CXR-03-E commissioning design review form
3
    Complex Systems must complete NRCC-CXR-04-E commissioning design review form
4 A summary of which acceptance tests are applicable is provided in NRCC-PRF-MCH-DETAILS
5 Status: N - New, A – Altered, E – Existing




CA Building Energy Efficiency Standards- 2013 Nonresidential Compliance                                          Report Version: NRCC-PRF-01-E-07072017-3995        Report Generated at: 2018-02-22 17:31:27
                                                                                                                                                                                                                 607
                                    Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 609 of 1236 Page ID
                                                                         #:5473
 Project Name:                      Motor Apartments                                                                          NRCC-PRF-01-E                 Page 12 of 33
 Project Address:                   10325 W Tabor Street & 3570 S Motor Ave. Los Angeles 90034                                Calculation Date/Time:        17:20, Thu, Feb 22, 2018
                                                                                                                                                            2018_0222 Motor Apartments_T24 2013_Improved
 Compliance Scope:                  NewComplete                                                                               Input File Name:
                                                                                                                                                            HVAC_Lighting_Recommendations_EP6.cibdx
                                                                        Wet System Equipment 1                                                                                      Pumps                                Confirmed
                   12.                               13.               14.           15.          16.               17.                18.           19.          20.         21.           22.        23.     24.




                                                                                                                                                                                                                         Pass
                                                                                                                                                    Tank




                                                                                                                                                                                                                                 Fail
                                                                                                                                                                                                               Status2
                                                                                             Rated Capacity                                                                                            VSD
            Equip Name                           Equip Type           Qty      Vol (gal)                         Efficiency       Standby Loss      Ext. R        Qty         GPM           HP
                                                                                                (kBtu/h)                                                                                              (Y/N)
                                                                                                                                                    Value
        Noritz NR981-DVC2                       Instantaneous          42            1            200            EF: 0.880             NA            NA           NA          NA            NA         No       N

1 Wet System Equipment includes boilers, chillers, cooling towers, water heaters, etc.
2 Status: N - New, A – Altered, E – Existing



 Discrepancy between modeled and designed equipment sizing? (if "Yes", see Table F. "Additional Remarks" for an explanation)                                                            No


 N. ECONOMIZER & FAN SYSTEMS SUMMARY1                                                                                                                                                                § 140.4             Confirmed
           1.                  2.                                               3.                                                                   4.                                                 5.
                           Outside
                                                                          Supply Fan                                                             Return Fan
                             Air




                                                                                                                                                                                                                          Pass

                                                                                                                                                                                                                                 Fail
                                                                                                                                                                                                  Economizer Type
    Equip Name                                                                        TSP                                                                  TSP                                       (if present)
                             CFM           CFM             HP         BHP            (inch          Control          CFM         HP          BHP          (inch             Control
                                                                                      WC)                                                                  WC)
      Lobby_01               264           1200        0.320         0.320           0.85       ConstantVolume        NA         NA          NA            NA                 NA                   NoEconomizer
      Retail_01              154           1200        0.320         0.320           0.85       ConstantVolume        NA         NA          NA            NA                 NA                   NoEconomizer
        FC
                              79           1000        0.200         0.200           0.63       ConstantVolume        NA         NA          NA            NA                 NA                   NoEconomizer
  2.5_Fitness_02
    FC 1.5_Unit
                               0               600     0.100         0.100           0.53       ConstantVolume        NA         NA          NA            NA                 NA                        NA
      B_201
    FC 1.5_Unit
                               0               600     0.100         0.100           0.53       ConstantVolume        NA         NA          NA            NA                 NA                        NA
      B1_202
    FC 1.5_Unit
                               0               600     0.100         0.100           0.53       ConstantVolume        NA         NA          NA            NA                 NA                        NA
      D_203
    FC 1.5_Unit
                               0               600     0.100         0.100           0.53       ConstantVolume        NA         NA          NA            NA                 NA                        NA
      C_204
    FC 1.5_Unit
                               0               600     0.100         0.100           0.53       ConstantVolume        NA         NA          NA            NA                 NA                        NA
      A_205
   FC 1.5_Unit A
                               0               600     0.100         0.100           0.53       ConstantVolume        NA         NA          NA            NA                 NA                        NA
    (REV)_206


CA Building Energy Efficiency Standards- 2013 Nonresidential Compliance                                          Report Version: NRCC-PRF-01-E-07072017-3995            Report Generated at: 2018-02-22 17:31:27
                                                                                                                                                                                                                         608
                           Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 610 of 1236 Page ID
                                                                #:5474
Project Name:              Motor Apartments                                                           NRCC-PRF-01-E                 Page 13 of 33
Project Address:           10325 W Tabor Street & 3570 S Motor Ave. Los Angeles 90034                 Calculation Date/Time:        17:20, Thu, Feb 22, 2018
                                                                                                                                    2018_0222 Motor Apartments_T24 2013_Improved
Compliance Scope:          NewComplete                                                                Input File Name:
                                                                                                                                    HVAC_Lighting_Recommendations_EP6.cibdx
N. ECONOMIZER & FAN SYSTEMS SUMMARY1                                                                                                                                 § 140.4        Confirmed
        1.            2.                                   3.                                                                4.                                         5.
                    Outside
                                                      Supply Fan                                                         Return Fan
                      Air




                                                                                                                                                                                     Pass

                                                                                                                                                                                            Fail
                                                                                                                                                                 Economizer Type
   Equip Name                                                    TSP                                                               TSP                              (if present)
                     CFM       CFM        HP       BHP          (inch        Control           CFM       HP        BHP            (inch             Control
                                                                 WC)                                                               WC)
   FC 1.5_Unit
                      0         600      0.100     0.100        0.53      ConstantVolume        NA       NA        NA              NA                 NA               NA
     A_207
   FC 1.5_Unit
                      0         600      0.100     0.100        0.53      ConstantVolume        NA       NA        NA              NA                 NA               NA
     A_208
   FC 1.5_Unit
                      0         600      0.100     0.100        0.53      ConstantVolume        NA       NA        NA              NA                 NA               NA
   B_301-501
   FC 1.5_Unit
                      0         600      0.100     0.100        0.53      ConstantVolume        NA       NA        NA              NA                 NA               NA
   B1_302-502
   FC 1.5_Unit
                      0         600      0.100     0.100        0.53      ConstantVolume        NA       NA        NA              NA                 NA               NA
   D1_303-503
   FC 1.5_Unit
                      0         600      0.100     0.100        0.53      ConstantVolume        NA       NA        NA              NA                 NA               NA
   D_304-504
   FC 1.5_Unit
                      0         600      0.100     0.100        0.53      ConstantVolume        NA       NA        NA              NA                 NA               NA
   C_305-505
   FC 1.5_Unit
                      0         600      0.100     0.100        0.53      ConstantVolume        NA       NA        NA              NA                 NA               NA
   A_306-506
  FC 1.5_Unit A
                      0         600      0.100     0.100        0.53      ConstantVolume        NA       NA        NA              NA                 NA               NA
   (REV)_307-5
   FC 1.5_Unit
                      0         600      0.100     0.100        0.53      ConstantVolume        NA       NA        NA              NA                 NA               NA
   A_308-508
   FC 1.5_Unit
                      0         600      0.100     0.100        0.53      ConstantVolume        NA       NA        NA              NA                 NA               NA
   A_309-509
   FC 1.5_Unit
                      0         600      0.100     0.100        0.53      ConstantVolume        NA       NA        NA              NA                 NA               NA
     B_601
   FC 1.5_Unit
                      0         600      0.100     0.100        0.53      ConstantVolume        NA       NA        NA              NA                 NA               NA
     B1_602
   FC 1.5_Unit
                      0         600      0.100     0.100        0.53      ConstantVolume        NA       NA        NA              NA                 NA               NA
     D1_603


CA Building Energy Efficiency Standards- 2013 Nonresidential Compliance                    Report Version: NRCC-PRF-01-E-07072017-3995          Report Generated at: 2018-02-22 17:31:27
                                                                                                                                                                                     609
                                 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 611 of 1236 Page ID
                                                                      #:5475
 Project Name:                   Motor Apartments                                                                          NRCC-PRF-01-E                 Page 14 of 33
 Project Address:                10325 W Tabor Street & 3570 S Motor Ave. Los Angeles 90034                                Calculation Date/Time:        17:20, Thu, Feb 22, 2018
                                                                                                                                                         2018_0222 Motor Apartments_T24 2013_Improved
 Compliance Scope:               NewComplete                                                                               Input File Name:
                                                                                                                                                         HVAC_Lighting_Recommendations_EP6.cibdx
 N. ECONOMIZER & FAN SYSTEMS SUMMARY1                                                                                                                                                       § 140.4           Confirmed
          1.                2.                                              3.                                                                    4.                                           5.
                        Outside
                                                                      Supply Fan                                                              Return Fan
                          Air




                                                                                                                                                                                                              Pass

                                                                                                                                                                                                                       Fail
                                                                                                                                                                                        Economizer Type
   Equip Name                                                                     TSP                                                                   TSP                                (if present)
                          CFM           CFM           HP          BHP            (inch             Control           CFM      HP        BHP            (inch             Control
                                                                                  WC)                                                                   WC)
    FC 1.5_Unit
                             0          600         0.100         0.100          0.53         ConstantVolume         NA       NA        NA              NA                 NA                 NA
      D_604
    FC 1.5_Unit
                             0          600         0.100         0.100          0.53         ConstantVolume         NA       NA        NA              NA                 NA                 NA
      C_605
    FC 1.5_Unit
                             0          600         0.100         0.100          0.53         ConstantVolume         NA       NA        NA              NA                 NA                 NA
      A_606
    FC 1.5_Unit
                             0          600         0.100         0.100          0.53         ConstantVolume         NA       NA        NA              NA                 NA                 NA
      A_607
1 Mechanical ventilation calculations and exhaust fans are included in the NRCC-PRF-MCH-DETAILS section



 O. EQUIPMENT CONTROLS                                                                                                                                                                    § 120.2       Confirmed
                                 1.                                                                  2.                                                           3.




                                                                                                                                                                                                       Pass



                                                                                                                                                                                                                     Fail
                          Equip Name                                                           Equip Type                                                      Controls
                                                                                                                                                       No DCV Controls
                                                                                                                                                        No Economizer
                            Lobby_01                                                               SZHP
                                                                                                                                                  No Supply Air Temp. Control
                                                                                                                                                      No Optimum Start
                                                                                                                                                       No DCV Controls
                                                                                                                                                        No Economizer
                            Retail_01                                                              SZHP
                                                                                                                                                  No Supply Air Temp. Control
                                                                                                                                                      No Optimum Start
                                                                                                                                                       No DCV Controls
                                                                                                                                                        No Economizer
                       FC 2.5_Fitness_02                                                           SZHP
                                                                                                                                                  No Supply Air Temp. Control
                                                                                                                                                      No Optimum Start
                         Plant 11 - SHW                                            Service Hot Water, Primary Only                             Fixed Temperature Control, No DDC




CA Building Energy Efficiency Standards- 2013 Nonresidential Compliance                                        Report Version: NRCC-PRF-01-E-07072017-3995             Report Generated at: 2018-02-22 17:31:27
                                                                                                                                                                                                              610
                           Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 612 of 1236 Page ID
                                                                #:5476
Project Name:              Motor Apartments                                                             NRCC-PRF-01-E            Page 15 of 33
Project Address:           10325 W Tabor Street & 3570 S Motor Ave. Los Angeles 90034                   Calculation Date/Time:   17:20, Thu, Feb 22, 2018
                                                                                                                                 2018_0222 Motor Apartments_T24 2013_Improved
Compliance Scope:          NewComplete                                                                  Input File Name:
                                                                                                                                 HVAC_Lighting_Recommendations_EP6.cibdx
P. SYSTEM DISTRIBUTION SUMMARY                                                                                                                         § 120.4/ § 140.4(I)
                                                                                                               Dry System Distribution                                           Confirmed
                1.                                  2.                                  3.                        4.                                  5.




                                                                                                                                                                               Pass
                                                                                                         Duct Leakage will be                      Ducts




                                                                                                                                                                                          Fail
                                                                          Duct Leakage and Sealing
          Equip Name                           Equip Type                                                verified per NA1 and
                                                                           Required per 140.4(l)                                 Insulation R-Value          Location
                                                                                                                  NA2
           Lobby_01                               SZHP                              No                            No                     4.2                Conditioned
           Retail_01                              SZHP                              No                            No                     4.2                Conditioned
       FC 2.5_Fitness_02                          SZHP                              No                            No                     4.2                Conditioned
       FC 1.5_Unit B_201                          SZHP                              No                            No                     4.2                Conditioned
      FC 1.5_Unit B1_202                          SZHP                              No                            No                     4.2                Conditioned
      FC 1.5_Unit D_203                           SZHP                              No                            No                     4.2                Conditioned
       FC 1.5_Unit C_204                          SZHP                              No                            No                     4.2                Conditioned
       FC 1.5_Unit A_205                          SZHP                              No                            No                     4.2                Conditioned
    FC 1.5_Unit A (REV)_206                       SZHP                              No                            No                     4.2                Conditioned
       FC 1.5_Unit A_207                          SZHP                              No                            No                     4.2                Conditioned
       FC 1.5_Unit A_208                          SZHP                              No                            No                     4.2                Conditioned
    FC 1.5_Unit B_301-501                         SZHP                              No                            No                     4.2                Conditioned
    FC 1.5_Unit B1_302-502                        SZHP                              No                            No                     4.2                Conditioned
    FC 1.5_Unit D1_303-503                        SZHP                              No                            No                     4.2                Conditioned
    FC 1.5_Unit D_304-504                         SZHP                              No                            No                     4.2                Conditioned
    FC 1.5_Unit C_305-505                         SZHP                              No                            No                     4.2                Conditioned
    FC 1.5_Unit A_306-506                         SZHP                              No                            No                     4.2                Conditioned
   FC 1.5_Unit A (REV)_307-5                      SZHP                              No                            No                     4.2                Conditioned
    FC 1.5_Unit A_308-508                         SZHP                              No                            No                     4.2                Conditioned
    FC 1.5_Unit A_309-509                         SZHP                              No                            No                     4.2                Conditioned
       FC 1.5_Unit B_601                          SZHP                              No                            No                     4.2                Conditioned
      FC 1.5_Unit B1_602                          SZHP                              No                            No                     4.2                Conditioned
      FC 1.5_Unit D1_603                          SZHP                              No                            No                     4.2                Conditioned
      FC 1.5_Unit D_604                           SZHP                              No                            No                     4.2                Conditioned



CA Building Energy Efficiency Standards- 2013 Nonresidential Compliance                      Report Version: NRCC-PRF-01-E-07072017-3995       Report Generated at: 2018-02-22 17:31:27
                                                                                                                                                                                      611
                                  Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 613 of 1236 Page ID
                                                                       #:5477
 Project Name:                     Motor Apartments                                                                         NRCC-PRF-01-E               Page 16 of 33
 Project Address:                  10325 W Tabor Street & 3570 S Motor Ave. Los Angeles 90034                               Calculation Date/Time:      17:20, Thu, Feb 22, 2018
                                                                                                                                                        2018_0222 Motor Apartments_T24 2013_Improved
 Compliance Scope:                 NewComplete                                                                              Input File Name:
                                                                                                                                                        HVAC_Lighting_Recommendations_EP6.cibdx
 P. SYSTEM DISTRIBUTION SUMMARY                                                                                                                                                  § 120.4/ § 140.4(I)
                                                                                                                                       Dry System Distribution                                                 Confirmed
                      1.                                              2.                                    3.                            4.                                  5.




                                                                                                                                                                                                             Pass
                                                                                                                                 Duct Leakage will be                      Ducts




                                                                                                                                                                                                                            Fail
                                                                                                 Duct Leakage and Sealing
             Equip Name                                         Equip Type                                                       verified per NA1 and
                                                                                                  Required per 140.4(l)                                  Insulation R-Value             Location
                                                                                                                                          NA2
         FC 1.5_Unit C_605                                          SZHP                                    No                           No                      4.2                  Conditioned
         FC 1.5_Unit A_606                                          SZHP                                    No                           No                      4.2                  Conditioned
         FC 1.5_Unit A_607                                          SZHP                                    No                           No                      4.2                  Conditioned

 Does the Project Include Zonal Systems? (if "Yes", see NRCC-PRF-MCH-DETAILS for system information)                                                                                                                       Yes
 Does the Project Include a Solar Hot Water System? (if "Yes", see NRCC-PRF-MCH-DETAILS for system information)                                                                                                            No
 Multifamily or Hotel/ Motel Occupancy? (if "Yes", see NRCC-PRF-MCH-DETAILS for DHW system information)                                                                                                                    Yes


 Q. INDOOR CONDITIONED LIGHTING GENERAL INFO (see NRCC-PRF-LTI-DETAILS for more info)3                                                                                                                               § 140.6
                                                                                                                                                                                                                    Confirmed
                  1.                                      2.                                3.                              4.                                              5.




                                                                                                                                                                                                                    Pass


                                                                                                                                                                                                                                 Fail
                                           Conditioned Floor Area 2              Installed Lighting Power        Lighting Control Credits
       Occupancy Type 1,4                                                                                                                                  Additional (Custom) Allowance
                                                    (ft2)                                 (Watts)                        (Watts)
                                                                                                                                                Area Category Footnotes
                                                                                                                                                                                   Tailored Method (Watts)
                                                                                                                                                        (Watts)
 Exercise Room                                           524                               194                              0                               0                                0
 High-Rise Residential Living
                                                        9,363                                                               0                               0                                0
 Spaces
 High-Rise Residential Living
                                                       16,788                                                               0                               0                                0
 Spaces
 Lobby, Main Entry                                       527                               158                              0                               0                                0
 Retail Merchandise Sales,
                                                        1,850                             2,220                             0                               0                                0
 Wholesale Showroom
                  Building Totals:                     29,052                             NaN                               0                               0                                0
1 See Table 140.6-C
2 See NRCC-LTI-01-E for unconditioned spaces
3Lighting information for existing spaces modeled is not included in the table




CA Building Energy Efficiency Standards- 2013 Nonresidential Compliance                                          Report Version: NRCC-PRF-01-E-07072017-3995           Report Generated at: 2018-02-22 17:31:27
                                                                                                                                                                                                                    612
                                    Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 614 of 1236 Page ID
                                                                         #:5478
 Project Name:                        Motor Apartments                                                                                      NRCC-PRF-01-E             Page 17 of 33
 Project Address:                     10325 W Tabor Street & 3570 S Motor Ave. Los Angeles 90034                                            Calculation Date/Time:    17:20, Thu, Feb 22, 2018
                                                                                                                                                                      2018_0222 Motor Apartments_T24 2013_Improved
 Compliance Scope:                    NewComplete                                                                                           Input File Name:
                                                                                                                                                                      HVAC_Lighting_Recommendations_EP6.cibdx
4
    Multiple entries for an Occupancy Type may be listed in the table as these have been aggregated for Building Stories that have the same floor multiplier.


 R. INDOOR CONDITIONED LIGHTING SCHEDULE (Adapted from NRCC-LTI-01-E)1                                                                                                                                                   § 130.0
 This Section Does Not Apply
1If lighting power densities were used in the compliance model Building Departments will need to check prescriptive forms for Luminaire Schedule details.



 S1. COVERED PROCESS SUMMARY – ENCLOSED PARKING GARAGES                                                                                                                                           § 140.9
 This Section Does Not Apply


 S2. COVERED PROCESS SUMMARY – COMMERCIAL KITCHENS                                                                                                                                                § 140.9
 This Section Does Not Apply


 S3. COVERED PROCESS SUMMARY – COMPUTER ROOMS                                                                                                                                  § 140.9
 This Section Does Not Apply


 S4. COVERED PROCESS SUMMARY – LABORATORY EXHAUSTS                                                                                                                                          § 140.9
 This Section Does Not Apply


 T. UNMET LOAD HOURS
 This Section Does Not Apply


 U. ENERGY USE SUMMARY
                                                                                Standard Design Site                 Proposed Design Site                 Margin     Standard Design Site        Proposed Design Site     Margin
                          Energy Component
                                                                                      (MWh)                                (MWh)                          (MWh)            (MBtu)                      (MBtu)             (MBtu)
                              Space Heating                                                 0.0                                  9.0                            --          140.5                           --                 --
                              Space Cooling                                                18.6                                 16.0                        2.6               --                            --                 --
                                Indoor Fans                                                13.0                                  8.5                        4.5               --                            --                 --
                              Heat Rejection                                                1.6                                   --                            --            --                            --                 --
                              Pumps & Misc.                                                 6.6                                   --                            --            --                            --                 --
                          Domestic Hot Water                                                 --                                   --                            --          511.9                       542.3              -30.4
                             Indoor Lighting                                               55.2                                 51.9                        3.3               --                            --                 --
                          COMPLIANCE TOTAL                                                 95.0                                 85.4                        9.6             652.4                       542.3              110.1


CA Building Energy Efficiency Standards- 2013 Nonresidential Compliance                                                     Report Version: NRCC-PRF-01-E-07072017-3995             Report Generated at: 2018-02-22 17:31:27
                                                                                                                                                                                                                         613
                         Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 615 of 1236 Page ID
                                                              #:5479
Project Name:             Motor Apartments                                                        NRCC-PRF-01-E             Page 18 of 33
Project Address:          10325 W Tabor Street & 3570 S Motor Ave. Los Angeles 90034              Calculation Date/Time:    17:20, Thu, Feb 22, 2018
                                                                                                                            2018_0222 Motor Apartments_T24 2013_Improved
Compliance Scope:         NewComplete                                                             Input File Name:
                                                                                                                            HVAC_Lighting_Recommendations_EP6.cibdx
U. ENERGY USE SUMMARY
                                                          Standard Design Site    Proposed Design Site     Margin          Standard Design Site        Proposed Design Site     Margin
                   Energy Component
                                                                (MWh)                   (MWh)              (MWh)                 (MBtu)                      (MBtu)             (MBtu)
                      Receptacle                                  51.6                   51.6                0.0                  18.9                        18.9                   0.0
                       Process                                     --                      --                 --                    --                          --                   --
                       Other Ltg                                  10.4                   10.4                0.0                    --                          --                   --
                        TOTAL                                    157.0                   147.4               9.6                  671.3                       561.2              110.1




CA Building Energy Efficiency Standards- 2013 Nonresidential Compliance                Report Version: NRCC-PRF-01-E-07072017-3995        Report Generated at: 2018-02-22 17:31:27
                                                                                                                                                                               614
                          Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 616 of 1236 Page ID
                                                               #:5480
Project Name:              Motor Apartments                                                                 NRCC-PRF-01-E              Page 19 of 33
Project Address:           10325 W Tabor Street & 3570 S Motor Ave. Los Angeles 90034                       Calculation Date/Time:     17:20, Thu, Feb 22, 2018
                                                                                                                                       2018_0222 Motor Apartments_T24 2013_Improved
Compliance Scope:          NewComplete                                                                      Input File Name:
                                                                                                                                       HVAC_Lighting_Recommendations_EP6.cibdx
DOCUMENTATION AUTHOR'S DECLARATION STATEMENT                                                                                                           § 10-103
I certify that this Certificate of Compliance documentation is accurate and complete.

Documentation Author Name: Jason J. Lorcher
                                                                                                   Signature:
Company: Green Dinosaur, Inc.
Address: 8695 W Washington Blvd. #205                                                              Signature Date: 02/22/18
City/State/Zip: Culver City CA 90232                                                               CEA Identification (If applicable): NR13 -15-10018
Phone: 213.455.3311
RESPONSIBLE PERSON'S DECLARATION STATEMENT
I certify the following under penalty of perjury, under the laws of the State of California:
           I hereby affirm that I am eligible under the provisions of Division 3 of the Business and Professions Code to sign this document as the person responsible for its preparation; and that I am
    1
           licensed in the State of California as a civil engineer, mechanical engineer, electrical engineer, or I am a licensed architect.
           I affirm that I am eligible under the provisions of Division 3 of the Business and Professions Code by section 5537.2 or 6737.3 to sign this document as the person responsible for its
    2
           preparation; and that I am a licensed contractor performing this work.
           I affirm that I am eligible under Division 3 of the Business and Professions Code to sign this document because it pertains to a structure or type of work described as exempt pursuant to
    3
           Business and Professions Code Sections 5537, 5538 and 6737.1.

Responsible Envelope Designer Name: DE Architects AIA
                                                                                                  Signature:
Company: DE Architects AIA
Address: 1535 6th Street Suite 101                                                                 Date Signed:
City/State/Zip: Santa Monica CA 90401                                                              Declaration Statement Type:
Phone: 310.451.7917                                                                                Title:                                              License #:

Responsible Lighting Designer Name:
                                                                                                  Signature:
Company:
Address:                                                                                           Date Signed:
City/State/Zip:                                                                                    Declaration Statement Type:
Phone:                                                                                             Title:                                              License #:

Responsible Mechanical Designer Name: JaycoCal Engineering
                                                                                                  Signature:
Company: JaycoCal Engineering
Address: 232 N. Lake Ave., Suite 217                                                               Date Signed:
City/State/Zip: Pasadena CA 91101                                                                  Declaration Statement Type:
Phone: 6264492490                                                                                  Title:                                              License #: 16080


CA Building Energy Efficiency Standards- 2013 Nonresidential Compliance                        Report Version: NRCC-PRF-01-E-07072017-3995          Report Generated at: 2018-02-22 17:31:27
                                                                                                                                                                                            615
                          Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 617 of 1236 Page ID
                                                               #:5481
Project Name:               Motor Apartments                                                            NRCC-PRF-01-E            Page 20 of 33
Project Address:            10325 W Tabor Street & 3570 S Motor Ave. Los Angeles 90034                  Calculation Date/Time:   17:20, Thu, Feb 22, 2018
                                                                                                                                 2018_0222 Motor Apartments_T24 2013_Improved
Compliance Scope:           NewComplete                                                                 Input File Name:
                                                                                                                                 HVAC_Lighting_Recommendations_EP6.cibdx

NRCC-PRF-ENV-DETAILS -SECTION START-

A. OPAQUE SURFACE ASSEMBLY DETAILS                                                                                                                                           Confirmed
             1.                           2.                                                      3.                                                        4.




                                                                                                                                                                            Pass



                                                                                                                                                                                        Fail
       Surface Name                  Surface Type                                 Description of Assembly Layers                                        Notes
   W20h 8 Concrete Wall                                                              Concrete - 140 lb/ft3 - 8 in.
                                     ExteriorWall
          w/G9                                                                         Gypsum Board - 5/8 in.
                                                                                    Concrete - 140 lb/ft3 - 10 in.
 W20f 12 Concrete Wall15             InteriorWall
                                                                                      Gypsum Board - 5/8 in.
                                                                                    Compliance Insulation R0.10
     Concrete Raised19               ExteriorFloor                                   Concrete - 140 lb/ft3 - 4 in.
                                                                                          Carpet - 3/4 in.
                                                                                        Stucco - 7/8 in.
  W13 Single Sided Stucco
                                     ExteriorWall                             Wood framed wall, 16in. OC, 5.5in., R-19
           R23
                                                                                        Stucco - 7/8 in.
                                                                                      Concrete - 140 lb/ft3 - 8 in.
  W20c 8 Concrete Wall25             InteriorWall
                                                                            Air - Cavity - Wall Roof Ceiling - 4 in. or more
                                                                                         Stucco - 7/8 in.
    W06 Stucco Exterior                                                       Wood framed wall, 16in. OC, 5.5in., R-19
                                     ExteriorWall
         R-1937                                                                       Gypsum Board - 5/8 in.
                                                                                      Gypsum Board - 5/8 in.
                                                                                      Gypsum Board - 5/8 in.
                                                                                      Gypsum Board - 5/8 in.
   W02 Gyp 2HR Interior
                                     InteriorWall                             Wood framed wall, 16in. OC, 5.5in., R-19
         R-1340
                                                                                      Gypsum Board - 5/8 in.
                                                                                      Gypsum Board - 5/8 in.
                                                                                      Metal Siding - 1/16 in.
    W12 Stucco Exterior                                                       Wood framed wall, 16in. OC, 5.5in., R-19
                                     ExteriorWall
         R-1951                                                                       Gypsum Board - 5/8 in.
                                                                                      Gypsum Board - 5/8 in.
                                                                                      Concrete - 140 lb/ft3 - 8 in.
 W20c 8 Concrete Wall251             ExteriorWall
                                                                            Air - Cavity - Wall Roof Ceiling - 4 in. or more
                                                                                      Concrete - 140 lb/ft3 - 8 in.
 W20c 8 Concrete Wall252           UndergroundWall
                                                                            Air - Cavity - Wall Roof Ceiling - 4 in. or more




CA Building Energy Efficiency Standards- 2013 Nonresidential Compliance                    Report Version: NRCC-PRF-01-E-07072017-3995       Report Generated at: 2018-02-22 17:31:27
                                                                                                                                                                                   616
                          Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 618 of 1236 Page ID
                                                               #:5482
Project Name:             Motor Apartments                                                            NRCC-PRF-01-E            Page 21 of 33
Project Address:          10325 W Tabor Street & 3570 S Motor Ave. Los Angeles 90034                  Calculation Date/Time:   17:20, Thu, Feb 22, 2018
                                                                                                                               2018_0222 Motor Apartments_T24 2013_Improved
Compliance Scope:         NewComplete                                                                 Input File Name:
                                                                                                                               HVAC_Lighting_Recommendations_EP6.cibdx
A. OPAQUE SURFACE ASSEMBLY DETAILS                                                                                                                                         Confirmed
             1.                          2.                                                     3.                                                        4.




                                                                                                                                                                          Pass



                                                                                                                                                                                      Fail
       Surface Name                Surface Type                                 Description of Assembly Layers                                        Notes
                                                                               Slab Type = UnheatedSlabOnGrade
     Slab On Grade126            UndergroundFloor                                 Insulation Orientation = None
                                                                                     Insulation R-Value = R0
                                                                                        Stucco - 7/8 in.
                                                                                 Compliance Insulation R6.32
  W17 Metal Stud Wall154            ExteriorWall
                                                                            Metal framed wall, 16in. OC, 5.5in., R-19
                                                                                     Gypsum Board - 5/8 in.
                                                                                  Concrete - 140 lb/ft3 - 10 in.
 W20f 12 Concrete Wall151           ExteriorWall
                                                                                    Gypsum Board - 5/8 in.
                                                                                    Gypsum Board - 5/8 in.
    W03 Party Wall 1HR
                                    InteriorWall                            Wood framed wall, 16in. OC, 3.5in., R-13
        Interi178
                                                                                    Gypsum Board - 5/8 in.
                                                                                    Metal Siding - 1/16 in.
    W07 Stucco Exterior                                                     Wood framed wall, 16in. OC, 5.5in., R-19
                                    ExteriorWall
         R-19184                                                                    Gypsum Board - 5/8 in.
                                                                                    Gypsum Board - 5/8 in.
                                                                                       Stucco - 7/8 in.
    W05 1-Hour Exterior
                                    ExteriorWall                            Wood framed wall, 16in. OC, 5.5in., R-19
         R-19191
                                                                                    Gypsum Board - 5/8 in.
                                                                            Wood framed floor, 16in. OC, 5.5in., R-19
       R-19 Floor No
                                    InteriorFloor                                     Plywood - 1/2 in.
      Crawlspace196
                                                                                       Carpet - 3/4 in.
                                                                                       Stucco - 7/8 in.
    W09 1-Hour Exterior
                                    ExteriorWall                            Wood framed wall, 16in. OC, 5.5in., R-19
         R-19217
                                                                                    Gypsum Board - 5/8 in.
                                                                                       Stucco - 7/8 in.
     Exterior R-19267               ExteriorWall                            Wood framed wall, 16in. OC, 5.5in., R-19
                                                                                    Gypsum Board - 1/2 in.
                                                                                     Built-up roofing - 3/8 in.
                                                                                  Vapor permeable felt - 1/8 in.
                                                                                         Plywood - 1/2 in.
       R-30 Roof371                     Roof
                                                                          Air - Cavity - Wall Roof Ceiling - 4 in. or more
                                                                          Wood framed roof, 16in. OC, 11.25in., R-30
                                                                                      Gypsum Board - 1/2 in.



CA Building Energy Efficiency Standards- 2013 Nonresidential Compliance                  Report Version: NRCC-PRF-01-E-07072017-3995       Report Generated at: 2018-02-22 17:31:27
                                                                                                                                                                                 617
                                  Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 619 of 1236 Page ID
                                                                       #:5483
 Project Name:                      Motor Apartments                                                                                                                                                                                  NRCC-PRF-01-E                                                Page 22 of 33
 Project Address:                   10325 W Tabor Street & 3570 S Motor Ave. Los Angeles 90034                                                                                                                                        Calculation Date/Time:                                       17:20, Thu, Feb 22, 2018
                                                                                                                                                                                                                                                                                                   2018_0222 Motor Apartments_T24 2013_Improved
 Compliance Scope:                  NewComplete                                                                                                                                                                                       Input File Name:
                                                                                                                                                                                                                                                                                                   HVAC_Lighting_Recommendations_EP6.cibdx
 A. OPAQUE SURFACE ASSEMBLY DETAILS                                                                                                                                                                                                                                                                                                                                                                                                                 Confirmed
                  1.                                                                  2.                                                                                                                            3.                                                                                                                                                                    4.




                                                                                                                                                                                                                                                                                                                                                                                                                                                Pass



                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Fail
          Surface Name                                           Surface Type                                                                                                            Description of Assembly Layers                                                                                                                                                               Notes
                                                                                                                                                                                    Air - Floor - 3 1/2 in.
                                                                                                                                                                           Wood framed floor, 16in. OC, 5.5in., R-19
  R-19 Floor Crawlspace373                                       InteriorFloor
                                                                                                                                                                                     Plywood - 1/2 in.
                                                                                                                                                                                       Carpet - 3/4 in.


 B. OVERHANG DETAILS (Adapted from NRCC-ENV-02-E)
 This Section Does Not Apply


 C. OPAQUE DOOR SUMMARY                                                                                                                                                                                                                                                                                                                                                                                                                                   Confirmed
                       1.                                                                                            2.                                                                                       3.                                                       4.                                                   5.                                                       6.                             7.
 Opaque Door Assembly Name                                                                                                                                                                                                                                                                                                                               Overall                                                                                          Pass      Fail
                                                                                                              Door Type                                                                 Certification Method                                                   Operation                                                   Area                                                                                   Status1
         / Tag or I.D.                                                                                                                                                                                                                                                                                                                                   U-factor
            Wood Door193                                        WoodGreaterThanOrEqualTo1.75inThickDoor                                                                                 DefaultPerformance                                                          Swinging                                               624                                    0.500                                             N

1 Status: N - New, A – Altered, E – Existing



NRCC-PRF-MCH-DETAILS -SECTION START-

 A. MECHANICAL VENTILATION AND REHEAT (Adapted from 2013-NRCC-MCH-03-E)                                                                                                                                                                                                                                                                                                                                                                                    Confirmed
                                                                1. DESIGN AIR FLOWS                                                                                                                                                                                                         2. VENTILATION (§ 120.1)




                                                                                                                                                                                                                                                                                                                                                         REQ'D VENT AIR FLOW (CFM)
                                                                                            DESIGN PRIMARY MINIMUM
                                     HEATING / COOLING SYSTEM



                                                                  DESIGN PRIMARY AIR FLOW




                                                                                                                                                                                                                                                                                                                                                                                                                     TRANSFER AIRFLOW (CFM)
                                                                                                                                                                                                                                                                                                   DESIGN NUM. OF PEOPLE
                                                                                                                                                                                                                                           CONDITIONED AREA (ft2)
                                                                                                                                            MAXIMUM HEATING AIR



                                                                                                                                                                  MAXIMUM HEATING AIR
                                                                                                                      MINIMUM PRIMARY AIR




                                                                                                                                                                                                                                                                                                                            MIN. VENT PER PERSON




                                                                                                                                                                                                                                                                                                                                                                                           DESIGN VENT AIR FLOW
                                                                                                                                                                                                                                                                       MIN. VENT PER AREA
                                                                                                                                                                                          DDC CONTROL (Y/N)
                                                                                                                         FLOW FRACTION




                                                                                                                                                                    FLOW FRACTION




                                                                                                                                                                                                                     VENT SYSTEM ID
                                                                                                 AIR FLOW (CFM)




                                                                                                                                                                                                                                                                                                                                (CFM/person)
                                                                                                                                                FLOW (CFM)




                                                                                                                                                                                                                                                                                                                                                                                                                                              DCV (Y/N)
                                                                                                                                                                                                                                                                            (CFM/ft2)




                                                                                                                                                                                                                                                                                                                                                                                                                                                            Pass

                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Fail
                                                                           (CFM)




                                                                                                                                                                                                                                                                                                                                                                                                   (CFM)
   CONDITIONED
                                                 ID




    ZONE NAME




     1-Lobby_01                Lobby_01                            1,200                          NA                       NA                    NA                    NA                             N       Lobby_01                   527                                NA                    18                           15.0                    264                                     264                  NA                              N
     21-Retail_01              Retail_01                           1,200                          NA                       NA                    NA                    NA                             N       Retail_01                  1,850                              NA                    31                           15.0                    462                                     462                  NA                              N


CA Building Energy Efficiency Standards- 2013 Nonresidential Compliance                                                                                                                                       Report Version: NRCC-PRF-01-E-07072017-3995                                                                                          Report Generated at: 2018-02-22 17:31:27
                                                                                                                                                                                                                                                                                                                                                                                                                                                           618
                         Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 620 of 1236 Page ID
                                                              #:5484
Project Name:             Motor Apartments                                                                                                                                                                               NRCC-PRF-01-E                                             Page 23 of 33
Project Address:          10325 W Tabor Street & 3570 S Motor Ave. Los Angeles 90034                                                                                                                                     Calculation Date/Time:                                    17:20, Thu, Feb 22, 2018
                                                                                                                                                                                                                                                                                   2018_0222 Motor Apartments_T24 2013_Improved
Compliance Scope:         NewComplete                                                                                                                                                                                    Input File Name:
                                                                                                                                                                                                                                                                                   HVAC_Lighting_Recommendations_EP6.cibdx
A. MECHANICAL VENTILATION AND REHEAT (Adapted from 2013-NRCC-MCH-03-E)                                                                                                                                                                                                                                                                                                                                                          Confirmed
                                                     1. DESIGN AIR FLOWS                                                                                                                                                                                                    2. VENTILATION (§ 120.1)




                                                                                                                                                                                                                                                                                                                                        REQ'D VENT AIR FLOW (CFM)
                                                                                 DESIGN PRIMARY MINIMUM
                          HEATING / COOLING SYSTEM



                                                       DESIGN PRIMARY AIR FLOW




                                                                                                                                                                                                                                                                                                                                                                                           TRANSFER AIRFLOW (CFM)
                                                                                                                                                                                                                                                                                   DESIGN NUM. OF PEOPLE
                                                                                                                                                                                                                              CONDITIONED AREA (ft2)
                                                                                                                                MAXIMUM HEATING AIR



                                                                                                                                                      MAXIMUM HEATING AIR
                                                                                                          MINIMUM PRIMARY AIR




                                                                                                                                                                                                                                                                                                           MIN. VENT PER PERSON




                                                                                                                                                                                                                                                                                                                                                                    DESIGN VENT AIR FLOW
                                                                                                                                                                                                                                                       MIN. VENT PER AREA
                                                                                                                                                                            DDC CONTROL (Y/N)
                                                                                                             FLOW FRACTION




                                                                                                                                                        FLOW FRACTION




                                                                                                                                                                                                        VENT SYSTEM ID
                                                                                      AIR FLOW (CFM)




                                                                                                                                                                                                                                                                                                               (CFM/person)
                                                                                                                                    FLOW (CFM)




                                                                                                                                                                                                                                                                                                                                                                                                                    DCV (Y/N)
                                                                                                                                                                                                                                                            (CFM/ft2)




                                                                                                                                                                                                                                                                                                                                                                                                                                Pass

                                                                                                                                                                                                                                                                                                                                                                                                                                       Fail
                                                                (CFM)




                                                                                                                                                                                                                                                                                                                                                                            (CFM)
  CONDITIONED
                                      ID



   ZONE NAME




                        FC                                                                                                                                                                           FC
 22-FC 2.5_Fitness 2.5_Fitness_0                        1,000                          NA                      NA                    NA                    NA                           N       2.5_Fitness_0               524                             NA                    5                           15.0                     79                                 79               NA                             N
                         2                                                                                                                                                                            2
                     FC 1.5_Unit
 23-FC 1.5_Unit B                                            NA                        NA                      NA                    NA                    NA                           N                                   689                             NA                    2                           25.7                     51                                NA                51                             N
                       B_201
                     FC 1.5_Unit
 24-FC 1.5_Unit B                                            NA                        NA                      NA                    NA                    NA                           N                                   601                             NA                    2                           23.0                     46                                NA                46                             N
                       B1_202
                     FC 1.5_Unit
  25-FC X_Unit D                                             NA                        NA                      NA                    NA                    NA                           N                                   614                             NA                    2                           23.4                     47                                NA                47                             N
                       D_203
                     FC 1.5_Unit
 26-FC 1.5_Unit C                                            NA                        NA                      NA                    NA                    NA                           N                                   667                             NA                    2                           25.0                     50                                NA                50                             N
                       C_204
                     FC 1.5_Unit
 27-FC 1.5_Unit A                                            NA                        NA                      NA                    NA                    NA                           N                                   598                             NA                    2                           22.9                     46                                NA                46                             N
                       A_205
                    FC 1.5_Unit A
 28-FC 1.5_Unit A                                            NA                        NA                      NA                    NA                    NA                           N                                   598                             NA                    2                           22.9                     46                                NA                46                             N
                     (REV)_206
                     FC 1.5_Unit
 29-FC 1.5_Unit A                                            NA                        NA                      NA                    NA                    NA                           N                                   598                             NA                    2                           22.9                     46                                NA                46                             N
                       A_207
                     FC 1.5_Unit
 30-FC 1.5_Unit A                                            NA                        NA                      NA                    NA                    NA                           N                                   598                             NA                    2                           22.9                     46                                NA                46                             N
                       A_208
                     FC 1.5_Unit
 31-FC 1.5_Unit B                                            NA                        NA                      NA                    NA                    NA                           N                                   689                             NA                    6                           11.9                     71                                NA                71                             N
                     B_301-501
                     FC 1.5_Unit
 32-FC 1.5_Unit B                                            NA                        NA                      NA                    NA                    NA                           N                                   601                             NA                    6                           11.0                     66                                NA                66                             N
                     B1_302-502




CA Building Energy Efficiency Standards- 2013 Nonresidential Compliance                                                                                                                          Report Version: NRCC-PRF-01-E-07072017-3995                                                                                      Report Generated at: 2018-02-22 17:31:27
                                                                                                                                                                                                                                                                                                                                                                                                                                619
                         Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 621 of 1236 Page ID
                                                              #:5485
Project Name:             Motor Apartments                                                                                                                                                                              NRCC-PRF-01-E                                             Page 24 of 33
Project Address:          10325 W Tabor Street & 3570 S Motor Ave. Los Angeles 90034                                                                                                                                    Calculation Date/Time:                                    17:20, Thu, Feb 22, 2018
                                                                                                                                                                                                                                                                                  2018_0222 Motor Apartments_T24 2013_Improved
Compliance Scope:         NewComplete                                                                                                                                                                                   Input File Name:
                                                                                                                                                                                                                                                                                  HVAC_Lighting_Recommendations_EP6.cibdx
A. MECHANICAL VENTILATION AND REHEAT (Adapted from 2013-NRCC-MCH-03-E)                                                                                                                                                                                                                                                                                                                                                         Confirmed
                                                     1. DESIGN AIR FLOWS                                                                                                                                                                                                   2. VENTILATION (§ 120.1)




                                                                                                                                                                                                                                                                                                                                       REQ'D VENT AIR FLOW (CFM)
                                                                                 DESIGN PRIMARY MINIMUM
                          HEATING / COOLING SYSTEM



                                                       DESIGN PRIMARY AIR FLOW




                                                                                                                                                                                                                                                                                                                                                                                          TRANSFER AIRFLOW (CFM)
                                                                                                                                                                                                                                                                                  DESIGN NUM. OF PEOPLE
                                                                                                                                                                                                                             CONDITIONED AREA (ft2)
                                                                                                                                MAXIMUM HEATING AIR



                                                                                                                                                      MAXIMUM HEATING AIR
                                                                                                          MINIMUM PRIMARY AIR




                                                                                                                                                                                                                                                                                                          MIN. VENT PER PERSON




                                                                                                                                                                                                                                                                                                                                                                   DESIGN VENT AIR FLOW
                                                                                                                                                                                                                                                      MIN. VENT PER AREA
                                                                                                                                                                            DDC CONTROL (Y/N)
                                                                                                             FLOW FRACTION




                                                                                                                                                        FLOW FRACTION




                                                                                                                                                                                                       VENT SYSTEM ID
                                                                                      AIR FLOW (CFM)




                                                                                                                                                                                                                                                                                                              (CFM/person)
                                                                                                                                    FLOW (CFM)




                                                                                                                                                                                                                                                                                                                                                                                                                   DCV (Y/N)
                                                                                                                                                                                                                                                           (CFM/ft2)




                                                                                                                                                                                                                                                                                                                                                                                                                               Pass

                                                                                                                                                                                                                                                                                                                                                                                                                                      Fail
                                                                (CFM)




                                                                                                                                                                                                                                                                                                                                                                           (CFM)
  CONDITIONED
                                      ID



   ZONE NAME




                     FC 1.5_Unit
  33-FC X_Unit D1                                            NA                        NA                      NA                    NA                    NA                           N                                  633                             NA                    6                           11.3                     68                                NA                68                             N
                     D1_303-503
                     FC 1.5_Unit
  34-FC X_Unit D                                             NA                        NA                      NA                    NA                    NA                           N                                  614                             NA                    6                           11.1                     67                                NA                67                             N
                     D_304-504
                     FC 1.5_Unit
 35-FC 1.5_Unit C                                            NA                        NA                      NA                    NA                    NA                           N                                  667                             NA                    6                           11.7                     70                                NA                70                             N
                     C_305-505
                     FC 1.5_Unit
 36-FC 1.5_Unit A                                            NA                        NA                      NA                    NA                    NA                           N                                  598                             NA                    6                           11.0                     66                                NA                66                             N
                     A_306-506
                    FC 1.5_Unit A
 37-FC 1.5_Unit A                                            NA                        NA                      NA                    NA                    NA                           N                                  598                             NA                    6                           11.0                     66                                NA                66                             N
                     (REV)_307-5
                     FC 1.5_Unit
 38-FC 1.5_Unit A                                            NA                        NA                      NA                    NA                    NA                           N                                  598                             NA                    6                           11.0                     66                                NA                66                             N
                     A_308-508
                     FC 1.5_Unit
 39-FC 1.5_Unit A                                            NA                        NA                      NA                    NA                    NA                           N                                  598                             NA                    6                           11.0                     66                                NA                66                             N
                     A_309-509
                     FC 1.5_Unit
 40-FC 1.5_Unit B                                            NA                        NA                      NA                    NA                    NA                           N                                  689                             NA                    2                           25.7                     51                                NA                51                             N
                       B_601
                     FC 1.5_Unit
 41-FC 1.5_Unit B                                            NA                        NA                      NA                    NA                    NA                           N                                  601                             NA                    2                           23.0                     46                                NA                46                             N
                       B1_602
                     FC 1.5_Unit
  42-FC X_Unit D1                                            NA                        NA                      NA                    NA                    NA                           N                                  633                             NA                    2                           24.0                     48                                NA                48                             N
                       D1_603
                     FC 1.5_Unit
  43-FC X_Unit D                                             NA                        NA                      NA                    NA                    NA                           N                                  614                             NA                    2                           23.4                     47                                NA                47                             N
                       D_604
                     FC 1.5_Unit
 44-FC 1.5_Unit C                                            NA                        NA                      NA                    NA                    NA                           N                                  667                             NA                    2                           25.0                     50                                NA                50                             N
                       C_605


CA Building Energy Efficiency Standards- 2013 Nonresidential Compliance                                                                                                                         Report Version: NRCC-PRF-01-E-07072017-3995                                                                                      Report Generated at: 2018-02-22 17:31:27
                                                                                                                                                                                                                                                                                                                                                                                                                               620
                          Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 622 of 1236 Page ID
                                                               #:5486
Project Name:              Motor Apartments                                                                                                                                                                                         NRCC-PRF-01-E                                                Page 25 of 33
Project Address:           10325 W Tabor Street & 3570 S Motor Ave. Los Angeles 90034                                                                                                                                               Calculation Date/Time:                                       17:20, Thu, Feb 22, 2018
                                                                                                                                                                                                                                                                                                 2018_0222 Motor Apartments_T24 2013_Improved
Compliance Scope:          NewComplete                                                                                                                                                                                              Input File Name:
                                                                                                                                                                                                                                                                                                 HVAC_Lighting_Recommendations_EP6.cibdx
A. MECHANICAL VENTILATION AND REHEAT (Adapted from 2013-NRCC-MCH-03-E)                                                                                                                                                                                                                                                                                                                                                                                           Confirmed
                                                        1. DESIGN AIR FLOWS                                                                                                                                                                                                              2. VENTILATION (§ 120.1)




                                                                                                                                                                                                                                                                                                                                                           REQ'D VENT AIR FLOW (CFM)
                                                                                      DESIGN PRIMARY MINIMUM
                            HEATING / COOLING SYSTEM



                                                            DESIGN PRIMARY AIR FLOW




                                                                                                                                                                                                                                                                                                                                                                                                                            TRANSFER AIRFLOW (CFM)
                                                                                                                                                                                                                                                                                                 DESIGN NUM. OF PEOPLE
                                                                                                                                                                                                                                           CONDITIONED AREA (ft2)
                                                                                                                                            MAXIMUM HEATING AIR



                                                                                                                                                                  MAXIMUM HEATING AIR
                                                                                                                  MINIMUM PRIMARY AIR




                                                                                                                                                                                                                                                                                                                              MIN. VENT PER PERSON




                                                                                                                                                                                                                                                                                                                                                                                             DESIGN VENT AIR FLOW
                                                                                                                                                                                                                                                                    MIN. VENT PER AREA
                                                                                                                                                                                        DDC CONTROL (Y/N)
                                                                                                                     FLOW FRACTION




                                                                                                                                                                    FLOW FRACTION




                                                                                                                                                                                                                   VENT SYSTEM ID
                                                                                           AIR FLOW (CFM)




                                                                                                                                                                                                                                                                                                                                  (CFM/person)
                                                                                                                                                FLOW (CFM)




                                                                                                                                                                                                                                                                                                                                                                                                                                                     DCV (Y/N)
                                                                                                                                                                                                                                                                         (CFM/ft2)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Pass

                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Fail
                                                                     (CFM)




                                                                                                                                                                                                                                                                                                                                                                                                     (CFM)
  CONDITIONED
                                        ID



   ZONE NAME




                       FC 1.5_Unit
 45-FC 1.5_Unit A                                                 NA                        NA                         NA                        NA                    NA                           N                                     598                            NA                     2                                22.9                     46                                      NA                       46                              N
                         A_606
                       FC 1.5_Unit
 46-FC 1.5_Unit A                                                 NA                        NA                         NA                        NA                    NA                           N                                     598                            NA                     2                                22.9                     46                                      NA                       46                              N
                         A_607
                                                                                                                                                                                                              TOTAL                      42,711                                                NA                                                         NA                                      NA                      1,318


B. ZONAL SYSTEM AND TERMINAL UNIT SUMMARY                                                                                                                                                                                                                                                                                                                                                                                                                        § 140.4
          1.                                           2.                             3.                                     4.                                                5.                                                   6.                                                                                   7.                                                                                         8.                                           Confirmed
                                                                                                               Rated Capacity
                                                                                                                                                                                                                                                                                               Airflow (cfm)                                                                                                        Fan
                                                                                                                  (kBtuh)




                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Pass

                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Fail
      System ID                System Type                                            Qty                                                                         Economizer                                       Zone Name
                                                                                                                                                                                                                                                                                                                                                Min.                                                                                           ECM
                                                                                                           Heating                      Cooling                                                                                                                                 Design                              Min.                                                               BHP                     Cycles
                                                                                                                                                                                                                                                                                                                                                Ratio                                                                                          Motor
  FC 1.5_Unit B_201                             SZHP                                  1                        18.00                    17.00                                No                                 23-FC 1.5_Unit B                                                         600                             NA                          NA                          0.100
  FC 1.5_Unit B1_202                            SZHP                                  1                        18.00                    17.00                                No                                 24-FC 1.5_Unit B                                                         600                             NA                          NA                          0.100
  FC 1.5_Unit D_203                             SZHP                                  1                        18.00                    17.00                                No                                  25-FC X_Unit D                                                          600                             NA                          NA                          0.100
  FC 1.5_Unit C_204                             SZHP                                  1                        18.00                    17.00                                No                                 26-FC 1.5_Unit C                                                         600                             NA                          NA                          0.100
  FC 1.5_Unit A_205                             SZHP                                  1                        18.00                    17.00                                No                                 27-FC 1.5_Unit A                                                         600                             NA                          NA                          0.100
     FC 1.5_Unit A
                                                SZHP                                  1                        18.00                    17.00                                No                                 28-FC 1.5_Unit A                                                         600                             NA                          NA                          0.100
      (REV)_206
  FC 1.5_Unit A_207                             SZHP                                  1                        18.00                    17.00                                No                                 29-FC 1.5_Unit A                                                         600                             NA                          NA                          0.100
  FC 1.5_Unit A_208                             SZHP                                  1                        18.00                    17.00                                No                                 30-FC 1.5_Unit A                                                         600                             NA                          NA                          0.100




CA Building Energy Efficiency Standards- 2013 Nonresidential Compliance                                                                                                                                     Report Version: NRCC-PRF-01-E-07072017-3995                                                                                              Report Generated at: 2018-02-22 17:31:27
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 621
                         Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 623 of 1236 Page ID
                                                              #:5487
Project Name:             Motor Apartments                                                          NRCC-PRF-01-E                 Page 26 of 33
Project Address:          10325 W Tabor Street & 3570 S Motor Ave. Los Angeles 90034                Calculation Date/Time:        17:20, Thu, Feb 22, 2018
                                                                                                                                  2018_0222 Motor Apartments_T24 2013_Improved
Compliance Scope:         NewComplete                                                               Input File Name:
                                                                                                                                  HVAC_Lighting_Recommendations_EP6.cibdx
B. ZONAL SYSTEM AND TERMINAL UNIT SUMMARY                                                                                                                                           § 140.4
          1.                    2.            3.             4.                 5.                  6.                               7.                             8.               Confirmed
                                                    Rated Capacity
                                                                                                                                Airflow (cfm)                      Fan
                                                       (kBtuh)




                                                                                                                                                                                     Pass

                                                                                                                                                                                              Fail
      System ID            System Type       Qty                            Economizer          Zone Name
                                                                                                                                                Min.                       ECM
                                                   Heating        Cooling                                              Design       Min.                 BHP      Cycles
                                                                                                                                                Ratio                      Motor
      FC 1.5_Unit
                               SZHP           3     18.00         17.00        No            31-FC 1.5_Unit B           600          NA          NA     0.100
      B_301-501
     FC 1.5_Unit
                               SZHP           3     18.00         17.00        No            32-FC 1.5_Unit B           600          NA          NA     0.100
     B1_302-502
     FC 1.5_Unit
                               SZHP           3     18.00         17.00        No             33-FC X_Unit D1           600          NA          NA     0.100
     D1_303-503
      FC 1.5_Unit
                               SZHP           3     18.00         17.00        No             34-FC X_Unit D            600          NA          NA     0.100
      D_304-504
      FC 1.5_Unit
                               SZHP           3     18.00         17.00        No            35-FC 1.5_Unit C           600          NA          NA     0.100
      C_305-505
      FC 1.5_Unit
                               SZHP           3     18.00         17.00        No            36-FC 1.5_Unit A           600          NA          NA     0.100
      A_306-506
     FC 1.5_Unit A
                               SZHP           3     18.00         17.00        No            37-FC 1.5_Unit A           600          NA          NA     0.100
      (REV)_307-5
      FC 1.5_Unit
                               SZHP           3     18.00         17.00        No            38-FC 1.5_Unit A           600          NA          NA     0.100
      A_308-508
      FC 1.5_Unit
                               SZHP           3     18.00         17.00        No            39-FC 1.5_Unit A           600          NA          NA     0.100
      A_309-509
  FC 1.5_Unit B_601            SZHP           1     18.00         17.00        No            40-FC 1.5_Unit B           600          NA          NA     0.100
  FC 1.5_Unit B1_602           SZHP           1     18.00         17.00        No            41-FC 1.5_Unit B           600          NA          NA     0.100
  FC 1.5_Unit D1_603           SZHP           1     18.00         17.00        No             42-FC X_Unit D1           600          NA          NA     0.100
  FC 1.5_Unit D_604            SZHP           1     18.00         17.00        No             43-FC X_Unit D            600          NA          NA     0.100
  FC 1.5_Unit C_605            SZHP           1     18.00         17.00        No            44-FC 1.5_Unit C           600          NA          NA     0.100
  FC 1.5_Unit A_606            SZHP           1     18.00         17.00        No            45-FC 1.5_Unit A           600          NA          NA     0.100
  FC 1.5_Unit A_607            SZHP           1     18.00         17.00        No            46-FC 1.5_Unit A           600          NA          NA     0.100
   Lobby_015-TRM           Uncontrolled       1      NA             NA         NA               1-Lobby_01             1200          NA          NA      NA        NA
  Retail_01150-TRM         Uncontrolled       3      NA             NA         NA              21-Retail_01            1200          NA          NA      NA        NA


CA Building Energy Efficiency Standards- 2013 Nonresidential Compliance                  Report Version: NRCC-PRF-01-E-07072017-3995            Report Generated at: 2018-02-22 17:31:27
                                                                                                                                                                                     622
                         Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 624 of 1236 Page ID
                                                              #:5488
Project Name:             Motor Apartments                                                                NRCC-PRF-01-E                 Page 27 of 33
Project Address:          10325 W Tabor Street & 3570 S Motor Ave. Los Angeles 90034                      Calculation Date/Time:        17:20, Thu, Feb 22, 2018
                                                                                                                                        2018_0222 Motor Apartments_T24 2013_Improved
Compliance Scope:         NewComplete                                                                     Input File Name:
                                                                                                                                        HVAC_Lighting_Recommendations_EP6.cibdx
B. ZONAL SYSTEM AND TERMINAL UNIT SUMMARY                                                                                                                                                     § 140.4
             1.                   2.          3.               4.                  5.                     6.                               7.                                 8.               Confirmed
                                                         Rated Capacity
                                                                                                                                      Airflow (cfm)                          Fan
                                                            (kBtuh)




                                                                                                                                                                                               Pass

                                                                                                                                                                                                        Fail
      System ID              System Type      Qty                              Economizer             Zone Name
                                                                                                                                                      Min.                            ECM
                                                     Heating        Cooling                                                  Design       Min.                     BHP      Cycles
                                                                                                                                                      Ratio                           Motor
          FC
                             Uncontrolled     1           NA          NA          NA             22-FC 2.5_Fitness           1000          NA             NA       NA        NA
 2.5_Fitness170-TRM


C. EXHAUST FAN SUMMARY
This Section Does Not Apply


D. DHW EQUIPMENT SUMMARY – (Adapted from NRCC-PLB-01)                                                                                                           § 110.3                       Confirmed
        1.              2.              3.          4.               5.            6.            7.             8.               9.               10.                11.             12.




                                                                                                                                                                                              Pass


                                                                                                                                                                                                      Fail
                                                               Distribution    Rated Input                 Pilot Energy External Tank                                        Vol. of Suppl.
   DHW Name            Fuel            Type         Qty                                      Efficiency                                           Vol           Standby Loss
                                                                   Type          kBtuh                        (Btu/h)     Insulation                                         Storage Tank
     Noritz                        Instantaneou
                       Gas                          42      Nonrecirculating      200        EF: 0.880            0              NA                   1               0              NA
   NR981-DVC2                            s


E. MULTI-FAMILY CENTRAL DHW SYSTEM DETAILS
This Section Does Not Apply


F. SOLAR HOT WATER HEATING SUMMARY (Adapted from NRCC-STH-01)
This Section Does Not Apply




CA Building Energy Efficiency Standards- 2013 Nonresidential Compliance                      Report Version: NRCC-PRF-01-E-07072017-3995                  Report Generated at: 2018-02-22 17:31:27
                                                                                                                                                                                               623
                         Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 625 of 1236 Page ID
                                                              #:5489
Project Name:             Motor Apartments                                                                                                                                                                   NRCC-PRF-01-E                                           Page 28 of 33
Project Address:          10325 W Tabor Street & 3570 S Motor Ave. Los Angeles 90034                                                                                                                         Calculation Date/Time:                                  17:20, Thu, Feb 22, 2018
                                                                                                                                                                                                                                                                     2018_0222 Motor Apartments_T24 2013_Improved
Compliance Scope:         NewComplete                                                                                                                                                                        Input File Name:
                                                                                                                                                                                                                                                                     HVAC_Lighting_Recommendations_EP6.cibdx
G. MECHANICAL HVAC ACCEPTANCE TESTS & FORMS (Adapted from 2013-NRCC-MCH-01-E)                                                                                                                                                                                                                                                                                                            § RA4
Declaration of Required Acceptance Certificates (NRCA) – Acceptance Certificates that may be submitted. (Retain copies and verify forms are completed and signed to post in field for Field
Inspector to verify).
                          MCH-02A


                                            MCH-03A


                                                                      MCH-04A


                                                                                            MCH-05A


                                                                                                                      MCH-06A


                                                                                                                                MCH-07A


                                                                                                                                                     MCH-08A


                                                                                                                                                                             MCH-09A


                                                                                                                                                                                                  MCH-10A


                                                                                                                                                                                                                       MCH-11A


                                                                                                                                                                                                                                      MCH-12A


                                                                                                                                                                                                                                                                 MCH-13A


                                                                                                                                                                                                                                                                                       MCH-14A


                                                                                                                                                                                                                                                                                                             MCH-15A


                                                                                                                                                                                                                                                                                                                               MCH-16A


                                                                                                                                                                                                                                                                                                                                                               MCH-17A


                                                                                                                                                                                                                                                                                                                                                                              MCH-18A
   Test Description                                                                                                                                                                                                                                                                                                                                                                      Confirmed




                                                                                                                                                                                                                                                                                                                                   Supply Air Temp. Reset
                                                                                                Economizer Controls




                                                                                                                                                                         Supply Water Temp.




                                                                                                                                                                                                                                                                                  Dist. Energy Storage
                                                Single Zone Unitary




                                                                                                                                                                                                                   Auto Demand Shed




                                                                                                                                                                                                                                                             Auto FDD for Air &
                                                                                                                                                                                              Hyd. Variable Flow




                                                                                                                                                                                                                                                                                                                                                            Condenser Water
                                                                                                                                                                                                                                          FDD for DX Units
                                                                                                                                    Supply Fan VAV




                                                                                                                                                                                                                                                                                                                                                             Reset Controls
                                                                          Air Dist. Ducts




                                                                                                                                                         Valve leakage




                                                                                                                                                                                                                                                                                                                 TES Systems
                              Outdoor Air




 Equipment




                                                                                                                                                                                                   Control


                                                                                                                                                                                                                        Control




                                                                                                                                                                                                                                                                                          DX AC




                                                                                                                                                                                                                                                                                                                                                                                  ECMS
                                                                                                                                                                                Reset
  Requiring     # of




                                                                                                                                                                                                                                                                   Zone
                                                                                                                          DCV




                                                                                                                                                                                                                                                                                                                                                                                          Pass

                                                                                                                                                                                                                                                                                                                                                                                                 Fail
  Testing or    units
 Verification



  Plant 11 -
                   1       --                --                        --                    --                        --        --                   --                       X                    --                  --             --                          --                   --                    --                --                               --            --
    SHW
  Lobby_01         1       X                 X                         --                    --                        --        --                   --                       --                   --                  --             --                          --                   --                    --                --                               --            --
  Retail_01        3       X                 X                         --                    --                        --        --                   --                       --                   --                  --             --                          --                   --                    --                --                               --            --
     FC
2.5_Fitness_       1       X                 X                         --                    --                        --        --                   --                       --                   --                  --             --                          --                   --                    --                --                               --            --
     02
 FC 1.5_Unit
                   1       X                 --                        --                    --                        --        --                   --                       --                   --                  --             --                          --                   --                    --                --                               --            --
   B_201
 FC 1.5_Unit
                   1       X                 --                        --                    --                        --        --                   --                       --                   --                  --             --                          --                   --                    --                --                               --            --
   B1_202
 FC 1.5_Unit
                   1       X                 --                        --                    --                        --        --                   --                       --                   --                  --             --                          --                   --                    --                --                               --            --
   D_203
 FC 1.5_Unit
                   1       X                 --                        --                    --                        --        --                   --                       --                   --                  --             --                          --                   --                    --                --                               --            --
   C_204
 FC 1.5_Unit
                   1       X                 --                        --                    --                        --        --                   --                       --                   --                  --             --                          --                   --                    --                --                               --            --
   A_205
FC 1.5_Unit
                   1       X                 --                        --                    --                        --        --                   --                       --                   --                  --             --                          --                   --                    --                --                               --            --
A (REV)_206
 FC 1.5_Unit
                   1       X                 --                        --                    --                        --        --                   --                       --                   --                  --             --                          --                   --                    --                --                               --            --
   A_207


CA Building Energy Efficiency Standards- 2013 Nonresidential Compliance                                                                                                       Report Version: NRCC-PRF-01-E-07072017-3995                                                                                Report Generated at: 2018-02-22 17:31:27
                                                                                                                                                                                                                                                                                                                                                                                         624
                         Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 626 of 1236 Page ID
                                                              #:5490
Project Name:             Motor Apartments                                                                                                                                                                   NRCC-PRF-01-E                                           Page 29 of 33
Project Address:          10325 W Tabor Street & 3570 S Motor Ave. Los Angeles 90034                                                                                                                         Calculation Date/Time:                                  17:20, Thu, Feb 22, 2018
                                                                                                                                                                                                                                                                     2018_0222 Motor Apartments_T24 2013_Improved
Compliance Scope:         NewComplete                                                                                                                                                                        Input File Name:
                                                                                                                                                                                                                                                                     HVAC_Lighting_Recommendations_EP6.cibdx
G. MECHANICAL HVAC ACCEPTANCE TESTS & FORMS (Adapted from 2013-NRCC-MCH-01-E)                                                                                                                                                                                                                                                                                                            § RA4
Declaration of Required Acceptance Certificates (NRCA) – Acceptance Certificates that may be submitted. (Retain copies and verify forms are completed and signed to post in field for Field
Inspector to verify).
                          MCH-02A


                                            MCH-03A


                                                                      MCH-04A


                                                                                            MCH-05A


                                                                                                                      MCH-06A


                                                                                                                                MCH-07A


                                                                                                                                                     MCH-08A


                                                                                                                                                                             MCH-09A


                                                                                                                                                                                                  MCH-10A


                                                                                                                                                                                                                       MCH-11A


                                                                                                                                                                                                                                      MCH-12A


                                                                                                                                                                                                                                                                 MCH-13A


                                                                                                                                                                                                                                                                                       MCH-14A


                                                                                                                                                                                                                                                                                                             MCH-15A


                                                                                                                                                                                                                                                                                                                               MCH-16A


                                                                                                                                                                                                                                                                                                                                                               MCH-17A


                                                                                                                                                                                                                                                                                                                                                                              MCH-18A
   Test Description                                                                                                                                                                                                                                                                                                                                                                      Confirmed




                                                                                                                                                                                                                                                                                                                                   Supply Air Temp. Reset
                                                                                                Economizer Controls




                                                                                                                                                                         Supply Water Temp.




                                                                                                                                                                                                                                                                                  Dist. Energy Storage
                                                Single Zone Unitary




                                                                                                                                                                                                                   Auto Demand Shed




                                                                                                                                                                                                                                                             Auto FDD for Air &
                                                                                                                                                                                              Hyd. Variable Flow




                                                                                                                                                                                                                                                                                                                                                            Condenser Water
                                                                                                                                                                                                                                          FDD for DX Units
                                                                                                                                    Supply Fan VAV




                                                                                                                                                                                                                                                                                                                                                             Reset Controls
                                                                          Air Dist. Ducts




                                                                                                                                                         Valve leakage




                                                                                                                                                                                                                                                                                                                 TES Systems
                              Outdoor Air




 Equipment




                                                                                                                                                                                                   Control


                                                                                                                                                                                                                        Control




                                                                                                                                                                                                                                                                                          DX AC




                                                                                                                                                                                                                                                                                                                                                                                  ECMS
                                                                                                                                                                                Reset
  Requiring     # of




                                                                                                                                                                                                                                                                   Zone
                                                                                                                          DCV




                                                                                                                                                                                                                                                                                                                                                                                          Pass

                                                                                                                                                                                                                                                                                                                                                                                                 Fail
  Testing or    units
 Verification



 FC 1.5_Unit
                   1       X                 --                        --                    --                        --        --                   --                       --                   --                  --             --                          --                   --                    --                --                               --            --
   A_208
 FC 1.5_Unit
                   3       X                 --                        --                    --                        --        --                   --                       --                   --                  --             --                          --                   --                    --                --                               --            --
 B_301-501
 FC 1.5_Unit
                   3       X                 --                        --                    --                        --        --                   --                       --                   --                  --             --                          --                   --                    --                --                               --            --
 B1_302-502
FC 1.5_Unit
                   3       X                 --                        --                    --                        --        --                   --                       --                   --                  --             --                          --                   --                    --                --                               --            --
D1_303-503
 FC 1.5_Unit
                   3       X                 --                        --                    --                        --        --                   --                       --                   --                  --             --                          --                   --                    --                --                               --            --
 D_304-504
 FC 1.5_Unit
                   3       X                 --                        --                    --                        --        --                   --                       --                   --                  --             --                          --                   --                    --                --                               --            --
 C_305-505
 FC 1.5_Unit
                   3       X                 --                        --                    --                        --        --                   --                       --                   --                  --             --                          --                   --                    --                --                               --            --
 A_306-506
 FC 1.5_Unit
      A            3       X                 --                        --                    --                        --        --                   --                       --                   --                  --             --                          --                   --                    --                --                               --            --
(REV)_307-5
 FC 1.5_Unit
                   3       X                 --                        --                    --                        --        --                   --                       --                   --                  --             --                          --                   --                    --                --                               --            --
 A_308-508
 FC 1.5_Unit
                   3       X                 --                        --                    --                        --        --                   --                       --                   --                  --             --                          --                   --                    --                --                               --            --
 A_309-509


CA Building Energy Efficiency Standards- 2013 Nonresidential Compliance                                                                                                       Report Version: NRCC-PRF-01-E-07072017-3995                                                                                Report Generated at: 2018-02-22 17:31:27
                                                                                                                                                                                                                                                                                                                                                                                         625
                         Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 627 of 1236 Page ID
                                                              #:5491
Project Name:             Motor Apartments                                                                                                                                                                   NRCC-PRF-01-E                                           Page 30 of 33
Project Address:          10325 W Tabor Street & 3570 S Motor Ave. Los Angeles 90034                                                                                                                         Calculation Date/Time:                                  17:20, Thu, Feb 22, 2018
                                                                                                                                                                                                                                                                     2018_0222 Motor Apartments_T24 2013_Improved
Compliance Scope:         NewComplete                                                                                                                                                                        Input File Name:
                                                                                                                                                                                                                                                                     HVAC_Lighting_Recommendations_EP6.cibdx
G. MECHANICAL HVAC ACCEPTANCE TESTS & FORMS (Adapted from 2013-NRCC-MCH-01-E)                                                                                                                                                                                                                                                                                                            § RA4
Declaration of Required Acceptance Certificates (NRCA) – Acceptance Certificates that may be submitted. (Retain copies and verify forms are completed and signed to post in field for Field
Inspector to verify).
                          MCH-02A


                                            MCH-03A


                                                                      MCH-04A


                                                                                            MCH-05A


                                                                                                                      MCH-06A


                                                                                                                                MCH-07A


                                                                                                                                                     MCH-08A


                                                                                                                                                                             MCH-09A


                                                                                                                                                                                                  MCH-10A


                                                                                                                                                                                                                       MCH-11A


                                                                                                                                                                                                                                      MCH-12A


                                                                                                                                                                                                                                                                 MCH-13A


                                                                                                                                                                                                                                                                                       MCH-14A


                                                                                                                                                                                                                                                                                                             MCH-15A


                                                                                                                                                                                                                                                                                                                               MCH-16A


                                                                                                                                                                                                                                                                                                                                                               MCH-17A


                                                                                                                                                                                                                                                                                                                                                                              MCH-18A
   Test Description                                                                                                                                                                                                                                                                                                                                                                      Confirmed




                                                                                                                                                                                                                                                                                                                                   Supply Air Temp. Reset
                                                                                                Economizer Controls




                                                                                                                                                                         Supply Water Temp.




                                                                                                                                                                                                                                                                                  Dist. Energy Storage
                                                Single Zone Unitary




                                                                                                                                                                                                                   Auto Demand Shed




                                                                                                                                                                                                                                                             Auto FDD for Air &
                                                                                                                                                                                              Hyd. Variable Flow




                                                                                                                                                                                                                                                                                                                                                            Condenser Water
                                                                                                                                                                                                                                          FDD for DX Units
                                                                                                                                    Supply Fan VAV




                                                                                                                                                                                                                                                                                                                                                             Reset Controls
                                                                          Air Dist. Ducts




                                                                                                                                                         Valve leakage




                                                                                                                                                                                                                                                                                                                 TES Systems
                              Outdoor Air




 Equipment




                                                                                                                                                                                                   Control


                                                                                                                                                                                                                        Control




                                                                                                                                                                                                                                                                                          DX AC




                                                                                                                                                                                                                                                                                                                                                                                  ECMS
                                                                                                                                                                                Reset
  Requiring     # of




                                                                                                                                                                                                                                                                   Zone
                                                                                                                          DCV




                                                                                                                                                                                                                                                                                                                                                                                          Pass

                                                                                                                                                                                                                                                                                                                                                                                                 Fail
  Testing or    units
 Verification



 FC 1.5_Unit
                   1       X                 --                        --                    --                        --        --                   --                       --                   --                  --             --                          --                   --                    --                --                               --            --
   B_601
 FC 1.5_Unit
                   1       X                 --                        --                    --                        --        --                   --                       --                   --                  --             --                          --                   --                    --                --                               --            --
   B1_602
 FC 1.5_Unit
                   1       X                 --                        --                    --                        --        --                   --                       --                   --                  --             --                          --                   --                    --                --                               --            --
   D1_603
 FC 1.5_Unit
                   1       X                 --                        --                    --                        --        --                   --                       --                   --                  --             --                          --                   --                    --                --                               --            --
   D_604
 FC 1.5_Unit
                   1       X                 --                        --                    --                        --        --                   --                       --                   --                  --             --                          --                   --                    --                --                               --            --
   C_605
 FC 1.5_Unit
                   1       X                 --                        --                    --                        --        --                   --                       --                   --                  --             --                          --                   --                    --                --                               --            --
   A_606
 FC 1.5_Unit
                   1       X                 --                        --                    --                        --        --                   --                       --                   --                  --             --                          --                   --                    --                --                               --            --
   A_607


H. EVAPORATIVE COOLER SUMMARY
This Section Does Not Apply




CA Building Energy Efficiency Standards- 2013 Nonresidential Compliance                                                                                                       Report Version: NRCC-PRF-01-E-07072017-3995                                                                                Report Generated at: 2018-02-22 17:31:27
                                                                                                                                                                                                                                                                                                                                                                                         626
                                Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 628 of 1236 Page ID
                                                                     #:5492
 Project Name:                    Motor Apartments                                                                                   NRCC-PRF-01-E                  Page 31 of 33
 Project Address:                 10325 W Tabor Street & 3570 S Motor Ave. Los Angeles 90034                                         Calculation Date/Time:         17:20, Thu, Feb 22, 2018
                                                                                                                                                                    2018_0222 Motor Apartments_T24 2013_Improved
 Compliance Scope:                NewComplete                                                                                        Input File Name:
                                                                                                                                                                    HVAC_Lighting_Recommendations_EP6.cibdx

NRCC-PRF-LTI-DETAILS -SECTION START-

 A. INDOOR CONDITIONED LIGHTING CONTROL CREDITS (Adapted from NRCC-LTI-02-E)                                                                                                                       § 140.6
 This Section Does Not Apply


 B. INDOOR CONDITIONED LIGHTING MANDATORY LIGHTING CONTROLS (Adapted from NRCC-LTI-02-E)                                                                                                                                     § 130.1
 This Section Does Not Apply
§130.1(a) = Manual area controls; §130.0(b) = Multi Level; §130.1(c) = Auto Shut-Off; §130.1(d) = Mandatory Daylight; §130.1(e) = Demand Responsive


 C. TAILORED METHOD CONDITIONED LIGHTING POWER ALLOWANCE SUMMARY AND CHECKLIST (Adapted from NRCC-LTI-04-E)                                                                                                  § 140.6
 General lighting power (see Table D)                                                                                                                                                                                    0
 General lighting power from special function areas (see Table E)                                                                                                                                                       NA
 Additional "use it or lose it" (See Table G)                                                                                                                                                                            0
                                                                                                                                                                                               Total watts               0


 D. GENERAL LIGHTING POWER (Adapted from NRCC-LTI-04-E)                                                                                                                                                            § 140.6-D
 This Section Does Not Apply


 E. GENERAL LIGHTING FROM SPECIAL FUNCTION AREAS (Adapted from NRCC-LTI-04-E)                                                                                                                                      § 140.6(c) 3H
                                                                                             Illuminance Value         Room Cavity Ratio                                                                                Confirmed
   Room Number                               Primary Function Area                                                                                    Allowed LPD        Floor Area (ft2)       Allowed Watts
                                                                                                   (LUX)                  (Table G)                                                                                    Pass          Fail
           NA                                            NA                                           NA                        NA                        NA                    NA                    NA
Note: Tailored Method for Special Function Areas is not currently implemented


 F. ROOM CAVITY RATIO (Adapted from NRCC-LTI-04-E)
                                                                                                               Rectangular Spaces
                                                                                                                                                                                                                              Confirmed
        Room Number                            Task/Activity Description                       Room Length (ft)                    Room Width (ft)             Room Cavity Height (ft)                  RCR
                                                                                                                                                                                                                              Pass    Fail
                NA                                          NA                                          NA                                 NA                              NA                            NA
 Non-Rectangular Spaces
 This Section Does Not Apply


CA Building Energy Efficiency Standards- 2013 Nonresidential Compliance                                              Report Version: NRCC-PRF-01-E-07072017-3995                 Report Generated at: 2018-02-22 17:31:27
                                                                                                                                                                                                                              627
                                 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 629 of 1236 Page ID
                                                                      #:5493
 Project Name:                    Motor Apartments                                                                      NRCC-PRF-01-E             Page 32 of 33
 Project Address:                 10325 W Tabor Street & 3570 S Motor Ave. Los Angeles 90034                            Calculation Date/Time:    17:20, Thu, Feb 22, 2018
                                                                                                                                                  2018_0222 Motor Apartments_T24 2013_Improved
 Compliance Scope:                NewComplete                                                                           Input File Name:
                                                                                                                                                  HVAC_Lighting_Recommendations_EP6.cibdx
Note: All applicable spaces are listed under the Non-Rectangular Spaces table


 G. ADDITIONAL “USE IT OR LOSE IT” (Adapted from NRCC-LTI-04-E)
                        1.                                                2.                                   3.                                     4.                                         Confirmed
                                                      Combined Floor Display and Task            Combined Ornamental and Special                                             Allowed Watts




                                                                                                                                                                                                Pass


                                                                                                                                                                                                            Fail
                 Wall Display                                                                                                              Very Valuable Merchandise
                                                                 Lighting                                Effects Lighting
                        0                                                  0                                   0                                       0                           0


 5. Wall Display
 This Section Does Not Apply


 6. Floor Display and Task Lighting
 This Section Does Not Apply


 7. Combined Ornamental and Special Effects Lighting
 This Section Does Not Apply


 8. Very Valuable Merchandise
 This Section Does Not Apply


 H. INDOOR & OUTDOOR LIGHTING ACCEPTANCE TESTS & FORMS (Adapted from NRCC-LTI-01-E and NRCC-LTO-01-E)                                                                                                  § 130.4
 Declaration of Required Acceptance Certificates (NRCA) –Acceptance Certificates that must be verified in the field. (Retain copies and verify forms are completed and signed to post in field for
                                                                                   Field Inspector to verify).
                                                                                                                    Indoor                                                   Outdoor              Confirmed
                             Test Description
                                                                                    NRCA-LTI-02-A              NRCA-LTI-03-A                 NRCA-LTI-04-A               NRCA-LTO-02-A




                                                                                                                                                                                                  Pass


                                                                                                                                                                                                             Fail
     Equipment Requiring                                                        Occ Sensors / Auto Time
                                                   # of units                                                  Auto Daylight               Demand Responsive            Outdoor Controls
     Testing or Verification                                                            Switch
       Occupant Sensors                                 0
    Automatic Time Switch                               0
     Automatic Daylighting                              0
      Demand Responsive                                 0
        Outdoor Controls                                0



CA Building Energy Efficiency Standards- 2013 Nonresidential Compliance                                    Report Version: NRCC-PRF-01-E-07072017-3995         Report Generated at: 2018-02-22 17:31:27
                                                                                                                                                                                                       628
                         Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 630 of 1236 Page ID
                                                              #:5494
Project Name:             Motor Apartments                                                        NRCC-PRF-01-E            Page 33 of 33
Project Address:          10325 W Tabor Street & 3570 S Motor Ave. Los Angeles 90034              Calculation Date/Time:   17:20, Thu, Feb 22, 2018
                                                                                                                           2018_0222 Motor Apartments_T24 2013_Improved
Compliance Scope:         NewComplete                                                             Input File Name:
                                                                                                                           HVAC_Lighting_Recommendations_EP6.cibdx




CA Building Energy Efficiency Standards- 2013 Nonresidential Compliance                Report Version: NRCC-PRF-01-E-07072017-3995     Report Generated at: 2018-02-22 17:31:27
                                                                                                                                                                            629
     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 631 of 1236 Page ID
                                          #:5495
HVAC SYSTEM HEATING AND COOLING LOADS SUMMARY
Project Name                                                                                                                           Date
Motor Apartments                                                                                                                        2/22/2018
System Name                                                                                                                            Floor Area
Lobby_01                                                                                                                                         527
ENGINEERING CHECKS                                     SYSTEM LOAD
Number of Systems                                 1                                             COIL COOLING PEAK                    COIL HTG. PEAK
Heating System                                                                                 CFM        Sensible        Latent     CFM          Sensible
     Output per System                      34,800                    Total Room Loads          1,764        37,344          1,318    1,140             41,583

     Total Output (Btuh)                    34,800              Return Vented Lighting                                0

     Output (Btuh/sqft)                         66.0                    Return Air Ducts                       1,867                                     2,079

Cooling System                                                                 Return Fan                             0                                      0

     Output per System                      36,000                             Ventilation           40         572            101         40            1,284

     Total Output (Btuh)                    36,000                            Supply Fan                        953                                       -953

     Total Output (Tons)                         3.0                    Supply Air Ducts                       1,867                                     2,079

     Total Output (Btuh/sqft)                   68.3

     Total Output (sqft/Ton)                   175.7            TOTAL SYSTEM LOAD                            42,604          1,418                      46,072

Air System
     CFM per System                            1,200 HVAC EQUIPMENT SELECTION

     Airflow (cfm)                             1,200 First Co 37HXX_Carrier 25HCE436                         29,046          5,124                      29,132

     Airflow (cfm/sqft)                         2.28

     Airflow (cfm/Ton)                         400.0

     Outside Air (%)                           3.3 % Total Adjusted System Output                            29,046          5,124                      29,132
                                                0.08   (Adjusted for Peak Design conditions)
     Outside Air (cfm/sqft)
                                       TIME OF SYSTEM PEAK
Note: values above given at ARI conditions                                                                                Aug 3 PM                  Jan 1 AM
HEATING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Heating Peak)

38 ºF           67 ºF                  67 ºF           105 ºF



 Outside Air
   40 cfm               Supply Fan         Heating Coil                                                                                     104 ºF
                          1,200 cfm



  68 ºF                                                                                                                                         70 ºF




COOLING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Cooling Peak)

92 / 68 ºF                    79 / 63 ºF          79 / 63 ºF    55 / 54 ºF



 Outside Air
   40 cfm                              Supply Fan                                                                                          57 / 55 ºF
                                                       Cooling Coil
                                        1,200 cfm
                                                                                                               43.4 %

   78 / 63 ºF                                                                                                                              77 / 62 ºF




 EnergyPro 6. by EnergySoft           User Number: 7402                                                   ID: 18010                         Page 36 of 63

                                                                                                                                        630
     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 632 of 1236 Page ID
                                          #:5496
HVAC SYSTEM HEATING AND COOLING LOADS SUMMARY
Project Name                                                                                                                         Date
Motor Apartments                                                                                                                      2/22/2018
System Name                                                                                                                          Floor Area
Retail_01                                                                                                                                   1,850
ENGINEERING CHECKS                                     SYSTEM LOAD
Number of Systems                                 3                                             COIL COOLING PEAK                  COIL HTG. PEAK
Heating System                                                                                 CFM      Sensible        Latent     CFM        Sensible
     Output per System                      34,800                    Total Room Loads          3,719      69,041          3,700      893           33,707

     Total Output (Btuh)                   104,400              Return Vented Lighting                              0

     Output (Btuh/sqft)                         56.4                    Return Air Ducts                     3,452                                    1,685

Cooling System                                                                 Return Fan                           0                                     0

     Output per System                      36,000                             Ventilation       139         1,851          -273      139             4,683

     Total Output (Btuh)                   108,000                            Supply Fan                     2,859                                    -2,859

     Total Output (Tons)                         9.0                    Supply Air Ducts                     3,452                                    1,685

     Total Output (Btuh/sqft)                   58.4

     Total Output (sqft/Ton)                   205.6            TOTAL SYSTEM LOAD                          80,654          3,427                    38,901

Air System
     CFM per System                            1,200 HVAC EQUIPMENT SELECTION

     Airflow (cfm)                             3,600 First Co 37HXX_Carrier 25HCE436                       82,645         19,211                    87,395

     Airflow (cfm/sqft)                         1.95

     Airflow (cfm/Ton)                         400.0

     Outside Air (%)                           3.9 % Total Adjusted System Output                          82,645         19,211                    87,395
                                                0.08   (Adjusted for Peak Design conditions)
     Outside Air (cfm/sqft)
                                       TIME OF SYSTEM PEAK
Note: values above given at ARI conditions                                                                              Oct 2 PM                Jan 1 AM
HEATING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Heating Peak)

38 ºF           68 ºF                  68 ºF           105 ºF



 Outside Air
   139 cfm              Supply Fan         Heating Coil                                                                                   105 ºF
                          3,600 cfm



  70 ºF                                                                                                                                     70 ºF




COOLING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Cooling Peak)

87 / 64 ºF                    75 / 61 ºF          75 / 61 ºF    55 / 53 ºF



 Outside Air
  139 cfm                              Supply Fan                                                                                        57 / 54 ºF
                                                       Cooling Coil
                                        3,600 cfm
                                                                                                             45.6 %

   75 / 61 ºF                                                                                                                            74 / 60 ºF




 EnergyPro 6. by EnergySoft           User Number: 7402                                                 ID: 18010                         Page 37 of 63

                                                                                                                                      631
     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 633 of 1236 Page ID
                                          #:5497
HVAC SYSTEM HEATING AND COOLING LOADS SUMMARY
Project Name                                                                                                                           Date
Motor Apartments                                                                                                                        2/22/2018
System Name                                                                                                                            Floor Area
FC 2.5_Fitness_02                                                                                                                                524
ENGINEERING CHECKS                                     SYSTEM LOAD
Number of Systems                                 1                                             COIL COOLING PEAK                    COIL HTG. PEAK
Heating System                                                                                 CFM        Sensible        Latent     CFM          Sensible
     Output per System                      28,800                    Total Room Loads           654         12,490          9,170      239              8,962

     Total Output (Btuh)                    28,800              Return Vented Lighting                                0

     Output (Btuh/sqft)                         55.0                    Return Air Ducts                        625                                       448

Cooling System                                                                 Return Fan                             0                                      0

     Output per System                      27,800                             Ventilation           79        1,411          -547         79            2,654

     Total Output (Btuh)                    27,800                            Supply Fan                        596                                       -596

     Total Output (Tons)                         2.3                    Supply Air Ducts                        625                                       448

     Total Output (Btuh/sqft)                   53.1

     Total Output (sqft/Ton)                   226.2            TOTAL SYSTEM LOAD                            15,746          8,623                      11,917

Air System
     CFM per System                            1,000 HVAC EQUIPMENT SELECTION

     Airflow (cfm)                             1,000 First Co 31HXX_Carrier 25HCE430                         17,909          9,304                      24,109

     Airflow (cfm/sqft)                         1.91

     Airflow (cfm/Ton)                         431.7

     Outside Air (%)                           7.9 % Total Adjusted System Output                            17,909          9,304                      24,109
                                                0.15   (Adjusted for Peak Design conditions)
     Outside Air (cfm/sqft)
                                       TIME OF SYSTEM PEAK
Note: values above given at ARI conditions                                                                                Jul 4 PM                  Jan 1 AM
HEATING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Heating Peak)

38 ºF           67 ºF                  67 ºF           105 ºF



 Outside Air
   79 cfm               Supply Fan         Heating Coil                                                                                     105 ºF
                          1,000 cfm



  70 ºF                                                                                                                                         70 ºF




COOLING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Cooling Peak)

91 / 68 ºF                    76 / 65 ºF          76 / 65 ºF    55 / 54 ºF



 Outside Air
   79 cfm                              Supply Fan                                                                                          56 / 55 ºF
                                                       Cooling Coil
                                        1,000 cfm
                                                                                                               58.8 %

   75 / 64 ºF                                                                                                                              74 / 64 ºF




 EnergyPro 6. by EnergySoft           User Number: 7402                                                   ID: 18010                         Page 38 of 63

                                                                                                                                        632
     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 634 of 1236 Page ID
                                          #:5498
HVAC SYSTEM HEATING AND COOLING LOADS SUMMARY
Project Name                                                                                                                       Date
Motor Apartments                                                                                                                    2/22/2018
System Name                                                                                                                        Floor Area
FC 1.5_Unit B_201                                                                                                                            689
ENGINEERING CHECKS                                    SYSTEM LOAD
Number of Systems                                1                                             COIL COOLING PEAK                 COIL HTG. PEAK
Heating System                                                                                CFM     Sensible        Latent     CFM          Sensible
     Output per System                      17,600                   Total Room Loads           408        8,242          534          87            3,442

     Total Output (Btuh)                    17,600             Return Vented Lighting                             0

     Output (Btuh/sqft)                       25.5                     Return Air Ducts                     412                                       172

Cooling System                                                                Return Fan                          0                                      0

     Output per System                      17,800                            Ventilation       103        1,576          270       103              3,286

     Total Output (Btuh)                    17,800                           Supply Fan                     298                                       -298

     Total Output (Tons)                        1.5                    Supply Air Ducts                     412                                       172

     Total Output (Btuh/sqft)                 25.8

     Total Output (sqft/Ton)                 464.5             TOTAL SYSTEM LOAD                         10,939           804                        6,774

Air System
     CFM per System                            600 HVAC EQUIPMENT SELECTION

     Airflow (cfm)                             600 Res. First Co 20HXX_Carrier 25HCE418                  14,055          2,975                      14,733

     Airflow (cfm/sqft)                       0.87

     Airflow (cfm/Ton)                       404.5

     Outside Air (%)                        17.2 % Total Adjusted System Output                          14,055          2,975                      14,733
                                              0.15    (Adjusted for Peak Design conditions)
     Outside Air (cfm/sqft)
                                       TIME OF SYSTEM PEAK
Note: values above given at ARI conditions                                                                            Jul 5 PM                  Jan 1 AM
HEATING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Heating Peak)

38 ºF           63 ºF                63 ºF            105 ºF



 Outside Air
   103 cfm              Supply Fan         Heating Coil                                                                                 105 ºF
                          600 cfm



  68 ºF                                                                                                                                     68 ºF




COOLING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Cooling Peak)

90 / 67 ºF                    78 / 63 ºF         78 / 63 ºF    55 / 54 ºF



 Outside Air
  103 cfm                            Supply Fan                                                                                        56 / 54 ºF
                                                      Cooling Coil
                                       600 cfm
                                                                                                           46.4 %

   76 / 62 ºF                                                                                                                          75 / 61 ºF




 EnergyPro 6. by EnergySoft         User Number: 7402                                                 ID: 18010                         Page 39 of 63

                                                                                                                                    633
     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 635 of 1236 Page ID
                                          #:5499
HVAC SYSTEM HEATING AND COOLING LOADS SUMMARY
Project Name                                                                                                                          Date
Motor Apartments                                                                                                                       2/22/2018
System Name                                                                                                                           Floor Area
FC 1.5_Unit B1_202                                                                                                                              601
ENGINEERING CHECKS                                    SYSTEM LOAD
Number of Systems                                1                                             COIL COOLING PEAK                    COIL HTG. PEAK
Heating System                                                                                CFM        Sensible        Latent     CFM          Sensible
     Output per System                      17,600                   Total Room Loads           421           8,490           466         79            3,137

     Total Output (Btuh)                    17,600             Return Vented Lighting                                0

     Output (Btuh/sqft)                       29.3                     Return Air Ducts                        424                                       157

Cooling System                                                                Return Fan                             0                                      0

     Output per System                      17,800                            Ventilation           90        1,276          244          90            2,868

     Total Output (Btuh)                    17,800                           Supply Fan                        298                                       -298

     Total Output (Tons)                        1.5                    Supply Air Ducts                        424                                       157

     Total Output (Btuh/sqft)                 29.6

     Total Output (sqft/Ton)                 405.2             TOTAL SYSTEM LOAD                            10,913            710                       6,021

Air System
     CFM per System                            600 HVAC EQUIPMENT SELECTION

     Airflow (cfm)                             600 Res. First Co 20HXX_Carrier 25HCE418                     13,933          3,136                      14,733

     Airflow (cfm/sqft)                       1.00

     Airflow (cfm/Ton)                       404.5

     Outside Air (%)                        15.0 % Total Adjusted System Output                             13,933          3,136                      14,733
                                              0.15    (Adjusted for Peak Design conditions)
     Outside Air (cfm/sqft)
                                       TIME OF SYSTEM PEAK
Note: values above given at ARI conditions                                                                               Jun 5 PM                  Jan 1 AM
HEATING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Heating Peak)

38 ºF           63 ºF                63 ºF            105 ºF



 Outside Air
   90 cfm               Supply Fan         Heating Coil                                                                                    105 ºF
                          600 cfm



  68 ºF                                                                                                                                        68 ºF




COOLING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Cooling Peak)

89 / 67 ºF                    78 / 62 ºF         78 / 62 ºF    55 / 54 ºF



 Outside Air
   90 cfm                            Supply Fan                                                                                           56 / 54 ºF
                                                      Cooling Coil
                                       600 cfm
                                                                                                              46.3 %

   76 / 62 ºF                                                                                                                             75 / 61 ºF




 EnergyPro 6. by EnergySoft         User Number: 7402                                                    ID: 18010                         Page 40 of 63

                                                                                                                                       634
     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 636 of 1236 Page ID
                                          #:5500
HVAC SYSTEM HEATING AND COOLING LOADS SUMMARY
Project Name                                                                                                                          Date
Motor Apartments                                                                                                                       2/22/2018
System Name                                                                                                                           Floor Area
FC 1.5_Unit D_203                                                                                                                               614
ENGINEERING CHECKS                                    SYSTEM LOAD
Number of Systems                                1                                             COIL COOLING PEAK                    COIL HTG. PEAK
Heating System                                                                                CFM        Sensible        Latent     CFM          Sensible
     Output per System                      17,600                   Total Room Loads           447           9,001          476       117              4,651

     Total Output (Btuh)                    17,600             Return Vented Lighting                                0

     Output (Btuh/sqft)                       28.7                     Return Air Ducts                        450                                       233

Cooling System                                                                Return Fan                             0                                      0

     Output per System                      17,800                            Ventilation           92        1,543          247          92            2,919

     Total Output (Btuh)                    17,800                           Supply Fan                        298                                       -298

     Total Output (Tons)                        1.5                    Supply Air Ducts                        450                                       233

     Total Output (Btuh/sqft)                 29.0

     Total Output (sqft/Ton)                 413.9             TOTAL SYSTEM LOAD                            11,742           723                        7,738

Air System
     CFM per System                            600 HVAC EQUIPMENT SELECTION

     Airflow (cfm)                             600 Res. First Co 20HXX_Carrier 25HCE418                     14,039          2,854                      14,733

     Airflow (cfm/sqft)                       0.98

     Airflow (cfm/Ton)                       404.5

     Outside Air (%)                        15.4 % Total Adjusted System Output                             14,039          2,854                      14,733
                                              0.15    (Adjusted for Peak Design conditions)
     Outside Air (cfm/sqft)
                                       TIME OF SYSTEM PEAK
Note: values above given at ARI conditions                                                                               Jul 4 PM                  Jan 1 AM
HEATING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Heating Peak)

38 ºF           63 ºF                63 ºF            105 ºF



 Outside Air
   92 cfm               Supply Fan         Heating Coil                                                                                    105 ºF
                          600 cfm



  68 ºF                                                                                                                                        68 ºF




COOLING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Cooling Peak)

91 / 68 ºF                    78 / 63 ºF         78 / 63 ºF    55 / 54 ºF



 Outside Air
   92 cfm                            Supply Fan                                                                                           56 / 54 ºF
                                                      Cooling Coil
                                       600 cfm
                                                                                                              46.3 %

   76 / 62 ºF                                                                                                                             75 / 61 ºF




 EnergyPro 6. by EnergySoft         User Number: 7402                                                    ID: 18010                         Page 41 of 63

                                                                                                                                       635
     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 637 of 1236 Page ID
                                          #:5501
HVAC SYSTEM HEATING AND COOLING LOADS SUMMARY
Project Name                                                                                                                       Date
Motor Apartments                                                                                                                    2/22/2018
System Name                                                                                                                        Floor Area
FC 1.5_Unit C_204                                                                                                                          667
ENGINEERING CHECKS                                    SYSTEM LOAD
Number of Systems                                1                                             COIL COOLING PEAK                 COIL HTG. PEAK
Heating System                                                                                CFM     Sensible        Latent     CFM        Sensible
     Output per System                      17,600                   Total Room Loads           413        8,350           517      101             4,007

     Total Output (Btuh)                    17,600             Return Vented Lighting                             0

     Output (Btuh/sqft)                       26.4                     Return Air Ducts                     418                                      200

Cooling System                                                                Return Fan                          0                                     0

     Output per System                      17,800                            Ventilation       100        1,749           263      100             3,176

     Total Output (Btuh)                    17,800                           Supply Fan                     298                                      -298

     Total Output (Tons)                        1.5                    Supply Air Ducts                     418                                      200

     Total Output (Btuh/sqft)                 26.7

     Total Output (sqft/Ton)                 449.7             TOTAL SYSTEM LOAD                         11,232            780                      7,286

Air System
     CFM per System                            600 HVAC EQUIPMENT SELECTION

     Airflow (cfm)                             600 Res. First Co 20HXX_Carrier 25HCE418                  14,113          2,755                    14,733

     Airflow (cfm/sqft)                       0.90

     Airflow (cfm/Ton)                       404.5

     Outside Air (%)                        16.7 % Total Adjusted System Output                          14,113          2,755                    14,733
                                              0.15    (Adjusted for Peak Design conditions)
     Outside Air (cfm/sqft)
                                       TIME OF SYSTEM PEAK
Note: values above given at ARI conditions                                                                            Aug 3 PM                Jan 1 AM
HEATING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Heating Peak)

38 ºF           63 ºF                63 ºF            105 ºF



 Outside Air
   100 cfm              Supply Fan         Heating Coil                                                                                 105 ºF
                          600 cfm



  68 ºF                                                                                                                                   68 ºF




COOLING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Cooling Peak)

92 / 68 ºF                    78 / 63 ºF         78 / 63 ºF    55 / 54 ºF



 Outside Air
  100 cfm                            Supply Fan                                                                                        56 / 54 ºF
                                                      Cooling Coil
                                       600 cfm
                                                                                                           46.3 %

   76 / 62 ºF                                                                                                                          75 / 61 ºF




 EnergyPro 6. by EnergySoft         User Number: 7402                                                 ID: 18010                         Page 42 of 63

                                                                                                                                    636
     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 638 of 1236 Page ID
                                          #:5502
HVAC SYSTEM HEATING AND COOLING LOADS SUMMARY
Project Name                                                                                                                          Date
Motor Apartments                                                                                                                       2/22/2018
System Name                                                                                                                           Floor Area
FC 1.5_Unit A_205                                                                                                                               598
ENGINEERING CHECKS                                    SYSTEM LOAD
Number of Systems                                1                                             COIL COOLING PEAK                    COIL HTG. PEAK
Heating System                                                                                CFM        Sensible        Latent     CFM          Sensible
     Output per System                      17,600                   Total Room Loads           353           7,155           463         86            3,421

     Total Output (Btuh)                    17,600             Return Vented Lighting                                0

     Output (Btuh/sqft)                       29.4                     Return Air Ducts                        358                                       171

Cooling System                                                                Return Fan                             0                                      0

     Output per System                      17,800                            Ventilation           90        1,577           240         90            2,852

     Total Output (Btuh)                    17,800                           Supply Fan                        298                                       -298

     Total Output (Tons)                        1.5                    Supply Air Ducts                        358                                       171

     Total Output (Btuh/sqft)                 29.8

     Total Output (sqft/Ton)                 403.1             TOTAL SYSTEM LOAD                             9,746            703                       6,317

Air System
     CFM per System                            600 HVAC EQUIPMENT SELECTION

     Airflow (cfm)                             600 Res. First Co 20HXX_Carrier 25HCE418                     13,988          2,842                      14,733

     Airflow (cfm/sqft)                       1.00

     Airflow (cfm/Ton)                       404.5

     Outside Air (%)                        15.0 % Total Adjusted System Output                             13,988          2,842                      14,733
                                              0.15    (Adjusted for Peak Design conditions)
     Outside Air (cfm/sqft)
                                       TIME OF SYSTEM PEAK
Note: values above given at ARI conditions                                                                               Aug 3 PM                  Jan 1 AM
HEATING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Heating Peak)

38 ºF           63 ºF                63 ºF            105 ºF



 Outside Air
   90 cfm               Supply Fan         Heating Coil                                                                                    105 ºF
                          600 cfm



  68 ºF                                                                                                                                        68 ºF




COOLING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Cooling Peak)

92 / 68 ºF                    78 / 63 ºF         78 / 63 ºF    55 / 54 ºF



 Outside Air
   90 cfm                            Supply Fan                                                                                           56 / 54 ºF
                                                      Cooling Coil
                                       600 cfm
                                                                                                              46.3 %

   76 / 62 ºF                                                                                                                             75 / 61 ºF




 EnergyPro 6. by EnergySoft         User Number: 7402                                                    ID: 18010                         Page 43 of 63

                                                                                                                                       637
     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 639 of 1236 Page ID
                                          #:5503
HVAC SYSTEM HEATING AND COOLING LOADS SUMMARY
Project Name                                                                                                                          Date
Motor Apartments                                                                                                                       2/22/2018
System Name                                                                                                                           Floor Area
FC 1.5_Unit A (REV)_206                                                                                                                         598
ENGINEERING CHECKS                                    SYSTEM LOAD
Number of Systems                                1                                             COIL COOLING PEAK                    COIL HTG. PEAK
Heating System                                                                                CFM        Sensible        Latent     CFM          Sensible
     Output per System                      17,600                   Total Room Loads           383           7,761           463         86            3,421

     Total Output (Btuh)                    17,600             Return Vented Lighting                                0

     Output (Btuh/sqft)                       29.4                     Return Air Ducts                        388                                       171

Cooling System                                                                Return Fan                             0                                      0

     Output per System                      17,800                            Ventilation           90        1,573           240         90            2,852

     Total Output (Btuh)                    17,800                           Supply Fan                        298                                       -298

     Total Output (Tons)                        1.5                    Supply Air Ducts                        388                                       171

     Total Output (Btuh/sqft)                 29.8

     Total Output (sqft/Ton)                 403.1             TOTAL SYSTEM LOAD                            10,408            704                       6,317

Air System
     CFM per System                            600 HVAC EQUIPMENT SELECTION

     Airflow (cfm)                             600 Res. First Co 20HXX_Carrier 25HCE418                     14,004          2,828                      14,733

     Airflow (cfm/sqft)                       1.00

     Airflow (cfm/Ton)                       404.5

     Outside Air (%)                        15.0 % Total Adjusted System Output                             14,004          2,828                      14,733
                                              0.15    (Adjusted for Peak Design conditions)
     Outside Air (cfm/sqft)
                                       TIME OF SYSTEM PEAK
Note: values above given at ARI conditions                                                                               Aug 3 PM                  Jan 1 AM
HEATING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Heating Peak)

38 ºF           63 ºF                63 ºF            105 ºF



 Outside Air
   90 cfm               Supply Fan         Heating Coil                                                                                    105 ºF
                          600 cfm



  68 ºF                                                                                                                                        68 ºF




COOLING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Cooling Peak)

92 / 68 ºF                    78 / 63 ºF         78 / 63 ºF    55 / 54 ºF



 Outside Air
   90 cfm                            Supply Fan                                                                                           56 / 54 ºF
                                                      Cooling Coil
                                       600 cfm
                                                                                                              46.2 %

   76 / 62 ºF                                                                                                                             75 / 61 ºF




 EnergyPro 6. by EnergySoft         User Number: 7402                                                    ID: 18010                         Page 44 of 63

                                                                                                                                       638
     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 640 of 1236 Page ID
                                          #:5504
HVAC SYSTEM HEATING AND COOLING LOADS SUMMARY
Project Name                                                                                                                          Date
Motor Apartments                                                                                                                       2/22/2018
System Name                                                                                                                           Floor Area
FC 1.5_Unit A_207                                                                                                                               598
ENGINEERING CHECKS                                    SYSTEM LOAD
Number of Systems                                1                                             COIL COOLING PEAK                    COIL HTG. PEAK
Heating System                                                                                CFM        Sensible        Latent     CFM          Sensible
     Output per System                      17,600                   Total Room Loads           396           8,011           463         86            3,421

     Total Output (Btuh)                    17,600             Return Vented Lighting                                0

     Output (Btuh/sqft)                       29.4                     Return Air Ducts                        401                                       171

Cooling System                                                                Return Fan                             0                                      0

     Output per System                      17,800                            Ventilation           90        1,510           241         90            2,852

     Total Output (Btuh)                    17,800                           Supply Fan                        298                                       -298

     Total Output (Tons)                        1.5                    Supply Air Ducts                        401                                       171

     Total Output (Btuh/sqft)                 29.8

     Total Output (sqft/Ton)                 403.1             TOTAL SYSTEM LOAD                            10,621            704                       6,317

Air System
     CFM per System                            600 HVAC EQUIPMENT SELECTION

     Airflow (cfm)                             600 Res. First Co 20HXX_Carrier 25HCE418                     13,992          2,889                      14,733

     Airflow (cfm/sqft)                       1.00

     Airflow (cfm/Ton)                       404.5

     Outside Air (%)                        15.0 % Total Adjusted System Output                             13,992          2,889                      14,733
                                              0.15    (Adjusted for Peak Design conditions)
     Outside Air (cfm/sqft)
                                       TIME OF SYSTEM PEAK
Note: values above given at ARI conditions                                                                               Aug 4 PM                  Jan 1 AM
HEATING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Heating Peak)

38 ºF           63 ºF                63 ºF            105 ºF



 Outside Air
   90 cfm               Supply Fan         Heating Coil                                                                                    105 ºF
                          600 cfm



  68 ºF                                                                                                                                        68 ºF




COOLING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Cooling Peak)

91 / 68 ºF                    78 / 63 ºF         78 / 63 ºF    55 / 54 ºF



 Outside Air
   90 cfm                            Supply Fan                                                                                           56 / 54 ºF
                                                      Cooling Coil
                                       600 cfm
                                                                                                              46.3 %

   76 / 62 ºF                                                                                                                             75 / 61 ºF




 EnergyPro 6. by EnergySoft         User Number: 7402                                                    ID: 18010                         Page 45 of 63

                                                                                                                                       639
     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 641 of 1236 Page ID
                                          #:5505
HVAC SYSTEM HEATING AND COOLING LOADS SUMMARY
Project Name                                                                                                                          Date
Motor Apartments                                                                                                                       2/22/2018
System Name                                                                                                                           Floor Area
FC 1.5_Unit A_208                                                                                                                               598
ENGINEERING CHECKS                                    SYSTEM LOAD
Number of Systems                                1                                             COIL COOLING PEAK                    COIL HTG. PEAK
Heating System                                                                                CFM        Sensible        Latent     CFM          Sensible
     Output per System                      17,600                   Total Room Loads           396           8,011           463         86            3,421

     Total Output (Btuh)                    17,600             Return Vented Lighting                                0

     Output (Btuh/sqft)                       29.4                     Return Air Ducts                        401                                       171

Cooling System                                                                Return Fan                             0                                      0

     Output per System                      17,800                            Ventilation           90        1,510           241         90            2,852

     Total Output (Btuh)                    17,800                           Supply Fan                        298                                       -298

     Total Output (Tons)                        1.5                    Supply Air Ducts                        401                                       171

     Total Output (Btuh/sqft)                 29.8

     Total Output (sqft/Ton)                 403.1             TOTAL SYSTEM LOAD                            10,621            704                       6,317

Air System
     CFM per System                            600 HVAC EQUIPMENT SELECTION

     Airflow (cfm)                             600 Res. First Co 20HXX_Carrier 25HCE418                     13,992          2,889                      14,733

     Airflow (cfm/sqft)                       1.00

     Airflow (cfm/Ton)                       404.5

     Outside Air (%)                        15.0 % Total Adjusted System Output                             13,992          2,889                      14,733
                                              0.15    (Adjusted for Peak Design conditions)
     Outside Air (cfm/sqft)
                                       TIME OF SYSTEM PEAK
Note: values above given at ARI conditions                                                                               Aug 4 PM                  Jan 1 AM
HEATING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Heating Peak)

38 ºF           63 ºF                63 ºF            105 ºF



 Outside Air
   90 cfm               Supply Fan         Heating Coil                                                                                    105 ºF
                          600 cfm



  68 ºF                                                                                                                                        68 ºF




COOLING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Cooling Peak)

91 / 68 ºF                    78 / 63 ºF         78 / 63 ºF    55 / 54 ºF



 Outside Air
   90 cfm                            Supply Fan                                                                                           56 / 54 ºF
                                                      Cooling Coil
                                       600 cfm
                                                                                                              46.3 %

   76 / 62 ºF                                                                                                                             75 / 61 ºF




 EnergyPro 6. by EnergySoft         User Number: 7402                                                    ID: 18010                         Page 46 of 63

                                                                                                                                       640
     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 642 of 1236 Page ID
                                          #:5506
HVAC SYSTEM HEATING AND COOLING LOADS SUMMARY
Project Name                                                                                                                         Date
Motor Apartments                                                                                                                      2/22/2018
System Name                                                                                                                          Floor Area
FC 1.5_Unit B_301-501                                                                                                                       2,067
ENGINEERING CHECKS                                     SYSTEM LOAD
Number of Systems                                 3                                             COIL COOLING PEAK                  COIL HTG. PEAK
Heating System                                                                                 CFM      Sensible        Latent     CFM        Sensible
     Output per System                      17,600                    Total Room Loads          1,191      24,091          1,602      237             9,428

     Total Output (Btuh)                    52,800              Return Vented Lighting                              0

     Output (Btuh/sqft)                         25.5                    Return Air Ducts                     1,205                                     471

Cooling System                                                                 Return Fan                           0                                    0

     Output per System                      17,800                             Ventilation       310         4,733          811       310             9,865

     Total Output (Btuh)                    53,400                            Supply Fan                      893                                     -893

     Total Output (Tons)                         4.5                    Supply Air Ducts                     1,205                                     471

     Total Output (Btuh/sqft)                   25.8

     Total Output (sqft/Ton)                   464.5            TOTAL SYSTEM LOAD                          32,126          2,413                    19,342

Air System
     CFM per System                             600 HVAC EQUIPMENT SELECTION

     Airflow (cfm)                             1,800 Res. First Co 20HXX_Carrier 25HCE418                  42,149          8,939                    44,200

     Airflow (cfm/sqft)                         0.87

     Airflow (cfm/Ton)                         404.5

     Outside Air (%)                        17.2 % Total Adjusted System Output                            42,149          8,939                    44,200
                                                0.15   (Adjusted for Peak Design conditions)
     Outside Air (cfm/sqft)
                                       TIME OF SYSTEM PEAK
Note: values above given at ARI conditions                                                                              Jul 5 PM                Jan 1 AM
HEATING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Heating Peak)

38 ºF           63 ºF                  63 ºF           105 ºF



 Outside Air
   310 cfm              Supply Fan         Heating Coil                                                                                   105 ºF
                          1,800 cfm



  68 ºF                                                                                                                                     68 ºF




COOLING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Cooling Peak)

90 / 67 ºF                    78 / 63 ºF          78 / 63 ºF    55 / 54 ºF



 Outside Air
  310 cfm                              Supply Fan                                                                                        56 / 54 ºF
                                                       Cooling Coil
                                        1,800 cfm
                                                                                                             46.4 %

   76 / 62 ºF                                                                                                                            75 / 61 ºF




 EnergyPro 6. by EnergySoft           User Number: 7402                                                 ID: 18010                         Page 47 of 63

                                                                                                                                      641
     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 643 of 1236 Page ID
                                          #:5507
HVAC SYSTEM HEATING AND COOLING LOADS SUMMARY
Project Name                                                                                                                         Date
Motor Apartments                                                                                                                      2/22/2018
System Name                                                                                                                          Floor Area
FC 1.5_Unit B1_302-502                                                                                                                      1,803
ENGINEERING CHECKS                                     SYSTEM LOAD
Number of Systems                                 3                                             COIL COOLING PEAK                  COIL HTG. PEAK
Heating System                                                                                 CFM      Sensible        Latent     CFM        Sensible
     Output per System                      17,600                    Total Room Loads          1,208      24,410          1,397      213             8,500

     Total Output (Btuh)                    52,800              Return Vented Lighting                              0

     Output (Btuh/sqft)                         29.3                    Return Air Ducts                     1,220                                     425

Cooling System                                                                 Return Fan                           0                                    0

     Output per System                      17,800                             Ventilation       270         3,836          730       270             8,612

     Total Output (Btuh)                    53,400                            Supply Fan                      893                                     -893

     Total Output (Tons)                         4.5                    Supply Air Ducts                     1,220                                     425

     Total Output (Btuh/sqft)                   29.6

     Total Output (sqft/Ton)                   405.2            TOTAL SYSTEM LOAD                          31,581          2,128                    17,068

Air System
     CFM per System                             600 HVAC EQUIPMENT SELECTION

     Airflow (cfm)                             1,800 Res. First Co 20HXX_Carrier 25HCE418                  41,771          9,432                    44,200

     Airflow (cfm/sqft)                         1.00

     Airflow (cfm/Ton)                         404.5

     Outside Air (%)                        15.0 % Total Adjusted System Output                            41,771          9,432                    44,200
                                                0.15   (Adjusted for Peak Design conditions)
     Outside Air (cfm/sqft)
                                       TIME OF SYSTEM PEAK
Note: values above given at ARI conditions                                                                              Jun 5 PM                Jan 1 AM
HEATING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Heating Peak)

38 ºF           63 ºF                  63 ºF           105 ºF



 Outside Air
   270 cfm              Supply Fan         Heating Coil                                                                                   105 ºF
                          1,800 cfm



  68 ºF                                                                                                                                     68 ºF




COOLING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Cooling Peak)

89 / 67 ºF                    78 / 62 ºF          78 / 62 ºF    55 / 54 ºF



 Outside Air
  270 cfm                              Supply Fan                                                                                        56 / 54 ºF
                                                       Cooling Coil
                                        1,800 cfm
                                                                                                             46.3 %

   76 / 62 ºF                                                                                                                            75 / 61 ºF




 EnergyPro 6. by EnergySoft           User Number: 7402                                                 ID: 18010                         Page 48 of 63

                                                                                                                                      642
     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 644 of 1236 Page ID
                                          #:5508
HVAC SYSTEM HEATING AND COOLING LOADS SUMMARY
Project Name                                                                                                                         Date
Motor Apartments                                                                                                                      2/22/2018
System Name                                                                                                                          Floor Area
FC 1.5_Unit D1_303-503                                                                                                                      1,899
ENGINEERING CHECKS                                     SYSTEM LOAD
Number of Systems                                 3                                             COIL COOLING PEAK                  COIL HTG. PEAK
Heating System                                                                                 CFM      Sensible        Latent     CFM        Sensible
     Output per System                      17,600                    Total Room Loads          1,343      27,044          1,472      350           13,888

     Total Output (Btuh)                    52,800              Return Vented Lighting                              0

     Output (Btuh/sqft)                         27.8                    Return Air Ducts                     1,352                                     694

Cooling System                                                                 Return Fan                           0                                    0

     Output per System                      17,800                             Ventilation       285         4,964          759       285             9,028

     Total Output (Btuh)                    53,400                            Supply Fan                      893                                     -893

     Total Output (Tons)                         4.5                    Supply Air Ducts                     1,352                                     694

     Total Output (Btuh/sqft)                   28.1

     Total Output (sqft/Ton)                   426.7            TOTAL SYSTEM LOAD                          35,606          2,231                    23,411

Air System
     CFM per System                             600 HVAC EQUIPMENT SELECTION

     Airflow (cfm)                             1,800 Res. First Co 20HXX_Carrier 25HCE418                  42,255          8,309                    44,200

     Airflow (cfm/sqft)                         0.95

     Airflow (cfm/Ton)                         404.5

     Outside Air (%)                        15.8 % Total Adjusted System Output                            42,255          8,309                    44,200
                                                0.15   (Adjusted for Peak Design conditions)
     Outside Air (cfm/sqft)
                                       TIME OF SYSTEM PEAK
Note: values above given at ARI conditions                                                                              Jul 3 PM                Jan 1 AM
HEATING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Heating Peak)

38 ºF           63 ºF                  63 ºF           105 ºF



 Outside Air
   285 cfm              Supply Fan         Heating Coil                                                                                   105 ºF
                          1,800 cfm



  68 ºF                                                                                                                                     68 ºF




COOLING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Cooling Peak)

92 / 68 ºF                    78 / 63 ºF          78 / 63 ºF    55 / 54 ºF



 Outside Air
  285 cfm                              Supply Fan                                                                                        56 / 54 ºF
                                                       Cooling Coil
                                        1,800 cfm
                                                                                                             46.3 %

   76 / 62 ºF                                                                                                                            75 / 61 ºF




 EnergyPro 6. by EnergySoft           User Number: 7402                                                 ID: 18010                         Page 49 of 63

                                                                                                                                      643
     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 645 of 1236 Page ID
                                          #:5509
HVAC SYSTEM HEATING AND COOLING LOADS SUMMARY
Project Name                                                                                                                         Date
Motor Apartments                                                                                                                      2/22/2018
System Name                                                                                                                          Floor Area
FC 1.5_Unit D_304-504                                                                                                                       1,842
ENGINEERING CHECKS                                     SYSTEM LOAD
Number of Systems                                 3                                             COIL COOLING PEAK                  COIL HTG. PEAK
Heating System                                                                                 CFM      Sensible        Latent     CFM        Sensible
     Output per System                      17,600                    Total Room Loads          1,279      25,810          1,428      317           12,578

     Total Output (Btuh)                    52,800              Return Vented Lighting                              0

     Output (Btuh/sqft)                         28.7                    Return Air Ducts                     1,290                                     629

Cooling System                                                                 Return Fan                           0                                    0

     Output per System                      17,800                             Ventilation       276         4,638          740       276             8,767

     Total Output (Btuh)                    53,400                            Supply Fan                      893                                     -893

     Total Output (Tons)                         4.5                    Supply Air Ducts                     1,290                                     629

     Total Output (Btuh/sqft)                   29.0

     Total Output (sqft/Ton)                   413.9            TOTAL SYSTEM LOAD                          33,923          2,168                    21,710

Air System
     CFM per System                             600 HVAC EQUIPMENT SELECTION

     Airflow (cfm)                             1,800 Res. First Co 20HXX_Carrier 25HCE418                  42,085          8,587                    44,200

     Airflow (cfm/sqft)                         0.98

     Airflow (cfm/Ton)                         404.5

     Outside Air (%)                        15.4 % Total Adjusted System Output                            42,085          8,587                    44,200
                                                0.15   (Adjusted for Peak Design conditions)
     Outside Air (cfm/sqft)
                                       TIME OF SYSTEM PEAK
Note: values above given at ARI conditions                                                                              Jul 4 PM                Jan 1 AM
HEATING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Heating Peak)

38 ºF           63 ºF                  63 ºF           105 ºF



 Outside Air
   276 cfm              Supply Fan         Heating Coil                                                                                   105 ºF
                          1,800 cfm



  68 ºF                                                                                                                                     68 ºF




COOLING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Cooling Peak)

91 / 68 ºF                    78 / 63 ºF          78 / 63 ºF    55 / 54 ºF



 Outside Air
  276 cfm                              Supply Fan                                                                                        56 / 54 ºF
                                                       Cooling Coil
                                        1,800 cfm
                                                                                                             46.3 %

   76 / 62 ºF                                                                                                                            75 / 61 ºF




 EnergyPro 6. by EnergySoft           User Number: 7402                                                 ID: 18010                         Page 50 of 63

                                                                                                                                      644
     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 646 of 1236 Page ID
                                          #:5510
HVAC SYSTEM HEATING AND COOLING LOADS SUMMARY
Project Name                                                                                                                         Date
Motor Apartments                                                                                                                      2/22/2018
System Name                                                                                                                          Floor Area
FC 1.5_Unit C_305-505                                                                                                                       2,001
ENGINEERING CHECKS                                     SYSTEM LOAD
Number of Systems                                 3                                             COIL COOLING PEAK                  COIL HTG. PEAK
Heating System                                                                                 CFM      Sensible        Latent     CFM        Sensible
     Output per System                      17,600                    Total Room Loads          1,165      23,575          1,551      260           10,323

     Total Output (Btuh)                    52,800              Return Vented Lighting                              0

     Output (Btuh/sqft)                         26.4                    Return Air Ducts                     1,179                                     516

Cooling System                                                                 Return Fan                           0                                    0

     Output per System                      17,800                             Ventilation       300         5,260           788      300             9,543

     Total Output (Btuh)                    53,400                            Supply Fan                      893                                     -893

     Total Output (Tons)                         4.5                    Supply Air Ducts                     1,179                                     516

     Total Output (Btuh/sqft)                   26.7

     Total Output (sqft/Ton)                   449.7            TOTAL SYSTEM LOAD                          32,086          2,339                    20,005

Air System
     CFM per System                             600 HVAC EQUIPMENT SELECTION

     Airflow (cfm)                             1,800 Res. First Co 20HXX_Carrier 25HCE418                  42,298          8,296                    44,200

     Airflow (cfm/sqft)                         0.90

     Airflow (cfm/Ton)                         404.5

     Outside Air (%)                        16.7 % Total Adjusted System Output                            42,298          8,296                    44,200
                                                0.15   (Adjusted for Peak Design conditions)
     Outside Air (cfm/sqft)
                                       TIME OF SYSTEM PEAK
Note: values above given at ARI conditions                                                                              Aug 3 PM                Jan 1 AM
HEATING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Heating Peak)

38 ºF           63 ºF                  63 ºF           105 ºF



 Outside Air
   300 cfm              Supply Fan         Heating Coil                                                                                   105 ºF
                          1,800 cfm



  68 ºF                                                                                                                                     68 ºF




COOLING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Cooling Peak)

92 / 68 ºF                    78 / 63 ºF          78 / 63 ºF    55 / 54 ºF



 Outside Air
  300 cfm                              Supply Fan                                                                                        56 / 54 ºF
                                                       Cooling Coil
                                        1,800 cfm
                                                                                                             46.3 %

   76 / 62 ºF                                                                                                                            75 / 61 ºF




 EnergyPro 6. by EnergySoft           User Number: 7402                                                 ID: 18010                         Page 51 of 63

                                                                                                                                      645
     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 647 of 1236 Page ID
                                          #:5511
HVAC SYSTEM HEATING AND COOLING LOADS SUMMARY
Project Name                                                                                                                         Date
Motor Apartments                                                                                                                      2/22/2018
System Name                                                                                                                          Floor Area
FC 1.5_Unit A_306-506                                                                                                                       1,794
ENGINEERING CHECKS                                     SYSTEM LOAD
Number of Systems                                 3                                             COIL COOLING PEAK                  COIL HTG. PEAK
Heating System                                                                                 CFM      Sensible        Latent     CFM        Sensible
     Output per System                      17,600                    Total Room Loads          1,019      20,695          1,390      232             9,242

     Total Output (Btuh)                    52,800              Return Vented Lighting                              0

     Output (Btuh/sqft)                         29.4                    Return Air Ducts                     1,035                                     462

Cooling System                                                                 Return Fan                           0                                    0

     Output per System                      17,800                             Ventilation       269         4,737           718      269             8,564

     Total Output (Btuh)                    53,400                            Supply Fan                      893                                     -893

     Total Output (Tons)                         4.5                    Supply Air Ducts                     1,035                                     462

     Total Output (Btuh/sqft)                   29.8

     Total Output (sqft/Ton)                   403.1            TOTAL SYSTEM LOAD                          28,395          2,109                    17,836

Air System
     CFM per System                             600 HVAC EQUIPMENT SELECTION

     Airflow (cfm)                             1,800 Res. First Co 20HXX_Carrier 25HCE418                  41,942          8,542                    44,200

     Airflow (cfm/sqft)                         1.00

     Airflow (cfm/Ton)                         404.5

     Outside Air (%)                        15.0 % Total Adjusted System Output                            41,942          8,542                    44,200
                                                0.15   (Adjusted for Peak Design conditions)
     Outside Air (cfm/sqft)
                                       TIME OF SYSTEM PEAK
Note: values above given at ARI conditions                                                                              Aug 3 PM                Jan 1 AM
HEATING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Heating Peak)

38 ºF           63 ºF                  63 ºF           105 ºF



 Outside Air
   269 cfm              Supply Fan         Heating Coil                                                                                   105 ºF
                          1,800 cfm



  68 ºF                                                                                                                                     68 ºF




COOLING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Cooling Peak)

92 / 68 ºF                    78 / 63 ºF          78 / 63 ºF    55 / 54 ºF



 Outside Air
  269 cfm                              Supply Fan                                                                                        56 / 54 ºF
                                                       Cooling Coil
                                        1,800 cfm
                                                                                                             46.3 %

   76 / 62 ºF                                                                                                                            75 / 61 ºF




 EnergyPro 6. by EnergySoft           User Number: 7402                                                 ID: 18010                         Page 52 of 63

                                                                                                                                      646
     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 648 of 1236 Page ID
                                          #:5512
HVAC SYSTEM HEATING AND COOLING LOADS SUMMARY
Project Name                                                                                                                         Date
Motor Apartments                                                                                                                      2/22/2018
System Name                                                                                                                          Floor Area
FC 1.5_Unit A (REV)_307-507                                                                                                                 1,794
ENGINEERING CHECKS                                     SYSTEM LOAD
Number of Systems                                 3                                             COIL COOLING PEAK                  COIL HTG. PEAK
Heating System                                                                                 CFM      Sensible        Latent     CFM        Sensible
     Output per System                      17,600                    Total Room Loads          1,099      22,276          1,390      232             9,242

     Total Output (Btuh)                    52,800              Return Vented Lighting                              0

     Output (Btuh/sqft)                         29.4                    Return Air Ducts                     1,114                                     462

Cooling System                                                                 Return Fan                           0                                    0

     Output per System                      17,800                             Ventilation       269         4,725           720      269             8,564

     Total Output (Btuh)                    53,400                            Supply Fan                      893                                     -893

     Total Output (Tons)                         4.5                    Supply Air Ducts                     1,114                                     462

     Total Output (Btuh/sqft)                   29.8

     Total Output (sqft/Ton)                   403.1            TOTAL SYSTEM LOAD                          30,122          2,110                    17,836

Air System
     CFM per System                             600 HVAC EQUIPMENT SELECTION

     Airflow (cfm)                             1,800 Res. First Co 20HXX_Carrier 25HCE418                  41,985          8,507                    44,200

     Airflow (cfm/sqft)                         1.00

     Airflow (cfm/Ton)                         404.5

     Outside Air (%)                        15.0 % Total Adjusted System Output                            41,985          8,507                    44,200
                                                0.15   (Adjusted for Peak Design conditions)
     Outside Air (cfm/sqft)
                                       TIME OF SYSTEM PEAK
Note: values above given at ARI conditions                                                                              Aug 3 PM                Jan 1 AM
HEATING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Heating Peak)

38 ºF           63 ºF                  63 ºF           105 ºF



 Outside Air
   269 cfm              Supply Fan         Heating Coil                                                                                   105 ºF
                          1,800 cfm



  68 ºF                                                                                                                                     68 ºF




COOLING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Cooling Peak)

92 / 68 ºF                    78 / 63 ºF          78 / 63 ºF    55 / 54 ºF



 Outside Air
  269 cfm                              Supply Fan                                                                                        56 / 54 ºF
                                                       Cooling Coil
                                        1,800 cfm
                                                                                                             46.3 %

   76 / 62 ºF                                                                                                                            75 / 61 ºF




 EnergyPro 6. by EnergySoft           User Number: 7402                                                 ID: 18010                         Page 53 of 63

                                                                                                                                      647
     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 649 of 1236 Page ID
                                          #:5513
HVAC SYSTEM HEATING AND COOLING LOADS SUMMARY
Project Name                                                                                                                         Date
Motor Apartments                                                                                                                      2/22/2018
System Name                                                                                                                          Floor Area
FC 1.5_Unit A_308-508                                                                                                                       1,794
ENGINEERING CHECKS                                     SYSTEM LOAD
Number of Systems                                 3                                             COIL COOLING PEAK                  COIL HTG. PEAK
Heating System                                                                                 CFM      Sensible        Latent     CFM        Sensible
     Output per System                      17,600                    Total Room Loads          1,175      23,774          1,390      232             9,242

     Total Output (Btuh)                    52,800              Return Vented Lighting                              0

     Output (Btuh/sqft)                         29.4                    Return Air Ducts                     1,189                                     462

Cooling System                                                                 Return Fan                           0                                    0

     Output per System                      17,800                             Ventilation       269         3,957          -189      269             8,564

     Total Output (Btuh)                    53,400                            Supply Fan                      893                                     -893

     Total Output (Tons)                         4.5                    Supply Air Ducts                     1,189                                     462

     Total Output (Btuh/sqft)                   29.8

     Total Output (sqft/Ton)                   403.1            TOTAL SYSTEM LOAD                          31,002          1,202                    17,836

Air System
     CFM per System                             600 HVAC EQUIPMENT SELECTION

     Airflow (cfm)                             1,800 Res. First Co 20HXX_Carrier 25HCE418                  42,101          8,845                    44,200

     Airflow (cfm/sqft)                         1.00

     Airflow (cfm/Ton)                         404.5

     Outside Air (%)                        15.0 % Total Adjusted System Output                            42,101          8,845                    44,200
                                                0.15   (Adjusted for Peak Design conditions)
     Outside Air (cfm/sqft)
                                       TIME OF SYSTEM PEAK
Note: values above given at ARI conditions                                                                              Sep 4 PM                Jan 1 AM
HEATING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Heating Peak)

38 ºF           63 ºF                  63 ºF           105 ºF



 Outside Air
   269 cfm              Supply Fan         Heating Coil                                                                                   105 ºF
                          1,800 cfm



  68 ºF                                                                                                                                     68 ºF




COOLING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Cooling Peak)

89 / 66 ºF                    78 / 62 ºF          78 / 62 ºF    55 / 54 ºF



 Outside Air
  269 cfm                              Supply Fan                                                                                        56 / 54 ºF
                                                       Cooling Coil
                                        1,800 cfm
                                                                                                             46.3 %

   76 / 62 ºF                                                                                                                            75 / 61 ºF




 EnergyPro 6. by EnergySoft           User Number: 7402                                                 ID: 18010                         Page 54 of 63

                                                                                                                                      648
     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 650 of 1236 Page ID
                                          #:5514
HVAC SYSTEM HEATING AND COOLING LOADS SUMMARY
Project Name                                                                                                                         Date
Motor Apartments                                                                                                                      2/22/2018
System Name                                                                                                                          Floor Area
FC 1.5_Unit A_309-509                                                                                                                       1,794
ENGINEERING CHECKS                                     SYSTEM LOAD
Number of Systems                                 3                                             COIL COOLING PEAK                  COIL HTG. PEAK
Heating System                                                                                 CFM      Sensible        Latent     CFM        Sensible
     Output per System                      17,600                    Total Room Loads          1,175      23,774          1,390      232             9,242

     Total Output (Btuh)                    52,800              Return Vented Lighting                              0

     Output (Btuh/sqft)                         29.4                    Return Air Ducts                     1,189                                     462

Cooling System                                                                 Return Fan                           0                                    0

     Output per System                      17,800                             Ventilation       269         3,957          -189      269             8,564

     Total Output (Btuh)                    53,400                            Supply Fan                      893                                     -893

     Total Output (Tons)                         4.5                    Supply Air Ducts                     1,189                                     462

     Total Output (Btuh/sqft)                   29.8

     Total Output (sqft/Ton)                   403.1            TOTAL SYSTEM LOAD                          31,002          1,202                    17,836

Air System
     CFM per System                             600 HVAC EQUIPMENT SELECTION

     Airflow (cfm)                             1,800 Res. First Co 20HXX_Carrier 25HCE418                  42,101          8,845                    44,200

     Airflow (cfm/sqft)                         1.00

     Airflow (cfm/Ton)                         404.5

     Outside Air (%)                        15.0 % Total Adjusted System Output                            42,101          8,845                    44,200
                                                0.15   (Adjusted for Peak Design conditions)
     Outside Air (cfm/sqft)
                                       TIME OF SYSTEM PEAK
Note: values above given at ARI conditions                                                                              Sep 4 PM                Jan 1 AM
HEATING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Heating Peak)

38 ºF           63 ºF                  63 ºF           105 ºF



 Outside Air
   269 cfm              Supply Fan         Heating Coil                                                                                   105 ºF
                          1,800 cfm



  68 ºF                                                                                                                                     68 ºF




COOLING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Cooling Peak)

89 / 66 ºF                    78 / 62 ºF          78 / 62 ºF    55 / 54 ºF



 Outside Air
  269 cfm                              Supply Fan                                                                                        56 / 54 ºF
                                                       Cooling Coil
                                        1,800 cfm
                                                                                                             46.3 %

   76 / 62 ºF                                                                                                                            75 / 61 ºF




 EnergyPro 6. by EnergySoft           User Number: 7402                                                 ID: 18010                         Page 55 of 63

                                                                                                                                      649
     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 651 of 1236 Page ID
                                          #:5515
HVAC SYSTEM HEATING AND COOLING LOADS SUMMARY
Project Name                                                                                                                       Date
Motor Apartments                                                                                                                    2/22/2018
System Name                                                                                                                        Floor Area
FC 1.5_Unit B_601                                                                                                                            689
ENGINEERING CHECKS                                    SYSTEM LOAD
Number of Systems                                1                                             COIL COOLING PEAK                 COIL HTG. PEAK
Heating System                                                                                CFM     Sensible        Latent     CFM          Sensible
     Output per System                      17,600                   Total Room Loads           420        8,477          534          96            3,822

     Total Output (Btuh)                    17,600             Return Vented Lighting                             0

     Output (Btuh/sqft)                       25.5                     Return Air Ducts                     424                                       191

Cooling System                                                                Return Fan                          0                                      0

     Output per System                      17,800                            Ventilation       103        1,736          270       103              3,283

     Total Output (Btuh)                    17,800                           Supply Fan                     298                                       -298

     Total Output (Tons)                        1.5                    Supply Air Ducts                     424                                       191

     Total Output (Btuh/sqft)                 25.8

     Total Output (sqft/Ton)                 464.5             TOTAL SYSTEM LOAD                         11,358           804                        7,189

Air System
     CFM per System                            600 HVAC EQUIPMENT SELECTION

     Airflow (cfm)                             600 Res. First Co 20HXX_Carrier 25HCE418                  14,120          2,804                      14,733

     Airflow (cfm/sqft)                       0.87

     Airflow (cfm/Ton)                       404.5

     Outside Air (%)                        17.2 % Total Adjusted System Output                          14,120          2,804                      14,733
                                              0.15    (Adjusted for Peak Design conditions)
     Outside Air (cfm/sqft)
                                       TIME OF SYSTEM PEAK
Note: values above given at ARI conditions                                                                            Jul 4 PM                  Jan 1 AM
HEATING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Heating Peak)

38 ºF           63 ºF                63 ºF            105 ºF



 Outside Air
   103 cfm              Supply Fan         Heating Coil                                                                                 105 ºF
                          600 cfm



  68 ºF                                                                                                                                     68 ºF




COOLING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Cooling Peak)

91 / 68 ºF                    78 / 63 ºF         78 / 63 ºF    55 / 54 ºF



 Outside Air
  103 cfm                            Supply Fan                                                                                        56 / 54 ºF
                                                      Cooling Coil
                                       600 cfm
                                                                                                           46.3 %

   76 / 62 ºF                                                                                                                          75 / 61 ºF




 EnergyPro 6. by EnergySoft         User Number: 7402                                                 ID: 18010                         Page 56 of 63

                                                                                                                                    650
     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 652 of 1236 Page ID
                                          #:5516
HVAC SYSTEM HEATING AND COOLING LOADS SUMMARY
Project Name                                                                                                                          Date
Motor Apartments                                                                                                                       2/22/2018
System Name                                                                                                                           Floor Area
FC 1.5_Unit B1_602                                                                                                                              601
ENGINEERING CHECKS                                    SYSTEM LOAD
Number of Systems                                1                                             COIL COOLING PEAK                    COIL HTG. PEAK
Heating System                                                                                CFM        Sensible        Latent     CFM          Sensible
     Output per System                      17,600                   Total Room Loads           423           8,543           466         87            3,464

     Total Output (Btuh)                    17,600             Return Vented Lighting                                0

     Output (Btuh/sqft)                       29.3                     Return Air Ducts                        427                                       173

Cooling System                                                                Return Fan                             0                                      0

     Output per System                      17,800                            Ventilation           90        1,276          244          90            2,866

     Total Output (Btuh)                    17,800                           Supply Fan                        298                                       -298

     Total Output (Tons)                        1.5                    Supply Air Ducts                        427                                       173

     Total Output (Btuh/sqft)                 29.6

     Total Output (sqft/Ton)                 405.2             TOTAL SYSTEM LOAD                            10,970            710                       6,379

Air System
     CFM per System                            600 HVAC EQUIPMENT SELECTION

     Airflow (cfm)                             600 Res. First Co 20HXX_Carrier 25HCE418                     13,935          3,135                      14,733

     Airflow (cfm/sqft)                       1.00

     Airflow (cfm/Ton)                       404.5

     Outside Air (%)                        15.0 % Total Adjusted System Output                             13,935          3,135                      14,733
                                              0.15    (Adjusted for Peak Design conditions)
     Outside Air (cfm/sqft)
                                       TIME OF SYSTEM PEAK
Note: values above given at ARI conditions                                                                               Jun 5 PM                  Jan 1 AM
HEATING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Heating Peak)

38 ºF           63 ºF                63 ºF            105 ºF



 Outside Air
   90 cfm               Supply Fan         Heating Coil                                                                                    105 ºF
                          600 cfm



  68 ºF                                                                                                                                        68 ºF




COOLING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Cooling Peak)

89 / 67 ºF                    78 / 62 ºF         78 / 62 ºF    55 / 54 ºF



 Outside Air
   90 cfm                            Supply Fan                                                                                           56 / 54 ºF
                                                      Cooling Coil
                                       600 cfm
                                                                                                              46.3 %

   76 / 62 ºF                                                                                                                             75 / 61 ºF




 EnergyPro 6. by EnergySoft         User Number: 7402                                                    ID: 18010                         Page 57 of 63

                                                                                                                                       651
     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 653 of 1236 Page ID
                                          #:5517
HVAC SYSTEM HEATING AND COOLING LOADS SUMMARY
Project Name                                                                                                                          Date
Motor Apartments                                                                                                                       2/22/2018
System Name                                                                                                                           Floor Area
FC 1.5_Unit D1_603                                                                                                                              633
ENGINEERING CHECKS                                    SYSTEM LOAD
Number of Systems                                1                                             COIL COOLING PEAK                    COIL HTG. PEAK
Heating System                                                                                CFM        Sensible        Latent     CFM          Sensible
     Output per System                      17,600                   Total Room Loads           465           9,349          491       125              4,957

     Total Output (Btuh)                    17,600             Return Vented Lighting                                0

     Output (Btuh/sqft)                       27.8                     Return Air Ducts                        467                                       248

Cooling System                                                                Return Fan                             0                                      0

     Output per System                      17,800                            Ventilation           95        1,652          253          95            3,007

     Total Output (Btuh)                    17,800                           Supply Fan                        298                                       -298

     Total Output (Tons)                        1.5                    Supply Air Ducts                        467                                       248

     Total Output (Btuh/sqft)                 28.1

     Total Output (sqft/Ton)                 426.7             TOTAL SYSTEM LOAD                            12,234           744                        8,162

Air System
     CFM per System                            600 HVAC EQUIPMENT SELECTION

     Airflow (cfm)                             600 Res. First Co 20HXX_Carrier 25HCE418                     14,094          2,762                      14,733

     Airflow (cfm/sqft)                       0.95

     Airflow (cfm/Ton)                       404.5

     Outside Air (%)                        15.8 % Total Adjusted System Output                             14,094          2,762                      14,733
                                              0.15    (Adjusted for Peak Design conditions)
     Outside Air (cfm/sqft)
                                       TIME OF SYSTEM PEAK
Note: values above given at ARI conditions                                                                               Jul 3 PM                  Jan 1 AM
HEATING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Heating Peak)

38 ºF           63 ºF                63 ºF            105 ºF



 Outside Air
   95 cfm               Supply Fan         Heating Coil                                                                                    105 ºF
                          600 cfm



  68 ºF                                                                                                                                        68 ºF




COOLING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Cooling Peak)

92 / 68 ºF                    78 / 63 ºF         78 / 63 ºF    55 / 54 ºF



 Outside Air
   95 cfm                            Supply Fan                                                                                           56 / 54 ºF
                                                      Cooling Coil
                                       600 cfm
                                                                                                              46.3 %

   76 / 62 ºF                                                                                                                             75 / 61 ºF




 EnergyPro 6. by EnergySoft         User Number: 7402                                                    ID: 18010                         Page 58 of 63

                                                                                                                                       652
     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 654 of 1236 Page ID
                                          #:5518
HVAC SYSTEM HEATING AND COOLING LOADS SUMMARY
Project Name                                                                                                                          Date
Motor Apartments                                                                                                                       2/22/2018
System Name                                                                                                                           Floor Area
FC 1.5_Unit D_604                                                                                                                               614
ENGINEERING CHECKS                                    SYSTEM LOAD
Number of Systems                                1                                             COIL COOLING PEAK                    COIL HTG. PEAK
Heating System                                                                                CFM        Sensible        Latent     CFM          Sensible
     Output per System                      17,600                   Total Room Loads           450           9,069          476       122              4,838

     Total Output (Btuh)                    17,600             Return Vented Lighting                                0

     Output (Btuh/sqft)                       28.7                     Return Air Ducts                        453                                       242

Cooling System                                                                Return Fan                             0                                      0

     Output per System                      17,800                            Ventilation           92        1,605          247          92            2,917

     Total Output (Btuh)                    17,800                           Supply Fan                        298                                       -298

     Total Output (Tons)                        1.5                    Supply Air Ducts                        453                                       242

     Total Output (Btuh/sqft)                 29.0

     Total Output (sqft/Ton)                 413.9             TOTAL SYSTEM LOAD                            11,879           723                        7,941

Air System
     CFM per System                            600 HVAC EQUIPMENT SELECTION

     Airflow (cfm)                             600 Res. First Co 20HXX_Carrier 25HCE418                     14,061          2,785                      14,733

     Airflow (cfm/sqft)                       0.98

     Airflow (cfm/Ton)                       404.5

     Outside Air (%)                        15.4 % Total Adjusted System Output                             14,061          2,785                      14,733
                                              0.15    (Adjusted for Peak Design conditions)
     Outside Air (cfm/sqft)
                                       TIME OF SYSTEM PEAK
Note: values above given at ARI conditions                                                                               Jul 3 PM                  Jan 1 AM
HEATING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Heating Peak)

38 ºF           63 ºF                63 ºF            105 ºF



 Outside Air
   92 cfm               Supply Fan         Heating Coil                                                                                    105 ºF
                          600 cfm



  68 ºF                                                                                                                                        68 ºF




COOLING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Cooling Peak)

92 / 68 ºF                    78 / 63 ºF         78 / 63 ºF    55 / 54 ºF



 Outside Air
   92 cfm                            Supply Fan                                                                                           56 / 54 ºF
                                                      Cooling Coil
                                       600 cfm
                                                                                                              46.2 %

   76 / 62 ºF                                                                                                                             75 / 61 ºF




 EnergyPro 6. by EnergySoft         User Number: 7402                                                    ID: 18010                         Page 59 of 63

                                                                                                                                       653
     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 655 of 1236 Page ID
                                          #:5519
HVAC SYSTEM HEATING AND COOLING LOADS SUMMARY
Project Name                                                                                                                       Date
Motor Apartments                                                                                                                    2/22/2018
System Name                                                                                                                        Floor Area
FC 1.5_Unit C_605                                                                                                                          667
ENGINEERING CHECKS                                    SYSTEM LOAD
Number of Systems                                1                                             COIL COOLING PEAK                 COIL HTG. PEAK
Heating System                                                                                CFM     Sensible        Latent     CFM        Sensible
     Output per System                      17,600                   Total Room Loads           419        8,462           517      104             4,141

     Total Output (Btuh)                    17,600             Return Vented Lighting                             0

     Output (Btuh/sqft)                       26.4                     Return Air Ducts                     423                                      207

Cooling System                                                                Return Fan                          0                                     0

     Output per System                      17,800                            Ventilation       100        1,748           263      100             3,175

     Total Output (Btuh)                    17,800                           Supply Fan                     298                                      -298

     Total Output (Tons)                        1.5                    Supply Air Ducts                     423                                      207

     Total Output (Btuh/sqft)                 26.7

     Total Output (sqft/Ton)                 449.7             TOTAL SYSTEM LOAD                         11,354            780                      7,433

Air System
     CFM per System                            600 HVAC EQUIPMENT SELECTION

     Airflow (cfm)                             600 Res. First Co 20HXX_Carrier 25HCE418                  14,116          2,752                    14,733

     Airflow (cfm/sqft)                       0.90

     Airflow (cfm/Ton)                       404.5

     Outside Air (%)                        16.7 % Total Adjusted System Output                          14,116          2,752                    14,733
                                              0.15    (Adjusted for Peak Design conditions)
     Outside Air (cfm/sqft)
                                       TIME OF SYSTEM PEAK
Note: values above given at ARI conditions                                                                            Aug 3 PM                Jan 1 AM
HEATING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Heating Peak)

38 ºF           63 ºF                63 ºF            105 ºF



 Outside Air
   100 cfm              Supply Fan         Heating Coil                                                                                 105 ºF
                          600 cfm



  68 ºF                                                                                                                                   68 ºF




COOLING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Cooling Peak)

92 / 68 ºF                    78 / 63 ºF         78 / 63 ºF    55 / 54 ºF



 Outside Air
  100 cfm                            Supply Fan                                                                                        56 / 54 ºF
                                                      Cooling Coil
                                       600 cfm
                                                                                                           46.3 %

   76 / 62 ºF                                                                                                                          75 / 61 ºF




 EnergyPro 6. by EnergySoft         User Number: 7402                                                 ID: 18010                         Page 60 of 63

                                                                                                                                    654
     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 656 of 1236 Page ID
                                          #:5520
HVAC SYSTEM HEATING AND COOLING LOADS SUMMARY
Project Name                                                                                                                          Date
Motor Apartments                                                                                                                       2/22/2018
System Name                                                                                                                           Floor Area
FC 1.5_Unit A_606                                                                                                                               598
ENGINEERING CHECKS                                    SYSTEM LOAD
Number of Systems                                1                                             COIL COOLING PEAK                    COIL HTG. PEAK
Heating System                                                                                CFM        Sensible        Latent     CFM          Sensible
     Output per System                      17,600                   Total Room Loads           406           8,196           463         93            3,708

     Total Output (Btuh)                    17,600             Return Vented Lighting                                0

     Output (Btuh/sqft)                       29.4                     Return Air Ducts                        410                                       185

Cooling System                                                                Return Fan                             0                                      0

     Output per System                      17,800                            Ventilation           90        1,509           241         90            2,850

     Total Output (Btuh)                    17,800                           Supply Fan                        298                                       -298

     Total Output (Tons)                        1.5                    Supply Air Ducts                        410                                       185

     Total Output (Btuh/sqft)                 29.8

     Total Output (sqft/Ton)                 403.1             TOTAL SYSTEM LOAD                            10,822            705                       6,631

Air System
     CFM per System                            600 HVAC EQUIPMENT SELECTION

     Airflow (cfm)                             600 Res. First Co 20HXX_Carrier 25HCE418                     13,997          2,884                      14,733

     Airflow (cfm/sqft)                       1.00

     Airflow (cfm/Ton)                       404.5

     Outside Air (%)                        15.0 % Total Adjusted System Output                             13,997          2,884                      14,733
                                              0.15    (Adjusted for Peak Design conditions)
     Outside Air (cfm/sqft)
                                       TIME OF SYSTEM PEAK
Note: values above given at ARI conditions                                                                               Aug 4 PM                  Jan 1 AM
HEATING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Heating Peak)

38 ºF           63 ºF                63 ºF            105 ºF



 Outside Air
   90 cfm               Supply Fan         Heating Coil                                                                                    105 ºF
                          600 cfm



  68 ºF                                                                                                                                        68 ºF




COOLING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Cooling Peak)

91 / 68 ºF                    78 / 63 ºF         78 / 63 ºF    55 / 54 ºF



 Outside Air
   90 cfm                            Supply Fan                                                                                           56 / 54 ºF
                                                      Cooling Coil
                                       600 cfm
                                                                                                              46.3 %

   76 / 62 ºF                                                                                                                             75 / 61 ºF




 EnergyPro 6. by EnergySoft         User Number: 7402                                                    ID: 18010                         Page 61 of 63

                                                                                                                                       655
     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 657 of 1236 Page ID
                                          #:5521
HVAC SYSTEM HEATING AND COOLING LOADS SUMMARY
Project Name                                                                                                                          Date
Motor Apartments                                                                                                                       2/22/2018
System Name                                                                                                                           Floor Area
FC 1.5_Unit A_607                                                                                                                               598
ENGINEERING CHECKS                                    SYSTEM LOAD
Number of Systems                                1                                             COIL COOLING PEAK                    COIL HTG. PEAK
Heating System                                                                                CFM        Sensible        Latent     CFM          Sensible
     Output per System                      17,600                   Total Room Loads           406           8,196           463         93            3,708

     Total Output (Btuh)                    17,600             Return Vented Lighting                                0

     Output (Btuh/sqft)                       29.4                     Return Air Ducts                        410                                       185

Cooling System                                                                Return Fan                             0                                      0

     Output per System                      17,800                            Ventilation           90        1,509           241         90            2,850

     Total Output (Btuh)                    17,800                           Supply Fan                        298                                       -298

     Total Output (Tons)                        1.5                    Supply Air Ducts                        410                                       185

     Total Output (Btuh/sqft)                 29.8

     Total Output (sqft/Ton)                 403.1             TOTAL SYSTEM LOAD                            10,822            705                       6,631

Air System
     CFM per System                            600 HVAC EQUIPMENT SELECTION

     Airflow (cfm)                             600 Res. First Co 20HXX_Carrier 25HCE418                     13,997          2,884                      14,733

     Airflow (cfm/sqft)                       1.00

     Airflow (cfm/Ton)                       404.5

     Outside Air (%)                        15.0 % Total Adjusted System Output                             13,997          2,884                      14,733
                                              0.15    (Adjusted for Peak Design conditions)
     Outside Air (cfm/sqft)
                                       TIME OF SYSTEM PEAK
Note: values above given at ARI conditions                                                                               Aug 4 PM                  Jan 1 AM
HEATING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Heating Peak)

38 ºF           63 ºF                63 ºF            105 ºF



 Outside Air
   90 cfm               Supply Fan         Heating Coil                                                                                    105 ºF
                          600 cfm



  68 ºF                                                                                                                                        68 ºF




COOLING SYSTEM PSYCHROMETRICS (Airstream Temperatures at Time of Cooling Peak)

91 / 68 ºF                    78 / 63 ºF         78 / 63 ºF    55 / 54 ºF



 Outside Air
   90 cfm                            Supply Fan                                                                                           56 / 54 ºF
                                                      Cooling Coil
                                       600 cfm
                                                                                                              46.3 %

   76 / 62 ºF                                                                                                                             75 / 61 ºF




 EnergyPro 6. by EnergySoft         User Number: 7402                                                    ID: 18010                         Page 62 of 63

                                                                                                                                       656
     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 658 of 1236 Page ID
                                          #:5522
ENERGY USE AND COST SUMMARY                                                                                                                  ECON-1
Project Name                                                                                                                                     Date
Motor Apartments                                                                                                                                 2/22/2018
                 Rate:                                                                                         Fuel Type: Electricity
                                   STANDARD                                   PROPOSED                                     MARGIN
                  Energy             Peak                      Energy              Peak                          Energy           Peak
                   Use              Demand           Cost       Use               Demand           Cost           Use            Demand                 Cost
                  (kWh)              (kW)             ($)      (kWh)               (kW)             ($)          (kWh)            (kW)                   ($)
         Jan          11,856                 31.8                  12,503               54.2                            -647             -22.4
         Feb          10,464                 29.9                  10,660               48.3                            -197             -18.4

         Mar          12,118                 35.4                  11,940               54.0                            178              -18.6

         Apr          11,795                 43.0                  11,419               50.5                            377               -7.5

        May           12,810                 45.1                  11,481               38.1                           1,329               7.0
         Jun          13,696                 42.5                  11,846               36.6                           1,850               5.9

         Jul          15,585                 41.2                  13,268               37.6                           2,317               3.5

        Aug           16,221                 47.5                  13,740               39.3                           2,481               8.3

        Sep           15,403                 52.5                  13,269               47.9                           2,134               4.5

         Oct          13,330                 45.6                  12,054               39.9                           1,276               5.7

        Nov           11,460                 32.5                  11,568               62.6                            -108             -30.1
        Dec           12,204                 33.2                  13,577               65.1                          -1,372             -31.9

        Year         156,942                 52.5                 147,325               65.1                           9,617             -12.7


        CO2                        lbs/yr                                     lbs/yr                                            lbs/yr
                 Rate:                                                                                         Fuel Type: Natural Gas
                                   STANDARD                                   PROPOSED                                    MARGIN
                   Energy             Peak                      Energy           Peak                            Energy           Peak
                     Use            Demand           Cost         Use          Demand              Cost            Use          Demand                  Cost
                  (therms)          (kBtu/hr)         ($)      (therms)        (kBtu/hr)            ($)         (therms)        (kBtu/hr)                ($)
         Jan                 741            453.0                      493             171.2                            248              281.8
         Feb                 597            465.2                      444             171.2                            153              294.0

         Mar                 636            448.5                      488             169.7                            148              278.8

         Apr                 565            425.1                      472             169.7                               93            255.4

        May                  487            265.4                      485             168.3                                2             97.2

         Jun                 441            175.2                      460             165.3                             -19               9.9

         Jul                 444            160.8                      466             162.4                             -22              -1.6
        Aug                  437            159.6                      459             159.5                             -22               0.1
        Sep                  424            202.4                      443             159.5                             -19              42.9

         Oct                 473            314.9                      457             159.5                               15            155.4

        Nov                  632            485.2                      455             163.9                            177              321.3

        Dec                  834            508.7                      488             169.7                            346              339.0

        Year            6,712               508.7                     5,612            171.2                           1,101             337.5


        CO2                        lbs/yr                                     lbs/yr                                            lbs/yr


      Annual Totals                  Energy                 Demand                  Cost                   Cost/sqft                Virtual Rate
               Electricity          147,325 kWh               65 kW           $                0    $         0.00 /sqft        $         0.00 /kWh
           Natural Gas                5,612 therms           171 kBtu/hr      $                0    $         0.00 /sqft        $         0.00 /therm
                                                                   Total      $                0    $         0.00 /sqft


                                                                                           Avoided CO2 Emissions:                                0 lbs/yr


 EnergyPro 6. by EnergySoft            User Number: 7402                                                  ID: 18010                              Page 63 of 63

                                                                                                                                            657
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 659 of 1236 Page ID
                                     #:5523


   Motor Apartments                 Energy and Water Efficiency Compliance Report   March 16, 2018




   APPENDIX B: WATER USE CALCULATION TABLE




   FULL REPORT ON FOLLOWING PAGES




   Green Dinosaur, Inc.                                                                 Page 8 of 8




                                                                                             658
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 660 of 1236 Page ID
                                     #:5524




   Motor Apartments

                                                       Water Use Calculation Table
                    Fixture Type                     Flow Rate* (gpm Duration (min or #          Daily Uses           Occupants      Gallons Per
                                                          or gpf)          flush)                                                        Day


   Residential Water Use
   Showerheads                                                 1.75   x               8   x                1   x              91 =        1274.0
   Lavatory faucets                                             1.5   x            0.25   x                5   x              91 =         170.6
   Kitchen faucets                                              1.8   x               4   x                1   x              91 =         655.2
   Tank water closets (M)                                      1.28   x               1   x                5   x              46 =         294.4
   Tank water closets (F)                                      1.28   x               1   x                5   x              46 =         294.4
                                                                                                                   Subtotal      =        2688.6
   Clotheswashers (gal/person-day)**                            5.1                                                           91 =         464.1
   Dishwashers (gal/person-day)***                              0.4                                                           91 =          36.4
   Potable Water Irrigation (daily) ****                                                                                         =          79.8

                                                                      Total Daily Baseline Water Use (BWU) in Gallons Per Day =           3268.9
                                                                               Average use per Household per Day = 3268.9/42 =              77.8

   Current Water Use per Multi-Family Household (MWD 2016/17 Annual Report Gallons Per Capita Per Day of 131 x EIR
   estimate of 2.15 occupants per multi-family residential unit)                                                                          281.65
   Water Use per Unit per Day (inc. appliances & irrigation)                                                                                77.8
   Percent Reduction from MWD Baseline                                                                                                      72.4

   Assumptions
   42 units = 91 estimated occupants, based on 2.15 residents/unit City of Los Angeles estimate for Palms-Mar Vista-Del Rey Commmunity
   Planning Area
   * Flow rates based on project plumbing fixture schedule.
   ** Clothes Washer assumed in each unit. Los Angeles Green Building Code requires Energy Star certified units. Typical Energy Star unit = 3.2
   WF (Water Factor) = 5.08 gal per person per day.
   *** Dishwasher assumed in each unit. Los Angeles Green Building Code required Energy Star certified units. Typical Energy Star unit = 4 GPC
   (Gallons per Cycle) = 0.43 per person per day.




                                                                                                                                            659
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 661 of 1236 Page ID
                                     #:5525

                                      ATTACHMENT L

                      Project Consistency with SCAG Mitigation Measures




        1466392.4


                                                                          660
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 662 of 1236 Page ID
                                     #:5526




                                      PROJECT CONSISTENCY WITH SCAG
                                           MITIGATION MEASURES




   1465997.3




                                                                                    661
                    Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 663 of 1236 Page ID
                                                         #:5527

The 2016-2040 RTP/SCS MMRP includes various mitigation measures, both at the regional level that would be implemented by
SCAG and at the project level that would be implemented by the lead agency. Regional mitigation measures would be
implemented by SCAG and are therefore not discussed in this table. This table focuses on the Project's consistency with the
SCAG MMRP's project-level mitigation measures.

                              PROJECT CONSISTENCY WITH SCAG 2016-2040 RTP/SCS MITIGATION MEASURES


                                 Project — Level Mitigation Measures
          Impact                                                                                      Project Consistency
                                    (Implemented by Lead Agency)
 Aesthetics (AES)
 AES-1: Potential to     MM-AES-1(b): Consistent with the provisions of              This mitigation measure is not relevant to the Project
 have a substantial      Section 15091 of the State CEQA Guidelines, SCAG            as PRC Section 21099, enacted by Senate Bill 743,
 adverse effect on a     has identified mitigation measures capable of avoiding      provides that "aesthetic and parking impacts of a
 scenic vista.           or reducing the significant effects of visual intrusions    residential, mixed-use residential, or employment
                         on scenic vistas, or National Scenic Byways that are        center project on an infill site within a transit priority
                         in the jurisdiction and responsibility of Caltrans, other   area shall not be considered significant impacts on
                         public agencies, and/or Lead Agencies. Where the            the environment."
                         Lead Agency has identified that a project has the
                         potential for significant effects, the Lead Agency can    The Project is a six-story mixed use commercial and
                         and should consider mitigation measures to ensure         residential infill building consisting of 42 dwelling
                         compliance with regulations for Caltrans scenic vistas    units, including a minimum of 4 very low income
                         and goals and policies within county and city general     units, and 1,770 square feet of ground-floor retail,
                         plans, as applicable and feasible. Such measures          with 54 automobile parking spaces and 44 long-term
                         may include the following, or other comparable            and 7 short-term bicycle parking spaces. The Project
                         measures identified by the Lead Agency:                   includes one subterranean level of parking. The total
                                                                                   Project size is 29,807 square feet with a height of 72
                         •   Use a palette of colors, textures, building materials feet 7 inches. The Project site is located within 0.5
                             that are graffiti- resistant, and/or plant materials  miles from the Los Angeles Metropolitan
                             that complement the surrounding landscape and         Transportation Authority's (Metro) Rail Expo Line
                             development.                                          Exposition-Palms station. Thus, the Project site is
                                                                                   located in a transit priority area as defined in PRC
                                                                    2
     1465997.3


                                                                                                                                     662
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 664 of 1236 Page ID
                                                   #:5528

                          Project — Level Mitigation Measures
     Impact                                                                                Project Consistency
                             (Implemented by Lead Agency)

                  •   Use contour grading to better match surrounding       Section 21099. The Project's aesthetic impacts shall
                      terrain. Contour edges of major cut-and-fill to       not be considered significant impacts on the
                      provide a more natural looking finished profile.      environment pursuant to PRC Section 21099.
                  •   Use alternating facades to "break up" large
                      facades and provide visual interest.
                  •   Design new corridor landscaping to respect
                      existing natural and man-made features and to
                      complement the dominant landscaping of the
                      surrounding areas.
                  •   Replace and renew landscaping along corridors
                      with road widenings, interchange projects, and
                      related improvements.
                  •   Retain or replace trees bordering highways, so
                      that clear-cutting is not evident.
                  •   Provide new corridor landscaping that respects
                      and provides appropriate transition to existing
                      natural and man-made features and is
                      complementary to the dominant landscaping or
                      native habitats of surrounding areas.
                  •   Implement design guidelines, local policies, and
                      programs aimed at protecting views of scenic
                      corridors and avoiding visual intrusions in design
                      of projects to minimize contrasts in scale and
                      massing between the project and surrounding
                      natural forms and developments. Avoid, if
                      possible, large cuts and fills when the visual
                      environment (natural or urban) would be
                      substantially disrupted. Site or design of projects
                      should minimize their intrusion into important
                      viewsheds and use contour grading to better
                                                             3
1465997.3



                                                                                                                       663
                     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 665 of 1236 Page ID
                                                          #:5529

                                  Project — Level Mitigation Measures
        Impact                                                                                           Project Consistency
                                     (Implemented by Lead Agency)
                             match surrounding terrain.

AES-2: Potential to                        No mitigation required.
substantially damage
scenic resources,
including, but not
limited to, trees, rock
outcroppings, and
historic buildings
within a state scenic
highway

AES-3: Potential to       MM-AES-3(b): Consistent with the provisions of                This mitigation measure is not relevant to the Project
substantially degrade     Section 15091 of the State CEQA Guidelines, SCAG              as PRC Section 21099, enacted by Senate Bill 743,
the existing visual       has identified mitigation measures capable of avoiding        provides that "aesthetic and parking impacts of a
character or quality of   or reducing the significant effects of degrading the          residential, mixed-use residential, or employment
the site and its          existing public viewpoints, visual character, or quality      center project on an infill site within a transit priority
surroundings.             of the site that are in the jurisdiction and responsibility   area shall not be considered significant impacts on
                          of local jurisdictions and/or Lead Agencies. Where the        the environment."
                          Lead Agency has identified that a project has the
                          potential for significant effects, the Lead Agency can        The Project is a six-story mixed use commercial and
                          and should consider mitigation measures to ensure             residential infill building consisting of 42 dwelling
                          compliance with the goals and policies within county          units, including a minimum of 4 very low income
                          and city general plans, as applicable and feasible.           units, and 1,770 square feet of ground-floor retail,
                          Such measures may include the following, or other             with 54 automobile parking spaces and 44 long-term
                          comparable SCAG Lead Agency Ongoing over the life             and 7 short-term bicycle parking spaces. The Project
                          of the Plan Ongoing over the life of the Plan 2016            includes one subterranean level of parking. The total
                          RTP/SCS Mitigation Monitoring and Reporting                   Project size is 29,807 square feet with a height of 72
                          Program 12 TABLE 9-2 MITIGATION MEASURES                      feet 7 inches. The Project site is located within 0.5
                          Impact Mitigation Measures Implementing Agency                miles from the Los Angeles Metropolitan
                          Implementing Date measures identified by the Lead             Transportation Authority's (Metro) Rail Expo Line
                                                                      4
   1465997.3



                                                                                                                                         664
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 666 of 1236 Page ID
                                                   #:5530

                       Project — Level Mitigation Measures
     Impact                                                                           Project Consistency
                          (Implemented by Lead Agency)
                Agency:                                                Exposition-Palms station. Thus, the Project site is
                                                                       located in a transit priority area as defined in PRC
                •   Minimize contrasts in scale and massing            Section 21099. The Project's aesthetic impacts shall
                    between the projects and surrounding natural       not be considered significant impacts on the
                    forms and development, minimize their              environment pursuant to PRC Section 21099.
                    intrusion into important viewsheds, and use
                    contour grading to better match surrounding
                    terrain in accordance with county and city
                    hillside ordinances, where applicable.
                •   Design landscaping along highway corridors to
                    add significant natural elements and visual
                    interest to soften the hard-edged, linear
                    transportation corridors.
                •   Require development of design guidelines for
                    projects that make elements of proposed
                    buildings/facilities visually compatible, or
                    minimize visibility of changes in visual quality
                    or character through use of hardscape and
                    softscape solutions. Specific measures to be
                    addressed include setback buffers,
                    landscaping, color, texture, signage, and
                    lighting criteria.
                •   Design projects consistent with design
                    guidelines of applicable general plans.
                •   Apply development standards and guidelines to
                    maintain compatibility with surrounding natural
                    areas, including site coverage, building height
                    and massing, building materials and color,
                    landscaping, site grading, and so forth in
                    accordance with general plans and adopted

                                                       5
1465997.3



                                                                                                                   665
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 667 of 1236 Page ID
                                                   #:5531

                         Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                            (Implemented by Lead Agency)
                      design guidelines, where applicable.
                  •   Require that sites are kept in a blight/nuisance-
                      free condition.
                  •   Remove blight or nuisances that compromise
                      visual character or visual quality of project
                      areas including graffiti abatement, trash
                      removal, landscape management, maintenance
                      of signage and billboards in good condition,
                      and replace compromised native vegetation
                      and landscape.




                                                          6
1465997.3



                                                                                                     666
                     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 668 of 1236 Page ID
                                                          #:5532

                                  Project — Level Mitigation Measures
        Impact                                                                                       Project Consistency
                                     (Implemented by Lead Agency)
AES-4: Potential to       MM-AES-4(b): Consistent with the provisions of             This mitigation measure is not relevant to the Project
create a new source       Section 15091 of the State CEQA Guidelines, SCAG           as PRC Section 21099, enacted by Senate Bill
of substantial light or   has identified mitigation measures capable of              743, provides that "aesthetic and parking impacts
glare which would         avoiding or minimizing the effects of light and glare      of a residential, mixed-use residential, or
adversely affect day      on routes of travel for motorists, cyclists, and           employment center project on an infill site within a
or nighttime views in     pedestrians, or on adjacent properties, and limit          transit priority area shall not be considered
the area. Potential to    expanded areas of shade and shadow to areas that           significant impacts on the environment."
result in shade and       would not adversely affect open space or outdoor
shadow impacts.           recreation areas that are in the jurisdiction and          The Project is a six-story mixed use commercial and
                          responsibility of local jurisdictions and/or Lead          residential infill building consisting of 42 dwelling
                          Agencies. Where the Lead Agency has identified that        units, including a minimum of 4 very low income
                          a project has the potential for significant effects, the   units, and 1,770 square feet of ground-floor retail,
                          Lead Agency can and should consider mitigation             with 54 automobile parking spaces and 44 long-term
                          measures to ensure compliance with the goals and           and 7 short-term bicycle parking spaces. The Project
                          policies within county and city general plans, as          includes one subterranean level of parking. The total
                          applicable and feasible. Such measures may include         Project size is 29,807 square feet with a height of 72
                          the following, or other comparable measures identified     feet 7 inches. The Project site is located within 0.5
                          by the Lead Agency:                                        miles from the Los Angeles Metropolitan
                                                                                     Transportation Authority's (Metro) Rail Expo Line
                          •   Use lighting fixtures that are adequately shielded     Exposition-Palms station. Thus, the Project site is
                              to a point below the light bulb and reflector and      located in a transit priority area as defined in PRC
                              that prevent unnecessary glare onto adjacent           Section 21099. The Project's aesthetic impacts shall
                              properties.                                            not be considered significant impacts on the
                          •   Restrict the operation of outdoor lighting for         environment pursuant to PRC Section 21099.
                              construction and operation activities in accordance
                              with local regulations.
                          •   Use high pressure sodium and/or cut-off fixtures
                              instead of typical mercury-vapor fixtures for
                              outdoor lighting
                          •   Use unidirectional lighting to avoid light trespass

                                                                    7
   1465997.3



                                                                                                                                  667
                 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 669 of 1236 Page ID
                                                      #:5533

                             Project — Level Mitigation Measures
        Impact                                                                    Project Consistency
                                (Implemented by Lead Agency)
                         onto adjacent properties.
                     •   Design exterior lighting to confine illumination to
                         the project site, and/or to areas which do not
                         include light-sensitive uses. Provide structural
                         and/or vegetative screening from light-sensitive
                         uses.
                     •   Shield and direct all new street and pedestrian
                         lighting away from light-sensitive off-site uses.
                     •   Use non-reflective glass or glass treated with a
                         non-reflective coating for all exterior windows
                         and glass used on building surfaces.
                     •   Architectural lighting shall be directed onto the
                         building surfaces and have low reflectivity to
                         minimize glare and limit light onto adjacent
                         properties




Agricultural and
Forestry Resources

                                                               8
   1465997.3



                                                                                                        668
                   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 670 of 1236 Page ID
                                                        #:5534

                                 Project — Level Mitigation Measures
        Impact                                                                                       Project Consistency
                                    (Implemented by Lead Agency)
(AF)

AF-1: Potential to       MM-AF-1(b): Consistent with the provisions of Section This Mitigation Measure is not relevant to the Project
convert Prime            15091 of the State CEQA Guidelines, SCAG has                as no farmland or agricultural activity exists on or in
Farmland, Unique         identified mitigation measures capable of avoiding or the vicinity of the Project site.
Farmland, or             reducing the significant effects from the conversion of
Farmland of              Prime Farmland, Unique Farmland, or Farmland of
Statewide Importance     Statewide Importance to non- agricultural uses that
(Farmland), as shown     are within the jurisdiction and responsibility of the
on the maps              Natural Resources Conservation Service, the
prepared pursuant to     California Resources Agency, other public agencies,
the Farmland             and/or Lead Agencies. Where the Lead Agency has
Mapping and              identified that a project has the potential for significant
Monitoring Program       effects, the Lead Agency can and should consider
of the California        mitigation measures to ensure compliance with the
Resources Agency, to     Farmland Protection Act and implementing
non- agricultural use.   regulations, and the goals and policies established
                         within the applicable adopted county and city general
                         plans to protect agricultural resources consistent with
                         the Farmland Mapping and Monitoring Program of the
                         California Resources Agency. Such measures may
                         include the following, or other comparable measures
                         identified by the Lead Agency taking into account
                         project and site-specific considerations as applicable
                         and feasible:

                         •   For projects that require approval or funding by the
                             USDOT, comply with Section 4(f) U.S. Department
                             of Transportation Act of 1966 (USDOT Act).
                         •   Project relocation or corridor realignment to avoid

                                                                    9
   1465997.3



                                                                                                                                  669
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 671 of 1236 Page ID
                                                   #:5535

                         Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                            (Implemented by Lead Agency)
                      Prime Farmland, Unique Farmland, or Farmland of
                      Local or Statewide Importance.
                  • Maintain and expand agricultural land protections
                      such as urban growth boundaries.
                  Support the acquisition or voluntary dedication of
                  agriculture conservation easements and other
                  programs that preserve agricultural lands, including
                  the creation of farmland mitigation banks. Local
                  governments would be responsible for encouraging
                  the development of agriculture conservation
                  easements or farmland mitigation banks, purchasing
                  conservation agreements or farmland for mitigation,
                  and ensuring that the terms of the conservation
                  easement agreements are upheld. The California
                  Department of Fish and Wildlife provides a definition
                  for conservation or mitigation banks on their website
                  (please see

                  https://www.wildlife.ca.gov/Conservation/Planning/Ba
                  nking)

                  "A conservation or mitigation bank is privately or
                  publicly owned land managed for its natural resource
                  values. In exchange for permanently protecting,
                  managing, and monitoring the land, the bank sponsor
                  is allowed to sell or transfer habitat credits to
                  permitees who need to satisfy legal requirements and
                  compensate for the environmental impacts of
                  developmental projects.

                  A privately owned conservation or mitigation bank is a

                                                          10
1465997.3



                                                                                                     670
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 672 of 1236 Page ID
                                                   #:5536

                          Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                             (Implemented by Lead Agency)
                  free-market enterprise that:

                  •  Offers landowners economic incentives to protect
                     natural resources;
                  • Saves permitees time and money by providing
                     them with the certainty of pre-approved
                     compensation lands;
                  • Consolidates small, fragmented wetland mitigation
                     projects into large contiguous sites that have much
                     higher wildlife habitat values; Provides for long-
                     term protection and management of habitat.
                  A publicly owned conservation or mitigation bank:

                  •   Offers the sponsoring public agency advance
                      mitigation for large projects or multiple years of
                      operations and maintenance."
                  In 2013, the University of California published an
                  article entitled "Reforms could boost conservation
                  banking by landowners" that speaks specifically to the
                  use of agricultural lands for in conjunction with
                  conservation banking programs.

                  •   Provide for mitigation fees to support a mitigation
                      bank that invests in farmer education, agricultural
                      infrastructure, water supply, marketing, etc. that
                      enhance the commercial viability of retained
                      agricultural lands.
                  •   Include underpasses and overpasses at
                      reasonable intervals to maintain property access.
                  •   Use berms, buffer zones, setbacks, and fencing to

                                                           11
1465997.3



                                                                                                     671
                    Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 673 of 1236 Page ID
                                                         #:5537

                                  Project — Level Mitigation Measures
        Impact                                                                                            Project Consistency
                                     (Implemented by Lead Agency)
                              reduce conflicts between new development and
                              farming uses and protect the functions of farmland.
                          •   Ensure individual projects are consistent with
                              federal, state, and local policies that preserve
                              agricultural lands and support the economic
                              viability of agricultural activities, as well as policies
                              that provide compensation for property owners if
                              preservation is not feasible.
                          •   Contact the California Department of Conservation
                              and each county's Agricultural Commissioner's
                              office to identify the location of prime farmlands
                              and lands that support crops considered valuable
                              to the local or regional economy and evaluate
                              potential impacts to such lands using the land
                              evaluation and site assessment (LESA) analysis
                              method (CEQA Guidelines §21095), as
                              appropriate. Use conservation easements or the
                              payment of in-lieu fees to offset impacts.

AF-2: Potential to        MM-AF-2(b): Consistent with the provisions of Section           This mitigation measure is not relevant to the Project,
conflict with existing    15091 of the State CEQA Guidelines, SCAG has                    because the Project site is not zoned for agricultural
zoning for agricultural   identified mitigation measures capable of avoiding or           production, there is no farmland at the Project site,
use, or a Williamson      reducing the significant effects from conflict with             and there are no Williamson Act Contracts in effect
Act contract.             existing zoning for agricultural use or a Williamson Act        for the Project site.
                          contract that are within the jurisdiction and
                          responsibility of the California Department of
                          Conservation.

                          •   A publicly owned conservation or mitigation bank:
                          •   Offers the sponsoring public agency advance
                              mitigation for large projects or multiple years of
                                                                       12
   1465997.3



                                                                                                                                       672
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 674 of 1236 Page ID
                                                   #:5538

                          Project — Level Mitigation Measures
     Impact                                                                       Project Consistency
                             (Implemented by Lead Agency)
                      operations and maintenance."
                  •   In 2013, the University of California published an
                      article entitled "Reforms could boost conservation
                      banking by landowners" that speaks specifically to
                      the use of agricultural lands for in conjunction with
                      conservation banking programs.
                  •   Provide for mitigation fees to support a mitigation
                      bank that invests in farmer education, agricultural
                      infrastructure, water supply, marketing, etc. that
                      enhance the commercial viability of retained
                      agricultural lands.
                  •   Include underpasses and overpasses at
                      reasonable intervals to maintain property access.
                  •   Use berms, buffer zones, setbacks, and fencing to
                      reduce conflicts between new development and
                      farming uses and protect the functions of farmland.
                  •   Ensure individual projects are consistent with
                      federal, state, and local policies that preserve
                      agricultural lands and support the economic
                      viability of agricultural activities, as well as policies
                      that provide compensation for property owners if
                      preservation is not feasible.
                  •   Contact the California Department of Conservation
                      and each
                  •   county's Agricultural Commissioner's office to
                      identify the location of prime farmlands and lands
                      that support crops considered valuable to the local
                      or regional economy and evaluate potential
                      impacts to such lands using the land evaluation
                      and site assessment (LESA) analysis method
                                                               13
1465997.3



                                                                                                        673
                    Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 675 of 1236 Page ID
                                                         #:5539

                                  Project — Level Mitigation Measures
        Impact                                                                                        Project Consistency
                                     (Implemented by Lead Agency)
                              (CEQA Guidelines §21095), as appropriate. Use
                              conservation easements or the payment of in-lieu
                              fees to offset impacts.

AF-2: Potential to        MM-AF-2(b): Consistent with the provisions of Section       This mitigation measure is not relevant to the Project,
conflict with existing    15091 of the State CEQA Guidelines, SCAG has                because the Project site is not zoned for agricultural
zoning for agricultural   identified mitigation measures capable of avoiding or       production, there is no farmland at the Project site,
use, or a Williamson      reducing the significant effects from conflict with         and there are no Williamson Act Contracts in effect
Act contract.             existing zoning for agricultural use or a Williamson Act    for the Project site.
                          contract that are within the jurisdiction and
                          responsibility of the California Department of
                          Conservation, other public agencies, and Lead
                          Agencies. Where the Lead Agency has identified that
                          a project has potential for significant effects, the Lead
                          Agency can and should consider mitigation measures
                          to mitigate the significant effects of agriculture and
                          forestry resources to ensure compliance with the
                          goals and policies established within the applicable
                          adopted county and city general plans to protect
                          agricultural resources consistent with the California
                          Land Conservation Act of 1965, the Farmland
                          Security Zone Act, and county and city zoning codes,
                          as applicable and feasible. Such measures may
                          include the following, or other comparable measures
                          identified by the Lead Agency, taking into account
                          project and site-specific considerations as applicable
                          and feasible:

                          •   Project relocation or corridor realignment to avoid
                              lands in Williamson Act contracts.
                          •   Establish conservation easements consistent with

                                                                    14
   1465997.3



                                                                                                                                   674
                  Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 676 of 1236 Page ID
                                                       #:5540

                                 Project — Level Mitigation Measures
        Impact                                                                     Project Consistency
                                    (Implemented by Lead Agency)
                             the recommendations of the Department of
                             Conservation, or 20-year Farmland Security Zone
                             contracts (Government Code Section 51296 et
                             seq.), 10-year Williamson Act contracts
                             (Government Code Section 51200 et seq.), or use
                             of other conservation tools available from the
                             California Department of Conservation Division of
                             Land Resource Protection.
                         •   Prior to final approval of each project, encourage
                             enrollments of agricultural lands for counties that
                             have Williamson Act programs, where applicable.

AF-3: Potential to                       No mitigation required.
conflict with existing
zoning for, or cause
rezoning of, forest
land (as defined in
Public Resources
Code section
12220(g)), timberland
(as defined in Public
Resources Code
section 4526), or
timberland zoned
Timberland
Production (as
defined by
Government Code
section 51104(g)).



                                                                   15
   1465997.3



                                                                                                         675
                        Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 677 of 1236 Page ID
                                                             #:5541

                                 Project — Level Mitigation Measures
        Impact                                                                            Project Consistency
                                    (Implemented by Lead Agency)
AF-4: Potential to                  MM-AF-1(b) and MM-GHG-3(b).           This mitigation measure is not relevant to the Project,
result in the loss of                                                     because the Project site is currently non-forest use;
forest land or                                                            therefore, no forest land will be lost or converted to
conversion of forest                                                      non-forest uses.
land to non-forest
use.

AF-5: Potential to                  MM-AF-1(b) and MM-GHG-3(b).           This mitigation measure is not relevant to the Project
involve other changes                                                     because the Project site is currently not used for any
in the existing                                                           agricultural uses and is not forest land; therefore, no
environment which,                                                        agricultural use or forest land will be converted.
due to their location
or nature, could result
in conversion of
Farmland, to non-
agricultural use or
conversion of forest
land to non-forest
use.

  Air Quality AIR                Project — Level Mitigation Measures                      Project Consistency

AIR-1: Potential to                     No mitigation required.
conflict with or
obstruct
implementation of the
applicable air quality
plan.


                                                                  16
   1465997.3



                                                                                                                        676
                     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 678 of 1236 Page ID
                                                          #:5542

                                  Project — Level Mitigation Measures
        Impact                                                                                        Project Consistency
                                     (Implemented by Lead Agency)
AIR-2: Potential to       MM-AIR-2(b): Consistent with the provisions of              The Project is subject to the City’s Regulatory
violate any air quality   Section 15091 of the State CEQA Guidelines, SCAG            Compliance Measures (“RCM”) that are the same as
standard or contribute    has identified mitigation measures that are within the      or substantially conforms to this mitigation measure.
substantially to an       jurisdiction and authority of the CARB, air quality         The City would impose the RCMs listed below on the
existing or projected     management districts, and other regulatory agencies.        Project that have been identified by CARB and air
air quality violation.    Where the Lead Agency has identified that a project         district(s) and other agencies as set forth below, or
                          has the potential to violate an air quality standard or     other comparable measures, to facilitate consistency
                          contribute substantially to an existing air quality         with plans for attainment of the NAAQS and CAAQS,
                          violation, the Lead Agency can and should consider          as applicable and feasible. As set forth in the Air
                          the measures that have been identified by CARB and          Quality Impact Analysis prepared for the Project, with
                          air district(s) and other agencies as set forth below, or   implementation of the City’s RCM’s, impacts would
                          other comparable measures, to facilitate consistency        be less than significant. (Air Quality Impact Analysis,
                          with plans for attainment of the NAAQS and CAAQS,           Exhibit 1.)
                          as applicable and feasible.
                                                                                      Regulation IV (Prohibitions) sets forth the restrictions
                          CARB, South Coast AQMD, Antelope Valley AQMD,               for visible emissions, odor nuisance, fugitive dust,
                          Imperial County APCD, Mojave Desert AQMD,                   various air emissions, fuel contaminants, start-
                          Ventura County APCD, and Caltrans have identified           up/shutdown exemptions and breakdown events.
                          project-level feasible measures to reduce construction      The following is a list of rules which may apply to the
                          emissions:                                                  Project:

                          •   Minimize land disturbance.                              RCM AQ-1 - Rule 401 – Visible Emissions: This
                          •   Use watering trucks to minimize dust; watering          rule states that a person shall not discharge into the
                              should be sufficient to confine dust plumes to the      atmosphere from any single source of emission
                              project work areas.                                     whatsoever any air contaminant for a period or
                                                                                      periods aggregating more than 3 minutes in any 1
                          •   Suspend grading and earth moving when wind
                                                                                      hour which is as dark or darker in shade as that
                              gusts exceed 25 miles per hour unless the soil is
                                                                                      designated No. 1 on the Ringelmann Chart or of such
                              wet enough to prevent dust plumes.
                                                                                      opacity as to obscure an observer's view.
                          •   Cover trucks when hauling dirt.
                          •   Stabilize the surface of dirt piles if not removed      RCM AQ-2 - Rule 402 – Nuisance: This rule states

                                                                     17
   1465997.3



                                                                                                                                     677
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 679 of 1236 Page ID
                                                   #:5543

                        Project — Level Mitigation Measures
     Impact                                                                                 Project Consistency
                           (Implemented by Lead Agency)
                    immediately.                                            that a person shall not discharge from any source
                •   Limit vehicular paths on unpaved surfaces and           whatsoever such quantities of air contaminants or
                    stabilize any temporary roads.                          other material which cause injury, detriment,
                •   Minimize unnecessary vehicular and machinery            nuisance, or annoyance to any considerable number
                    activities.                                             of persons or to the public, or which endanger the
                                                                            comfort, repose, health or safety of any such persons
                •   Revegetate disturbed land, including vehicular          or the public, or which cause, or have a natural
                    paths created during construction to avoid future       tendency to cause, injury or damage to business or
                    off-road vehicular activities.                          property.
                •   On Caltrans projects, Caltrans Standard
                    Specifications 10-Dust Control, 17-Watering, and        RCM AQ-3 - Rule 403 – Fugitive Dust: This rule
                    18-Dust Palliative shall be incorporated into project   requires projects to prevent, reduce or mitigate
                    specifications.                                         fugitive dust emissions from a site. Rule 403 restricts
                •   Require contractors to assemble a comprehensive         visible fugitive dust to the project property line,
                    inventory list (i.e., make, model, engine year,         restricts the net PM10 emissions to less than 50
                    horsepower, emission rates) of all heavy-duty off-      micrograms per cubic meter (μg/m3) and restricts the
                    road (portable and mobile) equipment (50                tracking out of bulk materials onto public roads.
                    horsepower and greater) that could be used an           Additionally, projects must utilize one or more of the
                    aggregate of 40 or more hours for the construction      best available control measures (identified in the
                    project. Prepare a plan for approval by the             tables within the rule). Mitigation measures may
                    applicable air district demonstrating achievement       include adding freeboard to haul vehicles, covering
                    of the applicable percent reduction for a CARB-         loose material on haul vehicles, watering, using
                    approved fleet.                                         chemical stabilizers and/or ceasing all activities.
                •   Ensure that all construction equipment is properly      Finally, a contingency plan may be required if so
                    tuned and maintained.                                   determined by the USEPA.
                •   Provide an operational water truck on-site at all       Regulation XI (Source Specific Standards) sets
                    times. Use watering trucks to minimize dust;            emissions standards for specific sources. The
                    watering should be sufficient to confine dust           following is a list of rules which may apply to the
                    plumes to the project work areas. Sweep paved           Project:
                    streets at least once per day where there is
                    evidence of dirt that has been carried on to the
                                                          18
1465997.3



                                                                                                                            678
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 680 of 1236 Page ID
                                                   #:5544

                        Project — Level Mitigation Measures
     Impact                                                                                 Project Consistency
                           (Implemented by Lead Agency)
                    roadway.                                                RCM AQ-4 - Rule 1113 – Architectural Coatings:
                •   Project sponsors should ensure to the extent            This rule requires manufacturers, distributors, and
                    possible that construction activities utilize grid-     end users of architectural and industrial maintenance
                    based electricity and/or onsite renewable               coatings to reduce VOC emissions from the use of
                    electricity generation rather than diesel and/or        these coatings, primarily by placing limits on the VOC
                    gasoline powered generators.                            content of various coating categories.
                •   Develop a traffic plan to minimize traffic flow
                                                                            RCM AQ-5 - Rule 1146.2 – Emissions of Oxides of
                    interference from construction activities. The plan
                                                                            Nitrogen from Large Water Heaters and Small
                    may include advance public notice of routing, use
                                                                            Boilers and Process Heaters: This rule requires
                    of public transportation, and satellite parking areas
                                                                            manufacturers, distributors, retailers, refurbishers,
                    with a shuttle service. Schedule operations
                                                                            installers, and operators of new and existing units to
                    affecting traffic for off-peak hours. Minimize
                                                                            reduce NOX emissions from natural gas-fired water
                    obstruction of through traffic lanes. Provide a flag
                                                                            heaters, boilers, and process heaters as defined in
                    person to guide traffic properly and ensure safety
                                                                            this rule.
                    at construction sites.
                •   As appropriate, require that portable engines and       RCM AQ-6 - Rule 1186 – PM10 Emissions from
                    portable engine- driven equipment units used at         Paved and Unpaved Roads, and Livestock
                    the project work site, with the exception of on-road    Operations: This rule applies to owners and
                    and off-road motor vehicles, obtain CARB Portable       operators of paved and unpaved roads and livestock
                    Equipment Registration with the state or a local        operations. The rule is intended to reduce PM10
                    district permit. Arrange appropriate consultations      emissions by requiring the cleanup of material
                    with the CARB or the District to determine              deposited onto paved roads, use of certified street
                    registration and permitting requirements prior to       sweeping equipment, and treatment of high-use
                    equipment operation at the site.                        unpaved roads (see also Rule 403).
                •   Implement EPA's National Clean Diesel Program.
                •   Diesel- or gasoline-powered equipment shall be          For the reasons above, the Project is consistent with
                    replaced by lowest emitting feasible for each piece     this mitigation measure.
                    of equipment from among these options: electric
                    equipment whenever feasible, gasoline-powered
                    equipment if electric infeasible.

                                                          19
1465997.3



                                                                                                                          679
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 681 of 1236 Page ID
                                                   #:5545

                          Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                             (Implemented by Lead Agency)

                  •   On-site electricity shall be used in all construction
                      areas that are demonstrated to be served by
                      electricity.
                  •   If cranes are required for construction, they shall
                      be rated at 200 hp or greater equipped with Tier 4
                      or equivalent engines.
                  •   Use alternative diesel fuels, such as Clean Fuels
                      Technology (water emulsified diesel fuel) or 02
                      diesel ethanol-diesel fuel (02 Diesel) in existing
                      engines.
                  •   Convert part of the construction truck fleet to
                      natural gas.
                  •   Include "clean construction equipment fleet",
                      defined as a fleet mix cleaner than the state
                      average, in all construction contracts.
                  •   Fuel all off-road and portable diesel powered
                      equipment with ARB certified motor vehicle diesel
                      fuel (non-taxed version suitable for use off-road).
                  •   Use electric fleet or alternative fueled vehicles
                      where feasible including methanol, propane, and
                      compressed natural gas.
                  •   Use diesel construction equipment meeting ARB's
                      Tier 4 certified engines or cleaner offroad heavy-
                      duty diesel engines and comply with State off-road
                      regulation.
                  •   Use on-road, heavy-duty trucks that meet the
                      ARB's 2007 or cleaner certification standard for
                      on-road diesel engines, and comply with the State
                      on-road regulation.

                                                             20
1465997.3



                                                                                                     680
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 682 of 1236 Page ID
                                                   #:5546

                          Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                             (Implemented by Lead Agency)

                  •   Use idle reduction technology, defined as a device
                      that is installed on the vehicle that automatically
                      reduces main engine idling and/or is designed to
                      provide services, e.g., heat, air conditioning,
                      and/or electricity to the vehicle or equipment that
                      would otherwise require the operation of the main
                      drive engine while the vehicle or equipment is
                      temporarily parked or is stationary Minimize idling
                      time either by shutting off equipment when not in
                      use or limit idling time to 3 minutes Signs shall be
                      posted in the designated queuing areas and/or job
                      sites to remind drivers and operators of the 3
                      minute idling limit. The construction contractor
                      shall maintain a written idling policy and distribute
                      it to all employees and subcontractors. The on-site
                      construction manager shall enforce this limit.
                  •   Prohibit diesel idling within 1,000 feet of sensitive
                      receptors.
                  •   Staging and queuing areas shall not be located
                      within 1,000 feet of sensitive receptors.
                  •   The number of construction equipment operating
                      simultaneously shall be minimized through efficient
                      management practices to ensure that the smallest
                      practical number is operating at any one time.
                  •   The engine size of construction equipment shall be
                      the minimum practical size.
                  •   Catalytic converters shall be installed on gasoline-
                      powered equipment.
                  •   Signs shall be posted in designated queuing areas
                      and job sites to remind drivers and operators of
                                                            21
1465997.3



                                                                                                     681
                    Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 683 of 1236 Page ID
                                                         #:5547

                                 Project — Level Mitigation Measures
        Impact                                                                                         Project Consistency
                                    (Implemented by Lead Agency)
                             the idling limit.
                         •   Construction worker trips shall be minimized by
                             providing options for carpooling and by providing
                             for lunch onsite.
                         •   Use new or rebuilt equipment.
                         •   Maintain all construction equipment in proper
                             working order, according to manufacturer's
                             specifications. The equipment must be check by
                             an ASE-certified mechanic and determined to be
                             running in proper condition before it is operated.
                         •   Use low rolling resistance tires on long haul class
                             8 tractor-trailers.
                         •   Suspend all construction activities that generate
                             air pollutant emissions during air alerts.
                         •   Install a CARB-verified, Level 3 emission control
                             device, e.g., diesel particulate filters, on all diesel
                             engines. No mitigation required.

AIR-3: Result in a                        No mitigation required.
cumulatively
considerable net
increase of any
criteria pollutant for
which the project
region is non-
attainment under

AIR-4: Expose            MM-AIR-4(b): Consistent with the provisions of                This mitigation measure is not relevant to the Project,
sensitive receptors to   Section 15091 of the State CEQA Guidelines, SCAG              because the Project does not involve a 2016-2040

                                                                      22
   1465997.3



                                                                                                                                   682
                        Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 684 of 1236 Page ID
                                                             #:5548

                                  Project — Level Mitigation Measures
        Impact                                                                                      Project Consistency
                                     (Implemented by Lead Agency)
substantial pollutant      has identified mitigation measures that are within the   RTP/SCS transportation project. As a mixed-use
concentrations and         jurisdiction and authority of the air quality            development, the Project cannot establish new
harm public health         management district(s) where proposed 2016               regulatory standards or requirements, such as setting
outcomes                   RTP/SCS transportation projects would be located.        new engine standards or making improvements and
substantially.             Where the Lead Agency has identified that a project      enhancements to California's Smog Check Program.
                           has the potential to expose sensitive receptors to
                           substantial pollutant concentrations and harm public     Compliance with SCAQMD Rule 402 (Public
                           health outcomes substantially, the Lead Agency can       Nuisance) (RCM AQ-2) discussed in more detail
                           and should consider the measures that have been          above, would ensure that the Project’s construction-
                           identified by CARB and air district(s), or other         related emissions would not expose sensitive
                           comparable measures, to reduce cancer risk pursuant      receptors to substantial pollutant concentrations (i.e.,
                           to the Air Toxics "Hot Spots" Act of 1987 (AB2588), as   emissions in excess of SCQAMD's significance
                           applicable and feasible. Such measures include those     thresholds).
                           adopted by CARB designed to reduce substantial
                           pollutant concentrations, specifically diesel, from
                           mobile sources and equipment. CARB's strategy
                           includes the following elements:

                           •   Set technology forcing new engine standards.
                           •   Reduce emissions from the in-use fleet.
                           •   Require clean fuels, and reduce petroleum
                               dependency.
                           •   Work with US EPA to reduce emissions from
                               federal and state sources.
                           •   Pursue long-term advanced technology measures.
                           •   Proposed new transportation — related SIP
                               measures include: On — Road Sources
                           •   Improvements and Enhancements to California's
                               Smog Check Program
                           •   Expanded Passenger Vehicle Retirement
                                                                   23
   1465997.3



                                                                                                                                   683
                 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 685 of 1236 Page ID
                                                      #:5549

                                Project — Level Mitigation Measures
        Impact                                                                    Project Consistency
                                   (Implemented by Lead Agency)

                        •   Modifications to Reformulated Gasoline Program
                        •   Cleaner In-Use Heavy-Duty Trucks
                        •   Ship Auxiliary Engine Cold Ironing and Other
                            Clean Technology
                        •   Cleaner Ship Main Engines and Fuel
                        •   Port Truck Modernization
                        •   Accelerated Introduction of Cleaner Line-Haul
                            Locomotives
                        •   Clean Up Existing Commercial Harbor Craft
                        •   Limited idling of diesel-powered trucks
                        •   Consolidated truck trips and improve traffic flow
                        •   Late model engines, Low emission diesel
                            products, engine retrofit technology
                        •   Alternative fuels for on-road vehicles
                        •   Off — Road Sources
                        •   Cleaner Construction and Other Equipment
                        •   Cleaner In-Use Off-Road Equipment
                        •   Agricultural Equipment Fleet Modernization
                        •   New Emission Standards for Recreational Boats
                        •   Off-Road Recreational Vehicle Expanded
                            Emission Standards

AIR-5: Expose a                         No mitigation required.
substantial number of
people to
objectionable odors.



                                                                  24
   1465997.3



                                                                                                        684
                     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 686 of 1236 Page ID
                                                          #:5550

                                  Project — Level Mitigation Measures
        Impact                                                                                        Project Consistency
                                     (Implemented by Lead Agency)
     Biological                    Project - Level Mitigation Measures                            Project Consistency/Notes
     Resources

B10-1: Potential to       Consistent with the provisions of Section 15091 of the      This mitigation measure is not relevant to the Project,
have a substantial        State CEQA Guidelines, SCAG has identified                  because the Project site does not contain any critical
adverse effect, either    mitigation measures capable of avoiding or reducing         habitat or support any species identified or
directly or through       the significant effects on threatened and endangered        designated as a candidate, sensitive, or special
habitat modifications,    species and other special status species that are in        status species in local or regional plans, policies, or
on any species            the jurisdiction and responsibility of U.S. Fish and        regulations, or by the California Department of Fish
identified as a           Wildlife Service, National Marine Fisheries Service,        and Game or U.S. Fish and Wildlife Service. The
candidate, sensitive,     California Department of Fish and Wildlife, other           Project site is located in an urbanized area of the
or special status         public agencies, and/or Lead Agencies. Where the            City. The Project site is currently developed with a
species in local or       Lead Agency has identified that a project has the           single story, three unit commercial development and
regional plans,           potential for significant effects, the Lead Agency can      surface parking. Thus, none of the mitigation
policies, or              and should consider mitigation measures to ensure           measures that pertain to compliance with Sections 7,
regulations, or by the    compliance with Sections 7, 9, and 10(a) of the             9, and 10(a) of the federal Endangered Species Act;
California Department     federal Endangered Species Act; the California              the California Endangered Species Act; the Native
of Fish and Wildlife or   Endangered Species Act; the Native Plant Protection         Plant Protection Act; the State Fish and Game Code;
U.S. Fish and Wildlife    Act; the State Fish and Game Code; and the Desert           and the Desert Native Plant Act; and related
Service.                  Native Plant Act; and related applicable implementing       applicable implementing regulations, are applicable
                          regulations, as applicable and feasible. Additional         to the Project.
                          compliance should adhere to applicable implementing
                          regulations from the U.S. Fish and Wildlife Service,
                          the National Marine Fisheries Service, and/or the
                          California Department of Fish and Wildlife. Such
                          measures may include the following, or other
                          comparable measures identified by the Lead Agency:

                          •   Require project design to avoid occupied habitat,
                              potentially suitable habitat, and designated critical

                                                                     25
   1465997.3



                                                                                                                                    685
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 687 of 1236 Page ID
                                                   #:5551

                          Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                             (Implemented by Lead Agency)
                      habitat, wherever practicable and feasible.
                  •   Where avoidance is determined to be infeasible,
                      provide conservation measures to fulfill the
                      requirements of the applicable authorization for
                      incidental take pursuant to Section 7 or 10(a) of
                      the federal Endangered Species Act or Section
                      2081 of the California Endangered Species Act to
                      support issuance of an Incidental take permit. A
                      wide variety of conservation strategies have been
                      successfully used in the SCAG region to protect
                      the survival and recovery in the wild of federally
                      and state-listed endangered species including the
                      bald eagle:
                  •   Avoidance strategies
                  •   Contribution of in-lieu fees
                  •   Use of mitigation bank credits
                  •   Funding of research and recovery efforts
                  •   Habitat restoration
                  •   Conservation easements
                  •   Permanent dedication of habitat
                  •   Other comparable measures
                  •   Design projects to avoid desert native plants,
                      salvage and relocate desert native plants, and/or
                      pay in lieu fees to support off-site long-term
                      conservation strategies.
                  •   Develop and implement a Worker Awareness
                      Program (environmental education) to inform
                      project workers of their responsibilities in regards
                      to avoiding and minimizing impacts on sensitive
                                                             26
1465997.3



                                                                                                     686
                    Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 688 of 1236 Page ID
                                                         #:5552

                                  Project — Level Mitigation Measures
        Impact                                                                                        Project Consistency
                                     (Implemented by Lead Agency)
                              biological resources.
                          •   Appoint an Environmental Inspector to monitor
                              implementation of mitigation measures.
                          •   Schedule construction activities to avoid sensitive
                              times for biological resources (e.g., steelhead
                              spawning periods during the winter and spring,
                              nesting bird season) and to avoid the rainy season
                              when erosion and sediment transport is increased.
                          •   Conduct pre-construction monitoring to delineate
                              occupied sensitive species' habitat to facilitate
                              avoidance.
                          •   Where projects are determined to be within
                              suitable habitat of listed or sensitive species that
                              have specific field survey protocols or guidelines
                              outlined by the USFWS, CDFW, or other local
                              agency, conduct preconstruction surveys that
                              follow applicable protocols and guidelines and are
                              conducted by qualified and/or certified personnel.

B10-2: Potential to       MM-B10-2(b): Consistent with the provisions of              This mitigation measure is not relevant to the Project,
have a substantial        Section 15091 of the State CEQA Guidelines, SCAG            because the Project site does not contain any critical
adverse effect on any     has identified mitigation measures capable of avoiding      habitat or support any species identified or
riparian habitat or       or reducing the significant impacts on state-               designated as a candidate, sensitive, or special
other sensitive natural   designated sensitive habitats, including riparian           status species in local or regional plans, policies, or
community identified      habitats, that are in the jurisdiction and responsibility   regulations, or by the California Department of Fish
in local or regional      of U.S. Fish and Wildlife Service, the National Marine      and Game or U.S. Fish and Wildlife Service. The
plans, policies, and      Fisheries Service, the California Department of Fish        Project site is located in an urbanized area of the
regulations; or by the    and Wildlife; and other public agencies, and/or Lead        City. The Project site is currently developed with a
California Department     Agencies. Where the Lead Agency has identified that         single story, three unit commercial building and
of Fish and Wildlife or   a project has the potential for significant effects, the    parking lot.

                                                                    27
   1465997.3



                                                                                                                                    687
                  Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 689 of 1236 Page ID
                                                       #:5553

                                Project — Level Mitigation Measures
        Impact                                                                      Project Consistency
                                   (Implemented by Lead Agency)
U.S. Fish and Wildlife Lead Agency can and should consider mitigation
Service.               measures to ensure compliance with Section 1600 of
                       the State Fish and Game Code, USFS Land
                       Management Plan for the four national forests in the
                       six-county area: Angeles, Cleveland, Los Padres, and
                       San Bernardino, implementing regulations for the U.S.
                       Fish and Wildlife Service, the National Marine
                       Fisheries Service, the California Department of Fish
                       and Wildlife; and other related federal, state, and local
                       regulations, as applicable and feasible. Such
                       measures may include the following, or other
                       comparable measures identified by the Lead Agency:

                        •   Consult with the USFWS and NMFS where such
                            state-designated sensitive or riparian habitats
                            provide potential or occupied habitat for federally
                            listed rare, threatened, and endangered species
                            afforded protection pursuant to the federal
                            Endangered Species Act.
                        •   Consult with the USFS where such state-
                            designated sensitive or riparian habitats provide
                            potential or occupied habitat for federally listed
                            rare, threatened, and endangered species
                            afforded protection pursuant to the federal
                            Endangered Species Act and any additional
                            species afforded protection by an adopted Forest
                            Land
                        •   Management Plan or Resource Management Plan
                            for the four national forests in the six-county area:
                            Angeles, Cleveland, Los Padres, and San
                            Bernardino.
                                                                   28
   1465997.3



                                                                                                          688
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 690 of 1236 Page ID
                                                   #:5554

                          Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                             (Implemented by Lead Agency)

                  •   Consult with the CDFW where such state-
                      designated sensitive or
                  •   riparian habitats provide potential or occupied
                      habitat for state-listed rare, threatened, and
                      endangered species afforded protection pursuant
                      to the California Endangered Species Act, or Fully-
                      Protected Species afforded protection pursuant to
                      the State Fish and Game Code.
                  •   Consult with the CDFW pursuant to the provisions
                      of Section 1600 of the State Fish and Game Code
                      as they relate to lakes and streambeds.
                  •   Consult with the USFWS, USFS, CDFW, and
                      counties and cities in the SCAG region, where
                      state-designated sensitive or riparian habitats are
                      occupied by birds afforded protection pursuant to
                      the Migratory Bird Treaty Act during the breeding
                      season.
                  •   Consult with the CDFW for state-designated
                      sensitive or riparian habitats where fur-bearing
                      mammals, afforded protection pursuant to the
                      provisions of the State Fish and Game Code for
                      fur-beaming mammals, are actively using the
                      areas in conjunction with breeding activities.
                  •   Utilize applicable and CDFW approved plant
                      community classification resources during
                      delineation of sensitive communities and invasive
                      plants including, but not limited to, the Manual of
                      California Vegetation, the California Invasive Plant
                      Inventory Database, and the Orange County
                      California Native Plant Society (OCCNPS)

                                                            29
1465997.3



                                                                                                     689
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 691 of 1236 Page ID
                                                   #:5555

                          Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                             (Implemented by Lead Agency)
                      Emergent Invasive Plant Management Program,
                      where appropriate.
                  •   Encourage project design to avoid sensitive
                      natural communities and riparian habitats,
                      wherever practicable and feasible.
                  •   Where avoidance is determined to be infeasible,
                      develop sufficient conservation measures through
                      coordination with local agencies and the regulatory
                      agency (i.e., USFWS or CDFW) to protect
                      sensitive natural communities and riparian
                      habitats.
                  •   Install fencing and/or mark sensitive habitat to be
                      avoided during construction activities.
                  •   Salvage and stockpile topsoil (the surface material
                      from 6 to 12 inches deep) and perennial plants for
                      use in restoring native vegetation to all areas of
                      temporary disturbance within the project area.
                  •   Revegetate with appropriate native vegetation
                      following the completion of construction activities.
                  •   Complete habitat enhancement (e.g., through
                      removal of nonnative invasive wetland species and
                      replacement with more ecologically valuable native
                      species).
                  •   Use Best Management Practices (BMPs) at
                      construction sites to minimize erosion and
                      sediment transport from the area. BMPs include
                      encouraging growth of vegetation in disturbed
                      areas, using straw bales or other silt-catching
                      devices, and using settling basins to minimize soil

                                                            30
1465997.3



                                                                                                     690
                    Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 692 of 1236 Page ID
                                                         #:5556

                                 Project — Level Mitigation Measures
        Impact                                                                                       Project Consistency
                                    (Implemented by Lead Agency)
                             transport.

B10-3: Potential to                  MM-B10-1(b) and MM-B10-2(b).                    This mitigation measure is not relevant to the Project,
have a substantial                                                                   because the Project site is not located on protected
adverse effect on        MM-B10-3(b): Consistent with the provisions of              wetlands that are in the jurisdiction and responsibility
federally protected      Section 15091 of the State CEQA Guidelines, SCAG of the U.S. Army Corps of Engineers, public agencies
wetlands as defined      has identified mitigation measures capable of avoiding and/or Lead Agencies. The Project site is currently
by Section 404 of the    or reducing the significant impacts on protected            developed with a single story, three unit commercial
Clean Water Act          wetlands that are in the jurisdiction and responsibility building and parking lot.
(including, but not      of the U.S. Army Corps of Engineers, public agencies
limited to, marsh,       and/or Lead Agencies. Where the Lead Agency has
vernal pool, coastal,    identified that a project has the potential for significant
etc.) through direct     effects, the Lead Agency can and should consider
removal, filling,        mitigation measures to ensure compliance with
hydrological             Section 404 of the Clean Water Act and regulations of
interruption, or other   the U.S. Army Corps of Engineers (USACOE), and
means.                   other applicable federal, state and local regulations,
                         as applicable and feasible. Such measures may
                         include the following, or other comparable measures
                         identified by the Lead Agency:

                         •   Require project design to avoid federally protected
                             wetlands consistent with the provisions of Section
                             404 of the Clean Water Act, wherever practicable
                             and feasible.
                         •   Where the Lead Agency has identified that a
                             project, or other regionally significant project, has
                             the potential to impact other wetlands or waters
                             not protected under Section 404 of the Clean
                             Water Act, seek comparable coverage for these
                             wetlands and waters in consultation with the

                                                                    31
   1465997.3



                                                                                                                                   691
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 693 of 1236 Page ID
                                                   #:5557

                          Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                             (Implemented by Lead Agency)
                      USACOE and applicable Regional Water Quality
                      Control Boards (RWQCB).
                  •   Where avoidance is determined to be infeasible,
                      develop sufficient conservation measures to fulfill
                      the requirements of the applicable authorization for
                      impacts to federally protected wetlands to support
                      issuance of a permit under Section 404 of the
                      Clean Water Act as administered by the USACOE.
                      The use of an authorized Nationwide Permit or
                      issuance of an individual permit requires the
                      project applicant to demonstrate compliance with
                      the USACOE's Final Compensatory Mitigation
                      Rule. The USACOE reviews projects to ensure
                      environmental impacts to aquatic resources are
                      avoided or minimized as much as possible.
                      Consistent with the administration's performance
                      standard of "no net loss of wetlands" a USACOE
                      permit may require a project proponent to restore,
                      establish, enhance or preserve other aquatic
                      resources in order to replace those affected by the
                      proposed project. This compensatory mitigation
                      process seeks to replace the loss of existing
                      aquatic resource functions and area. Project
                      proponents required to complete mitigation are
                      encouraged to use a watershed approach and
                      watershed planning information. The new rule
                      establishes performance standards, sets
                      timeframes for decision making, and to the extent
                      possible, establishes equivalent requirements and
                      standards for the three sources of compensatory
                      mitigation:
                                                            32
1465997.3



                                                                                                     692
                     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 694 of 1236 Page ID
                                                          #:5558

                                  Project — Level Mitigation Measures
        Impact                                                                                       Project Consistency
                                     (Implemented by Lead Agency)

                              • Permittee-responsible mitigation
                              • Contribution of in-lieu fees
                              • Use of mitigation bank credits
                          •   Require review of construction drawings by a
                              certified wetland delineator as part of each project-
                              specific environmental analysis to determine
                              whether wetlands will be affected and, if
                              necessary, perform a formal wetland delineation.

B10-4: Potential to           MM-B10-1(b), MM-B10-2(b), and MM-B10-3(b).              The Project already substantially conforms to this
interfere substantially                                                               mitigation measure, because the Project would be
with the movement of      MM-B10-4(b): Consistent with the provisions of              required to comply with the Migratory Bird Treaty Act
any native resident or    Section 15091 of the State CEQA Guidelines, SCAG            (MBTA) (Title 33, United States Code, Section 703 et
migratory fish or         has identified mitigation measures capable of avoiding      seq., see also Title 50, Code of Federal Regulation,
wildlife species or       or reducing the significant impacts on migratory fish or    Part 10) and Section 3503 of the California
with established          wildlife species or within established native resident      Department of Fish and Wildlife Code, which
native resident or        and/or migratory wildlife corridors, and native wildlife    regulates vegetation removal during the nesting
migratory wildlife        nursery sites that are in the jurisdiction and              season (February 15 to August 15) to ensure that
corridors, or impede      responsibility of U.S. Fish and Wildlife Service and the    significant impacts to migratory birds would not
the use of native         California Department of Fish and Wildlife, U.S.            occur. Compliance with these existing regulations
wildlife nursery sites.   Forest Service, public agencies and/or Lead                 would ensure impacts would be less than significant.
                          Agencies, as applicable and feasible. Where the Lead        Therefore, the project is consistent with this
                          Agency has identified that a project has the potential      mitigation measure.
                          for significant effects, the Lead Agency can and
                          should consider mitigation measures to ensure
                          compliance with regulations of the USFWS, USFS,
                          CDFW, and related regulations, goals and polices of
                          counties and cities, as applicable and feasible. Such
                          measures may include the following, or other
                          comparable measures identified by the Lead Agency:

                                                                     33
   1465997.3



                                                                                                                                  693
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 695 of 1236 Page ID
                                                   #:5559

                          Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                             (Implemented by Lead Agency)

                  •   Consult with the USFWS, USFS, CDFW, and
                      counties and cities in the SCAG region, where
                      impacts to birds afforded protection pursuant to
                      the Migratory Bird Treaty Act during the breeding
                      season may occur.
                  •   Consult with the USFS where impacts to migratory
                      wildlife corridors may occur in an area afforded
                      protection by an adopted Forest Land
                      Management Plan or Resource Management Plan
                      for the four national forests in the six-County area:
                      Angeles, Cleveland, Los Padres, and San
                      Bernardino.
                  •   Consult with counties, cities, and other local
                      organizations when impacts may occur to open
                      space areas that have been designated as
                      important for wildlife movement.
                  •   Prohibit construction activities within 500 feet of
                      occupied breeding areas for wildlife afforded
                      protection pursuant to Title 14 § 460 of the
                      California Code of Regulations protecting fur-
                      bearing mammals, during the breeding season.
                  •   Prohibit clearing of vegetation and construction
                      within the peak avian breeding season (February
                      1st through September 1st), where feasible.
                  •   Conduct weekly surveys to identify active raptor
                      and other migratory nongame bird nests by a
                      qualified biologist with experience in conducting
                      breeding bird surveys within three days prior to the
                      work in the area from February 1 through August
                      31.

                                                             34
1465997.3



                                                                                                     694
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 696 of 1236 Page ID
                                                   #:5560

                          Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                             (Implemented by Lead Agency)

                  •   Prohibit construction activities with 300 feet (500
                      feet for raptors) of occupied nests of birds afforded
                      protection pursuant to the Migratory Bird Treaty
                      Act, during the breeding season. Delineate the
                      non-disturbance buffer by temporary fencing and
                      keep the buffer in place until construction is
                      complete or the nest is no longer active. No
                      construction shall occur within the fenced nest
                      zone until the young have fledged, are no longer
                      being fed by the parents, have left the nest, and
                      will no longer be impacted by the project.
                      Reductions or expansions in the nest buffer
                      distance may be appropriate depending on the
                      avian species involved, ambient levels of human
                      activity, screening vegetation, or possibly other
                      factors.
                  •   Ensure that suitable nesting sites for migratory
                      nongame native bird species protected under the
                      Migratory Bird Treaty Act and/or trees with
                      unoccupied raptor nests should only be removed
                      prior to February 1, or following the nesting
                      season.
                  •   Conduct site-specific analyses of opportunities to
                      preserve or improve habitat linkages with areas
                      on- and off-site. Analyze habitat linkages/wildlife
                      movement corridors on a broader and cumulative
                      impact analysis scale to avoid adverse impacts
                      from linear projects that have potential for impacts
                      on a broader scale or critical narrow choke points
                      that could reduce function of recognized
                      movement corridors on a larger scale. Require
                                                             35
1465997.3



                                                                                                     695
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 697 of 1236 Page ID
                                                   #:5561

                          Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                             (Implemented by Lead Agency)
                      review of construction drawings and habitat
                      connectivity mapping provided by the CDFW or
                      CNDDB by a qualified biologist to determine the
                      risk of habitat fragmentation.
                  •   Pursue mitigation banking to preserve habitat
                      linkages and corridors (opportunities to purchase,
                      maintain, and/or restore offsite habitat).
                  •   Demonstrate that proposed projects would not
                      adversely affect movement of any native resident
                      or migratory fish or wildlife species, wildlife
                      movement corridors, or wildlife nursery sites
                      through the incorporation of avoidance strategies
                      into project design, wherever practicable and
                      feasible.
                  •   Evaluate the potential for overpasses,
                      underpasses, and culverts in cases where a
                      roadway or other transportation project may
                      interrupt the flow of species through their habitat.
                      Provide wildlife crossings in accordance with
                      proven standards, such as FHWA's Critter
                      Crossings or Ventura County Mitigation Guidelines
                      and in consultation with wildlife corridor authorities
                      with sufficient knowledge of both regional and local
                      wildlife corridors, and at locations useful and
                      appropriate for the species of concern.
                  •   Install wildlife fencing where appropriate to
                      minimize the probability of wildlife injury due to
                      direct interaction between wildlife and roads or
                      construction
                  •   Establish native vegetation and facilitate the

                                                             36
1465997.3



                                                                                                     696
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 698 of 1236 Page ID
                                                   #:5562

                          Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                             (Implemented by Lead Agency)
                      enhancement and maintenance of biological
                      diversity within existing habitat pockets in urban
                      environments that provide connectivity to large-
                      scale habitat areas.
                  •   Where avoidance is determined to be infeasible,
                      design sufficient conservation measures through
                      coordination with local agencies and the regulatory
                      agency (i.e., USFWS or CDFW) and in
                      accordance with the respective counties and cities
                      general plans to establish plans to mitigate for the
                      loss of fish and wildlife movement corridors and/or
                      wildlife nursery sites. The consideration of
                      conservation measures may include the following
                      measures, in addition to the measures outlined in
                      MM-B10-1(b), where applicable:
                      • Wildlife movement buffer zones
                      • Corridor realignment
                      • Appropriately spaced breaks in center barriers
                      • Stream rerouting
                      • Culverts
                      • Creation of artificial movement corridors such
                          as freeway under- or overpasses
                      • Other comparable measures
                  •   Where the Lead Agency has identified that a
                      RTP/SCS project, or other regionally significant
                      project, has the potential to impact other open
                      space or nursery site areas, seek comparable
                      coverage for these areas in consultation with the
                      USFWS, CDFW, NMFS, or other local
                                                            37
1465997.3



                                                                                                     697
                     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 699 of 1236 Page ID
                                                          #:5563

                                  Project — Level Mitigation Measures
        Impact                                                                                    Project Consistency
                                     (Implemented by Lead Agency)
                              jurisdictions.
                          •   Project sponsors should emphasize that urban
                              habitats and the plant and wildlife species they
                              support are indeed valuable, despite the fact they
                              are located in urbanized (previously disturbed)
                              areas. Established habitat connectivity and wildlife
                              corridors in these urban ecosystems will likely be
                              impacted with further urbanization, as proposed in
                              the Project. Appropriate mitigation measures
                              should be proposed, developed, and implemented
                              in these sensitive urban microhabitats to support
                              or enhance the rich diversity of urban plant and
                              wildlife species.
                          •   Establish native vegetation within habitat pockets
                              or the "wildling of urbanized habitats" that facilitate
                              the enhancement and maintenance of biological
                              diversity in these areas. These habitat pockets, as
                              the hopscotch across an urban environment,
                              provide connectivity to large-scale habitat areas.

B10-5: Potential to       MM-B10-1(b), MM-B10-2(b), MM-B10-3(b), and MM-           The Project is in conformance with this mitigation
conflict with any local                     B10-4(b).                              measure. There are two onsite palm trees that will be
policies or ordinances                                                             removed as part of the Project. These trees are not
protecting biological     MM-B10-5(b): Consistent with the provisions of           protected by City Ordinance 177,404. No protected
resources, such as a      Section 15091 of the State CEQA Guidelines, SCAG trees are present at the Project site. In addition, the
tree preservation         has identified mitigation measures capable of avoiding Project will install at least 11 new trees in accordance
policy or ordinance.      or reducing the significant impacts related to conflicts with City regulations.
                          with any local policies or ordinances protecting
                          biological resources, such as a tree preservation
                          policy or ordinance, that are in the jurisdiction and
                          responsibility of local jurisdictions and/or Lead

                                                                      38
   1465997.3



                                                                                                                                698
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 700 of 1236 Page ID
                                                   #:5564

                          Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                             (Implemented by Lead Agency)
                  Agencies. Where the Lead Agency has identified that
                  a project has the potential for significant effects, the
                  Lead Agency can and should consider mitigation
                  measures to comply with county, city and local
                  policies or ordinances, protecting biological resources,
                  such as tree preservation policies or ordinances, as
                  applicable and feasible. Such measures may include
                  the following, or other comparable measures identified
                  by the Lead Agency:

                  •   Consult with the appropriate local agency
                      responsible for the administration of the policy or
                      ordinance protecting biological resources.
                  •   Prioritize retention of trees on-site consistent with
                      local regulations. Provide adequate protection
                      during the construction period for any trees that
                      are to remain standing, as recommended by a
                      certified arborist.
                  •   If specific project area trees are designated as
                      "Protected Trees," "Landmark Trees," or "Heritage
                      Trees," obtain approval for encroachment or
                      removals through the appropriate entity, and
                      develop appropriate mitigation measures at that
                      time, to ensure that the trees are replaced.
                      Mitigation trees shall be locally collected native
                      species.
                  •   Before the start of any clearing, excavation,
                      construction or other work on the site, securely
                      fence off every protected tree deemed to be
                      potentially endangered by said site work. Keep

                                                             39
1465997.3



                                                                                                     699
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 701 of 1236 Page ID
                                                   #:5565

                          Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                             (Implemented by Lead Agency)
                      such fences in place for duration of all such work.
                      Clearly mark all trees to be removed. Establish a
                      scheme for the removal and disposal of logs,
                      brush, earth and other debris that will avoid injury
                      to any protected tree.
                  •   Where proposed development or other site work
                      could encroach upon the protected perimeter of
                      any protected tree, incorporate special measures
                      to allow the roots to breathe and obtain water and
                      nutrients. Minimize any excavation, cutting, filing,
                      or compaction of the existing ground surface within
                      the protected perimeter. Require that no change in
                      existing ground level occur from the base of any
                      protected tree at any time. Require that no burning
                      or use of equipment with an open flame occur near
                      or within the protected perimeter of any protected
                      tree.
                  •   Require that no storage or dumping of oil, gas,
                      chemicals, or other substances that may be
                      harmful to trees occur from the base of any
                      protected trees, or any other location on the site
                      from which such substances might enter the
                      protected perimeter. Require that no heavy
                      construction equipment or construction materials
                      be operated or stored within a distance from the
                      base of any protected trees. Require that wires,
                      ropes, or other devices not be attached to any
                      protected tree, except as needed for support of the
                      tree. Require that no sign, other than a tag
                      showing the botanical classification, be attached to

                                                            40
1465997.3



                                                                                                     700
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 702 of 1236 Page ID
                                                   #:5566

                          Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                             (Implemented by Lead Agency)
                      any protected tree.
                  •   Thoroughly spray the leaves of protected trees
                      with water periodically during construction to
                      prevent buildup of dust and other pollution that
                      would inhibit leaf transpiration.
                  •   If any damage to a protected tree should occur
                      during or as a result of work on the site, the
                      appropriate local agency will be immediately
                      notified of such damage. If, such tree cannot be
                      preserved in a healthy state, require replacement
                      of any tree removed with another tree or trees on
                      the same site deemed adequate by the local
                      agency to compensate for the loss of the tree that
                      is removed.
                  •   Remove all debris created as a result of any tree
                      removal work from the property within two weeks
                      of debris creation, and such debris shall be
                      properly disposed of in accordance with all
                      applicable laws, ordinances, and regulations.
                  •   Design projects to avoid conflicts with local
                      policies and ordinances protecting biological
                      resources.
                  •   Where avoidance is determined to be infeasible,
                      sufficient conservation measures to fulfill the
                      requirements of the applicable policy or ordinance
                      shall be developed, such as to support issuance of
                      a tree removal permit. The consideration of
                      conservation measures may include:
                      • Contribution of in-lieu fees
                      • Planting of replacement trees at a minimum
                                                          41
1465997.3



                                                                                                     701
                 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 703 of 1236 Page ID
                                                      #:5567

                                Project — Level Mitigation Measures
        Impact                                                                                   Project Consistency
                                   (Implemented by Lead Agency)
                                ratio of 2:1
                            •   Re-landscaping areas with native vegetation
                                post-construction

BIO 6: Potential to     See MM-B10-1(b), MM-B10-2(b), MM-B10-3(b), MM-           This mitigation measure is not relevant to the Project
conflict with the                B10-4(b), and MM-B10- 5(b).                     as no locally designated natural communities are
provisions of an                                                                 known to occur on or adjacent to the Project site.
adopted Habitat         MM-B10-6(b): Consistent with the provisions of           Therefore, none of the mitigation measures that
Conservation Plan,      Section 15091 of the State CEQA Guidelines, SCAG pertain to Habitat Conservation Plans or Natural
Natural Community       has identified mitigation measures capable of avoiding Community Conservation Plans are applicable.
Conservation Plan, or   or reducing the significant impacts on HCP and
other approved local,   NCCPs that are in the jurisdiction and responsibility of
regional, or state      public agencies and/or Lead Agencies. Where the
habitat conservation    Lead Agency has identified that a project has the
plan.                   potential for significant effects, the Lead Agency can
                        and should consider mitigation measures to ensure
                        compliance with Section 7 or 10(a) of the federal
                        Endangered Species Act or Section 2081 of the
                        California Endangered Species Act; and implementing
                        regulations, as applicable and feasible. Such
                        measures may include the following, or other
                        comparable measures identified by the Lead Agency:

                        •   Consult with the appropriate federal, state, and/or
                            local agency responsible for the administration of
                            HCPs, NCCPs or other conservation programs.
                        •   Wherever practicable and feasible, the project
                            shall be designed to avoid through project design
                            lands preserved under the conditions of an HCP,
                            NCCP, or other conservation program.
                        •   Where avoidance is determined to be infeasible,
                                                                  42
   1465997.3



                                                                                                                            702
                Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 704 of 1236 Page ID
                                                     #:5568

                             Project — Level Mitigation Measures
       Impact                                                                       Project Consistency
                                (Implemented by Lead Agency)
                         sufficient conservation measures to fulfill the
                         requirements of the HCP and/or NCCP or other
                         conservation program, which would include but not
                         be limited to applicable authorization for incidental
                         take pursuant to Section 7 or 10(a) of the federal
                         Endangered Species Act or Section 2081 of the
                         California Endangered Species Act, shall be
                         developed to support issuance of an Incidental
                         take permit or any other permissions required for
                         development within the HCP/NCCP boundaries.
                         The consideration of additional conservation
                         measures would include the measures outlined in
                         MM-B10-1(b), where applicable.
                     •   Where avoidance is determined to be infeasible,
                         sufficient conservation measures to fulfill the
                         requirements of the HCP and/or NCCP or other
                         conservation program, which would include but not
                         be limited to applicable authorization for incidental
                         take pursuant to Section 7 or 10(a) of the federal
                         Endangered Species Act or Section 2081 of the
                         California Endangered Species Act, shall be
                         developed to support issuance of an Incidental
                         take permit or any other permissions required for
                         development within the HCP/NCCP boundaries.
                         The consideration of additional conservation
                         measures would include the measures outlined in
                         MM-B10-1(b), where applicable.

Cultural Resources           Project — Level Mitigation Measures                 Project Consistency/Notes



                                                               43
  1465997.3



                                                                                                             703
                     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 705 of 1236 Page ID
                                                          #:5569

                                 Project — Level Mitigation Measures
        Impact                                                                                       Project Consistency
                                    (Implemented by Lead Agency)
CUL 1: Potential to      MM-CUL-1(b): Consistent with the provisions of              The Project already substantially conforms to this
directly or indirectly   Section 15091 of the State CEQA Guidelines, SCAG            mitigation measure, because the Project would be
destroy unique           has identified mitigation measures capable of avoiding      required to comply with existing regulations related to
paleontological          or reducing the significant effects on unique               the discovery of unknown paleontological resources.
resources or sites or    paleontological resources or sites and unique               During the Project's construction phase, excavation
unique geological        geologic features that are within the jurisdiction and      of the Project site to approximately 11 feet below
features.                responsibility of National Park Service, Office of          ground surface would occur to develop the proposed
                         Historic Preservation, and Native American Heritage         subterranean parking levels. The Project Site is
                         Commission, other public agencies, and/or Lead              located within a highly developed urban area and no
                         Agencies. Where the Lead Agency has identified that         paleontological resources have been previously
                         a project has the potential for significant effects, the    identified have been identified onsite or locally.
                         Lead Agency can and should consider mitigation              Nonetheless, should paleontological resources be
                         measures consistent with Section 15064.5 of the             discovered during grading and excavation or
                         State CEQA Guidelines capable of avoiding or                construction activities, the Applicant will adhere to
                         reducing significant impacts on unique paleontological      the existing RCM recognized by the City of Los
                         resources or sites or unique geologic features. Ensure      Angeles Department of Building and Safety (LADBS),
                         compliance with the National Historic Preservation          which is outlined below.
                         Act, Section 5097.5 of the Public Resources Code
                         (PRC), state programs pursuant to Sections 5024 and         •   RCM CUL-1 - If paleontological resources are
                         5024.5 of the PRC, adopted county and city general              discovered during excavation, grading, or
                         plans, and other federal, state and local regulations,          construction, the City of Los Angeles Department
                         as applicable and feasible. Such measures may                   of Building and Safety shall be notified
                         include the following, or other comparable measures             immediately, and all work shall cease in the area
                         identified by the Lead Agency:                                  of the find until a qualified paleontologist
                                                                                         evaluates the find. Construction activity may
                         •   Obtain review by a qualified geologist or                   continue unimpeded on other portions of the
                             paleontologist to determine if the project has the          Project site. The paleontologist shall determine
                             potential to require excavation or blasting of parent       the location, the time frame, and the extent to
                             material with a moderate to high potential to               which any monitoring of earthmoving activities
                             contain unique paleontological or resources, or to          shall be required. The found deposits would be
                             require the substantial alteration of a unique              treated in accordance with federal, State, and

                                                                   44
   1465997.3



                                                                                                                                   704
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 706 of 1236 Page ID
                                                   #:5570

                        Project — Level Mitigation Measures
     Impact                                                                                Project Consistency
                           (Implemented by Lead Agency)
                    geologic feature.                                          local guidelines, including those set forth in
                •   Avoid exposure or displacement of parent material          California Public Resources Code Section
                    with a moderate to high potential to yield unique          21083.2.
                    paleontological resources.                             The required compliance would ensure that the found
                •   Where avoidance of parent material with a              deposits would be treated in accordance with federal,
                    moderate to high potential to yield unique             State, and local guidelines, including those set forth
                    paleontological resources is not feasible:             in PRC Section 21083.2. For the reasons above, the
                                                                           Project is consistent with this mitigation measure.
                    • All on-site construction personnel receive
                        Worker Education and Awareness Program
                        (WEAP) training to understand the regulatory
                        framework that provides for protection of
                        paleontological resources and become familiar
                        with diagnostic characteristics of the materials
                        with the potential to be encountered.
                    • Prepare a Paleontological Resource
                        Management Plan (PRMP)
                    • to guide the salvage, documentation and
                        repository of representative samples of unique
                        paleontological resources encountered during
                        construction. If unique paleontological
                        resources are encountered during excavation
                        or blasting, use a qualified paleontologist to
                        oversee the implementation of the PRMP.
                    • Monitor blasting and earth-moving activities in
                        parent material, with a moderate to high
                        potential to yield unique paleontological
                        resources using a qualified paleontologist or
                        archeologists cross-trained in paleontology to
                        determine if unique paleontological resources
                        are encountered during such activities,
                                                          45
1465997.3



                                                                                                                        705
                    Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 707 of 1236 Page ID
                                                         #:5571

                                 Project — Level Mitigation Measures
        Impact                                                                                          Project Consistency
                                    (Implemented by Lead Agency)
                                consistent with the specified or comparable
                                protocols.
                            •   Identify where excavation and earthmoving
                                activity is proposed in a geologic unit having a
                                moderate or high potential for containing fossils
                                and specify the need for a paleontological or
                                archeological (cross-trained in paleontology) to
                                be present during earth-moving activities or
                                blasting in these areas.
                            •   Avoid routes and project designs that would
                                permanently alter unique features with
                                archaeological and/or paleontological
                                significance.
                            •   Salvage and document adversely affected
                                resources sufficient to support ongoing
                                scientific research and education.

CUL-2: Potential to      MM-CUL-2(b): Consistent with the provisions of                This mitigation measure is not relevant to the Project
cause a substantial      Section 15091 of the State CEQA Guidelines, SCAG              as the existing one story, three unit commercial
adverse change in        has identified mitigation measures capable of avoiding        building is not eligible for listing as a historic resource
the significance of a    or reducing the significant effects of on historical          at the national or State level. (Attachment J to the
historical resource,     resources within the jurisdiction and responsibility of       CEQA Exemption.) The Project site does not require
including tribal         the Office of Historical Preservation, Native American        historic preservation review and is not within a
cultural resources, as   Heritage Commission, other public agencies, and/or            historic preservation overlay zone. . For the reasons
defined in CEQA          Local Agencies. Where the Lead Agency has                     above, the Project is consistent with this mitigation
Guidelines Section       identified that a project has the potential for significant   measure.
15064.5.                 effects, the Lead Agency can and should consider
                         mitigation measures consistent with Section 15064.5
                         of the State CEQA Guidelines capable of avoiding or
                         reducing significant impacts on historical resources, to

                                                                     46
   1465997.3



                                                                                                                                        706
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 708 of 1236 Page ID
                                                   #:5572

                          Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                             (Implemented by Lead Agency)
                  ensure compliance with the National Historic
                  Preservation Act, Section 5097.5 of the Public
                  Resources Code (PRC), state programs pursuant to
                  Sections 5024 and 5024.5 of the PRC, adopted
                  county and city general plans and other federal, state
                  and local regulations, as applicable and feasible.
                  Such measures may include the following, or other
                  comparable measures identified by the Lead Agency:

                  •   Pursuant to CEQA Guidelines Section 15064.5,
                      conduct a record search at the appropriate
                      Information Center to determine whether the
                      project area has been previously surveyed and
                      whether historic resources were identified.
                  •   Obtain a qualified architectural historian to conduct
                      historic architectural surveys as recommended by
                      the Information Center. In the event the records
                      indicate that no previous survey has been
                      conducted, the Information Center will make a
                      recommendation on whether a survey is warranted
                      based on the sensitivity of the project area for
                      historical resources within 1,000 feet of the project.
                  •   Comply with Section 106 of the National Historic
                      Preservation Act including, but not limited to,
                      projects for which federal funding or approval is
                      required for the individual project. This law
                      requires federal agencies to evaluate the impact of
                      their actions on resources included in or eligible for
                      listing in the National Register. Federal agencies
                      must coordinate with the State Historic
                      Preservation Officer in evaluating impacts and
                                                             47
1465997.3



                                                                                                     707
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 709 of 1236 Page ID
                                                   #:5573

                          Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                             (Implemented by Lead Agency)
                      developing mitigation. These mitigation measures
                      may include, but are not limited to the following:
                      • Employ design measures to avoid historical
                          resources and undertake adaptive reuse where
                          appropriate and feasible. If resources are to be
                          preserved, as feasible, carry out the
                          maintenance, repair, stabilization,
                          rehabilitation, restoration, preservation,
                          conservation or reconstruction in a manner
                          consistent with the Secretary of the Interior's
                          Guidelines for Preserving, Rehabilitating,
                          Restoring, and Reconstructing Historic
                          Buildings. If resources would be impacted,
                          impacts should be minimized to the extent
                          feasible.
                      • Where feasible, noise buffers/walls and/or
                          visual buffers/landscaping should be
                          constructed to preserve the contextual setting
                          of significant built resources.
                  •   Secure a qualified environmental agency and/or
                      architectural historian, or other such qualified
                      person to document any significant historical
                      resource(s), by way of historic narrative,
                      photographs, and architectural drawings, as
                      mitigation for the effects of demolition of a
                      resource.
                  •   Consult with the Native American Heritage
                      Commission to determine whether known sacred
                      sites are in the project area, and identify the Native
                      American(s) to contact to obtain information about

                                                             48
1465997.3



                                                                                                     708
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 710 of 1236 Page ID
                                                   #:5574

                          Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                             (Implemented by Lead Agency)
                      the project site.
                  •   Prior to construction activities, obtain a qualified
                      archaeologist to conduct a record search at the
                      appropriate Information Center of the California
                      Archaeological Inventory to determine whether the
                      project area has been previously surveyed and
                      whether resources were identified.
                  •   Prior to construction activities, obtain a qualified
                      archaeologist or architectural historian (depending
                      on applicability) to conduct archaeological and/or
                      historic architectural surveys as recommended by
                      the Information Center. In the event the records
                      indicate that no previous survey has been
                      conducted, the Information Center will make a
                      recommendation on whether a survey is warranted
                      based on the sensitivity of the project area for
                      archaeological resources.
                  •   If a record search indicates that the project is
                      located in an area rich with cultural materials,
                      retain a qualified archaeologist to monitor any
                      subsurface operations, including but not limited to
                      grading, excavation, trenching, or removal of
                      existing features of the subject property.
                  •   Conduct construction activities and excavation to
                      avoid cultural resources (if identified). If avoidance
                      is not feasible, further work may be needed to
                      determine the importance of a resource. Retain a
                      qualified archaeologist familiar with the local
                      archaeology, and/or as appropriate, an
                      architectural historian who should make

                                                             49
1465997.3



                                                                                                     709
                    Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 711 of 1236 Page ID
                                                         #:5575

                                 Project — Level Mitigation Measures
        Impact                                                                                 Project Consistency
                                    (Implemented by Lead Agency)
                             recommendations regarding the work necessary to
                             determine importance. If the cultural resource is
                             determined to be important under state or federal
                             guidelines, impacts on the cultural resource will
                             need to be mitigated.
                         •   Stop construction activities and excavation in the
                             area where cultural resources are found until a
                             qualified archaeologist can determine the
                             importance of these resources.

CUL-3: Potential to                        See MM-CUL-2(b).                       •   The Project already substantially conforms to
cause a substantial                                                                   this mitigation measure, because the Project
adverse change in                                                                     would be required to comply with existing
the significance of an                                                                regulations related to the discovery of
archaeological                                                                        unknown paleontological resources. During
resource, including                                                                   the Project's construction phase, excavation of
tribal cultural                                                                       the Project site to approximately 20 feet below
resources, pursuant                                                                   ground surface would occur to develop the
to CEQA Guidelines                                                                    proposed subterranean parking levels. The
Section 15064.5.                                                                      Project Site is located within a highly
                                                                                      developed urban area and no paleontological
                                                                                      or archaeological or tribal cultural resources
                                                                                      have been previously identified have been
                                                                                      identified onsite or locally. Nonetheless,
                                                                                      should paleontological resources be
                                                                                      discovered during grading and excavation or
                                                                                      construction activities, the Applicant will
                                                                                      adhere to the existing RCM recognized by the
                                                                                      City of Los Angeles Department of Building
                                                                                      and Safety (LADBS), which is outlined below.
                                                                                      RCM CUL-2 - If paleontological resources are

                                                                 50
   1465997.3



                                                                                                                            710
                    Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 712 of 1236 Page ID
                                                         #:5576

                                Project — Level Mitigation Measures
        Impact                                                                                        Project Consistency
                                   (Implemented by Lead Agency)
                                                                                            discovered during excavation, grading, or
                                                                                            construction, the City of Los Angeles
                                                                                            Department of Building and Safety shall be
                                                                                            notified immediately, and all work shall cease
                                                                                            in the area of the find until a qualified
                                                                                            paleontologist evaluates the find. Construction
                                                                                            activity may continue unimpeded on other
                                                                                            portions of the Project site. The paleontologist
                                                                                            shall determine the location, the time frame,
                                                                                            and the extent to which any monitoring of
                                                                                            earthmoving activities shall be required. The
                                                                                            found deposits would be treated in
                                                                                            accordance with federal, State, and local
                                                                                            guidelines, including those set forth in
                                                                                            California Public Resources Code Section
                                                                                            21083.2.

                                                                                      The required compliance would ensure that the found
                                                                                      deposits would be treated in accordance with federal,
                                                                                      State, and local guidelines, including those set forth
                                                                                      in PRC Section 21083.2. For the reasons above, the
                                                                                      Project is consistent with this mitigation measure.

CUL-4: Potential to      MM-CUL-4(b): Consistent with the provisions of               The Project already substantially conforms to this
disturb human            Section 15091 of the State CEQA Guidelines, SCAG             mitigation measure, because the Project would be
remains, including       has identified mitigation measures capable of avoiding       subject to existing regulations regarding the
those interred outside   or reducing the significant effects to human remains         discovery of human remains. During the Project's
of formal cemeteries,    that are within the jurisdiction and responsibility of the   construction phase, excavation of the Project site to
including Native         Native American Heritage Commission, other public            approximately 20 feet below ground surface would
American Sacred          agencies, and/or Local Agencies. Where the Lead              occur to develop the proposed subterranean parking
                         Agency has identified that a project has the potential       levels. The Project Site is located within a highly
                                                                    51
   1465997.3



                                                                                                                                   711
                  Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 713 of 1236 Page ID
                                                       #:5577

                            Project — Level Mitigation Measures
         Impact                                                                                Project Consistency
                               (Implemented by Lead Agency)
Sites.              for significant effects, the Lead Agency should            developed urban area and no paleontological or
                    consider mitigation measures capable of avoiding or        archaeological or tribal cultural resources have been
                    reducing significant impacts on human remains, to          previously identified have been identified onsite or
                    ensure compliance with the California Health and           locally. Nonetheless, should human remains be
                    Safety Code, Section 7060 and Section 18950-18961          encountered unexpectedly during grading or
                    and Native American Heritage Commission, as                construction activities, State Health and Safety Code
                    applicable and feasible. Such measures may include         Section 7050.5 requires that no further disturbance
                    the following, or other comparable measures identified     shall occur until the County Coroner has made the
                    by the Lead Agency:                                        necessary findings as to origin and disposition
                                                                               pursuant to PRC Section 5097.98. If human remains
                    •   In the event of discovery or recognition of any        of Native American origin are discovered during
                        human remains during construction or excavation        Project construction, compliance with State laws,
                        activities associated with the project, in any         which fall within the jurisdiction of the Native
                        location other than a dedicated cemetery, cease        American Heritage Commission (PRC Section 5097),
                        further excavation or disturbance of the site or any   relating to the disposition of Native American burials
                        nearby area reasonably suspected to overlie            would be required. The Applicant will adhere to the
                        adjacent human remains until the coroner of the        existing regulatory compliance measure recognized
                        county in which the remains are discovered has         by the City of Los Angeles Department of Building
                        been informed and has determined that no               and Safety (LADBS), which is outlined below.
                        investigation of the cause of death is required.
                    •   If any discovered remains are of Native American          •   If human remains are encountered
                        origin:                                                       unexpectedly during construction demolition
                        • Contact the County Coroner to contact the                   and/or grading activities, State Health and
                            Native American Heritage Commission to                    Safety Code Section 7050.5 requires that no
                            ascertain the proper descendants from the                 further disturbance shall occur until the County
                            deceased individual. The coroner should make              Coroner has made the necessary findings as
                            a recommendation to the landowner or the                  to origin and disposition pursuant to California
                            person responsible for the excavation work, for           Public Resources Code Section 5097.98. In
                            means of treating or disposing of, with                   the event that human remains are discovered
                            appropriate dignity, the human remains and                during excavation activities, the following
                            any associated grave goods. This may include
                                                              52
   1465997.3



                                                                                                                             712
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 714 of 1236 Page ID
                                                   #:5578

                       Project — Level Mitigation Measures
     Impact                                                                         Project Consistency
                          (Implemented by Lead Agency)
                       obtaining a qualified archaeologist or team of       procedure shall be observed:
                       archaeologists to properly excate the human
                       remains.                                                o Stop immediately and contact the
                   •   If the Native American Heritage Commission is             County Coroner:
                       unable to identify a descendant, or the                   1104 N. Mission Road
                       descendant failed to make a recommendation                Los Angeles, CA 90033
                       within 24 hours after being notified by the               323-343-0512 (8 AM to 5 PM Monday
                       commission, obtain a Native American monitor,             through Friday) or
                       and an archaeologist, if recommended by the               323-343-0714 (after hours, Saturday,
                       Native American monitor, and rebury the                   Sunday, and holidays)
                       Native American human remains and any                   o If the remains are determined to be of
                       associated grave goods, with appropriate                  Native American descent, the Coroner
                       dignity, on the property and in a location that is        has 24 hours to notify the Native
                       not subject to further subsurface disturbance             American Heritage Commission
                       where the following conditions occur:                     (NAHC). The NAHC will immediately
                                                                                 notify the person it believes to be the
                       • The Native American Heritage Commission
                                                                                 most likely descendent of the deceased
                            is unable to identify a descendent;
                                                                                 Native American.
                       • The descendant identified fails to make a
                            recommendation; or                                 o The most likely descendent has 48
                       • The landowner or their authorized                       hours to make recommendations to the
                            representative rejects the recommendation            owner, or representative, for the
                            of the descendant, and the mediation by the          treatment or disposition, with proper
                            NAHC fails to provide measures acceptable            dignity, of the human remains and
                            to the landowner.                                    grave goods.

                                                                               o If the owner does not accept the
                                                                                 descendant's recommendations, the
                                                                                 owner or the descendent may request
                                                                                 mediation by the NAHC.


                                                          53
1465997.3



                                                                                                                713
                      Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 715 of 1236 Page ID
                                                           #:5579

                                Project — Level Mitigation Measures
        Impact                                                                                       Project Consistency
                                   (Implemented by Lead Agency)
                                                                                     For the reasons above, the Project is consistent with
                                                                                     this mitigation measure.

       Energy                    Project - Level Mitigation Measures                             Project Consistency/Notes

EN-1: Potential to       ???
increase petroleum
and nonrenewable
fuel consumption in
the regional
transportation
system.

EN-2: Potential to       MM-EN-2(b): Consistent with the provisions of Section       The Project already substantially conforms to this
increase residential     15091 of the State CEQA Guidelines, SCAG has                mitigation measure, because the Project would be
energy consumption       identified mitigation measures capable of avoiding or       required to comply with the City's Green Building
use.                     reducing the significant effects of increased residential   Code (RCM EN-1), which incorporates the
                         energy consumption that are in the jurisdiction and         requirements of CALGreen. The project will be at
                         responsibility of public agencies and/or Lead               least 15 percent more energy efficient than Title 24
                         Agencies. Where the Lead Agency has identified that         standards, and is designed to achieve 72.4%% less
                         a project has the potential for significant effects, the    water usage than the average household use in the
                         Lead Agency can and should consider mitigation              region. For the reasons above, the Project is
                         measures to ensure compliance with CALGreen, local          consistent with this mitigation measure.
                         building codes, and other applicable laws and
                         regulations governing residential building standards,
                         as applicable and feasible. Such measures may
                         include the following, or other comparable measures
                         identified by the Lead Agency:


                                                                   54
   1465997.3



                                                                                                                                 714
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 716 of 1236 Page ID
                                                   #:5580

                          Project — Level Mitigation Measures
     Impact                                                                     Project Consistency
                             (Implemented by Lead Agency)

                  •   Integrate green building measures consistent with
                      CALGreen
                  •   (California Building Code Title 24) into project
                      design including:
                      • Use energy efficient materials in building
                          design, construction, rehabilitation, and retrofit.
                      • Install energy-efficient lighting, heating, and
                          cooling systems (cogeneration); water heaters;
                          appliances; equipment; and control systems.
                      • Reduce lighting, heating, and cooling needs by
                          taking advantage of light colored roofs, trees
                          for shade, and sunlight.
                      • Incorporate passive environmental control
                          systems that account for the characteristics of
                          the natural environment.
                      • Use high-efficiency lighting and cooking
                          devices.
                      • Incorporate passive solar design.
                      • Use high-reflectivity building materials and
                          multiple glazing.
                      • Prohibit gas-powered landscape maintenance
                          equipment.
                      • Install electric vehicle charging stations.
                      • - Reduce wood burning stoves or fireplaces.
                      • - Provide bike lanes accessibility and parking at
                          residential developments.



                                                              55
1465997.3



                                                                                                      715
                      Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 717 of 1236 Page ID
                                                           #:5581

                                  Project — Level Mitigation Measures
        Impact                                                                                      Project Consistency
                                     (Implemented by Lead Agency)
EN-3: Potential to                              MM-EN-2(b).                         The Project already substantially conforms to this
increase building                                                                   mitigation measure, because the Project would be
energy consumption                                                                  required to comply with the City's Green Building
in anticipated                                                                      Code (RCM EN-1), which incorporates the
development.                                                                        requirements of CALGreen. The project will be at
                                                                                    least 15 percent more energy efficient than Title 24
                                                                                    standards, and is designed to achieve 72.4%% less
                                                                                    water usage than the average household use in the
                                                                                    region. For the reasons above, the Project is
                                                                                    consistent with this mitigation measure.

EN-4: Potential to                         No mitigation required.
increase water
consumption and
energy use related to
water in anticipated
development.

 Geology and Soils                 Project - Level Mitigation Measures                          Project Consistency/Notes

GEO-1: Potential to        MM-GEO-1(b): Consistent with the provisions of           The Project already substantially conforms to this
expose people or           Section 15091 of the State CEQA Guidelines, SCAG         mitigation measure, because the Project would be
structures to potential    has identified mitigation measures capable of            required to comply with the existing building
substantial adverse        avoiding or reducing the significant effects on the      regulations associated with the City's Building Code,
effects, including the     potential for projects to result in the exposure of      which incorporates the Uniform Building Code (UBC)
risk of loss, injury, or   people and infrastructure to the effects of              and California Building Code (CBC).
death involving (i)        earthquakes, seismic related ground-failure,
rupture of a known         liquefaction, and seismically induced landslides, that   No known active faults cross the Project site and the
earthquake fault, as       are in the jurisdiction and responsibility of public     Project site is not within a currently designated

                                                                     56
   1465997.3



                                                                                                                                 716
                    Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 718 of 1236 Page ID
                                                         #:5582

                                Project — Level Mitigation Measures
        Impact                                                                                         Project Consistency
                                   (Implemented by Lead Agency)
delineated on the        agencies, regulatory agencies, and/or Lead Agencies.          Alquist- Priolo Earthquake Fault Zone. The Project
most recent Alquist-     Where the Lead Agency has identified that a project           Site is not within a Preliminary Fault Rupture Study
Priolo Earthquake        has the potential for significant effects, the Lead           area. (Technical Engineering Exploration Proposed
Fault Zoning Map         Agency can and should consider mitigation measures            Mixed-Use Retail/Apartment Building Lots 13 And 14,
issued by the State      to ensure compliance with County and City Public              The Palms Tract 3568 Motor Avenue Los Angeles,
Geologist for the area   Works and Building and Safety Department                      California, July 19, 2016 (Geotechnical Report & City
or based on other        Standards, the Uniform Building Code (UBC) and the            Approval Letter) Exhibit 2.)
substantial evidence     California Building Code (CBC), and other applicable
of a known fault; (ii)   laws and regulations governing building standards, as         The Project is located in the seismically active region
strong seismic ground    applicable and feasible. Such measures may include            of Southern California, and is susceptible to ground
shaking; (iii) seismic   the following, or other comparable measures identified        shaking during a seismic event. However, the Project
related ground-          by the Lead Agency:                                           would be required to comply with the City Building
failure, including                                                                     Code, the recommendations in the geotechnical
liquefaction; (iv)          •   Consistent with Section 4.7.2 of the Alquist-          report, and the conditions of approval provided by
landslides.                     Priolo Earthquake Fault Zoning Act, conduct a          LADBS in the Soils Approval Letter (Exhibit 2).
                                geologic investigation to demonstrate that             Therefore, impacts would be less than significant.
                                proposed buildings would not be constructed
                                across active faults.                                  Applicant will adhere to the existing regulatory
                                                                                       compliance measures recognized by the City of Los
                            •   An evaluation and written report of a specific
                                                                                       Angeles Department of Building and Safety (LADBS),
                                site can and should be prepared by a licensed
                                                                                       which are outlined below.
                                geologist. If an active fault is found and unfit for
                                human occupancy over the fault, place a
                                                                                          •   RCM GEO-1- The design and construction of
                                setback of 50 feet from the fault.
                                                                                              the project shall conform to the California
                            •   Use site-specific fault identification                        Building Code seismic standards as approved
                                investigations conducted by licensed                          by the Department of Building and Safety.
                                geotechnical professionals in accordance with
                                the requirements of the AlquistPriolo Act, as             •   RCM GEO-2 - Prior to the issuance of grading
                                well as any applicable Caltrans regulations that              or building permits, the Applicant shall submit
                                exceed or reasonably replace the requirements                 a geotechnical report, prepared by a
                                of the Act to either determine that the                       registered civil engineer or certified
                                anticipated risk to people and property is at or
                                                                     57
   1465997.3



                                                                                                                                     717
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 719 of 1236 Page ID
                                                   #:5583

                       Project — Level Mitigation Measures
     Impact                                                                                 Project Consistency
                          (Implemented by Lead Agency)
                       below acceptable levels or site- specific                   engineering geologist, to the Department of
                       measures have been incorporated into the                    Building and Safety, for review and approval.
                       project design, consistent with the CBC and                 The geotechnical report shall assess soil and
                       UBC.                                                        geologic conditions at the site and include
                   •   Ensure that projects located within or across               building design recommendations. The Project
                       Alquist-Priolo Zones comply with design                     shall comply with the conditions contained in
                       requirements provided in Special Publication                the approved geotechnical report and within
                       117, published by the California Geological                 the Department of Building and Safety's
                       Survey, as well as relevant local, regional,                Geology and Soils Report Approval Letter for
                       state, and federal design criteria for                      the proposed Project, and as it may be
                       construction in seismic areas.                              subsequently amended or modified.
                   •   Consistent with the CBC and local regulatory         For the reasons above, the Project is consistent with
                       agencies with oversight of development               this mitigation measure.
                       associated with the Plan, ensure that projects
                       are designed in accordance with county and           The Project site is not within a liquefaction area.
                       city code requirements for seismic ground            (Geotechnical Report, p. 5.)
                       shaking. With respect to design, consider
                       seismicity of the site, soil response at the site,   The project site and surrounding vicinity are flat and
                       and dynamic characteristics of the structure, in     not located within an area identified as having a
                       compliance with the appropriate California           potential for landslides, nor is the Project site in the
                       Building Code and State of California design         path of any known or potential landslides. Therefore,
                       standards for construction in or near fault          no impact would occur and no mitigation measures
                       zones, as well as all standard design, grading,      are required.
                       and construction practices in order to avoid or
                       reduce geologic hazards.
                   •    Consistent with the CBC and local regulatory
                       agencies with oversight of development
                       associated with the Plan, ensure that site-
                       specific geotechnical investigations conducted
                       by a qualified geotechnical expert be required

                                                           58
1465997.3



                                                                                                                            718
                        Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 720 of 1236 Page ID
                                                             #:5584

                                  Project — Level Mitigation Measures
        Impact                                                                                         Project Consistency
                                     (Implemented by Lead Agency)
                                 prior to preparation of project designs. These
                                 investigations shall identify areas of potential
                                 expansive soils and recommend remedial
                                 geotechnical measures to eliminate any
                                 problems. Recommended corrective measures,
                                 such as structural reinforcement and replacing
                                 soil with engineered fill, shall be implemented
                                 in project designs. Geotechnical investigations
                                 identify areas of potential failure and
                                 recommend remedial geotechnical measures
                                 to eliminate any problems.
                             •   Adhere to design standards described in the
                                 CBC and all standard geotechnical
                                 investigation, design, grading, and construction
                                 practices to avoid or reduce impacts from
                                 earthquakes, ground shaking, ground failure,
                                 and landslides.
                             •   Consistent with the CBC and local regulatory
                                 agencies with oversight of development
                                 associated with the Plan, design projects to
                                 avoid geologic units or soils that are unstable,
                                 expansive soils and soils prone to lateral
                                 spreading, subsidence, liquefaction, or collapse
                                 wherever feasible.

GEO-2: Potential to       MM-GEO-2(b): Consistent with the provisions of                The Project already substantially conforms to this
result in substantial     Section 15091 of the State CEQA Guidelines, SCAG              mitigation measure, because the Project would be
soil erosion or the       has identified mitigation measures capable of avoiding        required to comply with existing quality standards as
loss of topsoil.          or reducing the significant effects on the potential for      governed by the Los Angeles Regional Water Quality
                          projects to result in substantial soil erosion or the loss    Control Board (LARWQCB) and the City. The Project
                          of topsoil, that are in the jurisdiction and responsibility   would be required to comply with the NPDES
                                                                      59
   1465997.3



                                                                                                                                    719
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 721 of 1236 Page ID
                                                   #:5585

                        Project — Level Mitigation Measures
     Impact                                                                                Project Consistency
                           (Implemented by Lead Agency)
                of public agencies, regulatory agencies, and/or Lead       General Construction Permit including the
                Agencies. Where the Lead Agency has identified that        preparation of a SWPPP and implementation of
                a project has the potential for significant effects, the   BMPs, required to minimize soil erosion and
                Lead Agency can and should consider mitigation             sedimentation from entering the storm drains during
                measures to ensure compliance with County and City         the construction period. In addition, the Project would
                Public Works and Building and Safety Department            be subject to the City's Stormwater and Urban Runoff
                Standards, the Uniform Building Code (UBC) and the         Pollution Control regulations (Ordinance No. 172,176
                California Building Code (CBC), and other applicable       and No. 173,494) to ensure pollutant loads from the
                laws and regulations governing building standards, as      Project site would be minimized for downstream
                applicable and feasible. Such measures may include         receiving waters. Compliance with the NPDES and
                the following, or other comparable measures identified     implementation of the SWPPP and BMPs, as well as
                by the Lead Agency:                                        the City's discharge requirements would ensure that
                                                                           construction stormwater runoff would not violate
                •   Consistent with the CBC and local regulatory           water quality and/or discharge requirements. Also,
                    agencies with oversight of development                 during operation the Project would be required to
                    associated with the Plan, ensure that site- specific   comply with the City's Low Impact Development (LID)
                    geotechnical investigations conducted by a             Ordinance. The LID Ordinance applies to all
                    qualified geotechnical expert are conducted to         development and redevelopment in the City that
                    ascertain soil types prior to preparation of project   requires a building permit. LID Plans are required to
                    designs. These investigations can and should           include a site design approach and BMPs that
                    identify areas of potential failure and recommend      address runoff and pollution at the source. Further, to
                    remedial geotechnical measures to eliminate any        comply with LID Ordinance the Project would be
                    problems.                                              required to capture and treat the first 3/4-inch of
                •   Consistent with the requirements of the State          rainfall in accordance with established stormwater
                    Water Resources Control Board (SWRCB) for              treatment priorities. Compliance with the LID
                    projects over one acre in size, obtain coverage        Ordinance would reduce the amount of surface water
                    under the General Construction Activity Storm          runoff leaving the Project site as compared to the
                    Water Permit (General Construction Permit)             current conditions. Compliance with the LID Plan and
                    issued by the SWRCB and conduct the following:         Standard Urban Stormwater Mitigation Plan
                    • File a Notice of Intent (NOI) with the SWRCB.        (SUSMP), including the implementation of BMPs,
                                                                           would ensure that operation of the Project would not

                                                          60
1465997.3



                                                                                                                         720
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 722 of 1236 Page ID
                                                   #:5586

                        Project — Level Mitigation Measures
     Impact                                                                               Project Consistency
                           (Implemented by Lead Agency)

                    •  Prepare a stormwater pollution prevention plan     violate water quality standard and discharge
                       (SWPPP) and submit the plan for review and         requirements or otherwise substantially degrade
                       approval by the Regional Water Quality Control     water quality. Furthermore, the Project site is entirely
                       Board (RWQCB). At a minimum, the SWPPP             developed and would not be susceptible to indirect
                       should include a description of construction       erosional processes caused by the Project.
                       materials, practices, and equipment storage
                       and maintenance; a list of pollutants likely to
                       contact stormwater; site-specific erosion and
                       sedimentation control practices; a list of
                       provisions to eliminate or reduce discharge of
                       materials to stormwater; best management
                       practices (BMPs); and an inspection and
                       monitoring program.
                    • Submit to the RWQCB a copy of the SWPPP
                       and evidence of submittal of the NOI to the
                       SWRCB. Implementation of the SWPPP should
                       start with the commencement of construction
                       and continue through the completion of the
                       project.
                    • After construction is completed, the project
                       sponsor can and should submit a notice of
                       termination to the SWRCB.
                •   Consistent with the requirements of the SWRCB
                    and local regulatory agencies with oversight of
                    development associated with the Plan, ensure that
                    project designs provide adequate slope drainage
                    and appropriate landscaping to minimize the
                    occurrence of slope instability and erosion. Design
                    features should include measures to reduce
                    erosion caused by storm water. Road cuts should

                                                         61
1465997.3



                                                                                                                          721
                        Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 723 of 1236 Page ID
                                                             #:5587

                                   Project — Level Mitigation Measures
        Impact                                                                                     Project Consistency
                                      (Implemented by Lead Agency)
                               be designed to maximize the potential for
                               revegetation.
                           •   Consistent with the CBC and local regulatory
                               agencies with oversight of development
                               associated with the Plan, ensure that, prior to
                               preparing project designs, new and abandoned
                               wells are identified within construction areas to
                               ensure the stability of nearby soils.

GEO-3: Potential to                            MM-GEO-1(b).                        The Project already substantially conforms to this
be located on a                                                                    mitigation measure. Implementation of the
geologic unit or soil                                                              geotechnical engineer's recommendations and the
that is unstable, or                                                               LADBS conditions of approval are required pursuant
that would become                                                                  to the Soils Approval Letter and Getotechnical
unstable as a result                                                               Report. The Project would not cause the geologic
of the project, and                                                                unit or soil to become unstable as a result of the
potentially result in                                                              proposed development, and the Project would not
on- or off-site                                                                    thereby result in an on- or off-site landslide, lateral
landslide, lateral                                                                 spreading, subsidence, liquefaction, or collapse.
spreading,                                                                         Therefore, potential impacts related to geologic and
subsidence,                                                                        soil stability would be less than significant.
liquefaction, or
collapse.

GEO-4: Potential to                            MM-GEO-1(b).                        This mitigation measure is inapplicable to the Project
be located on                                                                      because the on-site soils are non-expansive.
expansive soil, as                                                                 (Geotechnical Report, p. 11.) Therefore, no
defined in Table 18-1-                                                             significant impact would occur and no mitigation is
B of the Uniform                                                                   necessary.
Building Code (1994),

                                                                     62
   1465997.3



                                                                                                                                 722
                   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 724 of 1236 Page ID
                                                        #:5588

                              Project — Level Mitigation Measures
        Impact                                                                      Project Consistency
                                 (Implemented by Lead Agency)
creating substantial
risks to life or
property.

GEO-5: Potential to                  No mitigation required.
have soils incapable
of adequately
supporting the use of
septic tanks or
alternative waste
water disposal
systems where
sewers are not
available for the
disposal of waste
water.

  Greenhouse Gas              Project - Level Mitigation Measures                Project Consistency/Notes
   Emissions and
  Climate Change

GHG-1: Potential to                  No mitigation required.
directly or indirectly
result in an increase
in GHG emissions
compared to existing
conditions (2015).



                                                               63
   1465997.3



                                                                                                             723
                       Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 725 of 1236 Page ID
                                                            #:5589

                                 Project — Level Mitigation Measures
        Impact                                                                                       Project Consistency
                                    (Implemented by Lead Agency)
GHG-2: Potential to                       No mitigation required.
conflict with SB 375
GHG Emission
Reduction Targets.

GHG-3: Potential to                       No mitigation required.
conflict with AB 32
and or any applicable
plan, policy or
regulation adopted for
the purpose of
reducing emissions of
GHGs.

GHG Cumulative            MM-GHG-3(b): Consistent with the provisions of             The Project already substantially conforms to this
Impacts                   Section 15091 of the State CEQA Guidelines, SCAG           mitigation measure. The Project's generation of GHG
                          has identified mitigation measures capable of avoiding     emissions would not be considered cumulatively
                          or reducing the potential to conflict with an applicable   considerable because of the scope of the emissions
                          plan, policy, or regulation adopted for the purpose of     (i.e., the Project would not exceed the 3,000
                          reducing the emission of greenhouse gases that are         MTCO2e/year threshold proposed by SCAQMD staff)
                          within the jurisdiction and authority of California Air    and because the Project would not conflict with an
                          Resources Board, local air districts, and/or Lead          applicable plan, policy, or regulation for the purposes
                          Agencies. Where the Lead Agency has identified that        of reducing the emissions of GHGs. (See Air Quality
                          a project has the potential to conflict with an            Impact Analysis, Exhibit 1.) Therefore, the Project's
                          applicable plan, policy or regulation adopted for the      cumulative impact would be less than significant and
                          purpose of reducing the emission of greenhouse             no mitigation measures are required.
                          gases, the Lead Agency can and should consider
                          mitigation measures to mitigate the significant effects
                          of greenhouse gas impacts to ensure compliance with
                          all applicable laws, regulations, governing CAPs,

                                                                    64
   1465997.3



                                                                                                                                   724
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 726 of 1236 Page ID
                                                   #:5590

                          Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                             (Implemented by Lead Agency)
                  general plans, adopted policies and plans of local
                  agencies, and standards set forth by responsible
                  public agencies for the purpose of reducing emissions
                  of greenhouse gases, as applicable and feasible.
                  Consistent with Section 15126.4(c) of the State CEQA
                  Guidelines, compliance can be achieved through
                  adopting greenhouse gas mitigation measures that
                  have been used for projects in the SCAG region as
                  set forth below, or through comparable measures
                  identified by Lead Agency:

                  •   Measures in an adopted plan or mitigation
                      program for the reduction of emissions that are
                      required as part of the Lead Agency's decision.
                  •   Reduction in emissions resulting from a project
                      through implementation of project features, project
                      design, or other measures, such as those
                      described in Appendix F of the State CEQA
                      Guidelines.
                  •   Off-site measures to mitigate a project's
                      emissions.
                  •   Measures that consider incorporation of Best
                      Available Control Technology (BACT) during
                      design, construction and operation of projects to
                      minimize GHG emissions, including but not limited
                      to:
                      • Use energy and fuel efficient vehicles and
                          equipment. Project proponents are encouraged
                          to meet and exceed all EPA/NHTSA/CARB
                          standards relating to fuel efficiency and

                                                           65
1465997.3



                                                                                                     725
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 727 of 1236 Page ID
                                                   #:5591

                        Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                           (Implemented by Lead Agency)
                        emission reduction;
                    •   Use alternative (non-petroleum based) fuels;
                    •   Deployment of zero- and/or near zero emission
                        technologies as defined by CARB;
                    •   Use lighting systems that are energy efficient,
                        such as LED technology;
                    •   Use the minimum feasible amount of GHG-
                        emitting construction materials that is feasible;
                    •   Use cement blended with the maximum
                        feasible amount of fly ash or other materials
                        that reduce GHG emissions from cement
                        production;
                    •   Incorporate design measures to reduce GHG
                        emissions from solid waste management
                        through encouraging solid waste reduction,
                        recycling, and reuse;
                    •   Incorporate passive solar and other design
                        measures to reduce energy consumption and
                        increase production and use of renewable
                        energy;
                    •   Incorporate design measures like WaterSense
                        fixtures and water capture to reduce water
                        consumption;
                    •   Use lighter-colored pavement where feasible;
                    •   Recycle construction debris to maximum extent
                        feasible;
                    •   Protect and plant shade trees in or near
                        construction projects where feasible; and

                                                           66
1465997.3



                                                                                                     726
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 728 of 1236 Page ID
                                                   #:5592

                        Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                           (Implemented by Lead Agency)

                    •   Solicit bids that include concepts listed above.
                    •   Measures that encourage transit use,
                        carpooling, bike-share and car-share
                        programs, active transportation, and parking
                        strategies, including, but not limited to, transit-
                        active transportation coordinated strategies,
                        increased bicycle carrying capacity on transit
                        and rail vehicles.
                    •   Incorporating bicycle and pedestrian facilities
                        into project designs, maintaining these
                        facilities, and providing amenities incentivizing
                        their use; providing adequate bicycle parking
                        and planning for and building local bicycle
                        projects that connect with the regional network.
                    •   Improving transit access to rail and bus routes
                        by incentives for construction of transit facilities
                        within developments, and/or providing
                        dedicated shuttle service to transit stations.
                    •   Adopting employer trip reduction measures to
                        reduce employee trips such as vanpool and
                        carpool programs, providing end-of-trip
                        facilities, and telecommuting programs.
                    •   Designate a percentage of parking spaces for
                        ride-sharing vehicles or high-occupancy
                        vehicles, and provide adequate passenger
                        loading and unloading for those vehicles.
                    •   Land use siting and design measures that
                        reduce GHG emissions, including:
                        • Developing on infill and brownfields sites;

                                                             67
1465997.3



                                                                                                     727
                  Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 729 of 1236 Page ID
                                                       #:5593

                               Project — Level Mitigation Measures
        Impact                                                                                      Project Consistency
                                  (Implemented by Lead Agency)

                               •    Building high density and mixed use
                                    developments near transit;
                               •    Retaining on-site mature trees and
                                    vegetation, and planting new canopy trees;
                               •    Measures that increase vehicle efficiency,
                                    encourage use of zero and low emissions
                                    vehicles, or reduce the carbon content of
                                    fuels, including constructing or encouraging
                                    construction of electric vehicle charging
                                    stations or neighborhood electric vehicle
                                    networks, or charging for electric bicycles;
                                    and
                               •    Measures to reduce GHG emissions from
                                    solid waste management through
                                    encouraging solid waste recycling and
                                    reuse.
   Hazards and                     Project - Level Mitigation Measures                          Project Consistency/Notes
Hazardous Materials

HAZ-1: Potential to     MM-HAZ-1(b): Consistent with the provisions of              The Project already substantially conforms to this
create a significant    Section 15091 of the State CEQA Guidelines, SCAG            mitigation measure. Uses sensitive to hazardous
hazard to the public    has identified mitigation measures capable of avoiding      emissions (i.e., sensitive receptors) in the area
or the environment      or reducing the significant effects related to the          include the future residents of the Project, a nearby
through the routine     routine transport, use or disposal of hazardous             school, and the nearby residential land uses. The
transport, use, or      materials that are in the jurisdiction and responsibility   types and amounts of hazardous materials that
disposal of hazardous   of public agencies and/or Lead Agencies. Where the          would be used in connection with the Project would
materials.              Lead Agency has identified that a project has the           be typical of those used in other residential
                        potential for significant effects, the Lead Agency can      developments (e.g., cleaning solvents, pesticides for
                        and should consider mitigation measures to ensure           landscaping, painting supplies, and petroleum
                        compliance with the provisions of the Hazardous             products). Construction of the Project would also
                                                                  68
   1465997.3



                                                                                                                                728
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 730 of 1236 Page ID
                                                   #:5594

                         Project — Level Mitigation Measures
     Impact                                                                              Project Consistency
                            (Implemented by Lead Agency)
                 Waste Control Act, the Unified Hazardous Waste and      involve the temporary use of potentially hazardous
                 Hazardous Materials Management Regulatory               materials, including vehicle fuels, paints, oils, and
                 Program, the Hazardous Waste Source Reduction           transmission fluids. However, all potentially
                 and Management Review Act of 1989, the California       hazardous materials area reasonably anticipated to
                 Vehicle Code, and other applicable laws and             be contained, stored, and used in accordance with
                 regulations, as applicable and feasible. Such           manufacturers' instructions and handled in
                 measures may include the following, or other            compliance with applicable federal, State, and local
                 comparable measures identified by the Lead Agency:      regulations. Any associated risk would be reduced
                                                                         through compliance with these standards and
                 •       Where the construction or operation of projects regulations. Therefore, the Project would not create a
                 involves the transport of hazardous material, provide   significant hazard to the public or the environment
                 a written plan of proposed routes of travel             through the routine transport, use, or disposal of
                 demonstrating use of roadways designated for the        hazardous materials. Impacts would be less than
                 transport of such materials.                            significant and no mitigation measures are required.

                 •   Where the construction or operation of projects
                     involves the transport of hazardous materials,
                     avoid transport of such materials within one-
                     quarter mile of schools, when school is in session,
                     wherever feasible.
                 •   Where it is not feasible to avoid transport of
                     hazardous materials, within one-quarter mile of
                     schools on local streets, provide notification of the
                     anticipated schedule of transport of such
                     materials.
                 •   Specify the need for interim storage and disposal
                     of hazardous materials to be undertaken
                     consistent with applicable federal, state, and local
                     statutes and regulations in the plans and
                     specifications of the transportation improvement
                     project.
                                                            69
1465997.3



                                                                                                                      729
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 731 of 1236 Page ID
                                                   #:5595

                          Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                             (Implemented by Lead Agency)

                  •   Submit a Hazardous Materials
                      Business/Operations Plan for review and approval
                      by the appropriate local agency. Once approved,
                      keep the plan on file with the Lead Agency (or
                      other appropriate government agency) and
                      update, as applicable. The purpose of the
                      Hazardous Materials Business/Operations Plan is
                      to ensure that employees are adequately trained
                      to handle the materials and provides information to
                      the local fire protection agency should emergency
                      response be required. The Hazardous Materials
                      Business/Operations Plan should include the
                      following:
                          • The types of hazardous materials or
                             chemicals stored and/or used on-site, such
                             as petroleum fuel products, lubricants,
                             solvents, and cleaning fluids.
                          • The location of such hazardous materials.
                          • An emergency response plan including
                             employee training information.
                          • A plan that describes the manner in which
                             these materials are handled, transported
                             and disposed.
                  •   Specify the appropriate procedures for interim
                      storage and disposal of hazardous materials,
                      anticipated to be required in support of operations
                      and maintenance activities, in conformance with
                      applicable federal, state, and local statutes and
                      regulations, in the Operations Manual for projects.
                  •   Follow manufacturer's recommendations on use,

                                                           70
1465997.3



                                                                                                     730
                    Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 732 of 1236 Page ID
                                                         #:5596

                                Project — Level Mitigation Measures
        Impact                                                                                    Project Consistency
                                   (Implemented by Lead Agency)
                            storage, and disposal of chemical products used in
                            construction.
                        •   Avoid overtopping construction equipment fuel gas
                            tanks.
                        •   During routine maintenance of construction
                            equipment, properly contain and remove grease
                            and oils.
                        •   Properly dispose of discarded containers of fuels
                            and other chemicals.
                        •

HAZ-2: Potential to                         MM-HAZ-1(b).                         The Project already substantially conforms to this
create a significant                                                             mitigation measure. A Phase I Environmental Site
hazard to the public                                                             Assessment was conducted for this Project. It found
or the environment                                                               that the Project Site had reportedly been used as a
through reasonably                                                               dry cleaning facility from the 1950s to the 1980s. It is
foreseeable upset                                                                unknown whether dry cleaning was performed at the
and accident                                                                     Project Site or whether the Project Site was used
conditions involving                                                             only for pick up and drop off. Based on this history, a
the release of                                                                   Limited Soil Assessment Report (Soils Assessment,
hazardous materials                                                              Attachment H to CEQA Exemption) of the Project
into the environment.                                                            Site was prepared on September 1, 2015. The
                                                                                 purpose of the Soil Assessment was to assess if the
                                                                                 soil at the Project Site had been impacted by the
                                                                                 reported historic use of the site as a dry cleaning
                                                                                 facility. As part of the Soil Assessment, the following
                                                                                 assessment activities were undertaken: pre-fieldwork
                                                                                 activities, three soil borings, collection of two subslab
                                                                                 soil gas samples, and analysis of all samples. (Soils
                                                                                 Assessment, pp. 2-3.) The results of the assessment

                                                                71
   1465997.3



                                                                                                                                 731
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 733 of 1236 Page ID
                                                   #:5597

                      Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                         (Implemented by Lead Agency)
                                                               did not detect concentrations of the targeted volatile
                                                               organic compounds above their respective practical
                                                               quantitation limits. (Soils Assessment, pp. 3-4.) Thus,
                                                               Soils Assessment concluded that the Project Site
                                                               had not been impacted by the reported historic use of
                                                               the site as a dry cleaning facility. (Soils Assessment,
                                                               p. 5.)

                                                               A comprehensive pre-demolition asbestos and lead
                                                               identification survey report (Survey Report,
                                                               Attachment I to CEQA Exemption) was conducted on
                                                               August 12, 2016 at the Project Site. The Survey
                                                               Report concluded that non-friable asbestos materials
                                                               were present at the Project Site that would be
                                                               removed as part of the Project Site demolition. As
                                                               required by law, the removal of asbestos must be
                                                               done under controlled conditions by a licensed
                                                               Cal/OSHA Registered asbestos abatement
                                                               contractor. (Survey Report, p. 2.)

                                                               According to the Survey Report, lead based paint
                                                               was detected in the existing structures that will be
                                                               removed as part of the Project Site demolition.
                                                               (Survey Report, pp. 2-3.) The levels of lead based
                                                               paint detected were below regulatory action levels.
                                                               (Id.) Further, the project is required to comply with
                                                               applicable regulatory requirements for the testing and
                                                               removal of lead based paint in connection with
                                                               project demolition. Therefore, potential impacts
                                                               related to lead based paint in the existing structure


                                                   72
1465997.3



                                                                                                              732
                    Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 734 of 1236 Page ID
                                                         #:5598

                             Project — Level Mitigation Measures
        Impact                                                                         Project Consistency
                                (Implemented by Lead Agency)
                                                                      are less than significant.




HAZ-3: Potential to                     MM-HAZ-1(b).                  The Project already substantially conforms to this
emit hazardous                                                        mitigation measure. As discussed above, the Project
emissions or handle                                                   would not emit or handle hazardous materials or
hazardous or acutely                                                  substances other than those typical in other
hazardous materials,                                                  multifamily residential developments during
substances, or waste                                                  operation. During construction, impacts with regards
within one quarter                                                    to hazardous materials would be less than
mile of an existing or                                                significant. In addition, the Project would comply with
proposed school.                                                      all applicable air quality regulatory control measures,
                                                                      as discussed above. Therefore, the impact from the
                                                                      potential emission and handling of hazardous
                                                                      materials near a school would be less than significant
                                                                      and no mitigation measures are required.




                                                          73
   1465997.3



                                                                                                                    733
                   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 735 of 1236 Page ID
                                                        #:5599

                                Project — Level Mitigation Measures
        Impact                                                                                     Project Consistency
                                   (Implemented by Lead Agency)
HAZ-4: Potential to     MM-HAZ-4(b): Consistent with the provisions of             The Project already substantially conforms to this
be located on a site    Section 15091 of the State CEQA Guidelines; SCAG           mitigation measure. The Phase I Environmental Site
which is included on    has identified mitigation measures capable of avoiding     Assessment found that the Project Site is not
a list of hazardous     or reducing the significant effects related to a project   included in any federal, state, or local environmental
materials sites         placed on a hazardous materials site, that are in the      agency lists that identifies the use, generation,
compiled pursuant to    jurisdiction and responsibility of regulatory agencies,    storage, treatment or disposal of hazardous materials
Government Code         other public agencies and/or Lead Agencies. Where          and chemicals, or release incidents of such materials
Section 65962.5 and,    the Lead Agency has identified that a project has the      which may impact the Project Site. Therefore,
as a result, would it   potential for significant effects, the Lead Agency can     construction and operation of the Project would not
create a significant    and should consider mitigation measures to ensure          pose an environmental hazard to surrounding
hazard to the public    compliance with the provisions of the Government           sensitive uses or the environment, and a less than
or the environment.     Code Section 65962.5, Occupational Safety and              significant impact would occur. No mitigation
                        Health Code of 197; the Response Conservation, and         measures are required.
                        Recovery Act; the Comprehensive Environmental
                        Response, Compensation, and Liability Act; the
                        Hazardous Materials Release and Clean-up Act, and
                        the Uniform Building Code, and County and City
                        building standards, and all applicable federal, state,
                        and local laws and regulations governing hazardous
                        waste sites, as applicable and feasible. Such
                        measures may include the following, or other
                        comparable measures identified by the Lead Agency:

                        •   Complete a Phase I Environmental Site
                            Assessment, including a review and consideration
                            of data from all known databases of contaminated
                            sites, during the process of planning,
                            environmental clearance, and construction for
                            projects.
                        •   Where warranted due to the known presence of
                            contaminated materials, submit to the appropriate

                                                                 74
   1465997.3



                                                                                                                                734
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 736 of 1236 Page ID
                                                   #:5600

                          Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                             (Implemented by Lead Agency)
                      agency responsible for hazardous
                      materials/wastes oversight a Phase II
                      Environmental Site Assessment report if warranted
                      by a Phase I report for the project site. The reports
                      should make recommendations for remedial
                      action, if appropriate, and be signed by a
                      Registered Environmental Assessor, Professional
                      Geologist, or Professional Engineer.
                  •   Implement the recommendations provided in the
                      Phase II Environmental Site Assessment report,
                      where such a report was determined to be
                      necessary for the construction or operation of the
                      project, for remedial action.
                  •   Submit a copy of all applicable documentation
                      required by local, state, and federal environmental
                      regulatory agencies, including but not limited to:
                      permit applications, Phase I and II Environmental
                      Site Assessments, human health and ecological
                      risk assessments, remedial action plans, risk
                      management plans, soil management plans, and
                      groundwater management plans.
                  •   Conduct soil sampling and chemical analyses of
                      samples, consistent with the protocols established
                      by the U.S. EPA to determine the extent of
                      potential contamination beneath all underground
                      storage tanks (USTs), elevator shafts, clarifiers,
                      and subsurface hydraulic lifts when on-site
                      demolition or construction activities would
                      potentially affect a particular development or
                      building.

                                                            75
1465997.3



                                                                                                     735
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 737 of 1236 Page ID
                                                   #:5601

                          Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                             (Implemented by Lead Agency)

                  •   Consult with the appropriate local, state, and
                      federal environmental regulatory agencies to
                      ensure sufficient minimization of risk to human
                      health and environmental resources, both during
                      and after construction, posed by soil
                      contamination, groundwater contamination, or
                      other surface hazards including, but not limited to,
                      underground storage tanks, fuel distribution lines,
                      waste pits and sumps.
                  •   Obtain and submit written evidence of approval for
                      any remedial action if required by a local, state, or
                      federal environmental regulatory agency.
                  •   Cease work if soil, groundwater, or other
                      environmental medium with suspected
                      contamination is encountered unexpectedly during
                      construction activities (e.g., identified by odor or
                      visual staining, or if any underground storage
                      tanks, abandoned drums, or other hazardous
                      materials or wastes are encountered), in the
                      vicinity of the suspect material. Secure the area as
                      necessary and take all appropriate measures to
                      protect human health and the environment,
                      including but not limited to: notification of
                      regulatory agencies and identification of the nature
                      and extent of contamination. Stop work in the
                      areas affected until the measures have been
                      implemented consistent with the guidance of the
                      appropriate regulatory oversight authority.
                  •   Use best management practices (BMPs) regarding
                      potential soil and groundwater hazards.

                                                            76
1465997.3



                                                                                                     736
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 738 of 1236 Page ID
                                                   #:5602

                          Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                             (Implemented by Lead Agency)

                  •   Soil generated by construction activities should be
                      stockpiled onsite in a secure and safe manner. All
                      contaminated soils determined to be hazardous or
                      non-hazardous waste must be adequately profiled
                      (sampled) prior to acceptable reuse or disposal at
                      an appropriate off-site facility. Complete sampling
                      and handling and transport procedures for reuse
                      or disposal, in accordance with applicable local,
                      state and federal laws and policies.
                  •   Groundwater pumped from the subsurface should
                      be contained onsite in a secure and safe manner,
                      prior to treatment and disposal, to ensure
                      environmental and health issues are resolved
                      pursuant to applicable laws and policies. Utilize
                      engineering controls, which include impermeable
                      barriers to prohibit groundwater and vapor
                      intrusion into the building.
                  •   Prior to issuance of any demolition, grading, or
                      building permit, submit for review and approval by
                      the Lead Agency (or other appropriate government
                      agency) written verification that the appropriate
                      federal, state and/or local oversight authorities,
                      including but not limited to the Regional Water
                      Quality Control Board (RWQCB), have granted all
                      required clearances and confirmed that the all
                      applicable standards, regulations, and conditions
                      have been met for previous contamination at the
                      site.
                  •   Develop, train, and implement appropriate worker
                      awareness and protective measures to assure that

                                                           77
1465997.3



                                                                                                     737
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 739 of 1236 Page ID
                                                   #:5603

                          Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                             (Implemented by Lead Agency)
                      worker and public exposure is minimized to an
                      acceptable level and to prevent any further
                      environmental contamination as a result of
                      construction.
                  •   If asbestos-containing materials (ACM) are found
                      to be present in building materials to be removed,
                      submit specifications signed by a certified
                      asbestos consultant for the removal,
                      encapsulation, or enclosure of the identified ACM
                      in accordance with all applicable laws and
                      regulations, including but not necessarily limited
                      to: California Code of Regulations, Title 8;
                      Business and Professions Code; Division 3;
                      California Health and Safety Code Section
                      2591525919.7; and other local regulations.
                  •   Where projects include the demolitions or
                      modification of buildings constructed prior to 1968,
                      complete an assessment for the potential
                      presence or lack thereof of ACM, lead-based
                      paint, and any other building materials or stored
                      materials classified as hazardous waste by state
                      or federal law.
                  •   Where the remediation of lead-based paint has
                      been determined to be required, provide
                      specifications to the appropriate agency, signed by
                      a certified Lead Supervisor, Project Monitor, or
                      Project Designer for the stabilization and/or
                      removal of the identified lead paint in accordance
                      with all applicable laws and regulations, including
                      but not necessarily limited to: California

                                                            78
1465997.3



                                                                                                     738
                  Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 740 of 1236 Page ID
                                                       #:5604

                                 Project — Level Mitigation Measures
        Impact                                                                     Project Consistency
                                    (Implemented by Lead Agency)
                             Occupational Safety and Health Administration's
                             (Cal OSHA's) Construction Lead Standard, Title 8
                             California Code of Regulations (CCR) Section
                             1532.1 and Department of Health Services (DHS)
                             Regulation 17 CCR Sections 35001-36100, as
                             may be amended. If other materials classified as
                             hazardous waste by state or federal law are
                             present, the project sponsor should submit written
                             confirmation to the appropriate local agency that
                             all state and federal laws and regulations should
                             be followed when profiling, handling, treating,
                             transporting, and/or disposing of such materials.
                         •   Where a project site is determined to contain
                             materials classified as hazardous waste by state
                             or federal law are present, submit written
                             confirmation to appropriate agency that all state
                             and federal laws and regulations should be
                             followed when profiling, handling, treating,
                             transporting, and/or disposing of such materials.

HAZ-5: Potential for a                   No mitigation required.
project located within
an airport land use
plan or, where such a
plan has not been
adopted, within two
miles of a public
airport or public use
airport, would the
project result in a
safety hazard for

                                                                   79
   1465997.3



                                                                                                         739
                    Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 741 of 1236 Page ID
                                                         #:5605

                             Project — Level Mitigation Measures
        Impact                                                                        Project Consistency
                                (Implemented by Lead Agency)
people residing or
working in the project
area.

HAZ-6: Potential for a              No mitigation required.
project within the
vicinity of a private
airstrip, would the
project result in a
safety hazard for
people residing or
working in the project
area.

HAZ-7: Potential to                     MM-TRA-5(b).                  The Project already substantially conforms to this
impair implementation                                                 mitigation measure. A technical traffic evaluation
of or physically                                                      dated May 1, 2017 was conducted for the Project,
interfere with an                                                     and concluded that the Project would not result in
adopted emergency                                                     any significant traffic impacts. The technical traffic
response plan or                                                      evaluation was approved by LADOT in an
emergency                                                             assessment letter dated May 30, 2017. (Technical
evacuation plan.                                                      Traffic Evaluation & LADOT Assessment Letter,
                                                                      Exhibit 3.) Moreover, the Project would not cause
                                                                      permanent alterations to vehicular circulation routes
                                                                      and patterns, or impede public access or travel upon
                                                                      public rights-of-way. An emergency response plan
                                                                      would be submitted to LAFD during review of plans
                                                                      as part of the standard building permit process.
                                                                      Furthermore, no full road closures are anticipated
                                                                      during construction of the Project, and none of the

                                                              80
   1465997.3



                                                                                                                   740
                      Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 742 of 1236 Page ID
                                                           #:5606

                                    Project — Level Mitigation Measures
        Impact                                                                                           Project Consistency
                                       (Implemented by Lead Agency)
                                                                                         surrounding roadways would be impeded. Access for
                                                                                         emergency service providers and any evacuation
                                                                                         routes would be maintained during construction and
                                                                                         operation. Therefore, impacts would be less than
                                                                                         significant and no mitigation measures are required.

HAZ-8: Potential to         MM-HAZ-8(b): Consistent with the provisions of               This mitigation measure is not relevant to the Project,
expose people or            Section 15091 of the State CEQA Guidelines, SCAG             because the Project site is located in a fully
structures to a             has identified mitigation measures capable of avoiding       urbanized area and there are no wildlands in the
significant risk of loss,   or reducing the significant effects from the potential       vicinity. Furthermore, the Project is subject to
injury or death             exposure of people or structures to a significant risk of    regulatory compliance measures, such as adherence
involving wildland          loss, injury or death involving wildland fires, including    to Fire Code requirements.
fires, including where      where wildlands are adjacent to urbanized areas or
wildlands are               where residences are intermixed with wildlands; that
adjacent to urbanized       are in the jurisdiction and responsibility of public
areas or where              agencies and/or Lead Agencies. Where the Lead
residences are              Agency has identified that a project has the potential
intermixed with             for significant effects, the Lead Agency can and
wildlands.                  should consider mitigation measures to ensure
                            compliance with local general plans, specific plans,
                            and regulations provided by County and City fire
                            departments, as applicable and feasible. Such
                            measures may include the following, or other
                            comparable measures identified by the Lead Agency:

                            •   Adhere to fire code requirements, including
                                ignition-resistant construction with exterior walls of
                                noncombustible or ignition resistant material from
                                the surface of the ground to the roof system. Other
                                fire-resistant measures would be applied to eaves,
                                vents, windows, and doors to avoid any gaps that
                                                                       81
   1465997.3



                                                                                                                                       741
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 743 of 1236 Page ID
                                                   #:5607

                          Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                             (Implemented by Lead Agency)
                      would allow intrusion by flame or embers.
                  •   Adhere to the Multi-Jurisdictional Hazards
                      Mitigation Plan, as well as local general plans,
                      including policies and programs aimed at reducing
                      the risk of wildland fires through land use
                      compatibility, training, sustainable development,
                      brush management, and public outreach.
                  •   Encourage the use of fire-resistant vegetation
                      native to Southern California and/or to the local
                      microclimate (e.g., vegetation that has high
                      moisture content, low growth habits, ignition-
                      resistant foliage, or evergreen growth), eliminate
                      brush and chaparral, and discourage the use of
                      fire-promoting species especially non-native,
                      invasive species (e.g., pampas grass, fennel,
                      mustard, or the giant reed) in the immediate
                      vicinity of development in areas with high fire
                      threat.
                  •   Encourage natural revegetation or seeding with
                      local, native species after a fire and discourage
                      reseeding of non-native, invasive species to
                      promote healthy, natural ecosystem regrowth.
                      Native vegetation is more likely to have deep root
                      systems that prevent slope failure and erosion of
                      burned areas than shallow-rooted non-natives.
                  •   Submit a fire safety plan (including phasing) to the
                      Lead Agency and local fire agency for their review
                      and approval. The fire safety plan shall include all
                      of the fire safety features incorporated into the
                      project and the schedule for implementation of the

                                                            82
1465997.3



                                                                                                     742
                       Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 744 of 1236 Page ID
                                                            #:5608

                                  Project — Level Mitigation Measures
        Impact                                                                                        Project Consistency
                                     (Implemented by Lead Agency)
                              features. The local fire protection agency may
                              require changes to the plan or may reject the plan
                              if it does not adequately address fire hazards
                              associated with the project as a whole or the
                              individual phase.
                          •   Utilize Fire-wise Land Management by
                              encouraging the use of fire- resistant vegetation
                              and the elimination of brush and chaparral in the
                              immediate vicinity of development in areas with
                              high fire threat.
                          •   Promote Fire Management Planning that would
                              help reduce fire threats in the region as part of the
                              Compass Blueprint process and other ongoing
                              regional planning efforts.
                          •   Encourage the use of fire-resistant materials when
                              constructing projects in areas with high fire threat.

   Hydrology and                   Project - Level Mitigation Measures                            Project Consistency/Notes
   Water Quality

HYD-1: Potential to       MM-HYD-1(b): Consistent with the provisions of              The Project already substantially conforms to this
violate any water         Section 15091 of the State CEQA Guidelines, SCAG            mitigation measure, because the Project would be
quality standards or      has identified mitigation measures capable of avoiding      required to comply with existing quality standards as
waste discharge           or reducing the potential impacts on water quality on       governed by the LARWQCB and the City. The
requirements.             related waste discharge requirements that are within        Project would be required to comply with the NPDES
                          the jurisdiction and authority of the Regional Water        General Construction Permit including the
                          Quality Control Boards and other regulatory agencies.       preparation of a SWPPP and implementation of
                          Where the Lead Agency has identified that a project         BMPs, required to minimize soil erosion and
                          has the potential for significant effects, the Lead         sedimentation from entering the storm drains during
                          Agency can and should consider mitigation measures          the construction period. In addition, the Project would

                                                                     83
   1465997.3



                                                                                                                                    743
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 745 of 1236 Page ID
                                                   #:5609

                        Project — Level Mitigation Measures
     Impact                                                                             Project Consistency
                           (Implemented by Lead Agency)
                to ensure compliance with all applicable laws,          be subject to the City's Stormwater and Urban Runoff
                regulations, and health and safety standards set forth  Pollution Control regulations (Ordinance No. 172,176
                by regulatory agencies responsible for regulating and   and No. 173,494) to ensure pollutant loads from the
                enforcing water quality and waste discharge             Project site would be minimized for downstream
                requirements in a manner that conforms with             receiving waters. Compliance with the NPDES and
                applicable water quality standards and/or waste         implementation of the SWPPP and BMPs, as well as
                discharge requirements, as applicable and feasible.     the City's discharge requirements would ensure that
                Such measures may include the following, or other       construction stormwater runoff would not violate
                comparable measures identified by the Lead Agency:      water quality and/or discharge requirements. Also,
                                                                        during operation the Project would be required to
                •   Complete, and have approved, a Stormwater           comply with the City's LID Ordinance. The LID
                    Pollution Prevention Plan (SWPPP) prior to          Ordinance applies to all development and
                    initiation of construction.                         redevelopment in the City that requires a building
                •   Implement Best Management Practices to reduce permit. LID Plans are required to include a site
                    the peak stormwater runoff from the project site to design approach and BMPs that address runoff and
                    the maximum extent practicable.                     pollution at the source. Further, to comply with LID
                •   Comply with the Caltrans storm water discharge      Ordinance the Project would be required to capture
                    permit as applicable; and identify and implement    and treat the first 3/4-inch of rainfall in accordance
                    Best Management Practices to manage site            with established stormwater treatment priorities.
                    erosion, wash water runoff, and spill control.      Compliance with the LID Ordinance would reduce the
                                                                        amount of surface water runoff leaving the Project
                •   Complete, and have approved, a Standard Urban
                                                                        site as compared to the current conditions.
                    Stormwater Management Plan, prior to occupancy
                                                                        Compliance with the LID Plan and SUSMP, including
                    of residential or commercial structures.
                                                                        the implementation of BMPs, would ensure that
                •   Ensure adequate capacity of the surrounding         operation of the Project would not violate water
                    stormwater system to support stormwater runoff      quality standard and discharge requirements or
                    from new or rehabilitated structures or buildings.  otherwise substantially degrade water quality.
                •   Prior to construction within an area subject to
                    Section 404 of the Clean Water Act, obtain all
                    required permit approvals and certifications for
                    construction within the vicinity of a watercourse:

                                                         84
1465997.3



                                                                                                                      744
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 746 of 1236 Page ID
                                                   #:5610

                          Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                             (Implemented by Lead Agency)

                      •   U.S. Army Corps of Engineers (Corps): Section
                          404. Permit approval from the Corps should be
                          obtained for the placement of dredge or fill
                          material in Waters of the U.S., if any, within the
                          interior of the project site, pursuant to Section
                          404 of the federal Clean Water Act
                      • Regional Walter Quality Control Board
                          (RWQCB): Section 401 Water Quality
                          Certification. Certification that the project will
                          not violate state water quality standards is
                          required before the Corps can issue a 404
                          permit, above.
                      • California Department of Fish and Wildlife
                          (CDFW): Section 1602 Lake and Streambed
                          Alteration Agreement. Work that will alter the
                          bed or bank of a stream requires authorization
                          from CDFW.
                  •   Where feasible, restore or expand riparian areas
                      such that there is no net loss of impervious surface
                      as a result of the project.
                  •   Install structural water quality control features,
                      such as drainage channels, detention basins, oil
                      and grease traps, filter systems, and vegetated
                      buffers to prevent pollution of adjacent water
                      resources by polluted runoff where required by
                      applicable urban storm water runoff discharge
                      permits, on new facilities.
                  •   Provide structural storm water runoff treatment
                      consistent with the applicable urban storm water
                      runoff permit. Where Caltrans is the operator, the
                                                             85
1465997.3



                                                                                                     745
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 747 of 1236 Page ID
                                                   #:5611

                          Project — Level Mitigation Measures
     Impact                                                                     Project Consistency
                             (Implemented by Lead Agency)
                      statewide permit applies.
                  •   Provide operational best management practices
                      for street cleaning, litter control, and catch basin
                      cleaning are implemented to prevent water quality
                      degradation in compliance with applicable storm
                      water runoff discharge permits; and ensure
                      treatment controls are in place as early as
                      possible, such as during the acquisition process
                      for rights-of-way, not just later during the facilities
                      design and construction phase.
                  •   Comply with applicable municipal separate storm
                      sewer system discharge permits as well as
                      Caltrans' storm water discharge permit including
                      long-term sediment control and drainage of
                      roadway runoff.
                  •   Incorporate as appropriate treatment and control
                      features such as detention basins, infiltration
                      strips, and porous paving, other features to control
                      surface runoff and facilitate groundwater recharge
                      into the design of new transportation projects early
                      on in the process to ensure that adequate acreage
                      and elevation contours are provided during the
                      right-of-way acquisition process.
                  •   Design projects to maintain volume of runoff,
                      where any downstream receiving water body has
                      not been designed and maintained to
                      accommodate the increase in flow velocity, rate,
                      and volume without impacting the water's
                      beneficial uses. Pre-project flow velocities, rates,
                      and volumes must not be exceeded. This applies

                                                              86
1465997.3



                                                                                                      746
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 748 of 1236 Page ID
                                                   #:5612

                          Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                             (Implemented by Lead Agency)
                      not only to increases in storm water runoff from the
                      project site, but also to hydrologic changes
                      induced by flood plain encroachment. Projects
                      should not cause or contribute to conditions that
                      degrade the physical integrity or ecological
                      function of any downstream receiving waters.
                  •   Provide culverts and facilities that do not increase
                      the flow velocity, rate, or volume and/or acquiring
                      sufficient storm drain easements that
                      accommodate an appropriately vegetated earthen
                      drainage channel.
                  •   Upgrade stormwater drainage facilities to
                      accommodate any increased runoff volumes.
                      These upgrades may include the construction of
                      detention basins or structures that will delay peak
                      flows and reduce flow velocities, including
                      expansion and restoration of wetlands and riparian
                      buffer areas. System designs shall be completed
                      to eliminate increases in peak flow rates from
                      current levels.
                  •   Encourage Low Impact Development (LID) and
                      incorporation of natural spaces that reduce, treat,
                      infiltrate and manage stormwater runoff flows in all
                      new developments, where practical and feasible.
                  •   If a proposed project has the potential to create a
                      major new stormwater discharge to a water body
                      with an established Total Maximum Daily Load
                      (TMDL), a quantitative analysis of the anticipated
                      pollutant loads in the stormwater discharges to the
                      receiving waters should be carried out.

                                                            87
1465997.3



                                                                                                     747
                   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 749 of 1236 Page ID
                                                        #:5613

                                Project — Level Mitigation Measures
        Impact                                                                                     Project Consistency
                                   (Implemented by Lead Agency)
HYD-2: Potential to     MM-HYD-2(b): Consistent with the provisions of the         The Project already substantially conforms to this
substantially deplete   Section 15091 of the State CEQA Guidelines, SCAG           mitigation measure, because the Project is subject to
groundwater supplies    has identified mitigation measures capable of avoiding     the following existing regulations, which are capable
or interfere            or reducing the potential impacts to groundwater           of avoiding or reducing the potential impacts to
substantially with      resources that are within the jurisdiction and authority   groundwater resources that are within the jurisdiction
groundwater             of the State Water Resources Control Board,                and authority of the State Water Resources Control
recharge such that      Regional Water Quality Control Boards, Water               Board, Regional Water Quality Control Boards,
there would be a net    Districts, and other groundwater management                Water Districts, and other groundwater management
deficit in aquifer      agencies. Where the Lead Agency has identified that        agencies:
volume or a lowering    a project has the potential for significant effects, the
of the local            Lead Agency can and should consider mitigation             •   RCM HYDRO-1 - Any dewatering activities during
groundwater table       measures to ensure compliance with applicable laws,            construction shall comply with the requirements of
level (e.g., the        regulations, and health and safety standards set forth         the Waste Discharge Requirements for
production rate of      by federal, state, regional, and local authorities that        Discharges of Groundwater from Construction
pre-existing nearby     regulate groundwater management, consistent with               and Project Dewatering to Surface Waters in
wells would drop to a   the provisions of the Groundwater Management Act               Coastal Watersheds of Los Angeles and Ventura
level that would not    and implementing regulations, including recharge in a          Counties (Order No. R4-2008-0032, National
support existing land   manner that conforms with federal, state, regional,            Pollutant Discharge Elimination System No.
uses or                 and local standards for sustainable management of              CAG994004) or subsequent permit. This will
                        groundwater basins, as applicable and feasible. Such           include submission of a Notice of Intent for
                        measures may include the following, or other                   coverage under the permit to the Los Angeles
                        comparable measures identified by the Lead Agency:             Regional Water Quality Control Board at least 45
                                                                                       days prior to the start of dewatering and
                        •   For projects requiring continual dewatering                compliance with all applicable provisions in the
                            facilities, implement monitoring systems and long-         permit, including water sampling, analysis, and
                            term administrative procedures to ensure proper            reporting of dewatering-related discharges.
                            water management that prevents degrading of            •   RCM HYDRO-2 - Prior to issuance of grading
                            surface water and minimizes, to the greatest               permits, the Applicant shall submit a Low Impact
                            extent possible, adverse impacts on groundwater            Development Plan and/or Standard Urban
                            for the life of the project, Construction designs          Stormwater Mitigation Plan to the City's Bureau of
                            shall comply with appropriate building codes and           Sanitation Watershed Protection Division for

                                                                 88
   1465997.3



                                                                                                                                748
                     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 750 of 1236 Page ID
                                                          #:5614

                                  Project — Level Mitigation Measures
        Impact                                                                                     Project Consistency
                                     (Implemented by Lead Agency)
                              standard practices including the Uniform Building       review and approval. The Low Impact
                              Code.                                                   Development Plan and/or Standard Urban
                          •   Maximize, where practical and feasible, permeable       Stormwater Mitigation Plan shall be prepared
                              surface area in existing urbanized areas to protect     consistent with the requirements of the
                              water quality, reduce flooding, allow for               Development Best Management Practices
                              groundwater recharge, and preserve wildlife             Handbook.
                              habitat. Minimize to the greatest extent possible,  •   RCM HYDRO-3 - The Best Management
                              new impervious surfaces, including the use of in-       Practices shall be designed to retain or treat the
                              lieu fees and off-site mitigation.                      runoff from a storm event producing 0.75 inch of
                          •   Avoid designs that require continual dewatering         rainfall in a 24-hour period or the rainfall from an
                              where feasible.                                         85th percentile 24-hour runoff event, whichever is
                          •   Avoid construction and siting on groundwater            greater, in accordance with the Development Best
                              recharge areas, to prevent conversion of those          Management Practices Handbook Part B
                              areas to impervious surface.                            Planning Activities. A signed certificate from a
                                                                                      licensed civil engineer or licensed architect
                          •   Reduce hardscape to the extent feasible to              confirming that the proposed Best Management
                              facilitate groundwater recharge as appropriate.         Practices meet this numerical threshold standard
                                                                                      shall be provided.

HYD-3: Potential to                           MM-HYD-1(b).                       The Project already substantially conforms to this
substantially alter the                                                          mitigation measure, because the Project would
existing drainage                                                                adhere to stringent controls imposed via NPDES,
pattern of the site or                                                           ESCP, LID, and SUSMP regulations. Runoff
area, including                                                                  associated with the Project would be either directed
through the alteration                                                           in non- erosive drainage devices to landscaped
of the course of a                                                               areas for evaporation and/or directed to the existing
stream or river, in a                                                            City storm drain system, and thus, would not
manner that would                                                                encounter exposed soils. Additionally, the Project
result in substantial                                                            includes operational design features to capture and
erosion or siltation on                                                          retain on-site stormwater in below grade cisterns.
                                                                                 With the development of the Project, the drainage

                                                                  89
   1465997.3



                                                                                                                                749
                      Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 751 of 1236 Page ID
                                                           #:5615

                               Project — Level Mitigation Measures
         Impact                                                                          Project Consistency
                                  (Implemented by Lead Agency)
or off site.                                                            pattern would be generally similar to the pattern at
                                                                        the Project site currently by conveying runoff to the
                                                                        City storm drain system. Thus, operation of the
                                                                        Project would not result in substantial erosion or
                                                                        siltation on- or off-site, nor would the Project result in
                                                                        the alteration of the course of a stream or river.
                                                                        Therefore, impacts would be less than significant and
                                                                        no mitigation measures are required.

HYD-4: Potential to                      MM-HYD-1(b).                   The Project already substantially conforms to this
substantially alter the                                                 mitigation measure, because runoff associated with
existing drainage                                                       the Project would be directed in non-erosive drainage
pattern of the site or                                                  devices to either landscaped areas for evaporation,
area, including                                                         captured and conveyed to on-site below grade
through the alteration                                                  cisterns, and/or directed to the existing City storm
of the course of a                                                      drain system. The Project would be subject to the
stream or river, or                                                     provisions of the LID Ordinance. In this regard, the
substantially increase                                                  City has established review procedures to be
the rate or amount of                                                   implemented by the Department of City Planning,
surface runoff in a                                                     LADBS, and Department of Public Works that
manner that would                                                       expand the review of the SUSMP discussed above.
result in flooding on                                                   Incorporation of these features would minimize the
site or off site.                                                       stormwater runoff from the Project site. It can be
                                                                        reasonably anticipated, then, that the existing storm
                                                                        drain system has adequate capacity to accommodate
                                                                        flows from the Project site. Therefore, impacts would
                                                                        be less than significant and no mitigation measures
                                                                        are required.

HYD-5: Potential to                      MM-HYD-1(b).                   The Project already substantially conforms to this

                                                            90
    1465997.3



                                                                                                                        750
                    Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 752 of 1236 Page ID
                                                         #:5616

                             Project — Level Mitigation Measures
        Impact                                                                       Project Consistency
                                (Implemented by Lead Agency)
substantially create or                                               mitigation measure, because the Project is required
contribute runoff                                                     to implement regulatory requirements, thus, water
water that would                                                      quality impacts associated with construction and
exceed the capacity                                                   operation of the Project would be less than
of existing or planned                                                significant. No mitigation measures are required.
stormwater drainage
systems or providing
substantial additional
sources of polluted
runoff.

HYD-6: Potential to                     MM-HYD-1(b).                  The Project already substantially conforms to this
otherwise                                                             mitigation measure. FEMA's Flood Insurance Rate
substantially degrade                                                 Map shows the Project site is not within a 100-year
water quality.                                                        flood hazard area. Therefore, no impact would occur
                                                                      and no mitigation measures are required.




HYD-7: Potential to                 No mitigation required.
place housing within
a 100- year flood
hazard area as
mapped on a federal
flood hazard
boundary or flood
insurance rate map or
other flood hazard
delineation map


                                                              91
   1465997.3



                                                                                                                  751
                        Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 753 of 1236 Page ID
                                                             #:5617

                                  Project — Level Mitigation Measures
        Impact                                                                                       Project Consistency
                                     (Implemented by Lead Agency)
HYD-8: Potential to        MM-HYD-8(b): Consistent with the provisions of             The Project already substantially conforms to this
place within a 100-        Section 15091 of the State CEQA Guidelines, SCAG           mitigation measure. FEMA's Flood Insurance Rate
year flood hazard          has identified mitigation measures capable of avoiding     Map shows the Project site is not within a 100-year
area structures that       or reducing the potential impacts of locating structures   flood hazard area. Therefore, no impact would occur
would impede or            that would impede or redirect flood flows in a 100-year    and no mitigation measures are required.
redirect flood flows.      flood hazard area that are within the jurisdiction and
                           authority of the Flood Control District, County Public
                           Works Departments, local agencies, regulatory
                           agencies, and/or Lead Agencies. Where the Lead
                           Agency has identified that a project has the potential
                           for significant effects, the Lead Agency can and
                           should consider mitigation measures to ensure
                           compliance with all federal, state, and local floodplain
                           regulations, consistent with the provisions of the
                           National Flood Insurance Program, as applicable and
                           feasible. Such measures may include the following, or
                           other comparable measures identified by the Lead
                           Agency:
                           • Comply with Executive Order 11988 on Floodplain
                               Management, which requires avoidance of
                               incompatible floodplain development, restoration
                               and preservation of the natural and beneficial
                               floodplain values, and maintenance of consistency
                               with the standards and criteria of the National
                               Flood Insurance Program.
                           • Ensure that all roadbeds for new highway and rail
                               facilities be elevated at least one foot above the
                               100-year base flood elevation. Since alluvial fan
                               flooding is not often identified on FEMA flood
                               maps, the risk of alluvial fan flooding should be
                               evaluated and projects should be sited to avoid
                                                                    92
   1465997.3



                                                                                                                                 752
                      Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 754 of 1236 Page ID
                                                           #:5618

                                Project — Level Mitigation Measures
        Impact                                                                                      Project Consistency
                                   (Implemented by Lead Agency)
                            alluvial fan flooding. Delineation of floodplains and
                            alluvial fan boundaries should attempt to account
                            for future hydrologic changes caused by global
                            climate change.

HYD-9: Potential to                          MM-HYD-1(b).                           The Project already substantially conforms to this
expose people or                                                                    mitigation measure. The Project site is located within
structures to a                                                                     a potential inundation area in the event the dam at
significant risk of loss,                                                           the Stone Canyon Reservoir in the Santa Monica
injury, or death                                                                    Mountains was to fail. The Stone Canyon Reservoir
involving flooding,                                                                 is located approximately five miles north of the
including flooding as                                                               Project site, and is owned by the City of Los Angeles
a result of the failure                                                             Department of Water and Power. Inspection and
of a levee or dam.                                                                  monitoring programs for the Stone Canyon Reservoir
                                                                                    would provide considerable forewarning of any
                                                                                    overtopping threat and provide adequate warning to
                                                                                    evacuate areas in immediate danger. Additionally,
                                                                                    considering the construction of the Stone Canyon
                                                                                    Reservoir's dam, the primary threat of dam failure
                                                                                    would be the result of an earthquake. The Stone
                                                                                    Canyon Reservoir's dam is constructed of concrete,
                                                                                    and there are no historical examples of concrete dam
                                                                                    failures during an earthquake event. Thus, with also
                                                                                    considering the distance of the Project site from the
                                                                                    Stone Canyon Reservoir (five miles), the potential
                                                                                    risk of inundation from failure of the Stone Canyon
                                                                                    Reservoir's dam resulting in loss of life, injury, or
                                                                                    death at the Project site is very low. Therefore,
                                                                                    impacts would be less than significant and no
                                                                                    mitigation measures are required.


                                                                   93
   1465997.3



                                                                                                                                 753
                     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 755 of 1236 Page ID
                                                          #:5619

                                 Project — Level Mitigation Measures
        Impact                                                                                        Project Consistency
                                    (Implemented by Lead Agency)
HYD-10: Potential for                         MM-HYD-8(b).                            The Project already substantially conforms to this
inundation by seiche,                                                                 mitigation measure. The Project site is located
tsunami, or mudflow.                                                                  approximately 4.7 miles from the Pacific Ocean, and
                                                                                      is not within an area potentially impacted by a
                                                                                      tsunami. There are also no major water bodies in the
                                                                                      vicinity of the Project site that would put the site at
                                                                                      risk of inundation by seiche. Furthermore, the Project
                                                                                      site is located within a developed area where little
                                                                                      open space exists. The Project site is relatively flat
                                                                                      and is not located adjacent to a hillside area and,
                                                                                      thus, the potential for mudflows to impact the Project
                                                                                      site would be highly unlikely. Therefore, no impacts
                                                                                      with respect to the risk of loss, injury, or death by
                                                                                      seiche, tsunami, or mudflow would occur and no
                                                                                      mitigation measures are required.

   Land Use and                   Project - Level Mitigation Measures                             Project Consistency/Notes
     Planning

LU-1: Potential to        MM-LU-1(b): Consistent with the provisions of Section       The Project already substantially conforms to this
conflict with any         15091 of the State CEQA Guidelines, SCAG has                mitigation measure. The Project would be consistent
applicable land use       identified mitigation measures capable of avoiding or       with applicable goals of SCAG's RCP and RTP/SCS,
plan, policy, or          reducing the significant effects regarding the potential    SCAQMD's AQMP, and Metro's CMP. Additionally,
regulation of an          to conflict with any applicable land use plan, policy, or   the Project would be consistent with the applicable
agency with               regulation of an agency with jurisdiction over the          objectives and policies set forth in the City's plans
jurisdiction over the     project that are within the jurisdiction and                and zoning including the General Plan, Community
project (including, but   responsibility of local jurisdictions and Lead Agencies.    Plan, WLA TIMP, Planning and Zoning Code, West
not limited to the        Where the Lead Agency has identified that a project         Pico Boulevard CDO, Los Angeles Green Building
general plan, specific    has the potential for significant effects, the Lead         Code, and the Walkability Checklist. Therefore, the
plan, local coastal       Agency can and should consider mitigation measures          Project would not result in a conflict with any

                                                                    94
   1465997.3



                                                                                                                                    754
                       Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 756 of 1236 Page ID
                                                            #:5620

                                  Project — Level Mitigation Measures
        Impact                                                                                       Project Consistency
                                     (Implemented by Lead Agency)
program, or zoning        to ensure compliance with the goals and policies           applicable land use plan, policy, or regulation of an
ordinance) adopted        established within the applicable adopted county and       agency with jurisdiction over the Project, and impacts
for the purpose of        city general plans within the SCAG region to avoid         would be less than significant. No mitigation
avoiding or mitigating    conflicts with zoning and ordinance codes, general         measures are required.
an environmental          plans, land use plan, policy, or regulation of an
effect.                   agency with jurisdiction over the project, as applicable
                          and feasible. Such measures may include the
                          following, and/or other comparable measures
                          identified by the Lead Agency:

                          •   Where an inconsistency with the adopted general
                              plan is identified at the proposed project location,
                              determine if the environmental, social, economic,
                              and engineering benefits of the project warrant a
                              variance from adopted zoning or an amendment to
                              the general plan.

LU-2: Potential to        MM-LU-2(b): Consistent with the provisions of Section      The Project already substantially conforms to this
physically divide an      15091 of the State CEQA Guidelines, SCAG has               mitigation measure. The Project would not cause any
established               identified mitigation measures capable of avoiding or      permanent street closures or block access to any
community.                reducing the significant effects related to the physical   surrounding land use. Since the Project would be
                          division of an established community in a project area     developed within a long-established developed area
                          within the jurisdiction and responsibility of local        along an existing street grid system, the Project
                          jurisdictions and Lead Agencies. Where the Lead            would not physically divide an established community
                          Agency has identified that a project has the potential     by creating new streets or by blocking or changing
                          for significant effects, the Lead Agency can and           the existing street grid pattern. Therefore, no impact
                          should consider mitigation measures to ensure              would occur and no mitigation measures are
                          compliance with the goals and policies established         required.
                          within the applicable adopted county and city general
                          plans within the SCAG region to avoid the creation of
                          barriers that physically divide such communities, as

                                                                    95
   1465997.3



                                                                                                                                  755
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 757 of 1236 Page ID
                                                   #:5621

                          Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                             (Implemented by Lead Agency)
                  applicable and feasible. Such measures may include
                  the following, or other comparable measures identified
                  by the Lead Agency:

                  •   Consider alignments within or adjacent to existing
                      public rights-of-way.
                  •   Consider designs to include sections above- or
                      below-grade to maintain viable vehicular, cycling,
                      and pedestrian connections between portions of
                      communities where existing connections are
                      disrupted by the transportation project.
                  •   Wherever feasible incorporate direct crossings,
                      overcrossings, or undercrossings at regular
                      intervals for multiple modes of travel (e.g.,
                      pedestrians, bicyclists, vehicles).
                  •   Consider realigning roadway or interchange
                      improvements to avoid the affected area of
                      residential communities or cohesive
                      neighborhoods.
                  •   Where it has been determined that it is infeasible
                      to avoid creating a barrier in an established
                      community, consider other measures to reduce
                      impacts, including but not limited to:
                      • Alignment shifts to minimize the area affected.
                      • Reduction of the proposed right-of-way take to
                          minimize the overall area of impact.
                      • Provisions for bicycle, pedestrian, and vehicle
                          access across improved roadways.
                  •   Design new transportation facilities that consider

                                                           96
1465997.3



                                                                                                     756
                    Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 758 of 1236 Page ID
                                                         #:5622

                                  Project — Level Mitigation Measures
        Impact                                                                                        Project Consistency
                                     (Implemented by Lead Agency)
                              access to existing community facilities. Identify
                              and consider during the design phase of the
                              project, community amenities and facilities in the
                              design of the project.
                          •   Design roadway improvements that minimize
                              barriers to pedestrians and bicyclists. Determine
                              during the design phase, pedestrian and bicycle
                              routes that permit connections to nearby
                              community facilities.

LU-3: Potential to        See MM-B10-1(b), MM-B10-2(b), MM-B10-3(b), MM-             The Project already substantially conforms to this
conflict with any             B10-4(b), MM-B10-5(b), and MM-B10-6(b).                mitigation measure. No such plans presently exist
applicable habitat                                                                   which govern any portion of the Project site.
conservation plan or                                                                 Furthermore, the Project site is within a highly
natural community                                                                    urbanized area of West Los Angeles and the site is
conservation plan.                                                                   currently fully developed. Therefore, no impact would
                                                                                     occur and no mitigation measures are required.

 Mineral Resources                 Project - Level Mitigation Measures                            Project Consistency/Notes

MIN-1: Potential to       MM-MIN-1(b): Consistent with the provisions of             The Project already substantially conforms to this
result in the loss of     Section 15091 of the State CEQA Guidelines, SCAG           mitigation measure. The Project Site is fully
availability of a known   has identified mitigation measures capable of avoiding     developed and no oil wells are present. Additionally,
mineral resource that     or reducing the significant effects on the loss of         the Project Site is not located within an oil field or oil
would be of value to      availability of a known mineral resource that would be     drilling area, nor within a surface mining district or
the region and the        of value to the region and the residents of the state or   MRZ-2 zone. The Project would not affect ongoing
residents of the state.   a locally important mineral resource recovery site         extraction activities and there would be no impact on
                          delineated on a local general plan, specific plan or       existing or future regionally important mineral
                          other land use plan that are within the jurisdiction and   extraction sites. The Project would not involve
                          responsibility of the California Department of             mineral extraction activities, nor are any such

                                                                    97
   1465997.3



                                                                                                                                      757
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 759 of 1236 Page ID
                                                   #:5623

                         Project — Level Mitigation Measures
     Impact                                                                                Project Consistency
                            (Implemented by Lead Agency)
                 Conservation, and/or Lead Agencies.                        activities presently occurring on the Project Site.
                                                                            Therefore, no impact would occur and no mitigation
                 Where the Lead Agency has identified that a project        measures are required.
                 has the potential for significant effects, the Lead
                 Agency can and should consider mitigation measures
                 to ensure compliance with SMARA, California
                 Department of Conservation regulations, local general
                 plans, specific plans, and other laws and regulation
                 governing mineral or aggregate resources, as
                 applicable and feasible. Such measures may include
                 the following, other comparable measures identified
                 by the Lead Agency:

                 •   Provide for the efficient use of known aggregate
                     and mineral resources or locally important mineral
                     resource recovery sites, by ensuring that the
                     consumptive use of aggregate resources is
                     minimized and that access to recoverable sources
                     of aggregate is not precluded, as a result of
                     construction, operation and maintenance of
                     projects.
                 •   Where avoidance is infeasible, minimize impacts
                     to the efficient and effective use of recoverable
                     sources of aggregate through measures that have
                     been identified in county and city general plans, or
                     other comparable measures:
                     • Recycle and reuse building materials resulting
                         from demolition, particularly aggregate
                         resources, to the maximum extent practicable.
                     • Identify and use building materials, particularly
                         aggregate materials, resulting from demolition
                                                           98
1465997.3



                                                                                                                        758
                     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 760 of 1236 Page ID
                                                          #:5624

                                Project — Level Mitigation Measures
        Impact                                                                                    Project Consistency
                                   (Implemented by Lead Agency)
                                at other construction sites in the SCAG region,
                                or within a reasonable hauling distance of the
                                project site.
                            •   Design transportation network improvements in
                                a manner (such as buffer zones or the use of
                                screening) that does not preclude adjacent or
                                nearby extraction of known mineral and
                                aggregate resources following completion of
                                the improvement and during long-term
                                operations.
                            •   Avoid or reduce impacts on known aggregate
                                and mineral resources and mineral resource
                                recovery sites through the evaluation and
                                selection of project sites and design features
                                (e.g., buffers) that minimize impacts on land
                                suitable for aggregate and mineral resource
                                extraction by maintaining portions of MRZ-2
                                areas in open space or other general plan land
                                use categories and zoning that allow for mining
                                of mineral resources.

MIN-2: Potential to                          MM-MIN-1(b).                         The Project already substantially conforms to this
result in the loss of                                                             mitigation measure. There are no oil extraction
availability of a locally                                                         operations and drilling or mining of mineral resources
important mineral                                                                 at the Project Site, nor is the Project site within an
resource recovery                                                                 area identified for such uses. Therefore,
site delineated on a                                                              development of the Project would not result in the
local general plan,                                                               loss of availability of a mineral resource that would
specific plan or other                                                            be of value to the residents of the State or a locally-
land use plan.                                                                    important mineral resource, or mineral resource
                                                                                  recovery site, as delineated on a local general plan,
                                                                 99
   1465997.3



                                                                                                                               759
                    Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 761 of 1236 Page ID
                                                         #:5625

                                 Project — Level Mitigation Measures
        Impact                                                                                       Project Consistency
                                    (Implemented by Lead Agency)
                                                                                     specific plan, or land use plan. Therefore, no impact
                                                                                     would occur and no mitigation measures are
                                                                                     required.

        Noise                    Project - Level Mitigation Measures                             Project Consistency/Notes

NOISE-1: Result in       MM-NOISE-1(b): Consistent with the provisions of            The Project is subject to the City’s rules and
exposure of persons      Section 15091 of the State CEQA Guidelines, SCAG            regulations that substantially conform to this
to or generation of      has identified mitigation measures capable of avoiding      mitigation measure, and the City would impose
noise levels in excess   or reducing the significant effects of noise impacts        project design features required to comply with the
of standards             that are in the jurisdiction and responsibility of public   RCM listed below. (Noise Impact Analysis, Exhibit 4.)
established in the       agencies and/or Lead Agencies. Where the Lead
local general plan or    Agency has identified that a project has the potential      RCM-NOISE-1 - The Project shall comply with the
noise ordinance, or      for significant effects, the Lead Agency can and            City of Los Angeles Noise Ordinance (Ordinance
applicable standards     should consider mitigation measures to ensure               144.331, as amended) and any subsequent
of other agencies.       consistency with the Federal Noise Control Act,             ordinances, which prohibit the emission or creation of
                         California Government Code Section 65302, the               noise beyond certain levels at adjacent uses unless
                         Governor's Office of Planning and Research Noise            technically infeasible. The following project design
                         Element Guidelines, and the noise ordinances and            features and best practices are required pursuant
                         general plan noise elements for the counties or cities      thereto:
                         where projects are undertaken, Federal Highway
                         Administration and Caltrans guidance documents and          Project Design Features
                         other health and safety standards set forth by federal,
                         state, and local authorities that regulate noise levels,    Operational Noise Project Design Features
                         as applicable and feasible. Such measures may
                                                                                        •   Construct the planned 6-foot high concrete
                         include the following or other comparable measures
                                                                                            block wall at the LAUSD property line. The
                         identified by the Lead Agency:
                                                                                            barrier shall provide a weight of at least 4
                         •   Install temporary noise barriers during                        pounds per square foot of face area with no
                             construction.                                                  decorative cutouts or line-of-sight openings

                                                                   100
   1465997.3



                                                                                                                                  760
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 762 of 1236 Page ID
                                                   #:5626

                        Project — Level Mitigation Measures
     Impact                                                                             Project Consistency
                           (Implemented by Lead Agency)

                •   Include permanent noise barriers and sound-                between shielded areas and the Project site,
                    attenuating features as part of the project design.        and a minimum transmission loss of 20 dBA.
                •   Schedule construction activities consistent with the       (4) The barrier shall consist of a solid face
                    allowable hours pursuant to applicable general             from top to bottom. Unnecessary openings or
                    plan noise element or noise ordinance Where                decorative cutouts shall not be made. All gaps
                    construction activities are authorized outside the         (except for weep holes) should be filled with
                    limits established by the noise element of the             grout or caulking. The noise barrier shall be
                    general plan or noise ordinance, notify affected           constructed using the following materials:
                    sensitive noise receptors and all parties who will
                    experience noise levels in excess of the allowable         o Masonry block;
                    limits for the specified land use, of the level of
                                                                               o Earthen berm;
                    exceedance and duration of exceedance; and
                    provide a list of protective measures that can be          o Or any combination of construction
                    undertaken by the individual, including temporary              materials capable of the minimum weight
                    relocation or use of hearing protective devices.               of 4 pounds per square foot and a
                •   Limit speed and/or hours of operation of rail and              minimum transmission loss of 20 dBA.
                    transit systems during the selected periods of time
                    to reduce duration and frequency of conflict with    Construction Noise
                    adopted limits on noise levels.
                •   Post procedures and phone numbers at the               • Install minimum 12-foot high temporary
                    construction site for notifying the Lead Agency            construction noise barriers at the Project
                    staff, local Police Department, and construction           northern and eastern boundaries for the
                    contractor (during regular construction hours and          duration of Project construction activities as
                    off-hours), along with permitted construction days         indicated on Exhibit ES-A. The noise control
                    and hours, complaint procedures, and who to                barriers must present a solid face from top to
                    notify in the event of a problem.                          bottom. The noise control barrier must meet
                                                                               the minimum heights and be constructed as
                •   Notify neighbors and occupants within 300 feet of
                                                                               follows:
                    the project construction area at least 30 days in
                    advance of anticipated times when noise levels             o The barrier shall provide a minimum
                    are expected to exceed limits established in the               transmission loss of 20 dBA. The noise
                                                        101
1465997.3



                                                                                                                     761
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 763 of 1236 Page ID
                                                   #:5627

                        Project — Level Mitigation Measures
     Impact                                                                                Project Consistency
                           (Implemented by Lead Agency)
                    noise element of the general plan or noise                       barrier may be constructed using an
                    ordinance.                                                       acoustical blanket (e.g. vinyl acoustic
                •   Hold a preconstruction meeting with the job                      curtains or quilted blankets) attached to the
                    inspectors and the general contractor/on-site                    construction site perimeter fence or
                    project manager to confirm that noise measures                   equivalent temporary fence posts;
                    and practices (including construction hours,
                    neighborhood notification, posted signs, etc.) are           o The noise barriers must be maintained,
                    completed.                                                       and any damage promptly repaired. Gaps,
                                                                                     holes, or weaknesses in the barrier or
                •   Designate an on-site construction complaint and
                                                                                     openings between the barrier and the
                    enforcement manager for the project.
                                                                                     ground shall be promptly repaired.
                •   Ensure that construction equipment are properly
                    maintained per manufacturers' specifications and             o The noise control barriers and associated
                    fitted with the best available noise suppression                 elements shall be completely removed,
                    devices (e.g., mufflers, silencers, wraps). All intake           and the site appropriately restored upon
                    and exhaust ports on power equipment shall be                    the conclusion of the construction activity.
                    muffled or shielded.
                •   Ensure that impact tools (e.g., jack hammers,            • Shoring activities shall be restricted to a time
                    pavement breakers, and rock drills) used for                 period when Palms is not in session (e.g.,
                    project construction are hydraulically or electrically       summer break).
                    powered to avoid noise associated with
                    compressed air exhaust from pneumatically              Construction Best Practices
                    powered tools. However, where use of pneumatic
                    tools is unavoidable, an exhaust muffler on the        • Prior to approval of grading plans and/or issuance
                    compressed air exhaust can and should be used.           of building permits, plans shall include a note
                    External jackets on the tools themselves can and         indicating that noise-generating Project
                    should be used, if such jackets are commercially         construction activities shall only occur between
                    available and this could achieve a reduction of 5        the hours of 7:00 a.m. to 9:00 p.m. Monday
                    dBA. Quieter procedures can and should be used,          through Friday; 8:00 a.m. to 6:00 p.m. on
                    such as drills rather than impact equipment,             Saturday with no activity allowed on Sundays
                    whenever such procedures are available and               (City of Los Angeles CEQA Thresholds Guide).
                                                                             The Project construction supervisor shall ensure
                                                          102
1465997.3



                                                                                                                         762
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 764 of 1236 Page ID
                                                   #:5628

                        Project — Level Mitigation Measures
     Impact                                                                              Project Consistency
                           (Implemented by Lead Agency)
                    consistent with construction procedures.                 compliance with the note and the City of Los
                •   Ensure that construction equipment are not idle for      Angeles shall conduct periodic inspection at its
                    an extended time in the vicinity of noise-sensitive      discretion.
                    receptors.
                                                                         •   During all Project site construction, the
                •   Locate fixed/stationary equipment (such as
                                                                             construction contractors shall equip all
                    generators, compressors, rock crushers, and
                                                                             construction equipment, fixed or mobile, with
                    cement mixers) as far as possible from noise-
                                                                             properly operating and maintained mufflers,
                    sensitive receptors.
                                                                             consistent with manufacturers’ standards. The
                •   Locate new roadway lanes, roadways, rail lines,          construction contractor shall place all stationary
                    transit-related passenger station and related            construction equipment so that emitted noise is
                    facilities, park-and-ride lots, and other new noise-     directed away from the noise sensitive receptors
                    generating facilities away from sensitive receptors      nearest the Project site (City of Los Angeles
                    to the maximum extent feasible.                          CEQA Thresholds Guide).
                •   Where feasible, eliminate noise-sensitive
                    receptors by acquiring freeway and rail rights-of-   •   The construction contractor shall locate
                    way.                                                     equipment staging in areas that will create the
                •   Use noise barriers to protect sensitive receptors        greatest distance between construction-related
                    from excessive noise levels during construction.         noise sources and Palms site (i.e., to the center)
                •   Construct sound-reducing barriers between noise          during all Project construction where feasible and
                    sources and noise-sensitive receptors to minimize        permitted by the City of Los Angeles (City of Los
                    exposure to excessive noise during operation of          Angeles CEQA Thresholds Guide).
                    transportation improvement projects, including but
                                                                         •   The construction contractor shall limit haul truck
                    not limited to earth-berms or sound walls.
                                                                             deliveries to the same hours specified for
                •   Where feasible, design projects so that they are         construction equipment (between the hours of
                    depressed below the grade of the existing noise-         7:00 a.m. to 9:00 p.m. Monday through Friday;
                    sensitive receptor, creating an effective barrier        8:00 a.m. to 6:00 p.m. on Saturday with no
                    between the roadway and sensitive receptors.             activity allowed on Sundays). The contractor shall
                •   Where feasible, improve the acoustical insulation        prepare a haul route exhibit and shall design
                    of dwelling units where setbacks and sound               delivery routes to minimize the exposure of

                                                         103
1465997.3



                                                                                                                        763
                   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 765 of 1236 Page ID
                                                        #:5629

                                Project — Level Mitigation Measures
        Impact                                                                                     Project Consistency
                                   (Implemented by Lead Agency)
                            barriers do not provide sufficient noise reduction.      sensitive land uses or residential dwellings to
                        •   Monitor the effectiveness of noise reduction             delivery truck related noise (City of Los Angeles
                            measures by taking noise measurements and                CEQA Thresholds Guide).
                            installing adaptive mitigation measures to achieve
                            the standards for ambient noise levels established
                            by the noise element of the general plan or noise
                            ordinance.

NOISE-2: Result in                         MM-NOISE-1(b).                         The Project already substantially conforms to this
the exposure of                                                                   mitigation measure. Prior to the issuance of any
                        MM-NOISE-2(b): Consistent with the provisions of
persons to or           Section 15091 of the State CEQA Guidelines, SCAG permit, which authorizes an excavation where the
generation of           has identified mitigation measures capable of avoiding excavation is to be of a greater depth than the walls
excessive               or reducing the significant effects of vibration impacts or foundation of any adjoining building or structure
groundborne vibration                                                             and located closer to the property line than the depth
                        that are in the jurisdiction and responsibility of public
or groundborne noise                                                              of the excavation, the owner of the site would provide
                        agencies and/or Lead Agencies. Where the Lead
levels.                 Agency has identified that a project has the potential    LADBS with evidence that the adjacent property
                        for significant effects, the Lead Agency can and          owner or owners have been given a 30-day written
                                                                                  notice of the intent to excavate. This notice would
                        should consider mitigation measures to ensure
                        compliance with the Federal Transportation Authority state the depth to which the excavation is intended to
                                                                                  be made and when the excavation would commence.
                        and Caltrans guidance documents, county or city
                                                                                  This notice shall be by certified mail, return receipt
                        transportation commission, noise and vibration
                                                                                  requested. Therefore, impacts with respect to
                        ordinances and general plan noise elements for the
                        counties and cities where projects are undertaken and potential building damages from construction-related
                        other health and safety regulations set forth by federal vibration would be less than significant.
                        state, and local authorities that regulate vibration      Groundborne vibrations at the Project site and
                        levels, as applicable and feasible. Such measures         immediate vicinity currently result from heavy-duty
                        may include the following or other comparable             vehicular travel (e.g., refuse trucks and transit buses)
                        measures identified by the Lead Agency:                   on the nearby local roadways, and the proposed land
                                                                                  uses at the Project site would not result in a
                        •   For projects that require pile driving or other
                                                                                  substantive increase of these heavy-duty vehicles on
                            construction techniques that result in excessive
                                                                 104
   1465997.3



                                                                                                                                 764
                  Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 766 of 1236 Page ID
                                                       #:5630

                               Project — Level Mitigation Measures
        Impact                                                                                        Project Consistency
                                  (Implemented by Lead Agency)
                           vibration, such as blasting, determine the potential      the public roadways. While refuse trucks would be
                           vibration impacts to the structural integrity of the      used for the removal of solid waste at the Project
                           adjacent buildings within 50 feet of pile driving         site, these trips would typically only occur once a
                           locations.                                                week and would not be any different than those
                       •   For projects that require pile driving or other           presently occurring in the vicinity of the Project site.
                           construction techniques that result in excessive          As such, vibration impacts associated with operation
                           vibration, such as blasting, determine the                of the Project would be less than significant and no
                           threshold levels of vibration and cracking that           mitigation measures are required.
                           could damage adjacent historic or other structure,
                           and design means and construction methods to
                           not exceed the thresholds.
                       •   For projects where pile driving would be necessary
                           for construction due to geological conditions,
                           utilize quiet pile driving techniques such as
                           predrilling the piles to the maximum feasible depth,
                           where feasible. Predrilling pile holes will reduce
                           the number of blows required to completely seat
                           the pile and will concentrate the pile driving activity
                           closer to the ground where pile driving noise can
                           be shielded more effectively by a noise
                           barrier/curtain.
                       •   For projects where pile driving would be necessary
                           for construction due to geological conditions,
                           utilize quiet pile driving techniques such as the use
                           of more than one pile driver to shorten the total
                           pile driving duration.

NOISE-3: Result in a                       MM-NOISE-1(b).                            The Project already substantially complies with this
substantial                                                                          mitigation measure. New stationary sources of
permanent increase                                                                   noise, such as mechanical HVAC equipment would
in ambient noise                                                                     be installed for the proposed building. The design of
                                                                  105
   1465997.3



                                                                                                                                    765
                        Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 767 of 1236 Page ID
                                                             #:5631

                                 Project — Level Mitigation Measures
        Impact                                                                            Project Consistency
                                    (Implemented by Lead Agency)
levels in the project                                                     this equipment would comply with LAMC Section
vicinity above levels                                                     112.02, which prohibits noise from air conditioning,
existing without the                                                      refrigeration, heating, pumping, and filtering
project.                                                                  equipment from exceeding the ambient noise level
                                                                          on the premises of other occupied properties by
                                                                          more than 5 dBA. Thus, because the noise levels
                                                                          generated by the HVAC equipment serving the
                                                                          Project would not be allowed to exceed the ambient
                                                                          noise level by 5 dBA on the premises of the adjacent
                                                                          properties, a substantial permanent increase in noise
                                                                          levels would not occur at the nearby sensitive
                                                                          receptors. Therefore, stationary noise source impacts
                                                                          would be less than significant and no mitigation
                                                                          measures are required.

                                                                          Noise would be generated by activities within the
                                                                          proposed ground-level and subterranean parking
                                                                          areas. Sources of noise within the parking lot would
                                                                          include engines accelerating, doors slamming, car
                                                                          alarms, and people talking. Noise levels within the
                                                                          parking areas would fluctuate with the amount of
                                                                          automobile and human activity. It is anticipated that
                                                                          parking-related noise would be substantially similar
                                                                          to the existing street parking, roadway activity, and
                                                                          existing surface parking lots in the Project site
                                                                          vicinity. In addition, parking-related noise generated
                                                                          by motor driven vehicles within and around the
                                                                          Project site is regulated under LAMC. Specifically,
                                                                          with regard to motor-driven vehicles, LAMC Section
                                                                          114.02 prohibits the operation of any motor-driven
                                                                          vehicles upon any property within the City such that

                                                              106
   1465997.3



                                                                                                                        766
                    Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 768 of 1236 Page ID
                                                         #:5632

                             Project — Level Mitigation Measures
        Impact                                                                        Project Consistency
                                (Implemented by Lead Agency)
                                                                      the created noise would cause the noise level on the
                                                                      premises of any occupied residential property to
                                                                      exceed the ambient noise level by more than 5 dBA.
                                                                      As such, noise impacts associated with the Project's
                                                                      ground-level and subterranean parking areas would
                                                                      be less than significant and no mitigation measures
                                                                      are required. The Project already substantially
                                                                      conforms to this mitigation measure. Impacts are
                                                                      expected to be less than significant for construction
                                                                      noise and vibration, and operational noise and
                                                                      vibration would be less than significant. Therefore,
                                                                      impacts related to substantial temporary or periodic
                                                                      increase in ambient noise levels in the Project vicinity
                                                                      would be less than significant.

NOISE-4: Result in a                   MM-NOISE-1(b).                 See response to NOISE-1.
substantial temporary
or periodic increase in
ambient noise levels
in the project vicinity
above levels existing
without the project.

NOISE-5: For a                      No mitigation required.
project located within
an airport land use
plan or, where such a
plan has not been
adopted, within two
miles of a public

                                                              107
   1465997.3



                                                                                                                    767
                     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 769 of 1236 Page ID
                                                          #:5633

                              Project — Level Mitigation Measures
        Impact                                                                         Project Consistency
                                 (Implemented by Lead Agency)
airport or public use
airport, result in the
exposure of people
residing or working in
the project area to
excessive noise
levels. NOISE-6: For
a project within the
vicinity of a private
airstrip, result in the
exposure of people
residing or working in
the project area to
excessive noise
levels.

     Population,              Project — Level Mitigation Measures                  Project Consistency/Notes
    Housing, and
    Employment

PHE-1: Potential to                      MM-LU-1(b).                   The Project already substantially conforms to this
induce substantial                                                     mitigation measure. The addition of 277 residents
population growth in                                                   represents a 0.000021 percent increase in the 2016
an area, either                                                        resident population baseline for the City, and
directly (for example,                                                 0.000018 percent of the estimated population in the
by proposing new                                                       City by 2040. (Based on SCAG data collected for the
homes and                                                              2016-2040 RTP/SCS). This increase would not be
businesses) or                                                         considered a substantial increase for the area and is
indirectly (for                                                        within the anticipated SCAG forecast for population.
example, through                                                       As such, population growth associated with the

                                                           108
   1465997.3



                                                                                                                   768
                    Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 770 of 1236 Page ID
                                                         #:5634

                                Project — Level Mitigation Measures
        Impact                                                                                    Project Consistency
                                   (Implemented by Lead Agency)
extension of roads or                                                             proposed Project would be less than significant and
other infrastructure).                                                            no mitigation measures are required.

                                                                                  These 42 multi-family residential units would
                                                                                  represent a 0.00003 percent increase in the baseline
                                                                                  housing units for the City in 2016, and 0.00002
                                                                                  percent of the estimated housing units for the City by
                                                                                  2040. This increase would not be considered a
                                                                                  substantial increase in housing for the area as the
                                                                                  addition of new multi-family residential units is within
                                                                                  the anticipated housing increases based on SCAG
                                                                                  projections for housing. As such, housing growth
                                                                                  associated with the proposed Project would be less
                                                                                  than significant and no mitigation measures are
                                                                                  required.

                                                                                  Because the proposed Project is consistent with
                                                                                  General Plan and the Palms-Mar Vista-Del Rey
                                                                                  Community Plan, it would not introduce unplanned
                                                                                  infrastructure not previously evaluated or anticipated
                                                                                  in those plans. Therefore, impacts would be less than
                                                                                  significant and no mitigation measures are required.

PHE-2: Potential to      MM-PHE-2(b). Consistent with the provisions of           The Project site is currently developed with
displace substantial     Section 15091 of the State CEQA Guidelines, SCAG         commercial uses, and does not contain any existing
amounts of existing      has identified mitigation measures capable of avoiding   housing. Therefore, development of the Project
housing,                 or reducing the significant effects related to           would not displace any existing housing and would
necessitating the        displacement that are within the jurisdiction and        not require construction of replacement housing. No
construction of          responsibility of Lead Agencies. Where the Lead          impact would occur and no mitigation measures are
replacement housing      Agency has identified that a project has the potential   required.
                         for significant effects, the Lead Agency can and
                                                                109
   1465997.3



                                                                                                                                 769
                  Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 771 of 1236 Page ID
                                                       #:5635

                               Project — Level Mitigation Measures
        Impact                                                                                 Project Consistency
                                  (Implemented by Lead Agency)
elsewhere.             should consider mitigation measures to minimize the
                       displacement of existing housing and people and to
                       ensure compliance with local jurisdiction's housing
                       elements of their general plans, as applicable and
                       feasible. Such measures may include the following, or
                       other comparable measures identified by the Lead
                       Agency:

                       •   Evaluate alternate route alignments and
                           transportation facilities that minimize the
                           displacement of homes and businesses. Use an
                           iterative design and impact analysis where impacts
                           to homes or businesses are involved to minimize
                           the potential of impacts on housing and
                           displacement of people.
                       •   Prioritize the use existing ROWS, wherever
                           feasible.
                       •   Develop a construction schedule that minimizes
                           potential neighborhood deterioration from
                           protracted waiting periods between right-of-way
                           acquisition and construction.

PHE-3: Potential to                        MM-PHE-2(b).                         The Project site is currently developed with
displace substantial                                                            commercial uses, and does not contain any existing
numbers of people,                                                              residents. Therefore, development of the Project
necessitating the                                                               would not displace any existing residents and would
construction of                                                                 not require construction of replacement housing. No
replacement housing                                                             impact would occur and no mitigation measures are
elsewhere.                                                                      required.



                                                               110
   1465997.3



                                                                                                                           770
                      Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 772 of 1236 Page ID
                                                           #:5636

                                  Project — Level Mitigation Measures
        Impact                                                                                         Project Consistency
                                     (Implemented by Lead Agency)
   Public Services                Project — Level Mitigation Measures                              Project Consistency/Notes

PS-1: Potential to          Measures MM-AES-1(b), MM-AES-3(b), MM-AES-                 Fire: Impacts related to adequate proximity to a fire
cause substantial           4(b), MM-AF-1(b), MM-AF-2(b), MM-B10-1(b), MM-             station, fire flow, fire hydrants, and emergency
adverse physical           B10-2(b), MM-B10-3(b), MM-CUL-1(b), MM-CUL-2(b),            access would be less than significant and no
impacts associated         MMCUL-3(b), MM-CUL-4(b), MM-GE0-1(b), MM-GE0-               mitigation measures are required. Nonetheless,
with the provision of       1(b), MM-HYD-1(b), MM-USS-3(b), MM-USS-4(b),               Applicant will adhere to the existing regulatory
new or physically                          and MM-USS-6(b).                            compliance measure recognized by the LADBS,
altered governmental                                                                   which is outlined below.
facilities, the need for   MM-PS-1(b): Consistent with the provisions of Section
new or physically          15091 of the State CEQA Guidelines, SCAG has                   •   RCM PS-1 - Prior to plan check review, the
altered                    identified mitigation measures capable of avoiding or              Project Applicant shall consult with the City of
                           reducing the significant effects from the need for new             Los Angeles Fire Department regarding the
                           or physically altered governmental facilities in order to          installation of public and/or private fire
                           maintain acceptable response times for fire protection             hydrants, sprinklers, access, and/or other fire
                           and emergency response services that are within the                protection features within the Project. All
                           jurisdiction and responsibility of fire departments, law           required fire protection features shall be
                           enforcement agencies, and local jurisdictions. Where               installed to the satisfaction of the City of Los
                           the Lead Agency has identified that a project has the              Angeles Fire Department.
                           potential for significant effects, the Lead Agency can
                           and should consider mitigation measures consistent
                           with the Community Facilities Act of 1982, the goals
                           and policies established within the applicable adopted
                           county and city general plans and the performance
                           objectives established in the adopted county and city
                           general plans, to provide sufficient structures and
                           buildings to accommodate fire and emergency
                           response, as applicable and feasible. Such measures
                           may include the following, or other comparable
                           measures identified by the Lead Agency, taking into
                           account project and site-specific considerations as
                                                                     111
   1465997.3



                                                                                                                                     771
                     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 773 of 1236 Page ID
                                                          #:5637

                                Project — Level Mitigation Measures
        Impact                                                                                        Project Consistency
                                   (Implemented by Lead Agency)
                        applicable and feasible:

                        •   Where the project has the potential to generate the
                            need for expanded emergency response services
                            which exceed the capacity of existing facilities,
                            provide for the construction of new facilities
                            directly as an element of the project or through
                            dedicated fair share contributions toward
                            infrastructure improvements.
                        •   During project-level review of government facilities
                            projects, require implementation of Mitigation
                            Measures MM-AES-1(b), MM-AES-3(b), MM-AES-
                            4(b), MM-AF-1(b), MM-AF-2(b), MM-B10-1(b),
                            MM-B10-2(b), MM-B10-3(b), MM-CUL-1(b), MM-
                            CUL-2(b), MM-CUL-3(b), MM-CUL-4(b), MM-
                            GEO-1(b), MMGEO-1(b), MM-HYD-1(b), MM-
                            USS-3(b), MM-USS-4(b), and MM-USS-6(b) to
                            avoid or reduce significant environmental impacts
                            associated with the construction or expansion of
                            such facilities, through the imposition of conditions
                            required to be followed to avoid or reduce impacts
                            associated with air quality, noise, traffic, biological
                            resources, greenhouse gas emissions, hydrology
                            and water quality, and others that apply to specific
                            construction or expansion of new or expanded
                            public service facilities.

PS-2: Potential to        Mitigation Measures MM-AES-1(b), MM-AES-3(b),               Police: Potential impacts to police protection services
cause substantial        MM-AES-4(b), MM-AF- 1(b), MM-AF-2(b), MM-BIO-                during the operation of the Project would be less than
adverse physical        1(b), MM-BIO-2(b), MM-BIO-3(b), MM-CUL-1(b), MM-              significant and no mitigation measures are required.
impacts associated        CUL-2(b), MMCUL-3(b), MM-CUL-4(b), MM-GEO-                  Nonetheless, Applicant will adhere to the existing

                                                                   112
   1465997.3



                                                                                                                                   772
                      Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 774 of 1236 Page ID
                                                           #:5638

                                    Project — Level Mitigation Measures
        Impact                                                                                         Project Consistency
                                       (Implemented by Lead Agency)
with the provision of          1(b), MM-GEO-1(b), MM-HYD-1(b), MM-USS-3(b),            regulatory compliance measure recognized by
new or physically                      MM-USS-4(b), and MM-USS-6(b).                   LADBS, which is outlined below.
altered governmental
facilities, the need for   MM-PS-2(b): Consistent with the provisions of Section •        RCM PS-2 -The plans shall incorporate the
new or physically          15091 of the State CEQA Guidelines, SCAG has                   design guidelines relative to security, semi-public
altered governmental       identified mitigation measures capable of avoiding or          and private spaces, which may include but not be
facilities, the            reducing the significant effects from the need for new         limited to access control to building, secured
construction of which      or physically altered governmental facilities in order to      parking facilities, walls/fences with key systems,
could cause                maintain acceptable service ratios for police                  well-illuminated public and semi-public space
significant                protection services that are within the jurisdiction and       designed with a minimum of dead space to
environmental              responsibility of law enforcement agencies and local           eliminate areas of concealment, location of toilet
impacts, in order to       jurisdictions. Where the Lead Agency has identified            facilities or building entrances in high-foot traffic
maintain acceptable        that a project has the potential for significant effects,      areas, and provision of security guard patrol
service ratios,            the Lead Agency can and should consider mitigation             throughout the Project site if needed. Please refer
response times or          measures consistent with the Community Facilities              to Design Out Crime Guidelines: Crime
other performance          Act of 1982, the goals and policies established within         Prevention Through Environmental Design
objectives for public      the applicable adopted county and city general plans           published by the City of Los Angeles Police
protective security        and the standards established in the safety elements           Department's Crime Prevention Section, (213)
services.                  of county and city general plans to maintain police            485-3134. These measures shall be approved by
                           response performance objectives, as applicable and             the City of Police Department prior to the
                           feasible. Such measures may include the following, or          issuance of building permits.
                           other comparable measures identified by the Lead
                           Agency, taking in to account project and site-specific
                           considerations as applicable and feasible, including:

                           •    Coordinate with public security agencies to ensure
                                that there are adequate governmental facilities to
                                maintain acceptable service ratios, response
                                times, or other performance objectives for public
                                protective security services and that any required
                                additional construction of buildings is incorporated

                                                                     113
   1465997.3



                                                                                                                                     773
                     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 775 of 1236 Page ID
                                                          #:5639

                                   Project — Level Mitigation Measures
        Impact                                                                                   Project Consistency
                                      (Implemented by Lead Agency)
                               into the project description.
                           •   Where current levels of services at the project site
                               are found to be inadequate, provide fair share
                               contributions towards infrastructure improvements
                               and/or personnel.
                           •   During project-level review of government facilities
                               projects, require implementation of Mitigation
                               Measures MM-AES-1(b), MM¬AES-3(b), MM-
                               AES-4(b), MM-AF-1(b), MM-AF-2(b), MM-B10-
                               1(b), MM-B10-2(b), MM-B10-3(b), MM-CUL-1(b),
                               MM-CUL-2(b), MM-CUL-3(b), MM-CUL-4(b), MM-
                               GEO-1(b), MMGEO-1(b), MM-HYD¬1(b), MM-
                               USS-3(b), MM-USS-4(b), and MM-USS-6(b) to
                               avoid or reduce significant environmental impacts
                               associated with the construction or expansion of
                               such facilities, through the imposition of conditions
                               required to be followed to avoid or reduce impacts
                               associated with air quality, noise, traffic, biological
                               resources, greenhouse gas emissions, hydrology
                               and water quality, and others that apply to specific
                               construction or expansion of new or expanded
                               public service facilities.

PS-3: Potential to         Mitigation Measures MM-AES-1(b), MM-AES-3(b),         Schools: The Project already substantially conforms
cause substantial          MM-AES-4(b), MM-AF-1(b), MM-AF-2(b), MM-B10-          with this mitigation measure. Payment of appropriate
adverse physical           1(b), MM-B10-2(b), MM-B10-3(b), MM-CUL-1(b), MM-      school fees to LAUSD is required by law in
impacts associated         CUL-2(b), MMCUL-3(b), MM-CUL-4(b), MM-GEO-            accordance with California Government Code
with the provision of      1(b), MM-GEO-1(b), MM-HYD-1(b), MM-USS-3(b),          Section 65995 and considered full mitigation, impacts
new or physically          MM-USS-4(b), and MM-USS-6(b).                         would be less than significant and no mitigation
altered governmental                                                             measures are required. Payment of schools fees is
facilities, the need for   MM-PS-3(b): Consistent with the provisions of Section required as part of the City’s building permit plan

                                                                       114
   1465997.3



                                                                                                                            774
                    Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 776 of 1236 Page ID
                                                         #:5640

                                 Project — Level Mitigation Measures
        Impact                                                                                       Project Consistency
                                    (Implemented by Lead Agency)
new or physically        15091 of the State CEQA Guidelines, SCAG has                check process. No impact would occur and no
altered governmental     identified mitigation measures capable of avoiding or       mitigation measures are required. Nonetheless,
facilities, the          reducing the significant effects from the need for new      Applicant will adhere to the existing regulatory
construction of which    or physically altered governmental facilities, the          compliance measure recognized by LADBS, which is
could cause              construction of which could cause significant               outlined below.
significant              environmental impacts, in order to maintain
environmental            acceptable service ratios, response times or other             •   RCM PS-3 - Prior to issuance of a building
impacts, in order to     performance objectives that are within the jurisdiction            permit, the General Manager of the City of Los
maintain acceptable      and responsibility of school districts and local                   Angeles, Department of Building and Safety,
service ratios,          jurisdictions. Where the Lead Agency has identified                or designee, shall ensure that the Applicant
response times or        that a project has the potential for significant effects,          has paid all applicable school facility
other performance        the Lead Agency can and should consider mitigation                 development fees in accordance with
objectives for schools   measures consistent with Community Facilities Act of               California Government Code Section 65995.
services.                1982, the California Education Code, and the goals
                         and policies established within the applicable adopted
                         county and city general plans to ensure that the
                         appropriate school district fees are paid in accordance
                         with state law, as applicable and feasible. Such
                         measures may include the following, or other
                         comparable measures identified by the Lead Agency,
                         taking in to account project and site-specific
                         considerations as applicable and feasible:

                         •   Where construction or expansion of school
                             facilities is required to meet public school service
                             ratios, require school district fees, as applicable.
                         •   During project-level review of government facilities
                             projects, require implementation of Mitigation
                             Measures MM-AES-1(b), MM¬AES-3(b), MM-
                             AES-4(b), MM-AF-1(b), MM-AF-2(b), MM-B10-
                             1(b), MM-B10-2(b), MM-B10-3(b), MM-CUL-1(b),

                                                                   115
   1465997.3



                                                                                                                                 775
                     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 777 of 1236 Page ID
                                                          #:5641

                                  Project — Level Mitigation Measures
        Impact                                                                                          Project Consistency
                                     (Implemented by Lead Agency)
                             MM-CUL-2(b), MM¬CUL-3(b), MM-CUL-4(b), MM-
                             GEO-1(b), MMGEO-1(b), MM-HYD¬1(b), MM-
                             USS-3(b), MM-USS-4(b), and MM-USS-6(b) to
                             avoid or reduce significant environmental impacts
                             associated with the construction or expansion of
                             such facilities, through the imposition of conditions
                             required to be followed to avoid or reduce impacts
                             associated with air quality, noise, traffic, biological
                             resources, greenhouse gas emissions, hydrology
                             and water quality, and others that apply to specific
                             construction or expansion of new or expanded
                             public service facilities.

  Recreation REC                  Project - Level Mitigation Measures                               Project Consistency/Notes

REC 1: Potential to       MM-REC-1(b): Consistent with the provisions of                The Project already substantially conforms to this
increase the use of       Section 15091 of the State CEQA Guidelines, SCAG              mitigation measure. The Project would increase
existing                  has identified mitigation measures capable of avoiding        demand for parks and recreational facilities in the
neighborhood and          or reducing the significant effects on the integrity of       Project area, and the Palms-Mar Vista-Del Rey
regional parks or         recreation facilities, particularly neighborhood parks in     Community Plan Area is currently not meeting the
other recreational        the vicinity of HQTAs and other applicable                    standard minimum parkland-to-population ratio
facilities such that      development projects, that are within the jurisdiction        provided in the City's General Plan Framework
substantial physical      and responsibility of other public agencies and/or            Element (i.e., 2 acres per 1,000 residents) or in
deterioration of the      Lead Agencies. Where the Lead Agency has                      LADRP's long-range minimum parkland-to-population
facility would occur or   identified that a project has the potential for significant   ratio provided in the Public Recreation Plan (i.e., 4
be accelerated.           effects, the Lead Agency can and should consider              acres per 1,000 residents). However, this impact
                          mitigation measures capable of avoiding or reducing           would be reduced to a less than significant level
                          significant impacts on the use of existing                    through the required payment of Quimby fees to the
                          neighborhood and regional parks or other recreational         City for the construction of dwelling units as required
                          facilities to ensure compliance with county and city          by Government Code Section 66477. Quimby fees
                          general plans and the Quimby Act, as applicable and           are assessed to raise funds for localized open space
                                                                     116
   1465997.3



                                                                                                                                     776
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 778 of 1236 Page ID
                                                   #:5642

                       Project — Level Mitigation Measures
     Impact                                                                            Project Consistency
                          (Implemented by Lead Agency)
                feasible. Such measures may include the following, or and recreational facilities. Payment of Quimby fees is
                other comparable measures identified by the Lead        required as part of the City’s building permit plan
                Agency:                                                 check process. No impact would occur and no
                                                                        mitigation measures are required. Nonetheless,
                • Prior to the issuance of permits, where projects      Applicant will adhere to the existing regulatory
                   require the construction or expansion of             compliance measure recognized by LADBS, which is
                   recreational facilities or the payment of equivalent outlined below.
                   Quimby fees, consider increasing the accessibility
                   to natural areas and lands for outdoor recreation        • RCM PS-4 - Pursuant to the Los Angeles
                   from the proposed project area, in coordination             Municipal Code, the Applicant shall pay the
                   with local and regional open space planning and/or          applicable Quimby fees for the construction of
                   responsible management agencies.                            dwelling units.
                • Prior to the issuance of permits, where projects
                   require the construction or expansion of
                   recreational facilities or the payment of equivalent
                   Quimby fees, encourage patterns of urban
                   development and land use which reduce costs on
                   infrastructure and make better use of existing
                   facilities, using strategies such as:
                   • Increasing the accessibility to natural areas for
                       outdoor recreation.
                   • Promoting infill development and
                       redevelopment to revitalize existing
                       communities.
                   • Utilizing "green" development techniques.
                   • Promoting water-efficient land use and
                       development.
                   • Encouraging multiple uses.
                   • Including trail systems and trail segments in

                                                        117
1465997.3



                                                                                                                     777
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 779 of 1236 Page ID
                                                   #:5643

                        Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                           (Implemented by Lead Agency)
                        General Plan recreation standards.
                    •   Prior to the issuance of permits, where
                        construction and operation of projects would
                        require the acquisition or development of
                        protected open space or recreation lands,
                        demonstrate that existing neighborhood parks
                        can be expanded or new neighborhood parks
                        developed such that there is no net decrease in
                        acres of neighborhood park area available per
                        capita in the HQTA.
                    •   Where construction or expansion of
                        recreational facilities is included in the project
                        or required to meet public park service ratios,
                        require implementation of Mitigation Measures
                        MM-AES- 1(b), MM-AES-3(b), MM-AES-4(b),
                        MM-AF-1(b), MM-AF-2(b), MM- BIO-1(b), MM-
                        BIO-2(b), MM-BIO-3(b), MM-CUL-1(b), MM-
                        CUL-2(b), MM-CUL-3(b), MM-CUL-4(b), MM-
                        GEO-1(b), MM-GEO-1(b), MM- HYD-1(b), MM-
                        USS-3(b), MM-USS-4(b), and MM-USS-6(b) to
                        avoid or reduce significant environmental
                        impacts associated with the construction or
                        expansion of such facilities, through the
                        imposition of conditions required to be followed
                        to avoid or reduce impacts associated with air
                        quality, noise, traffic, biological resources,
                        greenhouse gas emissions, hydrology and
                        water quality, and others that apply to specific
                        construction or expansion of new or expanded
                        public service facilities.

                                                           118
1465997.3



                                                                                                     778
                      Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 780 of 1236 Page ID
                                                           #:5644

                                   Project — Level Mitigation Measures
        Impact                                                                                       Project Consistency
                                      (Implemented by Lead Agency)
REC-2: Potential to                          See MM-REC-1(b).                        The proposed Project would provide recreational
include recreational                                                                 amenities and open space for Project residents,
facilities or require the                                                            including a gym, pool, and courtyards on the ground
construction or                                                                      floor, as well as private decks. Approximately 6,607
expansion of                                                                         square feet of open space would be provided on site.
recreational facilities                                                              These recreational amenities would be internal to the
which might have an                                                                  Project and would help relieve stress on the City's
adverse physical                                                                     existing park and recreational system. The Project
effect on the                                                                        does not include, nor would it necessitate, a park or
environment.                                                                         public recreational facility component, the
                                                                                     construction of which could have an adverse
                                                                                     environmental impact. Therefore, no impact would
                                                                                     occur and no mitigation measures are required.

  Transportation,                   Project - Level Mitigation Measures                          Project Consistency/Notes
 Traffic, and Safety


TRA-1: Potential to         MM-TRA-1(b): Consistent with the provisions of           The Project already substantially conforms to this
conflict with the           Section 15091 of the State CEQA Guidelines, SCAG         mitigation measure. A Technical Traffic Evaluation
established measures        has identified mitigation measures capable of avoiding   dated May 1, 2017 (Traffic Study) was performed for
of effectiveness for        or reducing the potential for conflicts with the         the Project. (Technical Traffic Evaluation, Exhibit 3.)
the performance of          established measures of effectiveness for the            Project trip generation for the Project was estimated
the circulation             performance of the circulation system that are within    based upon industry standards of the Institute of
system, by increasing       the jurisdiction and responsibility of Lead Agencies.    Traffic Engineering (ITE) Trip Generation Manual 9th
the daily VMT, taking       This measure need only be considered where it is         Edition for the daily and AM peak hour and based on
into account all            found by the Lead Agency to be appropriate and           the West Los Angeles Transportation Improvement
modes of                    consistent with local transportation priorities. Where   Plan for the PM peak hour. The Traffic Study trip
transportation              the Lead Agency has identified that a project has the    generation also considered pass-by trips and the
including mass transit      potential for significant effects, the Lead Agency can   location of the Project site near the Exposition Palms
and nonmotorized            and should consider mitigation measures to ensure        station and near bus routes. The Traffic Study
                                                                   119
   1465997.3



                                                                                                                                   779
                     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 781 of 1236 Page ID
                                                          #:5645

                                  Project — Level Mitigation Measures
        Impact                                                                                     Project Consistency
                                     (Implemented by Lead Agency)
travel and relevant       compliance with the adopted Congestion                   concluded that the Project would generate 179 daily
components of the         Management Plan, and other adopted local plans and       trips with 30 am Peak Hour trips and 2 PM Peak
circulation system,       policies, as applicable and feasible. Compliance can     Hour trips.
including but not         be achieved through adopting transportation
limited to                mitigation measures as set forth below, or through       Pursuant to the Memorandum of Understanding with
intersections, streets,   other comparable measures identified by the Lead         LADOT, traffic counts were conducted at Motor
highways and              Agency:                                                  Avenue and Palms Boulevard and at Motor Avenue
freeways, pedestrian                                                               and Tabor Avenue. These intersections are those
and bicycle paths,        •   Institute teleconferencing, telecommute and/or       most likely to be significantly impacted by the Project.
and mass transit.             flexible work hour programs to reduce                The traffic analysis at the signalized locations was
                              unnecessary employee transportation.                 conducted using the Critical Movement Analysis
                          •   Create a ride-sharing program by designating a       (CMA) process as required by LADOT. The existing
                              certain percentage of parking spaces for ride        intersection lane configurations and traffic controls
                              sharing vehicles, designating adequate passenger     were used to determine the existing, existing +
                              loading and unloading for ride sharing vehicles,     project, future without project and future with project
                              and providing a web site or message board for        traffic conditions. The two study intersections would
                              coordinating rides.                                  continue to experience the same LOS in the future
                                                                                   without or with the project. No LADOT impact
                          •   Provide a vanpool for employees.
                                                                                   thresholds are exceeded. Therefore, no impact would
                          •   Fund capital improvement projects to                 occur and no mitigation measures are required.
                              accommodate future traffic demand in the area.
                          •   Provide a Transportation Demand Management           The immediate surrounding roadways may
                              (TDM) plan containing strategies to reduce on-site   experience a minor increase in traffic volumes as a
                              parking demand and single occupancy vehicle          result of the Project. However, the increase of project
                              travel. The TDM shall include strategies to          trips through the intersections studied during the
                              increase bicycle, pedestrian, transit, and           peak periods only minimally increases the volumes
                              carpools/vanpool use, including:                     through the intersection. The future LOS does not
                              • Inclusion of additional bicycle parking, shower,   change nor does the increase in traffic volume create
                                  and locker facilities that exceed the            any significant traffic impacts. The Project is not
                                  requirement.                                     expected to increase traffic in a substantive amount
                                                                                   in relation to the surrounding roadway network to
                              • Construction of bike lanes per the prevailing
                                                                  120
   1465997.3



                                                                                                                                  780
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 782 of 1236 Page ID
                                                   #:5646

                        Project — Level Mitigation Measures
     Impact                                                                                Project Consistency
                           (Implemented by Lead Agency)
                       Bicycle Master Plan (or other similar               create any significant traffic impacts. Therefore, no
                       document).                                          impact would occur and no mitigation measures are
                    • Signage and striping onsite to encourage bike        required.
                       safety.
                                                                           With regards to temporary construction impacts, a
                    • Installation of pedestrian safety elements (such     Traffic Control/Management Plan and Haul Route
                       as cross walk striping, curb ramps, countdown       Plan will be submitted to the City for review and
                       signals, bulb outs, etc.) to encourage              approval, work will be conducted on site to the extent
                       convenient crossing at arterials.                   possible with Street Services approval of any
                    • Installation of amenities such as lighting, street   temporary lane closures (restricted to non-peak
                       trees, trash and any applicable streetscape         commute hours, deliveries of construction material
                       plan.                                               will be coordinated, to the extent possible to non-
                    • Direct transit sales or subsidized transit           peak travel periods, construction workers will be
                       passes.                                             prohibited from parking on adjacent local streets and
                                                                           to the extent possible directed to park on-site.
                    • Guaranteed ride home program.
                                                                           Therefore, no impact would occur and no mitigation
                    • Pre-tax commuter benefits (checks).                  measures are required.
                    • On-site car-sharing program (such as City Car
                       Share, Zip Car, etc.)
                    • On-site carpooling program.
                    • Distribution of information concerning
                       alternative
                    • transportation options.
                    • Parking spaces sold/leased separately.
                    • Parking management strategies; including
                       attendant/valet parking and shared parking
                       spaces.
                •   Promote ride sharing programs e.g., by
                    designating a certain percentage of parking

                                                         121
1465997.3



                                                                                                                         781
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 783 of 1236 Page ID
                                                   #:5647

                          Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                             (Implemented by Lead Agency)
                      spaces for high-occupancy vehicles, providing
                      larger parking spaces to accommodate vans used
                      for ride-sharing, and designating adequate
                      passenger loading and unloading and waiting
                      areas.
                  •   Encourage bicycling to transit facilities by
                      providing additional bicycle parking, locker
                      facilities, and bike lane access to transit facilities
                      when feasible.
                  •   Encourage the use of public transit systems by
                      enhancing safety and cleanliness on vehicles and
                      in and around stations, providing shuttle service to
                      public transit, offering public transit incentives and
                      providing public education and publicity about
                      public transportation services.
                  •   Encourage bicycling and walking by incorporating
                      bicycle lanes into street systems in regional
                      transportation plans, new subdivisions, and large
                      developments, creating bicycle lanes and walking
                      paths directed to the location of schools and other
                      logical points of destination and provide adequate
                      bicycle parking, and encouraging commercial
                      projects to include facilities on-site to encourage
                      employees to bicycle or walk to work.
                  •   Build or fund a major transit stop within or near
                      transit development upon consultation with
                      applicable CTCs.
                  •   Work with the school districts to improve
                      pedestrian and bike access to schools and to
                      restore or expand school bus service using lower-

                                                             122
1465997.3



                                                                                                     782
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 784 of 1236 Page ID
                                                   #:5648

                          Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                             (Implemented by Lead Agency)
                      emitting vehicles.
                  •   Provide information on alternative transportation
                      options for consumers, residents, tenants and
                      employees to reduce transportation-related
                      emissions.
                  •   Educate consumers, residents, tenants and the
                      public about options for reducing motor vehicle-
                      related greenhouse gas emissions. Include
                      information on trip reduction; trip linking; vehicle
                      performance and efficiency (e.g., keeping tires
                      inflated); and low or zero-emission vehicles.
                  •   Purchase, or create incentives for purchasing, low
                      or zero-emission vehicles.
                  •   Create local "light vehicle" networks, such as
                      neighborhood electric vehicle systems.
                  •   Enforce and follow limits idling time for commercial
                      vehicles, including delivery and construction
                      vehicles.
                  •   Provide the necessary facilities and infrastructure
                      to encourage the use of low or zero-emission
                      vehicles.
                  •   Reduce VMT-related emissions by encouraging
                      the use of public transit through adoption of new
                      development standards that would require
                      improvements to the transit system and
                      infrastructure, increase safety and accessibility,
                      and provide other incentives.
                  •   Project Selection:
                      • Give priority to transportation projects that

                                                           123
1465997.3



                                                                                                     783
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 785 of 1236 Page ID
                                                   #:5649

                          Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                             (Implemented by Lead Agency)
                         would contribute to a reduction in vehicle miles
                         traveled per capita, while maintaining economic
                         vitality and sustainability.
                      • Separate sidewalks whenever possible, on
                         both sides of all new street improvement
                         projects, except where there are severe
                         topographic or natural resource constraints.
                  •   Public Involvement:
                      • Carry out a comprehensive public involvement
                         and input process that provides information
                         about transportation issues, projects, and
                         processes to community members and other
                         stakeholders, especially to those traditionally
                         underserved by transportation services.
                  •   Transit and Multimodal Impact Fees:
                      • Assess transit and multimodal impact fees for
                         new developments to fund public transportation
                         infrastructure, bicycle infrastructure, pedestrian
                         infrastructure and other multimodal
                         accommodations.
                      • Implement traffic and roadway management
                         strategies to improve mobility and efficiency,
                         and reduce associated emissions.
                  •   System Monitoring:
                      • Monitor traffic and congestion to determine
                         when and where new transportation facilities
                         are needed in order to increase access and
                         efficiency.
                  •   Arterial Traffic Management:
                                                            124
1465997.3



                                                                                                     784
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 786 of 1236 Page ID
                                                   #:5650

                          Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                             (Implemented by Lead Agency)

                      •  Modify arterial roadways to allow more efficient
                         bus operation, including bus lanes and signal
                         priority/preemption where necessary.
                  •   Signal Synchronization:
                      • Expand signal timing programs where
                         emissions reduction benefits can be
                         demonstrated, including maintenance of the
                         synchronization system, and will coordinate
                         with adjoining jurisdictions as needed to
                         optimize transit operation while maintaining a
                         free flow of traffic.
                  •   HOV Lanes:
                      • Encourage the construction of high-occupancy
                         vehicle (HOV) lanes or similar mechanisms
                         whenever necessary to relieve congestion and
                         reduce emissions.
                  •   Delivery Schedules:
                      • Establish ordinances or land use permit
                         conditions limiting the hours when deliveries
                         can be made to off-peak hours in high traffic
                         areas.
                      • Implement and supporting trip reduction
                         programs.
                      • Support bicycle use as a mode of
                         transportation by enhancing infrastructure to
                         accommodate bicycles and riders, and
                         providing incentives.
                  •   Establish standards for new development and
                      redevelopment projects to support bicycle use,
                                                           125
1465997.3



                                                                                                     785
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 787 of 1236 Page ID
                                                   #:5651

                          Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                             (Implemented by Lead Agency)
                      including amending the Development Code to
                      include standards for safe pedestrian and bicyclist
                      accommodations, and require new development
                      and redevelopment projects to include bicycle
                      facilities.
                  •   Bicycle and Pedestrian Trails:
                      • Establish a network of multi-use trails to
                          facilitate safe and direct off-street bicycle and
                          pedestrian travel, and will provide bike racks
                          along these trails at secure, lighted locations.
                  •   Bicycle Safety Program:
                      • Develop and implement a bicycle safety
                          educational program to teach drivers and riders
                          the laws, riding protocols, routes, safety tips,
                          and emergency maneuvers.
                  •   Bicycle and Pedestrian Project Funding: Pursue
                      and provide enhanced funding for bicycle and
                      pedestrian facilities and access projects.
                  •   Bicycle Parking:
                      • Adopt bicycle parking standards that ensure
                          bicycle parking sufficient to accommodate 5 to
                          10 percent of projected use at all public and
                          commercial facilities, and at a rate of at least
                          one per residential unit in multiple-family
                          developments (suggestion: check language
                          with League of American Bicyclists).
                  •   Adopt a comprehensive parking policy to
                      discourage private vehicle use and encourage the
                      use of alternative transportation by incorporating

                                                            126
1465997.3



                                                                                                     786
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 788 of 1236 Page ID
                                                   #:5652

                          Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                             (Implemented by Lead Agency)
                      the following:
                      • Reduce the available parking spaces for
                         private vehicles while increasing parking
                         spaces for shared vehicles, bicycles, and other
                         alternative modes of transportation;
                      • Eliminate or reduce minimum parking
                         requirements for new buildings;
                      • "Unbundle" parking (require that parking is paid
                         for separately and is not included in the base
                         rent for residential and commercial space);
                      • Use parking pricing to discourage private
                         vehicle use, especially at peak times;
                      • Create parking benefit districts, which invest
                         meter revenues in pedestrian infrastructure and
                         other public amenities;
                      • Establish performance pricing of street parking,
                         so that it is expensive enough to promote
                         frequent turnover and keep 15 percent of
                         spaces empty at all times;
                      • Encourage shared parking programs in mixed-
                         use and transit- oriented development areas.
                  •   Establish policies and programs to reduce onsite
                      parking demand and promote ride-sharing and
                      public transit at large events, including:
                      • Promote the use of peripheral parking by
                         increasing on-site parking rates and offering
                         reduced rates for peripheral parking;
                         Encourage special event center operators to
                         advertise and offer discounted transit passes
                                                          127
1465997.3



                                                                                                     787
                   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 789 of 1236 Page ID
                                                        #:5653

                                Project — Level Mitigation Measures
        Impact                                                                                   Project Consistency
                                   (Implemented by Lead Agency)
                               with event tickets;
                            • Encourage special event center operators to
                               advertise and offer discount parking incentives
                               to carpooling patrons, with four or more
                               persons per vehicle for on-site parking;
                            • Promote the use of bicycles by providing space
                               for the operation of valet bicycle parking
                               service.
                        •   Parking "Cash-out" Program:
                            • Require new office developments with more
                               than 50 employees to offer a Parking "Cash-
                               out" Program to discourage private vehicle use.
                        •   Pedestrian and Bicycle Promotion:
                            • Work with local community groups and
                               downtown business associations to organize
                               and publicize walking tours and bicycle events,
                               and to encourage pedestrian and bicycle
                               modes of transportation.
                        •   Fleet Replacement:
                            • Establish a replacement policy and schedule to
                               replace fleet vehicles and equipment with the
                               most fuel efficient vehicles practical, including
                               gasoline hybrid and alternative fuel or electric
                               models.

TRA-2: Potential to     MM-TRA-2(b). Consistent with the provisions of             The Project already conforms to this mitigation
conflict with an        Section 15091 of the State CEQA Guidelines, SCAG           measure. The Project volumes on the area freeways
applicable congestion   has identified mitigation measures capable of avoiding     are anticipated to be dispersed throughout the
management              conflict with an applicable congestion management          system. The Project is closest to the San Diego

                                                                 128
   1465997.3



                                                                                                                            788
                  Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 790 of 1236 Page ID
                                                       #:5654

                              Project — Level Mitigation Measures
        Impact                                                                                  Project Consistency
                                 (Implemented by Lead Agency)
program, including,    program that are within the jurisdictions of the lead    Freeway (I-405) and Santa Monica Freeway (I-10).
but not limited to,    agencies, including, but not limited to, VMT, VHD and    Based on small size of the trip and the trip
VMT and travel         travel demand measures, or other standards               distribution patterns in the area, the Project's access
demand measures, or    established by the county congestion management          and proximity to destination points throughout the
other standards        agency for designated roads or highways. This            City, it is conservatively anticipated that only a small
established by the     measure need only be considered where it is found by     percentage of the Project volumes would be using
County congestion      the Lead Agency to be appropriate and consistent         any one segment of the freeway. This amount of
management agency      with local transportation priorities. Where the Lead     traffic is below the threshold needed for further
for designated roads   Agency has identified that a project has the potential   evaluation. Therefore, there would be no conflict with
or highways.           for significant effects, the Lead Agency can and         the Congestion Management Plan and no mitigation
                       should consider mitigation measures to ensure            measures are required.
                       compliance with the adopted Congestion
                       Management Plan, and other adopted local plans and
                       policies, as applicable and feasible. Compliance can
                       be achieved through adopting transportation
                       mitigation measures such as those set forth below, or
                       through other relevant and feasible comparable
                       measures identified by the Lead Agency. Not all
                       measures and/or options within each measure may
                       apply to all jurisdictions:

                       •   Encourage a comprehensive parking policy that
                           prioritizes system management, increase
                           rideshare, and telecommute opportunities,
                           including investment in non-motorized
                           transportation and discouragement against private
                           vehicle use, and encouragement to maximize the
                           use of alternative transportation:
                           • Advocate for a regional, market-based system
                               to price or charge for auto trips during peak
                               hours.

                                                               129
   1465997.3



                                                                                                                               789
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 791 of 1236 Page ID
                                                   #:5655

                          Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                             (Implemented by Lead Agency)

                      •  Ensure that new developments incorporate
                         both local and regional transit measures into
                         the project design that promote the use of
                         alternative modes of transportation.
                      • Coordinate controlled intersections so that
                         traffic passes more efficiently through
                         congested areas. Where traffic signals or
                         streetlights are installed, require the use of
                         Light Emitting Diode (LED) technology or
                         similar technology.
                      • Encourage the use of car-sharing programs.
                         Accommodations for such programs include
                         providing parking spaces for the car- share
                         vehicles at convenient locations accessible by
                         public transportation.
                      • Reduce VHDs, especially daily heavy-duty
                         truck vehicle hours of delay, through goods
                         movement capacity enhancements, system
                         management, increasing rideshare and work-
                         at-home opportunities to reduce demand on
                         the transportation system, investments in non-
                         motorized transportation, maximizing the
                         benefits of the land use-transportation
                         connection and key transportation investments
                         targeted to reduce heavy-duty truck delay.
                  •   Determine traffic management strategies to
                      reduce, to the maximum extent feasible, traffic
                      congestion and the effects of parking demand by
                      construction workers during construction of this
                      project and other nearby projects that could be

                                                          130
1465997.3



                                                                                                     790
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 792 of 1236 Page ID
                                                   #:5656

                        Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                           (Implemented by Lead Agency)
                    simultaneously under construction. Develop a
                    construction management plan that include the
                    following items and requirements, if determined
                    feasible and applicable by the Lead Agency:
                    • A set of comprehensive traffic control
                        measures, including scheduling of major truck
                        trips and deliveries to avoid peak traffic hours,
                        detour signs if required, lane closure
                        procedures, signs, cones for drivers, and
                        designated construction access routes.
                    • Notification procedures for adjacent property
                        owners and public safety personnel regarding
                        when major deliveries, detours, and lane
                        closures will occur.
                    • Location of construction staging areas for
                        materials, equipment, and vehicles at an
                        approved location.
                    • A process for responding to, and tracking,
                        complaints pertaining to construction activity,
                        including identification of an onsite complaint
                        manager. The manager shall determine the
                        cause of the complaints and shall take prompt
                        action to correct the problem. The Lead
                        Agency shall be informed who the Manager is
                        prior to the issuance of the first permit.
                        Provision for accommodation of pedestrian
                        flow.
                    • As necessary, provision for parking
                        management and spaces for all construction
                        workers to ensure that construction workers do
                                                          131
1465997.3



                                                                                                     791
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 793 of 1236 Page ID
                                                   #:5657

                        Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                           (Implemented by Lead Agency)
                        not park in on street spaces.
                    •   Any damage to the street caused by heavy
                        equipment, or as a result of this construction,
                        shall be repaired, at the project sponsor's
                        expense., within one week of the occurrence of
                        the damage (or excessive wear), unless further
                        damage/excessive wear may continue; in such
                        case, r Repair shall occur prior to issuance of a
                        final inspection of the building permit. All
                        damage that is a threat to public health or
                        safety shall be repaired immediately. The street
                        shall be restored to its condition prior to the
                        new construction as established by the Lead
                        Agency (or other appropriate government
                        agency) and/or photo documentation, at the
                        sponsor's expense, before the issuance of a
                        Certificate of Occupancy.
                    •   Any heavy equipment brought to the
                        construction site shall be transported by truck,
                        where feasible.
                    •   No materials or equipment shall be stored on
                        the traveled roadway at any time.
                    •   Prior to construction, a portable toilet facility
                        and a debris box shall be installed on the site,
                        and properly maintained through project
                        completion.
                    •   All equipment shall be equipped with mufflers.
                    •   Prior to the end of each work-day during
                        construction, the contractor or contractors shall

                                                          132
1465997.3



                                                                                                     792
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 794 of 1236 Page ID
                                                   #:5658

                          Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                             (Implemented by Lead Agency)
                          pick up and properly dispose of all litter
                          resulting from or related to the project, whether
                          located on the property, within the public rights-
                          of-way, or properties of adjacent or nearby
                          neighbors.
                      • Promote "least polluting" ways to connect
                          people and goods to their destinations.
                  •   Create an interconnected transportation system
                      that allows a shift in travel from private passenger
                      vehicles to alternative modes, including public
                      transit, ride sharing, car sharing, bicycling and
                      walking, by incorporating the following, if
                      determined feasible and applicable by the Lead
                      Agency:
                      • Ensure transportation centers are multi-modal
                          to allow transportation modes to intersect.
                      • Provide adequate and affordable public
                          transportation choices, including expanded bus
                          routes and service, as well as other transit
                          choices such as shuttles, light rail, and rail.
                      • To the extent feasible, extend service and
                          hours of operation to underserved arterials and
                          population centers or destinations such as
                          colleges.
                      • Focus transit resources on high-volume
                          corridors and high- boarding destinations such
                          as colleges, employment centers and regional
                          destinations.
                      • Coordinate schedules and routes across

                                                             133
1465997.3



                                                                                                     793
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 795 of 1236 Page ID
                                                   #:5659

                          Project — Level Mitigation Measures
     Impact                                                                     Project Consistency
                             (Implemented by Lead Agency)
                          service lines with neighboring transit
                          authorities.
                      • Support programs to provide "station cars" for
                          short trips to and from transit nodes (e.g.,
                          neighborhood electric vehicles). Study the
                          feasibility of providing free transit to areas with
                          residential densities of 15 dwelling units per
                          acre or more, including options such as
                          removing service from less dense,
                          underutilized areas to do so.
                      • Employ transit-preferential measures, such as
                          signal priority and bypass lanes. Where
                          compatible with adjacent land use
                          designations, right-of-way acquisition or
                          parking removal may occur to accommodate
                          transit-preferential measures or improve
                          access to transit. The use of access
                          management shall be considered where
                          needed to reduce conflicts between transit
                          vehicles and other vehicles.
                      • Provide safe and convenient access for
                          pedestrians and bicyclists to, across, and along
                          major transit priority streets.
                      • Use park-and-ride facilities to access transit
                          stations only at ends of regional transit ways or
                          where adequate feeder bus service is not
                          feasible.
                  •   Upgrade and maintain transit system infrastructure
                      to enhance public use, if determined feasible and

                                                             134
1465997.3



                                                                                                      794
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 796 of 1236 Page ID
                                                   #:5660

                          Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                             (Implemented by Lead Agency)
                      applicable by the Lead Agency, including:
                      • Ensure transit stops and bus lanes are safe,
                         convenient, clean and efficient.
                      • Ensure transit stops have clearly marked
                         street-level designation, and are accessible.
                      • Ensure transit stops are safe, sheltered,
                         benches are clean, and lighting is adequate.
                      • Place transit stations along transit corridors
                         within mixed-use or transit-oriented
                         development areas at intervals of three to four
                         blocks, or no less than one half mile.
                  •   Enhance customer service and system ease-of-
                      use, if determined feasible and applicable by the
                      Lead Agency, including:
                      • Ensure transit stops and bus lanes are safe,
                         convenient, clean and efficient.
                      • Ensure transit stops have clearly marked
                         street-level designation, and are accessible.
                      • Ensure transit stops are safe, sheltered,
                         benches are clean, and lighting is adequate.
                      • Place transit stations along transit corridors
                         within mixed-use or transit-oriented
                         development areas at intervals of three to four
                         blocks, or no less than one half mile.
                  •   Enhance customer service and system ease-of-
                      use, if determined feasible and applicable by the
                      Lead Agency, including:
                      • Develop a Regional Pass system to reduce the

                                                          135
1465997.3



                                                                                                     795
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 797 of 1236 Page ID
                                                   #:5661

                          Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                             (Implemented by Lead Agency)
                          number of different passes and tickets required
                          of system users.
                      • Implement "Smart Bus" technology, using GPS
                          and electronic displays at transit stops to
                          provide customers with "real-time" arrival and
                          departure time information (and to allow the
                          system operator to respond more quickly and
                          effectively to disruptions in service).
                      • Investigate the feasibility of an on-line trip-
                          planning program.
                  •   Prioritize transportation funding to support a shift
                      from private passenger vehicles to transit and
                      other modes of transportation, if determined
                      feasible and applicable by the Lead Agency,
                      including:
                      • Give funding preference to improvements in
                          public transit over other new infrastructure for
                          private automobile traffic.
                      • Before funding transportation improvements
                          that increase roadway capacity and VMT,
                          evaluate the feasibility and effectiveness of
                          funding projects that support alternative modes
                          of transportation and reduce VMT, including
                          transit, and bicycle and pedestrian access.
                  •   Promote ride sharing programs, if determined
                      feasible and applicable by the Lead Agency,
                      including:
                      • Designate a certain percentage of parking
                          spaces for ridesharing vehicles.

                                                           136
1465997.3



                                                                                                     796
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 798 of 1236 Page ID
                                                   #:5662

                          Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                             (Implemented by Lead Agency)

                      •   Designate adequate passenger loading,
                          unloading, and waiting areas for ride-sharing
                          vehicles.
                      • Provide a web site or message board for
                          coordinating shared rides.
                      • Encourage private, for-profit community car-
                          sharing, including parking spaces for car share
                          vehicles at convenient locations accessible by
                          public transit.
                      • Hire or designate a rideshare coordinator to
                          develop and implement ridesharing programs.
                  •   Support voluntary, employer-based trip reduction
                      programs, if determined feasible and applicable by
                      the Lead Agency, including:
                      • Provide assistance to regional and local
                          ridesharing organizations.
                      • Advocate for legislation to maintain and expand
                          incentives for employer ridesharing programs.
                      • Require the development of Transportation
                          Management Associations for large employers
                          and commercial/ industrial complexes.
                      • Provide public recognition of effective
                          programs through awards, top ten lists, and
                          other mechanisms.
                  •   Implement a "guaranteed ride home" program for
                      those who commute by public transit, ride-sharing,
                      or other modes of transportation, and encourage
                      employers to subscribe to or support the program.

                                                          137
1465997.3



                                                                                                     797
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 799 of 1236 Page ID
                                                   #:5663

                          Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                             (Implemented by Lead Agency)

                  •   Encourage and utilize shuttles to serve
                      neighborhoods, employment centers and major
                      destinations.
                  •   Create a free or low-cost local area shuttle system
                      that includes a fixed route to popular tourist
                      destinations or shopping and business centers.
                  •   Work with existing shuttle service providers to
                      coordinate their services.
                  •   Facilitate employment opportunities that minimize
                      the need for private vehicle trips, including:
                      • Amend zoning ordinances and the
                          Development Code to include live/work sites
                          and satellite work centers in appropriate
                          locations.
                      • Encourage telecommuting options with new
                          and existing employers, through project review
                          and incentives, as appropriate.
                  •   Enforce state idling laws for commercial vehicles,
                      including delivery and construction vehicles.
                  •   Organize events and workshops to promote GHG-
                      reducing activities.
                  •   Implement a Parking Management Program to
                      discourage private vehicle use, including::
                      • Encouraging carpools and vanpools with
                          preferential parking and a reduced parking fee.
                      • Institute a parking cash-out program.
                      • Renegotiate employee contracts, where
                          possible, to eliminate parking subsidies.

                                                           138
1465997.3



                                                                                                     798
                    Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 800 of 1236 Page ID
                                                         #:5664

                                  Project — Level Mitigation Measures
        Impact                                                                                     Project Consistency
                                     (Implemented by Lead Agency)

                              •   Install on-street parking meters with fee
                                  structures designed to discourage private
                                  vehicle use.
                              • Establish a parking fee for all single-occupant
                                  vehicles.
                          •   Work with school districts to improve pedestrian
                              and bicycle to schools and restore school bus
                              service.
                          •   Encourage the use of bicycles to transit facilities
                              by providing bicycle parking lockers facilities and
                              bike land access to transit facilities.
                          •   Monitor traffic congestion to determine where and
                              when new transportation facilities are needed to
                              increase access and efficiency.
                          •   Develop and implement a bicycle and pedestrian
                              safety educational program to teach drivers and
                              riders the laws, riding protocols, safety tips, and
                              emergency maneuvers.
                          •   Synchronize traffic signals to reduce congestion
                              and air quality.
                          •   Work with community groups and business
                              associations to organize and publicize walking
                              tours and bicycle events.
                          •   Support legislative efforts to increase funding for
                              local street repair.

TRA-3: Potential to                       No mitigation required.                   While no SCAG mitigation measure is required for
result in a significant                                                             this threshold, the Project would submit a Traffic
change in air traffic                                                               Control/Management Plan and Haul Route Plan to

                                                                    139
   1465997.3



                                                                                                                              799
                       Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 801 of 1236 Page ID
                                                            #:5665

                                 Project — Level Mitigation Measures
        Impact                                                                                      Project Consistency
                                    (Implemented by Lead Agency)
patterns, including                                                                  the City for review and approval, work will be
either an increase in                                                                conducted on site to the extent possible with Street
air traffic levels or a                                                              Services approval of any temporary lane closures
change in location                                                                   (restricted to non-peak commute hours), deliveries of
that results in                                                                      construction material will be coordinated, to the
substantial safety                                                                   extent possible to non-peak travel periods,
risks.                                                                               construction workers will be prohibited from parking
                                                                                     on adjacent local streets and to the extent possible
                                                                                     directed to park on-site.

TRA-4: Potential to                       No mitigation required.
substantially increase
hazards due to a
design feature (e.g.,
sharp curves or
dangerous
intersections),
increased volumes or
incompatible uses
(e.g., farm
equipment).

TRA-5: Potential to       MM-TRA-5(b): Consistent with the provisions of             The Project already substantially conforms to this
result in inadequate      Section 15091 of the State CEQA Guidelines, SCAG           mitigation measure. Emergency access to the Project
emergency access.         has identified mitigation measures capable of avoiding     site would be provided by the existing street system,
                          or reducing impacts to emergency access that are in        and the Project would be designed and constructed
                          the jurisdiction and responsibility of fire departments,   in accordance with LAMC requirements to ensure
                          local enforcement agencies, and/or Lead Agencies.          proper emergency access. Moreover, the drivers of
                          Where the Lead Agency has identified that a project        emergency vehicles normally have a variety of
                          has the potential for significant effects, the Lead        options for avoiding traffic, such as using sirens to

                                                                    140
   1465997.3



                                                                                                                                 800
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 802 of 1236 Page ID
                                                   #:5666

                        Project — Level Mitigation Measures
     Impact                                                                                Project Consistency
                           (Implemented by Lead Agency)
                Agency can and should consider improving                  clear a path of travel or driving in the lane of
                emergency access and ensuring compliance with the         opposing traffic. As the Project would not significantly
                provisions of the county and city general plan,           impact roadway performance and based on the
                Emergency Evacuation Plan, and other regional and         above considerations, it is anticipated that LAFD and
                local plans establishing access during emergencies,       LAPD would be able to respond to on-site areas
                as applicable and feasible. Compliance can be             within the established response time. The Project
                achieved through adopting transportation mitigation       would be subject to the site plan review requirements
                measures as set forth below, or through other             of LAFD and LAPD to ensure that all access roads,
                comparable measures identified by the Lead Agency:        driveways, and parking areas would remain
                                                                          accessible to emergency service vehicles. Therefore,
                •   Prior to construction, project implementation         there would be no impact related to emergency
                    agencies can and should ensure that all necessary access and no mitigation measures are required.
                    local and state road and railroad encroachment
                    permits are obtained. The project implementation
                    agency can and should also comply with all
                    applicable conditions of approval. As deemed
                    necessary by the governing jurisdiction, the road
                    encroachment permits may require the contractor
                    to prepare a traffic control plan in accordance with
                    professional engineering standards prior to
                    construction. Traffic control plans can and should
                    include the following requirements:
                    • Identification of all roadway locations where
                        special construction techniques (e.g.,
                        directional drilling or night construction) would
                        be used to minimize impacts to traffic flow.
                    • Development of circulation and detour plans to
                        minimize impacts to local street circulation.
                        This may include the use of signing and
                        flagging to guide vehicles through and/or

                                                          141
1465997.3



                                                                                                                          801
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 803 of 1236 Page ID
                                                   #:5667

                        Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                           (Implemented by Lead Agency)
                        around the construction zone.
                    •   Scheduling of truck trips outside of peak
                        morning and evening commute hours.
                    •   Limiting of lane closures during peak hours to
                        the extent possible.
                    •   Usage of haul routes minimizing truck traffic on
                        local roadways to the extent possible.
                    •   Inclusion of detours for bicycles and
                        pedestrians in all areas potentially affected by
                        project construction.
                    •   Installation of traffic control devices as
                        specified in the California Department of
                        Transportation Manual of Traffic Controls for
                        Construction and Maintenance Work Zones.
                        Development and implementation of access
                        plans for highly sensitive land uses such as
                        police and fire stations, transit stations,
                        hospitals, and schools. The access plans
                        would be developed with the facility owner or
                        administrator. To minimize disruption of
                        emergency vehicle access, affected
                        jurisdictions can and should be asked to
                        identify detours for emergency vehicles, which
                        will then be posted by the contractor. Notify in
                        advance the facility owner or operator of the
                        timing, location, and duration of construction
                        activities and the locations of detours and lane
                        closures.
                    •   Storage of construction materials only in

                                                          142
1465997.3



                                                                                                     802
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 804 of 1236 Page ID
                                                   #:5668

                          Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                             (Implemented by Lead Agency)
                          designated areas.
                      • Coordination with local transit agencies for
                          temporary relocation of routes or bus stops in
                          work zones, as necessary.
                  •   Ensure the rapid repair of transportation
                      infrastructure in the event of an emergency
                      through cooperation among public agencies and
                      by identifying critical infrastructure needs
                      necessary for: a) emergency responders to enter
                      the region, b) evacuation of affected facilities, and
                      c) restoration of utilities.
                  •   Enhance emergency preparedness awareness
                      among public agencies and with the public at
                      large.
                  •   Provision for collaboration in planning,
                      communication, and information sharing before,
                      during, or after a regional emergency through the
                      following:
                      • Incorporate strategies and actions pertaining to
                          response and prevention of security incidents
                          and events as part of the ongoing regional
                          planning activities.
                      • Provide a regional repository of GIS data for
                          use by local agencies in emergency planning,
                          and response, in a standardized format.
                      • Enter into mutual aid agreements with other
                          local jurisdictions, in coordination with the
                          California OES, in the event that an event
                          disrupts the jurisdiction's ability to function.

                                                            143
1465997.3



                                                                                                     803
                   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 805 of 1236 Page ID
                                                        #:5669

                              Project — Level Mitigation Measures
        Impact                                                                      Project Consistency
                                 (Implemented by Lead Agency)
TRA-6: Potential to                  No mitigation required.
result in conflict with
adopted policies,
plans, or programs
regarding public
transit, bicycle, or
pedestrian facilities,
or otherwise
decrease the
performance or safety
of such facilities.

Utilities and Service         Project - Level Mitigation Measures                Project Consistency/Notes
       Systems

USS-1: Potential to                  No mitigation required.
exceed wastewater
treatment
requirements of the
applicable Regional
Water Quality Control
Board.

USS-2: Potential to                  No mitigation required.
require or result in
construction of new
water or wastewater
treatment facilities or
expansion of existing

                                                               144
   1465997.3



                                                                                                             804
                   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 806 of 1236 Page ID
                                                        #:5670

                                Project — Level Mitigation Measures
        Impact                                                                                      Project Consistency
                                   (Implemented by Lead Agency)
facilities, the
construction of which
could cause
significant
environmental effects.

USS-3: Require or        MM-USS-3(b): Consistent with the provisions of             The Project already substantially conforms to this
result in construction   Section 15091 of the State CEQA Guidelines, SCAG           mitigation measure. The Project would not result in a
of new storm water       has identified mitigation measures capable of avoiding     significant increase in site runoff, or any changes in
drainage facilities or   or reducing the significant effects on utilities and       the local drainage patterns. Runoff from the Project
expansion of existing    service systems, particularly for construction of storm    site is and would continue to be collected on the site
facilities, the          water drainage facilities including new transportation     and directed towards existing storm drains in the
construction of which    and land use projects that are within the responsibility   vicinity. Therefore, the Project would not create or
could cause              of local jurisdictions including the Riverside, San        contribute runoff that would exceed the capacity of
significant              Bernardino, Los Angeles, Ventura, and Orange               existing or planned stormwater drainage systems. No
environmental effects.   Counties Flood Control District, and County of             impact would occur and no mitigation measures are
                         Imperial. Where the Lead Agency has identified that a      required.
                         project has the potential for significant effects, the
                         Lead Agency can and should consider mitigation
                         measures, as applicable and feasible. These
                         mitigation measures are within the responsibility of the
                         Lead Agencies and Regional Water Quality Control
                         Boards of (Regions 4, 6, 8, and 9) pursuant to the
                         provisions of the National Flood Insurance Act,
                         stormwater permitting requirements for stormwater
                         discharges for new constructions, the flood control
                         act, and Urban Waste Management Plan.

                         Such mitigation measures, or other comparable
                         measures, capable of avoiding or reducing significant
                         impacts on the use of existing storm water drainage
                                                                  145
   1465997.3



                                                                                                                                 805
                    Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 807 of 1236 Page ID
                                                         #:5671

                                 Project — Level Mitigation Measures
        Impact                                                                                         Project Consistency
                                    (Implemented by Lead Agency)
                         facilities and can and should be adopted where Lead
                         Agencies identify significant impacts on new storm
                         water drainage facilities.

                                           See MM-HYD-5(b).

USS-4: Have              MM-USS-4(b): Consistent with the provisions of                The Project already substantially conforms to this
sufficient water         Section 15091 of the State CEQA Guidelines, SCAG              mitigation measure.
supplies available to    has identified mitigation measures capable of avoiding
serve the project from   or reducing the significant effects on water supplies         To ensure that the Project reduces its projected
existing entitlements    from existing entitlements requiring new or expanded          water demand to the extent feasible, the Project
and resources or will    services in the vicinity of HQTAs that are in the             would be required to comply with Ordinance No.
require new or           jurisdiction and responsibility of public agencies            170,978 (Landscape Ordinance), which imposes
expanded                 and/or Lead Agencies. Where the Lead Agency has               numerous water conservation measures in
entitlements.            identified that a project has the potential for significant   landscaping, installation, and maintenance (e.g, use
                         effects, the Lead Agency can and should consider              drip irrigation and soak hoses in lieu of sprinklers to
                         mitigation measures to ensure compliance with EO B-           lower the amount of water lost to evaporation and
                         29-15, provisions of the Porter -Cologne Water                overspray, set automatic sprinkler systems to irrigate
                         Quality Control Act, California Domestic Water Supply         during the early morning or evening hours to
                         Permit requirements, and applicable County, City or           minimize water loss due to evaporation, and water
                         other Local provisions. Such measures may include             less in the cooler months and during the rainy
                         the following or other comparable measures identified         season).
                         by the Lead Agency:
                                                                                       Additionally, the Project would be required to design
                         •   Reduce exterior consumptive uses of water in              building and landscaping to achieve 25 percent less
                             public areas, and should promote reductions in            water usage than the average household in the
                             private homes and businesses, by shifting to              region as part of the CEQA exemption process.
                             drought-tolerant native landscape plantings               Specifically, the Project's water use would be 72.4
                             (xeriscaping), using weather-based irrigation             percent below the SCAG average household use in
                             systems, educating other public agencies about            the region. The Project would achieve its water
                             water use, and installing related water pricing           efficient through multiple measures including high

                                                                    146
   1465997.3



                                                                                                                                     806
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 808 of 1236 Page ID
                                                   #:5672

                        Project — Level Mitigation Measures
     Impact                                                                                 Project Consistency
                           (Implemented by Lead Agency)
                    incentives.                                             efficiency water using appliances such as clothes
                •   Promote the availability of drought-resistant           washers and dishwashers, low flow fixtures and
                    landscaping options and provide information on          faucets, and efficient irrigation systems clothes
                    where these can be purchased. Use of reclaimed          washers, dishwashers, and irrigation system.
                    water especially in median landscaping and
                    hillside landscaping can and should be                  Thus, it is reasonably anticipated that the Project
                    implemented where feasible.                             would not create any water system capacity issues,
                                                                            and sufficient reliable water supplies would be
                •   Implement water conservation best practices such
                                                                            available to meet Project demands. Therefore, for the
                    as low-flow toilets, water-efficient clothes washers,
                                                                            reasons stated above, impacts would be less than
                    water system audits, and leak detection and
                                                                            significant and no mitigation measures are required.
                    repair.
                                                                            The Applicant will adhere to the existing regulatory
                •   Ensure that projects requiring continual dewatering     compliance measures recognized by the LADBS,
                    facilities implement monitoring systems and long-       which are outlined below.
                    term administrative procedures to ensure proper
                    water management that prevents degrading of             •   RCM EN-1 - The Project shall implement all
                    surface water and minimizes, to the greatest                applicable mandatory measures within the Los
                    extent possible, adverse impacts on groundwater             Angeles Green Building Code that would have the
                    for the life of the project. Comply with appropriate        effect of reducing the Project's water use. Water
                    building codes and standard practices including             demand will be further reduced through
                    the Uniform Building Code.                                  incorporation of the following:
                •   Maximize, where practical and feasible, permeable           o High-efficiency toilets (maximum 1.28 gallons
                    surface area in existing urbanized areas to protect             per flush), including dual-flush water closets,
                    water quality, reduce flooding, allow for                       and high- efficiency urinals (maximum 0.5
                    groundwater recharge, and preserve wildlife                     gallons per flush), including no-flush or
                    habitat. Minimized new impervious surfaces to the               waterless urinals, in all restrooms as
                    greatest extent possible, including the use of in-              appropriate.
                    lieu fees and off-site mitigation.                          o Restroom faucets with a maximum flow rate of
                •   Avoid designs that require continual dewatering                 1.5 gallons per minute and self-closing design.
                    where feasible.                                                 High-efficiency Energy Star-rated
                •   Where feasible, do not site transportation facilities           dishwashers, if provided.

                                                          147
1465997.3



                                                                                                                           807
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 809 of 1236 Page ID
                                                   #:5673

                       Project — Level Mitigation Measures
     Impact                                                                            Project Consistency
                          (Implemented by Lead Agency)
                   in groundwater recharge areas, to prevent              o Prohibiting the use of single-pass cooling
                   conversion of those areas to impervious surface.            equipment (single-pass cooling refers to the
                                                                               use of potable water to extract heat from
                                                                               process equipment, e.g. vacuum pump, ice
                                                                               machines, by passing the water through
                                                                               equipment and discharging the heated water
                                                                               to the sanitary wastewater system).
                                                                          o Demand (tankless or instantaneous) water
                                                                               heater system sufficient to serve the
                                                                               anticipated needs of the dwellings.
                                                                          o No more than one showerhead per shower
                                                                               stall, having a flow rate no greater than 2.0
                                                                               gallons per minute.
                                                                          o High-efficiency clothes washers (water factor
                                                                               of 6.0 or less), if provided in either individual
                                                                               units and/or in a common laundry room(s).
                                                                      •   RCM EN-2 - The Project shall comply with
                                                                          Ordinance No. 170,978 (Water Management
                                                                          Ordinance), which imposes numerous water
                                                                          conservation measures in landscape, installation,
                                                                          and maintenance (e.g., use drip irrigation and
                                                                          soak hoses in lieu of sprinklers to lower the
                                                                          amount of water lost to evaporation and
                                                                          overspray, set automatic sprinkler systems to
                                                                          irrigate during the early morning or evening hours
                                                                          to minimize water loss due to evaporation, and
                                                                          water less in the cooler months and during the
                                                                          rainy season). Water demand will be further
                                                                          reduced through incorporation of the following:
                                                                          • Weather-based irrigation controller with rain

                                                       148
1465997.3



                                                                                                                       808
                   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 810 of 1236 Page ID
                                                        #:5674

                            Project — Level Mitigation Measures
        Impact                                                                       Project Consistency
                               (Implemented by Lead Agency)
                                                                            shutoff.
                                                                        •   Matched precipitation (flow) rates for sprinkler
                                                                            heads.
                                                                        •   Drip/microspray/subsurface irrigation where
                                                                            appropriate.
                                                                        •   Minimum irrigation system distribution
                                                                            uniformity of 75 percent.
                                                                        •   Proper hydro-zoning, turf minimization and
                                                                            use of native/drought tolerant plan materials.
                                                                        •   Use of landscape contouring to minimize
                                                                            precipitation runoff.
                                                                        •   A separate water meter (or submeter), flow
                                                                            sensor, and master valve shutoff for irrigated
                                                                            landscape areas totaling 5,000 square feet
                                                                            and greater.

USS-5: Result in a                 No mitigation required.           The sewage flow from operation of the Project would
determination by the                                                 ultimately be conveyed to HTP, which has sufficient
wastewater treatment                                                 capacity for the Project. Therefore, impacts would be
provider which serves                                                less than significant and no mitigation measures are
or may serve the                                                     required.
project that it has
adequate capacity to
serve the project's
projected demand in
addition to the
provider's
commitments.


                                                             149
   1465997.3



                                                                                                                   809
                   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 811 of 1236 Page ID
                                                        #:5675

                                Project — Level Mitigation Measures
        Impact                                                                                   Project Consistency
                                   (Implemented by Lead Agency)
USS-6: Be served by     MM-USS-6(b): Consistent with the provisions of           The Project already substantially conforms to this
a landfill with         Section 15091 of the State CEQA Guidelines, SCAG         mitigation measure. Project-generated C&D waste
sufficient permitted    has identified mitigation measures capable of avoiding   would represent a very small percentage of the
capacity to             or reducing the significant effects to serve landfills   waste disposal capacity in the region, and, as noted,
accommodate the         with sufficient permitted capacity to accommodate        the aggregate amount estimated in the above table
project's solid waste   solid waste disposal needs, in which 75 percent of the   would not all be landfilled in compliance with City's
disposal needs.         waste stream be recycled and waste reduction goal        recycling requirements to the extent feasible.
                        by 50 percent that are within the responsibility of      Therefore, solid waste impacts from C&D activities
                        public agencies and/or Lead Agencies. Where the          would be less than significant and no mitigation
                        Lead Agency has identified that a project that has the   measures are required. Applicant will adhere to the
                        potential for significant effects, the Lead Agency can   existing regulatory compliance measure recognized
                        and should consider mitigation measures to ensure        by the LADBS, which is outlined below.
                        compliance pursuant to the provisions of the Solid
                        Waste Diversion Goals and Integrated Waste               •   RCM UTIL-1 - In order to meet the diversion
                        Management Plan, as applicable and feasible. Such            goals of the California Integrated Waste
                        measures may include the following or other                  Management Act and the City of Los Angeles, the
                        comparable measures identified by the Lead Agency:           Applicant shall salvage and recycle construction
                                                                                     and demolition materials to ensure that a
                        •   Integrate green building measures consistent with        minimum of 50 percent of construction-related
                            CALGreen (California Building Code Title 24) into        solid waste that can be recycled is diverted from
                            project design including, but not limited to the         the waste stream to be landfilled. Solid waste
                            following:                                               diversion would be accomplished though the on-
                            • Reuse and minimization of construction and             site separation of materials and/or by contracting
                                demolition (C&D) debris and diversion of C&D         with a solid waste disposal facility that can
                                waste from landfills to recycling facilities.        guarantee a minimum diversion rate of 50
                                                                                     percent. In compliance with the Los Angeles
                            • Inclusion of a waste management plan that
                                                                                     Municipal Code, the General Contractor shall
                                promotes maximum C&D diversion.
                                                                                     utilize solid waste haulers, contractors, and
                            • Source reduction through (1) use of materials          recyclers who have obtained an Assembly Bill
                                that are more durable and easier to repair and       (AB) 939 Compliance Permit from the City of Los
                                maintain, (2) design to generate less scrap          Angeles Bureau of Sanitation.

                                                                150
   1465997.3



                                                                                                                              810
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 812 of 1236 Page ID
                                                   #:5676

                       Project — Level Mitigation Measures
     Impact                                                                                 Project Consistency
                          (Implemented by Lead Agency)
                       material through dimensional planning, (3)           There is adequate landfill capacity for the Project's
                       increased recycled content, (4) use of               operational impact. Furthermore, AB 341 requires
                       reclaimed materials, and (5) use of structural       multi-family residential developments with five units
                       materials in a dual role as finish material (e.g.,   or more to provide for recycling services on site.
                       stained concrete flooring, unfinished ceilings,      Therefore, solid waste impacts from operation of the
                       etc.).                                               Project would be less than significant and no
                   •   Reuse of existing structure and shell in             mitigation measures are required. Applicant will
                       renovation projects. Design for deconstruction       adhere to the existing regulatory compliance
                       without compromising safety.                         measure recognized by the LADBS, which is outlined
                                                                            below.
                   •   Design for flexibility through the use of
                       moveable walls, raised floors, modular               •   RCM UTIL-2 - In compliance with AB341,
                       furniture, moveable task lighting and other              recycling bins shall be provided at appropriate
                       reusable building components.                            locations to promote recycling of paper, metal,
                   •   Development of indoor recycling program and              glass and other recyclable material. These bins
                       space. Discourage the siting of new landfills            shall be emptied and recycled accordingly as a
                       unless all other waste reduction and prevention          part of the proposed Project's regular solid waste
                       actions have been fully explored. If landfill            disposal program. The Project Applicant shall
                       siting or expansion is necessary, site landfills         only contract for waste disposal services with a
                       with an adequate landfill-owned, undeveloped             company that recycles solid waste in compliance
                       land buffer to minimize the potential adverse            with AB 341.
                       impacts of the landfill in neighboring
                       communities.
                   •   Locally generated waste should be disposed of
                       regionally, considering distance to disposal
                       site. Encourage disposal near where the waste
                       originates as much as possible. Promote green
                       technologies for long-distance transport of
                       waste (e.g., clean engines and clean
                       locomotives or electric rail for waste- by-rail
                       disposal systems) and consistency with

                                                          151
1465997.3



                                                                                                                           811
              Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 813 of 1236 Page ID
                                                   #:5677

                        Project — Level Mitigation Measures
     Impact                                                                    Project Consistency
                           (Implemented by Lead Agency)
                        SCAQMD and 2016 RTP/SCS policies can and
                        should be required.
                    •   Encourage waste reduction goals and practices
                        and look for opportunities for voluntary actions
                        to exceed the 50 percent waste diversion
                        target.
                    •   Encourage the development of local markets
                        for waste prevention, reduction, and recycling
                        practices by supporting recycled content and
                        green procurement policies, as well as other
                        waste prevention, reduction and recycling
                        practices. Develop ordinances that promote
                        waste prevention and recycling activities such
                        as: requiring waste prevention and recycling
                        efforts at all large events and venues;
                        implementing recycled content procurement
                        programs; and developing opportunities to
                        divert food waste away from landfills and
                        toward food banks and composting facilities.
                    •   Develop alternative waste management
                        strategies such as composting, recycling, and
                        conversion technologies.
                    •   Develop and site composting, recycling, and
                        conversion technology facilities that have
                        minimum environmental and health impacts.
                    •   Require the reuse and recycle construction and
                        demolition waste (including, but not limited to,
                        soil, vegetation, concrete, lumber, metal, and
                        cardboard).

                                                         152
1465997.3



                                                                                                     812
                  Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 814 of 1236 Page ID
                                                       #:5678

                             Project — Level Mitigation Measures
        Impact                                                                     Project Consistency
                                (Implemented by Lead Agency)

                         •   Integrate reuse and recycling into residential
                             industrial, institutional and commercial projects.
                         •   Provide recycling opportunities for residents,
                             the public, and tenant businesses.
                         •   Provide education and publicity about reducing
                             waste and available recycling services.
                         •   Continue to adopt programs to comply with
                             state solid waste diversion rate mandates and,
                             where possible, encourage further recycling to
                             exceed these rates.
                         •   Implement or expand city or county-wide
                             recycling and composting programs for
                             residents and businesses. This could include
                             extending the types of recycling services
                             offered (e.g., to include food and green waste
                             recycling) and providing public education and
                             publicity about recycling services.

USS-7: Potential to                   No mitigation required.
comply with federal,
state, and local
statutes and
regulations related to
solid waste.




                                                                153
   1465997.3



                                                                                                         813
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 815 of 1236 Page ID
                                     #:5679

                                               EXHIBIT 1

                                       Air Quality Impact Analysis




              1465997.3


                                                                          814
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 816 of 1236 Page ID
                                     #:5680




                         3568 Motor Avenue
                         AIR QUALITY IMPACT ANALYSIS
                         CITY OF LOS ANGELES




                         PREPARED BY:

                         Haseeb Qureshi
                         hqureshi@urbanxroads.com
                         (949) 336-5987

                         Alyssa Tamase
                         atamase@urbanxroads.com
                         (949) 336-5988


                         MAY 4, 2018




                         11469-03 AQ Report




                                                                          815
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 817 of 1236 Page ID
                                     #:5681




                                                                          816
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 818 of 1236 Page ID
                                     #:5682
                                                                                                       3568 Motor Avenue Air Quality Impact Analysis



                                                          TABLE OF CONTENTS
   TABLE OF CONTENTS ...........................................................................................................................I
   APPENDICES ......................................................................................................................................II
   LIST OF EXHIBITS ...............................................................................................................................III
   LIST OF TABLES .................................................................................................................................III
   LIST OF ABBREVIATED TERMS ........................................................................................................... IV
   EXECUTIVE SUMMARY ....................................................................................................................... 1
       Construction-Source Emissions ............................................................................................................... 1
       Operational-Source Emissions ................................................................................................................. 1
   1       INTRODUCTION ......................................................................................................................... 3
       1.1      Site Location.................................................................................................................................. 3
       1.2      Project Description........................................................................................................................ 3
       1.3      Standard Regulatory Requirements/Best Available Control Measures (BACMs) ......................... 3
       1.4      Construction-Source Mitigation Measures ................................................................................... 4
       1.5      Operational-Source Mitigation Measures .................................................................................... 4
   2       AIR QUALITY SETTING ................................................................................................................ 8
       2.1      South Coast Air Basin .................................................................................................................... 8
       2.2      Regional Climate ........................................................................................................................... 8
       2.3      Wind Patterns and Project Location ........................................................................................... 10
       2.4      Existing Air Quality ...................................................................................................................... 10
       2.5      Regional Air Quality .................................................................................................................... 13
       2.6      Local Air Quality .......................................................................................................................... 13
       2.7      Regulatory Background ............................................................................................................... 18
   3       PROJECT AIR QUALITY IMPACT ................................................................................................ 22
       3.1      Introduction ................................................................................................................................ 22
       3.2      Standards of Significance ............................................................................................................ 22
       3.3      Project-Related Sources of Potential Impact .............................................................................. 23
       3.4      Construction Emissions ............................................................................................................... 23
       3.5      Operational Emissions ................................................................................................................ 26
       3.6      Localized Significance - Construction Activity ............................................................................. 28
       3.7      Localized Significance – Long-Term Operational Activity ........................................................... 33
       3.8      CO “Hot Spot” Analysis ............................................................................................................... 33
       3.9      Air Quality Management Planning .............................................................................................. 35
       3.10     Toxic Air Pollutants During Project Construction and Operations.............................................. 37
       3.11     Potential Impacts to Sensitive Receptors ................................................................................... 44
       3.12     Odors ........................................................................................................................................... 45
       3.13     Cumulative Impacts .................................................................................................................... 45
   4       FINDINGS & CONCLUSIONS ...................................................................................................... 47
       4.1      Construction-Source Emissions................................................................................................... 47
       4.2      Operational-Source Emissions .................................................................................................... 47
   5       REFERENCES ............................................................................................................................ 49
   6       CERTIFICATION ........................................................................................................................ 51




   11469-04 AQ Report
                                                                                 I
                                                                                                                                                              817
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 819 of 1236 Page ID
                                     #:5683
                                                            3568 Motor Avenue Air Quality Impact Analysis



                                          APPENDICES
   APPENDIX 3.1:    STATE/FEDERAL ATTAINMENT STATUS OF CRITERIA POLLUTANTS
   APPENDIX 3.2:    CALEEMOD CONSTRUCTION EMISSIONS MODEL OUTPUTS
   APPENDIX 3.3:    CALEEMOD OPERATIONAL EMISSIONS MODEL OUTPUTS
   APPENDIX 3.4:    RISK CALCULATION AND AERMOD OUTPUTS




   11469-04 AQ Report
                                                 II
                                                                                                    818
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 820 of 1236 Page ID
                                     #:5684
                                                                                               3568 Motor Avenue Air Quality Impact Analysis



                                                          LIST OF EXHIBITS
   EXHIBIT 1-A:      LOCATION MAP ............................................................................................................. 5
   EXHIBIT 1-B:      SITE PLAN ...................................................................................................................... 6
   EXHIBIT 3-A:      RECEIVER LOCATIONS .................................................................................................. 30
   EXHIBIT 3-B:      MODELED SOURCES AND RECEPTORS FOR HRA ............................................................ 41



                                                            LIST OF TABLES
   TABLE 2-1: AMBIENT AIR QUALITY STANDARDS (1 OF 2).................................................................... 11
   TABLE 2-1: AMBIENT AIR QUALITY STANDARDS (2 OF 2).................................................................... 12
   TABLE 2-2: ATTAINMENT STATUS OF CRITERIA POLLUTANTS IN THE SOUTH COAST AIR BASIN (SCAB) 13
   TABLE 2-3: PROJECT AREA AIR QUALITY MONITORING SUMMARY 2014-2016.................................... 14
   TABLE 3-1: MAXIMUM DAILY EMISSIONS THRESHOLDS (1 OF 2) ........................................................ 22
   TABLE 3-1: MAXIMUM DAILY EMISSIONS THRESHOLDS (2 OF 2) ........................................................ 23
   TABLE 3-2: CONSTRUCTION DURATION............................................................................................. 25
   TABLE 3-3: EQUIPMENT LIST ............................................................................................................. 25
   TABLE 3-4: MAXIMUM DAILY CONSTRUCTION EMISSIONS SUMMARY ............................................... 26
   TABLE 3-5: MAXIMUM DAILY OPERATIONAL EMISSIONS SUMMARY ................................................. 28
   TABLE 3-6: MAXIMUM DAILY DISTURBED-ACREAGE .......................................................................... 32
   TABLE 3-7: LOCALIZED SIGNIFICANCE SUMMARY CONSTRUCTION (1 OF 2) ........................................ 33
   TABLE 3-8: CO MODEL RESULTS ........................................................................................................ 35
   TABLE 3-9: TRAFFIC VOLUMES .......................................................................................................... 35
   TABLE 3-10: SUMMARY OF RISK ATTRIBUTABLE TO PROJECT CONSTRUCTION .................................. 44




   11469-04 AQ Report
                                                                          III
                                                                                                                                                  819
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 821 of 1236 Page ID
                                     #:5685
                                                            3568 Motor Avenue Air Quality Impact Analysis



                               LIST OF ABBREVIATED TERMS
                    (1)             Reference
                    µg/m3           Microgram per Cubic Meter
                    AADT            Annual Average Daily Trips
                    AQIA            Air Quality Impact Analysis
                    AQMD            Air Quality Management District
                    AQMP            Air Quality Management Plan
                    ARB             California Air Resources Board
                    BACM            Best Available Control Measures
                    CAA             Federal Clean Air Act
                    CAAQS           California Ambient Air Quality Standards
                    CalEEMod        California Emissions Estimator Model
                    Caltrans        California Department of Transportation
                    CAPCOA          California Air Pollution Control Officers Association
                    CARB            California Air Resources Board
                    CCR             California Code of Regulations
                    CEQA            California Environmental Quality Act
                    CFR             Code of Federal Regulations
                    CO              Carbon Monoxide
                    DPM             Diesel Particulate Matter
                    EPA             Environmental Protection Agency
                    LST             Localized Significance Threshold
                    NAAQS           National Ambient Air Quality Standards
                    NO2             Nitrogen Dioxide
                    NOx             Oxides of Nitrogen
                    Pb              Lead
                    PM10            Particulate Matter 10 microns in diameter or less
                    PM2.5           Particulate Matter 2.5 microns in diameter or less
                    PPM             Parts Per Million
                    Project         3568 Motor Avenue
                    ROG             Reactive Organic Gases
                    SCAB            South Coast Air Basin
                    SCAQMD          South Coast Air Quality Management District
                    SIPs            State Implementation Plans
                    SRA             Source Receptor Area
                    TAC             Toxic Air Contaminant
                    TIA             Traffic Impact Analysis


   11469-04 AQ Report
                                              IV
                                                                                                    820
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 822 of 1236 Page ID
                                     #:5686
                                                    3568 Motor Avenue Air Quality Impact Analysis



                    TOG        Total Organic Gases
                    VMT        Vehicle Miles Traveled
                    VOC        Volatile Organic Compounds
                    VPH        Vehicles Per Hour




   11469-04 AQ Report
                                        V
                                                                                            821
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 823 of 1236 Page ID
                                     #:5687
                                                         3568 Motor Avenue Air Quality Impact Analysis



                           This page intentionally left blank




   11469-04 AQ Report
                                          VI
                                                                                                 822
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 824 of 1236 Page ID
                                     #:5688
                                                               3568 Motor Avenue Air Quality Impact Analysis




   EXECUTIVE SUMMARY

   CONSTRUCTION-SOURCE EMISSIONS
   REGIONAL IMPACTS

   For regional emissions, the Project would not exceed the numerical thresholds of significance
   established by the South Coast Air Quality Management District (SCAQMD). Thus a less than
   significant impact would occur for Project-related construction-source emissions and no
   mitigation is required.
   LOCALIZED IMPACTS

   For localized emissions, the Project would not exceed the SCAQMD’s localized significance
   threshold. Thus a less than significant impact would occur and no mitigation is required.
   Project construction-source emissions would not conflict with the applicable Air Quality
   Management Plan (AQMP).
   ODORS

   Established requirements addressing construction equipment operations, and construction
   material use, storage, and disposal requirements act to minimize odor impacts that may result
   from construction activities. Moreover, construction-source odor emissions would be
   temporary, short-term, and intermittent in nature and would not result in persistent impacts
   that would affect substantial numbers of people. Potential construction-source odor impacts
   are therefore considered less-than-significant.

   OPERATIONAL-SOURCE EMISSIONS
   REGIONAL IMPACTS

   For regional emissions, the Project would not exceed the numerical thresholds of significance
   established by the SCAQMD. Thus, a less than significant impact would occur for Project-related
   operational-source emissions and no mitigation is required.
   LOCALIZED IMPACTS

   Project operational-source emissions would not result in or cause a significant localized air
   quality impact as discussed in the operational LSTs section of this report. The proposed Project
   would not result in a significant CO “hotspot” as a result of Project related traffic during
   ongoing operations, nor would the Project result in a significant adverse health impact as
   discussed in Section 3.8, thus a less than significant impact to sensitive receptors during
   operational activity is expected.




   11469-04 AQ Report
                                                  1
                                                                                                       823
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 825 of 1236 Page ID
                                     #:5689
                                                                3568 Motor Avenue Air Quality Impact Analysis



   ODORS

   Substantial odor-generating sources include land uses such as agricultural activities, feedlots,
   wastewater treatment facilities, landfills or various heavy industrial uses. The Project does not
   propose any such uses or activities that would result in potentially significant operational-
   source odor impacts. Potential sources of operational odors generated by the Project would
   include disposal of miscellaneous residential refuse. Moreover, SCAQMD Rule 402 acts to
   prevent occurrences of odor nuisances (1). Consistent with City requirements, all Project-
   generated refuse would be stored in covered containers and removed at regular intervals in
   compliance with solid waste regulations. Potential operational-source odor impacts are
   therefore considered less-than-significant.




   11469-04 AQ Report
                                                  2
                                                                                                        824
 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 826 of 1236 Page ID
                                      #:5690
                                                                  3568 Motor Avenue Air Quality Impact Analysis



1         INTRODUCTION
This report presents the results of the air quality impact analysis (AQIA) prepared by Urban
Crossroads, Inc., for the 3568 Motor Avenue (referred to as “Project”).
The purpose of this AQIA is to evaluate the potential impacts to air quality associated with
construction and operation of the proposed Project in response to an appeal filed to the
California Environmental Qualiaty Act (CEQA) documentation prepared for the Project and
recommend measures to mitigate impacts considered potentially significant in comparison to
established regulatory thresholds.

1.1       SITE LOCATION
The proposed 3568 Motor Avenue Project is located at the northern corner of the intersection
of Motor Avenue and Tabor Street in the City of Los Angeles, as shown on Exhibit 1-A. Existing
residential and commercial/office land uses are located south, east, and west of the Project
site, and Palms is located north of Project site boundary and is separated by a 20-foot wide
alley.

1.2       PROJECT DESCRIPTION
The Project is proposed to include the development of 42 multi-family residential dwelling units
and 1,800 square feet of retail use, as shown on Exhibit 1-B. For the purposes of this AQIA, it is
assumed that the Project will be constructed and at full occupancy in 2020.

1.3       STANDARD REGULATORY REQUIREMENTS/BEST AVAILABLE CONTROL MEASURES (BACMS)
Measures listed below (or equivalent language) shall appear on all Project grading plans,
construction specifications and bid documents, and the City shall ensure such language is
incorporated prior to issuance of any development permits.
SCAQMD Rules that are currently applicable during construction activity for this Project include
but are not limited to: Rule 1113 (Architectural Coatings) (2); Rule 431.2 (Low Sulfur Fuel); Rule
403 (Fugitive Dust) (3); and Rule 1186 / 1186.1 (Street Sweepers) (4). It should be noted that
BACMs are not mitigation as they are standard regulatory requirements.
The following measures shall be incorporated into Project plans and specifications as
implementation of Rule 403 (4):
      •   All clearing, grading, earth-moving, or excavation activities shall cease when winds exceed 25
          mph per SCAQMD guidelines in order to limit fugitive dust emissions.
      •   The contractor shall ensure that all disturbed unpaved roads and disturbed areas within the
          Project are watered at least three (3) times daily during dry weather. Watering, with complete
          coverage of disturbed areas, shall occur at least three times a day, preferably in the mid-
          morning, afternoon, and after work is done for the day.
      •   The contractor shall ensure that traffic speeds on unpaved roads and Project site areas are
          reduced to 15 miles per hour or less.


11469-04 AQ Report
                                                    3
                                                                                                                  825
 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 827 of 1236 Page ID
                                      #:5691
                                                          3568 Motor Avenue Air Quality Impact Analysis



1.4     CONSTRUCTION-SOURCE MITIGATION MEASURES
Project construction-source emissions will be less than significant. Therefore, no mitigation
measures are required.

1.5     OPERATIONAL-SOURCE MITIGATION MEASURES
Project operational-source emissions will be less than significant. Therefore, no mitigation
measures are required.




11469-04 AQ Report
                                             4
                                                                                                          826
 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 828 of 1236 Page ID
                                      #:5692
                                                  3568 Motor Avenue Air Quality Impact Analysis



                          EXHIBIT 1-A: LOCATION MAP




11469-04 AQ Report
                                     5
                                                                                                  827
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 829 of 1236 Page ID
                                     #:5693
                                                     3568 Motor Avenue Air Quality Impact Analysis



                            EXHIBIT 1-B: SITE PLAN




11469-04 AQ Report
                                      6
                                                                                                     828
 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 830 of 1236 Page ID
                                      #:5694
                                                      3568 Motor Avenue Air Quality Impact Analysis



                        This page intentionally left blank




11469-04 AQ Report
                                        7
                                                                                                      829
 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 831 of 1236 Page ID
                                      #:5695
                                                             3568 Motor Avenue Air Quality Impact Analysis




2       AIR QUALITY SETTING
This section provides an overview of the existing air quality conditions in the Project area and
region.

2.1     SOUTH COAST AIR BASIN
The Project site is located in the South Coast Air Basin (SCAB) within the jurisdiction of SCAQMD
(5). The SCAQMD was created by the 1977 Lewis-Presley Air Quality Management Act, which
merged four county air pollution control bodies into one regional district. Under the Act, the
SCAQMD is responsible for bringing air quality in areas under its jurisdiction into conformity
with federal and state air quality standards. As discussed above, the Project site is located
within the South Coast Air Basin, a 6,745-square mile subregion of the SCAQMD, which includes
portions of Los Angeles, Riverside, and San Bernardino Counties, and all of Orange County. The
larger South Coast district boundary includes 10,743 square miles.
The SCAB is bound by the Pacific Ocean to the west and the San Gabriel, San Bernardino, and
San Jacinto Mountains to the north and east. The Los Angeles County portion of the Mojave
Desert Air Basin is bound by the San Gabriel Mountains to the south and west, the Los Angeles /
Kern County border to the north, and the Los Angeles / San Bernardino County border to the
east. The Riverside County portion of the Salton Sea Air Basin is bound by the San Jacinto
Mountains in the west and spans eastward up to the Palo Verde Valley.

2.2     REGIONAL CLIMATE
The regional climate has a substantial influence on air quality in the SCAB. In addition, the
temperature, wind, humidity, precipitation, and amount of sunshine influence the air quality.
The annual average temperatures throughout the SCAB vary from the low to middle 60s
(degrees Fahrenheit). Due to a decreased marine influence, the eastern portion of the SCAB
shows greater variability in average annual minimum and maximum temperatures. January is
the coldest month throughout the SCAB, with average minimum temperatures of 47°F in
downtown Los Angeles and 36°F in San Bernardino. All portions of the SCAB have recorded
maximum temperatures above 100°F.
Although the climate of the SCAB can be characterized as semi-arid, the air near the land
surface is quite moist on most days because of the presence of a marine layer. This shallow
layer of sea air is an important modifier of SCAB climate. Humidity restricts visibility in the
SCAB, and the conversion of sulfur dioxide to sulfates is heightened in air with high relative
humidity. The marine layer provides an environment for that conversion process, especially
during the spring and summer months. The annual average relative humidity within the SCAB is
71 percent along the coast and 59 percent inland. Since the ocean effect is dominant, periods
of heavy early morning fog are frequent and low stratus clouds are a characteristic feature.
These effects decrease with distance from the coast.




11469-04 AQ Report
                                               8
                                                                                                             830
 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 832 of 1236 Page ID
                                      #:5696
                                                             3568 Motor Avenue Air Quality Impact Analysis



More than 90 percent of the SCAB’s rainfall occurs from November through April. The annual
average rainfall varies from approximately nine inches in Riverside to fourteen inches in
downtown Los Angeles. Monthly and yearly rainfall totals are extremely variable. Summer
rainfall usually consists of widely scattered thunderstorms near the coast and slightly heavier
shower activity in the eastern portion of the SCAB with frequency being higher near the coast.
Due to its generally clear weather, about three-quarters of available sunshine is received in the
SCAB. The remaining one-quarter is absorbed by clouds. The ultraviolet portion of this
abundant radiation is a key factor in photochemical reactions. On the shortest day of the year
there are approximately 10 hours of possible sunshine, and on the longest day of the year there
are approximately 14 1/2 hours of possible sunshine.
The importance of wind to air pollution is considerable. The direction and speed of the wind
determines the horizontal dispersion and transport of the air pollutants. During the late
autumn to early spring rainy season, the SCAB is subjected to wind flows associated with the
traveling storms moving through the region from the northwest. This period also brings five to
ten periods of strong, dry offshore winds, locally termed “Santa Anas” each year. During the
dry season, which coincides with the months of maximum photochemical smog concentrations,
the wind flow is bimodal, typified by a daytime onshore sea breeze and a nighttime offshore
drainage wind. Summer wind flows are created by the pressure differences between the
relatively cold ocean and the unevenly heated and cooled land surfaces that modify the general
northwesterly wind circulation over southern California. Nighttime drainage begins with the
radiational cooling of the mountain slopes. Heavy, cool air descends the slopes and flows
through the mountain passes and canyons as it follows the lowering terrain toward the ocean.
Another characteristic wind regime in the SCAB is the “Catalina Eddy,” a low level cyclonic
(counterclockwise) flow centered over Santa Catalina Island which results in an offshore flow to
the southwest. On most spring and summer days, some indication of an eddy is apparent in
coastal sections.
In the SCAB, there are two distinct temperature inversion structures that control vertical mixing
of air pollution. During the summer, warm high-pressure descending (subsiding) air is undercut
by a shallow layer of cool marine air. The boundary between these two layers of air is a
persistent marine subsidence/inversion. This boundary prevents vertical mixing which
effectively acts as an impervious lid to pollutants over the entire SCAB. The mixing height for
the inversion structure is normally situated 1,000 to 1,500 feet above mean sea level.
A second inversion-type forms in conjunction with the drainage of cool air off the surrounding
mountains at night followed by the seaward drift of this pool of cool air. The top of this layer
forms a sharp boundary with the warmer air aloft and creates nocturnal radiation inversions.
These inversions occur primarily in the winter, when nights are longer and onshore flow is
weakest. They are typically only a few hundred feet above mean sea level. These inversions
effectively trap pollutants, such as NOX and CO from vehicles, as the pool of cool air drifts
seaward. Winter is therefore a period of high levels of primary pollutants along the coastline.




11469-04 AQ Report
                                               9
                                                                                                             831
 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 833 of 1236 Page ID
                                      #:5697
                                                             3568 Motor Avenue Air Quality Impact Analysis



2.3     WIND PATTERNS AND PROJECT LOCATION
The distinctive climate of the Project area and the SCAB is determined by its terrain and
geographical location. The Basin is located in a coastal plain with connecting broad valleys and
low hills, bounded by the Pacific Ocean in the southwest quadrant with high mountains forming
the remainder of the perimeter.
Wind patterns across the south coastal region are characterized by westerly and southwesterly
on-shore winds during the day and easterly or northeasterly breezes at night. Winds are
characteristically light although the speed is somewhat greater during the dry summer months
than during the rainy winter season.

2.4     EXISTING AIR QUALITY
Existing air quality is measured at established SCAQMD air quality monitoring stations.
Monitored air quality is evaluated and in the context of ambient air quality standards. These
standards are the levels of air quality that are considered safe, with an adequate margin of
safety, to protect the public health and welfare. National Ambient Air Quality Standards
(NAAQS) and California Ambient Air Quality Standards (CAAQS) currently in effect, as well
health effects of each pollutant regulated under these standards are shown in Table 2-1 (6) (7).
The determination of whether a region’s air quality is healthful or unhealthful is determined by
comparing contaminant levels in ambient air samples to the state and federal standards
presented in Table 2-1. The air quality in a region is considered to be in attainment by the state
if the measured ambient air pollutant levels for O3, CO, SO2, NO2, PM10, and PM2.5 are not
equaled or exceeded at any time in any consecutive three-year period; and the federal
standards (other than O3, PM10, PM2.5, and those based on annual averages or arithmetic
mean) are not exceeded more than once per year. The O3 standard is attained when the fourth
highest eight-hour concentration in a year, averaged over three years, is equal to or less than
the standard. For PM10, the 24-hour standard is attained when the expected number of days
per calendar year with a 24-hour average concentration above 150 µg/m3 is equal to or less
than one. For PM2.5, the 24 hour standard is attained when 98 percent of the daily
concentrations, averaged over three years, are equal to or less than the standard.




11469-04 AQ Report
                                               10
                                                                                                             832
 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 834 of 1236 Page ID
                                      #:5698
                                                         3568 Motor Avenue Air Quality Impact Analysis



                     TABLE 2-1: AMBIENT AIR QUALITY STANDARDS (1 OF 2)




11469-04 AQ Report
                                            11
                                                                                                         833
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 835 of 1236 Page ID
                                     #:5699
                                                            3568 Motor Avenue Air Quality Impact Analysis



                        TABLE 2-1: AMBIENT AIR QUALITY STANDARDS (2 OF 2)




   11469-04 AQ Report
                                               12
                                                                                                    834
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 836 of 1236 Page ID
                                     #:5700
                                                                                            3568 Motor Avenue Air Quality Impact Analysis



   2.5       REGIONAL AIR QUALITY
   The SCAQMD monitors levels of various criteria pollutants at 38 permanent monitoring stations
   and 5 single-pollutant source Lead (Pb) air monitoring sites throughout the air district (8). In
   2015, the federal and state ambient air quality standards (NAAQS and CAAQS) were exceeded
   on one or more days for ozone, PM10, and PM2.5 at most monitoring locations (9). No areas
   of the SCAB exceeded federal or state standards for NO2, SO2, CO, sulfates or lead. See Table
   2-2 for attainment designations for the SCAB (10). Appendix 3.2 provides geographic
   representation of the state and federal attainment status for applicable criteria pollutants
   within the SCAB.

       TABLE 2-2: ATTAINMENT STATUS OF CRITERIA POLLUTANTS IN THE SOUTH COAST AIR BASIN (SCAB)

   Criteria Pollutant                             State Designation                              Federal Designation
   Ozone - 1hour standard                         Nonattainment                                  Nonattainment (“extreme”)
   Ozone - 8 hour standard                        Nonattainment                                  Nonattainment (“extreme”)

   PM10                                           Nonattainment                                  Attainment (Maintenance)

   PM2.5                                          Nonattainment                                  Nonattainment (“serious”)

   Carbon Monoxide                                Attainment                                     Attainment (Maintenance)
   Nitrogen Dioxide                               Attainment                                     Unclassifiable/Attainment
   Sulfur Dioxide                                 Attainment                                     Unclassifiable/Attainment
   Lead1                                          Attainment                                     Nonattainment (Partial)
   Source: State/Federal designations were taken from http://www.arb.ca.gov/desig/adm/adm.htm
   Note: See Appendix 3.2 for a detailed map of State/National Area Designations within the South Coast Air Basin


   2.6       LOCAL AIR QUALITY
   Relative to the Project site, the nearest long-term air quality monitoring site for Ozone (O3),
   Carbon Monoxide (CO), and Nitrogen Dioxide (NO2)is the South Coast Air Quality Management
   District Northwest Coastal LA County monitoring station (SRA 2), located approximately 3.37
   miles northwest of the Project site. Data for Particulate Matter (PM10) and Ultra-Fine
   Particulates (PM2.5) was obtained from the Central LA monitoring station (SRA 1) 10.56 miles
   northeast of the Project site. It should be noted that the Central LA station was utilized in lieu
   of the Northwest Coastal LA County monitoring station only where data was not available from
   the nearest monitoring site.
   The most recent three (3) years of data available is shown on Table 2-3 and identifies the
   number of days ambient air quality standards were exceeded for the study area, which is was
   considered to be representative of the local air quality at the Project site (11). Additionally,



   1
    The Federal nonattainment designation for lead is only applicable towards the Los Angeles County portion of the
   SCAB.


   11469-04 AQ Report
                                                                        13
                                                                                                                                     835
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 837 of 1236 Page ID
                                     #:5701
                                                                                             3568 Motor Avenue Air Quality Impact Analysis



   data for SO2 has been omitted as attainment is regularly met in the South Coast Air Basin and
   few monitoring stations measure SO2 concentrations.

                     TABLE 2-3: PROJECT AREA AIR QUALITY MONITORING SUMMARY 2014-2016

                                                                                                                            YEAR
   POLLUTANT                                                                          STANDARD
                                                                                                                 2014        2015         2016
                                                                   Ozone (O3)
   Maximum 1-Hour Concentration (ppm)                                                                           0.116       0.102        0.085
   Maximum 8-Hour Concentration (ppm)                                                                           0.094       0.072        0.073
   Number of Days Exceeding State 1-Hour Standard                                     > 0.09 ppm                   1.0          2.0               0
   Number of Days Exceeding State 8-Hour Standard                                     > 0.07 ppm                   6.0          3.0          2.0
   Number of Days Exceeding Federal 1-Hour Standard                                   > 0.12 ppm                      0           0               0
   Number of Days Exceeding Federal 8-Hour Standard                                   > 0.070 ppm                  5.0          2.0          2.0
   Number of Days Exceeding Health Advisory                                           ≥ 0.15 ppm                     --           --              --
                                                          Carbon Monoxide (CO)
   Maximum 1-Hour Concentration (ppm)                                                                              2.0          1.6          2.2
   Maximum 8-Hour Concentration (ppm)                                                                              1.3          1.4          1.1
   Number of Days Exceeding Federal 1-Hour Standard                                   > 35 ppm                       --           --              --
                                                         Nitrogen Dioxide (NO2)*
   Maximum 1-Hour Concentration (ppm)                                                                           0.064       0.068        0.055
   Annual Arithmetic Mean Concentration (ppm)                                                                   0.013       0.012        0.012
   Number of Days Exceeding State 1-Hour Standard                                     > 0.18 ppm                     --           --              --
                                               Particulate Matter ≤ 10 Microns (PM10)
   Maximum 24-Hour Concentration (µg/m3)                                                                          87.0        88.0         67.0
   Annual Arithmetic Mean (µg/m3)                                                                                 35.4        33.0         32.4
   Number of Samples                                                                                            359.0       336.0        277.0
                                                                                                    3              32.        26.0         18.0
   Number of Samples Exceeding State Standard                                         > 50 µg/m
                                                                                                        3             0           0               0
   Number of Samples Exceeding Federal Standard                                       > 150 µg/m
                                              Particulate Matter ≤ 2.5 Microns (PM2.5)*
   Maximum 24-Hour Concentration (µg/m3)                                                                          59.9        56.4         44.4
   Annual Arithmetic Mean (µg/m3)                                                                                 12.4        12.4         11.8
                                                                                                    3
   Number of Samples Exceeding Federal 24-Hour Standard                               > 35 µg/m                       6           7               2
   -- = data not available from SCAQMD or ARB; *Data from the Riverside County 2 monitoring station is only available up to year 2014. As such,
       data from the Lake Elsinore monitoring station is used for the year 2015.


   Criteria pollutants are pollutants that are regulated through the development of human health
   based and/or environmentally based criteria for setting permissible levels. Criteria pollutants,
   their typical sources, and effects are identified below:




   11469-04 AQ Report
                                                                        14
                                                                                                                                             836
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 838 of 1236 Page ID
                                     #:5702
                                                                       3568 Motor Avenue Air Quality Impact Analysis



       •   Carbon Monoxide (CO): Is a colorless, odorless gas produced by the incomplete combustion of
           carbon-containing fuels, such as gasoline or wood. CO concentrations tend to be the highest
           during the winter morning, when little to no wind and surface-based inversions trap the
           pollutant at ground levels. Because CO is emitted directly from internal combustion engines,
           unlike ozone, motor vehicles operating at slow speeds are the primary source of CO in the Basin.
           The highest ambient CO concentrations are generally found near congested transportation
           corridors and intersections.
       •   Sulfur Dioxide (SO2): Is a colorless, extremely irritating gas or liquid. It enters the atmosphere as
           a pollutant mainly as a result of burning high sulfur-content fuel oils and coal and from chemical
           processes occurring at chemical plants and refineries. When SO2 oxidizes in the atmosphere, it
           forms sulfates (SO4). Collectively, these pollutants are referred to as sulfur oxides (SOX).
       •   Nitrogen Oxides (Oxides of Nitrogen, or NOx): Nitrogen oxides (NOx) consist of nitric oxide (NO),
           nitrogen dioxide (NO2) and nitrous oxide (N2O) and are formed when nitrogen (N2) combines
           with oxygen (O2). Their lifespan in the atmosphere ranges from one to seven days for nitric
           oxide and nitrogen dioxide, to 170 years for nitrous oxide. Nitrogen oxides are typically created
           during combustion processes, and are major contributors to smog formation and acid
           deposition. NO2 is a criteria air pollutant, and may result in numerous adverse health effects; it
           absorbs blue light, resulting in a brownish-red cast to the atmosphere and reduced visibility. Of
           the seven types of nitrogen oxide compounds, NO2 is the most abundant in the atmosphere. As
           ambient concentrations of NO2 are related to traffic density, commuters in heavy traffic may be
           exposed to higher concentrations of NO2 than those indicated by regional monitors.
       •   Ozone (O3): Is a highly reactive and unstable gas that is formed when volatile organic
           compounds (VOCs) and nitrogen oxides (NOX), both byproducts of internal combustion engine
           exhaust, undergo slow photochemical reactions in the presence of sunlight. Ozone
           concentrations are generally highest during the summer months when direct sunlight, light
           wind, and warm temperature conditions are favorable to the formation of this pollutant.
       •   PM10 (Particulate Matter less than 10 microns): A major air pollutant consisting of tiny solid or
           liquid particles of soot, dust, smoke, fumes, and aerosols. The size of the particles (10 microns
           or smaller, about 0.0004 inches or less) allows them to easily enter the lungs where they may be
           deposited, resulting in adverse health effects. PM10 also causes visibility reduction and is a
           criteria air pollutant.
       •   PM2.5 (Particulate Matter less than 2.5 microns): A similar air pollutant consisting of tiny solid
           or liquid particles which are 2.5 microns or smaller (which is often referred to as fine particles).
           These particles are formed in the atmosphere from primary gaseous emissions that include
           sulfates formed from SO2 release from power plants and industrial facilities and nitrates that
           are formed from NOX release from power plants, automobiles and other types of combustion
           sources. The chemical composition of fine particles highly depends on location, time of year,
           and weather conditions. PM2.5 is a criteria air pollutant.
       •   Volatile Organic Compounds (VOC): Volatile organic compounds are hydrocarbon compounds
           (any compound containing various combinations of hydrogen and carbon atoms) that exist in
           the ambient air. VOCs contribute to the formation of smog through atmospheric photochemical
           reactions and/or may be toxic. Compounds of carbon (also known as organic compounds) have
           different levels of reactivity; that is, they do not react at the same speed or do not form ozone
           to the same extent when exposed to photochemical processes. VOCs often have an odor, and
           some examples include gasoline, alcohol, and the solvents used in paints. Exceptions to the VOC
           designation include: carbon monoxide, carbon dioxide, carbonic acid, metallic carbides or


   11469-04 AQ Report
                                                       15
                                                                                                                837
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 839 of 1236 Page ID
                                     #:5703
                                                                     3568 Motor Avenue Air Quality Impact Analysis



           carbonates, and ammonium carbonate. VOCs are a criteria pollutant since they are a precursor
           to O3, which is a criteria pollutant. The SCAQMD uses the terms VOC and ROG (see below)
           interchangeably.
       •   Reactive Organic Gases (ROG): Similar to VOC, Reactive Organic Gases (ROG) are also precursors
           in forming ozone and consist of compounds containing methane, ethane, propane, butane, and
           longer chain hydrocarbons, which are typically the result of some type of
           combustion/decomposition process. Smog is formed when ROG and nitrogen oxides react in
           the presence of sunlight. ROGs are a criteria pollutant since they are a precursor to O3, which is
           a criteria pollutant. The SCAQMD uses the terms ROG and VOC (see previous) interchangeably.
       •   Lead (Pb): Lead is a heavy metal that is highly persistent in the environment. In the past, the
           primary source of lead in the air was emissions from vehicles burning leaded gasoline. As a
           result of the removal of lead from gasoline, there have been no violations at any of the
           SCAQMD’s regular air monitoring stations since 1982. Currently, emissions of lead are largely
           limited to stationary sources such as lead smelters. It should be noted that the Project is not
           anticipated to generate a quantifiable amount of lead emissions. Lead is a criteria air pollutant.

   Health Effects of Air Pollutants
   Ozone
   Individuals exercising outdoors, children, and people with preexisting lung disease, such as
   asthma and chronic pulmonary lung disease, are considered to be the most susceptible sub-
   groups for ozone effects. Short-term exposure (lasting for a few hours) to ozone at levels
   typically observed in Southern California can result in breathing pattern changes, reduction of
   breathing capacity, increased susceptibility to infections, inflammation of the lung tissue, and
   some immunological changes. Elevated ozone levels are associated with increased school
   absences. In recent years, a correlation between elevated ambient ozone levels and increases
   in daily hospital admission rates, as well as mortality, has also been reported. An increased risk
   for asthma has been found in children who participate in multiple sports and live in
   communities with high ozone levels.
   Ozone exposure under exercising conditions is known to increase the severity of the responses
   described above. Animal studies suggest that exposure to a combination of pollutants that
   includes ozone may be more toxic than exposure to ozone alone. Although lung volume and
   resistance changes observed after a single exposure diminish with repeated exposures,
   biochemical and cellular changes appear to persist, which can lead to subsequent lung
   structural changes.
   Carbon Monoxide
   Individuals with a deficient blood supply to the heart are the most susceptible to the adverse
   effects of CO exposure. The effects observed include earlier onset of chest pain with exercise,
   and electrocardiograph changes indicative of decreased oxygen supply to the heart. Inhaled CO
   has no direct toxic effect on the lungs, but exerts its effect on tissues by interfering with oxygen
   transport and competing with oxygen to combine with hemoglobin present in the blood to
   form carboxyhemoglobin (COHb). Hence, conditions with an increased demand for oxygen
   supply can be adversely affected by exposure to CO. Individuals most at risk include fetuses,


   11469-04 AQ Report
                                                      16
                                                                                                              838
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 840 of 1236 Page ID
                                     #:5704
                                                                3568 Motor Avenue Air Quality Impact Analysis



   patients with diseases involving heart and blood vessels, and patients with chronic hypoxemia
   (oxygen deficiency) as seen at high altitudes.
   Reduction in birth weight and impaired neurobehavioral development have been observed in
   animals chronically exposed to CO, resulting in COHb levels similar to those observed in
   smokers. Recent studies have found increased risks for adverse birth outcomes with exposure
   to elevated CO levels; these include pre-term births and heart abnormalities.
   Particulate Matter
   A consistent correlation between elevated ambient fine particulate matter (PM10 and PM2.5)
   levels and an increase in mortality rates, respiratory infections, number and severity of asthma
   attacks and the number of hospital admissions has been observed in different parts of the
   United States and various areas around the world. In recent years, some studies have reported
   an association between long-term exposure to air pollution dominated by fine particles and
   increased mortality, reduction in life-span, and an increased mortality from lung cancer.
   Daily fluctuations in PM2.5 concentration levels have also been related to hospital admissions
   for acute respiratory conditions in children, to school and kindergarten absences, to a decrease
   in respiratory lung volumes in normal children, and to increased medication use in children and
   adults with asthma. Recent studies show lung function growth in children is reduced with long
   term exposure to particulate matter.
   The elderly, people with pre-existing respiratory or cardiovascular disease, and children appear
   to be more susceptible to the effects of high levels of PM10 and PM2.5.
   Nitrogen Dioxide
   Population-based studies suggest that an increase in acute respiratory illness, including
   infections and respiratory symptoms in children (not infants), is associated with long-term
   exposure to NO2 at levels found in homes with gas stoves, which are higher than ambient levels
   found in Southern California. Increase in resistance to air flow and airway contraction is
   observed after short-term exposure to NO2 in healthy subjects. Larger decreases in lung
   functions are observed in individuals with asthma or chronic obstructive pulmonary disease
   (e.g., chronic bronchitis, emphysema) than in healthy individuals, indicating a greater
   susceptibility of these sub-groups.
   In animals, exposure to levels of NO2 considerably higher than ambient concentrations results
   in increased susceptibility to infections, possibly due to the observed changes in cells involved
   in maintaining immune functions. The severity of lung tissue damage associated with high levels
   of ozone exposure increases when animals are exposed to a combination of ozone and NO2.
   Sulfur Dioxide
   A few minutes of exposure to low levels of SO2 can result in airway constriction in some
   asthmatics, all of whom are sensitive to its effects. In asthmatics, increase in resistance to air
   flow, as well as reduction in breathing capacity leading to severe breathing difficulties, are




   11469-04 AQ Report
                                                  17
                                                                                                         839
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 841 of 1236 Page ID
                                     #:5705
                                                                3568 Motor Avenue Air Quality Impact Analysis



   observed after acute exposure to SO2. In contrast, healthy individuals do not exhibit similar
   acute responses even after exposure to higher concentrations of SO2.
   Animal studies suggest that despite SO2 being a respiratory irritant, it does not cause
   substantial lung injury at ambient concentrations. However, very high levels of exposure can
   cause lung edema (fluid accumulation), lung tissue damage, and sloughing off of cells lining the
   respiratory tract.
   Some population-based studies indicate that the mortality and morbidity effects associated
   with fine particles show a similar association with ambient SO2 levels. In these studies, efforts
   to separate the effects of SO2 from those of fine particles have not been successful. It is not
   clear whether the two pollutants act synergistically or one pollutant alone is the predominant
   factor.
   Lead
   Fetuses, infants, and children are more sensitive than others to the adverse effects of Pb
   exposure. Exposure to low levels of Pb can adversely affect the development and function of
   the central nervous system, leading to learning disorders, distractibility, inability to follow
   simple commands, and lower intelligence quotient. In adults, increased Pb levels are associated
   with increased blood pressure.
   Pb poisoning can cause anemia, lethargy, seizures, and death; although it appears that there
   are no direct effects of Pb on the respiratory system. Pb can be stored in the bone from early
   age environmental exposure, and elevated blood Pb levels can occur due to breakdown of bone
   tissue during pregnancy, hyperthyroidism (increased secretion of hormones from the thyroid
   gland) and osteoporosis (breakdown of bony tissue). Fetuses and breast-fed babies can be
   exposed to higher levels of Pb because of previous environmental Pb exposure of their
   mothers.
   Odors
   The science of odor as a health concern is still new. Merely identifying the hundreds of VOCs
   that cause odors poses a big challenge. Offensive odors can potentially affect human health in
   several ways. First, odorant compounds can irritate the eye, nose, and throat, which can reduce
   respiratory volume. Second, studies have shown that the VOCs that cause odors can stimulate
   sensory nerves to cause neurochemical changes that might influence health, for instance, by
   compromising the immune system. Finally, unpleasant odors can trigger memories or attitudes
   linked to unpleasant odors, causing cognitive and emotional effects such as stress.

   2.7     REGULATORY BACKGROUND
   2.7.1 FEDERAL REGULATIONS

   The U.S. EPA is responsible for setting and enforcing the NAAQS for O3, CO, NOx, SO2, PM10,
   and lead (6). The U.S. EPA has jurisdiction over emissions sources that are under the authority
   of the federal government including aircraft, locomotives, and emissions sources outside state
   waters (Outer Continental Shelf). The U.S. EPA also establishes emission standards for vehicles


   11469-04 AQ Report
                                                  18
                                                                                                         840
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 842 of 1236 Page ID
                                     #:5706
                                                                  3568 Motor Avenue Air Quality Impact Analysis



   sold in states other than California. Automobiles sold in California must meet the stricter
   emission requirements of the CARB.
   The Federal Clean Air Act (CAA) was first enacted in 1955, and has been amended numerous
   times in subsequent years (1963, 1965, 1967, 1970, 1977, and 1990). The CAA establishes the
   federal air quality standards, the NAAQS, and specifies future dates for achieving compliance
   (12). The CAA also mandates that states submit and implement State Implementation Plans
   (SIPs) for local areas not meeting these standards. These plans must include pollution control
   measures that demonstrate how the standards will be met.
   The 1990 amendments to the CAA that identify specific emission reduction goals for areas not
   meeting the NAAQS require a demonstration of reasonable further progress toward attainment
   and incorporate additional sanctions for failure to attain or to meet interim milestones. The
   sections of the CAA most directly applicable to the development of the Project site include Title
   I (Non-Attainment Provisions) and Title II (Mobile Source Provisions). Title I provisions were
   established with the goal of attaining the NAAQS for the following criteria pollutants O3, NO2,
   SO2, PM10, CO, PM2.5, and lead. The NAAQS were amended in July 1997 to include an
   additional standard for O3 and to adopt a NAAQS for PM2.5. Table 3-1 (previously presented)
   provides the NAAQS within the basin.
   Mobile source emissions are regulated in accordance with Title II provisions. These provisions
   require the use of cleaner burning gasoline and other cleaner burning fuels such as methanol
   and natural gas. Automobile manufacturers are also required to reduce tailpipe emissions of
   hydrocarbons and nitrogen oxides (NOx). NOx is a collective term that includes all forms of
   nitrogen oxides (NO, NO2, NO3) which are emitted as byproducts of the combustion process.
   2.7.2 CALIFORNIA REGULATIONS

   The CARB, which became part of the California EPA in 1991, is responsible for ensuring
   implementation of the California Clean Air Act (AB 2595), responding to the federal CAA, and
   for regulating emissions from consumer products and motor vehicles. The California CAA
   mandates achievement of the maximum degree of emissions reductions possible from
   vehicular and other mobile sources in order to attain the state ambient air quality standards by
   the earliest practical date. The CARB established the CAAQS for all pollutants for which the
   federal government has NAAQS and, in addition, establishes standards for sulfates, visibility,
   hydrogen sulfide, and vinyl chloride. However at this time, hydrogen sulfide and vinyl chloride
   are not measured at any monitoring stations in the SCAB because they are not considered to be
   a regional air quality problem. Generally, the CAAQS are more stringent than the NAAQS (7)
   (6).
   Local air quality management districts, such as the SCAQMD, regulate air emissions from
   stationary sources such as commercial and industrial facilities. All air pollution control districts
   have been formally designated as attainment or non-attainment for each CAAQS.
   Serious non-attainment areas are required to prepare air quality management plans that
   include specified emission reduction strategies in an effort to meet clean air goals. These plans
   are required to include:


   11469-04 AQ Report
                                                   19
                                                                                                           841
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 843 of 1236 Page ID
                                     #:5707
                                                                      3568 Motor Avenue Air Quality Impact Analysis



       •   Application of Best Available Retrofit Control Technology to existing sources;
       •   Developing control programs for area sources (e.g., architectural coatings and solvents) and
           indirect sources (e.g. motor vehicle use generated by residential and commercial development);
       •   A District permitting system designed to allow no net increase in emissions from any new or
           modified permitted sources of emissions;
       •   Implementing reasonably available transportation control measures and assuring a substantial
           reduction in growth rate of vehicle trips and miles traveled;
       •   Significant use of low emissions vehicles by fleet operators;
       •   Sufficient control strategies to achieve a five percent or more annual reduction in emissions or
           15 percent or more in a period of three years for ROGs, NOx, CO and PM10. However, air basins
           may use alternative emission reduction strategy that achieves a reduction of less than five
           percent per year under certain circumstances.
   2.7.3 AIR QUALITY MANAGEMENT PLANNING

   Currently, the NAAQS and CAAQS are exceeded in most parts of the SCAB for PM10, PM2.5, and
   ozone. In response, the SCAQMD has adopted a series of Air Quality Management Plans
   (AQMPs) to meet the state and federal ambient air quality standards (13). AQMPs are updated
   regularly in order to more effectively reduce emissions, accommodate growth, and to minimize
   any negative fiscal impacts of air pollution control on the economy. A detailed discussion on the
   AQMP and Project consistency with the AQMP is provided in Section 3.8.




   11469-04 AQ Report
                                                       20
                                                                                                               842
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 844 of 1236 Page ID
                                     #:5708
                                                         3568 Motor Avenue Air Quality Impact Analysis



                           This page intentionally left blank




   11469-04 AQ Report
                                          21
                                                                                                 843
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 845 of 1236 Page ID
                                     #:5709
                                                                          3568 Motor Avenue Air Quality Impact Analysis




   3         PROJECT AIR QUALITY IMPACT

   3.1       INTRODUCTION
   The Project has been evaluated to determine if it will violate an air quality standard or
   contribute to an existing or projected air quality violation. Additionally, the Project has been
   evaluated to determine if it will result in a cumulatively considerable net increase of a criteria
   pollutant for which the SCAB is non-attainment under an applicable federal or state ambient air
   quality standard. The significance of these potential impacts is described in the following
   section.

   3.2       STANDARDS OF SIGNIFICANCE
   The criteria used to determine the significance of potential Project-related air quality impacts
   are taken from the Initial Study Checklist in Appendix G of the State CEQA Guidelines (14
   California Code of Regulations §§15000, et seq.). Based on these thresholds, a project would
   result in a significant impact related to air quality if it would (14):
         •   Conflict with or obstruct implementation of the applicable air quality plan.
         •   Violate any air quality standard or contribute to an existing or projected air quality violation.
         •   Result in a cumulatively considerable net increase of any criteria pollutant for which the project
             region is in non-attainment under an applicable federal or state ambient air quality standard
             (including releasing emissions, which exceed quantitative thresholds for ozone precursors).
         •   Expose sensitive receptors to substantial pollutant concentrations.
         •   Create objectionable odors affecting a substantial number of people.

   The SCAQMD has also developed regional and localized significance thresholds for other
   regulated pollutants, as summarized at Table 3-1 (15). The SCAQMD’s CEQA Air Quality
   Significance Thresholds (March 2015) indicate that any projects in the SCAB with daily
   emissions that exceed any of the indicated thresholds should be considered as having an
   individually and cumulatively significant air quality impact.

                         TABLE 3-1: MAXIMUM DAILY EMISSIONS THRESHOLDS (1 OF 2)

   Pollutant                             Construction                         Operations
                                                Regional Thresholds
   NOx                                   100 lbs/day                          55 lbs/day
   VOC                                   75 lbs/day                           55 lbs/day
   PM10                                  150 lbs/day                          150 lbs/day
   PM2.5                                 55 lbs/day                           55 lbs/day
   Sox                                   150 lbs/day                          150 lbs/day
   CO                                    550 lbs/day                          550 lbs/day



   11469-04 AQ Report
                                                          22
                                                                                                                  844
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 846 of 1236 Page ID
                                     #:5710
                                                                         3568 Motor Avenue Air Quality Impact Analysis



   Lead                               3 lbs/day                              3 lbs/day

                        TABLE 3-1: MAXIMUM DAILY EMISSIONS THRESHOLDS (2 OF 2)

   Pollutant                          Construction                                            Operations
                                              Localized Thresholds
                                      103 lbs/day (demolition and preconstruction)
   NOx                                103 lbs/day (shoring)                                   N/A
                                      103 lbs/day (excavation, soil export, and grading)
                                      562 lbs/day (demolition and preconstruction)
   CO                                 562 lbs/day (shoring)                                   N/A
                                      562 lbs/day (excavation, soil export, and grading)
                                      4 lbs/day (demolition and preconstruction)
   PM10                               4 lbs/day (shoring)                                     N/A
                                      4 lbs/day (excavation, soil export, and grading)
                                      3 lbs/day (demolition and preconstruction)
   PM2.5                              3 lbs/day (shoring)                                     N/A
                                      3 lbs/day (excavation, soil export, and grading)

   3.3       PROJECT-RELATED SOURCES OF POTENTIAL IMPACT
   Land uses such as the Project affect air quality through construction-source and operational-
   source emissions.
   On October 17, 2017, the SCAQMD in conjunction with the California Air Pollution Control
   Officers Association (CAPCOA) and other California air districts, released the latest version of
   the California Emissions Estimator Model™ (CalEEMod™) v2016.3.2. The purpose of this model
   is to calculate construction-source and operational-source criteria pollutant (NOx, VOC, PM10,
   PM2.5, SOx, and CO) and greenhouse gas (GHG) emissions from direct and indirect sources; and
   quantify applicable air quality and GHG reductions achieved from mitigation measures (16).
   Accordingly, the latest version of CalEEMod™ has been used for this Project to determine
   construction and operational air quality emissions. Output from the model runs for both
   construction and operational activity are provided in Appendix 3.2 through Appendix 3.3.

   3.4       CONSTRUCTION EMISSIONS
   Construction activities associated with the Project will result in emissions of CO, VOCs, NOx,
   SOx, PM10, and PM2.5. Construction related emissions are expected from the following
   construction activities:
         •   Demolition and Preconstruction
         •   Shoring


   11469-04 AQ Report
                                                        23
                                                                                                                  845
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 847 of 1236 Page ID
                                     #:5711
                                                                                         3568 Motor Avenue Air Quality Impact Analysis



        •    Excavation, Soil Export, and Grading
        •    Building Construction
        •    Paving
        •    Architectural Coating

   Demolition activities for the Project was conducted on December 2017 through January 2018.
   Construction is expected to commence in June 2018 and will last through December 2020.
   Construction duration by phase is shown on Table 3-2. The construction schedule utilized in the
   analysis, shown in Table 3-1, represents a “worst-case” analysis scenario should construction
   occur any time after the respective dates since emission factors for construction decrease as
   time passes and the analysis year increases due to emission regulations becoming more
   stringent.2 The duration of construction activity was estimated based on CalEEMod model
   defaults and a 2020 opening year. The detailed summary of construction equipment, shown on
   Table 3-3, was estimated based on CalEEMod model defaults and past project experience. The
   site specific construction fleet may vary due to specific project needs at the time of
   construction. The duration of construction activity and associated equipment both represent a
   reasonable approximation of the expected construction fleet as required per CEQA guidelines.
   Please refer to specific detailed modeling inputs/outputs contained in Appendix 3.2 and 3.3 of
   this analysis.
   Dust is typically a major concern during rough grading activities. Because such emissions are
   not amenable to collection and discharge through a controlled source, they are called “fugitive
   emissions”. Fugitive dust emissions rates vary as a function of many parameters (soil silt, soil
   moisture, wind speed, area disturbed, number of vehicles, depth of disturbance or excavation,
   etc.). The CalEEMod model was utilized to calculate fugitive dust emissions resulting from this
   phase of activity. According to information provided by the client, the Project will require
   approximately 6,000 cubic yards of soil export.
   The Project site required the demolition of a 4,768 square foot market, a 1,000 square foot
   laundry facility, and a 1,000 square foot Zumba dance studio. As such, demolition of the three
   building structures would produce approximately 6,768 square foot of building construction
   debris.
   Construction emissions for construction worker vehicles traveling to and from the Project site,
   as well as vendor trips (construction materials delivered to the Project site) were estimated
   based on information CalEEMod model defaults.




   2 As shown in the California Emissions Estimator Model (CalEEMod) User’s Guide Version 2013.2, Table 3.4 “OFFROAD Equipment Emission
   Factors” as the analysis year increases, emission factors for the same equipment pieces decrease due to the natural turnover of older
   equipment being replaced by newer less polluting equipment and new regulatory requirements.



   11469-04 AQ Report
                                                                      24
                                                                                                                                           846
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 848 of 1236 Page ID
                                     #:5712
                                                                                   3568 Motor Avenue Air Quality Impact Analysis




                                        TABLE 3-2: CONSTRUCTION DURATION

                        Phase Name                                    Start Date     End Date         Days

                        Demolition and Preconstruction                12/18/17       01/05/18          15

                        Shoring                                       06/08/2018     06/29/2018        16

                        Excavation, Soil Export, and Grading          06/30/2018     07/24/2018        17

                        Building Construction                         07/25/2018     10/13/2020       580

                        Paving                                        10/14/2020     11/06/2020        18

                        Architectural Coating                         11/07/2020     12/02/2020        18


                                                TABLE 3-3: EQUIPMENT LIST

          Phase Name                                 Equipment Type                           Amount        Usage Hours
                                                     Concrete/Industrial Saws                     1             8
          Demolition and Preconstruction
                                                     Excavators                                   1             8
                                                     Crawler Tractors                             1             8
          Shoring
                                                     Other Construction Equipment3                1             8
                                                     Crawler Tractors                             1             8
          Excavation, Soil Export, and Grading       Excavators                                   1             8
                                                     Graders                                      1             8
                                                     Cranes                                       1             0.5
                                                     Forklifts                                    1             2
          Building Construction                      Generator Sets                               1             8
                                                     Other Construction Equipment                 1             8
                                                     Electric Welders                             1             1
                                                     Crawler Tractors                             1             8
                                                     Other Construction Equipment                 1             8
          Paving                                     Pavers                                       1             8
                                                     Paving Equipment                             1             8
                                                     Rollers                                      1             8
          Architectural Coating                      Air Compressors                              1             8


   3
     CalEEMod does not include certain types of equipment. Thus Other Construction Equipment will be used to represent the
   Drill Rig used during Shoring, the Man-Lift used during Building Construction, and the Cement Truck used during Paving
   activities.



   11469-04 AQ Report
                                                                 25
                                                                                                                           847
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 849 of 1236 Page ID
                                     #:5713
                                                                    3568 Motor Avenue Air Quality Impact Analysis



   3.4.1 CONSTRUCTION EMISSIONS SUMMARY

   The SCAQMD Rules that are currently applicable during construction activity for this Project
   include but are not limited to: Rule 1113 (Architectural Coatings) (17); Rule 431.2 (Low Sulfur
   Fuel) (18); Rule 403 (Fugitive Dust) (19); and Rule 1186 / 1186.1 (Street Sweepers) (20).
   Notwithstanding, credit for BACMs AQ-1 (Rule 403) have been taken.
   The estimated maximum daily construction emissions are summarized on Table 3-4. Detailed
   construction model outputs are presented in Appendix 3.2. Under the assumed scenarios,
   emissions resulting from the Project construction would not exceed numerical thresholds
   established by the SCAQMD for any criteria pollutant. Therefore, a less than significant impact
   would occur and no mitigation is required.

                        TABLE 3-4: MAXIMUM DAILY CONSTRUCTION EMISSIONS SUMMARY

                                                        Emissions (pounds per day)
   Year
                                 VOC       NOx           CO           SOx            PM10           PM2.5
   2017                          0.99      8.92          7.54         0.01           0.78           0.54
   2018                          3.13      67.37         19.28        0.16           4.77           1.84
   2019                          1.27      11.23         10.48        0.02           1.08           0.68
   2020                          16.22     19.76         14.51        0.03           1.08           0.90
   Maximum Daily Emissions       16.22     67.37         19.28        0.16           4.77           1.84
   SCAQMD Regional Threshold     75        100           550          150            150            55
   Threshold Exceeded?           NO        NO            NO           NO             NO             NO

   3.5       OPERATIONAL EMISSIONS
   Operational activities associated with the proposed Project will result in emissions of VOC, NOx,
   CO, SOx, PM10, and PM2.5. Operational emissions would be expected from the following
   primary sources:
         •   Area Source Emissions
         •   Energy Source Emissions
         •   Mobile Source Emissions
   3.5.1 AREA SOURCE EMISSIONS

   Architectural Coatings
   Over a period of time the buildings that are part of this Project will be subject to emissions
   resulting from the evaporation of solvents contained in paints, varnishes, primers, and other
   surface coatings as part of Project maintenance. The emissions associated with architectural
   coatings were calculated using the CalEEMod model.




   11469-04 AQ Report
                                                   26
                                                                                                             848
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 850 of 1236 Page ID
                                     #:5714
                                                                 3568 Motor Avenue Air Quality Impact Analysis



   Consumer Products
   Consumer products include, but are not limited to detergents, cleaning compounds, polishes,
   personal care products, and lawn and garden products. Many of these products contain
   organic compounds which when released in the atmosphere can react to form ozone and other
   photochemically reactive pollutants. The emissions associated with use of consumer products
   were calculated based on defaults provided within the CalEEMod model.
   Hearths/Fireplaces
   The emissions associated with use of hearths/fireplaces were calculated based on assumptions
   provided in the CalEEMod model. The Project is required to comply with SCAQMD Rule 445,
   which prohibits the use of wood burning stoves and fireplaces in new development. In order to
   account for the requirements of this Rule, the unmitigated CalEEMod model estimates were
   adjusted to remove wood burning stoves and fireplaces. As the project is required to comply
   with SCAQMD Rule 445, the removal of wood burning stoves and fireplaces is not considered
   "mitigation" although it must be identified as such in CalEEMod in order to treat the case
   appropriately.
   Landscape Maintenance Equipment
   Landscape maintenance equipment would generate emissions from fuel combustion and
   evaporation of unburned fuel. Equipment in this category would include lawnmowers,
   shedders/grinders, blowers, trimmers, chain saws, and hedge trimmers used to maintain the
   landscaping of the Project. The emissions associated with landscape maintenance equipment
   were calculated based on assumptions provided in the CalEEMod model.
   3.5.2 ENERGY SOURCE EMISSIONS

   Combustion Emissions Associated with Natural Gas and Electricity
   Electricity and natural gas are used by almost every project. Criteria pollutant emissions are
   emitted through the generation of electricity and consumption of natural gas. However,
   because electrical generating facilities for the Project area are located either outside the region
   (state) or offset through the use of pollution credits (RECLAIM) for generation within the SCAB,
   criteria pollutant emissions from offsite generation of electricity is generally excluded from the
   evaluation of significance and only natural gas use is considered. The emissions associated with
   natural gas use were calculated using the CalEEMod model.
   3.5.3 MOBILE SOURCE EMISSIONS

   Vehicles
   Project operational (vehicular) impacts are dependent on both overall daily vehicle trip
   generation and the effect of the Project on peak hour traffic volumes and traffic operations in
   the vicinity of the Project. The Project related operational air quality impacts derive primarily
   from vehicle trips generated by the Project. Trip characteristics available from the report,
   Technical Traffic Evaluation for the Proposed Residential Project at 3558-3570 Motor Avenue


   11469-04 AQ Report
                                                   27
                                                                                                          849
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 851 of 1236 Page ID
                                     #:5715
                                                                   3568 Motor Avenue Air Quality Impact Analysis



   (Overland Traffic Consultants, Inc.) 2017 were utilized in this analysis (21). Weekend trip
   generation rates from The Institute of Transportation Engineers Trip Generation Handbook, 9th
   Edition were also used in the analysis.
   3.5.4 OPERATIONAL EMISSIONS SUMMARY

   The estimated operation-source emissions are summarized on Table 3-5. Detailed operation
   model outputs are presented in Appendix 3.3. Under the assumed scenarios, emissions
   resulting from the Project operations would not exceed the numerical thresholds established by
   the SCAQMD for any criteria pollutant. Therefore, a less than significant impact would occur
   and no mitigation is required.

                        TABLE 3-5: MAXIMUM DAILY OPERATIONAL EMISSIONS SUMMARY

                                                              Emissions (pounds per day)
   Operational Activities – Summer Scenario
                                              VOC      NOx       CO          SOx         PM10         PM2.5
   Area Source                                11.53    0.91      24.84       0.05        3.23         3.23
   Energy Source                              0.03     0.26      0.16        0.00        0.02         0.02
   Mobile Source                              1.00     4.73      11.42       0.04        2.89         0.80
   Total Maximum Daily Emissions              12.56    5.90      36.41       0.09        6.14         4.05
   SCAQMD Regional Threshold                  55       55        550         150         150          55
   Threshold Exceeded?                        NO       NO        NO          NO          NO           NO
                                                              Emissions (pounds per day)
   Operational Activities – Winter Scenario
                                              VOC      NOx       CO          SOx         PM10         PM2.5
   Area Source                                11.53    0.91      24.84       0.05        3.23         3.23
   Energy Source                              0.03     0.26      0.16        0.00        0.02         0.02
   Mobile Source                              0.95     4.80      10.87       0.04        2.89         0.80
   Total Maximum Daily Emissions              12.51    5.98      35.87       0.09        6.14         4.05
   SCAQMD Regional Threshold                  55       55        550         150         150          55
   Threshold Exceeded?                        NO       NO        NO          NO          NO           NO

   3.6     LOCALIZED SIGNIFICANCE - CONSTRUCTION ACTIVITY
   BACKGROUND ON LOCALIZED SIGNIFICANCE THRESHOLD (LST) DEVELOPMENT

   The analysis makes use of methodology included in the SCAQMD Final Localized Significance
   Threshold Methodology (Methodology) (19). The SCAQMD has established that impacts to air
   quality are significant if there is a potential to contribute or cause localized exceedances of the
   federal and/or state ambient air quality standards (NAAQS/CAAQS). Collectively, these are
   referred to as Localized Significance Thresholds (LSTs).
   The significance of localized emissions impacts depends on whether ambient levels in the
   vicinity of any given project are above or below State standards. In the case of CO and NO2, if
   ambient levels are below the standards, a project is considered to have a significant impact if
   project emissions result in an exceedance of one or more of these standards. If ambient levels


   11469-04 AQ Report
                                                      28
                                                                                                             850
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 852 of 1236 Page ID
                                     #:5716
                                                                      3568 Motor Avenue Air Quality Impact Analysis



   already exceed a state or federal standard, then project emissions are considered significant if
   they increase ambient concentrations by a measurable amount. This would apply to PM10 and
   PM2.5; both of which are non-attainment pollutants.
   LSTs were developed in response to environmental justice and health concerns raised by the
   public regarding exposure of individuals to criteria pollutants in local communities. To address
   the issue of localized significance, the SCAQMD adopted LSTs that show whether a project
   would cause or contribute to localized air quality impacts and thereby cause or contribute to
   potential localized adverse health effects. The analysis makes use of methodology included in
   the SCAQMD Final Localized Significance Threshold Methodology (LST Methodology) (22).
   EMISSIONS CONSIDERED

   SCAQMD’s Methodology clearly states that “off-site mobile emissions from the Project should
   NOT be included in the emissions compared to LSTs (23).” Therefore, for purposes of the
   construction LST analysis only emissions included in the CalEEMod “on-site” emissions outputs
   were considered.
   Sensitive Receptors/Receiver
   To assess the potential for short-term construction air impacts, the following two receiver
   locations as shown on Exhibit 3-A were identified as representative locations for focused
   analysis. Sensitive receivers are generally defined as locations where people reside or where
   the presence of unwanted pollution could otherwise adversely affect the use of the land.
   Schools, when occupied, are considered to be air-sensitive land uses, and as such, the closest
   playground and classroom building within Palms are identified as sensitive receivers in this
   analysis. Other sensitive areas within Palms that are located at greater distances than those
   identified in this air study will experience lower air concentrations than those presented in this
   report due to the additional particle dispersion from distance and the shielding of intervening
   structures.
           R1:      Located approximately 79 feet northwest of the Project site, R1 represents the closest
                    outdoor playground area within Palms to the Project site. Note that when the school is
                    not in session, this is no longer considered a noise-sensitive receiver location.
           R2:      Location R2 represents the closest classroom building within Palms to the Project site at
                    roughly 31 feet north. Note that when the school is not in session, this is no longer
                    considered a sensitive receiver location.




   11469-04 AQ Report
                                                       29
                                                                                                               851
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 853 of 1236 Page ID
                                     #:5717
                                                        3568 Motor Avenue Air Quality Impact Analysis



                            EXHIBIT 3-A: RECEIVER LOCATIONS




   11469-04 AQ Report
                                          30
                                                                                                 852
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 854 of 1236 Page ID
                                     #:5718
                                                                    3568 Motor Avenue Air Quality Impact Analysis



   The nearest sensitive receptor is the Palms Elementary School located 31 feet/9.5 meters north
   of the Project site. Notwithstanding, the Methodology explicitly states that “It is possible that a
   project may have receptors closer than 25 meters. Projects with boundaries located closer than
   25 meters to the nearest receptor should use the LSTs for receptors located at 25 meters (24).”
   Therefore, LSTs for receptors located at 25 meters were utilized in this AQIA.
   APPLICABILITY OF LSTS FOR THE PROJECT

   For this Project, the appropriate Source Receptor Area (SRA) for the LST is the Central Los
   Angeles County monitoring station (SRA 2). LSTs apply to carbon monoxide (CO), nitrogen
   dioxide (NO2), particulate matter ≤ 10 microns (PM10), and particulate matter ≤ 2.5 microns
   (PM2.5). The SCAQMD produced look-up tables for projects less than or equal to 5 acres in size.
   In order to determine the appropriate methodology for determining localized impacts that
   could occur as a result of Project-related construction, the following process is undertaken:
       •   The CalEEMod model is utilized to determine the maximum daily on-site emissions that will
           occur during construction activity.
       •   The SCAQMD’s Fact Sheet for Applying CalEEMod to Localized Significance Thresholds (21) is
           used to determine the maximum site acreage that is actively disturbed based on the
           construction equipment fleet and equipment hours as estimated in CalEEMod.
       •   If the total acreage disturbed is less than or equal to five acres per day, then the SCAQMD’s
           screening look-up tables are utilized to determine if a Project has the potential to result in a
           significant impact (the SCAQMD recommends that Projects exceeding the screening look-up
           tables undergo dispersion modeling to determine actual impacts). The look-up tables establish a
           maximum daily emissions threshold in pounds per day that can be compared to CalEEMod
           outputs.
   MAXIMUM DAILY DISTURBED-ACREAGE

   Table 3-6 is used to determine the maximum daily disturbed-acreage for purposes of modeling
   localized emissions. Based on Table 3-6, the proposed Project could actively disturb
   approximately 0.5 acre per day during shoring and 1 acre per day excavation, soil export, and
   grading activities of construction. It is important to note that 1 acre disturbed per day will be
   utilized for analytical purposes for demolition and shoring activities.




   11469-04 AQ Report
                                                     31
                                                                                                            853
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 855 of 1236 Page ID
                                     #:5719
                                                                        3568 Motor Avenue Air Quality Impact Analysis



                               TABLE 3-6: MAXIMUM DAILY DISTURBED-ACREAGE

                                                                                                      Acres
                                                  Equipment      Acres graded      Operating
   Construction Phase      Equipment Type                                                             distrubed per
                                                  Quantity       per 8-hour day    Hours per Day
                                                                                                      day
                           Crawler Tractors       2              0.5               8                  1
   Demolition and          Graders                0              0.5               8                  0
   Preconstruction         Rubber Tired Dozers    0              0.5               8                  0
                           Scrapers               0              1                 8                  0
   Total acres graded per day during Demolition and Preconstruction                                   1
                                                                                                      Acres
                                                  Equipment      Acres graded      Operating
   Construction Phase      Equipment Type                                                             disturbed per
                                                  Quantity       per 8-hour day    Hours per Day
                                                                                                      day
                           Crawler Tractors       1              0.5               8                  0.5
                           Graders                0              0.5               8                  0
   Shoring
                           Rubber Tired Dozers    0              0.5               8                  0
                           Scrapers               0              1                 8                  0
   Total acres graded per day during Shoring                                                          0.5
                                                                                                      Acres
                                                  Equipment      Acres graded      Operating
   Construction Phase      Equipment Type                                                             disturbed per
                                                  Quantity       per 8-hour day    Hours per Day
                                                                                                      day
                           Crawler Tractors       1              0.5               8                  0.5
   Excavation, Soil        Graders                1              0.5               8                  0.5
   Export, and Grading     Rubber Tired Dozers    0              0.5               8                  0
                           Scrapers               0              1                 8                  0
   Total acres graded per day during Grading                                                          1

   CONSTRUCTION-SOURCE EMISSIONS LST ANALYSIS

   Since the total acreage disturbed is less than five acres per day for demolition and
   preconstruction, shoring and excavation, soil export, and grading activities, the SCAQMD’s
   screening look-up tables are utilized in determining impacts. As previously noted, a 25-meter
   receptor distance is utilized to determine the LSTs for emissions of CO, NO2, PM10, and PM2.5.
   Table 3-7 identifies the localized impacts at the Palms. As shown below, emissions during
   construction activity would not exceed the SCAQMD’s localized significance thresholds for any
   criteria pollutant and a less than significant impact would occur.




   11469-04 AQ Report
                                                         32
                                                                                                                 854
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 856 of 1236 Page ID
                                     #:5720
                                                                        3568 Motor Avenue Air Quality Impact Analysis



                   TABLE 3-7: LOCALIZED SIGNIFICANCE SUMMARY CONSTRUCTION (1 OF 2)

                                                                           Emissions (pounds per day)
   On-Site Demolition and Preconstruction Emissions
                                                                 NOx         CO            PM10          PM2.5
   Maximum Daily Emissions                                       0.55        7.78          0.19          0.04
   SCAQMD Localized Threshold                                    103         562           4             3
   Threshold Exceeded?                                           NO          NO            NO            NO
                                                                           Emissions (pounds per day)
   On-Site Shoring Emissions
                                                                 NOx         CO            PM10          PM2.5
   Maximum Daily Emissions                                       0.75        8.25          0.23          0.05
   SCAQMD Localized Threshold                                    103         562           4             3
   Threshold Exceeded?                                           NO          NO            NO            NO
                                                                           Emissions (pounds per day)
   On-Site Excavation, Soil Export, and Grading Emissions
                                                                 NOx         CO            PM10          PM2.5
   Maximum Daily Emissions                                       1.04        10.4          0.46          0.08
   SCAQMD Localized Threshold                                    103         562           4             3
   Threshold Exceeded?                                           NO          NO            NO            NO

   3.7     LOCALIZED SIGNIFICANCE – LONG-TERM OPERATIONAL ACTIVITY
   The proposed project involves the construction and operation of 42 multi-family residential
   dwelling units and 1,800 square feet of retail use. According to SCAQMD LST methodology, LSTs
   would apply to the operational phase of a proposed project, if the project includes stationary
   sources, or attracts mobile sources that may spend long periods queuing and idling at the site
   (e.g., transfer facilities and warehouse buildings). The proposed project does not include such
   uses, and thus, due to the lack of significant stationary source emissions, no long-term localized
   significance threshold analysis is needed.

   3.8     CO “HOT SPOT” ANALYSIS
   As discussed below, the Project would not result in potentially adverse CO concentrations or
   “hot spots.” Further, detailed modeling of Project-specific carbon monoxide (CO) “hot spots” is
   not needed to reach this conclusion.
   An adverse CO concentration, known as a “hot spot”, would occur if an exceedance of the state
   one-hour standard of 20 ppm or the eight-hour standard of 9 ppm were to occur. At the time of
   the 1993 Handbook, the SCAB was designated nonattainment under the California AAQS and
   National AAQS for CO (25).
   It has long been recognized that CO hotspots are caused by vehicular emissions, primarily when
   idling at congested intersections. In response, vehicle emissions standards have become
   increasingly stringent in the last twenty years. Currently, the allowable CO emissions standard
   in California is a maximum of 3.4 grams/mile for passenger cars (there are requirements for
   certain vehicles that are more stringent). With the turnover of older vehicles, introduction of


   11469-04 AQ Report
                                                            33
                                                                                                                 855
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 857 of 1236 Page ID
                                     #:5721
                                                                                         3568 Motor Avenue Air Quality Impact Analysis



   cleaner fuels, and implementation of increasingly sophisticated and efficient emissions control
   technologies, CO concentration in the SCAB is now designated as attainment, as previously
   noted in Table 2-2. Also, CO concentrations in the Project vicinity have steadily declined, as
   indicated by historical emissions data presented previously at Table 2-3.
   To establish a more accurate record of baseline CO concentrations affecting the SCAB, a CO
   “hot spot” analysis was conducted in 2003 for four busy intersections in Los Angeles at the peak
   morning and afternoon time periods. This “hot spot” analysis did not predict any violation of CO
   standards, as shown on Table 3-8.
   Based on the SCAQMD's 2003 AQMP and the 1992 Federal Attainment Plan for Carbon
   Monoxide (1992 CO Plan), peak carbon monoxide concentrations in the SCAB were a result of
   unusual meteorological and topographical conditions and not a result of traffic volumes and
   congestion at a particular intersection. As evidence of this, for example, 9.3 ppm 8-hr CO
   concentration measured at the Long Beach Blvd. and Imperial Hwy. intersection (highest CO
   generating intersection within the “hot spot” analysis), only 0.7 ppm was attributable to the
   traffic volumes and congestion at this intersection; the remaining 8.6 ppm were due to the
   ambient air measurements at the time the 2003 AQMP was prepared (25). In contrast, the
   ambient 8-hr CO concentration within the Project study area is estimated at 1.4 ppm—1.6 ppm
   (please refer to previous Table 2-3). Therefore, even if the traffic volumes for the proposed
   Project were double or even triple of the traffic volumes generated at the Long Beach Blvd. and
   Imperial Hwy. intersection, coupled with the on-going improvements in ambient air quality, the
   Project would not be capable of resulting in a CO “hot spot” at any study area intersections.
   Similar considerations are also employed by other Air Districts when evaluating potential CO
   concentration impacts. More specifically, the Bay Area Air Quality Management District
   (BAAQMD) concludes that under existing and future vehicle emission rates, a given project
   would have to increase traffic volumes at a single intersection by more than 44,000 vehicles per
   hour—or 24,000 vehicles per hour where vertical and/or horizontal air does not mix—in order
   to generate a significant CO impact (26).
   Traffic volumes generating the CO concentrations for the “hot spot” analysis, shown on Table 3-
   9. The busiest intersection evaluated was that at Wilshire Blvd. and Veteran Ave., which has a
   daily traffic volume of approximately 100,000 vehicles per day. The 2003 AQMP estimated that
   the 1-hour concentration for this intersection was 4.6 ppm; this indicates that, should the daily
   traffic volume increase four times to 400,000 vehicles per day, CO concentrations (4.6 ppm x 4=
   18.4 ppm) would still not likely exceed the most stringent 1-hour CO standard (20.0 ppm).4 At
   buildout of the Project, the highest daily traffic volumes generated at the roadways within the
   vicinity of the Project are expected to generate less than the highest daily traffic volumes
   generated at the busiest intersection in the CO “hot spot” analysis. As such, the Project would
   not likely exceed the most stringent 1-hour CO standard.
   The proposed Project considered herein would not produce the volume of traffic required to
   generate a CO “hot spot” either in the context of the 2003 Los Angeles hot spot study, or based

   4 Based on the ratio of the CO standard (20.0 ppm) and the modeled value (4.6 ppm).




   11469-04 AQ Report
                                                                       34
                                                                                                                                  856
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 858 of 1236 Page ID
                                     #:5722
                                                                                           3568 Motor Avenue Air Quality Impact Analysis



   on representative BAAQMD CO threshold considerations. Therefore, CO “hot spots” are not an
   environmental impact of concern for the proposed Project. Localized air quality impacts related
   to mobile-source emissions would therefore be less than significant.

                                                   TABLE 3-8: CO MODEL RESULTS

                                                              Carbon Monoxide Concentrations (ppm)
                        Intersection Location
                                                     Morning 1-hour          Afternoon 1-hour           8-hour
                        Wilshire-Veteran             4.6                     3.5                        4.2
                        Sunset-Highland              4                       4.5                        3.9
                        La Cienega-Century           3.7                     3.1                        5.8
                        Long Beach-Imperial          3                       3.1                        9.3
                     Source: 2003 AQMP
                     Notes: ppm: parts per million. Federal 1-hour standard is 35 ppm and the deferral 8-hour standard is 9.0 ppm.


                                                    TABLE 3-9: TRAFFIC VOLUMES

                                                                          Peak Traffic Volumes (vph)
    Intersection Location                  Northbound           Southbound      Eastbound        Westbound                    Total
                                           (AM/PM)              (AM/PM)         (AM/PM)          (AM/PM)                      (AM/PM)
    Wilshire-Veteran                       560/933              721/1,400       4,954/2,069      1,830/3,317                  8,062/7,719
    Sunset-Highland                        1,551/2,238          2,304/1,832     1,417/1,764      1,342/1,540                  6,614/5,374
    La Cienega-Century                     821/1,674            1,384/2,029     2,540/2,243      1,890/2,728                  6,634/8,674
    Long Beach-Imperial                    756/1,150            479/944         1,217/2,020      1,760/1,400                  4,212/5,514
   Source: 2003 AQMP
   Notes: vph-vehicles per hour


   3.9       AIR QUALITY MANAGEMENT PLANNING
   The Project site is located within the SCAB, which is characterized by relatively poor air quality.
   The SCAQMD has jurisdiction over an approximately 10,743 square-mile area consisting of the
   four-county Basin and the Los Angeles County and Riverside County portions of what use to be
   referred to as the Southeast Desert Air Basin. In these areas, the SCAQMD is principally
   responsible for air pollution control, and works directly with the Southern California Association
   of Governments (SCAG), county transportation commissions, local governments, as well as
   state and federal agencies to reduce emissions from stationary, mobile, and indirect sources to
   meet state and federal ambient air quality standards.
   Currently, these state and federal air quality standards are exceeded in most parts of the Basin.
   In response, the SCAQMD has adopted a series of Air Quality Management Plans (AQMPs) to
   meet the state and federal ambient air quality standards. AQMPs are updated regularly in
   order to more effectively reduce emissions, accommodate growth, and to minimize any
   negative fiscal impacts of air pollution control on the economy.
   In March 2017, the AQMD released the Final 2016 AQMP. The 2016 AQMP continues to
   evaluate current integrated strategies and control measures to meet the NAAQS, as well as,
   explore new and innovative methods to reach its goals. Some of these approaches include


   11469-04 AQ Report
                                                                       35
                                                                                                                                       857
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 859 of 1236 Page ID
                                     #:5723
                                                                       3568 Motor Avenue Air Quality Impact Analysis



   utilizing incentive programs, recognizing existing co-benefit programs from other sectors, and
   developing a strategy with fair-share reductions at the federal, state, and local levels (27).
   Similar to the 2012 AQMP, the 2016 AQMP incorporates scientific and technological
   information and planning assumptions, including the 2016 RTP/SCS and updated emission
   inventory methodologies for various source categories (28). The Project’s consistency with the
   AQMP will be determined using the 2016 AQMP as discussed below.
   Criteria for determining consistency with the AQMP are defined in Chapter 12, Section 12.2 and
   Section 12.3 of the SCAQMD’s CEQA Air Quality Handbook (1993) (29). These indicators are
   discussed below:
       •   Consistency Criterion No. 1: The proposed Project will not result in an increase in the frequency
           or severity of existing air quality violations or cause or contribute to new violations, or delay the
           timely attainment of air quality standards or the interim emissions reductions specified in the
           AQMP.

   Construction Impacts
   Consistency Criterion No. 1 refers to violations of the CAAQS and NAAQS. CAAQS and NAAQS
   violations would occur LSTs were exceeded. As evaluated as part of the Project LST analysis
   (previously presented), the Project’s localized construction-source emissions would not exceed
   applicable LSTs (after implementation of applicable mitigation measures).
   Operational Impacts
   The Project regional analysis demonstrates that Project operational-source emissions would not
   exceed applicable thresholds, and would therefore not result in or cause violations of the
   CAAQS and NAAQS.
   On the basis of the preceding discussion, the Project is determined to be consistent with the
   first criterion.
       •   Consistency Criterion No. 2: The Project will not exceed the assumptions in the AQMP
           based on the years of Project build-out phase.
   Overview
   The 2016 AQMP demonstrates that the applicable ambient air quality standards can be
   achieved within the timeframes required under federal law. Growth projections from local
   general plans adopted by cities in the district are provided to the Southern California
   Association of Governments (SCAG), which develops regional growth forecasts, which are then
   used to develop future air quality forecasts for the AQMP. Development consistent with the
   growth projections in City of Los Angeles General Plan is considered to be consistent with the
   AQMP.
   Construction Impacts
   Peak day emissions generated by construction activities are largely independent of land use
   assignments, but rather are a function of development scope and maximum area of


   11469-04 AQ Report
                                                       36
                                                                                                                858
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 860 of 1236 Page ID
                                     #:5724
                                                                  3568 Motor Avenue Air Quality Impact Analysis



   disturbance. Irrespective of the site’s land use designation, development of the site to its
   maximum potential would likely occur, with disturbance of the entire site occurring during
   construction activities.
   Operational Impacts
   According to the City General Plan, the Project site has a current land use designation of
   General Commercial (CG). The Project site is currently zoned as Commercial (C2) (30). The CG
   land use designation allows for local-serving commercial uses, including retail, restaurants, and
   personal and professional services; single family and multifamily residences; and residential and
   commercial mixed uses (31). The C2 zoning designation allows for retail, theaters, hotels,
   broadcasting studios, parking buildings, parks and playgrounds, retail with limited
   manufacturing, service stations and garages, retail contract businesses, and multiple dwelling
   uses (32).
   The Project proposes to construct 42 multi-family residential dwelling units and 1,800 square
   feet of retail use. The Project would not exceed the development intensities allowed within the
   land use and zoning designations. The Project would not exceed regional or local thresholds
   and would therefore be considered to have a less than significant impact. As such, the
   development proposed by the Project would be consistent with the growth projections in the
   General Plan and is therefore considered consistent with the AQMP.
   On the basis of the preceding discussion, the Project is determined to be consistent with the
   second criterion.
   AQMP Consistency Conclusion
   The Project would not result in or cause NAAQS or CAAQS violations. The Project would not
   exceed the development intensities allowed within the land use and zoning designations.
   Additionally, the Project would not result in any construction-source or operational-source
   emissions exceedances. The Project is therefore considered to be consistent with the AQMP.

   3.10 TOXIC AIR POLLUTANTS DURING PROJECT CONSTRUCTION AND OPERATIONS
   The construction equipment would emit diesel particulate matter (DPM), which is a carcinogen.
   However, the DPM emissions would be short-term in nature and cease upon completion of the
   respective construction phase of development. Determination of health risks from DPM is
   typically considered over a 70-year exposure time. As such, considering the short time frame
   for construction, exposure to DPM during construction is anticipated to be less than significant.
   Notwithstanding, in the abundance of caution a focused construction health risk assessment (HRA) has
   been prepared for this Project.

   Source Characterization

   For on-site construction, emission estimates were based upon the Los Angeles-South Coast
   County profile generated by the CalEEMod land use emission software as presented in
   Appendix 3.2 whereby off-road PM10 exhaust estimates were used as a surrogate for DPM


   11469-04 AQ Report
                                                   37
                                                                                                           859
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 861 of 1236 Page ID
                                     #:5725
                                                              3568 Motor Avenue Air Quality Impact Analysis



  emissions. To assess localized impacts, construction phase, calendar year and number of days
  associated with each activity were identified to produce an average daily emission rate.
  Construction operations are reported to occur 5 days per week for 664 days as shown on Table
  3-2, previously presented in this report.

  For operational emissions, CalEEMod model estimates are associated with area, energy and
  mobile sources. On-site area source emissions include hearths and landscape maintenance
  equipment. Energy related emissions are associated with natural gas and electricity
  consumption. On-road mobile sources include running and start emissions. In consideration of
  these source categories, DPM emissions are only associated with a portion of the mobile source
  profile whereby the predominant source of emissions relate to vehicle miles traveled to and
  from the project site. Although a portion of start emissions are generated on-site, they are
  associated with gasoline fueled vehicles not diesel vehicles. To assume that these sources
  generate on-site DPM emissions is inconsistent with the CalEEMod operational profile. As such,
  exhaust emissions associated with operational sources were not considered in the refined
  health risk assessment.
  Exposure Quantification
  In order to assess the impact of DPM emissions, air quality modeling utilizing the AMS/EPA
  Regulatory Model AERMOD was performed. AERMOD’s air dispersion algorithms are based
  upon a planetary boundary layer turbulence structure and scaling concepts, including the
  treatment of surface and elevated sources in simple and complex terrain. AERMOD is a steady-
  state Gaussian plume model applicable to directly emitted air pollutants that employs best
  state-of-practice parameterizations for characterizing meteorological influences and
  atmospheric dispersion. AERMOD is the U.S. Environmental Protection Agency’s guideline
  model for the assessment of near-field pollutant dispersion and was, therefore, utilized in the
  refined health risk assessment.
  The SCAQMD provides guidance (Localized Significance Threshold Methodology, July 2008) on
  the evaluation of localized air quality impacts to public agencies conducting environmental
  review of projects located within its jurisdiction. As such, source treatment outlined in the
  Localized Significance Threshold (LST) methodology was utilized whereby exhaust emissions
  from construction equipment were treated as a set of side-by-side elevated volume sources
  with a release height of five and an initial vertical (sigma z) dimension of 1.4 meters. A
  horizontal (sigma y) parameter of 2.32 meters was utilized and produced by dividing a source
  separation distance of 5 meters by a standard deviation of 2.15.
  Refined air dispersion models require meteorological information to account for local
  atmospheric conditions. Due to their sensitivity to individual meteorological parameters such as
  wind speed and direction, the U.S. Environmental Protection Agency recommends that
  meteorological data used as input into dispersion models be selected on the basis of relative
  spatial and temporal conditions that exist in the area of concern. In response to this
  recommendation, meteorological data from the SCAQMD Los Angeles Airport monitoring
  station was used to represent local weather conditions and prevailing winds. In a manner


  11469-04 AQ Report
                                                38
                                                                                                       860
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 862 of 1236 Page ID
                                     #:5726
                                                                3568 Motor Avenue Air Quality Impact Analysis



   consistent with SCAQMD guidance for the assessment of chronic exposures, maximum
   concentrations were produced by incorporating all five years of available data. The model scalar
   option was additionally invoked to account for emissions generated during construction related
   activity corresponding to 8 hours per day as reported in the CalEEMod construction profile from
   8 a.m. to 4 p.m. (ending hours 9 to 16).
   The modeling analysis also considered the spatial distribution of volume source emissions in
   relation to school-base receptors as identified in Section 3.6 of this report. A graphical
   representation of the source-receptor grid network is presented on Exhibit 3-B.
   Appendix 3.4 provides a copy of the AERMOD dispersion model output file associated with the
   school-based scenarios.

   Risk Characterization
   Carcinogenic compounds are not considered to have threshold levels (i.e., dose levels below
   which there are no risks). Any exposure, therefore, will have some associated risk. As a result,
   the SCAQMD has established a maximum incidence risk of 10 in one million for projects
   prepared under CEQA.
   Health risks associated with exposure to carcinogenic compounds can be defined in terms of
   the probability of developing cancer as a result of exposure to a chemical at a given
   concentration. Under a deterministic approach (i.e., point estimate methodology), the cancer
   risk probability is determined by multiplying the chemical’s annual concentration by its unit risk
   factor (URF). The URF is a measure of the carcinogenic potential of a chemical when a dose is
   received through the inhalation pathway. It represents an upper bound estimate of the
   probability of contracting cancer as a result of continuous exposure to an ambient
   concentration of one microgram per cubic meter (g/m3) over a 70 year lifetime. The URF and
   corresponding cancer potency factor for DPM utilized in the assessment was obtained from the
   Consolidated Table of OEHHA/ARB Approved Risk Assessment Health Values.
   A review of available guidance was conducted to determine applicability of the use of early life
   exposure adjustments to identified carcinogens. The U.S. Environmental Protection Agency
   provides guidance relating to the use of early life exposure adjustment factors (Supplemental
   Guidance for Assessing Susceptibility from Early-Life Exposure to Carcinogens, EPA/630/R-003F)
   whereby adjustment factors are only considered when carcinogens act “through the mutagenic
   mode of action.” The U.S. Environmental Protection Agency has identified 19 compounds that
   elicit a mutagenic mode of action for carcinogenesis. For diesel particulates, polycyclic
   aromatic hydrocarbons (PAHs) and their derivatives, which are known to exhibit a mutagenic
   mode of action, comprise < 1% of the exhaust particulate mass. To date, the U.S. Environmental
   Protection Agency reports that whole diesel engine exhaust has not been shown to elicit a
   mutagenic mode of action. However, for risk assessments conducted under the auspices of The
   Air Toxics "Hot Spots" Information and Assessment Act (AB 2588, Connelly, Statutes of 1987;
   Health and Safety Code Section 44300 et seq.) a weighting factor is applied to all carcinogens
   regardless of purported mechanism of action.



   11469-04 AQ Report
                                                  39
                                                                                                        861
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 863 of 1236 Page ID
                                     #:5727
                                                 3568 Motor Avenue Air Quality Impact Analysis




   11469-04 AQ Report
                                       40
                                                                                         862
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 864 of 1236 Page ID
                                     #:5728
                                                             3568 Motor Avenue Air Quality Impact Analysis



                        EXHIBIT 3-B: MODELED SOURCES AND RECEPTORS FOR HRA




   11469-04 AQ Report
                                               41
                                                                                                     863
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 865 of 1236 Page ID
                                     #:5729
                                                                  3568 Motor Avenue Air Quality Impact Analysis



  As a commenting agency, the SCAQMD has not provided definitive guidance nor developed
  policy relating to the applicability of applying early life exposure adjustment factors for projects
  conducted under CEQA. Additionally, the California Department of Toxic Substances Control
  (DTSC) which is charged with protecting individuals and the environment from the effects of
  toxic substances is also responsible for assessing, investigating and evaluating proposed school
  sites to ensure that selected properties are free of contamination or, if the properties are
  contaminated, have been remediated to a level that protects the health of students and staff.
  Notwithstanding this responsibility, the DTSC has adopted the U.S. Environmental Protection
  Agency’s policy in the application of early life exposure adjustments. As such, incorporation of
  early life exposure adjustments for exposures to DPM emissions in the quantification of
  carcinogenic risk for construction of the proposed project were not considered in the refined
  health risk assessment.
  To quantify dose, the procedure requires the incorporation of several discrete exposure
  variates. To account for exposures unique to the school-based populations, lifetime risk values
  were adjusted to account for exposure frequencies representative of reported operating days
  per year. For residential exposures, an exposure frequency of 260 days per year for 1.82 years
  (664 days) was assumed.
  Point estimates for daily breathing rates representing the 95th percentile were employed for
  each school-based population representing the grade level and associated age range for each
  occupancy. For the residential exposure scenario, upper-bound breathing rates representing
  3rd trimester and infant exposures were incorporated into the following dose algorithm:
                                 Doseair = Cair  {BR/BW} A  EF x 10-6
          Where:
          Doseair               =       dose through inhalation (mg/kg/day)
          Cair                  =       concentration of contaminant in air (µg/m3)
          {BR/BW}               =       daily breathing rate normalized to body weight (L/kg body
          weight/day)
          A                     =       inhalation absorption factor (unitless)
          EF                    =       exposure frequency (days/365 days)
          10-6                  =       micrograms to milligrams conversion

  Inhalation dose estimates for the identified age groups were incorporated into the following
  equation to produce carcinogenic risk estimates for occupancies commensurate with the
  duration of construction activity:
                                 Riskinh = Doseair  CPF  ED/AT x FAH
          Where:
          Riskinh               =       inhalation cancer risk



  11469-04 AQ Report
                                                   42
                                                                                                           864
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 866 of 1236 Page ID
                                     #:5730
                                                                 3568 Motor Avenue Air Quality Impact Analysis



           Doseair             =       daily inhalation dose (mg/kg/day)
           CPF                 =       inhalation cancer potency factor (mg/kg/day-1)
           ED                  =       exposure duration for specified age group (years)
           AT                  =       averaging time (years)
           FAH                 =       fraction of exposure time (default 1)

   Tables 3-10 present the maximum predicted carcinogenic risk estimates for the school-based
   receptors. Appendix 3.4, Tables A1 through A3, column b identify the predicted DPM
   concentrations, columns f-h, present the URFs, corresponding cancer potency factor and dose
   estimates for exposures considered in the assessment. The cancer risk estimate is presented in
   column i.




   11469-04 AQ Report
                                                  43
                                                                                                          865
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 867 of 1236 Page ID
                                     #:5731
                                                                   3568 Motor Avenue Air Quality Impact Analysis



             TABLE 3-10: SUMMARY OF RISK ATTRIBUTABLE TO PROJECT CONSTRUCTION

                                                  Maximum           Significance
                                                                                             Exceeds
                                               Lifetime Cancer       Threshold
                        Location                                                           Significance
                                                     Risk             (Risk per
                                                                                            Threshold
                                              (Risk per Million)       Million)
              Palms Elementary School                5.05                10                    NO
                                                                                             Exceeds
                                                 Maximum            Significance
                        Location                                                           Significance
                                                Hazard Index         Threshold
                                                                                            Threshold
              Palms Elementary School                0.09                 1.0                   NO

   As noted above, the cancer risk estimates for school-based receptors were well below the
   SCAQMD significance threshold of ten in one million.
   An evaluation of the potential noncancer effects of DPM exposures was also conducted. Under
   the point estimate approach, adverse health effects are evaluated by comparing the pollutant
   concentration with the appropriate Reference Exposure Level (REL). The REL presented in the
   Consolidated Table of OEHHA/ARB Approved Risk Assessment Health Values was considered in
   the assessment.
   To quantify noncarcinogenic impacts, the hazard index approach was used. The hazard index
   assumes that subthreshold exposures adversely affect a specific organ or organ system (i.e.,
   toxicological endpoint). To calculate the hazard index, the pollutant concentration or dose is
   divided by its toxicity value. Should the total equal or exceed one (i.e., unity), a health hazard is
   presumed to exist. No exposure frequency or duration adjustments are considered for
   noncarcinogenic exposures.
   For chronic noncarcinogenic effects, the hazard index for the identified toxicological endpoint
   totaled less than one for all exposure scenarios.

   3.11 POTENTIAL IMPACTS TO SENSITIVE RECEPTORS
   The potential impact of Project-generated air pollutant emissions at Palms Elementary School,
   as a sensitive receptor, has also been considered.
   Results of the LST analysis indicate that the Project would not exceed the SCAQMD localized
   significance thresholds during construction. Therefore sensitive receptors would not be subject
   to a significant air quality impact during Project construction.
   Results of the LST analysis indicate that the Project would not exceed the SCAQMD localized
   significance thresholds during operational activity. The proposed Project would not result in a
   CO “hotspot” as a result of Project related traffic during ongoing operations, nor would the
   Project result in a significant adverse health impact as discussed in Section 3.8. Thus a less than
   significant impact to sensitive receptors during operational activity is expected.




   11469-04 AQ Report
                                                    44
                                                                                                           866
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 868 of 1236 Page ID
                                     #:5732
                                                                    3568 Motor Avenue Air Quality Impact Analysis



   3.12 ODORS
   The potential for the Project to generate objectionable odors has also been considered. Land
   uses generally associated with odor complaints include:
       •   Agricultural uses (livestock and farming)
       •   Wastewater treatment plants
       •   Food processing plants
       •   Chemical plants
       •   Composting operations
       •   Refineries
       •   Landfills
       •   Dairies
       •   Fiberglass molding facilities

   The Project does not contain land uses typically associated with emitting objectionable odors.
   Potential odor sources associated with the proposed Project may result from construction
   equipment exhaust and the application of asphalt and architectural coatings during
   construction activities and the temporary storage of typical solid waste (refuse) associated with
   the proposed Project’s (long-term operational) uses. Standard construction requirements
   would minimize odor impacts from construction. The construction odor emissions would be
   temporary, short-term, and intermittent in nature and would cease upon completion of the
   respective phase of construction and is thus considered less than significant. It is expected that
   Project-generated refuse would be stored in covered containers and removed at regular
   intervals in compliance with the City’s solid waste regulations. The proposed Project would also
   be required to comply with SCAQMD Rule 402 to prevent occurrences of public nuisances.
   Therefore, odors associated with the proposed Project construction and operations would be
   less than significant and no mitigation is required.

   3.13 CUMULATIVE IMPACTS
   The Project area is designated as an extreme non‐attainment area for ozone, and a
   non‐attainment area for PM10, PM2.5, and lead.
   The AQMD has published a report on how to address cumulative impacts from air pollution:
   White Paper on Potential Control Strategies to Address Cumulative Impacts from Air Pollution
   (33). In this report the AQMD clearly states (Page D-3):
   “…the AQMD uses the same significance thresholds for project specific and cumulative impacts
   for all environmental topics analyzed in an Environmental Assessment or EIR. The only case
   where the significance thresholds for project specific and cumulative impacts differ is the
   Hazard Index (HI) significance threshold for toxic air contaminant (TAC) emissions. The project
   specific (project increment) significance threshold is HI > 1.0 while the cumulative (facility-wide) is
   HI > 3.0. It should be noted that the HI is only one of three TAC emission significance thresholds


   11469-04 AQ Report
                                                       45
                                                                                                             867
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 869 of 1236 Page ID
                                     #:5733
                                                               3568 Motor Avenue Air Quality Impact Analysis



   considered (when applicable) in a CEQA analysis. The other two are the maximum individual
   cancer risk (MICR) and the cancer burden, both of which use the same significance thresholds
   (MICR of 10 in 1 million and cancer burden of 0.5) for project specific and cumulative impacts.
   Projects that exceed the project-specific significance thresholds are considered by the SCAQMD
   to be cumulatively considerable. This is the reason project-specific and cumulative significance
   thresholds are the same. Conversely, projects that do not exceed the project-specific
   thresholds are generally not considered to be cumulatively significant.”
   Therefore, this analysis assumes that individual projects that do not generate operational or
   construction emissions that exceed the SCAQMD’s recommended daily thresholds for project-
   specific impacts would also not cause a cumulatively considerable increase in emissions for
   those pollutants for which the Basin is in nonattainment, and, therefore, would not be
   considered to have a significant, adverse air quality impact. Alternatively, individual project-
   related construction and operational emissions that exceed SCAQMD thresholds for project-
   specific impacts would be considered cumulatively considerable.
   Construction Impacts
   The Project‐specific evaluation of emissions presented in the preceding analysis demonstrates
   that Project construction-source air pollutant emissions would not result in exceedances of
   regional thresholds. Therefore, Project construction-source emissions would be considered less
   than significant on a project-specific and cumulative basis.
   Operational Impacts

   The Project‐specific evaluation of emissions presented in the preceding analysis demonstrates
   that Project operational-source air pollutant emissions would not result in exceedances of
   regional thresholds. Therefore, Project operational-source emissions would be considered less
   than significant on a project-specific and cumulative basis.




   11469-04 AQ Report
                                                 46
                                                                                                       868
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 870 of 1236 Page ID
                                     #:5734
                                                                3568 Motor Avenue Air Quality Impact Analysis




   4       FINDINGS & CONCLUSIONS

   4.1     CONSTRUCTION-SOURCE EMISSIONS
   REGIONAL IMPACTS

   For regional emissions, the Project would not exceed the numerical thresholds of significance
   established by the SCAQMD. Thus a less than significant impact would occur for Project-related
   construction-source emissions and no mitigation is required.
   LOCALIZED IMPACTS

   For localized emissions, the Project would not exceed the SCAQMD’s localized significance
   threshold. Thus a less than significant impact would occur and no mitigation is required.
   Project construction-source emissions would not conflict with the applicable AQMP.
   ODORS

   Established requirements addressing construction equipment operations, and construction
   material use, storage, and disposal requirements act to minimize odor impacts that may result
   from construction activities. Moreover, construction-source odor emissions would be
   temporary, short-term, and intermittent in nature and would not result in persistent impacts
   that would affect substantial numbers of people. Potential construction-source odor impacts
   are therefore considered less-than-significant.

   4.2     OPERATIONAL-SOURCE EMISSIONS
   REGIONAL IMPACTS

   For regional emissions, the Project would not exceed the numerical thresholds of significance
   established by the SCAQMD. Thus a less than significant impact would occur for Project-related
   operational-source emissions and no mitigation is required.
   LOCALIZED IMPACTS

   Project operational-source emissions would not result in or cause a significant localized air
   quality impact as discussed in the operational LSTs section of this report. The proposed Project
   would not result in a significant CO “hotspot” as a result of Project related traffic during
   ongoing operations, nor would the Project result in a significant adverse health impact as
   discussed in Section 3.8, thus a less than significant impact to sensitive receptors during
   operational activity is expected.
   ODORS

   Substantial odor-generating sources include land uses such as agricultural activities, feedlots,
   wastewater treatment facilities, landfills or various heavy industrial uses. The Project does not
   propose any such uses or activities that would result in potentially significant operational-


   11469-04 AQ Report
                                                  47
                                                                                                        869
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 871 of 1236 Page ID
                                     #:5735
                                                           3568 Motor Avenue Air Quality Impact Analysis



   source odor impacts. Potential sources of operational odors generated by the Project would
   include disposal of miscellaneous residential refuse. Moreover, SCAQMD Rule 402 acts to
   prevent occurrences of odor nuisances (1). Consistent with City requirements, all Project-
   generated refuse would be stored in covered containers and removed at regular intervals in
   compliance with solid waste regulations. Potential operational-source odor impacts are
   therefore considered less-than-significant.




   11469-04 AQ Report
                                              48
                                                                                                    870
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 872 of 1236 Page ID
                                     #:5736
                                                                     3568 Motor Avenue Air Quality Impact Analysis




   5       REFERENCES
   1. South Coast Air Quality Management District. RULE 402. Nuisance. [Online] May 7, 1976. [Cited:
       September 17, 2013.] http://www.aqmd.gov/docs/default-source/rule-book/rule-iv/rule-
       402.pdf?sfvrsn=4.
   2. —. RULE 1113. Architectural Coatings. [Online] http://www.aqmd.gov/rules/reg/reg11/r1113.pdf.
   3. —. RULE 403. Fugitive Dust. [Online] http://www.aqmd.gov/docs/default-source/rule-book/rule-
       iv/rule-403.pdf?sfvrsn=4.
   4. —. RULE 1186. PM10 Emissions From Paved and Unpaved Roads, and Livestock Operations. [Online]
       http://www.aqmd.gov/docs/default-source/rule-book/reg-xi/rule-1186-1-less-polluting-
       sweepers.pdf?sfvrsn=4.
   5. —. Southern California Air Basins. [Online] [Cited: November 13, 2013.]
       http://www.aqmd.gov/map/mapaqmd1.pdf.
   6. Environmental Protection Agency. National Ambient Air Quality Standards (NAAQS). [Online] 1990.
       [Cited: November 13, 2013.] http://www.epa.gov/air/criteria.html.
   7. Air Resources Board. California Ambient Air Quality Standards (CAAQS). [Online] 2009. [Cited:
       November 13, 2013.] http://www.arb.ca.gov/research/aaqs/caaqs/caaqs.htm.
   8. South Coast Air Quality Management District. Annual Air Quality Monitoring Network Plan. [Online]
       July 2016. http://www.aqmd.gov/docs/default-source/clean-air-plans/air-quality-monitoring-
       network-plan/annual-air-quality-monitoring-network-plan-v2.pdf?sfvrsn=2.
   9. Environmental Protection Agency. Monitor Values Report. [Online] [Cited: November 13, 2013.]
       http://www.epa.gov/airdata/ad_rep_mon.html.
   10. Air Resources Board. Air Quality Standards and Area Designations. [Online] December 2015.
       http://www.arb.ca.gov/desig/desig.htm.
   11. —. [Online] [Cited: November 13, 2013.] http://www.arb.ca.gov/adam/select8/sc8start.php.
   12. Environmental Protection Agency. Air Pollution and the Clean Air Act. [Online] [Cited: November 13,
       2013.] http://www.epa.gov/air/caa/.
   13. South Coast Air Quality Management District. 2012 Air Quality Management Plan (AQMP). [Online]
       2012. [Cited: November 13, 2013.] http://www.aqmd.gov/aqmp/2012aqmp/draft/index.html.
   14. California Environmental Quality Act. Checklist. [Online] [Cited: September 17, 2014.]
       http://ceres.ca.gov/ceqa/guidelines/Appendix_G.html.
   15. South Coast Air Quality Management District. SCAQMD Air Quality Significance Thresholds. [Online]
       March 2015. http://www.aqmd.gov/docs/default-source/ceqa/handbook/scaqmd-air-quality-
       significance-thresholds.pdf.
   16. —. California Emissions Estimator Model. [Online] 2017. http://www.caleemod.com/.
   17. —. RULE 1113. Architectural Coatings. [Online] http://www.aqmd.gov/rules/reg/reg11/r1113.pdf.
   18. —. RULE 431.2. Sulfur Content of Liquid Fuels. [Online] http://www.aqmd.gov/rules/siprules/sr431-
       2.pdf.
   19. —. RULE 403. Fugitive Dust. [Online] http://www.aqmd.gov/rules/reg/reg04/r403.pdf.
   20. —. RULE 1186. PM10 Emissions From Paved and Unpaved Roads, and Livestock Operations. [Online]
       http://www.aqmd.gov/rules/reg/reg11/r1186.pdf.


   11469-04 AQ Report
                                                      49
                                                                                                             871
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 873 of 1236 Page ID
                                     #:5737
                                                                      3568 Motor Avenue Air Quality Impact Analysis



   21. Overland Traffic Consultants, Inc. Technical Traffic Evaluation for the Proposed Residential Project at
       3558-3570 Motor Avenue. 2017.
   22. Lake Environmental. US EPA Models. Lake Environmental. [Online]
       http://www.weblakes.com/download/us_epa.html.
   23. South Coast Air Quality Management District. Localized Significance Thresholds Methodology. s.l. :
       South Coast Air Quality Managment District, 2003.
   24. —. Localized Significance Thresholds Methodology. s.l. : South Coast Air Quality Managment District,
       2008.
   25. —. 2003 Air Quality Management Plan. [Online] 2003.
       http://www.aqmd.gov/aqmp/aqmd03aqmp.htm.
   26. Bay Area Air Quality Management District. [Online] http://www.baaqmd.gov/.
   27. South Coast Air Quality Management District. Final 2016 Air Quality Management Plan (AQMP).
       [Online] March 2017. http://www.aqmd.gov/docs/default-source/clean-air-plans/air-quality-
       management-plans/2016-air-quality-management-plan/final-2016-
       aqmp/final2016aqmp.pdf?sfvrsn=11.
   28. Southern California Association of Governments. 2016-2040 Regional Transportation
       Plan/Sustainable Communities Strategy. [Online] April 2016.
       http://scagrtpscs.net/Documents/2016/final/f2016RTPSCS.pdf.
   29. South coast Air Quality Management District. CEQA Air Quality Handbook (1993). [Online] 1993.
       [Cited: November 13, 2013.] http://www.aqmd.gov/ceqa/oldhdbk.html.
   30. Zimas. Los Angeles GIS Maps & Statistics. [Online] http://zimas.lacity.org/.
   31. Corporation, American Legal Publishing. American Legal Publishing Corporation. [Online]
       http://library.amlegal.com/nxt/gateway.dll/California/lapz/municipalcodechapteriplanningandzonin
       gco/chapterigeneralprovisionsandzoning/article2specificplanning-
       zoningcomprehen?f=templates$fn=default.htm$3.0$vid=amlegal:lapz_ca$anc=.
   32. Angeles, City of Los. Generalized Summary of Zoning Regulations. [Online]
       http://www.planning.lacity.org/HousingInitiatives/HousingElement/Final/HEAppendixE.pdf.
   33. Goss, Tracy A and Kroeger, Amy. White Paper on Potential Control Strategies to Address Cumulative
       Impacts from Air Pollution. [Online] South Coast Air Quality Management District, 2003.
       http://www.aqmd.gov/rules/ciwg/final_white_paper.pdf.




   11469-04 AQ Report
                                                       50
                                                                                                              872
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 874 of 1236 Page ID
                                     #:5738
                                                               3568 Motor Avenue Air Quality Impact Analysis



   6       CERTIFICATION
   The contents of this air study report represent an accurate depiction of the environmental
   impacts associated with the proposed 3568 Motor Avenue Project. The information contained
   in this air quality impact assessment report is based on the best available data at the time of
   preparation. If you have any questions, please contact me directly at (949) 336-5987.


   Haseeb Qureshi
   Senior Associate
   URBAN CROSSROADS, INC.
   260 E. Baker Street, Suite 200
   Costa Mesa, CA 92626
   (949) 336-5987
   hqureshi@urbanxroads.com



   EDUCATION
   Master of Science in Environmental Studies
   California State University, Fullerton • May, 2010
   Bachelor of Arts in Environmental Analysis and Design
   University of California, Irvine • June, 2006


   PROFESSIONAL AFFILIATIONS
   AEP – Association of Environmental Planners
   AWMA – Air and Waste Management Association
   ASTM – American Society for Testing and Materials



   PROFESSIONAL CERTIFICATIONS
   Planned Communities and Urban Infill – Urban Land Institute • June, 2011
   Indoor Air Quality and Industrial Hygiene – EMSL Analytical • April, 2008
   Principles of Ambient Air Monitoring – California Air Resources Board • August, 2007
   AB2588 Regulatory Standards – Trinity Consultants • November, 2006
   Air Dispersion Modeling – Lakes Environmental • June, 2006




   11469-04 AQ Report
                                                  51
                                                                                                       873
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 875 of 1236 Page ID
                                     #:5739
                                                         3568 Motor Avenue Air Quality Impact Analysis



                           This page intentionally left blank




   11469-04 AQ Report
                                          52
                                                                                                 874
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 876 of 1236 Page ID
                                     #:5740
                                                    3568 Motor Avenue Air Quality Impact Analysis




                                    APPENDIX 3.1:

                STATE/FEDERAL ATTAINMENT STATUS OF CRITERIA POLLUTANTS




   11469-04 AQ Report
                                                                                            875
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 877 of 1236 Page ID
                                     #:5741


   Final 2016 AQMP


                                                    TABLE 2-3
             National Ambient Air Quality Standards (NAAQS) Attainment Status - South Coast Air Basin
     Criteria                                                                                                              Attainment
                             Averaging Time                                    Designationa
    Pollutant                                                                                                                 Dateb
                                                                                                                             2/26/2023
                         (1979) 1-Hour (0.12 ppm)c                      Nonattainment (“extreme”)
                                                                                                                         (revised deadline)
                                                                                                                              Pending
    Ozone (O3)           (2015) 8-Hour (0.070 ppm)d           Pending – Expect Nonattainment (“extreme”)
                                                                                                                           (beyond 2032)
                         (2008) 8-Hour (0.075 ppm)d                     Nonattainment (“extreme”)                            7/20/2032

                         (1997) 8-Hour (0.08 ppm)d                      Nonattainment (“extreme”)                            6/15/2024

                         (2006) 24-Hour (35 µg/m3)                       Nonattainment (“serious”)                          12/31/2019

      PM2.5e             (2012) Annual (12.0 µg/m3)                    Nonattainment (“moderate”)                           12/31/2021
                                                                                                                             4/5/2015
                         (1997) Annual (15.0 µg/m3)              Attainment (final determination pending)
                                                                                                                          (attained 2013)
       PM10f             (1987) 24-hour (150 µg/m3)                      Attainment (Maintenance)                      7/26/2013 (attained)

    Lead   (Pb)g          (2008) 3-Months Rolling                       Nonattainment (Partial)
                                                               (Attainment determination to be requested)                   12/31/2015
                               (0.15 µg/m3)
                           (1971) 1-Hour (35 ppm)                        Attainment (Maintenance)                      6/11/2007 (attained)
        CO
                           (1971) 8-Hour (9 ppm)                         Attainment (Maintenance)                      6/11/2007 (attained)

                          (2010) 1-Hour (100 ppb)                        Unclassifiable/Attainment                         N/A (attained)
       NO2h
                         (1971) Annual (0.053 ppm)                       Attainment (Maintenance)                      9/22/1998 (attained)
                                                                          Designations Pending
                           (2010) 1-Hour (75 ppb)                                                                          N/A (attained)
        SO2i                                                        (expect Unclassifiable/Attainment)
                         (1971) 24-Hour (0.14 ppm)
                                                                         Unclassifiable/Attainment                     3/19/1979 (attained)
                          (1971) Annual (0.03 ppm)
   a) U.S. EPA often only declares Nonattainment areas; everywhere else is listed as Unclassifiable/Attainment or Unclassifiable
   b) A design value below the NAAQS for data through the full year or smog season prior to the attainment date is typically required for an attainment
      demonstration
   c) The 1979 1-hour ozone NAAQS (0.12 ppm) was revoked, effective 6/15/05 ; however, the Basin has not attained this standard and therefore has
      some continuing obligations with respect to the revoked standard; original attainment date was 11/15/2010; the revised attainment date is 2/6/23
   d) The 2008 8-hour ozone NAAQS (0.075 ppm) was revised to 0.070 ppm, effective 12/28/15 with classifications and implementation goals to be
      finalized by 10/1/17; the 1997 8-hour ozone NAAQS (0.08 ppm) was revoked in the 2008 ozone NAAQS implementation rule, effective 4/6/15; there
      are continuing obligations under the revoked 1997 and revised 2008 ozone NAAQS until they are attained
   e) The attainment deadline for the 2006 24-hour PM2.5 NAAQS was 12/31/15 for the former “moderate” classification; U.S.EPA approved
      reclassification to “serious,” effective 2/12/16 with an attainment deadline of 12/31/2019; the 2012 (proposal year) annual PM2.5 NAAQS was
      revised on 1/15/13, effective 3/18/13, from 15 to 12 µg/m3; new annual designations were final 1/15/15, effective 4/15/15; on July 25, 2016 U.S. EPA
      finalized a determination that the Basin attained the 1997 annual (15.0 µg/m3) and 24-hour PM2.5 (65 µg/m3) NAAQS, effective August 24, 2016
   f) The annual PM10 NAAQS was revoked, effective 12/18/06; the 24-hour PM10 NAAQS deadline was 12/31/2006; the Basin’s Attainment Re-
      designation Request and PM10 Maintenance Plan was approved by U.S. EPA on 6/26/13, effective 7/26/13
   g) Partial Nonattainment designation – Los Angeles County portion of the Basin only for near-source monitors; expect to remain in attainment based on
      current monitoring data; attainment re-designation request pending
   h) New 1-hour NO2 NAAQS became effective 8/2/10, with attainment designations 1/20/12; annual NO2 NAAQS retained
   i) The 1971 annual and 24-hour SO2 NAAQS were revoked, effective 8/23/10; however, these 1971 standards will remain in effect until one year after
      U.S. EPA promulgates area designations for the 2010 SO2 1-hour NAAQS; final area designations expected by 12/31/20 due to new source-specific
      monitoring requirements; Basin expected to be in attainment due to ongoing clean data




                                                                      2-8
                                                                                                                                                876
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 878 of 1236 Page ID
                                     #:5742


                                                                                    Chapter 2: Air Quality and Health Effects


                                                          TABLE 2-4
                          National Ambient Air Quality Standards (NAAQS) Attainment Status
                                 Coachella Valley Portion of the Salton Sea Air Basin
            Criteria                  Averaging Time                           Designationa                       Attainment
           Pollutant                                                                                                 Dateb
                                 (1979) 1-Hour (0.12 ppm)c                       Attainment                        11/15/2007
                                                                                                             (attained 12/31/2013)
                                                                            Pending – Expect
          Ozone (O3)            (2015) 8-Hour (0.070 ppm)d                                                           Pending
                                                                         Nonattainment (Severe)
                                (2008) 8-Hour (0.075 ppm)d             Nonattainment (Severe-15)                    7/20/2027
                                 (1997) 8-Hour (0.08 ppm)d             Nonattainment (Severe-15)                    6/15/2019
                                 (2006) 24-Hour (35 µg/m3)              Unclassifiable/Attainment                 N/A (attained)
            PM2.5    e
                                (2012) Annual (12.0 µg/m )      3
                                                                        Unclassifiable/Attainment                 N/A (attained)
                                (1997) Annual (15.0 µg/m3)              Unclassifiable/Attainment                 N/A (attained)
             PM10f              (1987) 24-hour (150 µg/m3)              Nonattainment (“serious”)                  12/31/2006
                                  (2008) 3-Months Rolling                                                        Unclassifiable/
           Lead (Pb)                                                    Unclassifiable/Attainment
                                       (0.15 µg/m3)                                                               Attainment
                                   (1971) 1-Hour (35 ppm)               Unclassifiable/Attainment                N/A (attained)
               CO
                                   (1971) 8-Hour (9 ppm)                Unclassifiable/Attainment                 N/A (attained)
                                  (2010) 1-Hour (100 ppb)               Unclassifiable/Attainment                 N/A (attained)
              NO2g
                                 (1971) Annual (0.053 ppm)              Unclassifiable/Attainment                 N/A (attained)

                                   (2010) 1-Hour (75 ppb)                  Designations Pending                         N/A
              SO2h               (1971) 24-Hour (0.14 ppm)                                                       Unclassifiable/
                                                                        Unclassifiable/Attainment
                                  (1971) Annual (0.03 ppm)                                                        Attainment
  a) U.S. EPA often only declares Nonattainment areas; everywhere else is listed as Unclassifiable/Attainment or Unclassifiable
  b) A design value below the NAAQS for data through the full year or smog season prior to the attainment date is typically required for an
     attainment demonstration
  c) The 1979 1-hour ozone NAAQS (0.12 ppm) was revoked, effective 6/15/05; the Southeast Desert Modified Air Quality Management Area,
     including the Coachella Valley, had not timely attained this standard by the 11/15/07 “severe-17” deadline, based on 2005-2007 data; on
     8/25/14, U.S. EPA proposed a clean data finding based on 2011–2013 data and a determination of attainment for the former 1-hour ozone
     NAAQS for the Southeast Desert nonattainment area; this rule was finalized by U.S. EPA on 4/15/15, effective 5/15/15, that included
     preliminary 2014 data
  d) The 2008 8-hour ozone NAAQS (0.075 ppm) was revised to 0.070 ppm, effective 12/28/15 with classifications and implementation goals to
     be finalized by 10/1/17; the 1997 8-hour ozone NAAQS (0.08 ppm) was revoked in the 2008 ozone NAAQS implementation rule, effective
     4/6/15; there are continuing obligations under the 1997 and 2008 ozone NAAQS until they are attained
  e) The annual PM2.5 standard was revised on 1/15/13, effective 3/18/13, from 15 to 12 µg/m3
  f) The annual PM10 standard was revoked, effective 12/18/06; the 24-hour PM10 NAAQS attainment deadline was 12/31/2006; the Coachella
     Valley Attainment Re-designation Request and PM10 Maintenance Plan was postponed by U.S. EPA pending additional monitoring and
     analysis in the southeastern Coachella Valley
  g) New 1-hour NO2 NAAQS became effective 8/2/10; attainment designations 1/20/12; annual NO2 NAAQS retained
  h) The 1971 Annual and 24-hour SO2 NAAQS were revoked, effective 8/23/10; however, these 1971 standards will remain in effect until one
     year after U.S. EPA promulgates area designations for the 2010 SO2 1-hour standard; final area designations expected by 12/31/2020 with
     SSAB expected to be designated Unclassifiable/Attainment




                                                                    2-9
                                                                                                                                               877
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 879 of 1236 Page ID
                                     #:5743


     Final 2016 AQMP


     The current status of CAAQS attainment for the pollutants with State standards is presented in Table 2-5
     for the Basin and the Riverside County portion of the SSAB (Coachella Valley).



                                                                         TABLE 2-5
                             California Ambient Air Quality Standards (CAAQS) Attainment Status
                           South Coast Air Basin and Coachella Valley portion of Salton Sea Air Basin
                                                                                                      Designationa
                                            Averaging Time
              Pollutant                                                               South Coast
                                              and Levelb                                                               Coachella Valley
                                                                                       Air Basin

                                           1-Hour (0.09 ppm)c                        Nonattainment                       Nonattainment
             Ozone (O3)
                                          8-Hour (0.070 ppm)d                        Nonattainment                       Nonattainment
                PM2.5                     Annual (12.0 µg/m )        3
                                                                                     Nonattainment                          Attainment
                                          24-Hour (50 µg/m )     3
                                                                                     Nonattainment                       Nonattainment
                 PM10
                                           Annual (20 µg/m )     3
                                                                                     Nonattainment                       Nonattainment
              Lead (Pb)                     30-Day Average
                                                                                        Attainment                          Attainment
                                              (1.5 µg/m3)
                   CO                       1-Hour (20 ppm)                             Attainment                          Attainment
                                            8-Hour (9.0 ppm)                            Attainment                          Attainment
                                           1-Hour (0.18 ppm)                            Attainment                          Attainment
                  NO2
                                          Annual (0.030 ppm)                            Attainment                          Attainment

                  SO2                      1-Hour (0.25 ppm)                            Attainment                          Attainment
                                          24-Hour (0.04 ppm)                            Attainment                          Attainment
               Sulfates                   24-Hour (25 µg/m )     3
                                                                                        Attainment                          Attainment
                  H2S  c
                                           1-Hour (0.03 ppm)                           Unclassified                        Unclassified c)
     a) CA State designations shown were updated by CARB in 2016, based on the 2013–2015 3-year period; stated designations are based on a
        3-year data period after consideration of outliers and exceptional events; Source: http://www.arb.ca.gov/desig/statedesig.htm#current
     b) CA State standards, or CAAQS, for ozone, CO, SO2, NO2, PM10 and PM2.5 are values not to be exceeded; lead, sulfates, and H2S
        standards are values not to be equaled or exceeded; CAAQS are listed in the Table of Standards in Section 70200 of Title 17 of the
        California Code of Regulations
     c) SCAQMD began monitoring H2S in the southeastern Coachella Valley in November 2013 due to odor events related to the Salton Sea;
        three full years of data are not yet available for a State designation, but nonattainment is anticipated for the H2S CAAQS in at least part
        of the Coachella Valley



     The 1979 federal 1-hour ozone standard (0.12 ppm) was revoked by the U.S. EPA and replaced by the 8-
     hour average ozone standard (0.08 ppm), effective June 15, 2005. However, the Basin and the former
     Southeast Desert Modified Air Quality Management Area (which included the Coachella Valley) had not
     attained the 1-hour federal ozone NAAQS by the attainment dates in 2010 and 2007, respectively, and,
     therefore, had continuing obligations under the former standard. On August 25, 2014, U.S. EPA



                                                                          2-10
                                                                                                                                                  878
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 880 of 1236 Page ID
                                     #:5744
                                                         3568 Motor Avenue Air Quality Impact Analysis




                           This page intentionally left blank




   11469-04 AQ Report
                                                                                                 879
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 881 of 1236 Page ID
                                     #:5745
                                                    3568 Motor Avenue Air Quality Impact Analysis




                                    APPENDIX 3.2:

                    CALEEMOD CONSTRUCTION EMISSIONS MODEL OUTPUTS




   11469-04 AQ Report
                                                                                            880
                             Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 882 of 1236 Page ID
                                                                  #:5746




  CalEEMod Version: CalEEMod.2016.3.2                                        Page 1 of 39                                             Date: 3/23/2018 9:23 AM

                                                3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Winter

                                                                 3568 Motor Avenue (Construction)
                                                                 Los Angeles-South Coast County, Winter


1.0 Project Characteristics

1.1 Land Usage

                Land Uses                                Size                           Metric                          Lot Acreage    Floor Surface Area   Population

     Enclosed Parking with Elevator                      54.00                          Space                              0.49            21,600.00            0

  High Turnover (Sit Down Restaurant)                    1.80                          1000sqft                            0.04            1,800.00             0

         Apartments Low Rise                             42.00                       Dwelling Unit                         0.34            14,997.00            120


1.2 Other Project Characteristics

Urbanization         Urban                    Wind Speed (m/s)     2.2                      Precipitation Freq (Days)          33

Climate Zone         11                                                                     Operational Year                   2020


Utility Company      Los Angeles Department of Water & Power


CO2 Intensity        1227.89                  CH4 Intensity          0.029                  N2O Intensity                 0.006
(lb/MWhr)                                     (lb/MWhr)                                     (lb/MWhr)


1.3 User Entered Comments & Non-Default Data




                                                                                                                                                            881
                     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 883 of 1236 Page ID
                                                          #:5747
  CalEEMod Version: CalEEMod.2016.3.2                                    Page 2 of 39                                      Date: 3/23/2018 9:23 AM

                                           3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Winter

Project Characteristics -
Land Use - Lot Acreage and Square Feet is based on Site Plan.
Construction Phase - Construction Schedule adjusted as per information provided by the Client.
Off-road Equipment - Hours are based on an 8-hour workday.
Off-road Equipment - Equipment list adjusted as per the Client.
Off-road Equipment - Equipment list adjusted as per the Client.
Off-road Equipment - Equipment list adjusted as per the Client.
Off-road Equipment - Equipment list adjusted as per the Client.
Off-road Equipment - Equipment list adjusted as per the Client.
Trips and VMT - Total Trips Hauling and Trip Length were adjusted as per information provided by the Client.
Demolition -
Grading -
Vehicle Trips - Construction (Unmitigated) Run Only.
Woodstoves - Construction (Unmitigated) Run Only.
Energy Use - Construction (Unmitigated) Run Only.
Water And Wastewater - Construction (Unmitigated) Run Only.
Solid Waste - Construction (Unmitigated) Run Only.
Construction Off-road Equipment Mitigation -
Fleet Mix - Construction (Unmitigated) Run Only.

             Table Name                        Column Name                     Default Value                   New Value

        tblArchitecturalCoating       ConstArea_Residential_Exterior             10,123.00                     28,350.00

        tblArchitecturalCoating       ConstArea_Residential_Interior             30,369.00                     85,050.00

            tblAreaCoating               Area_Residential_Exterior                10123                         28350

            tblAreaCoating               Area_Residential_Interior                30369                         85050

        tblConstructionPhase                    NumDays                            10.00                         15.00

        tblConstructionPhase                    NumDays                            1.00                          16.00



                                                                                                                                            882
                 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 884 of 1236 Page ID
                                                      #:5748
CalEEMod Version: CalEEMod.2016.3.2                                Page 3 of 39                                    Date: 3/23/2018 9:23 AM

                                      3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Winter

     tblConstructionPhase                 NumDays                           2.00                           17.00

     tblConstructionPhase                 NumDays                          100.00                         580.00

     tblConstructionPhase                 NumDays                           5.00                           18.00

     tblConstructionPhase                 NumDays                           5.00                           18.00

        tblEnergyUse                     LightingElect                     810.36                          0.00

        tblEnergyUse                     LightingElect                      1.75                           0.00

        tblEnergyUse                     LightingElect                      7.87                           0.00

        tblEnergyUse                       NT24E                           3,172.76                        0.00

        tblEnergyUse                       NT24E                            0.19                           0.00

        tblEnergyUse                       NT24E                            28.16                          0.00

        tblEnergyUse                       NT24NG                          4,831.00                        0.00

        tblEnergyUse                       NT24NG                          187.78                          0.00

        tblEnergyUse                        T24E                           135.01                          0.00

        tblEnergyUse                        T24E                            3.92                           0.00

        tblEnergyUse                        T24E                             8.11                          0.00

        tblEnergyUse                       T24NG                           9,285.07                        0.00

        tblEnergyUse                       T24NG                            42.98                          0.00

         tblFireplaces                 FireplaceDayYear                     25.00                          0.00

         tblFireplaces                 FireplaceHourDay                     3.00                           0.00

         tblFireplaces                FireplaceWoodMass                    1,019.20                        0.00

         tblFireplaces                   NumberGas                          35.70                          0.00

         tblFireplaces                NumberNoFireplace                     4.20                           0.00

         tblFireplaces                  NumberWood                          2.10                           0.00

         tblFleetMix                         HHD                            0.03                           0.00

         tblFleetMix                         HHD                            0.03                           0.00

         tblFleetMix                         HHD                            0.03                           0.00

         tblFleetMix                         LDA                            0.55                           1.00


                                                                                                                                    883
               Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 885 of 1236 Page ID
                                                    #:5749
CalEEMod Version: CalEEMod.2016.3.2                                Page 4 of 39                                   Date: 3/23/2018 9:23 AM

                                      3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Winter

        tblFleetMix                         LDA                             0.55                           1.00

        tblFleetMix                         LDA                             0.55                           1.00

        tblFleetMix                        LDT1                             0.05                           0.00

        tblFleetMix                        LDT1                             0.05                           0.00

        tblFleetMix                        LDT1                             0.05                           0.00

        tblFleetMix                        LDT2                             0.20                           0.00

        tblFleetMix                        LDT2                             0.20                           0.00

        tblFleetMix                        LDT2                             0.20                           0.00

        tblFleetMix                        LHD1                             0.02                           0.00

        tblFleetMix                        LHD1                             0.02                           0.00

        tblFleetMix                        LHD1                             0.02                           0.00

        tblFleetMix                        LHD2                          6.0900e-003                       0.00

        tblFleetMix                        LHD2                          6.0900e-003                       0.00

        tblFleetMix                        LHD2                          6.0900e-003                       0.00

        tblFleetMix                         MCY                          5.0050e-003                       0.00

        tblFleetMix                         MCY                          5.0050e-003                       0.00

        tblFleetMix                         MCY                          5.0050e-003                       0.00

        tblFleetMix                         MDV                             0.12                           0.00

        tblFleetMix                         MDV                             0.12                           0.00

        tblFleetMix                         MDV                             0.12                           0.00

        tblFleetMix                         MH                           9.0700e-004                       0.00

        tblFleetMix                         MH                           9.0700e-004                       0.00

        tblFleetMix                         MH                           9.0700e-004                       0.00

        tblFleetMix                         MHD                             0.02                           0.00

        tblFleetMix                         MHD                             0.02                           0.00

        tblFleetMix                         MHD                             0.02                           0.00

        tblFleetMix                        OBUS                          2.4380e-003                       0.00


                                                                                                                                   884
                Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 886 of 1236 Page ID
                                                     #:5750
CalEEMod Version: CalEEMod.2016.3.2                                Page 5 of 39                                      Date: 3/23/2018 9:23 AM

                                      3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Winter

         tblFleetMix                        OBUS                         2.4380e-003                       0.00

         tblFleetMix                        OBUS                         2.4380e-003                       0.00

         tblFleetMix                        SBUS                         6.7700e-004                       0.00

         tblFleetMix                        SBUS                         6.7700e-004                       0.00

         tblFleetMix                        SBUS                         6.7700e-004                       0.00

         tblFleetMix                        UBUS                         2.3590e-003                       0.00

         tblFleetMix                        UBUS                         2.3590e-003                       0.00

         tblFleetMix                        UBUS                         2.3590e-003                       0.00

         tblGrading                    MaterialExported                     0.00                         6,000.00

         tblLandUse                   LandUseSquareFeet                   42,000.00                      14,997.00

         tblLandUse                      LotAcreage                         2.63                           0.34

     tblOffRoadEquipment       OffRoadEquipmentUnitAmount                   4.00                           0.00

     tblOffRoadEquipment       OffRoadEquipmentUnitAmount                   1.00                           0.00

     tblOffRoadEquipment       OffRoadEquipmentUnitAmount                   2.00                           1.00

     tblOffRoadEquipment       OffRoadEquipmentUnitAmount                   1.00                           0.00

     tblOffRoadEquipment       OffRoadEquipmentUnitAmount                   1.00                           0.00

     tblOffRoadEquipment       OffRoadEquipmentUnitAmount                   1.00                           0.00

     tblOffRoadEquipment       OffRoadEquipmentUnitAmount                   2.00                           0.00

     tblOffRoadEquipment       OffRoadEquipmentUnitAmount                   2.00                           0.00

     tblOffRoadEquipment       OffRoadEquipmentUnitAmount                   2.00                           0.00

     tblOffRoadEquipment       OffRoadEquipmentUnitAmount                   1.00                           0.00

     tblOffRoadEquipment       OffRoadEquipmentUnitAmount                   1.00                           0.00

     tblOffRoadEquipment       OffRoadEquipmentUnitAmount                   0.00                           1.00

     tblOffRoadEquipment       OffRoadEquipmentUnitAmount                   0.00                           1.00

     tblOffRoadEquipment       OffRoadEquipmentUnitAmount                   0.00                           1.00

     tblOffRoadEquipment       OffRoadEquipmentUnitAmount                   0.00                           1.00

     tblOffRoadEquipment       OffRoadEquipmentUnitAmount                   0.00                           1.00


                                                                                                                                      885
                Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 887 of 1236 Page ID
                                                     #:5751
CalEEMod Version: CalEEMod.2016.3.2                                Page 6 of 39                                        Date: 3/23/2018 9:23 AM

                                      3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Winter

     tblOffRoadEquipment       OffRoadEquipmentUnitAmount                   0.00                             1.00

     tblOffRoadEquipment       OffRoadEquipmentUnitAmount                   0.00                             1.00

     tblOffRoadEquipment       OffRoadEquipmentUnitAmount                   0.00                             1.00

     tblOffRoadEquipment       OffRoadEquipmentUnitAmount                   0.00                             1.00

     tblOffRoadEquipment       OffRoadEquipmentUnitAmount                   0.00                             1.00

     tblOffRoadEquipment       OffRoadEquipmentUnitAmount                   0.00                             1.00

     tblOffRoadEquipment                 PhaseName                                                     Site Preparation

     tblOffRoadEquipment                 PhaseName                                                         Grading

     tblOffRoadEquipment                 PhaseName                                                          Paving

     tblOffRoadEquipment                 PhaseName                                                        Demolition

     tblOffRoadEquipment                 PhaseName                                                         Grading

     tblOffRoadEquipment                 PhaseName                                                   Building Construction

     tblOffRoadEquipment                 PhaseName                                                         Grading

     tblOffRoadEquipment                 PhaseName                                                     Site Preparation

     tblOffRoadEquipment                 PhaseName                                                   Building Construction

     tblOffRoadEquipment                 PhaseName                                                          Paving

     tblOffRoadEquipment                 PhaseName                                                          Paving

     tblOffRoadEquipment                 PhaseName                                                     Site Preparation

     tblOffRoadEquipment                 PhaseName                                                   Building Construction

     tblOffRoadEquipment                 UsageHours                         6.00                             8.00

     tblOffRoadEquipment                 UsageHours                         6.00                             8.00

     tblOffRoadEquipment                 UsageHours                         4.00                             0.50

     tblOffRoadEquipment                 UsageHours                         6.00                             2.00

     tblOffRoadEquipment                 UsageHours                         7.00                             8.00

     tblOffRoadEquipment                 UsageHours                         7.00                             8.00

     tblOffRoadEquipment                 UsageHours                         1.00                             8.00

     tblOffRoadEquipment                 UsageHours                         1.00                             8.00


                                                                                                                                        886
                 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 888 of 1236 Page ID
                                                      #:5752
CalEEMod Version: CalEEMod.2016.3.2                                Page 7 of 39                                     Date: 3/23/2018 9:23 AM

                                      3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Winter

     tblOffRoadEquipment                 UsageHours                         6.00                           8.00

     tblOffRoadEquipment                 UsageHours                         7.00                           8.00

        tblSolidWaste            SolidWasteGenerationRate                   19.32                          0.00

        tblSolidWaste            SolidWasteGenerationRate                   21.42                          0.00

       tblTripsAndVMT                  HaulingTripLength                    20.00                          58.10

       tblTripsAndVMT                 HaulingTripNumber                    750.00                        1,112.00

        tblVehicleTrips                     CC_TL                           8.40                           0.00

        tblVehicleTrips                     CC_TL                           8.40                           0.00

        tblVehicleTrips                    CC_TTP                           72.50                          0.00

        tblVehicleTrips                    CNW_TL                           6.90                           0.00

        tblVehicleTrips                    CNW_TL                           6.90                           0.00

        tblVehicleTrips                   CNW_TTP                           19.00                          0.00

        tblVehicleTrips                    CW_TL                            16.60                          0.00

        tblVehicleTrips                    CW_TL                            16.60                          0.00

        tblVehicleTrips                    CW_TTP                           8.50                           0.00

        tblVehicleTrips                     DV_TP                           11.00                          0.00

        tblVehicleTrips                     DV_TP                           20.00                          0.00

        tblVehicleTrips                     HO_TL                           8.70                           0.00

        tblVehicleTrips                    HO_TTP                           40.60                          0.00

        tblVehicleTrips                     HS_TL                           5.90                           0.00

        tblVehicleTrips                    HS_TTP                           19.20                          0.00

        tblVehicleTrips                    HW_TL                            14.70                          0.00

        tblVehicleTrips                    HW_TTP                           40.20                          0.00

        tblVehicleTrips                     PB_TP                           3.00                           0.00

        tblVehicleTrips                     PB_TP                           43.00                          0.00

        tblVehicleTrips                     PR_TP                           86.00                          0.00

        tblVehicleTrips                     PR_TP                           37.00                          0.00


                                                                                                                                     887
                          Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 889 of 1236 Page ID
                                                               #:5753




 CalEEMod Version: CalEEMod.2016.3.2                                Page 8 of 39                                   Date: 3/23/2018 9:23 AM

                                       3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Winter

        tblVehicleTrips                     ST_TR                             7.16                          0.00

        tblVehicleTrips                     ST_TR                           158.37                          0.00

        tblVehicleTrips                     SU_TR                             6.07                          0.00

        tblVehicleTrips                     SU_TR                           131.84                          0.00

        tblVehicleTrips                     WD_TR                             6.59                          0.00

        tblVehicleTrips                     WD_TR                           127.15                          0.00

           tblWater                    IndoorWaterUseRate                 2,736,469.08                      0.00

           tblWater                    IndoorWaterUseRate                  546,360.68                       0.00

           tblWater                   OutdoorWaterUseRate                 1,725,165.29                      0.00

           tblWater                   OutdoorWaterUseRate                  34,874.09                        0.00

        tblWoodstoves                   NumberCatalytic                       2.10                          0.00

        tblWoodstoves                  NumberNoncatalytic                     2.10                          0.00

        tblWoodstoves                  WoodstoveDayYear                      25.00                          0.00

        tblWoodstoves                 WoodstoveWoodMass                     999.60                          0.00



2.0 Emissions Summary




                                                                                                                                         888
                  Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 890 of 1236 Page ID
                                                       #:5754




 CalEEMod Version: CalEEMod.2016.3.2                                              Page 9 of 39                                               Date: 3/23/2018 9:23 AM

                                            3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Winter


2.1 Overall Construction (Maximum Daily Emission)
Unmitigated Construction




              ROG       NOx        CO       SO2     Fugitive   Exhaust   PM10      Fugitive   Exhaust   PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4   N2O       CO2e
                                                     PM10       PM10      Total     PM2.5      PM2.5     Total

    Year                                                   lb/day                                                                              lb/day



    2017     0.9926    8.9343    7.5277    0.0137   0.5498      0.5037   1.0536     0.0953    0.4881    0.5834    0.0000    1,360.754   1,360.754   0.2297    0.0000   1,366.496
                                                                                                                                5           5                              5

    2018     3.1471    68.7308   19.5035   0.1604   4.5094      0.9304   5.4398     1.0539    0.8643    1.9183    0.0000    17,178.74   17,178.74   1.5478    0.0000   17,217.43
                                                                                                                               05          05                             47

    2019     1.2967    11.2483   10.3543   0.0201   0.4983      0.5767   1.0750     0.1333    0.5489    0.6822    0.0000    1,982.580   1,982.580   0.2874    0.0000   1,989.765
                                                                                                                                8           8                              0

    2020     16.2248   19.7667   14.4694   0.0269   0.4983      0.9347   1.0800     0.1333    0.8599    0.8985    0.0000    2,607.023   2,607.023   0.8011    0.0000   2,627.052
                                                                                                                                9           9                              4

  Maximum    16.2248   68.7308   19.5035   0.1604   4.5094      0.9347   5.4398     1.0539    0.8643    1.9183    0.0000    17,178.74   17,178.74   1.5478    0.0000   17,217.43
                                                                                                                               05          05                             47




                                                                                                                                                                       889
                     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 891 of 1236 Page ID
                                                          #:5755




 CalEEMod Version: CalEEMod.2016.3.2                                                     Page 10 of 39                                                    Date: 3/23/2018 9:23 AM

                                             3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Winter


2.1 Overall Construction (Maximum Daily Emission)
Mitigated Construction




               ROG       NOx        CO       SO2      Fugitive      Exhaust     PM10       Fugitive   Exhaust    PM2.5     Bio- CO2    NBio- CO2 Total CO2          CH4    N2O      CO2e
                                                       PM10          PM10       Total       PM2.5      PM2.5      Total

    Year                                                        lb/day                                                                                     lb/day



    2017      0.9926    8.9343    7.5277    0.0137    0.2789         0.5037     0.7826     0.0543      0.4881    0.5424     0.0000     1,360.754   1,360.754    0.2297    0.0000   1,366.496
                                                                                                                                           5           5                               5

    2018      3.1471    68.7308   19.5035   0.1604    3.8381         0.9304     4.7686     0.9804      0.8643    1.8447     0.0000     17,178.74   17,178.74    1.5478    0.0000   17,217.43
                                                                                                                                          05          05                              47

    2019      1.2967    11.2483   10.3543   0.0201    0.4983         0.5767     1.0750     0.1333      0.5489    0.6822     0.0000     1,982.580   1,982.580    0.2874    0.0000   1,989.765
                                                                                                                                           8           8                               0

    2020      16.2248   19.7667   14.4694   0.0269    0.4983         0.9347     1.0800     0.1333      0.8599    0.8985     0.0000     2,607.023   2,607.023    0.8011    0.0000   2,627.052
                                                                                                                                           9           9                               4

  Maximum     16.2248   68.7308   19.5035   0.1604    3.8381         0.9347     4.7686     0.9804      0.8643    1.8447     0.0000     17,178.74   17,178.74    1.5478    0.0000   17,217.43
                                                                                                                                          05          05                              47



              ROG        NOx       CO       SO2      Fugitive      Exhaust      PM10      Fugitive    Exhaust   PM2.5     Bio- CO2    NBio-CO2 Total CO2        CH4       N20      CO2e
                                                      PM10          PM10        Total      PM2.5       PM2.5     Total

   Percent    0.00       0.00     0.00      0.00      15.56              0.00   10.89       8.09       0.00      2.81       0.00        0.00       0.00         0.00      0.00      0.00
  Reduction




                                                                                                                                                                                   890
                   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 892 of 1236 Page ID
                                                        #:5756
 CalEEMod Version: CalEEMod.2016.3.2                                               Page 11 of 39                                             Date: 3/23/2018 9:23 AM

                                            3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Winter


2.2 Overall Operational
Unmitigated Operational




              ROG        NOx      CO       SO2       Fugitive   Exhaust   PM10       Fugitive   Exhaust   PM2.5    Bio- CO2   NBio- CO2 Total CO2       CH4    N2O       CO2e
                                                      PM10       PM10      Total      PM2.5      PM2.5     Total

  Category                                                  lb/day                                                                             lb/day



    Area      0.5249    0.0403   3.4823   1.8000e-               0.0191   0.0191                0.0191    0.0191    0.0000     6.2514    6.2514     6.1200e-   0.0000    6.4043
                                             004                                                                                                       003

   Energy     0.0000    0.0000   0.0000   0.0000                 0.0000   0.0000                0.0000    0.0000               0.0000    0.0000     0.0000     0.0000    0.0000


   Mobile     0.0000    0.0000   0.0000   0.0000     0.0000      0.0000   0.0000     0.0000     0.0000    0.0000               0.0000    0.0000     0.0000               0.0000


    Total     0.5249    0.0403   3.4823   1.8000e-   0.0000      0.0191   0.0191     0.0000     0.0191    0.0191    0.0000     6.2514    6.2514     6.1200e-   0.0000    6.4043
                                             004                                                                                                       003




Mitigated Operational




              ROG        NOx      CO       SO2       Fugitive   Exhaust   PM10       Fugitive   Exhaust   PM2.5    Bio- CO2   NBio- CO2 Total CO2       CH4    N2O       CO2e
                                                      PM10       PM10      Total      PM2.5      PM2.5     Total

  Category                                                  lb/day                                                                             lb/day



    Area      0.5249    0.0403   3.4823   1.8000e-               0.0191   0.0191                0.0191    0.0191    0.0000     6.2514    6.2514     6.1200e-   0.0000    6.4043
                                             004                                                                                                       003

   Energy     0.0000    0.0000   0.0000   0.0000                 0.0000   0.0000                0.0000    0.0000               0.0000    0.0000     0.0000     0.0000    0.0000


   Mobile     0.0000    0.0000   0.0000   0.0000     0.0000      0.0000   0.0000     0.0000     0.0000    0.0000               0.0000    0.0000     0.0000               0.0000


    Total     0.5249    0.0403   3.4823   1.8000e-   0.0000      0.0191   0.0191     0.0000     0.0191    0.0191    0.0000     6.2514    6.2514     6.1200e-   0.0000    6.4043
                                             004                                                                                                       003




                                                                                                                                                                        891
                                 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 893 of 1236 Page ID
                                                                      #:5757
    CalEEMod Version: CalEEMod.2016.3.2                                                       Page 12 of 39                                                             Date: 3/23/2018 9:23 AM

                                                       3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Winter

                          ROG          NOx       CO         SO2      Fugitive   Exhaust      PM10     Fugitive    Exhaust         PM2.5      Bio- CO2      NBio-CO2 Total CO2      CH4     N20     CO2e
                                                                      PM10       PM10        Total     PM2.5       PM2.5           Total

     Percent              0.00         0.00     0.00        0.00       0.00      0.00         0.00      0.00        0.00           0.00        0.00          0.00        0.00       0.00   0.00    0.00
    Reduction




3.0 Construction Detail

Construction Phase
 Phase                    Phase Name                     Phase Type                 Start Date          End Date       Num Days            Num Days                 Phase Description
 Number                                                                                                                  Week

1            Demolition                        Demolition                        12/18/2017          1/5/2018                         5           15

2            Site Preparation                  Site Preparation                  6/8/2018            6/29/2018                        5           16

3            Grading                           Grading                           6/30/2018           7/24/2018                        5           17

4            Building Construction             Building Construction             7/25/2018           10/13/2020                       5          580

5            Paving                            Paving                            10/14/2020          11/6/2020                        5           18

6            Architectural Coating             Architectural Coating             11/7/2020           12/2/2020                        5           18



Acres of Grading (Site Preparation Phase): 8

Acres of Grading (Grading Phase): 17

Acres of Paving: 0.49

Residential Indoor: 85,050; Residential Outdoor: 28,350; Non-Residential Indoor: 2,700; Non-Residential Outdoor: 900; Striped Parking Area:
1,296 (Architectural Coating ±sqft)

OffRoad Equipment
                Phase Name                      Offroad Equipment Type                    Amount               Usage Hours           Horse Power              Load Factor

Demolition                                Concrete/Industrial Saws                                      1                  8.00                       81                   0.73

Demolition                                Excavators                                                    1                  8.00                   158                      0.38

Demolition                                Rubber Tired Dozers                                           0                  8.00                   247                      0.40

Demolition                                Tractors/Loaders/Backhoes                                     0                  6.00                       97                   0.37


                                                                                                                                                                                                  892
                        Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 894 of 1236 Page ID
                                                             #:5758
  CalEEMod Version: CalEEMod.2016.3.2                                      Page 13 of 39                                  Date: 3/23/2018 9:23 AM

                                              3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Winter

Site Preparation                 Crawler Tractors                                 1           8.00           212            0.43

Site Preparation                 Graders                                          0           8.00           187            0.41

Site Preparation                 Other Construction Equipment                     1           8.00           172            0.42

Site Preparation                 Rubber Tired Dozers                              0           8.00           247            0.40

Site Preparation                 Tractors/Loaders/Backhoes                        0           8.00            97            0.37

Grading                          Concrete/Industrial Saws                         0           8.00            81            0.73

Grading                          Crawler Tractors                                 1           8.00           212            0.43

Grading                          Excavators                                       1           8.00           158            0.38

Grading                          Graders                                          1           8.00           187            0.41

Grading                          Rubber Tired Dozers                              0           8.00           247            0.40

Grading                          Tractors/Loaders/Backhoes                        0           8.00            97            0.37

Building Construction            Cranes                                           1           0.50           231            0.29

Building Construction            Forklifts                                        1           2.00            89            0.20

Building Construction            Generator Sets                                   1           8.00            84            0.74

Building Construction            Other Construction Equipment                     1           8.00           172            0.42

Building Construction            Tractors/Loaders/Backhoes                        0           8.00            97            0.37

Building Construction            Welders                                          0           8.00            46            0.45

Paving                           Cement and Mortar Mixers                         0           8.00             9            0.56

Paving                           Crawler Tractors                                 1           8.00           212            0.43

Paving                           Other Construction Equipment                     1           8.00           172            0.42

Paving                           Pavers                                           1           8.00           130            0.42

Paving                           Paving Equipment                                 1           8.00           132            0.36

Paving                           Rollers                                          1           8.00            80            0.38

Paving                           Tractors/Loaders/Backhoes                        0           8.00            97            0.37

Architectural Coating            Air Compressors                                  1           8.00            78            0.48



Trips and VMT

                                                                                                                                           893
                          Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 895 of 1236 Page ID
                                                               #:5759


  CalEEMod Version: CalEEMod.2016.3.2                                                         Page 14 of 39                                                   Date: 3/23/2018 9:23 AM

                                                   3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Winter

     Phase Name         Offroad Equipment    Worker Trip    Vendor Trip       Hauling Trip    Worker Trip      Vendor Trip    Hauling Trip   Worker Vehicle          Vendor        Hauling
                              Count           Number          Number            Number         Length            Length         Length           Class             Vehicle Class Vehicle Class


Demolition                              2            5.00              0.00          31.00            14.70            6.90          20.00 LD_Mix                  HDT_Mix       HHDT

Site Preparation                        2            5.00              0.00           0.00            14.70            6.90          20.00 LD_Mix                  HDT_Mix       HHDT

Grading                                 3            8.00              0.00       1,112.00            14.70            6.90          58.10 LD_Mix                  HDT_Mix       HHDT

Building Construction                   7           40.00              8.00           0.00            14.70            6.90          20.00 LD_Mix                  HDT_Mix       HHDT

Paving                                  5           13.00              0.00           0.00            14.70            6.90          20.00 LD_Mix                  HDT_Mix       HHDT

Architectural Coating                   1            8.00              0.00           0.00            14.70            6.90          20.00 LD_Mix                  HDT_Mix       HHDT


3.1 Mitigation Measures Construction

Water Exposed Area


3.2 Demolition - 2017
Unmitigated Construction On-Site




                    ROG       NOx       CO        SO2       Fugitive    Exhaust      PM10       Fugitive    Exhaust    PM2.5      Bio- CO2   NBio- CO2 Total CO2         CH4     N2O      CO2e
                                                             PM10        PM10        Total       PM2.5       PM2.5      Total

   Category                                                        lb/day                                                                                       lb/day



  Fugitive Dust                                             0.4441       0.0000      0.4441     0.0673        0.0000   0.0673                             0.0000                          0.0000


   Off-Road        0.9342    8.1789   7.0857     0.0114                  0.4994      0.4994                   0.4839   0.4839                1,120.561   1,120.561    0.2139             1,125.909
                                                                                                                                                 9           9                               2

     Total         0.9342    8.1789   7.0857     0.0114     0.4441       0.4994      0.9435     0.0673        0.4839   0.5512                1,120.561   1,120.561    0.2139             1,125.909
                                                                                                                                                 9           9                               2




                                                                                                                                                                                        894
                       Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 896 of 1236 Page ID
                                                            #:5760

  CalEEMod Version: CalEEMod.2016.3.2                                                 Page 15 of 39                                               Date: 3/23/2018 9:23 AM

                                              3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Winter


3.2 Demolition - 2017
Unmitigated Construction Off-Site




                 ROG       NOx      CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4    N2O    CO2e
                                                        PM10       PM10      Total      PM2.5      PM2.5      Total

  Category                                                    lb/day                                                                                lb/day



   Hauling       0.0239   0.7289   0.1571   1.6600e-   0.0498     3.8500e-   0.0537     0.0133    3.6900e-   0.0169              179.4969    179.4969    0.0133           179.8283
                                               003                   003                             003

   Vendor        0.0000   0.0000   0.0000   0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000      0.0000     0.0000            0.0000


   Worker        0.0346   0.0266   0.2850   6.1000e-   0.0559     5.2000e-   0.0564     0.0148    4.8000e-   0.0153               60.6956    60.6956     2.5400e-         60.7591
                                               004                   004                             004                                                    003

    Total        0.0585   0.7555   0.4420   2.2700e-   0.1057     4.3700e-   0.1101     0.0281    4.1700e-   0.0322              240.1926    240.1926    0.0158           240.5874
                                               003                   003                             003




Mitigated Construction On-Site




                 ROG       NOx      CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4    N2O    CO2e
                                                        PM10       PM10      Total      PM2.5      PM2.5      Total

  Category                                                    lb/day                                                                                lb/day



 Fugitive Dust                                         0.1732      0.0000    0.1732     0.0262    0.0000     0.0262                           0.0000                       0.0000


  Off-Road       0.9342   8.1789   7.0857   0.0114                 0.4994    0.4994               0.4839     0.4839    0.0000    1,120.561   1,120.561   0.2139           1,125.909
                                                                                                                                     9           9                            2

    Total        0.9342   8.1789   7.0857   0.0114     0.1732      0.4994    0.6726     0.0262    0.4839     0.5102    0.0000    1,120.561   1,120.561   0.2139           1,125.909
                                                                                                                                     9           9                            2




                                                                                                                                                                          895
                       Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 897 of 1236 Page ID
                                                            #:5761

  CalEEMod Version: CalEEMod.2016.3.2                                                 Page 16 of 39                                               Date: 3/23/2018 9:23 AM

                                              3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Winter


3.2 Demolition - 2017
Mitigated Construction Off-Site




                 ROG       NOx      CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4    N2O     CO2e
                                                        PM10       PM10       Total     PM2.5      PM2.5      Total

  Category                                                    lb/day                                                                                lb/day



   Hauling       0.0239   0.7289   0.1571   1.6600e-   0.0498     3.8500e-   0.0537     0.0133    3.6900e-   0.0169              179.4969    179.4969    0.0133           179.8283
                                               003                   003                             003

   Vendor        0.0000   0.0000   0.0000   0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000      0.0000     0.0000            0.0000


   Worker        0.0346   0.0266   0.2850   6.1000e-   0.0559     5.2000e-   0.0564     0.0148    4.8000e-   0.0153               60.6956    60.6956     2.5400e-          60.7591
                                               004                   004                             004                                                    003

    Total        0.0585   0.7555   0.4420   2.2700e-   0.1057     4.3700e-   0.1101     0.0281    4.1700e-   0.0322              240.1926    240.1926    0.0158           240.5874
                                               003                   003                             003



3.2 Demolition - 2018
Unmitigated Construction On-Site




                 ROG       NOx      CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4    N2O     CO2e
                                                        PM10       PM10       Total     PM2.5      PM2.5      Total

  Category                                                    lb/day                                                                                lb/day



 Fugitive Dust                                         0.4441      0.0000    0.4441     0.0673    0.0000     0.0673                           0.0000                       0.0000


  Off-Road       0.8085   7.0108   6.9998   0.0114                 0.4171    0.4171               0.4051     0.4051              1,112.2497 1,112.2497   0.2076           1,117.4407


    Total        0.8085   7.0108   6.9998   0.0114     0.4441      0.4171    0.8613     0.0673    0.4051     0.4724              1,112.249   1,112.249   0.2076           1,117.440
                                                                                                                                     7           7                            7




                                                                                                                                                                          896
                       Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 898 of 1236 Page ID
                                                            #:5762

  CalEEMod Version: CalEEMod.2016.3.2                                                 Page 17 of 39                                               Date: 3/23/2018 9:23 AM

                                              3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Winter


3.2 Demolition - 2018
Unmitigated Construction Off-Site




                 ROG       NOx      CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4    N2O     CO2e
                                                        PM10       PM10       Total     PM2.5      PM2.5      Total

  Category                                                    lb/day                                                                                lb/day



   Hauling       0.0210   0.6768   0.1478   1.6500e-   0.0908     2.5900e-   0.0934     0.0233    2.4800e-   0.0258              177.9324    177.9324    0.0129           178.2560
                                               003                   003                             003

   Vendor        0.0000   0.0000   0.0000   0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000      0.0000     0.0000            0.0000


   Worker        0.0306   0.0231   0.2486   5.9000e-   0.0559     5.0000e-   0.0564     0.0148    4.6000e-   0.0153               59.0288    59.0288     2.2200e-          59.0843
                                               004                   004                             004                                                    003

    Total        0.0516   0.6999   0.3964   2.2400e-   0.1467     3.0900e-   0.1498     0.0381    2.9400e-   0.0411              236.9612    236.9612    0.0152           237.3403
                                               003                   003                             003




Mitigated Construction On-Site




                 ROG       NOx      CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4    N2O     CO2e
                                                        PM10       PM10      Total      PM2.5      PM2.5      Total

  Category                                                    lb/day                                                                                lb/day



 Fugitive Dust                                         0.1732      0.0000    0.1732     0.0262    0.0000     0.0262                           0.0000                       0.0000


  Off-Road       0.8085   7.0108   6.9998   0.0114                 0.4171    0.4171               0.4051     0.4051    0.0000    1,112.2497 1,112.2497   0.2076           1,117.4407


    Total        0.8085   7.0108   6.9998   0.0114     0.1732      0.4171    0.5903     0.0262    0.4051     0.4313    0.0000    1,112.249   1,112.249   0.2076           1,117.440
                                                                                                                                     7           7                            7




                                                                                                                                                                          897
                       Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 899 of 1236 Page ID
                                                            #:5763

  CalEEMod Version: CalEEMod.2016.3.2                                                  Page 18 of 39                                               Date: 3/23/2018 9:23 AM

                                               3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Winter


3.2 Demolition - 2018
Mitigated Construction Off-Site




                 ROG       NOx       CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4    N2O    CO2e
                                                         PM10       PM10       Total     PM2.5      PM2.5      Total

  Category                                                     lb/day                                                                                lb/day



   Hauling       0.0210   0.6768    0.1478   1.6500e-   0.0908     2.5900e-   0.0934     0.0233    2.4800e-   0.0258              177.9324    177.9324    0.0129           178.2560
                                                003                   003                             003

   Vendor        0.0000   0.0000    0.0000   0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000      0.0000     0.0000            0.0000


   Worker        0.0306   0.0231    0.2486   5.9000e-   0.0559     5.0000e-   0.0564     0.0148    4.6000e-   0.0153               59.0288    59.0288     2.2200e-         59.0843
                                                004                   004                             004                                                    003

    Total        0.0516   0.6999    0.3964   2.2400e-   0.1467     3.0900e-   0.1498     0.0381    2.9400e-   0.0411              236.9612    236.9612    0.0152           237.3403
                                                003                   003                             003



3.3 Site Preparation - 2018
Unmitigated Construction On-Site




                 ROG       NOx       CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4    N2O    CO2e
                                                         PM10       PM10       Total     PM2.5      PM2.5      Total

  Category                                                     lb/day                                                                                lb/day



 Fugitive Dust                                          0.5303      0.0000    0.5303     0.0573    0.0000     0.0573                           0.0000                       0.0000


  Off-Road       1.1964   14.5628   6.8165   0.0140                 0.6405    0.6405               0.5893     0.5893              1,412.138   1,412.138   0.4396           1,423.128
                                                                                                                                      5           5                            9

    Total        1.1964   14.5628   6.8165   0.0140     0.5303      0.6405    1.1708     0.0573    0.5893     0.6465              1,412.138   1,412.138   0.4396           1,423.128
                                                                                                                                      5           5                            9




                                                                                                                                                                           898
                       Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 900 of 1236 Page ID
                                                            #:5764

  CalEEMod Version: CalEEMod.2016.3.2                                                  Page 19 of 39                                               Date: 3/23/2018 9:23 AM

                                               3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Winter


3.3 Site Preparation - 2018
Unmitigated Construction Off-Site




                 ROG       NOx       CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4    N2O    CO2e
                                                         PM10       PM10      Total      PM2.5      PM2.5      Total

  Category                                                     lb/day                                                                                lb/day



   Hauling       0.0000   0.0000    0.0000   0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000      0.0000     0.0000            0.0000


   Vendor        0.0000   0.0000    0.0000   0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000      0.0000     0.0000            0.0000


   Worker        0.0306   0.0231    0.2486   5.9000e-   0.0559     5.0000e-   0.0564     0.0148    4.6000e-   0.0153               59.0288    59.0288     2.2200e-         59.0843
                                                004                   004                             004                                                    003

    Total        0.0306   0.0231    0.2486   5.9000e-   0.0559     5.0000e-   0.0564     0.0148    4.6000e-   0.0153               59.0288    59.0288     2.2200e-         59.0843
                                                004                   004                             004                                                    003




Mitigated Construction On-Site




                 ROG       NOx       CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4    N2O    CO2e
                                                         PM10       PM10       Total     PM2.5      PM2.5      Total

  Category                                                     lb/day                                                                                lb/day



 Fugitive Dust                                          0.2068      0.0000    0.2068     0.0223    0.0000     0.0223                           0.0000                       0.0000


  Off-Road       1.1964   14.5628   6.8165   0.0140                 0.6405    0.6405               0.5893     0.5893    0.0000    1,412.138   1,412.138   0.4396           1,423.128
                                                                                                                                      5           5                            9

    Total        1.1964   14.5628   6.8165   0.0140     0.2068      0.6405    0.8473     0.0223    0.5893     0.6116    0.0000    1,412.138   1,412.138   0.4396           1,423.128
                                                                                                                                      5           5                            9




                                                                                                                                                                           899
                       Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 901 of 1236 Page ID
                                                            #:5765

  CalEEMod Version: CalEEMod.2016.3.2                                                  Page 20 of 39                                               Date: 3/23/2018 9:23 AM

                                               3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Winter


3.3 Site Preparation - 2018
Mitigated Construction Off-Site




                 ROG       NOx       CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4    N2O    CO2e
                                                         PM10       PM10      Total      PM2.5      PM2.5      Total

  Category                                                     lb/day                                                                                lb/day



   Hauling       0.0000   0.0000    0.0000   0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000      0.0000     0.0000            0.0000


   Vendor        0.0000   0.0000    0.0000   0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000      0.0000     0.0000            0.0000


   Worker        0.0306   0.0231    0.2486   5.9000e-   0.0559     5.0000e-   0.0564     0.0148    4.6000e-   0.0153               59.0288    59.0288     2.2200e-         59.0843
                                                004                   004                             004                                                    003

    Total        0.0306   0.0231    0.2486   5.9000e-   0.0559     5.0000e-   0.0564     0.0148    4.6000e-   0.0153               59.0288    59.0288     2.2200e-         59.0843
                                                004                   004                             004                                                    003



3.4 Grading - 2018
Unmitigated Construction On-Site




                 ROG       NOx       CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4    N2O    CO2e
                                                         PM10       PM10       Total     PM2.5      PM2.5      Total

  Category                                                     lb/day                                                                                lb/day



 Fugitive Dust                                          1.1004      0.0000    1.1004     0.1206    0.0000     0.1206                           0.0000                       0.0000


  Off-Road       1.4492   18.7279   7.8489   0.0197                 0.7036    0.7036               0.6473     0.6473              1,979.918   1,979.918   0.6164           1,995.327
                                                                                                                                      3           3                            7

    Total        1.4492   18.7279   7.8489   0.0197     1.1004      0.7036    1.8040     0.1206    0.6473     0.7679              1,979.918   1,979.918   0.6164           1,995.327
                                                                                                                                      3           3                            7




                                                                                                                                                                           900
                       Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 902 of 1236 Page ID
                                                            #:5766

  CalEEMod Version: CalEEMod.2016.3.2                                                   Page 21 of 39                                               Date: 3/23/2018 9:23 AM

                                                3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Winter


3.4 Grading - 2018
Unmitigated Construction Off-Site




                 ROG       NOx       CO        SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4    N2O    CO2e
                                                          PM10       PM10      Total      PM2.5      PM2.5      Total

  Category                                                      lb/day                                                                                lb/day



   Hauling       1.6490   49.9660   11.2568   0.1398     3.3195      0.2260    3.5456     0.9097    0.2163     1.1259              15,104.37   15,104.37   0.9278           15,127.57
                                                                                                                                      61          61                           21

   Vendor        0.0000   0.0000    0.0000    0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000      0.0000     0.0000            0.0000


   Worker        0.0489   0.0369    0.3978    9.5000e-   0.0894     8.0000e-   0.0902     0.0237    7.4000e-   0.0245               94.4461    94.4461     3.5500e-         94.5349
                                                 004                   004                             004                                                    003

    Total        1.6980   50.0029   11.6546   0.1407     3.4090      0.2268    3.6358     0.9334    0.2170     1.1504              15,198.82   15,198.82   0.9314           15,222.10
                                                                                                                                      22          22                           70




Mitigated Construction On-Site




                 ROG       NOx       CO        SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4    N2O    CO2e
                                                          PM10       PM10       Total     PM2.5      PM2.5      Total

  Category                                                      lb/day                                                                                lb/day



 Fugitive Dust                                           0.4292      0.0000    0.4292     0.0470    0.0000     0.0470                           0.0000                       0.0000


  Off-Road       1.4492   18.7279   7.8489    0.0197                 0.7036    0.7036               0.6473     0.6473    0.0000    1,979.918   1,979.918   0.6164           1,995.327
                                                                                                                                       3           3                            7

    Total        1.4492   18.7279   7.8489    0.0197     0.4292      0.7036    1.1328     0.0470    0.6473     0.6943    0.0000    1,979.918   1,979.918   0.6164           1,995.327
                                                                                                                                       3           3                            7




                                                                                                                                                                            901
                     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 903 of 1236 Page ID
                                                          #:5767


  CalEEMod Version: CalEEMod.2016.3.2                                                Page 22 of 39                                               Date: 3/23/2018 9:23 AM

                                             3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Winter


3.4 Grading - 2018
Mitigated Construction Off-Site




               ROG       NOx      CO        SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4    N2O    CO2e
                                                       PM10       PM10      Total      PM2.5      PM2.5      Total

  Category                                                   lb/day                                                                                lb/day



   Hauling    1.6490   49.9660   11.2568   0.1398     3.3195      0.2260    3.5456     0.9097    0.2163     1.1259              15,104.37   15,104.37   0.9278           15,127.57
                                                                                                                                   61          61                           21

   Vendor     0.0000    0.0000   0.0000    0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000      0.0000     0.0000            0.0000


   Worker     0.0489    0.0369   0.3978    9.5000e-   0.0894     8.0000e-   0.0902     0.0237    7.4000e-   0.0245               94.4461    94.4461     3.5500e-         94.5349
                                              004                   004                             004                                                    003

    Total     1.6980   50.0029   11.6546   0.1407     3.4090      0.2268    3.6358     0.9334    0.2170     1.1504              15,198.82   15,198.82   0.9314           15,222.10
                                                                                                                                   22          22                           70



3.5 Building Construction - 2018
Unmitigated Construction On-Site




               ROG       NOx      CO        SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4    N2O    CO2e
                                                       PM10       PM10      Total      PM2.5      PM2.5      Total

  Category                                                   lb/day                                                                                lb/day



  Off-Road    1.1417   10.9916   8.3656    0.0135                 0.6307    0.6307               0.6012     0.6012              1,319.509   1,319.509   0.2618           1,326.053
                                                                                                                                    4           4                            7

    Total     1.1417   10.9916   8.3656    0.0135                 0.6307    0.6307               0.6012     0.6012              1,319.509   1,319.509   0.2618           1,326.053
                                                                                                                                    4           4                            7




                                                                                                                                                                         902
                    Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 904 of 1236 Page ID
                                                         #:5768


  CalEEMod Version: CalEEMod.2016.3.2                                               Page 23 of 39                                               Date: 3/23/2018 9:23 AM

                                            3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Winter


3.5 Building Construction - 2018
Unmitigated Construction Off-Site




              ROG       NOx       CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4   N2O    CO2e
                                                      PM10       PM10       Total     PM2.5      PM2.5      Total

  Category                                                  lb/day                                                                                lb/day



   Hauling    0.0000   0.0000    0.0000   0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000      0.0000     0.0000           0.0000


   Vendor     0.0384   0.9827    0.2947   2.0600e-   0.0512     7.0200e-   0.0582     0.0148    6.7200e-   0.0215              219.3199    219.3199    0.0158          219.7155
                                             003                   003                             003

   Worker     0.2446   0.1847    1.9891   4.7500e-   0.4471     3.9900e-   0.4511     0.1186    3.6800e-   0.1223              472.2304    472.2304    0.0178          472.6747
                                             003                   003                             003

    Total     0.2829   1.1674    2.2838   6.8100e-   0.4983      0.0110    0.5093     0.1333    0.0104     0.1437              691.5503    691.5503    0.0336          692.3902
                                             003




Mitigated Construction On-Site




              ROG       NOx       CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4   N2O    CO2e
                                                      PM10       PM10      Total      PM2.5      PM2.5      Total

  Category                                                  lb/day                                                                                lb/day



  Off-Road    1.1417   10.9916   8.3656   0.0135                 0.6307    0.6307               0.6012     0.6012    0.0000    1,319.509   1,319.509   0.2618          1,326.053
                                                                                                                                   4           4                           7

    Total     1.1417   10.9916   8.3656   0.0135                 0.6307    0.6307               0.6012     0.6012    0.0000    1,319.509   1,319.509   0.2618          1,326.053
                                                                                                                                   4           4                           7




                                                                                                                                                                       903
                     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 905 of 1236 Page ID
                                                          #:5769


  CalEEMod Version: CalEEMod.2016.3.2                                               Page 24 of 39                                               Date: 3/23/2018 9:23 AM

                                            3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Winter


3.5 Building Construction - 2018
Mitigated Construction Off-Site




               ROG       NOx      CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4   N2O     CO2e
                                                      PM10       PM10      Total      PM2.5      PM2.5      Total

  Category                                                  lb/day                                                                                lb/day



   Hauling    0.0000    0.0000   0.0000   0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000      0.0000     0.0000           0.0000


   Vendor     0.0384    0.9827   0.2947   2.0600e-   0.0512     7.0200e-   0.0582     0.0148    6.7200e-   0.0215              219.3199    219.3199    0.0158          219.7155
                                             003                   003                             003

   Worker     0.2446    0.1847   1.9891   4.7500e-   0.4471     3.9900e-   0.4511     0.1186    3.6800e-   0.1223              472.2304    472.2304    0.0178          472.6747
                                             003                   003                             003

    Total     0.2829    1.1674   2.2838   6.8100e-   0.4983      0.0110    0.5093     0.1333    0.0104     0.1437              691.5503    691.5503    0.0336          692.3902
                                             003



3.5 Building Construction - 2019
Unmitigated Construction On-Site




               ROG       NOx      CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4   N2O     CO2e
                                                      PM10       PM10      Total      PM2.5      PM2.5      Total

  Category                                                  lb/day                                                                                lb/day



  Off-Road    1.0405   10.1586   8.3137   0.0135                 0.5669    0.5669               0.5396     0.5396              1,308.706   1,308.706   0.2564          1,315.1169
                                                                                                                                   8           8

    Total     1.0405   10.1586   8.3137   0.0135                 0.5669    0.5669               0.5396     0.5396              1,308.706   1,308.706   0.2564          1,315.116
                                                                                                                                   8           8                           9




                                                                                                                                                                       904
                    Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 906 of 1236 Page ID
                                                         #:5770


  CalEEMod Version: CalEEMod.2016.3.2                                               Page 25 of 39                                               Date: 3/23/2018 9:23 AM

                                            3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Winter


3.5 Building Construction - 2019
Unmitigated Construction Off-Site




              ROG       NOx       CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4   N2O     CO2e
                                                      PM10       PM10       Total     PM2.5      PM2.5      Total

  Category                                                  lb/day                                                                                lb/day



   Hauling    0.0000   0.0000    0.0000   0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000      0.0000     0.0000           0.0000


   Vendor     0.0347   0.9271    0.2708   2.0400e-   0.0512     6.0000e-   0.0572     0.0148    5.7400e-   0.0205              217.0217    217.0217    0.0153          217.4028
                                             003                   003                             003

   Worker     0.2215   0.1626    1.7699   4.5900e-   0.4471     3.8600e-   0.4510     0.1186    3.5500e-   0.1221              456.8523    456.8523    0.0157          457.2452
                                             003                   003                             003

    Total     0.2562   1.0897    2.0407   6.6300e-   0.4983     9.8600e-   0.5082     0.1333    9.2900e-   0.1426              673.8740    673.8740    0.0310          674.6481
                                             003                   003                             003




Mitigated Construction On-Site




              ROG       NOx       CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4   N2O     CO2e
                                                      PM10       PM10      Total      PM2.5      PM2.5      Total

  Category                                                  lb/day                                                                                lb/day



  Off-Road    1.0405   10.1586   8.3137   0.0135                 0.5669    0.5669               0.5396     0.5396    0.0000    1,308.706   1,308.706   0.2564          1,315.1169
                                                                                                                                   8           8

    Total     1.0405   10.1586   8.3137   0.0135                 0.5669    0.5669               0.5396     0.5396    0.0000    1,308.706   1,308.706   0.2564          1,315.116
                                                                                                                                   8           8                           9




                                                                                                                                                                       905
                     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 907 of 1236 Page ID
                                                          #:5771


  CalEEMod Version: CalEEMod.2016.3.2                                               Page 26 of 39                                               Date: 3/23/2018 9:23 AM

                                            3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Winter


3.5 Building Construction - 2019
Mitigated Construction Off-Site




               ROG       NOx      CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4   N2O    CO2e
                                                      PM10       PM10      Total      PM2.5      PM2.5      Total

  Category                                                  lb/day                                                                                lb/day



   Hauling    0.0000    0.0000   0.0000   0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000      0.0000     0.0000           0.0000


   Vendor     0.0347    0.9271   0.2708   2.0400e-   0.0512     6.0000e-   0.0572     0.0148    5.7400e-   0.0205              217.0217    217.0217    0.0153          217.4028
                                             003                   003                             003

   Worker     0.2215    0.1626   1.7699   4.5900e-   0.4471     3.8600e-   0.4510     0.1186    3.5500e-   0.1221              456.8523    456.8523    0.0157          457.2452
                                             003                   003                             003

    Total     0.2562    1.0897   2.0407   6.6300e-   0.4983     9.8600e-   0.5082     0.1333    9.2900e-   0.1426              673.8740    673.8740    0.0310          674.6481
                                             003                   003                             003



3.5 Building Construction - 2020
Unmitigated Construction On-Site




               ROG       NOx      CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4   N2O    CO2e
                                                      PM10       PM10       Total     PM2.5      PM2.5      Total

  Category                                                  lb/day                                                                                lb/day



  Off-Road    0.9574    9.3791   8.2549   0.0135                 0.5107    0.5107               0.4856     0.4856              1,293.770   1,293.770   0.2520          1,300.071
                                                                                                                                   7           7                           0

    Total     0.9574    9.3791   8.2549   0.0135                 0.5107    0.5107               0.4856     0.4856              1,293.770   1,293.770   0.2520          1,300.071
                                                                                                                                   7           7                           0




                                                                                                                                                                       906
                    Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 908 of 1236 Page ID
                                                         #:5772


  CalEEMod Version: CalEEMod.2016.3.2                                              Page 27 of 39                                               Date: 3/23/2018 9:23 AM

                                           3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Winter


3.5 Building Construction - 2020
Unmitigated Construction Off-Site




              ROG       NOx      CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4   N2O    CO2e
                                                     PM10       PM10      Total      PM2.5      PM2.5      Total

  Category                                                 lb/day                                                                                lb/day



   Hauling    0.0000   0.0000   0.0000   0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000      0.0000     0.0000           0.0000


   Vendor     0.0298   0.8508   0.2459   2.0200e-   0.0512     4.0700e-   0.0553     0.0148    3.8900e-   0.0186              215.5593    215.5593    0.0144          215.9196
                                            003                   003                             003

   Worker     0.2044   0.1450   1.6040   4.4500e-   0.4471     3.7400e-   0.4508     0.1186    3.4400e-   0.1220              442.9682    442.9682    0.0140          443.3172
                                            003                   003                             003

    Total     0.2342   0.9958   1.8500   6.4700e-   0.4983     7.8100e-   0.5061     0.1333    7.3300e-   0.1407              658.5274    658.5274    0.0284          659.2368
                                            003                   003                             003




Mitigated Construction On-Site




              ROG       NOx      CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4   N2O    CO2e
                                                     PM10       PM10      Total      PM2.5      PM2.5      Total

  Category                                                 lb/day                                                                                lb/day



  Off-Road    0.9574   9.3791   8.2549   0.0135                 0.5107    0.5107               0.4856     0.4856    0.0000    1,293.770   1,293.770   0.2520          1,300.071
                                                                                                                                  7           7                           0

    Total     0.9574   9.3791   8.2549   0.0135                 0.5107    0.5107               0.4856     0.4856    0.0000    1,293.770   1,293.770   0.2520          1,300.071
                                                                                                                                  7           7                           0




                                                                                                                                                                      907
                     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 909 of 1236 Page ID
                                                          #:5773

  CalEEMod Version: CalEEMod.2016.3.2                                                Page 28 of 39                                               Date: 3/23/2018 9:23 AM

                                             3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Winter


3.5 Building Construction - 2020
Mitigated Construction Off-Site




               ROG      NOx        CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4   N2O    CO2e
                                                       PM10       PM10       Total     PM2.5      PM2.5      Total

  Category                                                   lb/day                                                                                lb/day



   Hauling    0.0000   0.0000    0.0000    0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000      0.0000     0.0000           0.0000


   Vendor     0.0298   0.8508    0.2459    2.0200e-   0.0512     4.0700e-   0.0553     0.0148    3.8900e-   0.0186              215.5593    215.5593    0.0144          215.9196
                                              003                   003                             003

   Worker     0.2044   0.1450    1.6040    4.4500e-   0.4471     3.7400e-   0.4508     0.1186    3.4400e-   0.1220              442.9682    442.9682    0.0140          443.3172
                                              003                   003                             003

    Total     0.2342   0.9958    1.8500    6.4700e-   0.4983     7.8100e-   0.5061     0.1333    7.3300e-   0.1407              658.5274    658.5274    0.0284          659.2368
                                              003                   003                             003



3.6 Paving - 2020
Unmitigated Construction On-Site




               ROG      NOx        CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4   N2O    CO2e
                                                       PM10       PM10       Total     PM2.5      PM2.5      Total

  Category                                                   lb/day                                                                                lb/day



  Off-Road    1.7512   19.7196   13.9481   0.0254                 0.9335    0.9335               0.8588     0.8588              2,463.059   2,463.059   0.7966          2,482.974
                                                                                                                                    2           2                           3

   Paving     0.0000                                              0.0000    0.0000               0.0000     0.0000                           0.0000                      0.0000


    Total     1.7512   19.7196   13.9481   0.0254                 0.9335    0.9335               0.8588     0.8588              2,463.059   2,463.059   0.7966          2,482.974
                                                                                                                                    2           2                           3




                                                                                                                                                                        908
                    Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 910 of 1236 Page ID
                                                         #:5774

  CalEEMod Version: CalEEMod.2016.3.2                                                Page 29 of 39                                               Date: 3/23/2018 9:23 AM

                                             3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Winter


3.6 Paving - 2020
Unmitigated Construction Off-Site




              ROG       NOx        CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4    N2O    CO2e
                                                       PM10       PM10      Total      PM2.5      PM2.5      Total

  Category                                                   lb/day                                                                                lb/day



   Hauling    0.0000   0.0000    0.0000    0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000      0.0000     0.0000            0.0000


   Vendor     0.0000   0.0000    0.0000    0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000      0.0000     0.0000            0.0000


   Worker     0.0664   0.0471    0.5213    1.4500e-   0.1453     1.2100e-   0.1465     0.0385    1.1200e-   0.0397              143.9647    143.9647    4.5400e-         144.0781
                                              003                   003                             003                                                    003

    Total     0.0664   0.0471    0.5213    1.4500e-   0.1453     1.2100e-   0.1465     0.0385    1.1200e-   0.0397              143.9647    143.9647    4.5400e-         144.0781
                                              003                   003                             003                                                    003




Mitigated Construction On-Site




              ROG       NOx        CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4    N2O    CO2e
                                                       PM10       PM10      Total      PM2.5      PM2.5      Total

  Category                                                   lb/day                                                                                lb/day



  Off-Road    1.7512   19.7196   13.9481   0.0254                 0.9335    0.9335               0.8588     0.8588    0.0000    2,463.059   2,463.059   0.7966           2,482.974
                                                                                                                                    2           2                            3

   Paving     0.0000                                              0.0000    0.0000               0.0000     0.0000                           0.0000                       0.0000


    Total     1.7512   19.7196   13.9481   0.0254                 0.9335    0.9335               0.8588     0.8588    0.0000    2,463.059   2,463.059   0.7966           2,482.974
                                                                                                                                    2           2                            3




                                                                                                                                                                         909
                          Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 911 of 1236 Page ID
                                                               #:5775

  CalEEMod Version: CalEEMod.2016.3.2                                                    Page 30 of 39                                              Date: 3/23/2018 9:23 AM

                                                 3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Winter


3.6 Paving - 2020
Mitigated Construction Off-Site




                    ROG       NOx      CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2       CH4    N2O    CO2e
                                                           PM10       PM10       Total     PM2.5      PM2.5      Total

   Category                                                      lb/day                                                                              lb/day



    Hauling        0.0000    0.0000   0.0000   0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000     0.0000    0.0000            0.0000


    Vendor         0.0000    0.0000   0.0000   0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000     0.0000    0.0000            0.0000


    Worker         0.0664    0.0471   0.5213   1.4500e-   0.1453     1.2100e-   0.1465     0.0385    1.1200e-   0.0397              143.9647   143.9647   4.5400e-         144.0781
                                                  003                   003                             003                                                  003

     Total         0.0664    0.0471   0.5213   1.4500e-   0.1453     1.2100e-   0.1465     0.0385    1.1200e-   0.0397              143.9647   143.9647   4.5400e-         144.0781
                                                  003                   003                             003                                                  003



3.7 Architectural Coating - 2020
Unmitigated Construction On-Site




                    ROG       NOx      CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2       CH4    N2O    CO2e
                                                           PM10       PM10      Total      PM2.5      PM2.5      Total

   Category                                                      lb/day                                                                              lb/day



 Archit. Coating   15.8610                                            0.0000    0.0000               0.0000     0.0000                          0.0000                      0.0000


   Off-Road        0.3229    2.2451   2.4419   3.9600e-               0.1479    0.1479               0.1479     0.1479              375.2641   375.2641   0.0291           375.9904
                                                  003

     Total         16.1839   2.2451   2.4419   3.9600e-               0.1479    0.1479               0.1479     0.1479              375.2641   375.2641   0.0291           375.9904
                                                  003




                                                                                                                                                                           910
                          Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 912 of 1236 Page ID
                                                               #:5776

  CalEEMod Version: CalEEMod.2016.3.2                                                    Page 31 of 39                                              Date: 3/23/2018 9:23 AM

                                                 3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Winter


3.7 Architectural Coating - 2020
Unmitigated Construction Off-Site




                    ROG       NOx      CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2       CH4    N2O    CO2e
                                                           PM10       PM10      Total      PM2.5      PM2.5      Total

   Category                                                      lb/day                                                                              lb/day



    Hauling        0.0000    0.0000   0.0000   0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000     0.0000    0.0000            0.0000


    Vendor         0.0000    0.0000   0.0000   0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000     0.0000    0.0000            0.0000


    Worker         0.0409    0.0290   0.3208   8.9000e-   0.0894     7.5000e-   0.0902     0.0237    6.9000e-   0.0244               88.5936   88.5936    2.7900e-         88.6634
                                                  004                   004                             004                                                  003

     Total         0.0409    0.0290   0.3208   8.9000e-   0.0894     7.5000e-   0.0902     0.0237    6.9000e-   0.0244               88.5936   88.5936    2.7900e-         88.6634
                                                  004                   004                             004                                                  003




Mitigated Construction On-Site




                    ROG       NOx      CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2       CH4    N2O    CO2e
                                                           PM10       PM10      Total      PM2.5      PM2.5      Total

   Category                                                      lb/day                                                                              lb/day



 Archit. Coating   15.8610                                            0.0000    0.0000               0.0000     0.0000                          0.0000                      0.0000


   Off-Road        0.3229    2.2451   2.4419   3.9600e-               0.1479    0.1479               0.1479     0.1479    0.0000    375.2641   375.2641   0.0291           375.9904
                                                  003

     Total         16.1839   2.2451   2.4419   3.9600e-               0.1479    0.1479               0.1479     0.1479    0.0000    375.2641   375.2641   0.0291           375.9904
                                                  003




                                                                                                                                                                           911
                       Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 913 of 1236 Page ID
                                                            #:5777




  CalEEMod Version: CalEEMod.2016.3.2                                              Page 32 of 39                                             Date: 3/23/2018 9:23 AM

                                           3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Winter


3.7 Architectural Coating - 2020
Mitigated Construction Off-Site




               ROG      NOx       CO      SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2       CH4    N2O   CO2e
                                                     PM10       PM10      Total      PM2.5      PM2.5      Total

  Category                                                 lb/day                                                                              lb/day



   Hauling    0.0000   0.0000   0.0000   0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000    0.0000     0.0000           0.0000


   Vendor     0.0000   0.0000   0.0000   0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000    0.0000     0.0000           0.0000


   Worker     0.0409   0.0290   0.3208   8.9000e-   0.0894     7.5000e-   0.0902     0.0237    6.9000e-   0.0244               88.5936   88.5936    2.7900e-         88.6634
                                            004                   004                             004                                                  003

    Total     0.0409   0.0290   0.3208   8.9000e-   0.0894     7.5000e-   0.0902     0.0237    6.9000e-   0.0244               88.5936   88.5936    2.7900e-         88.6634
                                            004                   004                             004                                                  003




4.0 Operational Detail - Mobile

4.1 Mitigation Measures Mobile




                                                                                                                                                                        912
                         Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 914 of 1236 Page ID
                                                              #:5778

  CalEEMod Version: CalEEMod.2016.3.2                                                                   Page 33 of 39                                                         Date: 3/23/2018 9:23 AM

                                                      3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Winter




                   ROG           NOx        CO        SO2        Fugitive      Exhaust         PM10       Fugitive     Exhaust          PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4        N2O    CO2e
                                                                  PM10          PM10            Total      PM2.5        PM2.5            Total

   Category                                                             lb/day                                                                                                 lb/day



   Mitigated      0.0000        0.0000     0.0000    0.0000      0.0000            0.0000      0.0000      0.0000      0.0000           0.0000               0.0000       0.0000      0.0000              0.0000


 Unmitigated      0.0000        0.0000     0.0000    0.0000      0.0000            0.0000      0.0000      0.0000      0.0000           0.0000               0.0000       0.0000      0.0000              0.0000




4.2 Trip Summary Information

                                                                        Average Daily Trip Rate                                           Unmitigated                              Mitigated
                      Land Use                              Weekday                   Saturday          Sunday                            Annual VMT                           Annual VMT

               Apartments Low Rise                            0.00                      0.00                0.00
          Enclosed Parking with Elevator                      0.00                      0.00                0.00
       High Turnover (Sit Down Restaurant)                    0.00                      0.00                0.00
                        Total                                 0.00                      0.00                0.00


4.3 Trip Type Information

                                                      Miles                                                   Trip %                                              Trip Purpose %

           Land Use                 H-W or C-W      H-S or C-C     H-O or C-NW H-W or C-W H-S or C-C                     H-O or C-NW             Primary         Diverted                Pass-by
    Apartments Low Rise                  0.00          0.00                 0.00               0.00          0.00                0.00               0                 0                        0
Enclosed Parking with Elevator           0.00          0.00                 0.00               0.00          0.00                0.00               0                 0                        0
  High Turnover (Sit Down                0.00          0.00                 0.00               0.00          0.00                0.00               0                 0                        0
        Restaurant)

4.4 Fleet Mix


                                                                                                                                                                                                         913
                            Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 915 of 1236 Page ID
                                                                 #:5779




 CalEEMod Version: CalEEMod.2016.3.2                                                        Page 34 of 39                                                   Date: 3/23/2018 9:23 AM

                                                    3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Winter

          Land Use                   LDA        LDT1        LDT2         MDV        LHD1         LHD2         MHD        HHD         OBUS           UBUS        MCY         SBUS        MH
    Apartments Low Rise            1.000000     0.000000    0.000000    0.000000   0.000000     0.000000     0.000000   0.000000    0.000000     0.000000      0.000000     0.000000   0.000000

Enclosed Parking with Elevator     1.000000     0.000000    0.000000    0.000000   0.000000     0.000000     0.000000   0.000000    0.000000     0.000000      0.000000     0.000000   0.000000

  High Turnover (Sit Down          1.000000     0.000000    0.000000    0.000000   0.000000     0.000000     0.000000   0.000000    0.000000     0.000000      0.000000     0.000000   0.000000
        Restaurant)


5.0 Energy Detail

Historical Energy Use: N

5.1 Mitigation Measures Energy




                  ROG        NOx           CO       SO2      Fugitive   Exhaust    PM10       Fugitive   Exhaust    PM2.5      Bio- CO2   NBio- CO2 Total CO2         CH4     N2O       CO2e
                                                              PM10       PM10      Total       PM2.5      PM2.5      Total

  Category                                                          lb/day                                                                                   lb/day



 NaturalGas      0.0000     0.0000     0.0000      0.0000                0.0000    0.0000                  0.0000   0.0000                 0.0000     0.0000      0.0000      0.0000    0.0000
  Mitigated

 NaturalGas      0.0000     0.0000     0.0000      0.0000                0.0000    0.0000                  0.0000   0.0000                 0.0000     0.0000      0.0000      0.0000    0.0000
 Unmitigated




                                                                                                                                                                                          914
                                 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 916 of 1236 Page ID
                                                                      #:5780
   CalEEMod Version: CalEEMod.2016.3.2                                                    Page 35 of 39                                             Date: 3/23/2018 9:23 AM

                                                    3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Winter


5.2 Energy by Land Use - NaturalGas
Unmitigated




                     NaturalGa   ROG       NOx      CO       SO2     Fugitive   Exhaust     PM10     Fugitive   Exhaust   PM2.5    Bio- CO2   NBio- CO2 Total CO2       CH4   N2O      CO2e
                      s Use                                           PM10       PM10        Total    PM2.5      PM2.5     Total

    Land Use         kBTU/yr                                                lb/day                                                                             lb/day



Apartments Low          0        0.0000   0.0000   0.0000   0.0000               0.0000     0.0000              0.0000    0.0000               0.0000    0.0000     0.0000    0.0000   0.0000
     Rise

Enclosed Parking        0        0.0000   0.0000   0.0000   0.0000               0.0000     0.0000              0.0000    0.0000               0.0000    0.0000     0.0000    0.0000   0.0000
  with Elevator

High Turnover (Sit      0        0.0000   0.0000   0.0000   0.0000               0.0000     0.0000              0.0000    0.0000               0.0000    0.0000     0.0000    0.0000   0.0000
Down Restaurant)

      Total                      0.0000   0.0000   0.0000   0.0000               0.0000     0.0000              0.0000    0.0000               0.0000    0.0000     0.0000    0.0000   0.0000




Mitigated




                     NaturalGa   ROG       NOx      CO       SO2     Fugitive   Exhaust     PM10     Fugitive   Exhaust   PM2.5    Bio- CO2   NBio- CO2 Total CO2       CH4   N2O      CO2e
                      s Use                                           PM10       PM10        Total    PM2.5      PM2.5     Total

    Land Use         kBTU/yr                                                lb/day                                                                             lb/day



Apartments Low          0        0.0000   0.0000   0.0000   0.0000               0.0000     0.0000              0.0000    0.0000               0.0000    0.0000     0.0000    0.0000   0.0000
     Rise

Enclosed Parking        0        0.0000   0.0000   0.0000   0.0000               0.0000     0.0000              0.0000    0.0000               0.0000    0.0000     0.0000    0.0000   0.0000
  with Elevator

High Turnover (Sit      0        0.0000   0.0000   0.0000   0.0000               0.0000     0.0000              0.0000    0.0000               0.0000    0.0000     0.0000    0.0000   0.0000
Down Restaurant)

      Total                      0.0000   0.0000   0.0000   0.0000               0.0000     0.0000              0.0000    0.0000               0.0000    0.0000     0.0000    0.0000   0.0000




6.0 Area Detail
                                                                                                                                                                                 915
                        Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 917 of 1236 Page ID
                                                             #:5781




 CalEEMod Version: CalEEMod.2016.3.2                                                Page 36 of 39                                             Date: 3/23/2018 9:23 AM

                                             3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Winter
6.0 Area Detail

6.1 Mitigation Measures Area




               ROG        NOx      CO       SO2       Fugitive   Exhaust   PM10       Fugitive   Exhaust   PM2.5    Bio- CO2   NBio- CO2 Total CO2       CH4    N2O      CO2e
                                                       PM10       PM10      Total      PM2.5      PM2.5     Total

  Category                                                   lb/day                                                                             lb/day



  Mitigated    0.5249    0.0403   3.4823   1.8000e-               0.0191   0.0191                0.0191    0.0191    0.0000     6.2514    6.2514     6.1200e-   0.0000   6.4043
                                              004                                                                                                       003

 Unmitigated   0.5249    0.0403   3.4823   1.8000e-               0.0191   0.0191                0.0191    0.0191    0.0000     6.2514    6.2514     6.1200e-   0.0000   6.4043
                                              004                                                                                                       003




                                                                                                                                                                         916
                      Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 918 of 1236 Page ID
                                                           #:5782




 CalEEMod Version: CalEEMod.2016.3.2                                                 Page 37 of 39                                             Date: 3/23/2018 9:23 AM

                                              3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Winter


6.2 Area by SubCategory
Unmitigated




                 ROG       NOx      CO       SO2       Fugitive   Exhaust   PM10       Fugitive   Exhaust   PM2.5    Bio- CO2   NBio- CO2 Total CO2       CH4    N2O       CO2e
                                                        PM10       PM10      Total      PM2.5      PM2.5     Total

 SubCategory                                                  lb/day                                                                             lb/day



 Architectural   0.0782                                            0.0000   0.0000                0.0000    0.0000                         0.0000                          0.0000
   Coating

  Consumer       0.3402                                            0.0000   0.0000                0.0000    0.0000                         0.0000                          0.0000
   Products

    Hearth       0.0000   0.0000   0.0000   0.0000                 0.0000   0.0000                0.0000    0.0000    0.0000     0.0000    0.0000     0.0000     0.0000    0.0000


 Landscaping     0.1064   0.0403   3.4823   1.8000e-               0.0191   0.0191                0.0191    0.0191               6.2514    6.2514     6.1200e-             6.4043
                                               004                                                                                                       003

     Total       0.5249   0.0403   3.4823   1.8000e-               0.0191   0.0191                0.0191    0.0191    0.0000     6.2514    6.2514     6.1200e-   0.0000    6.4043
                                               004                                                                                                       003




                                                                                                                                                                          917
                               Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 919 of 1236 Page ID
                                                                    #:5783
 CalEEMod Version: CalEEMod.2016.3.2                                                         Page 38 of 39                                                Date: 3/23/2018 9:23 AM

                                                    3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Winter


6.2 Area by SubCategory
Mitigated




                    ROG         NOx      CO         SO2      Fugitive    Exhaust    PM10       Fugitive   Exhaust   PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4        N2O     CO2e
                                                              PM10        PM10       Total      PM2.5      PM2.5     Total

 SubCategory                                                        lb/day                                                                                 lb/day



 Architectural      0.0782                                               0.0000     0.0000                0.0000    0.0000                            0.0000                           0.0000
   Coating

  Consumer          0.3402                                               0.0000     0.0000                0.0000    0.0000                            0.0000                           0.0000
   Products

    Hearth          0.0000     0.0000   0.0000     0.0000                0.0000     0.0000                0.0000    0.0000    0.0000     0.0000       0.0000    0.0000        0.0000   0.0000


 Landscaping        0.1064     0.0403   3.4823    1.8000e-               0.0191     0.0191                0.0191    0.0191               6.2514       6.2514    6.1200e-               6.4043
                                                     004                                                                                                           003

     Total          0.5249     0.0403   3.4823    1.8000e-               0.0191     0.0191                0.0191    0.0191    0.0000     6.2514       6.2514    6.1200e-      0.0000   6.4043
                                                     004                                                                                                           003



7.0 Water Detail

7.1 Mitigation Measures Water


8.0 Waste Detail

8.1 Mitigation Measures Waste


9.0 Operational Offroad

              Equipment Type                     Number                 Hours/Day                 Days/Year              Horse Power              Load Factor             Fuel Type




10.0 Stationary Equipment

                                                                                                                                                                                         918
                           Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 920 of 1236 Page ID
                                                                #:5784




 CalEEMod Version: CalEEMod.2016.3.2                                  Page 39 of 39                                   Date: 3/23/2018 9:23 AM

                                         3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Winter

Fire Pumps and Emergency Generators

          Equipment Type              Number           Hours/Day          Hours/Year         Horse Power       Load Factor     Fuel Type


Boilers

          Equipment Type              Number         Heat Input/Day     Heat Input/Year      Boiler Rating     Fuel Type


User Defined Equipment

          Equipment Type              Number




11.0 Vegetation




                                                                                                                                            919
                             Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 921 of 1236 Page ID
                                                                  #:5785




  CalEEMod Version: CalEEMod.2016.3.2                                         Page 1 of 39                                             Date: 3/23/2018 9:20 AM

                                               3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Summer

                                                                 3568 Motor Avenue (Construction)
                                                                 Los Angeles-South Coast County, Summer


1.0 Project Characteristics

1.1 Land Usage

                Land Uses                                Size                           Metric                           Lot Acreage    Floor Surface Area   Population

     Enclosed Parking with Elevator                      54.00                          Space                               0.49            21,600.00            0

  High Turnover (Sit Down Restaurant)                    1.80                          1000sqft                             0.04            1,800.00             0

         Apartments Low Rise                             42.00                       Dwelling Unit                          0.34            14,997.00            120


1.2 Other Project Characteristics

Urbanization         Urban                    Wind Speed (m/s)      2.2                      Precipitation Freq (Days)          33

Climate Zone         11                                                                      Operational Year                   2020


Utility Company      Los Angeles Department of Water & Power


CO2 Intensity        1227.89                  CH4 Intensity           0.029                  N2O Intensity                 0.006
(lb/MWhr)                                     (lb/MWhr)                                      (lb/MWhr)


1.3 User Entered Comments & Non-Default Data




                                                                                                                                                             920
                     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 922 of 1236 Page ID
                                                          #:5786
  CalEEMod Version: CalEEMod.2016.3.2                                    Page 2 of 39                                      Date: 3/23/2018 9:20 AM

                                          3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Summer

Project Characteristics -
Land Use - Lot Acreage and Square Feet is based on Site Plan.
Construction Phase - Construction Schedule adjusted as per information provided by the Client.
Off-road Equipment - Hours are based on an 8-hour workday.
Off-road Equipment - Equipment list adjusted as per the Client.
Off-road Equipment - Equipment list adjusted as per the Client.
Off-road Equipment - Equipment list adjusted as per the Client.
Off-road Equipment - Equipment list adjusted as per the Client.
Off-road Equipment - Equipment list adjusted as per the Client.
Trips and VMT - Total Trips Hauling and Trip Length were adjusted as per information provided by the Client.
Demolition -
Grading -
Vehicle Trips - Construction (Unmitigated) Run Only.
Woodstoves - Construction (Unmitigated) Run Only.
Energy Use - Construction (Unmitigated) Run Only.
Water And Wastewater - Construction (Unmitigated) Run Only.
Solid Waste - Construction (Unmitigated) Run Only.
Construction Off-road Equipment Mitigation -
Fleet Mix - Construction (Unmitigated) Run Only.

             Table Name                        Column Name                     Default Value                   New Value

        tblArchitecturalCoating       ConstArea_Residential_Exterior             10,123.00                     28,350.00

        tblArchitecturalCoating       ConstArea_Residential_Interior             30,369.00                     85,050.00

            tblAreaCoating               Area_Residential_Exterior                10123                         28350

            tblAreaCoating               Area_Residential_Interior                30369                         85050

        tblConstructionPhase                    NumDays                            10.00                         15.00

        tblConstructionPhase                    NumDays                            1.00                          16.00



                                                                                                                                            921
                 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 923 of 1236 Page ID
                                                      #:5787
CalEEMod Version: CalEEMod.2016.3.2                            Page 3 of 39                                   Date: 3/23/2018 9:20 AM

                                  3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Summer

     tblConstructionPhase                 NumDays                       2.00                          17.00

     tblConstructionPhase                 NumDays                      100.00                        580.00

     tblConstructionPhase                 NumDays                       5.00                          18.00

     tblConstructionPhase                 NumDays                       5.00                          18.00

        tblEnergyUse                     LightingElect                 810.36                         0.00

        tblEnergyUse                     LightingElect                  1.75                          0.00

        tblEnergyUse                     LightingElect                  7.87                          0.00

        tblEnergyUse                       NT24E                       3,172.76                       0.00

        tblEnergyUse                       NT24E                        0.19                          0.00

        tblEnergyUse                       NT24E                        28.16                         0.00

        tblEnergyUse                       NT24NG                      4,831.00                       0.00

        tblEnergyUse                       NT24NG                      187.78                         0.00

        tblEnergyUse                        T24E                       135.01                         0.00

        tblEnergyUse                        T24E                        3.92                          0.00

        tblEnergyUse                        T24E                         8.11                         0.00

        tblEnergyUse                       T24NG                       9,285.07                       0.00

        tblEnergyUse                       T24NG                        42.98                         0.00

         tblFireplaces                 FireplaceDayYear                 25.00                         0.00

         tblFireplaces                FireplaceHourDay                  3.00                          0.00

         tblFireplaces                FireplaceWoodMass                1,019.20                       0.00

         tblFireplaces                   NumberGas                      35.70                         0.00

         tblFireplaces                NumberNoFireplace                 4.20                          0.00

         tblFireplaces                  NumberWood                      2.10                          0.00

         tblFleetMix                         HHD                        0.03                          0.00

         tblFleetMix                         HHD                        0.03                          0.00

         tblFleetMix                         HHD                        0.03                          0.00

         tblFleetMix                         LDA                        0.55                          1.00


                                                                                                                               922
               Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 924 of 1236 Page ID
                                                    #:5788
CalEEMod Version: CalEEMod.2016.3.2                            Page 4 of 39                                   Date: 3/23/2018 9:20 AM

                                  3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Summer

        tblFleetMix                      LDA                            0.55                          1.00

        tblFleetMix                      LDA                            0.55                          1.00

        tblFleetMix                     LDT1                            0.05                          0.00

        tblFleetMix                     LDT1                            0.05                          0.00

        tblFleetMix                     LDT1                            0.05                          0.00

        tblFleetMix                     LDT2                            0.20                          0.00

        tblFleetMix                     LDT2                            0.20                          0.00

        tblFleetMix                     LDT2                            0.20                          0.00

        tblFleetMix                     LHD1                            0.02                          0.00

        tblFleetMix                     LHD1                            0.02                          0.00

        tblFleetMix                     LHD1                            0.02                          0.00

        tblFleetMix                     LHD2                         6.0900e-003                      0.00

        tblFleetMix                     LHD2                         6.0900e-003                      0.00

        tblFleetMix                     LHD2                         6.0900e-003                      0.00

        tblFleetMix                     MCY                          5.0050e-003                      0.00

        tblFleetMix                     MCY                          5.0050e-003                      0.00

        tblFleetMix                     MCY                          5.0050e-003                      0.00

        tblFleetMix                     MDV                             0.12                          0.00

        tblFleetMix                     MDV                             0.12                          0.00

        tblFleetMix                     MDV                             0.12                          0.00

        tblFleetMix                      MH                          9.0700e-004                      0.00

        tblFleetMix                      MH                          9.0700e-004                      0.00

        tblFleetMix                      MH                          9.0700e-004                      0.00

        tblFleetMix                     MHD                             0.02                          0.00

        tblFleetMix                     MHD                             0.02                          0.00

        tblFleetMix                     MHD                             0.02                          0.00

        tblFleetMix                     OBUS                         2.4380e-003                      0.00


                                                                                                                               923
                Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 925 of 1236 Page ID
                                                     #:5789
CalEEMod Version: CalEEMod.2016.3.2                            Page 5 of 39                                     Date: 3/23/2018 9:20 AM

                                  3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Summer

         tblFleetMix                        OBUS                     2.4380e-003                      0.00

         tblFleetMix                        OBUS                     2.4380e-003                      0.00

         tblFleetMix                        SBUS                     6.7700e-004                      0.00

         tblFleetMix                        SBUS                     6.7700e-004                      0.00

         tblFleetMix                        SBUS                     6.7700e-004                      0.00

         tblFleetMix                        UBUS                     2.3590e-003                      0.00

         tblFleetMix                        UBUS                     2.3590e-003                      0.00

         tblFleetMix                        UBUS                     2.3590e-003                      0.00

         tblGrading                    MaterialExported                 0.00                         6,000.00

         tblLandUse                   LandUseSquareFeet               42,000.00                     14,997.00

         tblLandUse                      LotAcreage                     2.63                          0.34

     tblOffRoadEquipment       OffRoadEquipmentUnitAmount               4.00                          0.00

     tblOffRoadEquipment       OffRoadEquipmentUnitAmount               1.00                          0.00

     tblOffRoadEquipment       OffRoadEquipmentUnitAmount               2.00                          1.00

     tblOffRoadEquipment       OffRoadEquipmentUnitAmount               1.00                          0.00

     tblOffRoadEquipment       OffRoadEquipmentUnitAmount               1.00                          0.00

     tblOffRoadEquipment       OffRoadEquipmentUnitAmount               1.00                          0.00

     tblOffRoadEquipment       OffRoadEquipmentUnitAmount               2.00                          0.00

     tblOffRoadEquipment       OffRoadEquipmentUnitAmount               2.00                          0.00

     tblOffRoadEquipment       OffRoadEquipmentUnitAmount               2.00                          0.00

     tblOffRoadEquipment       OffRoadEquipmentUnitAmount               1.00                          0.00

     tblOffRoadEquipment       OffRoadEquipmentUnitAmount               1.00                          0.00

     tblOffRoadEquipment       OffRoadEquipmentUnitAmount               0.00                          1.00

     tblOffRoadEquipment       OffRoadEquipmentUnitAmount               0.00                          1.00

     tblOffRoadEquipment       OffRoadEquipmentUnitAmount               0.00                          1.00

     tblOffRoadEquipment       OffRoadEquipmentUnitAmount               0.00                          1.00

     tblOffRoadEquipment       OffRoadEquipmentUnitAmount               0.00                          1.00


                                                                                                                                 924
                Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 926 of 1236 Page ID
                                                     #:5790
CalEEMod Version: CalEEMod.2016.3.2                            Page 6 of 39                                       Date: 3/23/2018 9:20 AM

                                  3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Summer

     tblOffRoadEquipment       OffRoadEquipmentUnitAmount               0.00                            1.00

     tblOffRoadEquipment       OffRoadEquipmentUnitAmount               0.00                            1.00

     tblOffRoadEquipment       OffRoadEquipmentUnitAmount               0.00                            1.00

     tblOffRoadEquipment       OffRoadEquipmentUnitAmount               0.00                            1.00

     tblOffRoadEquipment       OffRoadEquipmentUnitAmount               0.00                            1.00

     tblOffRoadEquipment       OffRoadEquipmentUnitAmount               0.00                            1.00

     tblOffRoadEquipment              PhaseName                                                   Site Preparation

     tblOffRoadEquipment              PhaseName                                                       Grading

     tblOffRoadEquipment              PhaseName                                                        Paving

     tblOffRoadEquipment              PhaseName                                                      Demolition

     tblOffRoadEquipment              PhaseName                                                       Grading

     tblOffRoadEquipment              PhaseName                                                 Building Construction

     tblOffRoadEquipment              PhaseName                                                       Grading

     tblOffRoadEquipment              PhaseName                                                   Site Preparation

     tblOffRoadEquipment              PhaseName                                                 Building Construction

     tblOffRoadEquipment              PhaseName                                                        Paving

     tblOffRoadEquipment              PhaseName                                                        Paving

     tblOffRoadEquipment              PhaseName                                                   Site Preparation

     tblOffRoadEquipment              PhaseName                                                 Building Construction

     tblOffRoadEquipment              UsageHours                        6.00                            8.00

     tblOffRoadEquipment              UsageHours                        6.00                            8.00

     tblOffRoadEquipment              UsageHours                        4.00                            0.50

     tblOffRoadEquipment              UsageHours                        6.00                            2.00

     tblOffRoadEquipment              UsageHours                        7.00                            8.00

     tblOffRoadEquipment              UsageHours                        7.00                            8.00

     tblOffRoadEquipment              UsageHours                        1.00                            8.00

     tblOffRoadEquipment              UsageHours                        1.00                            8.00


                                                                                                                                   925
                 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 927 of 1236 Page ID
                                                      #:5791
CalEEMod Version: CalEEMod.2016.3.2                            Page 7 of 39                                     Date: 3/23/2018 9:20 AM

                                  3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Summer

     tblOffRoadEquipment                 UsageHours                     6.00                          8.00

     tblOffRoadEquipment                 UsageHours                     7.00                          8.00

        tblSolidWaste            SolidWasteGenerationRate               19.32                         0.00

        tblSolidWaste            SolidWasteGenerationRate               21.42                         0.00

       tblTripsAndVMT                 HaulingTripLength                 20.00                         58.10

       tblTripsAndVMT                 HaulingTripNumber                750.00                        1,112.00

        tblVehicleTrips                    CC_TL                        8.40                          0.00

        tblVehicleTrips                    CC_TL                        8.40                          0.00

        tblVehicleTrips                   CC_TTP                        72.50                         0.00

        tblVehicleTrips                   CNW_TL                        6.90                          0.00

        tblVehicleTrips                   CNW_TL                        6.90                          0.00

        tblVehicleTrips                  CNW_TTP                        19.00                         0.00

        tblVehicleTrips                    CW_TL                        16.60                         0.00

        tblVehicleTrips                    CW_TL                        16.60                         0.00

        tblVehicleTrips                   CW_TTP                        8.50                          0.00

        tblVehicleTrips                    DV_TP                        11.00                         0.00

        tblVehicleTrips                    DV_TP                        20.00                         0.00

        tblVehicleTrips                    HO_TL                        8.70                          0.00

        tblVehicleTrips                   HO_TTP                        40.60                         0.00

        tblVehicleTrips                    HS_TL                        5.90                          0.00

        tblVehicleTrips                   HS_TTP                        19.20                         0.00

        tblVehicleTrips                    HW_TL                        14.70                         0.00

        tblVehicleTrips                   HW_TTP                        40.20                         0.00

        tblVehicleTrips                    PB_TP                        3.00                          0.00

        tblVehicleTrips                    PB_TP                        43.00                         0.00

        tblVehicleTrips                    PR_TP                        86.00                         0.00

        tblVehicleTrips                    PR_TP                        37.00                         0.00


                                                                                                                                 926
                          Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 928 of 1236 Page ID
                                                               #:5792




 CalEEMod Version: CalEEMod.2016.3.2                               Page 8 of 39                                   Date: 3/23/2018 9:20 AM

                                      3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Summer

        tblVehicleTrips                     ST_TR                            7.16                         0.00

        tblVehicleTrips                     ST_TR                          158.37                         0.00

        tblVehicleTrips                     SU_TR                            6.07                         0.00

        tblVehicleTrips                     SU_TR                          131.84                         0.00

        tblVehicleTrips                     WD_TR                            6.59                         0.00

        tblVehicleTrips                     WD_TR                          127.15                         0.00

           tblWater                    IndoorWaterUseRate                2,736,469.08                     0.00

           tblWater                    IndoorWaterUseRate                 546,360.68                      0.00

           tblWater                   OutdoorWaterUseRate                1,725,165.29                     0.00

           tblWater                   OutdoorWaterUseRate                 34,874.09                       0.00

        tblWoodstoves                   NumberCatalytic                      2.10                         0.00

        tblWoodstoves                  NumberNoncatalytic                    2.10                         0.00

        tblWoodstoves                  WoodstoveDayYear                     25.00                         0.00

        tblWoodstoves                 WoodstoveWoodMass                    999.60                         0.00



2.0 Emissions Summary




                                                                                                                                        927
                  Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 929 of 1236 Page ID
                                                       #:5793




 CalEEMod Version: CalEEMod.2016.3.2                                              Page 9 of 39                                               Date: 3/23/2018 9:20 AM

                                           3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Summer


2.1 Overall Construction (Maximum Daily Emission)
Unmitigated Construction




              ROG       NOx        CO       SO2     Fugitive   Exhaust   PM10      Fugitive   Exhaust   PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4   N2O       CO2e
                                                     PM10       PM10     Total      PM2.5      PM2.5     Total

    Year                                                   lb/day                                                                              lb/day



    2017     0.9888    8.9212    7.5402    0.0138   0.5498      0.5037   1.0535     0.0953    0.4881    0.5834    0.0000    1,367.461   1,367.461   0.2293    0.0000   1,373.194
                                                                                                                                6           6                              4

    2018     3.1264    67.3651   19.2783   0.1614   4.5094      0.9289   5.4383     1.0539    0.8628    1.9168    0.0000    17,280.42   17,280.42   1.5329    0.0000   17,318.75
                                                                                                                               70          70                             03

    2019     1.2736    11.2313   10.4880   0.0205   0.4983      0.5766   1.0750     0.1333    0.5488    0.6821    0.0000    2,016.939   2,016.939   0.2874    0.0000   2,024.123
                                                                                                                                6           6                              7

    2020     16.2207   19.7621   14.5173   0.0270   0.4983      0.9347   1.0800     0.1333    0.8599    0.8985    0.0000    2,615.953   2,615.953   0.8014    0.0000   2,635.989
                                                                                                                                9           9                              5

  Maximum    16.2207   67.3651   19.2783   0.1614   4.5094      0.9347   5.4383     1.0539    0.8628    1.9168    0.0000    17,280.42   17,280.42   1.5329    0.0000   17,318.75
                                                                                                                               70          70                             03




                                                                                                                                                                       928
                     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 930 of 1236 Page ID
                                                          #:5794




 CalEEMod Version: CalEEMod.2016.3.2                                                     Page 10 of 39                                                    Date: 3/23/2018 9:20 AM

                                            3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Summer


2.1 Overall Construction (Maximum Daily Emission)
Mitigated Construction




               ROG       NOx        CO       SO2      Fugitive      Exhaust     PM10       Fugitive   Exhaust    PM2.5     Bio- CO2    NBio- CO2 Total CO2          CH4    N2O      CO2e
                                                       PM10          PM10        Total      PM2.5      PM2.5      Total

    Year                                                        lb/day                                                                                     lb/day



    2017      0.9888    8.9212    7.5402    0.0138    0.2789         0.5037     0.7826     0.0543      0.4881    0.5424     0.0000     1,367.461   1,367.461    0.2293    0.0000   1,373.194
                                                                                                                                           6           6                               4

    2018      3.1264    67.3651   19.2783   0.1614    3.8381         0.9289     4.7670     0.9804      0.8628    1.8432     0.0000     17,280.42   17,280.42    1.5329    0.0000   17,318.75
                                                                                                                                          70          70                              03

    2019      1.2736    11.2313   10.4880   0.0205    0.4983         0.5766     1.0750     0.1333      0.5488    0.6821     0.0000     2,016.939   2,016.939    0.2874    0.0000   2,024.123
                                                                                                                                           6           6                               7

    2020      16.2207   19.7621   14.5173   0.0270    0.4983         0.9347     1.0800     0.1333      0.8599    0.8985     0.0000     2,615.953   2,615.953    0.8014    0.0000   2,635.989
                                                                                                                                           9           9                               5

  Maximum     16.2207   67.3651   19.2783   0.1614    3.8381         0.9347     4.7670     0.9804      0.8628    1.8432     0.0000     17,280.42   17,280.42    1.5329    0.0000   17,318.75
                                                                                                                                          70          70                              03



              ROG        NOx       CO       SO2      Fugitive      Exhaust      PM10      Fugitive    Exhaust   PM2.5     Bio- CO2    NBio-CO2 Total CO2        CH4       N20      CO2e
                                                      PM10          PM10        Total      PM2.5       PM2.5     Total

   Percent    0.00       0.00     0.00      0.00      15.56              0.00   10.90       8.09       0.00      2.81       0.00        0.00       0.00         0.00      0.00      0.00
  Reduction




                                                                                                                                                                                   929
                   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 931 of 1236 Page ID
                                                        #:5795
 CalEEMod Version: CalEEMod.2016.3.2                                               Page 11 of 39                                             Date: 3/23/2018 9:20 AM

                                          3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Summer


2.2 Overall Operational
Unmitigated Operational




              ROG        NOx      CO       SO2       Fugitive   Exhaust   PM10       Fugitive   Exhaust   PM2.5    Bio- CO2   NBio- CO2 Total CO2       CH4    N2O       CO2e
                                                      PM10       PM10     Total       PM2.5      PM2.5     Total

  Category                                                  lb/day                                                                             lb/day



    Area      0.5249    0.0403   3.4823   1.8000e-               0.0191   0.0191                0.0191    0.0191    0.0000     6.2514    6.2514     6.1200e-   0.0000    6.4043
                                             004                                                                                                       003

   Energy     0.0000    0.0000   0.0000   0.0000                 0.0000   0.0000                0.0000    0.0000               0.0000    0.0000     0.0000     0.0000    0.0000


   Mobile     0.0000    0.0000   0.0000   0.0000     0.0000      0.0000   0.0000     0.0000     0.0000    0.0000               0.0000    0.0000     0.0000               0.0000


    Total     0.5249    0.0403   3.4823   1.8000e-   0.0000      0.0191   0.0191     0.0000     0.0191    0.0191    0.0000     6.2514    6.2514     6.1200e-   0.0000    6.4043
                                             004                                                                                                       003




Mitigated Operational




              ROG        NOx      CO       SO2       Fugitive   Exhaust   PM10       Fugitive   Exhaust   PM2.5    Bio- CO2   NBio- CO2 Total CO2       CH4    N2O       CO2e
                                                      PM10       PM10     Total       PM2.5      PM2.5     Total

  Category                                                  lb/day                                                                             lb/day



    Area      0.5249    0.0403   3.4823   1.8000e-               0.0191   0.0191                0.0191    0.0191    0.0000     6.2514    6.2514     6.1200e-   0.0000    6.4043
                                             004                                                                                                       003

   Energy     0.0000    0.0000   0.0000   0.0000                 0.0000   0.0000                0.0000    0.0000               0.0000    0.0000     0.0000     0.0000    0.0000


   Mobile     0.0000    0.0000   0.0000   0.0000     0.0000      0.0000   0.0000     0.0000     0.0000    0.0000               0.0000    0.0000     0.0000               0.0000


    Total     0.5249    0.0403   3.4823   1.8000e-   0.0000      0.0191   0.0191     0.0000     0.0191    0.0191    0.0000     6.2514    6.2514     6.1200e-   0.0000    6.4043
                                             004                                                                                                       003




                                                                                                                                                                        930
                                 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 932 of 1236 Page ID
                                                                      #:5796
    CalEEMod Version: CalEEMod.2016.3.2                                                       Page 12 of 39                                                             Date: 3/23/2018 9:20 AM

                                                       3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Summer

                          ROG          NOx       CO         SO2      Fugitive   Exhaust      PM10     Fugitive    Exhaust         PM2.5      Bio- CO2      NBio-CO2 Total CO2      CH4     N20     CO2e
                                                                      PM10       PM10        Total     PM2.5       PM2.5           Total

     Percent              0.00         0.00     0.00        0.00       0.00      0.00         0.00      0.00        0.00           0.00        0.00          0.00        0.00       0.00   0.00    0.00
    Reduction




3.0 Construction Detail

Construction Phase
 Phase                    Phase Name                      Phase Type                Start Date          End Date       Num Days            Num Days                 Phase Description
 Number                                                                                                                  Week

1            Demolition                        Demolition                        12/18/2017          1/5/2018                         5           15

2            Site Preparation                  Site Preparation                  6/8/2018            6/29/2018                        5           16

3            Grading                           Grading                           6/30/2018           7/24/2018                        5           17

4            Building Construction             Building Construction             7/25/2018           10/13/2020                       5          580

5            Paving                            Paving                            10/14/2020          11/6/2020                        5           18

6            Architectural Coating             Architectural Coating             11/7/2020           12/2/2020                        5           18



Acres of Grading (Site Preparation Phase): 8

Acres of Grading (Grading Phase): 17

Acres of Paving: 0.49

Residential Indoor: 85,050; Residential Outdoor: 28,350; Non-Residential Indoor: 2,700; Non-Residential Outdoor: 900; Striped Parking Area:
1,296 (Architectural Coating ±sqft)

OffRoad Equipment
                Phase Name                      Offroad Equipment Type                    Amount               Usage Hours           Horse Power              Load Factor

Demolition                                Concrete/Industrial Saws                                      1                  8.00                       81                   0.73

Demolition                                Excavators                                                    1                  8.00                   158                      0.38

Demolition                                Rubber Tired Dozers                                           0                  8.00                   247                      0.40

Demolition                                Tractors/Loaders/Backhoes                                     0                  6.00                       97                   0.37


                                                                                                                                                                                                  931
                        Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 933 of 1236 Page ID
                                                             #:5797
  CalEEMod Version: CalEEMod.2016.3.2                                      Page 13 of 39                                  Date: 3/23/2018 9:20 AM

                                              3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Summer

Site Preparation                 Crawler Tractors                                 1           8.00           212            0.43

Site Preparation                 Graders                                          0           8.00           187            0.41

Site Preparation                 Other Construction Equipment                     1           8.00           172            0.42

Site Preparation                 Rubber Tired Dozers                              0           8.00           247            0.40

Site Preparation                 Tractors/Loaders/Backhoes                        0           8.00           97             0.37

Grading                          Concrete/Industrial Saws                         0           8.00           81             0.73

Grading                          Crawler Tractors                                 1           8.00           212            0.43

Grading                          Excavators                                       1           8.00           158            0.38

Grading                          Graders                                          1           8.00           187            0.41

Grading                          Rubber Tired Dozers                              0           8.00           247            0.40

Grading                          Tractors/Loaders/Backhoes                        0           8.00           97             0.37

Building Construction            Cranes                                           1           0.50           231            0.29

Building Construction            Forklifts                                        1           2.00           89             0.20

Building Construction            Generator Sets                                   1           8.00           84             0.74

Building Construction            Other Construction Equipment                     1           8.00           172            0.42

Building Construction            Tractors/Loaders/Backhoes                        0           8.00           97             0.37

Building Construction            Welders                                          0           8.00           46             0.45

Paving                           Cement and Mortar Mixers                         0           8.00            9             0.56

Paving                           Crawler Tractors                                 1           8.00           212            0.43

Paving                           Other Construction Equipment                     1           8.00           172            0.42

Paving                           Pavers                                           1           8.00           130            0.42

Paving                           Paving Equipment                                 1           8.00           132            0.36

Paving                           Rollers                                          1           8.00           80             0.38

Paving                           Tractors/Loaders/Backhoes                        0           8.00           97             0.37

Architectural Coating            Air Compressors                                  1           8.00           78             0.48



Trips and VMT

                                                                                                                                           932
                          Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 934 of 1236 Page ID
                                                               #:5798


  CalEEMod Version: CalEEMod.2016.3.2                                                         Page 14 of 39                                                   Date: 3/23/2018 9:20 AM

                                                  3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Summer

     Phase Name         Offroad Equipment    Worker Trip    Vendor Trip       Hauling Trip    Worker Trip      Vendor Trip    Hauling Trip   Worker Vehicle            Vendor        Hauling
                              Count           Number          Number            Number         Length            Length         Length           Class               Vehicle Class Vehicle Class


Demolition                              2            5.00              0.00          31.00            14.70            6.90          20.00 LD_Mix                  HDT_Mix         HHDT

Site Preparation                        2            5.00              0.00           0.00            14.70            6.90          20.00 LD_Mix                  HDT_Mix         HHDT

Grading                                 3            8.00              0.00       1,112.00            14.70            6.90          58.10 LD_Mix                  HDT_Mix         HHDT

Building Construction                   7           40.00              8.00           0.00            14.70            6.90          20.00 LD_Mix                  HDT_Mix         HHDT

Paving                                  5           13.00              0.00           0.00            14.70            6.90          20.00 LD_Mix                  HDT_Mix         HHDT

Architectural Coating                   1            8.00              0.00           0.00            14.70            6.90          20.00 LD_Mix                  HDT_Mix         HHDT


3.1 Mitigation Measures Construction

Water Exposed Area


3.2 Demolition - 2017
Unmitigated Construction On-Site




                    ROG       NOx       CO        SO2       Fugitive    Exhaust      PM10       Fugitive    Exhaust    PM2.5      Bio- CO2   NBio- CO2 Total CO2         CH4       N2O      CO2e
                                                             PM10        PM10        Total       PM2.5       PM2.5      Total

   Category                                                        lb/day                                                                                       lb/day



  Fugitive Dust                                             0.4441       0.0000      0.4441     0.0673        0.0000   0.0673                             0.0000                            0.0000


   Off-Road        0.9342    8.1789   7.0857     0.0114                  0.4994      0.4994                   0.4839   0.4839                1,120.561   1,120.561      0.2139             1,125.909
                                                                                                                                                 9           9                                 2

     Total         0.9342    8.1789   7.0857     0.0114     0.4441       0.4994      0.9435     0.0673        0.4839   0.5512                1,120.561   1,120.561      0.2139             1,125.909
                                                                                                                                                 9           9                                 2




                                                                                                                                                                                          933
                       Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 935 of 1236 Page ID
                                                            #:5799

  CalEEMod Version: CalEEMod.2016.3.2                                                 Page 15 of 39                                               Date: 3/23/2018 9:20 AM

                                             3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Summer


3.2 Demolition - 2017
Unmitigated Construction Off-Site




                 ROG       NOx      CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4    N2O    CO2e
                                                        PM10       PM10       Total     PM2.5      PM2.5      Total

  Category                                                    lb/day                                                                                lb/day



   Hauling       0.0233   0.7184   0.1467   1.6900e-   0.0498     3.7900e-   0.0536     0.0133    3.6300e-   0.0169              182.4538    182.4538    0.0128           182.7724
                                               003                   003                             003

   Vendor        0.0000   0.0000   0.0000   0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000      0.0000     0.0000            0.0000


   Worker        0.0313   0.0240   0.3078   6.5000e-   0.0559     5.2000e-   0.0564     0.0148    4.8000e-   0.0153               64.4459    64.4459     2.6800e-         64.5128
                                               004                   004                             004                                                    003

    Total        0.0546   0.7424   0.4545   2.3400e-   0.1057     4.3100e-   0.1100     0.0281    4.1100e-   0.0322              246.8996    246.8996    0.0154           247.2852
                                               003                   003                             003




Mitigated Construction On-Site




                 ROG       NOx      CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4    N2O    CO2e
                                                        PM10       PM10       Total     PM2.5      PM2.5      Total

  Category                                                    lb/day                                                                                lb/day



 Fugitive Dust                                         0.1732      0.0000    0.1732     0.0262    0.0000     0.0262                           0.0000                       0.0000


  Off-Road       0.9342   8.1789   7.0857   0.0114                 0.4994    0.4994               0.4839     0.4839    0.0000    1,120.561   1,120.561   0.2139           1,125.909
                                                                                                                                     9           9                            2

    Total        0.9342   8.1789   7.0857   0.0114     0.1732      0.4994    0.6726     0.0262    0.4839     0.5102    0.0000    1,120.561   1,120.561   0.2139           1,125.909
                                                                                                                                     9           9                            2




                                                                                                                                                                          934
                       Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 936 of 1236 Page ID
                                                            #:5800

  CalEEMod Version: CalEEMod.2016.3.2                                                 Page 16 of 39                                               Date: 3/23/2018 9:20 AM

                                             3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Summer


3.2 Demolition - 2017
Mitigated Construction Off-Site




                 ROG       NOx      CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4    N2O    CO2e
                                                        PM10       PM10      Total      PM2.5      PM2.5      Total

  Category                                                    lb/day                                                                                lb/day



   Hauling       0.0233   0.7184   0.1467   1.6900e-   0.0498     3.7900e-   0.0536     0.0133    3.6300e-   0.0169              182.4538    182.4538    0.0128           182.7724
                                               003                   003                             003

   Vendor        0.0000   0.0000   0.0000   0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000      0.0000     0.0000            0.0000


   Worker        0.0313   0.0240   0.3078   6.5000e-   0.0559     5.2000e-   0.0564     0.0148    4.8000e-   0.0153               64.4459    64.4459     2.6800e-         64.5128
                                               004                   004                             004                                                    003

    Total        0.0546   0.7424   0.4545   2.3400e-   0.1057     4.3100e-   0.1100     0.0281    4.1100e-   0.0322              246.8996    246.8996    0.0154           247.2852
                                               003                   003                             003



3.2 Demolition - 2018
Unmitigated Construction On-Site




                 ROG       NOx      CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4    N2O    CO2e
                                                        PM10       PM10       Total     PM2.5      PM2.5      Total

  Category                                                    lb/day                                                                                lb/day



 Fugitive Dust                                         0.4441      0.0000    0.4441     0.0673    0.0000     0.0673                           0.0000                       0.0000


  Off-Road       0.8085   7.0108   6.9998   0.0114                 0.4171    0.4171               0.4051     0.4051              1,112.249   1,112.249   0.2076           1,117.440
                                                                                                                                     7           7                            7

    Total        0.8085   7.0108   6.9998   0.0114     0.4441      0.4171    0.8613     0.0673    0.4051     0.4724              1,112.249   1,112.249   0.2076           1,117.440
                                                                                                                                     7           7                            7




                                                                                                                                                                          935
                       Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 937 of 1236 Page ID
                                                            #:5801

  CalEEMod Version: CalEEMod.2016.3.2                                                 Page 17 of 39                                               Date: 3/23/2018 9:20 AM

                                             3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Summer


3.2 Demolition - 2018
Unmitigated Construction Off-Site




                 ROG       NOx      CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4    N2O    CO2e
                                                        PM10       PM10       Total     PM2.5      PM2.5      Total

  Category                                                    lb/day                                                                                lb/day



   Hauling       0.0205   0.6677   0.1382   1.6800e-   0.0908     2.5400e-   0.0933     0.0233    2.4300e-   0.0258              180.9603    180.9603    0.0125           181.2718
                                               003                   003                             003

   Vendor        0.0000   0.0000   0.0000   0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000      0.0000     0.0000            0.0000


   Worker        0.0276   0.0209   0.2700   6.3000e-   0.0559     5.0000e-   0.0564     0.0148    4.6000e-   0.0153               62.6845    62.6845     2.3500e-         62.7433
                                               004                   004                             004                                                    003

    Total        0.0481   0.6885   0.4082   2.3100e-   0.1467     3.0400e-   0.1497     0.0381    2.8900e-   0.0410              243.6448    243.6448    0.0148           244.0151
                                               003                   003                             003




Mitigated Construction On-Site




                 ROG       NOx      CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4    N2O    CO2e
                                                        PM10       PM10       Total     PM2.5      PM2.5      Total

  Category                                                    lb/day                                                                                lb/day



 Fugitive Dust                                         0.1732      0.0000    0.1732     0.0262    0.0000     0.0262                           0.0000                       0.0000


  Off-Road       0.8085   7.0108   6.9998   0.0114                 0.4171    0.4171               0.4051     0.4051    0.0000    1,112.249   1,112.249   0.2076           1,117.440
                                                                                                                                     7           7                            7

    Total        0.8085   7.0108   6.9998   0.0114     0.1732      0.4171    0.5903     0.0262    0.4051     0.4313    0.0000    1,112.249   1,112.249   0.2076           1,117.440
                                                                                                                                     7           7                            7




                                                                                                                                                                          936
                       Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 938 of 1236 Page ID
                                                            #:5802

  CalEEMod Version: CalEEMod.2016.3.2                                                  Page 18 of 39                                               Date: 3/23/2018 9:20 AM

                                              3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Summer


3.2 Demolition - 2018
Mitigated Construction Off-Site




                 ROG       NOx       CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4    N2O    CO2e
                                                         PM10       PM10      Total      PM2.5      PM2.5      Total

  Category                                                     lb/day                                                                                lb/day



   Hauling       0.0205   0.6677    0.1382   1.6800e-   0.0908     2.5400e-   0.0933     0.0233    2.4300e-   0.0258              180.9603    180.9603    0.0125           181.2718
                                                003                   003                             003

   Vendor        0.0000   0.0000    0.0000   0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000      0.0000     0.0000            0.0000


   Worker        0.0276   0.0209    0.2700   6.3000e-   0.0559     5.0000e-   0.0564     0.0148    4.6000e-   0.0153               62.6845    62.6845     2.3500e-         62.7433
                                                004                   004                             004                                                    003

    Total        0.0481   0.6885    0.4082   2.3100e-   0.1467     3.0400e-   0.1497     0.0381    2.8900e-   0.0410              243.6448    243.6448    0.0148           244.0151
                                                003                   003                             003



3.3 Site Preparation - 2018
Unmitigated Construction On-Site




                 ROG       NOx       CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4    N2O    CO2e
                                                         PM10       PM10       Total     PM2.5      PM2.5      Total

  Category                                                     lb/day                                                                                lb/day



 Fugitive Dust                                          0.5303      0.0000    0.5303     0.0573    0.0000     0.0573                           0.0000                       0.0000


  Off-Road       1.1964   14.5628   6.8165   0.0140                 0.6405    0.6405               0.5893     0.5893              1,412.138   1,412.138   0.4396           1,423.128
                                                                                                                                      5           5                            9

    Total        1.1964   14.5628   6.8165   0.0140     0.5303      0.6405    1.1708     0.0573    0.5893     0.6465              1,412.138   1,412.138   0.4396           1,423.128
                                                                                                                                      5           5                            9




                                                                                                                                                                           937
                       Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 939 of 1236 Page ID
                                                            #:5803

  CalEEMod Version: CalEEMod.2016.3.2                                                  Page 19 of 39                                               Date: 3/23/2018 9:20 AM

                                              3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Summer


3.3 Site Preparation - 2018
Unmitigated Construction Off-Site




                 ROG       NOx       CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4    N2O    CO2e
                                                         PM10       PM10       Total     PM2.5      PM2.5      Total

  Category                                                     lb/day                                                                                lb/day



   Hauling       0.0000   0.0000    0.0000   0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000      0.0000     0.0000            0.0000


   Vendor        0.0000   0.0000    0.0000   0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000      0.0000     0.0000            0.0000


   Worker        0.0276   0.0209    0.2700   6.3000e-   0.0559     5.0000e-   0.0564     0.0148    4.6000e-   0.0153               62.6845    62.6845     2.3500e-         62.7433
                                                004                   004                             004                                                    003

    Total        0.0276   0.0209    0.2700   6.3000e-   0.0559     5.0000e-   0.0564     0.0148    4.6000e-   0.0153               62.6845    62.6845     2.3500e-         62.7433
                                                004                   004                             004                                                    003




Mitigated Construction On-Site




                 ROG       NOx       CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4    N2O    CO2e
                                                         PM10       PM10       Total     PM2.5      PM2.5      Total

  Category                                                     lb/day                                                                                lb/day



 Fugitive Dust                                          0.2068      0.0000    0.2068     0.0223    0.0000     0.0223                           0.0000                       0.0000


  Off-Road       1.1964   14.5628   6.8165   0.0140                 0.6405    0.6405               0.5893     0.5893    0.0000    1,412.138   1,412.138   0.4396           1,423.128
                                                                                                                                      5           5                            9

    Total        1.1964   14.5628   6.8165   0.0140     0.2068      0.6405    0.8473     0.0223    0.5893     0.6116    0.0000    1,412.138   1,412.138   0.4396           1,423.128
                                                                                                                                      5           5                            9




                                                                                                                                                                           938
                       Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 940 of 1236 Page ID
                                                            #:5804

  CalEEMod Version: CalEEMod.2016.3.2                                                  Page 20 of 39                                               Date: 3/23/2018 9:20 AM

                                              3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Summer


3.3 Site Preparation - 2018
Mitigated Construction Off-Site




                 ROG       NOx       CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4    N2O    CO2e
                                                         PM10       PM10      Total      PM2.5      PM2.5      Total

  Category                                                     lb/day                                                                                lb/day



   Hauling       0.0000   0.0000    0.0000   0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000      0.0000     0.0000            0.0000


   Vendor        0.0000   0.0000    0.0000   0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000      0.0000     0.0000            0.0000


   Worker        0.0276   0.0209    0.2700   6.3000e-   0.0559     5.0000e-   0.0564     0.0148    4.6000e-   0.0153               62.6845    62.6845     2.3500e-         62.7433
                                                004                   004                             004                                                    003

    Total        0.0276   0.0209    0.2700   6.3000e-   0.0559     5.0000e-   0.0564     0.0148    4.6000e-   0.0153               62.6845    62.6845     2.3500e-         62.7433
                                                004                   004                             004                                                    003



3.4 Grading - 2018
Unmitigated Construction On-Site




                 ROG       NOx       CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4    N2O    CO2e
                                                         PM10       PM10      Total      PM2.5      PM2.5      Total

  Category                                                     lb/day                                                                                lb/day



 Fugitive Dust                                          1.1004      0.0000    1.1004     0.1206    0.0000     0.1206                           0.0000                       0.0000


  Off-Road       1.4492   18.7279   7.8489   0.0197                 0.7036    0.7036               0.6473     0.6473              1,979.918   1,979.918   0.6164           1,995.327
                                                                                                                                      3           3                            7

    Total        1.4492   18.7279   7.8489   0.0197     1.1004      0.7036    1.8040     0.1206    0.6473     0.7679              1,979.918   1,979.918   0.6164           1,995.327
                                                                                                                                      3           3                            7




                                                                                                                                                                           939
                       Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 941 of 1236 Page ID
                                                            #:5805

  CalEEMod Version: CalEEMod.2016.3.2                                                   Page 21 of 39                                               Date: 3/23/2018 9:20 AM

                                               3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Summer


3.4 Grading - 2018
Unmitigated Construction Off-Site




                 ROG       NOx        CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4    N2O    CO2e
                                                          PM10       PM10      Total      PM2.5      PM2.5      Total

  Category                                                      lb/day                                                                                lb/day



   Hauling       1.6330   48.6038   10.9973   0.1407     3.3195      0.2245    3.5440     0.9097    0.2148     1.1244              15,200.21   15,200.21   0.9128           15,223.03
                                                                                                                                      36          36                           34

   Vendor        0.0000   0.0000    0.0000    0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000      0.0000     0.0000            0.0000


   Worker        0.0442   0.0334    0.4321    1.0100e-   0.0894     8.0000e-   0.0902     0.0237    7.4000e-   0.0245              100.2952    100.2952    3.7600e-         100.3892
                                                 003                   004                             004                                                    003

    Total        1.6772   48.6372   11.4294   0.1417     3.4090      0.2253    3.6342     0.9334    0.2155     1.1489              15,300.50   15,300.50   0.9166           15,323.42
                                                                                                                                      88          88                           27




Mitigated Construction On-Site




                 ROG       NOx        CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4    N2O    CO2e
                                                          PM10       PM10       Total     PM2.5      PM2.5      Total

  Category                                                      lb/day                                                                                lb/day



 Fugitive Dust                                           0.4292      0.0000    0.4292     0.0470    0.0000     0.0470                           0.0000                       0.0000


  Off-Road       1.4492   18.7279   7.8489    0.0197                 0.7036    0.7036               0.6473     0.6473    0.0000    1,979.918   1,979.918   0.6164           1,995.327
                                                                                                                                       3           3                            7

    Total        1.4492   18.7279   7.8489    0.0197     0.4292      0.7036    1.1328     0.0470    0.6473     0.6943    0.0000    1,979.918   1,979.918   0.6164           1,995.327
                                                                                                                                       3           3                            7




                                                                                                                                                                            940
                     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 942 of 1236 Page ID
                                                          #:5806


  CalEEMod Version: CalEEMod.2016.3.2                                                Page 22 of 39                                               Date: 3/23/2018 9:20 AM

                                            3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Summer


3.4 Grading - 2018
Mitigated Construction Off-Site




               ROG       NOx       CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4    N2O    CO2e
                                                       PM10       PM10       Total     PM2.5      PM2.5      Total

  Category                                                   lb/day                                                                                lb/day



   Hauling    1.6330   48.6038   10.9973   0.1407     3.3195      0.2245    3.5440     0.9097    0.2148     1.1244              15,200.21   15,200.21   0.9128           15,223.03
                                                                                                                                   36          36                           34

   Vendor     0.0000    0.0000   0.0000    0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000      0.0000     0.0000            0.0000


   Worker     0.0442    0.0334   0.4321    1.0100e-   0.0894     8.0000e-   0.0902     0.0237    7.4000e-   0.0245              100.2952    100.2952    3.7600e-         100.3892
                                              003                   004                             004                                                    003

    Total     1.6772   48.6372   11.4294   0.1417     3.4090      0.2253    3.6342     0.9334    0.2155     1.1489              15,300.50   15,300.50   0.9166           15,323.42
                                                                                                                                   88          88                           27



3.5 Building Construction - 2018
Unmitigated Construction On-Site




               ROG       NOx       CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4    N2O    CO2e
                                                       PM10       PM10      Total      PM2.5      PM2.5      Total

  Category                                                   lb/day                                                                                lb/day



  Off-Road    1.1417   10.9916   8.3656    0.0135                 0.6307    0.6307               0.6012     0.6012              1,319.509   1,319.509   0.2618           1,326.053
                                                                                                                                    4           4                            7

    Total     1.1417   10.9916   8.3656    0.0135                 0.6307    0.6307               0.6012     0.6012              1,319.509   1,319.509   0.2618           1,326.053
                                                                                                                                    4           4                            7




                                                                                                                                                                         941
                    Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 943 of 1236 Page ID
                                                         #:5807


  CalEEMod Version: CalEEMod.2016.3.2                                               Page 23 of 39                                               Date: 3/23/2018 9:20 AM

                                           3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Summer


3.5 Building Construction - 2018
Unmitigated Construction Off-Site




              ROG       NOx       CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4   N2O    CO2e
                                                      PM10       PM10      Total      PM2.5      PM2.5      Total

  Category                                                  lb/day                                                                                lb/day



   Hauling    0.0000   0.0000    0.0000   0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000      0.0000     0.0000           0.0000


   Vendor     0.0368   0.9805    0.2681   2.1100e-   0.0512     6.9100e-   0.0581     0.0148    6.6100e-   0.0214              225.3435    225.3435    0.0148          225.7145
                                             003                   003                             003

   Worker     0.2210   0.1668    2.1603   5.0400e-   0.4471     3.9900e-   0.4511     0.1186    3.6800e-   0.1223              501.4759    501.4759    0.0188          501.9462
                                             003                   003                             003

    Total     0.2578   1.1473    2.4284   7.1500e-   0.4983      0.0109    0.5092     0.1333    0.0103     0.1436              726.8195    726.8195    0.0337          727.6606
                                             003




Mitigated Construction On-Site




              ROG       NOx       CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4   N2O    CO2e
                                                      PM10       PM10      Total      PM2.5      PM2.5      Total

  Category                                                  lb/day                                                                                lb/day



  Off-Road    1.1417   10.9916   8.3656   0.0135                 0.6307    0.6307               0.6012     0.6012    0.0000    1,319.509   1,319.509   0.2618          1,326.053
                                                                                                                                   4           4                           7

    Total     1.1417   10.9916   8.3656   0.0135                 0.6307    0.6307               0.6012     0.6012    0.0000    1,319.509   1,319.509   0.2618          1,326.053
                                                                                                                                   4           4                           7




                                                                                                                                                                       942
                     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 944 of 1236 Page ID
                                                          #:5808


  CalEEMod Version: CalEEMod.2016.3.2                                               Page 24 of 39                                               Date: 3/23/2018 9:20 AM

                                           3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Summer


3.5 Building Construction - 2018
Mitigated Construction Off-Site




               ROG       NOx      CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4   N2O    CO2e
                                                      PM10       PM10       Total     PM2.5      PM2.5      Total

  Category                                                  lb/day                                                                                lb/day



   Hauling    0.0000    0.0000   0.0000   0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000      0.0000     0.0000           0.0000


   Vendor     0.0368    0.9805   0.2681   2.1100e-   0.0512     6.9100e-   0.0581     0.0148    6.6100e-   0.0214              225.3435    225.3435    0.0148          225.7145
                                             003                   003                             003

   Worker     0.2210    0.1668   2.1603   5.0400e-   0.4471     3.9900e-   0.4511     0.1186    3.6800e-   0.1223              501.4759    501.4759    0.0188          501.9462
                                             003                   003                             003

    Total     0.2578    1.1473   2.4284   7.1500e-   0.4983      0.0109    0.5092     0.1333    0.0103     0.1436              726.8195    726.8195    0.0337          727.6606
                                             003



3.5 Building Construction - 2019
Unmitigated Construction On-Site




               ROG       NOx      CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4   N2O    CO2e
                                                      PM10       PM10       Total     PM2.5      PM2.5      Total

  Category                                                  lb/day                                                                                lb/day



  Off-Road    1.0405   10.1586   8.3137   0.0135                 0.5669    0.5669               0.5396     0.5396              1,308.706   1,308.706   0.2564          1,315.116
                                                                                                                                   8           8                           9

    Total     1.0405   10.1586   8.3137   0.0135                 0.5669    0.5669               0.5396     0.5396              1,308.706   1,308.706   0.2564          1,315.116
                                                                                                                                   8           8                           9




                                                                                                                                                                       943
                    Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 945 of 1236 Page ID
                                                         #:5809


  CalEEMod Version: CalEEMod.2016.3.2                                               Page 25 of 39                                               Date: 3/23/2018 9:20 AM

                                           3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Summer


3.5 Building Construction - 2019
Unmitigated Construction Off-Site




              ROG       NOx       CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4   N2O    CO2e
                                                      PM10       PM10      Total      PM2.5      PM2.5      Total

  Category                                                  lb/day                                                                                lb/day



   Hauling    0.0000   0.0000    0.0000   0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000      0.0000     0.0000           0.0000


   Vendor     0.0332   0.9258    0.2457   2.0900e-   0.0512     5.9000e-   0.0571     0.0148    5.6500e-   0.0204              223.0517    223.0517    0.0143          223.4090
                                             003                   003                             003

   Worker     0.1998   0.1469    1.9287   4.8700e-   0.4471     3.8600e-   0.4510     0.1186    3.5500e-   0.1221              485.1812    485.1812    0.0167          485.5978
                                             003                   003                             003

    Total     0.2331   1.0727    2.1743   6.9600e-   0.4983     9.7600e-   0.5081     0.1333    9.2000e-   0.1425              708.2328    708.2328    0.0310          709.0068
                                             003                   003                             003




Mitigated Construction On-Site




              ROG       NOx       CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4   N2O    CO2e
                                                      PM10       PM10       Total     PM2.5      PM2.5      Total

  Category                                                  lb/day                                                                                lb/day



  Off-Road    1.0405   10.1586   8.3137   0.0135                 0.5669    0.5669               0.5396     0.5396    0.0000    1,308.706   1,308.706   0.2564          1,315.116
                                                                                                                                   8           8                           9

    Total     1.0405   10.1586   8.3137   0.0135                 0.5669    0.5669               0.5396     0.5396    0.0000    1,308.706   1,308.706   0.2564          1,315.116
                                                                                                                                   8           8                           9




                                                                                                                                                                       944
                     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 946 of 1236 Page ID
                                                          #:5810


  CalEEMod Version: CalEEMod.2016.3.2                                               Page 26 of 39                                               Date: 3/23/2018 9:20 AM

                                           3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Summer


3.5 Building Construction - 2019
Mitigated Construction Off-Site




               ROG       NOx      CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4   N2O    CO2e
                                                      PM10       PM10       Total     PM2.5      PM2.5      Total

  Category                                                  lb/day                                                                                lb/day



   Hauling    0.0000    0.0000   0.0000   0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000      0.0000     0.0000           0.0000


   Vendor     0.0332    0.9258   0.2457   2.0900e-   0.0512     5.9000e-   0.0571     0.0148    5.6500e-   0.0204              223.0517    223.0517    0.0143          223.4090
                                             003                   003                             003

   Worker     0.1998    0.1469   1.9287   4.8700e-   0.4471     3.8600e-   0.4510     0.1186    3.5500e-   0.1221              485.1812    485.1812    0.0167          485.5978
                                             003                   003                             003

    Total     0.2331    1.0727   2.1743   6.9600e-   0.4983     9.7600e-   0.5081     0.1333    9.2000e-   0.1425              708.2328    708.2328    0.0310          709.0068
                                             003                   003                             003



3.5 Building Construction - 2020
Unmitigated Construction On-Site




               ROG       NOx      CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4   N2O    CO2e
                                                      PM10       PM10      Total      PM2.5      PM2.5      Total

  Category                                                  lb/day                                                                                lb/day



  Off-Road    0.9574    9.3791   8.2549   0.0135                 0.5107    0.5107               0.4856     0.4856              1,293.770   1,293.770   0.2520          1,300.071
                                                                                                                                   7           7                           0

    Total     0.9574    9.3791   8.2549   0.0135                 0.5107    0.5107               0.4856     0.4856              1,293.770   1,293.770   0.2520          1,300.071
                                                                                                                                   7           7                           0




                                                                                                                                                                       945
                    Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 947 of 1236 Page ID
                                                         #:5811


  CalEEMod Version: CalEEMod.2016.3.2                                              Page 27 of 39                                               Date: 3/23/2018 9:20 AM

                                          3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Summer


3.5 Building Construction - 2020
Unmitigated Construction Off-Site




              ROG       NOx      CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4   N2O    CO2e
                                                     PM10       PM10      Total      PM2.5      PM2.5      Total

  Category                                                 lb/day                                                                                lb/day



   Hauling    0.0000   0.0000   0.0000   0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000      0.0000     0.0000           0.0000


   Vendor     0.0285   0.8510   0.2230   2.0800e-   0.0512     4.0100e-   0.0552     0.0148    3.8300e-   0.0186              221.6198    221.6198    0.0135          221.9579
                                            003                   003                             003

   Worker     0.1841   0.1310   1.7514   4.7200e-   0.4471     3.7400e-   0.4508     0.1186    3.4400e-   0.1220              470.4452    470.4452    0.0148          470.8160
                                            003                   003                             003

    Total     0.2125   0.9819   1.9743   6.8000e-   0.4983     7.7500e-   0.5061     0.1333    7.2700e-   0.1406              692.0649    692.0649    0.0284          692.7738
                                            003                   003                             003




Mitigated Construction On-Site




              ROG       NOx      CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4   N2O    CO2e
                                                     PM10       PM10       Total     PM2.5      PM2.5      Total

  Category                                                 lb/day                                                                                lb/day



  Off-Road    0.9574   9.3791   8.2549   0.0135                 0.5107    0.5107               0.4856     0.4856    0.0000    1,293.770   1,293.770   0.2520          1,300.071
                                                                                                                                  7           7                           0

    Total     0.9574   9.3791   8.2549   0.0135                 0.5107    0.5107               0.4856     0.4856    0.0000    1,293.770   1,293.770   0.2520          1,300.071
                                                                                                                                  7           7                           0




                                                                                                                                                                      946
                     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 948 of 1236 Page ID
                                                          #:5812

  CalEEMod Version: CalEEMod.2016.3.2                                                Page 28 of 39                                               Date: 3/23/2018 9:20 AM

                                            3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Summer


3.5 Building Construction - 2020
Mitigated Construction Off-Site




               ROG      NOx        CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4   N2O    CO2e
                                                       PM10       PM10      Total      PM2.5      PM2.5      Total

  Category                                                   lb/day                                                                                lb/day



   Hauling    0.0000   0.0000    0.0000    0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000      0.0000     0.0000           0.0000


   Vendor     0.0285   0.8510    0.2230    2.0800e-   0.0512     4.0100e-   0.0552     0.0148    3.8300e-   0.0186              221.6198    221.6198    0.0135          221.9579
                                              003                   003                             003

   Worker     0.1841   0.1310    1.7514    4.7200e-   0.4471     3.7400e-   0.4508     0.1186    3.4400e-   0.1220              470.4452    470.4452    0.0148          470.8160
                                              003                   003                             003

    Total     0.2125   0.9819    1.9743    6.8000e-   0.4983     7.7500e-   0.5061     0.1333    7.2700e-   0.1406              692.0649    692.0649    0.0284          692.7738
                                              003                   003                             003



3.6 Paving - 2020
Unmitigated Construction On-Site




               ROG      NOx        CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4   N2O    CO2e
                                                       PM10       PM10      Total      PM2.5      PM2.5      Total

  Category                                                   lb/day                                                                                lb/day



  Off-Road    1.7512   19.7196   13.9481   0.0254                 0.9335    0.9335               0.8588     0.8588              2,463.059   2,463.059   0.7966          2,482.974
                                                                                                                                    2           2                           3

   Paving     0.0000                                              0.0000    0.0000               0.0000     0.0000                           0.0000                      0.0000


    Total     1.7512   19.7196   13.9481   0.0254                 0.9335    0.9335               0.8588     0.8588              2,463.059   2,463.059   0.7966          2,482.974
                                                                                                                                    2           2                           3




                                                                                                                                                                        947
                    Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 949 of 1236 Page ID
                                                         #:5813

  CalEEMod Version: CalEEMod.2016.3.2                                                Page 29 of 39                                               Date: 3/23/2018 9:20 AM

                                            3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Summer


3.6 Paving - 2020
Unmitigated Construction Off-Site




              ROG       NOx        CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4    N2O    CO2e
                                                       PM10       PM10       Total     PM2.5      PM2.5      Total

  Category                                                   lb/day                                                                                lb/day



   Hauling    0.0000   0.0000    0.0000    0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000      0.0000     0.0000            0.0000


   Vendor     0.0000   0.0000    0.0000    0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000      0.0000     0.0000            0.0000


   Worker     0.0598   0.0426    0.5692    1.5400e-   0.1453     1.2100e-   0.1465     0.0385    1.1200e-   0.0397              152.8947    152.8947    4.8200e-         153.0152
                                              003                   003                             003                                                    003

    Total     0.0598   0.0426    0.5692    1.5400e-   0.1453     1.2100e-   0.1465     0.0385    1.1200e-   0.0397              152.8947    152.8947    4.8200e-         153.0152
                                              003                   003                             003                                                    003




Mitigated Construction On-Site




              ROG       NOx        CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4    N2O    CO2e
                                                       PM10       PM10       Total     PM2.5      PM2.5      Total

  Category                                                   lb/day                                                                                lb/day



  Off-Road    1.7512   19.7196   13.9481   0.0254                 0.9335    0.9335               0.8588     0.8588    0.0000    2,463.059   2,463.059   0.7966           2,482.974
                                                                                                                                    2           2                            3

   Paving     0.0000                                              0.0000    0.0000               0.0000     0.0000                           0.0000                       0.0000


    Total     1.7512   19.7196   13.9481   0.0254                 0.9335    0.9335               0.8588     0.8588    0.0000    2,463.059   2,463.059   0.7966           2,482.974
                                                                                                                                    2           2                            3




                                                                                                                                                                         948
                          Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 950 of 1236 Page ID
                                                               #:5814

  CalEEMod Version: CalEEMod.2016.3.2                                                    Page 30 of 39                                              Date: 3/23/2018 9:20 AM

                                                3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Summer


3.6 Paving - 2020
Mitigated Construction Off-Site




                    ROG       NOx      CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2       CH4    N2O    CO2e
                                                           PM10       PM10      Total      PM2.5      PM2.5      Total

   Category                                                      lb/day                                                                              lb/day



    Hauling        0.0000    0.0000   0.0000   0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000     0.0000    0.0000            0.0000


    Vendor         0.0000    0.0000   0.0000   0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000     0.0000    0.0000            0.0000


    Worker         0.0598    0.0426   0.5692   1.5400e-   0.1453     1.2100e-   0.1465     0.0385    1.1200e-   0.0397              152.8947   152.8947   4.8200e-         153.0152
                                                  003                   003                             003                                                  003

     Total         0.0598    0.0426   0.5692   1.5400e-   0.1453     1.2100e-   0.1465     0.0385    1.1200e-   0.0397              152.8947   152.8947   4.8200e-         153.0152
                                                  003                   003                             003                                                  003



3.7 Architectural Coating - 2020
Unmitigated Construction On-Site




                    ROG       NOx      CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2       CH4    N2O    CO2e
                                                           PM10       PM10      Total      PM2.5      PM2.5      Total

   Category                                                      lb/day                                                                              lb/day



 Archit. Coating   15.8610                                            0.0000    0.0000               0.0000     0.0000                          0.0000                      0.0000


   Off-Road        0.3229    2.2451   2.4419   3.9600e-               0.1479    0.1479               0.1479     0.1479              375.2641   375.2641   0.0291           375.9904
                                                  003

     Total         16.1839   2.2451   2.4419   3.9600e-               0.1479    0.1479               0.1479     0.1479              375.2641   375.2641   0.0291           375.9904
                                                  003




                                                                                                                                                                           949
                          Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 951 of 1236 Page ID
                                                               #:5815

  CalEEMod Version: CalEEMod.2016.3.2                                                    Page 31 of 39                                              Date: 3/23/2018 9:20 AM

                                                3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Summer


3.7 Architectural Coating - 2020
Unmitigated Construction Off-Site




                    ROG       NOx      CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2       CH4    N2O    CO2e
                                                           PM10       PM10       Total     PM2.5      PM2.5      Total

   Category                                                      lb/day                                                                              lb/day



    Hauling        0.0000    0.0000   0.0000   0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000     0.0000    0.0000            0.0000


    Vendor         0.0000    0.0000   0.0000   0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000     0.0000    0.0000            0.0000


    Worker         0.0368    0.0262   0.3503   9.4000e-   0.0894     7.5000e-   0.0902     0.0237    6.9000e-   0.0244               94.0890   94.0890    2.9700e-         94.1632
                                                  004                   004                             004                                                  003

     Total         0.0368    0.0262   0.3503   9.4000e-   0.0894     7.5000e-   0.0902     0.0237    6.9000e-   0.0244               94.0890   94.0890    2.9700e-         94.1632
                                                  004                   004                             004                                                  003




Mitigated Construction On-Site




                    ROG       NOx      CO       SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2       CH4    N2O    CO2e
                                                           PM10       PM10      Total      PM2.5      PM2.5      Total

   Category                                                      lb/day                                                                              lb/day



 Archit. Coating   15.8610                                            0.0000    0.0000               0.0000     0.0000                          0.0000                      0.0000


   Off-Road        0.3229    2.2451   2.4419   3.9600e-               0.1479    0.1479               0.1479     0.1479    0.0000    375.2641   375.2641   0.0291           375.9904
                                                  003

     Total         16.1839   2.2451   2.4419   3.9600e-               0.1479    0.1479               0.1479     0.1479    0.0000    375.2641   375.2641   0.0291           375.9904
                                                  003




                                                                                                                                                                           950
                       Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 952 of 1236 Page ID
                                                            #:5816




  CalEEMod Version: CalEEMod.2016.3.2                                              Page 32 of 39                                             Date: 3/23/2018 9:20 AM

                                          3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Summer


3.7 Architectural Coating - 2020
Mitigated Construction Off-Site




               ROG      NOx       CO      SO2       Fugitive   Exhaust    PM10      Fugitive   Exhaust    PM2.5    Bio- CO2   NBio- CO2 Total CO2       CH4    N2O   CO2e
                                                     PM10       PM10      Total      PM2.5      PM2.5      Total

  Category                                                 lb/day                                                                              lb/day



   Hauling    0.0000   0.0000   0.0000   0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000    0.0000     0.0000           0.0000


   Vendor     0.0000   0.0000   0.0000   0.0000     0.0000      0.0000    0.0000     0.0000    0.0000     0.0000               0.0000    0.0000     0.0000           0.0000


   Worker     0.0368   0.0262   0.3503   9.4000e-   0.0894     7.5000e-   0.0902     0.0237    6.9000e-   0.0244               94.0890   94.0890    2.9700e-         94.1632
                                            004                   004                             004                                                  003

    Total     0.0368   0.0262   0.3503   9.4000e-   0.0894     7.5000e-   0.0902     0.0237    6.9000e-   0.0244               94.0890   94.0890    2.9700e-         94.1632
                                            004                   004                             004                                                  003




4.0 Operational Detail - Mobile

4.1 Mitigation Measures Mobile




                                                                                                                                                                        951
                         Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 953 of 1236 Page ID
                                                              #:5817

  CalEEMod Version: CalEEMod.2016.3.2                                                                   Page 33 of 39                                                         Date: 3/23/2018 9:20 AM

                                                     3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Summer




                   ROG           NOx        CO        SO2        Fugitive      Exhaust         PM10       Fugitive     Exhaust          PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4        N2O    CO2e
                                                                  PM10          PM10           Total       PM2.5        PM2.5            Total

   Category                                                             lb/day                                                                                                 lb/day



   Mitigated      0.0000        0.0000     0.0000    0.0000      0.0000            0.0000      0.0000      0.0000      0.0000           0.0000               0.0000       0.0000      0.0000              0.0000


 Unmitigated      0.0000        0.0000     0.0000    0.0000      0.0000            0.0000      0.0000      0.0000      0.0000           0.0000               0.0000       0.0000      0.0000              0.0000




4.2 Trip Summary Information

                                                                        Average Daily Trip Rate                                           Unmitigated                              Mitigated
                      Land Use                              Weekday                   Saturday          Sunday                            Annual VMT                           Annual VMT

               Apartments Low Rise                            0.00                      0.00                0.00
          Enclosed Parking with Elevator                      0.00                      0.00                0.00
       High Turnover (Sit Down Restaurant)                    0.00                      0.00                0.00
                        Total                                 0.00                      0.00                0.00


4.3 Trip Type Information

                                                      Miles                                                   Trip %                                              Trip Purpose %

           Land Use                 H-W or C-W      H-S or C-C     H-O or C-NW H-W or C-W H-S or C-C                     H-O or C-NW             Primary         Diverted                Pass-by
    Apartments Low Rise                  0.00          0.00                 0.00               0.00          0.00                0.00               0                 0                        0
Enclosed Parking with Elevator           0.00          0.00                 0.00               0.00          0.00                0.00               0                 0                        0
  High Turnover (Sit Down                0.00          0.00                 0.00               0.00          0.00                0.00               0                 0                        0
        Restaurant)

4.4 Fleet Mix


                                                                                                                                                                                                         952
                            Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 954 of 1236 Page ID
                                                                 #:5818




 CalEEMod Version: CalEEMod.2016.3.2                                                        Page 34 of 39                                                   Date: 3/23/2018 9:20 AM

                                                   3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Summer

          Land Use                   LDA        LDT1        LDT2         MDV        LHD1         LHD2         MHD        HHD         OBUS           UBUS        MCY         SBUS        MH
    Apartments Low Rise            1.000000     0.000000    0.000000    0.000000   0.000000     0.000000     0.000000   0.000000    0.000000     0.000000      0.000000     0.000000   0.000000

Enclosed Parking with Elevator     1.000000     0.000000    0.000000    0.000000   0.000000     0.000000     0.000000   0.000000    0.000000     0.000000      0.000000     0.000000   0.000000

  High Turnover (Sit Down          1.000000     0.000000    0.000000    0.000000   0.000000     0.000000     0.000000   0.000000    0.000000     0.000000      0.000000     0.000000   0.000000
        Restaurant)


5.0 Energy Detail

Historical Energy Use: N

5.1 Mitigation Measures Energy




                  ROG        NOx           CO       SO2      Fugitive   Exhaust    PM10       Fugitive   Exhaust    PM2.5      Bio- CO2   NBio- CO2 Total CO2         CH4     N2O       CO2e
                                                              PM10       PM10      Total       PM2.5      PM2.5      Total

  Category                                                          lb/day                                                                                   lb/day



 NaturalGas      0.0000     0.0000     0.0000      0.0000                0.0000    0.0000                  0.0000   0.0000                 0.0000     0.0000      0.0000      0.0000    0.0000
  Mitigated

 NaturalGas      0.0000     0.0000     0.0000      0.0000                0.0000    0.0000                  0.0000   0.0000                 0.0000     0.0000      0.0000      0.0000    0.0000
 Unmitigated




                                                                                                                                                                                          953
                                 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 955 of 1236 Page ID
                                                                      #:5819
   CalEEMod Version: CalEEMod.2016.3.2                                                    Page 35 of 39                                             Date: 3/23/2018 9:20 AM

                                                   3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Summer


5.2 Energy by Land Use - NaturalGas
Unmitigated




                     NaturalGa   ROG       NOx      CO       SO2     Fugitive   Exhaust     PM10     Fugitive   Exhaust   PM2.5    Bio- CO2   NBio- CO2 Total CO2       CH4   N2O      CO2e
                      s Use                                           PM10       PM10        Total    PM2.5      PM2.5     Total

    Land Use         kBTU/yr                                                lb/day                                                                             lb/day



Apartments Low          0        0.0000   0.0000   0.0000   0.0000               0.0000     0.0000              0.0000    0.0000               0.0000    0.0000     0.0000    0.0000   0.0000
     Rise

Enclosed Parking        0        0.0000   0.0000   0.0000   0.0000               0.0000     0.0000              0.0000    0.0000               0.0000    0.0000     0.0000    0.0000   0.0000
  with Elevator

High Turnover (Sit      0        0.0000   0.0000   0.0000   0.0000               0.0000     0.0000              0.0000    0.0000               0.0000    0.0000     0.0000    0.0000   0.0000
Down Restaurant)

      Total                      0.0000   0.0000   0.0000   0.0000               0.0000     0.0000              0.0000    0.0000               0.0000    0.0000     0.0000    0.0000   0.0000




Mitigated




                     NaturalGa   ROG       NOx      CO       SO2     Fugitive   Exhaust     PM10     Fugitive   Exhaust   PM2.5    Bio- CO2   NBio- CO2 Total CO2       CH4   N2O      CO2e
                      s Use                                           PM10       PM10        Total    PM2.5      PM2.5     Total

    Land Use         kBTU/yr                                                lb/day                                                                             lb/day



Apartments Low          0        0.0000   0.0000   0.0000   0.0000               0.0000     0.0000              0.0000    0.0000               0.0000    0.0000     0.0000    0.0000   0.0000
     Rise

Enclosed Parking        0        0.0000   0.0000   0.0000   0.0000               0.0000     0.0000              0.0000    0.0000               0.0000    0.0000     0.0000    0.0000   0.0000
  with Elevator

High Turnover (Sit      0        0.0000   0.0000   0.0000   0.0000               0.0000     0.0000              0.0000    0.0000               0.0000    0.0000     0.0000    0.0000   0.0000
Down Restaurant)

      Total                      0.0000   0.0000   0.0000   0.0000               0.0000     0.0000              0.0000    0.0000               0.0000    0.0000     0.0000    0.0000   0.0000




6.0 Area Detail
                                                                                                                                                                                 954
                        Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 956 of 1236 Page ID
                                                             #:5820




 CalEEMod Version: CalEEMod.2016.3.2                                                Page 36 of 39                                             Date: 3/23/2018 9:20 AM

                                           3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Summer
6.0 Area Detail

6.1 Mitigation Measures Area




               ROG        NOx      CO       SO2       Fugitive   Exhaust   PM10       Fugitive   Exhaust   PM2.5    Bio- CO2   NBio- CO2 Total CO2       CH4    N2O      CO2e
                                                       PM10       PM10     Total       PM2.5      PM2.5     Total

  Category                                                   lb/day                                                                             lb/day



  Mitigated    0.5249    0.0403   3.4823   1.8000e-               0.0191   0.0191                0.0191    0.0191    0.0000     6.2514    6.2514     6.1200e-   0.0000   6.4043
                                              004                                                                                                       003

 Unmitigated   0.5249    0.0403   3.4823   1.8000e-               0.0191   0.0191                0.0191    0.0191    0.0000     6.2514    6.2514     6.1200e-   0.0000   6.4043
                                              004                                                                                                       003




                                                                                                                                                                         955
                      Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 957 of 1236 Page ID
                                                           #:5821




 CalEEMod Version: CalEEMod.2016.3.2                                                 Page 37 of 39                                             Date: 3/23/2018 9:20 AM

                                            3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Summer


6.2 Area by SubCategory
Unmitigated




                 ROG       NOx      CO       SO2       Fugitive   Exhaust   PM10       Fugitive   Exhaust   PM2.5    Bio- CO2   NBio- CO2 Total CO2       CH4    N2O       CO2e
                                                        PM10       PM10     Total       PM2.5      PM2.5     Total

 SubCategory                                                  lb/day                                                                             lb/day



 Architectural   0.0782                                            0.0000   0.0000                0.0000    0.0000                         0.0000                          0.0000
   Coating

  Consumer       0.3402                                            0.0000   0.0000                0.0000    0.0000                         0.0000                          0.0000
   Products

    Hearth       0.0000   0.0000   0.0000   0.0000                 0.0000   0.0000                0.0000    0.0000    0.0000     0.0000    0.0000     0.0000     0.0000    0.0000


 Landscaping     0.1064   0.0403   3.4823   1.8000e-               0.0191   0.0191                0.0191    0.0191               6.2514    6.2514     6.1200e-             6.4043
                                               004                                                                                                       003

     Total       0.5249   0.0403   3.4823   1.8000e-               0.0191   0.0191                0.0191    0.0191    0.0000     6.2514    6.2514     6.1200e-   0.0000    6.4043
                                               004                                                                                                       003




                                                                                                                                                                          956
                               Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 958 of 1236 Page ID
                                                                    #:5822
 CalEEMod Version: CalEEMod.2016.3.2                                                         Page 38 of 39                                                Date: 3/23/2018 9:20 AM

                                                   3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Summer


6.2 Area by SubCategory
Mitigated




                    ROG         NOx      CO         SO2      Fugitive    Exhaust    PM10       Fugitive   Exhaust   PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4        N2O     CO2e
                                                              PM10        PM10      Total       PM2.5      PM2.5     Total

 SubCategory                                                        lb/day                                                                                 lb/day



 Architectural      0.0782                                               0.0000     0.0000                0.0000    0.0000                            0.0000                           0.0000
   Coating

  Consumer          0.3402                                               0.0000     0.0000                0.0000    0.0000                            0.0000                           0.0000
   Products

    Hearth          0.0000     0.0000   0.0000     0.0000                0.0000     0.0000                0.0000    0.0000    0.0000     0.0000       0.0000    0.0000        0.0000   0.0000


 Landscaping        0.1064     0.0403   3.4823    1.8000e-               0.0191     0.0191                0.0191    0.0191               6.2514       6.2514    6.1200e-               6.4043
                                                     004                                                                                                           003

     Total          0.5249     0.0403   3.4823    1.8000e-               0.0191     0.0191                0.0191    0.0191    0.0000     6.2514       6.2514    6.1200e-      0.0000   6.4043
                                                     004                                                                                                           003



7.0 Water Detail

7.1 Mitigation Measures Water


8.0 Waste Detail

8.1 Mitigation Measures Waste


9.0 Operational Offroad

              Equipment Type                     Number                 Hours/Day                 Days/Year              Horse Power              Load Factor             Fuel Type




10.0 Stationary Equipment

                                                                                                                                                                                         957
                           Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 959 of 1236 Page ID
                                                                #:5823




 CalEEMod Version: CalEEMod.2016.3.2                                 Page 39 of 39                                  Date: 3/23/2018 9:20 AM

                                        3568 Motor Avenue (Construction) - Los Angeles-South Coast County, Summer

Fire Pumps and Emergency Generators

          Equipment Type              Number          Hours/Day          Hours/Year         Horse Power      Load Factor     Fuel Type


Boilers

          Equipment Type              Number        Heat Input/Day     Heat Input/Year      Boiler Rating    Fuel Type


User Defined Equipment

          Equipment Type              Number




11.0 Vegetation




                                                                                                                                          958
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 960 of 1236 Page ID
                                     #:5824
                                                         3568 Motor Avenue Air Quality Impact Analysis




                           This page intentionally left blank




   11469-04 AQ Report
                                                                                                 959
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 961 of 1236 Page ID
                                     #:5825
                                                        3568 Motor Avenue Air Quality Impact Analysis




                                        APPENDIX 3.3:

                        CALEEMOD OPERATIONAL EMISSIONS MODEL OUTPUTS




   11469-04 AQ Report
                                                                                                960
                             Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 962 of 1236 Page ID
                                                                  #:5826

  CalEEMod Version: CalEEMod.2016.3.2                                         Page 1 of 15                                             Date: 2/23/2018 10:44 AM

                                                   3568 Motor Ave. (Operations) - South Coast AQMD Air District, Summer

                                                                   3568 Motor Ave. (Operations)
                                                                 South Coast AQMD Air District, Summer


1.0 Project Characteristics

1.1 Land Usage

                Land Uses                                Size                            Metric                          Lot Acreage    Floor Surface Area   Population

     Enclosed Parking with Elevator                      54.00                           Space                              0.49            21,600.00             0

  High Turnover (Sit Down Restaurant)                    1.80                           1000sqft                            0.04            1,800.00              0

         Apartments Low Rise                             42.00                        Dwelling Unit                         0.34            14,997.00             120


1.2 Other Project Characteristics

Urbanization         Urban                    Wind Speed (m/s)     2.2                       Precipitation Freq (Days)          31

Climate Zone         11                                                                      Operational Year                   2020


Utility Company      Los Angeles Department of Water & Power


CO2 Intensity        1227.89                  CH4 Intensity          0.029                   N2O Intensity                 0.006
(lb/MWhr)                                     (lb/MWhr)                                      (lb/MWhr)


1.3 User Entered Comments & Non-Default Data

Project Characteristics -
Land Use - Lot Acreage based on Site Plan.
Construction Phase - Operations Run Only.
Off-road Equipment - Operations Run Only.
Trips and VMT - Operations Run Only.
Vehicle Trips - Trip Rates from TIA by Overland Consultants


                                                                                                                                                             961
                           Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 963 of 1236 Page ID
                                                                #:5827




 CalEEMod Version: CalEEMod.2016.3.2                                   Page 2 of 15                                      Date: 2/23/2018 10:44 AM

                                            3568 Motor Ave. (Operations) - South Coast AQMD Air District, Summer

          Table Name                        Column Name                      Default Value                  New Value

         tblAreaCoating               Area_Residential_Exterior                 10123                         28350

         tblAreaCoating                Area_Residential_Interior                30369                         85050

      tblConstructionPhase                    NumDays                           10.00                          1.00

          tblLandUse                     LandUseSquareFeet                    42,000.00                      14,997.00

          tblLandUse                         LotAcreage                          2.63                          0.34

      tblOffRoadEquipment            OffRoadEquipmentUnitAmount                  1.00                          0.00

      tblOffRoadEquipment            OffRoadEquipmentUnitAmount                  1.00                          0.00

      tblOffRoadEquipment                    UsageHours                          1.00                          8.00

        tblTripsAndVMT                    WorkerTripNumber                       5.00                          0.00

         tblVehicleTrips                       ST_TR                             7.16                          6.39

         tblVehicleTrips                       SU_TR                             6.07                          5.86

         tblVehicleTrips                       WD_TR                             6.59                          6.65



2.0 Emissions Summary




                                                                                                                                               962
                     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 964 of 1236 Page ID
                                                          #:5828
 CalEEMod Version: CalEEMod.2016.3.2                                                     Page 3 of 15                                                   Date: 2/23/2018 10:44 AM

                                                  3568 Motor Ave. (Operations) - South Coast AQMD Air District, Summer


2.1 Overall Construction (Maximum Daily Emission)
Unmitigated Construction




              ROG        NOx      CO       SO2        Fugitive      Exhaust     PM10      Fugitive   Exhaust    PM2.5     Bio- CO2    NBio- CO2 Total CO2         CH4    N2O      CO2e
                                                       PM10          PM10       Total      PM2.5      PM2.5      Total

    Year                                                        lb/day                                                                                   lb/day



    2017      0.4752    4.5658   3.5908   4.6700e-    0.0000         0.3434     0.3434     0.0000     0.3159    0.3159     0.0000     477.3974   477.3974     0.1463    0.0000   481.0543
                                             003

  Maximum     0.4752    4.5658   3.5908   4.6700e-    0.0000         0.3434     0.3434     0.0000     0.3159    0.3159     0.0000     477.3974   477.3974     0.1463    0.0000   481.0543
                                             003




Mitigated Construction




              ROG        NOx      CO       SO2        Fugitive      Exhaust     PM10      Fugitive   Exhaust    PM2.5     Bio- CO2    NBio- CO2 Total CO2         CH4    N2O      CO2e
                                                       PM10          PM10       Total      PM2.5      PM2.5      Total

    Year                                                        lb/day                                                                                   lb/day



    2017      0.4752    4.5658   3.5908   4.6700e-    0.0000         0.3434     0.3434     0.0000     0.3159    0.3159     0.0000     477.3974   477.3974     0.1463    0.0000   481.0543
                                             003

  Maximum     0.4752    4.5658   3.5908   4.6700e-    0.0000         0.3434     0.3434     0.0000     0.3159    0.3159     0.0000     477.3974   477.3974     0.1463    0.0000   481.0543
                                             003




              ROG        NOx     CO        SO2       Fugitive      Exhaust      PM10     Fugitive    Exhaust   PM2.5     Bio- CO2    NBio-CO2 Total CO2       CH4       N20      CO2e
                                                      PM10          PM10        Total     PM2.5       PM2.5     Total

   Percent    0.00       0.00    0.00      0.00        0.00              0.00   0.00       0.00       0.00      0.00       0.00        0.00      0.00         0.00      0.00      0.00
  Reduction


                                                                                                                                                                                 963
                   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 965 of 1236 Page ID
                                                        #:5829
 CalEEMod Version: CalEEMod.2016.3.2                                                Page 4 of 15                                               Date: 2/23/2018 10:44 AM

                                                3568 Motor Ave. (Operations) - South Coast AQMD Air District, Summer


2.2 Overall Operational
Unmitigated Operational




              ROG        NOx       CO       SO2       Fugitive   Exhaust   PM10      Fugitive   Exhaust   PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4     N2O        CO2e
                                                       PM10       PM10     Total      PM2.5      PM2.5     Total

  Category                                                   lb/day                                                                              lb/day



    Area     11.5304    0.9117   24.8415   0.0547                 3.2275   3.2275               3.2275    3.2275   393.4106   762.2514    1,155.662   1.1793     0.0267     1,193.102
                                                                                                                                              0                                 7

   Energy     0.0298    0.2613   0.1574    1.6200e-               0.0206   0.0206               0.0206    0.0206              324.9776    324.9776    6.2300e-   5.9600e-   326.9088
                                              003                                                                                                        003        003

   Mobile     0.9953    4.7281   11.4153   0.0376     2.8554      0.0369   2.8923     0.7641    0.0346    0.7987              3,820.467   3,820.467   0.1989                3,825.439
                                                                                                                                  2           2                                 1

    Total    12.5555    5.9011   36.4142   0.0939     2.8554      3.2849   6.1404     0.7641    3.2827    4.0467   393.4106   4,907.696   5,301.106   1.3845     0.0327     5,345.450
                                                                                                                                  2           8                                 6




Mitigated Operational




              ROG        NOx       CO       SO2       Fugitive   Exhaust   PM10      Fugitive   Exhaust   PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4     N2O        CO2e
                                                       PM10       PM10     Total      PM2.5      PM2.5     Total

  Category                                                   lb/day                                                                              lb/day



    Area     11.5304    0.9117   24.8415   0.0547                 3.2275   3.2275               3.2275    3.2275   393.4106   762.2514    1,155.662   1.1793     0.0267     1,193.102
                                                                                                                                              0                                 7

   Energy     0.0298    0.2613   0.1574    1.6200e-               0.0206   0.0206               0.0206    0.0206              324.9776    324.9776    6.2300e-   5.9600e-   326.9088
                                              003                                                                                                        003        003

   Mobile     0.9953    4.7281   11.4153   0.0376     2.8554      0.0369   2.8923     0.7641    0.0346    0.7987              3,820.467   3,820.467   0.1989                3,825.439
                                                                                                                                  2           2                                 1

    Total    12.5555    5.9011   36.4142   0.0939     2.8554      3.2849   6.1404     0.7641    3.2827    4.0467   393.4106   4,907.696   5,301.106   1.3845     0.0327     5,345.450
                                                                                                                                  2           8                                 6




                                                                                                                                                                            964
                                 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 966 of 1236 Page ID
                                                                      #:5830
    CalEEMod Version: CalEEMod.2016.3.2                                                               Page 5 of 15                                                              Date: 2/23/2018 10:44 AM

                                                           3568 Motor Ave. (Operations) - South Coast AQMD Air District, Summer

                          ROG          NOx         CO           SO2     Fugitive    Exhaust         PM10     Fugitive     Exhaust         PM2.5      Bio- CO2      NBio-CO2 Total CO2       CH4       N20        CO2e
                                                                         PM10        PM10           Total     PM2.5        PM2.5           Total

     Percent              0.00         0.00        0.00         0.00      0.00        0.00          0.00       0.00         0.00           0.00        0.00          0.00        0.00       0.00      0.00       0.00
    Reduction




3.0 Construction Detail

Construction Phase
 Phase                    Phase Name                       Phase Type                    Start Date            End Date        Num Days            Num Days                 Phase Description
 Number                                                                                                                          Week

1            Demolition                           Demolition                         12/18/2017             12/18/2017                        5               1



Acres of Grading (Site Preparation Phase): 0

Acres of Grading (Grading Phase): 0

Acres of Paving: 0.49

Residential Indoor: 0; Residential Outdoor: 0; Non-Residential Indoor: 0; Non-Residential Outdoor: 0; Striped Parking Area: 0 (Architectural
Coating – sqft)

OffRoad Equipment
                Phase Name                        Offroad Equipment Type                      Amount                  Usage Hours            Horse Power              Load Factor

Demolition                                Concrete/Industrial Saws                                             0                   8.00                       81                   0.73

Demolition                                Excavators                                                           0                   8.00                   158                      0.38

Demolition                                Rubber Tired Dozers                                                  0                   8.00                   247                      0.40

Demolition                                Tractors/Loaders/Backhoes                                            2                   6.00                       97                   0.37



Trips and VMT

     Phase Name            Offroad Equipment      Worker Trip      Vendor Trip     Hauling Trip      Worker Trip        Vendor Trip       Hauling Trip        Worker Vehicle         Vendor        Hauling
                                 Count             Number            Number          Number           Length              Length            Length                Class            Vehicle Class Vehicle Class


Demolition                                    2           0.00             0.00              0.00             14.70                6.90            20.00 LD_Mix                   HDT_Mix          HHDT


                                                                                                                                                                                                             965
                  Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 967 of 1236 Page ID
                                                       #:5831




 CalEEMod Version: CalEEMod.2016.3.2                                             Page 6 of 15                                              Date: 2/23/2018 10:44 AM

                                             3568 Motor Ave. (Operations) - South Coast AQMD Air District, Summer


3.1 Mitigation Measures Construction



3.2 Demolition - 2017
Unmitigated Construction On-Site




              ROG       NOx     CO       SO2       Fugitive   Exhaust   PM10      Fugitive   Exhaust   PM2.5    Bio- CO2   NBio- CO2 Total CO2       CH4   N2O    CO2e
                                                    PM10       PM10     Total      PM2.5      PM2.5     Total

  Category                                                lb/day                                                                            lb/day



  Off-Road   0.4752   4.5658   3.5908   4.6700e-               0.3434   0.3434               0.3159    0.3159              477.3974   477.3974   0.1463          481.0543
                                           003

   Total     0.4752   4.5658   3.5908   4.6700e-               0.3434   0.3434               0.3159    0.3159              477.3974   477.3974   0.1463          481.0543
                                           003




                                                                                                                                                                 966
                    Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 968 of 1236 Page ID
                                                         #:5832


  CalEEMod Version: CalEEMod.2016.3.2                                             Page 7 of 15                                              Date: 2/23/2018 10:44 AM

                                              3568 Motor Ave. (Operations) - South Coast AQMD Air District, Summer


3.2 Demolition - 2017
Unmitigated Construction Off-Site




              ROG       NOx      CO       SO2       Fugitive   Exhaust   PM10      Fugitive   Exhaust   PM2.5    Bio- CO2   NBio- CO2 Total CO2       CH4   N2O    CO2e
                                                     PM10       PM10     Total      PM2.5      PM2.5     Total

  Category                                                 lb/day                                                                            lb/day



   Hauling    0.0000   0.0000   0.0000   0.0000     0.0000      0.0000   0.0000    0.0000     0.0000    0.0000               0.0000     0.0000    0.0000           0.0000


   Vendor     0.0000   0.0000   0.0000   0.0000     0.0000      0.0000   0.0000    0.0000     0.0000    0.0000               0.0000     0.0000    0.0000           0.0000


   Worker     0.0000   0.0000   0.0000   0.0000     0.0000      0.0000   0.0000    0.0000     0.0000    0.0000               0.0000     0.0000    0.0000           0.0000


    Total     0.0000   0.0000   0.0000   0.0000     0.0000      0.0000   0.0000    0.0000     0.0000    0.0000               0.0000     0.0000    0.0000           0.0000




Mitigated Construction On-Site




              ROG       NOx      CO       SO2       Fugitive   Exhaust   PM10      Fugitive   Exhaust   PM2.5    Bio- CO2   NBio- CO2 Total CO2       CH4   N2O    CO2e
                                                     PM10       PM10     Total      PM2.5      PM2.5     Total

  Category                                                 lb/day                                                                            lb/day



  Off-Road    0.4752   4.5658   3.5908   4.6700e-               0.3434   0.3434               0.3159    0.3159    0.0000    477.3974   477.3974   0.1463          481.0543
                                            003

    Total     0.4752   4.5658   3.5908   4.6700e-               0.3434   0.3434               0.3159    0.3159    0.0000    477.3974   477.3974   0.1463          481.0543
                                            003




                                                                                                                                                                  967
                       Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 969 of 1236 Page ID
                                                            #:5833




  CalEEMod Version: CalEEMod.2016.3.2                                           Page 8 of 15                                             Date: 2/23/2018 10:44 AM

                                             3568 Motor Ave. (Operations) - South Coast AQMD Air District, Summer


3.2 Demolition - 2017
Mitigated Construction Off-Site




               ROG      NOx       CO      SO2     Fugitive   Exhaust   PM10      Fugitive   Exhaust   PM2.5    Bio- CO2   NBio- CO2 Total CO2       CH4   N2O   CO2e
                                                   PM10       PM10     Total      PM2.5      PM2.5     Total

  Category                                               lb/day                                                                            lb/day



   Hauling    0.0000   0.0000   0.0000   0.0000   0.0000      0.0000   0.0000    0.0000     0.0000    0.0000               0.0000    0.0000     0.0000          0.0000


   Vendor     0.0000   0.0000   0.0000   0.0000   0.0000      0.0000   0.0000    0.0000     0.0000    0.0000               0.0000    0.0000     0.0000          0.0000


   Worker     0.0000   0.0000   0.0000   0.0000   0.0000      0.0000   0.0000    0.0000     0.0000    0.0000               0.0000    0.0000     0.0000          0.0000


    Total     0.0000   0.0000   0.0000   0.0000   0.0000      0.0000   0.0000    0.0000     0.0000    0.0000               0.0000    0.0000     0.0000          0.0000




4.0 Operational Detail - Mobile

4.1 Mitigation Measures Mobile




                                                                                                                                                                  968
                        Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 970 of 1236 Page ID
                                                             #:5834

  CalEEMod Version: CalEEMod.2016.3.2                                                                    Page 9 of 15                                                            Date: 2/23/2018 10:44 AM

                                                         3568 Motor Ave. (Operations) - South Coast AQMD Air District, Summer




                   ROG           NOx        CO        SO2        Fugitive      Exhaust         PM10       Fugitive     Exhaust          PM2.5    Bio- CO2   NBio- CO2 Total CO2             CH4          N2O    CO2e
                                                                  PM10          PM10           Total       PM2.5        PM2.5            Total

   Category                                                             lb/day                                                                                                     lb/day



   Mitigated      0.9953       4.7281     11.4153    0.0376      2.8554            0.0369      2.8923      0.7641      0.0346           0.7987              3,820.467       3,820.467      0.1989              3,825.439
                                                                                                                                                                2               2                                  1

 Unmitigated      0.9953       4.7281     11.4153    0.0376      2.8554            0.0369      2.8923      0.7641      0.0346           0.7987              3,820.467       3,820.467      0.1989              3,825.439
                                                                                                                                                                2               2                                  1




4.2 Trip Summary Information

                                                                        Average Daily Trip Rate                                           Unmitigated                                   Mitigated
                      Land Use                              Weekday                   Saturday          Sunday                            Annual VMT                               Annual VMT

               Apartments Low Rise                            279.30                   268.38              246.12                           932,882                                     932,882
          Enclosed Parking with Elevator                       0.00                     0.00                0.00
      High Turnover (Sit Down Restaurant)                     228.87                   285.07              237.31                           324,495                                     324,495
                       Total                                  508.17                   553.45              483.43                          1,257,378                                1,257,378


4.3 Trip Type Information

                                                      Miles                                                   Trip %                                              Trip Purpose %

           Land Use                H-W or C-W       H-S or C-C     H-O or C-NW H-W or C-W H-S or C-C                     H-O or C-NW             Primary          Diverted                    Pass-by
    Apartments Low Rise                 14.70          5.90                 8.70            40.20           19.20            40.60                    86                11                          3
Enclosed Parking with Elevator          16.60          8.40                 6.90               0.00          0.00                0.00                  0                0                           0
  High Turnover (Sit Down               16.60          8.40                 6.90               8.50         72.50            19.00                    37                20                          43
        Restaurant)

4.4 Fleet Mix


                                                                                                                                                                                                               969
                            Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 971 of 1236 Page ID
                                                                 #:5835




 CalEEMod Version: CalEEMod.2016.3.2                                                         Page 10 of 15                                                   Date: 2/23/2018 10:44 AM

                                                       3568 Motor Ave. (Operations) - South Coast AQMD Air District, Summer

          Land Use                   LDA        LDT1         LDT2         MDV        LHD1         LHD2         MHD        HHD         OBUS        UBUS           MCY         SBUS         MH
    Apartments Low Rise            0.547828     0.043645     0.199892    0.122290   0.016774     0.005862     0.020637   0.032653    0.002037     0.001944     0.004777      0.000705    0.000956

Enclosed Parking with Elevator     0.547828     0.043645     0.199892    0.122290   0.016774     0.005862     0.020637   0.032653    0.002037     0.001944     0.004777      0.000705    0.000956

  High Turnover (Sit Down          0.547828     0.043645     0.199892    0.122290   0.016774     0.005862     0.020637   0.032653    0.002037     0.001944     0.004777      0.000705    0.000956
        Restaurant)


5.0 Energy Detail

Historical Energy Use: N

5.1 Mitigation Measures Energy




                  ROG        NOx           CO       SO2       Fugitive   Exhaust    PM10       Fugitive   Exhaust    PM2.5      Bio- CO2   NBio- CO2 Total CO2         CH4     N2O        CO2e
                                                               PM10       PM10      Total       PM2.5      PM2.5      Total

  Category                                                           lb/day                                                                                   lb/day



 NaturalGas      0.0298     0.2613     0.1574     1.6200e-                0.0206    0.0206                  0.0206   0.0206                324.9776   324.9776    6.2300e-    5.9600e-   326.9088
  Mitigated                                          003                                                                                                             003         003

 NaturalGas      0.0298     0.2613     0.1574     1.6200e-                0.0206    0.0206                  0.0206   0.0206                324.9776   324.9776    6.2300e-    5.9600e-   326.9088
 Unmitigated                                         003                                                                                                             003         003




                                                                                                                                                                                            970
                                 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 972 of 1236 Page ID
                                                                      #:5836
   CalEEMod Version: CalEEMod.2016.3.2                                                       Page 11 of 15                                                 Date: 2/23/2018 10:44 AM

                                                         3568 Motor Ave. (Operations) - South Coast AQMD Air District, Summer


5.2 Energy by Land Use - NaturalGas
Unmitigated




                     NaturalGa   ROG       NOx      CO        SO2      Fugitive   Exhaust      PM10      Fugitive   Exhaust    PM2.5      Bio- CO2   NBio- CO2 Total CO2       CH4     N2O        CO2e
                      s Use                                             PM10       PM10        Total      PM2.5      PM2.5      Total

    Land Use         kBTU/yr                                                  lb/day                                                                                  lb/day



Apartments Low       1624.31     0.0175   0.1497   0.0637   9.6000e-               0.0121      0.0121               0.0121     0.0121                191.0959   191.0959   3.6600e-   3.5000e-   192.2315
     Rise                                                      004                                                                                                            003        003

Enclosed Parking        0        0.0000   0.0000   0.0000    0.0000                0.0000      0.0000               0.0000     0.0000                 0.0000     0.0000    0.0000     0.0000      0.0000
  with Elevator

High Turnover (Sit   1137.99     0.0123   0.1116   0.0937   6.7000e-              8.4800e-    8.4800e-              8.4800e-   8.4800e-              133.8817   133.8817   2.5700e-   2.4500e-   134.6773
Down Restaurant)                                               004                   003         003                   003        003                                         003        003

      Total                      0.0298   0.2613   0.1574   1.6300e-               0.0206      0.0206               0.0206     0.0206                324.9776   324.9776   6.2300e-   5.9500e-   326.9088
                                                               003                                                                                                            003        003




Mitigated




                     NaturalGa   ROG       NOx      CO        SO2      Fugitive   Exhaust      PM10      Fugitive   Exhaust    PM2.5      Bio- CO2   NBio- CO2 Total CO2       CH4     N2O        CO2e
                      s Use                                             PM10       PM10        Total      PM2.5      PM2.5      Total

    Land Use         kBTU/yr                                                  lb/day                                                                                  lb/day



Apartments Low       1.62431     0.0175   0.1497   0.0637   9.6000e-               0.0121      0.0121               0.0121     0.0121                191.0959   191.0959   3.6600e-   3.5000e-   192.2315
     Rise                                                      004                                                                                                            003        003

Enclosed Parking        0        0.0000   0.0000   0.0000    0.0000                0.0000      0.0000               0.0000     0.0000                 0.0000     0.0000    0.0000     0.0000      0.0000
  with Elevator

High Turnover (Sit   1.13799     0.0123   0.1116   0.0937   6.7000e-              8.4800e-    8.4800e-              8.4800e-   8.4800e-              133.8817   133.8817   2.5700e-   2.4500e-   134.6773
Down Restaurant)                                               004                   003         003                   003        003                                         003        003

      Total                      0.0298   0.2613   0.1574   1.6300e-               0.0206      0.0206               0.0206     0.0206                324.9776   324.9776   6.2300e-   5.9500e-   326.9088
                                                               003                                                                                                            003        003



6.0 Area Detail
                                                                                                                                                                                          971
                         Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 973 of 1236 Page ID
                                                              #:5837




 CalEEMod Version: CalEEMod.2016.3.2                                                Page 12 of 15                                              Date: 2/23/2018 10:44 AM

                                                 3568 Motor Ave. (Operations) - South Coast AQMD Air District, Summer
6.0 Area Detail

6.1 Mitigation Measures Area




                ROG        NOx       CO       SO2     Fugitive   Exhaust   PM10       Fugitive   Exhaust   PM2.5    Bio- CO2   NBio- CO2 Total CO2        CH4   N2O       CO2e
                                                       PM10       PM10     Total       PM2.5      PM2.5     Total

  Category                                                   lb/day                                                                              lb/day



  Mitigated    11.5304    0.9117   24.8415   0.0547               3.2275   3.2275                3.2275    3.2275   393.4106   762.2514   1,155.662   1.1793    0.0267   1,193.102
                                                                                                                                              0                              7

 Unmitigated   11.5304    0.9117   24.8415   0.0547               3.2275   3.2275                3.2275    3.2275   393.4106   762.2514   1,155.662   1.1793    0.0267   1,193.102
                                                                                                                                              0                              7




                                                                                                                                                                           972
                      Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 974 of 1236 Page ID
                                                           #:5838




 CalEEMod Version: CalEEMod.2016.3.2                                                   Page 13 of 15                                              Date: 2/23/2018 10:44 AM

                                                   3568 Motor Ave. (Operations) - South Coast AQMD Air District, Summer


6.2 Area by SubCategory
Unmitigated




                  ROG       NOx       CO       SO2       Fugitive   Exhaust   PM10       Fugitive   Exhaust   PM2.5    Bio- CO2   NBio- CO2 Total CO2        CH4    N2O       CO2e
                                                          PM10       PM10     Total       PM2.5      PM2.5     Total

 SubCategory                                                    lb/day                                                                              lb/day



 Architectural   0.0782                                              0.0000   0.0000                0.0000    0.0000                          0.0000                          0.0000
   Coating

  Consumer       0.3402                                              0.0000   0.0000                0.0000    0.0000                          0.0000                          0.0000
   Products

    Hearth       11.0055   0.8714   21.3592   0.0545                 3.2083   3.2083                3.2083    3.2083   393.4106   756.0000   1,149.410   1.1732     0.0267   1,186.698
                                                                                                                                                 6                               4

 Landscaping     0.1064    0.0403   3.4823    1.8000e-               0.0191   0.0191                0.0191    0.0191               6.2514     6.2514     6.1200e-             6.4043
                                                 004                                                                                                        003

     Total       11.5304   0.9117   24.8415   0.0547                 3.2275   3.2275                3.2275    3.2275   393.4106   762.2514   1,155.662   1.1794     0.0267   1,193.102
                                                                                                                                                 0                               7




                                                                                                                                                                             973
                               Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 975 of 1236 Page ID
                                                                    #:5839
 CalEEMod Version: CalEEMod.2016.3.2                                                          Page 14 of 15                                                Date: 2/23/2018 10:44 AM

                                                        3568 Motor Ave. (Operations) - South Coast AQMD Air District, Summer


6.2 Area by SubCategory
Mitigated




                    ROG         NOx       CO         SO2      Fugitive    Exhaust    PM10       Fugitive   Exhaust   PM2.5    Bio- CO2   NBio- CO2 Total CO2          CH4        N2O      CO2e
                                                               PM10        PM10      Total       PM2.5      PM2.5     Total

 SubCategory                                                         lb/day                                                                                  lb/day



 Architectural      0.0782                                                0.0000     0.0000                0.0000    0.0000                            0.0000                             0.0000
   Coating

  Consumer          0.3402                                                0.0000     0.0000                0.0000    0.0000                            0.0000                             0.0000
   Products

    Hearth         11.0055     0.8714   21.3592     0.0545                3.2083     3.2083                3.2083    3.2083   393.4106   756.0000     1,149.410   1.1732        0.0267   1,186.698
                                                                                                                                                          6                                  4

 Landscaping        0.1064     0.0403   3.4823     1.8000e-               0.0191     0.0191                0.0191    0.0191               6.2514       6.2514     6.1200e-                6.4043
                                                      004                                                                                                            003

     Total         11.5304     0.9117   24.8415     0.0547                3.2275     3.2275                3.2275    3.2275   393.4106   762.2514     1,155.662   1.1794        0.0267   1,193.102
                                                                                                                                                          0                                  7



7.0 Water Detail

7.1 Mitigation Measures Water


8.0 Waste Detail

8.1 Mitigation Measures Waste


9.0 Operational Offroad

              Equipment Type                      Number                 Hours/Day                 Days/Year              Horse Power              Load Factor              Fuel Type




10.0 Stationary Equipment

                                                                                                                                                                                            974
                           Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 976 of 1236 Page ID
                                                                #:5840




 CalEEMod Version: CalEEMod.2016.3.2                                  Page 15 of 15                                     Date: 2/23/2018 10:44 AM

                                           3568 Motor Ave. (Operations) - South Coast AQMD Air District, Summer

Fire Pumps and Emergency Generators

          Equipment Type              Number           Hours/Day          Hours/Year         Horse Power      Load Factor        Fuel Type


Boilers

          Equipment Type              Number         Heat Input/Day     Heat Input/Year      Boiler Rating        Fuel Type


User Defined Equipment

          Equipment Type              Number




11.0 Vegetation




                                                                                                                                              975
                             Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 977 of 1236 Page ID
                                                                  #:5841

  CalEEMod Version: CalEEMod.2016.3.2                                          Page 1 of 15                                             Date: 2/23/2018 10:43 AM

                                                    3568 Motor Ave. (Operations) - South Coast AQMD Air District, Winter

                                                                   3568 Motor Ave. (Operations)
                                                                  South Coast AQMD Air District, Winter


1.0 Project Characteristics

1.1 Land Usage

                Land Uses                                Size                             Metric                          Lot Acreage    Floor Surface Area   Population

     Enclosed Parking with Elevator                      54.00                            Space                              0.49            21,600.00             0

  High Turnover (Sit Down Restaurant)                    1.80                            1000sqft                            0.04            1,800.00              0

         Apartments Low Rise                             42.00                         Dwelling Unit                         0.34            14,997.00             120


1.2 Other Project Characteristics

Urbanization         Urban                    Wind Speed (m/s)      2.2                       Precipitation Freq (Days)          31

Climate Zone         11                                                                       Operational Year                   2020


Utility Company      Los Angeles Department of Water & Power


CO2 Intensity        1227.89                  CH4 Intensity           0.029                   N2O Intensity                 0.006
(lb/MWhr)                                     (lb/MWhr)                                       (lb/MWhr)


1.3 User Entered Comments & Non-Default Data

Project Characteristics -
Land Use - Lot Acreage based on Site Plan.
Construction Phase - Operations Run Only.
Off-road Equipment - Operations Run Only.
Trips and VMT - Operations Run Only.
Vehicle Trips - Trip Rates from TIA by Overland Consultants


                                                                                                                                                              976
                           Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 978 of 1236 Page ID
                                                                #:5842




 CalEEMod Version: CalEEMod.2016.3.2                                    Page 2 of 15                                       Date: 2/23/2018 10:43 AM

                                             3568 Motor Ave. (Operations) - South Coast AQMD Air District, Winter

          Table Name                        Column Name                       Default Value                   New Value

         tblAreaCoating               Area_Residential_Exterior                  10123                          28350

         tblAreaCoating                Area_Residential_Interior                 30369                          85050

      tblConstructionPhase                    NumDays                            10.00                              1.00

          tblLandUse                     LandUseSquareFeet                     42,000.00                       14,997.00

          tblLandUse                         LotAcreage                           2.63                              0.34

      tblOffRoadEquipment            OffRoadEquipmentUnitAmount                   1.00                              0.00

      tblOffRoadEquipment            OffRoadEquipmentUnitAmount                   1.00                              0.00

      tblOffRoadEquipment                    UsageHours                           1.00                              8.00

        tblTripsAndVMT                    WorkerTripNumber                        5.00                              0.00

         tblVehicleTrips                       ST_TR                              7.16                              6.39

         tblVehicleTrips                       SU_TR                              6.07                              5.86

         tblVehicleTrips                       WD_TR                              6.59                              6.65



2.0 Emissions Summary




                                                                                                                                                 977
                     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 979 of 1236 Page ID
                                                          #:5843
 CalEEMod Version: CalEEMod.2016.3.2                                                     Page 3 of 15                                                   Date: 2/23/2018 10:43 AM

                                                  3568 Motor Ave. (Operations) - South Coast AQMD Air District, Winter


2.1 Overall Construction (Maximum Daily Emission)
Unmitigated Construction




              ROG        NOx      CO       SO2        Fugitive      Exhaust     PM10      Fugitive   Exhaust    PM2.5     Bio- CO2    NBio- CO2 Total CO2         CH4    N2O      CO2e
                                                       PM10          PM10       Total      PM2.5      PM2.5      Total

    Year                                                        lb/day                                                                                   lb/day



    2017      0.4752    4.5658   3.5908   4.6700e-    0.0000         0.3434     0.3434     0.0000     0.3159    0.3159     0.0000     477.3974   477.3974     0.1463    0.0000   481.0543
                                             003

  Maximum     0.4752    4.5658   3.5908   4.6700e-    0.0000         0.3434     0.3434     0.0000     0.3159    0.3159     0.0000     477.3974   477.3974     0.1463    0.0000   481.0543
                                             003




Mitigated Construction




              ROG        NOx      CO       SO2        Fugitive      Exhaust     PM10      Fugitive   Exhaust    PM2.5     Bio- CO2    NBio- CO2 Total CO2         CH4    N2O      CO2e
                                                       PM10          PM10       Total      PM2.5      PM2.5      Total

    Year                                                        lb/day                                                                                   lb/day



    2017      0.4752    4.5658   3.5908   4.6700e-    0.0000         0.3434     0.3434     0.0000     0.3159    0.3159     0.0000     477.3974   477.3974     0.1463    0.0000   481.0543
                                             003

  Maximum     0.4752    4.5658   3.5908   4.6700e-    0.0000         0.3434     0.3434     0.0000     0.3159    0.3159     0.0000     477.3974   477.3974     0.1463    0.0000   481.0543
                                             003




              ROG        NOx     CO        SO2       Fugitive      Exhaust      PM10     Fugitive    Exhaust   PM2.5     Bio- CO2    NBio-CO2 Total CO2       CH4       N20      CO2e
                                                      PM10          PM10        Total     PM2.5       PM2.5     Total

   Percent    0.00       0.00    0.00      0.00        0.00              0.00   0.00       0.00       0.00      0.00       0.00        0.00      0.00         0.00      0.00      0.00
  Reduction


                                                                                                                                                                                 978
                   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 980 of 1236 Page ID
                                                        #:5844
 CalEEMod Version: CalEEMod.2016.3.2                                                Page 4 of 15                                               Date: 2/23/2018 10:43 AM

                                                  3568 Motor Ave. (Operations) - South Coast AQMD Air District, Winter


2.2 Overall Operational
Unmitigated Operational




              ROG        NOx       CO       SO2       Fugitive   Exhaust   PM10      Fugitive   Exhaust   PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4     N2O        CO2e
                                                       PM10       PM10     Total      PM2.5      PM2.5     Total

  Category                                                   lb/day                                                                              lb/day



    Area     11.5304    0.9117   24.8415   0.0547                 3.2275   3.2275               3.2275    3.2275   393.4106   762.2514    1,155.662   1.1793     0.0267     1,193.102
                                                                                                                                              0                                 7

   Energy     0.0298    0.2613   0.1574    1.6200e-               0.0206   0.0206               0.0206    0.0206              324.9776    324.9776    6.2300e-   5.9600e-   326.9088
                                              003                                                                                                        003        003

   Mobile     0.9463    4.8045   10.8704   0.0355     2.8554      0.0372   2.8926     0.7641    0.0349    0.7989              3,612.982   3,612.982   0.2002                3,617.986
                                                                                                                                  6           6                                 3

    Total    12.5064    5.9774   35.8693   0.0918     2.8554      3.2852   6.1406     0.7641    3.2829    4.0470   393.4106   4,700.211   5,093.622   1.3857     0.0327     5,137.997
                                                                                                                                  6           1                                 8




Mitigated Operational




              ROG        NOx       CO       SO2       Fugitive   Exhaust   PM10      Fugitive   Exhaust   PM2.5    Bio- CO2   NBio- CO2 Total CO2         CH4     N2O        CO2e
                                                       PM10       PM10     Total      PM2.5      PM2.5     Total

  Category                                                   lb/day                                                                              lb/day



    Area     11.5304    0.9117   24.8415   0.0547                 3.2275   3.2275               3.2275    3.2275   393.4106   762.2514    1,155.662   1.1793     0.0267     1,193.102
                                                                                                                                              0                                 7

   Energy     0.0298    0.2613   0.1574    1.6200e-               0.0206   0.0206               0.0206    0.0206              324.9776    324.9776    6.2300e-   5.9600e-   326.9088
                                              003                                                                                                        003        003

   Mobile     0.9463    4.8045   10.8704   0.0355     2.8554      0.0372   2.8926     0.7641    0.0349    0.7989              3,612.982   3,612.982   0.2002                3,617.986
                                                                                                                                  6           6                                 3

    Total    12.5064    5.9774   35.8693   0.0918     2.8554      3.2852   6.1406     0.7641    3.2829    4.0470   393.4106   4,700.211   5,093.622   1.3857     0.0327     5,137.997
                                                                                                                                  6           1                                 8




                                                                                                                                                                            979
                                 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 981 of 1236 Page ID
                                                                      #:5845
    CalEEMod Version: CalEEMod.2016.3.2                                                               Page 5 of 15                                                              Date: 2/23/2018 10:43 AM

                                                               3568 Motor Ave. (Operations) - South Coast AQMD Air District, Winter

                          ROG          NOx         CO           SO2     Fugitive    Exhaust         PM10     Fugitive     Exhaust         PM2.5      Bio- CO2      NBio-CO2 Total CO2       CH4       N20        CO2e
                                                                         PM10        PM10           Total     PM2.5        PM2.5           Total

     Percent              0.00         0.00        0.00         0.00      0.00        0.00          0.00       0.00         0.00           0.00        0.00          0.00        0.00       0.00      0.00       0.00
    Reduction




3.0 Construction Detail

Construction Phase
 Phase                    Phase Name                       Phase Type                    Start Date            End Date        Num Days            Num Days                 Phase Description
 Number                                                                                                                          Week

1            Demolition                           Demolition                         12/18/2017             12/18/2017                        5               1



Acres of Grading (Site Preparation Phase): 0

Acres of Grading (Grading Phase): 0

Acres of Paving: 0.49

Residential Indoor: 0; Residential Outdoor: 0; Non-Residential Indoor: 0; Non-Residential Outdoor: 0; Striped Parking Area: 0 (Architectural
Coating – sqft)

OffRoad Equipment
                Phase Name                        Offroad Equipment Type                      Amount                  Usage Hours            Horse Power              Load Factor

Demolition                                Concrete/Industrial Saws                                             0                   8.00                       81                   0.73

Demolition                                Excavators                                                           0                   8.00                   158                      0.38

Demolition                                Rubber Tired Dozers                                                  0                   8.00                   247                      0.40

Demolition                                Tractors/Loaders/Backhoes                                            2                   6.00                       97                   0.37



Trips and VMT

     Phase Name            Offroad Equipment      Worker Trip      Vendor Trip     Hauling Trip      Worker Trip        Vendor Trip       Hauling Trip        Worker Vehicle         Vendor        Hauling
                                 Count             Number            Number          Number           Length              Length            Length                Class            Vehicle Class Vehicle Class


Demolition                                    2           0.00             0.00              0.00             14.70                6.90            20.00 LD_Mix                   HDT_Mix          HHDT


                                                                                                                                                                                                             980
                  Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 982 of 1236 Page ID
                                                       #:5846




 CalEEMod Version: CalEEMod.2016.3.2                                             Page 6 of 15                                              Date: 2/23/2018 10:43 AM

                                               3568 Motor Ave. (Operations) - South Coast AQMD Air District, Winter


3.1 Mitigation Measures Construction



3.2 Demolition - 2017
Unmitigated Construction On-Site




              ROG       NOx     CO       SO2       Fugitive   Exhaust   PM10      Fugitive   Exhaust   PM2.5    Bio- CO2   NBio- CO2 Total CO2       CH4   N2O    CO2e
                                                    PM10       PM10     Total      PM2.5      PM2.5     Total

  Category                                                lb/day                                                                            lb/day



  Off-Road   0.4752   4.5658   3.5908   4.6700e-               0.3434   0.3434               0.3159    0.3159              477.3974   477.3974   0.1463          481.0543
                                           003

   Total     0.4752   4.5658   3.5908   4.6700e-               0.3434   0.3434               0.3159    0.3159              477.3974   477.3974   0.1463          481.0543
                                           003




                                                                                                                                                                 981
                    Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 983 of 1236 Page ID
                                                         #:5847


  CalEEMod Version: CalEEMod.2016.3.2                                             Page 7 of 15                                              Date: 2/23/2018 10:43 AM

                                                3568 Motor Ave. (Operations) - South Coast AQMD Air District, Winter


3.2 Demolition - 2017
Unmitigated Construction Off-Site




              ROG       NOx      CO       SO2       Fugitive   Exhaust   PM10      Fugitive   Exhaust   PM2.5    Bio- CO2   NBio- CO2 Total CO2       CH4   N2O    CO2e
                                                     PM10       PM10     Total      PM2.5      PM2.5     Total

  Category                                                 lb/day                                                                            lb/day



   Hauling    0.0000   0.0000   0.0000   0.0000     0.0000      0.0000   0.0000    0.0000     0.0000    0.0000               0.0000     0.0000    0.0000           0.0000


   Vendor     0.0000   0.0000   0.0000   0.0000     0.0000      0.0000   0.0000    0.0000     0.0000    0.0000               0.0000     0.0000    0.0000           0.0000


   Worker     0.0000   0.0000   0.0000   0.0000     0.0000      0.0000   0.0000    0.0000     0.0000    0.0000               0.0000     0.0000    0.0000           0.0000


    Total     0.0000   0.0000   0.0000   0.0000     0.0000      0.0000   0.0000    0.0000     0.0000    0.0000               0.0000     0.0000    0.0000           0.0000




Mitigated Construction On-Site




              ROG       NOx      CO       SO2       Fugitive   Exhaust   PM10      Fugitive   Exhaust   PM2.5    Bio- CO2   NBio- CO2 Total CO2       CH4   N2O    CO2e
                                                     PM10       PM10     Total      PM2.5      PM2.5     Total

  Category                                                 lb/day                                                                            lb/day



  Off-Road    0.4752   4.5658   3.5908   4.6700e-               0.3434   0.3434               0.3159    0.3159    0.0000    477.3974   477.3974   0.1463          481.0543
                                            003

    Total     0.4752   4.5658   3.5908   4.6700e-               0.3434   0.3434               0.3159    0.3159    0.0000    477.3974   477.3974   0.1463          481.0543
                                            003




                                                                                                                                                                  982
                       Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 984 of 1236 Page ID
                                                            #:5848




  CalEEMod Version: CalEEMod.2016.3.2                                            Page 8 of 15                                             Date: 2/23/2018 10:43 AM

                                                3568 Motor Ave. (Operations) - South Coast AQMD Air District, Winter


3.2 Demolition - 2017
Mitigated Construction Off-Site




               ROG      NOx       CO      SO2      Fugitive   Exhaust   PM10      Fugitive   Exhaust   PM2.5    Bio- CO2   NBio- CO2 Total CO2       CH4   N2O   CO2e
                                                    PM10       PM10     Total      PM2.5      PM2.5     Total

  Category                                                lb/day                                                                            lb/day



   Hauling    0.0000   0.0000   0.0000   0.0000    0.0000      0.0000   0.0000    0.0000     0.0000    0.0000               0.0000    0.0000     0.0000          0.0000


   Vendor     0.0000   0.0000   0.0000   0.0000    0.0000      0.0000   0.0000    0.0000     0.0000    0.0000               0.0000    0.0000     0.0000          0.0000


   Worker     0.0000   0.0000   0.0000   0.0000    0.0000      0.0000   0.0000    0.0000     0.0000    0.0000               0.0000    0.0000     0.0000          0.0000


    Total     0.0000   0.0000   0.0000   0.0000    0.0000      0.0000   0.0000    0.0000     0.0000    0.0000               0.0000    0.0000     0.0000          0.0000




4.0 Operational Detail - Mobile

4.1 Mitigation Measures Mobile




                                                                                                                                                                   983
                        Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 985 of 1236 Page ID
                                                             #:5849

  CalEEMod Version: CalEEMod.2016.3.2                                                                    Page 9 of 15                                                            Date: 2/23/2018 10:43 AM

                                                            3568 Motor Ave. (Operations) - South Coast AQMD Air District, Winter




                   ROG           NOx        CO        SO2        Fugitive      Exhaust         PM10       Fugitive     Exhaust          PM2.5    Bio- CO2   NBio- CO2 Total CO2             CH4          N2O    CO2e
                                                                  PM10          PM10           Total       PM2.5        PM2.5            Total

   Category                                                             lb/day                                                                                                     lb/day



   Mitigated      0.9463       4.8045     10.8704    0.0355      2.8554            0.0372      2.8926      0.7641      0.0349           0.7989              3,612.982       3,612.982      0.2002              3,617.986
                                                                                                                                                                6               6                                  3

 Unmitigated      0.9463       4.8045     10.8704    0.0355      2.8554            0.0372      2.8926      0.7641      0.0349           0.7989              3,612.982       3,612.982      0.2002              3,617.986
                                                                                                                                                                6               6                                  3




4.2 Trip Summary Information

                                                                        Average Daily Trip Rate                                           Unmitigated                                   Mitigated
                      Land Use                              Weekday                   Saturday          Sunday                            Annual VMT                               Annual VMT

               Apartments Low Rise                            279.30                   268.38              246.12                           932,882                                     932,882
          Enclosed Parking with Elevator                       0.00                     0.00                0.00
      High Turnover (Sit Down Restaurant)                     228.87                   285.07              237.31                           324,495                                     324,495
                       Total                                  508.17                   553.45              483.43                          1,257,378                                1,257,378


4.3 Trip Type Information

                                                      Miles                                                   Trip %                                              Trip Purpose %

           Land Use                H-W or C-W       H-S or C-C     H-O or C-NW H-W or C-W H-S or C-C                     H-O or C-NW             Primary          Diverted                    Pass-by
    Apartments Low Rise                 14.70          5.90                 8.70            40.20           19.20            40.60                    86                11                          3
Enclosed Parking with Elevator          16.60          8.40                 6.90               0.00          0.00                0.00                  0                0                           0
  High Turnover (Sit Down               16.60          8.40                 6.90               8.50         72.50            19.00                    37                20                          43
        Restaurant)

4.4 Fleet Mix


                                                                                                                                                                                                               984
                            Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 986 of 1236 Page ID
                                                                 #:5850




 CalEEMod Version: CalEEMod.2016.3.2                                                         Page 10 of 15                                                   Date: 2/23/2018 10:43 AM

                                                           3568 Motor Ave. (Operations) - South Coast AQMD Air District, Winter

          Land Use                   LDA        LDT1         LDT2         MDV        LHD1         LHD2         MHD        HHD         OBUS        UBUS           MCY         SBUS         MH
    Apartments Low Rise            0.547828     0.043645     0.199892    0.122290   0.016774     0.005862     0.020637   0.032653    0.002037     0.001944     0.004777      0.000705    0.000956

Enclosed Parking with Elevator     0.547828     0.043645     0.199892    0.122290   0.016774     0.005862     0.020637   0.032653    0.002037     0.001944     0.004777      0.000705    0.000956

  High Turnover (Sit Down          0.547828     0.043645     0.199892    0.122290   0.016774     0.005862     0.020637   0.032653    0.002037     0.001944     0.004777      0.000705    0.000956
        Restaurant)


5.0 Energy Detail

Historical Energy Use: N

5.1 Mitigation Measures Energy




                  ROG        NOx           CO       SO2       Fugitive   Exhaust    PM10       Fugitive   Exhaust    PM2.5      Bio- CO2   NBio- CO2 Total CO2         CH4     N2O        CO2e
                                                               PM10       PM10      Total       PM2.5      PM2.5      Total

  Category                                                           lb/day                                                                                   lb/day



 NaturalGas      0.0298     0.2613     0.1574     1.6200e-                0.0206    0.0206                  0.0206   0.0206                324.9776   324.9776    6.2300e-    5.9600e-   326.9088
  Mitigated                                          003                                                                                                             003         003

 NaturalGas      0.0298     0.2613     0.1574     1.6200e-                0.0206    0.0206                  0.0206   0.0206                324.9776   324.9776    6.2300e-    5.9600e-   326.9088
 Unmitigated                                         003                                                                                                             003         003




                                                                                                                                                                                            985
                                 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 987 of 1236 Page ID
                                                                      #:5851
   CalEEMod Version: CalEEMod.2016.3.2                                                         Page 11 of 15                                                 Date: 2/23/2018 10:43 AM

                                                            3568 Motor Ave. (Operations) - South Coast AQMD Air District, Winter


5.2 Energy by Land Use - NaturalGas
Unmitigated




                     NaturalGa   ROG       NOx      CO          SO2      Fugitive   Exhaust      PM10      Fugitive   Exhaust    PM2.5      Bio- CO2   NBio- CO2 Total CO2       CH4     N2O        CO2e
                      s Use                                               PM10       PM10        Total      PM2.5      PM2.5      Total

    Land Use         kBTU/yr                                                    lb/day                                                                                  lb/day



Apartments Low       1624.31     0.0175   0.1497   0.0637     9.6000e-               0.0121      0.0121               0.0121     0.0121                191.0959   191.0959   3.6600e-   3.5000e-   192.2315
     Rise                                                        004                                                                                                            003        003

Enclosed Parking        0        0.0000   0.0000   0.0000      0.0000                0.0000      0.0000               0.0000     0.0000                 0.0000     0.0000    0.0000     0.0000      0.0000
  with Elevator

High Turnover (Sit   1137.99     0.0123   0.1116   0.0937     6.7000e-              8.4800e-    8.4800e-              8.4800e-   8.4800e-              133.8817   133.8817   2.5700e-   2.4500e-   134.6773
Down Restaurant)                                                 004                   003         003                   003        003                                         003        003

      Total                      0.0298   0.2613   0.1574     1.6300e-               0.0206      0.0206               0.0206     0.0206                324.9776   324.9776   6.2300e-   5.9500e-   326.9088
                                                                 003                                                                                                            003        003




Mitigated




                     NaturalGa   ROG       NOx      CO          SO2      Fugitive   Exhaust      PM10      Fugitive   Exhaust    PM2.5      Bio- CO2   NBio- CO2 Total CO2       CH4     N2O        CO2e
                      s Use                                               PM10       PM10        Total      PM2.5      PM2.5      Total

    Land Use         kBTU/yr                                                    lb/day                                                                                  lb/day



Apartments Low       1.62431     0.0175   0.1497   0.0637     9.6000e-               0.0121      0.0121               0.0121     0.0121                191.0959   191.0959   3.6600e-   3.5000e-   192.2315
     Rise                                                        004                                                                                                            003        003

Enclosed Parking        0        0.0000   0.0000   0.0000      0.0000                0.0000      0.0000               0.0000     0.0000                 0.0000     0.0000    0.0000     0.0000      0.0000
  with Elevator

High Turnover (Sit   1.13799     0.0123   0.1116   0.0937     6.7000e-              8.4800e-    8.4800e-              8.4800e-   8.4800e-              133.8817   133.8817   2.5700e-   2.4500e-   134.6773
Down Restaurant)                                                 004                   003         003                   003        003                                         003        003

      Total                      0.0298   0.2613   0.1574     1.6300e-               0.0206      0.0206               0.0206     0.0206                324.9776   324.9776   6.2300e-   5.9500e-   326.9088
                                                                 003                                                                                                            003        003



6.0 Area Detail
                                                                                                                                                                                            986
                         Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 988 of 1236 Page ID
                                                              #:5852




 CalEEMod Version: CalEEMod.2016.3.2                                                 Page 12 of 15                                              Date: 2/23/2018 10:43 AM

                                                    3568 Motor Ave. (Operations) - South Coast AQMD Air District, Winter
6.0 Area Detail

6.1 Mitigation Measures Area




                ROG        NOx       CO       SO2      Fugitive   Exhaust   PM10       Fugitive   Exhaust   PM2.5    Bio- CO2   NBio- CO2 Total CO2        CH4   N2O       CO2e
                                                        PM10       PM10     Total       PM2.5      PM2.5     Total

  Category                                                    lb/day                                                                              lb/day



  Mitigated    11.5304    0.9117   24.8415   0.0547                3.2275   3.2275                3.2275    3.2275   393.4106   762.2514   1,155.662   1.1793    0.0267   1,193.102
                                                                                                                                               0                              7

 Unmitigated   11.5304    0.9117   24.8415   0.0547                3.2275   3.2275                3.2275    3.2275   393.4106   762.2514   1,155.662   1.1793    0.0267   1,193.102
                                                                                                                                               0                              7




                                                                                                                                                                            987
                      Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 989 of 1236 Page ID
                                                           #:5853




 CalEEMod Version: CalEEMod.2016.3.2                                                   Page 13 of 15                                              Date: 2/23/2018 10:43 AM

                                                     3568 Motor Ave. (Operations) - South Coast AQMD Air District, Winter


6.2 Area by SubCategory
Unmitigated




                  ROG       NOx       CO       SO2       Fugitive   Exhaust   PM10       Fugitive   Exhaust   PM2.5    Bio- CO2   NBio- CO2 Total CO2        CH4    N2O       CO2e
                                                          PM10       PM10     Total       PM2.5      PM2.5     Total

 SubCategory                                                    lb/day                                                                              lb/day



 Architectural   0.0782                                              0.0000   0.0000                0.0000    0.0000                          0.0000                          0.0000
   Coating

  Consumer       0.3402                                              0.0000   0.0000                0.0000    0.0000                          0.0000                          0.0000
   Products

    Hearth       11.0055   0.8714   21.3592   0.0545                 3.2083   3.2083                3.2083    3.2083   393.4106   756.0000   1,149.410   1.1732     0.0267   1,186.698
                                                                                                                                                 6                               4

 Landscaping     0.1064    0.0403   3.4823    1.8000e-               0.0191   0.0191                0.0191    0.0191               6.2514     6.2514     6.1200e-             6.4043
                                                 004                                                                                                        003

     Total       11.5304   0.9117   24.8415   0.0547                 3.2275   3.2275                3.2275    3.2275   393.4106   762.2514   1,155.662   1.1794     0.0267   1,193.102
                                                                                                                                                 0                               7




                                                                                                                                                                             988
                               Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 990 of 1236 Page ID
                                                                    #:5854
 CalEEMod Version: CalEEMod.2016.3.2                                                          Page 14 of 15                                                Date: 2/23/2018 10:43 AM

                                                           3568 Motor Ave. (Operations) - South Coast AQMD Air District, Winter


6.2 Area by SubCategory
Mitigated




                    ROG         NOx       CO         SO2      Fugitive    Exhaust    PM10       Fugitive   Exhaust   PM2.5    Bio- CO2   NBio- CO2 Total CO2          CH4        N2O      CO2e
                                                               PM10        PM10      Total       PM2.5      PM2.5     Total

 SubCategory                                                         lb/day                                                                                  lb/day



 Architectural      0.0782                                                0.0000     0.0000                0.0000    0.0000                            0.0000                             0.0000
   Coating

  Consumer          0.3402                                                0.0000     0.0000                0.0000    0.0000                            0.0000                             0.0000
   Products

    Hearth         11.0055     0.8714   21.3592     0.0545                3.2083     3.2083                3.2083    3.2083   393.4106   756.0000     1,149.410   1.1732        0.0267   1,186.698
                                                                                                                                                          6                                  4

 Landscaping        0.1064     0.0403   3.4823     1.8000e-               0.0191     0.0191                0.0191    0.0191               6.2514       6.2514     6.1200e-                6.4043
                                                      004                                                                                                            003

     Total         11.5304     0.9117   24.8415     0.0547                3.2275     3.2275                3.2275    3.2275   393.4106   762.2514     1,155.662   1.1794        0.0267   1,193.102
                                                                                                                                                          0                                  7



7.0 Water Detail

7.1 Mitigation Measures Water


8.0 Waste Detail

8.1 Mitigation Measures Waste


9.0 Operational Offroad

              Equipment Type                      Number                 Hours/Day                 Days/Year              Horse Power              Load Factor              Fuel Type




10.0 Stationary Equipment

                                                                                                                                                                                            989
                           Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 991 of 1236 Page ID
                                                                #:5855




 CalEEMod Version: CalEEMod.2016.3.2                                     Page 15 of 15                                       Date: 2/23/2018 10:43 AM

                                               3568 Motor Ave. (Operations) - South Coast AQMD Air District, Winter

Fire Pumps and Emergency Generators

          Equipment Type              Number              Hours/Day           Hours/Year         Horse Power          Load Factor     Fuel Type


Boilers

          Equipment Type              Number            Heat Input/Day      Heat Input/Year      Boiler Rating        Fuel Type


User Defined Equipment

          Equipment Type              Number




11.0 Vegetation




                                                                                                                                                   990
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 992 of 1236 Page ID
                                     #:5856
                                                         3568 Motor Avenue Air Quality Impact Analysis




                           This page intentionally left blank




   11469-04 AQ Report
                                                                                                 991
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 993 of 1236 Page ID
                                     #:5857
                                                   3568 Motor Avenue Air Quality Impact Analysis




                                   APPENDIX 3.4:

                        RISK CALCULATION AND AERMOD OUTPUTS




   11469-04 AQ Report
                                                                                           992
                                          Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 994 of 1236 Page ID
                                                                               #:5858




                                                                                                         Table A1
                                                                             Quantification of Carcinogenic Risks and Noncarcinogenic Hazards
                                                                                                   School-Based Receptor


        Source           Mass GLC                  Weight          Contaminant                        Carcinogenic Risk                                                    Noncarcinogenic Hazards/ Toxicological Endpoints*
                                                  Fraction                             URF            CPF         DOSE         RISK       REL         RfD        RESP      CNS/PNS       CV/BL        IMMUN          KIDN      GI/LV     REPRO     EYES
                   (ug/m3)      (mg/m3)                                              (ug/m3)-1    (mg/kg/day)-1 (mg/kg-day)              (ug/m3)   (mg/kg/day)
     (a)             (b)           (c)               (d)               (e)              (f)           (g)           (h)         (i)        (j)        ( k)         (l)      (m)           (n)           (o)           (p)       (q)       (r)       (s)
  Construction     0.43577      4.36E-04          1.00E+00      Diesel Particulate    3.0E-04       1.1E+00       1.9E-04     5.1E-06    5.0E+00    1.4E-03      8.7E-02

    TOTAL                                                                                                                     5.05E-06                           8.7E-02   0.0E+00      0.0E+00       0.0E+00       0.0E+00    0.0E+00   0.0E+00   0.0E+00


* Key to Toxicological Endpoints

RESP             Respiratory System
CNS/PNS          Central/Peripheral Nervous System
CV/BL            Cardiovascular/Blood System
IMMUN            Immune System
KIDN             Kidney
GI/LV            Gastrointestinal System/Liver
REPRO            Reproductive System (e.g. teratogenic and developmental effects)
EYES             Eye irritation and/or other effects


Note:            Exposure factors used to calculate contaminant intake

                 exposure frequency (days/year)                                             180
                 exposure duration (years)                                                 1.82
                 inhalation rate (L/kg-day))                                                861
                 inhalation absorption factor                                                 1
                 averaging time (years)                                                      70
                 fraction of time                                                             1

                 breathing rate third trimester                                             361
                 breathing rate 0-2                                                        1090
                 breathing rate 2-9                                                         861
                 breathing rate 2-16                                                        745
                 breathing rate 16-30                                                       335
                 breathing rate 16-70                                                       290




                                                                                                                                                                                                                                           993
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 995 of 1236 Page ID
                                     #:5859




       Emissions       Phase                 Year          Lb/Day     # Days         Emissions

       On-Site       Demolition                     2017     0.4994             10          4.994
       Exhaust PM-10 Demolition                     2018     0.4171              5         2.0855
                     Site Preparation               2018     0.6405             16         10.248
                     Grading                        2018     0.7036             17        11.9612
                     Building Construction          2018     0.6307            158        99.6506
                     Building Construction          2019     0.5669            264       149.6616
                     Building Construction          2020     0.5107            158        80.6906
                     Paving                         2020     0.9335             18         16.803
                     Architectural Coating          2020     0.1479             18         2.6622

                                                                               664       378.7567

                       Average Daily Construction Lb/Day                             0.570416717


       On-Site                                                        Combustion Combustion
       Exhaust PM-10                                                  mass        g/s/source
                       Combustion Sources             48               0.570416717 0.000187164




                                                                                                    994
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 996 of 1236 Page ID
                                     #:5860


                                                                   11469‐Motor
               **
               ****************************************
               **
               ** AERMOD Input Produced by:
               ** AERMOD View Ver. 9.5.0
               ** Lakes Environmental Software Inc.
               ** Date: 3/23/2018
               ** File: C:\Lakes\AERMOD View\11469‐Motor\11469‐Motor.ADI
               **
               ****************************************
               **
               **
               ****************************************
               ** AERMOD Control Pathway
               ****************************************
               **
               **
               CO STARTING
                  TITLEONE C:\Lakes\AERMOD View\11469‐Motor\11469‐Motor.isc
                  MODELOPT DFAULT CONC
                  AVERTIME ANNUAL
                  URBANOPT 9818605
                  POLLUTID DPM
                  RUNORNOT RUN
                  ERRORFIL 11469‐Motor.err
               CO FINISHED
               **
               ****************************************
               ** AERMOD Source Pathway
               ****************************************
               **
               **
               SO STARTING
               ** Source Location **
               ** Source ID ‐ Type ‐ X Coord. ‐ Y Coord. **
                  LOCATION 1             VOLUME     370056.623 3765854.130       28.700
                  LOCATION 2             VOLUME     370060.903 3765856.720       28.740
                  LOCATION 3             VOLUME     370065.183 3765859.310       28.770
                  LOCATION 4             VOLUME     370069.453 3765861.890       28.800
                  LOCATION 5             VOLUME     370073.733 3765864.480       28.820
                  LOCATION 6             VOLUME     370078.013 3765867.070       28.850
                  LOCATION 7             VOLUME     370082.293 3765869.650       28.870
                  LOCATION 8             VOLUME     370086.573 3765872.240       28.880
                  LOCATION 9             VOLUME     370059.243 3765849.110       28.590
                  LOCATION 10            VOLUME     370063.513 3765851.700       28.620
                  LOCATION 11            VOLUME     370067.793 3765854.280       28.660
                  LOCATION 12            VOLUME     370072.073 3765856.870       28.690
                  LOCATION 13            VOLUME     370076.353 3765859.460       28.720
                  LOCATION 14            VOLUME     370080.633 3765862.040       28.740
                  LOCATION 15            VOLUME     370084.913 3765864.630       28.760
                  LOCATION 16            VOLUME     370089.193 3765867.210       28.780
                  LOCATION 17            VOLUME     370061.863 3765844.150       28.470
                  LOCATION 18            VOLUME     370066.143 3765846.740       28.510
                  LOCATION 19            VOLUME     370070.423 3765849.330       28.550
                  LOCATION 20            VOLUME     370074.703 3765851.910       28.580
                  LOCATION 21            VOLUME     370078.983 3765854.500       28.610
                  LOCATION 22            VOLUME     370083.263 3765857.090       28.640
                  LOCATION 23            VOLUME     370087.543 3765859.670       28.660
                  LOCATION 24            VOLUME     370091.823 3765862.260       28.680
                  LOCATION 25            VOLUME     370064.813 3765839.220       28.370
                  LOCATION 26            VOLUME     370069.093 3765841.810       28.410
                  LOCATION 27            VOLUME     370073.373 3765844.390       28.440
                  LOCATION 28            VOLUME     370077.653 3765846.980       28.480
                  LOCATION 29            VOLUME     370081.933 3765849.570       28.510
                  LOCATION 30            VOLUME     370086.213 3765852.150       28.540
                  LOCATION 31            VOLUME     370090.483 3765854.740       28.560
                  LOCATION 32            VOLUME     370094.763 3765857.320       28.580
                                                                     Page 1




                                                                                          995
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 997 of 1236 Page ID
                                     #:5861


                                                                    11469‐Motor
                  LOCATION 33            VOLUME    370068.183   3765834.170        28.260
                  LOCATION 34            VOLUME    370072.463   3765836.750        28.300
                  LOCATION 35            VOLUME    370076.743   3765839.340        28.340
                  LOCATION 36            VOLUME    370081.023   3765841.930        28.380
                  LOCATION 37            VOLUME    370085.303   3765844.510        28.410
                  LOCATION 38            VOLUME    370089.573   3765847.100        28.440
                  LOCATION 39            VOLUME    370093.853   3765849.680        28.470
                  LOCATION 40            VOLUME    370098.133   3765852.270        28.490
                  LOCATION 41            VOLUME    370070.833   3765828.990        28.160
                  LOCATION 42            VOLUME    370075.113   3765831.580        28.200
                  LOCATION 43            VOLUME    370079.383   3765834.170        28.240
                  LOCATION 44            VOLUME    370083.663   3765836.750        28.280
                  LOCATION 45            VOLUME    370087.943   3765839.340        28.310
                  LOCATION 46            VOLUME    370092.223   3765841.920        28.350
                  LOCATION 47            VOLUME    370096.503   3765844.510        28.370
                  LOCATION 48            VOLUME    370100.783   3765847.100        28.400
               ** Source Parameters **
                  SRCPARAM 1             0.000187164   5.000      2.320        1.400
                  SRCPARAM 2             0.000187164   5.000      2.320        1.400
                  SRCPARAM 3             0.000187164   5.000      2.320        1.400
                  SRCPARAM 4             0.000187164   5.000      2.320        1.400
                  SRCPARAM 5             0.000187164   5.000      2.320        1.400
                  SRCPARAM 6             0.000187164   5.000      2.320        1.400
                  SRCPARAM 7             0.000187164   5.000      2.320        1.400
                  SRCPARAM 8             0.000187164   5.000      2.320        1.400
                  SRCPARAM 9             0.000187164   5.000      2.320        1.400
                  SRCPARAM 10            0.000187164   5.000      2.320        1.400
                  SRCPARAM 11            0.000187164   5.000      2.320        1.400
                  SRCPARAM 12            0.000187164   5.000      2.320        1.400
                  SRCPARAM 13            0.000187164   5.000      2.320        1.400
                  SRCPARAM 14            0.000187164   5.000      2.320        1.400
                  SRCPARAM 15            0.000187164   5.000      2.320        1.400
                  SRCPARAM 16            0.000187164   5.000      2.320        1.400
                  SRCPARAM 17            0.000187164   5.000      2.320        1.400
                  SRCPARAM 18            0.000187164   5.000      2.320        1.400
                  SRCPARAM 19            0.000187164   5.000      2.320        1.400
                  SRCPARAM 20            0.000187164   5.000      2.320        1.400
                  SRCPARAM 21            0.000187164   5.000      2.320        1.400
                  SRCPARAM 22            0.000187164   5.000      2.320        1.400
                  SRCPARAM 23            0.000187164   5.000      2.320        1.400
                  SRCPARAM 24            0.000187164   5.000      2.320        1.400
                  SRCPARAM 25            0.000187164   5.000      2.320        1.400
                  SRCPARAM 26            0.000187164   5.000      2.320        1.400
                  SRCPARAM 27            0.000187164   5.000      2.320        1.400
                  SRCPARAM 28            0.000187164   5.000      2.320        1.400
                  SRCPARAM 29            0.000187164   5.000      2.320        1.400
                  SRCPARAM 30            0.000187164   5.000      2.320        1.400
                  SRCPARAM 31            0.000187164   5.000      2.320        1.400
                  SRCPARAM 32            0.000187164   5.000      2.320        1.400
                  SRCPARAM 33            0.000187164   5.000      2.320        1.400
                  SRCPARAM 34            0.000187164   5.000      2.320        1.400
                  SRCPARAM 35            0.000187164   5.000      2.320        1.400
                  SRCPARAM 36            0.000187164   5.000      2.320        1.400
                  SRCPARAM 37            0.000187164   5.000      2.320        1.400
                  SRCPARAM 38            0.000187164   5.000      2.320        1.400
                  SRCPARAM 39            0.000187164   5.000      2.320        1.400
                  SRCPARAM 40            0.000187164   5.000      2.320        1.400
                  SRCPARAM 41            0.000187164   5.000      2.320        1.400
                  SRCPARAM 42            0.000187164   5.000      2.320        1.400
                  SRCPARAM 43            0.000187164   5.000      2.320        1.400
                  SRCPARAM 44            0.000187164   5.000      2.320        1.400
                  SRCPARAM 45            0.000187164   5.000      2.320        1.400
                  SRCPARAM 46            0.000187164   5.000      2.320        1.400
                  SRCPARAM 47            0.000187164   5.000      2.320        1.400
                  SRCPARAM 48            0.000187164   5.000      2.320        1.400
                  URBANSRC ALL


                                                                      Page 2




                                                                                            996
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 998 of 1236 Page ID
                                     #:5862


                                                                      11469‐Motor
                  ** Variable Emissions Type: "By Hour‐of‐Day (HROFDY)"
                  ** Variable Emission Scenario: "Construction"
                     EMISFACT 1            HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                     EMISFACT 1            HROFDY 0.0 0.0 1.0 1.0 1.0 1.0
                     EMISFACT 1            HROFDY 1.0 1.0 1.0 1.0 0.0 0.0
                     EMISFACT 1            HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                     EMISFACT 2            HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                     EMISFACT 2            HROFDY 0.0 0.0 1.0 1.0 1.0 1.0
                     EMISFACT 2            HROFDY 1.0 1.0 1.0 1.0 0.0 0.0
                     EMISFACT 2            HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                     EMISFACT 3            HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                     EMISFACT 3            HROFDY 0.0 0.0 1.0 1.0 1.0 1.0
                     EMISFACT 3            HROFDY 1.0 1.0 1.0 1.0 0.0 0.0
                     EMISFACT 3            HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                     EMISFACT 4            HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                     EMISFACT 4            HROFDY 0.0 0.0 1.0 1.0 1.0 1.0
                     EMISFACT 4            HROFDY 1.0 1.0 1.0 1.0 0.0 0.0
                     EMISFACT 4            HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                     EMISFACT 5            HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                     EMISFACT 5            HROFDY 0.0 0.0 1.0 1.0 1.0 1.0
                     EMISFACT 5            HROFDY 1.0 1.0 1.0 1.0 0.0 0.0
                     EMISFACT 5            HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                     EMISFACT 6            HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                     EMISFACT 6            HROFDY 0.0 0.0 1.0 1.0 1.0 1.0
                     EMISFACT 6            HROFDY 1.0 1.0 1.0 1.0 0.0 0.0
                     EMISFACT 6            HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                     EMISFACT 7            HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                     EMISFACT 7            HROFDY 0.0 0.0 1.0 1.0 1.0 1.0
                     EMISFACT 7            HROFDY 1.0 1.0 1.0 1.0 0.0 0.0
                     EMISFACT 7            HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                     EMISFACT 8            HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                     EMISFACT 8            HROFDY 0.0 0.0 1.0 1.0 1.0 1.0
                     EMISFACT 8            HROFDY 1.0 1.0 1.0 1.0 0.0 0.0
                     EMISFACT 8            HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                     EMISFACT 9            HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                     EMISFACT 9            HROFDY 0.0 0.0 1.0 1.0 1.0 1.0
                     EMISFACT 9            HROFDY 1.0 1.0 1.0 1.0 0.0 0.0
                     EMISFACT 9            HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                     EMISFACT 10           HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                     EMISFACT 10           HROFDY 0.0 0.0 1.0 1.0 1.0 1.0
                     EMISFACT 10           HROFDY 1.0 1.0 1.0 1.0 0.0 0.0
                     EMISFACT 10           HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                     EMISFACT 11           HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                     EMISFACT 11           HROFDY 0.0 0.0 1.0 1.0 1.0 1.0
                     EMISFACT 11           HROFDY 1.0 1.0 1.0 1.0 0.0 0.0
                     EMISFACT 11           HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                     EMISFACT 12           HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                     EMISFACT 12           HROFDY 0.0 0.0 1.0 1.0 1.0 1.0
                     EMISFACT 12           HROFDY 1.0 1.0 1.0 1.0 0.0 0.0
                     EMISFACT 12           HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                     EMISFACT 13           HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                     EMISFACT 13           HROFDY 0.0 0.0 1.0 1.0 1.0 1.0
                     EMISFACT 13           HROFDY 1.0 1.0 1.0 1.0 0.0 0.0
                     EMISFACT 13           HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                     EMISFACT 14           HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                     EMISFACT 14           HROFDY 0.0 0.0 1.0 1.0 1.0 1.0
                     EMISFACT 14           HROFDY 1.0 1.0 1.0 1.0 0.0 0.0
                     EMISFACT 14           HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                     EMISFACT 15           HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                     EMISFACT 15           HROFDY 0.0 0.0 1.0 1.0 1.0 1.0
                     EMISFACT 15           HROFDY 1.0 1.0 1.0 1.0 0.0 0.0
                     EMISFACT 15           HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                     EMISFACT 16           HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                     EMISFACT 16           HROFDY 0.0 0.0 1.0 1.0 1.0 1.0
                     EMISFACT 16           HROFDY 1.0 1.0 1.0 1.0 0.0 0.0
                     EMISFACT 16           HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                     EMISFACT 17           HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                                                                        Page 3




                                                                                    997
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 999 of 1236 Page ID
                                     #:5863


                                                               11469‐Motor
                    EMISFACT 17     HROFDY 0.0 0.0 1.0 1.0 1.0 1.0
                    EMISFACT 17     HROFDY 1.0 1.0 1.0 1.0 0.0 0.0
                    EMISFACT 17     HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                    EMISFACT 18     HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                    EMISFACT 18     HROFDY 0.0 0.0 1.0 1.0 1.0 1.0
                    EMISFACT 18     HROFDY 1.0 1.0 1.0 1.0 0.0 0.0
                    EMISFACT 18     HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                    EMISFACT 19     HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                    EMISFACT 19     HROFDY 0.0 0.0 1.0 1.0 1.0 1.0
                    EMISFACT 19     HROFDY 1.0 1.0 1.0 1.0 0.0 0.0
                    EMISFACT 19     HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                    EMISFACT 20     HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                    EMISFACT 20     HROFDY 0.0 0.0 1.0 1.0 1.0 1.0
                    EMISFACT 20     HROFDY 1.0 1.0 1.0 1.0 0.0 0.0
                    EMISFACT 20     HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                    EMISFACT 21     HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                    EMISFACT 21     HROFDY 0.0 0.0 1.0 1.0 1.0 1.0
                    EMISFACT 21     HROFDY 1.0 1.0 1.0 1.0 0.0 0.0
                    EMISFACT 21     HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                    EMISFACT 22     HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                    EMISFACT 22     HROFDY 0.0 0.0 1.0 1.0 1.0 1.0
                    EMISFACT 22     HROFDY 1.0 1.0 1.0 1.0 0.0 0.0
                    EMISFACT 22     HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                    EMISFACT 23     HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                    EMISFACT 23     HROFDY 0.0 0.0 1.0 1.0 1.0 1.0
                    EMISFACT 23     HROFDY 1.0 1.0 1.0 1.0 0.0 0.0
                    EMISFACT 23     HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                    EMISFACT 24     HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                    EMISFACT 24     HROFDY 0.0 0.0 1.0 1.0 1.0 1.0
                    EMISFACT 24     HROFDY 1.0 1.0 1.0 1.0 0.0 0.0
                    EMISFACT 24     HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                    EMISFACT 25     HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                    EMISFACT 25     HROFDY 0.0 0.0 1.0 1.0 1.0 1.0
                    EMISFACT 25     HROFDY 1.0 1.0 1.0 1.0 0.0 0.0
                    EMISFACT 25     HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                    EMISFACT 26     HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                    EMISFACT 26     HROFDY 0.0 0.0 1.0 1.0 1.0 1.0
                    EMISFACT 26     HROFDY 1.0 1.0 1.0 1.0 0.0 0.0
                    EMISFACT 26     HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                    EMISFACT 27     HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                    EMISFACT 27     HROFDY 0.0 0.0 1.0 1.0 1.0 1.0
                    EMISFACT 27     HROFDY 1.0 1.0 1.0 1.0 0.0 0.0
                    EMISFACT 27     HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                    EMISFACT 28     HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                    EMISFACT 28     HROFDY 0.0 0.0 1.0 1.0 1.0 1.0
                    EMISFACT 28     HROFDY 1.0 1.0 1.0 1.0 0.0 0.0
                    EMISFACT 28     HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                    EMISFACT 29     HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                    EMISFACT 29     HROFDY 0.0 0.0 1.0 1.0 1.0 1.0
                    EMISFACT 29     HROFDY 1.0 1.0 1.0 1.0 0.0 0.0
                    EMISFACT 29     HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                    EMISFACT 30     HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                    EMISFACT 30     HROFDY 0.0 0.0 1.0 1.0 1.0 1.0
                    EMISFACT 30     HROFDY 1.0 1.0 1.0 1.0 0.0 0.0
                    EMISFACT 30     HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                    EMISFACT 31     HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                    EMISFACT 31     HROFDY 0.0 0.0 1.0 1.0 1.0 1.0
                    EMISFACT 31     HROFDY 1.0 1.0 1.0 1.0 0.0 0.0
                    EMISFACT 31     HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                    EMISFACT 32     HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                    EMISFACT 32     HROFDY 0.0 0.0 1.0 1.0 1.0 1.0
                    EMISFACT 32     HROFDY 1.0 1.0 1.0 1.0 0.0 0.0
                    EMISFACT 32     HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                    EMISFACT 33     HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                    EMISFACT 33     HROFDY 0.0 0.0 1.0 1.0 1.0 1.0
                    EMISFACT 33     HROFDY 1.0 1.0 1.0 1.0 0.0 0.0
                    EMISFACT 33     HROFDY 0.0 0.0 0.0 0.0 0.0 0.0
                                                                 Page 4




                                                                             998
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1000 of 1236 Page
                                  ID #:5864


                                                                            11469‐Motor
                     EMISFACT 34           HROFDY 0.0 0.0 0.0   0.0   0.0   0.0
                     EMISFACT 34           HROFDY 0.0 0.0 1.0   1.0   1.0   1.0
                     EMISFACT 34           HROFDY 1.0 1.0 1.0   1.0   0.0   0.0
                     EMISFACT 34           HROFDY 0.0 0.0 0.0   0.0   0.0   0.0
                     EMISFACT 35           HROFDY 0.0 0.0 0.0   0.0   0.0   0.0
                     EMISFACT 35           HROFDY 0.0 0.0 1.0   1.0   1.0   1.0
                     EMISFACT 35           HROFDY 1.0 1.0 1.0   1.0   0.0   0.0
                     EMISFACT 35           HROFDY 0.0 0.0 0.0   0.0   0.0   0.0
                     EMISFACT 36           HROFDY 0.0 0.0 0.0   0.0   0.0   0.0
                     EMISFACT 36           HROFDY 0.0 0.0 1.0   1.0   1.0   1.0
                     EMISFACT 36           HROFDY 1.0 1.0 1.0   1.0   0.0   0.0
                     EMISFACT 36           HROFDY 0.0 0.0 0.0   0.0   0.0   0.0
                     EMISFACT 37           HROFDY 0.0 0.0 0.0   0.0   0.0   0.0
                     EMISFACT 37           HROFDY 0.0 0.0 1.0   1.0   1.0   1.0
                     EMISFACT 37           HROFDY 1.0 1.0 1.0   1.0   0.0   0.0
                     EMISFACT 37           HROFDY 0.0 0.0 0.0   0.0   0.0   0.0
                     EMISFACT 38           HROFDY 0.0 0.0 0.0   0.0   0.0   0.0
                     EMISFACT 38           HROFDY 0.0 0.0 1.0   1.0   1.0   1.0
                     EMISFACT 38           HROFDY 1.0 1.0 1.0   1.0   0.0   0.0
                     EMISFACT 38           HROFDY 0.0 0.0 0.0   0.0   0.0   0.0
                     EMISFACT 39           HROFDY 0.0 0.0 0.0   0.0   0.0   0.0
                     EMISFACT 39           HROFDY 0.0 0.0 1.0   1.0   1.0   1.0
                     EMISFACT 39           HROFDY 1.0 1.0 1.0   1.0   0.0   0.0
                     EMISFACT 39           HROFDY 0.0 0.0 0.0   0.0   0.0   0.0
                     EMISFACT 40           HROFDY 0.0 0.0 0.0   0.0   0.0   0.0
                     EMISFACT 40           HROFDY 0.0 0.0 1.0   1.0   1.0   1.0
                     EMISFACT 40           HROFDY 1.0 1.0 1.0   1.0   0.0   0.0
                     EMISFACT 40           HROFDY 0.0 0.0 0.0   0.0   0.0   0.0
                     EMISFACT 41           HROFDY 0.0 0.0 0.0   0.0   0.0   0.0
                     EMISFACT 41           HROFDY 0.0 0.0 1.0   1.0   1.0   1.0
                     EMISFACT 41           HROFDY 1.0 1.0 1.0   1.0   0.0   0.0
                     EMISFACT 41           HROFDY 0.0 0.0 0.0   0.0   0.0   0.0
                     EMISFACT 42           HROFDY 0.0 0.0 0.0   0.0   0.0   0.0
                     EMISFACT 42           HROFDY 0.0 0.0 1.0   1.0   1.0   1.0
                     EMISFACT 42           HROFDY 1.0 1.0 1.0   1.0   0.0   0.0
                     EMISFACT 42           HROFDY 0.0 0.0 0.0   0.0   0.0   0.0
                     EMISFACT 43           HROFDY 0.0 0.0 0.0   0.0   0.0   0.0
                     EMISFACT 43           HROFDY 0.0 0.0 1.0   1.0   1.0   1.0
                     EMISFACT 43           HROFDY 1.0 1.0 1.0   1.0   0.0   0.0
                     EMISFACT 43           HROFDY 0.0 0.0 0.0   0.0   0.0   0.0
                     EMISFACT 44           HROFDY 0.0 0.0 0.0   0.0   0.0   0.0
                     EMISFACT 44           HROFDY 0.0 0.0 1.0   1.0   1.0   1.0
                     EMISFACT 44           HROFDY 1.0 1.0 1.0   1.0   0.0   0.0
                     EMISFACT 44           HROFDY 0.0 0.0 0.0   0.0   0.0   0.0
                     EMISFACT 45           HROFDY 0.0 0.0 0.0   0.0   0.0   0.0
                     EMISFACT 45           HROFDY 0.0 0.0 1.0   1.0   1.0   1.0
                     EMISFACT 45           HROFDY 1.0 1.0 1.0   1.0   0.0   0.0
                     EMISFACT 45           HROFDY 0.0 0.0 0.0   0.0   0.0   0.0
                     EMISFACT 46           HROFDY 0.0 0.0 0.0   0.0   0.0   0.0
                     EMISFACT 46           HROFDY 0.0 0.0 1.0   1.0   1.0   1.0
                     EMISFACT 46           HROFDY 1.0 1.0 1.0   1.0   0.0   0.0
                     EMISFACT 46           HROFDY 0.0 0.0 0.0   0.0   0.0   0.0
                     EMISFACT 47           HROFDY 0.0 0.0 0.0   0.0   0.0   0.0
                     EMISFACT 47           HROFDY 0.0 0.0 1.0   1.0   1.0   1.0
                     EMISFACT 47           HROFDY 1.0 1.0 1.0   1.0   0.0   0.0
                     EMISFACT 47           HROFDY 0.0 0.0 0.0   0.0   0.0   0.0
                     EMISFACT 48           HROFDY 0.0 0.0 0.0   0.0   0.0   0.0
                     EMISFACT 48           HROFDY 0.0 0.0 1.0   1.0   1.0   1.0
                     EMISFACT 48           HROFDY 1.0 1.0 1.0   1.0   0.0   0.0
                     EMISFACT 48           HROFDY 0.0 0.0 0.0   0.0   0.0   0.0
                     SRCGROUP ALL
                  SO FINISHED
                  **
                  ****************************************
                  ** AERMOD Receptor Pathway
                  ****************************************
                  **
                                                                              Page 5




                                                                                          999
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1001 of 1236 Page
                                  ID #:5865


                                                    11469‐Motor
**
RE STARTING
   INCLUDED 11469‐Motor.rou
RE FINISHED
**
****************************************
** AERMOD Meteorology Pathway
****************************************
**
**
ME STARTING
   SURFFILE KLAX_V9_ADJU\KLAX_v9.SFC
   PROFFILE KLAX_V9_ADJU\KLAX_v9.PFL
   SURFDATA 23174 2012 LOS_ANGELES/INT'L_ARPT
   UAIRDATA 3190 2012
   PROFBASE 30.0 METERS
ME FINISHED
**
****************************************
** AERMOD Output Pathway
****************************************
**
**
OU STARTING
** Auto‐Generated Plotfiles
   PLOTFILE ANNUAL ALL 11469‐Motor.AD\AN00GALL.PLT 31
   SUMMFILE 11469‐Motor.sum
OU FINISHED


  *** Message Summary For AERMOD Model Setup ***

  ‐‐‐‐‐‐‐‐‐ Summary of Total Messages ‐‐‐‐‐‐‐‐

 A Total of            0 Fatal Error Message(s)
 A Total of            2 Warning Message(s)
 A Total of            0 Informational Message(s)


    ******** FATAL ERROR MESSAGES ********
               *** NONE ***


    ********   WARNING MESSAGES   ********
 ME W186     352       MEOPEN: THRESH_1MIN 1‐min ASOS wind speed threshold used              0.50
 ME W187     352       MEOPEN: ADJ_U* Option for Low Winds used in AERMET

 ***********************************
 *** SETUP Finishes Successfully ***
 ***********************************

  *** AERMOD ‐ VERSION 16216r ***     *** C:\Lakes\AERMOD View\11469‐Motor\11469‐Motor.isc                  ***
    03/23/18
 *** AERMET ‐ VERSION 16216 ***       ***                                                                  ***
   10:13:43

   PAGE   1
 *** MODELOPTs:    RegDFAULT   CONC    ELEV   URBAN   ADJ_U*

                                            ***     MODEL SETUP OPTIONS SUMMARY       ***
 ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐
‐ ‐ ‐ ‐ ‐ ‐

 **Model Is Setup For Calculation of Average CONCentration Values.

   ‐‐ DEPOSITION LOGIC ‐‐
 **NO GAS DEPOSITION Data Provided.
                                                           Page 6




                                                                                                       1000
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1002 of 1236 Page
                                  ID #:5866


                                                          11469‐Motor
**NO PARTICLE DEPOSITION Data Provided.
**Model Uses NO DRY DEPLETION. DRYDPLT      =    F
**Model Uses NO WET DEPLETION. WETDPLT      =    F

**Model Uses URBAN Dispersion Algorithm for the SBL for   48 Source(s),
  for Total of    1 Urban Area(s):
  Urban Population =   9818605.0 ; Urban Roughness Length = 1.000 m

**Model Uses Regulatory DEFAULT Options:
        1. Stack‐tip Downwash.
        2. Model Accounts for ELEVated Terrain Effects.
        3. Use Calms Processing Routine.
        4. Use Missing Data Processing Routine.
        5. No Exponential Decay.
        6. Urban Roughness Length of 1.0 Meter Assumed.

**Other Options Specified:
        ADJ_U*   ‐ Use ADJ_U* BETA option for SBL in AERMET
        CCVR_Sub ‐ Meteorological data includes CCVR substitutions
        TEMP_Sub ‐ Meteorological data includes TEMP substitutions

**Model Assumes No FLAGPOLE Receptor Heights.

**The User Specified a Pollutant Type of:       DPM

**Model Calculates ANNUAL Averages Only

**This Run Includes:       48 Source(s);             1 Source Group(s); and       2 Receptor(s)

               with:        0   POINT(s), including
                            0   POINTCAP(s) and      0 POINTHOR(s)
                   and:    48   VOLUME source(s)
                   and:     0   AREA type source(s)
                   and:     0   LINE source(s)
                   and:     0   OPENPIT source(s)
                   and:     0   BUOYANT LINE source(s) with      0 line(s)


**Model Set To Continue RUNning After the Setup Testing.

**The AERMET Input Meteorological Data Version Date:          16216

**Output Options Selected:
         Model Outputs Tables of ANNUAL Averages by Receptor
         Model Outputs External File(s) of High Values for Plotting (PLOTFILE Keyword)
         Model Outputs Separate Summary File of High Ranked Values (SUMMFILE Keyword)

**NOTE:   The Following Flags May Appear Following CONC Values:         c for Calm Hours
                                                                        m for Missing Hours
                                                                        b for Both Calm and Missing Hours

 **Misc. Inputs:    Base Elev. for Pot. Temp. Profile (m MSL) =         30.00 ;   Decay Coef. =    0.000     ;   Rot. Angle
=     0.0
                    Emission Units = GRAMS/SEC                                      ;   Emission Rate Unit Factor =
0.10000E+07
                    Output Units    = MICROGRAMS/M**3

 **Approximate Storage Requirements of Model =             3.5 MB of RAM.

 **Detailed Error/Message File:      11469‐Motor.err

 **File for Summary of Results:      11469‐Motor.sum

 *** AERMOD ‐ VERSION 16216r ***      *** C:\Lakes\AERMOD View\11469‐Motor\11469‐Motor.isc                            ***
   03/23/18
*** AERMET ‐ VERSION 16216 ***       ***                                                                              ***
  10:13:43
                                                             Page 7




                                                                                                                 1001
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1003 of 1236 Page
                                  ID #:5867


                                                          11469‐Motor

  PAGE   2
*** MODELOPTs:      RegDFAULT   CONC   ELEV    URBAN   ADJ_U*


                                                       *** VOLUME SOURCE DATA ***

               NUMBER EMISSION RATE                    BASE          RELEASE    INIT.    INIT.   URBAN EMISSION RATE
   SOURCE       PART. (GRAMS/SEC)      X        Y      ELEV.         HEIGHT      SY       SZ     SOURCE SCALAR VARY
     ID         CATS.               (METERS) (METERS) (METERS)       (METERS) (METERS) (METERS)              BY
 ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐       ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐
‐ ‐ ‐ ‐

1                0   0.18716E‐03       370056.6 3765854.1    28.7     5.00     2.32     1.40      YES   HROFDY
2                0   0.18716E‐03       370060.9 3765856.7    28.7     5.00     2.32     1.40      YES   HROFDY
3                0   0.18716E‐03       370065.2 3765859.3    28.8     5.00     2.32     1.40      YES   HROFDY
4                0   0.18716E‐03       370069.5 3765861.9    28.8     5.00     2.32     1.40      YES   HROFDY
5                0   0.18716E‐03       370073.7 3765864.5    28.8     5.00     2.32     1.40      YES   HROFDY
6                0   0.18716E‐03       370078.0 3765867.1    28.9     5.00     2.32     1.40      YES   HROFDY
7                0   0.18716E‐03       370082.3 3765869.6    28.9     5.00     2.32     1.40      YES   HROFDY
8                0   0.18716E‐03       370086.6 3765872.2    28.9     5.00     2.32     1.40      YES   HROFDY
9                0   0.18716E‐03       370059.2 3765849.1    28.6     5.00     2.32     1.40      YES   HROFDY
10               0   0.18716E‐03       370063.5 3765851.7    28.6     5.00     2.32     1.40      YES   HROFDY
11               0   0.18716E‐03       370067.8 3765854.3    28.7     5.00     2.32     1.40      YES   HROFDY
12               0   0.18716E‐03       370072.1 3765856.9    28.7     5.00     2.32     1.40      YES   HROFDY
13               0   0.18716E‐03       370076.4 3765859.5    28.7     5.00     2.32     1.40      YES   HROFDY
14               0   0.18716E‐03       370080.6 3765862.0    28.7     5.00     2.32     1.40      YES   HROFDY
15               0   0.18716E‐03       370084.9 3765864.6    28.8     5.00     2.32     1.40      YES   HROFDY
16               0   0.18716E‐03       370089.2 3765867.2    28.8     5.00     2.32     1.40      YES   HROFDY
17               0   0.18716E‐03       370061.9 3765844.1    28.5     5.00     2.32     1.40      YES   HROFDY
18               0   0.18716E‐03       370066.1 3765846.7    28.5     5.00     2.32     1.40      YES   HROFDY
19               0   0.18716E‐03       370070.4 3765849.3    28.6     5.00     2.32     1.40      YES   HROFDY
20               0   0.18716E‐03       370074.7 3765851.9    28.6     5.00     2.32     1.40      YES   HROFDY
21               0   0.18716E‐03       370079.0 3765854.5    28.6     5.00     2.32     1.40      YES   HROFDY
22               0   0.18716E‐03       370083.3 3765857.1    28.6     5.00     2.32     1.40      YES   HROFDY
23               0   0.18716E‐03       370087.5 3765859.7    28.7     5.00     2.32     1.40      YES   HROFDY
24               0   0.18716E‐03       370091.8 3765862.3    28.7     5.00     2.32     1.40      YES   HROFDY
25               0   0.18716E‐03       370064.8 3765839.2    28.4     5.00     2.32     1.40      YES   HROFDY
26               0   0.18716E‐03       370069.1 3765841.8    28.4     5.00     2.32     1.40      YES   HROFDY
27               0   0.18716E‐03       370073.4 3765844.4    28.4     5.00     2.32     1.40      YES   HROFDY
28               0   0.18716E‐03       370077.7 3765847.0    28.5     5.00     2.32     1.40      YES   HROFDY
29               0   0.18716E‐03       370081.9 3765849.6    28.5     5.00     2.32     1.40      YES   HROFDY
30               0   0.18716E‐03       370086.2 3765852.1    28.5     5.00     2.32     1.40      YES   HROFDY
31               0   0.18716E‐03       370090.5 3765854.7    28.6     5.00     2.32     1.40      YES   HROFDY
32               0   0.18716E‐03       370094.8 3765857.3    28.6     5.00     2.32     1.40      YES   HROFDY
33               0   0.18716E‐03       370068.2 3765834.2    28.3     5.00     2.32     1.40      YES   HROFDY
34               0   0.18716E‐03       370072.5 3765836.8    28.3     5.00     2.32     1.40      YES   HROFDY
35               0   0.18716E‐03       370076.7 3765839.3    28.3     5.00     2.32     1.40      YES   HROFDY
36               0   0.18716E‐03       370081.0 3765841.9    28.4     5.00     2.32     1.40      YES   HROFDY
37               0   0.18716E‐03       370085.3 3765844.5    28.4     5.00     2.32     1.40      YES   HROFDY
38               0   0.18716E‐03       370089.6 3765847.1    28.4     5.00     2.32     1.40      YES   HROFDY
39               0   0.18716E‐03       370093.9 3765849.7    28.5     5.00     2.32     1.40      YES   HROFDY
40               0   0.18716E‐03       370098.1 3765852.3    28.5     5.00     2.32     1.40      YES   HROFDY
 *** AERMOD ‐ VERSION 16216r ***        *** C:\Lakes\AERMOD View\11469‐Motor\11469‐Motor.isc                      ***
   03/23/18
*** AERMET ‐ VERSION 16216 ***         ***                                                                       ***
  10:13:43

  PAGE   3
*** MODELOPTs:      RegDFAULT   CONC    ELEV   URBAN   ADJ_U*


                                                        *** VOLUME SOURCE DATA ***

                 NUMBER EMISSION RATE                    BASE    RELEASE    INIT.    INIT.      URBAN EMISSION RATE
   SOURCE         PART. (GRAMS/SEC)      X        Y      ELEV.   HEIGHT      SY       SZ        SOURCE SCALAR VARY
     ID           CATS.               (METERS) (METERS) (METERS) (METERS) (METERS) (METERS)                BY
                                                            Page 8




                                                                                                             1002
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1004 of 1236 Page
                                  ID #:5868


                                                    11469‐Motor
 ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐
‐ ‐ ‐ ‐

 41               0   0.18716E‐03         370070.8 3765829.0    28.2     5.00     2.32     1.40    YES     HROFDY
 42               0   0.18716E‐03         370075.1 3765831.6    28.2     5.00     2.32     1.40    YES     HROFDY
 43               0   0.18716E‐03         370079.4 3765834.2    28.2     5.00     2.32     1.40    YES     HROFDY
 44               0   0.18716E‐03         370083.7 3765836.8    28.3     5.00     2.32     1.40    YES     HROFDY
 45               0   0.18716E‐03         370087.9 3765839.3    28.3     5.00     2.32     1.40    YES     HROFDY
 46               0   0.18716E‐03         370092.2 3765841.9    28.4     5.00     2.32     1.40    YES     HROFDY
 47               0   0.18716E‐03         370096.5 3765844.5    28.4     5.00     2.32     1.40    YES     HROFDY
 48               0   0.18716E‐03         370100.8 3765847.1    28.4     5.00     2.32     1.40    YES     HROFDY
  *** AERMOD ‐ VERSION 16216r ***          *** C:\Lakes\AERMOD View\11469‐Motor\11469‐Motor.isc                      ***
     03/23/18
 *** AERMET ‐ VERSION 16216 ***           ***                                                                       ***
    10:13:43

   PAGE   4
 *** MODELOPTs:      RegDFAULT     CONC    ELEV   URBAN    ADJ_U*


                                                      *** SOURCE IDs DEFINING SOURCE GROUPS ***

 SRCGROUP ID                                                           SOURCE IDs
 ‐‐‐‐‐‐‐‐‐‐‐                                                           ‐‐‐‐‐‐‐‐‐‐


  ALL           1           , 2                 , 3             , 4             , 5         , 6      , 7              , 8
            ,

                9           , 10                , 11            , 12            , 13        , 14     , 15             , 16
            ,

                17          , 18                , 19            , 20            , 21        , 22     , 23             , 24
            ,

                25          , 26                , 27            , 28            , 29        , 30     , 31             , 32
            ,

                33          , 34                , 35            , 36            , 37        , 38     , 39             , 40
            ,

             41          , 42                   , 43            , 44            , 45        , 46     , 47             , 48
       ,
  *** AERMOD ‐ VERSION 16216r ***         *** C:\Lakes\AERMOD View\11469‐Motor\11469‐Motor.isc                       ***
    03/23/18
 *** AERMET ‐ VERSION 16216 ***           ***                                                                       ***
   10:13:43

   PAGE   5
 *** MODELOPTs:      RegDFAULT     CONC    ELEV   URBAN    ADJ_U*


                                                  *** SOURCE IDs DEFINED AS URBAN SOURCES ***

  URBAN ID      URBAN POP                                              SOURCE IDs
  ‐‐‐‐‐‐‐‐      ‐‐‐‐‐‐‐‐‐                                              ‐‐‐‐‐‐‐‐‐‐


                9818605.    1               , 2               , 3             , 4         , 5      , 6              , 7
        ,
 8              ,

                9           , 10                , 11            , 12            , 13        , 14     , 15             , 16
            ,

                17          , 18                , 19            , 20            , 21        , 22     , 23             , 24
            ,
                                                                    Page 9




                                                                                                               1003
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1005 of 1236 Page
                                  ID #:5869


                                                                11469‐Motor

              25          , 26                , 27              , 28          , 29            , 30           , 31            , 32
      ,

              33          , 34                , 35              , 36          , 37            , 38           , 39            , 40
      ,

            41          , 42                  , 43               , 44         , 45            , 46           , 47            , 48
      ,
 *** AERMOD ‐ VERSION 16216r ***        *** C:\Lakes\AERMOD View\11469‐Motor\11469‐Motor.isc                                 ***
   03/23/18
*** AERMET ‐ VERSION 16216 ***          ***                                                                              ***
  10:13:43

  PAGE   6
*** MODELOPTs:      RegDFAULT    CONC    ELEV    URBAN       ADJ_U*

                             * SOURCE EMISSION RATE SCALARS WHICH VARY FOR EACH HOUR OF THE DAY *

     HOUR    SCALAR      HOUR    SCALAR      HOUR    SCALAR      HOUR    SCALAR      HOUR    SCALAR      HOUR
SCALAR
 ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐


 SOURCE ID   = 1           ; SOURCE TYPE = VOLUME              :
       1     .00000E+00     2   .00000E+00      3              .00000E+00     4      .00000E+00      5    .00000E+00    6
.00000E+00
       7     .00000E+00     8     .00000E+00             9     .10000E+01     10     .10000E+01      11   .10000E+01    12
.10000E+01
      13     .10000E+01    14     .10000E+01         15        .10000E+01     16     .10000E+01      17   .00000E+00    18
.00000E+00
      19     .00000E+00    20     .00000E+00         21        .00000E+00     22     .00000E+00      23   .00000E+00    24
.00000E+00


 SOURCE ID   = 2           ; SOURCE TYPE = VOLUME              :
       1     .00000E+00     2   .00000E+00      3              .00000E+00      4     .00000E+00       5   .00000E+00     6
.00000E+00
       7     .00000E+00     8     .00000E+00             9     .10000E+01     10     .10000E+01      11   .10000E+01    12
.10000E+01
      13     .10000E+01    14     .10000E+01         15        .10000E+01     16     .10000E+01      17   .00000E+00    18
.00000E+00
      19     .00000E+00    20     .00000E+00         21        .00000E+00     22     .00000E+00      23   .00000E+00    24
.00000E+00


 SOURCE ID   = 3           ; SOURCE TYPE = VOLUME              :
       1     .00000E+00     2   .00000E+00      3              .00000E+00      4     .00000E+00       5   .00000E+00     6
.00000E+00
       7     .00000E+00     8     .00000E+00             9     .10000E+01     10     .10000E+01      11   .10000E+01    12
.10000E+01
      13     .10000E+01    14     .10000E+01         15        .10000E+01     16     .10000E+01      17   .00000E+00    18
.00000E+00
      19     .00000E+00    20     .00000E+00         21        .00000E+00     22     .00000E+00      23   .00000E+00    24
.00000E+00


 SOURCE ID   = 4           ; SOURCE TYPE = VOLUME              :
       1     .00000E+00     2   .00000E+00      3              .00000E+00      4     .00000E+00       5   .00000E+00     6
.00000E+00
       7     .00000E+00     8     .00000E+00             9     .10000E+01     10     .10000E+01      11   .10000E+01    12
.10000E+01
      13     .10000E+01    14     .10000E+01         15        .10000E+01     16     .10000E+01      17   .00000E+00    18
.00000E+00
      19     .00000E+00    20     .00000E+00         21        .00000E+00     22     .00000E+00      23   .00000E+00    24
.00000E+00
                                                                  Page 10




                                                                                                                       1004
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1006 of 1236 Page
                                  ID #:5870


                                                               11469‐Motor


 SOURCE ID   = 5           ; SOURCE TYPE = VOLUME            :
       1     .00000E+00     2   .00000E+00      3            .00000E+00      4    .00000E+00   5    .00000E+00    6
.00000E+00
       7     .00000E+00     8     .00000E+00        9        .10000E+01      10   .10000E+01   11   .10000E+01    12
.10000E+01
      13     .10000E+01    14      .10000E+01      15        .10000E+01      16   .10000E+01   17   .00000E+00    18
.00000E+00
      19     .00000E+00     20     .00000E+00       21        .00000E+00     22   .00000E+00   23   .00000E+00    24
.00000E+00

 *** AERMOD ‐ VERSION 16216r ***        *** C:\Lakes\AERMOD View\11469‐Motor\11469‐Motor.isc                           ***
   03/23/18
*** AERMET ‐ VERSION 16216 ***          ***                                                                        ***
  10:13:43

  PAGE   7
*** MODELOPTs:       RegDFAULT   CONC    ELEV   URBAN       ADJ_U*

                                * SOURCE EMISSION RATE SCALARS WHICH VARY FOR EACH HOUR OF THE DAY *

     HOUR    SCALAR      HOUR    SCALAR      HOUR    SCALAR      HOUR    SCALAR      HOUR    SCALAR      HOUR
SCALAR
 ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐


 SOURCE ID   = 6            ; SOURCE TYPE = VOLUME            :
       1     .00000E+00      2   .00000E+00      3            .00000E+00      4   .00000E+00    5   .00000E+00     6
.00000E+00
       7     .00000E+00      8     .00000E+00           9     .10000E+01     10   .10000E+01   11   .10000E+01    12
.10000E+01
      13     .10000E+01     14     .10000E+01       15        .10000E+01     16   .10000E+01   17   .00000E+00    18
.00000E+00
      19     .00000E+00     20     .00000E+00       21        .00000E+00     22   .00000E+00   23   .00000E+00    24
.00000E+00


 SOURCE ID   = 7            ; SOURCE TYPE = VOLUME            :
       1     .00000E+00      2   .00000E+00      3            .00000E+00      4   .00000E+00    5   .00000E+00     6
.00000E+00
       7     .00000E+00      8     .00000E+00           9     .10000E+01     10   .10000E+01   11   .10000E+01    12
.10000E+01
      13     .10000E+01     14     .10000E+01       15        .10000E+01     16   .10000E+01   17   .00000E+00    18
.00000E+00
      19     .00000E+00     20     .00000E+00       21        .00000E+00     22   .00000E+00   23   .00000E+00    24
.00000E+00


 SOURCE ID   = 8            ; SOURCE TYPE = VOLUME            :
       1     .00000E+00      2   .00000E+00      3            .00000E+00      4   .00000E+00    5   .00000E+00     6
.00000E+00
       7     .00000E+00      8     .00000E+00           9     .10000E+01     10   .10000E+01   11   .10000E+01    12
.10000E+01
      13     .10000E+01     14     .10000E+01       15        .10000E+01     16   .10000E+01   17   .00000E+00    18
.00000E+00
      19     .00000E+00     20     .00000E+00       21        .00000E+00     22   .00000E+00   23   .00000E+00    24
.00000E+00


 SOURCE ID   = 9            ; SOURCE TYPE = VOLUME            :
       1     .00000E+00      2   .00000E+00      3            .00000E+00      4   .00000E+00    5   .00000E+00     6
.00000E+00
       7     .00000E+00      8     .00000E+00           9     .10000E+01     10   .10000E+01   11   .10000E+01    12
.10000E+01
      13     .10000E+01     14     .10000E+01       15        .10000E+01     16   .10000E+01   17   .00000E+00    18
                                                                 Page 11




                                                                                                                 1005
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1007 of 1236 Page
                                  ID #:5871


                                                              11469‐Motor
.00000E+00
      19   .00000E+00     20     .00000E+00       21        .00000E+00      22   .00000E+00   23   .00000E+00    24
.00000E+00


 SOURCE ID   = 10         ; SOURCE TYPE = VOLUME            :
       1     .00000E+00    2   .00000E+00      3            .00000E+00       4   .00000E+00    5   .00000E+00     6
.00000E+00
       7     .00000E+00    8      .00000E+00       9         .10000E+01     10   .10000E+01   11   .10000E+01    12
.10000E+01
      13     .10000E+01    14     .10000E+01       15        .10000E+01     16   .10000E+01   17   .00000E+00    18
.00000E+00
      19     .00000E+00    20     .00000E+00       21        .00000E+00     22   .00000E+00   23   .00000E+00    24
.00000E+00

  *** AERMOD ‐ VERSION 16216r ***      *** C:\Lakes\AERMOD View\11469‐Motor\11469‐Motor.isc                           ***
    03/23/18
 *** AERMET ‐ VERSION 16216 ***        ***                                                                            ***
   10:13:43

   PAGE   8
 *** MODELOPTs:     RegDFAULT   CONC    ELEV   URBAN       ADJ_U*

                               * SOURCE EMISSION RATE SCALARS WHICH VARY FOR EACH HOUR OF THE DAY *

     HOUR    SCALAR      HOUR    SCALAR      HOUR    SCALAR      HOUR    SCALAR      HOUR    SCALAR      HOUR
SCALAR
 ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐


 SOURCE ID   = 11          ; SOURCE TYPE = VOLUME            :
       1     .00000E+00     2   .00000E+00      3            .00000E+00      4   .00000E+00    5   .00000E+00     6
.00000E+00
       7     .00000E+00     8     .00000E+00           9     .10000E+01     10   .10000E+01   11   .10000E+01    12
.10000E+01
      13     .10000E+01    14     .10000E+01       15        .10000E+01     16   .10000E+01   17   .00000E+00    18
.00000E+00
      19     .00000E+00    20     .00000E+00       21        .00000E+00     22   .00000E+00   23   .00000E+00    24
.00000E+00


 SOURCE ID   = 12          ; SOURCE TYPE = VOLUME            :
       1     .00000E+00     2   .00000E+00      3            .00000E+00      4   .00000E+00    5   .00000E+00     6
.00000E+00
       7     .00000E+00     8     .00000E+00           9     .10000E+01     10   .10000E+01   11   .10000E+01    12
.10000E+01
      13     .10000E+01    14     .10000E+01       15        .10000E+01     16   .10000E+01   17   .00000E+00    18
.00000E+00
      19     .00000E+00    20     .00000E+00       21        .00000E+00     22   .00000E+00   23   .00000E+00    24
.00000E+00


 SOURCE ID   = 13          ; SOURCE TYPE = VOLUME            :
       1     .00000E+00     2   .00000E+00      3            .00000E+00      4   .00000E+00    5   .00000E+00     6
.00000E+00
       7     .00000E+00     8     .00000E+00           9     .10000E+01     10   .10000E+01   11   .10000E+01    12
.10000E+01
      13     .10000E+01    14     .10000E+01       15        .10000E+01     16   .10000E+01   17   .00000E+00    18
.00000E+00
      19     .00000E+00    20     .00000E+00       21        .00000E+00     22   .00000E+00   23   .00000E+00    24
.00000E+00


 SOURCE ID = 14            ; SOURCE TYPE = VOLUME            :
       1   .00000E+00       2   .00000E+00      3            .00000E+00      4   .00000E+00    5   .00000E+00     6
.00000E+00
                                                                Page 12




                                                                                                                1006
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1008 of 1236 Page
                                  ID #:5872


                                                             11469‐Motor
       7   .00000E+00      8     .00000E+00        9        .10000E+01     10   .10000E+01   11   .10000E+01    12
.10000E+01
      13   .10000E+01     14     .10000E+01       15        .10000E+01     16   .10000E+01   17   .00000E+00    18
.00000E+00
      19   .00000E+00     20     .00000E+00       21        .00000E+00     22   .00000E+00   23   .00000E+00    24
.00000E+00


 SOURCE ID   = 15          ; SOURCE TYPE = VOLUME            :
       1     .00000E+00     2   .00000E+00      3            .00000E+00     4   .00000E+00    5   .00000E+00     6
.00000E+00
       7     .00000E+00     8     .00000E+00           9     .10000E+01    10   .10000E+01   11   .10000E+01    12
.10000E+01
      13     .10000E+01    14     .10000E+01       15        .10000E+01    16   .10000E+01   17   .00000E+00    18
.00000E+00
      19     .00000E+00    20     .00000E+00       21        .00000E+00    22   .00000E+00   23   .00000E+00    24
.00000E+00

 *** AERMOD ‐ VERSION 16216r ***       *** C:\Lakes\AERMOD View\11469‐Motor\11469‐Motor.isc                          ***
   03/23/18
*** AERMET ‐ VERSION 16216 ***         ***                                                                           ***
  10:13:43

   PAGE   9
 *** MODELOPTs:     RegDFAULT   CONC    ELEV   URBAN       ADJ_U*

                               * SOURCE EMISSION RATE SCALARS WHICH VARY FOR EACH HOUR OF THE DAY *

     HOUR    SCALAR      HOUR    SCALAR      HOUR    SCALAR      HOUR    SCALAR      HOUR    SCALAR      HOUR
SCALAR
 ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐


 SOURCE ID   = 16          ; SOURCE TYPE = VOLUME            :
       1     .00000E+00     2   .00000E+00      3            .00000E+00     4   .00000E+00    5   .00000E+00     6
.00000E+00
       7     .00000E+00     8     .00000E+00           9     .10000E+01    10   .10000E+01   11   .10000E+01    12
.10000E+01
      13     .10000E+01    14     .10000E+01       15        .10000E+01    16   .10000E+01   17   .00000E+00    18
.00000E+00
      19     .00000E+00    20     .00000E+00       21        .00000E+00    22   .00000E+00   23   .00000E+00    24
.00000E+00


 SOURCE ID   = 17          ; SOURCE TYPE = VOLUME            :
       1     .00000E+00     2   .00000E+00      3            .00000E+00     4   .00000E+00    5   .00000E+00     6
.00000E+00
       7     .00000E+00     8     .00000E+00           9     .10000E+01    10   .10000E+01   11   .10000E+01    12
.10000E+01
      13     .10000E+01    14     .10000E+01       15        .10000E+01    16   .10000E+01   17   .00000E+00    18
.00000E+00
      19     .00000E+00    20     .00000E+00       21        .00000E+00    22   .00000E+00   23   .00000E+00    24
.00000E+00


 SOURCE ID   = 18          ; SOURCE TYPE = VOLUME            :
       1     .00000E+00     2   .00000E+00      3            .00000E+00     4   .00000E+00    5   .00000E+00     6
.00000E+00
       7     .00000E+00     8     .00000E+00           9     .10000E+01    10   .10000E+01   11   .10000E+01    12
.10000E+01
      13     .10000E+01    14     .10000E+01       15        .10000E+01    16   .10000E+01   17   .00000E+00    18
.00000E+00
      19     .00000E+00    20     .00000E+00       21        .00000E+00    22   .00000E+00   23   .00000E+00    24
.00000E+00



                                                                Page 13




                                                                                                               1007
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1009 of 1236 Page
                                  ID #:5873


                                                               11469‐Motor
 SOURCE ID   = 19          ; SOURCE TYPE = VOLUME            :
       1     .00000E+00     2   .00000E+00      3            .00000E+00      4    .00000E+00   5    .00000E+00    6
.00000E+00
       7     .00000E+00     8     .00000E+00        9        .10000E+01      10   .10000E+01   11   .10000E+01    12
.10000E+01
      13     .10000E+01    14      .10000E+01      15         .10000E+01     16   .10000E+01   17   .00000E+00    18
.00000E+00
      19     .00000E+00     20     .00000E+00       21        .00000E+00     22   .00000E+00   23   .00000E+00    24
.00000E+00


 SOURCE ID   = 20           ; SOURCE TYPE = VOLUME            :
       1     .00000E+00      2   .00000E+00      3            .00000E+00      4   .00000E+00    5   .00000E+00     6
.00000E+00
       7     .00000E+00      8     .00000E+00           9     .10000E+01     10   .10000E+01   11   .10000E+01    12
.10000E+01
      13     .10000E+01     14     .10000E+01       15        .10000E+01     16   .10000E+01   17   .00000E+00    18
.00000E+00
      19     .00000E+00     20     .00000E+00       21        .00000E+00     22   .00000E+00   23   .00000E+00    24
.00000E+00

 *** AERMOD ‐ VERSION 16216r ***        *** C:\Lakes\AERMOD View\11469‐Motor\11469‐Motor.isc                           ***
   03/23/18
*** AERMET ‐ VERSION 16216 ***          ***                                                                        ***
  10:13:43

  PAGE 10
*** MODELOPTs:       RegDFAULT   CONC    ELEV   URBAN       ADJ_U*

                                * SOURCE EMISSION RATE SCALARS WHICH VARY FOR EACH HOUR OF THE DAY *

     HOUR    SCALAR      HOUR    SCALAR      HOUR    SCALAR      HOUR    SCALAR      HOUR    SCALAR      HOUR
SCALAR
 ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐


 SOURCE ID   = 21           ; SOURCE TYPE = VOLUME            :
       1     .00000E+00      2   .00000E+00      3            .00000E+00      4   .00000E+00    5   .00000E+00     6
.00000E+00
       7     .00000E+00      8     .00000E+00           9     .10000E+01     10   .10000E+01   11   .10000E+01    12
.10000E+01
      13     .10000E+01     14     .10000E+01       15        .10000E+01     16   .10000E+01   17   .00000E+00    18
.00000E+00
      19     .00000E+00     20     .00000E+00       21        .00000E+00     22   .00000E+00   23   .00000E+00    24
.00000E+00


 SOURCE ID   = 22           ; SOURCE TYPE = VOLUME            :
       1     .00000E+00      2   .00000E+00      3            .00000E+00      4   .00000E+00    5   .00000E+00     6
.00000E+00
       7     .00000E+00      8     .00000E+00           9     .10000E+01     10   .10000E+01   11   .10000E+01    12
.10000E+01
      13     .10000E+01     14     .10000E+01       15        .10000E+01     16   .10000E+01   17   .00000E+00    18
.00000E+00
      19     .00000E+00     20     .00000E+00       21        .00000E+00     22   .00000E+00   23   .00000E+00    24
.00000E+00


 SOURCE ID   = 23           ; SOURCE TYPE = VOLUME            :
       1     .00000E+00      2   .00000E+00      3            .00000E+00      4   .00000E+00    5   .00000E+00     6
.00000E+00
       7     .00000E+00      8     .00000E+00           9     .10000E+01     10   .10000E+01   11   .10000E+01    12
.10000E+01
      13     .10000E+01     14     .10000E+01       15        .10000E+01     16   .10000E+01   17   .00000E+00    18
.00000E+00
      19     .00000E+00     20     .00000E+00       21        .00000E+00     22   .00000E+00   23   .00000E+00    24
                                                                 Page 14




                                                                                                                 1008
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1010 of 1236 Page
                                  ID #:5874


                                                               11469‐Motor
.00000E+00


 SOURCE ID   = 24          ; SOURCE TYPE = VOLUME            :
       1     .00000E+00     2   .00000E+00      3            .00000E+00      4    .00000E+00   5    .00000E+00    6
.00000E+00
       7     .00000E+00     8     .00000E+00        9        .10000E+01      10   .10000E+01   11   .10000E+01    12
.10000E+01
      13     .10000E+01    14      .10000E+01      15         .10000E+01     16   .10000E+01   17   .00000E+00    18
.00000E+00
      19     .00000E+00     20     .00000E+00       21        .00000E+00     22   .00000E+00   23   .00000E+00    24
.00000E+00


 SOURCE ID   = 25           ; SOURCE TYPE = VOLUME            :
       1     .00000E+00      2   .00000E+00      3            .00000E+00      4   .00000E+00    5   .00000E+00     6
.00000E+00
       7     .00000E+00      8     .00000E+00           9     .10000E+01     10   .10000E+01   11   .10000E+01    12
.10000E+01
      13     .10000E+01     14     .10000E+01       15        .10000E+01     16   .10000E+01   17   .00000E+00    18
.00000E+00
      19     .00000E+00     20     .00000E+00       21        .00000E+00     22   .00000E+00   23   .00000E+00    24
.00000E+00

  *** AERMOD ‐ VERSION 16216r ***       *** C:\Lakes\AERMOD View\11469‐Motor\11469‐Motor.isc                           ***
    03/23/18
 *** AERMET ‐ VERSION 16216 ***         ***                                                                        ***
   10:13:43

   PAGE 11
 *** MODELOPTs:      RegDFAULT   CONC    ELEV   URBAN       ADJ_U*

                                * SOURCE EMISSION RATE SCALARS WHICH VARY FOR EACH HOUR OF THE DAY *

     HOUR    SCALAR      HOUR    SCALAR      HOUR    SCALAR      HOUR    SCALAR      HOUR    SCALAR      HOUR
SCALAR
 ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐


 SOURCE ID   = 26           ; SOURCE TYPE = VOLUME            :
       1     .00000E+00      2   .00000E+00      3            .00000E+00      4   .00000E+00    5   .00000E+00     6
.00000E+00
       7     .00000E+00      8     .00000E+00           9     .10000E+01     10   .10000E+01   11   .10000E+01    12
.10000E+01
      13     .10000E+01     14     .10000E+01       15        .10000E+01     16   .10000E+01   17   .00000E+00    18
.00000E+00
      19     .00000E+00     20     .00000E+00       21        .00000E+00     22   .00000E+00   23   .00000E+00    24
.00000E+00


 SOURCE ID   = 27           ; SOURCE TYPE = VOLUME            :
       1     .00000E+00      2   .00000E+00      3            .00000E+00      4   .00000E+00    5   .00000E+00     6
.00000E+00
       7     .00000E+00      8     .00000E+00           9     .10000E+01     10   .10000E+01   11   .10000E+01    12
.10000E+01
      13     .10000E+01     14     .10000E+01       15        .10000E+01     16   .10000E+01   17   .00000E+00    18
.00000E+00
      19     .00000E+00     20     .00000E+00       21        .00000E+00     22   .00000E+00   23   .00000E+00    24
.00000E+00


 SOURCE ID = 28             ; SOURCE TYPE = VOLUME            :
       1   .00000E+00        2   .00000E+00      3            .00000E+00      4   .00000E+00    5   .00000E+00     6
.00000E+00
       7   .00000E+00        8     .00000E+00           9     .10000E+01     10   .10000E+01   11   .10000E+01    12
.10000E+01
                                                                 Page 15




                                                                                                                 1009
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1011 of 1236 Page
                                  ID #:5875


                                                             11469‐Motor
      13   .10000E+01     14     .10000E+01       15        .10000E+01     16   .10000E+01   17   .00000E+00    18
.00000E+00
      19   .00000E+00     20     .00000E+00       21        .00000E+00     22   .00000E+00   23   .00000E+00    24
.00000E+00


 SOURCE ID   = 29         ; SOURCE TYPE = VOLUME            :
       1     .00000E+00    2   .00000E+00      3            .00000E+00      4   .00000E+00    5   .00000E+00     6
.00000E+00
       7     .00000E+00     8     .00000E+00           9     .10000E+01    10   .10000E+01   11   .10000E+01    12
.10000E+01
      13     .10000E+01    14     .10000E+01       15        .10000E+01    16   .10000E+01   17   .00000E+00    18
.00000E+00
      19     .00000E+00    20     .00000E+00       21        .00000E+00    22   .00000E+00   23   .00000E+00    24
.00000E+00


 SOURCE ID   = 30          ; SOURCE TYPE = VOLUME            :
       1     .00000E+00     2   .00000E+00      3            .00000E+00     4   .00000E+00    5   .00000E+00     6
.00000E+00
       7     .00000E+00     8     .00000E+00           9     .10000E+01    10   .10000E+01   11   .10000E+01    12
.10000E+01
      13     .10000E+01    14     .10000E+01       15        .10000E+01    16   .10000E+01   17   .00000E+00    18
.00000E+00
      19     .00000E+00    20     .00000E+00       21        .00000E+00    22   .00000E+00   23   .00000E+00    24
.00000E+00

 *** AERMOD ‐ VERSION 16216r ***       *** C:\Lakes\AERMOD View\11469‐Motor\11469‐Motor.isc                          ***
   03/23/18
*** AERMET ‐ VERSION 16216 ***         ***                                                                           ***
  10:13:43

   PAGE 12
 *** MODELOPTs:     RegDFAULT   CONC    ELEV   URBAN       ADJ_U*

                               * SOURCE EMISSION RATE SCALARS WHICH VARY FOR EACH HOUR OF THE DAY *

     HOUR    SCALAR      HOUR    SCALAR      HOUR    SCALAR      HOUR    SCALAR      HOUR    SCALAR      HOUR
SCALAR
 ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐


 SOURCE ID   = 31          ; SOURCE TYPE = VOLUME            :
       1     .00000E+00     2   .00000E+00      3            .00000E+00     4   .00000E+00    5   .00000E+00     6
.00000E+00
       7     .00000E+00     8     .00000E+00           9     .10000E+01    10   .10000E+01   11   .10000E+01    12
.10000E+01
      13     .10000E+01    14     .10000E+01       15        .10000E+01    16   .10000E+01   17   .00000E+00    18
.00000E+00
      19     .00000E+00    20     .00000E+00       21        .00000E+00    22   .00000E+00   23   .00000E+00    24
.00000E+00


 SOURCE ID   = 32          ; SOURCE TYPE = VOLUME            :
       1     .00000E+00     2   .00000E+00      3            .00000E+00     4   .00000E+00    5   .00000E+00     6
.00000E+00
       7     .00000E+00     8     .00000E+00           9     .10000E+01    10   .10000E+01   11   .10000E+01    12
.10000E+01
      13     .10000E+01    14     .10000E+01       15        .10000E+01    16   .10000E+01   17   .00000E+00    18
.00000E+00
      19     .00000E+00    20     .00000E+00       21        .00000E+00    22   .00000E+00   23   .00000E+00    24
.00000E+00


 SOURCE ID = 33            ; SOURCE TYPE = VOLUME            :
       1   .00000E+00       2   .00000E+00      3            .00000E+00     4   .00000E+00    5   .00000E+00     6
                                                                Page 16




                                                                                                               1010
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1012 of 1236 Page
                                  ID #:5876


                                                              11469‐Motor
.00000E+00
       7   .00000E+00      8     .00000E+00        9        .10000E+01      10   .10000E+01   11   .10000E+01    12
.10000E+01
      13   .10000E+01     14     .10000E+01       15        .10000E+01      16   .10000E+01   17   .00000E+00    18
.00000E+00
      19   .00000E+00     20     .00000E+00       21        .00000E+00      22   .00000E+00   23   .00000E+00    24
.00000E+00


 SOURCE ID   = 34          ; SOURCE TYPE = VOLUME            :
       1     .00000E+00     2   .00000E+00      3            .00000E+00      4   .00000E+00    5   .00000E+00     6
.00000E+00
       7     .00000E+00     8     .00000E+00           9     .10000E+01     10   .10000E+01   11   .10000E+01    12
.10000E+01
      13     .10000E+01    14     .10000E+01       15        .10000E+01     16   .10000E+01   17   .00000E+00    18
.00000E+00
      19     .00000E+00    20     .00000E+00       21        .00000E+00     22   .00000E+00   23   .00000E+00    24
.00000E+00


 SOURCE ID   = 35          ; SOURCE TYPE = VOLUME            :
       1     .00000E+00     2   .00000E+00      3            .00000E+00      4   .00000E+00    5   .00000E+00     6
.00000E+00
       7     .00000E+00     8     .00000E+00           9     .10000E+01     10   .10000E+01   11   .10000E+01    12
.10000E+01
      13     .10000E+01    14     .10000E+01       15        .10000E+01     16   .10000E+01   17   .00000E+00    18
.00000E+00
      19     .00000E+00    20     .00000E+00       21        .00000E+00     22   .00000E+00   23   .00000E+00    24
.00000E+00

  *** AERMOD ‐ VERSION 16216r ***      *** C:\Lakes\AERMOD View\11469‐Motor\11469‐Motor.isc                           ***
    03/23/18
 *** AERMET ‐ VERSION 16216 ***        ***                                                                            ***
   10:13:43

   PAGE 13
 *** MODELOPTs:     RegDFAULT   CONC    ELEV   URBAN       ADJ_U*

                               * SOURCE EMISSION RATE SCALARS WHICH VARY FOR EACH HOUR OF THE DAY *

     HOUR    SCALAR      HOUR    SCALAR      HOUR    SCALAR      HOUR    SCALAR      HOUR    SCALAR      HOUR
SCALAR
 ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐


 SOURCE ID   = 36          ; SOURCE TYPE = VOLUME            :
       1     .00000E+00     2   .00000E+00      3            .00000E+00      4   .00000E+00    5   .00000E+00     6
.00000E+00
       7     .00000E+00     8     .00000E+00           9     .10000E+01     10   .10000E+01   11   .10000E+01    12
.10000E+01
      13     .10000E+01    14     .10000E+01       15        .10000E+01     16   .10000E+01   17   .00000E+00    18
.00000E+00
      19     .00000E+00    20     .00000E+00       21        .00000E+00     22   .00000E+00   23   .00000E+00    24
.00000E+00


 SOURCE ID   = 37          ; SOURCE TYPE = VOLUME            :
       1     .00000E+00     2   .00000E+00      3            .00000E+00      4   .00000E+00    5   .00000E+00     6
.00000E+00
       7     .00000E+00     8     .00000E+00           9     .10000E+01     10   .10000E+01   11   .10000E+01    12
.10000E+01
      13     .10000E+01    14     .10000E+01       15        .10000E+01     16   .10000E+01   17   .00000E+00    18
.00000E+00
      19     .00000E+00    20     .00000E+00       21        .00000E+00     22   .00000E+00   23   .00000E+00    24
.00000E+00


                                                                Page 17




                                                                                                                1011
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1013 of 1236 Page
                                  ID #:5877


                                                               11469‐Motor

 SOURCE ID   = 38          ; SOURCE TYPE = VOLUME            :
       1     .00000E+00     2   .00000E+00      3            .00000E+00      4    .00000E+00   5    .00000E+00    6
.00000E+00
       7     .00000E+00     8     .00000E+00        9        .10000E+01      10   .10000E+01   11   .10000E+01    12
.10000E+01
      13     .10000E+01    14      .10000E+01      15         .10000E+01     16   .10000E+01   17   .00000E+00    18
.00000E+00
      19     .00000E+00     20     .00000E+00       21        .00000E+00     22   .00000E+00   23   .00000E+00    24
.00000E+00


 SOURCE ID   = 39           ; SOURCE TYPE = VOLUME            :
       1     .00000E+00      2   .00000E+00      3            .00000E+00      4   .00000E+00    5   .00000E+00     6
.00000E+00
       7     .00000E+00      8     .00000E+00           9     .10000E+01     10   .10000E+01   11   .10000E+01    12
.10000E+01
      13     .10000E+01     14     .10000E+01       15        .10000E+01     16   .10000E+01   17   .00000E+00    18
.00000E+00
      19     .00000E+00     20     .00000E+00       21        .00000E+00     22   .00000E+00   23   .00000E+00    24
.00000E+00


 SOURCE ID   = 40           ; SOURCE TYPE = VOLUME            :
       1     .00000E+00      2   .00000E+00      3            .00000E+00      4   .00000E+00    5   .00000E+00     6
.00000E+00
       7     .00000E+00      8     .00000E+00           9     .10000E+01     10   .10000E+01   11   .10000E+01    12
.10000E+01
      13     .10000E+01     14     .10000E+01       15        .10000E+01     16   .10000E+01   17   .00000E+00    18
.00000E+00
      19     .00000E+00     20     .00000E+00       21        .00000E+00     22   .00000E+00   23   .00000E+00    24
.00000E+00

 *** AERMOD ‐ VERSION 16216r ***        *** C:\Lakes\AERMOD View\11469‐Motor\11469‐Motor.isc                           ***
   03/23/18
*** AERMET ‐ VERSION 16216 ***          ***                                                                        ***
  10:13:43

  PAGE 14
*** MODELOPTs:       RegDFAULT   CONC    ELEV   URBAN       ADJ_U*

                                * SOURCE EMISSION RATE SCALARS WHICH VARY FOR EACH HOUR OF THE DAY *

     HOUR    SCALAR      HOUR    SCALAR      HOUR    SCALAR      HOUR    SCALAR      HOUR    SCALAR      HOUR
SCALAR
 ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐


 SOURCE ID   = 41           ; SOURCE TYPE = VOLUME            :
       1     .00000E+00      2   .00000E+00      3            .00000E+00      4   .00000E+00    5   .00000E+00     6
.00000E+00
       7     .00000E+00      8     .00000E+00           9     .10000E+01     10   .10000E+01   11   .10000E+01    12
.10000E+01
      13     .10000E+01     14     .10000E+01       15        .10000E+01     16   .10000E+01   17   .00000E+00    18
.00000E+00
      19     .00000E+00     20     .00000E+00       21        .00000E+00     22   .00000E+00   23   .00000E+00    24
.00000E+00


 SOURCE ID   = 42           ; SOURCE TYPE = VOLUME            :
       1     .00000E+00      2   .00000E+00      3            .00000E+00      4   .00000E+00    5   .00000E+00     6
.00000E+00
       7     .00000E+00      8     .00000E+00           9     .10000E+01     10   .10000E+01   11   .10000E+01    12
.10000E+01
      13     .10000E+01     14     .10000E+01       15        .10000E+01     16   .10000E+01   17   .00000E+00    18
.00000E+00
                                                                 Page 18




                                                                                                                 1012
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1014 of 1236 Page
                                  ID #:5878


                                                             11469‐Motor
      19   .00000E+00     20     .00000E+00       21        .00000E+00     22   .00000E+00   23   .00000E+00    24
.00000E+00


 SOURCE ID   = 43         ; SOURCE TYPE = VOLUME            :
       1     .00000E+00    2   .00000E+00      3            .00000E+00      4   .00000E+00    5   .00000E+00     6
.00000E+00
       7     .00000E+00    8      .00000E+00       9         .10000E+01    10   .10000E+01   11   .10000E+01    12
.10000E+01
      13     .10000E+01    14     .10000E+01       15        .10000E+01    16   .10000E+01   17   .00000E+00    18
.00000E+00
      19     .00000E+00    20     .00000E+00       21        .00000E+00    22   .00000E+00   23   .00000E+00    24
.00000E+00


 SOURCE ID   = 44          ; SOURCE TYPE = VOLUME            :
       1     .00000E+00     2   .00000E+00      3            .00000E+00     4   .00000E+00    5   .00000E+00     6
.00000E+00
       7     .00000E+00     8     .00000E+00           9     .10000E+01    10   .10000E+01   11   .10000E+01    12
.10000E+01
      13     .10000E+01    14     .10000E+01       15        .10000E+01    16   .10000E+01   17   .00000E+00    18
.00000E+00
      19     .00000E+00    20     .00000E+00       21        .00000E+00    22   .00000E+00   23   .00000E+00    24
.00000E+00


 SOURCE ID   = 45          ; SOURCE TYPE = VOLUME            :
       1     .00000E+00     2   .00000E+00      3            .00000E+00     4   .00000E+00    5   .00000E+00     6
.00000E+00
       7     .00000E+00     8     .00000E+00           9     .10000E+01    10   .10000E+01   11   .10000E+01    12
.10000E+01
      13     .10000E+01    14     .10000E+01       15        .10000E+01    16   .10000E+01   17   .00000E+00    18
.00000E+00
      19     .00000E+00    20     .00000E+00       21        .00000E+00    22   .00000E+00   23   .00000E+00    24
.00000E+00

  *** AERMOD ‐ VERSION 16216r ***      *** C:\Lakes\AERMOD View\11469‐Motor\11469‐Motor.isc                          ***
    03/23/18
 *** AERMET ‐ VERSION 16216 ***        ***                                                                           ***
   10:13:43

   PAGE 15
 *** MODELOPTs:     RegDFAULT   CONC    ELEV   URBAN       ADJ_U*

                               * SOURCE EMISSION RATE SCALARS WHICH VARY FOR EACH HOUR OF THE DAY *

     HOUR    SCALAR      HOUR    SCALAR      HOUR    SCALAR      HOUR    SCALAR      HOUR    SCALAR      HOUR
SCALAR
 ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐


 SOURCE ID   = 46          ; SOURCE TYPE = VOLUME            :
       1     .00000E+00     2   .00000E+00      3            .00000E+00     4   .00000E+00    5   .00000E+00     6
.00000E+00
       7     .00000E+00     8     .00000E+00           9     .10000E+01    10   .10000E+01   11   .10000E+01    12
.10000E+01
      13     .10000E+01    14     .10000E+01       15        .10000E+01    16   .10000E+01   17   .00000E+00    18
.00000E+00
      19     .00000E+00    20     .00000E+00       21        .00000E+00    22   .00000E+00   23   .00000E+00    24
.00000E+00


 SOURCE ID = 47            ; SOURCE TYPE = VOLUME            :
       1   .00000E+00       2   .00000E+00      3            .00000E+00     4   .00000E+00    5   .00000E+00     6
.00000E+00
       7   .00000E+00       8     .00000E+00           9     .10000E+01    10   .10000E+01   11   .10000E+01    12
                                                                Page 19




                                                                                                               1013
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1015 of 1236 Page
                                  ID #:5879


                                                                11469‐Motor
.10000E+01
      13   .10000E+01       14   .10000E+01           15      .10000E+01       16      .10000E+01     17      .00000E+00      18
.00000E+00
      19   .00000E+00       20   .00000E+00           21      .00000E+00       22      .00000E+00     23      .00000E+00      24
.00000E+00


 SOURCE ID   = 48           ; SOURCE TYPE = VOLUME            :
       1     .00000E+00      2   .00000E+00      3            .00000E+00        4      .00000E+00         5   .00000E+00       6
.00000E+00
       7     .00000E+00      8    .00000E+00             9     .10000E+01      10      .10000E+01     11      .10000E+01      12
.10000E+01
      13     .10000E+01     14      .10000E+01        15       .10000E+01      16      .10000E+01     17      .00000E+00      18
.00000E+00
      19     .00000E+00     20      .00000E+00        21       .00000E+00       22     .00000E+00     23      .00000E+00      24
.00000E+00

  *** AERMOD ‐ VERSION 16216r ***        *** C:\Lakes\AERMOD View\11469‐Motor\11469‐Motor.isc                                      ***
    03/23/18
 *** AERMET ‐ VERSION 16216 ***         ***                                                                                        ***
   10:13:43

   PAGE 16
 *** MODELOPTs:     RegDFAULT    CONC    ELEV    URBAN       ADJ_U*

                                                   *** DISCRETE CARTESIAN RECEPTORS ***
                                                 (X‐COORD, Y‐COORD, ZELEV, ZHILL, ZFLAG)
                                                                 (METERS)

     ( 370098.5, 3765881.8,       28.9,      28.9,       0.0);         ( 370045.6, 3765880.9,                        29.3,          29.3,
     0.0);
  *** AERMOD ‐ VERSION 16216r ***    *** C:\Lakes\AERMOD View\11469‐Motor\11469‐Motor.isc                                          ***
    03/23/18
 *** AERMET ‐ VERSION 16216 ***     ***                                                                                            ***
   10:13:43

   PAGE 17
 *** MODELOPTs:     RegDFAULT    CONC    ELEV    URBAN       ADJ_U*

                                                  *** METEOROLOGICAL DAYS SELECTED FOR PROCESSING ***
                                                                     (1=YES; 0=NO)

              1 1 1 1 1 1 1 1 1 1       1 1 1 1 1 1 1 1 1 1           1 1 1 1 1 1 1 1 1 1     1 1 1 1 1 1 1 1 1 1      1 1 1 1 1 1 1 1
1 1
              1 1 1 1 1 1 1 1 1 1       1 1 1 1 1 1 1 1 1 1           1 1 1 1 1 1 1 1 1 1     1 1 1 1 1 1 1 1 1 1      1 1 1 1 1 1 1 1
1 1
              1 1 1 1 1 1 1 1 1 1       1 1 1 1 1 1 1 1 1 1           1 1 1 1 1 1 1 1 1 1     1 1 1 1 1 1 1 1 1 1      1 1 1 1 1 1 1 1
1 1
              1 1 1 1 1 1 1 1 1 1       1 1 1 1 1 1 1 1 1 1           1 1 1 1 1 1 1 1 1 1     1 1 1 1 1 1 1 1 1 1      1 1 1 1 1 1 1 1
1 1
              1 1 1 1 1 1 1 1 1 1       1 1 1 1 1 1 1 1 1 1           1 1 1 1 1 1 1 1 1 1     1 1 1 1 1 1 1 1 1 1      1 1 1 1 1 1 1 1
1 1
              1 1 1 1 1 1 1 1 1 1       1 1 1 1 1 1 1 1 1 1           1 1 1 1 1 1 1 1 1 1     1 1 1 1 1 1 1 1 1 1      1 1 1 1 1 1 1 1
1 1
              1 1 1 1 1 1 1 1 1 1       1 1 1 1 1 1 1 1 1 1           1 1 1 1 1 1 1 1 1 1     1 1 1 1 1 1 1 1 1 1      1 1 1 1 1 1 1 1
1 1
              1 1 1 1 1 1 1 1 1 1       1 1 1 1 1 1

                  NOTE:   METEOROLOGICAL DATA ACTUALLY PROCESSED WILL ALSO DEPEND ON WHAT IS INCLUDED IN THE DATA
FILE.



                                        *** UPPER BOUND OF FIRST THROUGH FIFTH WIND SPEED CATEGORIES ***
                                                                  (METERS/SEC)

                                                             1.54,     3.09,   5.14,     8.23,   10.80,
                                                                     Page 20




                                                                                                                             1014
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1016 of 1236 Page
                                  ID #:5880


                                                     11469‐Motor
 *** AERMOD ‐ VERSION 16216r ***     *** C:\Lakes\AERMOD View\11469‐Motor\11469‐Motor.isc                                  ***
   03/23/18
*** AERMET ‐ VERSION 16216 ***       ***                                                                                  ***
  10:13:43

  PAGE 18
*** MODELOPTs:    RegDFAULT   CONC    ELEV    URBAN    ADJ_U*

                                      *** UP TO THE FIRST 24 HOURS OF METEOROLOGICAL DATA ***

   Surface file:   KLAX_V9_ADJU\KLAX_v9.SFC                                                                        Met Version:
16216
   Profile file:   KLAX_V9_ADJU\KLAX_v9.PFL
   Surface format: FREE

   Profile format: FREE

   Surface station no.:    23174                        Upper air station no.:     3190
                  Name: LOS_ANGELES/INT'L_ARPT                           Name: UNKNOWN
                  Year:   2012                                           Year:   2012

 First 24 hours of scalar data
 YR MO DY JDY HR     H0     U*     W*      DT/DZ ZICNV ZIMCH       M‐O LEN    Z0    BOWEN ALBEDO   REF WS   WD      HT    REF TA
  HT
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐      ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐
‐ ‐ ‐
 12 01 01   1 01   ‐5.9 0.105 ‐9.000       ‐9.000 ‐999.     82.       17.6   0.10    2.55   1.00     1.35   246.   10.1    282.5
 2.0
 12 01 01   1 02 ‐21.8 0.218 ‐9.000        ‐9.000 ‐999.     244.      52.3   0.10    2.55   1.00     2.67   268.   10.1    282.0
 2.0
 12 01 01   1 03 ‐10.3 0.139 ‐9.000        ‐9.000 ‐999.     127.      23.6   0.10    2.55   1.00     1.76   311.   10.1    281.4
 2.0
 12 01 01   1 04   ‐3.3 0.080 ‐9.000       ‐9.000 ‐999.      55.      14.1   0.10    2.55   1.00     0.97   280.   10.1    282.0
 2.0
 12 01 01   1 05 ‐10.9 0.144 ‐9.000        ‐9.000 ‐999.     131.      24.4   0.10    2.55   1.00     1.81   267.   10.1    281.4
 2.0
 12 01 01   1 06 ‐20.5 0.205 ‐9.000        ‐9.000 ‐999.     223.      46.3   0.10    2.55   1.00     2.52   283.   10.1    282.5
 2.0
 12 01 01   1 07   ‐5.5 0.101 ‐9.000       ‐9.000 ‐999.      83.      16.9   0.10    2.55   1.00     1.30   324.   10.1    281.4
 2.0
 12 01 01   1 08   ‐4.3 0.096 ‐9.000       ‐9.000 ‐999.      71.      18.6   0.10    2.55   0.55     1.23    90.   10.1    282.5
 2.0
 12 01 01   1 09   45.7 0.183 0.378         0.007     43.   188.     ‐12.2   0.10    2.55   0.32     1.67   106.   10.1    289.2
 2.0
 12 01 01   1 10 117.3 0.180 0.751          0.007   131.    184.      ‐4.5   0.10    2.55   0.24     1.42   105.   10.1    293.8
 2.0
 12 01 01   1 11 168.5 0.173 1.222          0.005   391.    173.      ‐2.8   0.10    2.55   0.21     1.25    27.   10.1    297.5
 2.0
 12 01 01   1 12 186.3 0.227 1.521          0.005   680.    260.      ‐5.7   0.10    2.55   0.20     1.86    63.   10.1    299.2
 2.0
 12 01 01   1 13 190.2 0.253 1.817          0.005 1136.     306.      ‐7.7   0.10    2.55   0.20     2.16   300.   10.1    296.4
 2.0
 12 01 01   1 14 160.2 0.448 1.842          0.005 1405.     720.     ‐50.6   0.10    2.55   0.21     4.68   276.   10.1    291.4
 2.0
 12 01 01   1 15 108.6 0.466 1.661          0.005 1520.     764.     ‐83.9   0.10    2.55   0.24     5.02   270.   10.1    289.9
 2.0
 12 01 01   1 16   37.3 0.455 1.167         0.005 1543.     737.    ‐228.8   0.10    2.55   0.33     5.10   270.   10.1    288.1
 2.0
 12 01 01   1 17 ‐31.4 0.381 ‐9.000        ‐9.000 ‐999.     569.     159.8   0.10    2.55   0.59     4.54   268.   10.1    287.5
 2.0
 12 01 01   1 18 ‐36.0 0.365 ‐9.000        ‐9.000 ‐999.     529.     146.4   0.10    2.55   1.00     4.37   274.   10.1    286.4
 2.0
 12 01 01   1 19 ‐29.6 0.301 ‐9.000        ‐9.000 ‐999.     398.      99.5   0.10    2.55   1.00     3.63   271.   10.1    286.4
 2.0
 12 01 01   1 20 ‐21.0 0.213 ‐9.000        ‐9.000 ‐999.     239.      49.9   0.10    2.55   1.00     2.61   271.   10.1    286.4
 2.0
 12 01 01   1 21 ‐10.3 0.140 ‐9.000        ‐9.000 ‐999.     128.      24.0   0.10    2.55   1.00     1.77   281.   10.1    286.4
                                                              Page 21




                                                                                                                    1015
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1017 of 1236 Page
                                  ID #:5881


                                                                 11469‐Motor
2.0
12 01 01      1 22   ‐22.9       0.230 ‐9.000 ‐9.000 ‐999.      265.          58.3     0.10     2.55         1.00         2.81     270.     10.1        285.9
2.0
12 01 01      1 23   ‐37.0       0.374 ‐9.000 ‐9.000 ‐999.       550.         154.2    0.10         2.55     1.00         4.48     272.         10.1    285.9
2.0
12 01 01      1 24       ‐24.0   0.243 ‐9.000 ‐9.000 ‐999.       299.          65.0    0.10         2.55      1.00         2.96    274.         10.1    285.9
2.0


    First hour of profile data
    YR MO DY HR HEIGHT F WDIR          WSPD AMB_TMP sigmaA       sigmaW       sigmaV
    12 01 01 01   10.1 1 246.          1.35   282.6   99.0       ‐99.00       ‐99.00

F indicates top of profile (=1) or below (=0)
 *** AERMOD ‐ VERSION 16216r ***   *** C:\Lakes\AERMOD View\11469‐Motor\11469‐Motor.isc                                                                 ***
   03/23/18
*** AERMET ‐ VERSION 16216 ***    ***                                                                                                                   ***
  10:13:43

  PAGE 19
*** MODELOPTs:           RegDFAULT    CONC    ELEV    URBAN   ADJ_U*

                         *** THE ANNUAL AVERAGE CONCENTRATION             VALUES AVERAGED OVER                5 YEARS FOR SOURCE GROUP: ALL
***
                                             INCLUDING SOURCE(S):         1                   , 2                   , 3                   , 4                 ,
5             ,
                     6               , 7               , 8              , 9                   , 10                  , 11                  , 12                  ,
13            ,
                     14              , 15              , 16             , 17                  , 18                  , 19                  , 20                  ,
21            ,
                     22              , 23              , 24              , 25                 , 26                   , 27                 , 28                  ,
. . .         ,

                                                         *** DISCRETE CARTESIAN RECEPTOR POINTS ***

                                                     ** CONC OF DPM           IN MICROGRAMS/M**3                                                  **

       X‐COORD (M)   Y‐COORD (M)        CONC                       X‐COORD (M)   Y‐COORD (M)        CONC
 ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐
         370098.50    3765881.83        0.43577                      370045.58    3765880.88        0.22465

 *** AERMOD ‐ VERSION 16216r ***              *** C:\Lakes\AERMOD View\11469‐Motor\11469‐Motor.isc                                                      ***
   03/23/18
*** AERMET ‐ VERSION 16216 ***               ***                                                                                                        ***
  10:13:43

  PAGE 20
*** MODELOPTs:           RegDFAULT    CONC    ELEV    URBAN   ADJ_U*

                                             *** THE SUMMARY OF MAXIMUM ANNUAL RESULTS AVERAGED OVER                          5 YEARS ***


                                              ** CONC OF DPM           IN MICROGRAMS/M**3                                                 **


NETWORK
GROUP ID                       AVERAGE CONC                RECEPTOR (XR, YR, ZELEV, ZHILL, ZFLAG) OF TYPE
GRID‐ID
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐
‐ ‐

ALL         1ST HIGHEST VALUE IS                0.43577 AT (    370098.50,       3765881.83,               28.95,         28.95,      0.00)       DC

            2ND HIGHEST VALUE IS                0.22465 AT (    370045.58,       3765880.88,               29.29,         29.29,      0.00)        DC

            3RD HIGHEST VALUE IS                0.00000 AT (            0.00,            0.00,              0.00,          0.00,      0.00)
                                                                      Page 22




                                                                                                                                                 1016
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1018 of 1236 Page
                                  ID #:5882


                                                                   11469‐Motor
         4TH   HIGHEST   VALUE   IS          0.00000   AT   (          0.00,        0.00,   0.00,   0.00,   0.00)
         5TH   HIGHEST   VALUE   IS          0.00000   AT   (          0.00,        0.00,   0.00,   0.00,   0.00)
         6TH   HIGHEST   VALUE   IS          0.00000   AT   (          0.00,        0.00,   0.00,   0.00,   0.00)
         7TH   HIGHEST   VALUE   IS          0.00000   AT   (          0.00,        0.00,   0.00,   0.00,   0.00)
         8TH   HIGHEST   VALUE   IS          0.00000   AT   (          0.00,        0.00,   0.00,   0.00,   0.00)
         9TH   HIGHEST   VALUE   IS          0.00000   AT   (          0.00,        0.00,   0.00,   0.00,   0.00)
        10TH   HIGHEST   VALUE   IS          0.00000   AT   (          0.00,        0.00,   0.00,   0.00,   0.00)


*** RECEPTOR TYPES:  GC = GRIDCART
                     GP = GRIDPOLR
                     DC = DISCCART
                     DP = DISCPOLR
 *** AERMOD ‐ VERSION 16216r ***    *** C:\Lakes\AERMOD View\11469‐Motor\11469‐Motor.isc                               ***
   03/23/18
*** AERMET ‐ VERSION 16216 ***     ***                                                                                ***
  10:13:43

  PAGE 21
*** MODELOPTs:      RegDFAULT         CONC   ELEV   URBAN       ADJ_U*

*** Message Summary : AERMOD Model Execution ***

 ‐‐‐‐‐‐‐‐‐ Summary of Total Messages ‐‐‐‐‐‐‐‐

A Total of                 0 Fatal Error Message(s)
A Total of                 2 Warning Message(s)
A Total of               718 Informational Message(s)

A Total of          43848 Hours Were Processed

A Total of               458 Calm Hours Identified

A Total of               260 Missing Hours Identified (             0.59 Percent)


   ******** FATAL ERROR MESSAGES ********
              *** NONE ***


   ********   WARNING MESSAGES   ********
ME W186     352       MEOPEN: THRESH_1MIN 1‐min ASOS wind speed threshold used                       0.50
ME W187     352       MEOPEN: ADJ_U* Option for Low Winds used in AERMET

   ************************************
   *** AERMOD Finishes Successfully ***
   ************************************




                                                                     Page 23




                                                                                                                    1017
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1019 of 1236 Page
                                  ID #:5883
                                                         3568 Motor Avenue Air Quality Impact Analysis




                           This page intentionally left blank




  11469-04 AQ Report
                                                                                               1018
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1020 of 1236 Page
                                  ID #:5884

                                           EXHIBIT 2

                           Geotechnical Report & City Approval Letter




         1465997.3


                                                                        1019
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1021 of 1236 Page
                                  ID #:5885




                 GEOTECHNICAL ENGINEERING EXPLORATION
            PROPOSED MIXED-USE RETAIL/APARTMENT BUILDING
                     LOTS 13 AND 14, THE PALMS TRACT
                             3568 MOTOR AVENUE
                          LOS ANGELES, CALIFORNIA


                        FOR RBM OF CALIFORNIA, INC.
         IRVINE GEOTECHNICAL, INC. PROJECT NUMBER IC 16005-I
                                JULY 19, 2016




                                                                       1020
   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1022 of 1236 Page
                                     ID #:5886

                                                 TABLE OF CONTENTS

      EXPLORATION           ....................................................2

      RESEARCH . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

      PROPOSED PROJECT                ...............................................3

      SITE DESCRIPTION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3

      GROUNDWATER . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

      EARTH MATERIALS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
           Fill . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
           Alluvium . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

      GENERAL SEISMIC CONSIDERATIONS               ..................................4
           Alquist-Priolo Fault Rupture Hazard Study Zone                  ......................5
           Building Code Seismic Coefficients            ...............................5
           Seismic Hazards . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
           Seismic Hazard Zones . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
           Ground Motion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8

      CONCLUSIONS AND RECOMMENDATIONS                   ...............................8
           General Findings . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8
           Geotechnical Issues . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

      SITE PREPARATION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
            General Grading Specifications         ..................................9

      FOUNDATION DESIGN . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
           Spread Footings . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
           Foundation Settlement . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12

      RETAINING WALLS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
            General Design - Static Loading . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
            Seismic Surcharge . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
            Surcharge Loading . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
            Subdrain . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
            Backfill . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

      TEMPORARY EXCAVATIONS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
           Shoring . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
           Lagging . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
           Earth Anchors . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
           Dead Men - Raker Foundations                . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17


145 N. Sierra Madre Blvd., Suite #1 • Pasadena • California • 91107 • Phone: 626-844-6641/Fax: 626-604-0394


                                                                                                                         1021
   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1023 of 1236 Page
                                     ID #:5887

      July 19, 2016
      IC 16087-I
      Page 1

               Deflection Monitoring . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
               Excavation Characteristics . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

      CORROSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

      FLOOR SLABS & CONCRETE DECKING                        . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19

      DRAINAGE . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21
           Infiltration . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21

      WATERPROOFING . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22

      SITE OBSERVATIONS DURING CONSTRUCTION                            . . . . . . . . . . . . . . . . . . . . . . . . . . . 23

      STATEMENT OF RESPONSIBILITY - SOIL TESTING BY SOIL LABWORKS, LLC                                            . . . . . 26



      INTRODUCTION


      This report has been prepared per our agreement and summarizes findings of Irvine
      Geotechnical’s geotechnical engineering exploration performed on the site. The purpose
      of this study is to evaluate the nature, distribution and engineering properties of the earth
      materials underlying the site with respect to the design and construction of the proposed
      project.


      INTENT


      It is the intent of this report to assist in the design and completion of the proposed project.
      The recommendations are intended to reduce geotechnical risks affecting the project. The
      professional opinions and advice presented in this report are based upon commonly
      accepted standards and are subject to the general conditions described in the NOTICE
      section of this report.




145 N. Sierra Madre Blvd., Suite #1 • Pasadena • California • 91107 • Phone: 626-844-6641/Fax: 626-604-0394


                                                                                                                        1022
   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1024 of 1236 Page
                                     ID #:5888

      July 19, 2016
      IC 16087-I
      Page 2

      EXPLORATION


      The scope of the field exploration was determined from our initial site visit and consultation
      with the client. Exploration was conducted using techniques normally applied to this type
      of project in this setting. This report is limited to the area of the exploration and the
      proposed project as shown on the enclosed Site Plan. Conditions affecting portions of the
      property outside the area explored, are beyond the scope of this report.


      Exploration was conducted on June 30, 2016 with the aid of a hollow-stem auger drill rig.
      It included drilling three borings to a maximum depth of 35 feet. Samples of the earth
      materials were obtained and delivered to the soils engineering laboratory of Soil Labworks,
      LLC for testing and analysis. The borings were logged by the staff engineering geologist.


      Office tasks included laboratory testing of selected soil samples, researching records on
      file at the City of Los Angeles, reviewing historical topographic maps and aerial photographs,
      preparing the Site Plan and performing engineering analysis. Earth materials exposed in the
      test pits borings   are described on the enclosed Log of Borings. Appendix I contains a
      discussion of the laboratory testing procedures and results.


      The proposed project, surface geologic conditions, and the location of the borings are
      shown on the Site Plan.


      RESEARCH


      The building and grading records of the City of Los Angeles Department of Building and
      Safety were researched prior to preparing this report. The records do not contain previous
      geotechnical reports for the subject property.




145 N. Sierra Madre Blvd., Suite #1 • Pasadena • California • 91107 • Phone: 626-844-6641/Fax: 626-604-0394


                                                                                               1023
   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1025 of 1236 Page
                                     ID #:5889

      July 19, 2016
      IC 16087-I
      Page 3

      PROPOSED PROJECT


      Information concerning the proposed project was provided by the client. Formal plans have
      not been prepared and await the conclusions and recommendations of this report.
      Conceptually, it is proposed to redevelop the site with a mixed-use, retail/apartment
      building. The structure will likely consist of 5 levels of Type III construction over a first floor
      podium over one level of subterranean parking.


      Retaining walls on the order of 12 feet high will be employed to support excavations for the
      parking level. Foundation loads are unknown but are anticipated to be 3 to 5 kips for
      perimeter walls and 300 to 600 kips for columns.


      SITE DESCRIPTION


      The subject property consists of two mostly level and developed lots, in the Palms section
      of the City of Los Angeles, California.        It is located at the northeast corner of the
      intersection of Motor Avenue and Tabor Street, south of the Santa Monica (I10) Freeway and
      approximately one mile east of the San Diego (405) Freeway. The site is developed with
      a one-story building that contains a market and retail stores. Alleys and parking lots bound
      the building on the north and east. The surrounding area is developed with apartment
      buildings, retail stores and an elementary school.


      The study area is essentially level, with a slight slope from north to south. Physical relief
      across the property is less than 2 feet. The site is mostly devoid of vegetation, except for
      some trees and shrubs along the northeastern side of the alley right-of-way. Surface
      drainage generally is by sheet flow runoff down the contours of the land toward the west and
      south.




145 N. Sierra Madre Blvd., Suite #1 • Pasadena • California • 91107 • Phone: 626-844-6641/Fax: 626-604-0394


                                                                                                   1024
   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1026 of 1236 Page
                                     ID #:5890

      July 19, 2016
      IC 16087-I
      Page 4

      GROUNDWATER


      Groundwater was encountered during exploration in Boring 3 at a depth of 32 feet.
      Historically highest groundwater in this area of West Los Angeles is estimated to be more
      than 30 feet below the ground surface (Plate 1.2, Historically Highest Groundwater Contours
      and Borehole Log Data Locations, Beverly Hills 7½ Minute Quadrangle in Seismic Hazard
      Zone Report for the Beverly Hills Quadrangle, SHZR-023).


      EARTH MATERIALS


      Fill


      Fill, associated with previous site grading, underlies portions of the site to a maximum
      observed thickness of 3 feet in the vicinity of Boring 3. The fill consists of silty sand that
      is grey-brown, slightly moist, and medium dense. The fill contains construction and paving
      debris.


      Alluvium


      Natural alluvial deposits were encountered to the total depths of the borings. The upper 10
      to 15 feet of alluvium consists of silty to clayey sand that is yellow-brown, moist to very
      moist, and medium dense to dense, The alluvium below 10 to 15 feet consists of gravelly
      and cobbly sand that is yellow-brown, moist, and dense to very dense.


      GENERAL SEISMIC CONSIDERATIONS


      Southern California is located in an active seismic region and numerous known and
      undiscovered earthquake faults are present in the region. Hazards associated with fault
      rupture and earthquakes include direct affects such as strong ground shaking and ground

145 N. Sierra Madre Blvd., Suite #1 • Pasadena • California • 91107 • Phone: 626-844-6641/Fax: 626-604-0394


                                                                                               1025
   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1027 of 1236 Page
                                     ID #:5891

      July 19, 2016
      IC 16087-I
      Page 5

      rupture, as well as secondary effects such as liquefaction, landsliding and lurching. The
      United States Geological Survey (USGS), California Geologic Survey (CGS), Southern
      California Earthquake Center (SCEC), private consultants and universities have been
      studying earthquakes in southern California for several decades.           Early studies were
      directed toward earthquake prediction and early warning of strong ground shaking.
      Research and practice have shown that earthquake prediction is not practical or sufficiently
      accurate to benefit the general public. Also, several recent and damaging earthquakes have
      occurred on faults that were unknown prior to rupture. Current standards and the California
      Building Code call for earthquake resistant design of structures as opposed to prediction.


      Alquist-Priolo Fault Rupture Hazard Study Zone


      California faults are classified as active, potentially active or inactive. Faults from past
      geologic periods of mountain building, but do not display any evidence of recent offset are
      considered “inactive” or “potentially active.”      Faults that have historically produced
      earthquakes or show evidence of movement within the Holocene (past 11,000 years) are
      considered “active faults.” Active faults that are capable of causing large earthquakes may
      also cause ground rupture. The Alquist-Priolo Act of 1971 was enacted to protect structures
      from hazards associated with fault ground rupture. No known active faults cross the subject
      property and the site is not located within an Alquist-Priolo Fault Rupture Hazard Study Zone.
      The ground rupture hazard at the site is considered nil.


      Building Code Seismic Coefficients


      Seismic design parameters within the Building Code include amplification of the seismic
      forces on the structure depending on the soil type, distance to seismic source and intensity
      of shaking. The purpose of the code seismic design parameters is to prevent collapse of
      structures and loss of life during strong ground shaking. Cosmetic damage should be
      expected.

145 N. Sierra Madre Blvd., Suite #1 • Pasadena • California • 91107 • Phone: 626-844-6641/Fax: 626-604-0394


                                                                                               1026
   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1028 of 1236 Page
                                     ID #:5892

      July 19, 2016
      IC 16087-I
      Page 6


      The site is located within two kilometers of a known seismic source (Newport-Inglewood
      fault). The following table lists the applicable seismic coefficients for the 2014 Los Angeles
      Code.



                    SEISMIC COEFFICIENTS (2014 Los Angeles Building Code)
       Latitude = 34.02521EN
                                                           Short Period (0.2s)       One-Second Period
       Longitude = 118.4073EW
       Earth Materials and Site Class                                       Alluvium - D
       from Table 1613.5.2 and Section 1613.5.2

       Seismic Design Category                                                   D
       from Table 1613.5.6(1) and 1613.5.6(2)

       Spectral Accelerations                                   Ss = 2.015 (g)             S1 = 0.742 (g)
       from Figures 1613.5 (1) through 1613.5(14)

       Site Coefficients
       from Tables 1613.5.3 (1) and 1613.5.3 (2)
                                                                 FA = 1.0                  FV = 1.5

       Spectral Response Accelerations                        SMS = 2.015 (g)          SM1 = 1.113 (g)
       from Equations 16-36 and 16-37

       Design Accelerations                                    SDS = 1.343 (g)         SD1 = 0.742 (g)
       from Equations 16-38 and 16-39




      Seismic Hazards


      The principal seismic hazard to the subject property and proposed project is strong ground
      shaking from earthquakes produced by local faults. Modern, well-constructed buildings are
      designed to resist ground shaking through the use of shear panels, moment-resisting
      frames and reinforcement.                 Additional precautions may be taken to protect personal
      property and reduce the chance of injury, including strapping water heaters and securing
      furniture and appliances. It is likely that the subject property will be shaken by future
      earthquakes produced in southern California. However, secondary effects such as surface



145 N. Sierra Madre Blvd., Suite #1 • Pasadena • California • 91107 • Phone: 626-844-6641/Fax: 626-604-0394


                                                                                                      1027
   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1029 of 1236 Page
                                     ID #:5893

      July 19, 2016
      IC 16087-I
      Page 7

      rupture, lurching, liquefaction, consolidation, ridge shattering, and landsliding should not
      occur at the subject property.


      Seismic Hazard Zones


      The California State Legislature enacted the Seismic Hazards Mapping Act of 1990, which
      was prompted by damaging earthquakes in California, and was intended to protect public
      safety from the effects of strong ground shaking, liquefaction, landslides, and other
      earthquake-related hazards. The Seismic Hazards Mapping Act requires that the State
      Geologist delineate various “seismic hazards zones.” The maps depicting the zones are
      released by the California Geological Survey.


      The Seismic Hazards Mapping Act requires a site investigation by a certified engineering
      geologist and/or civil engineer with expertise in geotechnical engineering, for projects sited
      within a hazard zone. The investigation is to include recommendations for a “minimum level
      of mitigation” that should reduce the risk of ground failure during an earthquake to a level
      that does not cause the collapse of buildings for human occupancy. The Seismic Hazards
      Mapping Act does not require mitigation to a level of no ground failure and/or no structural
      damage.


      Seismic Hazard Zone delineations are based on correlation of a combination of factors,
      including: surface distribution of soil deposits; physical relief; depth to historic high
      groundwater; shear strength of the soils; and occurrence of past seismic deformation. The
      subject property is located within the United States Geologic Survey, Beverly Hills
      Quadrangle. Seismic hazards within the Beverly Hills Quadrangle were evaluated by the CGS
      in their report, “Seismic Hazard Zone Report for the Beverly Hills 7.5-minute Quadrangle,
      Los Angeles County, California, Seismic Hazard Zone Report 023.” According to the
      Seismic Hazard Zones Map, the subject property is not within an area that has been subject
      to, or may be subject to liquefaction or earthquake induced ground deformation.

145 N. Sierra Madre Blvd., Suite #1 • Pasadena • California • 91107 • Phone: 626-844-6641/Fax: 626-604-0394


                                                                                               1028
   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1030 of 1236 Page
                                     ID #:5894

      July 19, 2016
      IC 16087-I
      Page 8


      Ground Motion


      Spectral accelerations at the site were determined for the Maximum Considered Earthquake
      (MCE) following the procedures in ASCE 7-10 and the 2014 Building Code. The computed
      PGAM for this site is 0.743g.            According to the USGS deaggregation website
      (https://geohazards.usgs.gov/deaggint/2008/), and using a ground motion with a 10
      percent probability of exceedance in 50 years, the modal de-aggregated earthquake PGA
      and moment magnitude are 0.443g and 6.59, respectively. For a ground motion with a 2
      percent probability of exceedance in 50 years, the modal de-aggregated earthquake PGA
      and moment magnitude are 0.743g and 6.59, respectively. The modal distance to the
      ground motion source is 6 km.


      CONCLUSIONS AND RECOMMENDATIONS


      General Findings


      The conclusions and recommendations of this exploration are based upon three borings,
      research of available records, consultation, and years of experience observing similar
      properties in similar settings. It is the finding of Irvine Geotechnical that construction of the
      proposed project is feasible from a geotechnical engineering standpoint provided the advice
      and recommendations contained in this report are included in the plans and are
      implemented during construction.


      The recommended bearing material is the native alluvium deposits, which are generally
      within 1 to 3 feet of existing grade. The existing fill is not suitable for foundation or slab
      support. The basement level will penetrate the fill and expose the recommended bearing
      material. Conventional foundations and slabs will be appropriate to support the new
      building.

145 N. Sierra Madre Blvd., Suite #1 • Pasadena • California • 91107 • Phone: 626-844-6641/Fax: 626-604-0394


                                                                                                 1029
   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1031 of 1236 Page
                                     ID #:5895

      July 19, 2016
      IC 16087-I
      Page 9

      Geotechnical Issues


      Geotechnical issues affecting the site include temporary excavations adjacent to property
      lines and the public right-of-way required to construct the basement retaining walls and
      ramp. Shoring will be required for this project.


      SITE PREPARATION


      Surficial materials consisting of fill are present on the site.         Remedial grading is
      recommended to improve site conditions for any at-grade slabs and pavements.


      General Grading Specifications


      The following guidelines may be used in preparation of the grading plan and job
      specifications. Irvine Geotechnical would appreciate the opportunity of reviewing the plans
      to insure that these recommendations are included. The grading contractor should be
      provided with a copy of this report.


           A.      The site should be prepared to receive compacted fill by removing all
                   vegetation, debris, and existing fill. The exposed excavated area should be
                   observed by the soils engineer prior to placing compacted fill. The exposed
                   grade should be scarified to a depth of six inches, moistened to optimum
                   moisture content, and recompacted to 90 percent of the maximum density.

           B.      Fill, consisting of soil approved by the soils engineer, shall be placed in
                   horizontal lifts and compacted in six inch layers with suitable compaction
                   equipment. The excavated onsite materials are considered satisfactory for
                   reuse in the controlled fills. Any imported fill shall be observed by the soils
                   engineer prior to use in fill areas. Rocks larger than six inches in diameter
                   shall not be used in the fill.

           C.      The fill shall be compacted to at least 90 percent of the maximum laboratory
                   density for the material used. Where cohesionless soil (less than 15 percent
                   finer than 0.005 millimeters) is used for fill, it shall be compacted to a

145 N. Sierra Madre Blvd., Suite #1 • Pasadena • California • 91107 • Phone: 626-844-6641/Fax: 626-604-0394


                                                                                               1030
   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1032 of 1236 Page
                                     ID #:5896

      July 19, 2016
      IC 16087-I
      Page 10

                   minimum of 95 percent relative compaction. The fill should be placed at a
                   moisture content that is at or within 3 percent over optimum. The maximum
                   density and optimum moisture content shall be determined by ASTM D 1557-
                   12 or equivalent.

           D.      Field observation and testing shall be performed by the soils engineer during
                   grading to assist the contractor in obtaining the required degree of compaction
                   and the proper moisture content. Where compaction is less than required,
                   additional compactive effort shall be made with adjustment of the moisture
                   content, as necessary, until 90 percent compaction is obtained. One
                   compaction test is required for each 500 cubic yards or two vertical feet of fill
                   placed.




      FOUNDATION DESIGN


      General Conditions


      The following foundation recommendations are minimum requirements. The structural
      engineer may require footings that are deeper, wider, or larger in diameter, depending on
      the final loads.


      Spread Footings


      Continuous and/or pad footings may be used to support the proposed structures provided
      they are founded in alluvium. Continuous footings should be a minimum of 12 inches in
      width. Pad footings should be a minimum of 18 inches square. The following chart
      contains the recommended allowable design parameters.




145 N. Sierra Madre Blvd., Suite #1 • Pasadena • California • 91107 • Phone: 626-844-6641/Fax: 626-604-0394


                                                                                               1031
   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1033 of 1236 Page
                                     ID #:5897

      July 19, 2016
      IC 16087-I
      Page 11


                      Minimum
                                     Strip       Column                     Passive       Maximum
      Bearing        Embedment
                                    Vertical     Vertical    Coefficient     Earth         Earth
      Material        Depth of
                                    Bearing      Bearing     of Friction    Pressure      Pressure
                       Footing
                                     (psf)        (psf)                       (pcf)         (psf)
                      (Inches)
      Alluvium          18          2,000        2,500          0.35          250          5,000



      Increases in the bearing value are allowable at a rate of 400 pounds per square foot for
      each additional foot of footing width or depth to a maximum of 5,000 pounds per square
      foot. For bearing calculations, the weight of the concrete in the footing may be neglected.


      The bearing value shown above is for the total of dead and frequently applied live loads and
      may be increased by one third for short duration loading, which includes the effects of wind
      or seismic forces.


      The on-site soils are non-expansive.         Footings should be reinforced following the
      recommendations of the structural engineer. It is recommended that continuous footings
      be reinforced with a minimum of four #4 steel bars; two placed near the top and two near
      the bottom of the footings. Footings should be cleaned of all loose soil, moistened, free
      of shrinkage cracks and approved by the geotechnical engineer prior to placing forms, steel
      or concrete.


      Footings should not be supported by retaining wall backfill or derive support within the active
      wedge behind the retaining wall. Foundations adjacent to basements should be deepened
      below a 1:1 plane projected up from the base of the retaining wall.              Alternatively,
      foundations adjacent to basements may be designed as a grade beam and structurally
      connected to the wall.




145 N. Sierra Madre Blvd., Suite #1 • Pasadena • California • 91107 • Phone: 626-844-6641/Fax: 626-604-0394


                                                                                               1032
   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1034 of 1236 Page
                                     ID #:5898

      July 19, 2016
      IC 16087-I
      Page 12

      Foundation Settlement


      Settlement of the foundation system is expected to occur on initial application of loading.
      A settlement of ¼ to ½ inch may be anticipated. Differential settlement should not exceed
      ¼ inch.


      RETAINING WALLS


      General Design - Static Loading


      Cantilevered retaining walls up to 14 feet high that support alluvium and approved retaining
      wall backfill, may be designed for an equivalent fluid pressure of 35 pounds per cubic foot.
      Restrained basement walls that are pinned at the top by a non-yielding floor should be
      designed for an at-rest earth pressure. The recommended design at-rest earth pressure on
      restrained basement walls is an equivalent fluid pressure of 70 pcf.


      Seismic Surcharge


      In conformance with the Building Code, retaining walls higher than 6 feet were considered
      for seismic loading for the design ground motion resulting from the Maximum Considered
      Earthquake. The horizontal coefficient of seismic increment (KE) and seismic increment (PE)
      were estimated following procedures by Sitar, N. et. al.,2010, (Seismic Earth Pressures on
      Deep Building Basements, SEAOC 2010 Convention Proceedings). Spectral accelerations
      at the site were determined for the Maximum Considered Earthquake (MCE) following the
      procedures in ASCE 7-10 and the 2014 Building Code. The computed PGAM for this site is
      0.743g. The horizontal coefficient of seismic increment (KE) was assumed to be a(PGAM)
      = 0.248g.




145 N. Sierra Madre Blvd., Suite #1 • Pasadena • California • 91107 • Phone: 626-844-6641/Fax: 626-604-0394


                                                                                               1033
   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1035 of 1236 Page
                                     ID #:5899

      July 19, 2016
      IC 16087-I
      Page 13

      The force required in addition to the static design force to raise the safety factor to at least
      1.0 (PE) was checked using a computerized version of the Mononobe-Okabe method.
      Ground motion was assumed to be 0.248g.


      For 14-foot high cantilevered retaining walls, the static design force is equal to 3.430 kips
      (14ft^2 * 35 pcf /2). For 14-foot high restrained retaining walls, the static design force
      is equal to 6.860 kips (14ft^2 * 70 pcf /2). For a ground motion of 0.325g and a FS of
      1.0, the enclosed calculations indicate an unbalanced force under seismic conditions from
      the Maximum Considered Earthquake is 3.350 kips.


      For retaining walls higher than 6 feet designed for an at-rest pressure, an additional seismic
      surcharge need not be added. For retaining walls higher than 6 feet the recommended
      seismic surcharge on cantilevered retaining walls is an equivalent fluid pressure of 8 pcf.
      The seismic surcharge should be applied as a conventional fluid.


      Surcharge Loading


      Retaining walls that are surcharged by traffic and/or structural loads should be designed
      to withstand the surcharge. For traffic within 10 feet of retaining walls, the recommended
      traffic surcharge is 100 psf, distributed evenly over the upper 10 feet of wall. Irvine
      Geotechnical would be happy to assist the structural engineer in evaluating the surcharge
      pressure and the point of application from concentrated structural loads.


      Subdrain


      The recommended design earth pressures assume a free-draining backfill and no buildup
      of hydrostatic pressures. Retaining walls should be provided with a subdrain or weepholes
      covered with a minimum of 12 inches of ¾ inch crushed gravel. Not all subdrain systems
      and pipes are approved by all Building Departments. It is recommended that the Building

145 N. Sierra Madre Blvd., Suite #1 • Pasadena • California • 91107 • Phone: 626-844-6641/Fax: 626-604-0394


                                                                                                1034
   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1036 of 1236 Page
                                     ID #:5900

      July 19, 2016
      IC 16087-I
      Page 14

      Department be consulted when using non-conventional systems. The subdrain system
      should discharge to the atmosphere or to an engineered sump via gravity. Surface drains
      should not be connected to the subdrain system.


      Backfill


      Retaining wall backfill should be compacted to a minimum of 90 percent of the maximum
      density as determined by ASTM D 1557-12. Where access between the retaining wall and
      the temporary excavation prevents the use of compaction equipment, retaining walls should
      be backfilled with ¾ inch crushed gravel to within 2 feet of the ground surface. Where the
      area between the wall and the excavation exceeds 18 inches, the gravel must be vibrated
      or wheel-rolled, and tested for compaction. The upper 2 feet of backfill above the gravel
      should consist of a compacted fill blanket to the surface. Retaining wall backfill should be
      capped with a paved surface drain or a concrete slab.


      TEMPORARY EXCAVATIONS


      Temporary excavations will be required to construct the proposed retaining walls. The
      excavations could be up to 15 feet in height and will expose fill over alluvium. Where not
      surcharged by existing footings or structures, the fill and alluvium are capable of maintaining
      vertical excavations up to 5 feet high. Where vertical excavations in the fill and alluvium
      exceed 5 feet in height, the upper portion should be trimmed to 1:1 (45 degrees).


      It should be noted that regardless of stability, excavations that remove lateral support from
      property lines or existing structures are not allowed by the Code. The following section from
      Chapter 33 of the Building Code governs temporary excavations:




145 N. Sierra Madre Blvd., Suite #1 • Pasadena • California • 91107 • Phone: 626-844-6641/Fax: 626-604-0394


                                                                                               1035
   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1037 of 1236 Page
                                     ID #:5901

      July 19, 2016
      IC 16087-I
      Page 15

      3307.3 Temporary excavations and shoring.

       3307.3.1 General. Excavations shall not remove the lateral support from a public way, from
      an adjacent property or from an existing structure. For the purpose of this section, the
      lateral support shall be considered to have been removed when any of the following
      conditions exist:

     1.          The excavation exposes any adverse geological formations, which would affect
     the lateral support of a public way or an adjacent structure.

     2.         The excavation extends below a plane extending downward at an angle of 45
     degrees from the edge of the public way or an adjacent property.

               Exception: Normal footing excavations not exceeding two feet in depth will not
     be construed as removing lateral support.

     3.         The excavation extends below a plane extending downward at an angle of 45
     degrees from the bottom of an existing structure.

      Vertical excavations removing lateral or vertical support from existing foundations or
      property lines will require the use of temporary shoring.


      Shoring


      Temporary shoring should be designed for an equivalent fluid pressure of 30 pounds per
      cubic foot per the enclosed calculations. Braced or retrained shoring may be designed for
      a trapezoidal distribution of pressure. The pressure on restrained shoring may be assumed
      to be 22H, where H is the height of the shoring in feet.


      Shoring that is surcharged by traffic and/or structural loads, such as from construction
      equipment, should be designed to withstand the surcharge. For traffic within 10 feet of
      shoring, the recommended traffic surcharge is 100 psf, distributed evenly over the upper
      10 feet of shoring. Irvine Geotechnical would be happy to assist the shoring engineer in
      evaluating the surcharge pressure and the point of application from concentrated structural
      loads.

145 N. Sierra Madre Blvd., Suite #1 • Pasadena • California • 91107 • Phone: 626-844-6641/Fax: 626-604-0394


                                                                                               1036
   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1038 of 1236 Page
                                     ID #:5902

      July 19, 2016
      IC 16087-I
      Page 16


      Shoring may consist of cast-in-place concrete piles with wood lagging. Shoring piles should
      be a minimum of 12 inches in diameter and a minimum of 8 feet into alluvium below the
      base of the excavation. Piles may be assumed fixed 3 feet into alluvium below the base
      of the excavation. For the vertical forces, piles may be designed for a skin friction of 300
      pounds per square foot for that portion of pile in contact with the alluvium. Soldier piles
      should be spaced a maximum of 10 feet on center.


      The friction value is for the total of dead and frequently applied live loads and may be
      increased by one third for short duration loading, which includes the effects of wind or
      seismic forces. Resistance to lateral loading may be provided by passive earth pressure
      within the alluvium below the base of the excavation.


      Passive earth pressure may be computed as an equivalent fluid having a density of 300
      pounds per cubic foot. The maximum allowable earth pressure is 4,000 pounds per square
      foot. For design of isolated piles, the allowable passive and maximum earth pressures may
      be increased by 100 percent. Piles spaced more than 2½ pile diameters on center may be
      considered isolated.


      Lagging


      Due to the sandy nature of the alluvium, lagging will be required between piles. Due to
      arching in the soils, the pressure on the lagging will be less that on the shoring piles. It is
      recommended that the lagging be designed for the full design pressure but be limited to a
      maximum of 300 pounds per square foot. The void between the lagging and the back-cut
      should be slurry-filled and observed by a representative of the geotechnical engineer.




145 N. Sierra Madre Blvd., Suite #1 • Pasadena • California • 91107 • Phone: 626-844-6641/Fax: 626-604-0394


                                                                                               1037
   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1039 of 1236 Page
                                     ID #:5903

      July 19, 2016
      IC 16087-I
      Page 17

      Earth Anchors


      Earth anchors (tie backs) may be employed to assist the shoring system. Pressure grouted
      anchors are recommended. The active wedge angle behind shoring is assumed to be a 30-
      degree plane (measured from the vertical). The bonded length of earth anchors should
      extend at least 10 feet beyond the active wedge. For preliminary design, a bond friction
      between the anchors and the soil beyond the active wedge of 400 psf and 1,500 psf may
      be assumed for gravity-cast and post-grouted anchors, respectively.


      Testing of a percentage of the initial and representative anchors to 200 percent of the
      design is recommended to verify the assumptions. The remaining anchors should be tested
      to at least 150 percent of design. The installation and testing should conform to the
      recommendations of the shoring engineer and City of Los Angeles Guidelines. The testing
      should also be observed by a representative of the geotechnical engineer. Failure or
      excessive movement of anchors may require longer bond length, additional post-grouting or
      additional anchors.


      Dead Men - Raker Foundations


      A bearing value of 4,000 psf may be assumed for dead men footings. A coefficient of
      sliding friction of 0.35 may be assumed along the base of the footing. Passive pressure
      may be assumed to be 300 pcf.


      Deflection Monitoring


      Prior to construction and excavation for the project, it is recommended that the existing
      conditions along the property lines be documented and surveyed. Documentation should
      include photographs and descriptions of the offsite structures and conditions. Survey
      monuments should be affixed to representative structures and to points along the property

145 N. Sierra Madre Blvd., Suite #1 • Pasadena • California • 91107 • Phone: 626-844-6641/Fax: 626-604-0394


                                                                                               1038
   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1040 of 1236 Page
                                     ID #:5904

      July 19, 2016
      IC 16087-I
      Page 18

      line and offsite. The survey points should be measured prior to construction to form a
      baseline for determining settlement and/or deformation. Upon installation of the shoring
      system, survey monuments should be affixed to the tops of representative piles so that
      deflection can be measured.


      Some deflection is expected for a well designed and constructed cantilevered shoring
      system. Where offsite structures and the public right-of-way are located more than 15 feet
      of the shored excavation, it is recommended that deflection be limited to 1 inch. Where
      offsite structures and the public right-of-way are located within 15 feet of the shored
      excavation, it is recommended that the deflection be limited to ½ inch or less.


      The shored excavations and offsite structures should be visually inspected everyday. Survey
      monuments should be measured weekly during the excavating and lagging processes. The
      frequency of surveying may be increased to every two weeks once the shoring system is
      installed and the building is under construction. Should the surveys reveal offsite
      deformation or excessive deflection of the shoring system, the shoring engineer and
      geotechnical engineer should be notified. Excessive deflection may require additional
      anchors and/or internal bracing to restrain the shoring system.


      A representative of the geotechnical engineer should be present during grading to see
      temporary slopes. All excavations should be stabilized within 30 days of initial excavation.
      Water should not be allowed to pond on top of the excavations nor to flow toward them. No
      vehicular surcharge should be allowed within three feet of the top of the cut.


      Excavation Characteristics


      The borings did not encounter hard, cemented bedrock or caving. Difficult drilling and
      excavating conditions are not anticipated for the project.



145 N. Sierra Madre Blvd., Suite #1 • Pasadena • California • 91107 • Phone: 626-844-6641/Fax: 626-604-0394


                                                                                               1039
   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1041 of 1236 Page
                                     ID #:5905

      July 19, 2016
      IC 16087-I
      Page 19

      CORROSION


      The pH of the soils is near neutral and not a factor in corrosion. The chloride content is low
      and not a factor in design. The sulfate content is negligible and not a factor in concrete
      design. The resistivity indicates that the soils are corrosive to ferrous metals.


      FLOOR SLABS & CONCRETE DECKING


      Concrete slabs and decking should be cast over firm alluvium or approved compacted fill.
      The undisturbed natural soils will provide adequate support to the lower level floor slab. Any
      large cobbles that are encountered at the planned subterranean level should be removed
      and replaced with finer compacted material to obtain a level subgrade. To provide uniform
      slab support, the soils required to backfill voids should be compacted to at least 95
      percent. Construction activities and prolonged exposure to the environment can cause
      deterioration of prepared subgrades. Therefore, we recommend that appropriate tests be
      conducted on the final subgrade soils immediately prior to slab on grade construction to
      determine their condition and requirements for any remedial grading.


      Slabs within the building should be at least 5 inches thick and reinforced with a minimum
      of #4 bars on 16 inch centers, each way. Exterior slabs and sidewalks should be at least
      4 inches thick and reinforced with a minimum of #4 bars on 16 inch centers, each way


      Care should be taken to cast the reinforcement near the center of the slab. Slabs which will
      be provided with a floor covering should be protected by a polyethylene plastic vapor barrier.
      The barrier should be covered with a thin layer of sand, about two inches, to prevent
      punctures and aid in the concrete cure.


      Slabs which will be provided with a moisture-sensitive floor covering should be designed to
      resist moisture in conformance with ACI 302.2R-06 (Guide for Concrete Slabs that Receive

145 N. Sierra Madre Blvd., Suite #1 • Pasadena • California • 91107 • Phone: 626-844-6641/Fax: 626-604-0394


                                                                                               1040
   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1042 of 1236 Page
                                     ID #:5906

      July 19, 2016
      IC 16087-I
      Page 20

      Moisture-Sensitive Flooring Material). Specifications for under-slab vapor retarder/barrier
      are typically the responsibility of the architect or flooring specialist. We would be happy to
      assist the architect and/or flooring specialist on their specifications for moisture protection
      of slabs that are to receive moisture sensitive coverings.


      Many agencies require floor slabs be constructed in conformance with the Green Building
      Code that requires slabs be poured directly on top of the vapor barrier, which is to be
      underlain by four inches of gravel. Since the vapor barrier is to be placed on the gravel, it
      is important to exercise care to prevent damaging the moisture barrier during construction.
      From a geotechnical engineering standpoint, a vapor barrier may be placed over 4 inches
      of gravel, provided that the vapor barrier is of sufficient strength to resist punctures and
      tearing. If plastic sheeting is used, this may require a greater than 10 mil thickness.
      Bentonitic barriers such as Miraclay or Volclay may also be used as long as they conform
      to the minimum requirements of durability, strength and waterproofing. Vapor barriers
      should conform to ASTM E 1745 and ACI 302.2R-06 (Guide for Concrete Slabs that Receive
      Moisture-Sensitive Flooring Materials).


      Decking that caps a retaining wall should be provided with a flexible joint to allow for the
      normal one to two percent deflection of the retaining wall. Decking that does not cap a
      retaining wall should not be tied to the wall. The space between the wall and the deck will
      require periodic caulking to prevent moisture intrusion into the retaining wall backfill.


      It should be noted that cracking of concrete floor slabs is very common during curing. The
      cracking occurs because concrete shrinks as it dries. Crack control joints which are
      commonly used in exterior decking to control such cracking are normally not used in interior
      slabs. The reinforcement recommended above is intended to reduce cracking and its proper
      placement is critical to the slab*s performance. The minor shrinkage cracks which often
      form in interior slabs generally do not present a problem when carpeting, linoleum, or wood
      floor coverings are used. The slab cracks can, however, lead to surface cracks in brittle floor

145 N. Sierra Madre Blvd., Suite #1 • Pasadena • California • 91107 • Phone: 626-844-6641/Fax: 626-604-0394


                                                                                               1041
   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1043 of 1236 Page
                                     ID #:5907

      July 19, 2016
      IC 16087-I
      Page 21

      coverings such as ceramic tile. A mortar bed or slip sheet is recommended between the
      slab and tile to limit, the potential for cracking.


      Slabs should be protected with a polyethylene plastic vapor barrier placed beneath the slab.
      This barrier is intended to prevent the upward migration of moisture from the subgrade soils
      through the porous concrete slab. It should be noted that vapor barriers are penetrated by
      any number of elements including water lines, drain lines, and footings. These barriers are
      therefore not completely watertight. It is recommended that a surface seal be placed on
      slabs which will receive a wood floor. The floor installer should be consulted regarding an
      adequate product.


      DRAINAGE


      Control of site drainage is important for the performance of the proposed project. Pad and
      roof drainage should be collected and transferred to the street or approved location in non-
      erosive drainage devices. Drainage should not be allowed to pond on the pad or against
      any foundation or retaining wall. Planters located within retaining wall backfill should be
      sealed to prevent moisture intrusion into the backfill. Drainage control devices require
      periodic cleaning, testing and maintenance to remain effective.


      Infiltration


      The proposed building will likely have a basement that will extend to the property
      boundaries. Thus, the near surface were not tested for infiltration. Also, groundwater was
      encountered at 32 feet and infiltration is prohibited within 10 feet of the groundwater
      surface. Dry wells may be feasible to infiltrate into the sandy and gravelly soils between 10
      feet below the foundation level and a depth of 22 feet.




145 N. Sierra Madre Blvd., Suite #1 • Pasadena • California • 91107 • Phone: 626-844-6641/Fax: 626-604-0394


                                                                                               1042
   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1044 of 1236 Page
                                     ID #:5908

      July 19, 2016
      IC 16087-I
      Page 22

      Tests were performed within Boring 3 at a depth of 20 feet. The raw infiltration rates range
      from 13 in./hr. to 16 in./hr. The raw infiltration rates were adjusted for the circular boring
      (Rf factor) and a safety factor of 2 was applied. The saturated design infiltration rate (Ksat)
      of the alluvial deposits between 15 and 22 feet is 1.0 in/hr.


      It is the opinion of Irvine Geotechnical that the site is suitable for storm water infiltration.
      The infiltration of storm water will not result in ground settlement that could affect
      structures, either on or adjacent to the site. The bearing soils consist of well-consolidated
      alluvium, which is not subject to hydro-collapse and consolidation. The infiltration of storm
      water will not result in soil saturation that could affect offsite retaining/basement
      structures. Setbacks from property lines and structures should conform to P/BC 2014-118,
      Guidelines for Storm Water Infiltration. The dry wells should be located at least 10 feet
      from property lines and at least 10 feet from foundations.


      WATERPROOFING


      Interior and exterior retaining walls are subject to moisture intrusion, seepage, and leakage
      and should be waterproofed.       Waterproofing paints, compounds, or sheeting can be
      effective if properly installed. Equally important is the use of a subdrain that daylights to
      the atmosphere. The subdrain should be covered with ¾ inch crushed gravel to help the
      collection of water. Yard areas above the wall should be sealed or properly drained to
      prevent moisture contact with the wall or saturation of wall backfill.


      PLAN REVIEW


      Formal plans ready for submittal to the Building Department should be reviewed by Irvine
      Geotechnical. Any change in scope of the project may require additional work.




145 N. Sierra Madre Blvd., Suite #1 • Pasadena • California • 91107 • Phone: 626-844-6641/Fax: 626-604-0394


                                                                                                1043
   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1045 of 1236 Page
                                     ID #:5909

      July 19, 2016
      IC 16087-I
      Page 23

      SITE OBSERVATIONS DURING CONSTRUCTION


      Please advise Irvine Geotechnical at least 24 hours prior to any required site visit. The
      agency approved plans and permits should be at the jobsite and available to our
      representative. The project consultant will perform the observation and post a notice at the
      jobsite of his visit and findings. This notice should be given to the agency inspector.


      During construction, a number of reviews by this office are recommended to verify site
      geotechnical conditions and conformance with the intent of the recommendations for
      construction. Although not all possible geotechnical observation and testing services are
      required by the reviewing agency, the more site reviews requested, the lower the risk of
      future problems. It is recommended that all grading, foundation, and drainage excavations
      be seen by a representative of the geotechnical engineer PRIOR to placing fill, forms, pipe,
      concrete, or steel. Any fill which is placed should be approved, tested, and verified if used
      for engineering purposes. Temporary excavations should be observed by a representative
      of the Geotechnical Engineer.


      The following site reviews are advised or required. Should the observations reveal any
      unforeseen hazards, the engineer will recommend treatment.
             Pre-construction meeting                                          Advised
             Temporary excavations                                             Required
             Shoring pile and lagging installation                             Required
             Bottom excavation for removals                                    Required
             Subdrains                                                         Required
             Compaction of fill                                                Required
             Foundation excavations                                            Required
             Slab subgrade moisture barrier membrane                           Advised
             Slab subgrade rock placement                                      Advised
             Slab steel placement                                              Advised
             Subdrain and rock placement behind retaining walls                Required
             Compaction of retaining wall backfill                             Required
             Compaction of utility trench backfill                             Advised



145 N. Sierra Madre Blvd., Suite #1 • Pasadena • California • 91107 • Phone: 626-844-6641/Fax: 626-604-0394


                                                                                               1044
   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1046 of 1236 Page
                                     ID #:5910

      July 19, 2016
      IC 16087-I
      Page 24

      Irvine Geotechnical requires at least a 24 hour notice prior to any required site visits. The
      approved plans and building/grading permits should be on the job and available to the
      project consultant.


      FINAL INSPECTION


      Many projects are required by the agency to have final geologic and soils engineering
      reports upon completion of the grading.


      CONSTRUCTION SITE MAINTENANCE


      It is the responsibility of the contractor to maintain a safe construction site.         When
      excavations exist on a site, the area should be fenced and warning signs posted. All pile
      excavations must be properly covered and secured. Soil generated by foundation and
      subgrade excavations should be either removed from the site or properly placed as a
      certified compacted fill. Soil must not be spilled over any descending slope. Workers
      should not be allowed to enter any unshored trench excavations over five feet deep.

      GENERAL CONDITIONS

      This report and the exploration are subject to the following NOTICE. Please read the NOTICE
      carefully, it limits our liability.




145 N. Sierra Madre Blvd., Suite #1 • Pasadena • California • 91107 • Phone: 626-844-6641/Fax: 626-604-0394


                                                                                               1045
   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1047 of 1236 Page
                                     ID #:5911

      July 19, 2016
      IC 16087-I
      Page 25

      NOTICE

      In the event of any changes in the design or location of any structure, as outlined in this
      report, the conclusions and recommendations contained herein may not be considered valid
      unless the changes are reviewed by us and the conclusions and recommendations are
      modified or reaffirmed after such review.

      The subsurface conditions and excavation characteristics described herein have been
      projected from excavations on the site as indicated and should in no way be construed to
      reflect any variations that may occur between these excavations or that may result from
      changes in subsurface conditions.

      Fluctuations in the level of groundwater may occur due to variations in rainfall, temperature,
      irrigation, and other factors not evident at the time of the measurements reported herein.
      Fluctuations also may occur across the site. High groundwater levels can be extremely
      hazardous. Saturation of earth materials can cause subsidence or slippage of the site.

      If conditions encountered during construction appear to differ from those disclosed herein,
      notify us immediately so we may consider the need for modifications. Compliance with the
      design concepts, specifications or recommendations during construction requires the review
      of the geotechnical engineer during the course of construction.

      THE EXPLORATION WAS PERFORMED ONLY ON A PORTION OF THE SITE, AND CANNOT BE
      CONSIDERED AS INDICATIVE OF THE PORTIONS OF THE SITE NOT EXPLORED.

      This report is issued and made for the sole use and benefit of the client, is not transferable
      and is as of the exploration date. Any liability in connection herewith shall not exceed the
      fee for the exploration. No warranty, expressed or implied, is made or intended in
      connection with the above exploration or by the furnishing of this report or by any other oral
      or written statement.

      THIS REPORT WAS PREPARED ON THE BASIS OF THE PRELIMINARY DEVELOPMENT PLAN
      OR CONCEPT FURNISHED. FINAL PLANS SHOULD BE REVIEWED BY THIS OFFICE AS
      ADDITIONAL GEOTECHNICAL WORK MAY BE REQUIRED.




145 N. Sierra Madre Blvd., Suite #1 • Pasadena • California • 91107 • Phone: 626-844-6641/Fax: 626-604-0394


                                                                                               1046
   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1048 of 1236 Page
                                     ID #:5912

      July 19, 2016
      IC 16087-I
      Page 26


      Irvine Geotechnical appreciates the opportunity to provide our service on this project. Any
      questions concerning the data or interpretation of this report should be directed to the
      undersigned.


      Respectfully submitted,
      Irvine Geotechnical, Inc.



      Jon A. Irvine
      E.G. 1691/G.E. 2891
      \\IGPAFC2\Final\ICprojects\IC16087 RBM Motor\IC16087 RBM MOTOR Report.wpd


      Enc:    Appendix I - Laboratory Testing by Soil Labworks
                      Moisture-Density Relationship (Plate A)
                      Shear Test Diagrams (Plates B-1 through B-3)
              Consolidation Diagram (Plate C-1)
              Vicinity Map
              Regional Geologic Map
              Log of Borings (6 Pages)
              Calculation Sheets (2)
              Site Plan

      xc:     (7)      Addressee



      STATEMENT OF RESPONSIBILITY - SOIL TESTING BY SOIL LABWORKS, LLC

      Laboratory testing by Soil Labworks, LLC was performed under the supervision of the
      undersigned engineer. Irvine Geotechnical and Jon A. Irvine has reviewed referenced
      laboratory testing report dated July 11, 2016 and the results appear to be reasonable for
      this area of Los Angeles. Irvine Geotechnical and the undersigned engineer concurs with
      the findings of Soil Labworks, LLC and accepts professional responsibility for utilizing the
      data.




145 N. Sierra Madre Blvd., Suite #1 • Pasadena • California • 91107 • Phone: 626-844-6641/Fax: 626-604-0394


                                                                                               1047
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1049 of 1236 Page
                                  ID #:5913




                                                                       1048
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1050 of 1236 Page
                                  ID #:5914




                                                                       1049
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1051 of 1236 Page
                                  ID #:5915




                                                                       1050
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1052 of 1236 Page
                                  ID #:5916




                                                                       1051
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1053 of 1236 Page
                                  ID #:5917




                                                                       1052
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1054 of 1236 Page
                                  ID #:5918




                                                                       1053
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1055 of 1236 Page
                                  ID #:5919




                                                                       1054
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1056 of 1236 Page
                                  ID #:5920




                                                                       1055
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1057 of 1236 Page
                                  ID #:5921




                                                                       1056
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1058 of 1236 Page
                                  ID #:5922




                                                                      1057
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1059 of 1236 Page
                                  ID #:5923




                                                                      1058
                Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1060 of 1236 Page
                                                  ID #:5924
                                                       TOPO! map printed on 07/19/16 from "IRVINE.tpo"
                 118.43333° W                             118.41667° W               118.40000° W        WGS84 118.38333° W
34.05000° N




                                                                                                                                  34.05000° N
34.03333° N




                                                                                                                                  34.03333° N
34.01667° N




                                                                                                                                  34.01667° N




              Map
              Map created
                  created with
                          with TTOPO!®
                                 OPO!® ©2007
                                       ©2007 National
                                             National Geographic
                                                      Geographic
                 118.43333° W                             118.41667° W               118.40000° W        WGS84 118.38333° W
                                                                                                                       TN MN
                                                                                                                          12°

                                                                                                                       07/19/16

                                                                                                                  1059
      Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1061 of 1236 Page
                                        ID #:5925

                                                           REGIONAL GEOLOGIC MAP
                                                      IC:          16087       CONSULT:            JAI
                                                      CLIENT       RBM MOTOR
                                                      SCALE:       1" = 1,000'


REFERENCE: Geologic Maps of the Santa Monica Mountains and Vicinity, CD Compilation T.W. Dibblee, 2001




                              SUBJECT PROPERTY




                                                                                                   N

                                                                                                   1060
                                                         Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1062 of 1236 Page
                                                                                           ID #:5926
                                                                                                                       PSH Deaggregation on NEHRP D soil
                                 16
                                                                                                                       RBM_MOTOR 118.407o W, 34.025 N.
                                                                                                                       Peak Horiz. Ground Accel.>=0.7425 g
                                                                                                                       Ann. Exceedance Rate .410E-03. Mean Return Time 2475 years
                                                                                                                       Mean (R,M,ε0) 8.2 km, 6.77, 1.21
                                                                                                                       Modal (R,M,ε0) = 6.0 km, 6.59, 1.26 (from peak R,M bin)
                                 12




                                                                                                                       Modal (R,M,ε*) = 6.0 km, 6.59, 1 to 2 sigma (from peak R,M,ε bin)
      % Contribution to Hazard




                                                                                                                       Binning: DeltaR 10. km, deltaM=0.2, Deltaε=1.0
                                 8




                                                                                                      0
                                                                                       8.
                                                                                     0
                                                                             7.
                                                                             5



                                                                                                                10
                                                                    M
                                                                  A
                                 4




                                                                        7.
                                                                   G
                                                              N

                                                                       0
                                                             IT
                                                         U
                                                         D
                                                     E

                                                             6.
                                                    (M

                                                             5




                                                                                                                                 20
                                                w
                                               )
                                                    6.




                                                                                                                                                  m)
                                                0




                                                                                                                                                     (k
                                                                                                                                                          cd
                                          5.




                                                                                                                                                  30                ,R
                                          5




                                                                                                                                                                nce
                                                                                                                                                            ista
                                     5.




                                                                                                                                                                      D
                                 0




                                                                                                                                                                              t
                                                                                                                                                                          ses
                                 0                                                                                                                                   40           Clo


                                               10                                                                                                                                             50

                                                                   20                                                                                                                                               60
                                      Prob. SA, PGA
                                                                                3
                                      <median(R,M)                >median Closes 0                                                                                                                                                    70
                                                                                 tD
                                                                                   ista




                                                                                                                                                                                                                                 0
                                                                                          nce
                                          ε0 < -2                       0 < ε0 < 0.5




                                                                                                                                                                                                                               8.
                                                                                             ,   Rc   40
                                                                                                   d (k




                                                                                                                                                                                                                         5
                                                                                                                                                                                                                      7.
                                                                                                       m)
                                          -2 < ε0 < -1                  0.5 < ε0 < 1




                                                                                                                                                                                                             0
                                                                                                                  50




                                                                                                                                                                                                           7.
                                                                                                                                                                                                                    )
                                                                                                                                                                                                                  w
                                                                                                                                                                                                               (M
                                                                                                                                                                                                 5

                                                                                                                                                                                                           E
                                          -1 < ε0 <-0.5                 1 < ε0 < 2




                                                                                                                                                                                               6.

                                                                                                                                                                                                           D
                                                                                                                                                                                                       U
                                                                                                                                                                                                      IT
                                                                                                                                                                                                   N
                                                                                                                                   60




                                                                                                                                                                                          0

                                                                                                                                                                                                  G
                                                                                                                                                                                        6.

                                                                                                                                                                                               A
                                                                                                                                                                                              M
                                          -0.5 < ε0 < 0                 2 < ε0 < 3        200910 UPDATE

                                                                                                                                                                           5
                                                                                                                                                                         5.
                                                                                                                                                    70
                                                                                                                                                                 0
                                                                                                                                                               5.




GMT             2016 Jul 19 14:52:40                 Distance (R), magnitude (M), epsilon (E0,E) deaggregation for a site on soil with average vs= 300. m/s top 30 m. USGS CGHT PSHA2008 UPDATE                Bins with lt 0.05% contrib. omitted

                                                                                                                                                                                                                                    1061
                                                         Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1063 of 1236 Page
                                                                                           ID #:5927
                                                                                                                      PSH Deaggregation on NEHRP D soil
                                 12
                                                                                                                      RBM_MOTOR 118.407o W, 34.025 N.
                                                                                                                      Peak Horiz. Ground Accel.>=0.4432 g
                                                                                                                      Ann. Exceedance Rate .211E-02. Mean Return Time 475 years
                                                                                                                      Mean (R,M,ε0) 13.6 km, 6.70, 0.74
                                                                                                                      Modal (R,M,ε0) = 6.1 km, 6.59, 0.40 (from peak R,M bin)
                                                                                                                      Modal (R,M,ε*) = 6.1 km, 6.60, 0 to 1 sigma (from peak R,M,ε bin)
      % Contribution to Hazard




                                                                                                                      Binning: DeltaR 10. km, deltaM=0.2, Deltaε=1.0
                                 8




                                                                                                 0
                                                                                       8.
                                                                                     0
                                 4




                                                                              7.


                                                                                                            10
                                                                             5
                                                                    M
                                                                  A

                                                                        7.
                                                                   G
                                                              N

                                                                       0
                                                             IT




                                                                                                                          20
                                                         U
                                                         D
                                                     E

                                                             6.
                                                    (M

                                                             5
                                                w
                                                )




                                                                                                                                       30
                                                    6.
                                                0




                                                                                                                                                                    )
                                                                                                                                                                (km
                                                                                                                                                             cd
                                          5.




                                                                                                                                                            R
                                          5




                                                                                                                                                          ,     40
                                                                                                                                                       nce
                                                                                                                                                   ista
                                     5.




                                                                                                                                                                     tD
                                 0




                                                                                                                                                                  ses 50
                                 0                                                                                                                                           Clo

                                           10                                                                                                                                      60

                                                         20                                                                                                                                      70

                                      Prob. SA, PGA                     30                                                                                                                                          80
                                                                         C
                                      <median(R,M)                >median loses 40                                                                                                                                               90
                                                                               tD
                                                                                  ista




                                                                                                                                                                                                                             0
                                                                                       nce
                                          ε0 < -2                       0 < ε0 < 0.5        , R 50




                                                                                                                                                                                                                           8.
                                                                                               cd




                                                                                                                                                                                                                    5
                                                                                                  (km




                                                                                                                                                                                                                  7.
                                                                                                     )       60
                                          -2 < ε0 < -1                  0.5 < ε0 < 1




                                                                                                                                                                                                        0
                                                                                                                                                                                                      7.
                                                                                                                                                                                                                )
                                                                                                                                                                                                              w
                                                                                                                                                                                                           (M
                                                                                                                          70




                                                                                                                                                                                           5

                                                                                                                                                                                                      E
                                          -1 < ε0 <-0.5                 1 < ε0 < 2




                                                                                                                                                                                         6.

                                                                                                                                                                                                      D
                                                                                                                                                                                                  U
                                                                                                                                                                                                 IT
                                                                                                                                                                                             N
                                                                                                                                                                                     0

                                                                                                                                                                                             G
                                                                                                                                                                                   6.

                                                                                                                                                                                         A
                                                                                                                                       80




                                                                                                                                                                                         M
                                          -0.5 < ε0 < 0                 2 < ε0 < 3       200910 UPDATE


                                                                                                                                                                         5
                                                                                                                                                                        5.
                                                                                                                                                     90
                                                                                                                                                               0
                                                                                                                                                             5.




GMT             2016 Jul 19 14:53:31                 Distance (R), magnitude (M), epsilon (E0,E) deaggregation for a site on soil with average vs= 300. m/s top 30 m. USGS CGHT PSHA2008 UPDATE           Bins with lt 0.05% contrib. omitted

                                                                                                                                                                                                                               1062
         Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1064 of 1236 Page
                                           ID #:5928

                                                                                                 LOG OF BORING
                                                                            PROJECT                IC16087     RBM of CALIFORNIA
                                                                            DRILL DATE             7/30/2016
                                                                            LOG DATE               7/30/2016
                                                                            LOGGED BY              PT
                                                                            DRILL TYPE             HOLLOW-STEM
                                                                            DIAMETER               8"
 SURFACE ELEVATION                           100 feet
 DRILLING CONTRACTOR                         Choice Drilling
 SURFACE CONDITIONS                          Asphalt (5", no base) Parking lot near south west driveway entrance
                                                                           BORING 1                                                         Page 1 of 2
                                                       Saturation
                     Blows per




                                                                            Elevation
                                 Moisture


                                            Dry Unit
Sample


         Sample




                                            Weight




                                                                    USCS
          Depth




                                                                                        Depth
                                                                    Code



                                                                              (feet)



                                                                                        (feet)
          (feet)
 Type




                                             (pcf)
                        foot



                                   (%)




                                                          (%)



                                                                                                                   Lithologic Description


                                                                            100.0         0      FILL: Silty Sand, brown, slightly moist, medium dense
                                                                    SM
                                                                            99.0          1

 R         2        6/17/25      10.3       126.8       90          SC      98.0          2      ALLUVIUM: Clayey Sand with some layers of Silty
                                                                                                 Sand, brown, very moist, dense
                                                                            97.0          3

                                                                    SM      96.0          4      more Sand, brown

 R         5       12/20/34      13.0       120.3       92          SC      95.0          5
                                                                                                 Clayey Sand, brown, slightly moist, dense, contains
                                                                            94.0          6      some coarse sand

                                                                            93.0          7

                                                                            92.0          8

                                                                            91.0          9      becomes Sandier, yellow brown

 R         10      11/24/36      14.5       118.9       98          SC      90.0         10      Clayey Sand, yellow brown, wet, dense to very
                                                                                                 dense, contains minor gravel
                                                                            89.0         11

                                                                            88.0         12

                                                                            87.0         13

                                                                            86.0         14      Gravelly Sand, yellow-brown, gravel up to 3/4"

 R         15      27/38/50-6"   5.1        119.0       35          SW      85.0         15
                                                                                                 Gravelly Coarse Sand, slightly moist, very dense,
                                                                            84.0         16      cobbles

                                                                            83.0         17

                                                                            82.0         18

                                                                            81.0         19

 R         20                                                       SW      80.0         20       No Sample recovery, Cobble on tip



                                                                                                                                            1063
     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1065 of 1236 Page
                                       ID #:5929


                                                                                                 LOG OF BORING
                                                                           PROJECT                IC16087    RBM of CALIFORNIA
                                                                           DRILL DATE             7/30/2016
                                                                           LOG DATE               7/30/2016
                                                                           LOGGED BY              PT
                                                                           DRILL TYPE             HOLLOW-STEM
                                                                  DIAMETER          8"
  SURFACE ELEVATION                         100 feet
  DRILLING CONTRACTOR                       Choice Drilling
  SURFACE CONDITIONS                        Asphalt (5", no base) Parking lot near south west driveway entrance
                                                                          BORING 1                                                        Page 2 of 2
                                                      Saturation
                    Blows per




                                                                            Elevation
                                Moisture


                                           Dry Unit
Sample

         Sample




                                           Weight




                                                                   USCS
          Depth




                                                                                        Depth
                                                                   Code



                                                                              (feet)
          (feet)




                                                                                        (feet)
 Type




                                            (pcf)
                       foot




                                                         (%)
                                  (%)




                                                                                                                 Lithologic Description


 R         20      30/50-5"                                        SW      80.0          20       No Sample recovery, Cobble on tip

                                                                           79.0          21

                                                                           78.0          22

                                                                           77.0          23

                                                                           76.0          24

 R         25       50-3"                                          SW      75.0          25       No Sample recovery, Cobble on tip

                                                                           74.0          26

                                                                           73.0          27      Gravel becomes smaller
                                                                           72.0          28

                                                                           71.0          29      No Sample recovery, Cobble on tip
 R         30       50-6"                                          SW      70.0          30
                                                                                                 END B1 @ 30': No Water; No Caving; Fill to 18
                                                                                                 inches




                                                                                                                                          1064
     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1066 of 1236 Page
                                       ID #:5930


                                                                                                  LOG OF BORING
                                                                            PROJECT                 IC16087     RBM of CALIFORNIA
                                                                            DRILL DATE              7/30/2016
                                                                            LOG DATE                7/30/2016
                                                                            LOGGED BY               PT
                                                                            DRILL TYPE              HOLLOW-STEM
                                                                    DIAMETER          8"
  SURFACE ELEVATION                          100 feet
  DRILLING CONTRACTOR                        Choice Drilling
  SURFACE CONDITIONS                         Asphalt (1.5"/ 5" base) Parking lot in north corner by palm trees
                                                                           BORING 2                                                            Page 1 of 2
                                                       Saturation
                     Blows per




                                                                             Elevation
                                 Moisture


                                            Dry Unit
Sample

         Sample




                                            Weight




                                                                    USCS
          Depth




                                                                                         Depth
                                                                    Code



                                                                               (feet)
          (feet)




                                                                                         (feet)
 Type




                                             (pcf)
                        foot




                                                          (%)
                                   (%)




                                                                                                                      Lithologic Description


                                                                    SM                            BASE: Gravelly Silty Sand, grey brown, dry,
                                                                            100.0          0

                                                                            99.0           1      Silty Sand, brown

 R         2       16/36/42      8.3        126.5       71          SM      98.0           2      ALLUVIUM: Silty Sand, yellow brown mottled, moist,
                                                                                                  dense, dense to very dense
                                                                            97.0           3

                                                                            96.0           4

 R         5       28/33/50-6"   9.7        121.7       72          SM      95.0           5

                                                                            94.0           6

                                                                            93.0           7
                                                                                                  Clayey Sand, brown, moist, dense, contains some
                                                                            92.0           8      coarse sand

                                                                            91.0           9

 R         10      12/38/50-4"   10.6       125.8       89          SC      90.0          10      Clayey Silty Sand, yellow brown, moist, dense,
                                                                                                  contains minor gravel
                                                                            89.0          11

                                                                            88.0          12

                                                                            87.0          13

                                                                            86.0          14

 R         15      24/32/50-6"   2.1        115.3       13          SW      85.0          15      Sand, medium to coarse grained, grey brown,
                                                                                                  slightly moist, very dense
                                                                            84.0          16

                                                                            83.0          17

                                                                            82.0          18

                                                                            81.0          19
                                                                                                   Gravelly Coarse Sand, yellow brown, slightly moist,
 R         20      33/50-4"      3.0        117.8       20          SW      80.0          20
                                                                                                   very dense



                                                                                                                                               1065
         Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1067 of 1236 Page
                                           ID #:5931


                                                                                                  LOG OF BORING
                                                                            PROJECT                 IC16087      RBM of CALIFORNIA
                                                                            DRILL DATE              7/30/2016
                                                                            LOG DATE                7/30/2016
                                                                            LOGGED BY               PT
                                                                            DRILL TYPE              HOLLOW-STEM
                                                                    DIAMETER          8"
  SURFACE ELEVATION                          100 feet
  DRILLING CONTRACTOR                        Choice Drilling
  SURFACE CONDITIONS                         Asphalt (1.5", 5" base) Parking lot in north corner by palms trees
                                                                           BORING 2                                                            Page 2 of 2
                                                       Saturation
                     Blows per




                                                                             Elevation
                                 Moisture


                                            Dry Unit
Sample

         Sample




                                            Weight




                                                                    USCS
          Depth




                                                                                         Depth
                                                                    Code



                                                                               (feet)
          (feet)




                                                                                         (feet)
 Type




                                             (pcf)
                        foot




                                                          (%)
                                   (%)




                                                                                                                      Lithologic Description


 R         20      33/50-4"      3.0        117.8       20          SW      80.0          20      Gravelly Coarse Sand, yellow brown, slightly moist,
                                                                                                  dense
                                                                            79.0          21

                                                                            78.0          22

                                                                            77.0          23      Gravelly Sand, Brown

                                                                            76.0          24
                                                                    SM
 R         25      15/29/40      23.5       100.9       98                  75.0          25      Silty Sand to Sandy Silt, mottled orange yellow brown,
                                                                                                  moist, very dense to very stiff
                                                                            74.0          26

                                                                            73.0          27

                                                                            72.0          28

                                                                            71.0          29
                                                                    SM
 R         30      23/34/50-4"   26.1        99.2      100                  70.0          30      Sandy Silt, dark grey, slightly moist, very stiff

                                                                                                  END B2 @30': No Water; No Caving; Fill to 18
                                                                                                  inches




                                                                                                                                                1066
         Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1068 of 1236 Page
                                           ID #:5932


                                                                                                  LOG OF BORING
                                                                            PROJECT                 IC16087     RBM of CALIFORNIA
                                                                            DRILL DATE              7/30/2016
                                                                            LOG DATE                7/30/2016
                                                                            LOGGED BY               PT
                                                                            DRILL TYPE              HOLLOW-STEM
                                                                    DIAMETER        8"
  SURFACE ELEVATION                          99 feet
  DRILLING CONTRACTOR                        Choice Drilling
  SURFACE CONDITIONS                         Parking lot near south driveway entrance
                                                                           BORING 3                                                          Page 1 of 2
                                                       Saturation
                     Blows per




                                                                             Elevation
                                 Moisture


                                            Dry Unit
Sample

         Sample




                                            Weight




                                                                    USCS
          Depth




                                                                                         Depth
                                                                    Code



                                                                               (feet)
          (feet)




                                                                                         (feet)
 Type




                                             (pcf)
                        foot




                                                          (%)
                                   (%)




                                                                                                                    Lithologic Description


                                                                            99.0           0      BASE: 3" ac/3" base
                                                                                                  FILL: Silty Sand, grey brown, slightly moist, medium
                                                                            98.0           1      dense,contains glass, wood, rock fragments and brick
                                                                                                  fragments
 R         2       16/24/30      8.5        127.0       74          SM      97.0           2

                                                                            96.0           3
                                                                                                   ALLUVIUM: Silty Sand, yellow brown mottled, moist,
                                                                            95.0           4       dense, dense to very dense

 R         5       17/29/50-6"   11.4       125.9       96          SM      94.0           5

                                                                            93.0           6

                                                                            92.0           7

                                                                            91.0           8

                                                                            90.0           9      Clayey Sand, mottled orange-brown, very moist,
                                                                                                  dense, contains minor gravel
 R         10      30/40/50-3"   13.3       125.0      100          SC      89.0          10

                                                                            88.0          11

                                                                            87.0          12

                                                                            86.0          13

                                                                            85.0          14      Gravelly Sand, yellow brown, gravel up to 3/4"

 R         15      20/40/50-3"   3.1        117.7       20          SW      84.0          15      fine to medium Sand, light grey yellow, slightly
                                                                                                  moist, dense, contains minor gravel
                                                                            83.0          16

                                                                            82.0          17

                                                                            81.0          18

                                                                            80.0          19      Gravelly Sand, yellow brown, very dense

 R         20        50-5"       3.7          NA        NA          SW      79.0          20      No Sample recovery, Cobble on tip



                                                                                                                                             1067
         Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1069 of 1236 Page
                                           ID #:5933


                                                                                                 LOG OF BORING
                                                                           PROJECT                IC16087      RBM of CALIFORNIA
                                                                           DRILL DATE             7/30/2016
                                                                           LOG DATE               7/30/2016
                                                                           LOGGED BY              PT
                                                                           DRILL TYPE             HOLLOW-STEM
                                                                   DIAMETER        8"
  SURFACE ELEVATION                         100 feet
  DRILLING CONTRACTOR                       Choice Drilling
  SURFACE CONDITIONS                        Parking lot near south driveway entrance
                                                                          BORING 3                                                          Page 2 of 2
                                                      Saturation
                    Blows per




                                                                            Elevation
                                Moisture


                                           Dry Unit
Sample

         Sample




                                           Weight




                                                                   USCS
          Depth




                                                                                        Depth
                                                                   Code



                                                                              (feet)
          (feet)




                                                                                        (feet)
 Type




                                            (pcf)
                       foot




                                                         (%)
                                  (%)




                                                                                                                   Lithologic Description


 R         20       50-5"       3.7          NA        NA          SW      80.0          20      No Sample recovery, Cobble on tip

                                                                           79.0          21

                                                                           78.0          22

                                                                           77.0          23

                                                                           76.0          24       Silty Sand to Sandy Silt, mottled grey-orange brown,
                                                                                                  moist, dense/stiff
 R         25      23/24/32     25.3        98.6       99          SM      75.0          25

                                                                           74.0          26

                                                                           73.0          27

                                                                           72.0          28

                                                                           71.0          29      Clayey Sand, yellow brown, slightly moist, very
                                                                                                 dense, contains minor gravel
 R         30      31/50-5"     18.7       108.8       96          SC      70.0          30

                                                                           69.0          31
                                                                                                                         Groundwater at 32'
                                                                           68.0          32
                                                                                                 Gravelly Sand, yellow brown, gravel up to 3/4"
                                                                           67.0          33

                                                                           66.0          34

 R         35      20/50-5"     20.0       115.6      100          SW      65.0          35
                                                                                                 END B3 @ 35': Water at 32'; No Caving; Fill to 2'




                                                                                                                                             1068
                                         Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1070 of 1236 Page
                                                                           ID #:5934




                        EXISTING
                        BUILDING                                        B2
                                                                                                        EXISTING BUILDING




                                                                                          AL
                                            Y
                                       L LE




                                                                                             LE
                                     A                         BASEMENT




                                                                                                Y
                                                               RETAINING
                                                                 WALLS




                                                                                         B3



                                                                              TYPICAL
        B1
                                                                              BUILDING
                                                                             FOOTPRINT




                                                                                                                                   LEGEND
MO
 TO




                              EXISTING BUILDING
                                                                                                                    B1       ---   NUMBER & LOCATION OF BORING
    R

             AV




                                                                    T
                                                                  EE
                                                                                                                                   SITE PLAN
                E




                                                               T R
               NU




                                                           S
                    E




                                                                                                                           PROJECT: IC16087 RBM - MOTOR
                                                       R
                                                     BO
                                                TA                                                                         CONSULTANT: JAI      SCALE: 1" = 20'
                                                                                                                                                                  1069
   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1071 of 1236 Page
                                     ID #:5935




      February 13, 2017
      IC 16087-I



      RBM of California, Inc.
      2999 Overland Avenue #203
      Los Angeles, California 90064



      Subject

      Addendum Geotechnical Engineering Exploration Report
      Proposed Mixed-use Retail/Apartment Building
      Lot 13, Block S, The Palms Tract/Lot 14, Block S, The Palms Tract
      10313 Tabor Street, 3568 & 3570 Motor Avenue/3558, 3560, & 3566 Motor Avenue
      Los Angeles, California



      References: Report by Irvine Geotechnical, Inc.:

             Geotechnical Engineering Exploration, Proposed Mixed-use Retail/Apartment
             Building, Lots 13 and 14, The Palms Tract, 3568 Motor Avenue, Los Angeles,
             California, dated July 19, 2016

                    City of Los Angeles Department of Building and Safety, Grading Division:

             Geology and Soils Report Correction Letter, Log #96213, dated January 18, 2017



      Dear Gentle Persons;

      Irvine Geotechnical has prepared this addendum report to provide additional geotechnical
      information and recommendations to the Grading Division for the design and construction
      of the proposed project. Responses to the four items of the Grading Division review letter
      are provided below. A copy of the January 18, 2017 Department review letter is appended
      to this report for reference.




145 N. Sierra Madre Blvd., Suite #1 • Pasadena • California • 91107 • Phone: 626-844-6641/Fax: 626-604-0394



                                                                                               1070
   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1072 of 1236 Page
                                     ID #:5936


      February 13, 2017
      IC 16087-I
      Page 2

      Item 1 -      According to the Address Section of BOE, the addresses and legal
      descriptions for the subject property are the same listed in the Department review letter.

      Item 2 -     It is acknowledged that there is a reduction in both lateral and axial pile
      capacities based on the spacing and/or the direction of loading. Deep foundations (piles)
      are not proposed to support the building.

      For piles in groups, the following reduction factors may be assumed for group action. The
      lateral resistance should be reduced by the factor.

                   LATERAL RESISTANCE REDUCTION FACTORS FOR PILE GROUPS
          Pile Spacing in Direction of Loading                US Army Corps/ASCE Group
                   D = Pile Diameter                             Reduction Factor (R)
                            8D                                             1.00
                            6D                                             0.56
                            4D                                             0.38
                            3D                                             0.33

      For piles in groups, the following reduction factors may be assumed for group action. The
      axial capacity should be reduced by the factor.

                       AXIAL CAPACITY REDUCTION FACTORS FOR PILE GROUPS
                      Pile Spacing
                                                                     Group Efficiency
                    D = Pile Diameter
                            3D                                             1.00
                            2D                                             0.55
                           1.5D                                            0.30

      Item 3 -       It is our understanding that building footprint and elevation of the basement
      level have not been determined and await zoning and planning approvals. As such, the
      infiltration demand and system have not been designed. At this time, onsite infiltration will
      be considered infeasible and no longer proposed. A supplemental report will be prepared
      and submitted to the Department should infiltration be desired and after the LID system has

145 N. Sierra Madre Blvd., Suite #1 • Pasadena • California • 91107 • Phone: 626-844-6641/Fax: 626-604-0394



                                                                                               1071
   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1073 of 1236 Page
                                     ID #:5937


      February 13, 2017
      IC 16087-I
      Page 3

      been designed. The supplemental report will conform to the requirements of P/BC 2014-
      118.

      Item 4 -         Item 4 will be addressed in a supplemental report should it be desired to
                       infiltrate into the onsite soils. As discussed above, onsite infiltration is now
                       considered infeasible and not proposed for this project.

      Irvine Geotechnical appreciates the opportunity to provide our service on this project. Any
      questions concerning the data or interpretation of this or the referenced report should be
      directed to the undersigned.


      Respectfully submitted,
      Irvine Geotechnical, Inc.



      Jon A. Irvine
      E.G. 1691/G.E. 2891
      \\IGPAFC2\Final\ICprojects\2016 Projects\IC16087 RBM Motor\IC16087 RBM MOTOR Addendum.wpd


      Enc:    Geology and Soils Report Correction Letter, Log #96213, dated January 18, 2017

      xc:     (3)      Addressee




145 N. Sierra Madre Blvd., Suite #1 • Pasadena • California • 91107 • Phone: 626-844-6641/Fax: 626-604-0394



                                                                                                  1072
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1074 of 1236 Page
                                  ID #:5938




                                                                       1073
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1075 of 1236 Page
                                  ID #:5939




                                                                       1074
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1076 of 1236 Page
                                  ID #:5940




                                                                       1075
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1077 of 1236 Page
                                  ID #:5941




                                                                       1076
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1078 of 1236 Page
                                  ID #:5942




                                                                       1077
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1079 of 1236 Page
                                  ID #:5943




                                                                       1078
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1080 of 1236 Page
                                  ID #:5944




                                                                       1079
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1081 of 1236 Page
                                  ID #:5945

                                        EXHIBIT 3

                  Technical Traffic Evaluation & LADOT Assessment Letter




      1465997.3


                                                                           1080
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1082 of 1236 Page
                                  ID #:5946
                                                                                Overland Traffic Consultants
                 Overland Traffic Consultants, Inc.                             952 Manhattan Beach Bl. #100
                                                                                Manhattan Beach, CA 90266
                                                                                Phone (310) 545-1235
                                                                                E-mail: liz@overlandtraffic.com

 May 1, 2017

 Mr. Clive Grawe
 Los Angeles Dept. of Transportation
 WLA Development Review
 7166 W Manchester Avenue
 Los Angeles, CA 90045

 RE:    Technical Traffic Evaluation for the Proposed Residential Project at 3558-3570
        Motor Avenue
 Dear Mr. Grawe,
 Overland Traffic Consultants has conducted a technical traffic evaluation for the proposed
 mixed-use project to include 49-unit residential apartment units and 1,800 of commercial
 space potentially improved as a restaurant. The development Project is located at 3558-
 3570 Motor Avenue in the City of Los Angeles. The Project has frontage along Motor
 Avenue and Tabor Avenue. The proposed Project will replace 3 existing commercial
 spaces including a 4,768-square foot market, 1,000 square foot laundry facility and 1,000
 square foot Zumba Dance Studio that was previously used as Palms Party Supply. A
 determination of the trip generation has been conducted based upon national standards,
 evaluation of potential traffic at two nearby intersections most likely to be impacted by the
 project, and evaluation of access & circulation indicates the following:

       Net Project Trip Generation: 179 daily trips with 30 AM Peak Hour and 2 PM Peak
        Hour trips;
       Motor Avenue and Palms Boulevard – no significant traffic impact;
       Motor Avenue and Tabor Avenue – no significant traffic impact;
       Vehicular access with one driveway off of Linwood Avenue, no significant traffic
        impact; and
       Temporary construction traffic impacts will be minimized through the following
        measures: A Traffic Control/Management Plan and Haul Route Plan will be
        submitted to the City for review and approval, work will be conducted on site to the
        extent possible with Street Services approval of any temporary lane closures
        (restricted to non-peak commute hours, deliveries of construction material will be
        coordinated, to the extent possible to non-peak travel periods, construction
        workers will be prohibited from parking on adjacent local streets and to the extent
        possible directed to park on-site.
 No significant traffic impacts are anticipated with this project. The details of this focused
 analysis is provided below and on the following pages.




   A Traffic Engineering and Transportation Planning Consulting Services Company
                                                                                                    1081
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1083 of 1236 Page
                                  ID #:5947
                 Overland Traffic Consultants, Inc.


  Letter to LADOT
  May 1, 2017
  Page 2
  Project Description & Generation
  The Project site at 3558-3570 Motor Avenue currently has a 4,768-square foot market,
  1,000 square foot Laundry facility and 1,000 square foot Zumba Dance Studio. The
  Dance Studio began their occupancy during August 2015. The commercial space was
  used by Palms Party Supplies between July 2013 and August 2015. The existing uses
  will be removed for the new Project. The site is located on the northwest corner of Motor
  Avenue and Tabor Avenue. The proposed Project will construct 49 apartment units and
  1,800 square feet of ground floor retail. The tenant of the commercial space has not yet
  been determined. However, the developer is seeking a restaurant operator for the space.
  The Project is required to provide 25 residential vehicle parking spaces but will provide 44
  parking spaces for the residents and their guests. The retail is required to provide 7
  vehicle parking spaces but 10 spaces will be provided. Bicycle parking will be provided
  to meet City of Los Angeles requirements with 49 long term spaces and 5 short term
  spaces for the residents and 2 long term and 2 short term spaces for the commercial
  component of the Project.
  Vehicular access will be from one two-way driveway off the north-south alley that runs
  parallel to Motor Avenue on the east side of the Project. There will be a ground floor and
  one level of subterranean parking provided. The Project site plan is provided in
  Attachment A.
  The location of the project is displayed on the aerial view and map and aerial view of the
  provided in Figure 1 and 2 on the following page.




  A Traffic Engineering and Transportation Planning Consulting Services Company
                                                                                           1082
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1084 of 1236 Page
                                  ID #:5948
                    Overland Traffic Consultants, Inc.


      Letter to LADOT
      May 1, 2017
      Page 3




      Figure 1: Project Location Area Map




                   Figure 2: Aerial of Project Site Area

      A Traffic Engineering and Transportation Planning Consulting Services Company
                                                                                  1083
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1085 of 1236 Page
                                  ID #:5949
                        Overland Traffic Consultants, Inc.


  Letter to LADOT
  May 1, 2017
  Page 4
  Project trip generation for the Project has been based upon industry standards of the
  Institute of Transportation Engineers (ITE) Trip Generation Manual 9th Edition for the daily
  and AM Peak Hour and based on the West Los Angeles Transportation Improvement
  Plan (TIMP) for the PM Peak Hour. The trip generation rates for apartments, market,
  restaurant and retail are shown below in Table 1.
                                             Table 1
                                 Project Trip Generation Rates
                                            ITE                  Daily      AM Peak Hour      PM Peak Hour*
      Description                          Code                 Traffic   Total In    Out    Total In   Out
      Apartment                              220                  6.65    0.51   20%   80%   0.49    65%   35%
      Market                                 850                102.24    3.4    62%   38%   10.34   51%   49%
      Other Retail**                         826                 44.32    1.33   60%   40%   9.60    44%   56%
      Specialty Retail**                     826                 44.32    1.33   60%   40%   5.00    44%   56%
      High Turnover Restaurant               932                127.15    10.81 55%    45%   12.92   60%   40%
      Rate is per unit for residential and per 1,000sf for all other
      * PM Rate is based on WLA TIMP, % in/out from ITE
      ** AM Rate based on SANDAG



  The ITE trip generation does not take into account the surrounding community amenities,
  including its proximity to major street. Many people may stop by the new restaurant and
  currently stop by the existing market on their way to or from a main destination point.
  These are not new vehicle trips to the roadway system and considered pass-by trips. A
  20% pass-by rate was applied to the proposed restaurant and 50% applied to the existing
  market. Typically, pass-by reductions are conservatively not considered at the adjacent
  study intersections because turning movements may be required to access the site.
  However, for this project, the existing credit for the market is higher than for the proposed
  restaurant. This reduces the net trip generation more than when the pass-by rates are
  applied. Therefore, the pass-by rates were retained for the adjacent study intersection.
  The Project site is within 1,700 to 2,000 feet from the Exposition light rail station at 10021
  National Boulevard. It is anticipated that some of the apartment residents, employees
  and patrons of the restaurant will make use of this community facility. However, in order
  to be conservative in the potential Project traffic impacts, no transit trip reduction was
  included in the study. The Project trip generation after credit for existing uses and pass-
  by reductions is provided in Table 2.



  A Traffic Engineering and Transportation Planning Consulting Services Company
                                                                                                                 1084
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1086 of 1236 Page
                                  ID #:5950
                 Overland Traffic Consultants, Inc.


  Letter to LADOT
  May 1, 2017
  Page 5

                                            Table 2
                                    Project Trip Generation
                                           Daily       AM Peak Hour       PM Peak Hour
  Description                Size          Traffic   Total In    Out    Total  In   Out

  Proposed Project
  Apartment                     49 units    326       25      5   20    24     16     8

  Restaurant                 1,800 sf       229       19    11    8     23     14     9
                 Pass-By      20%           (46)      (4)   (2)   (2)   (5)    (3)    (2)
       Subtotal Proposed                    510       40    14    26    42     27     15
  Existing to be Removed
  Market                     4,768 sf      487        16    10    6      49     25     24
                 Pass-By      50%          (244)      (8)   (5)   (3)   (24)   (12)   (12)
  Laundry Facility           1,000 sf       44        1       1   0     10     4      6
  Zumba Dance Studio/
  Palms Party Supply         1,000 sf        44        1      1   0     5      2      3
         Subtotal Existing                  331       10      7   3     40     19     21

  Net Project Trips (Proposed-Existing)     179       30      7   23     2     8      (6)

       NET Without pass-by                  (21)      26      4   22    (17)   (1)    (16)




  This level of trip generation indicates a need for a focused traffic analysis of nearby
  potentially impacted intersections according the Los Angeles Department of
  Transportation (LADOT) Traffic Study Guidelines, dated August 2014. The focused
  intersection analysis is provided in the following sections. The project trips were
  distributed to the study intersections. Figure 3 shows the current study intersection
  characteristics, project trip distribution and project trips at the study intersections.




  A Traffic Engineering and Transportation Planning Consulting Services Company
                                                                                          1085
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1087 of 1236 Page
                                  ID #:5951




                                                                       1086
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1088 of 1236 Page
                                  ID #:5952
                 Overland Traffic Consultants, Inc.



  Letter to LADOT
  May 1, 2017
  Page 7
  Operating Conditions at Intersections in the Area
  A Memorandum of Understanding was developed with LADOT to detail the focused
  analysis parameters and details. The approved MOU is attached (Attachment B). As per
  the MOU, traffic counts were conducted during the morning and afternoon peak hours a
  typical school day with no holidays or inclement weather. Morning peak counts from 7 to
  10 AM and evening peak counts from 3 to 6 PM were conducted at Motor Avenue and
  Palms Boulevard and at Motor Avenue and Tabor Avenue on March 29, 2017. These
  signalized intersections are those most likely to be significantly impacted by the Project
  related traffic.
  The traffic analysis at the signalized locations was conducted using the Critical Movement
  Analysis (CMA) process as required by LADOT. The existing intersection lane
  configurations and traffic controls were used to determine the existing, existing +
  project, future without project and future with project traffic conditions. The existing
  traffic volumes are provided on Figure 4. Attachment C provides the count data.
  The CMA procedure uses a ratio of the intersection’s full traffic volume to its capacity
  for rating an intersection’s congestion level. The highest combinations of conflicting
  traffic volume (V) at an intersection are divided by the intersection capacity value.
  Intersection capacity (C) represents the maximum volume of vehicles which has a
  reasonable expectation of passing through an intersection in one hour under typical
  traffic flow conditions.
  Once the volume-to-capacity ratio has been calculated, operating characteristics are
  assigned a level of service grade (A through F) to estimate the level of congestion
  and stability of the traffic flow. The term "Level of Service" (LOS) is used to describe
  the quality of traffic flow. Definitions of the LOS grades are shown in Table 3.




  A Traffic Engineering and Transportation Planning Consulting Services Company
                                                                                        1087
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1089 of 1236 Page
                                  ID #:5953




                                                                       1088
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1090 of 1236 Page
                                  ID #:5954
                 Overland Traffic Consultants, Inc.


 Letter to LADOT
 May 1, 2017
 Page 9

                                             Table 3
                   V/C Level of Service Definitions – Signalized Intersections
   Level of Service                           Definition                             Equivalent V/C

           A           EXCELLENT - Free flow conditions with low
                       traffic density.                                                 0.000 - 0.600

           B           VERY GOOD - A stable flow of traffic.                            0.601 - 0.700

           C           GOOD - Light congestion but stable, occasional
                       backups behind left-turning vehicles.                            0.701 - 0.800

           D           FAIR -_Approaching instability, drivers are
                       restricted in freely changing lanes. Vehicles                    0.801 - 0.900
                       may be required to wait through more than one
                       cycle.

           E           POOR - At or near capacity with some long
                       lines for left-turning vehicles. Blockage of                     0.901 - 1.000
                       intersection may occur if traffic signal does
                       not provide for protected turning movements.

           F           FAILURE - Jammed conditions with stoppages
                       of long duration and long queues.                                      > 1.000

 Significant traffic impacts are identified by LADOT as indicated in Table 4 below.


                                             Table 4
                      City of Los Angeles Significant Traffic Impact Criteria

                      LOS       Final V/C Value   Increase in V/C Value
                       C        0.701 - 0.800     + 0.040
                       D        0.801 - 0.900     + 0.020
                       E&F      > 0.901           + 0.010 or more

                       No significant impacts occur at LOS A or B because intersections operations are
                       good and can accommodate additional traffic growth.




 The existing traffic was evaluated with new traffic volume counts collected for this
 analysis. The Existing + Project traffic was determined by adding the project traffic as
 shown in Figure 5 to the existing traffic volumes. A summary of this analysis is provided
 in Table 5 below.


 A Traffic Engineering and Transportation Planning Consulting Services Company
                                                                                                   1089
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1091 of 1236 Page
                                  ID #:5955
                     Overland Traffic Consultants, Inc.


  Letter to LADOT
  May 1, 2017
  Page 10
                                            Table 5
                Existing and Existing + Project Summary Operating Conditions
                                                                     Existing
                              Peak       Existing                    +Project            Significant
  No. Intersection            Hour      CMA     LOS        CMA        LOS       Impact     Impact
   1 Motor Avenue &            AM       0.721     C        0.727       C        0.006       NO
      Palms Boulevvard         PM       0.863     D        0.865       D        0.002       NO
   2 Palms Boulevvard &        AM       0.592     A        0.610       B        0.018       NO
      Tabor Street             PM       0.467     A        0.470       A        0.003       NO



  No significant traffic impacts have been identified. The CMA evaluation worksheets are
  provided in Attachment E.


  Future Without Project traffic volumes were determined by adding ambient growth of 1%
  per year as required by LADOT in traffic studies for this area and traffic volumes from
  other planned development in the area to the existing counts. The Future With Project
  conditions were determined by adding the Project traffic volumes to the Future Without
  Project volumes. Appendix D provides detail information for the related including the
  address, type of project and trip generation of related projects. A graphic displaying the
  location of the related projects is provided in Appendix D.


  Table 6 displays the results of the Future without Project and With Project analysis.

                                           Table 6
               Future Conditions Without and With Project Operating Conditions
                                          Future (2020)         Future (2020)
                                Peak     Without Project         With Project Significant
  No. Intersection              Hour      CMA       LOS       CMA LOS IMPACT    Impact
   1 Motor Avenue &              AM       0.770       C      0.776      C   + 0.006           NO
      Palms Boulevvard           PM       0.907       E      0.909      E   + 0.002           NO
   2 Palms Boulevvard &          AM       0.619       B      0.637      B   + 0.018           NO
      Tabor Street               PM       0.483       A      0.486      A   + 0.003           NO



  No significant traffic impacts have been identified. The CMA worksheets are provided in
  Attachment E. The future with project traffic volumes are provided in Figure 5.

  A Traffic Engineering and Transportation Planning Consulting Services Company
                                                                                                   1090
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1092 of 1236 Page
                                  ID #:5956




                                                                       1091
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1093 of 1236 Page
                                  ID #:5957
                  Overland Traffic Consultants, Inc.


  Letter to LADOT
  May 1, 2017
  Page 12

  Access & Circulation
  Parking for the new development will be provided within one ground floor and one
  subterranean parking level. The parking will be accessed from one driveway off of an
  alley that operates parallel to Motor Avenue. The alley access is off of Tabor Avenue.
  The project will provide 44 parking spaces for the residents and their guests (19 more
  than the required 25 spaces. The project will retail provide 10 vehicle parking spaces for
  the commercial component of the project (3 spaces more than the required 7 required
  spaces. Bicycle parking will be provided to meet City of Los Angeles requirements with
  49 long term spaces and 5 short term spaces for the residents and 2 long term and 2
  short term spaces for the commercial component of the Project.
  The Project will provide 49 long term and 5 short term bicycle parking spaces for the
  residential component of the project and will provide 2 long term and 2 short term bicycle
  parking spaces for the commercial component of the Project. A total of 58 bicycle parking
  spaces will be provided on site to meet City requirements.
  Construction
  Project construction will take place over a period of 54 days. This will include 21 days for
  preconstruction and demolition, 16 days for shoring, and 17 days for excavation, soil
  export and grading. Bottom Dump 18-wheeler trucks will be used for the excavation, soil
  export and grading. Over the 17 days of excavation, soil export and grading up to 556
  trucks trips will be created. This would equate to up to 33 trucks per day. These trucks
  will travel to and from the site outside of the peak travel time periods of 7 to 9 AM and 4 to
  6 PM.
  The Applicant will adopt the following measures to reduce Project construction impacts.

     o A Construction Traffic Control/Management Plan will be submitted to LADOT for
         review and approval.

     o A Haul Route Plan will be submitted for review and approval.

     o The bulk of the work will be conducted on site. However, if temporary lane
         closures were needed it would require Street Services approval. These closures
         would be limited to between non-peak commute hours of 9:00 AM and 4:00 PM.

  A Traffic Engineering and Transportation Planning Consulting Services Company
                                                                                             1092
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1094 of 1236 Page
                                  ID #:5958
                 Overland Traffic Consultants, Inc.


 Letter to LADOT
 May 1, 2017
 Page 13
    o Deliveries of construction material will be coordinated to non-peak travel periods,
        to the extent possible.

    o Construction workers will be prohibited from parking on adjacent local streets and
        construction workers will be directed to park on-site to the extent possible.

 With the implementation of these measures, no construction traffic impacts would occur
 during the construction of Project.

 Summary & Conclusions
 o The proposed mixed-use project including 49 apartment units and up to 1,800
   square feet of commercial will not create any significant traffic impacts. The two
   study intersections would continue to experience the same LOS in the future
   without or with the project. No LADOT impact thresholds are exceeded.
 o The immediate surrounding roadways may experience a minor increase in traffic
   volumes as a result of the Project. However, the increase of project trips through
   the intersections studied during the peak periods only minimally increases the
   volumes through the intersection. The future LOS does not change nor does the
   increase in traffic volume create any significant traffic impacts. The Project is not
   expected to increase traffic in a substantive amount in relation to the surrounding
   roadway network to create any significant traffic impacts.
 o During construction, the immediate surrounding roadways will experience and
   increase in trucks as a result of the Project. Temporary construction traffic impacts
   will be minimized through the following measures: A Traffic Control/Management Plan
   and Haul Route Plan will be submitted to the City for review and approval, work will be
   conducted on site to the extent possible with Street Services approval of any temporary
   lane closures (restricted to non-peak commute hours), deliveries of construction
   material will be coordinated, to the extent possible to non-peak travel periods,
   construction workers will be prohibited from parking on adjacent local streets and to the
   extent possible directed to park on-site.




 A Traffic Engineering and Transportation Planning Consulting Services Company
                                                                                            1093
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1095 of 1236 Page
                                  ID #:5959
                    Overland Traffic Consultants, Inc.


      Letter to LADOT
      May 1, 2017
      Page 14


      Please contact me if you have questions or comments.

                                              Sincerely,


                                              Liz Fleming

      Attachments




      A Traffic Engineering and Transportation Planning Consulting Services Company
                                                                                  1094
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1096 of 1236 Page
                                  ID #:5960




                             ATTACHMENT A

                           PROJECT SITE PLAN




                                                                       1095
                                                                                                                                                                                               Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1097 of 1236 Page
                                                                                                                                                                                                                                 ID #:5961

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          SITE PLAN NOTES                                       SITE PLAN KEYNOTES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1. DO NOT SCALE DRAWINGS. CONTRACTOR SHALL VERIFY            NO.               DESCRIPTION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ALL CONDITIONS AND DIMENSIONS AT JOB SITE PRIOR TO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          BIDDING AND START OF CONSTRUCTION. IF
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          DISCREPANCIES ARE FOUND, THE ARCHITECT SHALL BE       01A15        ROOF OVERHANG/CANOPY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          NOTIFIED FOR CLARIFICATION.                           01A16        BALCONY BELOW, TYP.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                01A27        PLANTER BELOW, TYP.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            DE Architects AIA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          2. THE CONTRACTOR SHALL FURNISH ALL MATERIALS,        01A30        ENCROACHMENT INTO THE PUBLIC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          LABOR, EQUIPMENT, TRANSPORTATION AND SERVICES                      RIGHT-OF-WAY PER 2013 CBC SECTION          1535 6th Street Suite 101
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          NECESSARY FOR THE SATISFACTORY COMPLETION OF                       3202.3.2 & 3202.3.3, TYP.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          WORK. ALL EQUIPMENT, WORK AND MATERIALS SHALL                                                                 Santa Monica, CA 90401
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                10J3         STEEL FRAME METAL AWNING TYP. W/
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          COMPLY WITH ALL CURRENT AND LOCAL APPLICABLE                       CODA ARCHITECTURAL INFILL PANEL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        tel: 310.451.7917
                                                                              100.51 TC
                                                                              99.87 FL                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    CODES AND GOVERNING REGULATIONS. BUILDING CODE                     (ARIA222)                                  fax: 310.451.7916
                                                                                                                                  CONC SIDEWALK                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           REQUIREMENTS TAKE PRECEDENCE OVER THE                                                                         www.DEArchitects.net
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                10J5         METAL SUNSHADE: 18 GA. 3/23" ROUND &
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          DRAWINGS.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             5/32" STAGGERED GALV. PERFORATED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             METAL SCREEN WELDED TO STEEL TUBE
                                                                                                                                                                                                                                                                                                                                  122' - 7 7/8"                                                                                                                                                                                                                                                                                                                                                                           3. IF THE CONTRACTOR ASCERTAINS AT ANY TIME THAT
                                                                                                                                                                         100.44                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 13A2         STEEL POOL, SEE POOL CONSULTANT
                                                                                                                                                        100.64 BW

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          REQUIREMENTS OF THIS CONTRACT CONFLICT WITH OR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ARE IN VIOLATION OF APPLICABLE LAWS, CODES,                        DRAWINGS
                                                                                                                                                                                         14' - 8 1/4"                 10' - 0"                   15' - 1 1/2"                                            21' - 10 3/4"                                        22' - 8 1/2"                           15' - 0 3/4"                                               23' - 2 1/8"                                                                  21' - 0"                                                                                                                                                                    REGULATIONS AND ORDINANCES, HE SHALL NOT
                                                                              100.32 TC                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   PROCEED WITH WORK IN QUESTION, EXCEPT AT HIS OWN
                                                                              99.68 FL                                                                                                                                                                                                                                                                                                                                                                                                                                                                                PP                                                                                                                                                  RISK, UNTIL ARCHITECT HAS BEEN NOTIFIED IN WRITING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             100.40                                                                                                                                                       AND A WRITTEN DETERMINATION HAS BEEN MADE BY THE
                                                                                                                                                                                                                                                                                                                                                                                  99.92                              100.52                                                                                                                                                    GP                            GATE100.16                                           GP100.70
                                                                                                                                   100.31 GP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     GV
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ARCHITECT.
                                                                                                                                            100.38                                                                   P 100.33                                                                      100.11                                         100.04                              PALM TREE                                                                                                                                                                100.72                                     100.35
                                                                                                                                                                                                                                                                                                                                                                                                            DIRT       100.40
                                                                                                                                                                                                                                                                                                                                                                                                                                                             100.25
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           100.84
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          4. WHEN IT IS NECESSARY TO INTERRUPT ANY EXISTING
                                                                                                                                                                                                                                                                                                                                                                             100.33          99.80                                                                                                                                                                           100.45                                                                                                                                                                                                                                                    STAMP

                                                                                                                                                                                                                                                                                                                         ALLEY
                                                                                                                                                                                                                                                                                                                                                                                                          100.32
                                                                                                                  CONC DRIVEWAY




                                                                                                                                                                                                                                                                                                                                                                                                                    PALM TREES                                                                                                                                               100.37                                                                                                                                       UTILITY SERVICES TO MAKE CONNECTIONS AND/OR
                                                                                                                                                                                                                                                                                                                                                                                                36"ØTREE                                                                                                                                                                                                                                                                                                                  CONNECTION, A MINIMUM OF 48 HOURS ADVANCE NOTICE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     8"ØTREE
                                                                                                                                                                                                                                                                                                                                                                                             100.22                                                                                                      101.08                                                                                                                                                                                                           SHALL BE GIVEN TO THE OWNER. INTERRUPTIONS IN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   100.51                                                        DIRT                                                                                                                                                                                     UTILITY SERVICES SHALL BE OF THE SHORTEST POSSIBLE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          DURATION FOR THE WORK AT HAND AND SHALL BE
                                                                                                                                                                                                                        99.81                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             APPROVED IN ADVANCE BY THE OWNER.




                                                                                                                                                                                                                                                                          C.L. OF ALLEY
                                                                                                                                                                                                                                                                                                   99.72                                                                                                                                                                                                                          12"ØTREE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (E) POWER POLE




                                                                                                                                                                                                                                                           10' - 0" TO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  100.97
                                                                                                                                                                                                                                                                                                                                                  99.62                                                                                                                                                                                                                                                                                                                                                                   5. ALL SURFACES DAMAGED DURING THE COURSE OF




                                                                                                                                                                                                                                                                                                                      01A15
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  PALM TREE




                                                                                                                                                                                                                                          10J5




                                                                                                                                                                                                                                                                                                                                                                                              10J5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           PP100.59                                                                                                                                       WORK BY THE CONTRACTOR OR SUBCONTRACTORS
                                                                                                                                                                                                                                                                                                                                                                                                                                                             99.91                                     CONC CURB                                      141.88                                                                                                                                                              SHALL BE REPAIRED AT NO COST TO THE OWNER.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    141.75
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    141.90
                                                                                                                                      99.98                                                                                                                                                                                                          N57°05'12"E 150.05'                                                                                                                                                                              141.79
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               141.81
                                                          1' - 7"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    100.09
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          6. AN APPROVED SEISMIC GAS SHUTOFF VALVE SHALL BE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                OPEN TO                                                                                                                                                                   INSTALLED ON THE FUEL GAS LINE ON THE DOWN STREAM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              GROUND FLOOR                                                     99.98




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        9' - 4 3/4"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          SIDE OF THE UTILITY METER AND BE RIGIDLY CONNECTED
                                                                               99.75 TC                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   TO THE EXTERIOR OF THE BUILDING OR STRUCTURE
                                                                               99.14 FL
                                                          13' - 5 3/4"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          CONTAINING THE FUEL GAS PIPING PER ORDINANCE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          170,158. FOR PERMIT INFORMATION CONTACT THE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       NOT FOR CONSTRUCTION UNTIL
                                                                                                                            10J5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          PLUMBING DIVISION AT (213) 485-2311.                                                                         SIGNED BY THE ARCHITECT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        8' x 10'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        TRANSFORMER

                                                                                                                                                                                                                                                              MIXED-USE HOUSING COMPLEX
                                                                                                                                  99.81                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      GV
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          7. LANDSCAPE DESIGN REQUIRES 100% DRIP IRRIGATION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          WITHIN 5 FT OF BUILDING PERIMETER FOOTING, SPRAY




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        13' - 8 1/4"
                                                                                                                99.32
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         01A15                                                                                                                            HEADS NOT ALLOWED IN THIS PROJECT.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    MOTOR APARTMENTS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           99.88
                                                                                                                                                                                                                                                             5 STORIES OF TYPE IIIA CONSTRUCTION OVER 1 LEVEL ABOVE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          8. CONTRACTOR TO PROVIDE SECURITY BY MEANS OF A
                                                                                                                PALM                                                                                                                                         GRADE (RETAIL, CAFE, GARAGE) TYPE 1A CONSTRUCTION AND
                                                          13' - 7 3/4"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          MINIMUM EIGHT FOOT HIGH FENCE MAINTAINED AROUND
                                                                                                                                                                                                                                                              1 LEVEL SUBTERRANEAN GARAGE TYPE 1A CONSTRUCTION.                                                                                                                                                                                                                                                                                                                                                                                                           THE ENTIRE SITE PRIOR TO START OF WORK.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    DIRT
                            MOTOR AVENUE




                                                                                                                                         99.59                                                                                                                                                                                                                                                                                                                                                                                                                                           01A16                                                                                                                            9. PLANTER WALLS AND FENCES IN THE PUBLIC WAY
                                                                               99.43 TC




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ALLEY
                                                                               98.79 FL                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              99.45                                                                                                                REQUIRE AN ENCROACHMENT PERMIT PRIOR TO




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 LOS ANGELES, CA 90034
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        8' - 8"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         01A15                                                                                                                            INSTALLATION. DRAINAGE SHALL NOT FLOW OVER PUBLIC
                                                                                                                  01A15                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   PROPERTY OR ACROSS ADJACENT PRIVATE PROPERTY.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  3568 MOTOR AVENUE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             OPEN TO
                                                          3' - 6"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          SECOND FLOOR                                                                                                                                                                    ROOF DRAINAGE SHALL NOT BE CARRIED OVER
                                                                                                                  01A16
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              DECK                                                                                                                                                                        SIDEWALKS. CONDUCT ALL DOWNSPOUT AND ROOF
                                                                                     3' - 0" DEDICATION                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   DRAINS TO THE DRAINAGE SYSTEM. CONCENTRATED




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   2 STORY RESIDENTIAL BUILDING
                                                                                          CONC CURB & GUTTER




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          DRAINAGE SHALL BE DISCHARGED INTO AN APPROVED




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        13' - 7 1/4"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          LOCATION.
                                                                                                                                         99.46                                                                                                                                                                                        OPEN TO
                                                          16' - 7 1/4"




                                                                                                                                                                                                                                                                                                                                   SECOND FLOOR                                                                                                                                                                                                                                                                                                                                                                           10. ALL WALK SURFACES TO BE SLIP-RESISTANT
                                                                                                                                                                                                                                                                                                                                    COURTYARD                                                                                                                                                                                                                                                                                                                                                                             SURFACES.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   (E) POWER/UTILITY




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     89' - 10 3/4"
                                                                                                                                                    N32°56'10"W 99.94'




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   LINES OVERHEAD                                                                                         11. PROVIDE 30" CLEAR ACCESS AROUND BUILDING.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             13A2
                                           91' - 4 3/8"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          12. BALCONY PROJECT INTO FRONT YARD IS 30" MAXIMUM.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    99.08
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 99.11




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        8' - 8"
                                                                               99.01 TC
                                                                               98.38 FL                        98.74 99.11
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          13. WALKS, SIDEWALKS AND PEDESTRIAN WAYS SHALL BE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         01A15
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          FREE OF GRATING WHENEVER POSSIBLE. IF THERE ARE
                                                          11' - 7 1/4"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          GRATINGS, GRID OPENINGS ARE TO BE NO MORE THAN




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               N32°56'05"W 99.95'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1/2" IN THE DIRECTION OF TRAFFIC FLOW.
                                                                                                                   98.96
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          14. SEE PLUMBING DRAWINGS FOR UTILITIES.
                                                                                                                            10J5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               98.92
                                                                            98.78 CB TC                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   15. ACCURACY OF DATA FROM SURVEY NOT
                                                                                                                                   CONC SIDEWALK




                                                                            98.10 CB FL                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   GUARANTEED BY ARCHITECT.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          16. SEE 1/8" AND 1/4" SCALE DRAWINGS FOR MORE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        26' - 5 3/4"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        10' - 0" TO
                                           43' - 0" TO C.L. OF STREET                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     DIMENSIONS, NOTES AND INFORMATION. ALL DRAINAGE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               C.L. OF ALLEY                                                                                                                              FROM ROOF, AND SITE DRAINAGE ARE SHOWN ON
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          PLUMBING DRAWINGS.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     98.63
                                                          27' - 6 3/8"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          17. ALL CONSTRUCTION SHOWN ON SITE IS NEW.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          18. PROVIDE 1/4"/1 FOOT MIN. SLOPE TO DRAIN TYP. AT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                DRIVE AISLE TO P1 GARAGE
                                                                                                                                                                              OPEN TO                                                                                                                                                 OPEN TO                                                                                                                                                                                                                                            01A15                                                                                                                            YARDS AND BALCONIES.PROVIDE 1/4"/1 FOOT SLOPE
                                                                                                                         01A30
                                                                                                                                                                           SECOND FLOOR                                                                                                                                            SECOND FLOOR                                                                                                                                                                                                                                                                                                                                                                           AWAY FROM THE BUILDING AT SIDEWALKS TYP.
                                                                                                                                                                               DECK                                                                                                                                                    DECK
                                                                            98.45 CB TC                           D 98.60                                                                                                                                                                                                                                                                                                                                                                                                                    1' - 6" TYPICAL                                                                                                        DIRT                                                  19. BUILDING ADDRESS SHALL BE PROVIDED AT OR NEAR
                                                                                                                                          98.74
                                                                                                                                                                                                                                                                                                                                          KNOX
                                                                                                                                                                                                                                                                                                                                           BOX




                                                                            97.75 CB FL                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   THE ENTRANCE OF THE BUILDING IN ACCORDANCE TO




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        9' - 4 3/4"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    20' - 8"
                                                                                                                         01A16                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            L.A.M.C 57.09.11
                                                                                                                                  SLPB                                                                                                                                                                                                                                                                                                                                                                                                                                                   01A15                                                                                                                                                                                                                                         SHEET TITLE
                                                                                                                                           98.60
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          20. VERIFY LOCATION OF SECURITY GATES WITH OWNER.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    99.06                                                 PROVIDE KEY BOX AT AN ACCESSIBLE LOCATION FOR
                                                          2' - 0" 5' - 0"




                                                                                                                 TSPB
                                                                                                                    98.45
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5' - 0 5/8"                                                                                                                                           14"ØTREE        99.33                                       FIRE DEPARTMENT EMERGENCY ACCESS. THE KEY BOX                                                                        SITE PLAN
                                                                                                                                                                                                                                                                                 2' - 6"




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         01A16                                                                                                                            SHALL BE OF AN APPROVED TYPE & SHALL CONTAIN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          KEYS TO GAIN NECESSARY ACCESS AS REQUIRED BY
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      97.98                                                                                                               FIRE DEPARTMENT.
                                                                                                                                                                                                                                                    98.56 FF                                    98.40 FF                           98.19 FF
                                                                                                                                                                            10J3                 10J5                                                                                                                10J3                           01A27               10J5                               01A15                                                                                                                                                                                                                                                                                                          21. TEMPORARY PEDESTRIAN PROTECTION SHALL BE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               98.05
                                                                                                                                                                                                                                                                                                                                                                     97.97                     98.07                                                                                                                                                                                                                                                                                                                      PROVIDE AS REQUIRED BY SECTION 3306. OBTAIN PUBLIC
                                                                                                                                                                          98.40                             98.32
                                                                                                                                                                                                                                                                                                                                        N57°05'15"E 150.05'                                                                                                                                                                                                      98.01
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    WV                                                                                                                    WORKS' APPROVAL. (3201.3, 3202.3.4, 3306)                                                                       DATE             ISSUE / REVISION
                                                                                                                                                                                                                                                                                                 CONC SIDEWALK
                                                                                                                                                                                                                                                                                                                                                                                                                                30' - 0" TO C.L. OF STREET




                                                                                                                                                                                                136.22                                                                                                                                                                                                                                                                                CONC SIDEWALK                                          118.44                                                                                                                                                                                                                                                                                       00.00.2000      -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                5' - 0" DEDICATION




                                                                                                                                                                                                          137.00                                                                                                                                                                 97.97' POINT  OF                                                                                                                                                                                                         97.65
                                                                                                               98.21 TC                            97                                                                SLPB                                                                         OW                                                                                     97.94                        98.02                                                                                                                                                                                                                                97.86                                                          22. SCREENS, BARRICADES, OR FENCES MADE OF
                                                                                                                                                     .8
                                                                                                                                                       3
                                                                                                                                                                              TSPB                         136.93                                                        97.97                                                                                                   LOWEST ADJACENT                                                                                                                                                             141.36                                                                                                                                                       MATERIAL WHICH PRECLUDE HUMAN CLIMBING SHALL BE
                                                                                                               97.68 FL                                                          98.15                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       OW
                                                                                                                                                                                                     PP                                                                                                                                                                          GRADE PER SURVEY                                                            98.00                                                     98.08                                                   97.92                                                                                                                                      PROVIDED AT EVERY PORTION OF EVERY ROOF,
                                                                                                                                                                                                  SLPB 123.20                                                                              OW                                                                                                                                                                                                                                                           WV     FH   PP
                                                                                                                                                                                                                                                      OW                                                                                                                                                                                                                                                                                            97.97
                                                                                                                                                                                              98.09      130.91        98.10                                             OW                                                                                                                                                                                                                           OW                                                                                            129.50          97.48 FL                                                      97.90                                   BALCONY, OR SIMILAR SURFACE WHICH IS WIHTIN 8 FT.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             OW                                                                                                                    97.86
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          OF THE UTILITY POLE OR SIMILAR STRUCTURES. (6707)
                                                                                                                                                                                           97.72                                  CONC CURB                              98.04 TC                                                    97.98 TC                                                                                                                                            CONC CURB                             97.90 TC              130.56                97.95 TC
                                                                                                                                                                                                         136.04                                                          97.59 FL                                                    97.58 FL                                                                                                                                                                                  97.49 FL                  121.42            97.51 FL
                                                                                                                                                                                         98.07 TC                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         23. SEE CIVIL DRAWINGS FOR DRAIN LOCATIONS AND
                                                                                                                                                                                         97.53 FL                                                                                                                                                                                                                                                                                                                                                                          141.59                                                                                                                                         SITE DRAINAGE
                                                                                                                                                                                         WV                                                                                                                                                                                                                                                                                                                                                                    140.98
                                                                                                                                                                                               97.84                                                                                                                                                                                                                                                                                                                                                                                           WV                                                                                                                         24. IT IS THE INTENT OF THE ARCHITECTS TO TIE THE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        (E)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      98.05   POWER POLE
                                                                                                                                                                                                       9' - 4 3/4"             13' - 8 1/4"                12' - 10 1/2"                               9' - 4 3/4"            10' - 11 1/4"         7' - 8"        7' - 4 3/4"               20' - 11 5/8"                                                          22' - 4 3/8"                                                5' - 0"               16' - 0"                                                                                                                                                            FINISH FLOOR ELEVATIONS WITH THE EXISTING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      THE ABOVE DRAWINGS, SPECIFICATIONS AND
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      DESIGNS ARE THE PROPERTY OF DE ARCHITECTS,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          SIDEWALK TO MEET APPLICABLE CODE AND A.D.A.                                                                 AIA. NO PART THEREOF SHALL BE COPIED OR USED
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          (E) FIRE HYDRANT                                                                                                REQUIREMENTS. THE GRADES SHOWN WERE                                                                         WITH ANY OTHER WORK OTHER THAN THE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          INTERPOLATED FROM THE SURVEY PROVIDED TO THE                                                                SPECIFIC PROJECT FOR WHICH THEY HAVE BEEN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ARCHITECT AND CAN NOT BE VERIFIED FOR ACCURACY.                                                             DEVELOPED WITHOUT THE WRITTEN CONSENT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          THEREFORE, CONTRACTOR TO NOTIFY BOTH CIVIL                                                                  OF DE ARCHITECTS, AIA. DE ARCHITECTS AIA,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ENGINEER AND ARCHITECT OF ANY DISCREPANCIES                                                                 DON EMPAKERIS WAIVES ANY AND ALL




                                                                                                                                                                                                                                                                                                           TABOR STREET
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          PRIOR TO CONSTRUCTION.                                                                                      RESPONSIBILITY AND LIABILITY FOR PROBLEMS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      WHICH ARISE FROM FAILURE TO FOLLOW THESE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      PLANS, SPECIFICATIONS AND DESIGN INTENT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          25. SITE DEVELOPMENT AND GRADING SHALL BE                                                                   THEY CONVEY, OR FOR PROBLEMS WHICH ARISE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          DESIGNED TO PROVIDE ACCESS TO ALL ENTRANCES                                                                 FROM OTHERS' FAILURE TO OBTAIN AND/OR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          AND EXTERIOR GROUND FLOOR EXITS, AND ACCESS TO                                                              FOLLOW THE DESIGN PROFESSIONAL'S GUIDANCE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          NORMAL PATHS OF TRAVEL, AND WHERE NECESSARY TO                                                              WITH RESPECT TO ANY ERRORS, OMISSIONS,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          PROVIDE ACCESS, SHALL INCORPORATE PEDESTRIAN                                                                INCONSISTENCIES, AMBIGUITIES OR CONFLICTS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          RAMPS, CURB RAMPS, ETC. (1110A.1)                                                                           WHICH ARE ALLEGED.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       JOB NO.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          26. CONCRETE STAIR REQUIREMENT: 11" MIN. TREADS -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          7" MAX RISER. CONTRACTOR TO VERIFY GRADES AND
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ADJUST NUMBER OF RISERS REQUIRED, IF NECESSARY.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  1607
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          STAIRS SHALL CONFORM WITH CODE REQUIREMENTS,                                                                 DATE
3/10/2017 9:58:45 AM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          REF STRUCTURAL DRAWINGS AND SHEET A703

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   TRUE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  03-07-2017
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          27. SEE LANDSCAPE DRAWINGS FOR IRRIGATION                                                                    SCALE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            N     NORTH   CONTROLLER LOCATION AND TYPE.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  As indicated
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    SITE PLAN                                                                                                                                                             28. SEE LANDSCAPE DRAWINGS FOR HARDSCAPE,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1                                                                                                                                                                               LANDSCAPE AND COMMON SPACE FURNITURE LAYOUT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       SHEET NO.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1" = 10'-0"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            A101
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          29. DOUBLE STRIPING OF STALLS SHALL BE PER ZONING
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          CODE SECTION 12.21A5, CHART NO. 5


                   DEA: IF THIS SHEET IS NOT 24"x 36". IT IS A REDUCED PRINT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1096
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1098 of 1236 Page
                                  ID #:5962




                             ATTACHMENT B

                             APPROVED MOU




                                                                       1097
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1099 of 1236 Page
                                  ID #:5963




                                                                       1098
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1100 of 1236 Page
                                  ID #:5964




   * Note that commercial square footage was raised from slightly 1,500 sf to
   1,800 sf after signature of the MOU by LADOT as shown in this study. Same
   process applied.




                                                                       1099
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1101 of 1236 Page
                                  ID #:5965




                                                                       1100
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1102 of 1236 Page
                                  ID #:5966




                                                                       1101
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1103 of 1236 Page
                                  ID #:5967




                                                                       1102
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1104 of 1236 Page
                                  ID #:5968




                                                                       1103
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1105 of 1236 Page
                                  ID #:5969




                                                                       1104
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1106 of 1236 Page
                                  ID #:5970




                                                                       1105
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1107 of 1236 Page
                                  ID #:5971




                                                                       1106
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1108 of 1236 Page
                                  ID #:5972




                             ATTACHMENT C

                            TRAFFIC COUNTS




                                                                       1107
 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1109 of 1236 Page
                                   ID #:5973




                       City Of Los Angeles
                       Department Of Transportation
                       MANUAL TRAFFIC COUNT SUMMARY
STREET:
North/South            Motor Ave

East/West              Palms Blvd

Day:                   Wednesday                Date:         March 29, 2017                   Weather:             SUNNY

Hours:        7-10 & 3-6                                                   Chekrs:             NDS

School Day:            YES                      District:                                        I/S CODE


                             N/B                            S/B                                   E/B                         W/B
DUAL-
WHEELED                          41                         30                                       61                        50
BIKES                            31                         30                                       22                        17
BUSES                            17                         20                                       18                        21


                             N/B      TIME                  S/B    TIME                           E/B     TIME                W/B     TIME

AM PK 15 MIN                    253    8.00                 128     8.30                          331      8.45               256      7.30

PM PK 15 MIN                    226   17.45                 210    17.00                          346     16.45               271     17.30

AM PK HOUR                      938    7.30                 489     8.00                         1226      8.00               977      7.15

PM PK HOUR                      736   17.00                 793    16.45                         1351     16.30               1015    17.00




NORTHBOUND Approach                                               SOUTHBOUND Approach                                                TOTAL    XING S/L     XING N/L

Hours           Lt         Th         Rt        Total             Hours              Lt          Th       Rt        Total             N-S      Ped   Sch    Ped   Sch
7-8              276            466     88          830           7-8                  45         167        59         271            1101     57     5     56     0
8-9              277            392    149          818           8-9                  73         332        84         489            1307     51    17     62     4
9-10             166            373     92          631           9-10                 45         289        83         417            1048     19     0     42     4
15-16            116            369    108          593           15-16                85         468       102         655            1248     42    18     57    14
16-17            108            429    109          646           16-17               118         508        99         725            1371     33     0     54     1
17-18            110            455    171          736           17-18               127         565        92         784            1520     47     0     64     0

TOTAL           1053         2484      717         4254           TOTAL               493        2329       519       3341             7595    249   40     335   23


EASTBOUND Approach                                                WESTBOUND Approach                                                 TOTAL    XING W/L     XING E/L

Hours           Lt         Th         Rt        Total             Hours              Lt          Th       Rt        Total             E-W      Ped   Sch    Ped   Sch
7-8               69          792          51       912           7-8                     36      822          19       877            1789     26     2     40     0
8-9               95         1060          71     1226            8-9                     68      767          29       864            2090     38     7     50    11
9-10             108          668          84       860           9-10                    59      645          34       738            1598     37     4     23     0
15-16             85         1134          78     1297            15-16                   78      779          28       885            2182     60     2     27     5
16-17             87         1174          69     1330            16-17                   75      750          31       856            2186     52     0     36     0
17-18             66         1154          91     1311            17-18                   74      908          33     1015             2326     51     1     32     0

TOTAL            510         5982      444         6936           TOTAL               390        4671       174       5235            12171    264   16     208   16




                                                                                                                                                           1108
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1110 of 1236 Page
                                  ID #:5974


                                                                                               ITM Peak Hour Summary
                                                                                                                     Prepared by:




                                                                                                          National Data & Surveying Services




                                                                              Motor Ave and Palms Blvd , West Los Angeles

                                                                                                           Total Peak Hour Summary

                       Date:                   3/29/2017                                              Southbound Approach                                                         Project #:          17-5186-001

                       Day:                    Wednesday                               Lanes      0             1         1                                                             City:    West Los Angeles

                                                                                        AM        74           277       74                581           AM
                                                                          Motor Ave


                                                                                       NOON       0             0         0                    0        NOON                    AM Peak Hour               730 AM

                                                                                                                                                                               NOON Peak Hour

                                                                                        PM        92           565       127               554           PM                     PM Peak Hour               500 PM


                                           Palms Blvd
                                        AM          NOON          PM                                                                                                     AM           NOON       PM     Lanes




                                                                                                                                                                                                                    Westbound Approach
  Eastbound Approach




                                                                                                                                                                          25            0        33       0
                                       1273              0      1110


                                                                                                                     CONTROL                                             884            0       908       2


                               1         77              0        66                                                  Signalized                                          51            0        74       1


                               2        991              0      1154

                                                                                                                                                                         1209           0       1452
                               0         62              0        91

                          Lanes         AM          NOON          PM                                                                                                     AM           NOON       PM




                               Count Periods       Start       End                      AM        390                    315        479        144       AM

                                   AM             7:00 AM    10:00 AM
                                                                                       NOON           0                   0          0             0    NOON

                                   NOON            NONE       NONE
                                                                                        PM        730                    110        455        171       PM

                                   PM             3:00 PM    6:00 PM                                                      1          1             0    Lanes


                                                                                                      Northbound Approach



                                               Total Ins & Outs                                                                                                 Total Volume Per Leg

                                                      North Leg                                                                                                                North Leg

                                                   425         581      AM                                                                                                       1006           AM
                                                     0          0       NOON                                                                                                      0             NOON
                                                   784         554       PM                                                                                                      1338            PM

     AM                   NOON          PM                                            East Leg                                                 AM       NOON      PM                                   East Leg

  1273                         0       1110                             960              0       1015
                                                                                                                                               2403       0       2421                          2169      0       2467
  1130                         0       1311                             1209             0       1452

                        West Leg                                        AM             NOON      PM                                                    West Leg                                 AM      NOON        PM

                                        AM         390         938                                                                                                AM             1328

                                      NOON           0          0                                                                                               NOON              0

                                        PM         730         736                                                                                                PM             1466

                                                     South Leg                                                                                                                 South Leg




                                                                                                                                                                                                              1109
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1111 of 1236 Page
                                  ID #:5975




                                               Intersection Turning Movement
                                                                      Prepared by:
                                                 National Data & Surveying Services
          Project ID: 17-5186-001                                                                                                     Day: Wednesday
                                                                                      TOTALS
                     City: West Los Angeles                                                                                          Date: 3/29/2017
                                                                                       AM
     NS/EW Streets:                  Motor Ave                      Motor Ave                       Palms Blvd                   Palms Blvd
                                    NORTHBOUND                    SOUTHBOUND                        EASTBOUND                    WESTBOUND

                              NL         NT      NR          SL        ST       SR             EL      ET        ER        WL       WT        WR       TOTAL
     LANES:                   1           1       0          1          1        0             1        2         0        1         2         0

              7:00   AM       51        88        19         8         26        8             15      135       12         7       138       3        510
              7:15   AM       62        122       18         6         27        14            16      173       13         9       212       5        677
              7:30   AM       86        135       23         15        48        15            15      232       10         9       241       6        835
              7:45   AM       77        121       28         16        66        22            23      252       16         11      231       5        868
              8:00   AM       78        128       47         24        75        19            17      248       15         14      227       7        899
              8:15   AM       74        95        46         19        88        18            22      259       21         17      185       7        851
              8:30   AM       69        94        25         17        83        28            31      264       18         14      176       9        828
              8:45   AM       56        75        31         13        86        19            25      289       17         23      179       6        819
              9:00   AM       39        107       23         10        76        19            27      203       20         17      147       13       701
              9:15   AM       53        93        33         11        83        21            33      162       27         11      161       13       701
              9:30   AM       43        84        23         12        73        22            24      151       20         14      201       1        668
              9:45   AM       31        89        13         12        57        21            24      152       17         17      136       7        576

                         NL         NT            NR           SL       ST       SR          EL        ET        ER         WL        WT      WR       TOTAL
    TOTAL VOLUMES :     719        1231           329         163       788      226        272       2520       206        163      2234     82        8933
     APPROACH %'s :    31.55%     54.01%         14.44%      13.85%    66.95%   19.20%       9.07%    84.06%     6.87%      6.58%   90.12%    3.31%
                     nb a       nb d                      sb a      sb d                 eb a      eb d                  wb a     nb d
PEAK HR START TIME :        730 AM                                                                                                                     TOTAL

       PEAK HR VOL :         315        479      144         74       277       74          77        991        62        51       884       25       3453

   PEAK HR FACTOR :                    0.927                          0.850                           0.935                        0.938               0.960

          CONTROL : Signalized




                                                                                                                                              1110
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1112 of 1236 Page
                                  ID #:5976




                                               Intersection Turning Movement
                                                                      Prepared by:
                                                 National Data & Surveying Services
          Project ID: 17-5186-001                                                                                                     Day: Wednesday
                                                                                      TOTALS
                     City: West Los Angeles                                                                                          Date: 3/29/2017
                                                                                       PM
     NS/EW Streets:                  Motor Ave                      Motor Ave                       Palms Blvd                   Palms Blvd
                                    NORTHBOUND                    SOUTHBOUND                        EASTBOUND                    WESTBOUND

                              NL         NT      NR          SL        ST       SR             EL      ET        ER        WL       WT        WR       TOTAL
     LANES:                   1           1       0          1          1        0             1        2         0        1         2         0

              3:00   PM       32        110       25         15        91        25            21      257       20         24      190        9       819
              3:15   PM       28         83       28         28       132        22            22      289       13         20      214        6       885
              3:30   PM       33         89       36         21       136        27            19      293       18         19      178        3       872
              3:45   PM       23         87       19         21       109        28            23      295       27         15      197       10       854
              4:00   PM       32         79       29         30       111        35            18      285       15         20      202        9       865
              4:15   PM       26        112       25         23       134        22            27      283       21         20      177        7       877
              4:30   PM       26        107       25         25       136        16            20      307        8         17      164        6       857
              4:45   PM       24        131       30         40       127        26            22      299       25         18      207        9       958
              5:00   PM       29        114       34         37       146        27            13      300       23         16      202        7       948
              5:15   PM       24         91       40         36       147        16            20      284       30         22      229        7       946
              5:30   PM       23        113       42         31       131        29            19      283       23         17      244       10       965
              5:45   PM       34        137       55         23       141        20            14      287       15         19      233       9        987

                         NL         NT            NR           SL       ST       SR          EL        ET        ER         WL        WT      WR       TOTAL
    TOTAL VOLUMES :     334        1253           388         330      1541      293        238       3462       238        227      2437     92       10833
     APPROACH %'s :    16.91%     63.44%         19.65%      15.25%    71.21%   13.54%       6.04%    87.91%     6.04%      8.24%   88.43%    3.34%
                     nb a       nb d                      sb a      sb d                 eb a      eb d                  wb a     nb d
PEAK HR START TIME :        500 PM                                                                                                                     TOTAL

       PEAK HR VOL :         110        455      171        127       565       92          66        1154       91        74       908       33       3846

   PEAK HR FACTOR :                    0.814                          0.933                           0.975                        0.936               0.974

          CONTROL : Signalized




                                                                                                                                              1111
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1113 of 1236 Page
                                  ID #:5977




                                               Intersection Turning Movement
                                                                      Prepared by:
                                                 National Data & Surveying Services
          Project ID: 17-5186-001                                                                                                   Day: Wednesday
                                                                                      CARS
                     City: West Los Angeles                                                                                        Date: 3/29/2017
                                                                                      AM
     NS/EW Streets:                  Motor Ave                      Motor Ave                     Palms Blvd                   Palms Blvd
                                    NORTHBOUND                    SOUTHBOUND                      EASTBOUND                    WESTBOUND

                              NL         NT      NR          SL        ST       SR           EL       ET       ER        WL       WT        WR       TOTAL
     LANES:                   1           1       0          1          1        0           1         2        0        1         2         0

              7:00   AM       49        85        18         8         24        8           15      133       11         6       134       2        493
              7:15   AM       61        121       17         6         25        14          16      172       11         8       204       5        660
              7:30   AM       84        134       23         15        47        15          15      231       10         9       238       6        827
              7:45   AM       76        119       27         15        65        21          23      248       15         11      228       5        853
              8:00   AM       78        128       47         23        74        19          16      244       15         14      224       7        889
              8:15   AM       73        94        46         19        85        17          22      258       21         17      182       7        841
              8:30   AM       69        92        25         17        82        27          31      259       18         14      172       9        815
              8:45   AM       55        74        30         13        85        19          25      280       17         23      176       6        803
              9:00   AM       38        104       22         10        73        19          27      199       20         17      145       13       687
              9:15   AM       53        92        32         11        81        21          32      161       27         11      160       13       694
              9:30   AM       43        82        22         12        72        22          24      150       20         12      199       1        659
              9:45   AM       31        86        13         12        53        21          24      149       16         17      133       7        562

                         NL         NT            NR           SL       ST       SR          EL        ET      ER         WL        WT      WR       TOTAL
    TOTAL VOLUMES :     710        1211           322         161       766      223        270       2484     201        159      2195     81        8783
     APPROACH %'s :    31.65%     53.99%         14.36%      14.00%    66.61%   19.39%       9.14%    84.06%   6.80%      6.53%   90.14%    3.33%
                     nb a       nb d                      sb a      sb d                 eb a      eb d                wb a     nb d
PEAK HR START TIME :        730 AM                                                                                                                   TOTAL

       PEAK HR VOL :         311        475      143         72       271       72           76      981       61        51       872       25       3410

   PEAK HR FACTOR :                    0.918                          0.857                          0.929                       0.937               0.959

          CONTROL : Signalized




                                                                                                                                            1112
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1114 of 1236 Page
                                  ID #:5978




                                               Intersection Turning Movement
                                                                      Prepared by:
                                                 National Data & Surveying Services
          Project ID: 17-5186-001                                                                                                   Day: Wednesday
                                                                                      CARS
                     City: West Los Angeles                                                                                        Date: 3/29/2017
                                                                                      PM
     NS/EW Streets:                  Motor Ave                      Motor Ave                     Palms Blvd                   Palms Blvd
                                    NORTHBOUND                    SOUTHBOUND                      EASTBOUND                    WESTBOUND

                              NL         NT      NR          SL        ST       SR           EL       ET       ER        WL       WT        WR       TOTAL
     LANES:                   1           1       0          1          1        0           1         2        0        1         2         0

              3:00   PM       32        108       25         15        90        24          20      252       20         24      188        9       807
              3:15   PM       28         82       27         28       131        22          22      285       13         20      210        6       874
              3:30   PM       32         88       34         21       134        27          19      286       18         19      175        3       856
              3:45   PM       23         84       19         21       107        27          22      291       26         15      196       10       841
              4:00   PM       32         78       29         30       105        34          18      284       15         20      200        9       854
              4:15   PM       26        112       24         23       134        21          27      280       21         20      176        7       871
              4:30   PM       25        105       25         25       135        16          20      305        8         17      163        5       849
              4:45   PM       24        130       30         40       127        26          22      298       25         18      205        9       954
              5:00   PM       29        113       34         36       145        27          13      298       23         16      198        7       939
              5:15   PM       24         90       40         36       146        16          20      282       30         22      228        7       941
              5:30   PM       23        112       42         31       130        29          19      281       23         17      242       10       959
              5:45   PM       34        135       55         23       140        19          14      287       15         19      231       8        980

                         NL         NT            NR           SL       ST       SR          EL        ET      ER         WL        WT      WR       TOTAL
    TOTAL VOLUMES :     332        1237           384         329      1524      288        236       3429     237        227      2412     90       10725
     APPROACH %'s :    17.00%     63.34%         19.66%      15.37%    71.18%   13.45%       6.05%    87.88%   6.07%      8.32%   88.38%    3.30%
                     nb a       nb d                      sb a      sb d                 eb a      eb d                wb a     nb d
PEAK HR START TIME :        500 PM                                                                                                                   TOTAL

       PEAK HR VOL :         110        450      171        126       561       91           66      1148      91        74       899       32       3819

   PEAK HR FACTOR :                    0.816                          0.935                          0.977                       0.934               0.974

          CONTROL : Signalized




                                                                                                                                            1113
   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1115 of 1236 Page
                                     ID #:5979




                                 PREPARED BY NATIONAL DATA & SURVEYING SERVICES
PROJECT#:     17-5186-001
N/S Street:   Motor Ave
E/W Street:   Palms Blvd
DATE:         3/29/2017                                          DAY:        Wednesday
CITY:         West Los Angeles
    AM
Adult Pedestrians                                                School-Aged Pedestrians
              NORTH LEG SOUTH LEG      EAST   LEG   WEST LEG                 NORTH LEG SOUTH LEG   EAST LEG   WEST LEG
  TIME                                                             TIME
               EB   WB   EB   WB       NB      SB   NB    SB                  EB   WB   EB   WB    NB    SB   NB    SB
 7:00 AM        5    7    6    5        0       2    5     0      7:00 AM      0    0    0    1     0     0    0     0
 7:15 AM        4    7    6    4        1       2    5     1      7:15 AM      0    0    0    0     0     0    0     0
 7:30 AM        4   14    9    7        6       9    2     3      7:30 AM      0    0    0    0     0     0    0     0
 7:45 AM        6    9   16    4        6      14    2     8      7:45 AM      0    0    4    0     0     0    0     2
 8:00 AM        9    8   19   15       12      19    8     9      8:00 AM      4    0   12    3     1     9    3     3
 8:15 AM       14    1    5    3        9       2    6     1      8:15 AM      0    0    0    0     1     0    0     0
 8:30 AM       12    2    1    1        1       2    9     0      8:30 AM      0    0    2    0     0     0    0     0
 8:45 AM       10    6    4    3        4       1    1     4      8:45 AM      0    0    0    0     0     0    0     1
 9:00 AM       10    5    1    0        4       3   13     3      9:00 AM      0    0    0    0     0     0    0     0
 9:15 AM        8    5    1    8        0       7    2     7      9:15 AM      0    0    0    0     0     0    0     0
 9:30 AM        6    2    3    4        2       0    1     3      9:30 AM      0    0    0    0     0     0    0     0
 9:45 AM        4    2    1    1        4       3    5     3      9:45 AM      4    0    0    0     0     0    4     0
 TOTALS        92   68   72   55       49      64   59    42      TOTALS      8     0   18    4     2     9    7    6


    PM
Adult Pedestrians                                                School-Aged Pedestrians
              NORTH LEG SOUTH LEG      EAST LEG     WEST   LEG               NORTH LEG SOUTH LEG   EAST LEG   WEST LEG
   TIME                                                             TIME
               EB   WB   EB   WB       NB    SB     NB      SB                EB   WB   EB   WB    NB    SB   NB    SB
 3:00 PM        1    4    2    6        3     0      7       4    3:00 PM      9    5    7    1     3     0    1     0
 3:15 PM       31    3    8    7        4     9      5      16    3:15 PM      0    0    7    2     0     0    0     0
 3:30 PM        3    6    4    2        3     0      4       5    3:30 PM      0    0    0    0     2     0    1     0
 3:45 PM        6    3   11    2        5     3     12       7    3:45 PM      0    0    1    0     0     0    0     0
 4:00 PM        7    1    2    3        1     2      7      13    4:00 PM      0    0    0    0     0     0    0     0
 4:15 PM        4    8    4    3        8     4      5       5    4:15 PM      0    0    0    0     0     0    0     0
 4:30 PM        5    9    6    4        2     5      2       2    4:30 PM      0    0    0    0     0     0    0     0
 4:45 PM        9   11    6    5       10     4      7      11    4:45 PM      1    0    0    0     0     0    0     0
 5:00 PM       10   11    6    0        6     5      5       4    5:00 PM      0    0    0    0     0     0    0     0
 5:15 PM        5    3   13    4        2     4      3       7    5:15 PM      0    0    0    0     0     0    0     0
 5:30 PM        8    6    2    8        4     2      7       6    5:30 PM      0    0    0    0     0     0    1     0
 5:45 PM        9   12    4   10        3     6      8      11    5:45 PM      0    0    0    0     0     0    0     0
 TOTALS        98   77   68   54       51    44     72      91    TOTALS      10    5   15    3     5     0    3    0




                                                                                                          1114
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1116 of 1236 Page
                                  ID #:5980




                                               Intersection Turning Movement
                                                                      Prepared by:
                                                 National Data & Surveying Services
          Project ID: 17-5186-001                                                                                                    Day: Wednesday
                                                                                     BIKES
                     City: West Los Angeles                                                                                         Date: 3/29/2017
                                                                                      AM
     NS/EW Streets:                  Motor Ave                      Motor Ave                     Palms Blvd                    Palms Blvd
                                    NORTHBOUND                    SOUTHBOUND                      EASTBOUND                     WESTBOUND

                              NL         NT      NR          SL        ST       SR           EL       ET       ER         WL       WT        WR       TOTAL
     LANES:                   1           1       0          1          1        0           1         2        0         1         2         0

              7:00   AM        0         0        1           0        0         0           0        0         0          0        0         0        1
              7:15   AM        0         2        0           0        0         0           1        0         0          0        0         0        3
              7:30   AM        0         1        0           0        0         0           0        1         0          0        1         0        3
              7:45   AM        0         1        0           0        2         0           1        1         0          0        1         0        6
              8:00   AM        0         1        0           0        0         0           0        1         0          0        0         0        2
              8:15   AM        0         0        0           0        0         0           0        5         0          0        0         0        5
              8:30   AM        0         3        0           0        2         0           0        0         0          0        0         0        5
              8:45   AM        0         5        0           0        0         0           0        1         1          0        2         0        9
              9:00   AM        1         0        0           0        0         1           0        2         1          0        1         0        6
              9:15   AM        0         1        1           0        0         0           0        0         1          0        1         0        4
              9:30   AM        0         0        0           0        1         0           0        0         0          0        0         0        1
              9:45   AM        0         1        0           0        1         0           0        0         0          1        0         1        4

                         NL         NT            NR           SL       ST       SR          EL        ET       ER         WL       WT        WR      TOTAL
    TOTAL VOLUMES :       1         15             2           0         6        1           2        11        3          1         6        1        49
     APPROACH %'s :      5.56%    83.33%         11.11%       0.00%    85.71%   14.29%      12.50%    68.75%   18.75%     12.50%   75.00%    12.50%
                     nb a       nb d                      sb a      sb d                 eb a      eb d                 wb a     nb d
PEAK HR START TIME :        730 AM                                                                                                                    TOTAL

       PEAK HR VOL :          0          3        0          0         2         0           1        8         0          0        2         0        16

   PEAK HR FACTOR :                    0.750                          0.250                          0.450                        0.500               0.667

          CONTROL : Signalized




                                                                                                                                             1115
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1117 of 1236 Page
                                  ID #:5981




                                               Intersection Turning Movement
                                                                     Prepared by:
                                                 National Data & Surveying Services
          Project ID: 17-5186-001                                                                                                  Day: Wednesday
                                                                                    BIKES
                     City: West Los Angeles                                                                                       Date: 3/29/2017
                                                                                     PM
     NS/EW Streets:                  Motor Ave                     Motor Ave                     Palms Blvd                   Palms Blvd
                                    NORTHBOUND                   SOUTHBOUND                      EASTBOUND                    WESTBOUND

                              NL         NT      NR         SL        ST       SR           EL      ET        ER        WL       WT        WR       TOTAL
     LANES:                   1           1       0         1          1        0           1        2         0        1         2         0

              3:00   PM        0         0       0           0        1        0            0        1        0          0        2         0        4
              3:15   PM        0         1       0           0        2        1            0        0        0          0        0         1        5
              3:30   PM        0         1       0           1        0        0            0        0        0          0        0         0        2
              3:45   PM        0         1       0           0        3        0            0        1        0          0        0         0        5
              4:00   PM        0         1       0           2        0        0            0        0        0          0        0         0        3
              4:15   PM        0         3       1           0        3        0            0        0        0          1        1         0        9
              4:30   PM        0         0       0           0        1        0            1        0        0          0        1         0        3
              4:45   PM        0         1       0           0        2        0            0        1        0          0        0         0        4
              5:00   PM        0         0       0           0        1        0            0        0        0          0        0         0        1
              5:15   PM        0         0       0           0        3        0            0        1        0          0        0         0        4
              5:30   PM        0         1       0           0        1        0            0        0        0          1        0         0        3
              5:45   PM        0         3       0           0        2        0            0        1        0          0        2         0        8

                         NL         NT           NR           SL       ST      SR          EL        ET       ER         WL       WT        WR      TOTAL
    TOTAL VOLUMES :       0         12            1           3        19       1           1         5        0          2         6        1        51
     APPROACH %'s :      0.00%    92.31%         7.69%      13.04%    82.61%   4.35%      16.67%    83.33%    0.00%     22.22%   66.67%    11.11%
                     nb a       nb d                     sb a      sb d                eb a      eb d                 wb a     nb d
PEAK HR START TIME :        500 PM                                                                                                                  TOTAL

       PEAK HR VOL :          0          4       0          0         7        0            0        2        0          1        2         0        16

   PEAK HR FACTOR :                    0.333                         0.583                         0.500                        0.375               0.500

          CONTROL : Signalized




                                                                                                                                           1116
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1118 of 1236 Page
                                  ID #:5982




                                               Intersection Turning Movement
                                                                    Prepared by:
                                                 National Data & Surveying Services
         Project ID: 17-5186-001                                                                                                  Day: Wednesday
                                                                                   BUSES
                     City: West Los Angeles                                                                                      Date: 3/29/2017
                                                                                    AM
     NS/EW Streets:                  Motor Ave                    Motor Ave                     Palms Blvd                   Palms Blvd
                                    NORTHBOUND                   SOUTHBOUND                     EASTBOUND                   WESTBOUND

                              NL         NT      NR         SL       ST       SR           EL      ET        ER        WL       WT        WR       TOTAL
     LANES:                   1           1       0         1         1        0           1        2         0        1         2         0

              7:00   AM        0         0       0          0        1        0            0        1        0          0        1         0        3
              7:15   AM        0         1       0          0        2        0            0        1        0          0        1         0        5
              7:30   AM        0         1       0          0        1        0            0        0        0          0        1         0        3
              7:45   AM        0         1       0          0        1        0            0        1        0          0        0         0        3
              8:00   AM        0         0       0          0        1        0            0        1        0          0        1         0        3
              8:15   AM        0         1       0          0        1        0            0        0        0          0        1         0        3
              8:30   AM        0         1       0          0        1        0            0        1        0          0        1         0        4
              8:45   AM        0         0       0          0        1        0            0        1        0          0        1         0        3
              9:00   AM        0         1       0          0        1        0            0        1        0          0        0         0        3
              9:15   AM        0         1       0          0        1        0            0        1        0          0        1         0        4
              9:30   AM        0         1       0          0        1        0            0        1        0          0        1         0        4
              9:45   AM        0         1       0          0        1        0            0        1        0          0        2         0        5

                         NL         NT           NR           SL      ST      SR          EL       ET        ER         WL      WT        WR       TOTAL
   TOTAL VOLUMES :        0          9            0           0       13       0           0       10         0          0       11        0         43
    APPROACH %'s :       0.00% 100.00%           0.00%       0.00% 100.00%    0.00%       0.00% 100.00%      0.00%      0.00% 100.00%     0.00%
                     nb a       nb d                     sb a     sb d                eb a     eb d                  wb a    nb d
PEAK HR START TIME :        730 AM                                                                                                                 TOTAL

      PEAK HR VOL :           0          3       0          0        4        0            0        2        0          0        3        0         12

   PEAK HR FACTOR :                    0.750                        1.000                         0.500                        0.750               1.000

         CONTROL : Signalized




                                                                                                                                          1117
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1119 of 1236 Page
                                  ID #:5983




                                               Intersection Turning Movement
                                                                    Prepared by:
                                                 National Data & Surveying Services
         Project ID: 17-5186-001                                                                                                  Day: Wednesday
                                                                                   BUSES
                     City: West Los Angeles                                                                                      Date: 3/29/2017
                                                                                    PM
     NS/EW Streets:                  Motor Ave                    Motor Ave                     Palms Blvd                   Palms Blvd
                                    NORTHBOUND                   SOUTHBOUND                     EASTBOUND                   WESTBOUND

                              NL         NT      NR         SL       ST       SR           EL      ET        ER        WL       WT        WR       TOTAL
     LANES:                   1           1       0         1         1        0           1        2         0        1         2         0

              3:00   PM        0         1       0          0        1        0            0        0        0          0        1         0        3
              3:15   PM        0         1       0          0        1        0            0        1        0          0        1         0        4
              3:30   PM        0         0       0          0        0        0            0        1        0          0        1         0        2
              3:45   PM        0         1       0          0        1        0            0        1        0          0        0         0        3
              4:00   PM        0         1       0          0        1        0            0        0        0          0        2         0        4
              4:15   PM        0         0       0          0        0        0            0        1        0          0        0         0        1
              4:30   PM        0         1       0          0        1        0            0        1        0          0        1         0        4
              4:45   PM        0         0       0          0        0        0            0        1        0          0        1         0        2
              5:00   PM        0         1       0          0        1        0            0        1        0          0        1         0        4
              5:15   PM        0         0       0          0        0        0            0        0        0          0        0         0
              5:30   PM        0         1       0          0        1        0            0        1        0          0        1         0        4
              5:45   PM        0         1       0          0        0        0            0        0        0          0        1         0        2

                         NL         NT           NR           SL      ST      SR          EL       ET        ER         WL      WT        WR       TOTAL
   TOTAL VOLUMES :        0          8            0           0        7       0           0        8         0          0       10        0         33
    APPROACH %'s :       0.00% 100.00%           0.00%       0.00% 100.00%    0.00%       0.00% 100.00%      0.00%      0.00% 100.00%     0.00%
                     nb a       nb d                     sb a     sb d                eb a     eb d                  wb a    nb d
PEAK HR START TIME :        500 PM                                                                                                                 TOTAL

      PEAK HR VOL :           0          3       0          0        2        0            0        2        0          0        3        0         10

   PEAK HR FACTOR :                    0.750                        0.500                         0.500                        0.750               0.625

         CONTROL : Signalized




                                                                                                                                          1118
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1120 of 1236 Page
                                  ID #:5984




                                               Intersection Turning Movement
                                                                      Prepared by:
                                                 National Data & Surveying Services
          Project ID: 17-5186-001                                                                                                    Day: Wednesday
                                                                                HEAVY TRUCKS
                     City: West Los Angeles                                                                                         Date: 3/29/2017
                                                                                      AM
     NS/EW Streets:                  Motor Ave                      Motor Ave                     Palms Blvd                    Palms Blvd
                                    NORTHBOUND                    SOUTHBOUND                      EASTBOUND                     WESTBOUND

                              NL         NT      NR          SL        ST        SR         EL        ET       ER         WL       WT        WR       TOTAL
     LANES:                   1           1       0          1          1         0         1          2        0         1         2         0

              7:00   AM        2         3        1           0        1         0           0        1         1          1        3         1        14
              7:15   AM        1         0        1           0        0         0           0        0         2          1        7         0        12
              7:30   AM        2         0        0           0        0         0           0        1         0          0        2         0         5
              7:45   AM        1         1        1           1        0         1           0        3         1          0        3         0        12
              8:00   AM        0         0        0           1        0         0           1        3         0          0        2         0         7
              8:15   AM        1         0        0           0        2         1           0        1         0          0        2         0         7
              8:30   AM        0         1        0           0        0         1           0        4         0          0        3         0         9
              8:45   AM        1         1        1           0        0         0           0        8         0          0        2         0        13
              9:00   AM        1         2        1           0        2         0           0        3         0          0        2         0        11
              9:15   AM        0         0        1           0        1         0           1        0         0          0        0         0         3
              9:30   AM        0         1        1           0        0         0           0        0         0          2        1         0         5
              9:45   AM        0         2        0           0        3         0           0        2         1          0        1         0         9

                         NL         NT            NR           SL       ST       SR          EL        ET       ER         WL       WT       WR       TOTAL
    TOTAL VOLUMES :       9         11             7           2         9        3           2        26        5          4        28       1        107
     APPROACH %'s :    33.33%     40.74%         25.93%      14.29%    64.29%   21.43%       6.06%    78.79%   15.15%     12.12%   84.85%    3.03%
                     nb a       nb d                      sb a      sb d                 eb a      eb d                 wb a     nb d
PEAK HR START TIME :        730 AM                                                                                                                    TOTAL

       PEAK HR VOL :          4          1        1          2         2         2          1         8         1          0        9        0         31

   PEAK HR FACTOR :                    0.500                          0.500                          0.625                        0.750               0.646

          CONTROL : Signalized




                                                                                                                                             1119
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1121 of 1236 Page
                                  ID #:5985




                                               Intersection Turning Movement
                                                                      Prepared by:
                                                 National Data & Surveying Services
          Project ID: 17-5186-001                                                                                                   Day: Wednesday
                                                                                HEAVY TRUCKS
                     City: West Los Angeles                                                                                        Date: 3/29/2017
                                                                                      PM
     NS/EW Streets:                  Motor Ave                      Motor Ave                     Palms Blvd                   Palms Blvd
                                    NORTHBOUND                    SOUTHBOUND                      EASTBOUND                    WESTBOUND

                              NL         NT      NR          SL        ST        SR         EL        ET       ER        WL       WT        WR       TOTAL
     LANES:                   1           1       0          1          1         0         1          2        0        1         2         0

              3:00   PM        0         1        0           0        0         1           1        5        0          0        1         0         9
              3:15   PM        0         0        1           0        0         0           0        3        0          0        3         0         7
              3:30   PM        1         1        2           0        2         0           0        6        0          0        2         0        14
              3:45   PM        0         2        0           0        1         1           1        3        1          0        1         0        10
              4:00   PM        0         0        0           0        5         1           0        1        0          0        0         0         7
              4:15   PM        0         0        1           0        0         1           0        2        0          0        1         0         5
              4:30   PM        1         1        0           0        0         0           0        1        0          0        0         1         4
              4:45   PM        0         1        0           0        0         0           0        0        0          0        1         0         2
              5:00   PM        0         0        0           1        0         0           0        1        0          0        3         0         5
              5:15   PM        0         1        0           0        1         0           0        2        0          0        1         0         5
              5:30   PM        0         0        0           0        0         0           0        1        0          0        1         0         2
              5:45   PM        0         1        0           0        1         1           0        0        0          0        1         1         5

                         NL         NT            NR           SL       ST       SR          EL        ET      ER         WL       WT        WR      TOTAL
    TOTAL VOLUMES :       2          8             4           1        10        5           2        25       1          0        15        2        75
     APPROACH %'s :    14.29%     57.14%         28.57%       6.25%    62.50%   31.25%       7.14%    89.29%   3.57%      0.00%   88.24%    11.76%
                     nb a       nb d                      sb a      sb d                 eb a      eb d                wb a     nb d
PEAK HR START TIME :        500 PM                                                                                                                   TOTAL

       PEAK HR VOL :          0          2        0          1         2         1          0         4        0          0        6         1        17

   PEAK HR FACTOR :                    0.500                          0.500                          0.500                       0.583               0.850

          CONTROL : Signalized




                                                                                                                                            1120
 Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1122 of 1236 Page
                                   ID #:5986




                          City Of Los Angeles
                          Department Of Transportation
                          MANUAL TRAFFIC COUNT SUMMARY
STREET:
North/South               Motor Ave

East/West                 Tabor St

Day:                      Wednesday                 Date:         March 29, 2017                   Weather:              SUNNY

Hours:        7-10 & 3-6                                                       Chekrs:             NDS

School Day:               YES                       District:                                        I/S CODE


                                N/B                             S/B                                   E/B                          W/B
DUAL-
WHEELED                              38                          31                                        4                        10
BIKES                                26                          35                                       19                        13
BUSES                                17                          20                                        0                         0


                                N/B       TIME                  S/B    TIME                           E/B      TIME                W/B    TIME

AM PK 15 MIN                      204      7.30                 126     9.15                              34    8.00                86     8.00

PM PK 15 MIN                      214     17.45                 194    17.15                              49   17.45                39    16.00

AM PK HOUR                        745      7.30                 474     8.30                          127       7.45               276     7.15

PM PK HOUR                        674     17.00                 723    17.00                          134      17.00               130    16.00




NORTHBOUND Approach                                                   SOUTHBOUND Approach                                                TOTAL    XING S/L     XING N/L

Hours           Lt           Th           Rt        Total             Hours              Lt          Th        Rt        Total            N-S      Ped   Sch    Ped   Sch
7-8                  18           656          20       694           7-8                      8      222           19       249            943     11     1     28    14
8-9                  14           606          21       641           8-9                     21      412           27       460           1101     28     7     26    18
9-10                 20           527          28       575           9-10                    27      390           27       444           1019     17     0     20     7
15-16                15           490          21       526           15-16                   18      579           18       615           1141     31     7     39     4
16-17                10           545          21       576           16-17                   40      594           21       655           1231     27     5     28     2
17-18                14           641          19       674           17-18                   43      645           35       723           1397     27     4     47     5

TOTAL                91         3465       130         3686           TOTAL               157        2842       147        3146           6832     141   24     188   50


EASTBOUND Approach                                                    WESTBOUND Approach                                                 TOTAL    XING W/L     XING E/L

Hours           Lt           Th           Rt        Total             Hours              Lt          Th        Rt Total                   E-W      Ped   Sch    Ped   Sch
7-8                  34              25        26        85           7-8                     15          24    179   218                   303     12     2     17     2
8-9                  40              28        43       111           8-9                     35          46    171   252                   363     20    11     41    10
9-10                 10              16        24        50           9-10                    34          12    104   150                   200     11     0     14     1
15-16                27              24        33        84           15-16                   33          12     73   118                   202     37     2     26     1
16-17                36              52        39       127           16-17                   28          25     77   130                   257     35     1     25     5
17-18                42              49        43       134           17-18                   33          15     62   110                   244     27     1     46     2

TOTAL            189              194      208          591           TOTAL               178         134       666         978           1569     142   17     169   21




                                                                                                                                                               1121
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1123 of 1236 Page
                                  ID #:5987


                                                                                               ITM Peak Hour Summary
                                                                                                                     Prepared by:




                                                                                                          National Data & Surveying Services




                                                                                      Motor Ave and Tabor St , West Los Angeles

                                                                                                           Total Peak Hour Summary

                       Date:                   3/29/2017                                              Southbound Approach                                                        Project #:          17-5186-002

                       Day:                    Wednesday                               Lanes      0             1         1                                                            City:    West Los Angeles

                                                                                        AM       27            345       14                956           AM
                                                                          Motor Ave


                                                                                       NOON       0             0         0                    0        NOON                   AM Peak Hour               730 AM

                                                                                                                                                                              NOON Peak Hour

                                                                                        PM       35            645       43                745           PM                    PM Peak Hour               500 PM


                                               Tabor St
                                        AM          NOON          PM                                                                                                    AM           NOON       PM     Lanes




                                                                                                                                                                                                                   Westbound Approach
  Eastbound Approach




                                                                                                                                                                        206            0        62       0
                                         87              0        64


                                                                                                                     CONTROL                                            43             0        15       1


                               0         49              0        42                                                  Signalized                                        25             0        33       0


                               1         33              0        49

                                                                                                                                                                        74             0       111
                               0         37              0        43

                          Lanes         AM          NOON          PM                                                                                                    AM           NOON       PM




                               Count Periods       Start       End                      AM        407                    17         701        27        AM

                                   AM             7:00 AM    10:00 AM
                                                                                       NOON           0                   0          0             0    NOON

                                   NOON            NONE       NONE
                                                                                        PM        721                    14         641        19        PM

                                   PM             3:00 PM    6:00 PM                                                      1          1             0    Lanes


                                                                                                      Northbound Approach



                                               Total Ins & Outs                                                                                                 Total Volume Per Leg

                                                      North Leg                                                                                                               North Leg

                                                   386         956      AM                                                                                                      1342           AM
                                                     0          0       NOON                                                                                                     0             NOON
                                                   723         745       PM                                                                                                     1468            PM

     AM                   NOON          PM                                            East Leg                                                 AM       NOON      PM                                  East Leg

        87                     0         64                             274              0       110
                                                                                                                                               206        0       198                          348       0       221
    119                        0        134                              74              0       111

                        West Leg                                        AM             NOON      PM                                                    West Leg                                AM      NOON        PM

                                        AM         407         745                                                                                                AM            1152

                                      NOON           0          0                                                                                               NOON             0

                                        PM         721         674                                                                                                PM            1395

                                                     South Leg                                                                                                                South Leg




                                                                                                                                                                                                             1122
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1124 of 1236 Page
                                  ID #:5988




                                               Intersection Turning Movement
                                                                     Prepared by:
                                                 National Data & Surveying Services
          Project ID: 17-5186-002                                                                                                   Day: Wednesday
                                                                                    TOTALS
                     City: West Los Angeles                                                                                        Date: 3/29/2017
                                                                                     AM
     NS/EW Streets:                  Motor Ave                     Motor Ave                      Tabor St                      Tabor St
                                    NORTHBOUND                   SOUTHBOUND                       EASTBOUND                    WESTBOUND

                              NL         NT      NR         SL        ST       SR            EL      ET       ER         WL       WT        WR       TOTAL
     LANES:                   1           1       0         1          1        0            0        1        0         0         1         0

              7:00   AM        5        131      4           2       38        5             1       1         5          2        0        26       220
              7:15   AM        6        164      1           2       38        3             11      7         2          4        3        42       283
              7:30   AM        4        190      10          4       60        5              9      7         9          4        5        54       361
              7:45   AM        3        171       5          0       86        6             13      10        10         5        16       57       382
              8:00   AM        5        172       6          6       87        7             16       8        10         10       13       63       403
              8:15   AM        5        168       6          4       112       9             11       8         8          6        9       32       378
              8:30   AM        2        133       3          4       108       2              8       5        20         10       11       43       349
              8:45   AM        2        133       6          7       105       9              5       7         5          9       13       33       334
              9:00   AM        1        138       4          7       100       6              3       7         5         10        3       26       310
              9:15   AM        7        157       4          6       112       8              1       6        11          9        2       30       353
              9:30   AM        4        124      14          5        97       6              4       1         4          4        3       29       295
              9:45   AM        8        108       6          9        81       7              2       2         4         11        4       19       261

                         NL         NT           NR           SL       ST      SR          EL        ET        ER         WL       WT       WR       TOTAL
    TOTAL VOLUMES :      52        1789          69          56       1024     73          84        69        93         84        82      454       3929
     APPROACH %'s :      2.72%    93.66%         3.61%       4.86%    88.81%   6.33%      34.15%    28.05%    37.80%     13.55%   13.23%   73.23%
                     nb a       nb d                     sb a      sb d                eb a      eb d                  wb a     nb d
PEAK HR START TIME :        730 AM                                                                                                                   TOTAL

       PEAK HR VOL :          17        701      27         14       345       27         49         33       37         25       43       206       1524

   PEAK HR FACTOR :                    0.913                         0.772                          0.875                        0.797               0.945

          CONTROL : Signalized




                                                                                                                                           1123
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1125 of 1236 Page
                                  ID #:5989




                                               Intersection Turning Movement
                                                                     Prepared by:
                                                 National Data & Surveying Services
          Project ID: 17-5186-002                                                                                                   Day: Wednesday
                                                                                    TOTALS
                     City: West Los Angeles                                                                                        Date: 3/29/2017
                                                                                     PM
     NS/EW Streets:                  Motor Ave                     Motor Ave                      Tabor St                      Tabor St
                                    NORTHBOUND                   SOUTHBOUND                       EASTBOUND                    WESTBOUND

                              NL         NT      NR         SL        ST       SR            EL      ET       ER         WL       WT        WR       TOTAL
     LANES:                   1           1       0         1          1        0            0        1        0         0         1         0

              3:00   PM        7        139      8          5        121       9             7       7         5          9        4        19       340
              3:15   PM        4        110      4          5        156       0             9       7         10         8        2        22       337
              3:30   PM        3        133      2          3        165       2             4       4         10         6        3        18       353
              3:45   PM        1        108      7          5        137       7             7       6         8          10       3        14       313
              4:00   PM        0        111      3          5        131       6             8       13        5          6        10       23       321
              4:15   PM        5        140      8          9        157       6             9       12        6          8        4        14       378
              4:30   PM        4        139      5          12       152       6             6       15        16          7       7        21       390
              4:45   PM        1        155      5          14       154       3             13      12        12          7       4        19       399
              5:00   PM        6        161      6          14       164       5             9       8         12         11       1        12       409
              5:15   PM        2        125      3          10       176       8             8       11        11         10       6        17       387
              5:30   PM        2        153      2          9        147       12            13      7         6          7        4        12       374
              5:45   PM        4        202      8          10       158       10            12      23        14          5        4       21       471

                         NL         NT           NR           SL       ST      SR           EL       ET        ER         WL       WT       WR       TOTAL
    TOTAL VOLUMES :      39        1676          61         101       1818     74          105       125       115        94        52      212       4472
     APPROACH %'s :      2.20%    94.37%         3.43%       5.07%    91.22%   3.71%      30.43%    36.23%    33.33%     26.26%   14.53%   59.22%
                     nb a       nb d                     sb a      sb d                eb a      eb d                  wb a     nb d
PEAK HR START TIME :        500 PM                                                                                                                   TOTAL

       PEAK HR VOL :          14        641      19         43       645       35         42         49       43         33       15        62       1641

   PEAK HR FACTOR :                    0.787                         0.932                          0.684                        0.833               0.871

          CONTROL : Signalized




                                                                                                                                           1124
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1126 of 1236 Page
                                  ID #:5990




                                               Intersection Turning Movement
                                                                     Prepared by:
                                                 National Data & Surveying Services
          Project ID: 17-5186-002                                                                                                  Day: Wednesday
                                                                                    CARS
                     City: West Los Angeles                                                                                       Date: 3/29/2017
                                                                                    AM
     NS/EW Streets:                  Motor Ave                     Motor Ave                     Tabor St                      Tabor St
                                    NORTHBOUND                   SOUTHBOUND                     EASTBOUND                     WESTBOUND

                              NL         NT      NR         SL        ST       SR          EL       ET       ER         WL       WT        WR       TOTAL
     LANES:                   1           1       0         1          1        0          0         1        0         0         1         0

              7:00   AM        5        127      4           2       35        4           1        1         5          2        0        25       211
              7:15   AM        6        162      1           2       33        3           10       7         2          4        3        41       274
              7:30   AM        4        186      10          4       59        5            9       7         9          4        5        54       356
              7:45   AM        3        169       5          0       84        6           13       10        10         5        16       57       378
              8:00   AM        5        172       6          6       86        7           16        8        10         10       13       63       402
              8:15   AM        5        166       6          4       108       9           11        8         8          6        9       31       371
              8:30   AM        2        130       2          4       107       2            8        5        20         10       11       43       344
              8:45   AM        2        128       6          7       104       9            5        7         5          9       13       33       328
              9:00   AM        1        136       4          7        97       6            3        7         5          9        3       26       304
              9:15   AM        7        154       4          6       110       8            1        6        11          9        2       29       347
              9:30   AM        4        120      13          5        94       6            4        1         4          4        3       29       287
              9:45   AM        8        106       6          8        77       7            2        2         4         10        3       19       252

                         NL         NT           NR           SL       ST      SR          EL        ET       ER         WL       WT       WR       TOTAL
    TOTAL VOLUMES :      52        1756          67          55        994     72          83        69       93         82        81      450       3854
     APPROACH %'s :      2.77%    93.65%         3.57%       4.91%    88.67%   6.42%      33.88%    28.16%   37.96%     13.38%   13.21%   73.41%
                     nb a       nb d                     sb a      sb d                eb a      eb d                 wb a     nb d
PEAK HR START TIME :        730 AM                                                                                                                  TOTAL

       PEAK HR VOL :          17        693      27         14       337       27          49       33       37         25       43       205       1507

   PEAK HR FACTOR :                    0.921                         0.781                         0.875                        0.794               0.937

          CONTROL : Signalized




                                                                                                                                          1125
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1127 of 1236 Page
                                  ID #:5991




                                               Intersection Turning Movement
                                                                     Prepared by:
                                                 National Data & Surveying Services
          Project ID: 17-5186-002                                                                                                  Day: Wednesday
                                                                                    CARS
                     City: West Los Angeles                                                                                       Date: 3/29/2017
                                                                                    PM
     NS/EW Streets:                  Motor Ave                     Motor Ave                     Tabor St                      Tabor St
                                    NORTHBOUND                   SOUTHBOUND                     EASTBOUND                     WESTBOUND

                              NL         NT      NR         SL        ST       SR          EL       ET       ER         WL       WT        WR       TOTAL
     LANES:                   1           1       0         1          1        0          0         1        0         0         1         0

              3:00   PM        7        137      8          5        120       9           7        7         5          9        4        19       337
              3:15   PM        4        108      4          5        155       0           9        7         10         8        2        22       334
              3:30   PM        3        129      2          3        163       2           4        4         10         6        3        17       346
              3:45   PM        1        107      7          5        134       7           6        6         8          10       3        14       308
              4:00   PM        0        110      3          5        125       6           8        13        5          6        9        23       313
              4:15   PM        5        140      8          9        157       6           8        12        6          8        4        14       377
              4:30   PM        4        135      5          12       151       6           6        14        16          7       7        21       384
              4:45   PM        1        154      5          14       154       3           13       12        12          7       4        19       398
              5:00   PM        6        160      6          14       163       5           9        8         12         10       1        12       406
              5:15   PM        2        124      3          10       174       8           8        11        11         10       6        17       384
              5:30   PM        2        152      2          9        146       12          13       7         6          7        4        12       372
              5:45   PM        4        200      8          10       157       10          12       23        14          5       4        21       468

                         NL         NT           NR           SL       ST      SR           EL       ET       ER         WL       WT       WR       TOTAL
    TOTAL VOLUMES :      39        1656          61         101       1799     74          103       124      115        93        51      211       4427
     APPROACH %'s :      2.22%    94.31%         3.47%       5.12%    91.13%   3.75%      30.12%    36.26%   33.63%     26.20%   14.37%   59.44%
                     nb a       nb d                     sb a      sb d                eb a      eb d                 wb a     nb d
PEAK HR START TIME :        500 PM                                                                                                                  TOTAL

       PEAK HR VOL :          14        636      19         43       640       35          42       49       43         32       15        62       1630

   PEAK HR FACTOR :                    0.789                         0.935                         0.684                        0.826               0.871

          CONTROL : Signalized




                                                                                                                                          1126
   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1128 of 1236 Page
                                     ID #:5992




                                 PREPARED BY NATIONAL DATA & SURVEYING SERVICES
PROJECT#:     17-5186-002
N/S Street:   Motor Ave
E/W Street:   Tabor St
DATE:         3/29/2017                                        DAY:        Wednesday
CITY:         West Los Angeles
    AM
Adult Pedestrians                                              School-Aged Pedestrians
              NORTH LEG SOUTH LEG      EAST   LEG   WEST LEG               NORTH LEG SOUTH LEG   EAST LEG   WEST LEG
  TIME                                                           TIME
               EB   WB   EB   WB       NB      SB   NB    SB                EB   WB   EB   WB    NB    SB   NB    SB
 7:00 AM        2    3    1    3        5       1    3     0    7:00 AM      0    0    0    0     0     0    0     0
 7:15 AM        0    4    1    2        2       1    2     0    7:15 AM      0    1    0    0     0     0    0     0
 7:30 AM        5    2    1    0        2       0    1     0    7:30 AM      1    1    0    0     0     0    0     0
 7:45 AM       11    1    0    3        2       4    3     3    7:45 AM      9    2    1    0     2     0    2     0
 8:00 AM       10    4    5    4        9       7    5     1    8:00 AM     12    2    5    2     7     2    7     0
 8:15 AM        2    5    3    6        3      12    1     1    8:15 AM      0    2    0    0     0     0    0     0
 8:30 AM        0    1    2    2        2       2    3     1    8:30 AM      1    0    0    0     0     0    2     0
 8:45 AM        3    1    2    4        5       1    5     3    8:45 AM      0    1    0    0     1     0    1     1
 9:00 AM        3    5    1    2        1       0    3     1    9:00 AM      0    3    0    0     0     0    0     0
 9:15 AM        2    1    1    6        3       6    4     1    9:15 AM      1    0    0    0     1     0    0     0
 9:30 AM        1    4    1    3        2       0    0     0    9:30 AM      0    2    0    0     0     0    0     0
 9:45 AM        1    3    0    3        1       1    1     1    9:45 AM      1    0    0    0     0     0    0     0
 TOTALS        40   34   18   38       37      35   31    12    TOTALS      25   14   6     2    11     2   12    1


    PM
Adult Pedestrians                                              School-Aged Pedestrians
              NORTH LEG SOUTH LEG      EAST LEG     WEST LEG               NORTH LEG SOUTH LEG   EAST LEG   WEST LEG
   TIME                                                           TIME
               EB   WB   EB   WB       NB    SB     NB    SB                EB   WB   EB   WB    NB    SB   NB    SB
 3:00 PM        6    6    4    6        4     3      4     6    3:00 PM      0    2    0    1     0     0    0     0
 3:15 PM        3    5    3    2        2     4      2     3    3:15 PM      0    0    0    0     0     0    1     0
 3:30 PM        3    1    3    5        4     3      8     5    3:30 PM      0    0    2    3     1     0    1     0
 3:45 PM        9    6    3    5        3     3      7     2    3:45 PM      2    0    0    1     0     0    0     0
 4:00 PM        1    3    6    3        0     8      5     9    4:00 PM      0    1    1    3     0     4    0     0
 4:15 PM        2    2    3    0        4     0      4     1    4:15 PM      0    0    0    0     0     0    0     0
 4:30 PM        5    6    6    3        1     2      2     3    4:30 PM      1    0    1    0     0     0    0     1
 4:45 PM        8    1    2    4        4     6      4     7    4:45 PM      0    0    0    0     0     1    0     0
 5:00 PM        8    8    2    5        9     4      5     2    5:00 PM      0    0    0    0     2     0    0     0
 5:15 PM        4    8    4    3        4     7      2     3    5:15 PM      1    2    1    0     0     0    1     0
 5:30 PM        7    7    3    2        6     2      4     4    5:30 PM      0    1    0    0     0     0    0     0
 5:45 PM        3    2    1    7        5     9      5     2    5:45 PM      0    1    0    3     0     0    0     0
 TOTALS        59   55   40   45       46    51     52    47    TOTALS      4     7   5    11     3     5    3    1




                                                                                                        1127
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1129 of 1236 Page
                                  ID #:5993




                                               Intersection Turning Movement
                                                                     Prepared by:
                                                 National Data & Surveying Services
         Project ID: 17-5186-002                                                                                                    Day: Wednesday
                                                                                    BIKES
                     City: West Los Angeles                                                                                        Date: 3/29/2017
                                                                                     AM
     NS/EW Streets:                  Motor Ave                     Motor Ave                      Tabor St                      Tabor St
                                    NORTHBOUND                   SOUTHBOUND                      EASTBOUND                     WESTBOUND

                              NL         NT      NR         SL        ST       SR           EL       ET       ER         WL       WT        WR       TOTAL
     LANES:                   1           1       0         1          1        0           0         1        0         0         1         0

              7:00   AM        0         1       0           0        0         0           0        1         0          0        1         0        3
              7:15   AM        0         1       0           0        0         0           0        1         0          0        0         1        3
              7:30   AM        0         0       0           0        0         0           2        2         0          0        0         0        4
              7:45   AM        0         1       0           0        1         1           0        0         0          0        0         0        3
              8:00   AM        0         1       0           0        0         0           0        0         0          0        0         0        1
              8:15   AM        0         1       0           0        0         0           0        0         0          0        1         0        2
              8:30   AM        0         4       0           0        3         0           0        2         0          0        0         0        9
              8:45   AM        0         3       0           0        0         0           0        0         0          0        0         3        6
              9:00   AM        0         0       0           1        1         0           0        0         1          0        0         0        3
              9:15   AM        0         2       0           0        1         0           0        1         0          0        0         0        4
              9:30   AM        0         0       0           0        0         0           0        0         0          0        0         0
              9:45   AM        0         2       0           0        2         1           0        0         1          0        0         0        6

                         NL         NT           NR           SL       ST       SR          EL        ET       ER         WL       WT       WR       TOTAL
   TOTAL VOLUMES :        0         16            0           1         8        2           2         7        2          0         2       4         44
    APPROACH %'s :       0.00% 100.00%           0.00%       9.09%    72.73%   18.18%      18.18%    63.64%   18.18%      0.00%   33.33%   66.67%
                     nb a       nb d                     sb a      sb d                 eb a      eb d                 wb a     nb d
PEAK HR START TIME :        730 AM                                                                                                                   TOTAL

      PEAK HR VOL :           0          3       0          0         1         1           2        2         0          0        1        0         10

   PEAK HR FACTOR :                    0.750                         0.250                          0.250                        0.250               0.625

         CONTROL : Signalized




                                                                                                                                           1128
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1130 of 1236 Page
                                  ID #:5994




                                               Intersection Turning Movement
                                                                      Prepared by:
                                                 National Data & Surveying Services
          Project ID: 17-5186-002                                                                                                  Day: Wednesday
                                                                                     BIKES
                     City: West Los Angeles                                                                                       Date: 3/29/2017
                                                                                      PM
     NS/EW Streets:                  Motor Ave                      Motor Ave                     Tabor St                     Tabor St
                                    NORTHBOUND                    SOUTHBOUND                      EASTBOUND                   WESTBOUND

                              NL         NT      NR          SL        ST       SR           EL      ET       ER        WL       WT        WR       TOTAL
     LANES:                   1           1       0          1          1        0           0        1        0        0         1         0

              3:00   PM        0         0        0           0        1        0            0       0        0          1        1         0        3
              3:15   PM        0         2        0           0        3        0            0       0        0          0        0         0        5
              3:30   PM        0         3        0           0        0        1            0       3        0          0        1         0        8
              3:45   PM        0         1        0           0        3        0            0       0        0          0        0         0        4
              4:00   PM        0         0        0           0        0        0            0       1        0          0        0         0        1
              4:15   PM        0         3        0           0        3        0            1       1        0          0        0         0        8
              4:30   PM        0         0        1           0        2        0            0       0        0          1        0         0        4
              4:45   PM        0         0        0           0        2        0            0       0        0          0        0         0        2
              5:00   PM        0         0        0           0        0        1            0       0        0          0        2         0        3
              5:15   PM        0         0        0           0        3        0            0       1        0          0        0         0        4
              5:30   PM        0         0        0           0        3        0            0       1        0          0        1         0        5
              5:45   PM        0         0        0           0        2        0            0       0        0          0        0         0        2

                         NL         NT            NR           SL       ST      SR          EL        ET      ER         WL       WT       WR       TOTAL
    TOTAL VOLUMES :       0          9             1           0        22       2           1         7       0          2         5       0         49
     APPROACH %'s :      0.00%    90.00%         10.00%       0.00%    91.67%   8.33%      12.50%    87.50%   0.00%     28.57%   71.43%    0.00%
                     nb a       nb d                      sb a      sb d                eb a      eb d                wb a     nb d
PEAK HR START TIME :        500 PM                                                                                                                  TOTAL

       PEAK HR VOL :          0          0        0          0         8        1            0       2        0          0        3        0         14

   PEAK HR FACTOR :                    0.000                          0.750                         0.500                       0.375               0.700

          CONTROL : Signalized




                                                                                                                                          1129
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1131 of 1236 Page
                                  ID #:5995




                                               Intersection Turning Movement
                                                                    Prepared by:
                                                 National Data & Surveying Services
         Project ID: 17-5186-002                                                                                                 Day: Wednesday
                                                                                   BUSES
                     City: West Los Angeles                                                                                   Date: 3/29/2017
                                                                                    AM
     NS/EW Streets:                  Motor Ave                    Motor Ave                      Tabor St                  Tabor St
                                    NORTHBOUND                   SOUTHBOUND                      EASTBOUND                WESTBOUND

                              NL         NT      NR         SL       ST       SR           EL       ET       ER      WL      WT         WR        TOTAL
     LANES:                   1           1       0         1         1        0           0         1        0      0        1          0

              7:00   AM        0         0       0          0        1        0              0          0    0       0           0       0         1
              7:15   AM        0         1       0          0        2        0              0          0    0       0           0       0         3
              7:30   AM        0         1       0          0        1        0              0          0    0       0           0       0         2
              7:45   AM        0         1       0          0        1        0              0          0    0       0           0       0         2
              8:00   AM        0         0       0          0        1        0              0          0    0       0           0       0         1
              8:15   AM        0         1       0          0        1        0              0          0    0       0           0       0         2
              8:30   AM        0         1       0          0        1        0              0          0    0       0           0       0         2
              8:45   AM        0         1       0          0        1        0              0          0    0       0           0       0         2
              9:00   AM        0         0       0          0        1        0              0          0    0       0           0       0         1
              9:15   AM        0         1       0          0        1        0              0          0    0       0           0       0         2
              9:30   AM        0         1       0          0        1        0              0          0    0       0           0       0         2
              9:45   AM        0         1       0          0        1        0              0          0    0       0           0       0         2

                         NL         NT           NR           SL      ST      SR           EL       ET       ER      WL      WT         WR        TOTAL
   TOTAL VOLUMES :        0          9            0           0       13       0           0         0        0      0        0          0          22
    APPROACH %'s :       0.00% 100.00%           0.00%       0.00% 100.00%    0.00%
                     nb a       nb d                     sb a     sb d                eb a       eb d             wb a    nb d
PEAK HR START TIME :        730 AM                                                                                                                TOTAL

      PEAK HR VOL :           0          3       0          0        4        0              0      0        0       0        0          0         7

   PEAK HR FACTOR :                    0.750                        1.000                          0.000                    0.000                 0.875

         CONTROL : Signalized




                                                                                                                                        1130
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1132 of 1236 Page
                                  ID #:5996




                                               Intersection Turning Movement
                                                                    Prepared by:
                                                 National Data & Surveying Services
         Project ID: 17-5186-002                                                                                                 Day: Wednesday
                                                                                   BUSES
                     City: West Los Angeles                                                                                   Date: 3/29/2017
                                                                                    PM
     NS/EW Streets:                  Motor Ave                    Motor Ave                      Tabor St                  Tabor St
                                    NORTHBOUND                   SOUTHBOUND                      EASTBOUND                WESTBOUND

                              NL         NT      NR         SL       ST       SR           EL       ET       ER      WL      WT         WR        TOTAL
     LANES:                   1           1       0         1         1        0           0         1        0      0        1          0

              3:00   PM        0         1       0          0        1        0              0          0    0       0           0       0         2
              3:15   PM        0         1       0          0        1        0              0          0    0       0           0       0         2
              3:30   PM        0         0       0          0        0        0              0          0    0       0           0       0
              3:45   PM        0         1       0          0        1        0              0          0    0       0           0       0         2
              4:00   PM        0         1       0          0        1        0              0          0    0       0           0       0         2
              4:15   PM        0         0       0          0        0        0              0          0    0       0           0       0
              4:30   PM        0         1       0          0        1        0              0          0    0       0           0       0         2
              4:45   PM        0         0       0          0        0        0              0          0    0       0           0       0
              5:00   PM        0         1       0          0        1        0              0          0    0       0           0       0         2
              5:15   PM        0         0       0          0        0        0              0          0    0       0           0       0
              5:30   PM        0         1       0          0        1        0              0          0    0       0           0       0         2
              5:45   PM        0         1       0          0        0        0              0          0    0       0           0       0         1

                         NL         NT           NR           SL      ST      SR           EL       ET       ER      WL      WT         WR        TOTAL
   TOTAL VOLUMES :        0          8            0           0        7       0           0         0        0      0        0          0          15
    APPROACH %'s :       0.00% 100.00%           0.00%       0.00% 100.00%    0.00%
                     nb a       nb d                     sb a     sb d                eb a       eb d             wb a    nb d
PEAK HR START TIME :        500 PM                                                                                                                TOTAL

      PEAK HR VOL :           0          3       0          0        2        0              0      0        0       0        0          0         5

   PEAK HR FACTOR :                    0.750                        0.500                          0.000                    0.000                 0.625

         CONTROL : Signalized




                                                                                                                                        1131
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1133 of 1236 Page
                                  ID #:5997




                                               Intersection Turning Movement
                                                                     Prepared by:
                                                 National Data & Surveying Services
          Project ID: 17-5186-002                                                                                                 Day: Wednesday
                                                                               HEAVY TRUCKS
                     City: West Los Angeles                                                                                      Date: 3/29/2017
                                                                                     AM
     NS/EW Streets:                  Motor Ave                     Motor Ave                      Tabor St                    Tabor St
                                    NORTHBOUND                   SOUTHBOUND                      EASTBOUND                   WESTBOUND

                              NL         NT      NR         SL        ST        SR         EL       ET       ER        WL       WT        WR       TOTAL
     LANES:                   1           1       0         1          1         0         0         1        0        0         1         0

              7:00   AM        0         4       0           0        2         1          0         0       0          0        0         1        8
              7:15   AM        0         1       0           0        3         0          1         0       0          0        0         1        6
              7:30   AM        0         3       0           0        0         0          0         0       0          0        0         0        3
              7:45   AM        0         1       0           0        1         0          0         0       0          0        0         0        2
              8:00   AM        0         0       0           0        0         0          0         0       0          0        0         0
              8:15   AM        0         1       0           0        3         0          0         0       0          0        0         1        5
              8:30   AM        0         2       1           0        0         0          0         0       0          0        0         0        3
              8:45   AM        0         4       0           0        0         0          0         0       0          0        0         0        4
              9:00   AM        0         2       0           0        2         0          0         0       0          1        0         0        5
              9:15   AM        0         2       0           0        1         0          0         0       0          0        0         1        4
              9:30   AM        0         3       1           0        2         0          0         0       0          0        0         0        6
              9:45   AM        0         1       0           1        3         0          0         0       0          1        1         0        7

                         NL         NT           NR           SL       ST       SR          EL       ET      ER         WL       WT       WR       TOTAL
    TOTAL VOLUMES :       0         24            2           1        17        1           1        0       0          2         1       4         53
     APPROACH %'s :      0.00%    92.31%         7.69%       5.26%    89.47%    5.26%    100.00%     0.00%   0.00%     28.57%   14.29%   57.14%
                     nb a       nb d                     sb a      sb d                 eb a     eb d                wb a     nb d
PEAK HR START TIME :        730 AM                                                                                                                 TOTAL

       PEAK HR VOL :          0          5       0          0         4         0          0         0       0          0        0        1         10

   PEAK HR FACTOR :                    0.417                         0.333                         0.000                       0.250               0.500

          CONTROL : Signalized




                                                                                                                                         1132
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1134 of 1236 Page
                                  ID #:5998




                                               Intersection Turning Movement
                                                                    Prepared by:
                                                 National Data & Surveying Services
         Project ID: 17-5186-002                                                                                                  Day: Wednesday
                                                                              HEAVY TRUCKS
                     City: West Los Angeles                                                                                      Date: 3/29/2017
                                                                                    PM
     NS/EW Streets:                  Motor Ave                    Motor Ave                      Tabor St                     Tabor St
                                    NORTHBOUND                   SOUTHBOUND                     EASTBOUND                    WESTBOUND

                              NL         NT      NR         SL       ST        SR         EL        ET       ER        WL       WT        WR       TOTAL
     LANES:                   1           1       0         1         1         0         0          1        0        0         1         0

              3:00   PM        0         1       0          0        0         0           0        0        0          0        0         0        1
              3:15   PM        0         1       0          0        0         0           0        0        0          0        0         0        1
              3:30   PM        0         4       0          0        2         0           0        0        0          0        0         1        7
              3:45   PM        0         0       0          0        2         0           1        0        0          0        0         0        3
              4:00   PM        0         0       0          0        5         0           0        0        0          0        1         0        6
              4:15   PM        0         0       0          0        0         0           1        0        0          0        0         0        1
              4:30   PM        0         3       0          0        0         0           0        1        0          0        0         0        4
              4:45   PM        0         1       0          0        0         0           0        0        0          0        0         0        1
              5:00   PM        0         0       0          0        0         0           0        0        0          1        0         0        1
              5:15   PM        0         1       0          0        2         0           0        0        0          0        0         0        3
              5:30   PM        0         0       0          0        0         0           0        0        0          0        0         0
              5:45   PM        0         1       0          0        1         0           0        0        0          0        0         0        2

                         NL         NT           NR           SL      ST       SR          EL        ET      ER         WL       WT       WR       TOTAL
   TOTAL VOLUMES :        0         12            0           0       12        0           2         1       0          1         1       1         30
    APPROACH %'s :       0.00% 100.00%           0.00%       0.00% 100.00%     0.00%      66.67%    33.33%   0.00%     33.33%   33.33%   33.33%
                     nb a       nb d                     sb a     sb d                 eb a      eb d                wb a     nb d
PEAK HR START TIME :        500 PM                                                                                                                 TOTAL

      PEAK HR VOL :           0          2       0          0        3         0          0         0        0          1        0        0         6

   PEAK HR FACTOR :                    0.500                        0.375                          0.000                       0.250               0.500

         CONTROL : Signalized




                                                                                                                                         1133
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1135 of 1236 Page
                                  ID #:5999




                             ATTACHMENT D

                         RELATED PROEJCT LIST
                 RELATED PROJECT TRIP GENERATION
                   RELATED PROJECT LOCATION MAP




                                                                       1134
                          Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1136 of 1236 Page
                                                            ID #:6000
      3558 Motor Avenue                                                  RELATED PROJECT LIST




                                                                                                                          AM Peak Hour         PM Peak Hour
 No Location                       City          Size                        Description                     Daily       In   Out Total      In    Out Total
  1 3115 Sepulveda Blvd            LA           138 units                  Condominiums                      772        16    57    73      61     50    111
                                             28,000 sf                     Specialty Retail
  2     11350 Palms Blvd           LA            75 student      Windward School Enrollment Increase          186       43       27   70     6     7     13
  3     9815 N National Blvd       LA              6 fp               Gas Station Improvement*                977       30       31   61     53    52    105
  4     3822 S Dunn Dr             LA            86 units                   Apartments*                       543       9        33   42     32    18    50
  5     8900 W Venice Blvd         LA         9,000 sf                High Turnover Restaurant               4,124     173       83   256   127   174    301
                                              9,000 sf                   Quality Restaurant
                                                200 units                    Apartments
                                                148 room                        Hotel
                                            200,000 sf                          Office
                                             20,000 sf                     Specialty Retail
  6     8900 National Blvd         LA           180 room                        Hotel                        1,589      67       47   114   57    60     117
                                             16,456 sf                          Retail
                                             7,330 sf                        Restaurant
  7     10801 Venice Blvd          LA           66 units                     Apartments                       430       (5)      25   20    41    18      59
                                             6,425 sf                   Ground Floor Retail**
  8     4044 Globe Av              CC           10 units                Single Family Homes                   95        2        6     8    6      4      10
  9     45141 Duquesne Av          CC             7 units                   Townhomes                         41        1        3     4    2      2       4
 10     4068 Madison Av            CC             4 units                  Condominiums                       23        1        1     2    1      1       2
 11     10202 Washington Blvd      CC                                   Sony Picture Studios
                                           279,942   sf                8-Story Office Buidling               2,235     337       26   363   33    302    395
 12 10808 Culver Blvd              CC        1,151   sf                Expansion of Museum                    36        6         1    7    2      3      5
 13 11197 Washington Pl            CC        2,500   sf              Chevron Convenience Store                410       20       19   39    21     22    43
                                                 1   stall                    Car wash
 14 11198 Washington Pl            CC        3,850   sf              Restaurant/Commercial Bldg               490       23       19   42    23    15      38
 15 11215 Washington Pl            CC       10,928   sf            Remodel & Expand Mazda Bldg                352       16        5   21    11    17      28

LA Trip generation based on LADOT Related Project list & potenitally includes credits for prior uses and transit in some cases
* Under Construction at time of counts taken
** Retail credit applied for prior use
sf - square footage, fp - fueling position
City - LA = LosAngeles, CC = Culver City




                                                                               Page 1 of 1

                                                                                                                                                        1135
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1137 of 1236 Page
                                  ID #:6001




                                                                       1136
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1138 of 1236 Page
                                  ID #:6002




                             ATTACHMENT E

                           CMA WORKSHEETS




                                                                       1137
                                       Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1139 of 1236 Page
                                                                         ID #:6003
                                                                                      Level of Service Workheet
                                                                                                    (Circular 212 Method)

I/S #:             North-South Street:       MOTOR AVENUE                                    Year of Count:      2017        Ambient Growth: (%):      1       Conducted by:              lf               Date:             4/24/2017
   1                  East-West Street:      PALMS BOULEVARD                                Projection Year:    2020                  Peak Hour:      AM         Reviewed by:                            Project:     3558-3570 Motor Av
                                   No. of Phases                                      3                            3                                     3                                           3                                         3
          Opposed Ø'ing: N/S-1, E/W-2 or Both-3?                                      0                            0                                     0                                           0                                         0
                                                      NB--     0    SB--              0    NB--       0    SB--    0     NB--         0    SB--          0     NB--         0    SB--                0    NB--          0      SB--            0
 Right Turns: FREE-1, NRTOR-2 or OLA-3?
                                                      EB--     0    WB--              0    EB--       0    WB--    0     EB--         0    WB--          0     EB--         0    WB--                0    EB--          0      WB--            0
                       ATSAC-1 or ATSAC+ATCS-2?                                       2                            2                                     2                                           2                                         2
                                 Override Capacity                                    0                            0                                     0                                           0                                         0
                                                             EXISTING CONDITION             EXISTING PLUS PROJECT        FUTURE CONDITION W/O PROJECT            FUTURE CONDITION W/ PROJECT              FUTURE W/ PROJECT W/ MITIGATION
                         MOVEMENT                                   No. of     Lane       Project    Total      Lane    Added      Total   No. of     Lane    Added     Total    No. of         Lane     Added       Total    No. of      Lane
                                                       Volume       Lanes     Volume      Traffic   Volume     Volume   Volume    Volume   Lanes     Volume   Volume   Volume    Lanes         Volume    Volume     Volume    Lanes      Volume
                       Left                                  315      1           315          5      320        320          0     325      1         325         5      330      1             330          0       330       1          330
 NORTHBOUND




                       Left-Through                                   0                                                                      0                                     0                                            0
                       Through                               479      1           479          6      485        485          8     502      1         502         6      508      1             508          0       508       1          508
                       Through-Right                                  0                                                                      0                                     0                                            0
                       Right                                 144      1           119          3      147        121          3     151      1         123         3      154      1             126          0       154       1          126
                       Left-Through-Right                             0                                                                      0                                     0                                            0
                       Left-Right                                     0                                                                      0                                     0                                            0

                       Left                                   74      1           74           0          74      74          0      76      1          76         0       76      1              76          0        76       1           76
 SOUTHBOUND




                       Left-Through                                   0                                                                      0                                     0                                            0
                       Through                               277      1           277          2      279        279         21     306      1         306         2      308      1             308          0       308       1          308
                       Through-Right                                  0                                                                      0                                     0                                            0
                       Right                                  74      1           36           0          74      36          0      76      1          37         0       76      1              37          0        76       1           37
                       Left-Through-Right                             0                                                                      0                                     0                                            0
                       Left-Right                                     0                                                                      0                                     0                                            0

                       Left                                   77      1           77           0          77      77          0      79      1          79         0       79      1              79          0        79       1           79
 EASTBOUND




                       Left-Through                                   0                                                                      0                                     0                                            0
                       Through                               991      1           527          0      991        527         20    1041      1         553         0    1041       1             554          0      1041       1          554
                       Through-Right                                  1                                                                      1                                     1                                            1
                       Right                                  62      0            62          1          63      63          1      65      0          65         1       66      0              66          0        66       0           66
                       Left-Through-Right                             0                                                                      0                                     0                                            0
                       Left-Right                                     0                                                                      0                                     0                                            0

                       Left                                   51      1           51           1          52      52          3      56      1          56         1       57      1              57          0        57       1           57
 WESTBOUND




                       Left-Through                                   0                                                                      0                                     0                                            0
                       Through                               884      1           455          0      884        455         15     926      1         476         0      926      1             476          0       926       1          476
                       Through-Right                                  1                                                                      1                                     1                                            1
                       Right                                  25      0           25           0          25      25          0      26      0          26         0       26      0              26          0        26       0           26
                       Left-Through-Right                             0                                                                      0                                     0                                            0
                       Left-Right                                     0                                                                      0                                     0                                            0
                                                               North-South:     592            North-South:      599                  North-South:     631                 North-South:          638                    North-South:       638
                                   CRITICAL VOLUMES             East-West:      578             East-West:       579                   East-West:      609                  East-West:           611                     East-West:        611
                                                                      SUM:     1170                   SUM:      1178                         SUM:     1240                        SUM:          1249                           SUM:       1249
                   VOLUME/CAPACITY (V/C) RATIO:                               0.821                             0.827                                0.870                                     0.876                                     0.876
              V/C LESS ATSAC/ATCS ADJUSTMENT:                                 0.721                             0.727                                0.770                                     0.776                                     0.776
                          LEVEL OF SERVICE (LOS):                                 C                              C                                     C                                         C                                         C
                                          REMARKS:

                Version: 1i Beta; 8/4/2011                                                                                                                                       PROJECT IMPACT
                                                                                                                                                           Change in v/c due to project:       0.006          ∆v/c after mitigation:     0.006
                                                                                                                                                                  Significant impacted?         NO                  Fully mitigated?      N/A

              4/30/2017-10:05 PM                                                                                         1                                                                                           1 MOTOR & PALMS.xls

                                                                                                                                                                                                                                    1138
                                       Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1140 of 1236 Page
                                                                         ID #:6004
                                                                                      Level of Service Workheet
                                                                                                    (Circular 212 Method)

I/S #:             North-South Street:       MOTOR AVENUE                                    Year of Count:      2017        Ambient Growth: (%):      1       Conducted by:              lf               Date:             4/24/2017
   1                  East-West Street:      PALMS BOULEVARD                                Projection Year:    2020                  Peak Hour:      PM         Reviewed by:                            Project:     3558-3570 Motor Av
                                   No. of Phases                                      3                            3                                     3                                           3                                         3
          Opposed Ø'ing: N/S-1, E/W-2 or Both-3?                                      0                            0                                     0                                           0                                         0
                                                      NB--     0    SB--              0    NB--       0    SB--    0     NB--         0    SB--          0     NB--         0    SB--                0    NB--          0      SB--            0
 Right Turns: FREE-1, NRTOR-2 or OLA-3?
                                                      EB--     0    WB--              0    EB--       0    WB--    0     EB--         0    WB--          0     EB--         0    WB--                0    EB--          0      WB--            0
                       ATSAC-1 or ATSAC+ATCS-2?                                       2                            2                                     2                                           2                                         2
                                 Override Capacity                                    0                            0                                     0                                           0                                         0
                                                             EXISTING CONDITION             EXISTING PLUS PROJECT        FUTURE CONDITION W/O PROJECT            FUTURE CONDITION W/ PROJECT              FUTURE W/ PROJECT W/ MITIGATION
                         MOVEMENT                                   No. of     Lane       Project    Total      Lane    Added      Total   No. of     Lane    Added     Total    No. of         Lane     Added       Total    No. of      Lane
                                                       Volume       Lanes     Volume      Traffic   Volume     Volume   Volume    Volume   Lanes     Volume   Volume   Volume    Lanes         Volume    Volume     Volume    Lanes      Volume
                       Left                                  110      1           110         -1      109        109          0     113      1         113        -1      112      1             112          0       112       1          112
 NORTHBOUND




                       Left-Through                                   0                                                                      0                                     0                                            0
                       Through                               455      1           455         -1      454        454         21     490      1         490        -1      489      1             489          0       489       1          489
                       Through-Right                                  0                                                                      0                                     0                                            0
                       Right                                 171      1           134         -1      170        133          5     181      1         141        -1      180      1             139          0       180       1          139
                       Left-Through-Right                             0                                                                      0                                     0                                            0
                       Left-Right                                     0                                                                      0                                     0                                            0

                       Left                                  127      1           127          0      127        127          0     131      1         131         0      131      1             131          0       131       1          131
 SOUTHBOUND




                       Left-Through                                   0                                                                      0                                     0                                            0
                       Through                               565      1           565          2      567        567          8     590      1         590         2      592      1             592          0       592       1          592
                       Through-Right                                  0                                                                      0                                     0                                            0
                       Right                                  92      1           59           0          92      59          0      95      1          61         0       95      1              61          0        95       1           61
                       Left-Through-Right                             0                                                                      0                                     0                                            0
                       Left-Right                                     0                                                                      0                                     0                                            0

                       Left                                   66      1           66           0          66      66          0      68      1          68         0       68      1              68          0        68       1           68
 EASTBOUND




                       Left-Through                                   0                                                                      0                                     0                                            0
                       Through                           1154         1           623          0     1154        624         19    1208      1         651         0    1208       1             652          0      1208       1          652
                       Through-Right                                  1                                                                      1                                     1                                            1
                       Right                                  91      0            91          2          93      93          0      94      0          94         2       96      0              96          0        96       0           96
                       Left-Through-Right                             0                                                                      0                                     0                                            0
                       Left-Right                                     0                                                                      0                                     0                                            0

                       Left                                   74      1           74           1          75      75          5      81      1          81         1       82      1              82          0        82       1           82
 WESTBOUND




                       Left-Through                                   0                                                                      0                                     0                                            0
                       Through                               908      1           471          0      908        471         21     957      1         496         0      957      1             496          0       957       1          496
                       Through-Right                                  1                                                                      1                                     1                                            1
                       Right                                  33      0           33           0          33      33          0      34      0          34         0       34      0              34          0        34       0           34
                       Left-Through-Right                             0                                                                      0                                     0                                            0
                       Left-Right                                     0                                                                      0                                     0                                            0
                                                               North-South:     675            North-South:      676                  North-South:     703                 North-South:          704                    North-South:       704
                                   CRITICAL VOLUMES             East-West:      697             East-West:       699                   East-West:      732                  East-West:           734                     East-West:        734
                                                                      SUM:     1372                   SUM:      1375                         SUM:     1435                        SUM:          1438                           SUM:       1438
                   VOLUME/CAPACITY (V/C) RATIO:                               0.963                             0.965                                1.007                                     1.009                                     1.009
              V/C LESS ATSAC/ATCS ADJUSTMENT:                                 0.863                             0.865                                0.907                                     0.909                                     0.909
                          LEVEL OF SERVICE (LOS):                                 D                              D                                     E                                         E                                         E
                                          REMARKS:

                Version: 1i Beta; 8/4/2011                                                                                                                                       PROJECT IMPACT
                                                                                                                                                           Change in v/c due to project:       0.002          ∆v/c after mitigation:     0.002
                                                                                                                                                                  Significant impacted?         NO                  Fully mitigated?      N/A

              4/30/2017-10:05 PM                                                                                         2                                                                                           1 MOTOR & PALMS.xls

                                                                                                                                                                                                                                    1139
                                       Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1141 of 1236 Page
                                                                         ID #:6005
                                                                                      Level of Service Workheet
                                                                                                    (Circular 212 Method)

I/S #:             North-South Street:       MOTOR AVENUE                                    Year of Count:      2017         Ambient Growth: (%):      1        Conducted by:             lf               Date:             4/24/2017
   2                  East-West Street:      TABOR STREET                                   Projection Year:    2020                   Peak Hour:      AM         Reviewed by:                            Project:     3558-3570 Motor Av
                                   No. of Phases                                      2                            2                                      2                                           2                                         2
          Opposed Ø'ing: N/S-1, E/W-2 or Both-3?                                      0                            0                                      0                                           0                                         0
                                                      NB--     0    SB--              0    NB--       0    SB--    0      NB--         0    SB--          0      NB--        0    SB--                0    NB--          0      SB--            0
 Right Turns: FREE-1, NRTOR-2 or OLA-3?
                                                      EB--     0    WB--              0    EB--       0    WB--    0      EB--         0    WB--          0      EB--        0    WB--                0    EB--          0      WB--            0
                       ATSAC-1 or ATSAC+ATCS-2?                                       2                            2                                      2                                           2                                         2
                                 Override Capacity                                    0                            0                                      0                                           0                                         0
                                                             EXISTING CONDITION             EXISTING PLUS PROJECT         FUTURE CONDITION W/O PROJECT            FUTURE CONDITION W/ PROJECT              FUTURE W/ PROJECT W/ MITIGATION
                         MOVEMENT                                   No. of     Lane       Project    Total      Lane     Added      Total   No. of     Lane     Added     Total   No. of         Lane     Added       Total    No. of      Lane
                                                       Volume       Lanes     Volume      Traffic   Volume     Volume    Volume    Volume   Lanes     Volume    Volume   Volume   Lanes         Volume    Volume     Volume    Lanes      Volume
                       Left                                   17      1           17           0          17      17           0      18      1          18         0       18      1              18          0        18       1           18
 NORTHBOUND




                       Left-Through                                   0                                                                       0                                     0                                            0
                       Through                               701      1           701          0      701        701          11     733      1         733         0      733      1             733          0       733       1          733
                       Through-Right                                  0                                                                       0                                     0                                            0
                       Right                                  27      1           27           2          29      29           0      28      1          28         2       30      1              30          0        30       1           30
                       Left-Through-Right                             0                                                                       0                                     0                                            0
                       Left-Right                                     0                                                                       0                                     0                                            0

                       Left                                   14      1           14           4          18      18           0      14      1          14         4       18      1              18          0        18       1           18
 SOUTHBOUND




                       Left-Through                                   0                                                                       0                                     0                                            0
                       Through                               345      1           345          0      345        345          25     380      1         380         0      380      1             380          0       380       1          380
                       Through-Right                                  0                                                                       0                                     0                                            0
                       Right                                  27      1           27           0          27      27           0      28      1          28         0       28      1              28          0        28       1           28
                       Left-Through-Right                             0                                                                       0                                     0                                            0
                       Left-Right                                     0                                                                       0                                     0                                            0

                       Left                                   49      0           49           0          49      49           0      50      0          50         0       50      0              50          0        50       0           50
 EASTBOUND




                       Left-Through                                   0                                                                       0                                     0                                            0
                       Through                                33      0           119          1          34     120           0      34      0         122         1       35      0             123          0        35       0          123
                       Through-Right                                  0                                                                       0                                     0                                            0
                       Right                                  37      0               0        0          37         0         0      38      0             0       0       38      0                 0        0        38       0              0
                       Left-Through-Right                             1                                                                       1                                     1                                            1
                       Left-Right                                     0                                                                       0                                     0                                            0

                       Left                                   25      0           25           7          32      32           0      26      0          26         7       33      0              33          0        33       0           33
 WESTBOUND




                       Left-Through                                   0                                                                       0                                     0                                            0
                       Through                                43      0           274          2          45     297           0      44      0         282         2       46      0             305          0        46       0          305
                       Through-Right                                  0                                                                       0                                     0                                            0
                       Right                                 206      0               0      14       220            0         0     212      0             0      14      226      0                 0        0       226       0              0
                       Left-Through-Right                             1                                                                       1                                     1                                            1
                       Left-Right                                     0                                                                       0                                     0                                            0
                                                               North-South:     715            North-South:      719                   North-South:     747                 North-South:          751                    North-South:       751
                                   CRITICAL VOLUMES             East-West:      323             East-West:       346                    East-West:      332                  East-West:           355                     East-West:        355
                                                                      SUM:     1038                   SUM:      1065                          SUM:     1079                        SUM:          1106                           SUM:       1106
                   VOLUME/CAPACITY (V/C) RATIO:                               0.692                             0.710                                 0.719                                     0.737                                     0.737
              V/C LESS ATSAC/ATCS ADJUSTMENT:                                 0.592                             0.610                                 0.619                                     0.637                                     0.637
                          LEVEL OF SERVICE (LOS):                                 A                              B                                      B                                         B                                         B
                                          REMARKS:

                Version: 1i Beta; 8/4/2011                                                                                                                                        PROJECT IMPACT
                                                                                                                                                            Change in v/c due to project:       0.018          ∆v/c after mitigation:     0.018
                                                                                                                                                                   Significant impacted?         NO                  Fully mitigated?      N/A

              4/30/2017-10:08 PM                                                                                          1                                                                                           2 MOTOR & TABOR.xls

                                                                                                                                                                                                                                     1140
                                       Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1142 of 1236 Page
                                                                         ID #:6006
                                                                                      Level of Service Workheet
                                                                                                    (Circular 212 Method)

I/S #:             North-South Street:       MOTOR AVENUE                                    Year of Count:      2017         Ambient Growth: (%):      1        Conducted by:             lf               Date:             4/24/2017
   2                  East-West Street:      TABOR STREET                                   Projection Year:    2020                   Peak Hour:      PM         Reviewed by:                            Project:     3558-3570 Motor Av
                                   No. of Phases                                      2                            2                                      2                                           2                                         2
          Opposed Ø'ing: N/S-1, E/W-2 or Both-3?                                      0                            0                                      0                                           0                                         0
                                                      NB--     0    SB--              0    NB--       0    SB--    0      NB--         0    SB--          0      NB--        0    SB--                0    NB--          0      SB--            0
 Right Turns: FREE-1, NRTOR-2 or OLA-3?
                                                      EB--     0    WB--              0    EB--       0    WB--    0      EB--         0    WB--          0      EB--        0    WB--                0    EB--          0      WB--            0
                       ATSAC-1 or ATSAC+ATCS-2?                                       2                            2                                      2                                           2                                         2
                                 Override Capacity                                    0                            0                                      0                                           0                                         0
                                                             EXISTING CONDITION             EXISTING PLUS PROJECT         FUTURE CONDITION W/O PROJECT            FUTURE CONDITION W/ PROJECT              FUTURE W/ PROJECT W/ MITIGATION
                         MOVEMENT                                   No. of     Lane       Project    Total      Lane     Added      Total   No. of     Lane     Added     Total   No. of         Lane     Added       Total    No. of      Lane
                                                       Volume       Lanes     Volume      Traffic   Volume     Volume    Volume    Volume   Lanes     Volume    Volume   Volume   Lanes         Volume    Volume     Volume    Lanes      Volume
                       Left                                   14      1           14           0          14      14           0      14      1          14         0       14      1              14          0        14       1           14
 NORTHBOUND




                       Left-Through                                   0                                                                       0                                     0                                            0
                       Through                               641      1           641          0      641        641           0     660      1         660         0      660      1             660          0       660       1          660
                       Through-Right                                  0                                                                       0                                     0                                            0
                       Right                                  19      1           19           2          21      21           0      20      1          20         2       22      1              22          0        22       1           22
                       Left-Through-Right                             0                                                                       0                                     0                                            0
                       Left-Right                                     0                                                                       0                                     0                                            0

                       Left                                   43      1           43           5          48      48           0      44      1          44         5       49      1              49          0        49       1           49
 SOUTHBOUND




                       Left-Through                                   0                                                                       0                                     0                                            0
                       Through                               645      1           645          0      645        645           0     665      1         665         0      665      1             665          0       665       1          665
                       Through-Right                                  0                                                                       0                                     0                                            0
                       Right                                  35      1           35           0          35      35           0      36      1          36         0       36      1              36          0        36       1           36
                       Left-Through-Right                             0                                                                       0                                     0                                            0
                       Left-Right                                     0                                                                       0                                     0                                            0

                       Left                                   42      0           42           0          42      42           0      43      0          43         0       43      0              43          0        43       0           43
 EASTBOUND




                       Left-Through                                   0                                                                       0                                     0                                            0
                       Through                                49      0           134          1          50     135           0      50      0         137         1       51      0             138          0        51       0          138
                       Through-Right                                  0                                                                       0                                     0                                            0
                       Right                                  43      0               0        0          43         0         0      44      0             0       0       44      0                 0        0        44       0              0
                       Left-Through-Right                             1                                                                       1                                     1                                            1
                       Left-Right                                     0                                                                       0                                     0                                            0

                       Left                                   33      0           33          -2          31      31           0      34      0          34        -2       32      0              32          0        32       0           32
 WESTBOUND




                       Left-Through                                   0                                                                       0                                     0                                            0
                       Through                                15      0           110         -1          14     104           0      15      0         113        -1       14      0             107          0        14       0          107
                       Through-Right                                  0                                                                       0                                     0                                            0
                       Right                                  62      0               0       -3          59         0         0      64      0             0      -3       61      0                 0        0        61       0              0
                       Left-Through-Right                             1                                                                       1                                     1                                            1
                       Left-Right                                     0                                                                       0                                     0                                            0
                                                               North-South:       684          North-South:      689                   North-South:     704                 North-South:          709                    North-South:       709
                                   CRITICAL VOLUMES             East-West:        167           East-West:       166                    East-West:      171                  East-West:           170                     East-West:        170
                                                                      SUM:        851                 SUM:       855                          SUM:      875                        SUM:           879                           SUM:        879
                   VOLUME/CAPACITY (V/C) RATIO:                               0.567                             0.570                                 0.583                                     0.586                                     0.586
              V/C LESS ATSAC/ATCS ADJUSTMENT:                                 0.467                             0.470                                 0.483                                     0.486                                     0.486
                          LEVEL OF SERVICE (LOS):                                 A                              A                                      A                                         A                                         A
                                          REMARKS:

                Version: 1i Beta; 8/4/2011                                                                                                                                        PROJECT IMPACT
                                                                                                                                                            Change in v/c due to project:       0.003          ∆v/c after mitigation:     0.003
                                                                                                                                                                   Significant impacted?         NO                  Fully mitigated?      N/A

              4/30/2017-10:08 PM                                                                                          2                                                                                           2 MOTOR & TABOR.xls

                                                                                                                                                                                                                                     1141
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1143 of 1236 Page
                                  ID #:6007




                                                                       1142
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1144 of 1236 Page
                                  ID #:6008




                                                                       1143
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1145 of 1236 Page
                                  ID #:6009




                                                                       1144
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1146 of 1236 Page
                                  ID #:6010




                                                                       1145
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1147 of 1236 Page
                                  ID #:6011




                                                                       1146
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1148 of 1236 Page
                                  ID #:6012

                                               EXHIBIT 4

                                         Noise Impact Analysis




              1465997.3


                                                                       1147
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1149 of 1236 Page
                                  ID #:6013




                       3568 Motor Avenue
                       NOISE IMPACT ANALYSIS
                       CITY OF LOS ANGELES




                       PREPARED BY:

                       Bill Lawson, PE, INCE
                       blawson@urbanxroads.com
                       (949) 336-5979

                       Alex Wolfe, INCE
                       awolfe@urbanxroads.com
                       (949) 336-5977


                       MAY 4, 2018




                       11470-11 Noise Study




                                                                       1148
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1150 of 1236 Page
                                  ID #:6014
                                                   3568 Motor Avenue Noise Impact Analysis




  11470-11 Noise Study
                                      II
                                                                                   1149
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1151 of 1236 Page
                                  ID #:6015
                                                                                                           3568 Motor Avenue Noise Impact Analysis



                                                         TABLE OF CONTENTS
  TABLE OF CONTENTS .........................................................................................................................III
  APPENDICES .................................................................................................................................... IV
  LIST OF EXHIBITS .............................................................................................................................. IV
  LIST OF TABLES ................................................................................................................................. V
  LIST OF ABBREVIATED TERMS ........................................................................................................... VI
  EXECUTIVE SUMMARY .......................................................................................................................1
      Operational Noise Analysis ...................................................................................................................... 1
      Construction Noise Analysis .................................................................................................................... 2
      Construction Vibration Analysis............................................................................................................... 3
      Project Design Features ........................................................................................................................... 4
  1       INTRODUCTION .........................................................................................................................7
      1.1      Site Location.................................................................................................................................. 7
      1.2      Project Description........................................................................................................................ 7
  2       FUNDAMENTALS ..................................................................................................................... 11
      2.1      Range of Noise ............................................................................................................................ 11
      2.2      Noise Descriptors ........................................................................................................................ 12
      2.3      Sound Propagation...................................................................................................................... 12
      2.4      Noise Control .............................................................................................................................. 13
      2.5      Noise Barrier Attenuation ........................................................................................................... 13
      2.6      Vibration ..................................................................................................................................... 14
  3       REGULATORY SETTING............................................................................................................. 17
      3.1      State of California Noise Requirements ...................................................................................... 17
      3.2      City of Los Angeles General Plan Noise Element ........................................................................ 17
      3.3      City of Los Angeles CEQA Thresholds Guide ............................................................................... 18
      3.4      City of Los Angeles Municipal Code Noise Standards ................................................................. 18
      3.5      Los Angeles Unified School District Noise Standards.................................................................. 18
      3.6      Vibration Standards .................................................................................................................... 19
  4       EXISTING NOISE LEVEL MEASUREMENTS .................................................................................. 21
      4.1      Measurement Procedure and Criteria ........................................................................................ 21
      4.2      Noise Measurement Locations ................................................................................................... 21
      4.3      Noise Measurement Results ....................................................................................................... 22
  5       METHODS AND PROCEDURES .................................................................................................. 25
      5.1      Operational Reference Noise Levels ........................................................................................... 25
      5.2      Construction Noise Levels ........................................................................................................... 27
      5.3      Construction Reference Noise Levels ......................................................................................... 27
      5.4      Construction Vibration Assessment Methodology ..................................................................... 28
  6       RECEIVER LOCATIONS .............................................................................................................. 31
  7       OPERATIONAL IMPACTS .......................................................................................................... 33
      7.1      Operational Noise Levels ............................................................................................................ 33
      7.2      City of Los Angeles Operational Noise Level Compliance ........................................................... 35
      7.3      LAUSD Operational Noise Level Compliance .............................................................................. 37
      7.4      Operational Noise Level Perception at Palms ............................................................................. 39


  11470-11 Noise Study
                                                                              III
                                                                                                                                                         1150
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1152 of 1236 Page
                                  ID #:6016
                                                                                                    3568 Motor Avenue Noise Impact Analysis



  8      CONSTRUCTION IMPACTS ........................................................................................................ 41
       8.1     Construction Noise Analysis ........................................................................................................ 42
       8.2     City of Los Angeles Construction Noise Level Compliance ......................................................... 45
       8.3     LAUSD Construction Noise Level Compliance ............................................................................. 47
       8.4     Construction Noise Level Perception at Palms ........................................................................... 49
       8.5     Construction Vibration Levels ..................................................................................................... 49
  9      REFERENCES ............................................................................................................................ 51
  10     CERTIFICATION ........................................................................................................................ 53


                                                              APPENDICES
  APPENDIX 3.1:        CITY OF LOS ANGELES MUNICIPAL CODE
  APPENDIX 4.1:        STUDY AREA PHOTOS
  APPENDIX 4.2:        NOISE LEVEL MEASUREMENT WORKSHEETS
  APPENDIX 7.1:        OPERATIONAL NOISE LEVEL CALCULATIONS
  APPENDIX 8.1:        TEMPORARY CONSTRUCTION NOISE BARRIER ATTENUATION CALCULATIONS



                                                          LIST OF EXHIBITS
  EXHIBIT ES-A: PROJECT DESIGN FEATURES DURING CONSTRUCTION................................................... 6
  EXHIBIT 1-A: LOCATION MAP .............................................................................................................8
  EXHIBIT 1-B: SITE PLAN ......................................................................................................................9
  EXHIBIT 2-A: TYPICAL NOISE LEVELS ................................................................................................. 11
  EXHIBIT 2-B: TYPICAL LEVELS OF GROUND-BORNE VIBRATION ......................................................... 15
  EXHIBIT 4-A: NOISE MEASUREMENT LOCATION ............................................................................... 23
  EXHIBIT 6-A: RECEIVER LOCATIONS .................................................................................................. 32
  EXHIBIT 7-A: OPERATIONAL NOISE SOURCE AND RECEIVER LOCATIONS ............................................ 34
  EXHIBIT 8-A: CONSTRUCTION ACTIVITY AND RECEIVER LOCATIONS .................................................. 41




  11470-11 Noise Study
                                                                         IV
                                                                                                                                              1151
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1153 of 1236 Page
                                  ID #:6017
                                                                                     3568 Motor Avenue Noise Impact Analysis



                                                  LIST OF TABLES
  TABLE 4-1: 24-HOUR AMBIENT NOISE LEVEL MEASUREMENTS ......................................................... 22
  TABLE 5-1: REFERENCE NOISE LEVEL MEASUREMENTS...................................................................... 25
  TABLE 5-2: CONSTRUCTION REFERENCE NOISE LEVELS ..................................................................... 28
  TABLE 5-3: VIBRATION SOURCE LEVELS FOR CONSTRUCTION EQUIPMENT ........................................ 29
  TABLE 7-1: PROJECT OPERATIONAL NOISE LEVELS ............................................................................ 35
  TABLE 7-2: DAYTIME PROJECT OPERATIONAL NOISE LEVEL COMPLIANCE (CITY OF LA) ...................... 36
  TABLE 7-3: NIGHTTIME PROJECT OPERATIONAL NOISE LEVEL COMPLIANCE (CITY OF LA)................... 36
  TABLE 7-4: PROJECT OPERATIONAL NOISE LEVEL COMPLIANCE (LAUSD) ........................................... 37
  TABLE 7-5: OPERATIONAL NOISE LEVEL CONTRIBUTIONS (LAUSD) .................................................... 38
  TABLE 8-1: DEMOLITION ACTIVITY NOISE LEVELS ............................................................................. 42
  TABLE 8-2: SHORING EQUIPMENT NOISE LEVELS .............................................................................. 43
  TABLE 8-3: EXCAVATION, SOIL EXPORT, AND GRADING EQUIPMENT NOISE LEVELS ........................... 43
  TABLE 8-4: BUILDING CONSTRUCTION EQUIPMENT NOISE LEVELS .................................................... 44
  TABLE 8-5: PAVING EQUIPMENT NOISE LEVELS ................................................................................ 44
  TABLE 8-6: ARCHITECTURAL COATING EQUIPMENT NOISE LEVELS .................................................... 45
  TABLE 8-7: CONSTRUCTION NOISE LEVELS WITHOUT PROJECT DESIGN FEATURES ............................. 45
  TABLE 8-8: CONSTRUCTION NOISE LEVEL COMPLIANCE WITHOUT PDFS............................................ 46
  TABLE 8-9: CONSTRUCTION NOISE LEVEL COMPLIANCE WITH PDFS .................................................. 46
  TABLE 8-12: CONSTRUCTION NOISE LEVEL INCREASES (SHORING)..................................................... 48
  TABLE 8-13: CONSTRUCTION NOISE LEVEL INCREASES (ALL OTHER STAGES) ...................................... 48
  TABLE 8-14: CONSTRUCTION EQUIPMENT VIBRATION LEVELS WITHOUT PDFS .................................. 50




  11470-11 Noise Study
                                                               V
                                                                                                                       1152
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1154 of 1236 Page
                                  ID #:6018
                                                            3568 Motor Avenue Noise Impact Analysis



                              LIST OF ABBREVIATED TERMS
                    (1)            Reference
                    ANSI           American National Standards Institute
                    CNEL           Community Noise Equivalent Level
                    dBA            A-weighted decibels
                    EPA            Environmental Protection Agency
                    FHWA           Federal Highway Administration
                    FTA            Federal Transit Administration
                    INCE           Institute of Noise Control Engineering
                    LAUSD          Los Angeles Unified School District
                    Leq            Equivalent continuous (average) sound level
                    Lmax           Maximum level measured over the time interval
                    Lmin           Minimum level measured over the time interval
                    mph            Miles per hour
                    NR             Noise Reduction
                    PPV            Peak Particle Velocity
                    Project        3568 Motor Avenue
                    RMS            Root-mean-square
                    VdB            Vibration Decibels




  11470-11 Noise Study
                                            VI
                                                                                            1153
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1155 of 1236 Page
                                  ID #:6019
                                                                   3568 Motor Avenue Noise Impact Analysis




  EXECUTIVE SUMMARY
  Urban Crossroads, Inc. has prepared this noise study to evaluate the potential noise levels
  generated by the operation and construction of the proposed 3568 Motor Avenue
  development (“Project”). The Project site is located at the northern corner of the intersection
  of Motor Avenue and Tabor Street in the City of Los Angeles. The Project is proposed to include
  the development of 42 multi-family residential dwelling units and 1,800 square feet of retail
  use. This noise study has been prepared in response to an appeal to the California
  Environmental Quality Act (CEQA) documentation for the Project.

  OPERATIONAL NOISE ANALYSIS
  Using reference noise levels to represent the potential noise sources within the 3568 Motor
  Avenue site, this analysis estimates the Project-related operational (stationary-source) noise
  levels at Palms Elementary School (“Palms”) located to the north of the Project and separated
  by a 20-foot wide alley. The Project-related operational noise sources are expected to include:
  roof-top air conditioning units, parking garage entry gates, a pad-mounted transformer, and
  outdoor pool area activity.
  CITY OF LOS ANGELES OPERATIONAL NOISE LEVEL COMPLIANCE

  The City of Los Angeles Municipal Code has set exterior noise limits to control community noise
  impacts from non-transportation noise sources (such as air-conditioning units, refrigeration,
  heating, pumping, and filtering equipment). Section 112.02 indicates that stationary noise
  sources shall not operate in such a manner as to cause the noise level at any sensitive use to
  exceed the existing ambient noise level by 5 dBA. (1) The analysis shows the daytime
  operational noise levels limit, per the City of Los Angeles Municipal Code, is 72.7 dBA Leq, and
  the peak Project-only operational noise levels ranging from 38.3 to 54.9 dBA Leq will satisfy the
  standards at Palms. Further, the nighttime operational noise levels limits, per the City of Los
  Angeles Municipal Code, will range from 67.8 dBA Leq, and the Project-only operational noise
  levels ranging from 38.3 to 54.9 will satisfy the standards at Palms.
  LAUSD OPERATIONAL NOISE LEVEL COMPLIANCE

  Noise levels at the closest outdoor playground and exterior classroom building of Palms are
  analyzed in this noise study based on the noise standards identified in the January 23rd, 2017
  comment letter prepared by the Los Angeles Unified School District (LAUSD) Office of
  Environmental Health and Safety. (2) The LAUSD comment letter identifies an operational
  exterior noise level standard of 67 dBA Leq and interior noise level standard of 52 dBA Leq. In
  addition, operational and construction noise level increases are, based on the LAUSD letter,
  limited to 3 dBA or less over existing ambient conditions. (2)




  11470-11 Noise Study
                                                   1
                                                                                                   1154
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1156 of 1236 Page
                                  ID #:6020
                                                                   3568 Motor Avenue Noise Impact Analysis



  The Project operational noise levels are evaluated at receiver locations R1 and R2, which
  represent the closest Palms outdoor playground area and classroom building, respectively,
  when school is in session. The receiver locations and this analysis assume the playground is
  relocated to the north of the planned parking lot shown on Exhibit ES-A. However, these
  receiver locations do not represent sensitive uses when school is out of session and unoccupied
  (e.g., over the summer break, etc.). The results of the analysis show that exterior Project
  operational noise levels at receiver locations R1 and R2 will range from 38.3 to 54.9 dBA Leq,
  and therefore, will satisfy the LAUSD exterior noise level standard of 67 dBA Leq.
  The interior noise level is the difference between the predicted exterior noise level at the
  building façade and the noise reduction of the structure. Typical building construction will
  provide a minimum Noise Reduction (NR) of approximately 20 to 25 dBA with "windows
  closed." (3) As such, this analysis assumes a conservative 20 dBA interior noise reduction to
  assess Project operational noise levels based on the LAUSD interior noise levels standards for
  interior classroom spaces. The Project operational noise levels with the 20 dBA interior noise
  reduction will approach 34.9 dBA Leq and will satisfy the LAUSD 52 dBA Leq interior noise level
  standard at the closest classroom building represented by R2. The exterior noise levels ranging
  from 38.3 to 54.9 dBA Leq represent quiet urban daytime and nighttime noise levels and based
  on the existing ambient noise level of up to 67.7 dBA Leq measured adjacent to Palms and
  Motor Avenue, will be largely overshadowed by existing and future traffic noise sources in the
  Project study area.
  Further, the Project will contribute a daytime operational noise level increase of up to 0.2 dBA
  Leq at receiver locations R1 and R2 and will satisfy with the LAUSD 3 dBA Leq increase above
  ambient standard. Noise level increases of less than 1 dBA are typically unable to be perceived
  except in carefully controlled laboratory experiments. (3) While some Project-related noise
  sources and/or short-term noise events may be audible to receivers within Palms, the findings
  of this analysis indicate that Project operational noise levels will remain below the LAUSD
  exterior, interior, and noise level increase standards. The results of the operational noise
  analysis include the additional barrier attenuation provided by the planned 6-foot high concrete
  block wall at the northern Project site boundary, as indicated in the Project Design Features
  (PDF) section.

  CONSTRUCTION NOISE ANALYSIS
  Construction-related noise levels are expected to create temporary and intermittent high-level
  noise conditions at Palms when certain activities occur at the closest point to the nearby
  receiver locations from the edge of primary Project construction activity. The construction
  noise levels, without the planned PDFs, are expected to range from 72.7 to 77.9 dBA Leq at the
  Palms receiver locations. The Project Design Features (PDFs) described in this section are shown
  on Exhibit ES-A.
  CITY OF LOS ANGELES CONSTRUCTION NOISE LEVEL COMPLIANCE

  For construction activities lasting more than 10 days in a three-month period, such as activities
  at the Project site, the City of Los Angeles identifies a noise level standard of 5 dBA above the


  11470-11 Noise Study
                                                   2
                                                                                                   1155
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1157 of 1236 Page
                                  ID #:6021
                                                                   3568 Motor Avenue Noise Impact Analysis



  existing exterior ambient noise levels at adjacent sensitive receiver locations. Based on the
  construction noise levels without PDFs, Project construction noise levels would exceed the City
  of Los Angeles 5 dBA above existing ambient noise level standard at the Palms sensitive
  receiver locations (R1 and R2). Therefore, to reduce Project construction noise levels, multiple
  Project Design Features (PDFs) have been identified and included in the Project development to
  reduce the noise levels at adjacent sensitive receiver locations.
  Temporary noise barrier attenuation has been calculated for a 12-foot high temporary noise
  barrier identified in the PDFs. The reduced construction noise levels with PDFs at Palms will
  approach 68.9 dBA Leq during shoring, and 65.3 dBA Leq during non-shoring construction
  activities, and will satisfy the City of Los Angeles 5 dBA plus ambient noise level standard.
  LAUSD CONSTRUCTION NOISE LEVEL COMPLIANCE

  The planning of Project construction during periods when Palms is not in session is considered a
  PDF for reducing construction noise levels, since receiver locations R1 and R2 would no longer
  be considered sensitive receivers if unoccupied at the time of Project construction.
  Nonetheless, this section analyzes Project shoring and non-shoring construction activities,
  capable of generating the highest construction noise levels, based on the LAUSD 3 dBA ambient
  noise level increase standard.
  Based on reference shoring equipment noise levels, receiver location R2, which represents the
  closest classroom building to Project construction, would experience a noise level increase of
  3.7 dBA Leq, exceeding the LAUSD 3 dBA increase standard. As such, a PDF for Project
  construction includes restricting the shoring stage of construction to a time when Palms is not
  in session, thereby eliminating the temporary noise level increase since R2 would represent
  unoccupied school property. Based on the non-shoring construction activity noise levels for all
  other stages, receiver locations R1 and R2 would experience Project construction-related noise
  level increases between 0.9 to 2.0 dBA Leq, which would remain below the LAUSD 3 dBA
  increase standard at Palms.
  Noise level increases of up to 3.7 dBA Leq during shoring would be considered barely perceptible
  above existing ambient noise level conditions, and therefore, Project shoring activities as a PDF
  are restricted to time periods when school is not in session. Increases during all other
  construction stages of 2.0 dBA Leq are considered less than barely perceptible and will likely be
  largely overshadowed by existing traffic noise levels in the Project study area. (3) However,
  while Project construction noise levels are shown to satisfy the standards identified in this
  study with the planned PDFs, temporary Project construction-related noise sources will still be
  audible to adjacent sensitive receiver locations within Palms.

  CONSTRUCTION VIBRATION ANALYSIS
  Based on the reference vibration levels provided by the Federal Transit Administration (FTA)
  and Caltrans, a caisson drill represents the peak source of vibration with a reference peak
  particle velocity (PPV) of 0.089 in/sec at 25 feet. At distances ranging from 45 to 82 feet from
  the Project construction activities, construction vibration levels are expected to range from


  11470-11 Noise Study
                                                 3
                                                                                                    1156
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1158 of 1236 Page
                                  ID #:6022
                                                                           3568 Motor Avenue Noise Impact Analysis



  0.015 to 0.037 in/sec PPV at the identified receptors. The Project-related vibration levels are
  shown to satisfy the Caltrans human annoyance threshold of 0.04 in/sec PPV and building
  damage threshold for older residential structures of 0.3 in/sec PPV at the outdoor playground
  and closest classroom building of Palms.

  PROJECT DESIGN FEATURES
      •    Operational Noise
               o    Construct the planned 6-foot high concrete block wall at the LAUSD property line. The
                    barrier shall provide a weight of at least 4 pounds per square foot of face area with no
                    decorative cutouts or line-of-sight openings between shielded areas and the Project site,
                    and a minimum transmission loss of 20 dBA. (4) The barrier shall consist of a solid face
                    from top to bottom. Unnecessary openings or decorative cutouts shall not be made. All
                    gaps (except for weep holes) should be filled with grout or caulking. The noise barrier
                    shall be constructed using the following materials:
                            Masonry block;
                            Earthen berm;
                            Or any combination of construction materials capable of the minimum weight of
                             4 pounds per square foot and a minimum transmission loss of 20 dBA.
      •    Construction Noise
           In accordance with LAMC Section 112.02, a regulatory control measure recognized by the Los
           Angeles Department of Building and Safety, the following project design features shall be
           incorporated into the Project:
               o    Install minimum 12-foot high temporary construction noise barriers at the Project
                    northern and eastern boundaries for the duration of Project construction activities as
                    indicated on Exhibit ES-A. The noise control barriers must present a solid face from top
                    to bottom. The noise control barrier must meet the minimum heights and be
                    constructed as follows:
                            The barrier shall provide a minimum transmission loss of 20 dBA. (4) The noise
                             barrier may be constructed using an acoustical blanket (e.g. vinyl acoustic
                             curtains or quilted blankets) attached to the construction site perimeter fence
                             or equivalent temporary fence posts;
                            The noise barriers must be maintained, and any damage promptly repaired.
                             Gaps, holes, or weaknesses in the barrier or openings between the barrier and
                             the ground shall be promptly repaired.
                            The noise control barriers and associated elements shall be completely
                             removed, and the site appropriately restored upon the conclusion of the
                             construction activity.
               o    Shoring activities shall be restricted to a time period when Palms is not in session (e.g.,
                    summer break) since these activities represent the highest noise and vibration
                    generating Project construction activities adjacent to the noise-sensitive outdoor
                    playground and indoor classroom areas.




  11470-11 Noise Study
                                                        4
                                                                                                           1157
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1159 of 1236 Page
                                  ID #:6023
                                                                           3568 Motor Avenue Noise Impact Analysis



      •    Construction Best Practices
               o    Prior to approval of grading plans and/or issuance of building permits, plans shall
                    include a note indicating that noise-generating Project construction activities shall only
                    occur between the hours of 7:00 a.m. to 9:00 p.m. Monday through Friday; 8:00 a.m. to
                    6:00 p.m. on Saturday with no activity allowed on Sundays (City of Los Angeles CEQA
                    Thresholds Guide). The Project construction supervisor shall ensure compliance with
                    the note and the City of Los Angeles shall conduct periodic inspection at its discretion.
                    (5)
               o    During all Project site construction, the construction contractors shall equip all
                    construction equipment, fixed or mobile, with properly operating and maintained
                    mufflers, consistent with manufacturers’ standards. The construction contractor shall
                    place all stationary construction equipment so that emitted noise is directed away from
                    the noise sensitive receptors nearest the Project site (City of Los Angeles CEQA
                    Thresholds Guide). (5)
               o    The construction contractor shall locate equipment staging in areas that will create the
                    greatest distance between construction-related noise sources and Palms site (i.e., to the
                    center) during all Project construction where feasible and permitted by the City of Los
                    Angeles (City of Los Angeles CEQA Thresholds Guide). (5)
               o    The construction contractor shall limit haul truck deliveries to the same hours specified
                    for construction equipment (between the hours of 7:00 a.m. to 9:00 p.m. Monday
                    through Friday; 8:00 a.m. to 6:00 p.m. on Saturday with no activity allowed on Sundays).
                    The contractor shall prepare a haul route exhibit and shall design delivery routes to
                    minimize the exposure of sensitive land uses or residential dwellings to delivery truck-
                    related noise (City of Los Angeles CEQA Thresholds Guide). (5)




  11470-11 Noise Study
                                                        5
                                                                                                            1158
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1160 of 1236 Page
                                  ID #:6024
                                                                     3568 Motor Avenue Noise Impact Analysis



                         EXHIBIT ES-A: PROJECT DESIGN FEATURES DURING CONSTRUCTION




  11470-11 Noise Study
                                                    6
                                                                                                      1159
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1161 of 1236 Page
                                  ID #:6025
                                                                  3568 Motor Avenue Noise Impact Analysis



  1        INTRODUCTION
  This noise analysis has been completed to determine the noise impacts associated with the
  development of the proposed 3568 Motor Avenue (“Project”). This noise study describes the
  proposed Project, provides information regarding noise fundamentals, outlines the local
  regulatory setting, provides the study methods and procedures for operational and
  construction noise analysis, and evaluates the future exterior noise environment.

  1.1      SITE LOCATION
  The proposed 3568 Motor Avenue Project is located at the northern corner of the intersection
  of Motor Avenue and Tabor Street in the City of Los Angeles, as shown on Exhibit 1-A. Existing
  residential and commercial/office land uses are located south, east, and west of the Project
  site, and Palms is located north of Project site boundary and is separated by a 20-foot wide
  alley.

  1.2      PROJECT DESCRIPTION
  The Project is proposed to include the development of 42 multi-family residential dwelling units
  and 1,800 square feet of retail use, as shown on Exhibit 1-B. The on-site Project-related
  operational noise sources are expected to include: roof-top air conditioning units, parking
  garage entry gates, a pad-mounted transformer, and outdoor pool area activity.




  11470-11 Noise Study
                                                 7
                                                                                                  1160
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1162 of 1236 Page
                                  ID #:6026
                                                         3568 Motor Avenue Noise Impact Analysis



                             EXHIBIT 1-A: LOCATION MAP




  11470-11 Noise Study
                                        8
                                                                                          1161
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1163 of 1236 Page
                                  ID #:6027
                                                        3568 Motor Avenue Noise Impact Analysis



                               EXHIBIT 1-B: SITE PLAN




  11470-11 Noise Study
                                         9
                                                                                        1162
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1164 of 1236 Page
                                  ID #:6028
                                                               3568 Motor Avenue Noise Impact Analysis



                          This page intentionally left blank




  11470-11 Noise Study
                                         10
                                                                                               1163
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1165 of 1236 Page
                                  ID #:6029
                                                                                     3568 Motor Avenue Noise Impact Analysis



  2        FUNDAMENTALS
  Noise has been simply defined as "unwanted sound." Sound becomes unwanted when it
  interferes with normal activities, when it causes actual physical harm or when it has adverse
  effects on health. Noise is measured on a logarithmic scale of sound pressure level known as a
  decibel (dB). A-weighted decibels (dBA) approximate the subjective response of the human ear
  to broad frequency noise source by discriminating against very low and very high frequencies of
  the audible spectrum. They are adjusted to reflect only those frequencies which are audible to
  the human ear. Exhibit 2-A presents a summary of the typical noise levels and their subjective
  loudness and effects that are described in more detail below.

                                           EXHIBIT 2-A: TYPICAL NOISE LEVELS




  Source: Environmental Protection Agency Office of Noise Abatement and Control, Information on Levels of Environmental Noise
  Requisite to Protect Public Health and Welfare with an Adequate Margin of Safety (EPA/ONAC 550/9-74-004) March 1974.

  2.1      RANGE OF NOISE
  Since the range of intensities that the human ear can detect is so large, the scale frequently
  used to measure intensity is a scale based on multiples of 10, the logarithmic scale. The scale
  for measuring intensity is the decibel scale. Each interval of 10 decibels indicates a sound
  energy ten times greater than before, which is perceived by the human ear as being roughly
  twice as loud. (6) The most common sounds vary between 40 dBA (very quiet) to 100 dBA (very
  loud). Normal conversation at three feet is roughly at 60 dBA, while loud jet engine noises



  11470-11 Noise Study
                                                              11
                                                                                                                       1164
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1166 of 1236 Page
                                  ID #:6030
                                                                   3568 Motor Avenue Noise Impact Analysis



  equate to 110 dBA at approximately 100 feet, which can cause serious discomfort. (7) Another
  important aspect of noise is the duration of the sound and the way it is described and
  distributed in time.

  2.2      NOISE DESCRIPTORS
  Environmental noise descriptors are generally based on averages, rather than instantaneous,
  noise levels. The most commonly used figure is the equivalent level (Leq). Equivalent sound
  levels are not measured directly but are calculated from sound pressure levels typically
  measured in A-weighted decibels (dBA). The equivalent sound level (Leq) represents a steady
  state sound level containing the same total energy as a time varying signal over a given sample
  period and is commonly used to describe the “average” noise levels within the environment.
  Peak hour or average noise levels, while useful, do not completely describe a given noise
  environment. Noise levels lower than peak hour may be disturbing if they occur during times
  when quiet is most desirable, namely evening and nighttime (sleeping) hours. To account for
  this, the Community Noise Equivalent Level (CNEL), representing a composite 24-hour noise
  level is utilized. The CNEL is the weighted average of the intensity of a sound, with corrections
  for time of day, and averaged over 24 hours. The time of day corrections require the addition
  of 5 decibels to dBA Leq sound levels in the evening from 7:00 p.m. to 10:00 p.m., and the
  addition of 10 decibels to dBA Leq sound levels at night between 10:00 p.m. and 7:00 a.m. These
  additions are made to account for the noise sensitive time periods during the evening and night
  hours when sound appears louder. CNEL does not represent the actual sound level heard at
  any time, but rather represents the total sound exposure. The City of Los Angeles relies on the
  24-hour CNEL level to assess land use compatibility with transportation related noise sources.

  2.3      SOUND PROPAGATION
  When sound propagates over a distance, it changes in level and frequency content. The way
  noise reduces with distance depends on the following factors.
  2.3.1 GEOMETRIC SPREADING

  Sound from a localized source (i.e., a stationary point source) propagates uniformly outward in
  a spherical pattern. The sound level attenuates (or decreases) at a rate of 6 dB for each
  doubling of distance from a point source. Highways consist of several localized noise sources
  on a defined path and hence can be treated as a line source, which approximates the effect of
  several point sources. Noise from a line source propagates outward in a cylindrical pattern,
  often referred to as cylindrical spreading. Sound levels attenuate at a rate of 3 dB for each
  doubling of distance from a line source. (6)
  2.3.2 GROUND ABSORPTION

  The propagation path of noise from a highway to a receptor is usually very close to the ground.
  Noise attenuation from ground absorption and reflective wave canceling adds to the
  attenuation associated with geometric spreading. Traditionally, the excess attenuation has also


  11470-11 Noise Study
                                                 12
                                                                                                   1165
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1167 of 1236 Page
                                  ID #:6031
                                                                      3568 Motor Avenue Noise Impact Analysis



  been expressed in terms of attenuation per doubling of distance. This approximation is usually
  sufficiently accurate for distances of less than 200 ft. For acoustically hard sites (i.e., sites with
  a reflective surface between the source and the receptor, such as a parking lot or body of
  water), no excess ground attenuation is assumed. For acoustically absorptive or soft sites (i.e.,
  those sites with an absorptive ground surface between the source and the receptor such as soft
  dirt, grass, or scattered bushes and trees), an excess ground attenuation value of 1.5 dB per
  doubling of distance is normally assumed. When added to the cylindrical spreading, the excess
  ground attenuation results in an overall drop-off rate of 4.5 dB per doubling of distance from a
  line source. (3)
  2.3.3 ATMOSPHERIC EFFECTS

  Receptors located downwind from a source can be exposed to increased noise levels relative to
  calm conditions, whereas locations upwind can have lowered noise levels. Sound levels can be
  increased at large distances (e.g., more than 500 feet) due to atmospheric temperature
  inversion (i.e., increasing temperature with elevation). Other factors such as air temperature,
  humidity, and turbulence can also have significant effects. (6)
  2.3.4 SHIELDING

  A large object or barrier in the path between a noise source and a receptor can substantially
  attenuate noise levels at the receptor. The amount of attenuation provided by shielding
  depends on the size of the object and the frequency content of the noise source. Shielding by
  trees and other such vegetation typically only has an “out of sight, out of mind” effect. That is,
  the perception of noise impact tends to decrease when vegetation blocks the line-of-sight to
  nearby resident. However, for vegetation to provide a substantial, or even noticeable, noise
  reduction, the vegetation area must be at least 15 feet in height, 100 feet wide and dense
  enough to completely obstruct the line-of sight between the source and the receiver. This size
  of vegetation may provide up to 5 dBA of noise reduction. The FHWA does not consider the
  planting of vegetation to be a noise abatement measure. (3)

  2.4      NOISE CONTROL
  Noise control is the process of obtaining an acceptable noise environment for an observation
  point or receptor by controlling the noise source, transmission path, receptor, or all three. This
  concept is known as the source-path-receptor concept. In general, noise control measures can
  be applied to these three elements.

  2.5      NOISE BARRIER ATTENUATION
  Effective noise barriers can reduce noise levels by 10 to 15 dBA, cutting the loudness of traffic
  noise in half. A noise barrier is most effective when placed close to the noise source or
  receptor. Noise barriers, however, do have limitations. For a noise barrier to work, it must be
  high enough and long enough to block the path of the noise source. (3)




  11470-11 Noise Study
                                                   13
                                                                                                      1166
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1168 of 1236 Page
                                  ID #:6032
                                                                   3568 Motor Avenue Noise Impact Analysis



  2.6      VIBRATION
  Per the Federal Transit Administration (FTA) Transit Noise Impact and Vibration Assessment (8),
  vibration is the periodic oscillation of a medium or object. The rumbling sound caused by the
  vibration of room surfaces is called structure-borne noise. Sources of ground-borne vibrations
  include natural phenomena (e.g., earthquakes, volcanic eruptions, sea waves, landslides) or
  human-made causes (e.g., explosions, machinery, traffic, trains, construction equipment).
  Vibration sources may be continuous, such as factory machinery, or transient, such as
  explosions. As is the case with airborne sound, ground-borne vibrations may be described by
  amplitude and frequency.
  There are several different methods that are used to quantify vibration. The peak particle
  velocity (PPV) is defined as the maximum instantaneous peak of the vibration signal. The PPV is
  most frequently used to describe vibration impacts to buildings but is not always suitable for
  evaluating human response (annoyance) because it takes some time for the human body to
  respond to vibration signals. Instead, the human body responds to average vibration amplitude
  often described as the root mean square (RMS). The RMS amplitude is defined as the average
  of the squared amplitude of the signal and is most frequently used to describe the effect of
  vibration on the human body. Decibel notation (VdB) is commonly used to measure RMS.
  Decibel notation (VdB) serves to reduce the range of numbers used to describe human
  response to vibration. Typically, ground-borne vibration generated by man-made activities
  attenuates rapidly with distance from the source of the vibration. Sensitive receivers for
  vibration include structures (especially older masonry structures), people (especially residents,
  the elderly, and sick), and vibration-sensitive equipment.
  The background vibration-velocity level in residential areas is generally 50 VdB. Ground-borne
  vibration is normally perceptible to humans at approximately 65 VdB. For most people, a
  vibration-velocity level of 75 VdB is the approximate dividing line between barely perceptible
  and distinctly perceptible levels. Typical outdoor sources of perceptible ground-borne vibration
  are construction equipment, steel-wheeled trains, and traffic on rough roads. If a roadway is
  smooth, the ground-borne vibration is rarely perceptible. The range of interest is from
  approximately 50 VdB, which is the typical background vibration-velocity level, to 100 VdB,
  which is the general threshold where minor damage can occur in fragile buildings. Exhibit 2-B
  illustrates common vibration sources and the human and structural response to ground-borne
  vibration.




  11470-11 Noise Study
                                                 14
                                                                                                    1167
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1169 of 1236 Page
                                  ID #:6033
                                                                                    3568 Motor Avenue Noise Impact Analysis



                           EXHIBIT 2-B: TYPICAL LEVELS OF GROUND-BORNE VIBRATION




  Source: Federal Transit Administration (FTA) Transit Noise Impact and Vibration Assessment.




11470-11 Noise Study
                                                            15
                                                                                                                        1168
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1170 of 1236 Page
                                  ID #:6034
                                                               3568 Motor Avenue Noise Impact Analysis



                          This page intentionally left blank




  11470-11 Noise Study
                                         16
                                                                                               1169
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1171 of 1236 Page
                                  ID #:6035
                                                                     3568 Motor Avenue Noise Impact Analysis



  3        REGULATORY SETTING
  To limit population exposure to physically and/or psychologically damaging as well as intrusive
  noise levels, the federal government, the State of California, various county governments, and
  most municipalities in the state have established standards and ordinances to control noise. In
  most areas, automobile and truck traffic is the major source of environmental noise. Traffic
  activity generally produces an average sound level that remains constant with time. Air and rail
  traffic, and commercial and industrial activities are also major sources of noise in some areas.
  Federal, state, and local agencies regulate different aspects of environmental noise. Federal
  and state agencies generally set noise standards for mobile sources such as aircraft and motor
  vehicles, while regulation of stationary sources is left to local agencies.

  3.1      STATE OF CALIFORNIA NOISE REQUIREMENTS
  The State of California regulates freeway noise, sets standards for sound transmission, provides
  occupational noise control criteria, identifies noise standards, and provides guidance for local
  land use compatibility. State law requires that each county and city adopt a General Plan that
  includes a Noise Element which is to be prepared per guidelines adopted by the Governor’s
  Office of Planning and Research. (9) The purpose of the Noise Element is to limit the exposure
  of the community to excessive noise levels. In addition, the California Environmental Quality Act
  (CEQA) requires that all known environmental effects of a project be analyzed, including
  environmental noise impacts.

  3.2      CITY OF LOS ANGELES GENERAL PLAN NOISE ELEMENT
  The City of Los Angeles has adopted a Noise Element of the General Plan to identify goals,
  objectives, and policies for managing noise issues within the City. (10) The following goal and
  objectives are identified in the General Plan Noise Element:
           Goal          A city where noise does not reduce the quality of urban life.
           Objective 1   Reduce airport and harbor related noise impacts.
           Objective 2   Reduce or eliminate nonairport related intrusive noise, especially relative to
                         noise sensitive uses.
           Objective 3   Reduce or eliminate noise impacts associated with proposed development of
                         land and changes in land use.

  While the Noise Element identifies the policies for managing noise issues within the City, the
  City of Los Angeles also identifies a specific CEQA Thresholds Guide for determining potential
  noise impacts due to new developments such as the Project. Therefore, the CEQA Thresholds
  Guide is used in this noise study to determine if Project-related noise sources will generate
  noise levels capable of exceeding the City of Los Angeles standards.




  11470-11 Noise Study
                                                   17
                                                                                                     1170
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1172 of 1236 Page
                                  ID #:6036
                                                                         3568 Motor Avenue Noise Impact Analysis



  3.3       CITY OF LOS ANGELES CEQA THRESHOLDS GUIDE
  The City of Los Angeles CEQA Thresholds Guide identifies the screening criteria and thresholds
  for construction, operational, railroad, and airport-related noise impacts. (5) For the purposes
  of this analysis, construction Project-related noise levels at Palms are analyzed based on the
  City of Los Angeles CEQA Thresholds Guide, while stationary-source noise levels at Palms
  generated by the operation of the Project are evaluated based on the Municipal Code noise
  level standards. The following criteria are used to evaluate construction noise levels in the City
  of Los Angeles:
        •   Construction activities lasting more than one day would exceed existing ambient exterior noise
            levels by 10 dBA or more at a noise sensitive use;
        •   Construction activities lasting more than 10 days in a three month period would exceed existing
            ambient exterior noise levels by 5 dBA or more at a noise sensitive use; or
        •   Construction activities would exceed the ambient noise level by 5 dBA at a noise sensitive use
            between the hours of 9:00 p.m. and 7:00 a.m. Monday through Friday, before 8:00 a.m. or after
            6:00 p.m. on Saturday, or at anytime on Sunday.

  3.4       CITY OF LOS ANGELES MUNICIPAL CODE NOISE STANDARDS
  To analyze noise impacts originating from a designated fixed location or private property such
  as the 3568 Motor Avenue Project, stationary-source (operational) noise such as the expected
  roof-top air conditioning units, parking garage entry gates, a pad-mounted transformer, and
  outdoor pool area activity are typically evaluated against standards established under a
  jurisdiction’s Municipal Code or General Plan.
  The City of Los Angeles Municipal Code, Chapter XI Noise Regulation, has set exterior noise
  limits to control community noise impacts from non-transportation noise sources (such as air-
  conditioning units, refrigeration, heating, pumping, and filtering equipment). Section 112.02
  indicates that stationary noise sources shall not operate in such a manner as to cause the noise
  level at any sensitive use to exceed the existing ambient noise level by 5 dBA. (1) The City of
  Los Angeles Municipal Code, Chapter XI, is provided in Appendix 3.1.

  3.5       LOS ANGELES UNIFIED SCHOOL DISTRICT NOISE STANDARDS
  The Palms is located north of the Project site separated by a 20-foot wide alley, and therefore,
  noise levels at both outdoor playground and exterior classroom building façades are analyzed in
  this noise study based on the noise standards identified in the January 23rd, 2017 comment
  letter prepared by the Los Angeles Unified School District (LAUSD) Office of Environmental
  Health and Safety. (2)
  The LAUSD comment letter cites regulations based on Caltrans and City of Los Angeles
  regulations including an operational exterior noise level standard of 67 dBA Leq and interior
  noise level standard of 52 dBA Leq. In addition, operational and construction noise level
  increases are, based on the LAUSD letter, limited to below 3 dBA over existing ambient



  11470-11 Noise Study
                                                      18
                                                                                                         1171
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1173 of 1236 Page
                                  ID #:6037
                                                                   3568 Motor Avenue Noise Impact Analysis



  conditions. (2) As such, this noise study evaluates Project operational and construction noise
  levels based on both the City of Los Angeles and LAUSD noise standards.

  3.6      VIBRATION STANDARDS
  The City of Los Angeles and LAUSD do not identify specific vibration standards for temporary
  construction, and therefore, the Caltrans Transportation and Construction Vibration Guidance
  Manual standards are used in this noise study. (11) Table 19 and 20 of the Caltrans manual
  identify building damage and human annoyance vibration level standards, respectively, for
  evaluating construction-generated vibration levels. Based on the planned equipment for
  Project construction, the peak particle velocity (PPV) standards for continuous/frequent
  intermittent sources of vibration are used to assess potential Project construction noise levels
  against both human annoyance and building damage vibration level standards. Therefore,
  Project construction vibration levels are evaluated based on Caltrans’ distinctly perceptible 0.04
  in/sec human annoyance standard, and Caltrans’ building damage vibration level standard of
  0.3 in/sec PPV for older residential structures. (11)




  11470-11 Noise Study
                                                 19
                                                                                                   1172
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1174 of 1236 Page
                                  ID #:6038
                                                               3568 Motor Avenue Noise Impact Analysis



                          This page intentionally left blank




  11470-11 Noise Study
                                         20
                                                                                               1173
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1175 of 1236 Page
                                  ID #:6039
                                                                   3568 Motor Avenue Noise Impact Analysis



  4        EXISTING NOISE LEVEL MEASUREMENTS
  To assess the existing noise level environment, a 24-hour noise level measurement was taken
  adjacent to Palms. The location was selected to describe and document the existing noise
  environment at Palms adjacent to the Project site. Exhibit 4-A provides the noise level
  measurement location.       To fully describe the existing noise conditions, noise level
  measurement was collected by Urban Crossroads, Inc. on Wednesday, January 31st, 2018.
  Appendix 4.1 includes study area photos.

  4.1      MEASUREMENT PROCEDURE AND CRITERIA
  To describe the existing noise environment, the hourly noise levels were measured during
  typical weekday conditions over a 24-hour period. By collecting individual hourly noise level
  measurements, it is possible to describe the daytime and nighttime hourly noise levels and
  calculate the 24-hour CNEL. The long-term noise readings were recorded using Piccolo Type 2
  integrating sound level meter and dataloggers. The Piccolo sound level meters were calibrated
  using a Larson-Davis calibrator, Model CAL 150. All noise meters were programmed in "slow"
  mode to record noise levels in "A" weighted form. The sound level meters and microphones
  were equipped with a windscreen during all measurements. All noise level measurement
  equipment satisfies the American National Standards Institute (ANSI) standard specifications for
  sound level meters ANSI S1.4-2014/IEC 61672-1:2013. (12)

  4.2      NOISE MEASUREMENT LOCATIONS
  The long-term noise level measurement was positioned as close to Palms as possible to assess
  the existing ambient hourly noise levels. Both Caltrans and the FTA recognize that it is not
  reasonable to collect noise level measurements that can fully represent any particular location
  when estimating impacts for new development projects. This is demonstrated in the Caltrans
  general site location guidelines which indicate that, sites must be free of noise contamination by
  sources other than sources of interest. Avoid sites located near sources such as barking dogs,
  lawnmowers, pool pumps, and air conditioners unless it is the express intent of the analyst to
  measure these sources. (6) Further, FTA guidance states, that it is not necessary nor
  recommended that existing noise exposure be determined by measuring at every noise-sensitive
  location in the project area. Rather, the recommended approach is to characterize the noise
  environment for clusters of sites based on measurements or estimates at representative
  locations in the community. (8)
  Based on recommendations of Caltrans and the FTA, it is not necessary to collect
  measurements at each individual building, because each receiver measurement represents a
  group of buildings that share acoustical equivalence. (8) In other words, the area represented
  by the receiver shares similar shielding, terrain, and geometric relationship to the reference
  noise source. Receivers represent a location of noise sensitive areas and are used to estimate
  the future noise level impacts. Collecting reference ambient noise level measurements at the
  nearby sensitive Palms allows for a comparison of the before and after Project noise levels and



  11470-11 Noise Study
                                                 21
                                                                                                    1174
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1176 of 1236 Page
                                  ID #:6040
                                                                                               3568 Motor Avenue Noise Impact Analysis



  is necessary to assess potential noise impacts due to the Project’s contribution to the ambient
  noise levels.

  4.3       NOISE MEASUREMENT RESULTS
  The noise measurement presented below focuses on the average or equivalent sound levels
  (Leq). The equivalent sound level (Leq) represents a steady state sound level containing the
  same total energy as a time varying signal over a given sample period. Table 4-1 identifies the
  hourly daytime (7:00 a.m. to 10:00 p.m.) and nighttime (10:00 p.m. to 7:00 a.m.) noise levels at
  the noise level measurement location. Appendix 4.2 provides a summary of the existing hourly
  ambient noise levels described below:
        •   Location L1 represents the noise levels on Motor Avenue adjacent to Palms near the western
            Project site boundary. The noise level measurements collected show an overall 24-hour exterior
            noise level of 70.7 dBA CNEL. The hourly noise levels measured at location L1 ranged from 61.4
            to 72.0 dBA Leq during the daytime hours and from 56.2 to 68.1 dBA Leq during the nighttime
            hours. The energy (logarithmic) average daytime noise level was calculated at 67.7 dBA Leq with
            an average nighttime noise level of 62.8 dBA Leq.

  Table 4-1 provides the (energy average) noise levels used to describe the daytime and
  nighttime ambient conditions. These daytime and nighttime energy average noise levels
  represent the average of all hourly noise levels observed during these time periods expressed
  as a single number. Appendix 4.2 provides summary worksheet of the noise levels for each
  hour as well as the minimum, maximum, L1, L2, L5, L8, L25, L50, L90, L95, and L99 percentile noise
  levels observed during the daytime and nighttime periods.
  The background ambient noise levels in the Project study area are dominated by the
  transportation-related noise associated with the arterial roadway network. The 24-hour
  existing noise level measurements shown on Table 4-1 present the existing ambient noise
  conditions.

                             TABLE 4-1: 24-HOUR AMBIENT NOISE LEVEL MEASUREMENTS

                      Distance                                                                  Energy Average
                         to                                                                    Hourly Noise Level
        Location1      Project                          Description                               (dBA Leq)2                    CNEL
                      Boundary
                       (Feet)                                                                Daytime         Nighttime

                                      Located on Motor Avenue adjacent to
            L1             0'         the Palms Elementary School playground                   67.7             62.8            70.7
                                      near the western Project site boundary.
        1
         See Exhibit 4-A for the noise level measurement locations.
        2
         Energy (logarithmic) average hourly levels. The long-term 24-hour measurement worksheet is included in Appendix 4.2.
        "Daytime" = 7:00 a.m. to 10:00 p.m.; "Nighttime" = 10:00 p.m. to 7:00 a.m.




  11470-11 Noise Study
                                                                     22
                                                                                                                                       1175
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1177 of 1236 Page
                                  ID #:6041
                                                            3568 Motor Avenue Noise Impact Analysis



                         EXHIBIT 4-A: NOISE MEASUREMENT LOCATION




  11470-11 Noise Study
                                           23
                                                                                             1176
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1178 of 1236 Page
                                  ID #:6042
                                                               3568 Motor Avenue Noise Impact Analysis



                          This page intentionally left blank




  11470-11 Noise Study
                                         24
                                                                                               1177
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1179 of 1236 Page
                                  ID #:6043
                                                                                                     3568 Motor Avenue Noise Impact Analysis



  5          METHODS AND PROCEDURES
  The following section outlines the methods and procedures used to model and analyze the
  potential Project-related operational and construction noise levels.

  5.1        OPERATIONAL REFERENCE NOISE LEVELS
  To estimate the Project operational noise impacts, reference noise level measurements were
  collected from similar types of activities to represent the noise levels expected with the
  development of the proposed Project. This section provides a detailed description of the
  reference noise level measurements shown on Table 5-1 used to estimate the Project
  operational noise impacts associated with roof-top air conditioning units, parking garage entry
  gates, a pad-mounted transformer, and outdoor pool area activity.

                                     TABLE 5-1: REFERENCE NOISE LEVEL MEASUREMENTS


                                                                            Dist.         Noise                           Reference Noise
                                                                                                         Hourly            Level (dBA Leq)
                                                         Duration           From         Source
                    Noise Source                                                                         Activity
                                                        (hh:mm:ss)         Source        Height
                                                                                                         (Mins)1          @ Ref.         @ 50
                                                                           (Feet)        (Feet)
                                                                                                                          Dist.          Feet

      Roof-top Air Conditioning Unit2                    96:00:00              5'            5'             39             77.2          57.2
                                       3
      Parking Garage Entry Gate                          00:00:24              5'           10'             60             60.1          40.1
                                        4
      Pad-Mounted Transformer                                n/a               6'            5'             60             56.0          37.6
      Outdoor Pool Activity5                             00:10:00              5'            4'             60             71.0          51.0
      1 Anticipated duration (minutes within the hour) of noise activity during typical hourly conditions expected at the Project site based on
      the reference noise level measurement activity.
      2
        As measured by Urban Crossroads, Inc. on 7/27/2015 at the Santee Walmart located at 170 Town Center Parkway.
      3
        As measured by Urban Crossroads, Inc. on 6/10/2016 at the Audi Mission Viejo dealership.
      4
        Source: NEMA TR 1-2013 Transformers, Step Voltage Regulators and Reactors, Table 2 sound level for a 500 kVA transformer.
      5 As measured by Urban Crossroads, Inc. on 7/5/2017 at the Covenant Hill Clubhouse Pool in the unincorporated community of Ladera

      Ranch in the County of Orange.

  5.1.1 ROOF-TOP AIR CONDITIONING UNITS

  At the time this noise study was prepared, the specific model specifications of the mechanical
  equipment to be used at the Project site was unknown. Therefore, to present a conservative
  approach, a reference noise level measurement of a commercial-sized air conditioning unit
  (roof-top) is used to represent worst-case conditions. To assess the noise levels created by the
  roof-top air conditioning units at the Project site, reference noise levels measurements were
  taken at the Santee Walmart on July 27th, 2015. Located at 170 Town Center Parkway in the
  City of Santee, the noise level measurements describe a single mechanical roof-top air
  conditioning unit on the roof of an existing Walmart store, with background roof-top unit
  activity. The reference noise level represents a Lennox SCA120 series 10-ton model packaged
  air conditioning unit. Using a uniform reference distance of 50 feet, the reference noise level
  noise level is 57.2 dBA Leq. The operating conditions of the reference noise level measurement
  reflect peak summer cooling requirements with measured temperatures approaching 96


  11470-11 Noise Study
                                                                          25
                                                                                                                                             1178
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1180 of 1236 Page
                                  ID #:6044
                                                                    3568 Motor Avenue Noise Impact Analysis



  degrees Fahrenheit (°F) with average daytime temperatures of 82°F, which resulted in a peak
  hourly activity of 39 of the total 60 minutes. The noise attenuation provided by a parapet wall
  is not reflected in this reference noise level measurement.
  5.1.2 PARKING GARAGE ENTRY GATE

  A garage entry gate (roll-up) reference noise level measurement was taken at the Audi Mission
  Viejo dealership to represent the multiple parking garage entry gates within the Project’s
  proposed facilities. At 50 feet, the reference noise level is 40.1 dBA Leq at a noise source height
  of 10 feet. The garage doors at the Project site are anticipated to open and closed as needed.
  To present a worst-case analysis, noise associated with the entry gates is expected during the
  typical daytime, and nighttime conditions for the entire hour (60 minutes).
  5.1.3 PAD-MOUNTED TRANSFORMER

  To determine the noise level impacts associated with a pad-mounted transformer within the
  Project site, the National Electrical Manufacturers Association (NEMA) Transformers, Step
  Voltage Regulators and Reactors, Table 2 sound level for a 500 kVA transformer is used in this
  analysis. (13) The reference NEMA noise level represents the factory tested noise level of the
  transformer. At the time of this analysis, the exact model of transformer was unknown,
  however, the reference noise levels are anticipated to likely overstate the potential noise levels
  from a residential transformer. Using the uniform reference distance of 50 feet, the reference
  NEMA transformer noise level is 37.6 dBA Leq. Noise associated with the transformer is
  expected during the typical daytime, and nighttime conditions for the entire hour (60 minutes).
  5.1.4 OUTDOOR POOL ACTIVITY

  To represent the noise levels associated with outdoor pool activities, Urban Crossroads
  collected a reference noise level measurement on July 5th, 2017 at the Covenant Hill Clubhouse
  Pool in the unincorporated community of Ladera Ranch in the County of Orange. The measured
  reference noise level at the uniform 50-foot reference distance is 51.0 dBA Leq for pool activity.
  The pool activity noise levels include kids playing, running, screaming, splashing, playing with a
  ball, and parents talking. Noise associated with pool activities is expected to occur for the
  entire hour (60 minutes).




  11470-11 Noise Study
                                                  26
                                                                                                     1179
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1181 of 1236 Page
                                  ID #:6045
                                                                    3568 Motor Avenue Noise Impact Analysis



  5.2       CONSTRUCTION NOISE LEVELS
  Noise generated by the Project construction equipment will include a combination of trucks,
  power tools, concrete mixers, and portable generators that when combined can reach high
  levels. The number and mix of construction equipment is expected to occur in the following
  stages:
        •   Demolition and Preconstruction
        •   Shoring
        •   Excavation, Soil Export, and Grading
        •   Building Construction
        •   Paving
        •   Architectural Coating

  This construction noise analysis was prepared using reference noise level measurements taken
  by Urban Crossroads, Inc. to describe the typical construction activity noise levels for each stage
  of Project construction. The construction reference noise level measurements represent a list
  of typical construction activity noise levels. Noise levels generated by heavy construction
  equipment can range from approximately 68 dBA to in excess of 80 dBA when measured at 50
  feet. Hard site conditions are used in the construction noise analysis which result in noise levels
  that attenuate (or decrease) at a rate of 6 dBA for each doubling of distance from a point
  source (i.e. construction equipment). For example, a noise level of 80 dBA measured at 50 feet
  from the noise source to the receiver would be reduced to 74 dBA at 100 feet from the source
  to the receiver and would be further reduced to 68 dBA at 200 feet from the source to the
  receiver. The construction stages used in this analysis are consistent with the data used to
  support the construction emissions in the 3568 Motor Avenue Air Quality Impact Analysis
  prepared by Urban Crossroads, Inc. (14)

  5.3       CONSTRUCTION REFERENCE NOISE LEVELS
  To describe the Project construction noise levels, measurements were collected for similar
  activities at several construction sites. Table 5-2 provides a summary of the construction
  reference noise level measurements. Since the reference noise levels were collected at varying
  distances, all construction noise level measurements presented on Table 5-2 have been
  adjusted to describe a common reference distance of 50 feet.




  11470-11 Noise Study
                                                   27
                                                                                                    1180
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1182 of 1236 Page
                                  ID #:6046
                                                                                                3568 Motor Avenue Noise Impact Analysis



                                  TABLE 5-2: CONSTRUCTION REFERENCE NOISE LEVELS


                                                                              Reference          Reference
                                                                                                                         Reference
                                                                               Distance         Noise Levels
                                                                                                                        Noise Levels
      ID                           Noise Source                                  From           @ Reference
                                                                                                                         @ 50 Feet
                                                                                Source            Distance
                                                                                                                         (dBA Leq)7
                                                                                (Feet)           (dBA Leq)

        1   Truck Pass-Bys & Dozer Activity1                                      30'                 63.6                   59.2
                             1
        2   Dozer Activity                                                        30'                 68.6                   64.2
                                                                   2
        3   Construction Vehicle Maintenance Activities                           30'                 71.9                   67.5
                                         2
        4   Foundation Trenching                                                  30'                 72.6                   68.2
        5   Rough Grading Activities2                                             30'                 77.9                   73.5
                                     3
        6   Residential Framing                                                   30'                 66.7                   62.3
                                                        4
        7   Concrete Mixer Truck Movements                                        50'                 71.2                   71.2
                                             4
        8   Concrete Paver Activities                                             30'                 70.0                   65.6
                                                             4
        9   Concrete Mixer Pour & Paving Activities                               30'                 70.3                   65.9
      10    Concrete Mixer Backup Alarms & Air Brakes4                            50'                 71.6                   71.6
                                                  4
      11    Concrete Mixer Pour Activities                                        50'                 67.7                   67.7
                                                                         5
      12    Forklift, Jackhammer, & Metal Truck Bed Loading                       50'                 67.9                   67.9
                              6
      13    Auger Drill Rig                                                       50'                 77.0                   77.0
     1 As measured by Urban Crossroads, Inc. on 10/14/15 at a business park construction site located at the northwest corner of Barranca
     Parkway and Alton Parkway in the City of Irvine.
     2 As measured by Urban Crossroads, Inc. on 10/20/15 at a construction site located in Rancho Mission Viejo.
     3
       As measured by Urban Crossroads, Inc. on 10/20/15 at a residential construction site located in Rancho Mission Viejo.
     4
       Reference noise level measurements were collected from a nighttime concrete pour at an industrial construction site, located at
     27334 San Bernardino Avenue in the City of Redlands, between 1:00 a.m. to 2:00 a.m. on 7/1/15.
     5
       As measured by Urban Crossroads, Inc. on 9/9/16 during construction of a parking lot at 41 Corporate Park in Irvine.
     6
       Source: FHWA Roadway Construction Noise Model.
     7 Reference noise levels are calculated at 50 feet using a drop off rate of 6 dBA per doubling of distance (point source).




  5.4       CONSTRUCTION VIBRATION ASSESSMENT METHODOLOGY
  This analysis focuses on the potential ground-borne vibration associated with construction
  activities. Construction has the potential to result in varying degrees of temporary ground
  vibration, depending on the specific construction activities and equipment used. Ground
  vibration levels associated with various types of construction equipment are summarized on
  Table 5-3. Based on the representative vibration levels presented for various construction
  equipment types, it is possible to estimate the human response (annoyance) and building
  damage using the following vibration assessment methods defined by the FTA and Caltrans. To
  describe the vibration levels associated with Project construction, the FTA and Caltrans provide
  the following equation:
                                                      PPVequip = PPVref x (25/D)1.5




  11470-11 Noise Study
                                                                       28
                                                                                                                                       1181
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1183 of 1236 Page
                                  ID #:6047
                                                                                            3568 Motor Avenue Noise Impact Analysis



                  TABLE 5-3: VIBRATION SOURCE LEVELS FOR CONSTRUCTION EQUIPMENT

                                                                                         PPV (in/sec)
                                 Equipment
                                                                                          at 25 feet

                               Small bulldozer                                               0.003
                                Jackhammer                                                   0.035
                               Loaded Trucks                                                 0.076
                               Caisson Drilling                                              0.089
              Source: Federal Transit Administration, Transit Noise and Vibration Impact Assessment, May 2006.




  11470-11 Noise Study
                                                                   29
                                                                                                                            1182
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1184 of 1236 Page
                                  ID #:6048
                                                               3568 Motor Avenue Noise Impact Analysis



                          This page intentionally left blank




  11470-11 Noise Study
                                         30
                                                                                               1183
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1185 of 1236 Page
                                  ID #:6049
                                                                          3568 Motor Avenue Noise Impact Analysis



  6        RECEIVER LOCATIONS
  To assess the potential for long-term operational and short-term construction noise impacts,
  the following two receiver locations as shown on Exhibit 6-A were identified as representative
  locations for focused analysis. The receiver locations and this analysis assume the playground is
  relocated to the north of the planned parking lot shown on Exhibit 6-A. Sensitive receivers are
  generally defined as locations where people reside or where the presence of unwanted sound
  could otherwise adversely affect the use of the land. Schools, when occupied, are considered
  to be noise-sensitive land uses, and as such, the closest playground and classroom building
  within Palms are identified as sensitive receivers in this analysis. Other sensitive areas within
  Palms that are located at greater distances than those identified in this noise study will
  experience lower noise levels than those presented in this report due to the additional
  attenuation from distance and the shielding of intervening structures.
           R1:      Located approximately 79 feet northwest of the Project site, R1 represents the closest
                    outdoor playground area within Palms to the Project site. Note that when the school is
                    not in session, this is no longer considered a noise-sensitive receiver location.
           R2:      Location R2 represents the closest classroom building within Palms to the Project site at
                    roughly 31 feet north. Note that when the school is not in session, this is no longer
                    considered a noise-sensitive receiver location.




  11470-11 Noise Study
                                                       31
                                                                                                          1184
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1186 of 1236 Page
                                  ID #:6050
                                                             3568 Motor Avenue Noise Impact Analysis



                           EXHIBIT 6-A: RECEIVER LOCATIONS




  11470-11 Noise Study
                                         32
                                                                                              1185
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1187 of 1236 Page
                                  ID #:6051
                                                                     3568 Motor Avenue Noise Impact Analysis



  7        OPERATIONAL IMPACTS
  This section analyzes the potential operational noise levels due to the Project’s stationary noise
  sources on Palms. Exhibit 7-A identifies the receiver locations and noise source locations used
  to assess the Project-related operational noise levels. The on-site Project-related operational
  noise sources are expected to include: roof-top air conditioning units, parking garage entry
  gates, a pad-mounted transformer, and outdoor pool area activity.

  7.1      OPERATIONAL NOISE LEVELS
  Based upon the reference noise levels, it is possible to estimate the Project operational
  stationary-source noise levels at Palms. The operational noise level calculations shown on
  Table 7-1 account for the distance attenuation provided due to geometric spreading, when
  sound from a localized stationary source (i.e., a point source) propagates uniformly outward in
  a spherical pattern. Hard site conditions are used in the operational noise analysis which result
  in noise levels that attenuate (or decrease) at a rate of 6 dBA for each doubling of distance from
  a point source. The basic noise attenuation equation shown below is used to calculate the
  distance attenuation based on a reference noise level (SPL1):
                                      SPL2 = SPL1 - 20log(D2/D1)

  Where SPL2 is the resulting noise level after attenuation, SPL1 is the source noise level, D2 is the
  distance to the reference sound pressure level (SPL1), and D1 is the distance to the receiver
  location. Table 7-1 indicates that the hourly noise levels associated with the roof-top air
  conditioning units, parking garage entry gates, a pad-mounted transformer, and outdoor pool
  area activity are expected to range from 38.3 to 54.9 dBA Leq at the sensitive Palms receiver
  locations. The operational noise levels shown on Table 7-1 account for the barrier attenuation
  provided by the planned 6-foot high noise barrier. The operational noise level calculation
  worksheets are included in Appendix 7.1.




  11470-11 Noise Study
                                                  33
                                                                                                     1186
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1188 of 1236 Page
                                  ID #:6052
                                                                       3568 Motor Avenue Noise Impact Analysis



                         EXHIBIT 7-A: OPERATIONAL NOISE SOURCE AND RECEIVER LOCATIONS




  11470-11 Noise Study
                                                     34
                                                                                                        1187
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1189 of 1236 Page
                                  ID #:6053
                                                                                                 3568 Motor Avenue Noise Impact Analysis



                                      TABLE 7-1: PROJECT OPERATIONAL NOISE LEVELS

                                                   Noise Levels by Individual Source2                                        Combined
        Receiver             Roof-Top Air                                                                                   Operational
        Location1                                  Parking Garage           Pad-Mounted             Outdoor Pool            Noise Levels
                             Conditioning
                                                     Entry Gate              Transformer              Activity               (dBA Leq)3
                                Unit
            R1                     34.8                   30.5                    22.6                    33.9                   38.3
            R2                     53.4                   33.1                    38.9                    49.0                   54.9
    1
      See Exhibit 7-A for the receiver and noise source locations.
    2
      Reference noise sources as shown on Table 5-1.
    3
      Calculations for each noise source are provided in Appendix 7.1 and include the barrier attenuation provided by the planned 6-foot high
    noise barrier at the northern property line.



  7.2       CITY OF LOS ANGELES OPERATIONAL NOISE LEVEL COMPLIANCE
  The City of Los Angeles Municipal Code has set exterior noise limits to control community noise
  impacts from non-transportation noise sources (such as air-conditioning units, refrigeration,
  heating, pumping, and filtering equipment). Section 112.02 indicates that stationary noise
  sources shall not operate in such a manner as to cause the noise level at any sensitive use to
  exceed the existing ambient noise level by 5 dBA. (1) Tables 7-2 and 7-3 show the worst-case
  Project-only operational noise levels, the closest ambient noise level measurement (see Section
  4), and the ambient-adjusted operational noise level limits at each of the nearby sensitive
  receiver locations. Both the daytime and nighttime ambient noise levels are used to evaluate
  the potential Project-related operational noise levels, as shown on Tables 7-2 and 7-3,
  respectively.
  Table 7-2 shows the daytime operational noise levels limits, per the City of Los Angeles
  Municipal Code, will approach 72.7 dBA Leq, and the peak Project-only operational noise levels
  ranging from 38.3 to 54.9 dBA Leq will satisfy the standards at each sensitive receiver location.
  Table 7-3 shows the nighttime operational noise levels limits, per the City of Los Angeles
  Municipal Code, will approach 67.8 dBA Leq, and the Project-only operational noise levels
  ranging from 38.3 to 54.9 will satisfy the standards at each sensitive receiver location.




  11470-11 Noise Study
                                                                       35
                                                                                                                                          1188
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1190 of 1236 Page
                                  ID #:6054
                                                                                                 3568 Motor Avenue Noise Impact Analysis



            TABLE 7-2: DAYTIME PROJECT OPERATIONAL NOISE LEVEL COMPLIANCE (CITY OF LA)

                                                                                         Ambient
                         Total Project                              Reference
         Receiver                            Measurement                                Plus 5 dBA                               Threshold
                         Operational                                 Ambient                                Threshold5
         Location1                            Location3                                  (LA CEQA                               Exceeded?6
                         Noise Level2                              Noise Levels4
                                                                                        Guidelines)
            R1                 38.3                  L1                  67.7                 +5                72.7               No
            R2                 54.9                  L1                  67.7                 +5                72.7               No
     1
       See Exhibit 7-A for the sensitive receiver and noise source locations.
     2 Total Project operational noise levels as shown on Table 7-1.
     3 Reference noise level measurement locations as shown on Exhibit 5-A.
     4
       Observed daytime ambient noise levels as shown on Table 5-1.
     5
       Ambient plus 5 dBA per the City of Los Angeles CEQA Thresholds Guidelines and Municipal Code Section 112.02(a).
     6
       Do the Project operational noise levels exceed the ambient plus 5 dBA threshold identified by the City of Los Angeles?




           TABLE 7-3: NIGHTTIME PROJECT OPERATIONAL NOISE LEVEL COMPLIANCE (CITY OF LA)

                                                                                         Ambient
                         Total Project                              Reference
         Receiver                            Measurement                                Plus 5 dBA                               Threshold
                         Operational                                 Ambient                                Threshold5
         Location1                            Location3                                  (LA CEQA                               Exceeded?6
                         Noise Level2                              Noise Levels4
                                                                                        Guidelines)
            R1                 38.3                  L1                  62.8                 +5                67.8               No
            R2                 54.9                  L1                  62.8                 +5                67.8               No
     1
       See Exhibit 7-A for the sensitive receiver and noise source locations.
     2 Total Project operational noise levels as shown on Table 7-1.
     3 Reference noise level measurement locations as shown on Exhibit 5-A.
     4
       Observed nighttime ambient noise levels as shown on Table 5-1.
     5
       Ambient plus 5 dBA per the City of Los Angeles CEQA Thresholds Guidelines and Municipal Code Section 112.02(a).
     6
       Do the Project operational noise levels exceed the ambient plus 5 dBA threshold identified by the City of Los Angeles?




  11470-11 Noise Study
                                                                      36
                                                                                                                                        1189
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1191 of 1236 Page
                                  ID #:6055
                                                                                               3568 Motor Avenue Noise Impact Analysis



     7.3        LAUSD OPERATIONAL NOISE LEVEL COMPLIANCE
     As previously described in Section 3.5, LAUSD identifies both exterior and interior noise level
     standards, and a 3 dBA increase over without Project condition threshold for evaluating
     operational noise levels adjacent to school uses. The following section evaluates the Project’s
     operational noise levels in relation to the LAUSD noise level standards.
     7.3.1 EXTERIOR AND INTERIOR OPERATIONAL NOISE LEVELS

     Table 7-4 shows the Project operational noise levels at receiver locations R1 and R2, which
     represent the closest outdoor playground area and classroom building at Palms, respectively.
     As shown on Table 7-4, Project operational noise levels at receiver locations R1 and R2 will
     range from 38.3 to 54.9 dBA Leq, and therefore, will satisfy the LAUSD exterior noise level
     standard of 67 dBA Leq.
     The interior noise level is the difference between the predicted exterior noise level at the
     building façade and the noise reduction of the structure. Typical building construction will
     provide a minimum Noise Reduction (NR) of approximately 20 to 25 dBA with "windows
     closed." (3) As such, this analysis assumes a conservative 20 dBA interior noise reduction to
     assess Project operational noise levels based on the LAUSD interior noise levels standards for
     interior classroom spaces. Table 7-4 shows the Project operational noise levels will be reduced
     to interior noise levels approaching 34.9 dBA Leq and will satisfy the LAUSD 52 dBA Leq interior
     noise level standard at R2, which represents the closest classroom building to the Project site.

                       TABLE 7-4: PROJECT OPERATIONAL NOISE LEVEL COMPLIANCE (LAUSD)

                                                        Project Operational                     Noise Level                 Threshold
      Receiver                                             Noise Levels2                        Standards4                 Exceeded?5
                               Use
      Location1                                                 Interior
                                                   Exterior                   Interior      Exterior      Interior     Exterior      Interior
                                                                  NR3


                             Outdoor
           R1                                       38.3           n/a          n/a            67           n/a           No           n/a
                            Playground


                            Classroom
           R2                                       54.9           -20          34.9           67           52            No           No
                             Building
 1 See Exhibit 7-A for the sensitive receiver locations and noise source locations.
 2
   Total Project operational noise levels as shown on Table 7-1.
 3
   A minimum of 20 dBA interior noise reduction is assumed with standard building construction based on FHWA Highway Traffic Noise Analysis
 and Abatement Policy Guidance, Section 772.11.
 4 Source: Los Angeles Unified School District Office of Environmental Health and Safety noise standards.
 5 Do the Project operational noise levels exceed the LAUSD exterior and interior noise level standards at the adjacent school?

 "NR" = Noise Reduction; "n/a" = Exterior receiver location.




     11470-11 Noise Study
                                                                      37
                                                                                                                                      1190
       Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1192 of 1236 Page
                                         ID #:6056
                                                                                                        3568 Motor Avenue Noise Impact Analysis



            7.3.2 EXTERIOR OPERATIONAL NOISE LEVEL INCREASES

            To describe the Project operational noise level contributions based on the LAUSD 3 dBA
            increase threshold, the Project operational noise levels were combined with the existing
            ambient noise levels measurements for the off-site receiver locations potentially impacted by
            Project operational noise sources. Since the units used to measure noise, decibels (dB), are
            logarithmic units, the Project-operational and existing ambient noise levels cannot be combined
            using standard arithmetic equations. (6) Instead, they must be logarithmically added using the
            following base equation:
                                                  SPLTotal = 10log10[10SPL1/10 + 10SPL2/10 + … 10SPLn/10]

            Where “SPL1,” “SPL2,” etc. are equal to the sound pressure levels being combined, or in this
            case, the Project-operational and existing ambient noise levels. The difference between the
            combined Project and ambient noise levels describe the Project noise level contributions.
            Noise levels that would be experienced at Palms receiver locations when Project-source noise is
            added to the ambient daytime conditions, when the school is open and occupied, are presented
            on Table 7-5.
            As indicated on Table 7-5, the Project will contribute a daytime operational noise level increase
            of up to 0.2 dBA Leq. The Project-related operational noise level contributions of up to 0.2 dBA
            Leq will satisfy with the LAUSD 3 dBA increase standard. Noise level increases of less than or
            equal to 1 dBA, such as those due to Project operational noise levels, cannot be perceived
            except in carefully controlled laboratory experiments. (3)

                                    TABLE 7-5: OPERATIONAL NOISE LEVEL CONTRIBUTIONS (LAUSD)

                                               Total Project                              Reference       Combined
                                                                                                                            Project
    Receiver                                   Operational         Measurement             Ambient        Project and                       Threshold
                           Use                                                                                            Contribution
    Location1                                   Noise Level         Location3            Noise Levels       Ambient                        Exceeded?7
                                                                                                                           (dBA Leq)6
                                                 (dBA Leq)2                               (dBA Leq)4       (dBA Leq)5

                        Outdoor
       R1                                           38.3                  L1                    67.7          67.7             0.0                No
                       Playground


                       Classroom
       R2                                           54.9                  L1                    67.7          67.9             0.2                No
                        Building
1
  See Exhibit 7-A for the sensitive receiver locations.
2
  Unmitigated Project operational noise levels as shown on Table 7-1.
3
  Reference noise level measurement locations as shown on Exhibit 5-A.
4 Observed daytime ambient noise levels as shown on Table 5-1.
5 Represents the combined ambient conditions plus the Project activities.
6 The noise level increase expected with the addition of the proposed Project activities.
7
  A 3 dBA increase over the existing ambient noise level at school uses per LAUSD thresholds.




            11470-11 Noise Study
                                                                                38
                                                                                                                                         1191
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1193 of 1236 Page
                                  ID #:6057
                                                                   3568 Motor Avenue Noise Impact Analysis



  7.4      OPERATIONAL NOISE LEVEL PERCEPTION AT PALMS
  The preceding sections show that Project operational noise levels at Palms will range from 38.3
  to 54.9 dBA Leq when all Project-related stationary noise sources operate simultaneously. As
  previously shown on Exhibit 2-A, noise levels ranging from 38.3 to 54.9 dBA Leq represent quiet
  urban daytime and nighttime noise levels and based on the existing ambient noise level of up to
  67.7 dBA Leq Motor Avenue, will be largely overshadowed by existing and future traffic noise
  sources in the Project study area.
  The Project is shown to contribute a daytime operational noise level increase of up to 0.2 dBA
  Leq which, consistent with any noise level increase of less than 1 dBA, is typically unable to be
  perceived except in carefully controlled laboratory experiments. (3) While some Project-related
  noise sources may be audible to receivers within Palms, the findings of this analysis indicate
  that Project operational noise levels will remain below the LAUSD exterior, interior, and noise
  level increase standards.




  11470-11 Noise Study
                                                 39
                                                                                                   1192
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1194 of 1236 Page
                                  ID #:6058
                                                               3568 Motor Avenue Noise Impact Analysis



                          This page intentionally left blank




  11470-11 Noise Study
                                         40
                                                                                               1193
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1195 of 1236 Page
                                  ID #:6059
                                                                      3568 Motor Avenue Noise Impact Analysis



  8        CONSTRUCTION IMPACTS
  This section analyzes potential noise levels resulting from the short-term construction activities
  associated with the development of the Project. Exhibit 8-A shows the construction activity
  boundaries in relation to the nearby sensitive receiver locations.

                         EXHIBIT 8-A: CONSTRUCTION ACTIVITY AND RECEIVER LOCATIONS




  11470-11 Noise Study
                                                    41
                                                                                                      1194
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1196 of 1236 Page
                                  ID #:6060
                                                                                             3568 Motor Avenue Noise Impact Analysis



  8.1      CONSTRUCTION NOISE ANALYSIS
  Using the reference construction activity noise levels, previously shown on Table 5-2,
  calculations of the Project construction noise levels at Palms was completed. Tables 8-1 to 8-6
  present the short-term construction noise levels for each stage of construction. Table 8-7
  provides a summary of the construction noise levels by stage at Palms. Based on the stages of
  construction, the noise impacts associated with the proposed Project are expected to create
  temporarily high noise levels at the nearby Palms receiver locations. To assess the worst-case
  construction noise levels, this analysis shows the highest noise impacts when the equipment
  with the highest reference noise level is operating at the closest point from the edge of primary
  construction activity to each receiver location.

                                    TABLE 8-1: DEMOLITION ACTIVITY NOISE LEVELS

                                                                                                   Reference Noise
                                    Reference Construction Activity1                               Level @ 50 Feet
                                                                                                      (dBA Leq)
                 Truck Pass-Bys & Dozer Activity                                                          59.2
                 Dozer Activity                                                                           64.2
                 Forklift, Jackhammer, & Metal Truck Bed Activities                                       67.9
                                Highest Reference Noise Level at 50 Feet (dBA Leq):                       67.9


                                               Distance To
                                                                            Distance                   Construction
                         Receiver              Construction
                                                                          Attenuation                   Noise Level
                         Location                Activity
                                                                           (dBA Leq)3                    (dBA Leq)
                                                 (Feet)2

                           R1                        82'                        -4.3                      63.6
                           R2                        45'                        0.9                       68.8
                 1
                   Reference construction noise level measurements taken by Urban Crossroads, Inc.
                 2
                   Distance from the nearest point of construction activity to the nearest receiver.
                 3
                   Point (stationary) source drop off rate of 6.0 dBA per doubling of distance.




  11470-11 Noise Study
                                                                   42
                                                                                                                             1195
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1197 of 1236 Page
                                  ID #:6061
                                                                                             3568 Motor Avenue Noise Impact Analysis



                                    TABLE 8-2: SHORING EQUIPMENT NOISE LEVELS

                                                                                                   Reference Noise
                                    Reference Construction Activity1                               Level @ 50 Feet
                                                                                                      (dBA Leq)
                 Truck Pass-Bys & Dozer Activity                                                          59.2
                 Auger Drill Rig                                                                          77.0
                                Highest Reference Noise Level at 50 Feet (dBA Leq):                       77.0


                                               Distance To
                                                                            Distance                   Construction
                         Receiver              Construction
                                                                          Attenuation                   Noise Level
                         Location                Activity
                                                                           (dBA Leq)3                    (dBA Leq)
                                                 (Feet)2

                           R1                        82'                        -4.3                      72.7
                           R2                        45'                        0.9                       77.9
                 1 Reference construction noise level measurements taken by Urban Crossroads, Inc.
                 2 Distance from the nearest point of construction activity to the nearest receiver.
                 3
                   Point (stationary) source drop off rate of 6.0 dBA per doubling of distance.


             TABLE 8-3: EXCAVATION, SOIL EXPORT, AND GRADING EQUIPMENT NOISE LEVELS

                                                                                                   Reference Noise
                                    Reference Construction Activity1                               Level @ 50 Feet
                                                                                                      (dBA Leq)
                 Truck Pass-Bys & Dozer Activity                                                          59.2
                 Dozer Activity                                                                           64.2
                 Rough Grading Activities                                                                 73.5
                                Highest Reference Noise Level at 50 Feet (dBA Leq):                       73.5


                                               Distance To
                                                                            Distance                   Construction
                         Receiver              Construction
                                                                          Attenuation                   Noise Level
                         Location                Activity
                                                                           (dBA Leq)3                    (dBA Leq)
                                                 (Feet)2

                           R1                        82'                        -4.3                      69.2
                           R2                        45'                        0.9                       74.4
                 1
                   Reference construction noise level measurements taken by Urban Crossroads, Inc.
                 2
                   Distance from the nearest point of construction activity to the nearest receiver.
                 3 Point (stationary) source drop off rate of 6.0 dBA per doubling of distance.




  11470-11 Noise Study
                                                                   43
                                                                                                                             1196
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1198 of 1236 Page
                                  ID #:6062
                                                                                             3568 Motor Avenue Noise Impact Analysis



                         TABLE 8-4: BUILDING CONSTRUCTION EQUIPMENT NOISE LEVELS

                                                                                                   Reference Noise
                                    Reference Construction Activity1                               Level @ 50 Feet
                                                                                                      (dBA Leq)
                 Construction Vehicle Maintenance Activities                                              67.5
                 Foundation Trenching                                                                     68.2
                 Residential Framing                                                                      62.3
                                Highest Reference Noise Level at 50 Feet (dBA Leq):                       68.2


                                               Distance To
                                                                            Distance                   Construction
                         Receiver              Construction
                                                                          Attenuation                   Noise Level
                         Location                Activity
                                                                           (dBA Leq)3                    (dBA Leq)
                                                 (Feet)2

                           R1                        82'                        -4.3                      63.9
                           R2                        45'                        0.9                       69.1
                 1
                   Reference construction noise level measurements taken by Urban Crossroads, Inc.
                 2
                   Distance from the nearest point of construction activity to the nearest receiver.
                 3
                   Point (stationary) source drop off rate of 6.0 dBA per doubling of distance.



                                     TABLE 8-5: PAVING EQUIPMENT NOISE LEVELS

                                                                                                   Reference Noise
                                    Reference Construction Activity1                               Level @ 50 Feet
                                                                                                      (dBA Leq)
                 Concrete Mixer Truck Movements                                                           71.2
                 Concrete Paver Activities                                                                65.6
                 Concrete Mixer Pour & Paving Activities                                                  65.9
                 Concrete Mixer Backup Alarms & Air Brakes                                                71.6
                 Concrete Mixer Pour Activities                                                           67.7
                                Highest Reference Noise Level at 50 Feet (dBA Leq):                       71.6


                                               Distance To
                                                                            Distance                   Construction
                         Receiver              Construction
                                                                          Attenuation                   Noise Level
                         Location                Activity
                                                                           (dBA Leq)3                    (dBA Leq)
                                                 (Feet)2

                           R1                        82'                        -4.3                      67.3
                           R2                        45'                        0.9                       72.5
                 1
                   Reference construction noise level measurements taken by Urban Crossroads, Inc.
                 2 Distance from the nearest point of construction activity to the nearest receiver.
                 3 Point (stationary) source drop off rate of 6.0 dBA per doubling of distance.




  11470-11 Noise Study
                                                                   44
                                                                                                                             1197
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1199 of 1236 Page
                                  ID #:6063
                                                                                                3568 Motor Avenue Noise Impact Analysis



                           TABLE 8-6: ARCHITECTURAL COATING EQUIPMENT NOISE LEVELS

                                                                                                      Reference Noise
                                       Reference Construction Activity1                               Level @ 50 Feet
                                                                                                         (dBA Leq)
                    Residential Framing                                                                      62.3
                                    Highest Reference Noise Level at 50 Feet (dBA Leq):                      62.3


                                                   Distance To
                                                                                Distance                  Construction
                           Receiver                Construction
                                                                              Attenuation                  Noise Level
                           Location                  Activity
                                                                               (dBA Leq)3                   (dBA Leq)
                                                     (Feet)2

                               R1                         82'                      -4.3                      58.0
                               R2                         45'                      0.9                       63.2
                    1
                      Reference construction noise level measurements taken by Urban Crossroads, Inc.
                    2 Distance from the nearest point of construction activity to the nearest receiver.
                    3 Point (stationary) source drop off rate of 6.0 dBA per doubling of distance.




  8.2         CITY OF LOS ANGELES CONSTRUCTION NOISE LEVEL COMPLIANCE
  As shown on Table 8-7, the construction noise levels are expected to range from 72.7 to 77.9
  dBA Leq at the sensitive receiver locations. For construction activities lasting more than 10 days
  in a three-month period, such as activities at the Project site, the City of Los Angeles identifies a
  noise level standard of 5 dBA above the existing exterior ambient noise levels at adjacent Palms
  receiver locations. To reduce Project construction noise levels, multiple Project Design Features
  (PDFs) have been incorporated into the Project. As shown on Table 8-8, the Project
  construction noise levels would exceed the City of Los Angeles 5 dBA above existing ambient
  noise level standard without the planned PDFs at the nearby sensitive receiver locations (R1
  and R2).

                  TABLE 8-7: CONSTRUCTION NOISE LEVELS WITHOUT PROJECT DESIGN FEATURES

                                        Construction Hourly Noise Levels (dBA Leq)                                  Highest Const. Levels2
      Receiver
      Location1                                      Excavation       Building                    Architectural                    Non-
                     Demolition       Shoring                                        Paving                          Shoring
                                                     & Grading      Construction                    Coating                       Shoring

         R1             63.6            72.7           69.2            63.9           67.3            58.0            72.7         69.2
         R2             68.8            77.9           74.4            69.1           72.5            63.2            77.9         74.4
  1
    Noise receiver locations are shown on Exhibit 8-A.
  2
    Estimated construction noise levels during peak operating conditions.




  11470-11 Noise Study
                                                                       45
                                                                                                                                    1198
    Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1200 of 1236 Page
                                      ID #:6064
                                                                                                        3568 Motor Avenue Noise Impact Analysis



                             TABLE 8-8: CONSTRUCTION NOISE LEVEL COMPLIANCE WITHOUT PDFS

                                  Highest                                                       Ambient
                                                                             Reference
                Receiver          Project           Measurement                                Plus 5 dBA                            Threshold
                                                                              Ambient                             Threshold5
                Location1       Construction         Location3                                  (LA CEQA                            Exceeded?6
                                                                            Noise Levels4
                                Noise Level2                                                   Guidelines)
                   R1                 72.7                  L1                  67.7                 +5                72.7              Yes
                   R2                 77.9                  L1                  67.7                 +5                72.7              Yes
            1
              See Exhibit 8-A for the sensitive receiver locations.
            2 Project construction noise levels as shown on Table 8-7 without the planned temporary noise barriers.
            3 Reference noise level measurement locations as shown on Exhibit 5-A.
            4
              Observed daytime ambient noise levels as shown on Table 5-1.
            5
              Ambient plus 5 dBA per the City of Los Angeles CEQA Thresholds Guidelines.
            6
              Do the peak Project construction noise levels exceed the ambient plus 5 dBA threshold identified by the City of Los Angeles?



      As such, Table 8-9 shows the calculated Project construction noise levels with the temporary
      noise barrier attenuation provided by the planned 12-foot high temporary noise barrier
      identified in the PDFs. The noise attenuation provided through temporary noise barriers
      depends on many factors including cost, wind loading, the location of the receiver, and the
      ability to place barriers such that the line-of-sight of the receiver is blocked to the noise source,
      among others. This analysis assumes a temporary noise barrier constructed using frame-
      mounted materials such as vinyl acoustic curtains or quilted blankets attached to a construction
      site perimeter fence or structure. The Project construction PDFs are shown to result in reduced
      construction noise levels approaching 68.9 dBA Leq at the Palms receiver locations and will
      remain below the City of Los Angeles 5 dBA plus ambient noise level standard for construction
      activity noise levels.

                                TABLE 8-9: CONSTRUCTION NOISE LEVEL COMPLIANCE WITH PDFS


                          Project Construction
                           Noise Levels With                                                               Ambient
                                                                                      Reference
    Receiver            Temporary Noise Barrier2                 Measurement                              Plus 5 dBA                            Threshold
                                                                                       Ambient                                Threshold5
    Location1                                                     Location3                                (LA CEQA                            Exceeded?6
                                                                                     Noise Levels4
                     Without        Barrier        With                                                   Guidelines)
                     Barrier        Atten.        Barrier
       R1               72.7          -7.9          64.8               L1                 67.7                  +5                72.7             No
       R2               77.9          -9.0          68.9               L1                 67.7                  +5                72.7             No
1
  See Exhibit 8-A for the sensitive receiver locations.
2
  Project construction noise levels with the planned temporary noise barrier. Appendix 8.1 includes the temporary noise barrier attenuation calculations.
3 Reference noise level measurement locations as shown on Exhibit 5-A.
4 Observed daytime ambient noise levels as shown on Table 5-1.
5
  Ambient plus 5 dBA per the City of Los Angeles CEQA Thresholds Guidelines.
6
  Do the peak Project construction noise levels exceed the ambient plus 5 dBA threshold identified by the City of Los Angeles?




      11470-11 Noise Study
                                                                              46
                                                                                                                                               1199
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1201 of 1236 Page
                                  ID #:6065
                                                                  3568 Motor Avenue Noise Impact Analysis



  8.3      LAUSD CONSTRUCTION NOISE LEVEL COMPLIANCE
  The planning of Project construction during periods when Palms is not in session is considered a
  PDF for reducing construction noise levels, since receiver locations R1 and R2 would no longer
  be considered sensitive receivers if unoccupied during Project construction. Nonetheless, this
  section analyzes Project construction activities, capable of generating the highest construction
  noise levels based on the LAUSD 3 dBA ambient noise level increase standard.
  8.3.1 WITH SCHOOL IN SESSION (SHORING STAGE)

  Table 8-10 shows the highest shoring construction noise levels at receiver locations R1 and R2
  and the Project’s temporary noise level contribution to the existing noise environment due to
  construction activity, including the barrier attenuation provided by planned 12-foot high
  temporary noise barrier. Based on the shoring equipment noise levels, receiver location R2,
  which represents the closest existing classroom building would experience a noise level
  increase of 3.7 dBA Leq, exceeding the LAUSD 3 dBA increase standard. As such, a PDF for
  Project construction includes restricting the shoring stage of construction to a time period
  when Palms is not in session, thereby eliminating the temporary noise level increase since R1
  and R2 would represent unoccupied school property.
  8.3.1 WITHOUT SCHOOL IN SESSION (ALL OTHER STAGES)

  Table 8-11 shows the highest construction noise levels from all other stages at receiver
  locations R1 and R2 and the Project’s temporary noise level contribution to the existing noise
  environment due to construction activity, including the barrier attenuation provided by planned
  12-foot high temporary noise barrier. Based on the construction activity noise levels, receiver
  location R1 and R2 would experience Project construction-related noise level increases
  between 0.9 to 2.0 dBA Leq and remain below the LAUSD 3 dBA increase standard. The
  construction noise levels shown on Table 8-11 include the temporary noise barrier attenuation
  provided by the Project PDFs.




  11470-11 Noise Study
                                                 47
                                                                                                  1200
                      Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1202 of 1236 Page
                                                        ID #:6066
                                                                                                                                                3568 Motor Avenue Noise Impact Analysis



                                                  TABLE 8-12: CONSTRUCTION NOISE LEVEL INCREASES (SHORING)

                                                                  Shoring                                 Reference           Combined
                                                                                                                                                  Project
              Receiver                                          Equipment          Measurement             Ambient           Shoring and                         Threshold
                                        Use                                                                                                     Contribution
              Location1                                         Noise Level         Location3            Noise Levels          Ambient                          Exceeded?7
                                                                                                                                                 (dBA Leq)6
                                                                 (dBA Leq)2                               (dBA Leq)4          (dBA Leq)5
                 R1                 Playground                      64.8                  L1                  67.7                  69.5            1.8             No
                 R2                 Classroom                       68.9                  L1                  67.7                  71.4            3.7             Yes
          1
            See Exhibit 8-A for the sensitive receiver locations.
          2 Project shoring construction equipment noise levels as shown on Table 8-19 with the planned 12-foot high temporary noise barrier.
          3 Reference noise level measurement locations as shown on Exhibit 5-A.
          4 Observed daytime ambient noise levels as shown on Table 5-1.
          5 Represents the combined ambient conditions plus the Project activities.
          6 The noise level increase expected with the addition of the proposed Project activities.
          7 A 3 dBA increase over the existing ambient noise level at school uses per LAUSD thresholds.




                                           TABLE 8-13: CONSTRUCTION NOISE LEVEL INCREASES (ALL OTHER STAGES)

                                                               Non-Shoring                                Reference          Combined
                                                                                                                                                  Project
              Receiver                                         Construction        Measurement             Ambient           Project and                         Threshold
                                        Use                                                                                                     Contribution
              Location1                                         Noise Level         Location3            Noise Levels          Ambient                          Exceeded?7
                                                                                                                                                 (dBA Leq)6
                                                                 (dBA Leq)2                               (dBA Leq)4          (dBA Leq)5
                 R1                 Playground                      61.3                  L1                  67.7                  68.6            0.9             No
                 R2                 Classroom                       65.4                  L1                  67.7                  69.7            2.0             No
          1 See Exhibit 8-A for the sensitive receiver locations.
          2 Project construction equipment (non-shoring) noise levels with the planned 12-foot foot high temporary noise barrier.
          3 Reference noise level measurement locations as shown on Exhibit 5-A.
          4 Observed daytime ambient noise levels as shown on Table 5-1.
          5 Represents the combined ambient conditions plus the Project activities.
          6 The noise level increase expected with the addition of the proposed Project activities.
          7 A 3 dBA increase over the existing ambient noise level at school uses per LAUSD thresholds.




11470-11 Noise Study
                                                                                               48
                                                                                                                                                                                 1201
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1203 of 1236 Page
                                  ID #:6067
                                                                           3568 Motor Avenue Noise Impact Analysis



  8.4       CONSTRUCTION NOISE LEVEL PERCEPTION AT PALMS
  The preceding sections show that Project construction noise levels at Palms will approach 68.9
  dBA Leq during shoring activities, and 65.4 dBA Leq during all other construction stages with the
  PDFs identified in the Executive Summary during Project construction. Based on the existing
  ambient noise level of up to 67.7 dBA Leq measured on Motor Avenue adjacent to the Palms
  playground area, Project construction noise levels will result in ambient noise level increases of
  up to 3.7 dBA Leq during shoring, and 2.0 dBA Leq during all other construction activities.
  Noise level increases of up to 3.7 dBA Leq during shoring would be considered barely perceptible
  above existing ambient noise level conditions, and therefore, Project shoring activities as a PDF
  shall be restricted to time periods when school is not in session. Increases during all other
  construction stages of 2.0 dBA Leq are considered less than barely perceptible and will likely be
  largely overshadowed by existing traffic noise levels in the Project study area. (3) However,
  while Project construction noise levels are shown to satisfy the standards identified in this
  study with the planned PDFs, Project construction-related noise sources will still be audible to
  adjacent sensitive receiver locations within Palms.

  8.5       CONSTRUCTION VIBRATION LEVELS
  Construction activity can result in varying degrees of ground vibration, depending on the
  equipment and methods used, distance to the affected structures and soil type. It is expected
  that ground-borne vibration from Project construction activities would cause only intermittent,
  localized intrusion. The proposed Project’s construction activities most likely to cause vibration
  impacts are:
        •   Heavy Construction Equipment: Although all heavy mobile construction equipment has the
            potential of causing at least some perceptible vibration while operating close to building, the
            vibration is usually short-term and is not of sufficient magnitude to cause building damage. It is
            not expected that heavy equipment such as large bulldozers would operate close enough to any
            residences to cause a vibration impact.
        •   Trucks: Trucks hauling building materials to construction sites can be sources of vibration
            intrusion if the haul routes pass through residential neighborhoods on streets with bumps or
            potholes. Repairing the bumps and potholes generally eliminates the problem.

  Ground-borne vibration levels resulting from construction activities occurring within the Project
  site were estimated by data published by the Federal Transit Administration (FTA).
  Construction activities that would have the potential to generate low levels of ground-borne
  vibration within the Project site include grading. Using the vibration source level of
  construction equipment provided on Table 5-3 and the construction vibration assessment
  methodology published by the FTA and Caltrans, it is possible to estimate the Project vibration
  levels. Table 8-12 presents the expected Project construction-related vibration levels at the
  Palms receiver locations.
  Based on the reference vibration levels provided by the FTA and Caltrans, a caisson drill
  represents the peak source of vibration with a reference velocity of 0.089 in/sec PPV at 25 feet.


  11470-11 Noise Study
                                                       49
                                                                                                            1202
       Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1204 of 1236 Page
                                         ID #:6068
                                                                                                           3568 Motor Avenue Noise Impact Analysis



            At distances ranging from 45 to 82 feet from the Project construction activities, construction
            vibration velocity levels are expected to range from 0.015 to 0.037 in/sec PPV, as shown on
            Table 8-12. The Project-related vibration levels are, therefore, shown to satisfy the Caltrans
            annoyance threshold of 0.04 in/sec PPV at R1 and R2, and will satisfy the building damage
            threshold for older residential structures of 0.3 in/sec PPV at R2, which represents the closest
            Palms classroom building to the Project site.

                            TABLE 8-14: CONSTRUCTION EQUIPMENT VIBRATION LEVELS WITHOUT PDFS

                  Distance           Reference & Resulting Exterior Vibration Levels (in/sec PPV)2                              Threshold Exceeded?3
                     to
    Receiver1      Const.             Small            Jack-           Loaded           Caisson            Peak
                                                                                                                            Annoyance             Bldg. Damage
                  Activity          Bulldozer        Hammer            Trucks             Drill          Vibration
                                                                                                                         (0.04 in/sec PPV)       (0.3 in/sec PPV)
                   (Feet)            (0.003)          (0.035)          (0.076)          (0.089)           Levels

       R1             82'            0.001             0.006            0.013            0.015            0.015                  No                     No
       R2             45'            0.001             0.014            0.031            0.037            0.037                  No                     No
1
  Receiver locations are shown on Exhibit 8-A.
2
  Based on the FTA's Vibration Source Levels of Construction Equipment previously shown on Table 6-3 at a reference distance of 25 feet. Calculated using the
following equation per FTA guidance: PPVequip = PPVref x (25/D)^1.5
Where "PPVequip" = the vibration level at the receiver; "PPVref" = the reference vibration level at 25 feet; and "D" = the distance to each receiver location.
3 Does the vibration level exceed the given vibration threshold?




            11470-11 Noise Study
                                                                                 50
                                                                                                                                                  1203
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1205 of 1236 Page
                                  ID #:6069
                                                                           3568 Motor Avenue Noise Impact Analysis



  9        REFERENCES
  1. City of Los Angeles. Municipal Code, Chapter XI - Noise Regulation.
  2. Los Angeles Unified School District Office of Environmental Health and Safety. Comments on the
      3568 Motor Avenue Project. January 23, 2017.
  3. U.S. Department of Transportation, Federal Highway Administration, Office of Environment and
      Planning, Noise and Air Quality Branch. Highway Traffic Noise Analysis and Abatement Policy and
      Guidance. June, 1995.
  4. U.S. Department of Transportation Federal Highway Administration. Acoustical Consideration. Noise
      Barrier    Design       Handbook.       [Online]   [Cited:      November         28,      2016.]
      https://www.fhwa.dot.gov/environment/noise/noise_barriers/design_construction/design/design0
      3.cfm.
  5. City of Los Angeles. CEQA Thresholds Guide. 2006.
  6. California Department of Transportation Environmental Program. Technical Noise Supplement - A
      Technical Supplement to the Traffic Noise Analysis Protocol. Sacramento, CA : s.n., September 2013.
  7. Environmental Protection Agency Office of Noise Abatement and Control. Information on Levels of
      Environmental Noise Requisite to Protect Public Health and Welfare with an Adequate Margin of
      Safety. March 1974. EPA/ONAC 550/9/74-004.
  8. U.S. Department of Transportation, Federal Transit Administration. Transit Noise and Vibration
      Impact Assessment. May 2006. FTA-VA-90-1003-06.
  9. Office of Planning and Research. State of California General Plan Guidlines 2003. October 2003.
  10. City of Los Angeles. General Plan Noise Element. February 1999.
  11. California Department of Transportation. Transportation and Construction Vibration Guidance
      Manual. September 2013.
  12. American National Standards Institute (ANSI). Specification for Sound Level Meters ANSI S1.4-
      2014/IEC 61672-1:2013.
  13. National Electrical Manufacturers Association. TR 1-2013 - Transformers, Step Voltage Regulators
      and Reactors. 2014.
  14. Urban Crossroads, Inc. 3568 Motor Avenue Air Quality Impact Analysis. March 2018.




  11470-11 Noise Study
                                                     51
                                                                                                           1204
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1206 of 1236 Page
                                  ID #:6070
                                                               3568 Motor Avenue Noise Impact Analysis



                          This page intentionally left blank




  11470-11 Noise Study
                                         52
                                                                                               1205
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1207 of 1236 Page
                                  ID #:6071
                                                                   3568 Motor Avenue Noise Impact Analysis



  10       CERTIFICATION
  The contents of this noise study report represent an accurate depiction of the noise
  environment and impacts associated with the proposed 3568 Motor Avenue Project. The
  information contained in this noise study report is based on the best available data at the time
  of preparation. If you have any questions, please contact me directly at (949) 336-5979.


  Bill Lawson, P.E., INCE
  Principal
  URBAN CROSSROADS, INC.
  260 E. Baker Street, Suite 200
  Costa Mesa, CA 92626
  (949) 336-5979
  blawson@urbanxroads.com



  EDUCATION
  Master of Science in Civil and Environmental Engineering
  California Polytechnic State University, San Luis Obispo • December, 1993
  Bachelor of Science in City and Regional Planning
  California Polytechnic State University, San Luis Obispo • June, 1992


  PROFESSIONAL REGISTRATIONS
  PE – Registered Professional Traffic Engineer – TR 2537 • January, 2009
  AICP – American Institute of Certified Planners – 013011 • June, 1997–January 1, 2012
  PTP – Professional Transportation Planner • May, 2007 – May, 2013
  INCE – Institute of Noise Control Engineering • March, 2004

  PROFESSIONAL AFFILIATIONS
  ASA – Acoustical Society of America
  ITE – Institute of Transportation Engineers

  PROFESSIONAL CERTIFICATIONS
  Certified Acoustical Consultant – County of Orange • February, 2011
  FHWA-NHI-142051 Highway Traffic Noise Certificate of Training • February, 2013




  11470-11 Noise Study
                                                 53
                                                                                                   1206
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1208 of 1236 Page
                                  ID #:6072
                                                               3568 Motor Avenue Noise Impact Analysis



                          This page intentionally left blank




  11470-11 Noise Study
                                         54
                                                                                               1207
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1209 of 1236 Page
                                  ID #:6073
                                                      3568 Motor Avenue Noise Impact Analysis




                                   APPENDIX 3.1:

                         CITY OF LOS ANGELES MUNICIPAL CODE




  11470-11 Noise Study
                                         55
                                                                                      1208
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1210 of 1236 Page
                                  ID #:6074
                                                               3568 Motor Avenue Noise Impact Analysis




                          This page intentionally left blank




  11470-11 Noise Study
                                         56
                                                                                               1209
   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1211 of 1236 Page
                                     ID #:6075
 Print

                                                                           Los Angeles Municipal Code

                                                                        CHAPTER XI
                                                                     NOISE REGULATION
                                                                   (Added by Ord. No. 144,331, Eff. 3/2/73.)


          Article

                                   1   General Provisions
                                   2   Special Noise Sources
                                   3   Sanitary Operations
                                   4   Vehicles
                                   5   Amplified Sounds
                                   6   General Noise




                                                                        ARTICLE 1
                                                                    GENERAL PROVISIONS

                Section
                111.00    Declaration of Policy.
                111.01    Definitions.
                111.02    Sound Level Measurement Procedure and Criteria.
                111.03    Minimum Ambient Noise Level.
                111.04    Violations: Additional Remedies, Injunctions.
                111.05    Enforcement, Citations.


         SEC. 111.00. DECLARATION OF POLICY.

  It is hereby declared to be the policy of the City to prohibit unnecessary, excessive and annoying noises from all sources subject to its police power. At certain levels
noises are detrimental to the health and welfare of the citizenry and in the public interests shall be systematically proscribed.


         SEC. 111.01. DEFINITIONS.

 Unless the context otherwise clearly indicates, the words and phrases used in this chapter are defined as follows:

           (a) “Ambient Noise” is the composite of noise from all sources near and far in a given environment, exclusive of occasional and transient intrusive noise sources
         and of the particular noise source or sources to be measured. Ambient noise shall be averaged over a period of at least 15 minutes at a location and time of day
         comparable to that during which the measurement is taken of the particular noise source being measured. (Amended by Ord. No. 156,363, Eff. 3/29/82.)

            (b) “Commercial Purpose” is the use, operation, or maintenance of any sound amplifying equipment for the purpose of advertising any business, goods, or
         services, or for the purpose of attracting the attention of the public to, advertising for, or soliciting patronage or customers to or for any performance, show,
         entertainment, exhibition, or event, or for the purpose of demonstrating such sound equipment. (Amended by Ord. No. 156,363, Eff. 3/29/82.)

           (c) “Decibel” (dB) is a unit of level which denotes the ratio between two (2) quantities which are proportional to power; the number of decibels corresponding to
         the ratio of two (2) amounts of power is ten (10) times the logarithm to the base (10) of this ratio. (Amended by Ord. No. 156,363, Eff. 3/29/82.)

            (d) “Emergency Work” is work made necessary to restore property to a safe condition following a public calamity or work required to protect persons or
         property from an imminent exposure to danger, or work by private or public utilities when restoring utility service. (Amended by Ord. No. 156,363, Eff. 3/29/82.)

           (e) “Impulsive Sound” is sound of short duration, usually less than one second, with an abrupt onset and rapid decay. By way of example “impulsive sound”
         shall include, but shall not be limited to, explosions, musical base drum beats, or the discharge of firearms. (Amended by Ord. No. 156,363, Eff. 3/29/82.)

            (f) “Motor Vehicle” includes, but shall not be limited to, automobiles, trucks, motorcycles, minibikes and go-carts. (Amended by Ord. No. 156,363, Eff.
         3/29/82.)

           (g) “Noncommercial Purpose” is the use, operation, or maintenance of any sound equipment for other than a “commercial purpose”. “Noncommercial purpose”
         shall mean and include, but shall not be limited to, philanthropic, political, patriotic, and charitable purposes. (Amended by Ord. No. 156,363, Eff. 3/29/82.)

           (h) “Octave Band Noise Analyzer” is an instrument for measurement of sound levels in octave frequency bands which satisfies the pertinent requirements for
         Class II octave band analyzers of the American National Standard Specifications for Octave, Half-Octave, and Third-Octave Band Filters, S1.11-1966 or the most
         recent revision thereof. (Amended by Ord. No. 156,363, Eff. 3/29/82.)

           (i) “Person” is a person, firm, association, co-partnership, joint venture, corporation, or any entity, private or public in nature. (Amended by Ord. No. 156,363,
         Eff. 3/29/82.)

           (j) “Sound Amplifying Equipment” (Amended by Ord. No. 156,363, Eff. 3/29/82.) is any machine or device for the amplification of the human voice, music or
         any other sound, but shall not include:

                    1. Automobile radios, stereo players or television receivers when used and heard only by the occupants of the vehicle in which the same is installed.

                    2. Radio, stereo players, phonographs or television receivers used in any house or apartment within any residential zone or within 500 feet thereof.
                    3. Warning devices on emergency vehicles.

                                                                                       57
                                                                                                                                                             1210
   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1212 of 1236 Page
                                                                     ID #:6076
          4. Horns or other warning devices authorized by law on any vehicle when used for traffic purposes.

          (k) “Sound Level” (Noise level) in decibels (dB) is the sound measured with the “A” weighting and slow responses by a sound level meter; except for impulsive
        or rapidly varying sounds, the fast response shall be used. (Amended by Ord. No. 156,363, Eff. 3/29/82.)

          (l) “Sound Level Meter” is an instrument including a microphone, an amplifier, an output meter, and “A” frequency weighting network for the measurement of
        sound levels which satisfies the pertinent requirements for Type S2A meters in American Standard Specifications for sound level meters in S1.4-1971 or the most
        recent revision thereof. (Amended by Ord. No. 156,363, Eff. 3/29/82.)

         (m) “Sound Truck” is any motor vehicle, or any other vehicle regardless of motive power, whether in motion or stationary, which carries, is equipped with, or
        which has mounted thereon, or attached thereto, any sound amplifying equipment. (Amended by Ord. No. 156,363, Eff. 3/29/82.)

          (n) Supplementary Definitions of Technical Terms. Definitions of technical terms not defined herein shall be obtained from American Standard Acoustical
        Terminology S1-1-1971 or the most recent revision thereof. (Amended by Ord. No. 156,363, Eff. 3/29/82.)


       SEC. 111.02. SOUND LEVEL MEASUREMENT PROCEDURE AND CRITERIA.
 (Title amended by Ord. No. 156,363, Eff. 3/29/82.)

 (a) (Amended by Ord. No. 156,363, Eff. 3/29/82.) Any sound level measurement made pursuant to the provisions of this chapter shall be measured with a sound level
meter using the “A” weighting and response as indicated in Section 111.01(k) of this article.

  Except when impractical, the microphone shall be located four to five feet above the ground and ten feet or more from the nearest reflective surface. However, in those
cases where another elevation is deemed appropriated, the latter shall be utilized.

 Interior sound level measurements shall be made at a point at least four feet from the wall, ceiling, or floor nearest the noise source.

  Calibration of the sound level meter, utilizing an acoustic calibrator shall be performed immediately prior to recording any sound level data. The ambient noise level and
the level of a particular noise being measured shall be the numerical average of noise measurements taken at a given location during a given time period.

  (b) (Amended by Ord. No. 156,363, Eff. 3/29/82.) Where the sound alleged to be offending is of a type or character set forth below, the following values shall be added
to the sound level measurement of the offending noise:

        1. Except for noise emanating from any electrical transformer or gas metering and pressure control equipment existing and installed prior to the effective date of
        the ordinance enacting this chapter, any steady tone with audible fundamental frequency or overtones have 200 Hz +5

        2. Repeated impulsive noise +5

        3.   Noise occurring more than 5 but less than 15 minutes in any period of 60 consecutive minutes between the hours of 7:00 a.m. and 10:00 p.m. of any day -5

     4. Noise occurring five minutes or less in any period of 60 consecutive minutes, between the hours of 7:00 a.m. and 10:00 p.m. of any day -5
 (Amended by Ord. No. 161,574, Eff. 9/8/86.)

  (c) For those cases where an objectionable noise is clearly audible, but where the level of ambient noise does not permit direct quantative sound level “A” measurements
of the objectionable noise, sound measurements may be performed utilizing an octave band sound analyzer to determine sound level “A” limits as indicated in the Table I
below. This table is used to convert the sound pressure level meter readings in dB for each band to SPL in dB(A) for each band.

                                                                   TABLE I
                                      OCTAVE BAND NOISE VALUES CORRESPONDING TO SOUND LEVEL “A” VALUES


 Sound               Octave Band Sound Pressure Level, dB re .0002 dyne/cm2
 Level                        Octave Band Center Frequency in Hz
  “A”        31.5     63     125     250     500     1000      2000    4000             8000
   35         58      50      42      35      32      29        26      23               20
   40         61      54      46      40      37      34        31      28               25
   45         64      58      51      45      42      39        36      33               30
   50         67      61      55      50      47      44        41      38               35
   55         70      64      60      55      52      49        46      43               40
   60         73      68      64      60      57      54        51      48               45
   65         76      72      68      65      62      59        56      53               50
   70         79      76      73      70      67      64        61      58               55
   75         84      81      78      75      72      69        66      63               60

  (d) For those cases where a sound level measurement has been made pursuant to the provisions of this chapter and two or more provisions of this chapter apply, the
provision establishing the lower or lowest noise level, respectively, shall be used. (Added by Ord. No. 156,363, Eff. 3/29/82.)


     SEC. 111.03. MINIMUM AMBIENT NOISE LEVEL.
 (Amended by Ord. No. 156,363, Eff. 3/29/82.)

  Where the ambient noise level is less than the presumed ambient noise level designated in this section, the presumed ambient noise level in this section shall be deemed to
be the minimum ambient noise level for purposes of this chapter.

                                                                             TABLE II
                                                                     SOUND LEVEL “A” DECIBELS

 (In this chart, daytime levels are to be used from 7:00 a.m. to 10:00 p.m. and nighttime levels from 10:00 p.m. to 7:00 a.m.)



                                                                                      58
                                                                                                                                                          1211
   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1213 of 1236 Page
                           PRESUMED AMBIENT
                                           ID #:6077
                                                     NOISE LEVEL (dB(A))
 ZONE                                                 DAY        NIGHT
 A1, A2, RA, RE, RS, RD, RW1, RW2, R1,
                                                        50               40
 R2, R3, R4, and R5
 P, PB, CR, C1, C1.5, C2, C4, C5, and CM                60               55
 M1, MR1, and MR2                                       60               55
 M2 and M3                                              65               65

 At the boundary line between two zones, the presumed ambient noise level of the quieter zone shall be used.


       SEC. 111.04. VIOLATIONS: ADDITIONAL REMEDIES, INJUNCTIONS.

  As an additional remedy, the operation or maintenance of any device, instrument, vehicle, or machinery in violation of any provision of this chapter, which operation or
maintenance causes discomfort or annoyance to reasonable persons or which endangers the comfort, repose, health, or peace of residents in the area, shall be deemed and is
declared to be.a public nuisance and may be subject to abatement summarily by a restraining order or injunction issued by a court order of competent jurisdiction.
(Amended by Ord. No. 156,363, Eff. 3/29/82.)


     SEC. 111.05. ENFORCEMENT, CITATIONS.
 (Added by Ord. No. 156,363, Eff. 3/29/82.)

  (a) The Department of Building and Safety shall have the power and duty to enforce the following noise control provisions of this Code: Section 12.14A-6(h), Section
12.19A-4(b)(1), Section 112.02 and Section 112.04(c). (Amended by Ord. No. 172,086, Eff. 7/30/98.)

  (b) The Police Department shall have the power and duty to enforce the following noise control provisions of this Code: Section 41.32, Section 41.40, Section 41.42,
Section 41.44, Section 41.57, Section 63.51(m), Section 112.01, Section 112.04, Section 112.05, Section 112.06, Section 113.01, Section 114.01 through Section 114.05,
inclusive, Section 115.02, and Section 116.01. (Amended by Ord. No. 161,574, Eff. 9/8/86.)

  (c) Any Building Mechanical Inspector assigned to noise enforcement inspection shall have the power, authority and immunity of a public officer and employee, as set
forth in the Penal Code of the State of California, Section 836.5, to make arrests without a warrant whenever such employee has reasonable cause to believe that the person
to be arrested has committed a misdemeanor in his presence which is a violation of any provision set forth in Section 111.05(a) of this chapter. The provisions of said Penal
Code section regarding issuance of a written promise to appear shall be applicable to arrests authorized herein.




                                                                    ARTICLE 2
                                                              SPECIAL NOISE SOURCES

               Section
               112.01    Radios, Television Sets, and Similar Devices.
               112.02    Air Conditioning, Refrigeration, Heating, Pumping, Filtering Equipment.
               112.03    Construction Noise.
               112.04    Powered Equipment Intended for Repetitive Use in Residential Areas and Other Machinery, Equipment, and Devices.
               112.05    Maximum Noise Level of Powered Equipment or Powered Hand Tools.
               112.06    Places of Public Entertainment.


     SEC. 112.01. RADIOS, TELEVISION SETS, AND SIMILAR DEVICES.
 (Amended by Ord. No. 156,363, Eff. 3/29/82.)

  (a) It shall be unlawful for any person within any zone of the City to use or operate any radio, musical instrument, phonograph, television receiver, or other machine or
device for the producing, reproducing or amplification of the human voice, music, or any other sound, in such a manner, as to disturb the peace, quiet, and comfort of
neighbor occupants or any reasonable person residing or working in the area.

  (b) Any noise level caused by such use or operation which is audible to the human ear at a distance in excess of 150 feet from the property line of the noise source, within
any residential zone of the City or within 500 feet thereof, shall be a violation of the provisions of this section.

  (c) Any noise level caused by such use or operation which exceeds the ambient noise level on the premises of any other occupied property, or if a condominium,
apartment house, duplex, or attached business, within any adjoining unit, by more than five (5) decibels shall be a violation of the provisions of this section.


     SEC. 112.02. AIR CONDITIONING, REFRIGERATION, HEATING, PUMPING, FILTERING EQUIPMENT.
 (Amended by Ord. No. 156,363, Eff. 3/29/82.)

  (a) It shall be unlawful for any person, within any zone of the city to operate any air conditioning, refrigeration or heating equipment for any residence or other structure
or to operate any pumping, filtering or heating equipment for any pool or reservoir in such manner as to create any noise which would cause the noise level on the premises
of any other occupied property or if a condominium, apartment house, duplex, or attached business, within any adjoining unit.to exceed the ambient noise level by more
than five (5) decibels

   (b) This section shall not be applicable to emergency work as defined in Section 111.01(c) of this chapter, or to periodic maintenance or testing of such equipment
reasonably necessary to maintain such equipment in good working order.


       SEC. 112.03. CONSTRUCTION NOISE.

 Noise due to construction or repair work shall be regulated as provided by Section 41.40 of this Code. (Amended by Ord. No. 161,574, Eff. 9/8/86.)



                                                                                     59
                                                                                                                                                            1212
   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1214 of 1236 Page
                                                     ID #:6078
     SEC. 112.04. POWERED EQUIPMENT INTENDED FOR REPETITIVE USE IN RESIDENTIAL AREAS AND OTHER MACHINERY, EQUIPMENT,
       AND DEVICES.
 (Title and Section Amended by Ord. No. 161,574, Eff 9/8/86.)

  (a) Between the hours of 10:00 p.m and. 7:00 a.m. of the following day, no person shall operate any lawn mower, backpack blower, lawn edger, riding tractor, or any
other machinery, equipment, or other mechanical or electrical device, or any hand tool which creates a loud, raucous or impulsive sound, within any residential zone or
within 500 feet of a residence.

  (b) Except as to the equipment and operations specifically mentioned and related elsewhere in this Chapter or for emergency work as that term is defined in Section
111.01(d), and except as to aircraft, tow tractors, aircraft auxiliary power units, trains and motor vehicles in their respective operations governed by State or federal
regulations, no person shall operate or cause to be operated any machinery, equipment, tools, or other mechanical or electrical device, or engage in any other activity in such
manner as to create any noise which would cause the noise level on the premises of any other occupied property, or, if a condominium, apartment house, duplex, or attached
business, within any adjoining unit, to exceed the ambient noise level by more than five (5) decibels.

   (c) Notwithstanding the provisions of Subsection (a) above, no gas powered blower shall be used within 500 feet of a residence at anytime. Both the user of such a
blower as well as the individual who contracted for the services of the user, if any, shall be subject to the requirements of and penalty provisions for this ordinance.
Violation of the provisions of this subsection shall be punishable as an infraction in an amount not to exceed One Hundred Dollars ($100.00), notwithstanding the graduated
fines set forth in LAMC § 11.00(m). (Amended by Ord. No. 171,890, Eff. 2/13/98.)


     SEC. 112.05. MAXIMUM NOISE LEVEL OF POWERED EQUIPMENT OR POWERED HAND TOOLS.
 (Amended by Ord. No. 161,574, Eff. 9/8/86.)

  Between the hours of 7:00 a.m. and 10:00 p.m., in any residential zone of the City or within 500 feet thereof, no person shall operate or cause to be operated any powered
equipment or powered hand tool that produces a maximum noise level exceeding the following noise limits at a distance of 50 feet therefrom:

         (a) 75dB(A) for construction, industrial, and agricultural machinery including crawler-tractors, dozers, rotary drills and augers, loaders, power shovels, cranes,
       derricks, motor graders, paving machines, off-highway trucks, ditchers, trenchers, compactors, scrapers, wagons, pavement breakers, compressors and pneumatic or
       other powered equipment;

         (b) 75dB(A) for powered equipment of 20 HP or less intended for infrequent use in residential areas, including chain saws, log chippers and powered hand tools;

          (c) 65dB(A) for powered equipment intended for repetitive use in residential areas, including lawn mowers, backpack blowers, small lawn and garden tools and
       riding tractors;

  The noise limits for particular equipment listed above in (a), (b) and (c) shall be deemed to be superseded and replaced by noise limits for such equipment from and after
their establishment by final regulations adopted by the Federal Environmental Protection Agency and published in the Federal Register.

  Said noise limitations shall not apply where compliance therewith is technically infeasible The burden of proving that compliance is technically infeasible shall be upon
the person or persons charged with a violation of this section. Technical infeasibility shall mean that said noise limitations cannot be complied with despite the use of
mufflers, shields, sound barriers and/or other noise reduction device or techniques during the operation of the equipment.


       SEC. 112.06. PLACES OF PUBLIC ENTERTAINMENT.

   It shall be unlawful for any person to operate, play, or to permit the operation or playing of any radio, television receiver, phonograph, musical instrument, sound
amplifying equipment, or similar device which produces, reproduces, or amplifies sound in any place of public entertainment at a sound level greater than 95dB(A) at any
point that is normally occupied by a customer, unless a conspicuous and legible sign is located outside such place, near each public entrance, stating:

                                           “WARNING: SOUND LEVELS WITHIN MAY CAUSE HEARING IMPAIRMENT.”

(Added by Ord. No. 156,363, Eff. 3/29/82.)




                                                                       ARTICLE 3
                                                                  SANITARY OPERATION

               Section
               113.01 Rubbish and Garbage Collection and Disposal.


     SEC. 113.01. RUBBISH AND GARBAGE COLLECTION AND DISPOSAL.
 (Amended by Ord. No. 161,574, Eff. 9/8/86.)

  It shall be unlawful for any person engaged in the business of collecting or disposing of rubbish or garbage to operate any refuse disposal truck, parking lot sweeper, or
vacuum truck, or to collect, load, pick up, transfer, unload, dump, discard, sweep, vacuum, or dispose of any rubbish or garbage, as such terms are defined in Section 66.00
of this Code, within 200 feet of any residential building between the hours of 9:00 p.m. and 6:00 a.m. of the following day, unless a permit therefore has been duly obtained
beforehand from the Board of Police Commissioners.

 The standards which shall be considered in determining whether a permit shall be granted are the following:

         (a) Whether the work to be done is in the public interest, or

         (b) Whether the applicant would suffer hardship, injustice or delay if the permit were not granted, or

         (c) Whether fuel conservation would result if the permit were issued.

 No permit shall be required to perform emergency work as defined in Sec. 111.01(c) of this chapter.




                                                                                     60
                                                                                                                                                            1213
   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1215 of 1236 Page
                                     ID #:6079
                                                                               ARTICLE 4
                                                                               VEHICLES

               Section
               114.01    Vehicle Repairs.
               114.02    Motor Driven Vehicles.
               114.03    Vehicles – Loading and Unloading.
               114.04    Audible Signaling Devices.
               114.05    Audible Advertising Devices – Commercial Food Vendors.
               114.06    Vehicle Theft Alarm Systems.
               114.07    Audible Status Indicator


     SEC. 114.01. VEHICLE REPAIRS.
 (Amended by Ord. No. 156,363, Eff. 3/29/82.)

  It shall be unlawful for any person, within any residential property located within any residential zone of the City or within 500 feet thereof, to repair, rebuild, reconstruct
or dismantle any motor vehicle between the hours of 8:00 p.m. of one day and 8:00 a.m. of the next day in such manner:

         (a) That a reasonable person residing in the area is caused discomfort or annoyance;

         (d) That such activity is audible to the human ear at a distance in excess of 150 feet from the property line of the noise source;

         (c) As to create any noise which would cause the noise level on the premises of any occupied residential property, or if a condominium, apartment house or
       duplex, within any adjoining unit, to exceed the ambient noise level by more than five (5) decibels.


     SEC. 114.02. MOTOR DRIVEN VEHICLES.
 (Amended by Ord. No. 156,363, Eff. 3/29/82.)

  (a) It shall be unlawful for any person to unreasonably operate any motor driven vehicle upon any property within the City or to unreasonably accelerate the engine of
any vehicle, or unreasonably sound, blow or operate the horn or other warning device of such vehicle in such manner:

         1. As to disturb the peace, quiet and comfort of any neighborhood or of any reasonable person residing in such area

         2. That such activity is audible to the human ear at a distance in excess of 150 feet from the property line of the noise source;

        3. As to create any noise which would cause the noise level on the premises of any occupied residential property, or if a condominium, apartment house or duplex,
       within any adjoining unit, to exceed the ambient noise level by more than five (5) decibels.

  (b) This section shall not be applicable to any vehicle which is operated upon any public highway, street or right-of-way or to the operation of any off-highway vehicle to
the extent it is regulated in the Vehicle Code.


     SEC. 114.03. VEHICLES – LOADING AND UNLOADING.
 (Amended by Ord. No. 166,514, Eff. 1/24/91.)

  (a) It shall be unlawful for any person, between the hours of 10:00 p.m. and 7:00 a.m. of the following day, to load or unload any vehicle, or operate any dollies, carts,
forklifts, or other wheeled equipment, which causes any impulsive sound, raucous or unnecessary noise within 200 feet of any residential building.

  (b) Irrespective of the provisions of Subsection (a), loading or unloading of vehicles of the type of activity referred to in Subsection (a) may occur between the hours of
6:00 a.m. to 11:00 p.m. of the same day pursuant to a permit issued by the Department of Transportation in accordance with a business program as defined by said
department. This permit program would be limited to the area bounded by Western Avenue, Santa Monica Freeway, Central Avenue, and the San Diego Freeway, within the
limits of the City of Los Angeles. Such permits will not be issued to high-noise businesses such as trash pickup.


     SEC. 114.04. AUDIBLE SIGNALING DEVICES.
 (Added by Ord. No. 161,574, Eff. 9/8/86.)

  It shall be unlawful for any person, within any residential zone of the City or within 500 feet thereof, to sound, blow, or operate any audible signaling device, including
sequential airhorns or electronically operated vehicular loud speaker music devices, which can be heard for a distance greater than 200 feet for any purpose. Violation of
this section shall constitute an infraction This section does not address horn or warning devices regulated in Article 1 of Chapter 5 of Division 12 of the Vehicle Code of the
State of California, commencing at Section 27000. (Last sentence amended by Ord. No. 165.191, Eff. 10/23/89.)


     SEC. 114.05. AUDIBLE ADVERTISING DEVICES – COMMERCIAL FOOD VENDORS.
 (Added by Ord. No. 164,532, Eff. 4/20/89.)

  Notwithstanding the provisions of Section 114.04, it shall be unlawful for any person, to sound, blow or operate any music, chimes or bells, or any similar sound device,
amplified or otherwise, within 200 feet of any residential building between the hours of 9:00 p.m. and 7:00 a.m. the next day while operating a catering truck, as that term is
defined in Section 80.73 of the Municipal Code.


     SEC. 114.06. VEHICLE THEFT ALARM SYSTEMS.
 (Former Sec. 114.05, Renumbered by Ord. No. 164,532, Eff. 4/20/89.)

  It shall be unlawful for any person to install, operate or use any vehicle theft alarm system that emits or causes the emission of an audible sound, which is not, or does not
become, automatically and completely silenced within five minutes. The time period shall be calculated based upon the emission of the first audible sound and shall end five
minutes thereafter notwithstanding any variation or stoppage in the emissions of audible sound. Violation of this section shall constitute an infraction.


       SEC. 114.07. AUDIBLE STATUS INDICATOR.
                                                                                       61
                                                                                                                                                              1214
  Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1216 of 1236 Page
 (Added by Ord. No. 169,785, Eff. 6/9/94.)
                                           ID #:6080
  It shall be unlawful for any person to install, operate, use or maintain any vehicle theft alarm system which utilizes an audible status indicator emitting or causing the
emission of an audible sound for a duration of more than one minute. The time period shall be calculated from the point in time of the emission of the first audible sound
used in calculation and shall end one minute thereafter, notwithstanding any variation or temporary stoppage in the emission of audible sound.

  As used in this section, an audible status indicator is a component of a vehicle theft alarm system which emits sound audible outside the vehicle for the purpose of warning
that a vehicle theft alarm system is installed and armed or operational. The term “audible status indicator” shall include any device which emits a chirp, voice message or
other sound when an approaching person is within a certain distance of the vehicle in which the device is installed.

 In the event enforcement of a violation occurs under this section, no enforcement shall be taken under Section 80.75.l of the Municipal Code for the same violation.

 Violation of any provision of this section shall constitute an infraction.



                                                                          ARTICLE 5
                                                                       AMPLIFIED SOUND

               Section
               115.01 Purpose.
               115.02 Prohibition and Regulations.


       SEC. 115.01. PURPOSE.

  The Council enacts this legislation for the sole purpose of securing and promoting the public health, comfort, safety, and welfare of its citizenry. While recognizing that
certain uses of sound amplifying equipment are protected by the constitutional rights of freedom of speech and assembly, the Council nevertheless feels obligated to
reasonably regulate the use of sound amplifying equipment in order to protect the correlative constitutional rights of the citizens of this community to privacy and freedom
from public nuisance of loud and unnecessary noise.


       SEC. 115.02. PROHIBITION AND REGULATIONS.

   It shall be unlawful for any person, other than personnel of law enforcement or governmental agencies, or permittees duly authorized to use the same pursuant to Sec.
103.111 of this Code, to install, use, or operate within the City a loudspeaker or sound amplifying equipment in a fixed or movable position or mounted upon any sound
truck for the purposes of giving instructions, directions, talks, addresses, lectures, or transmitting music to any persons or assemblages of persons in or upon any public
street, alley, sidewalk, park or place, or other public property except when installed, used or operated in compliance with the following provisions:

         (a) In all residential zones and within 500 feet thereof, no sound amplifying equipment shall be installed, operated or used for commercial purposes at any time.

         (b) The operation or use of sound amplifying equipment for noncommercial purposes in all residential zones and within 500 feet thereof, except when used for
       regularly scheduled operative functions by any school or for the usual and customary purposes of any church, is prohibited between the hours of 4:30 p.m. and 9:00
       a.m. of the following day.

         (c) In all other zones, except such portions thereof as may be included within 500 feet of any residential zone, the operation or use of sound amplifying equipment
       for commercial purposes is prohibited between the hours of 9:00 p.m. and 8:00 a.m. of the following day.

         (d) In all other zones, except such portions thereof as may be included within 500 feet of any residential zone, the operation or use of sound amplifying equipment
       for noncommercial purposes is prohibited between the hours of 10:00 p.m. and 7:00 a.m. of the following day.

         (e) The only sounds permitted shall be either music, human speech, or both.

         (f) Sound emanating from sound amplifying equipment shall be limited in volume, tone and intensity as follows:

                1. The sound shall not be audible at a distance in excess of 200 feet from the sound equipment.

                  2. In no event shall the sound be loud and raucous or unreasonably jarring, disturbing, annoying or a nuisance to reasonable persons of normal
               sensitiveness within the area of audibility.

         (g) Except as provided in (b) above, no sound amplifying equipment shall be operated upon any property adjacent to and within 200 feet of any hospital grounds
       or any school or church building while in use.

         (h) (Amended by Ord. No. 145,691, Eff. 5/2/74.) The operation or use of any sound amplifying equipment installed, mounted, attached or carried in or by any
       sound truck is further prohibited:

                1. Within the Central Traffic district at any time;

                2. Upon Hollywood Boulevard between Vermont Avenue and La Brea at any time;

                3. Upon Wilshire Boulevard at any time;

                4. Upon Sunset Boulevard at any time;

                5. Upon Vine Street at any time;

                6. Upon any street between the hours of 4:30 p.m. and 9:00 a.m. of the following day;

                7. Upon any street on any Sunday.




                                                                                     62
                                                                                                                                                           1215
   Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1217 of 1236 Page
                                     ID #:6081
                                                                          ARTICLE 6
                                                                        GENERAL NOISE

              Section
              116.01 Loud, Unnecessary and Unusual Noise.


       SEC. 116.01. LOUD, UNNECESSARY AND UNUSUAL NOISE.

  Notwithstanding any other provisions of this chapter and in addition thereto, it shall be unlawful for any person to willfully make or continue, or cause to be made or
continued, any loud, unnecessary, and unusual noise which disturbs the peace or quiet of any neighborhood or which causes discomfort or annoyance to any reasonable
person of normal sensitiveness residing in the area. The standard which may be considered in determining whether a violation of the provisions of this section exists may
include, but not be limited to, the following:

         (a) The level of noise;

         (b) Whether the nature of the noise is usual or unusual;

         (c) Whether the origin of the noise is natural or unnatural;

         (d) The level and intensity of the background noise, if any;

         (e) The proximity of the noise to residential sleeping facilities;

         (f) The nature and zoning of the area within which the noise emanates;

         (g) The density of the inhabitation of the area within which the noise emanates;

         (h) The time of the day and night the noise occurs;

         (i) The duration of the noise;

         (j) Whether the noise is recurrent, intermittent, or constant; and

         (k) Whether the noise is produced by a commercial or noncommercial activity.




                                                                                   63
                                                                                                                                                      1216
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1218 of 1236 Page
                                  ID #:6082
                                                               3568 Motor Avenue Noise Impact Analysis




                          This page intentionally left blank




  11470-11 Noise Study
                                         64
                                                                                               1217
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1219 of 1236 Page
                                  ID #:6083
                                                   3568 Motor Avenue Noise Impact Analysis




                                APPENDIX 4.1:

                             STUDY AREA PHOTOS




  11470-11 Noise Study
                                      65
                                                                                   1218
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1220 of 1236 Page
                                  ID #:6084
                                                               3568 Motor Avenue Noise Impact Analysis




                          This page intentionally left blank




  11470-11 Noise Study
                                         66
                                                                                               1219
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1221 of 1236 Page
                                  ID #:6085


                                        JN:11470 Motor Avenue




                        L1_E                                              L1_N
        34, 1' 31.300000", 118, 24' 27.060000"            34, 1' 32.300000", 118, 24' 25.360000"




                         L1_S                                             L1_W
        34, 1' 31.260000", 118, 24' 27.250000"            34, 1' 31.260000", 118, 24' 27.250000"




                                                 67


                                                                                                   1220
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1222 of 1236 Page
                                  ID #:6086
                                                               3568 Motor Avenue Noise Impact Analysis




                          This page intentionally left blank




  11470-11 Noise Study
                                         68
                                                                                               1221
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1223 of 1236 Page
                                  ID #:6087
                                                     3568 Motor Avenue Noise Impact Analysis




                                    APPENDIX 4.2:

                         NOISE LEVEL MEASUREMENT WORKSHEETS




  11470-11 Noise Study
                                         69
                                                                                     1222
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1224 of 1236 Page
                                  ID #:6088
                                                               3568 Motor Avenue Noise Impact Analysis




                          This page intentionally left blank




  11470-11 Noise Study
                                         70
                                                                                               1223
                                                                                                  24-Hour Noise Level Measurement Summary
                                 Project Name: 3568 Motor Avenue                                                                                                              JN: 11470              Energy Average Leq            24-Hour

                                                      L1 - Located on Motor Avenue adjacent to the Palms Elementary School                                           Analyst: A. Wolfe                Day           Night           CNEL
                                    Location:
                                                      playground near the western Project site boundary.                                                                 Date: 1/31/2018              67.7          62.8            70.7
   Hourly Leq dBA Readings (unadjusted)

                          85.0
                          80.0
                          75.0
                          70.0
                          65.0




                                                                                                                                                                  72.0
                          60.0




                                                                                                                        69.0
                                                                                                                                                                              69.0
                                                                                                                                                                                                     68.4




                                                                                           68.1
                                                                                                         68.0
                                                                                                                                          67.9




                                                                                                  67.5
                                                                                                                                                 66.9




                                                                                                                                 66.8
                                                                                                                                                           66.7




                                                                                                                66.4
                                                                                                                                                                                     66.1
                          55.0




                                                                                 65.7
                                                                                                                                                                                              65.3
                                                                                                                                                                                                             65.0




                                                                        64.1
                                                                                                                                                                                                                    61.4
                                                                                                                                                                                                                            60.8




                          50.0
                                                                                                                                                                                                                                     59.3




                                                                 58.8




                                               57.1
                                                        56.9




                                   56.2
                          45.0




       Hourly Leq (dBA)
                          40.0
                          35.0
                                    0           1        2        3      4        5         6      7      8      9      10       11     12    13           14     15          16     17       18     19      20     21      22       23
                                                                                                                               Hour Beginning
   Time Period                       Hour                 Leq           Lmax               Lmin          L1%           L2%              L5%             L8%         L25%              L50%           L90%           L95%            L99%
                                 Min                      61.4           77.4              46.4          70.0          69.0             67.0            66.0           61.0            56.0           50.0          49.0             47.0
                   Day
                                Max                       72.0          103.4              55.1          76.0          74.0             71.0            71.0           68.0            65.0           60.0          58.0             57.0
                    Energy Average:                       67.7                  Average:                 73.9          71.9             70.1            69.1           66.0            61.9           54.3          52.9             50.7
                                 Min                      56.2           74.0              44.7          65.0          62.0             56.0            54.0           51.0            50.0           47.0          47.0             46.0
                  Night
                                Max                       68.1           91.2              57.9          75.0          73.0             71.0            71.0           68.0            66.0           61.0          60.0             59.0
                    Energy Average:                       62.8                  Average:                 69.8          67.7             64.1            62.3           58.3            56.2           53.3          52.7             51.6
                                                                                                                       Hourly Summary
                                                                                                                                                                                                                                                                               ID #:6089




                                           0              56.2           78.6              45.1          67.0          64.0             60.0            58.0           55.0            52.0           49.0          48.0             46.0
                                           1              57.1           82.8              48.4          66.0          64.0             59.0            57.0           54.0            53.0           51.0          51.0             49.0
                                           2              56.9           85.8              44.7          65.0          62.0             56.0            54.0           51.0            50.0           47.0          47.0             46.0
                  Night                    3              58.8           82.5              47.5          70.0          67.0             62.0            59.0           55.0            53.0           50.0          49.0             48.0
                                           4              64.1           90.6              52.8          73.0          71.0             68.0            66.0           60.0            58.0           55.0          55.0             53.0
                                           5              65.7           83.8              55.4          74.0          73.0             71.0            70.0           65.0            60.0           57.0          56.0             56.0
                                           6              68.1           91.2              57.9          75.0          73.0             71.0            71.0           68.0            66.0           61.0          60.0             59.0
                                           7              67.5           83.6              55.1          74.0          72.0             71.0            70.0           68.0            65.0           60.0          58.0             57.0
                                           8              68.0           88.5              51.1          76.0          74.0             71.0            71.0           68.0            64.0           57.0          56.0             53.0
                                           9              66.4           86.9              47.4          73.0          72.0             71.0            70.0           67.0            63.0           56.0          54.0             51.0
                                          10              69.0           99.8              46.4          74.0          72.0             70.0            69.0           66.0            61.0           52.0          51.0             48.0
                                          11              66.8           84.9              50.5          75.0          73.0             71.0            70.0           67.0            64.0           55.0          54.0             52.0
                                          12              67.9           97.0              48.7          75.0          72.0             70.0            69.0           66.0            61.0           53.0          52.0             50.0
                                          13              66.9           91.9              48.0          75.0          72.0             70.0            69.0           66.0            61.0           54.0          53.0             50.0
                     Day                  14              66.7           84.2              49.5          74.0          73.0             71.0            70.0           67.0            64.0           56.0          54.0             52.0
                                          15              72.0          103.4              48.7          74.0          72.0             71.0            70.0           67.0            64.0           55.0          53.0             51.0
                                          16              69.0           99.0              50.4          74.0          72.0             70.0            69.0           67.0            64.0           55.0          54.0             52.0
                                          17              66.1           83.8              48.1          73.0          72.0             70.0            69.0           67.0            63.0           55.0          53.0             51.0
                                          18              65.3           80.0              48.0          73.0          71.0             70.0            69.0           66.0            62.0           54.0          52.0             50.0
                                          19              68.4           96.3              47.0          74.0          72.0             69.0            68.0           64.0            58.0           51.0          50.0             48.0
                                          20              65.0           85.7              46.8          74.0          71.0             69.0            67.0           63.0            58.0           50.0          49.0             47.0
                                          21              61.4           77.4              47.8          70.0          69.0             67.0            66.0           61.0            56.0           51.0          50.0             48.0
                                          22              60.8           74.0              53.7          69.0          68.0             66.0            64.0           60.0            58.0           56.0          55.0             55.0
                  Night




1224
                                                                                                                                                                                                                                             Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1225 of 1236 Page




                                          23              59.3           77.4              51.4          69.0          67.0             64.0            62.0           57.0            56.0           54.0          53.0             52.0

                                                                                                                                71
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1226 of 1236 Page
                                  ID #:6090
                                                               3568 Motor Avenue Noise Impact Analysis




                          This page intentionally left blank




  11470-11 Noise Study
                                         72
                                                                                               1225
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1227 of 1236 Page
                                  ID #:6091
                                                       3568 Motor Avenue Noise Impact Analysis




                                    APPENDIX 7.1:

                         OPERATIONAL NOISE LEVEL CALCULATIONS




  11470-11 Noise Study
                                          73
                                                                                       1226
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1228 of 1236 Page
                                  ID #:6092
                                                               3568 Motor Avenue Noise Impact Analysis




                          This page intentionally left blank




  11470-11 Noise Study
                                         74
                                                                                               1227
     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1229 of 1236 Page
                                       ID #:6093
                                   STATIONARY SOURCE NOISE PREDICTION MODEL                                      3/13/2018
 Observer Location: R1                                         Project Name: Motor Avenue
            Source: Roof-Top Air Conditioning Unit              Job Number: 11470
          Condition: Operational                                     Analyst: A. Wolfe

                                                  NOISE MODEL INPUTS
   Noise Distance to Observer         84.0 feet                                 Barrier Height:             6.0 feet
     Noise Distance to Barrier:       58.0 feet                            Noise Source Height:             5.0 feet
  Barrier Distance to Observer:       26.0 feet                                Observer Height:             5.0 feet

            Observer Elevation:      103.0 feet                    Barrier Type (0-Wall, 1-Berm):           0
                                                                             Drop Off Coefficient:        20.0
        Noise Source Elevation:      170.0 feet
                                                                               20 = 6 dBA per doubling of distance
              Barrier Elevation:     103.0 feet                                15 = 4.5 dBA per doubling of distance


                                           NOISE MODEL PROJECTIONS
          Noise Level              Distance (feet) Leq    L50    L25                  L8             L2            Lmax
Reference (Sample)                            5.0       77.2     0.0         0.0           0.0            0.0           0.0
Distance Attenuation                         84.0      -24.5    -24.5      -24.5         -24.5          -24.5          -24.5
Shielding (Barrier Attenuation)              58.0      -16.0    -16.0      -16.0         -16.0          -16.0          -16.0
Raw (Distance + Barrier)                                36.7    -40.5      -40.5         -40.5          -40.5          -40.5
39 Minute Hourly Adjustment                             34.8    -42.4      -42.4         -42.4          -42.4          -42.4




                                   STATIONARY SOURCE NOISE PREDICTION MODEL                                      3/13/2018
 Observer Location: R1                                         Project Name: Motor Avenue
            Source: Parking Garage Entry Gate                   Job Number: 11470
          Condition: Operational                                     Analyst: A. Wolfe

                                                  NOISE MODEL INPUTS
   Noise Distance to Observer         82.0 feet                                 Barrier Height:            6.0 feet
     Noise Distance to Barrier:       58.0 feet                            Noise Source Height:           10.0 feet
  Barrier Distance to Observer:       24.0 feet                                Observer Height:            5.0 feet

            Observer Elevation:      103.0 feet                    Barrier Type (0-Wall, 1-Berm):           0
                                                                             Drop Off Coefficient:        20.0
        Noise Source Elevation:       98.0 feet
                                                                               20 = 6 dBA per doubling of distance
              Barrier Elevation:     103.0 feet                                15 = 4.5 dBA per doubling of distance


                                           NOISE MODEL PROJECTIONS
          Noise Level              Distance (feet) Leq    L50    L25                  L8             L2            Lmax
Reference (Sample)                            5.0       60.1      0.0        0.0           0.0            0.0            0.0
Distance Attenuation                         82.0      -24.3    -24.3      -24.3         -24.3          -24.3          -24.3
Shielding (Barrier Attenuation)              58.0       -5.3     -5.3        -5.3          -5.3           -5.3          -5.3
Raw (Distance + Barrier)                                30.5    -29.6      -29.6         -29.6          -29.6          -29.6
60 Minute Hourly Adjustment                             30.5    -29.6      -29.6         -29.6          -29.6          -29.6




                                                          75
                                                                                                           1228
     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1230 of 1236 Page
                                       ID #:6094
                                   STATIONARY SOURCE NOISE PREDICTION MODEL                                      3/13/2018
 Observer Location: R1                                         Project Name: Motor Avenue
            Source: Pad-Mounted Transformer                     Job Number: 11470
          Condition: Operational                                     Analyst: A. Wolfe

                                                  NOISE MODEL INPUTS
   Noise Distance to Observer        142.0 feet                                 Barrier Height:             6.0 feet
     Noise Distance to Barrier:       92.0 feet                            Noise Source Height:             5.0 feet
  Barrier Distance to Observer:       50.0 feet                                Observer Height:             5.0 feet

            Observer Elevation:      103.0 feet                    Barrier Type (0-Wall, 1-Berm):           0
                                                                             Drop Off Coefficient:        20.0
        Noise Source Elevation:       99.0 feet
                                                                               20 = 6 dBA per doubling of distance
              Barrier Elevation:     103.0 feet                                15 = 4.5 dBA per doubling of distance


                                           NOISE MODEL PROJECTIONS
          Noise Level              Distance (feet) Leq    L50    L25                  L8             L2            Lmax
Reference (Sample)                            6.0       56.0     0.0         0.0           0.0            0.0           0.0
Distance Attenuation                       142.0       -27.5    -27.5      -27.5         -27.5          -27.5          -27.5
Shielding (Barrier Attenuation)             92.0        -5.9     -5.9       -5.9          -5.9           -5.9           -5.9
Raw (Distance + Barrier)                                22.6    -33.4      -33.4         -33.4          -33.4          -33.4
60 Minute Hourly Adjustment                             22.6    -33.4      -33.4         -33.4          -33.4          -33.4




                                   STATIONARY SOURCE NOISE PREDICTION MODEL                                      3/13/2018
 Observer Location: R1                                         Project Name: Motor Avenue
            Source: Outdoor Pool Activity                       Job Number: 11470
          Condition: Operational                                     Analyst: A. Wolfe

                                                  NOISE MODEL INPUTS
   Noise Distance to Observer        149.0 feet                                 Barrier Height:             6.0 feet
     Noise Distance to Barrier:       75.0 feet                            Noise Source Height:             4.0 feet
  Barrier Distance to Observer:       74.0 feet                                Observer Height:             5.0 feet

            Observer Elevation:      103.0 feet                    Barrier Type (0-Wall, 1-Berm):           0
                                                                             Drop Off Coefficient:        20.0
        Noise Source Elevation:      116.0 feet
                                                                               20 = 6 dBA per doubling of distance
              Barrier Elevation:     103.0 feet                                15 = 4.5 dBA per doubling of distance


                                           NOISE MODEL PROJECTIONS
          Noise Level              Distance (feet) Leq    L50    L25                  L8             L2            Lmax
Reference (Sample)                           5.0        71.0      0.0        0.0           0.0            0.0            0.0
Distance Attenuation                       149.0       -29.5    -29.5      -29.5         -29.5          -29.5          -29.5
Shielding (Barrier Attenuation)              75.0       -7.6     -7.6        -7.6          -7.6           -7.6          -7.6
Raw (Distance + Barrier)                                33.9    -37.1      -37.1         -37.1          -37.1          -37.1
60 Minute Hourly Adjustment                             33.9    -37.1      -37.1         -37.1          -37.1          -37.1




                                                          76
                                                                                                           1229
     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1231 of 1236 Page
                                       ID #:6095
                                   STATIONARY SOURCE NOISE PREDICTION MODEL                                     3/13/2018
 Observer Location: R2                                         Project Name: Motor Avenue
            Source: Roof-Top Air Conditioning Unit              Job Number: 11470
          Condition: Operational                                     Analyst: A. Wolfe

                                                  NOISE MODEL INPUTS
   Noise Distance to Observer         62.0 feet                                 Barrier Height:             0.0 feet
     Noise Distance to Barrier:       62.0 feet                            Noise Source Height:             5.0 feet
  Barrier Distance to Observer:        0.0 feet                                Observer Height:             5.0 feet

            Observer Elevation:      103.0 feet                    Barrier Type (0-Wall, 1-Berm):           0
                                                                             Drop Off Coefficient:        20.0
        Noise Source Elevation:      170.0 feet
                                                                               20 = 6 dBA per doubling of distance
              Barrier Elevation:     103.0 feet                                15 = 4.5 dBA per doubling of distance


                                           NOISE MODEL PROJECTIONS
          Noise Level              Distance (feet) Leq    L50    L25                  L8             L2           Lmax
Reference (Sample)                            5.0       77.2     0.0         0.0           0.0            0.0           0.0
Distance Attenuation                         62.0      -21.9    -21.9      -21.9         -21.9          -21.9          -21.9
Shielding (Barrier Attenuation)              62.0        0.0      0.0        0.0           0.0            0.0            0.0
Raw (Distance + Barrier)                                55.3    -21.9      -21.9         -21.9          -21.9          -21.9
39 Minute Hourly Adjustment                             53.4    -23.8      -23.8         -23.8          -23.8          -23.8




                                   STATIONARY SOURCE NOISE PREDICTION MODEL                                     3/13/2018
 Observer Location: R2                                         Project Name: Motor Avenue
            Source: Parking Garage Entry Gate                   Job Number: 11470
          Condition: Operational                                     Analyst: A. Wolfe

                                                  NOISE MODEL INPUTS
   Noise Distance to Observer        112.0 feet                                 Barrier Height:            0.0 feet
     Noise Distance to Barrier:      112.0 feet                            Noise Source Height:           10.0 feet
  Barrier Distance to Observer:        0.0 feet                                Observer Height:            5.0 feet

            Observer Elevation:      103.0 feet                    Barrier Type (0-Wall, 1-Berm):           0
                                                                             Drop Off Coefficient:        20.0
        Noise Source Elevation:       98.0 feet
                                                                               20 = 6 dBA per doubling of distance
              Barrier Elevation:     103.0 feet                                15 = 4.5 dBA per doubling of distance


                                           NOISE MODEL PROJECTIONS
          Noise Level              Distance (feet) Leq    L50    L25                  L8             L2           Lmax
Reference (Sample)                           5.0        60.1      0.0        0.0           0.0            0.0            0.0
Distance Attenuation                       112.0       -27.0    -27.0      -27.0         -27.0          -27.0          -27.0
Shielding (Barrier Attenuation)            112.0         0.0     0.0         0.0           0.0            0.0           0.0
Raw (Distance + Barrier)                                33.1    -27.0      -27.0         -27.0          -27.0          -27.0
60 Minute Hourly Adjustment                             33.1    -27.0      -27.0         -27.0          -27.0          -27.0




                                                          77
                                                                                                           1230
     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1232 of 1236 Page
                                       ID #:6096
                                   STATIONARY SOURCE NOISE PREDICTION MODEL                                     3/13/2018
 Observer Location: R2                                         Project Name: Motor Avenue
            Source: Pad-Mounted Transformer                     Job Number: 11470
          Condition: Operational                                     Analyst: A. Wolfe

                                                  NOISE MODEL INPUTS
   Noise Distance to Observer         43.0 feet                                 Barrier Height:             0.0 feet
     Noise Distance to Barrier:       43.0 feet                            Noise Source Height:             5.0 feet
  Barrier Distance to Observer:        0.0 feet                                Observer Height:             5.0 feet

            Observer Elevation:      103.0 feet                    Barrier Type (0-Wall, 1-Berm):           0
                                                                             Drop Off Coefficient:        20.0
        Noise Source Elevation:       99.0 feet
                                                                               20 = 6 dBA per doubling of distance
              Barrier Elevation:     103.0 feet                                15 = 4.5 dBA per doubling of distance


                                           NOISE MODEL PROJECTIONS
          Noise Level              Distance (feet) Leq    L50    L25                  L8             L2           Lmax
Reference (Sample)                            6.0       56.0     0.0         0.0           0.0            0.0           0.0
Distance Attenuation                         43.0      -17.1    -17.1      -17.1         -17.1          -17.1          -17.1
Shielding (Barrier Attenuation)              43.0        0.0      0.0        0.0           0.0            0.0            0.0
Raw (Distance + Barrier)                                38.9    -17.1      -17.1         -17.1          -17.1          -17.1
60 Minute Hourly Adjustment                             38.9    -17.1      -17.1         -17.1          -17.1          -17.1




                                   STATIONARY SOURCE NOISE PREDICTION MODEL                                     3/13/2018
 Observer Location: R2                                         Project Name: Motor Avenue
            Source: Outdoor Pool Activity                       Job Number: 11470
          Condition: Operational                                     Analyst: A. Wolfe

                                                  NOISE MODEL INPUTS
   Noise Distance to Observer         63.0 feet                                 Barrier Height:             0.0 feet
     Noise Distance to Barrier:       63.0 feet                            Noise Source Height:             4.0 feet
  Barrier Distance to Observer:        0.0 feet                                Observer Height:             5.0 feet

            Observer Elevation:      103.0 feet                    Barrier Type (0-Wall, 1-Berm):           0
                                                                             Drop Off Coefficient:        20.0
        Noise Source Elevation:      116.0 feet
                                                                               20 = 6 dBA per doubling of distance
              Barrier Elevation:     103.0 feet                                15 = 4.5 dBA per doubling of distance


                                           NOISE MODEL PROJECTIONS
          Noise Level              Distance (feet) Leq    L50    L25                  L8             L2           Lmax
Reference (Sample)                            5.0       71.0      0.0        0.0           0.0            0.0            0.0
Distance Attenuation                         63.0      -22.0    -22.0      -22.0         -22.0          -22.0          -22.0
Shielding (Barrier Attenuation)              63.0        0.0     0.0         0.0           0.0            0.0           0.0
Raw (Distance + Barrier)                                49.0    -22.0      -22.0         -22.0          -22.0          -22.0
60 Minute Hourly Adjustment                             49.0    -22.0      -22.0         -22.0          -22.0          -22.0




                                                          78
                                                                                                           1231
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1233 of 1236 Page
                                  ID #:6097
                                                   3568 Motor Avenue Noise Impact Analysis




                                APPENDIX 8.1:

        TEMPORARY CONSTRUCTION NOISE BARRIER ATTENUATION CALCULATIONS




  11470-11 Noise Study
                                      79
                                                                                   1232
Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1234 of 1236 Page
                                  ID #:6098
                                                               3568 Motor Avenue Noise Impact Analysis




                          This page intentionally left blank




  11470-11 Noise Study
                                         80
                                                                                               1233
     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1235 of 1236 Page
                                       ID #:6099
                                   STATIONARY SOURCE NOISE PREDICTION MODEL                                      3/13/2018
 Observer Location: R1                                         Project Name: Motor Avenue
            Source: Shoring Activity                            Job Number: 11470
          Condition: Construction w/ Temp. Barriers                  Analyst: A. Wolfe

                                                  NOISE MODEL INPUTS
   Noise Distance to Observer         82.0 feet                                 Barrier Height:           12.0 feet
     Noise Distance to Barrier:       10.0 feet                            Noise Source Height:           10.0 feet
  Barrier Distance to Observer:       72.0 feet                                Observer Height:            5.0 feet

            Observer Elevation:        0.0 feet                    Barrier Type (0-Wall, 1-Berm):           0
                                                                             Drop Off Coefficient:        20.0
        Noise Source Elevation:        0.0 feet
                                                                               20 = 6 dBA per doubling of distance
              Barrier Elevation:       0.0 feet                                15 = 4.5 dBA per doubling of distance


                                           NOISE MODEL PROJECTIONS
          Noise Level              Distance (feet) Leq    L50    L25                  L8             L2            Lmax
Reference (Sample)                           50.0       77.0     0.0         0.0           0.0            0.0           0.0
Distance Attenuation                         82.0       -4.3     -4.3        -4.3          -4.3           -4.3         -4.3
Shielding (Barrier Attenuation)              10.0       -7.9     -7.9        -7.9          -7.9           -7.9         -7.9




                                   STATIONARY SOURCE NOISE PREDICTION MODEL                                      3/13/2018
 Observer Location: R2                                         Project Name: Motor Avenue
            Source: Shoring Activity                            Job Number: 11470
          Condition: Construction w/ Temp. Barriers                  Analyst: A. Wolfe

                                                  NOISE MODEL INPUTS
   Noise Distance to Observer         45.0 feet                                 Barrier Height:           12.0 feet
     Noise Distance to Barrier:       10.0 feet                            Noise Source Height:           10.0 feet
  Barrier Distance to Observer:       35.0 feet                                Observer Height:            5.0 feet

            Observer Elevation:        0.0 feet                    Barrier Type (0-Wall, 1-Berm):           0
                                                                             Drop Off Coefficient:        20.0
        Noise Source Elevation:        0.0 feet
                                                                               20 = 6 dBA per doubling of distance
              Barrier Elevation:       0.0 feet                                15 = 4.5 dBA per doubling of distance


                                           NOISE MODEL PROJECTIONS
          Noise Level              Distance (feet) Leq    L50    L25                  L8             L2            Lmax
Reference (Sample)                           50.0       77.0     0.0         0.0           0.0            0.0           0.0
Distance Attenuation                         45.0        0.9     0.9         0.9           0.9            0.9           0.9
Shielding (Barrier Attenuation)              10.0       -9.0     -9.0        -9.0          -9.0           -9.0         -9.0




                                                          81
                                                                                                           1234
     Case 2:17-cv-09003-JAK-PJW Document 208-8 Filed 06/24/20 Page 1236 of 1236 Page
                                       ID #:6100
                                   STATIONARY SOURCE NOISE PREDICTION MODEL                                     3/13/2018
 Observer Location: R1                                         Project Name: Motor Avenue
            Source: Peak Non-Shoring Const. Activity            Job Number: 11470
          Condition: Construction w/ Temp. Barriers                  Analyst: A. Wolfe

                                                  NOISE MODEL INPUTS
   Noise Distance to Observer         82.0 feet                                 Barrier Height:           12.0 feet
     Noise Distance to Barrier:       10.0 feet                            Noise Source Height:            8.0 feet
  Barrier Distance to Observer:       72.0 feet                                Observer Height:            5.0 feet

            Observer Elevation:        0.0 feet                    Barrier Type (0-Wall, 1-Berm):           0
                                                                             Drop Off Coefficient:        20.0
        Noise Source Elevation:        0.0 feet
                                                                               20 = 6 dBA per doubling of distance
              Barrier Elevation:       0.0 feet                                15 = 4.5 dBA per doubling of distance


                                           NOISE MODEL PROJECTIONS
          Noise Level              Distance (feet) Leq    L50    L25                  L8             L2           Lmax
Reference (Sample)                           50.0       73.5     0.0         0.0           0.0            0.0           0.0
Distance Attenuation                         82.0       -4.3     -4.3       -4.3          -4.3           -4.3           -4.3
Shielding (Barrier Attenuation)              10.0      -10.4    -10.4      -10.4         -10.4          -10.4          -10.4




                                   STATIONARY SOURCE NOISE PREDICTION MODEL                                     3/13/2018
 Observer Location: R2                                         Project Name: Motor Avenue
            Source: Peak Non-Shoring Const. Activity            Job Number: 11470
          Condition: Construction w/ Temp. Barriers                  Analyst: A. Wolfe

                                                  NOISE MODEL INPUTS
   Noise Distance to Observer         45.0 feet                                 Barrier Height:           12.0 feet
     Noise Distance to Barrier:       10.0 feet                            Noise Source Height:            8.0 feet
  Barrier Distance to Observer:       35.0 feet                                Observer Height:            5.0 feet

            Observer Elevation:        0.0 feet                    Barrier Type (0-Wall, 1-Berm):           0
                                                                             Drop Off Coefficient:        20.0
        Noise Source Elevation:        0.0 feet
                                                                               20 = 6 dBA per doubling of distance
              Barrier Elevation:       0.0 feet                                15 = 4.5 dBA per doubling of distance


                                           NOISE MODEL PROJECTIONS
          Noise Level              Distance (feet) Leq    L50    L25                  L8             L2           Lmax
Reference (Sample)                           50.0       73.5     0.0         0.0           0.0            0.0           0.0
Distance Attenuation                         45.0        0.9     0.9         0.9           0.9            0.9           0.9
Shielding (Barrier Attenuation)              10.0      -11.0    -11.0      -11.0         -11.0          -11.0          -11.0




                                                          82
                                                                                                           1235
